Exhibit 10.1

 

Pursuant to 17 CFR 230.406, confidential information has been omitted in places
marked “[* * *]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc., as
assignee of Lockheed Martin IMS, has filed an agreement with the Northeast
Carrier Acquisition Company, LLC, which is one of seven agreements that are
substantially identical in all material respects other than the parties to the
agreements.  North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below.  The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:

 

•                  LNP, LLC (Midwest)

•                  Southwest Region Portability Company, LLC

•                  Western Region Telephone Number Portability, LLC

•                  Southeast Number Portability Administration Company, LLC

•                  Mid-Atlantic Carrier Acquisition Company, LLC

•                  West Coast Portability Services, LLC

 

 

AGREEMENT

 

FOR

 

NUMBER PORTABILITY ADMINISTRATION CENTER/
SERVICE MANAGEMENT SYSTEM

 

BETWEEN

 

LOCKHEED MARTIN IMS

 

AND

 

NORTHEAST CARRIER ACQUISITION COMPANY , L.L.C.

 

--------------------------------------------------------------------------------


 

ARTICLE 1 - DEFINITIONS

 

 

 

ARTICLE 2 - SCOPE OF WORK

 

 

 

ARTICLE 3 - TERM

 

 

 

ARTICLE 4 - COMPENSATION AND NPAC/SMS USER AGREEMENTS

 

 

 

4.1 COMPENSATION

 

4.2 NPAC/SMS USER AGREEMENTS

 

 

 

ARTICLE 5 - RELATIONSHIP

 

 

 

ARTICLE 6 - PRICING AND ADJUSTMENT

 

 

 

6.1 GENERAL

 

6.2 SERVICE ELEMENT CHARGES

 

(a) Monthly Charges

 

(b) Per User/Per Request Charges

 

(c) Non-Recurring Charges

 

6.3 USER TRAINING

 

6.4 INTEROPERABILITY TESTING

 

6.5 EXPENSES

 

6.6 TARGET AMOUNTS; SHORTFALL AND CREDITS; BILLING

 

(a) Target Amounts, Optional Target Schedule

 

(b) Determining Allocable Target Shortfalls and Credits

 

(c) Invoicing of Monthly Charges for Users; Monthly Summary of Charges

 

(d) Certain Charges Incurred Prior to Acceptance

 

6.7 MOST FAVORED CUSTOMER

 

6.8 ADOPTION OF NANC FLOWS

 

 

 

ARTICLE 7 - BENCHMARKING

 

 

 

7.1 BENCHMARK OVERVIEW

 

7.2 BENCHMARKER

 

7.3 BENCHMARK

 

7.4 BENCHMARK INFORMATION

 

7.5 BENCHMARKING RESULTS

 

 

 

ARTICLE 8 - OBLIGATIONS OF CONTRACTOR

 

 

 

8.1 TESTING OF NPAC/SMS

 

(a) Testing; Readiness of Users

 

(b) Network Testing

 

(c) Delays

 

8.2 ACCEPTANCE; EFFECT OF DELAYS ON PAYMENTS

 

8.3 PROVISION OF NPAC/SMS; SERVICE LEVEL ADJUSTMENTS

 

8.4 COMPLIANCE WITH SERVICE LEVEL REQUIREMENTS; MONITORING AND REPORTING

 

8.5 SECURITY; UNAUTHORIZED ACCESS; INSPECTION

 

8.6 PROCUREMENT; STAFFING RESPONSIBILITIES; LOCATION CHANGES

 

8.7 TRAINING

 

8.8 TAXES

 

8.9 LICENSES AND PERMITS

 

8.10 LAWS AND REGULATIONS

 

8.11 IMMIGRATION LAW COMPLIANCE

 

8.12 QUALITY

 

8.13 NOTIFICATION OF ADDITIONAL SERVICES, ENHANCEMENTS AND MODIFICATIONS

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 9 - OWNERSHIP OF INTELLECTUAL PROPERTY; SOURCE CODE ESCROW

 

 

 

9.1 OWNERSHIP OF INTELLECTUAL PROPERTY

 

9.2 GRANT OF LICENSE ON CONDITION OF TERMINATION BY CUSTOMER

 

9.3 GRANT OF LICENSE ON CONDITION OF FORCE MAJEURE OR CONTRACT EXPIRATION

 

9.4 SOFTWARE ESCROW

 

 

 

ARTICLE 10 - PROBLEM RESOLUTION

 

 

 

10.1 HOTLINE SERVICE

 

10.2 PROBLEM CORRECTION

 

 

 

ARTICLE 11 - PROJECT STAFF

 

 

 

11.1 PROJECT EXECUTIVES AND OVERSIGHT

 

11.2 PROJECT MANAGERS [a05-14668_1ex10d1.htm#a11_2ProjectManagers_155919]

 

11.3 CONDUCT OF PERSONNEL [a05-14668_1ex10d1.htm#a11_3ConductOfPersonnel_155929]

 

 

 

ARTICLE 12 - DISASTER RECOVERY
[a05-14668_1ex10d1.htm#Article12DisasterRecovery_155948]

 

 

 

12.1 CONTRACTOR’S RESPONSIBILITY FOR DISASTER RECOVERY
[a05-14668_1ex10d1.htm#a12_1ContractorsResponsibilityFor_155949]

 

12.2 DISASTER RECOVERY PLANS
[a05-14668_1ex10d1.htm#a12_2DisasterRecoveryPlans_155954]

 

12.3 DISASTER RECOVERY EXERCISES FOR THE NPAC/SMS
[a05-14668_1ex10d1.htm#a12_3DisasterRecoveryExercisesFor_155958]

 

12.4 IMPLEMENTING SWITCH TO DISASTER RECOVERY SITE; RESTORATION
[a05-14668_1ex10d1.htm#a12_4ImplementingSwitchToDisaster_160000]

 

12.5 DATA LOSS DURING A DISASTER RECOVERY
[a05-14668_1ex10d1.htm#a12_5DataLossDuringADisasterRecov_160005]

 

12.6 OCCURRENCE OF FORCE MAJEURE
[a05-14668_1ex10d1.htm#a12_6OccurrenceOfForceMajeure_160008]

 

12.7 ALLOCATION OF RESOURCES FOR DISASTER RECOVERY OR FORCE MAJEURE
[a05-14668_1ex10d1.htm#a12_7AllocationOfResourcesForDisa_160012]

 

12.8 PERMANENT LOSS OF CONTRACTOR’S NPAC/SMS DATA CENTERS
[a05-14668_1ex10d1.htm#a12_8PermanentLossOfContractorsNp_160016]

 

(a) Loss of NPAC/SMS Production Computer System site
[a05-14668_1ex10d1.htm#aLossOfNpacsmsProductionComputerS_160021]

 

(b) Loss of NPAC/SMS Disaster Recovery Computer System site
[a05-14668_1ex10d1.htm#bLossOfNpacsmsDisasterRecoveryCom_164146]

 

(c) Customer’s Right to Terminate for Cause
[a05-14668_1ex10d1.htm#cCustomersRightToTerminateForCaus_164149]

 

 

 

ARTICLE 13 - ADDITIONAL SERVICES
[a05-14668_1ex10d1.htm#Article13AdditionalServices_160458]

 

 

 

13.1 REQUESTED BY CUSTOMER
[a05-14668_1ex10d1.htm#a13_1RequestedByCustomer_160500]

 

13.2 PROPOSED BY CONTRACTOR
[a05-14668_1ex10d1.htm#a13_2ProposedByContractor_160505]

 

13.3 CHANGES PURSUANT TO BENCHMARKING AND AGREED-UPON CHANGES IN SERVICE LEVELS
[a05-14668_1ex10d1.htm#a13_3ChangesPursuantToBenchmarkin_160508]

 

13.4 STATEMENT OF WORK [a05-14668_1ex10d1.htm#a13_4StatementOfWork_160526]

 

13.5 STAFFING [a05-14668_1ex10d1.htm#a13_5Staffing_160532]

 

13.6 ENHANCEMENTS TO NPAC/SMS SOFTWARE
[a05-14668_1ex10d1.htm#a13_6EnhancementsToNpacsmsSoftwar_160535]

 

 

 

ARTICLE 14 - BUSINESS RECORDS AND AUDITS
[a05-14668_1ex10d1.htm#Article14BusinessRecordsAndAudits_160540]

 

 

 

14.1 CONTRACTOR’S REGULAR AUDITS; CUSTOMER’S RIGHT TO AUDIT
[a05-14668_1ex10d1.htm#a14_1ContractorsRegularAuditsCust_160542]

 

14.2 ACCESS FOR AUDITS [a05-14668_1ex10d1.htm#a14_2AccessForAudits_160546]

 

14.3 PROVISION OF FACILITIES FOR AUDITS
[a05-14668_1ex10d1.htm#a14_3ProvisionOfFacilitiesForAudi_160551]

 

14.4 AUDIT OF FEES [a05-14668_1ex10d1.htm#a14_4AuditOfFees_160553]

 

14.5 RECORD RETENTION [a05-14668_1ex10d1.htm#a14_5RecordRetention_160600]

 

14.6 COMPLIANCE WITH AUDIT RECOMMENDATIONS
[a05-14668_1ex10d1.htm#a14_6ComplianceWithAuditRecommend_160604]

 

 

 

ARTICLE 15 - CONFIDENTIAL INFORMATION
[a05-14668_1ex10d1.htm#Article15ConfidentialInformation_160608]

 

 

 

15.1 CONFIDENTIAL INFORMATION DEFINED; OBLIGATIONS
[a05-14668_1ex10d1.htm#a15_1ConfidentialInformationDefin_160610]

 

15.2 EXCLUSIONS [a05-14668_1ex10d1.htm#a15_2Exclusions_160615]

 

15.3 RETURN OR DESTRUCTION
[a05-14668_1ex10d1.htm#a15_3ReturnOrDestruction_160622]

 

15.4 INJUNCTIVE RELIEF [a05-14668_1ex10d1.htm#a15_4InjunctiveRelief_160625]

 

15.5 LOSS OF CONFIDENTIAL INFORMATION
[a05-14668_1ex10d1.htm#a15_5LossOfConfidentialInformatio_160627]

 

 

 

ARTICLE 16 - DELAYS; PERFORMANCE CREDITS AND CORRECTIVE REPORTING; DEFAULTS;
FORCE MAJEURE [a05-14668_1ex10d1.htm#Article16DelaysPerformanceCredits_160634]

 

 

 

16.1 NOTICE OF DELAYS [a05-14668_1ex10d1.htm#a16_1NoticeOfDelays_160637]

 

 

ii

--------------------------------------------------------------------------------


 

16.2 DELAYS IN IMPLEMENTATION OF INITIAL SERVICES
[a05-14668_1ex10d1.htm#a16_2DelaysInImplementationOfInit_160645]

 

16.3 PERFORMANCE CREDITS [a05-14668_1ex10d1.htm#a16_3PerformanceCredits_160649]

 

16.4 ALLOCATION OF DAMAGES AMONG USERS
[a05-14668_1ex10d1.htm#a16_4AllocationOfDamagesAmongUser_160652]

 

16.5 CONTRACTOR DEFAULTS [a05-14668_1ex10d1.htm#a16_5ContractorDefaults_160655]

 

16.6 FORCE MAJEURE [a05-14668_1ex10d1.htm#a16_6ForceMajeure_160659]

 

 

 

ARTICLE 17 - INDEMNIFICATION
[a05-14668_1ex10d1.htm#Article17Indemnification_160712]

 

 

 

17.1 MUTUAL INDEMNIFICATION
[a05-14668_1ex10d1.htm#a17_1MutualIndemnification_160715]

 

17.2 CONTRACTOR INDEMNIFICATION
[a05-14668_1ex10d1.htm#a17_2ContractorIndemnification_160719]

 

17.3 PROCEDURES [a05-14668_1ex10d1.htm#a17_3Procedures_160723]

 

 

 

ARTICLE 18 - INFRINGEMENTS [a05-14668_1ex10d1.htm#Article18Infringement_160727]

 

 

 

18.1 CONTRACTOR’S OBLIGATION TO INDEMNIFY FOR INFRINGEMENT
[a05-14668_1ex10d1.htm#a18_1ContractorsObligationToIndem_160729]

 

18.2 CONTRACTOR’S OBLIGATIONS IF USE IS THREATENED
[a05-14668_1ex10d1.htm#a18_2ContractorsObligationsIfUseI_160936]

 

 

 

ARTICLE 19 - LIABILITY; LIMITATION OF LIABILITY
[a05-14668_1ex10d1.htm#Article19LiabilityLimitationOfLia_160941]

 

 

 

19.1 DIRECT DAMAGES [a05-14668_1ex10d1.htm#a19_1DirectDamages_160945]

 

19.2 CONSEQUENTIAL DAMAGES
[a05-14668_1ex10d1.htm#a19_2ConsequentialDamages_160953]

 

19.3 EXCLUSIONS [a05-14668_1ex10d1.htm#a19_3Exclusions_160955]

 

 

 

ARTICLE 20 - INSURANCE [a05-14668_1ex10d1.htm#Article20Insurance_161000]

 

 

 

20.1 CONTRACTOR’S INSURANCE REQUIREMENTS
[a05-14668_1ex10d1.htm#a20_1ContractorsInsuranceRequirem_161002]

 

20.2 CONTRACTOR’S FAILURE TO MAINTAIN INSURANCE
[a05-14668_1ex10d1.htm#a20_2ContractorsFailureToMaintain_163426]

 

20.3 SELF INSURANCE [a05-14668_1ex10d1.htm#a20_3SelfInsurance_163430]

 

20.4 CUSTOMER’S INSURANCE REQUIREMENTS
[a05-14668_1ex10d1.htm#a20_4CustomersInsuranceRequiremen_163431]

 

20.5 CUSTOMER’S FAILURE TO MAINTAIN INSURANCE
[a05-14668_1ex10d1.htm#a20_5CustomersFailureToMaintainIn_163432]

 

20.6 ADDITIONAL INSURANCE
[a05-14668_1ex10d1.htm#a20_6AdditionalInsurance_163433]

 

 

 

ARTICLE 21 - WARRANTIES [a05-14668_1ex10d1.htm#Article21Warranties_163438]

 

 

 

21.1 HARMFUL CODE OR DATA [a05-14668_1ex10d1.htm#a21_1HarmfulCodeOrData_163439]

 

21.2 NO LIENS OR VIOLATIONS OF THIRD PARTY RIGHTS
[a05-14668_1ex10d1.htm#a21_2NoLiensOrViolationsOfThirdPa_163441]

 

21.3 CONFORMANCE WITH SPECIFICATIONS AND OTHER STANDARDS
[a05-14668_1ex10d1.htm#a21_3ConformanceWithSpecification_163443]

 

21.4 AUTHORITY [a05-14668_1ex10d1.htm#a21_4Authority_163445]

 

21.5 EXCLUSIVE WARRANTIES
[a05-14668_1ex10d1.htm#a21_5ExclusiveWarranties_163446]

 

 

 

ARTICLE 22 - ASSIGNMENT, OTHER TRANSFER, AND SUBCONTRACTING
[a05-14668_1ex10d1.htm#Article22AssignmentOtherTransferA_163448]

 

 

 

22.1 CONSENT REQUIRED [a05-14668_1ex10d1.htm#a22_1ConsentRequired_163449]

 

22.2 ASSIGNMENT OF MONIES DUE
[a05-14668_1ex10d1.htm#a22_2AssignmentOfMoniesDue_163456]

 

 

 

ARTICLE 23 - TERMINATION [a05-14668_1ex10d1.htm#Article23Termination_163459]

 

 

 

23.1 TERMINATION BY CUSTOMER
[a05-14668_1ex10d1.htm#a23_1TerminationByCustomer_163500]

 

23.2 NONWAIVER [a05-14668_1ex10d1.htm#a23_2Nonwaiver_163503]

 

23.3 USERS’ LIABILITY FOR PAYMENTS
[a05-14668_1ex10d1.htm#a23_3UsersLiabilityForPayments_163505]

 

23.4 RETURN OF PROPERTY UPON TERMINATION
[a05-14668_1ex10d1.htm#a23_4ReturnOfPropertyUponTerminat_163508]

 

 

 

ARTICLE 24 - TRANSITION AT EXPIRATION OR TERMINATION OF THIS AGREEMENT
[a05-14668_1ex10d1.htm#Article24TransitionAtExpirationOr_163511]

 

 

 

24.1 CONTRACTOR’S OBLIGATION TO ASSIST WITH TRANSITION
[a05-14668_1ex10d1.htm#a24_1ContractorsObligationToAssis_163511]

 

24.2 OPTIONAL EXTENSION UPON TERMINATION OR NON-RENEWAL WITHOUT LICENSE
[a05-14668_1ex10d1.htm#a24_2OptionalExtensionUponTermina_163513]

 

24.3 OPTIONAL EXTENSION UPON TERMINATION OR NON-RENEWAL WITH LICENSE, LOSS OF
NEUTRALITY OR REGULATORY TERMINATION
[a05-14668_1ex10d1.htm#a24_3OptionalExtensionUponTermina_163515]

 

24.4 TRANSITION SERVICES [a05-14668_1ex10d1.htm#a24_4TransitionServices_163517]

 

 

 

ARTICLE 25 - REGULATORY AND LEGISLATIVE CONSIDERATIONS
[a05-14668_1ex10d1.htm#Article25RegulatoryAndLegislative_163519]

 

 

 

25.1 USERS ARE COMMUNICATIONS COMMON CARRIERS
[a05-14668_1ex10d1.htm#a25_1UsersAreCommunicationsCommon_163520]

 

25.2 CHANGES IN LAW AND REGULATIONS
[a05-14668_1ex10d1.htm#a25_2ChangesInLawAndRegulations_163523]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 26 - INTERNAL DISPUTE RESOLUTION AND ARBITRATION
[a05-14668_1ex10d1.htm#Article26InternalDisputeResolutio_163528]

 

 

 

26.1 INTERNAL DISPUTE RESOLUTION
[a05-14668_1ex10d1.htm#a26_1InternalDisputeResolution_163529]

 

26.2 ARBITRATION [a05-14668_1ex10d1.htm#a26_2Arbitration_163532]

 

26.3 CONTINUATION OF SERVICES
[a05-14668_1ex10d1.htm#a26_3ContinuationOfServices_163534]

 

26.4 DISPUTES REGARDING CUSTOMER’S APPLICATION OF ALLOCATION
[a05-14668_1ex10d1.htm#a26_4DisputesRegardingCustomersAp_163536]

 

 

 

ARTICLE 27 - GENERAL [a05-14668_1ex10d1.htm#Article27General_163538]

 

 

 

27.1 SUCCESSORS AND ASSIGNS
[a05-14668_1ex10d1.htm#a27_1SuccessorsAndAssigns_163538]

 

27.2 ATTORNEYS’ FEES [a05-14668_1ex10d1.htm#a27_2AttorneysFees_163539]

 

27.3 SERVICE PARITY [a05-14668_1ex10d1.htm#a27_3ServiceParity_163541]

 

27.4 ADVERTISING OR PUBLICITY
[a05-14668_1ex10d1.htm#a27_4AdvertisingOrPublicity_163542]

 

27.5 NON-WAIVER [a05-14668_1ex10d1.htm#a27_5Nonwaiver_163543]

 

27.6 NOTICES [a05-14668_1ex10d1.htm#a27_6Notices_163544]

 

27.7 GOVERNING LAW [a05-14668_1ex10d1.htm#a27_7GoverningLaw_163547]

 

27.8 SEVERABILITY [a05-14668_1ex10d1.htm#a27_8Severability_163547]

 

27.9 REMEDIES [a05-14668_1ex10d1.htm#a27_9Remedies_163549]

 

27.10 SURVIVAL [a05-14668_1ex10d1.htm#a27_10Survival_163550]

 

27.11 JOINT WORK PRODUCT [a05-14668_1ex10d1.htm#a27_11JointWorkProduct_163552]

 

27.12 HEADINGS [a05-14668_1ex10d1.htm#a27_12Headings_163553]

 

27.13 COUNTERPARTS [a05-14668_1ex10d1.htm#a27_13Counterparts_163554]

 

 

 

ARTICLE 28 - NONEXCLUSIVE MARKET RIGHTS
[a05-14668_1ex10d1.htm#Article28NonexclusiveMarketRights_163556]

 

 

 

ARTICLE 29 - CENTRALIZATION
[a05-14668_1ex10d1.htm#Article29Centralization_163557]

 

 

 

ARTICLE 30 - ENTIRE AGREEMENT
[a05-14668_1ex10d1.htm#Article30EntireAgreement_163559]

 

 

EXHIBITS:

 

Exhibit A [a05-14668_1ex10d1.htm#ExhibitA_020657]

 

Request for Proposal (Customer RFP dated September 20, 1996)
[a05-14668_1ex10d1.htm#ExhibitA_020657]

Exhibit B [a05-14668_1ex10d1.htm#ExhibitB_020705]

 

NANC NPAC/SMS Functional Requirements Specification
[a05-14668_1ex10d1.htm#ExhibitB_020705]

Exhibit C [a05-14668_1ex10d1.htm#ExhibitC_225104]

 

NANC NPAC/SMS Interoperable Interface Specification
[a05-14668_1ex10d1.htm#ExhibitC_225104]

Exhibit D [a05-14668_1ex10d1.htm#ExhibitD_020717]

 

Contractor Response to RFP [a05-14668_1ex10d1.htm#ExhibitD_020717]

Exhibit E [a05-14668_1ex10d1.htm#ExhibitEPricingSchedules_225234]

 

Pricing Schedules [a05-14668_1ex10d1.htm#ExhibitEPricingSchedules_225234]

Exhibit F [a05-14668_1ex10d1.htm#ExhibitF_021307]

 

Project Plan and Test Schedule [a05-14668_1ex10d1.htm#ExhibitF_021307]

Exhibit G [a05-14668_1ex10d1.htm#ExhibitG_021311]

 

Service Level Requirements [a05-14668_1ex10d1.htm#ExhibitG_021311]

Exhibit H [a05-14668_1ex10d1.htm#ExhibitH_021314]

 

Reporting and Monitoring Requirements [a05-14668_1ex10d1.htm#ExhibitH_021314]

Exhibit I [a05-14668_1ex10d1.htm#ExhibitI_021317]

 

Key Personnel [a05-14668_1ex10d1.htm#ExhibitI_021317]

Exhibit J [a05-14668_1ex10d1.htm#ExhibitJ_021321]

 

Form of NPAC/SMS User Agreement [a05-14668_1ex10d1.htm#ExhibitJ_021321]

Exhibit K [a05-14668_1ex10d1.htm#ExhibitK_021333]

 

External Design [a05-14668_1ex10d1.htm#ExhibitK_021333]

Exhibit L [a05-14668_1ex10d1.htm#ExhibitL_021336]

 

Additional Terms and Conditions of Software License
[a05-14668_1ex10d1.htm#ExhibitL_021336]

Exhibit M [a05-14668_1ex10d1.htm#ExhibitM_021340]

 

Software Escrow Agreement [a05-14668_1ex10d1.htm#ExhibitM_021340]

 

iv

--------------------------------------------------------------------------------


 

CONTRACTOR SERVICES AGREEMENT

 

THIS CONTRACTOR SERVICES AGREEMENT (“Agreement”) is made and entered into this
7th day of November, 1997 (“Effective Date”) by and between the Northeast
Carrier Acquisition Company, L.L.C. (the “Customer”), a New York limited
liability company, having offices at c/o Carville B. Collins, Piper & Marbury
L.L.P., 36 South Charles Street, Baltimore, Maryland 21201 and Lockheed Martin
IMS (“Contractor”), a New York corporation, having offices at 1200 K Street NW,
11th Floor, Washington, DC 20005.

 

WITNESSETH:

 

WHEREAS, Customer is the limited liability company created by its Members under
and pursuant to the Limited Liability Company Operating Agreement made as of the
5th of September, 1996 (the “Operating Agreement”) for the purposes of engaging
in business activities related to implementing number portability; and,

 

WHEREAS, a group of service providers who currently provide or intend to provide
facilities-based local exchange services in the State of New York through the
porting of telephone numbers formed Customer on September 4, 1996, pursuant to
the State of New York Public Service Commission’s (“PSC”) Order in Case
No. 94-C-0095, entitled “Proceeding on Motion of the Commission to Examine
Issues Related to the Continuing Provision of Universal Service and to Develop a
Framework for the Transition to Competition in the Local Exchange Market. Number
Portability Trial - Progress Report,” issued on January 23, 1996 , to develop,
evaluate, recommend and implement, if possible, a permanent service provider
portability solution, and such formation was endorsed by the PSC in its further
Order in Case No. 94-C-0095, entitled, “Number Portability - Final Report of
Number Portability Trial,” issued on November 25, 1996 (“PSC Orders”); and,

 

WHEREAS, the Federal Communications Commission (“FCC”) has issued its First
Report and Order adopted June 27, 1996 and released July 2, 1996 in its Docket
95-116 regarding telephone number portability specifying proposed
rules applicable to NPAC/SMS, as defined below; and its First Memorandum Opinion
and Order on Reconsideration adopted March 6, 1997 and released March 11, 1997,
in its Docket 95-116, recognizing the formation of Customer (“FCC Orders”); and,

 

WHEREAS, the North American Numbering Council (“NANC”) issued the Local Number
Portability Administration (“LNPA”) Selection Working Group report, dated
April 25, 1997, to address all issues delegated to NANC by the FCC Orders
regarding LNPA selection, and, in Section 4 thereof, “LNPA Vendor Selection,”
has endorsed the LLCs actions and role in vendor selection; and,

 

WHEREAS, Customer issued a Request for Proposal (“RFP”) on September 20, 1996,
attached hereto as Exhibit A, in order to obtain a Number Portability
Administration Center/Service Management System (“NPAC/SMS”) service vendor to
provide a turnkey database solution to

 

5

--------------------------------------------------------------------------------


 

local number portability in the State of New York and other States in the
Northeastern region; and,

 

WHEREAS, Contractor has reviewed and analyzed the RFP and has developed and
submitted to Customer its Proposal dated October 25, 1996 and revisions thereto
(hereinafter collectively the “Proposal”), and said Proposal sets forth
Contractor’s offer and representations including, without limitation,
conclusions, recommendations, and benefits incident to the appropriate
facilities, hardware, system, software, and services, required to provide Users,
as defined below, with the functional and operational performance capabilities
and capacities specified in the RFP; and,

 

WHEREAS, Contractor represents that it is fully qualified to furnish NPAC/SMS to
Customer; and,

 

WHEREAS, based on the representations contained in Contractor’s Proposal,
presentations, other printed material, correspondence, discussions, and in
reliance upon the expertise of Contractor in developing, designing and
delivering systems, Customer wishes to retain the professional services of
Contractor as the provider of NPAC/SMS in the Service Area, as defined below,
and desires to have Contractor furnish such services to Users from the
Contractor’s NPAC/SMS Data Centers, as defined below, utilizing the same
computer systems, software and disaster recovery computer system and facility as
provided to the Centralized NPAC LLCs, as defined below; and,

 

WHEREAS, Contractor desires to provide NPAC/SMS in the Service Areas, as defined
below, and provide Services to Users from its NPAC/SMS Data Centers in
accordance with the terms and conditions as set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants contained herein, it is hereby agreed as follows:

 


ARTICLE 1 - DEFINITIONS


 

As used throughout this Agreement, the following terms shall have the meanings
set forth below unless otherwise indicated:

 

1.1                                 The term “Acceptance Date” shall have the
meaning set forth in Section 8.2.

 

1.2                                 The term “Additional Services” shall have
the meaning set forth in Section 13.1.

 

1.3                                 The term “Ad Hoc Report” means any report of
any aspect of Per User/Per Request Charges or activity other than a Standard
Report prepared by Contractor at the request of a User.

 

1.4                                 The term “Agreement” includes all the terms
and conditions contained herein, including any Statement of Work and any
Exhibit, appendix, attachment or documents referenced herein or incorporated
herein by reference, including any and all amendments to this Agreement and each
of the foregoing instruments.  In the event of a conflict between or among the
terms and

 

6

--------------------------------------------------------------------------------


 

conditions contained herein, in any Statement of Work or any such Exhibit,
appendix or attachment, the following shall control in descending order of
precedence:  (a) Exhibit M - Software Escrow Agreement, (b) any Statement of
Work (but only with respect to the subject matter thereof), (c) the terms and
conditions contained herein, (d) Exhibit E - Pricing Schedule, (e) Exhibit F -
Project Plan and Test Schedule, (f) Exhibit G - Service Level Requirements,
(g) Exhibit H - Reporting and Monitoring Requirements,  (h) Exhibit B -  NANC
Functional Requirements Specification, (i) Exhibit C - NANC NPAC/SMS
Interoperable Interface Specification, (j) Exhibit K - External Design, (k) any
other documents identified as Exhibits, (l) any other appendices or attachments
referenced in this Agreement, (m) Exhibit D - Response to RFP, and (n) Exhibit A
- Request for Proposal.

 

1.5                                 The term “Allocation Model” means the
initial price allocation algorithm which shall be provided to Contractor by
Customer and which, upon issuance by the FCC and/or state regulatory agency
having competent jurisidiction over the NPAC/SMS, shall be superseded by the
FCC-determined and/or state regulatory agency-determined price allocation
algorithm provided to Contractor by Customer from time to time, which shall
specify (i) which Service Element Charges shall be allocated among Users; and
(ii) the method of allocation to be used for such Service Element Charges and
any other amounts which may appropriately be billed to Users hereunder or under
the NPAC/SMS User Agreements and with respect to which Contractor requests
billing or allocation instructions from Customer. Contractor acknowledges that
the Allocation Model may require different allocations among Users for different
states within the Service Area.  Customer may amend the Allocation Model by
delivery of an amended Allocation Model to Contractor at least thirty (30) days
prior to the Billing Cycle with respect to which such Allocation Model is to be
effective.

 

1.6                                 The term “Billing Cycle” means any calendar
month, or portion thereof, during which Services are rendered hereunder.

 

1.7                                 The term “Business Day” means Monday through
Friday of each week, excluding New Year’s Day, Memorial Day, July 4th, Labor
Day, Thanksgiving Day, and December 24th and the 25th.

 

1.8                                 The term “Centralized NPAC LLCs” shall have
the meaning given to such term in Article 29 hereof.

 

1.9                                 The term “Confidential Information” has the
meaning defined in Section 15.1.

 

1.10                           The term “Contractor” refers to Lockheed Martin
IMS, a New York corporation, having offices at 1200 K Street NW, 11th Floor,
Washington, DC 20005 and shall include its permitted successors or assigns
pursuant to Article 22 of this Agreement.

 

1.11                           The term “Contractor Delays” shall mean any
delays directly or indirectly the result of Contractor having failed to meet or
perform any of its obligations hereunder.

 

7

--------------------------------------------------------------------------------


 

1.12                           The term “CPI” means the Consumer Price Index for
the City of Chicago, Illinois, for all items, as published by the Bureau of
Labor Statistics of the United States Department of Labor, or if such Consumer
Price Index shall be discontinued, any comparable statistics on the cost of
living for the City of Chicago as may be mutually agreed upon by the Parties.

 

1.13                           The term “Custom Enhancement” means any
Enhancement made by Contractor at the request of Customer in order to adapt the
NPAC/SMS Software to Customer’s specific requirements, which Enhancements will
have no utility or limited utility to other customers, service providers or
other users in other service areas in which Contractor provides similar services
in accordance with procedures set forth in Article 13 - “Additional Services “.

 

1.14                           The term “Customer” means the Northeast Carrier
Acquisition Company, L.L.C. and its permitted successors or assigns pursuant to
Article 22 of this Agreement.

 

1.15                           The term “Defects” shall mean, collectively or
individually, a failure of the NPAC/SMS to meet the Specifications or a
demonstrable mistake in any Documentation, and shall include Minor Defects and
Material Defects.

 

1.16                           The term “Delay Extensions” shall have the
meaning given to such term in Section 8.1(c).

 

1.17                           The term “Deliverables” means Documentation,
other than escrowed proprietary technical manuals and documentation, and other
materials developed for or delivered to Customer by Contractor under this
Agreement or under any Statement of Work issued hereunder.

 

1.18                           The term “Documentation” means technical or user
manuals and other similar written reference or instructional materials that
relate to the Users’ use or operation of NPAC/SMS.

 

1.19                           The term “Effective Date” means the date set
forth in the preamble to this Agreement.

 

1.20                           The term “Enhancements” means changes or
additions, other than Maintenance Modifications, to the NPAC/SMS Software and
related Documentation, including all new releases, Custom Enhancements, and User
Enhancements that improve existing functions, add new functions, or
significantly improve performance by changes in system design or coding.

 

1.21                           The term “Final Delivery Date” shall mean
November 3, 1997, as such date may be extended by Delay Extensions.

 

1.22                           The term “Intellectual Property” means rights
under patents, copyrights, trade secret law, and any other statutory provision
or common law doctrine, relating to rights in and to Software, designs,
formulas, procedures, methods, ideas, inventions and improvements, works of
authorship and other material, recordings, graphs, drawings, reports, analyses,
other writings, any information in any form and other property of any type not
specifically listed herein, whether or not the foregoing are protected or
protectable under Intellectual Property rights now or in the future

 

8

--------------------------------------------------------------------------------


 

1.23                           The term “LSMS” means a User’s Local Service
Management System or its equivalent , including all software, minicomputers,
front-end processors, workstations, computers, terminals, local area network
(“LAN”) servers and associated peripheral equipment, lines and cabling used to
connect and transmit data to and from the NPAC/SMS and other Users.

 

1.25                           The term “Maintenance Modifications” means any
modifications or revisions, other than Enhancements, to the NPAC/SMS Software or
Documentation that correct Defects, support new releases of the operating
systems with which the NPAC/SMS Software is designed to operate, support new
input/output (“I/O”) devices or provide other incidental updates and
corrections.

 

1.26                           The term “Material Defect” shall mean a Defect
that adversely affects the ability of the NPAC/SMS to port telephone numbers
successfully in accordance with the Specifications

 

1.27                           The term “Member” shall mean a company which has
joined the LLC pursuant to the Operating Agreement.

 

1.28                           The term “Minor Defect” shall mean a Defect other
than a Material Defect.

 

1.29                           The term “Network Testing Readiness Date” shall
mean the day following the Turnup Testing Completion Date.

 

1.30                           The term “Neutral Third Party” means an entity
which (i) is not a telecommunications carrier,  as defined in the Communications
Act of 1934 as amended; (ii) is not owned by, or does not own, any
telecommunications carrier; provided that ownership interests of five percent
(5%) or less shall not be considered ownership for purposes of this Article; or
(iii) is not affiliated, by common ownership or otherwise, with a
telecommunications carrier.

 

1.31                           The term “Normal Business Hours” means 7:00 a.m.
to 7:00 p.m. Central Time during Business Days.

 

1.32                           The term “NPAC/SMS” means the total solution
provided by Contractor as described in this Agreement for providing,
maintaining, administering, and operating a number portability administration
center and service management system for the Service Area, including, but not
limited to, the data processing system used to provide NPAC/SMS, the NPAC/SMS
Software (including Enhancements or Maintenance Modifications), Additional
Services performed pursuant to Statements of Work, Contractor utilities,
hardware, Third Party software, peripherals, communications equipment and
services, and other facilities used by Contractor at its NPAC/SMS Data Centers
to provide Services under this Agreement, including, without limitation, the
points of presence required to be provided by Contractor in the Service Area
pursuant to Section 12.13 of Exhibit A - Request for Proposal, to which Users
can connect to the NPAC/SMS, and other points of presence that may be provided
pursuant to a Statement of Work if the “Service Area” is expanded as
contemplated in the definition thereof in Section 1.46.

 

9

--------------------------------------------------------------------------------


 

1.33                           The term “NPAC/SMS Data Centers” means the two
(2) geographically distinct locations where Contractor provides the facilities,
equipment and personnel to operate the NPAC/SMS Production Computer System and
the NPAC/SMS Disaster Recovery Computer System.

 

1.34                           The term “NPAC/SMS Disaster Recovery Computer
System” means the dedicated computer system that provides a software and
hardware test capability for ongoing NPAC/SMS development and provides a
dedicated NPAC/SMS disaster recovery arrangement, which, as of the Effective
Date, is located at 777 Old Saw Mill River Road, Tarrytown, New York, and which
is the same disaster recovery computer system utilized to provide NPAC/SMS for
the Centralized NPAC LLCs.

 

1.35                           The term “NPAC/SMS Production Computer System”
means the dedicated computer system that provides NPAC/SMS to Users, which, as
of the Effective Date, is located at 200 South Wacker Drive, Chicago, Illinois,
and which is the same primary computer system utilized to provide NPAC/SMS for
the Centralized NPAC LLCs.

 

1.36                           The term “NPAC/SMS Software” means all computer
programming code created, written and developed for or in anticipation of the
NPAC/SMS application in any form.  If not otherwise specified, the NPAC/SMS
Software shall include both Object Code and Source Code.  The NPAC/SMS Software
shall include any Maintenance Modifications created by Contractor from time to
time, and shall include Enhancements thereto when added to the NPAC/SMS Software
in connection with a Statement of Work issued hereunder.

 

1.37                           The term “NPAC/SMS User Agreement” means the
agreement between Contractor and a User for NPAC/SMS in the form attached to
this Agreement as Exhibit J - NPAC/SMS User Agreement Form.

 

1.38                           The term “Object Code” means the machine-readable
form of any computer programming code.

 

1.39                           The terms “Party” or “Parties” mean Contractor
and/or Customer

 

1.40                           The term “Project” means the work being performed
under this Agreement to enable Contractor to offer the Services, including work
performed under any Statement of Work relating to Additional Services.

 

1.41                           The term “Project Executive” means the individual
designated by each of the Parties to act as its primary contact between the
Parties for the resolution of issues and problems concerning operation of the
NPAC/SMS, as provided for under Section 11.1.

 

1.42                           The term “Project Manager” means the individuals
designated by each of the Parties to act as its primary interface between the
Parties with respect to the furnishing of Additional Services, as provided for
under Section 11.2.

 

10

--------------------------------------------------------------------------------


 

1.43                           The term “Project Plan” means the timetable for
accomplishing a Project, as set out in Exhibit F - Project Plan and Test
Schedule, or in the applicable Statement of Work for any Additional Services.

 

1.44                           The term “Services” means the delivery of
NPAC/SMS services in the manner provided under this Agreement and shall include
Additional Services.

 

1.45                           The term “Service Area” means New York, and any
other jurisdictions or market service areas to which NPAC/SMS is provided under
this Agreement, which may include the states of Maine, Vermont, New Hamshire,
Massacheusetts, Rhode Island and Connecticut.

 

1.46                           The term “Service Element” means any of the
individual service items identified and priced in Exhibit E - Pricing Schedules.

 

1.47                           The term “Service Element Charges” means (i) all
Service Element fees and charges for Service Elements allocable to a User
pursuant to the Allocation Model, and (ii) all other Service Element fees and
charges for Services incurred by a User.

 

1.48                           The term “Service Levels” means the service
levels for NPAC/SMS specified in Exhibit G, as amended from time to time as
provided for in this Agreement.

 

1.49                           The term “Service Provider” means an entity which
(i) is a facilities-based carrier intending to provide telecommunications
services within the Service Area and (ii) has entered into an NPAC/SMS User
Agreement with Contractor to receive Services under this Agreement.

 

1.50                           The term “Software” means computer programs and
related Documentation and includes application programs, operating system
programs, utilities, templates, parameter tables and settings, interfaces to
external programs, tools, program related data, and local area network
management software.

 

1.51                           The term “Source Code” means the human-readable
form of any computer programming code and related Documentation, including all
comments and any procedural code such as job control language.

 

1.52                           The term “Specifications” means the functional,
technical and design specifications for Services set forth in any Statement of
Work, Exhibit B - NANC NPAC/SMS Functional Requirements Specification, Exhibit C
- NANC NPAC/SMS Interoperable Interface Specification, Exhibit K - External
Design, Exhibit D - Response to RFP, Exhibit A - Request for Proposal, any other
documents identified as Exhibits, and any other appendices or attachments
referenced in this Agreement, with any conflict between or among such documents
controlled pursuant to the precedence order described in the definition of
“Agreement” in Section 1.4.

 

1.53                           The term “Standard Report” means a report
designated in Section 9 of Exhibit B - NANC NPAC/SMS Functional Requirements
Specifications.

 

11

--------------------------------------------------------------------------------


 

1.54                           The term “Statement of Work” means any Statements
of Work entered into under Article 13.

 

1.55                           The term “Termination Event” shall have the
meaning given to such term in Section 24.1 hereof.

 

1.56                           The term “Test Window” shall be the period of
time, defined by a start date and completion date, assigned to each User which
will be participating in Turnup Testing, as set forth in the Turnup Test Plan.

 

1.57                           The term “Third Party” means any individual,
corporation, partnership, association or other entity, other than the Parties
hereto.

 

1.58                           The term “Turnup Testing Completion Date” shall
mean the date upon which the incumbent Local Exchange Carrier (“LEC”) and a
minimum of two (2) competitive LECs of the Service Providers covered by the
Turnup Test Plan are scheduled to have completed Turnup Testing under said plan.

 

1.59                           The term “Turnup Testing Start Date” shall mean
the date established in the Turnup Test Plan for the commencement of Turnup
Testing for the first User under said plan.

 

1.60                           The term “Turn-up Test Plan” shall mean the final
version of the NPAC/SMS Turnup Test Plan for the Service Area agreed to by the
Parties, the schedule of which may be amended from time to time by the Parties
for Delay Extensions and Contractor Delays.

 

1.61                           The term “Unauthorized Access” includes (i) a
breach of security on a system, LAN or telecommunications network which
contains, processes or transmits a User’s proprietary or Confidential
Information, or (ii) unauthorized or illegal activities by Contractor, its
employees, subcontractors or agents to obtain money or information from or
through any Customer or Users, or in any way damage Customer, the Users using
User Data, an LSMS or the NPAC/SMS.

 

1.62                           The terms “User” or “Users” means, individually
or collectively, (i) any and all Service Providers and/or (ii)(a) any and all
providers of telecommunications related services in the Service Area, having a
need to access any part of the NPAC/SMS, such as to route, bill or rate calls,
and (b)  which has or have entered into an NPAC/SMS User Agreement(s) with
Contractor in the form of Exhibit J hereto to access and use Services under this
Agreement.

 

1.63                           The term “User Charges” means, as to any User,
the sum of (i) such User’s Service Element Charges, (ii) to the extent not
reflected in Service Element Charges, such User’s fees and charges incurred in
connection with any Statement of Work hereunder, determined in the manner
specified by said Statement of Work and (iii) all other amounts which may
appropriately be billed to Users hereunder or under the NPAC/SMS User
Agreements.

 

12

--------------------------------------------------------------------------------


 

1.64                           The term “User Data” means all data and
information, however recorded, provided to Contractor by Users to enable
Contractor to provide NPAC/SMS to Users under this Agreement.

 

1.65                           The term “User Enhancement” means any Enhancement
made by Contractor in order to adapt the NPAC/SMS Software to special
requirements of a specific User, which Enhancement will have no utility or
limited utility to other Users in the Service Area and, if applicable, other
users in service areas of any Centralized NPAC LLCs.

 


ARTICLE 2 - SCOPE OF WORK


 

Contractor shall (i) adapt the NPAC/SMS Software to meet Customer’s requirements
and test the NPAC/SMS Software according to the terms and conditions of this
Agreement, for implementation under the schedule in Exhibit F - Project Plan and
Test Schedule; (ii) provide all facilities, equipment, Software, personnel and
materials necessary to manage, maintain and operate the NPAC/SMS Data Centers;
and (iii) provide Services to Users according to the terms and conditions of
this Agreement and the NPAC/SMS User Agreement, including from time to time,
providing Additional Services upon the execution of Statements of Work by both
Parties under Article 13.

 


ARTICLE 3 - TERM


 

This Agreement shall be effective as of the Effective Date of this Agreement and
shall continue for a period of five (5) years after the Acceptance Date, or, if
Customer elects Target Option B pursuant to Section 6.6 (a), through March 31,
2003 (in either case, the “Initial Term”), unless terminated earlier under the
terms and conditions of this Agreement.  After the Initial Term, this Agreement
shall automatically renew for consecutive one (1) year terms unless an election
not to renew is made by (i) Customer by providing at least ninety (90) days
written notice to Contractor prior to the end of the Initial Term or any
subsequent renewal term or (ii) by Contractor by providing at least one hundred
and eighty (180) days written notice to Customer prior to the end of the Initial
Term or any subsequent renewal term.

 


ARTICLE 4 - COMPENSATION AND NPAC/SMS USER AGREEMENTS


 


4.1                               COMPENSATION


 

In consideration for the fulfillment by Contractor of its obligation to provide
NPAC/SMS as detailed hereunder, Customer hereby grants to Contractor the right
to provide Services to Users in the Service Area for the term of this
Agreement.  Contractor acknowledges that the opportunity to provide the Services
is a substantial business opportunity to it.

 

Contractor shall be compensated for Services by the fees paid by Users pursuant
to their respective NPAC/SMS User Agreements and under Exhibit E - Pricing
Schedules, as provided in Article 6 - Pricing and Adjustment.  Customer shall
have no obligation to pay Contractor any compensation for any Services or other
work provided under this Agreement, unless expressly

 

13

--------------------------------------------------------------------------------


 

authorized by a Statement of Work issued in accordance with Article 13 -
Additional Services or a written modification to this Agreement.

 


4.2                               NPAC/SMS USER AGREEMENTS


 

Contractor shall enter into NPAC/SMS User Agreements with Users for the
provision of Services.  The NPAC/SMS User Agreement shall be in exactly the form
attached to this Agreement as Exhibit J - NPAC/SMS User Agreement Form. 
Contractor shall provide a monthly report to Customer of the name and address of
all Users currently under contract with Contractor for Services,which report
shall set forth in a separate section all new Users added since the last such
report.  Contractor shall also provide a copy of this report to any requesting
User at no additional charge.

 

Contractor shall not provide Services within the Service Area to any Third Party
except upon execution of an NPAC/SMS User Agreement.  Any Third Party requesting
services from Contractor similar to NPAC/SMS in the Service Area shall be
required to complete an application for such Services, the form of which is an
attachment to Exhibit J - NPAC/SMS User Agreement Form and may only be amended
or modified by the Parties.  Contractor shall determine whether any Third Party
qualifies for Services as a User, based upon a good-faith, reasonable
interpretation of the information provided by such Third Party pursuant to its
application and the definitions of “Service Provider” and “User “ in this
Agreement, before entering into an NPAC/SMS User Agreement with such Third
Party.  If Contractor is unsure whether a Third Party requesting such access
falls within clause (i) of the definition of “Service Provider” or clause
(ii)(a) of the definition of “User,” Contractor shall refer such application to
Customer for its decision on whether the Third Party qualifies as a “Service
Provider” or “User “ under either of the above-referenced applicable clauses of
the definitions of “Service Provider” or “User” before entering into an NPAC/SMS
User Agreement with such Third Party.  Contractor shall have no obligation to
investigate the accuracy of any information provided by a Third Party applying
for access to the NPAC/SMS as a User.  However, notwithstanding the preceding
sentence, if Contractor’s Project Executive knows that a User is not or ceases
to qualify as a “User” under this Agreement, such Project Executive shall notify
Customer and take appropriate action under such User’s NPAC/SMS User Agreement,
including, without limitation and, if appropriate, terminating such agreement.

 

Both Parties agree that membership in Customer is not a requirement or
qualification for access.

 


ARTICLE 5 -  RELATIONSHIP


 

Contractor’s relationship to Customer in the performance of this Contract is
that of an independent contractor.  Personnel furnished by Contractor
(hereinafter “Contractor’s Employee(s)”) to perform Services hereunder shall at
all times remain under Contractor’s exclusive control and direction and shall be
employees of Contractor and not employees of Customer.  Contractor shall pay all
wages, salaries and other amounts due Contractor’s Employee(s) relative to this
Contract and shall be responsible for all obligations respecting them

 

14

--------------------------------------------------------------------------------


 

relating to FICA, income tax withholdings, unemployment compensation and other
similar responsibilities and, as such, Contractor is filing all required forms
and necessary payments appropriate to the Contractor’s tax status. In the event
the Contractor’s Employee(s)’ independent status is denied or changed and the
Contractor or Contractor’s Employee(s) are declared to have “common law” status
with respect to work performed for Customer, Contractor agrees to indemnify and
hold Customer,  Members and their parents, affiliates and subsidiaries harmless
from all fines, penalties, liabilities, claims, obligations and costs, including
legal fees, which may be incurred as a result of such changes in status.

 

Nothing contained in this Agreement shall be deemed or construed as creating a
joint venture or partnership between Contractor and Customer.  Neither Party is,
by virtue of this Agreement, authorized as an agent, employee or legal
representative of the other.  Except as specifically set forth herein, neither
Party shall have power to control the activities and operations of the other and
their status is, and at all times will continue to be, that of independent
contractors.  Neither Party shall have any power or authority to bind or commit
the other.

 


ARTICLE 6 - PRICING AND ADJUSTMENT


 


6.1                               GENERAL


 

Contractor shall be compensated for rendering the Services hereunder by charging
Users at the prices set forth in Exhibit E - Pricing Schedules (the “Pricing
Schedules”) for such Services in accordance with the Allocation Model.  Customer
will deliver an Allocation Model to Contractor on or before September 30, 1997;
provided, however, that if Customer fails to provide an Allocation Model by such
date and until thirty (30) days after such Allocation Model is so provided,
Contractor shall be entitled to allocate all allocable charges hereunder pro
rata to the Users, and shall invoice such Users accordingly.

 

Except as provided in a Statement of Work or as otherwise specifically provided
hereunder, Contractor will not increase the prices set forth in the Pricing
Schedules during the Initial Term of this Agreement.  Thereafter, the prices for
Services may be increased upon not less than ninety (90) days prior written
notice to Customer; provided, however, that (i) any such price increase will not
exceed the total percentage increase, if any, in the CPI for the twelve (12)
month period immediately preceding Contractor’s proposed price increase, or
eight percent (8%), whichever is less, and (ii) prices may not be increased more
than once in any twelve (12) month period.

 


6.2                               SERVICE ELEMENT CHARGES


 


(A)                                  MONTHLY CHARGES.

Monthly Charges will be assessed to Users for each Service Element requested by
Users from those listed under Category 1 in Schedule 1 of the Pricing
Schedules.  The applicable monthly rate charges appearing in Schedule 1 of the
Pricing Schedules shall be assessed for each month for which the Services are
provided.  For the purpose of pro-rating charges for partial months, each month
will be deemed to have thirty (30) days.  Contractor may take requests for these
Services directly from any User, and will report

 

15

--------------------------------------------------------------------------------


 

the respective User charges to Customer in the Monthly Summary of Charges. 
Contractor will invoice such charges to the respective Users which requested and
received said Service Elements.

 


(B)                                 PER USER/PER REQUEST CHARGES.

Per User/Per Request charges apply only when a specific Service Element listed
under Category 2 in Schedule 1 of the Pricing Schedules has been requested or
used by a User, and will be accumulated and billed on a monthly basis as
described in more detail below.  The following shall apply to specific Per
User/Per Request Service Elements:

 

(i)                  NPAC User Support Contacts: NPAC/SMS Hotline Calls.

A flat per-contact charge set forth in Category 2 of Schedule 1 to the Pricing
Schedules will be assessed by Contractor for contacts received by Contractor
from a User for “Billable NPAC User Support Manual Requests”, as defined in
Footnote 3 to Schedule 1 of the Pricing Schedules, in excess of five (5) per
day, commencing three (3) months after the date such User completes Turnup
Testing.  An initial phone call, e-mail message, facsimile transmission, or any
other form of written or oral communication from a User, and all follow-up
contacts relating directly to the subject matter of the initial call, shall
constitute a single “contact” hereunder.  Contractor may take requests for these
Services directly from any User, and will report the respective User charges to
Customer in the Monthly Summary of Charges.  Contractor will invoice such
charges to the respective Users which requested and received said NPAC User
Support Contacts.

 

(ii)               Ported Telephone Numbers.

Promptly after the end of each calendar month, Contractor shall aggregate the
total number of telephone numbers ported (as defined in footnote 4 to Schedule 1
of the Pricing Schedules) during the month and multiply such total by the
applicable price per “TN Porting Event” set forth in Category 2 of Schedule 1 of
the Pricing Schedules (the product of such multiplication being referred to
herein as the “Aggregate Porting Charge”).  Each User in the Service Area shall
be charged for a portion of the Aggregate Porting Charge for the subject month
in the manner specified by the Allocation Model.  In the event Contractor’s
charges to Users are based on an initial Allocation Model, or are invoiced to
Users in the absence of an Allocation Model as set forth in Section 6.1, such
charges shall be “trued-up” to charges that would have applied had an FCC or
state regulatory agency Allocation Model been available.

 

(iii)            Reports.

All Standard Reports will be prepared for a fixed fee as set forth in Schedule 1
of the Pricing Schedules.  All Ad Hoc Reports will be prepared by Contractor and
charged at an hourly rate for the time required to define and develop the Ad Hoc
Report format.  Contractor may take requests for these Services directly from
any User, and will report the respective User charges to Customer in the Monthly
Summary of Charges.  Contractor will invoice such charges to the respective
Users which requested and received said reports

 

16

--------------------------------------------------------------------------------


 


(C)                                  NON-RECURRING CHARGES.

Non-Recurring Charges will be assessed to Users for each Service Element listed
under Category 3 in Schedule 1 of the Pricing Schedules.  Contractor may take
requests for these Services directly from any User, and will report the
respective User charges to Customer in the Monthly Summary of Charges. 
Contractor will invoice such charges to the respective Users which requested and
received said Service Elements.

 


6.3                               USER TRAINING


 

Training Charges will be assessed to Users for each of their respective
personnel who attend training courses on the use of the NPAC/SMS during the term
of this Agreement at the fees per person set forth in Schedule 2 of the Pricing
Schedules.  The prices set forth in said Schedule 2 of the Pricing Schedules are
based on a three (3) day training course.  The introduction of future
Enhancements or other changes to the NPAC/SMS may increase course length and
pricing, with any such changes to be described in a Statement of Work relating
to the implementation of any such Enhancement or change.  Contractor will
provide classroom space and hands-on training plus a copy of the training
materials for each participant.  Other costs such as travel and expenses of
participants are not included and will be the responsibility of the course
participants or the Users they represent, as determined between them.  If more
than three participants from the same User attend the same class, each
participant’s training fee will be reduced by ten percent (10%).  Contractor
will also travel and conduct training courses at a User’s site, provided that a
minimum of three participants will take the on-site course.  The price for such
training arrangements is ninety percent (90%) of standard training prices set
forth in Schedule 2 of the Pricing Schedules, plus reasonable expenses of the
person or persons presenting the course (e.g., travel, hotel, meals, etc.). 
Contractor may take requests for these Services directly from any User, and will
report the respective User charges to Customer in the Monthly Summary of
Charges.  Contractor will invoice such charges to the respective Users which
requested and received said training.

 


6.4                               INTEROPERABILITY TESTING


 

Interoperability Testing will be performed in accordance with an
Interoperability Test Plan to be prepared by Contractor, and will be charged to
Users (or, if applicable, a Third Party supplier of LSMS or Service Order
Administration (“SOA”) services designated by a User as its provider of LSMS or
SOA services, referred to herein as an “LSMS/SOA Supplier”) in accordance with
Schedule 3 of the Pricing Schedules.  The Initial Test charges shown in
Schedule 3 of the Pricing Schedules will be required to be paid in connection
with initial testing of a User’s or LSMS/SOA Supplier’s LSMS or SOA software.  A
certain amount of re-testing of a User’s or LSMS/SOA Supplier’s LSMS or SOA
software will be required in connection with any new release of the LSMS or SOA
software by the User or LSMS/SOA Supplier.  The extent of any such re-testing,
and the related fees and charges therefor, will be addressed in a Statement of
Work relating to such re-testing.  Re-testing of LSMS or SOA software required
in connection with a new release of NPAC/SMS Software initiated by Contractor
will not be charged to Users or LSMS/SOA Suppliers.  Additional testing beyond
the scope of testing or time frame specified in the

 

17

--------------------------------------------------------------------------------


 

Interoperability Test Plan (due, for example, to the need or desire of a User to
perform material amounts of re-testing following remediation of defects or other
alterations to LSMS or SOA software made during the course of Interoperability
Testing) shall be charged at a flat rate per day (or portion thereof) as set
forth in said Schedule 3.  Contractor may take requests for these Services
directly from any User, and will report the respective User charges to Customer
in the Monthly Summary of Charges.  Contractor will invoice such charges to the
respective Users which requested and received such Interoperability Testing.

 


6.5                               EXPENSES


 

Except as otherwise provided in this Agreement and any Statement of Work, all
expenses (including travel and travel-related expenses) incurred by Contractor
in connection with the provision of Services are included in the fees and shall
not be reimbursed by Customer, or Users, unless agreed upon by Customer in
writing.

 


6.6                               TARGET AMOUNTS; SHORTFALL AND CREDITS; BILLING


 


(A)                                  TARGET AMOUNTS, OPTIONAL TARGET SCHEDULE.


 

Contractor and Customer have established monthly target amounts for specific
periods during the Initial Term hereof as set forth on Schedule 5 of the Pricing
Schedules (the “Monthly Target Amounts”). The Monthly Target Amounts will serve
as revenue targets for Contractor during such periods and will be used to
determine the Allocable Target Shortfalls and Allocable Target Credits as
defined and described below. The Parties agree that the Monthly Target Amounts
set forth as “Option A” in Schedule 5 of the Pricing Schedules will be the
revenue targets under this Agreement unless, on or before September 15, 1997,
Customer provides written notice to Contractor that it elects to have the
Monthly Target Amounts as set forth as “Option B” in Schedule 5 of the Pricing
Schedules serve as the revenue targets under this Agreement.  Any such election
by Customer will be irrevocable.

 


(B)                                 DETERMINING ALLOCABLE TARGET SHORTFALLS AND
CREDITS.


 

Promptly after the end of each Billing Cycle, Contractor shall compare (i) the
sum (the “Target Shortfall/Credit Compare Amount”) of (A) the aggregate amount
of User Charges incurred by all Users within the Service Area with respect to
Service Elements set forth on Schedule 1 of the Pricing Schedules from the
beginning of the calendar year in which such Billing Cycle occurs (the “Subject
Year”) to the end of such Billing Cycle and (B) the excess, if any, by which the
aggregate Allocable Target Shortfalls (as defined below), if any, for all prior
Billing Cycles in the Subject Year exceed the aggregate Allocable Target Credits
(as defined below), if any, for the same period (the “Net Shortfall Amount”), to
(ii) the aggregate sum of the Monthly Target Amount for such Billing Cycle plus
the Monthly Target Amounts for all prior Billing Cycles in the Subject Year
(such sum being referred to herein as the “Applicable Aggregate Target Amount”).
If at the end of any Billing Cycle, the applicable Target Shortfall/Credit
Compare Amount is less than the Applicable Aggregate Target Amount, then the
difference (or shortfall amount) shall be an “Allocable Target Shortfall.” 
Conversely, if at the end of any Billing Cycle, the applicable Target
Shortfall/Credit Compare Amount exceeds the Applicable Aggregate

 

18

--------------------------------------------------------------------------------


 

Target Amount, then the excess shall be an “Allocable Target Credit,” but only
up to the amount of the Net Shortfall Amount, if any, as of such Billing Cycle. 
Allocable Target Shortfalls and Credits are determined on a Subject Year by
Subject Year basis, with no carryover to any following year of any prior year’s
end of the year Net Shortfall Amount or Schedule 1 User Charges in excess of the
aggregate of such prior year’s Monthly Target Amounts.  Each User’s share of any
Allocable Target Shortfalls or Credits for any Billing Cycle will be determined
in accordance with the Allocation Model and as agreed to in the User Agreement. 
A sample calculation of the Allocable Target Shortfalls and Credits applying the
foregoing methodology is set forth as part of Schedule 6 of the Pricing
Schedules.

 


(C)                                  INVOICING OF MONTHLY CHARGES FOR USERS;
MONTHLY SUMMARY OF CHARGES.


 

Promptly after the end of each Billing Cycle, Contractor shall prepare and send
to each User an invoice for the amount of its User Charges, plus such User’s
share of the Allocable Target Shortfall, if any, and less the sum of (i) such
User’s share of the Allocable Target Credit, if any, and (ii) such User’s
allocable share of any liquidated damages, if any, assessed against Contractor
pursuant to Article 16 hereof.  Contractor shall also prepare and deliver to
Customer a report (the “Monthly Summary of Charges”) setting forth the billing
calculation above for each User in the Service Area, and for all Users within
the Service Area.  All invoices shall be due and payable within forty-five (45)
days of the date of the invoice, as provided in the NPAC/SMS User Agreement.

 


(D)                                 CERTAIN CHARGES INCURRED PRIOR TO
ACCEPTANCE.


 

It is understood by the Parties that certain Services hereunder, including
without limitation those described in Sections 6.2(a),6.2(c), 6.3 and 6.4
hereof, may be requested by or provided to Users prior to Acceptance of the
NPAC/SMS, and that such Service Element Charges may be invoiced to the
appropriate Users in accordance with Section 6.6(c) above, notwithstanding that
Acceptance shall not have occurred.

 


6.7                               MOST FAVORED CUSTOMER


 

Contractor’s Terms to Users for the Services shall be at least as favorable as
the Terms provided by Contractor to any other customer receiving NPAC/SMS-type
services.  Subject to the following paragraphs in this Section, if Contractor
provides more favorable Terms to another customer for NPAC/SMS services of the
type received by Users, Contractor shall extend such Terms to Customer and
Users, taking into account any inherent differences resulting from providing
such services on a “centralized” versus a “dedicated” basis.  As used in this
Article, “Terms” includes, but is not limited to, rates, prices, charges, target
amounts, liquidated damages, contractual terms and conditions, or any other
contractual element (including, without limitation, service level requirements)
affecting the price of NPAC/SMS Services offered or the rights or obligations of
the Parties or Users under either this Agreement or the NPAC/SMS Users Agreement
or any similar agreement with another customer of Contractor receiving
NPAC/SMS-type services (the latter being referred to herein as a “Comparable
Agreement”).  Contractor shall promptly advise Customer in writing when it has
entered into a Comparable Agreement and

 

19

--------------------------------------------------------------------------------


 

inform Customer of any more favorable Terms (and, as provided below, any
corresponding less favorable Terms) in such agreement.

 

Subject to the following paragraph, if Contractor provides more favorable Terms
to another customer under a Comparable Agreement, Customer may substitute all or
any portion of such more favorable Terms for the Terms of this Agreement or the
NPAC/SMS User Agreement, including, if appropriate, the lowest charges included
in such Terms, retroactive to the date the more favorable Terms became effective
as to such other customer of Contractor.

 

Notwithstanding the foregoing, if any such more favorable Term of a Comparable
Agreement was the product of negotiations which resulted from or resulted in one
or more corresponding less favorable Terms elsewhere in such agreement, Customer
must also substitute or add, as the case may be, such corresponding less
favorable Term or Terms to this Agreement or the NPAC/SMS User Agreements along
with the more favorable Term.  The inclusion of such less favorable Terms with
the more favorable Terms shall occur only where the more favorable and less
favorable Terms are (i) directly related by subject matter and the changes
reflecting such Terms are made as part of the same generation of revisions to
the Comparable Agreement (prior to the effectiveness thereof) or (ii) are part
of the same amendment thereto (after effectiveness).  Contractor shall bear the
burden of showing that the changes were so related.

 

Upon receiving Contractor’s notice of the provision of more favorable Terms in a
Comparable Agreement, Customer must respond within ninety (90) days whether or
not it wishes to adopt such Term or Terms (except that such period shall be
extended, as reasonably necessary, if Customer is in good faith discussions with
Contractor regarding the consequence and/or implementation of such Term or Terms
within such ninety (90) days), and if Customer does not respond within such
period, Customer shall be deemed to have waived the application of this
Section 6.7 in such instance.

 


6.8                               ADOPTION OF NANC FLOWS


 

In addition to all other charges payable in accordance with this Article 6 and
the Pricing Schedules, Contractor shall be compensated for additional
development of the NPAC/SMS Software relating to the implementation of the
process flows adopted as the NANC NPAC/SMS Functional Requirements Specification
1.0 and the NANC NPAC/SMS Interoperable Interface Specification 1.0 (together,
the “NANC 1.0 Flows”).  The total charge for the changes arising out of the NANC
1.0 Flows shall be $[* * *], which shall be allocated among the Centralized NPAC
LLCs equally (with four Centralized NPAC LLCs, each would be allocated
$[* * *]).  The amount allocated to Customer shall be paid by Users in
forty-eight (48) equal monthly installments commencing January 1, 1998 and
continuing through and including December 31, 2001 (with four (4) Centralized
NPAC LLCs, Customer’s allocated monthly share would be $[* * *]).  The amount
invoiced to each User in any month shall be determined in accordance with the
Allocation Model in effect for such month. The payments provided for in this
Section shall not be applied against the Annual Target Amounts.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 7 - BENCHMARKING


 


7.1                               BENCHMARK OVERVIEW


 

Within sixty (60) days after the Effective Date, Customer and Contractor shall
establish the objective measurement and comparison process (utilizing as the
baselines the Service Levels established under Exhibit G - Service Level
Requirements, as the same may be amended by this Article 7 - Benchmarking) (the
“Benchmarking Process”) in order to ensure that Contractor provides Customer and
Users with technology and service level standards equal to or greater than other
organizations receiving similar services.

 


7.2                               BENCHMARKER


 

Each comparison measurement of the Benchmarking Process (the “Benchmark”) shall
be conducted by a person (the “Benchmarker”) who is either:

 

(a)                                  an employee or employees of Contractor; or

 

(b)                                 at Customer’s option, a Third Party selected
by Customer, provided that (i) neither such Third Party nor any of its
affiliates competes or intends to compete, directly or indirectly, with
Contractor for the provision of NPAC/SMS in the Service Area or in any other
service area and (ii) such Third Party signs an appropriate confidentiality
agreement with Customer and Contractor regarding the Confidential Information,
substantially in accordance with the provisions of Article 15 hereof.

 

The fees and expenses charged by the Third Party Benchmarker shall be paid by
Customer.

 


7.3                               BENCHMARK


 

The Benchmarker shall conduct the Benchmarking Process annually or at such other
frequency as may be mutually agreed upon by the Parties.  Customer and
Contractor shall agree upon the period during which the Benchmarking Process
shall be conducted.

 


7.4                               BENCHMARK INFORMATION


 

Customer and Contractor shall jointly determine the objective Third Party
information that will be required to conduct or support the Benchmark (the
“Benchmark Information”).  Customer and Contractor shall:

 

(a)                                  review the Benchmark Information and

 

(b)                                 schedule a meeting to address any issues
either Party may have with the Benchmark Information.

 

21

--------------------------------------------------------------------------------


 

Contractor shall provide the Benchmark Information (including information
relating to other customer sites, if available) at no additional cost to
Customer.

 


7.5                               BENCHMARKING RESULTS


 

Within thirty (30) days after the completion of the Benchmarking Process, the
Benchmarker shall produce a written report of the results thereof, together with
supporting schedules and documentation (such report, the “Benchmarking
Results”), and shall deliver the Benchmarking Results to the Project Executives
for Customer and Contractor.  If Customer and Contractor agree, after reviewing
the Benchmarking Results, that adjustments to the Service Levels are necessary
or appropriate, the Parties shall amend the Service Levels accordingly.  If any
such adjustment to the Service Levels would also involve or necessitate a change
to or modification of the NPAC/SMS, Contractor shall propose a Statement of Work
in accordance with Article 13, which shall be agreed to and performed in
accordance with the provisions of Section 13.4, and any amendment to the Service
Levels agreed to by the Parties shall take effect upon the completion and
acceptance of the work subject to any such Statement of Work.  In the event
either Party disputes the Benchmarking Results or whether adjustments are
necessary or appropriate, the Benchmarking Results or need for adjustments to
Service Levels shall be subject to the dispute resolution procedures set forth
in Article 26 - Internal Dispute Resolution and Arbitration.

 


ARTICLE 8 - OBLIGATIONS OF CONTRACTOR


 


8.1                               TESTING OF NPAC/SMS


 


(A)                                  TESTING; READINESS OF USERS.


 

Turn-up Testing (as described in footnote 6 to Schedule 1 of the Pricing
Schedules) will be completed in accordance with the Turnup Test Plan and the
Project Plan, the current version of which and any subsequent versions of which,
shall be as set forth in Exhibit F - Project Plan and Test Schedule, which
Project Plan and Test Schedule shall conform to any and all requirements of the
FCC.  Prior to commencing Turnup Testing, each User must have a Certified System
(as defined in Section 7.3(b) of the NPAC/SMS User Agreement, the form of which
is attached hereto as Exhibit J) prior to the scheduled commencement date of
such User’s Test Window.

 


(B)                                 NETWORK TESTING.


 

On the Network Test Readiness Date, Contractor shall make the NPAC/SMS available
to the Users which have completed Turnup Testing for the purposes of conducting
network-to-network testing of the porting of telephone numbers pursuant to the
Project Plan and Test Schedule at Exhibit F, which shall conform to any and all
requirements of the FCC (“Network Testing”). Customer will determine whether or
not the NPAC/SMS is operating in accordance with the Specifications.  Contractor
will use reasonable efforts to cooperate with Customer and Customer’s Network
Testing coordinator in performing such Network Testing.

 

22

--------------------------------------------------------------------------------


 


(C)                                  DELAYS.


 

The commencement and successful completion of Turn-up Testing and Network
Testing in a timely manner by the three (3) Users referred to in the definition
of “Turn-up Testing Completion Date” in Section 1.58 above (the “Acceptance Test
Users”) shall be considered a material term of this Agreement.  Subject to
Section 16.1, if applicable, the Final Delivery Date shall be extended on a
day-for-day basis for any delay in completing such testing which is not directly
or indirectly the result of Contractor Delays (such delays, “Delay Extensions”);
provided, however, that if Contractor reasonably establishes to Customer’s
satisfaction that a longer delay is necessary because personnel, facilities or
other resources (including those of subcontractors) could not, through the
application of best efforts by Contractor, be made available to allow
performance by Contractor in a timely manner based on a day-for-day extension
alone, then the Final Delivery Date shall be extended by such additional days as
may be considered appropriate under the circumstances.

 


8.2                               ACCEPTANCE; EFFECT OF DELAYS ON PAYMENTS


 

If not accepted sooner by Customer, the NPAC/SMS shall be deemed to have been
accepted (“Acceptance”) upon the day following the Final Delivery Date or, if
later, the date upon which the Acceptance Test Users shall have completed
Network Testing and Contractor shall have corrected, at its own expense, any
Material Defects identified by Contractor, Customer or a User during such
testing (such date, the “Acceptance Date”).  Customer with the input of the
affected Acceptance Test User(s) will determine whether or not such Material
Defects have been corrected so that the NPAC/SMS is operating in accordance with
the Specifications.  Minor Defects will not delay Acceptance, but Contractor
will use its best efforts to correct such Minor Defects within sixty (60) days
following Acceptance.  If the Acceptance Date has not occurred as of October 1,
1997 (as extended, if necessary, day-for-day, for any Contractor Delay days) for
any reason other than Contractor Delays or a Force Majeure Event, Contractor may
commence including Allocable Target Shortfalls and Allocable Target Credits in
its invoices to Users in accordance with Section 6.6 hereof.  Customer’s
Acceptance of the NPAC/SMS is not a waiver of the warranty in Section 21.3 that
the NPAC/SMS is operating in accordance with the Specifications.

 


8.3                               PROVISION OF NPAC/SMS; SERVICE LEVEL
ADJUSTMENTS


 

Contractor shall provide the NPAC/SMS and the Services at or above the Service
Levels, and in a manner such that each Service Provider and each User receives
the applicable Services at the same Service Levels.  Customer shall have the
applicable remedies set forth herein, for any failure by Contractor to provide
the NPAC/SMS and the Services at or above the Service Levels and Users shall
have such recourse and remedies as are set forth in the NPAC/SMS User Agreement.

 

Either Customer or Contractor may, at any time, initiate discussions to review
any Service Level.  If Customer and Contractor agree on an adjustment to the
Service Levels, the parties shall amend the Service Levels accordingly.  If any
such adjustment to the Service Levels would also involve or necessitate a change
to or modification of the NPAC/SMS, Contractor shall propose a Statement of Work
in accordance with Article 13, which shall be agreed to and performed in
accordance with the provisions of Section 13.4, and any amendment to the Service
Levels agreed

 

23

--------------------------------------------------------------------------------


 

to by the Parties shall take effect upon the completion and acceptance of the
work subject to any such Statement of Work.

 


8.4                               COMPLIANCE WITH SERVICE LEVEL REQUIREMENTS;
MONITORING AND REPORTING


 

Contractor will monitor its compliance with the Service Levels hereunder and
certain other aspects of user and system functionality, and issue reports to
Customer thereon (“Reports”).  Standard Reports (as defined in Section 9 of
Exhibit B) and other Reports to be provided on a periodic basis hereunder, and
the fees to be charged therefor, if any, are described in Exhibit H - Reporting
and Monitoring Requirements.  Contractor will also prepare Ad Hoc Reports (which
include Reports not specifically included on Exhibit H and Reports included on
Exhibit H, but requested by Customer or a User at other than the time
established for the regular issuance thereof), the preparation of which will be
charged in accordance with Exhibit E - Pricing Schedules.  The Project
Executives will agree upon the form of Standard Reports within thirty (30) days
prior to the Network Testing Readiness Date.  Each Report shall (i) have an
executive summary and a glossary of defined terms, (ii) present monthly,
quarterly and year-to-date cumulative data (including comparisons with similar
data from the immediately prior year, if applicable) where appropriate,
(iii) make use of tables, graphs and other similar methods of presenting the
information and statistics contained therein, and (iv) also have such narrative
analysis and summaries as Contractor feels would aid the understanding of the
data presented in statistical, tabular and graphical form.  The Reports, and the
systems and procedures for requesting and creating them, shall meet the user and
system functionality requirements of Sections 9.1 and 9.2 of Exhibit B - NANC
NPAC/SMS Functional Requirements Specifications.

 

The distribution of Reports shall be controlled by the recipient thereof. 
Distribution of Reports within the Contractor’s organization shall be limited to
those persons who have a “need to know” and Contractor shall provide to Customer
for its approval, and update from time to time as necessary, a list of
Contractor personnel who will receive distributions of various Reports. 
Contractor’s Project Executive or other appropriate representative of Contractor
will be available upon reasonable notice to discuss any Report with Customer’s
Project Executive or other appropriate representative of Customer, or in the
case of Reports relating to a particular User, with a representative of that
User.

 

Customer reserves the right, at Customer’s expense, to contract with Third
Parties to verify the monitoring functions of Contractor referred to above or
review reports on Customer’s behalf; provided that (i) neither such Third Party
nor any of its affiliates competes or intends to compete, directly or
indirectly, with Contractor for the provision of NPAC/SMS in the Service Area or
in any other service area and (ii) such Third Party signs an appropriate
confidentiality agreement with Customer and Contractor regarding the
Confidential Information, substantially in accordance with the provisions of
Article 15 hereof.

 


8.5                               SECURITY; UNAUTHORIZED ACCESS; INSPECTION


 

Contractor shall maintain and enforce at the NPAC/SMS Data Centers safety and
physical security procedures that conform to Section 7 of Exhibit A - Request
for Proposal and the

 

24

--------------------------------------------------------------------------------


 

procedures set forth at Sections 2.7 and 2.12.8 (Primary NPAC Physical Access
Security) of Exhibit D - Response to RFP (collectively, the “Safety/Security
Requirements”).

 

In the event Contractor becomes aware of an Unauthorized Access to the NPAC/SMS,
User Data, or an LSMS, Contractor shall immediately (i) notify Customer and the
applicable User(s) in writing; (ii) investigate the Unauthorized Access; and
(iii) subject to reasonable access, security, and confidentiality requirements,
provide Customer, Users, and their respective designees with reasonable access
to all resources and information in Contractor’s possession as may be necessary
to investigate the Unauthorized Access.  Customer (together with affected
User(s)) shall have the right to conduct and control any investigation relating
to the Unauthorized Access as it determines is appropriate.

 

Subject to Contractor’s reasonable access, security, and confidentiality
requirements, Customer, upon twenty-four (24) hours prior written notice to
Contractor’s Project Executive, shall have the right to make visits to the Data
Center to review Safety/Security Requirements respecting User Data
(“Safety/Security Visits”); provided, however, that such Safety/Security Visits
may be made no more than four (4) times in any twelve (12) month period
(excluding any follow-up visits referred to in the following sentence).  If any
of the safety and physical security procedures in effect at the NPAC/SMS Data
Centers does not at a minimum comply with those specified in the Safety/Security
Requirements, Contractor shall (i) implement corrective measures, and (ii) give
notice of such implementation to Customer and permit Customer to make one or
more follow-up visits to the affected Data Center, as necessary, to confirm the
deficiency has been rectified.  Customer’s rights under this paragraph shall not
in any way limit Customer’s right, with reasonable notice, to visit the Data
Center for reasons other than a Safety/Security Visit.

 


8.6                               PROCUREMENT; STAFFING RESPONSIBILITIES;
LOCATION CHANGES


 

Contractor shall be responsible for and shall pay all expenses and costs of the
procurement or provision of all hardware, systems software, telecommunications
services, facilities, and supplies required to support the provision of
NPAC/SMS, and the operation of the NPAC/SMS Data Centers, by Contractor.  All
facilities shall comply with Section 12.13 of Exhibit A - Request for Proposal. 
Each User shall be responsible for providing and shall pay all expenses and
costs of the procurement or provision of all hardware, systems software,
telecommunications services, facilities and supplies required by User to access
NPAC/SMS from such User’s facilities, to the point of presence, as specified in
Section 1.34.

 

Contractor shall be responsible for staffing the NPAC/SMS Data Centers and
providing appropriate personnel to provide the NPAC/SMS.  Contractor must manage
its own labor relations with any trade or union represented among its employees
and shall negotiate and be responsible for adjusting all disputes between
itself, its employees, and any union representing such employees.  If Contractor
has knowledge of any actual or potential labor dispute which is delaying or
threatens to delay the timely performance of the Project, Contractor shall give
prompt notice to Customer.  Contractor shall confirm the notice in writing
within twenty-four (24) hours.

 

25

--------------------------------------------------------------------------------


 

Any change in the location of an NPAC/SMS Data Center must be approved in
advance by Customer, which approval shall not be unreasonably withheld or
delayed, and must be accomplished without impairing the level of Services
rendered hereunder by Contractor. Any incremental expense incurred by Users as a
result of relocation of an NPAC/SMS Data Center shall be reimbursed to Users by
Contractor, unless such relocation is done at the request of Customer (alone or
on behalf of Users), in which case, Customer shall first enter into a Statement
of Work setting forth the manner in which Contractor shall be reimbursed for any
expense incurred in connection with such relocation.

 


8.7                               TRAINING


 

Contractor shall develop and provide comprehensive training courses for User
personnel consistent with the requirements of Sections 12.8.4 and 12.8.6 of
Exhibit A - Request for Proposal.  The pricing for training courses and
materials shall be as set forth in Section 6.3 and Exhibit E - Pricing
Schedules.  All training provided by Contractor shall include written course
materials that may be kept, reproduced, and distributed by the Users, provided
that any reproductions of such materials shall include any copyright or similar
proprietary notices placed on the materials by Contractor. Users shall have the
right to make unlimited copies of training materials provided by Contractor, at
no additional charge, for internal use.  A User may cancel a training course
scheduled by Contractor at any time upon written notice to Contractor; provided,
however, that the User shall be liable to Contractor for all reasonable expenses
incurred by Contractor in preparation for the course that are not otherwise
recoverable by Contractor if such training course is canceled by the User less
than two (2) weeks prior to the start of such course.  In order to ensure that
only qualified students pass Contractor’s training programs, Contractor shall
monitor the progress of Users’ employees as they are trained, shall periodically
test students as a course proceeds, and shall provide written certification of
satisfactory performance of course requirements for those students that
successfully meet such requirements.

 

There shall be no restrictions on any User having an individual trained in the
operation of NPAC/SMS train other employees of the User, except that each User
must notify Contractor at the time the training course is scheduled if it
desires the individual(s) being enrolled to be trained as trainers.  All
individuals trained as trainers must schedule and attend, at the User’s expense,
any additional training courses mandated by Contractor to maintain such
individual’s expertise as a trainer with respect to any Enhancement or
Maintenance Modification to the NPAC/SMS Software.  Contractor shall have no
responsibility for certifying any employees trained by such User’s trainers.

 

Notwithstanding anything to the contrary above, a User may train its personnel
internally.  In such event, Contractor shall provide the above-referenced
training materials directly to User.  User may then use such materials to train
its personnel internally , but, prior to using the NPAC/SMS, such personnel will
be required to pass a certification examination of the same or similar nature
given to those individuals taking Contractor’s training courses.

 

26

--------------------------------------------------------------------------------


 


8.8                               TAXES


 

Contractor agrees to pay, and to hold Customer and the Users harmless against,
any penalty, interest, additional tax or other charge that may be levied or
assessed as a result of the delay or failure of Contractor for any reason to pay
any tax or file any return or information required by law, rule or regulation or
by this Agreement to be paid or filed by Contractor, unless such delay or
failure by Contractor is on account of the delay or failure of a User to remit
to or reimburse Contractor for any taxes which a User is obligated to pay by
law, rule or regulation or under this Agreement or its respective NPAC/SMS User
Agreement.  Customer shall have no liability to Contractor for any taxes.

 


8.9                               LICENSES AND PERMITS


 

Contractor shall, at its sole cost and expense, obtain all licenses,
authorizations and permits required by applicable legislative enactment and
regulatory authorizations in connection with the performance of its obligations
under this Agreement.  Contractor shall indemnify and hold Customer, Members,
Users and their respective affiliates harmless from and against any and all
liabilities, damages (including without limitation punitive or special damages),
losses or expenses (including attorney’s fees) arising out of any breach by
Contractor of this Section.

 


8.10                        LAWS AND REGULATIONS


 

Contractor shall comply, at its expense, with all applicable federal, state,
county, and local laws, ordinances, regulations, and codes in the performance of
its obligations under this Agreement (including procurement of required permits
and certificates), including the Fair Labor Standards Act and the Occupational
Safety and Health Act.  Contractor shall indemnify and hold Customer, Members,
Users and their respective affiliates harmless from and against any and all
liabilities, damages (including without limitation punitive or special damages),
losses or expenses (including attorney’s fees) arising out of any breach by
Contractor of this Section.

 


8.11                        IMMIGRATION LAW COMPLIANCE


 

Contractor warrants, represents and agrees that it will not assign any
individual to perform work under this Agreement who is an unauthorized alien
under the Immigration Reform and Control Act of 1986, as amended or its
implementing regulations.

 

In the event any employee of Contractor working under this Agreement is
discovered to be an unauthorized alien, Contractor will immediately remove that
individual and replace that individual with one who is not an unauthorized
alien.

 

Contractor shall indemnify and hold Customer, Members, Users and their
respective affiliates harmless from and against any and all liabilities, damages
(including without limitation punitive or special damages), losses or expenses
(including attorney’s fees) arising out of any breach by Contractor of this
Section.

 

27

--------------------------------------------------------------------------------


 


8.12                        QUALITY


 

Contractor shall provide high-quality service and support to Users consistent
with the NPAC/SMS Service Level Requirements specified in Exhibit G and as
modified through the “Benchmarking” process set forth in Article 7 herein.

 

The Contractor will measure performance against these Service Level
Requirements, report appropriately in accordance with Section 8.4, promote an
effective quality assurance process consistent with the provisions of Exhibit D
- Response to RFP, and confirm User satisfaction through the survey process.

 

Contractor shall retain a competent and experienced staff and ensure that each
staff member is aware of, committed to, and actively involved in total quality
improvement.  Each NPAC/SMS staff member shall be personally responsible to
Contractor for the quality of his or her work.  The NPAC/SMS quality manager and
functional managers will ensure that sufficient resources are committed to this
effort.

 

Contractor agrees that it will comply with Customer’s reasonable requests for
the additional collection and reporting of specific quality data that Customer
needs to measure Services and Deliverables against Customer quality objectives.
 Any such request for additional collection and reporting will be accomplished
through the Statement of Work process.  Customer and Contractor may also agree
to apply particular quality standards to specific Statements of Work.

 


8.13                        NOTIFICATION OF ADDITIONAL SERVICES, ENHANCEMENTS
AND MODIFICATIONS


 

Contractor shall provide written notification to all Users on a monthly basis of
any proposed Additional Services, Enhancements, Custom Enhancements, User
Enhancements and/or Maintenance Modifications to the NPAC/SMS.  In addition to
the above notification requirement, Contractor may also post notice of any
proposed Additional Services, Enhancements, Custom Enhancements, User
Enhancements and/or Maintenance Modifications to the NPAC/SMS on an Electronic
Bulletin Board.

 


ARTICLE 9 - OWNERSHIP OF INTELLECTUAL PROPERTY; SOURCE CODE ESCROW


 


9.1                               OWNERSHIP OF INTELLECTUAL PROPERTY


 

Except as otherwise expressly provided in this Agreement or any applicable
Statement of Work, Contractor shall own all Intellectual Property created under
this Agreement by or for Contractor, including the NPAC/SMS Software and any
Enhancements and Maintenance Modifications.  Contractor shall not own any
standard interface connecting the NPAC/SMS to Users, which interface shall be in
the public domain.

 


9.2                               GRANT OF LICENSE ON CONDITION OF TERMINATION
BY CUSTOMER


 

In the event of termination of this Agreement by Customer under Section 23.1
(a), (b), (c) or (d) and, in the case of Sections 23.1(a) and (b), under
circumstances where Customer has not

 

28

--------------------------------------------------------------------------------


 

alternatively elected to extend this Agreement pursuant to Section 24.2,
Contractor shall grant to Customer a nontransferable (other than to its
permitted successors and assigns pursuant to Exhibit L - Additional Terms and
Conditions of License), restricted, perpetual, royalty-free, non-exclusive
license to use and modify the NPAC/SMS Software and to sublicense the NPAC/SMS
Software to any contractor providing services similar to NPAC/SMS to the Users
or to any other entity performing a function similar to that of Customer, for
use in creating, managing and operating a data center similar to the NPAC/SMS
Data Center in the Service Area as it exists at the time of termination.  Other
terms and conditions of the above referenced license are set forth in Exhibit L.

 


9.3                               GRANT OF LICENSE ON CONDITION OF FORCE MAJEURE
OR CONTRACT EXPIRATION


 

In the event of termination of this Agreement by Customer under Section 12.6 or
Section 12.8 or under circumstances where this Agreement has not been renewed
pursuant to Article 3 and has not been extended pursuant to Section 24.2,
Contractor shall grant to Customer a renewable five (5) year, nontransferable
(other than to its permitted successors and assigns pursuant to Exhibit L),
restricted, non-exclusive license to use and modify the NPAC/SMS Software and to
sublicense the NPAC/SMS Software to any contractor providing services similar to
NPAC/SMS to the Users or to any other entity performing a function similar to
that of Customer, for use in creating, managing and operating a data center
similar to the NPAC/SMS Data Center in the Service Area as it exists at the time
of termination or Agreement expiration.  A monthly royalty fee will be required
for the duration of the five (5) year license or until the effective date of
termination by Customer.  Said monthly royalty fee shall be calculated as set
forth in Exhibit L.  Other terms and conditions of the above referenced license
are set forth in Exhibit L.

 


9.4                               SOFTWARE ESCROW


 

Contractor shall deposit the Source Code, Object Code and related Documentation
for NPAC/SMS Software into an escrow account pursuant to an escrow agreement to
be entered into between Contractor, Customer and an escrow agent.  The escrow
agreement shall authorize release of the Source Code, Object Code and related
Documentation to Customer as a licensee (consistent with Sections 9.2 and 9.3
above) on certain terms and conditions upon the occurrence of a Termination
Event or Non-Renewal (as such terms are defined in Section 24.1 below).  The
escrow agreement shall be in the form of Exhibit M hereto, subject to any
changes to such form of agreement that the parties agree to accept from the
escrow agent.

 


ARTICLE 10 - PROBLEM RESOLUTION


 


10.1                        HOTLINE SERVICE


 

Contractor shall provide a “Hotline Service” to Users to (i) help Users in
answering routine questions and resolving problems with respect to use of the
NPAC/SMS and (ii) enable Users to report any defect in the NPAC/SMS or any
failure of the NPAC/SMS to perform in accordance with the Specifications, which
defects and/or failures shall be responded to by Contractor in accordance with
Section 10.2.  In addition to telephone access, the “Hotline Service” shall also

 

29

--------------------------------------------------------------------------------


 

include access by means of electronic mail service when made available by
Contractor.  The Hotline Service shall be made available seven (7) days a week,
twenty-four (24) hours a day.  Contractor will provide personnel to answer the
Hotline Service during Normal Business Hours and will have personnel “on call”
for calls to the Hotline Service during all other hours.  All common carrier
charges incurred by Users and all costs of telephone and terminal equipment
incurred by Users shall be the responsibility of the Users using the Hotline
Service. Users may contact the Hotline Service at 1-888-NPAC HELP.  Contractor
shall make a diligent effort to promptly acknowledge Users’ contacts to the
Hotline Service.  Users will be charged for their contacts to the Hotline
Service pursuant to Section 6.2(b)(i) hereof.

 


10.2                        PROBLEM CORRECTION


 

When a problem occurs which Contractor or a User determines is caused by a
Defect, Contractor will use its best efforts to identify and begin remedial
efforts with respect to such problem at no charge within the following
timeframes:

 

(a)                                  With respect to Material Defects, within
one hour.

 

(b)                                 With respect to Minor Defects, within two
Business Days.

 

Additionally, in connection with Material Defects, the Contractor shall prepare
updated system status reports from the NPAC/SMS Data Center approximately every
thirty (30) minutes following notice of the problem and make that information
available to Users via the NPAC/SMS Hotline provided for under Section 10.1.  If
Contractor is unable to promptly correct Defects, it shall provide Users with
procedures that will enable them to bypass or otherwise work around the problem
through efforts that are appropriate in view of (i) the impact of the problem on
their operations and (ii) the ability to implement bypass or work-around
procedures to minimize such impact during Contractor’s remedial efforts.

 

As part of the Services rendered under this Agreement, Contractor shall promptly
correct any errors or inaccuracies in User Data and any reports provided by
Contractor under this Agreement that were caused by Contractor.

 


ARTICLE 11 - PROJECT STAFF


 


11.1                        PROJECT EXECUTIVES AND OVERSIGHT


 

Each Party shall appoint an individual who, from the Effective Date of this
Agreement, shall serve as the primary contact for that Party with the other
Party (the “Contractor Project Executive” and the “Customer Project Executive,”
as applicable).  The initial Contractor Project Executive and Customer Project
Executive are identified in Exhibit I - Key Personnel.

 

The Contractor Project Executive and Customer Project Executive shall be
responsible for coordinating the day to day resolution of issues and problems
concerning operation of the NPAC/SMS.  Customer agrees that, unless Contractor
is otherwise notified by Customer,

 

30

--------------------------------------------------------------------------------


Customer’s Project Executive has the authority to act on behalf of Customer for
all purposes under this Agreement (including without limitation, all consent,
approval and delivery requirements), such that Contractor shall (i) require
action from, and shall be entitled to rely upon actions taken by, Customer’s
Project Executive in all circumstances where action is required of Customer
under this Agreement (e.g., consents, approvals, etc.) and (ii) satisfy all its
requirements of delivery of items to Customer under this Agreement (including,
without limitation, consents, approvals, notices, the NPAC/SMS, Deliverables and
other items referred to on Exhibit F - Project Plan and Test Schedule) if
Contractor makes delivery of such items to Customer’s Project Executive (leaving
open only the determination of whether any such delivery was made to Customer’s
Project Executive on or prior to the required delivery date).  Notwithstanding
the above, Customer’s Project Executive is not authorized to modify or amend the
terms of this Agreement.

 

Within thirty (30) days after the Effective Date of this Agreement, the
Contractor Project Executive and Customer Project Executive shall meet to
discuss issues concerning Project execution, including, but not limited to:

 

(a)                                  determining location and frequency of
meetings;

 

(b)                                 establishing appropriate committees;

 

(c)                                  resolving contract issues between the
Parties;

 

(d)                                 managing the Project schedule and any
changes;

 

(e)                                  generally overseeing the performance of
this Agreement; and

 

(f)                                    providing strategic direction.

 

Based upon their review of these issues, Contractor Project Executive and
Customer Project Executive shall establish, as they deem necessary, appropriate
written policies and procedures for the management of the Project and
implementation of the terms of this Agreement.  Such policies and procedures
shall be incorporated into an amended Exhibit I - Key Personnel, and shall
become a part of this Agreement.

 

Contractor shall use its best efforts to ensure that its Project Executive
(initial and replacement) serves for a minimum of one year, and Customer shall
use its best efforts to ensure that there is some level of continuity of service
by its Project Executive (initial and replacement).  Contractor’s appointment of
any Contractor Project Executive shall be subject to Customer’s consent, which
consent shall not be unreasonably withheld or delayed.  The Contractor Project
Executive may also serve as Contractor’s Project Manager for Projects calling
for the appointment of a Project Manager.

 

31

--------------------------------------------------------------------------------


 


11.2                        PROJECT MANAGERS


 

For Projects related to Additional Services or any other Project where Project
Managers will facilitate completion of the Project, Contractor and Customer
shall each designate a Project Manager who shall act as the primary interface
between the Parties with respect to the furnishing of such Additional Services
in the applicable Statement of Work.  The Parties’ respective Project Managers
shall be responsible for insuring the continuity of communications between the
Parties as the Project proceeds.  Each Project Manager shall designate an
authorized representative to act in his or her absence.

 

Each month or at such other intervals as may be mutually agreed to, there shall
be a meeting to discuss the progress of the Project.  At such meetings the
Contractor’s Project Manager shall present a written report to Customer’s
Project Manager with respect to Project status and progress.  Contractor’s
Project Manager shall also be responsible for (1) producing and verifying the
delivery schedule for all new Projects; (2) coordinating logistics and delivery
of all Deliverables; and (3) conducting project quality review meetings as
necessary.

 


11.3                        CONDUCT OF PERSONNEL


 

While at the locations of Contractor and Customer, Contractor’s and Customer’s
personnel, contractors and subcontractors shall (i) comply with host company’s
requests, rules and regulations regarding personal and professional conduct
generally applicable to such locations, and safety and physical security
procedures applicable to such locations; provided that, such persons are made
aware of such requests, rules, regulations and procedures sufficiently in
advance in order to have time to comply; and (ii) otherwise conduct themselves
in a businesslike and professional manner.

 

In the event that Customer or Contractor, as the case may be, determines in good
faith that a particular employee or subcontractor of the other is not conducting
himself or herself properly under this Section 11.3, either Party may provide
the other Party with written notice and documentation in respect of such
conduct.  Upon receipt of such written notice, the other Party shall promptly
investigate the matter and take appropriate action which may include
(i) removing the non-compliant person from the Project staff, (ii) providing the
other Party with prompt written notice of such removal, and (iii) replacing the
non-compliant person with a similarly qualified individual.

 

Neither Party nor any User shall require waivers or releases of any personal
rights from representatives of the other in connection with visits to its
premises and both Parties agree that no such releases or waivers shall be
pleaded by them or third persons in any action or proceeding.

 


ARTICLE 12 - DISASTER RECOVERY


 


12.1                        CONTRACTOR’S RESPONSIBILITY FOR DISASTER RECOVERY


 

As part of the NPAC/SMS, Contractor shall be responsible for providing disaster
recovery arrangements consistent with the disaster recovery and back-up
processes specified in Exhibit G - Service Level Requirements.

 

32

--------------------------------------------------------------------------------


 

In the event of a disaster, Contractor shall not increase its charges under this
Agreement or charge Users or Customer usage fees in addition to the fees payable
under this Agreement.

 


12.2                        DISASTER RECOVERY PLANS


 

Contractor shall provide Customer with separate disaster recovery and back-up
plans for the NPAC/SMS Production Computer System site and the NPAC/SMS Disaster
Recovery Computer System site, which plans are subject to Customer’s approval.

 

The disaster recovery and back-up plans shall address both operational and
managerial processes and procedures, including back-up and restoration
procedures, and shall be a complete, stand-alone document.  The plans shall
describe in reasonable detail how Contractor will perform testing, and what will
be tested, to validate the managerial processes and procedures implemented by
Contractor.

 

Contractor will, at Customer’s request, review the disaster recovery and back-up
plans with Customer.  Such review will address such areas as the disaster
recovery and back-up strategy, including procedures, data center facilities,
back-up frequency, and disaster recovery processor capacity.  Contractor will
make such changes in the plans as may be jointly agreed to by the Parties. 
Contractor will also revise the disaster recovery and back-up plans following
any significant changes in the NPAC/SMS hardware and software environment, when
necessary, in its discretion, after consultation with Customer.

 


12.3                        DISASTER RECOVERY EXERCISES FOR THE NPAC/SMS


 

Customer may request a complete disaster recovery exercise for the NPAC/SMS
Production Computer System once a year (at a time agreed to by Contractor and
Customer), unless at any point in time during the twelve (12) months prior to
such request Contractor has successfully “cut-over” to the NPAC/SMS Disaster
Recovery Computer System and operated thereon during the normal course of
operations.  Contractor shall certify to Customer, in a written report, that the
disaster recovery plans are fully operational and shall include in such report
the detailed results of such exercise.

 


12.4                        IMPLEMENTING SWITCH TO DISASTER RECOVERY SITE;
RESTORATION


 

If a failure of the NPAC/SMS Production Computer System is detected, in
accordance with the Methods and Procedures Document (operating procedures as
agreed between the Project Executives, as then in effect), and cannot be
immediately corrected, the cutover to the NPAC/SMS Disaster Recovery Computer
Site must be completed within ten (10) minutes thereafter.  Contractor shall
prepare updated system status reports from the NPAC/SMS Data Center
approximately every thirty (30) minutes and make that information available to
Users via the NPAC/SMS Hotline provided for under Section 10.1.  Whenever it is
determined that the NPAC/SMS is to be restored at the NPAC/SMS Production
Computer System, such restoration shall be accomplished within the time frame
specified in Exhibit G - Service Level

 

33

--------------------------------------------------------------------------------


 

Requirements.  Contractor is responsible for executing all phases of the
disaster recovery and restoration.

 


12.5                        DATA LOSS DURING A DISASTER RECOVERY


 

Contractor shall provide the necessary data communications and computer
equipment and develop the necessary procedures to ensure that the NPAC/SMS
Production Computer System site databases are recoverable by the NPAC/SMS
Disaster Recovery Computer System.

 

Contractor is responsible for informing Users of the database status after
Contractor employs any database recovery procedures.  Contractor will notify the
Users of the time period during which transactions were lost so that they may
effect restoration to the best of their abilities.  Any User updates required
because of a data loss under this Article shall not be considered a billable
event.

 


12.6                        OCCURRENCE OF FORCE MAJEURE


 

Upon the occurrence of a Force Majeure Event, as described in Section 16.6, at
the Contractor’s NPAC/SMS Production Computer System site or the NPAC/SMS
Disaster Recovery Computer System site, Contractor shall immediately invoke the
disaster recovery procedures as set forth in this Article 12.

 

If any Force Majeure Event results in a failure to deliver the NPAC/SMS from
both the NPAC/SMS Production Computer System site and the NPAC/SMS Disaster
Recovery Computer System site, Users may, upon written notice to Contractor,
cease payment of the charges payable under this Agreement, except for services
already rendered, until the recovery from such Force Majeure Event has been
completed at either of such NPAC/SMS Data Centers or an alternate location
provided by Contractor.

 

If a Force Majeure Event, as defined in Section 16.6, at both the NPAC/SMS
Production Computer System site and the NPAC/SMS Disaster Recovery Computer
System site prevents Contractor from reinstating the NPAC/SMS within thirty (30)
days of such Force Majeure Event, Customer may terminate this Agreement as of a
date specified by Customer (such termination shall not be deemed a termination
for cause under Article 23 - Termination).  Contractor shall notify Customer
within five (5) Business Days after such Force Majeure Event whether it expects
to reinstate the NPAC/SMS within thirty (30) days.  If Contractor will not
reinstate within such period, Customer must notify Contractor within five
(5) Business Days following its receipt of Contractor’s notice if Customer
intends to terminate this Agreement.  If Customer elects not to terminate based
on Contractor’s representation that it will reinstate the NPAC/SMS by a certain
date, Contractor shall keep Customer informed of its progress toward such
reinstatement.  If Contractor informs Customer that Contractor is not able to
meet its projected completion date for reinstatement, Customer shall again have
the right to terminate this Agreement, within five (5) Business Days following
its receipt of such notice from Contractor.  Failure by Contractor to notify
Customer that Contractor will not meet the projected completion date does not
waive Customer’s right to terminate this Agreement.

 

34

--------------------------------------------------------------------------------


 


12.7                        ALLOCATION OF RESOURCES FOR DISASTER RECOVERY OR
FORCE MAJEURE


 

Whenever a Force Majeure Event or a disaster causes Contractor to allocate
limited resources between or among Customer and Contractor’s other customers,
Customer shall receive at least the same priority in respect of such allocation
as that received by Contractor’s other customers.

 


12.8                        PERMANENT LOSS OF CONTRACTOR’S NPAC/SMS DATA CENTERS


 

The following Contractor obligations and Customer rights apply in the event of a
permanent loss of Contractor’s NPAC/SMS Data Centers:

 


(A)                                  LOSS OF NPAC/SMS PRODUCTION COMPUTER SYSTEM
SITE.

If the NPAC/SMS Production Computer System site is physically irreparable and
the application cannot be moved back, Contractor shall implement steps to ensure
that the NPAC/SMS Disaster Recovery Computer System site is capable of providing
all functions of the NPAC/SMS and that any personnel, procedures or other
facilities necessary to provide those services on an ongoing basis at the
NPAC/SMS Disaster Recovery Computer System site are provided.  At the same time,
Contractor shall establish a replacement NPAC/SMS Production Computer System
site which must be made operational within six (6) months.  Within thirty (30)
days after such loss, Contractor shall establish a contingency plan to provide
back-up NPAC/SMS capability at another location pending restoration of the
NPAC/SMS Production Computer System, in the event of the loss of or interruption
in Services from the NPAC/SMS Disaster Recovery Computer System.

 


(B)                                 LOSS OF NPAC/SMS DISASTER RECOVERY COMPUTER
SYSTEM SITE.

If, at any time, a disaster renders the NPAC/SMS Disaster Recovery Computer
System site unusable, then Contractor shall establish a replacement NPAC/SMS
Disaster Recovery Computer System site capable of providing all of the NPAC/SMS
disaster recovery services, which shall be made operational within six
(6) months.  Within thirty (30) days after such loss, Contractor shall establish
a contingency plan to provide back-up NPAC/SMS capability at another location
pending restoration of the NPAC/SMS Disaster Recovery Computer System, in the
event of the loss of or interruption in Services from the NPAC/SMS Production
Computer System.

 


(C)                                  CUSTOMER’S RIGHT TO TERMINATE FOR CAUSE.

If Customer elects not to exercise its right to terminate for a Force Majeure
event under Section 12.6 and Contractor fails to restore the NPAC/SMS after the
loss of either or both of the NPAC/SMS Data Centers within the time frames
allowed in subsections (a) and (b) above, Customer shall have the right to
terminate this Agreement for cause as provided for in Article 23 - Termination.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 13 - ADDITIONAL SERVICES


 


13.1                        REQUESTED BY CUSTOMER


 

During the term of this Agreement, Customer may request that Contractor provide
new or additional services under this Agreement or make certain changes in the
Services provided under this Agreement, including, without limitation, (i) the
addition of new or different functionality to the NPAC/SMS, (ii) a modification,
reduction or expansion of existing functionality of the NPAC/SMS,  (iii)  the
offering of additional support, training, consulting services or any other
addition to or modification or expansion of the Services or alteration of the
Specifications, or (iv) an increase or decrease in any new or additional
services or changes previously requested pursuant to this Article 13
(collectively (including changes, modifications and reductions) “Additional
Services”).  Customer shall initiate its request for Additional Services by
delivering a proposal to Contractor detailing the Additional Services being
requested and any requirements to be met.  Contractor may request further
information or clarification, if needed by Contractor to formulate a response,
and within three (3) weeks (or such longer or shorter period agreed to by the
Parties) after Contractor’s receipt of Customer’s request (or, if later,
Contractor’s receipt of any information or clarification requested by it),
Contractor shall respond with a proposed Statement of Work, which shall be
prepared and finalized in accordance with the requirements of this Article 13. 
Contractor shall not accept any such requests from or enter into Statements of
Work with Users without Customer’s written approval.

 

All requests for User Enhancements by any User must be made through Customer in
the form of a request for Additional Services pursuant to Article 13 -
Additional Services, and the requesting User shall be responsible for any
charges or fees for such User Enhancement as provided in the related Statement
of Work.

 

Customer will not object to the incorporation of User Enhancements. 
Furthermore, all User requests for Additional Services will be forwarded by
Customer to Contractor under the provisions set forth herein.

 

As part of its response to any request from Customer for Additional Services
that Customer states are intended to benefit more than one User, Contractor
shall state (1) the price if paid by Users by a specified date and (2) the price
if paid by Users over the remaining term of this Agreement.  Customer may elect
the pricing option it prefers.  Customer’s election of either option shall not
preclude further negotiations between the Parties as to price.

 


13.2                        PROPOSED BY CONTRACTOR


 

During the term of this Agreement, Contractor may propose Additional Services to
Customer, including without limitation Enhancements developed by Contractor
arising out of its own research and development or in connection with a request
for services from another Customer of Contractor.  Contractor will initiate this
process by delivering a proposal to Customer detailing the Additional Services
being proposed.  If Customer wishes to accept the proposal for Additional
Services, it shall so notify the Contractor in writing, and Contractor shall
respond

 

36

--------------------------------------------------------------------------------


 

within three (3) weeks (or such longer or shorter period agreed to by the
Parties) with a proposed Statement of Work, which shall be prepared and
finalized in accordance with the requirements of Section 13.4, below.

 


13.3                        CHANGES PURSUANT TO BENCHMARKING AND AGREED-UPON
CHANGES IN SERVICE LEVELS


 

During the term of this Agreement, whether pursuant to the Benchmarking Process
or pursuant to Section 8.3, Customer and Contractor may agree upon a change in
the Services or Service Levels that would necessitate the rendering of
Additional Services.  In such cases, Contractor shall prepare a proposed
Statement of Work which shall be prepared and finalized in accordance with the
provisions of this Article.

 


13.4                        STATEMENT OF WORK


 

Each proposed Statement of Work submitted by the Contractor pursuant to this
Article 13 shall be specifically identified as a Statement of Work relating to
this Agreement, and shall set forth at least the following:

 

(a)                                  Description of the work to be performed by
Contractor, with reference to the Specifications for the Additional Services or
Enhancements, if any;

 

(b)                                 Identification of any Enhancements as a
Custom Enhancement or an User Enhancement, if applicable;

 

(c)                                  Delivery schedule for performance and
completion of the work and initiation of the Additional Services, including
milestones and delivery dates for all Deliverables, where appropriate;

 

(d)                                 Completion and acceptance criteria
(including testing procedures and quality standards);

 

(e)                                  Designation of the names and addresses of
the Project Managers of each Party and resume material concerning other key
personnel provided by Contractor;

 

(f)                                    Any changes to the fees to be charged to
Users, and the schedule of effective date(s) for said changes in the fee
structure, with the prices set forth in Schedule 4 to Exhibit E - Pricing
Schedules forming the basis for any labor charges for the labor categories set
forth therein if persons within such categories are engaged providing the
Additional Services (with other rates and categories to be agreed to by the
Parties as necessary in connection with the Statement of Work); and

 

(g)                                 Identification of any impact on Service
Levels, disaster recovery, and back-up plans, including proposed revisions
thereto.

 

37

--------------------------------------------------------------------------------


 

Upon receipt of Contractor’s proposal under this Article 13, Customer and, in
the case of a User Enhancement, the User which requested the User Enhancement,
will review the Statement of Work and may request changes and modifications. 
Contractor will then prepare a final Statement of Work containing the provisions
agreed upon by both Parties.  Upon Customer’s acceptance of the final Statement
of Work submitted by Contractor, the Statement of Work shall be executed by both
Parties.  Each Statement of Work shall incorporate and be subject to the terms
and conditions of this Agreement.  In the event of any inconsistency between the
terms and conditions of a Statement of Work and those in the Agreement, the
Statement of Work shall govern.

 

If a Statement of Work is never finalized between the Parties, the requested or
proposed Additional Services (including, without limitation, any Enhancement)
will not become a part of the NPAC/SMS or the NPAC/SMS Software.

 


13.5                        STAFFING


 

Contractor shall use its best efforts to ensure that the key individuals
assigned to perform such Additional Services under any Statement of Work will
continue to be assigned to and perform services for the engagement during the
entire Project related thereto.

 

If Customer, within thirty (30) days after commencement of work on a Project by
a key individual designated by Contractor, determines that said individual does
not demonstrate the training or skills to perform the services in a satisfactory
fashion or is not performing the services in a professional, effective and
efficient manner, Customer shall notify Contractor in writing detailing its
objections.  Contractor’s and Customer’s Project Managers (or, if the key
individual under discussion is the Project Manager, other representatives of
Contractor and Customer) shall meet to resolve Customer’s objections.  If so
agreed after said meeting, Contractor shall replace such individual and/or add
one or more additional key individuals with appropriate training and skills, and
shall agree on any changes to the Project Plan necessitated by the staffing
changes.

 

If any person performing services under a Statement of Work discontinues work on
the Project for any reason (including, without limitation, due to having been
replaced at the request of Customer pursuant to the preceding paragraph), or
becomes sick, disabled or otherwise incapacitated or unable to perform his or
her duties, Contractor shall use its best efforts to replace such person with
another of like educational background, professional experience, training and
skills.  There shall be no charge for (i) the time required by the substitute
individual to become knowledgeable enough regarding the services to make a
productive contribution substantially equal to that of the person replaced, or
for (ii) any work performed by key individuals replaced at the request of
Customer that the Parties agree is unsatisfactory or unusable.

 


13.6                        ENHANCEMENTS TO NPAC/SMS SOFTWARE


 

Certain requests for Additional Services from Customer pursuant to this
Article may result in the development of Enhancements to the NPAC/SMS Software
by Contractor.  The ownership of such Enhancements shall be determined in
accordance with Section 9.1.  Contractor will be free

 

38

--------------------------------------------------------------------------------


 

to offer any Enhancement to other customers without any compensation to Customer
or adjustment in the fees charged to Users; provided, however, that in the case
of a Custom Enhancement or a User Enhancement, Contractor will meet with the
Customer or User, as the case may be, to agree upon an equitable method of
rebating all or a portion of the development cost for the Custom Enhancement or
User Enhancement, taking into account the nature and extent of the proposed
usage by Contractor, anticipated revenues, and other equitable considerations.

 


ARTICLE 14 - BUSINESS RECORDS AND AUDITS


 


14.1                        CONTRACTOR’S REGULAR AUDITS; CUSTOMER’S RIGHT TO
AUDIT


 

Contractor shall, at its cost, conduct a regular annual audit of its NPAC/SMS
Data Center operations by its internal auditors.  Such audit shall, among other
things, address the accuracy of Contractor’s invoices for services; security,
back-up, and disaster recovery procedures; and overall compliance with industry
standards for similar data center operations.  Contractor shall provide Customer
with a copy of each such audit promptly upon its completion.

 

Customer may, at its expense, and subject to the limitations and restrictions
provided elsewhere in this Article 14 - Business Records and Audits, conduct an
audit of NPAC/SMS Data Center operations of the same scope as Contractor’s
annual audit, upon reasonable advance notice to Contractor; provided, however,
that (i) such Customer audit may be conducted no more frequently than once in
any twelve (12) month period, except if such audit is required by judicial or
regulatory authority, in which case such audit can occur in any number and at
any time and (ii) Contractor shall reimburse Customer for the total cost of
performing such Customer audit if such audit reveals a condition of material
noncompliance by Contractor requiring Contractor to take remedial actions and
incur expenses therefor as provided under Section 14.6 below.

 


14.2                        ACCESS FOR AUDITS


 

As part of the Services, Contractor shall, subject to reasonable confidentiality
restrictions, provide to Customer and its designees reasonable access during
Normal Business Hours to:

 

(a)                                  Contractor’s staff;

 

(b)                                 books and records and supporting
documentation relating to the Services and the fees payable under this
Agreement, excluding Contractor’s cost information;

 

(c)                                  use the NPAC/SMS system and the Software
used to perform the Services (without access to the Source Code thereof); and,

 

(d)                                 the service locations or other facilities,
as may be necessary for Customer or its designees to perform the audits
described above.

 

39

--------------------------------------------------------------------------------


 

Customer and its representatives will comply with any reasonable restrictions
imposed by Contractor to minimize any disruption to Contractor’s normal
operations.

 


14.3                        PROVISION OF FACILITIES FOR AUDITS


 

For a reasonable period of time, Contractor shall provide to Customer and its
designees on Contractor’s premises reasonable amounts of office space, office
furnishings (including lockable cabinets), telephone and facsimile service,
utilities and office-related equipment and duplicating services as Customer or
such auditors and inspectors may reasonably require to perform the audits
described in this Article 14.  Customer will comply with any reasonable
restrictions imposed by Contractor to minimize any disruption to Contractor’s
normal operations.  Such facilities and related assistance shall be provided as
part of the Services.

 


14.4                        AUDIT OF FEES


 

Upon reasonable notice from Customer, no more frequently than once in any twelve
(12) month period (unless otherwise required by any regulatory authority),
Customer may audit the fees charged to Users for any period not previously
audited by Customer, for which Contractor is required to retain records, to
determine that such fees are accurate and in compliance with this Agreement,
except that Customer may audit previously audited fees if, as the result of a
current audit or the receipt or discovery of any other information, Customer has
reasonable cause to believe that inaccuracies or discrepancies exist which
previous audits failed to disclose.  If, as a result of an audit, Customer
determines that Contractor has overcharged Users, Customer shall notify
Contractor of the amount of such overcharge and if Contractor agrees with the
results of Customer’s audit or if Customer prevails in any arbitrated dispute
regarding such audit, Contractor shall promptly refund to affected Users the
amount of the overcharge, plus interest, at the rate of one and one quarter
percent (1 1/4%) per month or the highest rate allowed by law, whichever is
lower, from the date payment was received.  In the event any such audit reveals
an overcharge to Users during any audited period exceeding five percent (5%) or
more of a particular fee category, Contractor shall reimburse Customer for the
cost of such audit.  If Contractor disagrees with the results of said audit,
Contractor and Customer shall resolve any dispute in accordance with the
provisions of Article 26 below.

 


14.5                        RECORD RETENTION


 

Contractor shall keep, based upon U.S. generally accepted accounting principles,
books, records and supporting documentation sufficient to document the NPAC/SMS
and the invoices paid or payable by Users for the NPAC/SMS for the current
fiscal year and at least the four (4) immediately preceding fiscal years of
Contractor

 


14.6                        COMPLIANCE WITH AUDIT RECOMMENDATIONS


 

If any audit by an auditor designated by Customer or a regulatory authority
results in Contractor being notified that it is not in compliance with any law,
regulation, audit requirement or generally

 

40

--------------------------------------------------------------------------------


 

accepted accounting principle relating to the NPAC/SMS, Contractor shall take
actions to comply with such audit.

 

Contractor shall bear the expense of any such compliance work,unless such
compliance work is required to bring the NPAC/SMS, Customer or a User into
compliance with a legal, regulatory or audit requirement that (i) is imposed on
Customer or a User and impacts the NPAC/SMS or the Services rendered hereunder
and (ii) has not been, by this Agreement (including, without limitation, by any
Statement of Work), previously identified to Contractor as a requirement of the
NPAC/SMS or Services.  Contractor will not undertake any compliance work, the
expense of which is not to be borne by Contractor, without a Statement of Work
executed by the Parties.

 


ARTICLE 15 - CONFIDENTIAL INFORMATION


 


15.1                        CONFIDENTIAL INFORMATION DEFINED; OBLIGATIONS


 

“Confidential Information” means all information, materials and ideas that
relate to the subject matter of this Agreement or the performance by the
disclosing party of its obligations hereunder, which is disclosed or otherwise
provided by one Party (“the Disclosing Party”) (in writing, electronically,
orally, or in any other form, tangible or intangible, except that with respect
to oral or intangible disclosures, the substance of such disclosure must be
memorialized in writing and delivered to the receiving party within fourteen
(14) days of the initial disclosure) to the other Party (“the Receiving Party”)
and that is marked as “confidential” and/or “proprietary”, including, without
limitation, User Data, Software, proprietary aspects of the functional
requirements and the systems interface, pricing and financial information and
customer records of either Party or of any Users.  User Data shall be the
property of the User furnishing such data.

 

The Disclosing Party shall have the right to correct any inadvertant failure to
designate information as “confidential” and/or “proprietary” by written
notification to the Receiving Party.  The Receiving Party shall, from that time
forward, treat such information as Confidential Information under this
Agreement.

 

During the course of this Agreement, either Party may receive or have access to
Confidential Information of the other Party or a User.  The Receiving Party
shall not, without first obtaining the Disclosing Party’s written consent,
disclose to any Third Party (other than, in the case of User Data, the rightful
owner of such data), commercially exploit or use for any purpose other than the
performance of its obligations under this Agreement any Confidential
Information, or information or materials developed by the Receiving Party based
on Confidential Information, that it has received or to which it has had
access.  Each Party shall use no less than the same means it uses to protect its
similar confidential and proprietary information, but in any event not less than
reasonable means, to prevent the disclosure and to protect the confidentiality
of the Confidential Information of the Disclosing Party.

 


15.2                        EXCLUSIONS


 

Confidential Information shall not include:

 

41

--------------------------------------------------------------------------------


 

(a)                                  information generally available to, or
known to, or which becomes known by, the public through no wrongful act of the
Receiving Party;

 

(b)                                 information known by the Receiving Party
prior to receipt from the Disclosing Party; where the Receiving Party received
such information without knowledge of any obligation of confidentiality with
respect thereto in favor of the Disclosing Party;

 

(c)                                  information disclosed by a Third Party to
the Receiving Party, where the Receiving Party received such information without
knowledge of any obligation of confidentiality with respect thereto in favor of
the Disclosing Party

 

(d)                                 information independently developed by the
Receiving Party without the use of information disclosed by the Disclosing
Party;

 

(e)                                  information disclosed to a Third Party by
the Disclosing Party without restriction; and

 

(f)                                    information lawfully required to be
disclosed to any governmental agency or which is otherwise required to be
disclosed by law, provided that before making such disclosure the Receiving
Party shall give the Disclosing Party an adequate opportunity to object to such
disclosure or take action to assure confidential handling of such information.

 


15.3                        RETURN OR DESTRUCTION


 

Upon the request of the Disclosing Party, which may be made at any time, the
Receiving Party shall return to the Disclosing Party, or, at the option of the
Disclosing Party, shall destroy or permanently erase, the Confidential
Information provided by the Disclosing Party and all copies thereof (in written,
electronic or other form), and shall destroy or permanently erase any
information and materials developed by it based on the Disclosing Party’s
Confidential Information.  User Data shall be returned to the Disclosing Party,
in the form and on the media then in use.  Upon the request of the Disclosing
Party, the Receiving Party shall certify that the destruction or permanent
erasure of Confidential Information provided for herein has occurred. 
Notwithstanding anything to the contrary above, User Data or Confidential
Information that is necessary to provide or receive Services and operate the
NPAC/SMS, shall not be returned or destroyed

 


15.4                        INJUNCTIVE RELIEF


 

Each Party acknowledges that the unauthorized disclosure or use of Confidential
Information may cause irreparable harm and significant injury, the amount of
which may be extremely difficult to estimate.  If the Receiving Party fails to
abide by its obligations under this Article, the Disclosing Party may seek
immediate injunctive relief, in addition to any other rights and remedies
available to it at law or in equity.

 

42

--------------------------------------------------------------------------------


 


15.5                        LOSS OF CONFIDENTIAL INFORMATION


 

In the event of any unauthorized disclosure or loss of, or inability to account
for, Confidential Information of the Disclosing Party, the Receiving Party will
notify the Disclosing Party immediately.

 


15.6                        THIRD PARTIES


 

Customer acknowledges that any Third Party having a need to obtain access to
Confidential Information of Contractor as a result of its actions as a
representative, agent or subcontractor of Customer, or otherwise through its
relationship with Customer shall, as a condition to such access, be required to
execute a confidentiality agreement directly with Contractor, which
confidentiality agreement shall include the substantive restrictions set forth
in this Article 15 and shall otherwise be in a form reasonably satisfactory to
Contractor and Customer.

 


ARTICLE 16 - DELAYS; PERFORMANCE CREDITS AND CORRECTIVE REPORTING; DEFAULTS;
FORCE MAJEURE


 


16.1                        NOTICE OF DELAYS


 

Time is of the essence in Contractor’s performance of its obligations under this
Agreement.  Contractor shall promptly notify Customer in writing of any
anticipated or known Contractor Delay by the date of performance specified in
this Agreement, if any, for the affected obligation, the reasons for the delay,
and the expected duration of the delay.  In the event of any failure of Customer
or User to perform an obligation which delays or threatens to delay a scheduled
performance date of Contractor under this Agreement (“Customer/User Delay”),
Contractor shall promptly notify Customer in writing of such delay or threatened
delay, and Contractor’s scheduled performance date shall be extended day-for-day
for any such actual delay of Customer or User directly affecting such scheduled
performance date.  If Contractor fails to notify Customer of a Customer/User
Delay of which Customer or the applicable User does not otherwise have prior
notice (i.e., pursuant to a Project Plan), Contractor may not use such
Customer/User Delay as an excuse for its failure to meet a scheduled performance
date.

 


16.2                        DELAYS IN IMPLEMENTATION OF INITIAL SERVICES


 

In the event that Contractor fails to deliver the NPAC/SMS on or before the
Final Delivery Date for any reason other than a Force Majeure Event, Contractor
shall pay to the Customer, as liquidated damages and not as a penalty, the sum
of seventy-five hundred dollars ($7,500) per day for each day following the
Final Delivery Date (or such later time as the Force Majeure Event shall have
ceased, if applicable) until the first to occur of (i) Contractor’s delivery of
the NPAC/SMS or (ii) the termination of this Agreement by Customer in accordance
with Section 23.1 hereof; provided, however, that in no event shall the
liquidated damages payable pursuant to this Section exceed Four Hundred Thousand
Dollars ($400,000) in the aggregate.

 

43

--------------------------------------------------------------------------------


 


16.3                        PERFORMANCE CREDITS


 

Commencing ninety (90) days after the Acceptance Date, or, if Customer elects
Target Option B pursuant to Section 6.6(a) hereof, after January 1, 1998, in the
event that a Service Affecting Event (as defined below) shall have occurred for
any reason other than the occurrence of a Force Majeure Event or a Customer/User
Delay, Contractor shall pay to either Customer or affected Users, as applicable,
as “Performance Credits” (and as liquidated damages and not as a penalty) an
aggregate sum equal to the amount set forth under the heading “Performance
Credit Amount” for each such Service Affecting Event, as set forth in Exhibit G,
provided, however, that in no event shall the annual aggregate amount of
Performance Credits exceed Four Hundred Thousand Dollars ($400,000).  For
purposes hereof, a “Service Affecting Event” shall mean the failure of
Contractor to meet a “Service Affecting” Service Commitment Level set forth in
Exhibit G - Service Level Requirements; provided, however, that if the same
facts and circumstances directly or indirectly result in the failure to meet
more than one Service Level, all such related failures, for purposes of
calculating Performance Credits which shall be due in connection therewith,
shall be deemed to be a single Service Affecting Event.

 

In the event that a Non-Service Affecting Event (as defined below) shall have
occurred for any reason, Contractor shall not be required to pay any Performance
Credits.  For each Non-Service Affecting Event, Contractor shall (i) notify
Customer in writing of such Non-Service Affecting Event, including in such
notification an explanation of the cause of the Non-Service Affecting Event and
a detailed summary of the course of actions, if any, necessary to mitigate the
likelihood of such cause recurring and (ii) diligently pursue the identified
course of action to completion.  For purposes hereof, a “Non-Service Affecting
Event” shall mean the failure of Contractor to meet one of the Service Levels
other than those which give rise to Service Affecting Events.

 


16.4                        ALLOCATION OF DAMAGES AMONG USERS


 

The aggregate amount of accrued liquidated damages under Sections 16.2 and 16.3
above shall be allocated among Users as directed by Customer and credited
against the next succeeding monthly billing to such Users for Service or, in the
event Customer terminates this Agreement as a result of any such failure, shall
be allocated and credited in the same manner, with the balance, if any,
remaining after applying said amounts against any final billings to be paid to
such Users by Contractor.  Liquidated damages pursuant to Section 16.2 shall be
considered as compensation for direct damages for the delay suffered by the
Users other than those specified in Section 19.1(g) and Contractor shall remain
liable for any of the direct damages specified in Section 19.1(g).

 


16.5                        CONTRACTOR DEFAULTS


 

Contractor shall be in default (“Default”) under this Agreement if Contractor
shall:

 

(a)                                  chronically fail to provide the NPAC/SMS at
one or more of the “Service Affecting” Service Levels, which failure is
evidenced by recurring events of the same or

 

44

--------------------------------------------------------------------------------


 

similar nature that are indicative of a systemic problem and which either have
been unaffected by Contractor’s repeated cure efforts or are reasonably unlikely
to be cured with Contractor’s diligent efforts over a reasonable period, which
in any event shall be no less than thirty (30) days; or

 

(b)                                 fail to perform any of its other material
obligations, i.e., material breach, under this Agreement (including the
obligations referred to in Section 21.3, but excluding the obligations referred
to in Section 16.5(a) above) and such failure continues for a period of thirty
(30) days following receipt of written notice of such failure from Customer;
provided, however, that where such failure (other than with respect to a payment
obligation) cannot reasonably be cured within such thirty (30) day period, so
long as Contractor is diligently pursuing such cure, the time for curing such
failure shall be extended for such period as may be necessary for Contractor to
complete such cure.

 

Upon any Default hereunder by Contractor, Customer may, subject to Articles 19
and 26 hereof, pursue any legal remedies it may have under applicable law or
principles of equity.

 


16.6                        FORCE MAJEURE


 

Any failure or delay by Customer, a User or Contractor in the performance of its
obligations under this Agreement shall not be deemed a Default of this Agreement
to the extent such failure or delay was caused, directly or indirectly, by fire,
flood, earthquake, elements of nature or acts of God, acts of war, terrorism,
riots, civil disorders, rebellions or revolutions in the United States, court
order, non-performance by the non-performing Party’s first-tier subcontractors
(i.e., not subcontractors of subcontractors) due to a Force Majeure Event, or
any other similar cause beyond the reasonable control of such Party and without
the fault or negligence of such Party and cannot reasonably be circumvented by
the non-performing Party through the use of alternate sources, work-around plans
or other means (a “Force Majeure Event”).  Notwithstanding the foregoing, any
failure or delay by Contractor which results from Contractor’s failure to comply
with a requirement of this Agreement intended to prevent such a failure or delay
shall not be considered subject to this Article.

 

Notwithstanding the foregoing, Contractor’s liability for loss or damage to
Customer’s material in Contractor’s possession or control shall not be modified
by this clause.

 


ARTICLE 17 - INDEMNIFICATION


 


17.1                        MUTUAL INDEMNIFICATION


 

Each Party shall defend against suits, claims and demands and shall indemnify
and hold harmless the other, its corporate affiliates, Members, Members’
affiliates and their respective officers, directors, employees, and agents and
their successors and assigns against and from any and all losses, liabilities,
damages, and expenses (including, without limitation, reasonable attorneys’
fees) included in a settlement (between the indemnifying Party and a Third
Party) of such suits, claims or demands, or awarded to a Third Party by a court
or appropriate administrative agency

 

45

--------------------------------------------------------------------------------


 

of competent jurisdiction, including without limitation, those based on contract
or tort arising out of or in conjunction with, but only to the extent that such
losses, liabilities, damages, claims, demands, and expenses arise out of or in
connection with, (i) personal injury (including death) or damage to tangible
property arising from the negligent or intentional acts or omissions of the
indemnifying Party or its subcontractors, or the officers, directors, employees,
agents, successors and assigns of any of them during the term of this Agreement
or any transition period as provided for in Article 24 herein, or
(ii) assertions under Workers’ Compensation or similar laws made by persons
furnished by the indemnifying Party during the term of this Agreement, or any
transition period as provided for in Article 24 herein.

 


17.2                        CONTRACTOR INDEMNIFICATION


 

Contractor shall defend, indemnify and hold harmless Customer,  Members and
their officers, directors, employees, and agents and their successors and
assigns against and from any and all losses, liabilities, suits, damages,
claims, demands, and expenses (including, without limitation, reasonable
attorneys’ fees) included in a settlement (between Contractor and any Third
Party) of such suits, claims or demands, or awarded to a Third Party by a court
or appropriate administrative agency of competent jurisdiction, including,
without limitation those based on contract or tort arising out of or in
conjunction with, but only to the extent that such losses, liabilities, damages
claims, demands, and expenses arise out of, or in connection with, personal
injury (including death) or damage to tangible personal property caused by
defective or malfunctioning or improperly provided Software or Services provided
by Contractor during the term of this Agreement.  For the purposes of this
Article, Third Party includes a regulatory agency having jurisdiction over
Customer, its members, or Users.

 


17.3                        PROCEDURES


 

With respect to all indemnification obligations under this Agreement, the
indemnified Party shall promptly notify the indemnifying Party of any written
claim, loss, or demand for which the indemnifying Party is responsible under
this Article and shall cooperate with the indemnifying Party as reasonably
required.  An indemnified Party shall be entitled, upon its request and at its
expense, to participate in the defense of any lawsuit arising from an
indemnifiable claim when and for so long as such Party is a named party to such
lawsuit; provided, however, that the indemnified Party may not settle any such
lawsuit without the indemnifying Party’s consent.

 


ARTICLE 18 - INFRINGEMENT


 


18.1                        CONTRACTOR’S OBLIGATION TO INDEMNIFY FOR
INFRINGEMENT


 

Contractor shall defend, indemnify and hold harmless Customer, Members, Users
and their respective affiliates from and against any losses, damages, expenses
(including, without limitation, attorneys’ fees and costs), demands, claims,
suits, and liabilities that may result by reason of any alleged violation,
infringement or misappropriation of a patent, trade secret, copyright or other
proprietary interest based on NPAC/SMS provided by Contractor during the term of
this Agreement, including any materials and/or equipment utilized or supplied by

 

46

--------------------------------------------------------------------------------


 

Contractor in connection with the provision of NPAC/SMS by Contractor during the
term of this Agreement.  Customer shall promptly notify Contractor of any claim
of infringement or misappropriation for which Contractor is responsible and
shall cooperate with Contractor to facilitate the defense or settlement of such
claim.  Contractor shall (i) keep Customer reasonably apprised of the continuing
status of any claim, including any lawsuit resulting therefrom and (ii) when and
for so long as Customer is a named party to any such lawsuit, shall permit
Customer, upon Customer’s written request and at Customer’s expense, to
participate in the defense of such lawsuit; provided, however, that Customer may
not settle any such lawsuit without Contractor’s consent.

 


18.2                        CONTRACTOR’S OBLIGATIONS IF USE IS THREATENED


 

If use of NPAC/SMS shall be prevented or appears likely to be prevented by an
injunction or court order or by settlement resulting from any such claim,
Contractor shall, at its expense, either:

 

(a)                                  by license or release from claim of
violation, infringement or misappropriation, procure for Customer and Users the
right to continue using the NPAC/SMS Software; or

 

(b)                                 modify the NPAC/SMS Software so it is
functionally equivalent to the original NPAC/SMS Software, but is no longer
subject to a claim of violation, infringement or misappropriation; or

 

(c)                                  remove any infringing materials and replace
same with equally suitable materials free from claim of infringement or
misappropriation; or

 

(d)                                 with regard to Custom Enhancement(s) or User
Enhancement(s), if none of the foregoing alternatives is reasonably available to
Contractor, reimburse the affected User(s) for the total cost of Custom
Enhancement(s) or User Enhancement(s) as applicable, as depreciated.  Such
reimbursement shall be calculated on the basis of five years straight-line
depreciation from the Acceptance Date of the subject Custom Enhancement or User
Enhancement, as applicable.  Contractor shall be relieved of such reimbursement
liability five years after such date.

 

Contractor’s refund to and reimbursement of Users under this Section shall not
constitute an election of remedies or otherwise limit the rights and remedies
available to affected Users under this Agreement.

 


ARTICLE 19 - LIABILITY; LIMITATION OF LIABILITY


 


19.1                        DIRECT DAMAGES


 

EACH PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY DIRECT DAMAGES ARISING OUT
OF OR RELATING TO A BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

47

--------------------------------------------------------------------------------


 

WITHOUT LIMITING THE GENERAL MEANING OF THE TERM “DIRECT DAMAGES”, CONTRACTOR
AGREES THAT THE FOLLOWING SHALL BE CONSIDERED “DIRECT DAMAGES” FOR CUSTOMER AND
USERS AND THAT CONTRACTOR SHALL NOT ASSERT THAT THEY ARE INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES TO THE EXTENT THEY RESULT FROM
CONTRACTOR’S FAILURE TO FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT:

 

(a)                                  COSTS OF RECREATING OR RELOADING ANY
SERVICE PROVIDER DATA LOST OR DAMAGED;

 

(b)                                 COSTS OF IMPLEMENTING A WORK AROUND IN
RESPECT OF A FAILURE TO PROVIDE THE SERVICES;

 

(c)                                  COSTS OF REPLACING LOST OR DAMAGED
PROPERTY, EQUIPMENT, SOFTWARE AND MATERIALS;

 

(d)                                 COSTS AND EXPENSES INCURRED TO CORRECT
DEFECTS IN NPAC/SMS SOFTWARE USED IN PROVIDING THE SERVICES;

 

(e)                                  ANY LIQUIDATED DAMAGES PROVIDED FOR IN THIS
AGREEMENT; PROVIDED, HOWEVER, THAT WHERE LIQUIDATED DAMAGES SHALL HAVE BEEN
PROVIDED, THEY SHALL BE IN LIEU OF ALL OTHER DIRECT DAMAGES ARISING OUT OF OR
ASSOCIATED WITH THE FACTS AND CIRCUMSTANCES GIVING RISE TO THE LIQUIDATED
DAMAGES, INCLUDING WITHOUT LIMITATION, THE OTHER TYPES OF DIRECT DAMAGES
DESCRIBED ABOVE IN THIS SECTION 19.1, EXCLUDING SECTION 19.1(g) HEREIN;
PROVIDED, FURTHER, HOWEVER, THAT RECEIPT OF LIQUIDATED DAMAGES SHALL NOT LIMIT
RECOVERY OF DIRECT DAMAGES ARISING OUT OF OR ASSOCIATED WITH THE FACTS OR
CIRCUMSTANCES LEADING TO A TERMINATION BY CUSTOMER UNDER SECTION 23.1 OF THIS
AGREEMENT;

 

(f)                                    COSTS AND EXPENSES INCURRED TO PROCURE
THE SERVICES FROM AN ALTERNATE SOURCE, TO THE EXTENT IN EXCESS OF CONTRACTOR’S
CHARGES UNDER THIS AGREEMENT; AND STRAIGHT TIME, OVERTIME OR RELATED EXPENSES
INCURRED BY A USER, INCLUDING OVERHEAD ALLOCATIONS OF THE USER FOR THE USER’S
EMPLOYEES, WAGES AND SALARIES OF ADDITIONAL EMPLOYEES, TRAVEL EXPENSES, OVERTIME
EXPENSES, TELECOMMUNICATIONS CHARGES AND SIMILAR CHARGES, DUE TO THE FAILURE OF
CONTRACTOR TO PROVIDE THE SERVICES;

 

(g)                                 ANY FINES, PENALTIES, INTEREST OR OTHER
COSTS, INCLUDING ATTORNEYS FEES, IMPOSED UPON CUSTOMER OR ANY USER BY ANY

 

48

--------------------------------------------------------------------------------


 

REGULATORY AGENCY BECAUSE OF DELAYS, ERRORS OR OMISSIONS ATTRIBUTABLE TO
CONTRACTOR; AND

 

(h)                                 ANY OTHER TYPE OF DAMAGES NORMALLY
CONSIDERED DIRECT DAMAGES IN A PARTICULAR CIRCUMSTANCE.

 


19.2                        CONSEQUENTIAL DAMAGES


 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE FURNISHING,
PERFORMANCE OR USE OF ANY SOFTWARE OR SERVICES PROVIDED UNDER THIS AGREEMENT OR
ANY STATEMENT OF WORK OR THE PERFORMANCE OR NONPERFORMANCE OF OBLIGATIONS
UNDERTAKEN IN THIS AGREEMENT OR ANY STATEMENT OF WORK.  EACH PARTY WAIVES ANY
CLAIM TO PUNITIVE DAMAGES AGAINST THE OTHER.

 


19.3                        EXCLUSIONS


 

THE LIMITATIONS OR EXCULPATIONS OF LIABILITY SET FORTH IN THE FIRST SENTENCE OF
SECTION 19.2 ARE NOT APPLICABLE TO:

 

(a)                                  INDEMNIFICATION CLAIMS;

 

(b)                                 LIABILITY RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY; OR

 

(c)                                  ANY BREACH OF A PARTY’S CONFIDENTIALITY
OBLIGATIONS.

 


ARTICLE 20 - INSURANCE


 


20.1                        CONTRACTOR’S INSURANCE REQUIREMENTS


 

Contractor must maintain and cause Contractor’s subcontractors to maintain:
(i) Workers’ Compensation insurance as prescribed by the law of the applicable
state, (ii) employer’s liability insurance with limits of at least $2,000,000
each occurrence and in the aggregate, (iii) commercial general liability
insurance (including contractual liability and products liability coverage) with
combined single limits of at least $10,000,000 for bodily injury and property
damage and with limits of $10,000,000 in the general aggregate, and
(iv) professional liability insurance with combined single limits of at least
$10,000,000 and with limits of $10,000,000 in the general aggregate.  Neither
Contractor nor Contractor’s insurer(s) shall have a right of subrogation against
Customer based on any loss or liability insured against under the foregoing
insurance.  Contractor’s policies for the insurance under clause (iii) and
(iv) above must be endorsed to name Customer as an additional insured and state:
“Northeast Carrier Acquisition Company, L.L.C. is to be notified in writing at
least thirty (30) days prior to cancellation of or any material change in the
coverage limits.”  Also, Contractor must furnish certificates

 

49

--------------------------------------------------------------------------------


 

evidencing the foregoing insurance coverage within thirty (30) days following
execution of this Agreement.

 

20.2                        Contractor’s Failure to Maintain Insurance

 

If Contractor fails to maintain the insurance required by Article 20, Customer
may procure such insurance.  In such event, Customer shall invoice Contractor
and Contractor shall promptly reimburse Customer for any premiums and other
charges paid by Customer for such coverage.

 

20.3                        Self Insurance

 

Contractor may self insure the risks for which insurance is otherwise required
under this Article 20 upon written request to and approval, in writing, by
Customer.  Approval by Customer of self-insurance shall not be unreasonably
withheld and shall be based upon Customer’s reasonable assessment that
Contractor’s net worth, financial history and stability appear to be sufficient
to satisfy any obligation Contractor could reasonably be expected to incur
during the term of this Agreement.

 

20.4                        Customer’s Insurance Requirements

 

Customer must maintain and cause Customer’s subcontractors to maintain: (i)
Workers’ Compensation insurance as prescribed by the law of the applicable
state, (ii) employer’s liability insurance with limits of at least $2,000,000
each occurrence and in the aggregate, (iii) commercial general liability
insurance (including contractual liability and products liability coverage) with
combined single limits of at least $10,000,000 for bodily injury and property
damage and with limits of $10,000,000 in the general aggregate, and (iv)
professional liability insurance with combined single limits of at least
$10,000,000 and with limits of $10,000,000 in the general aggregate.  Neither
Customer nor Customer’s insurer(s) shall have a right of subrogation against
Contractor based on any loss or liability insured against under the foregoing
insurance.  Customer’s policies for the insurance under clause (iii) and (iv)
above must be endorsed to name Contractor as an additional insured and state:
“Lockheed Martin IMS is to be notified in writing at least thirty (30) days
prior to cancellation of or any material change in the coverage limits.”  Also,
Customer must furnish certificates evidencing the foregoing insurance coverage
within thirty (30) days following  execution of this Agreement.

 

20.5                        Customer’s Failure to Maintain Insurance

 

If Customer fails to maintain the insurance required of it by Section 20.4,
Contractor may procure such insurance.  In such event, Contractor shall invoice
Customer and Customer shall promptly reimburse Contractor for any premiums and
other charges paid by Contractor for such coverage.

 

20.6                        Additional Insurance

 

In addition to any insurance required to be maintained pursuant to this Article,
Contractor may, at its election, obtain insurance with respect to any losses,
liabilities, damages or expenses

 

50

--------------------------------------------------------------------------------


 

(including, without limitation, reasonable attorneys’ fees) incurred by
Contractor arising out of, resulting from or in connection with any error,
omission or failure of the facilities, equipment, systems or personnel of Users
or any of their affiliates, agents, successors or assigns used or involved in
any way in the provision of services utilizing the NPAC/SMS Services to any
end-user customer or any Third Party.  If Contractor obtains such insurance,
Contractor shall, on a quarterly basis, invoice Users in accordance with the
Allocation Model then in effect for one-half of the premiums or other charges
for the first $50,000,000 of such coverage, which amounts shall be invoiced to
Users as part of the monthly billing process and reimbursed by Users in
accordance with such invoice.  The aggregate maximum amount that can be invoiced
to Users per year shall be no more than $25,000.  Any deductible for this
insurance shall be paid by Contractor.  This insurance must be purchased from an
outside agent and is not to be covered by self-insurance as described in
Section 20.3.  In addition, Contractor will provide to Customer a certificate of
insurance.  Should Contractor purchase this insurance the level of coverage must
be reviewed with Customer with the intent that reductions be based on a risk
assessment.

 

ARTICLE 21 - WARRANTIES

 

21.1                        Harmful Code or Data

 

Contractor warrants that the NPAC/SMS Software will not contain, either now or
in the future, any malicious code, program, or other internal component (e.g.
software virus, software worm, software time bomb, Trojan Horse or similar
component), which could damage, destroy, or alter Software or hardware of Users,
or which could, in any manner, reveal, damage, destroy, or alter any data or
other information accessed through or processed by the NPAC/SMS Software in any
manner or which could adversely affect the operation of a computer or its memory
by a User.  Contractor shall immediately advise Customer and Users, in writing,
upon reasonable suspicion or actual knowledge that the NPAC/SMS Software
provided under this Agreement may result in the harm described above.

 

21.2                        No Liens or Violations of Third Party Rights

 

Contractor warrants that the NPAC/SMS Software and the other Deliverables
provided under this Agreement are free from liens and encumbrances.  Contractor
further warrants that Contractor will maintain reasonable policies and practices
to protect against improper incorporation of Third Party Intellectual Property
into the NPAC/SMS Software, Custom Software or other Deliverables.  Contractor
represents that it does not have any knowledge of any proceeding or threatened
claims, suits, challenges or other legal actions relating to Contractor’s
Intellectual Property intended to be used in performance of Contractor’s
obligations under this Agreement and warrants that it will promptly notify
Customer if it becomes aware of any such legal action.

 

21.3                        Conformance with Specifications and Other Standards

 

Contractor warrants that the NPAC/SMS shall operate without Defects during the
term of this Agreement.  In addition to its obligations under Section 10.2,
Contractor shall correct any Material Defects within thirty (30) days (or within
such shorter period as may be specified

 

51

--------------------------------------------------------------------------------


 

elsewhere in this Agreement) after the Material Defect is brought to
Contractor’s attention in writing at no additional charge to Customer or Users. 
In addition to its obligations under  Section 10.2, Contractor shall correct any
Minor Defects within sixty (60) days (or within such shorter period as may be
specified elsewhere in this Agreement) after the Defect is brought to
Contractor’s attention in writing at no additional charge to Customer or Users. 
Contractor’s failure to comply with its obligations under this Article shall
constitute a Default for the purposes of Section 16.5.

 

Contractor warrants that all Services shall be performed in accordance with the
highest professional standards and shall be in accordance with such requirements
or restrictions as may be lawfully imposed by governmental authority as
contemplated in accordance with Article 25 herein.  Services not performed in
accordance with the requirements of this Agreement (that may or may not
constitute a Default as defined herein) shall be re-performed at no cost to
Customer or the Users.

 

21.4                        Authority

 

Each Party represents to the other that it has full authority to enter into and
perform all of its obligations under this Agreement, and that the person signing
this Agreement on behalf of the Party has been properly authorized to enter into
this Agreement.  Each Party further acknowledges that it has read this
Agreement, understands it, and agrees to be bound by all of its terms,
conditions and provisions.

 

21.5                        EXCLUSIVE WARRANTIES

 

THE WARRANTIES SET FORTH IN THIS AGREEMENT OR A STATEMENT OF WORK ARE THE
EXCLUSIVE WARRANTIES MADE BY CONTRACTOR.  ALL OTHER EXPRESS OR IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED.

 

ARTICLE 22 - ASSIGNMENT, OTHER TRANSFER, AND SUBCONTRACTING

 

22.1                        Consent Required

 

Except as provided otherwise in this Article, neither Party shall (i) assign or
otherwise transfer  any rights or obligations under this Agreement or any
Statement of Work without the prior written consent of the other Party, or (ii)
subcontract any obligations under this Agreement without the prior written
consent of the other Party, and, in each case, such consent shall not be
unreasonably withheld or delayed.  Notwithstanding anything to the contrary in
the preceding sentence, Contractor shall not require the prior consent of
Customer to subcontract any portion of the work covered under this Agreement or
under any Statement of Work to any subcontractor specifically mentioned in its
Proposal..  Any such assignment made without the prior written consent of the
other Party shall be void.  Contractor’s request for consent to an assignment or

 

52

--------------------------------------------------------------------------------


 

transfer of rights or obligations to any entity which is not a Neutral Third
Party shall constitute adequate grounds for withholding such consent.

 

22.2                        Assignment of Monies Due

 

Notwithstanding the foregoing, Contractor may, upon written notice to Customer,
assign monies due or that are to become due under a Statement of Work, provided
that no such assignment may impose upon Customer or Users any obligations in
addition to or different than those set forth in this Agreement or the subject
Statement of Work, or preclude Customer or Users from dealing solely and
directly with Contractor in all matters pertaining to this Agreement or the
subject Statement of Work, including the negotiation of amendments and the
settlement of disputed invoices.

 

ARTICLE 23 - TERMINATION

 

23.1                        Termination by Customer

 

Customer shall have the right, upon written notice to Contractor, to terminate
this Agreement or any applicable Statements of Work :

 

(a)                                  if a Default by Contractor has occurred and
is continuing under this Agreement; or,

 

(b)                                 if (i) a receiver, trustee, administrator,
or administrative receiver is appointed for Contractor or its property, (ii)
Contractor makes an assignment for the benefit of creditors, (iii) any
proceedings are commenced against Contractor under any bankruptcy, insolvency,
or debtor’s relief law, and such proceedings are not vacated or set aside within
ninety (90) days from the date of commencement thereof, or (iv) Contractor is
liquidated or dissolved; or,

 

(c)                                  if Contractor is merged with or acquired by
an entity which is not a Neutral Third Party; or

 

(d)                                 if Contractor otherwise ceases to be a
Neutral Third Party, and such cessation continues for a period of thirty (30)
days following the date that an executive officer of Contractor first becomes
aware of the event causing the cessation of neutrality (with Contractor having
an obligation to diligently conduct quarterly investigations of its affiliates’
activities that may impact Contractor’s neutrality); provided, however, that
where such cessation of neutrality cannot reasonably be cured within such thirty
(30) day period, so long as Contractor is diligently pursuing such cure, and
regulatory authorities having jurisdiction over such matters (after having
reviewed the details of the event(s) causing Contractor’s cessation of
neutrality) have not specifically required Customer to terminate this Agreement
due to such cessation of neutrality, the time for curing such

 

53

--------------------------------------------------------------------------------


 

failure shall be extended for such period as may be necessary for Contractor to
complete such cure; or

 

(e)                                 under the circumstances related to a
regulatory event as set forth in Article 25.

 

23.2                        Nonwaiver

 

The termination rights provided to Customer under this Article 23 are not
intended to constitute an election of remedies, and, except as provided
otherwise in this Agreement or the subject Statement of Work, Customer is
entitled to any additional rights and remedies available to it at law or in
equity, subject to the limitations and exclusions in this Agreement.  All rights
and remedies of Customer herein created or otherwise existing at law or in
equity are cumulative, and the exercise of one (1) or more rights or remedies
shall not be taken to exclude or waive the right to exercise any of the others.

 

23.3                        Users’ Liability for Payments

 

Except as provided in Articles 9 and 24 herein and Section 7 of the NPAC/SMS
User Agreement, in the event of termination under this Article, Users shall be
liable only for payment to Contractor for Services performed prior to the
effective date of the termination, and Users shall not be liable for anticipated
profit or fee on Services not performed.  Except as otherwise provided in this
Agreement, Customer shall have no liability for any payments to Contractor.

 

23.4                        Return of Property Upon Termination

 

Subject to Article 24 - Transition at Expiration or Termination of this
Agreement, upon termination and regardless of any dispute between the Parties,
all property, equipment, data, documents or other materials of Customer or the
Users pertaining to this Agreement in the possession of Contractor, its
employees, agents or subcontractors shall be returned to their owners within
fifteen (15) days of the notice of termination or such later date as Customer
may designate.

 

 ARTICLE 24 - TRANSITION AT EXPIRATION OR TERMINATION OF THIS AGREEMENT

 

24.1                        Contractor’s Obligation to Assist With Transition

 

Upon termination of this Agreement by Customer under either Article 23 or
Article 12 hereof (hereafter “Termination Event”), or upon expiration of the
Agreement as the result of an election not to renew under Article 3 hereof
(“Non-Renewal”), Contractor shall assist Customer in the orderly transition of
the Services specified herein from Contractor to a successor contractor or
administrator for NPAC/SMS (in either case, the “Successor Contractor”),
consistent with the requirements of this Article 24 - Transition at Expiration
or Termination of this Agreement.

 

54

--------------------------------------------------------------------------------


 

24.2                        Optional Extension Upon Termination or Non-Renewal
Without License

 

Upon the occurrence of a Termination Event (other than a Termination Event under
Section 23.1(c), (d), or (e) or Article 12) or Non-Renewal and, in each case,
upon Customer’s request in lieu of being granted a license under Article 9
hereof, Contractor shall agree to extend this Agreement with Customer for a
period the last day of which shall not extend beyond the earlier of (i) the date
that Customer completes its transition to a Successor Contractor for the
provision of NPAC/SMS in the Service Area or (ii) the date that is eighteen (18)
months after (A) in the case of such a Termination Event, the date notice of
termination is given by Customer (“Termination Event Notice Date”), or (B) in
the case of Non-Renewal, the date the notice of non-renewal is given or received
by Customer, as applicable (“Non-Renewal Notice Date”).  Any such extension
shall be at a price and level of Service in effect on the date of such
termination or expiration of the Agreement, as applicable, as adjusted pursuant
to Section 6.1 if such extension extends beyond the Initial Term.  In addition,
upon any such extension, Contractor shall provide any Transition Services (as
defined below) requested by Customer; provided that (i) Contractor shall be paid
for such services at reasonable rates, consistent with the charges underlying
the pricing schedules set forth in Exhibit E and (ii) Contractor shall have no
obligation to perform any such Transition Services under this Section 24.2 after
the end of the extension period.  Notwithstanding anything to the contrary
above, Contractor’s obligation to perform Services during any extension period
is subject to Customer using diligent efforts to transition to a Successor
Contractor beginning no later than the Termination Event Notice Date or
Non-Renewal Notice Date, as applicable.

 

24.3                        Optional Extension Upon Termination or Non-Renewal
With License, Loss of Neutrality or Regulatory Termination

 

Upon the occurrence of (A) a Termination Event (other than a Termination Event
under Section 23.1(c) or (d) or Article 12) or Non-Renewal and, in each case,
under circumstances where Customer has obtained a license under Article 9
hereof,or (B) a Termination Event under Section 23.1(c) or (d), whether or not
Customer has obtained a license under Article 9 hereof, or (C) a Termination
Event under Section 23.1(e), Contractor shall, upon Customer’s request, extend
this Agreement with Customer for a period the last day of which shall not extend
beyond the earlier of (i) the date that Customer completes its transition to a
Successor Contractor for the provisioning of NPAC/SMS in the Service Area or
(ii) the date that is one hundred and eighty (180) days after the Termination
Event Notice Date or Non-Renewal Notice Date, as applicable.  Any such extension
shall be at a price and level of Service in effect on the date of such
termination or the expiration of the Agreement, as applicable, as adjusted
pursuant to Section 6.1 if such extension extends beyond the Initial Term.  In
addition, upon any such extension, Contractor shall provide any Transition
Services (as defined below) requested by Customer; provided that (i) Contractor
shall be paid for such services at reasonable rates, consistent with the charges
underlying the pricing schedules set forth in Exhibit E and (ii) Contractor
shall have no obligation to perform any such Transition Services under this
Section 24.3 after the end of the extension period.  Notwithstanding anything to
the contrary above, Contractor’s obligation to perform Services during any
extension period is subject to Customer using diligent efforts to

 

55

--------------------------------------------------------------------------------


 

transition to a Successor Contractor beginning no later than the Termination
Event Notice Date or Non-Renewal Notice Date, as applicable.

 

24.4                        Transition Services

 

Contractor shall cooperate with Customer in effecting the orderly transition of
the Services to a Successor Contractor by performing the services set forth
below (collectively, the “Transition Services”) where requested by Customer upon
or in anticipation of a Termination Event or Non-Renewal.  The Transition
Services shall be provided through the period of any extension under
Section 24.2 or 24.3, or if the Agreement is not being extended pursuant to such
Sections, for a period not to exceed one hundred and eighty (180) days after the
expiration or termination of the Agreement.  Contractor shall be paid for the
performance of such Transition Services at reasonable rates, consistent with the
charges underlying the pricing schedules in Exhibit E.  Customer shall submit
its request for Transition Services in writing to Contractor on or immediately
prior to the expiration or termination date.

 

At Customer’s request, which request shall be made as provided above, Contractor
agrees to provide the following Transition Services in accordance with this
Section 24.4:

 

(a)                                  provide Customer with a list or summary, as
applicable, of all hardware, software, and communications inventories and
documentation of operational and procedural practices required for the orderly
transition to a Successor Contractor for the Services;

 

(b)                                 consistent with Contractor’s contractual
obligations to Third Parties regarding nondisclosure, provide Customer and/or
its designees all Contractor information that is reasonably necessary to enable
Customer and/or its designees to provide the Services.  Contractor shall use its
best efforts to secure in its agreements with Third Parties the right to provide
such Third Party information to Customer and/or its designees under these
circumstances;

 

(c)                                  with respect to Third Party Software used
to provide the Services, Contractor shall provide reasonable assistance to
Customer in obtaining licenses from the appropriate vendors;

 

(d)                                 with respect to any other agreements for
necessary Third Party services being used by Contractor to perform the Services,
Contractor shall:

 

(i)                                     use its best efforts to transfer or
assign such agreements to Customer or the Successor Contractor, and

 

(ii)                                  pay any transfer fee or non-recurring
charge imposed by the applicable Third Party vendors, which fee or charge
Customer agrees to reimburse to Contractor; and

 

56

--------------------------------------------------------------------------------


 

(e)                                  Contractor shall return to Customer
(without retaining copies) all intellectual property, including software,
documentation, and procedures including all tapes, disks, and printed matter
provided by Customer and Users, and the contents of the NPAC/SMS database
pertaining to Customer.

 

Customer agrees to allow Contractor to use, at no charge, those Customer
facilities necessary to perform the Transition Services for as long as
Contractor is providing the Transition Services.

 

ARTICLE 25 - REGULATORY AND LEGISLATIVE CONSIDERATIONS

 

25.1                        Users are Communications Common Carriers

 

Contractor expressly recognizes that (i) Customer, Members and the Users and the
NPAC/SMS are or may be subject to certain federal and state statutes and rules
and regulations promulgated thereunder, as well as rules, regulations, orders,
opinions, decisions and possible approval of the FCC, NANC  and other regulatory
bodies having jurisdiction or delegated authority over Customer, Member and the
Users and the NPAC/SMS and (ii) this Agreement is subject to changes and
modifications required as a result of any of the foregoing; provided, however,
that the Parties hereby agree that this Agreement and the NPAC/SMS User
Agreements shall remain in full force and effect in accordance with their
respective terms and each of the Parties and each of the Users shall continue to
perform all of its respective obligations under this Agreement and the NPAC/SMS
User Agreements, as applicable, in accordance with the respective terms thereof
until the Parties can agree upon any amendment (which shall include any
Statement of Work) that may be required to this Agreement as a result of any
such regulatory change; and provided, further, however, that if the Parties are
unable to agree upon any required amendment (or Statement of Work), the Parties
agree to resolve such dispute pursuant to an “expedited” arbitration proceeding
in accordance with the procedures set forth in Section 4 of the form of Escrow
Agreement attached hereto as Exhibit M (“Expedited Arbitration”). 
Notwithstanding anything to the contrary above, Customer may terminate this
Agreement if the required amendment or Statement of Work is technically or
economically unfeasible or if the regulatory change requires Customer to
terminate this Agreement, except that Customer agrees it will give Contractor at
least ten (10) days advance written notice of its intent to terminate this
Agreement on such basis and agrees that if, within ten (10) days of its receipt
of such notice, Contractor delivers its written objection to Customer disputing
the basis on which Customer is exercising its termination right, Customer will
resolve such dispute with Contractor in an Expedited Arbitration proceeding,
with the focus of such proceeding being whether the required amendment or
Statement of Work is technically or economically unfeasible or whether the
regulatory change requires Customer to terminate this Agreement, as applicable. 
The Parties shall cooperate fully with each other in obtaining any necessary
regulatory approvals of the NPAC/SMS or other regulatory proceeding regarding
regarding NPAC/SMS.

 

25.2                        Changes in Law and Regulations

 

Customer shall notify Contractor of any relevant changes in applicable
legislative enactment and regulations that Customer becomes aware of in the
ordinary course of its business in accordance

 

57

--------------------------------------------------------------------------------


 

with the provisions of Section 27.6.  Any necessary modifications to the
NPAC/SMS as a result of such changes shall be made in accordance with the
provisions of Article 13 and subject to Section 25.1  Contractor shall be
responsible for any fines and penalties imposed on Users and/or Contractor
arising from any noncompliance by Contractor, its subcontractors or agents with
the laws and regulations in respect of the NPAC/SMS.  A User shall be
responsible for any fines and penalties imposed on it or Contractor relating to
Contractor’s provision of the NPAC/SMS and arising from the failure of such User
to comply with laws and regulations to which it is subject.

 

ARTICLE 26 - INTERNAL DISPUTE RESOLUTION AND ARBITRATION

 

26.1                        Internal Dispute Resolution

 

Except in circumstances where the time required for application of this dispute
resolution procedure would cause irreparable harm, any claim, controversy or
dispute arising out of or relating to this Agreement, which cannot otherwise be
resolved after good faith negotiations by the Parties, shall be resolved as
follows:

 

(a)                                  The dispute shall initially be referred
jointly to the Contractor Project Executive and Customer Project Executive.  The
Contractor Project Executive and Customer Project Executive shall attempt to
resolve the dispute within seven (7) calendar days of such submission.

 

(b)                                 If the Contractor Project Executive and
Customer Project Executive are unable to resolve the dispute within such time
period, the dispute shall be submitted in writing to the lead executive officer
respectively of Customer and Contractor.  The lead executive officers shall
attempt to resolve the dispute within fourteen (14) calendar days of such
submission.

 

(c)                                  If the matter has not been resolved under
the above procedure within twenty-one (21) days of the commencement of such
procedure , which period may be extended by mutual agreement, any Party wishing
to pursue the matter must resort to final and binding arbitration as provided in
the Section 26.2.

 

The above calendar day periods may be extended by mutual written agreement of
Customer and Contractor.

 

26.2                        Arbitration

 

Any dispute arising out of or related to this Agreement, which cannot be
resolved by negotiation, shall be settled by binding arbitration in New York,
New York in accordance with the J.A.M.S/Endispute Arbitration Rules and
Procedures (“Endispute Rules”), as amended by this Agreement.  The costs of
arbitration, including the fees and expenses of the arbitrator, shall be shared
equally by the parties unless the arbitration award provides otherwise.  Each
party shall bear the cost of preparing and presenting its case.  The parties
agree that this provision and the Arbitrator’s authority to grant relief shall
be subject to the United States Arbitration Act, 9 U.S.C.

 

58

--------------------------------------------------------------------------------


 

1-16 et seq. (“USAA”), the provisions of this Agreement, substantive law, and
the ABA-AAA Code of Ethics for Arbitrators in Commercial Disputes.  The parties
agree that the arbitrator shall have no power or authority to make awards for
punitive or exemplary damages.  The Arbitrator’s decision shall follow the plain
meaning of the provisions of this Agreement and the relevant documents, and
shall be final and binding.  The Arbitrator shall render a written and reasoned
opinion setting forth both findings of fact and conclusions of law.  Any Party
may appeal a decision of the arbitrator to the FCC or a State Commission, if the
matter is within the jurisdiction of the FCC or a State Commission.  Any Party
aggrieved by a decision on appeal to the FCC or a State Commission may exercise
the right to obtain judicial review thereof in accordance with applicable law. 
The award may be confirmed and enforced in any court of competent jurisdiction. 
All post proceedings, except those before the FCC or a State Commission, shall
be governed by the USAA.

 

26.3                        Continuation of Services

 

Contractor agrees to continue to honor its ongoing obligations, if any, under
this Agreement without interruption in the event of a bona fide dispute
concerning payment or a dispute concerning any provision of this Agreement,
pending final resolution of such dispute pursuant to this Article.

 

26.4                        Disputes Regarding Customer’s Application of
Allocation

 

Contractor shall be notified of, and be entitled to participate in (without any
obligation on the part of Customer to ensure such participation), any dispute
resolution proceeding between Customer and Users concerning how Customer has
allocated charges to Users under the Allocation Model for the purpose of
ensuring that Contractor is made whole with respect to all rates, charges or
other amounts at issue and to which Contractor is entitled under this Agreement.

 

ARTICLE 27 - GENERAL

 

27.1                        Successors and Assigns

 

This Agreement and any Statements of Work entered pursuant to it shall be
binding upon the Parties’ respective successors and assigns.

 

27.2                        Attorneys’ Fees

 

The Party substantially prevailing in any legal action between the Parties
concerning this Agreement shall receive reimbursement of its reasonable
attorneys’ fees and court costs incurred from the other Party.

 

59

--------------------------------------------------------------------------------


 

27.3                        Service Parity

 

Contractor shall provide the Services under this Agreement in a manner such that
each User shall receive the applicable Services for which it contracts under its
NPAC/SMS User Agreement at the same Service Levels as every other User receiving
such Services.

 

27.4                        Advertising or Publicity

 

Neither Party shall identify, either expressly or by implication, the other
Party or its corporate affiliates or use any of their names, trademarks, trade
names, service marks, or other proprietary marks in any advertising, sales
presentations, news releases, releases to any professional or trade publication,
advertising or other promotional materials without such other Party’s prior
written consent, which shall not be unreasonably withheld or delayed.

 

27.5                        Non-Waiver

 

No course of dealing or failure of either Party to enforce strictly any term,
right, obligation or provision of this Agreement or any Statement of Work or to
exercise any option provided hereunder or thereunder shall be construed as a
waiver of such provision.

 

The acceptance by Customer, or the provision by Contractor, of any credits under
this Agreement or any Statement of Work shall not be deemed to be a waiver by
Customer of any of its rights under this Agreement or any Statement of Work or
at law or in equity.

 

27.6                        Notices

 

All notices or other communications required or permitted to be given under this
Agreement shall be in writing (unless otherwise specifically provided herein)
and delivered or addressed as follows:

 

If to Customer:

 

To the Customer’s Project Executive at the address set forth in Exhibit I

 

 

 

With a copy to:

 

Carville Collins

 

 

Piper & Marbury L.L.P.

 

 

36 South Charles Street

 

 

Baltimore, Maryland 21201

 

 

 

If to Contractor:

 

To the Contractor’s Project Executive at the address set forth in Exhibit I

 

 

 

With a copy to:

 

Lockheed Martin IMS

 

 

1200 K Street NW, 11th Floor

 

 

Washington, DC 20005

 

 

Attn:  Mr. Joseph Franlin

 

 

Fax No.:  (202) 408-5922

 

60

--------------------------------------------------------------------------------


 

All notices or other communications shall be deemed effectively given: (a) when
delivered, if personally delivered, including courier, facsimile or overnight
delivery service, (except that notices received after 3:00 p.m. local time will
be deemed received on the following Business Day); (b) on the date of delivery
(or, if refused, the refusal date shown on the return receipt) if mailed
certified or registered mail, return receipt requested; or (c) four (4) days
after mailing if mailed first class.

 

27.7                        Governing Law

 

The construction, interpretation and performance of this Agreement and all
transactions under it shall be governed by the laws of the State of New York
excluding its choice of laws rules. Contractor agrees to submit to the
jurisdiction of any court within the Service Area wherein an action is commenced
against Customer under this Agreement.

 

27.8                        Severability

 

If any provision of this Agreement shall be held invalid or unenforceable, such
provision shall be deemed deleted from the Agreement and replaced by a valid and
enforceable provision which so far as possible achieves the Parties’ intent in
agreeing to the original provision.  The remaining provisions of the Agreement
shall continue in full force and effect.

 

27.9                        Remedies

 

The rights and remedies provided herein shall be cumulative and in addition to
any other remedies available at law or in equity.

 

27.10                 Survival

 

All obligations that by their nature survive the expiration or termination of
this Agreement, including, but not limited to,  Section 8.9 - Licenses and
Permits, Section 8.10 - Laws and Regulations, Section 8.11 - Immigration Law
Compliance, Article 9 - Ownership Of Intellectual Property; Source Code Escrow,
Article 15 - Confidential Information, Article 17 - Indemnification, Article 18
- Infringement, Article 19 - Liability, Limitation of Liability and Article 24 -
Transition Services, shall remain in effect after its expiration or termination
until such obligations expire according to their respective terms.

 

27.11                 Joint Work Product

 

This Agreement is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either Party, including the Party that drafted the Agreement in
its final form.

 

61

--------------------------------------------------------------------------------


 

27.12                 Headings

 

The Article headings contained herein are for purposes of convenience only and
shall not be deemed to constitute a part of this Agreement or to affect the
meaning or interpretation of this Agreement in any way.

 

27.13                 Counterparts

 

This Agreement may be executed simultaneously in two (2) counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one (1) and the same instrument.

 

ARTICLE 28 - NONEXCLUSIVE MARKET RIGHTS

 

Contractor expressly acknowledges that Customer is not by this Agreement
granting, and has no authority to grant, Contractor the exclusive right to
provide NPAC/SMS Services in the Service Area.

 

ARTICLE 29 - CENTRALIZATION

 

Customer acknowledges that several of the provisions of this Agreement including
but not limited to those Sections addressing Benchmarking, Testing, Service
Levels, Additional Services, Audits and Security Checks may be affected by a
decision by Customer to have Contractor provide a centralized NPAC/SMS
solution.  Specifically, such a centralized approach may require coordination
among regional limited liability companies that have also contracted with
Contractor for the same centralized NPAC/SMS solution (“Centralized NPAC
LLCs”).  For instance, Contractor may not be able to provide certain Additional
Services requested by Customer (i.e., pursuant to a Statement of Work) because
implementation of the requested Additional Services may impact other Centralized
NPAC LLCs’ use of the NPAC/SMS.  In such cases, Contractor will notify all
affected Centralized NPAC LLCs of such impact and, if Customer desires to pursue
the Additional Services within the context of a centralized NPAC/SMS, Customer
will undertake to coordinate a joint Statement of Work with the other affected
Centralized NPAC LLCs to provide direction to Contractor with respect to the
proposed Additional Services and determine the method of payment therefor, if
any.  Additionally, with respect to certain provisions of this Agreement that
give Customer the right to verify that the NPAC/SMS is operating consistent with
certain standards (including, without limitation, Benchmarking, Audits and
Safety/Security Visits), Customer will use its best efforts to coordinate and
consolidate its visits and activities with respect to the NPAC/SMS with other
Centralized NPAC LLCs so as to minimize the disruption to Contractor’s normal
operations.

 

ARTICLE 30 - ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between Contractor and Customer
relating to the subject matter hereof and shall not be modified or rescinded in
any manner except by a written amendment executed by both Parties.  Other than
as expressly provided herein, both Contractor and Customer agree that no prior
or contemporaneous oral representations form a part of their agreement. 
Estimates and forecasts furnished by Customer shall not constitute commitments. 
The provisions of this Agreement supersede all contemporaneous oral agreements

 

62

--------------------------------------------------------------------------------


 

and all prior oral and written quotations, communications, agreements and
understandings of the Parties with respect to the subject matter of this
Agreement.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Contractor and Customer have executed this Agreement in
duplicate on the day and year below written.

 

 

LOCKHEED MARTIN IMS

 

NORTHEAST CARRIER

 

 

ACQUISITION COMPANY, L.L.C.

 

 

 

 

 

 

By:

 

 

By:

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Name & Title Typed or Printed)

 

(Name & Title Typed or Printed)

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

(Date)

 

64

--------------------------------------------------------------------------------


 

EXHIBIT  A

 

 

REQUEST FOR PROPOSAL (NORTHEAST NPAC/SMS RFP)

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached.
The RFP is available on the internet at
http://www.fcc.gov/ccb/nanc
A copy is also

available upon request for the cost of copying and handling from
NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

65

--------------------------------------------------------------------------------


 

NYCAC
Number Portability
Administration Center and Service
Management System
Request For Proposal

(NYCAC NPAC/SMS RFP)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

GENERAL INFORMATION

 

 

 

 

 

 

1.1

Introduction

 

 

 

 

 

 

1.2

Description of LNP Environment

 

 

 

 

 

 

1.3

Eligibility to Submit Proposals

 

 

 

 

 

 

1.4

Preparation of Responses

 

 

 

 

 

 

1.5

Additional Contractual Terms and Conditions

 

 

 

 

 

 

1.6

Evaluation of Proposals

 

 

 

 

 

2.

BUSINESS PROCESS FLOWS

 

 

 

 

 

 

2.1

Provision Service Process

 

 

 

 

 

 

2.2

Disconnect Process

 

 

 

 

 

 

2.3

Conflict Resolution Process

 

 

 

 

 

 

2.4

Disaster Recovery and Backup Process

 

 

 

 

 

3.

NPAC DATA ADMINISTRATION

 

 

 

 

 

 

3.1

Overview

 

 

 

 

 

 

3.2

NPAC Personnel Functionality

 

 

 

 

 

 

3.3

System Functionality

 

 

 

COPYRIGHT

2/6/96

Solely for companies who have a need to know.

Not to be disclosed to or used by any other person

without prior authorization.

 

i

--------------------------------------------------------------------------------


 

4.

SERVICE PROVIDER DATA ADMINISTRATION

 

 

 

 

 

 

4.1

Service Provider Data Administration and Management

 

 

 

 

 

5.

SUBSCRIPTION ADMINISTRATION

 

 

 

 

 

 

5.1

Subscription Administration and Management

 

 

 

 

 

6.

NPAC SMS INTERFACES

 

 

 

 

 

 

6.1

SOA to NPAC SMS Interface

 

 

 

 

 

 

6.2

NPAC SMS to Local SMS Interface

 

 

 

 

 

 

6.3

Interface Transactions

 

 

 

 

 

 

6.4

Interface and Protocol Requirements

 

 

 

 

 

7.

SECURITY REQUIREMENTS

 

 

 

 

 

 

7.1

Identification

 

 

 

 

 

 

7.2

Authentication

 

 

 

 

 

 

7.3

Access Control

 

 

 

 

 

 

7.4

Data and System Integrity

 

 

 

 

 

 

7.5

Audit

 

 

 

 

 

 

7.6

Continuity of Service

 

 

 

 

 

 

7.7

Software Vendor

 

 

 

 

 

 

7.8

OSI Security Environment

 

 

 

 

 

8.

AUDIT ADMINISTRATION

 

 

 

 

 

 

8.1

Service Provider Verify of Data in NPAC SMS

 

 

COPYRIGHT

© 1996

NYCAC

 

ii

--------------------------------------------------------------------------------


 

 

8.2

Periodic Audits

 

 

 

 

 

 

8.3

NPAC SMS Verify of Data in Local SMS

 

 

 

 

 

9.

REPORT MANAGEMENT

 

 

 

 

 

 

9.1

Overview

 

 

 

 

 

 

9.2

User Functionality

 

 

 

 

 

 

9.3

System Functionality

 

 

 

 

 

10.

NPAC SMS RELIABILITY, AVAILABILITY, PERFORMANCE AND CAPACITY

 

 

 

 

 

 

10.1

Availability and Reliability

 

 

 

 

 

 

10.2

Capacity and Performance

 

 

 

 

 

11.

BILLING / RESOURCE ACCOUNTING

 

 

 

 

 

 

11.1

Overview

 

 

 

 

 

 

11.2

Assumptions

 

 

 

 

 

 

11.3

User Functionality

 

 

 

 

 

 

11.4

System Functionality

 

 

 

 

 

12.

NUMBER PORTABILITY ADMINISTRATION CENTER

 

 

 

 

 

 

12.1

Number Portability Administration Center (NPAC)

 

 

 

 

 

 

12.2

Logon Administration

 

 

 

 

 

 

12.3

Customer Record Security

 

 

 

 

 

 

12.4

Scheduled System Unavailability Notification

 

 

 

 

 

 

12.5

Software Release Acceptance Testing

 

 

iii

--------------------------------------------------------------------------------


 

 

12.6

Service Administration

 

 

 

 

 

 

12.7

Mass Change Administration

 

 

 

 

 

 

12.8

User Support Group

 

 

 

 

 

 

12.9

System Support Group

 

 

 

 

 

 

12.10

NPAC Organizational Interface Requirements

 

 

 

 

 

 

12.11

NPAC SMS Data Center

 

 

 

 

 

 

12.12

Administration

 

 

 

 

 

 

12.13

Facilities Requirements

 

 

 

 

 

 

12.14

Telecommunications Requirements

 

 

 

 

 

 

12.15

Staffing

 

 

 

 

 

 

12.16

Service Objectives

 

 

 

 

 

13.

FUTURE CONSIDERATIONS

 

 

 

 

 

14.

GLOSSARY

 

 

 

 

 

15.

ACRONYMS

 

 

 

 

 

16.

ATTACHMENTS

 

 

iv

--------------------------------------------------------------------------------


 

Section 1:  General Information

 

1.1.  Introduction

 

1.1.1.       Purpose of This Request For Proposal (RFP)

 

The purpose of this Request For Proposal (RFP) is for the New York Carrier
Acquisition Company LLC (NYCAC) to invite Primary Vendor participation in
submitting a complete “turnkey” database solution, related firm pricing proposal
and commitment to provide a Number Portability Administration Center (NPAC) and
Service Management System (SMS).  The NYCAC was formed by the participating
carrier members of the NY Commission’s Local Number Portability Consortium in
order to manage the database Local Number Portability procurement in accordance
with this RFP.  The NPAC/SMS will support the statewide implementation of Local
Number Portability in New York.

 

SIGNIFICANTLY, NYCAC’s DECISION IN ISSUING THIS RFP DOES NOT MEAN THAT NEW YORK
IS OPTING OUT OF ITS NANC-DESIGNATED REGIONAL DATABASE.  THIS “OPT-OUT” DECISION
RESTS WITH THE NY PUBLIC SERVICE COMMISSION AND FCC (SEE FCC ORDER AT PARAGRAPH
96).  NYCAC BELIEVES THAT THE IMPORTANT PRE-QUALIFICATION ROUND CAN BEGIN NOW. 
OUR PROGRESS IN RESOLVING “STATE VERSUS REGION” ISSUES, AND OTHER ISSUES AS THEY
ARISE WILL BE PERIODICALLY COMMUNICATED TO YOU AS SUPPLEMENTS TO THIS RFP.

 

Primary Vendor responses must be based upon the specifications provided in this
RFP and should contain detailed information on degree of compliance with
requirements, pricing and availability, as specified herein.

 

The Evaluation/Procurement Team, is made up of one voting representative from
each of the following telecommunications carriers, electing to participate as
members in good standing in the NYCAC (i.e., RTC, NYNEX, TW, TCG, AT&T, MCI,
MFS, and Cablevision).  The NYCAC’s Evaluation/Procurement Team will also
solicit the counsel of the New York Staff, and any other industry/company
experts to facilitate this Evaluation and procurement (including but not limited
to risk management expertise, legal, procurement, and/or relevant matters of a
technical nature). NYCAC’s Evaluation/ Procurement Team will evaluate all
proposals from a total network and operations perspective to verify integration
with existing network and operating procedures.  Proposals will also be assessed
on their ability to evolve, as necessary, from serving a limited geographic area
into a regional and/or nationwide service, with minimal obsolescence of existing
investment (See, Section 1.6. Evaluation of Proposals).

 

5

--------------------------------------------------------------------------------


 

1.1.2.       Primary Vendor’s Information

 

Do not submit any proprietary or confidential information or mark any as such. 
Information furnished by you to the Evaluation/Procurement Team pursuant to this
RFP shall not be considered by you to be confidential or proprietary.  In no
event will the Evaluation/Procurement Team consider or hold any information
contained in your proposal proprietary or confidential, except for the pricing
information specified in Section 1.4.3.1.

 

1.1.3.       Impact of State and Federal Regulation and/or Legislation on this
Procurement

 

This RFP is being issued by a Limited Liability Company (the NYCAC), a group of
service providers who currently provide or intend to provide facilities-based
local exchange services in the state of New York through the porting of local
telephone numbers.  LNP implementation is subject to direct regulatory oversight
by the State of New York Public Service Commission.

 

Moreover, it is the express and stated intent of the NYCAC to: (1) comply with
any order or other directive concerning local number portability issued by the
New York Commission or the Federal Communications Commission, including, but not
limited to, any directive to expand, reduce, merge, consolidate, dissolve and
terminate, or otherwise modify this RFP; and/or (2) supervise and oversee the
Primary Vendor and any Sub-contractor or vendor to ensure compliance with any
such order or other legal/regulatory directive.

 

1.2.         Description of LNP Environment

 

1.2.1.       Functions of the Service Management System/SMS

 

The Service Management System is a hardware and software platform which contains
the database of information required to effect the porting of telephone numbers
in New York.  In general, the SMS receives information from both the old
(confirmation) and new service providers (customer information, including the
new Location Routing Number), validates the information received, and downloads
the new routing information when an “activate” message is received indicating
that the customer has been physically connected to the new service provider’s
network.  The SMS also contains a record of all ported numbers and a history
file of all transactions relating to the porting of a number.  The SMS shall
also provide audit functionality and the ability to retransmit LNP information
to service providers under certain conditions.  The SMS is not involved in real
time call processing, because this function resides solely in the respective
networks of the underlying carriers.

 

6

--------------------------------------------------------------------------------


 

1.2.2.       Management and Integration Role of Primary Vendor’s Number
Portability Administration Center/NPAC Function

 

The NPAC shall provide management, administration, oversight for, and
integration of, the data center operations, hardware and software development,
and all maintenance related functions.  It shall have responsibility for
achieving the highest performance standards established by the industry and for
providing user and technical support services and training for industry
participants on an ongoing day-to-day basis.

 

1.3.         Eligibility to Submit Proposals

 

1.3.1.       Pre-Qualification of Primary Vendor Bidders

 

A.  Upon release of the RFP, the NYCAC’s Evaluation/Procurement Team requests
that Primary Vendors that plan to bid on the RFP present information to the
NYCAC concerning: 1) Financial responsibility and stability (capability to
perform the contract); 2) Experience relevant to performance of the contract; 3)
Neutrality (address the vendor’s compliance with the requirement that the system
administrator (Primary Vendor)  be a neutral third party, and disclose the
identity and corporate affiliation of software and hardware Sub-Contractor(s),
if any; disclose any contractual relationships, arrangements or other factors
that would enhance or impair its ability to perform the administrative (Primary
Vendor) function as a neutral third party, 4) indicate Primary Vendor’s
acceptance and compliance with the key business terms and conditions specified
below in Section 1.3.2., and (5) indicate its commitment and ability to adopt
and comply with the RFP’s delivery schedule included in cover letter to this
RFP.

 

1.3.1.1.    Financial Responsibility (capability to perform the contract)

 

RFP Pre-Qualification Applications must include a concise description of the
financial condition of the Primary Vendor and Sub-Contractors, if any. 
Submissions must include the most recent audited financial statements and annual
report for the previous three years of the Primary Vendor and Sub-Contractors,
if any.  Submissions must include all characteristics of Primary Vendors
financial strength to demonstrate support that it can perform under a multi-year
business contract expected to be awarded under this RFP.

 

1.3.1.2.    Experience Relevant to Performance of the Contract

 

RFP Pre-Qualification Applications must include a concise description of the
telecommunications experience of the Primary Vendor and Sub-Contractors, if any,
including such items as products and services offered, customers served,
successful performance of the functional/technical skills required by this RFP
on activities performed for other customers, and customer benefits that resulted
from such successful performance.

 

7

--------------------------------------------------------------------------------


 

1.3.1.3.    Neutrality

 

RFP Pre-Qualification Applications must include a concise description of the
principal business of the Primary Vendor and Sub-Contractors, if any, including
such items as company background, characteristics of business strength,
accomplishments and capabilities which demonstrate a strong foundation for
managing and operating the NPAC.  The Primary Vendor must also demonstrate an
understanding and willingness to implement policies and procedures that will
ensure evenhanded treatment of all carriers, and certification that the Primary
Vendor and Sub-Contractor(s), if any, shall comply with the neutrality
provisions of Section 1.3.4. of this RFP, AT ALL TIMES.

 

1.3.2.       Primary Vendor’s Acceptance Of Key Business Terms And Conditions

 

Each Primary Vendor submitting a Pre-Qualification application to NYCAC must
list the following key business terms and conditions and indicate its acceptance
of these key business terms and conditions, as a pre-condition to being
considered for a contract award as a Primary Vendor, by placing an “X” in the
space next to each item listed.  These terms and conditions are expected to form
a part of the Master and Service Agreements to be executed with the Primary
Vendor selected under this RFP, if any, and may not represent a full and
complete listing of all contractual terms and conditions incorporated into those
agreements.

 

A. KEY BUSINESS TERMS AND CONDITIONS ACCEPTED BY PRIMARY VENDORS

 

1.              The NYCAC shall have the right to terminate the Master Agreement
entered into through this RFP with the Primary Vendor for reasons of default
(including, but not limited to, unauthorized assignment of Agreement and failure
to provide adequate service), upon 30 days notice.  Also, the Primary Vendor is
forbidden from making any unilateral changes to the Master or Service Contracts
entered into upon award of this RFP.

 

2.              The NYCAC shall be granted appropriate license rights in and to
any technology or other intellectual property that is developed for and at the
request of the NYCAC for the purposes of providing the Services; and Primary
Vendor and Sub-Contractor(s), if any, shall agree to appropriate limitations on
their use of any such technology or other intellectual property for purposes
other than the express provision of the Services specified in this RFP.

 

3.              The Primary Vendor and Sub-Contractor(s), if any, shall deposit
all technology and other intellectual property and related documentation under
its control, that is necessary to the provision of these Services, with a
mutually agreeable escrow agent for

 

8

--------------------------------------------------------------------------------


 

the use of the NYCAC, or to allow another vendor the ability to provide
Services, in the event of Supplier default (e.g., bankruptcy, failure to
perform, etc.).

 

4.              The Primary Vendor and Sub-Contractor(s), if any, agrees to
indemnify and hold harmless the NYCAC, its Members and their parents,
subsidiaries, other affiliates, their direct and indirect customers, and the
officers, directors, employees, successors, agents, representatives, successors
and assigns of any and all of them (all hereinafter referred to in this clause
as the “NYCAC”) from and against any and all claims, losses, damages, expenses,
liabilities, suits, demands, causes of action, including costs and reasonable
attorney’s fees, or liens that arise out of or result from:

 

(i)  Injury or death to persons, or loss or damage to any and all property,
including theft, in any way arising directly or indirectly out of, or occasioned
by, caused or alleged to have been caused by, or on account of,  the performance
of the Work or Services performed by Primary Vendor, or Sub-contractor(s), if
any, or its agents, or any director, officer, employee, agent or representative
under this Agreement,

 

(ii)  Assertions under Workers’ Compensation or similar acts made by persons
furnished by Primary Vendor, or Sub-Contractor(s), if any, or by reason of any
injuries to such persons for which the NYCAC would be responsible under Workers’
Compensation or similar acts if the persons were employed by the NYCAC,

 

(iii)  Any failure on the part of Primary Vendor, or Sub-Contractor(s), if any,
to satisfy all claims for labor, equipment, materials and other obligations
relating to the performance of the Work hereunder, and;

 

(iv)  Any failure by Primary Vendor, or Sub-Contractor(s), if any, to perform
its obligations under this clause, the Insurance clause, or any clause in the
Agreement.

 

Each party shall defend or settle, at its own expense, any action or suit
against the other for which it is responsible hereunder and shall reimburse the
other for reasonable attorneys’ fees, interest, costs of suit and all other
expenses incurred by the other in connection therewith.  Each party shall notify
the other promptly of any claim for which the other is responsible hereunder,
and shall cooperate with the other in every reasonable way to facilitate the
defense of any such claim.

 

5.              The Primary Vendor and Sub-Contractor(s), if any, shall at the
NYCAC’s request, to obtain a bid and/or performance bond in an amount sufficient
to guarantee performance of its obligation under this RFP.

 

9

--------------------------------------------------------------------------------


 

6.              The Primary Vendor and Sub-Contractor(s), if any, shall treat
all information obtained from the NYCAC or its Members as confidential and
proprietary unless they can demonstrate that such information was previously
known by the Supplier(s) without an obligation of confidentiality.

 

7.              No information furnished by the Primary Vendor or
Sub-Contractor(s), if any, in response to this RFP or under any Contractual
Agreement arising out of this RFP shall be considered confidential or
proprietary, except the Tab 3, Cost and Price information described in
Section 1.4.3.1.

 

8.              The Primary Vendor and Sub-Contractor(s), if any, shall
indemnify the NYCAC and its members against any infringement claims arising from
the provision of Services under this RFP.

 

9.              During the term of this Agreement,  the Primary Vendor and
Sub-Contractor(s), if any, shall obtain and maintain, with financially reputable
insurers (i.e., carriers with an A.M. Best rating of B+:VII, or better) which
are licensed to do business in all jurisdictions where any work is performed and
which are reasonably acceptable to NYCAC, not less than the following levels of
insurance coverage:

a.)  Worker’s Compensation as provided for under any worker’s compensation or
similar law in any jurisdiction where any work is performed, with an Employer’s
liability limit of not less than $500,000 per accident or disease;.

b.) Commercial General Liability, including coverage for Contractual Liability
and Products/Completed Operations Liability, with a limit of not less than
$1,000,000 combined single limit per occurrence for bodily injury, property
damage and personal injury liability (with contractual exclusion deleted),
naming NYCAC, its members, their directors, officers, employees, agents and/or
representatives as additional insureds;

c.)  Business Auto insurance covering the ownership, maintenance or use of any
owned, non-owned or hired automobiles with a limit of not less than $1,000,000
combined single limit per accident for bodily injury and property damage
liability, naming NYCAC, its members, their directors, officers, employees,
agents and/or representatives as additional insureds;

d.)  Umbrella/Excess liability with limits of not less than $9,000,000 combined
single limit in excess of the above-referenced Employer’s Liability, Commercial
General Liability and Business Auto liability coverage naming NYCAC, its
members, their directors, officers, employees, agents and/or representatives as
additional insureds;

e.)  “All Risk” Property insurance covering not less than the full replacement
cost of Primary Vendor’s and any Sub-Contractor(s), if any, personal property at
risk due to this Agreement; and,

 

10

--------------------------------------------------------------------------------


 

f.)  Errors and Omissions Insurance in the amount of at least $1,000,000 per
claim with an annual aggregate of at least $3,000,000 inclusive of legal defense
costs.

 

Waiver of Subrogation:  Primary Vendor shall look first to any insurance in its
favor before making any claim against NYCAC, its members, their directors,
officers, employees, agents and/or representatives for recovery resulting from
injury to any person (including Primary Vendor’s or Sub-Contractor’s employees,
if any) or damage to any property arising from any cause, regardless of
negligence, and does hereby release and waive to the fullest extent permitted by
law, and shall cause its insurers to waive, all rights of recovery against
NYCAC, its members, their directors, officers, employees, agents and/or
representatives.

 

Certificates of Insurance:  Primary Vendor and Sub-Contractors, if any, must, as
a material condition of this Agreement, prior to the commencement of any work
and prior to the renewal thereof, deliver to NYCAC a certificate of Insurance,
satisfactory in form and content to NYCAC, evidencing that the above insurance
is in force and contains a provision that it will not be canceled or materially
altered without first giving NYCAC thirty (30) days prior written notice and
that all coverage is primary to any insurance carried by NYCAC or its members.

 

Nothing contained in this section shall limit Primary Vendor or
Sub-Contractor’s, if any, liability to NYCAC or its members to the limits of
insurance coverage certified or actually carried.

 

10.)              The Primary Vendor shall submit a list of Sub-Contractor(s),
if any, to the NYCAC with its Pre-Qualification submission, for review and
approval.  Any subsequent change in the use of any Sub-Contractor(s) shall
require the review and approval of the NYCAC.

 

11.)              The Primary Vendor and Sub-Contractor(s), if any, shall not
have the right to assignment of the Contractual Agreement entered into through
this RFP without the prior approval of the NYCAC.

 

12.)              The governing law and forum under this RFP and any Contractual
Agreement entered into through this RFP shall be that of the state of New York,
exclusive of conflict of laws provisions.

 

13.)              In the event that the Service does not pass a mutually agreed
upon Acceptance Plan, designed to determine the Primary Vendor’s system
compliance with the functional and technical requirements of this RFP, the NYCAC
shall have the option to terminate the arrangement without any penalties
whatsoever to it or its member carriers.

 

11

--------------------------------------------------------------------------------


 

B.  The NYCAC’s Evaluation/Procurement Team will evaluate the Pre-Qualification
submissions and vote to consider or reject each submission based upon financial
responsibility, relevant experience, neutrality, acceptance of key business
terms and conditions, and acceptance/compliance with the delivery schedule (See,
Section 1.6, Evaluation/Procurement of Proposals).

 

C.  The NYCAC will notify Primary Vendors concerning whether their submission
was considered or rejected, and identify why a submission was rejected, if the
reason is neutrality.  Unsuccessful proposals (on the basis of neutrality as
defined in Section 1.3.4. following) may be revised and submitted again, within
a period of time as specified by the NYCAC, in its notice to the Primary
Vendor.  This method will allow the NYCAC to address potentially problematic
neutrality issues, and allow vendors to correct them, before the time and
expense of a full response to the RFP is undertaken.  Further, it will allow
members of the NYCAC to be assured that any of the actual bidders of the RFP
will be neutral, financially responsible, qualified, and experienced.

 

1.3.3.       Primary Vendor

 

The NPAC/SMS Master Contract and Service Agreements expected to be awarded under
this RFP will be awarded to a single Primary Vendor who shall be completely and
totally responsible for providing a total “turnkey” solution encompassing the
NPAC functionality and the SMS platform (both hardware and software).  The
Primary Vendor shall be responsible for all NPAC administration duties and
system performance/adherence in accordance with the requirements of this RFP and
the expectations of the NYCAC.  The Primary Vendor shall be the single point of
contact between the NYCAC and the NPAC/SMS Vendor(s).  The Primary Vendor shall
be required to submit a comprehensive bid response to provide all elements of
the solution.  At its option, the Primary Vendor may use its own resources
exclusively or engage the services of Sub-Contractors to provide one or more
elements of the SMS platform (i.e., hardware, software, etc.), or other elements
of the total “turnkey” solution.  However, all such arrangements and/or
affiliations entered into by the Primary Vendor to provide the total NPAC/SMS
solution must be clearly described in the Primary Vendor’s Pre-Qualification
Application Submission (Section 1.4.1.), and subsequently, in the Pre-Qualified
Primary Vendor’s bid response.

 

1.3.4.       Eligibility to bid on the RFP (Neutrality)

 

A.  In order to prevent a conflict of interest, the Primary Vendor/System
Administrator must be a neutral third party that has no financial or market
interest in providing local exchange services within the United States.

 

B.  To prevent such a conflict of interest, the Primary Vendor/ System
Administrator  “NPAC” function will not be awarded to:

 

12

--------------------------------------------------------------------------------


 

1.) any entity with a direct material financial interest in the United States
portion of the North American Numbering Plan (NANP), and number assignments
pursuant to the Plan, including (but not limited to) telecommunications
carriers;

 

2.) any entity with a direct material financial interest in manufacturing
telecommunications network switching equipment or transmission equipment;

 

3.) any entity affiliated in other than a deminimus way in any entity described
in 1.) or 2.) above, and;

 

4.) any entity involved in a contractual relationship or other arrangement that
would impair the entity’s ability to administer numbers fairly under the NANP
and in accordance with the procedural delivery schedule established by the NYCAC
(refer to the cover letter).

 

C.  The technical requirements for SMS hardware and software will be defined in
this RFP.  It is less likely that the fulfillment of these technical design
criteria could result in an unfair advantage for carriers that use the number
portability system.  Therefore, it is possible for a company that is precluded
from being a Primary Vendor/Systems Administrator to act as an SMS
Sub-Contractor (hardware/software provider) to a neutral third party Primary
Vendor, in responding to this RFP.

 

D.  A Primary Vendor’s response to this RFP must fully disclose the corporate
identity or affiliation of its vendor Sub-Contractor(s), if any.  Failure to
adequately do so will be a basis on which to disqualify the Primary Vendor’s
response.

 

1.3.5.       Sub-Contractors

 

Responses to this RFP shall clearly state the roles and responsibilities of any
and all Sub-Contractors which are providing parts of the total “turnkey”
solution under the direction of the Primary Vendor.

 

1.4.         Preparation of Primary Vendor’s Response to this RFP

 

1.4.1.       Pre-Qualification Application Submission

 

All Primary Vendor’s wishing to submit proposals in response to this RFP,
complete in every respect, must first submit their Pre-Qualification Application
to the members of the NYCAC’s RFP Evaluation/Procurement Team listed on the
cover letter.

 

A cover letter should be provided which includes both the name, phone number,
and FAX number of the individual within the Primary Vendor’s organization who
can be contacted in case

 

13

--------------------------------------------------------------------------------


 

any questions arise during the Evaluation/Procurement phase of its submissions. 
A Primary Vendor’s Pre-Qualification Application should include i) audited
financial statements for the last three years,  ii) a short summary of
experience in this area of service and technology, iii) an affirmation of your
neutrality (as defined in this RFP) and of your Sub-Contractors, if any, iv)
your acceptance of the key business terms and conditions summarized in
Section 1.3.2., and v) an indication of the Primary Vendor’s willingness,
ability, intention, and commitment to comply with the delivery schedule set
forth in the cover letter.  Any notice required under this RFP may be given via
FAX, provided that the notice is also sent via regular US mail on the same date,
and in addition to the FAX, to the members of the NYCAC’s Evaluation/Procurement
Team listed on the cover letter.

 

Please provide written notice of your interest in responding to this RFP as soon
as possible to the above addresses but no later than the due date specified in
the cover letter.  This will be your company’s only opportunity to validate
itself as a Pre-Qualified Primary Vendor in accordance with Section 1.3.  You
will be notified as to your status with respect to eligibility to bid on this
RFP in accordance with the Pre-Qualification criteria (Section 1.3.), in the
timeframe noted on the cover letter.  This Pre-Qualification Application
submission is separate and apart from your response to this RFP.  Also, upon
establishing your qualification to bid as a Primary Vendor, you will be invited
by NYCAC to participate fully in the NYCAC’s RFP process.

 

Failure to direct your Pre-Qualification Application response to the addresses
given above by the closing date contained in this section will result in the
absolute disqualification of your proposal from further consideration under this
RFP.

 

1.4.2.       RFP Proposal Submission

 

The package containing a Pre-Qualified Primary Vendor’s RFP Proposal Response
submission shall be marked “Sealed RFP Proposal” with this RFP title and your
organization’s name prominently affixed to it.

 

1.4.2.1.  Submission Date

 

Refer to the cover letter for the due date.

 

1.4.3.       Composition of Pre-Qualified Primary Vendor’s RFP Proposal Response

 

All Primary Vendors must submit nine (9) sets (hard copy and diskette copy in
IBM DOS format, Microsoft Word 6.0) of two-sided copies of your RFP response
(one copy each to the Evaluation/Procurement Team Members listed in the cover
letter).  Please mark one (1) paper copy of your response as “Master Copy.”  If
discrepancies between copies and/or the diskette are found to exist, the “Master
Copy” will govern and be relied upon as the “official” response for all
submissions.  Please send the “Master Copy” of your RFP Response submission to
the New York

 

14

--------------------------------------------------------------------------------


 

Public Service Commission’s member of the NYCAC Evaluation/Procurement Team
listed on the cover letter.

 

All RFP Response proposals shall be typed, double spaced, using 8 1/2” x 11”
three-hole punched paper, three-ring bound, with each volume beginning on a new
page and separately tabbed.

 

Primary Vendor’s are requested not to make their proposals elaborate with
respect to three-ring binding or presentation.  A simple, straightforward,
efficient and economically reproduced proposal is strongly recommended.  Our
proposal Evaluation/Procurement procedure places a higher premium on
thoroughness and substance of presentation, i.e., responsiveness, instead of on
packaging or quantity of material provided.

 

1.4.3.1.  Content Structure

 

A Primary Vendor is responsible for any and all costs incurred in the
preparation of its response to this RFP.  All proposals should consist of the
following separate Tabs:

 

Tab 1 - Proposal Executive Summary

Tab 2 - Functional and Technical Requirements

Tab 3 - Cost and Price - “SHORT-LIST” Primary Vendors only

 

DO NOT INCLUDE COST OR PRICE FIGURES ANYWHERE EXCEPT IN YOUR TAB 3 RESPONSE, THE
COST AND PRICE SECTION OF THE RFP PROPOSAL, only for “short list” Primary
Vendor.

 

All proposals meeting the stated requirements and specifications except for
minor exceptions and deviations, shall be considered by NYCAC’s
Evaluation/Procurement Team.  Failure to meet requirements however, could result
in a proposal being disqualified from further consideration in the selection
process.  However, proposals having minor exceptions and/or deviations shall be
considered only if the following conditions are satisfied:

 

(A) All exceptions and deviations from the specifications are to be explicitly
and clearly stated in the Proposal’s Executive Summary (Tab 1), and;

 

(B) All exceptions and deviations are appropriately justified on the basis of
performance, delivery schedule and/or relative price, based upon factual
considerations.

 

15

--------------------------------------------------------------------------------


 

1.4.3.2.  Tab Content

 

The required content of each Tab of your RFP Proposal Response follows:

 

Proposal Executive Summary (Tab 1)

 

This Tab should summarize all key features of your proposal response.  All
deviations and exceptions from the RFP should be stated, and a brief factual
justification must be given.  A more detailed justification can be included in
the Tab that covers the subject.

 

Functional and Technical Requirements (Tab 2)

 

This section should discuss the major aspects of the functional design.  You
should address;

 

(1) all areas which result in a potentially high degree of risk,

(2) all areas which impose an unusually high degree of responsiveness,

(3) all areas that are deficient and that could be improved, and;

(4) each section of the RFP and every functional and technical requirement must
be addressed in your response.  The same article, section or paragraph number
and title used in the RFP shall be used for the Primary Vendor’s detailed RFP
response submission.  Every requirement in the RFP will be evaluated to
determine the Primary Vendor’s compliance/non-compliance, partial compliance, or
full compliance.

 

Cost and Price (Tab 3)

 

This Tab will be required only for those Primary Vendors which make the NYCAC’s
Evaluation/Procurement Team’s “Short list”.  Tab 3 shall include a description
of the proposed costs and prices under this RFP for a minimum of a three year
and five year term.  All pricing information shall be limited solely to this Tab
of your proposal.  For purposes of your response you must provide both a three
year and a five year view.  (See, Section 10, R10-17 and 18).  This Tab should
address all requirements set forth in this RFP as well as any other items
pertinent to your pricing proposal such as additional discounts for increased
volume, prompt payment, transportation charges (FOB destination), etc..  Pricing
shall also be firm for all orders placed through December 31, 2001, and shall be
based on the engineered, furnished, and installed cost of all applicable goods,
software, and services of the most recent vintage and/or technology available in
the telecommunications industry.  Firm pricing proposals must be guaranteed by
each Primary Vendor as being good and available to NYCAC and its members for a
period of at least one-hundred-eighty (180) days after the initial submission of
your RFP.

 

16

--------------------------------------------------------------------------------


 

1.4.4.       Clarification, Questions and/or Requests for Additional Information

 

All clarification, questions or requests for information will be submitted in
writing to the address and by the date specified in the cover letter.

 

All questions and responses will be promptly distributed to all Pre-Qualified
Primary Vendors under this RFP.  Please note that the identity of the requesting
company shall be withheld from disclosure.  Telephone inquiries will not be
accommodated.  Requests made by FAX are expected and appreciated, however,
please follow up all Faxed submissions with same day delivery via regular US
Mail to NYCAC’s Evaluation/Procurement Team member listed above.

 

1.4.5.       Acceptance Period

 

All Primary Vendor RFP Proposals shall indicate that they are valid for a period
of not less than one hundred eighty (180) days from the closing date for
submission under this RFP.

 

1.4.6.       Contract Award

 

The NYCAC reserves the right;

 

a) to reject any and all responses,

b) to conduct negotiations with more than one Primary Vendor simultaneously,

c) to add, delete and/or change the terms of this RFP and to issue corrections
and/or amendments, or supplements to the RFP, at any time without further
notice, for any reason whatsoever,

d) to accept or reject, in whole or in part, any response without giving any
reason for its decision,

e) to enter into a contractual arrangement with any Primary Vendor and it is not
obligated or limited to do so because of any event associated with issuance of
this RFP,

f) to have any documents submitted by a Primary Vendor reviewed and evaluated by
any individuals, including, independent consultants, and;

g) to cancel the RFP process for any reason without penalty or liability at any
time before a written contract is executed.

 

1.4.6.1.                                    Factors Relevant to Contract Award

 

The Master Contract will be awarded to the responsible Primary Vendor whose
offer conforms to this RFP solicitation and which will be most advantageous to
the NYCAC, in the NYCAC’s sole discretion.  Therefore, price and other factors
will be considered.  A final contract award may not necessarily be awarded to
the Vendor offering the lowest price.

 

17

--------------------------------------------------------------------------------


 

1.4.6.2.                                    NYCAC not Responsible or Obligated
Under this RFP

 

The NYCAC or any individual carrier shall not be obligated in any way to make a
contractual award as a result of this RFP.  In no event shall the NYCAC or any
individual carrier be responsible for the costs of preparing the Primary
Vendors’ response to this RFP; nor shall the NYCAC or any individual carrier
indemnify or incur any liability whatsoever to Primary Vendors and/or their
Sub-Contractors, if any, electing to participate in this RFP process.

 

1.4.7.       No contractual obligations are assumed by NYCAC or its members by
issuing this RFP, receiving, accepting, and evaluating the Primary Vendors’
responses, and/or making a preliminary Primary Vendor selection.

 

1.4.8.       The NYCAC reserves the right to cancel any agreement if the
services or facilities do not pass mutually agreeable acceptance tests.  This
will be done at no cost or obligation to the NYCAC’s RFP Evaluation/Procurement
Team, NYCAC, or NYCAC Members and individual carriers.  The Acceptance Testing
Plan will form a part of the Master Contract with the Primary Vendor and will be
evaluated after initial database deployment.

 

1.4.9.       The NYCA reserve sthe right to negotiate all terms and conditions
in order to enter into a formal agreement with the successful Primary Vendor. 
This document, the Primary Vendor’s response, and full system documentation will
form a part of the Master Agreement, if applicable.

 

1.4.10.     No publicity or news releases pertaining to this RFP, responses to
this RFP, discussions of any kind regarding the RFP, or the award of any
agreement related to the RFP document may be released without the prior express
written consent and approval of NYCAC’s RFP Evaluation/Procurement Team and
NYCAC’s Managers.

 

1.4.11.     All work and materials must comply with all federal, state, and
local law, municipal ordinances, regulations, and directions of appropriately
appointed members of proper authorities having jurisdiction.

 

1.4.12.     The Primary Vendor, by stating compliance to a requirement in this
RFP, agrees that the Primary Vendor has read and understood the requirement and
that its compliance is complete and deliverable at no additional cost unless
otherwise noted.

 

1.4.13.     This RFP may include unintended errors, omissions, and/or
deficiencies.  Therefore, the accuracy and completeness of this document and
related documents are not guaranteed.  In the event that such errors, omissions,
and/or deficiencies are discovered by the Primary Vendor, the Primary Vendor
shall notify the RFP Evaluation/Procurement Team in writing within 48 hours of
their discovery.

 

18

--------------------------------------------------------------------------------


 

The Primary Vendor is expected to examine the specifications and instructions
carefully.  Calculation errors shall be the Primary Vendor’s risk.  In the event
of a Primary Vendor’s error in price, time or calculations, the quoted terms
shall prevail, and the Primary Vendor will bear all risk of loss, without
opportunity for recovery from NYCAC or its members or individual carriers.

 

1.5.         Additional Contractual Terms and Conditions

 

This section identifies contractual terms and conditions that the NYCAC intends
to incorporate into the Master Agreement.  The following list is in addition to
the key business terms and conditions specified in the RFP (Section 1.3.2.), but
is not necessarily a complete list of all the items, terms and conditions that
may be included in the final Master Agreement.

 

1. Conformity with applicable law:

Primary Vendors shall comply with all applicable New York PSC and FCC rules and
federal, state, and local statutes, regulations and case law.

 

2. Indemnification:

Primary Vendors shall provide indemnification with regard to damage, death, or
personal injury due to Primary Vendors’, subcontractors, or agents if any acts
or omissions.

 

3. Trademarks and Publicity:

Except as specifically provided in the Master Agreement, Primary Vendors shall
have no rights to use names or trademarks developed of NYCAC or any of its
members.

 

19

--------------------------------------------------------------------------------


 

4. Confidentiality:

Primary Vendors shall not disclose NYCAC or NTCAC member confidential
information.

 

5. Termination:

The Agreement shall establish NYCAC’s right to terminate the Agreement with or
without cause.

 

6. Limitation of Liability:

Except as specifically provided in the Agreement, NYCAC shall not assume any
liability for Primary Vendors’ damages.

 

7. Taxes:

Primary Vendors shall file all tax returns required by law to be filed by
Primary Vendor.  Also, Primary Vendors shall provide access to all relevant
documents for tax compliance audits.

 

8. Insurance:

Primary Vendors shall maintain worker’s compensation insurance, employer’s
liability insurance, comprehensive general liability insurance and appropriate
motor vehicle insurance.

 

9. Authority:

Primary Vendors shall represent and warrant that they have approval and
authority to execute the Agreements on behalf of the Primary Vendor and its
Sub-Contractors, if any.

 

10. Mechanic’s Lien:

Primary Vendors shall perform services free of mechanic’s lien or other liens.

 

11. Method of Payment:

The compensation to be awarded to the Primary Vendor, under the LNP Service
Agreements to be signed by the Primary Vendor and the individual Carrier Members
of NYCAC, pursuant to the LNP Master Agreement between the Primary Vendor and
NYCAC, under this RFP, will flow between the NPAC/SMS users (as defined in
Section 3.1.2) and the Primary Vendor.

 

20

--------------------------------------------------------------------------------


 

1.6          Evaluation of Proposals

 

The criteria to be used for the proposal evaluation include:

(a) technical merit

(b) schedule

(c) price and cost

(d) quality considerations

(e) responsiveness to contract provisions

(f) Prime Vendor’s financial stability, history, including program management

 

No weighting or relative importance of criteria is intended or implied by this
list.

 

You shall furnish all information as requested per the applicable instructions
providing sufficient data to enable us to evaluate the proposal.  Any deviations
or exceptions to the RFP should be noted.  Any supplier who does not completely
reply to the proposal as requested may be eliminated at the sole discretion of
NYCAC.

 

The same article, section or paragraph number and title used in the RFP shall be
used for your comments.

 

In the cases where your reply is “will not be complied with” or “not agreed to”,
you shall indicate your reasons for such disagreement and provide an alternative
with which you will comply or agree.

 

Compliance with a requirement means your response indicates the requirement will
be met by the turn-up date and clearly explains how the requirement will be met.

 

Partial compliance with a requirement indicates the response is deficient one of
two ways; the requirement will be met but not by the date or there is an
alternative to the requirement.  Please provide the date the requirement will be
met or a detailed explanation of the alternative method.

 

Non-Compliance indicates the response will not satisfy the requirement and/or
did not state how it will satisfy the requirement.

 

21

--------------------------------------------------------------------------------


 

Section 2:  Business Process Flows

 

The following process flows indicate how the NPAC and NPAC/SMS are used in the
various business processes associated with number portability.  This information
is intended to provide an overview of the role of the SMS in number
portability.  Details of steps in the processes that do not involve the NPAC or
NPAC SMS, such as interactions between service providers, will be determined by
the service providers and are beyond the scope of this document.  Specific
requirements generated by the process flows are included in the appropriate
sections later in the document.

 

2.1          Provision Service Process

 

This process flow defines the provisioning flow in which a customer ports a
telephone number to a new service provider.

 

The new service provider will obtain authorization to port the customer and
notify the old service provider according to processes internal to the service
providers.  Both the old and new service providers will send a notification to
the NPAC SMS from their Service Order Administration Systems.  When the NPAC SMS
receives the notification(s), it will perform certain validation checks, 
including that both the old and new service provider has sent a notification. 
If errors are found or both service providers did not send notifications, the
SMS will enter into a coordination process described in the next paragraph. 
Assuming the notifications are valid, the two service providers will complete
any physical changes required.  At the time new service provider is ready to
provide service, it will send an activation notice to the NPAC SMS.  The NPAC
SMS will place an activation time stamp on the update and broadcast the update
out in real time to all local service providers’ networks.  Upon receiving the
update from the NPAC SMS, all service providers will update their networks.  The
NPAC SMS will record any transmission failures and take the appropriate action.

 

In the case where either the old or new service providers did not send a
notification to the NPAC SMS, the NPAC SMS will notify the service provider from
which it did not receive a notification that it is expecting a notification.  If
it then receives the missing notification and the notifications indicate
agreement among the service providers, the process proceeds as normal.  If it
still does not receive a notification and if it is the old service provider that
failed to respond, the NPAC SMS will log the failure to respond and then the
process proceeds as normal.  If it was the new service provider that failed to
respond, the NPAC will log the failure to respond, cancel the notification, and
notify the old service provider of the cancellation.  If there is disagreement
among the service providers as to who will be providing service for the
telephone number, the conflict resolution procedures will be implemented. 
Processes for obtaining authorization from the customer to port a number are
defined by the service providers.  The NPAC is not involved in obtaining or
verifying authorization.

 

From the time the new service provider sends a notification to the time it sends
the activation notice, the new service provider may send a message to the NPAC
SMS to cancel the notification.  If this occurs,

 

22

--------------------------------------------------------------------------------


 

the NPAC SMS will remove the notification from its database and notify the old
service provider that the notification has been canceled.

 

(refer to Figure 1 in Attachments)

 

2.2          Disconnect Process

 

When a ported number is being disconnected, the customer and service provider
will agree on a date.  After an intercept period, if any, the service provider
will send an update indicating the disconnect to the NPAC SMS.  A carrier can
send an effective date indicating when the NPAC SMS is to broadcast the update. 
If the effective date is blank, it defaults to the current date and the update
is sent out immediately.  The NPAC SMS will broadcast the update to all service
providers and remove the telephone number from its database of ported numbers. 
Upon receiving the update, all service providers will remove the telephone
number from their LNP databases.  The NPAC SMS will log the update in history. 
Calls to the telephone number will be routed as a non-ported number.

 

In both the service provisioning process and disconnect process, when the NPAC
SMS is performing validity checks (such as confirming that required data fields
are filled in), if an error is found, the NPAC SMS will notify the service
provider’s with an appropriate error message.  The service provider will have to
resend the notification to have it processed.

 

(refer to the Attachmented process flows)

 

2.3          Conflict Resolution Process

 

If service providers disagree on who will serve a particular line number or due
date of the order, the NPAC will place the request in “conflict” and notify both
service providers.  The service providers will determine who will serve the
customer via internal processes.  When a resolution is reached, the NPAC will be
notified and will remove the request from “conflict” or cancel it.

 

2.4          Disaster Recovery and Backup Process

 

If there is planned downtime for the NPAC SMS, the NPAC SMS will send an
electronic notification to the service provider’s SOAs that includes information
on when the downtime will start, how long it will be and if they will be
required to switch to the backup or disaster recovery machine.  Downtime is
considered planned when the NPAC can provide notification to the service
providers at least 24 hours in advance.  If the downtime will be less than 60
minutes, the service providers will remain connected to the primary machine and
not send any updates during the downtime.  If the downtime will be longer than
60 minutes, the NPAC service providers will switch to the backup or disaster
recovery machine as indicated in the notification.  There will be a quiet period
(minutes) when no updates can be sent in order to allow the NPAC to connect the
service providers to the proper machine.  At the end of the quiet period,
processes will proceed as normal.  When the primary machine is brought back up,
the backup or disaster recovery machine will send an electronic notification to
the service providers’ SOAs indicating the time the NPAC will switch them back
to the primary machine.  At the end of the quiet period,

 

23

--------------------------------------------------------------------------------


 

processes will continue as normal and the NPAC will synch up the database in its
primary SMS with any updates sent to the backup or disaster recovery machine
during the downtime.

 

If there is unplanned downtime, the NPAC will assess how long the primary
machine will be down.  The NPAC will notify all of the service providers by
telephone calls to the service providers’ contact numbers of the situation and
planned action.  If the downtime is expected to be less than 60  minutes, the
service providers will remain connected to the primary machine and not send any
updates during the downtime.  If the downtime will be longer than 60 minutes,
the service providers will switch to the backup or disaster recovery machine and
later back to the primary using the same process as described for planned
downtime.  In addition, once the service providers have been switched off of the
primary machine, each service provider will check to see if any updates of newly
ported numbers sent to the primary machine during the time it went down were not
broadcast out.  If a service provider finds such updates, the service provider
may use internal inter-carrier processes to update its own SCPs and have other
carriers update their SCPs with the information in order to ensure service to
the affected customers.  This will not be needed for disconnect orders.  Even if
it finds such updates, a service provider may choose to wait until it can begin
sending updates to the backup or disaster recovery machine and then just resend
the updates that had died in the primary machine.  If a service provider does
use internal processes to request updates to SCPs while waiting to be able to
send them to the backup or disaster recovery machine, the service provider will
still resend the updates when backup or disaster recovery machine can begin
processing them in order to ensure every service provider and the NPAC SMS
receive the update.

 

(refer to Figure 4 in Attachments)

 

24

--------------------------------------------------------------------------------


 

Section 3:  NPAC Data Administration

 

3.1          Overview

 

The NPAC/SMS manages the ported TN information associated with the service
provider portability for the LNP service.

 

3.1.1        Service Data

 

The Service Data contains global parameters specific to the LNP service.

 

Examples of some of these parameters are described below.  The description
presents a logical representation of the data, not an implementation view.

 

Time interval for concurrence from both service providers (Section 5, R5-21)

 

Number of retries for download to Local SMS (Section 5, R5-59)

 

Time interval a subscription version stays in conflict (Section 5, R5-44)

 

3.1.2        Service Provider Data

 

Service Provider Data contains information about authorized NPAC/SMS users. 
There are two categories of NPAC/SMS users.  SOA Users are those with service
order activation (SOA) access; the ability to add, change, and delete service
data.  SMS Users are those that can only receive broadcasts of service data.

 

The data items that need to be administered by NPAC/SMS User Data Administration
include (but are not limited to):

 

A. NPAC/SMS User Name

 

B. Facility-based NPAC/SMS User Identification

 

C. NPAC/SMS User Address

 

D. NPAC/SMS User Phone

 

E. NPAC/SMS User Contact

 

F. NPAC/SMS User Repair Center Information

 

G. NPAC/SMS User System Data Link Information

 

3.1.3        Subscription Data

 

Subscription Data consists of information about the ported TNs.

 

25

--------------------------------------------------------------------------------

 

 

The data items that need to be administered by Subscription Data Administration
functions are described below.  The description presents a logical
representation of the data, not an implementation view.

 

Table 3-1 describes the data items associated with each ported TN that are
maintained by the NPAC SMS.  Size of the data items is in bytes.

 

 

 

Data Item

 

Size

 

Type

 

Src

 

Default

 

Input

 

Comments

1.

 

TN

 

10

 

N

 

SP

 

 

 

Reqd.

 

Telephone Number

2.

 

DD

 

8

 

N

 

SP

 

 

 

Reqd

 

Expected Due Date of activation

3.

 

LRN

 

10

 

N

 

SP

 

 

 

Reqd.

 

Routing information

4.

 

Facility -based Service Provider ID

 

4

 

A-N

 

SP

 

 

 

Reqd.

 

Facilities-based service providers. This field can be used for repair,
maintenance purposes.

5.

 

Activation Time Stamp

 

10

 

N

 

SMS

 

 

 

 

 

Date/Time of activation request from local service provider, e.g.,
xx-xx-xxxx/xxxx

6.

 

Disconnect Date

 

8

 

N

 

SP

 

 

 

Reqd.

 

Date e.g., xx-xx-xxxx of TN (end user) disconnect.

7.

 

Disconnect Broadcast Date

 

8

 

N

 

SP

 

 

 

Reqd.

 

Date e.g., xx-xx-xxxx of TN (end user) disconnect broadcast, if broadcast is
deferred.

8.

 

Status

 

*

 

*

 

SMS

 

 

 

Reqd.

 

E.g., active, old, invalid, conflict.

9.

 

DPC for CLASS(1)

 

9

 

N

 

SP

 

 

 

Reqd.

 

DPC for 10-digit GTT for CLASS features

10.

 

SSN for CLASS(1)

 

3

 

N

 

SP

 

 

 

Reqd.

 

Required if type for CLASS DPC is EO

11.

 

DPC for LIDB

 

9

 

N

 

SP

 

 

 

Reqd.

 

DPC for 10-digit GTT for LIDB access

12.

 

DPC for ISVM

 

9

 

N

 

SP

 

 

 

 

 

DPC for interswitch voice message waiting indicator

13.

 

SSN for ISVM

 

3

 

N

 

SP

 

 

 

 

 

Subsystem number for ISVM = 0, if gateway.

14.

 

DPC for CNAM

 

9

 

N

 

SP

 

 

 

 

 

DPC for caller ID with name

15.

 

SSN for CNAM

 

 

 

 

 

 

 

 

 

 

 

Subsystem number for CNAM = 0, if gateway.

16.

 

End-user Location Value

 

12

 

N

 

SP

 

 

 

 

 

Value: Zip code, V&H, Longitude and Latitude, rate center (Value not determined
yrt. Future Use.

17.

 

End-user Location Value Type

 

2

 

N

 

SP

 

 

 

 

 

Indicates which location value. Future Use.

18.

 

Billing ID

 

4

 

A-N

 

SP

 

Facility-based Service Provider ID

 

 

 

Billing ID. Probably NECA’s company number. Future Use.

 

--------------------------------------------------------------------------------

(1) CLASS is a Service Mark of Bellcore®.

 

*These data fields will be determined by SMS.

 

26

--------------------------------------------------------------------------------


 

Table 3-1  Subscription Data

 

3.1.4        Data Used for Validation

 

The data items that need to be administered by Network Data Administration
functions are described below.  The description presents a logical
representation of the data, not an implementation view.

 

A.           Participating facilities-based service providers and their IDs

 

B.             NPA-NXXs that are portable

 

C.             LRNs associated with each facilities-based service provider

 

D.            Service Provider valid Location Values

 

E.              Valid Billing IDs

 

Certain types of updates made to network data, such as NPA splits, may cause
mass changes to data managed by the NPAC.  The NPAC will need to support such
mass changes, which typically involve an investigation of all service, service
provider, and subscription data in order to determine if such data will be
affected by the change, as well as the potential modifications and activation of
the data records affected by the change.

 

An NPA split is supported by maintaining two sets of records or an equivalent
mapping to reduce memory costs and administrative care (old NPA and new NPA) in
the NPAC SMS, Local SMSs, and SCPs for the duration of the permissible dialing
period, during which dialing of both NPAs are allowed.  After the expiration of
the transition period, all records for the old NPA are removed from the
systems.  These old NPA-NXX combinations may be used in the future.

 

3.2          NPAC Personnel Functionality

 

R3-1                        Authorized NPAC personnel shall be able to
initialize the network data when the NPAC SMS is initially deployed.

 

R3-2                        Authorized NPAC personnel shall be able to
administer NPAC network data.

 

R3-3                        Authorized NPAC personnel shall be able to open up a
new NPA-NXX for LNP.

 

R3-4                        Authorized NPAC personnel shall be able to
add/delete a service provider.

 

R3-5                        Authorized NPAC personnel shall be able to
administer information related to a service provider.

 

27

--------------------------------------------------------------------------------


 

R3-6                        Authorized NPAC personnel shall be able to perform
mass changes that affect several records.  NPA splits, LRN changes, LIDB changes
and other similar network data changes affect multiple subscription records in
the NPAC SMS.

 

R3-7                        Authorized NPAC personnel shall be able to select a
subset of data which matches a user defined selection criteria, and specify a
mass update action to be applied against all key data elements found in the
selected records.

 

3.3          System Functionality

 

R3-8                        The NPAC SMS shall support an off-line batch
download (e.g., FTP) mechanism to mass update Local SMSs (e.g., for new service
providers, or in case of disaster recovery for a Local SMS).

 

R3-9                        The NPAC SMS shall be able to download network data
(e.g. portable NPA-NXX data), to the Local SMSs.

 

R3-10                  The NPAC SMS shall notify ( electronic bulletin) all
service providers about the availability of the NPA-NXXs for porting.  NOTE:
This is a temporary solution.

 

R3-11                  The NPAC shall notify (broadcast / electronic bulletin)
all service providers about a new service provider and the associated LRNs. 
NOTE: This is a temporary solution.

 

R3-12                  The NPAC shall validate the service, service provider,
and subscription data against the current network data.

 

R3-13                  The NPAC SMS shall have the capability to identify all
records affected by mass changes, (such as NPA splits), and automatically carry
out the required updates and download the modified data to the Local SMSs.

 

R3-14                  The NPAC will provide a “heads-up” notice when it has the
first pending subscription for a portable NPA-NXX.  This notice is broadcast
immediately not held for activation.

 

28

--------------------------------------------------------------------------------


 

Section 4:  NPAC/SMS User Data Administration

 

4.1          NPAC/SMS User Data Administration and Management

 

NPAC/SMS User Data Administration functions allow NPAC personnel to receive and
record data needed to identify authorized NPAC/SMS users.  The NPAC/SMS User
data indicates who the NPAC/SMS Users are and includes location, contact name,
security, routing, and network interface information.  These functions will be
accessible to authorized NPAC personnel.

 

NPAC/SMS User Administration Requirements

 

4.1.1        User Functionality

 

Authorized NPAC personnel can invoke the following functionality in the SMS to
administer NPAC/SMS User data:

 

R4-1                        Create a new NPAC/SMS User - creates, validates, and
updates new NPAC/SMS User data.

 

R4-2                        Modify NPAC/SMS User data - modifies, validates, and
updates existing NPAC/SMS User data.

 

R4-3                        Delete NPAC/SMS User data - deletes the NPAC/SMS
User data and stores it in a history file.

 

R4-4                        View NPAC/SMS User data.

 

R4-5                        View a list of subscriptions associated with the
NPAC/SMS User (i.e., see all ported TNs associated with a specific NPAC/SMS
User).

 

Additionally, authorized NPAC/SMS User personnel can view their own NPAC/SMS
User data.

 

4.1.2        System Functionality

 

This section describes SMS functionality required to support the NPAC user
requests described in the above section.  The following specifies user requests
and lists the SMS functionality needed to support those requests:

 

4.1.2.1     NPAC/SMS User Data Creation

 

An NPAC user requests that NPAC/SMS User data be created in SMS by associating
an action of “create” with the data.  This functionality enables a new instance
of NPAC/SMS User data for a NPAC/SMS User be created, provided that no other
NPAC/SMS User data exists for the NPAC/SMS User.

 

29

--------------------------------------------------------------------------------


 

R4-6                        When the NPAC user is creating a new NPAC/SMS User,
SMS shall receive the following to identify the NPAC/SMS User:

 

Service Provider ID - identifier of the NPAC/SMS User.

 

R4-7                        SMS shall check to see if there is an existing
NPAC/SMS User with the same service provider ID.  If there is, the SMS shall
notify the user that the NPAC/SMS User data already exists for the NPAC/SMS User
and that the new NPAC/SMS User data cannot be created.

 

R4-8                        If there is no existing NPAC/SMS User data, the SMS
shall receive the following data:

 

NPAC/SMS User name, address, phone number, and contact 
organization  <—  required data.

 

NPAC/SMS User billing name, address, phone number, and billing contact for NPAC
billing <— optional data.  If left blank this shall default to NPAC/SMS User
name, address, phone number, and contact.

 

NPAC/SMS User to NPAC/SMS User Repair contact name and phone number <— optional
data.  If left blank this shall default to NPAC/SMS User contact and phone
number.

 

Location Routing Numbers (LRN) - the identifier of the switches having portable
NXXs and used by the NPAC/SMS Users <- at least one LRN is required.

 

Assigned NPA-NXXs open for LNP <— at least one required.

 

Network Address of NPAC to Local SMS interface

 

Network Address of NPAC to SOA interface

 

Security data

 

R4-9                        After the NPAC/SMS User data has been collected, SMS
shall validate that all required data has been received as defined in R4-8.

 

R4-10                  If all validations are passed, SMS shall notify the user
that the request to create the NPAC/SMS User data was successful.

 

R4-11                  If the NPAC/SMS User data fails validation, SMS shall
issue an appropriate error message to the request originator.  The NPAC/SMS User
data shall not be created.

 

4.1.2.2               NPAC/SMS User Data Modification

 

An NPAC user requests that NPAC/SMS User data be modified in SMS by associating
an action of “modify” with the NPAC/SMS User data.  This functionality enables a
user to add or change data for the NPAC/SMS User.

 

R4-12                  SMS shall receive a request to modify NPAC/SMS User data.

 

30

--------------------------------------------------------------------------------


 

R4-13                  SMS shall receive the following data from the user to
identify the NPAC/SMS User data to be modified: the Service Provider ID.

 

R4-14                  If the NPAC/SMS User data does not exist, SMS shall issue
an appropriate error message to the request originator.  SMS shall not proceed
further with the modification request.

 

R4-15                SMS shall allow all data to be modified or added to the
NPAC/SMS User data with the exception of the Service Provider ID which is the
key to the NPAC/SMS User data.

 

R4-16                  When a user attempts to submit modified NPAC/SMS User
data, SMS shall revalidate the NPAC/SMS User data.  This revalidation process
shall include the validations defined in R4-9.

 

R4-17                  If the NPAC/SMS User data fails validation, SMS shall
issue an appropriate error message to the request originator.

 

R4-18                  If the validations defined in R4-9 are passed, SMS shall
determine if there are any subscriptions associated with the Service Provider
ID.

 

(A)                              If there are no subscriptions, SMS shall notify
the user that the request to modify the NPAC/SMS User data was successful, or

 

(B)                                If there are subscriptions that contain data
that is dependent on the NPAC/SMS User data proposed for change, SMS shall
notify the user that the request to modify the NPAC/SMS User data cannot be
completed until the individual subscriptions are modified via subscription
administration functions.

 

4.1.2.3               Delete NPAC/SMS User Data

 

When an NPAC user requests that NPAC/SMS User data be deleted in SMS a network
action of “delete” will be associated with the subscription data and it will be
written to a history file.

 

R4-19                  SMS shall receive a request to delete NPAC/SMS User data.

 

R4-20                  SMS shall receive the following data from the user to
identify the NPAC/SMS User data to be deleted: the Service Provider ID.

 

R4-21                  If the NPAC/SMS User data does not exist, or if it has
already been deleted and exists only in a history file, SMS shall generate an
error message and send it to the request originator.  SMS shall not proceed
further with the deletion request.

 

R4-22                If the NPAC/SMS User data does exist, SMS shall do the
following:

 

SMS determine if there are any subscriptions (i.e., ported TNs) associated with
the NPAC/SMS User:

 

31

--------------------------------------------------------------------------------


 

(A)                              If there are no subscriptions, SMS shall notify
the user that the request to delete the NPAC/SMS User data was successful and
shall write the NPAC/SMS User data to a history file which includes the date and
time of deletion and the login of the NPAC personnel.

 

(B)                                If there are subscriptions, SMS shall notify
the user that the request to delete the NPAC/SMS User data cannot be completed
until the subscriptions are deleted or are associated with a different NPAC/SMS
User.

 

4.1.3        NPAC/SMS User Queries

 

The query functionality discussed in this section will give users the ability to
view NPAC/SMS User data without being able to update that data.  A user may not
be able to modify a particular data item because that user does not have the
proper security permissions and the data is made available via SMS for read-only
purposes.

 

Assumptions

 

Users will need to be able to retrieve NPAC/SMS User data that they cannot
modify.

 

User Functionality

 

R4-23                  An authorized SMS user shall be able to invoke the
following functionality in the SMS to query NPAC/SMS User data:

 

a NPAC/SMS User may view only its own NPAC/SMS User data.

 

R4-24                  Authorized NPAC personnel shall be able to view:

 

all subscriptions associated with a NPAC/SMS User, or

 

all subscriptions associated with a LRN.

 

System Functionality

 

The following specifies SMS functionality needed to support the user requests
described above.

 

NPAC/SMS User Query

 

R4-25                  For queries regarding NPAC/SMS User data, SMS shall
receive the NPAC/SMS User ID.

 

R4-26                  If SMS does not have NPAC/SMS User data as specified by
the request originator, SMS shall provide the request originator with a message
indicating that there was no data in SMS that matched the search keys. 
Otherwise SMS shall return all NPAC/SMS User data associated with the Service
Provider ID.

 

R4-27                  For queries regarding subscription data for a specific
NPAC/SMS User, SMS shall receive the NPAC/SMS User ID, a request to view
subscription data, and optionally the subscription data status types to be
returned (e.g., active only, active or pending).

 

32

--------------------------------------------------------------------------------


 

R4-28                  If SMS does not have subscription data as specified by
the request originator, SMS shall provide the request originator with a message
indicating that there was no data in SMS that matched the search keys. 
Otherwise SMS shall return all subscription data associated with the Service
Provider ID and any optional status requests.

 

Subscription List Query

 

R4-29                  For queries regarding subscriptions, SMS shall receive
the attributes to be searched on.  Allowable attributes are all data elements in
Table 3-1 or subsets thereof.

 

R4-30                  If SMS does not have subscriptions as specified by the
request originator, SMS shall provide the request originator with a message
indicating that there was no data in SMS that matched the search keys.  If SMS
does have subscriptions as specified by the request originator, SMS shall return
all subscriptions (active versions only) which satisfy the selection criteria. 
If more than a pre-specified number of subscriptions are found (this shall be a
parameter which is tuneable by the SMS System Administrator the default value
shall be 50) the subscription data shall be returned to a previously designated
(off-line) output device/medium.

 

33

--------------------------------------------------------------------------------


 

Section 5:  Subscription Administration

 

5.1          Subscription Administration and Management

 

Subscription Administration functions allow users to specify data needed for
ported numbers.  The subscription data indicates how local number portability
should operate to meet subscribers’ needs.   These functions will be accessible
to authorized NPAC/SMS Users via an interface (e.g., the SOA interface) from
their operations systems to the NPAC SMS and will also be accessible to (and
performed by) NPAC personnel.

 

Subscription Administration supports functionality to manage multiple versions
of subscription data.  A subscription record can be associated with the
following statuses: invalid, pending, sending, active, conflict, failed,
canceled, or old (history).  See Record Management for more details on different
states of a record.  There can be only one invalid, pending, sending, conflict,
partially failed, or failed record per subscription.  There can also be one
active subscription record at any time and multiple old and/or canceled
subscription records.

 

5.1.1        Record Management

 

Record management provides functionality to manage multiple time-sensitive views
of subscription data.  This sections addresses record management for LNP and the
user and system functionality needed for subscription administration.  In this
context a record may be defined as time-sensitive subscription data.

 

At any given time, a subscription record in the SMS can have one of several
statuses (e.g., active, invalid) and may change status depending on results of
different SMS processes (e.g., modification, activation).  This section
describes different statuses that a record can have and the SMS processes that
can change the status.

 

This section on Record Management discusses functionality and data that is
needed for Subscription Administration.

 

34

--------------------------------------------------------------------------------


 

Requirements

 

Record Status

 

R5-1                        At any given time, a record in the SMS will have one
of the following statuses:

 

Pending - passed initial validations and edits and will be submitted to the
network (i.e., Local LNP SMSs) when activation is requested.

 

Invalid -  failed validations.

 

[Note: SMS will not create subscriptions or accept updates to subscriptions
which result in an invalid condition.  However,  pending subscriptions will be
revalidated prior to sending updates to the local SMSs.  Subscriptions that fail
this revalidation will have a status of invalid.  It will be necessary to notify
the porting NPAC/SMS User of this change in status.]

 

Conflict - non-concurrence from old facilities-based NPAC/SMS User, lack of
create from new facilities-based NPAC/SMS User.

 

Sending - being sent to the network.

 

Active - currently active in the network.

 

Failed - failed activation in the network (at one or more Local SMSs).

 

Old - previously active in the network.

 

Canceled - previously pending, invalid, or in conflict.

 

R5-2                        The length of time that old subscription records
will be retained (before deletion) and will be accessible through a query
request will be a tuneable parameter that is tuneable by the SMS Administrator 
(with the appropriate security permission).  The default value for this
parameter will be eighteen (18) months.

 

35

--------------------------------------------------------------------------------


 

R5-3                        The length of time that canceled subscription
records will be retained (before deletion) and will be accessible through a
query request will be a tuneable parameter that is tuneable by the SMS
Administrator (with the appropriate security permission).  For canceled records,
this parameter shall be tuneable based on the last status of the record.  The
default values for these parameters shall be as follows:

 

Last status before cancellation

 

Parameter value

 

 

 

pending

 

90 Days

 

 

 

invalid

 

90 Days

 

 

 

conflict

 

30 Days

 

R5-4                        The LNP SMS will maintain only a single pending
record of a subscription.

 

R5-5                        Subscriptions for individual ported TNs that are
created through a  “TN range-level” request shall be treated as individual
subscription records after activation has occurred.

 

R5-6                        SMS shall log all subscription administration
transactions.  The log entries shall include:

 

Activity Type: create, modify, active, activate,  conflict “on,” conflict “off,”
disconnect, cancel, or query

 

Initial Record Status

 

New Record Status

 

User ID and/or Login

 

Local Number Portability Type (SP, Loc., Serv)

 

Date and Time Stamp

 

Ported Telephone Number

 

Status Flag - successful or failed

 

36

--------------------------------------------------------------------------------


 

5.1.2        Subscription Administration Requirements

 

5.1.2.1     User Functionality

 

Authorized users(2) can invoke the following functionality in the SMS to
administer subscription data:

 

R5-7                        Create a subscription record - creates, validates,
and pends (if valid) a new subscription record for activation in the network.

 

R5-8                        Modify a subscription record - modifies, validates,
and pends (if valid) a pending, invalid, or active subscription record for
activation in the network.  Old, canceled, conflict, and failed records cannot
be modified.

 

R5-9                        Activate a subscription record - activates a pending
subscription record in the network.

 

R5-10                  Conflict “On”/Conflict “Off” - places a subscription
record in conflict or removes it from conflict.  A subscription record in
conflict cannot be activated.

 

R5-11                  Disconnect a subscription record (from the network) -
deletes the active subscription record in the network and stores it as an old
subscription record.

 

R5-12                  Cancel a subscription record - removes an invalid,
conflict or pending subscription record and stores it as a canceled subscription
record.

 

R5-13                  Query: displays a subscription record and its associated
parameters.

 

5.1.2.2               System Functionality

 

This section describes SMS functionality required to support user requests
defined in the above section.  Subscription records can be created or viewed by
the old facilities-based NPAC/SMS User.  Subscription records can be created,
modified, activated, disconnected, canceled, or viewed by the new
facilities-based NPAC/SMS User.  In addition to being able to create, modify,
activate, disconnect, cancel, and view subscriptions, only authorized NPAC
personnel can place subscriptions in conflict and remove them from conflict. 
Additionally, any authorized NPAC/SMS User can view any subscription record for
any ported TN.  (Note: Tuneable security permission matrix may be required.)

 

Additionally, SMS functionality is required to perform operations which are not
invoked by a direct user request.  This functionality shall monitor a
subscription record to determine whether the old and the new facilities-based
NPAC/SMS Users have

 

--------------------------------------------------------------------------------

(2) An “authorized user” shall be able to access the data that is part of or
controlled by the SMS.  A user, either an individual or machine, shall be
identified by a unique user identification code (user id).

 

37

--------------------------------------------------------------------------------


 

authorized the transfer of service for a ported number, shall issue appropriate
notifiers to NPAC/SMS Users, and shall change the status of a subscription
record based on tuneable parameters, e.g. pending record will be automatically
canceled after an “X” number of days (“X” = tuneable parameter)

 

The following specifies user requests and lists the SMS functionality needed to
support those requests:

 

5.1.2.2.1  Subscription Record Creation

 

A user requests a subscription to be created in SMS by associating an action of
“create” with a record.  This functionality, which can be invoked by the old or
the new facilities-based NPAC/SMS User, enables a new instance of a subscription
record for the ported telephone number to be created, provided that there exists
at most one active subscription record.  Multiple old and/or canceled
subscription records may exist.  If a create is initiated by the old
facilities-based NPAC/SMS User, they shall identify the ported telephone number,
the new facilities NPAC/SMS User, the due date and indicate that they are
authorizing the transfer of service.  If the create is initiated by the new
facilities-based NPAC/SMS User, all information pertaining to the ported TN may
be provided, with the exception of the old facilities-based NPAC/SMS User’s
authorization.

 

R5-14                  When the user is the old (ported-from) NPAC/SMS User SMS
shall receive the following to identify the subscription record to be created:

 

Local Number Portability Type ID - identifier of the Number Portability types. 
(NOTE: While Local Service Provider Portability will be the first type supported
by the NPAC SMS, the system needs to be extensible so as to support multiple
types at a future date.)

 

Ported Telephone Number(s) - this entry can be a single TN or a continuous range
of TNs that identifies a subscription or a group of subscriptions that share the
same attributes.

 

Due Date - date on which transfer of service from old facilities-based SOA User
to new SOA User is planned to occur.  This is used by the NPAC only to help
match corresponding create orders from the service providers and for certain
internal timers.

 

New facilities-based service provider ID -  the identifier of the new
facilities-based NPAC/SMS User.

 

Old facilities-based service provider ID -  the identifier of the old
facilities-based NPAC/SMS User.

 

Authorization from old facilities-based NPAC/SMS User - indication that the
transfer of service is authorized by the ported-from NPAC/SMS User.

 

38

--------------------------------------------------------------------------------


 

R5-15                  When the user is the new facilities-based service
provider SMS shall receive the following to identify the subscription record to
be created:

 

Local Number Portability Type ID - identifier of the Number Portability type.

 

Ported Telephone Number (TN) - this entry can be a single TN or a continuous
range of TNs that identifies subscription (i.e., the telephone number assigned
to the customer) or a group of subscriptions that share the same attributes.

 

Due Date - date on which transfer of service from old facilities-based service
provider to new facilities-based service provider is planned to occur.  This is
used by the NPAC only to help match corresponding create orders from the service
providers and for certain internal timers.

 

New Facilities-based Service Provider ID - the identifier of the new
facilities-based service provider.

 

Old Facilities-based Service Provider ID - the identifier of the old
facilities-based service provider.

 

Location Routing Number (LRN) - the identifier of the ported-to switch.

 

Global Title Translation (GTT) and Destination Point Code (DPC) information as
per Table 3-1.

 

R5-16                  The following fields are for future use.  The new
facilities-based service provider may not be required to treat these fields as
mandatory.

 

Billing Service Provider ID

 

End-User Location - Value

 

End-User Location - Type

 

SMS shall invoke the following Record Creation functionality:

 

R5-17                  When a user attempts to submit a new record, SMS shall
determine whether a pending record already exist for the entity in question.

 

If a pending record exists and if the authorized user is associated with the old
or new facilities-based SOA User (who has not yet authorized the transfer of
service), SMS shall:

 

Allow the old facilities-based SOA User to perform the functions defined in
R5-14 or

 

39

--------------------------------------------------------------------------------


 

Allow the new facilities-based SOA User to perform the functions defined in
R5-15 and R5-16.

 

Otherwise, the SMS will send an error message to the request originator.

 

R5-18                  If there is no pending record of the subscription (or if
the conditions in R5-17 have been met) and no active record, SMS shall proceed
as follows:

 

SMS shall perform the following validations for the record:

 

All data has been received as defined in R5-14 or R5-15 and R5-16.

 

The old and the new facilities-based SOA User must agree as to the Due Date.

 

The Due Date is the current date or a future date.

 

The NPA-NXX of the ported Telephone Number must be in the Portable NPA-NXX
table.

 

The old and new facilities-based SOA User IDs must match existing SOA User data
(due dates can later be modified by either provider and no longer match).

 

The new LRN must be associated with the new facilities-based SOA User.

 

R5-19                  If there is no pending record of the subscription but
there is an active record, SMS shall, in addition to the validations defined in
R5-16, verify that the old SOA User on the record being created is equal to the
SOA User on the active subscription record.

 

R5-20                  If the subscription record fails validation, SMS shall
issue an appropriate error message to the request originator.  If a valid
subscription record already exists (e.g., the current create is being done by
the old facilities-based SOA User, but the new facilities-based SOA User has
already done a create for the ported TN), the pending subscription record shall
be retained.  Otherwise, the subscription record shall not be created.

 

R5-21                  If the subscription record passes validations, SMS shall:

 

Verify if both the old and the new facilities-based SOA Users have authorized
the transfer of service for the ported TN.

 

If not, SMS shall compute the date by which authorization data from both SOA
Users must be received and shall store this with the subscription record.  The
date by which concurrence from both SOA Users must be received shall be computed
as being a predetermined number of days prior to the Due Date.  This will be a
parameter that is tuneable by the SMS Administrator.  The default value for this
parameter shall be three (3) days.

 

40

--------------------------------------------------------------------------------


 

If either provider subsequently modifies due date NPAC shall use later date.

 

Mark the record with a status of pending in the SMS and issue an appropriate
message to the request originator indicating successful completion of the
pending process.

 

R5-22                  When the date for concurrence for a pending subscription
record has been reached, SMS will send a notifier to the SOA User (old or new)
who has not yet authorized the transfer of service.

 

R5-23                  If a create meassage for the transfer of service has not
been received from the new facilities-based SOA User within the allotted period
of time (tuneable parameter) after SMS sent the notifier, the subscription
record shall be canceled as defined in R5-70.  The user ID for this transaction
shall be the “SMS System ID.”

 

5.1.2.2.2 Subscription Record Modification

 

A user requests a pending, invalid or conflict subscription record to be
modified in SMS by associating an action of “modify” with a record.  This
functionality, which can be invoked only by the new facilities-based SOA User,
enables a user to add or change data in a subscription record.

 

5.1.2.2.2.1                                             Modification of a
Pending, Invalid, or Conflict Subscription Record

 

R5-24                  SMS shall receive data in support of modification of a
subscription record:

 

(1)                                  to change the data associated with a
pending, conflict, or invalid subscription record or  (2) to add additional data
to a pending or conflict subscription record.

 

R5-25                  If the record status is sending, failed, canceled, or
old, SMS shall generate an error message and send it to the request originator. 
SMS shall not proceed further with the modification request.

 

R5-26                  SMS shall receive the following data from the user to
identify the subscription record to be modified: the Ported Telephone Number
Subscription ID.

 

R5-27                  SMS shall allow the following data to be modified in the
subscription record:

 

41

--------------------------------------------------------------------------------


 

Location Routing Number (LRN) - the identifier of the switches having portable
NXXs and used by the service providers <- at least one LRN is required.

 

Due Date - date on which transfer of service from old facilities-based SOA User
to new SOA User is planned to occur.

 

Global Title Translation (GTT) and Destination Point Code (DPC) information as
per Table 3-1.

 

R5-28                  The following fields are for future use.  The new
facilities-based SOA User may not be required to treat these fields as
mandatory.

 

Billing Service Provider ID

 

End-User Location - Value

 

End User Location - Type

 

R5-29                  SMS shall revalidate the modified subscription record. 
This revalidation process shall include the validations defined in R5-18.

 

R5-30                  If the record fails validation, SMS shall issue an
appropriate error message to the request originator.  The pending subscription
record, which the user was attempting to modify,  shall be retained with no
changes.

 

R5-31                  If the record passes validations, SMS shall mark the
record with a status of pending in the SMS and shall issue an appropriate
message to both old and new SOA Users indicating successful completion of the
pending process.

 

R5-32                  Deleted requirement.  Do not respond.

 

5.1.2.2.2.2                                             Modification of an
Active Subscription Record

 

R5-33                  SMS shall receive data in support of modification of an
active subscription record to change only specific data associated with an
active subscription record.

 

R5-34                  SMS shall invoke record creation functionality to create
a new (pending) subscription record based on the active subscription record.

 

42

--------------------------------------------------------------------------------


 

R5-35                  SMS shall receive the following data from the user to
identify the active subscription record is to be modified: the Ported Telephone
Number Subscription ID.

 

R5-36                  SMS shall allow the following data to be modified in the
newly created subscription record:

 

Location Routing Number (LRN) - the identifier of the switches having portable
NXXs and used by the service providers <- at least one LRN is required.

 

LIDB GTT data - network addressing information for routing to serving LIDB.

 

DPC Type for LIDB features GTT - indicates whether Destination Point Code
identifies the subsystem or a gateway.

 

GTT data for CLASS features - network addressing information for routing TCAP
messages to the ported-to switch.

 

DPC type for CLASS features GTT - indicates whether Destination Point Code
identifies the end office or a gateway STP.

 

R5-37                  The following fields are for future use.  The new
facilities-based service provider may not be required to treat these fields as
mandatory.

 

Billing Service Provider ID

 

End-User Location - Value

 

End-User Location - Type

 

R5-38                  SMS shall validate the modified subscription record. 
This validation process shall include the applicable validations defined in
R5-18.

 

R5-39                  If the record fails validation, SMS shall issue an
appropriate error message to the request originator.  A new subscription record
shall not be created and no changes shall be made to the current active
subscription record.

 

R5-40                  If the record passes validation, SMS shall record the
current date and time (i.e., system date and time) as the Activation Date and
Time Stamp,  shall mark the record with a status of sending in the SMS, and
shall issue an appropriate message to the request originator indicating
successful completion of the modify process.

 

43

--------------------------------------------------------------------------------


 

R5-41                  SMS shall activate the record in the network as defined
in R5-51 through R5-61.

 

5.1.2.2.3                                                      Conflict
Subscription Record

 

An authorized NPAC user requests a subscription be placed in conflict or removed
from conflict by associating an action of “conflict on” or “conflict off” with a
record.  This functionality is invoked when an authorized user requests that the
record be placed in or removed from conflict.

 

44

--------------------------------------------------------------------------------


 

5.1.2.2.3.1  Placing a Subscription Record in Conflict

 

R5-42                  SMS shall receive the following data from the user to
identify the subscription record is to be placed in conflict: the Ported
Telephone Number Subscription ID.

 

R5-43                  If the record status is not pending, SMS shall generate
an error message and send it to the request originator.  SMS shall not proceed
further with the request to place the subscription record in conflict.

 

R5-44                  If the record status is pending, SMS shall mark the
record with a status of conflict, shall record the current date and time (i.e.,
system date and time) as the Conflict Date and Time Stamp and shall issue an
appropriate message to the request originator indicating successful completion
of the process to place a subscription in conflict.

 

R5-45                  If a subscription record remains in conflict for thirty
days, SMS shall invoke cancellation processing as defined in R5-71 (tuneable
parameter).  The user ID for this transaction shall be the “SMS System ID.”

 

5.1.2.2.3.2  Removing a Subscription Record from Conflict

 

R5-46                  SMS shall receive the following data from the user to
identify the subscription record is to be removed from conflict: the Local
Number Portability Service ID and the Ported Telephone Number Subscription ID.

 

R5-47                  If the record status is not in conflict, SMS shall
generate an error message and send it to the request originator.  SMS shall not
proceed further with the request to remove the subscription record from
conflict.

 

R5-48                  If the record status is conflict, SMS shall validate the
subscription record.  This validation process shall include the applicable
validations defined in R5-18.

 

R5-49                  If the record fails validation, SMS shall issue an
appropriate error message to the request originator.  A new subscription record
shall not be created and SMS shall not proceed further with the request to
remove the subscription record from conflict.

 

45

--------------------------------------------------------------------------------


 

R5-50                  If the record passes validations, SMS shall mark the
record with a status of pending in the SMS and shall issue an appropriate
message to the request originator indicating successful completion of the
process to remove a subscription from conflict.

 

5.1.2.2.4 Subscription Record Activation

 

A user requests a subscription be activated in the network by associating a
network action of “activate” with a record.  This functionality, which can be
invoked only by the new facilities-based service provider enables an authorized
user to request that a subscription record be activated.

 

R5-51                  SMS shall receive the following data from the user to
identify the subscription record is to be activated: the Ported Telephone Number
Subscription ID.  SMS shall record the current date and time (i.e., system date
and time) as the Activation Date and Time Stamp.

 

R5-52                  If the record status is not pending, SMS shall generate
an error message and send it to the request originator.

 

R5-53                  SMS shall re-validate the subscription record as per the
validations defined in R5-18.

 

R5-54                  If the record fails re-validation, SMS shall log the
error message(s) and make them available to authorized users, and mark the
record status as invalid in the SMS.

 

R5-55                  If the record is valid, SMS shall determine the Local SMS
configuration data of all the Local SMSs.

 

R5-56                  SMS shall translate the subscription record data to
create interface messages containing the information to be updated to the Local
SMSs.

 

R5-57                  SMS shall send the interface messages to the Local SMSs. 
The subscription record shall be marked with a status of sending in the SMS. 
SMS shall record the current date and time  (i.e., system date and time) as the
Broadcast Date and Time Stamp in the subscription record.

 

R5-58                  SMS shall log the activation responses resulting from the
activation requests sent to the Local SMSs.  SMS shall allow users (with the
appropriate security permissions) to view this information.  The length of time
that data will remain in this log shall be a parameter that is tuneable by the
SMS Administrator.

 

R5-59                  If a positive acknowledgment is received from all
involved Local SMSs, then the subscription record shall be marked with a status
of active in the

 

46

--------------------------------------------------------------------------------


 

SMS and the previously active record (if one exists)  for the same subscription
(i.e., ported TN)  shall be marked as old.

 

R5-60                  If the record fails activation in some of the Local SMSs
to which it was sent (e.g., the link between SMS and a specific network node is
down), the update shall remain in queue and shall be resent to the Local SMSs
where activation failed.  The number of automatic resends and the interval
between resends shall be parameters that can be modified by the SMS
Administrator.  There shall be a default of three (3) for the number of retries
and a default of two (2) minutes for the interval between resends.  During this
period, the status of the record shall remain “sending.”  Once the maximum queue
time is exceeded, SMS shall consider the record to have failed activation at
specific Local SMSs.  SMS shall mark the status of the previously active record
(if one exists)  for the subscription (i.e., ported TN) as old.  SMS shall send
a notification to the NPAC System Administrator.  This notification shall
include the list of the Local SMS(s) where activation failed.  Special
processing must be invoked by the NPAC System Administrator to resend the
subscription record to the Local SMS(s) where it failed activation.  The
subscription record shall be marked with a status of failed and an indication
that the failure was partial.

 

R5-61                  If the record fails activation in all the Local SMSs to
which it was sent, SMS shall mark the status of the record as failed.  If there
is a current active subscription record, it shall remain active.  SMS shall send
a notification to the NPAC System Administrator indicating that the subscription
failed activation at all Local SMSs.  Special processing must be invoked by the
NPAC System Administrator to resend the subscription.  The subscription record
shall be marked with a status of failed.

 

5.1.2.2.5 Disconnect Subscription Record

 

When a user requests that an active subscription be disconnected, it will be
deleted from the network.  This functionality, which can be invoked only by the
new facilities-based service provider, enables the user to remove an active
record from the network.  The user-supplied Disconnect Date indicates when the
customer’s service was disconnected.  The user supplied Broadcast Disconnect
Date indicates when the update should be broadcast.

 

R5-62                  SMS shall receive the following data from the user to
identify the subscription record is to be deleted: the Local Number Portability
Service ID and the Ported Telephone Number Subscription ID.

 

47

--------------------------------------------------------------------------------


 

R5-63                  If there is no subscription record with a status of
active, SMS shall notify the request originator that the record is not active in
the network and cannot be disconnected

 

R5-64                  If there is a subscription record with a status of
pending, invalid, failed, or conflict and there is also a subscription record
with a status of active, SMS shall notify the request originator that the active
record cannot be disconnected until the pending, invalid, failed, or conflict
record is canceled.  SMS shall not proceed with the request.

 

R5-65                  If the status of the current record for the subscription
is active, SMS shall do the following:

 

determine from the disconnect broadcast date when the update needs to be
broadcast:

 

• If the disconnect broadcast date is prior to the current date, equal to the
current date or blank it will broadcast the update immediately,

 

• If the disconnect broadcast date is beyond the current date then the system
will broadcast the update on that date,

 

once the broadcast date is determined the system shall translate the pending
disconnect request to create an interface message identifying the subscription
to be deleted by the Local SMSs,

 

send the disconnect message to the Local SMSs, and

 

mark the disconnect request with the status sending.  SMS shall record the
current date and time  (i.e., system date and time) as the Broadcast Date and
Time Stamp in the disconnect request.

 

R5-66                  If the disconnect request succeeds in all the Local SMSs,
SMS shall mark the current active subscription record with a status of old,
shall update the Disconnect Date to the old subscription record, and shall mark
the disconnect request as old.

 

R5-67                  If the disconnect request fails in all of the Local SMSs,
the status of the disconnect request shall be changed to failed.  The current
active subscription record shall remain active.  SMS shall send a notification
to the NPAC System Administrator that the disconnect request failed.  Special
processing must be invoked by the NPAC System Administrator to resend the
disconnect request to the Local SMS(s).

 

R5-68                  If the disconnect request fails in some of the Local SMSs
to which it was sent (e.g., the link between SMS and a specific network node is
down), the disconnect request shall remain in queue and shall be resent to the
Local

 

48

--------------------------------------------------------------------------------


 

SMSs where the disconnect failed.  The number of automatic resends and the
interval between resends shall be parameters that can be modified by the SMS
Administrator.  There shall be a default of three (3) for the number of retries
and a default of two (2) minutes for the interval between resends.  During this
period, the status of the disconnect request shall remain “sending.”  Once the
maximum queue time is exceeded, SMS shall consider the disconnect request to
have failed at specific Local SMSs.  SMS shall send a notification to the NPAC
System Administrator.  This notification shall include the list of the Local
SMS(s) where the disconnect request failed.  Special processing must be invoked
by the NPAC System Administrator to resend the disconnect request to the Local
SMS(s) where it failed.  The disconnect request shall be marked with a status of
failed and an indication that the failure was partial.

 

5.1.2.2.6 Subscription Record Cancellation

 

Only subscription records with a status of pending, invalid, or conflict can be
canceled.  A user requests that a pending, invalid or conflict subscription be
canceled in SMS by associating an action of “cancel” with a record.  This
functionality enables a user to cancel a subscription record that has not yet
been activated in the network.  Additionally, only NPAC personnel can cancel a
subscription record with a status of conflict.

 

R5-69                  SMS shall receive the following data from the user to
identify the subscription record to be canceled: the Ported Telephone Number
Subscription ID.

 

R5-70                  If there is no subscription record with a status of
pending, invalid, or conflict, SMS shall issue an appropriate error to the
request originator and shall not proceed with the request.

 

R5-71                  If there is a subscription record with a status of
pending, invalid, or conflict, SMS shall mark the subscription record with a
status of canceled and record the current date and time (i.e., system date and
time) as the Cancellation Date and Time Stamp.

 

49

--------------------------------------------------------------------------------


 

5.1.3        Subscription Queries

 

The query functionality discussed in this section will give users the ability to
view subscription data without being able to update that data.  A user may not
be able to modify a particular data item because that user does not have the
proper security permissions and the data is made available via SMS for read-only
purposes.

 

Assumptions

 

Users will need to be able to retrieve subscription data that they cannot
modify.

 

Users shall submit query requests for subscription data based on a single ported
TN only.

 

Any authorized SOA User personnel shall be able to view any subscription record
for any ported TN.

 

User Functionality

 

R5-72                  An authorized SMS user shall be able to invoke the
following functionality in the SMS to query subscription data:

 

Query data stewarded by SMS for a subscription and all its records.

 

System Functionality

 

The following specifies SMS functionality needed to support the user requests
defined above.

 

R5-73                  For queries regarding subscription data, SMS shall
receive the Ported Telephone Number Subscription ID, and optionally, the status
of the subscription record (e.g., active, pending).

 

R5-74                  If multiple subscription records are found, and the user
has provided the status of the subscription record desired, SMS shall retrieve
only the data associated with that status of the subscription record only. 
Otherwise SMS shall return all subscription record data associated with the
ported TN.  The parameters to be returned, as appropriate for the subscription
record status, are as follows:

 

Ported Telephone Number(s)

 

Due Date

 

New facilities-based service provider ID

 

Old facilities-based service provider ID

 

Authorization from old facilities-based SOA User

 

Location Routing Number (LRN)

 

50

--------------------------------------------------------------------------------


 

Global Title Translation (GTT) and Destination Point Code (DPC) information as
per Table 3-1.

 

Billing Service Provider ID

 

End-User Location Value

 

End User Location Type

 

Disconnect Date

 

Conflict Date and Time Stamp

 

Activation Date and Time Stamp

 

Broadcast Date and Time Stamp

 

Cancellation Date and Time Stamp

 

R5-75                  If SMS does not have a subscription record as specified
by the request originator, SMS shall provide the request originator with a
message indicating that there was no data in SMS that matched the search keys.

 

51

--------------------------------------------------------------------------------

 

Section 6:  NPAC SMS Interfaces

 

Two interfaces to the NPAC SMS shall be supported.  The first interface shall be
between the NPAC SMS and the SOA User’s Service Order Activation platform and
the second shall be between the NPAC SMS and the Local SMSs.  Both of the
interfaces shall support two-way communications.

 

6.1          SOA to NPAC SMS Interface

 

The SOA to NPAC SMS Interface could be used by a variety of local service
provider systems for retrieving and updating subscription data in an NPAC SMS. 
The types of systems that are expected to use this interface are Service
Provisioning OSs and/or Gateway Systems.

 

[Graphic Omitted:  SOA to NPAC Interface]

 

6.1.1        Request Administration

 

The SOA to NPAC Interface will support three types of transactions: subscription
request and view request transactions from the front end system (e.g., the SOA)
interface users, and response and notification transactions from the NPAC SMS. 
The Interface will require security features to ensure that data is not
corrupted by unauthorized access.  Security management is outside the scope of
the interface, however, the Interface user will be required to provide
parameters to support security management at the NPAC SMS.

 

R6-1                        Associations on these application to application
interfaces must use strong authentication.

 

R6-2                        Each subscription administration request sent over
the Interface shall be capable of supporting multiple independent transactions. 
One failed item in a request will not cause other items in the request to fail. 
See ANSI standard T1.246, Operations, Administration, Maintenance and
Provisioning (OAM&P) - Information Model and Services for Interfaces between
Operations Systems across Jurisdictional Boundaries to Support Configuration
Management - Customer Account Record Exchange (CARE) for an example of a GDMO
(ISO 10165-4) description of an interface that can deal with bunched
transactions.

 

R6-3                        Each subscription administration request shall be
acknowledged with at least one response transaction from the NPAC SMS.  Some
requests may be acknowledged more than once.  For example, after validation
processing is completed a response transaction would be sent back to the user
with either a positive acknowledgment or a negative acknowledgment with an error
message indicating the results of the validation.

 

R6-                              The SOA interface shall support the update of
service provider data.

 

52

--------------------------------------------------------------------------------


 

6.1.2                        Subscription Administration

 

Subscription Administration provides functionality in creating or modifying
subscriptions and activating or deleting them from the networks.   Based on
security parameters, users of the interface shall be able to do the following:

 

R6-4                        Add new records of subscription data, as well as
cancel or modify a specific record of subscription data.

 

R6-5                        View subscription data, including either specific
records of a subscription or all records.

 

R6-6                        Request the activation or deletion of subscription
data.

 

6.1.3                        Notifications

 

NPAC SMS shall have functionality to send notifications to NPAC/SMS Users based
on parameters which are tuneable by the NPAC SMS Administrator.  NPAC SMS shall
be able to do the following via the interface:

 

R6-7                        Notify a new or an old NPAC/SMS User that they
haven’t provided authorization for a transfer of service for a TN.

 

R6-8                        Notify an old NPAC/SMS User that the Due Date for a
subscription has been modified.

 

53

--------------------------------------------------------------------------------


 

6.2          NPAC SMS to Local SMS Interface

 

The NPAC SMS to Local SMS Interface could be used to send subscription data and
audit requests to a variety of NPAC/SMS User systems.  The types of systems that
are expected to use this interface are Local SMSs (or SMS-like functionality at
LNP SCPs) and/or Gateway Systems.  The interface will require security features
to ensure that data is not corrupted by unauthorized access.  Security
management is covered in Section 7, however, the interface user will be required
to provide parameters to support security management at the NPAC SMS.

 

[Graphic Omitted:  Interface diagram]

 

6.2.1        Transaction Administration

 

The NPAC SMS to Local SMS Interface will support five types of transactions:
subscription download transactions from the NPAC SMS, view requests from the
NPAC SMS, network data download transactions from the NPAC SMS, response
transactions from the Local SMS, and requests from the Local SMS that specific
transactions be resent.

 

R6-9                        Interface users shall specify their
user-identification, system identification, and password to be able to use the
Interface.

 

R6-10                  Each subscription download request sent over the
interface shall be capable of supporting multiple independent transactions.  One
failed item in a request will not cause other items in the request to fail.

 

R6-11                  Each subscription download request shall be acknowledged
with at least one response transaction from the Local SMS.  A response
transaction shall be sent back to the NPAC SMS with either a positive
acknowledgment or a negative acknowledgment which may include a request that the
transaction be sent again.

 

R6-12                  Each view request sent over the interface shall be for a
single transaction or for a range of transactions.

 

R6-13                  Each view request shall be acknowledged with a response
from the NPAC SMS with the requested data.

 

R6-14                  A local SMS shall be able to request the NPAC SMS to
resend a subscription based on its TN or a block of subscriptions based on a
time window specified in the request.  This function might be provided by
allowing for an audit request from the local SMS.

 

R6-15                  Each network data download request shall be acknowledged
with one response transaction from the Local SMS.  A response transaction shall
be sent back to the NPAC SMS with either a positive acknowledgment or a negative
acknowledgment which may include a request that the transaction be sent again.

 

54

--------------------------------------------------------------------------------


 

6.2.2                        Network Subscription Administration

 

Network Subscription Administration provides functionality in activating,
modifying, or deleting subscription data from the network and in requesting
views.  The NPAC SMS, via its interface to Local SMSs shall be able to do the
following:

 

R6-16                  Add new subscription data, as well as delete or modify
specific subscription data.

 

R6-17                  Request audits of subscription data, including either a
specific subscription or a range of subscriptions.

 

6.3          Interface Transactions

 

The CMIP protocol provides for six types of transactions over the interface
(Reference: ISO 9595 and 9596).  They are Create, Delete, Set, Get, Cancel-Get,
and Notification.  The first five transactions are originated by the manager,
and affect objects contained in the agent.  The Notification transaction is
created by the agent and is used to give notice to the manager that something of
interest to the manager has happened to an object in the agent system.

 

R6-18                  The object model shall be designed in terms of using
these transactions in a manager-agent relationship.

 

6.4.         Interface and Protocol Requirements

 

While it is expected that dedicated links will be used for the interfaces,
switched connections should also be supported.  Reliability and availability of
the links will be essential and high capacity performance will be needed.

 

R6-19                  The SOA to NPAC SMS Interface and the NPAC SMS to Local
SMS Interface shall be an open, non-proprietary interface.

 

55

--------------------------------------------------------------------------------


 

6.4.1        Protocol Requirements

 

Both of the NPAC SMS interfaces, as defined above, shall be implemented via the
following protocol stack:

 

R6-20:

 

Application:

ASCE, CMISE/ROSE (ANSI T1.224)

 

 

Presentation:

as described in ANSI T1.224

 

 

Session:

as described in ANSI T1.224

 

 

Transport:

OSI Transport Class 0, RFC 1006, and TCP

 

 

Network:

Internet (IETF) IP

 

 

Link:

ethernet routing, or frame relay, or ATM

 

(or more than one of these)

 

 

Physical:

as appropriate

 

R6-21                  Multiple associations per NPAC/SMS User may be required.

 

6.4.2                        Interface Performance Requirements

 

R6-22                  Both the SOA to NPAC SMS and the NPAC SMS to Local SMS
shall be available on a  24 by 7 basis.

 

R6-23                  A 99.9 % availability rate shall be maintained for both
interfaces.

 

R6-24                  A transaction rate of about 1 transaction per second
shall be supported by each SOA to NPAC SMS interface association (See Section 10
for number of associations).

 

R6-25                  A transaction rate of about 1 transaction per second
shall be supported by each NPAC SMS to Local SMS interface association (See
Section 10 for number of associations).

 

6.4.3 Interface Specification

 

The primary vendor will be asked to build to an existing interface specification
that is being/will be used for other NPAC SMSs.  The interoperable interface
model is specified in terms of ISO 10165-4+ Generalized Definition of Managed
Objects (GDMO).  A copy of the interoperable interface specification should be
available for distribution to all vendors that prequalify.

 

R6-26                  Any additions/modifications to the interface
specification will be documented and become the property of the NYCAC, which may
make them public at any time.

 

R6-27                  LSMS users must be able to choose which NPA-NXXs they
will receive broadcasts for.

 

56

--------------------------------------------------------------------------------


 

Section 7:  Security Requirements

 

Introduction

 

In addition to the general security requirements based on the user interface
paradigm in Section 7.1 through 7.7, there are requirements for the security on
an OSI application to application interface (such as the one specified in
Section 6 for the NPAC SMS to LSMS and NPAC SMS to SOA interfaces).  Section 7.8
describes such a security environment.

 

7.1          Identification

 

A user identification is a unique, auditable representation of the user’s
identity within the system.  The SMS requires all system users, both individuals
and remote machines, to be uniquely identified to support individual
accountability.

 

R7-1                        Unique user identification codes (userids) must be
utilized to identify individuals and remote machines.

 

R7-2                        SMS must require users, i.e., individuals and remote
machines, to identify themselves with their assigned userid before performing
any actions.  There will be different userids for the LSMS function and the SOA
function for users that are both LSMS users and SOA users.

 

R7-3                        SMS must maintain internally the identity of all
currently active users.

 

R7-4                        Every process running on SMS must have associated
with it the userid of the invoking user (or the userid associated with the
invoking process).

 

R7-5                        SMS must disable userids after a period of time
during which the userid has not been used.  The time must be NPAC-specifiable
with a system delivered default of 60 days.

 

R7-6                        SMS must provide a complementary mechanism or
procedure for the re-instatement or deletion of disabled userids.

 

R7-7                        SMS must support the temporary disabling of userids.

 

R7-8                        The mechanism that disables userids should provide
an option for automatic reactivation.

 

R7-9                        SMS must control and limit simultaneous active usage
of the same userids by allowing only one active login.  When the second login is
entered, the system will ask if the first login can be disconnected.  If the
user replies yes, the second login can continue; however, if the user replies
no, the second login is terminated.

 

57

--------------------------------------------------------------------------------


 

7.2          Authentication

 

The identity of all system users, both individuals and remote machines, must be
verified or authenticated to enter the system, and to access restricted data or
transactions.

 

R7-10                  SMS must authenticate the identity of all system users,
both individuals and remote machines, prior to their initially gaining access to
SMS.

 

R7-11                  SMS must not support ways to bypass the identity
authentication mechanisms.

 

R7-12                  SMS must protect all internal storage of authentication
data so that it cannot be accessed by any unauthorized user.

 

7.2.1                        Password Requirements

 

R7-13                  SMS shall not provide a mechanism whereby a single
password entry can be shared by multiple userids.

 

R7-14                  SMS must not prevent a user from choosing a password that
is already associated with another userid.

 

R7-15                  SMS must store passwords in a one-way encrypted form.

 

R7-16                  Encrypted passwords must not be accessible to
non-privileged users.

 

R7-17                  Unencrypted passwords must not be accessible to any
users, including NPAC personnel.

 

R7-18                  SMS must automatically suppress or fully blot out the
clear-text representation of the password on the data entry device, e.g.,
terminal.

 

R7-19                  Passwords should not be sent over public or shared data
networks in clear text.

 

R7-20                  SMS must not allow for any password to be null.

 

R7-21                  SMS must provide a mechanism to allow passwords to be
user-changeable.  This mechanism must require re-authentication of the user
identity.

 

R7-22                  The NPAC must have a mechanism to reset passwords.

 

R7-23                  SMS must enforce password aging, i.e., passwords must be
required to be changed after a NPAC-specifiable time.  The system supplied
default shall be 90 days.

 

R7-24                  SMS must provide a mechanism to notify users in advance
of requiring them to change their passwords.  This can be done by one of the
following methods:

 

(1)          SMS will notify users a NPAC-specifiable period of time prior to
their password expiring.  The system supplied default shall be seven days.

 

(2)          Upon password expiration, SMS will notify the user, but allow an
NPAC-specifiable subsequent number of additional logons prior to requiring a new
password.  The system supplied default shall be two additional logins.

 

58

--------------------------------------------------------------------------------


 

R7-25                  Password must not be reusable by the same individual for
an NPAC-specifiable period of time.  The system supplied default shall be six
months.

 

R7-26                  SMS must provide a method of ensuring the complexity of
user-entered passwords that meets the following requirements:

 

(1)          Passwords must contain a combination of at least six alphanumeric
characters including at least one alphabetic and one numeric or punctuation
character.  If the system does not distinguish between upper and lower case
alphabetic characters, the minimum acceptable length is eight characters.

 

(2)          Passwords must not contain the associated userid.

 

R7-27                  SMS-supplied password generation algorithms must meet the
following requirements:

 

(1)          Passwords must be “reasonably” resistant to brute-force password
guessing attacks, i.e., the total number of system generated passwords must be
on the same order of magnitude as what a user could generate using the
rules specified in requirement 7-26 (1) above.

 

(2)          The generated sequence of passwords must have the property of
randomness, i.e., consecutive instances must be uncorrelated and the sequences
must not display periodicity.

 

7.3          Access Control

 

Access to the SMS and other resources must be limited to those users that have
been authorized for that specific access right.

 

7.3.1                        System Access

 

R7-28                  SMS must allow access to authorized users and authorized
remote systems.

 

R7-29                  SMS must provide a procedure for the initial entry or
modification of authorized users and authentication information.

 

R7-30                  SMS must not provide any default userids that can permit
unauthenticated SMS access.

 

R7-31                  SMS’s login procedure should be able to be reliably
initiated by the user, i.e., a trusted communications path should exist between
SMS and the user during the login procedure.

 

R7-32                  SMS must disconnect or re-authenticate users after an
NPAC-specifiable period of non-use.  The system supplied default shall be 60
minutes.

 

R7-33                  The SMS login procedure must exit and end the session if
the user authentication procedure is incorrectly performed an NPAC-specifiable
number of times.  The system supplied default shall be three times.

 

59

--------------------------------------------------------------------------------


 

R7-34                  SMS must provide a mechanism to immediately notify the
NPAC when the above threshold is exceeded.

 

R7-35                  When the above threshold has been exceeded, an
NPAC-specifiable interval of time, not to exceed 60 seconds, must elapse before
the login process can be restarted on that I/O port.

 

R7-36                  SMS must not suspend the userid upon exceeding the above
threshold.

 

R7-37                  SMS must perform the entire user authentication procedure
even if the userid that was entered was not valid.

 

R7-38                  Error feedback must provide no other information except
“invalid,” i.e., it must not reveal which part of the authentication information
is incorrect.

 

R7-39                  SMS should provide a mechanism to exclude or include
users based on time-of-day, day-of-week, calendar date, etc.

 

R7-40                  SMS should provide a mechanism to exclude or include
users based on method or location of entry.

 

R7-41                  SMS must provide a mechanism to limit the users
authorized to access the system via dial-up facilities.

 

R7-42                  SMS must provide a mechanism to limit system entry for
privileged NPAC users on an NPAC-specifiable network access or per-port basis.

 

R7-43                  Since some form of network access, e.g., dial-in, Wide
Area Network, or Internet, is provided by SMS, SMS must provide a strong
authentication mechanism.  For example, the authentication mechanism could be a
private or public key encryption-based mechanism, an additional password, and/or
smart card to validate the user or remote system.  For remote machines, public
key encryption may be required in conjunction with dedicated private lines.  For
dial-in users (NPAC administrative and NPAC operations), smart cards are
required.

 

R7-44                  A mechanism must exist to end the session through secure
logoff procedures.

 

R7-45                  SMS must provide an advisory warning message upon system
entry regarding unauthorized use, and the possible consequences of failure to
meet those requirements.

 

R7-46                  The message must be NPAC-specifiable to meet their own
requirements, and any applicable laws.

 

R7-47                  SMS must be able to display a message of up to 20 lines
in length.  This message should be displayed at the first point of entry.  If
possible, the message should appear before the logon process.  As part of the
delivered software, the following is an example of the default message that must
be included:

 

60

--------------------------------------------------------------------------------


 

NOTICE: This is a private computer system.

 

Unauthorized access or use may lead to prosecution.

 

R7-48                  Upon successful access to the system, the following must
be displayed:

 

(1)          Date and time of the user’s last successful system access.

 

(2)          The number of unsuccessful attempts by that userid to access the
system, since the last successful access by that userid.

 

R7-49                  SMS must allow only the NPAC well-defined privileged
users responsible for security administration to authorize or revoke users.

 

R7-50                  Procedures for adding and deleting users must be well
defined and described in the NPAC security documentation.

 

7.3.2        Resource Access

 

R7-51                  Only authorized users shall be able to access the data
that is part of or controlled by the SMS system.

 

R7-52                  Each service provider’s data must be protected from
access by unauthorized users.

 

R7-53                  Only authorized users shall be able to access the
transactions, data, and software that constitute the SMS.

 

R7-54                  The executable and loadable software must be access
controlled for overwrite and update, as well as execution rights.

 

R7-55                  Control of access to resources must be based on
authenticated user identification.

 

R7-56                  Encryption may be used to augment the access control
mechanisms, but must not be used as a primary access control mechanism for
sensitive data.

 

R7-57                  For every resource controlled by SMS, it must be possible
to grant access rights to a single user or a group of users.

 

R7-58                  For every resource controlled by SMS, it must be possible
to deny access rights to a single user or a group of users.

 

R7-59                  It will be necessary to restrict user access to
information based on the data content of a specific field, attribute, tuple,
record, etc.

 

R7-60                  Modification of the access rights to a resource must only
be allowed by the NPAC.

 

R7-61                  SMS must provide a mechanism to remove access rights to
all resources for a user or a group of users.

 

R7-62                  The access control mechanism’s data files and tables must
be protected from unauthorized access.

 

61

--------------------------------------------------------------------------------


 

7.4                               Data and System Integrity

 

R7-63                  SMS must be able to identify the originator of any
accessible system resources.

 

R7-64                  SMS must be able to identify the originator of any
information received across communication channels.

 

R7-65                  SMS must provide mechanisms or procedures that can be
used to periodically validate the correct operation of the system.  These
mechanisms or procedures should address:

 

(1)               Monitoring of system resources

 

(2)               Detection of error conditions that could propagate through the
system

 

(3)               Detection of communication errors above/below an
NPAC-specifiable threshold

 

(4)               Detection of Link Outages.

 

R7-66                  SMS must be designed and developed to protect data
integrity.  This should include some or all of the following:

 

(1)               Proper rule checking on data update

 

(2)               Proper handling of duplicate/multiple inputs

 

(3)               Checking of return status

 

(4)               Checking of inputs for reasonable values

 

(5)               Proper serialization of update transactions.

 

R7-67                  NPAC documentation must contain recommendations for
running database integrity checking utilities on a regular basis.

 

7.5          Transaction Audit Log Generation

 

7.5.1                        Audit Log Generation

 

R7-68                  SMS must generate an audit log that contains information
sufficient for after-the-fact investigation of loss or impropriety and for
appropriate response, including pursuit of legal remedies.  The audit data shall
be available on-line for a minimum of 90 days, and archived off-line for a
minimum of two years.

 

R7-69                  The user-identification associated with any SMS request
or activity must be maintained, so that the initiating user can be traceable.

 

R7-70                  SMS must protect the audit log from unauthorized access.

 

R7-71                  Only well-defined privileged NPAC personnel can modify or
delete any or all of the audit log.

 

R7-72                  The audit control mechanisms must be protected from
unauthorized access.

 

R7-73                  SMS must cause a record to be written to the security
audit log for at least each of the following events:

 

62

--------------------------------------------------------------------------------


 

(1)  Invalid user authentication attempts

 

(2)  Logins and activities of NPAC users

 

(3)  Unauthorized data or transaction access attempts.

 

R7-74                  Auditing of NPAC actions must not be able to be disabled.

 

R7-75                  For each recorded event, the audit record must contain,
at a minimum:

 

(1)  Date and time of the event

 

(2)  User identification including associated terminal, port, network address,
or communication device

 

(3)  Type of event

 

(4)  Name of resources accessed

 

(5)  Success or failure of the event.

 

R7-76                  Actual or attempted passwords must not be recorded in
audit logs until after an NPAC-specifiable threshold of consecutive login
failures.  The SMS supplied default shall be three failures.

 

7.5.2                        Reporting and Intrusion Detection

 

R7-77                  SMS must provide post-collection audit analysis tools
that can produce exception reports, summary reports, and detailed reports on
specific data items, users, or communication failures.

 

R7-78                  The NPAC must be able to independently and selectively
review the actions of any one or more users, including other NPAC users, based
on individual user identity.

 

R7-79                  SMS must provide tools for the NPAC to monitor the
activities of a specific network address or terminal in real time.

 

R7-80                  SMS should contain a real-time mechanism that is able to
monitor the occurrence or accumulation of security auditable events that may
indicate an imminent security violation.  This mechanism shall be able to notify
the NPAC immediately when thresholds are exceeded, and if the occurrence or
accumulation of these security relevant events continues, SMS shall take the
least disruptive action to terminate the event.

 

7.6          Continuity of Service

 

R7-81                  No service provider action, either deliberate or
accidental, should cause the system to be unavailable to other users.

 

R7-82                  SMS should detect and report conditions that would
degrade service below a pre-specified minimum.

 

63

--------------------------------------------------------------------------------


 

R7-83                  Procedures or mechanisms must be provided to allow
recovery after a system failure or other discontinuity without a protection
compromise.

 

R7-84                  Procedures shall be documented for software and data
backup and restoration.

 

R7-85                  The system must contain a database containing the exact
revision number of the latest software installed.

 

7.7                               Software Vendor

 

R7-86                  The SMS software vendor must have a corporate policy
governing its internal development of software.  This policy must contain
specific guidelines and requirements that are aimed at the security of its
products, and are applicable throughout the software life cycle.

 

R7-87                  The SMS software vendor shall not design any mode of
entry into the SMS for maintenance, support, or operations that would violate or
bypass any security procedures.

 

R7-88                  The SMS software vendor shall not design any mode of
entry into the SMS for maintenance, support, or operations that is not a
documented feature of the SMS.

 

7.8                               OSI Security Environment

 

This section examines potential threats to the NPAC SMS interfaces and proposes
a set of security requirements to thwart such threats.

 

The security mechanisms described in the OSI Security segment are meant to
illustrate the level of security and flexibility that is required for the OSI
interfaces specified.  The response to the RFP may propose different security
mechanisms than the ones described.  However, such security mechanisms should
provide at least the same level of security and at least the same level of
flexibility as the mechanisms described.  The proposed mechanisms shall not be
more difficult to manage, and should not require more processing or transmission
capacity than the mechanisms described below.

 

64

--------------------------------------------------------------------------------


 

7.8.1                        Threats

 

Attacks against the NPAC SMS may be perpetrated in order to achieve any of the
following:

 

Denial of service to a customer by placing wrong translation information in the
SMS

 

Denial of service to a customer by preventing a valid message from reaching the
SMS

 

Disrupting a carrier’s operations by having numerous spurious calls (to users
who are not clients of that carrier) directed to that carrier

 

Switching customers to various carriers without their consent

 

Disrupting the functioning of the NPAC SMS by swamping it with spurious
messages.

 

7.8.2                        Security Services

 

The threats enumerated above can be thwarted by using the following security
services:

 

R7-89                  Authentication (at association setup)

 

R7-90                  Data origin authentication for each incoming message

 

R7-91                  Integrity - detection of replay, deletion or modification
to a message

 

R7-92                  Non-repudiation of origin

 

R7-93                  Access control - allowing only authorized parties (i.e.,
carriers serving a given customer) to cause changes in the NPAC SMS database.

 

7.8.3                        Security Mechanisms

 

This section outlines the requirements for specific security mechanisms to
support the security services enumerated above.  For simplicity of presentation
and without loss of generality, it assumes that information in the NPAC SMS is
modified only in response to CMIP notifications from authorized entities.

 

7.8.3.1               Encryption

 

R7-94                  Since non-repudiation must be supported a Public Key
Crypto System (PKCS) must be used to provide digital signatures.  Since there is
no requirement for confidentiality service there is no need for any additional
encryption algorithms.  The NPAC SMS shall support one of the digital signature
algorithms listed in the OIW Stable Implementation Agreement, Part 12, 1995.

 

R7-95                  If a digital signature based on RSA encryption is chosen
then the size of the modules of each key shall be at least 600 bits.  If another
algorithm is chosen then the size of the key(s) shall be chosen to provide a
level of security commensurate with RSA encryption with a 600-bits modules.

 

65

--------------------------------------------------------------------------------


 

R7-96                  The digital signature algorithm shall be applied to ASCII
representation of the signed data fields, without any separators between those
fields or any other additional characters.

 

7.8.3.2               Authentication

 

R7-97                  Strong, two-way peer authentication at association setup
time shall be provided by using an authenticator (based on the authenticator
used for the Trouble Administration application of Electronic Bonding as
described in Committee T1 Technical Report No. 40 “Security Requirements for
Electronic Bonding Between Two TMNs”) consisting of:

 

•                  The unique identity of the sender

 

•                  The Generalized Time corresponding to the issuance of the
message, each party is responsible to assure that its system clock is accurate
to within two minutes of GMT

 

•                  A sequence number (equal to zero for association request and
association response messages)

 

•                  A key identifier

 

•                  Any additional parameters required by the chosen digital
signature algorithm, as specified in OIW Stable Implementation Agreement,
Part 12, 1995

 

•                  The digital signature of the sender’s identity, Generalized
Time and sequence number listed above.

 

R7-98                  The authenticator shall be conveyed in the CMIP access
control field. (An appropriate syntax for this EXTERNAL field shall be
provided.)

 

7.8.3.3               Data Origin Authentication

 

R7-99                  Every subsequent CMIP message that contains the access
control field shall carry the authenticator described above in that field.  Each
party maintains a separate counter for the sequence number it uses.  Every time
the authenticator is used the value of the sequence number shall be incremented
by one.

 

7.8.3.4               Integrity and Non-repudiation

 

R7-100            Because CMIP notifications do not have an access control
field, all the notifications defined for the number portability application
shall contain a security field.  The syntax of the security field shall
correspond to the authenticator defined above.

 

R7-101            The values of the components of the authenticator shall also
be as specified for the authenticator above, except that the digital signature
shall apply to all the fields in the notification, except the security field, in
the order in which they

 

66

--------------------------------------------------------------------------------


 

appear, followed by the Generalized Time and the sequence number.  This ensures
data origin authentication, integrity and non-repudiation of origin for each
notification.  In particular, the Generalized Time and the sequence number allow
detection of deletion, replay and delay.

 

R7-102            All the notifications shall be sent in the confirmed mode.

 

7.8.3.5               Access Control

 

R7-104            The NPAC SMS shall be responsible for access control.  In
particular, it will assure that only authorized parties (current and future
service providers for a given customer) can change information related to the
number associated with that customer.

 

R7-105            The only initiator-provided access control information that
shall be used to this effect is the authenticated identity of the sender of the
message that would result in a modification to the NPAC SMS database, and the
value of the Generalized Time in that message (it should be within five minutes
of the NPAC SMS system clock).

 

7.8.3.6               Audit Trail

 

R7-106            The NPAC SMS shall keep a log (as defined in ISO/IEC 10164
parts 6 and 8, 1992) of all incoming messages that result in the setup or
termination of associations, all invalid messages (invalid signature, sequence
number out of order, Generalized Time out of scope, sender not authorized for
the implied request) as well as all incoming messages that may cause changes to
the NPAC SMS database.

 

7.8.3.7               Key Exchange

 

R7-107            There shall be an exchange of keys between the NPAC and each
carrier it serves.  During this exchange each party shall provide the other with
a list of keys.  The list shall be provided in electronic form.  The originator
of list of keys shall also provide the receiver with signed (in ink) paper copy
of the MD5 hashes of the keys in the list.  The lists can be exchanged in person
or remotely.  If the lists are exchanged remotely, they shall be conveyed via at
least two different channels (e.g., a diskette sent via certified mail and file
sent via e-mail).

 

R7-108            Upon remote reception of a list of keys the recipient shall
send an acknowledgment to the sender of the list.  The acknowledgment shall
consist of the MD5 hash of each one of the keys in the list.  The acknowledgment
shall be provided in electronic form via at least two different channels.  In
addition, the

 

67

--------------------------------------------------------------------------------


 

recipient shall call the sender by phone for further confirmation, and provide
the sender with the MD5 hash of the whole list.

 

R7-109            The NPAC shall issue periodically (e.g., once a month) a paper
list of the MD5 hashes of all the public keys it uses and those of its clients. 
The list shall be sent to each client.  Upon reception of the list and
verification of its own the NPAC’s public keys hashes, the client shall return
an acknowledgment (by phone or mail) to the NPAC.

 

R7-110            Each list shall consist of 1000 encryption keys, numbered from
1 to 1000, and 10 Key Encryption Keys (KEK), numbered from 1001 to 1010. Only
encryption keys shall be used for digital signatures for normal number
portability operations.  They shall range in size (if RSA encryption is used)
from 600 bits to 900 bits.  (Larger keys shall be used in future years.)  KEKs
shall be used only to transmit a new list of keys, if necessary.  The whole new
list will be signed using a KEK. KEK sizes shall range from 1000 bits to 1200
bits (if RSA encryption is used).  Keys in subsequent list shall be numbered
from 2000 to 3010, 3000 to 4010, etc.

 

R7-111            A new encryption key can be chosen with every message that
contains a key identifier.  After the usage of a key has stopped, that key shall
not be used again.  The key shall be changed every time there is a suspicion
that the key has been compromised.  The key shall be changed at least once a
year.  The keys used during a year shall be larger than the keys used the
previous year by at least 20 bits.

 

68

--------------------------------------------------------------------------------


 

Section 8:  Audits

 

Overview

 

The NPAC SMS will provide three types of functionality to insure database
integrity between service providers’ SOA/SMS and the NPAC SMS.  A service
provider can verify what is in the NPAC SMS, the NPAC SMS can verify what is in
a local SMS, and the NPAC SMS can initiate periodic audits against local SMSs.

 

8.1          Service Provider Verify of Data in NPAC SMS

 

R8-1                        A local SMS or SOA will be able to request data from
the NPAC SMS for a given TN or a range of TNs. The local SMS or SOA may request
all data for a TN or specific fields.

 

R8-2                        For audit requests from a local SMS or SOA to the
NPAC SMS, the size of the range of TNs will be limited by a tuneable parameter.

 

R8-3                        Only the old and new service providers can request
data for records in a pending or conflict state.

 

8.2                               Periodic Audits

 

R8-4                        The NPAC SMS will perform bulk periodic audits
against local SMS’s data. The request may specify individual or ranges of TNs
and specific data fields to be returned or that the local SMS return all data
associated with the TNs. This type of audit will be performed via FTP as opposed
to over the CMISE interface.

 

R8-5                        NPAC personnel will be able to specify that an audit
be initiated either immediately or at a future time.

 

R8-6                        NPAC personnel will be able to monitor the status of
periodic audits.

 

8.3                               NPAC SMS Verify of Data in Local SMS

 

R8-7                        The NPAC SMS will be able to request data from the
local SMS’s for a given TN or a range of TNs. The request may be for all data
for a TN or for specific fields.

 

R8-8                        For audit requests from the NPAC SMS to a local SMS,
the size of the range of TNs will be limited by a tuneable parameter.

 

69

--------------------------------------------------------------------------------


 

Section 9:  Report Management

 

9.1          Overview

 

The NPAC SMS must support scheduled and ad hoc report generation for selectable
reports.  The report generation service shall create output report files
according to specified format definitions, and distribute reports to output
devices as requested.

 

A report distribution service is used to distribute report files to selected
output devices.

 

Authorized NPAC personnel can request reports from active database, History
Logs, Error Logs, traffic measurements, usage measurements, and performance
reports.

 

Examples of the items available from active database are:

 

•                  List of ported TNs for a service provider

•                  List of pending subscription orders for a service provider

•                  Subscriptions without concurrence

•                  Status of pending subscription order for a TN being ported

•                  Date/Time Stamp of Subscription Port (Activation)

•                  Date/Time Stamp of Subscription Disconnect (Activation)

•                  Records that required conflict resolution

•                  Previous service providers and dates of service for ported
TNs

•                  Date/Time Stamp of Broadcast time for transactions

•                  Subscription order records in error

•                  Download requests in error

•                  Log of Missing Response from SOA for order matching

•                  Log of Missing Response from Local SMS for downloads

•                  Log of Unauthorized Access Attempts

•                  Counts of events and usage as described in resource
accounting.

 

Performance Reports

 

•                  CPU usage.

•                  Number of transactions handled and transactions per second.

•                  Measure of time starting from the receipt of subscription
order activation to the broadcast of transaction to Local SMSs.

•                  Measure of time starting from the receipt of subscription
order activation to the receipt of response from Local SMSs.

 

70

--------------------------------------------------------------------------------


 

•                  NPAC SMS to Local SMS link utilization.

•                  NPAC SMS to SOA link utilization.

 

9.2          User Functionality

 

R9-1                        The NPAC personnel must be able to select the type
of report required.

 

R9-2                        The NPAC personnel must be able to select the output
device destination (printer or other destination) for the report.

 

R9-3                        The NPAC personnel must be able to save/reprint
reports from backed up output files.

 

R9-4                        The NPAC personnel must be able to create customized
reports through an ad-hoc facility.

 

R9-5                        The NPAC personnel must be able to define scope and
filtering for items to be included in the customized reports.

 

R9-6                        The service provider users must be able to receive
reports on information related to their activities.

 

R9-7                        Vendors must provide examples of report outputs.

 

9.3                               System Functionality

 

R9-8                        The NPAC SMS must provide easy to read on-line and
hard copy reports of the requested information.

 

R9-9                        The NPAC SMS must verify whether the user requesting
the report has the proper viewing privileges for the selected data.

 

R9-10                  The NPAC SMS must support on-line file transfer
capabilities (e.g., FTP or FTAM) to transfer report files.

 

R9-11                  The NPAC SMS must maintain a History Log to keep track of
transaction processed.

 

R9-12                  The NPAC SMS must maintain an Error Log to keep track of
transaction errors, transmission errors, unauthorized access attempts.

 

R9-13                  Vendors must specify a list of available output device
options.

 

71

--------------------------------------------------------------------------------


 

Section 10:                                  NPAC SMS Reliability, Availability,
Performance and Capacity

 

This section defines the reliability, availability, performance and capacity
requirements for the NPAC SMS.

 

10.1 Availability and Reliability

 

The NPAC SMS will be designed for high reliability, including and data integrity
features, symmetrical multi-processing capability, and allow for economical and
efficient system expansion. The system will adhere to the following availability
and reliability requirements:

 

R10-1                  It will be available 24 hours a day, 7 days a week.

 

R10-2                  It’s reliability will be 99.9%. This applies to all
functionality and data integrity.

 

R10-3                  The amount of unscheduled downtime per year will be <= 9
hours.

 

R10-4                  For unscheduled downtime, the mean time to repair will be
<= 1 hour.

 

R10-5                  The amount of scheduled downtime per year will be <= 24
hours.

 

R10-6                  It will be capable of monitoring the status of all of its
communication links and be capable of detecting and reporting link failures.

 

R10-7                  It will be capable of detecting and correcting single bit
errors during data transmission between hardware components (both internal and
external).

 

R10-8                  If a failure occurs resulting in downtime of any
functionality, affected transactions received immediately prior to the failure
must be queued and processed when functionality resumes.

 

R10-9                  The design will provide:

 

•                  Functional components with on board automatic self checking
logic for immediate fault locating.

•                  Continuous hardware checking without any performance penalty
or service degradation.

•                  Duplexing of all major hardware components for continuous
operation in the event of a system hardware failure.

•                  Hardware that is transparent to the service providers.

 

R10-10            If the system becomes unavailable for normal operations due to
any reason, including both scheduled and unscheduled maintenance, service
providers must be notified of the system unavailability.

 

72

--------------------------------------------------------------------------------


 

•                  When possible, the notification will be made via an
electronic broadcast message to the service providers. When this is not
possible, the NPAC will notify the service providers via their contact numbers.

•                  The notification will include, at a minimum, the
functionality that is unavailable, the reason for the downtime, estimated length
of the downtime and a NPAC contact number.

 

R10-11            During any maintenance, if resources allow only partial
functionality, the capability of receiving, processing and broadcasting updates
will be given the highest priority.

 

R10-12            It must provide system tolerance to communication link outages
and offer alternate routing during such outages.  Communication link outages
would include both vendor system hardware and/or facilities provided by service
providers.  Vendors should anticipate these Sps will be required to provide some
form of communication link redunadancy with automatic fail over handling.

 

R10-13            For any downtime, either schedule or unscheduled, lasting more
than 1 hour, the NPAC SMS will switch service providers to a backup or disaster
recovery machine as described in section 2. In most cases, the time to switch
the service providers to another machine and provide full functionality must not
exceed the mean time to repair . However, in the event of a disaster that limits
both the NPAC and NPAC SMS ability to function:

 

•                  The capability of receiving, processing and broadcasting
updates must be restored within 24 hours.

•                  Full functionality must be restored within 48 hours.

 

The vendor is requested to describe the architecture used to satisfy the
reliability and availability requirements, including the use, if any, of a
backup and/or disaster recovery machine and the use of any disaster recovery
location. Alternatives to the backup and disaster recovery process flow in
section 2 should be included here.

 

R10-14            Reports documenting the performance of the NPAC SMS in regards
to the above requirements will be provided periodically to the service
providers.

 

10.2 Capacity and Performance

 

The following requirements define the capacity and performance of the NPAC SMS.
While the initial transaction rates and data storage requirements are not high,
the NPAC SMS is expected to provide high performance and allow for future
expansion. Refer to section 13 for future expansion possibilities.

 

R10-15            The system will be engineered to allow for 50 service
providers having SOA and/or SMS interfaces. On initial turnup, it is expected
there will be 10 service providers having SOA and/or SMS interfaces.

 

R10-16            Describe any capacity requirements related to the NPAC
personnel who will be users of the NPAC SMS.

 

73

--------------------------------------------------------------------------------


 

R10-17            It will be capable of handling the transaction rates noted in
the table below.

 

Assumptions used for estimating the quantity of transactions are:

 

•                  8 million possible TNs in an NPA

•                  3% annual growth rate

•                  Annual “churn” Rate (ported TNs which port again) is 30%

•                  Market penetration increases by 4% annually

•                  Market penetration stabilizes at 20% in 2003

•                  Nominal porting occurs 4Q97 and is treated as 0 here

•                  Both old and new service provide send up “create” messages

•                  There are 30 local service providers

•                  There are 20 interexchange carriers

•                  Each new port represents 53 transactions: 2 uploads, 1
activate, and 50 broadcasts

•                  Combined local/toll carriers ignored, treated as separate

•                  14.8 million estimated assigned numbers at end of year 1997

•                  30.8 million estimated assigned numbers at end of year 1998

 

 

 

 

 

Ports Due

 

Year

 

Transactions

 

To Churn

 

 

 

 

 

 

 

1997

 

nominal

 

 

 

 

 

 

 

 

 

1998

 

70 million

 

15

%

 

 

 

 

 

 

1999

 

100 million

 

30

%

 

 

 

 

 

 

2000

 

130 million

 

40

%

 

 

 

 

 

 

2001

 

140 million

 

40

%

 

 

 

 

 

 

2002

 

180 million

 

60

%

 

 

 

 

 

 

20% Market Penetration Level Reached

 

 

 

 

 

 

 

2003

 

120 million

 

90

%

 

 

 

 

 

 

2004

 

130 million

 

90

%

 

Considering the accuracy of the data used to develop these transaction volumes,
they should be viewed as having, at best, one significant digit.  That is, each
of these annual estimates is good within a range of plus or minus 50,000,000.

 

R10-18            Data storage of the History file must keep track of all
transactions made for one year (churn and new records.)  It is assumed that
there will be thirty percent churn of accumulated records.

 

74

--------------------------------------------------------------------------------


 

R10-19            From the time an activation notice is received from the new
service provider to broadcast out an update until the time the update is
broadcasted to all service providers will be < 60 seconds.

 

R10-20            The response time from when a request or transaction is
received in the system to the time an acknowledgment is sent to will be < 3
seconds. This does not include the transmission time across the interface to the
service provider’s SOA or SMS.

 

R10-21            The NPAC SMS must be expandable to handle any future growth
due to circumstances described in section 13.

 

75

--------------------------------------------------------------------------------


 

Section 11:  Billing / Resource Accounting

 

11.1        Overview

 

Resource Accounting allows the tracking of NPAC resource usage data, which may
be used as a basis for billing the service providers for their use of NPAC
functionality.  Resource Accounting is responsible for gathering the information
into usage measurement categories, aggregating the measurements, and formatting
and outputting the measurements to the appropriate entities (e.g., Billing
Operations Applications, service providers).  Other potential applications for
usage information include cost allocation, marketing, and usage studies.

 

The NPAC system costing methods should be designed to recover initial system
costs, as well as the on-going operations/maintenance/administration costs.  The
vendors shall describe the cost drivers for NPAC HW/SW platform, including a
breakdown of cost for the major features. The vendors may propose
additional/alternate measurements that are based on their specific
implementation, and provide measure of usage of the relevant cost causing
elements in the NPAC system.  The vendors shall describe their proposals for
costing and billing to the participating service providers.

 

The following are some examples of items measured for each service provider:

 

A.           Duration of login session, date/time, service provider ID, user
login ID, of login session

 

B.             Number of transactions (port/disconnect/cancel) processed

 

C.             Counts of types of updates made (e.g., # of port, # of
disconnect)

 

D.            Number of errors encountered in transactions

 

E.              Number of errors encountered during transmission

 

F.              Number of current records maintained

 

G.             Number of pending records maintained

 

H.            Number of history records maintained

 

I.                 Number of records downloaded as normal action

 

J.                Number of records sent in response to a resend request

 

K.            Number of records re-sent due to transmission problems

 

L.              Number of records in conflict

 

M.         Number of missing responses (e.g., during order matching)

 

N.            Number of records audited on request

 

O.            Number of records corrected (e.g., as result of audit)

 

76

--------------------------------------------------------------------------------


 

P.              Number of records queried/viewed

 

Q.            Amount of data transported to Local SMS as bulk load update

 

R.             CPU usage

 

S.              Failures and maintenance problems in the NPAC SMS

 

T.             Quantity and type of links per service provider

 

U.            Usage of NPAC resources beyond standard day-to-day operations and
maintenance by service providers.

 

Please indicate what other measurements may be made.

 

11.2        Assumptions

 

The resource accounting measurements will not cause degradation in the
performance of the basic functions of the NPAC.

 

11.3        User Functionality

 

R11-1                  The NPAC personnel shall be able to turn on or off the
generation of usage measurements for each of the usage types.

 

11.4                        System Functionality

 

R11-2                  The NPAC SMS shall measure and record the usage of NPAC
resources on a per service provider basis to cost allocation / billing.

 

R11-3                  The NPAC SMS shall generate usage measurements for login
sessions, for each service provider.

 

R11-4                  The NPAC SMS shall generate usage measurements for the
allocated mass storage (number of records stored), for each service provider.

 

R11-5                  The NPAC SMS shall measure the number of transactions
processed, for each service provider.

 

R11-6                  The NPAC SMS shall measure the number of transactions
downloaded to each service provider.

 

R11-7                  The NPAC SMS shall measure the number of records sent in
response to a request for resend of data from the service provider.

 

R11-8                  NPAC should be able to render detailed periodic bills to
the contracting entity.

 

77

--------------------------------------------------------------------------------

 

Section 12:  Number Portability Administration Center

 

12.1        Number Portability Administration Center (NPAC)

 

NPAC Role

 

The NPAC will be staffed by a neutral third party contractor who will be
responsible for the administration and operational support services required by
service providers in their use of the NPAC SMS.  The NPAC must be run in support
of consortium of local service providers.  As a result of agreed-to guidelines,
the NPAC will be involved in local ported number administration monitoring. 
Mechanized enforcement capabilities may or may not exist in the NPAC SMS to
assist the NPAC in the monitoring and control functions.

 

Operational Functions

 

The primary roles of the NPAC are to assist users in obtaining reliable access
to the NPAC SMS and to support all users encountering local ported number
service provisioning problems resulting from NPAC SMS operation.  To meet this
need, the NPAC must support the following functional areas: System
Administration, User Support, and System Support.

 

Administrative Functions

 

Administrative functions include all management tasks required to run the NPAC. 
The NPAC Contractor must be accountable for all personnel, legal, and financial
management associated with the NPAC.  These include, but are not limited to
billing management, staffing, equipment and site procurement, facilities, and
the contractor’s own accounts payable obligations, which are part of day to day
management.  The NPAC contractor must provide for the administration of its
staffing, contractual, financial, and operational needs.  Proposals must specify
how this will be accomplished.

 

The NPAC will be responsible for working with Local service providers to update
data tables required to route calls for ported local numbers.  The NPAC is also
responsible for distributing the most current version of ported local number
administration guidelines.

 

NPAC staff performing these activities need to combine strong project planning
skills, organizational management experience, interpersonal communication and
negotiation skills, and a clear understanding of the day-to-day business issues
associated with running a successful NPAC.  The NPAC manager and administrative
staff ideally would come from a data processing environment requiring these
attributes.

 

System Administration

 

System administration is the NPAC operational group responsible for NPAC SMS
logon administration, user access and customer data security, user notification
of scheduled system downtime, and management and administration of the NPAC SMS
information tables required to link customer records with the correct ported
number service functions, features, and network routing information.

 

78

--------------------------------------------------------------------------------


 

12.2        Logon Administration

 

Key Responsibilities

 

R12-1      Assist with new logon requests

 

R12-2      Verify logon signature approval

 

R12-3      Initialize logon ID, password, and security level

 

R12-4      Update data base and add new users

 

R12-5      Notify user of logon activation

 

R12-6      Resolve problems with existing logon IDs or passwords.

 

Procedure Description

 

Logon Administration provides an individual requiring access to the NPAC SMS
system with a unique logon ID and password upon receipt of an approved request
form.

 

Access is initiated upon receipt of a completed NPAC SMS logon ID request form
having the proper signature approvals from the requesting organization and the
NPAC manager.  After access approval, the logon administrator will assign the
logon ID and appropriate security level corresponding to the type of NPAC SMS
user.  The user’s security clearance sets the correct level of customer record
access and NPAC SMS functional capabilities.  After the logon is initialized and
entered into the NPAC SMS, the users are informed of the logon activation, and a
completed NPAC SMS logon ID request form is mailed back to them for their
records.

 

Logon administration is responsible for resolution of any of the user’s NPAC SMS
access problems that the User Support group cannot solve.  All problems should
be recorded as NPAC consultation reports and entered as trouble reports into a
mutually agreed upon trouble reporting system.  The NPAC must attempt to resolve
all problems in real-time.  Those requiring additional assistance will be
assigned a priority level in the trouble report system and the appropriate NPAC
SMS support group will be contacted directly.  The NPAC is required to report
issue resolution status back to the reporting party on a timely basis.

 

12.3        Customer Record Security

 

Key Responsibilities

 

R12-7      Establish user boundaries through user access permission classes

 

R12-8      Assign new users to the correct security permission class

 

R12-9      Exercise absolute control of access to customer information

 

R12-10    Monitor and report unauthorized system access attempts and security
violations

 

79

--------------------------------------------------------------------------------


 

Procedure Description

 

Closely linked with logon administration is the procedure that provides the
correct level of system access and customer data record access.  The permitted
level of access depends on the classification of NPAC SMS user.  Before any
logons are assigned, a security group will be associated with a specific
classification of NPAC SMS user.  The NPAC will establish boundaries for the
appropriate level of customer record access and feature set functionality.

 

When the security groups are configured, any logon request that is received must
be assigned to the correct user class.  The logon Administrator is responsible
for determining the correct group based on the organization that originates the
request.

 

12.4        Scheduled System Unavailability Notification

 

Key Responsibilities

 

R12-11            Notify users in advance of planned or known system
unavailability

 

Procedure Description

 

In concert with the System Support group, System Administration is responsible
for notifying NPAC SMS users of scheduled periods of system shutdown.  These
periods may be due to routine maintenance of the system or the result of
non-critical system failures that require a brief and immediate shutdown of the
system for repairs.  Users are given sufficient warning to complete their
current transactions and exit the system without loss of information.  Users
will usually be made aware of periods of system shutdown via electronic mail
capabilities of the NPAC SMS or other methods as agreed to with individual
users.

 

12.5                        Software Release Acceptance Testing

 

Key Responsibilities

 

R12-12            Update software test plans

 

R12-13            Allocate staff for performing tests

 

R12-14            Execute test plans

 

R12-15            Generate and resolve testing trouble reports

 

R12-16            Document test results

 

R12-17            Certify NPAC SMS software and release for operation

 

80

--------------------------------------------------------------------------------


 

Procedure Description

 

The NPAC is required to perform acceptance tests on every release of the NPAC
SMS system software before certifying it for operational release.  The NPAC SMS
release test plan must be reviewed and updated by the NPAC contractor for each
NPAC SMS release, including testing of new features or existing features that
have been modified and any major fixes that have been implemented.  It is the
responsibility of the NPAC contractor, as part of an acceptance test plan to
fully regression test major releases.

 

The System Administration group is responsible for testing those functions
associated with its specific procedural duties included in the NPAC release test
plan.  These include, but are not limited to the following:

 

System Logon and Security Features

 

NPAC SMS administrative data table update features

 

Customer record features

 

Electronic mailbox features

 

Completion of acceptance tests will result in a release certification report
summarizing all the test results, including those errors encountered and the
resolutions required to successfully pass the tests.

 

12.6                        Service Administration

 

Key Responsibilities

 

R12-18            Create and maintain NPAC SMS data table

 

R12-19            Map table information to appropriate codes (e.g., NPA, LRN,
GTT)

 

R12-20            Create and maintain descriptive data table labels

 

Procedure Description

 

The Tables Administration function within the System Administration group is
responsible for creating and maintaining internal NPAC SMS data tables used to
validate data entries and minimize user input errors through the use of
appropriate quality assurance and quality control methods.  There are several
different types of tables which can be grouped into mapping, validation, and NPA
splits/mass changes tables, which include, but are not limited to the following:

 

•                  Location Routing Number (LRN) tables

•                  Service Provider GTT information tables

 

The procedures associated with table administration vary depending on the table
involved.

 

81

--------------------------------------------------------------------------------


 

12.7        Mass Change Administration

 

Examples of mass changes may include but are not limited to; LRN, service
provider ID, DPC info., location values and type, billing ID, code split, and
new DPC information due to new services.

 

Key Responsibilities

 

R12-21            Maintain a close working relationship with organizations
responsible for NPA mass changes scheduling.

 

R12-22            Analyze mass change impact on NPAC SMS administrative tables

 

R12-23            Analyze mass change impact on NPAC SMS customer records

 

R12-24            Notify mass change to appropriate service provider service
administration centers.

 

R12-25            Coordinate with data center vendor to execute NPAC SMS
programs required to perform table and record modifications.

 

Procedure Description

 

Mass changes required to NPAC SMS records are elements of an infrequent and
complex process beginning more than one year before the cutover date.  The NPAC
becomes involved after receiving notification from the company responsible for
the mass change.  The goal of the NPAC is to transparently transition affected
records in the NPAC SMS data base to reflect the new information.

 

The first step in the process is to analyze the impact of the mass change on the
NPAC SMS table and record information.  After impact analysis and record sorting
have been completed the NPAC will work closely with the NPAC SMS data center
support group to include the modifications as part of the data base.

 

Specific tasks performed by the group are routine and procedural.  Staff members
will need to have clerical data processing skills and training in on-line
computer processing.  Types of problems resolved by the System Administration
Staff will primarily concern user access and system security issues.

 

12.8                        User Support Group

 

The User Support Group is the primary NPAC contact for NPAC SMS users
encountering problems with system features, or with inputting or accessing of
their customer record data.  The group would also be responsible for the
dissemination of NPAC SMS status information, such as scheduled downtime, new
software releases, documentation updates, and training registration information.

 

This group provides the NPAC SMS user a central point of contact for resolution
of NPAC SMS problems and trouble reporting.  Resolution of user problems will be
handled primarily through the efforts of the User Support Group itself.  Those
issues requiring the efforts of another NPAC group will be promptly referred to
the appropriate group.  Issues requiring Vendor or NPAC SMS Data Center

 

82

--------------------------------------------------------------------------------


 

operations support must always be researched first by the responsible NPAC staff
member.  The key point of contact for users will always reside within the NPAC
for NPAC SMS service issues.

 

The User Support Group requires staff who are well versed in all NPAC SMS
capabilities.  The ability to learn from many different user problems and to
quickly relate a given problem to a previous experience will ensure successful
user support.  The User Support staff must also speak English clearly,  have
excellent communication skills to effectively interact with NPAC SMS users and
take prompt action to resolve problems.

 

12.8.1     User Problem Resolution

 

Key Responsibilities

 

R12-26            Resolve customer record access problems

 

R12-27            Clarify feature capabilities for users

 

R12-28            Resolve customer record input and modification problems

 

R12-29            Perform acceptance testing for new software releases

 

R12-30            Support link problem resolution with datalink protocol
analysis capabilities

 

Procedure Description

 

The primary function of the User Support Group is solving the problems of the
NPAC SMS user.  Phone calls to the User Support Group must be dealt with as they
are received, with the goal of real-time problem resolution (i.e., within one
hour).  If this requires the assistance of another group within the NPAC, the
call should be transferred to a staff member who can better aid in resolving the
issue.  This requires the User Support staff to be knowledgeable in all NPAC
responsibilities and aware of specific expertise.  The NPAC is responsible for
responding to the user with either an answer or a date by which an answer will
be available.  If the problem is determined to be critical it will be given
priority within the NPAC.

 

12.8.2              Software Release Acceptance Testing

 

Key Responsibilities

 

R12-30            Update software test plans

 

R12-31            Allocate staff for performing tests

 

R12-32            Execute test plans

 

83

--------------------------------------------------------------------------------


 

R12-33            Generate and resolve testing trouble reports

 

R12-34            Document test results

 

R12-35            Certify NPAC SMS software and release for operation

 

Procedure Description

 

The NPAC is required to perform acceptance test on every release of the NPAC SMS
system software before certifying it for operational release.  The NPAC SMS
release test plan must be reviewed and updated by the NPAC contractor for each
NPAC SMS release including testing of new features or existing features that
have been modified.  It is the responsibility of the NPAC contractor to fully
regression test major releases.

 

The User Support group must work with the administrative organization to test
those functions associated with its specific procedural duties included in the
NPAC release test plan which include but are not limited to:

 

•                  Customer record features

•                  Electronic mailbox features

•                  Help messages

 

Resolution of testing problems must occur to complete testing and gain approval
of the software release.  Completion of the acceptance tests will result in a
release certification report summarizing all the test results, including those
errors encountered and the resolutions required to successfully pass the tests.

 

12.8.3              Software Update Notification

 

Key Responsibilities

 

R12-36            Notify users of upcoming NPAC SMS software releases

 

Procedure Description

 

In an administrative capacity, the User Support Group is responsible for keeping
the NPAC SMS user community abreast of system software update activity.  The
notifications must include the specific reasons for the new release and
summaries of what is being added, deleted, or modified with respect to system
features and capabilities.  If the release was unscheduled and is the result of
resolution of several critical system problems, the notifications must summarize
all problems being corrected.  Updated documentation should be included as part
of the software update.

 

84

--------------------------------------------------------------------------------


 

12.8.4              Training Administration

 

Key Responsibilities

 

R12-37            Serve as primary contact for course schedules/registration
information

 

R12-38            Ensure availability of all NPAC SMS training

 

Procedure Description

 

The User Support Group is responsible for managing the availability of NPAC SMS
training courses and the handling of user registration requests.  The NPAC may
develop and administer all NPAC SMS training independently, or procure from
another qualified training vendor, the facilities and instructors necessary to
teach the courses.  The training materials must be procured

 

from a qualified vendor.  The NPAC will also perform training registration. 
Course schedules will be negotiated between the User Support Group and the
training vendor, based on course demand forecast by the User Support Group.  The
training vendor will be responsible for billing attendees directly.

 

12.8.5              Document Order Administration

 

Key Responsibilities

 

R12-39            Process documentation requests

 

R12-40            Provide billing documentation

 

R12-41            Initiate documentation update distribution

 

R12-42            Provide documentation description, ordering information and
price list literature

 

Procedure Description

 

In an administrative capacity, the User Support Group is responsible for
handling user requests for NPAC SMS documentation.  The NPAC will maintain an
inventory of available NPAC SMS documentation for quick processing of orders, as
available.  The NPAC will handle all customer billing for documentation.  Phone
in documentation inquiries should be handled immediately.  If documentation
description, pricing, or ordering information literature is requested, it must
be mailed to requester within 24 hours.  Orders should be accepted only from
companies with active system logons and must be accompanied by a documentation
request form.  Facsimiles should be accepted in emergency situations. 
Documentation billing will be added to the NPAC SMS user’s service bill.

 

12.8.6              Training and Documentation User Feedback

 

Key Responsibilities

 

R12-43            Getting appropriate user recommendations reflected in NPAC SMS
system documentation and training material

 

85

--------------------------------------------------------------------------------


 

Procedure Description

 

User feedback for NPAC SMS training and documentation is just as important as
feedback receiver for the operational system itself.  The User Support Group is
responsible for recording the feedback received during phone in conversations. 
Those comments pertaining to training and documentation must be recorded and
entered into the trouble reporting system just as a service problem would be
entered.  Analysis of the impact of a problem on training or documentation
material should be included as part of the impact analysis done for every
trouble report entered into the trouble system.

 

12.8.7     LSMS Download Problem Resolution

 

Key Responsibilities

 

R12-44            Analyze and resolve exception report issues resulting from
unsuccessful updates

 

Procedure Description

 

Failures in the download of customer records to the service providers served by
NPAC SMS are reported to the NPAC User Support Group.  User Support staff must
resolve all download failures.

 

Failures will primarily be the result of unsuccessful sending of customer
records and/or NPAC SMS administrative instructions to the receiving service
provider.  Resolution of customer record download failures to an service
providers must have the highest priority.  Resolution efforts must continue
until the problem is solved, with the service provider receiving notification
when the updates are successfully completed.

 

12.9                        System Support Group

 

The System Support group is responsible for resolving or coordinating resolution
of all user or NPAC SMS problems relating to system availability or technical
communication problems.  This group will be responsible for maintaining reliable
system communication linkages between NPAC SMS and all other local number
systems that rely on NPAC SMS for information updates.  The NPAC SMS will
generate a multitude of system performance, customer record, and problem
exception reports.  The System Support group must be able to interpret,
generate, and distribute reports requested by an NPAC SMS user.

 

86

--------------------------------------------------------------------------------


 

12.9.1–NPAC SMS Report Administration

 

Key Responsibilities

 

R12-45            Generate and distribute NPAC SMS reports to all requesting
users who are entitled to receive reports

 

R12-46            Validate the accuracy of report contents

 

R12-47            Generate and distribute reports to NPAC SMS users who are
entitled to receive reports and do not have local print facilities

 

R12-48            Resolve report interpretation problems

 

Procedure Description

 

The System Support group is the key point of contact for resolution of problems
pertaining to NPAC SMS reports.  The System Support group must ensure that the
system is able to produce requested reports and assist in the validation and
interpretation of any report.  As with other NPAC SMS problems the System
Support staff will file a trouble report in the system for evaluation and record
keeping.  Any NPAC SMS user with an active NPAC SMS logon can view or obtain
copies of those reports allowed by the security associated with their logon ID.

 

12.9.2              Failure Recovery Administration and User Notification

 

Key Responsibilities

 

R12-49            Notify all NPAC SMS user groups of an unscheduled system
shutdown or failure

 

R12-50            Serve as the key point of contact for system recovery status

 

87

--------------------------------------------------------------------------------


 

Procedure Description

 

In the event of an unscheduled, instantaneous system shutdown or failure, the
NPAC SMS Data Center operations staff will notify the NPAC System Support group
within five minutes of failure.  Within 15 minutes of failure, the NPAC will
notify the NPAC SMS user community.  Notification will be through an NPAC SMS
broadcast message.  If the system is not available the NPAC must provide a
system status hotline number that users can call to obtain the latest system
information.  The NPAC will receive updated system status from the NPAC SMS data
center at agreed upon intervals, and convey that information to the users via
the NPAC SMS system or hotline.  The NPAC will inform the NPAC SMS users of the
data base status after the problem is fixed.  Users will need to know the time
period during which transactions were lost and affect restoration to the best of
their abilities, while the NPAC will help in reconciliation.

 

12.9.4              NPAC SMS Interface Monitoring

 

Key Responsibilities

 

R12-51            Assist in the resolution of data communication problems with
other NPAC SMS service systems (service providers, Operator Service Systems,
RAOs, etc.)

 

R12-52            Provide technical assistance to NPAC SMS users experiencing
problems accessing the system

 

R12-53            Generate automatic audit reports

 

Procedure Description

 

The objective of this System Support function is to provide reliable NPAC SMS
user access and system communication with other ported number service system
components through the performance of routing functional audits.  These audits
must be organized into a suite of tests that are run periodically, and at least
every week.  The results of these audits will be used by more technically
trained staff to detect potential system performance or availability problems. 
In all cases the System Support group must be responsible for coordinating the
resolution of issues involving user access to the NPAC SMS.  NPAC SMS problems
will typically be referred to System Support through phone calls received by the
NPAC User Support group.  All issues must be documented in the form of a NPAC
consultation report, and, if due to a system failure, must be recorded as a
trouble report in the trouble reporting system.

 

12.9.4              Software Release Acceptance Training

 

Key Responsibilities

 

R12-54            Update software test plans

 

R12-55            Allocate staff for performing tests

 

88

--------------------------------------------------------------------------------


 

R12-56            Execute test plans

 

R12-57            Generate and resolve testing trouble reports

 

R12-58            Document test results

 

R12-59            Certify NPAC SMS software and release for operation

 

Procedure Description

 

The System Support group is responsible for testing those functions associated
with its specific procedural duties included in the NPAC release test plan. 
These include, but are not limited to:

 

•                  NPAC SMS report availability verification

•                  NPAC SMS service maintenance and diagnostic procedures

•                  NPAC SMS-Service Provider administrative functions

 

Resolution of testing problems must occur to complete testing and gain approval
of the software release.  The NPAC will work with the platform provider to
resolve NPAC SMS system related problems.  All problems will be recorded in the
trouble reporting system.

 

Key attributes staff members of the System Support group must possess the
ability to diagnose a problem using a strong set of technical system skills, and
quickly disseminate that information to the appropriate NPAC or Vendor Support
groups to rectify the situation.  Personnel staffing these positions need to
have strong data processing, problem diagnosis and system communication skills
and previous experience supporting a data processing operation.  Specific skills
include knowledge of the NPAC SMS System Vendor’s Information Management System
for data base systems, operating system, and their wide area data communications
protocols.

 

12.10                 NPAC Organizational Interface Requirements

 

In meeting contractual requirements the NPAC contractor will be required to
interact with a diverse set of organizations, especially the full range of NPAC
users.  The most common user will be companies using the NPAC SMS as the
centralized data base for their provisioning of ported local numbers for their
customers.  The NPAC will also work with the service providers’ support and
service administration organizations which use ported local number routing
instructions.  The NPAC must be able to work with service providers utilizing
multiple software vendors.  All users will identity their primary contacts to
the NPAC for each area.

 

12.11                 NPAC SMS Data Center

 

The NPAC contractor will also manage the data center operation and as such, they
shall be required to provide hardware, operational support for NPAC SMS
application(s) including systems engineering to integrate computer system and
communications components.  (Reliability requirements are outlined in
Section 10.)

 

89

--------------------------------------------------------------------------------


 

The NPAC contractor will have direct contact with the data center operations
staff to assist in resolution of NPAC SMS access and communication problems. 
Coordination of scheduling and execution of special NPAC SMS table
administration, NPA splits, and mass change programs will be handled by the NPAC
with the data center operation.  The NPAC and the data center will share
information necessary to plan for growth or reconfiguration of the hardware
platform and communications.

 

12.12      Administration

 

The administrative staff must provide support and direction for the operational
NPAC groups and manage the business and technical issues affecting the
performance of NPAC services.

 

Key Responsibilities

 

R12-60            Plan NPAC staff for software acceptance testing, report
acceptance results, and ensure problem resolution of discrepancies.

 

R12-61            Schedule staff training for new software features and updates

 

R12-62            Analyze documentation and training impact

 

R12-63            Coordinate testing and cutover with NPAC SMS data center
operations

 

R12-64            Coordinate critical software release cutover

 

R12-65            Provide billing for service providers’ usage

 

R12-66            Manage NPAC accounts receivable collection

 

R12-67            Manage NPAC accounts payable responsibilities

 

R12-68            Resolve any NPAC billing disputes

 

R12-69            Process bills to NPAC from data center operations and system
vendor for support services

 

R12-70            Adjust Staffing Level Based on Forecast System Usage Demands

 

R12-71            Plan capital equipment based on required staffing levels and
NPAC performance standards

 

R12-72            Manage NPAC facilities

 

R12-73            Monthly status reports on total billing, summary of customer
service activities, transactions, and trouble reports, summary of administrative
and other support activities

 

R12-74            List of trouble reports, with a breakdown between NPAC SMS and
NPAC user complaints

 

R12-75            List of cleared trouble reports

 

12.13                 Facilities Requirements

 

The NPAC must provide an actual or virtual point of presence in the New York
LATA 132 in New York by which service providers can connect to the NPAC SMS. 
Service providers will be able to connect to

 

90

--------------------------------------------------------------------------------


 

the NPAC SMS by connecting to either the NPAC SMS facility location or to the
New York LATA 132 point of presence

 

The physical location of the NPAC facility is at the discretion of the NPAC
contractor.  The only limitation is that the facility must be within the
continental United States.  Identification of the proposed NPAC location must be
included as part of the bidder’s response.

 

The facility may be a separate building or be part of a larger facility owned or
leased by the NPAC contractor.  If the NPAC is located within a larger facility,
space allocated to the NPAC must have the following characteristics:

 

R12-76            Be dedicated entirely for NPAC use

 

R12-77            Be a distinguishable area, separate from other parts of the
facility by use of secure access points

 

R12-78            Be contiguous space so that all NPAC staff members are
physically located within the same secure area

 

R12-79            Serve as the primary (and, if applicable, secondary) work
areas for all NPAC functions to be performed

 

R12-80            Have sufficient and suitable telecommunications links
available with diverse routing disaster protection

 

R12-81            Provide sufficient backup power to maintain operation through
electrical outages of at least eight hours

 

The amount of space allocated by the NPAC contractor must be specified in
proposals.  The specification must include square footage and work space layouts
for each of the NPAC staff members.  It is recommended that each functional area
specified have its own distinct work area.  Any equipment required by the
different groups should be located within the individual functional group work
area, except for equipment deemed to be common to multiple NPAC groups (e.g.,
high-speed printers, data communication controllers) which may be located in a
common area.

 

12.14                 Telecommunications Requirements

 

Key Requirements

 

R12-82            Individual phone lines for staff members

 

R12-83            24 hour hotline

 

R12-84            Voice messaging system

 

R12-85            Data communication facilities

 

R12-86            FAX Machine

 

R12-87            Each NPAC staff member must have an individual phone line to
their desk.  All phone lines must provide the capability of transferring a call
to any other phone line within the NPAC.

 

91

--------------------------------------------------------------------------------


 

R12-88            The NPAC must have a primary phone number (hotline) with
direct inward dialing functionality.  Staff members must be able to answer the
hotline directly from their desks.  This number will be the primary means of
contact for the NPAC SMS users who have questions.

 

R12-89            The phone system must provide the capability to allow a caller
to leave a message easily.  This can be accomplished by an electronic messaging
system that allows the caller to leave a message for the person called.  In any
case, a visual indication that a message has been left is required.  The caller
must be able to reach a “live” NPAC staff member at all times.

 

R12-90            The NPAC must provide a 24-hour hotline that will give the
NPAC SMS user:

 

•                  Guaranteed Access to an Actual NPAC Staff Member 24 Hours a
Day

•                  The latest NPAC SMS status available at times when the system
may be unavailable during scheduled or unscheduled downtime.

 

R12-92            The choice of voice communication architecture, vendors,
equipment, and services is totally at the discretion of the NPAC contractor. 
The goal of these choices should be to best meet the functionality and service
requirements described above.  The NPAC contractor will be responsible for the
cost and services management of its voice communication facilities.  The NPAC
contractor will also be responsible for meeting or exceeding the required
qualitative and quantitative performance levels that will be part of the regular
service monitoring audits.  Bidder response to this RFP must include a
description of the proposed NPAC voice communication facilities to be
implemented.

 

R12-93            Procurement and management of the data communication
facilities required between the NPAC contractor, the data center, and the system
vendor are the responsibility of the NPAC contractor.  The contractor must
provide redundant data communication facilities to provide for disaster recovery
due to facility outages.  It will be the responsibility of NPAC contractor to
meet the data communication specifications of the NPAC SMS system vendor.  Data
Communication must also include the ability to input into the appropriate
trouble reporting systems.

 

12.15                 Staffing

 

Key Requirements

 

R12-94            Please provide proposed staffing profiles and staffing levels.
This must be part of the bidder’s initial response.

 

R12-95            Please indicate whether you are using part and full-time
employees and also the screening process for determining employment.

 

92

--------------------------------------------------------------------------------


 

12.16                 Service Objectives

 

NPAC Availability

 

R12-96            NPAC hours of operation will be 24 hours a day, seven days a
week.  Staffing at the facility will be at appropriate levels to ensure quick
response to user needs at any time of the day or week.

 

Quality of Service

 

The goal of the NPAC is to provide high quality NPAC SMS support and user
support.  NPAC will play a key role in the achievement of error free, ubiquitous
ported local number service provisioning on the part of service providers.  In
this role, the NPAC contractor must, at all times, be mindful of the revenue and
time sensitive nature of the support services provided to users.

 

Performance Standards

 

The NPAC contractor performance will be monitored in accordance with the
standards proposed as part of the bidder’s response and then negotiated
following the contractor selection.  These NPAC service standards must tie
together the following three quality-of-service components:

 

Performance standards for NPAC procedural tasks (illustrative task standards
available upon request)

 

Bidder’s quality assurance and control guidelines upon which NPAC staff members
base their individual performance objectives

 

NPAC contractor-defined performance evaluation process that, through self-
monitoring, provides ongoing measurements of how well NPAC service objectives
are being met.

 

The bidder’s response must address standards addressing each of the following
criteria:

 

R12-97            Service consistency

 

R12-98            Service reliability

 

R12-99            Service response time

 

The NPAC contractor’s performance will be evaluated by the Contracting Party. 
The process will consist of both quantitative and qualitative assessments.

 

93

--------------------------------------------------------------------------------


 

Section 13:  Future Considerations

 

The future of number portability, such as the number of service providers and
possible expansion to geographic and service portability, and number
administration are not known at this time.  The SMS platform should not preclude
future expansion to adapt to additional needs as they arise. The above are not
intended as requirements on the SMS, but only as information on possible future
needs.  Vendors are requested to describe how the NPAC and SMS can be adapted to
accommodate the above situations.  This information does not imply future
obligation on the group to contract with the selected vendor for any future
needs.

 

Specific impacts that may occur are as follows:

 

1.               Expansion to allow additional service providers.  This will
increase the number of ports needed for the links and the number of service
providers sending updates and receiving broadcasts.

 

2.               Expansion to other states: This will require an increase in the
size of the database, and an increase in both the number of updates and the
number of broadcasts.  The number of service providers using the SMS may also
increase.  It will be necessary to screen broadcasts for each SMS association to
determine whether data is desired on an NPA-NXX basis.

 

3.               Geographic number portability: This will require an increase in
the size of the database, and an increase in both the number of updates and the
number of broadcasts.  There may also be interfaces between regional SMSs. 
Geographic portability may be done in stages, such as initially being geographic
portability beyond current rate centers but within a specific region.

 

4.               Overlays of NPA-NXXs: The NPAC SMS will be required to adapt to
changes, if any,  resulting from overlays.

 

5.               Expansion for use by wireless service providers: This may
require new data fields and an increase in the number of service providers using
the SMS.

 

6.               Expansion to include data related to resellers.  This may
require data indicating the reseller, if any for telephone numbers and will
increase the size of the database.  Resellers may also need to access the
database.

 

94

--------------------------------------------------------------------------------


 

Section 14:  Glossary

 

Activation Time Stamp

 

Date/Time Stamp of when the TN porting activation command was received by the
NPAC SMS from the new Service Provider. This time stamp is also stored in the
Local SMSs and SCPs to assist auditing.

 

 

 

Destination Point Code (DPC)

 

The DPC is a 9 digit SS7 address which identifies a node in the signaling
network.

 

 

 

Due Date

 

The Due Date is a date/time stamp on a subscription order that indicates the
approximate date/time of activation. The actual activation of the subscription
order is triggered by the Activation Request from the new SP. The Due Date will
be used to determine when both new and old SPs should have sent their matching
subscription orders, as well as for aging old unprocessed orders from the
system. Subsequent changes to due date will not be required to match and will
not trigger notification to other service providers.

 

 

 

Global Title Translation (GTT)

 

Global Title Translation - performed for feature call processing and LIDB
access. A 10-digit GTT is now required for LNP (instead of the current 6-digit).
This requires that the NPAC maintain:

a)     the DPC and DPC-type (End-office or Gateway) information for the
CLASS feature, and

b)    the DPC information for LIDB Gateway for LIDB access.

 

 

 

NPAC

 

Number Portability Administration Center is operated by a neutral third party,
and performs administration functions for LNP.

 

 

 

NPAC SMS

 

The regional SMS is the HW/SW platform for an Operations Support System that
performs administration functions for the Local Number Portability Service. It
is the master database for ported TNs.

 

 

 

LNP

 

Local Number Portability is the ability to port TNs. There are two types
initially:

•      Service Provider Portability, internetwork

•      Service Provider Portability, intranetwork

 

95

--------------------------------------------------------------------------------


 

Local SMS

 

The SMS used by the Service Provider, that receives LNP data from the NPAC SMS
and distributes it to the SPs network elements (e.g., SCPs). This is a logical
function and may be implemented as a separate system or as part of a network
element.

 

 

 

Longitude & Latitude

 

Coordinates to define geographic location for billing and rating purposes.

 

 

 

LRN

 

Location Routing Number is a 10-digit number used to uniquely identify a switch
that supports porting.

 

 

 

Ported TN

 

A TN ported to a switch that is not the NANP-assigned switch.

 

 

 

Rate Center

 

Geographic locations assigned V & H coordinates between which distances are
determined for billing and rating purposes.

 

 

 

Service Portability

 

The ability to port TNs when changing services, e.g., from POTS to ISDN.

 

 

 

Service Provider

 

A Service Provider that provides telecommunication services. Some examples of
service providers are:

•      Local Service Provider

•      Long Distance Service Provider

•      SCP/SMS Service Provider

•      Directory Services/Operator Service Provider

•      Non-facilities-based Service Provider (e.g., Reseller)

 

 

 

Service Provider Portability

 

The ability to port TNs when changing service among Local Service Providers.

 

 

 

Subscription

 

Information record for a TN.

 

 

 

TN

 

Telephone Number

 

 

 

V&H Coordinates

 

Vertical and Horizontal Coordinates to define geographic location for billing
and rating purposes.

 

 

 

Version

 

Time-sensitive (or status-sensitive) instance of subscription data.

 

96

--------------------------------------------------------------------------------


 

Section 15:  Acronyms and Other Abbreviations

 

AIN

 

Advanced Intelligent Network

 

 

 

AMA

 

Automatic Message Accounting (Billing)

 

 

 

BAF

 

Bellcore AMA Format

 

 

 

CLASS

 

Custom Local Area Signaling System

 

 

 

CNAM

 

Caller ID with name

 

 

 

DPC

 

Destination Point Code

 

 

 

‘GDMO

 

Generalized Definitions of Managed Objects

 

 

 

GTT

 

Global Title Translation

 

 

 

IN

 

Intelligent Network

 

 

 

ISVM

 

Interswitch voice message

 

 

 

LATA

 

Local Access Transport Area

 

 

 

LIDB

 

Line Information Database

 

 

 

LNP

 

Local Number Portability

 

 

 

LRN

 

Location Routing Number

 

 

 

NANP

 

North American Numbering Plan

 

 

 

NECA

 

National Exchange Carrier Association

 

 

 

NPAC

 

Number Portability Administration Center

 

 

 

OCN

 

Operating Company Number

 

 

 

RAO

 

Revenue Accounting Office (Billing)

 

 

 

SOA

 

Service Order Administration

 

 

 

SMS

 

Service Management System

 

 

 

SP

 

Service Provider

 

 

 

SSN

 

Subsystem Number

 

 

 

TN

 

Telephone Number

 

 

 

TT

 

Translation Type

 

97

--------------------------------------------------------------------------------


 

Section 16:  Attachments

 

[Graphics omitted: Charts of seven NYS LNP provisioning process, repair process
and disconnect process flows.]

 

98

--------------------------------------------------------------------------------


 

NEW YORK CARRIER ACQUISITION COMPANY

 

EVALUATION / PROCUREMENT TEAM

 

Greg Pattenaude

NY State Department of Public Service

Three Empire State Plaza

Albany, NY 12223

518-474-8717

Art Backman

Cablevision Lightpath Inc.

111 New South Road

Hicksville, NY 11801

 

 

Steve Addicks

MCI Metro

2250 Lakeside Blvd.

Richardson, Tx. 75082

214-498-5062 / 5022 fax

0002043758@mcimail.com

Tom McGarry

NYNEX

1166 Avenue of the Americas, Rm. 11141

NY, NY 10036

212-395-6371 / 212-819-0623

notes.tmcgarry@nynex.com

 

 

 

Jeff Sambman

Time-Warner Communications

5680 Greenwood Plaza Blvd., Suite 150

Englewood, Co. 80111

303-705-4641 / 303-785-1874

Dwight Hakim

Teleport Communications Group

1 Teleport Drive

Staten Island, NY 10311

718-355-2623 / 4596 fax

hakimbo@tcg.com

Phil Triola

AT&T

32 Avenue of the Americas, Rm 2060

NY, NY 10013

212-387-4732 / 4763 fax

polaurel!ptriola@photon.att.com

 

 

Dave Keech

Rochester Telephone

180 South Clinton Ave.

Rochester, NY 14616

716-777-6932 / 716-325-1355 fax

dkeech@frontiercorp.com

 

 

 

Pamela Kenworthy

MFS Communications

3 Wing Drive, Suite 200

Cedar Knolls, NJ 07927

201-938-7897 / 201-938-7439

kenworthy.pamela@mfsc.com

 

 

Changes per Mark Sugino’s September 19th RFP clarification letter which deleted
Meridian Systems and Bellcore from the procurement evaluation team list

 

99

--------------------------------------------------------------------------------


 

EXHIBIT  B

 

 

NANC NPAC/SMS FUNCTIONAL

REQUIREMENTS SPECIFICATION

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached.
The FRS is available on the internet at
http://www.npac.com/docs/frs1001.doc
A copy is also

available upon request for the cost of copying and handling from
NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

--------------------------------------------------------------------------------


 

[Graphic Omitted:  Lockheed Martin Logo]

 

NPAC SMS Functional Requirements Specification

 

Final Version 1.0

 

 

Prepared for:

The Illinois Commerce Commission SMS Subcommittee

By:

Lockheed Martin IMS and Evolving Systems, Inc.

October 1, 1996

 

--------------------------------------------------------------------------------


 

Copyright ã 1996  Lockheed Martin IMS Corporation All Rights Reserved. Copyright
ã 1996  Evolving Systems, Inc. All Rights Reserved.

 

This Functional Requirements Specification (FRS) contains valuable ideas,
know-how and concepts that are considered proprietary. This information is
contained throughout the FRS and is not easily separable without significantly
reducing the coherence of the FRS as a whole. Therefore, this complete FRS is
considered to be proprietary and is marked accordingly at the bottom of each
page by the words “Proprietary Data”.

 

This FRS includes data that shall not be disclosed outside the Illinois Commerce
Commission SMS Subcommittee and shall not be duplicated, used, or disclosed on
whole or in part for any purpose except for reviewing and approving this
document. However, the proprietary nature of this document could change when a
contract or other legally binding instrument is executed.

 

HP is a registered trademark of Hewlett-Packard Corporation.

 

The symbol and the initials ESI are registered trademarks of Evolving Systems,
Inc. Portions of this product are based on copyrighted materials of Oracle
Software, Inc.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Table of Contents

 

0.

PREFACE

 

 

 

0.1

Document Structure

 

 

 

 

0.2

Abbreviations and Notations

 

 

 

 

0.3

Document Language

 

 

 

 

0.4

Document Version History

 

 

 

1.

INTRODUCTION

 

 

 

1.1

NPAC SMS Platform Overview

 

 

 

1.2

NPAC SMS Functional Overview

 

1.2.1

Provisioning Service Functionality

 

1.2.2

Disconnect Service Functionality

 

1.2.3

Repair Service Functionality

 

1.2.4

Conflict Resolution Functionality

 

1.2.5

Disaster Recovery and Backup Functionality

 

1.2.6

Order Cancellation Functionality

 

1.2.7

Audit Request Functionality

 

1.2.8

Report Request Functionality

 

1.2.9

Data Management Functionality

 

1.2.9.1

NPAC Network Data

 

1.2.9.2

Service Provider Data

 

1.2.9.3

Subscription Version Data

 

 

 

1.3

Background

 

 

 

 

1.4

Objective

 

 

 

 

1.5

Assumptions

 

 

 

 

1.6

Constraints

 

 

 

 

1.7

Related Publications

 

 

 

2.

BUSINESS PROCESS FLOWS

 

 

 

2.1

Provision Service Process

 

2.1.1

Service provider-to-service provider activities

 

2.1.2

Subscription version creation process

 

2.1.3

Service providers perform physical changes

 

 

Lockheed Martin IMS Corporation

 

 

 

Final Version 1.0 NPAC SMS FRS

Proprietary Data

 

 

 

October 1, 1996

 

i

--------------------------------------------------------------------------------


 

2.1.4

NPAC SMS “activate and data download” process

 

2.1.5

Service providers perform network updates

 

 

 

2.2

Disconnect Process

 

2.2.1

Customer notification, Service Provider initial disconnect service order
activities

 

2.2.2

NPAC waits for effective release date

 

2.2.3

NPAC performs broadcast download of disconnect data

 

 

 

2.3

Repair Service Process

 

 

 

 

2.4

Conflict and Conflict Resolution Process

 

2.4.1

Subscription version in conflict

 

2.4.2

New Service Provider coordinates conflict resolution activities

 

2.4.3

New Service Provider notification of conflict resolution

 

2.4.4

Missing conflict resolution concurrence notification

 

2.4.5

Subscription version cancellation

 

2.4.6

Conflict resolved

 

 

 

2.5

Disaster Recovery and Backup Process

 

2.5.1

NPAC personnel determine downtime requirement

 

2.5.2

NPAC notifies Service Providers of switch to backup NPAC and start of cutover
quiet period

 

2.5.3

Service providers connect to backup NPAC

 

2.5.4

Backup NPAC notifies Service Providers of application availability and end of
cutover quiet period

 

2.5.5

Service providers conduct business using backup NPAC

 

2.5.6

Backup NPAC notifies Service Providers of switch to primary NPAC and start of
cutover quiet period

 

2.5.7

Service providers reconnect to primary NPAC

 

2.5.8

Primary NPAC notifies Service Providers of availability and end of cutover quiet
period

 

 

 

2.6

Service Order Cancellation Process

 

2.6.1

Service provider issues service order cancellation

 

2.6.2

NPAC requests missing acknowledgment from Service Provider

 

2.6.3

NPAC cancels the Subscription Version and notifies both Service Providers

 

 

 

2.7

Audit Request Process

 

2.7.1

Service provider requests audit

 

2.7.2

NPAC SMS issues queries to appropriate Service Providers

 

2.7.3

NPAC SMS compares Subscription Version data

 

2.7.4

NPAC SMS updates appropriate Local SMS databases

 

 

 

2.8

Report Request Process

 

2.8.1

Service provider requests report

 

2.8.2

NPAC SMS generates report

 

2.8.3

Report delivered via on-line GUI, Email, electronic file, fax, printer

 

 

 

2.9

Data Administration Requests

 

2.9.1

Service provider requests administration of data by NPAC personnel

 

2.9.2

NPAC SMS personnel confirms user’s privileges

 

2.9.3

NPAC SMS personnel inputs user’s request

 

2.9.4

NPAC SMS performs user’s request

 

2.9.5

NPAC SMS personnel logs request denial if user’s privileges are not validated

 

 

 

3.

NPAC DATA ADMINISTRATION

 

 

ii

--------------------------------------------------------------------------------


 

3.1

Overview

 

3.1.1

Data Type Legend

 

3.1.2

NPAC Customer Data

 

3.1.3

Subscription Version Data

 

3.1.4

Network Data

 

 

 

3.2

NPAC Personnel Functionality

 

 

 

 

3.3

System Functionality

 

 

 

 

3.4

Requirements Defined in the Proposal

 

 

 

 

3.5

Requirements Defined in Post-Award Activities

 

 

 

4.

SERVICE PROVIDER DATA ADMINISTRATION

 

 

 

4.1

Service Provider Data Administration and Management

 

4.1.1

User Functionality

 

4.1.2

System Functionality

 

4.1.2.1

Service Provider Data Creation

 

4.1.2.2

Service Provider Data Modification

 

4.1.2.3

Delete Service Provider Data

 

4.1.3

Service Provider Queries

 

4.1.3.1

User Functionality

 

4.1.3.2

System Functionality

 

 

 

4.2

Requirements Defined in the Proposal

 

 

 

 

4.3

Requirements Defined in Post-Award Activities

 

 

 

5.

SUBSCRIPTION MANAGEMENT

 

 

 

5.1

Subscription Version Management

 

5.1.1

Subscription Version Management

 

5.1.1.1

Version Status

 

5.1.2

Subscription Administration Requirements

 

5.1.2.1

User Functionality

 

5.1.2.2

System Functionality

 

5.1.3

Subscription Queries

 

5.1.3.1

User Functionality

 

5.1.3.2

System Functionality

 

 

 

 

6.

NPAC SMS INTERFACES

 

 

 

 

6.1

SOA to NPAC SMS Interface

 

6.1.1

Request Administration

 

6.1.2

Subscription Administration

 

6.1.3

Audit Requests

 

6.1.4

Notifications

 

 

 

6.2

NPAC SMS to Local SMS Interface

 

6.2.1

Transaction Administration

 

 

iii

--------------------------------------------------------------------------------


 

6.2.2

Network Subscription Administration

 

 

 

6.3

Interface Transactions

 

 

 

6.4

Interface and Protocol Requirements

 

6.4.1

Protocol Requirements

 

6.4.2

Interface Performance Requirements

 

6.4.3

Interface Performance Requirements

 

 

 

6.5

Requirements Defined in the Proposal

 

6.5.1

NPAC Operations GUI

 

 

 

6.6

Network Requirements

 

6.6.1

NPAC SMS WAN Topology Requirements

 

6.6.1.1

The NPAC Site LAN

 

6.6.2

NPAC SMS WAN Hardware Requirements

 

6.6.2.1

Enterprise Switching Hubs

 

6.6.2.2

Local Access Servers

 

 

 

7.

SECURITY

 

 

 

 

7.1

Identification

 

 

 

7.2

Authentication

 

7.2.1

Password Requirements

 

 

 

7.3

Access Control

 

7.3.1

System Access

 

7.3.2

Resource Access

 

 

 

7.4

Data and System Integrity

 

 

 

 

7.5

Audit

 

7.5.1

Audit Log Generation

 

7.5.2

Reporting and Intrusion Detection

 

 

 

7.6

Continuity of Service

 

 

 

 

7.7

Software Vendor

 

 

 

 

7.8

OSI Security Environment

 

7.8.1

Threats

 

7.8.2

Security Services

 

7.8.3

Security Mechanisms

 

7.8.3.1

Encryption

 

7.8.3.2

Authentication

 

7.8.3.3

Data Origin Authentication

 

7.8.3.4

Integrity and Non-repudiation

 

7.8.3.5

Access Control

 

7.8.3.6

Audit Trail

 

7.8.3.7

Key Exchange

 

 

iv

--------------------------------------------------------------------------------


 

8.

AUDIT ADMINISTRATION

 

 

 

8.1

Service Provider User Functionality

 

 

 

 

8.2

NPAC User Functionality

 

 

 

 

8.3

System Functionality

 

 

 

 

8.4

Audit Report Management

 

 

 

 

8.5

Requirements in the Proposal

 

 

 

 

8.6

Database Integrity Sampling

 

 

 

9.

REPORTS

 

 

 

9.1

Overview

 

 

 

 

9.2

User Functionality

 

 

 

 

9.3

System Functionality

 

 

 

10.

PERFORMANCE AND RELIABILITY

 

 

 

10.1

Availability and Reliability

 

 

 

 

10.2

Capacity and Performance

 

 

 

 

10.3

Requirements in RFP Not Given a Unique ID

 

 

 

11.

BILLING

 

 

 

11.1

User Functionality

 

 

 

 

11.2

System Functionality

 

 

 

 

11.3

Requirements Defined in the Proposal

 

 

 

 

Appendix A. Business Process Flows

 

 

 

Appendix B. Glossary

 

 

 

Appendix C. System Tunables

 

 

v

--------------------------------------------------------------------------------


 

List of Figures

 

List of Figures

 

Figure 3-1 Entity Relationship Model

 

 

 

Figure 5-1  Version Status

 

 

vi

--------------------------------------------------------------------------------


 

List of Tables

 

List of Tables

 

Table 0-1

 

Table 0-2

 

Table 3-1

 

Table 3-1

 

Table 3-2

 

Table 3-3

 

Table 3-4

 

Table 3-5

 

Table 3-6

 

Table 6-1

 

Table 11-1 Subscription Tunables

 

Table 11-2 Communications Tunables

 

Table 11-3 Audit Tunables

 

Table 11-4 Logs Tunables

 

Table 11-5 Keys Tunables

 

 

vii

--------------------------------------------------------------------------------



PREFACE

 


0.   PREFACE

 

This section describes the organization and typographical conventions used
within the document.

 


0.1   DOCUMENT STRUCTURE

 

This document is organized into sections as defined below:

 

Preface

 

This section describes the document structure, conventions, and references used
to develop this document.

 

 

 

Section 1

 

Introduction - This section introduces the project and describes its scope and
objectives, constraints, associated assumptions, and related references.

 

 

 

Section 2

 

Business Process Flows - This section provides the high level processing flows
for the NPAC SMS.

 

 

 

Section 3

 

NPAC Data Administration - This section provides the high level functional
requirements related to the NPAC SMS data relationships.

 

 

 

Section 4

 

Service Provider Data Administration - This section contains the functional
requirements for managing service provider information on the NPAC SMS.

 

 

 

Section 5

 

Subscription Administration - This section contains the functional requirements
associated with managing service provider subscriptions for ported numbers on
the NPAC SMS.

 

 

 

Section 6

 

NPAC SMS Interfaces - This section contains the functional requirements
associated with the NPAC SMS external interfaces.

 

 

 

Section 7

 

Security - This section contains the functional requirements for the NPAC SMS
system security.

 

1

--------------------------------------------------------------------------------


 

Section 8

 

Audit Administration - This section contains the functional requirements for
NPAC SMS audit administration.

 

 

 

Section 9

 

Reports - This section contains the functional requirements for NPAC SMS
reporting capabilities.

 

 

 

Section 10

 

Performance and Reliability - This section contains the functional requirements
for NPAC SMS system performance and reliability.

 

 

 

Section 11

 

Billing - This section contains the functional requirements for NPAC SMS usage
recording for usage billing.

 

 

 

Appendix A

 

This section contains the flow diagrams depicting the NPAC SMS process flows.

 

 

 

Appendix B

 

Glossary - This section provides a description of all acronyms and terms used in
this document.

 

 

 

Appendix C

 

System Tunables - This section provides a list of all system tunables and their
default values.


 


0.2   ABBREVIATIONS AND NOTATIONS

 

To uniquely identify requirements, this document follows a naming convention
where the first character is always a letter denoting whether the item is an
assumption (A), a constraint (C) or a requirement (R).

 

In order to identify all NPAC SMS functional requirements this document
incorporates information from three sources: the Illinois NPAC SMS RFP, Lockheed
Martin’s response to the RFP and requirements definition activities performed
with the Illinois Number Portability SMS Subcommittee.

 

If the second character is the letter “N”, the item is a requirement, assumption
or a constraint that was stated in the narrative portion of the RFP and not
assigned a number.  The number following this character identifies the item’s
section in the RFP/requirements document.

 

If the second character is the letter “P”, the item is a requirement, assumption
or a constraint that was stated in the Lockheed Martin Proposal and not in the
RFP.

 

2

--------------------------------------------------------------------------------


 

These items represent clarifications or enhancements to the RFP.  The number
following this character identifies the item’s section in the RFP/requirements
document.

 

If the second character is the letter “R”, the item is a requirement, assumption
or a constraint that was identified during requirements analysis and
verification activities subsequent to the release of the Lockheed Martin
Proposal.  These items represent clarifications or enhancements to the RFP.  The
number following this character identifies the item’s section in the
RFP/requirements document.

 

The following labels are used to identify assumptions, constraints, and
requirements within the document.  Each label begins with the letter A, C, or R
followed either by a number or letter illustrated below:

 

A-<nnn>

 

Is a label for each assumption in the document. Assumptions are conditions that
are expected to be true during the design and implementation phases of the
project. This is an assumption that was a numbered assumption in the RFP.

 

 

 

AN-<nnn>

 

This is an assumption that was contained in the narrative text in the RFP.

 

 

 

AP-<nnn>

 

This is an assumption that was contained in the proposal response.

 

 

 

AR-<nnn>

 

This is an assumption that was identified as a new assumption for the system,
during post-award meetings with the Illinois LCC.

 

 

 

C-<nnn>

 

Is a label for each constraint within the document. Constraints are conditions
that restrict the design and implementation scope of the project. This is a
constraint that was a numbered constraint in the RFP.

 

 

 

CN-<nnn>

 

This is a constraint that was contained in the narrative text in the RFP.

 

 

 

CP-<nnn>

 

This is a constraint that was contained in the proposal response.

 

 

 

CR-<nnn>

 

This is a constraint that was identified as a new constraint for the system,
during post-award meetings with the Illinois LCC.

 

3

--------------------------------------------------------------------------------


 

R-<nnn>

 

Is a label for each requirement in the document. Requirements define the
functionality expected of the design and implementation. This is a requirement
that was a numbered requirement in the RFP.

 

 

 

RN-<nnn>

 

This is a requirement that was contained in the narrative text in the RFP.

 

 

 

RP-<nnn>

 

This is a requirement that was contained in the proposal response.

 

 

 

RR-<nnn>

 

This is a requirement that was identified as a new requirement for the system,
during post-award meetings with the Illinois LCC.

 

Table 0-1

 


0.3   DOCUMENT LANGUAGE

 

Specific language is used in the document to denote whether a statement is
informative or required.  The following words have these connotations when used
to describe actions or items:

 

shall

 

The use of the term “shall” in this document is intended to precede a required
statement. Compliance with “shall” must be demonstrated during design review and
system acceptance testing.

 

 

 

is, will, should

 

Use of the terms “is,” “will,” or “should” in this document is intended to
identify guidance or preference. Statements annotated in this manner are to be
treated as informative or preference, but not required. Statements following the
words “is,” “will,” or “should” are not a mandatory deliverable for the final
system.

 

Table 0-2

 


0.4   DOCUMENT VERSION HISTORY

 

Draft version 0.6 created on 7/11/96.

 

Draft version 0.7 dated 8/9/96 contains the following changes:

 

•                  In Section 5, requirements beginning with the prefix “RR”
were renumbered.

 

4

--------------------------------------------------------------------------------


 

•                  Section 12, Number Portability Administration Center, has
been added.

 

•                  Appendix B, Glossary, has been added.

 

•                  Sections 1 through 11 contain changes that were made as a
result of the NPAC SMS industry meetings on August 1 and 2, 1996.

 

Draft version 0.8 dated 8/28/96 contains the following changes:

 

Global:

 

•                  Changed “NPAC Interoperable Interface” to “SOA to NPAC SMS
Interface and NPAC SMS to Local SMS Interface.”

 

•                  Changed “mechanized SOA interface” to “SOA to NPAC SMS
Interface.”

 

•                  Changed “subscription version” to “Subscription Version.”

 

•                  Changed “service provider” to “Service Provider.”

 

Section 1:

 

•                  Clarified third sentence and added word in Section 1.2.1.

 

•                  Minor typographical changes throughout.

 

•                  Updated Section 1.7, Related Publications.

 

Section 2:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Standardized point size of 3rd level headings throughout
section.

 

•                  Made organization of flows consistent throughout section, and
consistent with diagrams in Appendix A.

 

•                  Minor typographical changes throughout.

 

Section 3:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Minor typographical changes throughout.

 

•                  Replaced “Service Provider” with “NPAC Customer” in
applicable models.

 

5

--------------------------------------------------------------------------------


 

•                  Added “Modify Request Timestamp,” “Modify Broadcast
Timestamp,” and “Modify Broadcast Complete Timestamp” to Subscription Version
Data Model.

 

Section 4:

 

•                  Clarified wording in R4-2.

 

•                  Divided requirement R4-8 into required and optional data
elements, and added items per updates to Section 3.

 

•                  Marked requirements R4-18.1, R4-18.2, and R4-18.3 for
deletion.

 

•                  Added “up to a tunable number of Subscription Versions” to
requirement R4-30.1.

 

•                  Clarified wording of requirements in sections 4.2 and 4.3.

 

•                  Minor typographical changes throughout.

 

Section 5:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Differentiated between Inter-Service Provider or “porting to
original” ports and Intra-Service Provider ports in sections 5.1.2.2.1,
5.1.2.2.3, 5.1.2.2.4, 5.1.2.2.5, and 5.1.2.2.6.

 

•                  Replaced cross-references to other requirements with
appropriate verbage.

 

•                  Added Section 5.1.2.2.7, Subscription Version Resend.

 

•                  Minor typographical changes throughout.

 

Section 6:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Minor typographical changes throughout.

 

Section 7:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

6

--------------------------------------------------------------------------------


 

•                  Replaced “Interoperable Interface” with “SOA to NPAC SMS
interface and NPAC SMS to Local SMS interface.”

 

•                  Minor typographical changes throughout.

 

Section 8:

 

•                  No Changes.

 

Section 9:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Re-labelled “RN” requirements “RP.”

 

•                  Minor typographical changes throughout.

 

Section 10:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Renumbered Assumptions beginning with 10-1.

 

•                  Renumbered “RN” requirements beginning with 10-1.

 

•                  Minor typographical changes throughout.

 

Section 11:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

•                  Minor typographical changes throughout.

 

Section 12:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

Appendix A:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

7

--------------------------------------------------------------------------------


 

Appendix B:

 

•                  Changes/additions/deletions per face-to-face meeting August
19-21, Denver, Colorado.

 

Draft version 1.0 dated 9/17/96 was modified per the face-to-face meeting held
September 9-11 at Ameritech facilities, Chicago, IL.

 

Final version 1.0 dated 10/1/96 was modified per the face-to-face meeting held
September 18-20 at Ameritech facilities, Chicago, IL.

 

8

--------------------------------------------------------------------------------



 

Introduction

 


1.   INTRODUCTION

 

This document defines the functional requirements of the Number Portability
Administration Center Service Management System (NPAC SMS) enabling Service
Provider Portability in Illinois LATA 358.

 

This introduction gives readers a brief overview of NPAC SMS functionality. It
is intended to prepare you for the detailed sections that follow.  If you need
more information on any particular area, please consult the applicable detailed
sections in the remainder of this document or the NPAC SMS Interoperable
Interface Specification.

 

This introduction is also meant to convey the basic course of events that give
the best understanding of the system. Alternate courses of events (variants of
the basic course or error paths) are described in the detailed sections later in
this document and in the NPAC SMS Interoperable Interface Specification.


 


1.1   NPAC SMS PLATFORM OVERVIEW

 

The Number Portability Administration Center Service Management System (NPAC
SMS) is a hardware and software platform which contains the database of
information required to effect the porting of telephone numbers.  In general,
the NPAC SMS receives customer information from both the old and new Service
Providers (including the new Location Routing Number), validates the information
received, and downloads the new routing information when an “activate” message
is received indicating that the customer has been physically connected to the
new Service Provider’s network.  The NPAC SMS also contains a record of all
ported numbers and a history file of all transactions relating to the porting of
a number.  The NPAC SMS shall also provide audit functionality and the ability
to transmit LNP routing information to Service Providers to maintain
synchronization of Service Provider’s network elements that support LNP.

 

1

--------------------------------------------------------------------------------


 


1.2   NPAC SMS FUNCTIONAL OVERVIEW

 


1.2.1   PROVISIONING SERVICE FUNCTIONALITY

 

The new Service Provider will obtain authorization to port the customer and
notify the old Service Provider according to processes internal to the Service
Providers.  Both the old and new Service Providers will send a notification to
the NPAC SMS from their Service Order Administration Systems (SOA).  When the
NPAC SMS receives the notification(s), it will perform certain validation
checks, and attempt to match the notification received from the new Service
Provider with a concurring notification from the old Service Provider. If both
Service Providers did not send notifications, the SMS will enter into a
coordination process described in the next paragraph.  Assuming the
notifications are valid, the two Service Providers will complete any physical
changes required.  At the time the new Service Provider is ready to provide
service, it will send an activation notice to the NPAC SMS.  The NPAC SMS will
broadcast the update out in real time to each local SMS.  Upon receiving the
update from the NPAC SMS, all Service Providers will update their networks.  The
NPAC SMS will record any transmission failures and take the appropriate action.

 

In the case where either the old or new Service Providers did not send a
notification to the NPAC SMS, the NPAC SMS will notify the Service Provider from
which it did not receive a notification that it is expecting a notification. If
it then receives the missing notification and the notifications indicate
agreement among the Service Providers, the process proceeds as normal. If it
still does not receive a notification and if it is the old Service Provider that
failed to respond, the NPAC SMS will log the failure to respond and place the
subscription in the “Conflict” state. If it was the new Service Provider that
failed to respond, the NPAC will log the failure to respond, cancel the
notification, and notify both Service Providers of the cancellation. If there is
disagreement among the Service Providers as to who will be providing service for
the telephone number, the conflict resolution procedures will be implemented
(see Section 1.2.4). Processes for obtaining authorization from the customer to
port a number are defined by the Service Providers. The NPAC is not involved in
obtaining or verifying customer approval to port a TN.


 


1.2.2   DISCONNECT SERVICE FUNCTIONALITY

 

When a ported number is being disconnected, the customer and Service Provider
will agree on a date. The current Service Provider will send an update
indicating

 

2

--------------------------------------------------------------------------------


 

the disconnect to the NPAC SMS. The NPAC SMS will broadcast the update to all
Service Providers based on the disconnect effective date and remove the
telephone number from its database of ported numbers. Upon receiving the update,
all Service Providers will remove the telephone number from their LNP databases.
The NPAC SMS will log the update in history. Calls to the telephone number will
be routed as a non-ported number.


 


1.2.3   REPAIR SERVICE FUNCTIONALITY

 

A problem will be detected either by a Service Provider or by a customer
contacting a Service Provider.

 

There will be audit capabilities in the NPAC SMS to aid in isolating problems.
If an inaccuracy is found, the NPAC SMS will supply the correct data to any
local SMS requesting updates.


 


1.2.4   CONFLICT RESOLUTION FUNCTIONALITY

 

If Service Providers disagree on who will serve a particular line number, the
NPAC SMS will place the request in the “conflict” state and notify both Service
Providers. The Service Providers will determine who will serve the customer via
internal processes. When a resolution is reached, the NPAC will be notified and
will remove the request from the “conflict” state or cancel it.


 


1.2.5   DISASTER RECOVERY AND BACKUP FUNCTIONALITY

 

If there is unplanned downtime, the NPAC will assess how long the primary
machine will be down.  The NPAC will notify all of the Service Providers of the
situation and planned action by electronic notification and telephone calls to
the Service Providers’ contact numbers.  The Service Providers will attempt to
switch to the backup NPAC.


 


1.2.6   ORDER CANCELLATION FUNCTIONALITY

 

From the time the old or new Service Provider sends a create Subscription
Version request to the time the new Service Provider receives the request, a
Service Provider may send a message to the NPAC SMS to cancel the Subscription
Version. If both Service Providers agree with the cancellation, the NPAC SMS
will set the Subscription Version to canceled and notify both Service Providers
that the Subscription Version has been canceled.

 

3

--------------------------------------------------------------------------------


 


1.2.7   AUDIT REQUEST FUNCTIONALITY

 

An audit function will be necessary for troubleshooting customer problems and
also as a maintenance process to ensure Subscription Version data integrity
across the entire LNP network. Audits will be concerned with the process of
comparing the NPAC SMS view of the LNP network’s Subscription Version data with
one or more of the Service Provider’s views of its network.  In the case of “on
demand” audits, audits may be initiated by any Service Provider who has reason
to believe a problem may exist in another Service Provider’s network.  These
audits are executed via queries to the appropriate Service Provider’s network,
and corrected via downloads to those same networks.

 

In addition, Local Service Providers will be responsible for comparing database
extracts of Subscription data written to an FTP site by the NPAC SMS with their
own versions of the same Subscription data.

 

In a third scenario, the NPAC SMS will select a random sample of active
Subscription Versions from its own database, then compare those samples to the
representation of that same data in the various Local SMS databases.  All three
of the methods outlined above are designed to help ensure data integrity across
the LNP network.


 


1.2.8   REPORT REQUEST FUNCTIONALITY

 

The NPAC SMS supports report generation for pre-defined and ad-hoc reports.  The
report generation function creates output report files according to specified
format definitions, and distributes reports to output devices as requested.  The
report distribution service supports distribution to electronic files
local/remote printers, e-mail and FAX machines.


 


1.2.9   DATA MANAGEMENT FUNCTIONALITY

 

The NPAC SMS will support functionality to manage network, Service Provider, and
Subscription Version data.

 


1.2.9.1   NPAC NETWORK DATA

 

The NPAC SMS contains data which defines the configuration of the LNP service
and network.  This includes such data as: participating Service Providers,
NPA-NXXs that are portable, and LRNs associated with each Service Provider.

 

4

--------------------------------------------------------------------------------


 

1.2.9.2   SERVICE PROVIDER DATA

 

The Service Provider data indicates who the LNP Service Providers are and
includes location, contact name, security, routing, and network interface
information.

 

1.2.9.3   SUBSCRIPTION VERSION DATA

 

The subscription data indicates how local number portability should operate to
meet subscribers’ needs.


 

1.3   BACKGROUND

 

An industry task force was formed in Illinois in April 1995, pursuant to the
Illinois Commerce Commission (ICC) Order on Customers First Plan (Docket 94-0096
dated April 7, 1995), to develop a permanent number portability solution for
Illinois.  During the year, this task force has made significant progress in
defining and resolving the issues related to implementing number portability.


 

1.4   OBJECTIVE

 

The target date for LRN implementation is second quarter 1997.

 

The objective of this document is to uniquely identify the baseline end-user,
functional requirements that define the LNP SMS supporting number portability in
LATA 358.

 

1.5   ASSUMPTIONS

 

A1-1 The Service Providers will be billed in proportion to their usage of the
services provided by the NPAC SMS.

 

A1-2 The resource accounting measurements will not cause degradation in the
performance of the basic functions of the NPAC SMS.

 

AR4-1.1 All NPAC Customers will obtain a unique Service Provider ID from a
proper source.

 

5

--------------------------------------------------------------------------------


 

AR6-1 Range Activations.

 

A range activate will contain an average of 20 TNs.

 

AR6-2 Percent of Range Activations.

 

20% of all downloads as specified in R6-28.1, R6-28.2, R6-29.1 and R6-29.2 will
be processed via range activations.

 

AR10-1 Scheduled Downtime

 

NPAC initiated downtime as defined in R10-5 does not include downtime needed for
software release updates initiated by or collectively agreed to by the Service
Providers.

 

A10-1 Initial Turn-up Number of Service Providers

 

On initial turn-up, there will be 10 Service Providers each having one SOA to
NPAC SMS interface and one NPAC SMS to Local SMS interface.

 

A10-2 Unknown Number of Updates

 

The number of updates due to mass changes, the number of audit requests and the
number of report requests is not known at this time.

 

A10-3 Churn of Accumulated Records

 

It is assumed that there will be thirty percent churn of accumulated records.

 

A11-2 Accounting Measurements Will Not Degrade the Basic System Performance

 

The resource accounting measurements will not cause degradation in the
performance of the basic functions of the NPAC.


 

1.6   CONSTRAINTS

 

The following constraints shall be adhered to during the development of the
software associated with the requirements within this document.

 

6

--------------------------------------------------------------------------------


 

C1-1 The NPAC SMS is not involved in real time call processing.

 

C1-2 The NPAC SMS is not involved in facilitating or tracking Service
Provider-to-Service Provider activities.

 

CN1-1 Initially, only wireline Service Provider portability within Illinois LATA
358 will be implemented.

 

CN2-1.1.1 Interactions between Service Providers are beyond the scope of the
NPAC SMS.

 

Processes for obtaining authorization from the customer to port a number are
defined by the Service Providers.  The NPAC is not involved in obtaining or
verifying customer authorization.  Details of steps in those processes do not
involve the NPAC or NPAC SMS, and are beyond the scope of the NPAC SMS
functionality.

 

CN2-1.3.1.   Service provider network change activities are beyond the scope of
the NPAC SMS.

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as physical changes performed in the Service Provider’s networks, are beyond the
scope of the NPAC SMS functionality.

 

CN2-1.4.1 Service provider’s internal activities are beyond the scope of this
document.

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as physical changes performed in the Service Provider’s networks are beyond the
scope of this document.

 

CN2.1.5-1.   Service Provider’s Network Change Validation Activities Are Beyond
The Scope Of The NPAC SMS.

 

Network testing performed by the Service Providers, such as testing of call
processing and testing of Service Provider network elements, is beyond the scope
of the NPAC SMS.

 

7

--------------------------------------------------------------------------------


 

CN2-1.6.1 Service provider’s internal activities are beyond the scope of this
document.

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as updates to data performed in the Service Providers network elements are
beyond the scope of this document.

 

CN2-2.3.1 Service provider’s internal activities are beyond the scope of this
document.

 

Deleted

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as updates to data performed in the Service Provider’s network elements are
beyond the scope of this document.

 

CN2-3.1.1 Service provider’s internal activities are beyond the scope of this
document.

 

Deleted

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as updates to data performed in the Service Provider’s network elements are
beyond the scope of this document.

 

CN2-3.3.1   Service provider’s repair activities are beyond the scope of the
NPAC SMS.

 

Details of steps in the repair processes that do not involve the NPAC or NPAC
SMS, such as the customer’s notification of problems, the Service Provider’s
analysis/troubleshooting activities and the Service Provider’s repair activities
are beyond the scope of the NPAC SMS functionality.

 

CN2-4.1.1 Service provider’s internal activities are beyond the scope of this
document.

 

Deleted

 

Details of steps in the processes that do not involve the NPAC are beyond the
scope of this document.

 

CN2.4.2-1.   Service provider’s conflict resolution activities are beyond the
scope of the SMS NPAC.

 

8

--------------------------------------------------------------------------------


 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as conflict resolution escalation and arbitration activities are beyond the
scope of this document.

 

CN2-6.1.1 Interactions between Service Providers are beyond the scope of this
document.

 

Processes for obtaining authorization from the customer to port a number are
defined by the Service Providers.  The NPAC is not involved in obtaining or
verifying customer authorization.  Details of steps in those processes do not
involve the NPAC or NPAC SMS, and are beyond the scope of this document.

 


1.7   RELATED PUBLICATIONS

 

NPAC SMS Interoperable Interface Specification, Version 1.0 Final, October 1,
1996.

 

9

--------------------------------------------------------------------------------



 

NPAC Data Administration

 

2.   Business Process Flows

 

The following process flows indicate how the NPAC SMS is used by the Service
Providers in business processes associated with number portability.  Specific
requirements generated by the process flows are included in the appropriate
sections later in the document.

 

The process flows supported by the NPAC SMS are:

 

•                  Service Provisioning

 

•                  Service Disconnection

 

•                  Service Repair

 

•                  Conflict and Conflict Resolution

 

•                  Disaster Recovery and Backup

 

•                  Service Order Cancellation

 

•                  Audit Requests

 

•                  Report Requests

 

•                  Data Administration Requests


 


2.1   PROVISION SERVICE PROCESS

 

This process flow defines the provisioning flow in which a customer ports a
telephone number to a new Service Provider.  The service provisioning flow
activities are shown in Flow 2.1, Appendix A page 3.


 


2.1.1   SERVICE PROVIDER-TO-SERVICE PROVIDER ACTIVITIES

 

The new Service Provider must obtain authorization to port the customer.  The
new Service Provider will notify the old Service Provider according to processes
internal to the Service Providers.

 

CN2-1.1.1 Interactions between Service Providers are beyond the scope of the
NPAC SMS.

 

1

--------------------------------------------------------------------------------


 

Processes for obtaining authorization from the customer to port a number are
defined by the Service Providers.  The NPAC is not involved in obtaining or
verifying customer authorization.  Details of steps in those processes do not
involve the NPAC or NPAC SMS, and are beyond the scope of the NPAC SMS
functionality.


 


2.1.2   SUBSCRIPTION VERSION CREATION PROCESS.

 

The Subscription Version creation flow activities are shown in Flow 2.1.2,
Appendix A page 4.

 

2.1.2.1  Create Subscription Version.

 

When a number is ported, both the old and new Service Providers must send a
notification to the NPAC SMS.  The NPAC validates the data for each notification
and attempts to match the notification with a concurring notification from the
other Service Provider.  If a notification is missing from either provider after
a tunable time period, the NPAC sends a request for the missing notification. 
If the data provided with the notification is valid, the NPAC SMS creates a
pending Subscription Version and awaits the concurring notification.  If the
data is invalid, the NPAC SMS reports a specific error to the sender of the data
and discards the request.

 

2.1.2.2  Request missing/late notification

 

If concurring notification or explicit non-concurrence from the old Service
Provider is not received, the process flows to 2.4 (Conflict).  If concurring
notification or explicit non-concurrence from the new Service Provider is not
received, the process flows to 2.6 (Cancel).


 


2.1.3   SERVICE PROVIDERS PERFORM PHYSICAL CHANGES.

 

The two Service Providers involved in the number port will coordinate and
perform the physical changes to their respective networks.

 

CN2-1.3.1. Service provider network change activities are beyond the scope of
the NPAC SMS.

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as physical changes performed in the Service Provider’s networks, are beyond the
scope of the NPAC SMS functionality.

 

2

--------------------------------------------------------------------------------


 


2.1.4   NPAC SMS “ACTIVATE AND DATA DOWNLOAD” PROCESS.

 

The NPAC network data broadcast download flow is shown in Flow 2.1.4, Appendix A
page 5.

 

2.1.4.1   New Service Provider sends activation to NPAC SMS.

 

The new Service Provider sends an activate notification to the NPAC SMS.

 

2.1.4.2   NPAC SMS broadcasts network data to all Service Providers

 

Upon receipt of the activation notification, the NPAC SMS broadcasts the network
update data in real time to all Service Providers’ Local SMSs.

 

2.1.4.3   Failure - notify NPAC

 

If the NPAC SMS does not receive positive acknowledgment of the broadcast, the
NPAC SMS will rebroadcast the network data download to the Service Providers
that did not acknowledge the original broadcast.  The NPAC SMS will perform the
rebroadcast a tunable number of times within a tunable time frame.

 

2.1.4.4   Initiate repair procedures

 

If the tunable rebroadcast parameters have been exceeded, the NPAC staff will
initiate repair processes with the appropriate Service Providers. The NPAC SMS
will send a list of failed Service Providers to the old and new Service
Providers.


 


2.1.5   SERVICE PROVIDERS PERFORM NETWORK UPDATES.

 

Upon receiving the network data download broadcast from the NPAC SMS, all
Service Providers’ local SMSs will confirm the receipt of the download
broadcast, and update their network elements. The Service Providers may also
test their network changes.

 

CN2-1.5-1. Service Provider’s Network Change Validation Activities Are Beyond
The Scope Of The NPAC SMS.

 

Network testing performed by the Service Providers, such as testing of call
processing and testing of Service Provider network elements, is beyond the scope
of the NPAC SMS.

 

3

--------------------------------------------------------------------------------


 


2.2   DISCONNECT PROCESS

 

This process flow defines the activities associated with the discontinuance of
service for a ported number.  The NPAC Disconnect Service flow is shown in Flow
2.2, Appendix A page 6.


 


2.2.1   CUSTOMER NOTIFICATION, SERVICE PROVIDER INITIAL DISCONNECT SERVICE ORDER
ACTIVITIES.

 

When a ported number is being disconnected, the customer and Service Provider
will agree on a date.  The Service Provider will send a notification to the NPAC
SMS indicating the date of the physical disconnect of the number and also the
date that the disconnect information is to be broadcast to all Local SMSs (the
‘effective release date’).


 


2.2.2   NPAC WAITS FOR EFFECTIVE RELEASE DATE.

 

The NPAC SMS will send delete actions containing the disconnect information
based on the effective release date specified by the Service Provider.  If no
effective release date is specified on the disconnect request, the NPAC SMS
processes the request immediately.


 


2.2.3   NPAC PERFORMS BROADCAST DOWNLOAD OF DISCONNECT DATA.

 

The NPAC SMS will broadcast the disconnect information to all Service Providers.
If the broadcast is not acknowledged, the disconnect information will be resent
a tunable number of times within a tunable time frame. If the tunable parameters
for the collection of responses have been exceeded, the NPAC staff will initiate
repair processes with the appropriate Service Providers (Flow 2.3), and send a
list of failed Service Providers to the current Service Provider.


 


2.3   REPAIR SERVICE PROCESS

 

This process flow defines the activities performed when a problem is detected
either by the NPAC SMS, a Service Provider, or by a customer who contacts a
Service Provider.  The repair service flow is shown in Flow 2.3, Appendix A page
7.

 

4

--------------------------------------------------------------------------------


 

2.3.1-A   Service provider receives problem notification from customer.

 

2.3.1-B   Service provider receives problem notification from another Service
Provider.

 

2.3.1-C   Service provider receives problem notification from NPAC SMS.

 

2.3.2   Service provider analyzes the problem.

 

2.3.3   Service provider performs repairs.

 

There will be audit capabilities in the NPAC SMS to aid in isolating problems.

 

CN2-3.3.1 Service provider’s repair activities are beyond the scope of the NPAC
SMS.

 

Details of steps in the repair processes that do not involve the NPAC or NPAC
SMS, such as the customer’s notification of problems, the Service Provider’s
analysis/troubleshooting activities and the Service Provider’s repair activities
are beyond the scope of the NPAC SMS functionality.

 

2.3.4   Request broadcast of repaired data.

 

There will be audit capabilities in the NPAC SMS to aid in isolating problems. A
Service Provider may request a download of data to assist in the repair process,
if necessary.

 

2.3.5   Broadcast repaired subscription data.

 

If inaccurate routing data is found, the NPAC SMS will broadcast the correct
data to any involved Service Provider’s networks to correct inaccuracies.


 


2.4   CONFLICT AND CONFLICT RESOLUTION PROCESS

 

This process flow defines the activities performed when Service Providers
disagree on who will serve a particular customer.  The conflict flow is shown in
Flow 2.4.1, in Appendix A page 8.

 

5

--------------------------------------------------------------------------------


 

2.4.1   Subscription version in conflict.

 

Two different paths may cause the NPAC SMS to place a Subscription Version in
conflict status (see Flow 2.4.1 in Appendix A).

 

2.4.1.1 Change of status upon problem notification.

 

Subscription version’s conflict status “on” is achieved when a Service Provider
notifies NPAC SMS personnel of a disagreement between the new and old Service
Providers as to whether or not a TN may be ported, or when the old Service
Provider fails to respond to a request for concurrence.

 

2.4.1.2 Change of status upon non-concurrence.

 

Non-concurrence between Service Providers causes the NPAC SMS to place the
Subscription Version in conflict during the “Create Version” process (2.1.2).

 


2.4.2   NEW SERVICE PROVIDER COORDINATES CONFLICT RESOLUTION ACTIVITIES.

 

The New and Old Service Providers use internal and inter-company processes to
resolve the conflict. See Flow 2.4.2 for a description of the conflict
resolution process.

 

CN2.4.2-1. Service provider’s conflict resolution activities are beyond the
scope of the SMS NPAC.

 

Details of steps in the processes that do not involve the NPAC or NPAC SMS, such
as conflict resolution escalation and arbitration activities are beyond the
scope of this document.


 


2.4.3   NEW SERVICE PROVIDER NOTIFICATION OF CONFLICT RESOLUTION.

 

If less than 30 days [tunable parameter] have passed since the Subscription
Version status was set to conflict “on” and a resolution was reached, the new
Service Provider will initiate the action to change the Subscription Version
status to “Conflict Resolution Pending.” See Flow 2.4.3 for a description of the
conflict resolution process.

 

6

--------------------------------------------------------------------------------


 


2.4.4   MISSING CONFLICT RESOLUTION CONCURRENCE NOTIFICATION.

 

While in “Conflict Resolution Pending” status, the NPAC SMS waits for
concurrence notification from both Service Providers. If the conflict resolution
concurrence is not received within 18 hours [tunable parameter], the NPAC SMS
sends a request for the concurrence. If the conflict resolution concurrence is
not received within 18 hours [tunable parameter] of the second notification, the
NPAC SMS returns the Subscription Version status to “conflict.”


 


2.4.5   SUBSCRIPTION VERSION CANCELLATION

 

2.4.5.1  Version cancellation when conflict status “on” for 30 days.

 

If the Subscription Version status has been set to conflict “on” for 30 days
[tunable parameter] and no resolution has occurred, the NPAC SMS will cancel the
Subscription Version, and notify both the old and new Service Providers of the
cancellation.

 

2.4.5.2  Cancel pending notification.

 

If the Subscription Version is in conflict “on” and the new Service Provider
requests to cancel the Subscription Version, the NPAC personnel will set the
Subscription Version to cancel and both Service Providers will be notified.
(Flow 2.6).


 


2.4.6   CONFLICT RESOLVED.

 

When both Service Providers agree to resolve the conflict and have notified the
NPAC within the allowable time frame, the NPAC SMS will change the Subscription
Version status to pending.


 


2.5   DISASTER RECOVERY AND BACKUP PROCESS

 

This process flow defines the backup and restore activities performed by the
NPAC and the Service Providers.  The disaster recovery flow is shown in Flow
2.5, Appendix A page 10.


 


2.5.1   NPAC PERSONNEL DETERMINE DOWNTIME REQUIREMENT

 

If there is planned downtime for the NPAC SMS, the NPAC SMS will send an
electronic notification to the Service Providers’ SOAs that includes information

 

7

--------------------------------------------------------------------------------


 

on when the downtime will start, how long it will be, and if they will be
required to switch to the backup or disaster recovery machine. Downtime is
considered planned when the NPAC can provide notification to the Service
Providers at least 24 hours in advance.

 

If there is unplanned downtime, the NPAC will assess how long the primary
machine will be down. The NPAC will notify all of the Service Providers by
electronic notification and telephone calls to the Service Providers’ contact
numbers. The notification will describe the situation and the planned action. 
The Service Providers will attempt to switch to the backup NPAC.


 


2.5.2   NPAC NOTIFIES SERVICE PROVIDERS OF SWITCH TO BACKUP NPAC AND START OF
CUTOVER QUIET PERIOD

 

The NPAC Service Providers will switch to the backup or disaster recovery
machine as indicated in the notification.


 


2.5.3   SERVICE PROVIDERS CONNECT TO BACKUP NPAC

 

The Service Providers must use an alternate connection route to the backup NPAC
and establish associations with the backup NPAC application.

 


2.5.4   BACKUP NPAC NOTIFIES SERVICE PROVIDERS OF APPLICATION AVAILABILITY AND
END OF CUTOVER QUIET PERIOD

 

When the backup NPAC application and database are on-line, processes will
proceed as normal.  The backup NPAC application will be at the same version
level as the primary NPAC application.  The NPAC SMS database will also contain
the same routing information as the primary database.


 


2.5.5   SERVICE PROVIDERS CONDUCT BUSINESS USING BACKUP NPAC

 

The Service Provider should continue to process as normal when connected to the
backup NPAC.  If a Service Provider does use internal processes to request
updates to SCPs while waiting to be able to send them to the backup machine, the
Service Provider will still resend the updates when the backup NPAC can begin
processing them in order to ensure that every Service Provider and the NPAC SMS
receive the update.

 

8

--------------------------------------------------------------------------------


 


2.5.6   BACKUP NPAC NOTIFIES SERVICE PROVIDERS OF SWITCH TO PRIMARY NPAC AND
START OF CUTOVER QUIET PERIOD.

 

When the primary machine is brought back up, the backup NPAC will advise the
Service Providers of the timing of their switch back

to the primary machine.  At this time the backup NPAC will stop taking updates.


 


2.5.7   SERVICE PROVIDERS RECONNECT TO PRIMARY NPAC

 

The Service Providers re-establish associations with the primary NPAC
application using their normal connections.


 


2.5.8   PRIMARY NPAC NOTIFIES SERVICE PROVIDERS OF AVAILABILITY AND END OF
CUTOVER QUIET PERIOD

 

When the primary NPAC is available, NPAC personnel will notify Service Providers
of the end of the cutover quiet period.


 


2.6   SERVICE ORDER CANCELLATION PROCESS

 

This flow defines the process performed when a Service Provider cancels a
service order.  The service order cancellation flow is

shown in Flow 2.6, Appendix A page 11.


 


2.6.1   SERVICE PROVIDER ISSUES SERVICE ORDER CANCELLATION

 

From the time a Service Provider sends notification of a new Subscription
Version to the time the Subscription Version is activated, either Service
Provider may send a message to the NPAC SMS to cancel the Subscription Version.
If this occurs, the NPAC SMS will notify both Service Providers that the
Subscription Version is in a cancel-pending state.


 


2.6.2   NPAC REQUESTS MISSING ACKNOWLEDGMENT FROM SERVICE PROVIDER.

 

When notified that a Subscription Version has been set to cancel-pending, both
Service Providers must concur by returning a cancel-pending acknowledgment to
the NPAC SMS within 18 hours [tunable parameter].  If the NPAC does not receive
acknowledgment in the allowable time from one of the Service Providers, a
request is sent to that Service Provider for a cancel-pending-acknowledgment. 

 

9

--------------------------------------------------------------------------------


 

If the missing cancel-pending-acknowledgment is not received within a tunable
time frame, the Subscription Version status is set to “conflict.”  Both Service
Providers are then notified that the Subscription Version status is now
“conflict.”


 


2.6.3   NPAC CANCELS THE SUBSCRIPTION VERSION AND NOTIFIES BOTH SERVICE
PROVIDERS.

 

When acknowledgment is received from both Service Providers, within the allowed
time frame the NPAC SMS will set the Subscription Version to canceled in its
database and notify both Service Providers that the Subscription Version has
been canceled. All canceled Subscription Versions are purged from the NPAC
database after a tunable period.


 


2.7   AUDIT REQUEST PROCESS

 

This process flow defines the activities performed by the NPAC when Service
Providers request audits of LNP data.  The audit request flow is shown in Flow
2.7, Appendix A page 12.


 


2.7.1   SERVICE PROVIDER REQUESTS AUDIT

 

Any Service Provider can request audits of the entire network or of individual
Service Provider’s networks.


 


2.7.2   NPAC SMS ISSUES QUERIES TO APPROPRIATE SERVICE PROVIDERS

 

Upon receipt of an audit request, the NPAC SMS queries the appropriate Service
Provider’s Local SMS databases.

 


2.7.3   NPAC SMS COMPARES SUBSCRIPTION VERSION DATA

 

The NPAC SMS compares its own Subscription Version data to the data it finds in
the targeted Local SMS Subscription Version databases.


 


2.7.4   NPAC SMS UPDATES APPROPRIATE LOCAL SMS DATABASES

 

The NPAC SMS updates Subscription Version information in the appropriate Local
SMS databases.

 

10

--------------------------------------------------------------------------------


 


2.8   REPORT REQUEST PROCESS

 

This process flow defines the activities performed by the NPAC when the Service
Providers request report generation and delivery.  The report request flow is
shown in Flow 2.8, Appendix A page 13.


 


2.8.1   SERVICE PROVIDER REQUESTS REPORT.


 


2.8.2   NPAC SMS GENERATES REPORT.


 


2.8.3   REPORT DELIVERED VIA ON-LINE GUI, EMAIL, ELECTRONIC FILE, FAX, PRINTER.


 


2.9   DATA ADMINISTRATION REQUESTS

 

This section defines the activities performed by the NPAC when Service Providers
make a manual request for data administration.


 


2.9.1   SERVICE PROVIDER REQUESTS ADMINISTRATION OF DATA BY NPAC PERSONNEL

 

Service provider personnel are able to contact NPAC personnel to request data
administration activities.


 


2.9.2   NPAC SMS PERSONNEL CONFIRMS USER’S PRIVILEGES

 

Before NPAC personnel fulfill the data administration request, they will confirm
the user’s privileges and validate the request.


 


2.9.3   NPAC SMS PERSONNEL INPUTS USER’S REQUEST

 

Upon validation of the request, NPAC personnel will input the request.


 


2.9.4   NPAC SMS PERFORMS USER’S REQUEST

 

The NPAC SMS processes the request.

 

11

--------------------------------------------------------------------------------


 


2.9.5   NPAC SMS PERSONNEL LOGS REQUEST DENIAL IF USER’S PRIVILEGES ARE NOT
VALIDATED

 

If the user’s privileges are not confirmed, or the request cannot be validated,
the NPAC personnel log the activity and end the process.

 

12

--------------------------------------------------------------------------------


 

·         3.   NPAC Data Administration


 


3.1   OVERVIEW

 

The NPAC SMS manages the ported TN information associated with Service Provider
portability for the LNP service.  This section describes the high level
requirements associated with managing ported telephone numbers from an
operations perspective. Figure 3-1 illustrates the logical data model associated
with the data elements for the NPAC SMS.

 

The figure below illustrates the relationship between NPAC Customer data and
other data tracked or created by the system.

[Graphic Omitted:  Diagram of entity relationship model]

 

Figure 3-1 Entity Relationship Model


3.1.1   DATA TYPE LEGEND

 

The following table describes the data types used in the data models.

 

DATA TYPE LEGEND

 

Data Type

 

Description

 

 

Network Address: raw binary data stored as unformatted bytes.

Address

 

 

 

 

 

B

 

Boolean (True or False) indicator.

 

 

 

C

 

Character or Alphanumeric strings.

 

 

 

E

 

Enumeration.

 

 

 

M

 

Bit Mask comprised of one or more bytes.

 

 

 

N

 

Numeric data (up to 32 bit integer, numeric data that can be arithmetically
manipulated).

 

 

 

N(x)

 

Character string of “x” digits only.

 

 

 

T

 

Timestamp: month, day, year, hour, minute, and seconds.

 

 

 

TN

 

Telephone Number: 3-digit NPA, 3-digit NXX, 4-digit Station Number.

 

Table 3-1

 

13

--------------------------------------------------------------------------------


 


3.1.2   NPAC CUSTOMER DATA

 

NPAC Customer Data contains information about NPAC customers participating in
the LNP service. The data items that need to be administered by NPAC Customer
Data Management are represented in tables 3-1, 3-2, and 3-3:

 

NOTE:  A check in the Required column means that this attribute must exist in
the record before the record is considered useable.

 

NPAC CUSTOMER DATA MODEL

 

Attribute Name

 

Type
(Size)

 

Required

 

Description

NPAC Customer ID

 

C (4)

 

[g146681kc08i001.gif]

 

An alphanumeric code which uniquely identifies an NPAC Customer.

NPAC Customer Name

 

C (40)

 

[g146681kc08i002.gif]

 

A unique NPAC Customer Name.

NPAC Customer Allowable Functions

 

M

 

[g146681kc08i003.gif]

 

Each bit in the mask represents a boolean indicator for the following functional
options:

 

•      SOA Management

•      SOA Network Data Management

•      LSMS Network Data Management

•      LSMS Data Download

•      LSMS Queries/Audits

NPAC Customer Download

 

M

 

[g146681kc08i002.gif]

 

Each bit in the mask represents a boolean indicator for the following download
options:

 

•      Download Network Data

 

Table 3-1

 

14

--------------------------------------------------------------------------------


 

NPAC CUSTOMER CONTACT DATA MODEL

 

Attribute Name

 

Type
(Size)

 

Required

 

Description

NPAC Customer Contact ID

 

N

 

[g146681kc08i003.gif]

 

A unique sequential number assigned upon creation of the Contact record.

NPAC Customer ID

 

C (4)

 

[g146681kc08i002.gif]

 

An alphanumeric code which uniquely identifies an NPAC Customer.

Contact Type

 

C (2)

 

[g146681kc08i003.gif]

 

The type of NPAC Customer Contact Organization. Valid values are:

 

•      BI - Billing.

•      CF - Conflict Resolution Interface.

•      LI - Local SMS Interface.

•      NC - NPAC Customer.

•      NF - Network and Communications Facilities Interface.

•      OP - Operations.

•      RE - Repair Center Contact Organization.

•      SE - Security.

•      SI - SOA System Interface.

•      UA - User Administration.

•      WI - Web Interface.

Contact

 

C (40)

 

[g146681kc08i002.gif]

 

Name of NPAC Customer Contact Organization.

Contact Address Line 1

 

C (40)

 

[g146681kc08i003.gif]

 

Contact Organization address Line 1.

Contact Address Line 2

 

C (40)

 

[g146681kc08i002.gif]

 

Contact Organization address Line 2.

 

15

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

Line 2

 

 

 

 

 

 

Contact City

 

C (20)

 

[g146681kc08i002.gif]

 

Contact Organization city.

Contact State

 

C (2)

 

[g146681kc08i003.gif]

 

Contact Organization state.

Contact Zip

 

C (9)

 

[g146681kc08i002.gif]

 

Contact Organization zip code or postal code.

Contact Country

 

C (2)

 

[g146681kc08i003.gif]

 

Contact Organization country.

Contact Province

 

C (2)

 

 

 

Contact Organization province.

Contact Phone

 

TN

 

[g146681kc08i003.gif]

 

Contact Organization phone number.

Contact Fax

 

TN

 

 

 

Contact Organization Fax phone number.

Contact Pager

 

TN

 

 

 

Contact Organization Pager phone number.

Contact Pager PIN

 

C (10)

 

 

 

Contact Organization Pager Personal Identification Number (PIN).

Contact Email

 

C (60)

 

 

 

Contact Organization E-mail address.

 

 

 

 

 

 

 

Table 3-2

 

NPAC CUSTOMER NETWORK ADDRESS DATA MODEL

 

Attribute Name

 

Type
(Size)

 

Required

 

Description

NPAC Customer Network
Address ID

 

N

 

[g146681kc08i003.gif]

 

A unique sequential number assigned upon creation of the Network Address record.

NPAC Customer ID

 

C (4)

 

[g146681kc08i002.gif]

 

An alphanumeric code which uniquely identifies an NPAC Customer.

Network

 

C (1)

 

[g146681kc08i003.gif]

 

Type of Network Address.

 

16

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

Address Type

 

 

 

 

 

Valid values are:

 

•      S - SOA interface

 

•      L - Local SMS interface.

NSAP Address

 

Address (20)

 

[g146681kc08i002.gif]

 

OSI Network Service Access Point Address

TSAP Address

 

Address (4)

 

 

 

OSI Transport Service Access Point Address.

SSAP Address

 

Address (4)

 

[g146681kc08i002.gif]

 

OSI Session Service Access Point Address.

PSAP Address

 

Address (4)

 

[g146681kc08i003.gif]

 

OSI Presentation Service Access Point Address.

Internet Address

 

Address (12)

 

 

 

Internet address of the Service Provider Web interface.

 

 

 

 

 

 

 

Table 3-3


 


3.1.3   SUBSCRIPTION VERSION DATA

 

Subscription Version Data consists of information about the ported TNs. The data
items that need to be administered by Subscription Version Data Management
functions are identified in table 3-4:

 

SUBSCRIPTION VERSION DATA MODEL

 

Attribute Name

 

Type
(Size)

 

Required

 

Description

Version ID

 

N

 

[g146681kc08i003.gif]

 

A unique sequential number assigned upon creation of the Subscription Version.

LRN

 

TN

 

[g146681kc08i002.gif]

 

The LRN is an identifier for the switch on which portable NPA-NXXs reside.

Old Service Provider ID

 

C (4)

 

[g146681kc08i003.gif]

 

Old Service Provider ID.

 

17

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

New Service Provider ID

 

C (4)

 

[g146681kc08i003.gif]

 

New Service Provider ID.

TN

 

TN

 

[g146681kc08i002.gif]

 

Subscription Version telephone number.

Local Number Portability Type

 

E

 

[g146681kc08i003.gif]

 

Number Portability Type.

Valid enumerated values are:

 

•      LSPP - Local Service Provider Portability (0)

•      LISP - Local Intra-Service Provider Portability (1)

Status

 

E

 

[g146681kc08i002.gif]

 

Status of the Subscription Version. The default value is P for Pending. Valid
enumerated values are:

 

•      X - Conflict (0)

•      A - Active (1)

•      P - Pending (2)

•      S - Sending (3)

•      F - Failed (4)

•      PF - Partial Failure (5)

•      CR - Conflict Resolution Pending (6)

•      DP - Disconnect Pending (7)

•      O - Old (8)

•      C - Canceled (9)

•      CP - Cancel Pending (10)

CLASS DPC

 

N (9)

 

[g146681kc08i003.gif]

 

DPC for 10-digit GTT for CLASS features.

CLASS SSN

 

N (3)

 

[g146681kc08i002.gif]

 

CLASS SSN for the Subscription Version.

 

18

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

LIDB DPC

 

N (9)

 

[g146681kc08i003.gif]

 

DPC for 10-digit GTT for LIDB features.

LIDB SSN

 

N (3)

 

[g146681kc08i002.gif]

 

LIDB SSN for the Subscription Version.

CNAM DPC

 

N (9)

 

[g146681kc08i003.gif]

 

DPC for 10-digit GTT for CNAM features.

CNAM SSN

 

N (3)

 

[g146681kc08i002.gif]

 

CNAM SSN for the Subscription Version.

ISVM DPC

 

N (9)

 

[g146681kc08i003.gif]

 

DPC for 10-digit GTT for ISVM features.

ISVM SSN

 

N (3)

 

[g146681kc08i002.gif]

 

ISVM SSN for the Subscription Version.

New Service Provider Due Date

 

T

 

[g146681kc08i003.gif]

 

The due date planned by the new Service Provider for:

 

•      Subscription Version Transfer of Service or

•      Modification of a pending Subscription Version.

Old Service Provider Due Date

 

T

 

[g146681kc08i002.gif]

 

The due date planned by the old Service Provider for:

 

•      Subscription Version Transfer of Service or

•      Modification of a pending Subscription Version.

Old Service Provider Authorization

 

B

 

 

 

A boolean indicator set by the old Service Provider to indicate authorization or
denial of Transfer of Service for the Subscription Version to the new Service
Provider.

New Service Provider Create Time Stamp

 

T

 

 

 

The date and time that the New Service Provider authorized Transfer of Service
of the Subscription Version.

 

19

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

Old Service Provider Authorization Time Stamp

 

T

 

 

 

The date and time that the old Service Provider authorized Transfer of Service
for the Subscription Version.

Activation Request Time Stamp

 

T

 

 

 

The date and time that the Subscription Version activation request was made by
the new Service Provider.

Activation Broadcast Date

 

T

 

 

 

The date and time that broadcasting began to all local SMS systems for the
activation of the Subscription Version.

Activation Broadcast Complete Time Stamp

 

T

 

 

 

The date and time that all Local SMS systems successfully acknowledged
activating the Subscription Version.

Disconnect Request Time Stamp

 

T

 

 

 

The date and time that the Subscription Version disconnect request was made by
the local Service Provider.

Disconnect Broadcast Time Stamp

 

T

 

 

 

The date and time that broadcasting began to all local SMS systems for the
disconnect of the Subscription Version.

Disconnect Broadcast Complete Time Stamp

 

T

 

 

 

The date and time that all Local SMS systems successfully acknowledged
disconnecting the Subscription Version.

Effective Release Date

 

T

 

 

 

The date that the Subscription Version is to be disconnected from all Local SMS
systems.

Customer Disconnect Date

 

T

 

 

 

The date that the Customer’s service was disconnected.

Pre-Cancellation Status

 

E

 

 

 

Status of the Subscription Version prior to cancellation. Valid

 

20

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

 

 

 

 

 

 

enumerated values are:

 

•      X - Conflict (0)

•      P - Pending (2)

•      CR - Conflict Resolution Pending (6)

•      DP - Disconnect Pending (7)

Old Service Provider Cancellation Time Stamp

 

T

 

 

 

The date and time that the Old Service Provider acknowledged that the
Subscription Version be canceled.

New Service Provider Cancellation Time Stamp

 

T

 

 

 

The date and time that the New Service Provider acknowledged that the
Subscription Version be canceled.

Cancellation Time Stamp

 

T

 

 

 

The date and time that the Subscription Version became canceled.

Old Time Stamp

 

T

 

 

 

The date and time that the Subscription Version became old.

Conflict Time Stamp

 

T

 

 

 

The date and time that the Subscription Version was placed in conflict.

Conflict Resolution Pending Time Stamp

 

T

 

 

 

The data and time that the Subscription Version was placed in conflict
resolution pending.

Old Service Provider Conflict Resolution Time Stamp

 

T

 

 

 

The date and time that the Old Service Provider acknowledged the resolution of a
Subscription Version in conflict.

 

21

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

Stamp

 

 

 

 

 

 

New Service Provider Conflict Resolution Time Stamp

 

T

 

 

 

The date and time that the New Service Provider acknowledged the resolution of a
Subscription Version in conflict.

Create Time Stamp

 

T

 

[g146681kc08i003.gif]

 

The date and time that this Subscription Version record was created.

Modified Time Stamp

 

T

 

[g146681kc08i002.gif]

 

The date and time that this Subscription Version record was last modified.

 

The default value is the Create Time Stamp.

Porting to Original

 

B

 

[g146681kc08i003.gif]

 

A boolean that indicates whether the Subscription Version created is to be
ported back to the original Service Provider.

 

The default value is False.

End User Location Value

 

C (12)

 

 

 

For future use.

End User Location Value Type

 

C (2)

 

 

 

For future use.

Modify Request Timestamp

 

T

 

 

 

The date and time that the Subscription Version Modify request was made.

Modify Broadcast Timestamp

 

T

 

 

 

The date and time that broadcasting began to all local SMS systems for the
modification of the Subscription Version.

Modify Broadcast Complete Timestamp

 

T

 

 

 

The date and time that all local SMS systems successfully acknowledged modifying
the Subscription Version.

Billing ID

 

C (4)

 

 

 

For future use.

 

The default value is the Facilities Based Service Provider ID.

Table 3-4

 

22

 

--------------------------------------------------------------------------------


 

 


3.1.4   NETWORK DATA

 

The network data represents the attributes associated with network topology and
routing data with respect to local number portability.  This information is used
by the respective network elements to route ported numbers to the new
termination points.  The data items that need to be administered by Network Data
Administration functions are identified in tables 3-5 and 3-6:

 

PORTABLE NPA-NXX DATA MODEL

 

Attribute Name

 

Type
(Size)

 

Required

 

Description

NPA-NXX Id

 

N

 

Ö

 

A unique sequential number assigned upon creation of the NPA-NXX record.

NPA-NXX

 

C (6)

 

Ö

 

The NPA-NXX open for porting.

NPAC
Customer ID

 

C (4)

 

 

 

An alphanumeric code which uniquely identifies an NPAC customer.

NPA-NXX
Effective Date

 

T

 

Ö

 

The date that the NPA-NXX is available for LNP in the NPAC Customer networks.

Split new
NPA-NXX

 

C (6)

 

 

 

The new NPA-NXX for an NPA-NXX split.

Split Activation Date

 

T

 

 

 

The date that the new NPA-NXX becomes available for use in an NPA-NXX split.
This date represents the

 

23

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Required

 

Description

 

 

 

 

 

 

beginning of the permissive dialing period.

Split Disconnect Date

 

T

 

 

 

The data that the old NPA-NXX becomes unavailable for use in an NPA-NXX split.
This date represents the end of the permissive dialing period.

NPA-NXX has been Ported

 

B

 

Ö

 

A boolean that indicates if any TN within this NPA-NXX has been ported. The
default value is false, indicating that no TN within this NPA-NXX has yet been
ported.

 

Table 3-5

 

LRN DATA MODEL

 

Attribute Name

 

Type (Size)

 

Required

 

Description

LRN ID

 

N

 

Ö

 

A unique sequential number assigned upon creation of the LRN record.

LRN

 

TN

 

Ö

 

The LRN is the unique identifier for the switch on which the portable NPA-NXXs
reside.

NPAC Customer ID

 

C (4)

 

Ö

 

An alphanumeric code which uniquely identifies an NPAC Customer.

 

Table 3-6

 

24

--------------------------------------------------------------------------------


 


3.2   NPAC PERSONNEL FUNCTIONALITY

 

The following requirements describe the functionality required by the NPAC/SMS
to support the daily operation of the Regional LNP SMS support staff.  These
requirements define the high level functionality required by the system with the
specifics of each requirement defined in more detail in sections 4 and 5.

 

R3-l

 

DELETE

 

R3-2

 

DELETE

 

R3-3 Create NPA-NXX data for a Service Provider

 

NPAC SMS shall allow NPAC personnel to create a new LNP NPA-NXX for a Service
Provider.

 

R3-4.1

 

(Duplicate - refer to R4-1)

 

R3-4.2

 

(Duplicate - refer to R4-3)

 

R3-5

 

(Duplicate - refer to R4-2)

 

R3-6 Administer mass changes for NPA splits, LRN changes, LIDB changes, CLASS,
ISVM and CNAM

 

NPAC SMS shall allow NPAC personnel to perform NPA splits, LRN, LIDB, CLASS,
ISVM and CNAM mass changes that affect multiple Subscription Versions, with
version statuses of active, pending, conflict, conflict resolution pending,
cancel pending, deferred disconnect or failed.

 

25

--------------------------------------------------------------------------------


 

R3-7.1 Administer mass changes for one or more Subscription Versions

 

NPAC SMS shall allow NPAC personnel to select Subscription Versions which match
a user defined TN and specify a mass update action to be applied against all
Subscription Versions selected (except for Subscription Versions with a status
of old, partial failure, sending, or canceled).

 

R3-7.2 Administer mass changes for one or more Subscription Versions for a TN
range

 

NPAC SMS shall allow NPAC personnel to select Subscription Versions which match
a TN range, and specify a mass update action to be applied against all
Subscription Versions selected (except for Subscription Versions with a status
of old, partial failure, sending, or canceled).

 


3.3   SYSTEM FUNCTIONALITY

 

R3-8 Off-line batch updates for Local SMS Disaster Recovery

 

NPAC SMS shall support an off-line batch download (via 4mm DAT tape and FTP file
download) to mass update Local SMSs with Subscription Versions and Service
Provider Network data.

 

The contents of the batch download are:

·          

·         •                    Subscriber data:

 

•      Version ID

•      TN

•      LRN

•      New Current Service Provider ID

•      Activation Request Timestamp

•      Version Status

•      CLASS DPC

•      CLASS SSN

•      LIDB DPC

•      LIDB SSN

•      ISVM DPC

•      ISVM SSN

•      CNAM DPC

•      CNAM SSN

•      End User Location - Value

•      End User Location - Type

 

26

--------------------------------------------------------------------------------


 

•      Billing ID

•      LNP Type

•      Download Reason

•                    Network data

•                  NPAC Customer ID

•                  NPAC Customer name

•                  NPA-NXX-Download Data:

•                  NPA-NXX ID

•                  NPA-NXX Value

•                  NPAC Customer ID

•                  Effective TimeStamp

•                  Download Reason

•                  LRN-Download Data:

•                  LRN ID

•                  LRN Value

•                  Download Reason

 

R3-9 NPAC SMS download of network data to the Local SMS

 

NPAC SMS shall be able to communicate creation or deletion of NPA-NXX data and
LRN data for a Service Provider to Local SMSs.

The contents of the network download are:

·          

·         •                    Network data:

•                  NPAC Customer ID

•                  NPAC Customer Name

•                  NPA-NXX-Download Data:

•                  NPA-NXX ID

•                  NPA-NXX Value

•                  Effective TimeStamp

•                  Download Reason

•                  LRN-Download Data:

•                  LRN ID

•                  LRN Value

•                  Download Reason

 

R3-10 NPAC SMS notification of NPA-NXX availability to the Service Providers

 

NPAC SMS shall inform all Service Providers about the availability of the
NPA-NXXs for porting via the NPAC SMS to Local SMS interface or the Web bulletin
board.  The NPA-NXX data fields sent via the NPAC SMS to Local SMS interface
are:

·          

·         •                    NPAC Customer ID

 

27

--------------------------------------------------------------------------------


 

•                    NPAC Customer Name

•                    NPA-NXX ID

•                    NPA -NXX Value

•                    Effective Date

•                    Download Reason

 

The NPA-NXX data fields sent to the WEB bulletin board are:

 

•                    NPAC Customer ID

•                    NPAC Customer Name

•                    NPA-NXX Value

•                    Effective Date

 

R3-11 NPAC SMS notification of LRN availability to the Service Providers

 

NPAC SMS shall inform all Service Providers about a new Service Provider and the
associated LRNs. NPAC SMS shall post the new Service Providers and/or new LRNs
on the Web bulletin board.  The Service Provider data fields sent to the WEB
bulletin board are:

 

•                    NPAC Customer ID

•                    NPAC Customer Name

•                    NPAC Customer Type

•                    Contact Type

•                    Contact Name

•                    Contact Address 1

•                    Contact Address 2

•                    Contact City

•                    Contact State

•                    Contact Zip

•                    Contact Province

•                    Contact Country

•                    Contact Phone

•                    Contact Fax

•                    Contact Pager

•                    Contact Pager PIN

•                    Contact Email

 

The LRN data fields sent to the WEB Bulletin Board are:

 

28

--------------------------------------------------------------------------------


 

•                    NPAC Customer ID

•                    NPAC Customer Name

•                    LRN Value

 

R3-12

 

(Duplicate - refer to R5-18)

 

R3-13 NPAC SMS mass change update capability to the Local SMS

 

NPAC SMS shall have the capability to identify all Subscription Versions
affected by mass changes, (such as NPA splits), and automatically carry out the
required updates to modified data in the Local SMSs.

 


3.4   REQUIREMENTS DEFINED IN THE PROPOSAL

 

RP3-1.1 Service Provider NPA-NXX Data  Addition

 

NPAC SMS shall allow Service Providers to add their NPA-NXX data via the NPAC
SMS to Local SMS interface or the SOA to NPAC SMS interface.

 

RP3-1.2 Service Provider LRN Data Addition

 

NPAC SMS shall allow Service Providers to add their LRN data via the NPAC SMS to
Local SMS interface or the SOA to NPAC SMS interface.

 

RP3-2

 

DELETE

 

RP3-3.1 Service Provider NPA-NXX Data Deletion

 

NPAC SMS shall allow Service Providers to delete their NPA- NXX data via the
NPAC SMS to Local SMS interface or the SOA to NPAC SMS interface provided the
changes do not cause any updates to the Subscription Versions.

 

RP3-3.2 Service Provider LRN Data Deletion

 

NPAC SMS shall allow Service Providers to delete their LRN data via the NPAC SMS
to Local SMS interface or the SOA to NPAC SMS interface provided the changes do
not cause any updates to the Subscription Versions.

 

29

--------------------------------------------------------------------------------


 


3.5   REQUIREMENTS DEFINED IN POST-AWARD ACTIVITIES

 

RN3-1 NPA Split Permissive Dialing

 

NPAC SMS shall support a permissive dialing period, during which dialing of both
NPAs is allowed during NPA splits.

 

RN3-2 NPA split

 

NPAC SMS shall accept both the old and new NPAs during the permissive dialing
period, but will only respond and download with the new NPA.

 

RN3-3 NPA Split Permissive Dialing Cleanup

 

NPAC SMS shall perform an update to remove NPAC SMS mapping and deactivate
Subscription Versions associated with an NPA split after the expiration date of
the permissive dialing period.

 

RR3-1 Service Provider Download Indicator

 

NPAC SMS shall provide a mechanism for the Service Provider to indicate whether
or not they want NPA-NXX data and LRN data downloaded to their Local SMS via the
NPAC SMS to Local SMS Interface.

 

RR3-2 Service Provider Download Indicator Default

 

NPAC SMS shall download NPA-NXX data and LRN data via the NPAC SMS to Local SMS
Interface if the indicator is ON.

 

R3-14 Bulk Database Extracts

 

NPAC SMS shall periodically perform NPAC SMS database extracts of active
Subscription Versions on an NPA-NXX basis to an ASCII file.

 

R3-15 FTP Site for Database Extracts

 

NPAC SMS shall store database extract files at the NPAC SMS FTP site for Local
SMS file retrieval.

 

30

--------------------------------------------------------------------------------


 

R3-16 Database Extract File Creation

 

NPAC SMS shall allow NPAC personnel to specify database extract file creation on
a weekly, monthly, or quarterly basis.

 

R3-17 Scope of Database Extract File Creation

 

NPAC SMS shall allow NPAC personnel to specify an NPA-NXX for database extract
file creation.

 

31

--------------------------------------------------------------------------------


 

Service Provider Data Administration

 

4.   Service Provider Data Administration

 


4.1   SERVICE PROVIDER DATA ADMINISTRATION AND MANAGEMENT

 

Service Provider Data Administration functions allow NPAC personnel to receive
and record data needed to identify authorized LNP Service Providers.  The
Service Provider data indicates who the LNP Service Providers are and includes
location, contact name, security, routing, and network interface information.

 

Service Provider Administration supports functionality to manage Service
Provider data.  There can be only one instance of Service Provider data for a
specific LNP Service Provider.

 

AR1-1 All NPAC Customers will obtain a unique Service Provider ID from a proper
source.

 


4.1.1   USER FUNCTIONALITY

 

R4-1 Create Service Providers

 

The NPAC SMS shall allow NPAC Personnel to add a Service Provider.

 

R4-2 Modify Service Providers

 

NPAC SMS shall allow modification of Service Provider data via the NPAC SMS to
Local SMS interface or the SOA to NPAC SMS interface.  Service Providers can
only modify their own data.

 

R4-3 Delete Service Providers

 

NPAC SMS shall allow NPAC personnel to delete a Service Provider.

 

1

--------------------------------------------------------------------------------


 

R4-4 View of Service Provider Data

 

NPAC SMS shall allow NPAC personnel to view Service Provider data.

 

R4-5.1 View List of Service Provider Subscriptions

 

NPAC SMS shall allow NPAC personnel to view a list of Subscription Versions
associated with the Service Provider.

 

R4-5.2 Authorized Service Providers View Their Own Data

 

NPAC SMS shall allow authorized Service Provider personnel to view their own
Service Provider data via the SOA to NPAC SMS interface, the NPAC SMS to Local
SMS interface, and the NPAC Operations GUI.

 

RP4-2 Authorized Service Providers Modify Their Own Data

 

NPAC SMS shall allow authorized Service Provider personnel to modify their own
Service Provider data.

 

RR4-4 Broadcast NPAC Customer Names

 

NPAC SMS shall broadcast all additions, modifications, and deletions of NPAC
Customer names via the NPAC SMS to Local SMS interface.

 


4.1.2   SYSTEM FUNCTIONALITY

 

This section describes NPAC SMS functionality required to support the NPAC
personnel requests described in the above section. The following specifies user
requests and lists the NPAC SMS functionality needed to support those requests.

 

4.1.2.1   SERVICE PROVIDER DATA CREATION

 

NPAC personnel can request that Service Provider data be created in the NPAC
SMS. The functionality described below enables a new instance of Service
Provider data for a Service Provider to be created, provided that no other
Service Provider data exists for the Service Provider.

 

2

--------------------------------------------------------------------------------


 

R4-6 New Service Provider ID

 

NPAC SMS shall require the following to be entered to identify the Service
Provider, when NPAC personnel are creating a new Service Provider:

 

Service Provider ID - the alphanumeric identifier of the Service Provider. This
ID must be unique.

 

R4-7.1 Examine for Duplicate Service Provider ID

 

NPAC SMS shall check to see if there is an existing Service Provider with the
same Service Provider ID.

 

R4-7.2 Error notification of Duplicate Service Provider

 

NPAC SMS shall inform the user that the Service Provider data already exists for
the Service Provider, if it does exist, and that the new Service Provider data
cannot be created.

 

R4-8 Service Provider Data Elements

 

NPAC SMS shall require the following data if there is no existing Service
Provider data:

 

1.               Service Provider name, address, phone number, and contact
organization.

 

2.               NPAC customer type.

 

3.               Service Provider allowable functions.

 

4.               Service Provider Network Address of NPAC SMS to Local SMS
interface.

 

5.               Service Provider Network Address of NPAC SMS to SOA interface.

 

6.               Service Provider Security Contact. Contact data is security
data when Contact Type is “SE.”

 

3

--------------------------------------------------------------------------------


 

7.               Service Provider Repair contact name and phone number. The
default Service Provider Repair Contact and phone number shall be the same as
the Service Provider contact and phone number, if the Service Provider Repair
Contact information is left blank.

 

8.               Service Provider billing name, address, phone number, and
billing contact for NPAC SMS billing. The default for the Service Provider
Billing data shall be the same as the Service Provider data, if the Service
Provider Billing information is left blank.

 

9.               Service Provider Download Indicator

 

10.         Service Provider Maximum Query

 

The following data is optional:

 

1.               Service Provider Contact Type: SOA Contact, Local SMS, Web,
Network Communications, Conflict Resolution, Operations, and User Administration
Contact Address Information.

 

R4-9 Service Provider data validation

 

NPAC SMS shall validate that all required Service Provider data has been
received, after the Service Provider data has been collected.

 

R4-10 Notification of successful add for new Service Provider

 

NPAC SMS shall notify NPAC personnel upon successful creation of the new Service
Provider.

 

R4-11 Failure notification of Service Provider creation

 

NPAC SMS shall issue an appropriate error message upon unsuccessful creation of
the new Service Provider.

 

4

--------------------------------------------------------------------------------


 

4.1.2.2   SERVICE PROVIDER DATA MODIFICATION

 

NPAC personnel and the SOA to NPAC SMS interface and the NPAC to Local SMS
interface can request that Service Provider data be modified in the NPAC SMS.
The functionality described below enables the user to modify data for the
Service Provider.

 

R4-12

 

(Duplicate - refer to R4-2)

 

R4-13 Service Provider Key selection for modifying Service Provider data

 

NPAC SMS shall require one of the following data items to identify the Service
Provider data to be modified:

 

 

Service Provider ID

 

 

 

 

 

or

 

 

 

 

 

Service Provider Name

 

 

The Service Provider ID is required over the SOA to NPAC SMS interface and the
NPAC SMS to Local SMS interface.

 

R4-14 Error notification of invalid Service Provider ID or Name during Modify

 

NPAC SMS shall issue an appropriate error message to the user if the Service
Provider data to be modified does not exist.

 

R4-15.1 Modify restrictions on Service Provider data - Service Providers

 

NPAC SMS shall allow Service Provider data to be modified or added to the
Service Provider data with the exception of the data listed in Table 3-1.

 

R4-15.2 Modify restrictions on Service Provider data - NPAC Operations Personnel

 

NPAC SMS shall allow NPAC Operations personnel to modify the data in Table 3-1
with the exception of the NPAC Customer ID.

 

5

--------------------------------------------------------------------------------


 

R4-16 Re-validation of Service Provider data after Modify

 

NPAC SMS shall revalidate that all required Service Provider data is present
when a user attempts to submit modified Service Provider data.

 

R4-17 Modify Validation Error Message

 

NPAC SMS shall issue an appropriate error message to the user if the Service
Provider data fails validation on a modify.

 

R4-18.1

 

DELETE

 

R4-18.2

 

DELETE

 

R4-18.3

 

DELETE

 

4.1.2.3   DELETE SERVICE PROVIDER DATA

 

NPAC personnel can request that the Service Provider data be deleted. Deleted
Service Provider data will be written to a history file. The functionality
described below enables a user to delete data for the Service Provider.

 

R4-19

 

(Duplicate - refer to R4-3)

 

R4-20 Service Provider key for delete

 

NPAC SMS shall require the Service Provider ID and/or Service Provider name from
the user to identify the Service Provider data to be deleted.

 

R4-21 Error Message for Delete key search

 

NPAC SMS shall generate an error message and send it to the request originator,
if the Service Provider data does not exist, or if is has already been deleted
and exists only in a history file. NPAC SMS will not proceed further with the
deletion request.

 

6

--------------------------------------------------------------------------------


 

R4-22.1 No Subscription Versions during Service Provider Delete

 

NPAC SMS shall perform the deletion of the Service Provider data, notify the
user that the deletion request was successful, if there are no affected
Subscription Versions, and write the Service Provider data to a history file.

 

R4-22.2 Subscription during Service Provider Delete

 

NPAC SMS shall notify the user that the request to delete the Service Provider
data cannot be completed until the affected individual Subscription Versions are
modified, if affected Subscription Versions are found.

 

R4-22.3 Service Provider subscription restrictions during Network Data Delete.

 

NPAC SMS shall determine if there are any Subscription Versions being affected
by the NPA-NXX and/or LRN data being deleted.

 


4.1.3   SERVICE PROVIDER QUERIES

 

The query functionality discussed in this section will give users the ability to
view Service Provider and Subscription data. A user may not be able to modify a
particular data item because they do not have the proper security permissions,
therefore the data is made available via NPAC SMS for read-only purposes.

 

4.1.3.1   USER FUNCTIONALITY

 

R4-23

 

(Duplicate - refer to R4-5.2)

 

R4-24.1 Display of Service Provider ID and related subscription data

 

NPAC SMS shall allow NPAC personnel to view all Subscription Versions associated
with a Service Provider ID and/or Service Provider Name.

 

R4-24.2 Display of LRN and related subscription data

 

NPAC SMS shall allow NPAC personnel to view all Subscription Versions associated
with an LRN.

 

7

--------------------------------------------------------------------------------


 

R4-24.3 Display of NPA-NXX and related subscription data

 

NPAC SMS shall allow NPAC personnel to view all Subscription Versions associated
with an NPA-NXX.

 

4.1.3.2   SYSTEM FUNCTIONALITY

 

The following specifies NPAC SMS functionality needed to support the user
requests described above.

 

4.1.3.2.1   SERVICE PROVIDER QUERY

 

R4-25 Service Provider as Key for queries

 

NPAC SMS shall require the Service Provider ID and/or the Service Provider Name
for queries regarding Service Provider data.

 

R4-26.1 Error message for unknown Service Provider during a query

 

NPAC SMS shall provide the request originator with a message indicating that
there was no data in the NPAC SMS that matched the search keys for a Service
Provider query, if no match was found.

 

R4-26.2 Results returned to Service Provider during a query

 

NPAC SMS shall return all Service Provider data associated with the Service
Provider ID and/or Service Provider Name, as listed in Tables 3-1, 3-2, and 3-3,
if the Service Provider data matches the query criteria.  Service Providers are
only allowed to query their own data.

 

R4-27 Service Provider Query Types

 

NPAC SMS shall receive the Service Provider ID, a request to view subscription
data, and optionally the subscription data status types to be returned (e.g.,
active only, active or pending) for queries regarding subscription data for a
specific Service Provider.

 

8

--------------------------------------------------------------------------------


 

R4-28 Service Provider Information Message during query

 

NPAC SMS shall provide the request originator with a message indicating that
there was no data in NPAC SMS that matched the search keys, if NPAC SMS does not
have subscription data as specified by the request originator.

 

4.1.3.2.2   SUBSCRIPTION LIST QUERY

 

R4-29 Service Provider subscription query options

 

NPAC SMS shall receive the attributes to be searched on for queries regarding
Subscription Versions associated with the Service Provider. Allowable attributes
are the following data elements from the Subscriber Data Table (Table 3-4):

 

•                  Subscription Version ID

•                  Subscription Version Status

•                  Local Number Portability Type

•                  Ported Telephone Number

•                  Old facilities-based Service Provider Due Date

•                  New facilities-based Service Provider ID

•                  Authorization from old facilities-based Service Provider

•                  Local Routing Number (LRN)

•                  Class DPC

•                  Class SSN

•                  LIDB DPC

•                  LIDB SSN

•                  CNAM DPC

•                  CNAM SSN

•                  ISVM DPC

•                  ISVM SSN

•                  Billing Service Provider ID

•                  End User Location Value

•                  End User Location Type

•                  Customer Disconnect Date

•                  Effective Release Date

 

9

--------------------------------------------------------------------------------


 

•                  Disconnect Broadcast Complete Time Stamp

•                  Conflict Time Stamp

•                  Activation Time Stamp

•                  Cancellation Time Stamp

•                  New Service Provider Creation Time Stamp

•                  Old Service Provider Authorization Time Stamp

•                  Pre-cancellation Status

•                  Old Service Provider Cancellation Time Stamp

•                  New Service Provider Cancellation Time Stamp

•                  Old Time Stamp

•                  Old Service Provider Conflict Resolution Pending Time Stamp

•                  New Service Provider Conflict Resolution Pending Time Stamp

•                  Create Time Stamp

•                  Modify Time Stamp

•                  Porting To Original

 

R4-30.1 Service Provider subscription query

 

NPAC SMS shall return all active Subscription Versions associated with the
Service Provider which satisfy the selection criteria, up to a tunable parameter
number of Subscription Versions for queries initiated via the NPAC SMS to Local
SMS interface.

 

R4-30.2 NPAC SMS shall return all Subscription Versions

 

NPAC SMS shall return all Subscription Versions regardless of Subscription
Version status for queries initiated via the NPAC Operations GUI.

 

R4-30.3

 

DELETE

 

R4-30.4

 

DELETE

 

10

--------------------------------------------------------------------------------


 

R4-30.5

 

DELETE

 

R4-30.6 Count of subscription information during a query

 

NPAC SMS shall return an “out of range” error and the count of subscription
records returned by a query, if more than a tunable parameter number of
Subscription Versions are found.

 

R4-30.7

 

DELETE

 

R4-30.8 Error Message for Service Provider subscription query

 

NPAC SMS shall provide the request originator with a message indicating that
there was no data in NPAC SMS that matched the search keys, if NPAC SMS does not
have Subscription Versions as specified by the request originator.

 


4.2   REQUIREMENTS DEFINED IN THE PROPOSAL

 

RN4-1 Service Provider Network Data Addition/Deletion

 

NPAC SMS shall allow Service Providers to add/delete the NPA-NXX and/or LRN data
via the NPAC SMS to Local SMS interface and SOA to NPAC SMS interface provided
the changes do not cause mass updates to the Subscription Versions.

 


4.3   REQUIREMENTS DEFINED IN POST-AWARD ACTIVITIES

 

RR4-1 Removal of Service Provider with Respect to LRNs

 

NPAC SMS shall allow removal of a Service Provider by NPAC personnel only if all
associated LRNs are removed, and no Subscription Versions are associated with
the LRN.

 

11

--------------------------------------------------------------------------------


 

RR4-2 Removal of Service Provider with Respect to NPA-NXXs

 

NPAC SMS shall allow removal of a Service Provider by NPAC personnel only if all
associated NPA-NXXs are removed, and no Subscription Versions are associated
with the NPA-NXX.

 

RR4-3 Removal of NPA-NXX

 

NPAC SMS shall allow removal of an NPA-NXX by NPAC personnel only if no
Subscription Versions are associated with the NPA-NXX.

 

12

--------------------------------------------------------------------------------


 

Subscription Management

 

5.   Subscription Management

 


5.1   SUBSCRIPTION VERSION MANAGEMENT

 

Subscription Management functions allow NPAC personnel and SOA to NPAC SMS
interface users to specify data needed for ported numbers. The subscription data
indicates how local number portability should operate to meet subscribers’
needs. These functions will be accessible to authorized service providers via an
interface (i.e., the SOA to NPAC SMS interface) from their operations systems to
the NPAC SMS and will also be accessible to (and performed by) NPAC personnel.

 

Subscription Management supports functionality to manage multiple versions of
subscription data. See Section 5.1.1, Subscription Version Management for more
details on the different states of a version.

 

RN5-1 Subscription Version Status - Only One Per Subscription

 

NPAC SMS shall allow only one pending, sending, cancel pending, conflict,
conflict resolution pending, disconnect pending, failed or partial failure
Subscription Version per subscription.

 

RN5-2 Subscription Version Status - Only One Active Version

 

NPAC SMS shall allow only one active Subscription Version per subscription.

 

RN5-3 Subscription Version Status - Multiple Old/Canceled

 

NPAC SMS shall allow multiple old and/or canceled Subscription Versions per
subscription.

 

1

--------------------------------------------------------------------------------


 


5.1.1   SUBSCRIPTION VERSION MANAGEMENT

 

Subscription Version management provides functionality to manage multiple
time-sensitive views of subscription data. This section addresses version
management for LNP and the user and system functionality needed for subscription
administration. In this context a version may be defined as time-sensitive
subscription data.

 

At any given time, a Subscription Version in the SMS can have one of several
statuses (e.g., active, old) and may change status depending on results of
different SMS processes (e.g., modification, activation). This section describes
the different statuses that a version can have and the SMS processes that can
change the status. This section also discusses functionality and data that is
needed for Subscription Management.

 

5.1.1.1   VERSION STATUS

 

[Graphic Omitted:  Version Status state diagram]

 

Figure 5-1  Version Status

 

1.               Conflict to Canceled

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a Subscription Version in conflict directly to
canceled after it has been in conflict for a tunable number of days.

 

2.     Conflict to Cancel Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User cancels a Subscription Version in conflict.

 

B.           SOA to NPAC SMS Interface

 

User sends a cancellation request for a Subscription Version with a status of
conflict.

 

3.     Cancel Pending to Conflict

 

A.           NPAC Operations GUI - NPAC Personnel

 

User sets a Subscription Version with a status of cancel pending to conflict.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a Subscription Version with a status of cancel
pending to conflict if cancel pending acknowledgment has not been received from
the old and/or new Service Provider within a tunable timeframe.

 

2

--------------------------------------------------------------------------------


 

4.     Conflict Resolution Pending to Cancel Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User cancels a Subscription Version with a status of conflict resolution
pending.

 

B.             SOA to NPAC SMS Interface

 

User sends a cancellation request for a Subscription Version with a status of
conflict resolution pending.

 

5.     Conflict to Conflict Resolution Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User sets a Subscription Version with a status of conflict to conflict
resolution pending.

 

B.             SOA to NPAC SMS Interface - New Service Provider

 

New Service Provider sends a conflict resolution pending request for a
Subscription Version with a status of conflict.

 

C.             SOA to NPAC SMS Interface - Old Service Provider

 

Old Service Provider sends a Subscription Version modification request for a
Subscription Version with a status of conflict, which provides the old Service
Provider’s authorization for the transfer of service.

 

6.     Conflict Resolution Pending to Conflict

 

A.           NPAC Operations GUI - NPAC Personnel

 

User sets a Subscription Version with a status of conflict resolution pending to
conflict.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a Subscription Version with a status of conflict
resolution pending to conflict after conflict resolution pending acknowledgment
has not been received from old and/or new Service Provider within a tunable
timeframe.

 

C.             SOA to NPAC SMS Interface - Old Service Provider

 

Old Service Provider sends a Subscription Version modification request for a
Subscription Version with a status of conflict resolution pending, which revokes
the old Service Provider’s authorization for transfer of service.

 

7.     Pending to Conflict

 

A.           NPAC Operations GUI - NPAC Personnel

 

1.               User sets a Subscription Version with a status of pending to
conflict.

 

3

--------------------------------------------------------------------------------


 

2.               User creates a Subscription Version for an existing pending
Subscription Version for the old Service Provider and does not provide
authorization for the transfer of service.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a pending Subscription Version to conflict after
authorization for transfer of service has not been received from the old Service
Provider within a tunable timeframe.

 

C.             SOA to NPAC SMS Interface - Old Service Provider

 

1.               Old Service Provider sends a Subscription Version creation
request for a Subscription Version with a status of pending, which revokes the
old Service Provider’s authorization for transfer of service.

 

2.               If the current Service Provider sends an immediate Subscription
Version Disconnect request, a pending Subscription Version exists, and the old
Service Provider has not authorized transfer of service for the pending
Subscription Version, the pending Subscription Version is set to conflict.

 

8.     Conflict Resolution Pending to Pending

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a conflict resolution pending Subscription Version
to pending after receiving conflict resolution pending acknowledgment from the
old and new Service Provider.

 

9.     Pending to Cancel Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User cancels a Subscription Version with a status of pending.

 

B.             SOA to NPAC SMS Interface

 

User sends a cancellation request for a Subscription Version with a status of
pending.

 

C.             NPAC SMS Internal

 

1.               NPAC SMS automatically sets a pending Subscription Version to
cancel pending after authorization for the transfer of service has not been
received from the new Service Provider within a tunable timeframe.

 

2.               NPAC SMS automatically sets a pending Subscription Version to
cancel pending if an activation request is not received a tunable amount of time
after the most current of the two due dates: either new Service Provider due
date or old Service Provider due date.

 

10.   Cancel Pending to Canceled

 

A.           NPAC SMS Internal

 

4

--------------------------------------------------------------------------------


 

NPAC SMS automatically sets a cancel pending Subscription Version to canceled
after receiving cancel pending acknowledgment from the old and new Service
Provider.

 

11.   Creation - Set to Conflict

 

A.           NPAC Operations GUI - NPAC Personnel

 

User creates a Subscription Version for the old Service Provider and does not
provide authorization for the transfer of service.

 

B.             SOA to NPAC SMS Interface - Old Service Provider

 

User sends an old Service Provider Subscription Version creation request and
does not provide authorization for the transfer of service.

 

12.   Creation - Set to Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User creates a Subscription Version for either the new or old Service Provider.
If the create is for the old Service Provider and authorization for the transfer
of service is not provided, refer to step 11-A.

 

B.             SOA to NPAC SMS Interface

 

User sends a Subscription Version creation request for either the new or old
Service Provider. If the create is for the old Service Provider, and
authorization for the transfer of service is not provided, refer to step 11-B.

 

13.   Disconnect Pending to Cancel Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User cancels a Subscription Version with a disconnect pending status.

 

B.             SOA to NPAC SMS Interface - New Service Provider

 

User sends a cancellation request for a disconnect pending Subscription Version.

 

14.   Disconnect Pending to Sending

 

A.           NPAC SMS Internal

 

1.               NPAC SMS automatically sets a deferred disconnect pending
Subscription Version to sending after the effective release date is reached.

 

15.   Pending to Sending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User activates a pending Subscription Version.

 

B.             SOA to NPAC SMS Interface - New Service Provider

 

User sends an activation message for a pending Subscription Version.

 

16.   Sending to Failed

 

5

--------------------------------------------------------------------------------


 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a Subscription Version from sending to failed after
all Local SMSs fail Subscription Version activation or disconnect after the
tunable retry period expires.

 

17.   Failed to Sending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User re-sends a failed Subscription Version.

 

18.   Partial Failure to Sending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User re-sends a partial failure Subscription Version.

 

19.   Sending to Partial Failure

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a Subscription Version from sending to partial
failure after one or more, but not all, of the Local SMSs fail the Subscription
Version activation or disconnect after the tunable retry period expires.

 

20.   Sending to Old

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a sending Subscription Version to old after a
disconnect or “porting to original” port to all Local SMSs successfully
completes.

 

21.   Sending to Active

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a sending Subscription Version to active after the
Subscription Version activation is successful in all of the Local SMSs.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a sending Subscription Version to active after the
Subscription Version modification is successfully broadcast to any of the Local
SMSs.

 

22.   Active to Old

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets the previously active Subscription Version to old
once a Subscription Version activation, modification, or disconnect is
successful in Local SMSs.

 

23.   Immediate Disconnect to Sending

 

6

--------------------------------------------------------------------------------


 

A.           NPAC Operations GUI - NPAC Personnel

 

User disconnects an active Subscription Version and does not supply an effective
release date.

 

B.    SOA to NPAC SMS Interface - Current Service Provider

 

User sends a disconnect request for an active Subscription Version and does not
supply an effective release date.

 

24.   Deferred Disconnect - Set to Disconnect Pending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User disconnects an active Subscription Version and supplies an effective
release date.

 

B.    SOA to NPAC SMS Interface - Current Service Provider

 

User sends a disconnect request for an active Subscription Version and supplies
an effective release date.

 

25.   Modify Active to Sending

 

A.           NPAC Operations GUI - NPAC Personnel

 

User modifies an active Subscription Version.

 

B.    SOA to NPAC SMS Interface - Current Service Provider

User sends a modification request for an active Subscription Version.

 

R5-1.1 Subscription Version Statuses

 

NPAC SMS Subscription Version instances shall at any given time have one of the
following statuses:

 

•                  Active - Version is currently active in the network.

 

Note: There may be another pre- active version in the system that will
eventually supersede this version. Examples: 1) Pending version for the active
subscription exists 2) Sending version for the active subscription exists.

 

•                  Canceled - A pending, conflict, conflict resolution pending,
or disconnect pending version was canceled prior to activation in the network.

 

•                  Cancel Pending - Version is awaiting cancellation
acknowledgment from both Service Providers, at which time the version will be
set to canceled.

 

•                  Conflict - Version is in conflict (i.e., a dispute exists
between the two Service Providers), awaiting resolution.

 

7

--------------------------------------------------------------------------------


 

•                  Conflict Resolution Pending - Conflict has been resolved and
the version is awaiting conflict resolution acknowledgment from both Service
Providers, at which time the version will be set to pending.

 

•                  Disconnect Pending - Version is awaiting the effective
release date, at which time the version will be set to sending and the
disconnect request will be sent to all Local SMSs.

 

•                  Failed - Version failed activation, modification, or
disconnect in ALL of the Local SMSs in the network.

 

•                  Old - Version was previously active in the network and was
either superseded by either another active version or was disconnected.

 

•                  Partial Failure - Version failed activation, modification, or
disconnect in one or more, but not all, Local SMSs in the network.

 

•                  Pending - Version is either pending activation (approval had
been received from both Service Providers) or pending creation/approval from one
or the other Service Provider.

 

•                  Sending - Version is currently being sent to all of the Local
SMSs in the network.

 

R5-1.2

 

(Duplicate - refer to R5-20.3)

 

(Duplicate - refer to R5-30.2

 

(Duplicate - refer to R5-53)

 

(Duplicate - refer to R5-54

 

(Moved - refer to R5-54.2)

 

R5-2.1 Old Subscription Retention - Tunable Parameter

 

NPAC SMS shall provide an Old Subscription Retention tunable parameter which is
defined as the length of time that old Subscription Versions shall be retained
and accessible through a query request.

 

R5-2.2 Old Subscription Retention - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Old Subscription
Retention tunable.

 

8

--------------------------------------------------------------------------------


 

R5-2.3 Old Subscription Retention - Tunable Parameter Default

 

NPAC SMS shall default the Old Subscription Retention tunable parameter to 18
months.

 

R5-3.1 Cancel-Pending Subscription Retention - Tunable Parameter

 

NPAC SMS shall provide a Cancel-Pending Subscription Retention tunable parameter
which is defined as the length of time that canceled Subscription Versions with
a pre-cancellation status of pending shall be retained and accessible through a
query request.

 

R5-3.2 Cancel-Pending Subscription Retention - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Cancel-Pending
Subscription Retention tunable parameter.

 

R5-3.3 Cancel-Pending Subscription Retention - Tunable Parameter Default

 

NPAC SMS shall default the Cancel-Pending Subscription Retention tunable
parameter to 90 days.

 

R5-3.4 Cancel-Conflict Subscription Retention - Tunable Parameter

 

NPAC SMS shall provide a Cancel-Conflict Subscription Retention tunable
parameter which is defined as the length of time that canceled Subscription
Versions with a pre-cancellation status of conflict shall be retained and
accessible through a query request.

 

R5-3.5 Cancel-Conflict Subscription Retention - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Cancel-Conflict
Subscription Retention tunable parameter.

 

R5-3.6 Cancel-Conflict Subscription Retention - Tunable Parameter Default

 

NPAC SMS shall default the Cancel-Conflict Subscription Retention tunable
parameter to 30 days.

 

R5-3.7 Cancel-Conflict Resolution Pending Retention - Tunable Parameter

 

NPAC SMS shall provide a Cancel-Conflict Resolution Pending Retention tunable
parameter, which is defined as the length of time that canceled Subscription
Versions with a pre-cancellation status of conflict resolution pending shall be
retained and accessible through a query request.

 

9

--------------------------------------------------------------------------------


 

R5-3.8 Cancel-Conflict Resolution Pending Retention - Tunable Parameter
Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Cancel-Conflict
Resolution Pending Retention tunable parameter.

 

R5-3.9 Cancel-Conflict Resolution Pending Retention - Tunable Parameter Default

 

NPAC SMS shall default the Cancel-Conflict Resolution Pending Retention tunable
parameter to 30 days.

 

R5-3.10 Cancel-Disconnect Pending Retention - Tunable Parameter

 

NPAC SMS shall provide a Cancel-Disconnect Pending Retention tunable parameter
which is defined as the length of time that canceled Subscription Versions with
a pre-cancellation status of disconnect pending shall be retained and accessible
through a query request.

 

R5-3.11 Cancel-Disconnect Pending Retention - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Cancel-Disconnect
Pending Retention tunable parameter.

 

R5-3.12 Cancel-Disconnect Pending Retention - Tunable Parameter Default

 

NPAC SMS shall default the Cancel-Disconnect Pending Retention tunable parameter
to 90 days.

 

RR5-1.1 Pending Subscription Retention - Tunable Parameter

 

NPAC SMS shall provide a Pending Subscription Retention tunable parameter, which
is defined as the length of time that a pending Subscription Version shall
remain in the system prior to cancellation.

 

RR5-1.2 Pending Subscription Retention - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Pending
Subscription Retention tunable parameter.

 

RR5-1.3 Pending Subscription Retention - Tunable Parameter Default

 

NPAC SMS shall default the Pending Subscription Retention tunable parameter to
90 days.

 

RR5-1.4 Pending Subscription Retention - Tunable Parameter Expiration

 

NPAC SMS shall cancel a Subscription Version via the cancel pending process
after a pending Subscription Version has existed in the system for a Pending
Subscription Retention number of days subsequent to the later of the two due
dates, old Service Provider Due Date or new Service Provider Due Date.

 

10

--------------------------------------------------------------------------------


 

R5-4

 

(Duplicate - Refer to RN5-1)

 

R5-5 Subscription Versions Creation for TN Ranges

 

NPAC SMS shall create individual Subscription Versions when a Subscription
Version creation request is received for a TN range.

 

R5-6 Subscription Administration Transaction Logging

 

NPAC SMS shall log all subscription administration transactions. The log entries
shall include:

 

•                  Activity Type: create, modify, activate, query, all status
types, and all acknowledgments.

 

•                  Service Provider ID

 

•                  Initial Version Status

 

•                  New Version Status

 

•                  Userid and/or Login

 

•                  Local Number Portability Type

 

•                  Date

 

•                  Time

 

•                  Ported Telephone Number

 

•                  Status Flag - successful or failed

 

•                  Subscription Version ID (when assigned)

 


5.1.2   SUBSCRIPTION ADMINISTRATION REQUIREMENTS

 

5.1.2.1   USER FUNCTIONALITY

 

Authorized users can invoke the following functionality in the NPAC SMS to
administer subscription data:

 

R5-7 Creating a Subscription Version

 

NPAC SMS shall allow NPAC personnel and the SOA to NPAC SMS interface to create
a Subscription Version.

 

11

--------------------------------------------------------------------------------


 

R5-8.1 Modifying a Subscription Version

 

NPAC SMS shall allow NPAC personnel and the SOA to NPAC SMS interface to modify
a Subscription Version.

 

R5-8.2

 

(Duplicate - refer to R5-25)

 

R5-9 Activating a Subscription version

 

NPAC SMS shall allow NPAC personnel and the SOA to NPAC SMS interface to
activate a Subscription Version.

 

RN5-9

 

DELETE

 

R5-10.1 Setting a Subscription Version to Conflict

 

NPAC SMS shall allow NPAC personnel to set a Subscription Version to conflict or
conflict resolution pending.

 

R5-10.2 Subscription Version Conflict Status Rule

 

NPAC SMS shall prohibit a Subscription Version in conflict from being activated.

 

R5-11 Disconnecting a Subscription Version

 

NPAC SMS shall allow NPAC personnel and the SOA to NPAC SMS interface to
disconnect a Subscription Version.

 

R5-12 Canceling a Subscription Version

 

NPAC SMS shall allow NPAC personnel and the SOA to NPAC SMS interface to cancel
a Subscription Version.

 

R5-13 Querying a Subscription Version

 

NPAC SMS shall allow NPAC personnel, Local SMS/ SOA to NPAC SMS interface to
query for a Subscription Version.

 

12

--------------------------------------------------------------------------------


 

5.1.2.2   SYSTEM FUNCTIONALITY

 

This section describes NPAC SMS functionality required to support NPAC personnel
and SOA to NPAC SMS interface user requests defined in the above section.

 

Additionally, NPAC SMS functionality will perform operations which are not
invoked by a direct user request. Some examples of this are: monitor a
Subscription Version to determine whether the old and the new facilities-based
Service Providers have authorized the transfer of service for a ported number,
issue appropriate notifications to Service Providers, and change the status of a
Subscription Version based on tunable parameters.

 

5.1.2.2.1   SUBSCRIPTION VERSION CREATION

 

This section provides the requirements for the Subscription Version Create
functionality, which is executed upon the user requesting to create a
Subscription Version.

 

5.1.2.2.1.1   SUBSCRIPTION VERSION CREATION - INTER-SERVICE PROVIDER AND PORTING
TO ORIGINAL PORTS

 

This section provides the Subscription Version Creation requirements for
performing an Inter-Service Provider or a “porting to original” port of a TN.
These two type of ports are specified in the same section because of the
similarities of their functions.

 

An Inter-Service Provider port of a TN is the porting of a TN to a new Service
Provider.

 

A “porting to original port” implies that all porting data will be removed from
the Local SMSs and the TN will revert to the default routing, which ultimately
results in the TN returning to the original “donor” Service Provider.

 

The primary differences in functionality between these two types of ports is
that for a “porting to original” port, the routing data is not supplied and upon
activation, a delete request is broadcast to the Local SMSs instead of a create
request.

 

Both port types require authorization for the transfer of service from the old
and new Service Providers.

 

13

--------------------------------------------------------------------------------


 

RR5-3 Activate Subscription Version - Notify NPA-NXX First Usage Upon
Concurrence

 

NPAC SMS shall notify all Local SMSs of an NPA-NXX being used for the first time
immediately after creation validation of the Subscription Version activation.

 

R5-14 Create Subscription Version - Old Service Provider Input Data

 

NPAC SMS shall require the following data from the NPAC personnel or old Service
Provider upon Subscription Version creation for an Inter-Service Provider or
“porting to original” port:

 

•                  Local Number Portability Type -Port Type.

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or a group of
Subscription Versions that share the same attributes.

 

•                  Due Date - date on which transfer of service from old
facilities-based Service Provider to new facilities-based Service Provider is
initially planned to occur.

 

•                  New facilities-based Service Provider ID - the identifier of
the new facilities-based Service Provider.

 

•                  Old facilities-based Service Provider ID - the identifier of
the old facilities-based Service Provider.

 

•                  Authorization from old facilities-based Service Provider -
indication that the transfer of service is authorized by the ported-from Service
Provider.

 

R5-15.1 Create “Inter-Service Provider Port” Subscription Version - New Service
Provider Input Data

 

NPAC SMS shall require the following data from NPAC personnel or the new Service
Provider upon Subscription Version creation for an Inter-Service Provider Port:

 

•                  Local Number Portability Type - Port Type.  This field must
be set to “LSPP” for Inter-Service Provider ports.

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or a group of
Subscription Versions that share the same attributes.

 

14

--------------------------------------------------------------------------------


 

•                  Due Date - date on which transfer of service from old
facilities-based Service Provider to new facilities-based Service Provider is
initially planned to occur.

 

•                  New Facilities-based Service Provider ID - the identifier of
the new facilities-based Service Provider.

 

•                  Old Facilities-based Service Provider ID - the identifier of
the old facilities-based Service Provider.

 

•                  Location Routing Number (LRN) - the identifier of the
ported-to switch.

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Porting to Original - flag indicating whether or not this is
a “porting to original” port.  This flag must be set to “FALSE” for an
inter-Service Provider port.

 

R5-15.2 Create “porting to original” Subscription Version - New Service Provider
Input Data

 

NPAC SMS shall require the following data from NPAC personnel or the new Service
Provider upon Subscription Version creation for a “porting to original” port:

 

•                  Local Number Portability Type - Port Type.  This field must
be set to “LSPP” for “porting to original” ports.

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or a group of
Subscription Versions that share the same attributes.

 

•                  Due Date - date on which transfer of service from old
facilities-based Service Provider to new facilities-based Service Provider is
initially planned to occur.

 

•                  New Facilities-based Service Provider ID - the identifier of
the new facilities-based Service Provider.

 

15

--------------------------------------------------------------------------------


 

•                  Old Facilities-based Service Provider ID - the identifier of
the old facilities-based Service Provider.

 

•                  Porting to original - flag indicating whether or not this is
a “porting to original” port.  This flag must be set to “TRUE” for “porting to
original” port.

 

R5-16 Create Subscription Version - New Service Provider Optional input data

 

NPAC SMS shall accept the following optional fields from NPAC personnel or the
new Service Provider upon Subscription Version creation for an Inter-Service
Provider port:

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

R5-17.1

 

(Duplicate - Refer to R5-18.7 and R5-20.1)

 

R5-17.2

 

(Duplicate - Refer to R5-18.8 and R5-20.1)

 

R5-18.1 Create Subscription Version - Field-level Data Validation

 

NPAC SMS shall perform field-level data validations to ensure that the value
formats for the following input data, if supplied, is valid according to the
formats specified in Table 3-4 upon Subscription Version creation for an
Inter-Service Provider or “porting to original” port:

 

•                  LNP Type

 

•                  Ported TN(s)

 

•                  Old Service Provider Due Date

 

•                  New Service Provider Due Date

 

•                  Old Service Provider ID

 

•                  New Service Provider ID

 

•                  Authorization from old facilities-based Service Provider

 

16

--------------------------------------------------------------------------------


 

•                  LRN

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Porting to Original

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

R5-18.2 Create Subscription Version - Due Date Consistency Validation

 

NPAC SMS shall verify the old and new Service Provider due dates are the same
upon Subscription Version creation for an Inter-Service Provider or ‘porting to
original” port.

 

R5-18.3 Create Subscription Version - Due Date Validation

 

NPAC SMS shall verify that the due date is the current or a future date upon
Subscription Version creation for an Inter-Service Provider or “porting to
original” port.

 

R5-18.4 Create Subscription Version - Ported TN NPA-NXX  Validation

 

NPAC SMS shall verify that the NPA-NXX to be ported exists as a ported TN in the
NPAC SMS system upon Subscription Version creation for an Inter-Service Provider
or “porting to original” port.

 

R5-18.5 Create Subscription Version - Service Provider ID Validation

 

NPAC SMS shall verify that the old and new Service Provider IDs exist in the
NPAC SMS system upon Subscription Version creation for an Inter-Service Provider
or “porting to original” port.

 

17

--------------------------------------------------------------------------------


 

R5-18.6 Create Subscription Version - LRN Validation

 

NPAC SMS shall verify that an input LRN is associated with the new Service
Provider in the NPAC SMS system upon Subscription Version creation for an
Inter-Service Provider port.

 

R5-18.7 Create Subscription Version - Originating Service Provider Validation

 

NPAC SMS shall verify that the originating user is identified as the new or old
Service Provider on the incoming Subscription Version upon Subscription Version
creation for an Inter-Service Provider or “porting to original” port.

 

R5-18.8 Create Subscription Version - Duplicate Authorization Validation

 

NPAC SMS shall verify that authorization for transfer of service for a given
Service Provider does not already exist when a Service Provider creates a
Subscription Version for an Inter-Service Provider or “porting to original”
port.

 

R5-18.9 Create Subscription Version - Service Provider ID Validation

 

NPAC SMS shall verify that the incoming New and Old Service Provider IDs match
the IDs in the current pending version, if one exists, upon Subscription Version
creation for an Inter-Service Provider or “porting to original” port.

 

R5-19 Create Subscription Version - Old Service Provider ID Validation

 

NPAC SMS shall verify that the old Service Provider ID on the version being
created is equal to the new Service Provider ID on the active Subscription
Version, if an active version exists upon Subscription Version creation for an
Inter-Service Provider or “porting to original” port.

 

R5-20.1 Create Subscription Version - Validation Failure  Notification

 

NPAC SMS shall send an appropriate error message to the originating NPAC
personnel or SOA to NPAC SMS interface user if any of the validations fail upon
Subscription Version creation for an Inter-Service Provider or “porting to
original” port.

 

18

--------------------------------------------------------------------------------


 

R5-20.2 Create Subscription Version - Validation Failure - No Update

 

NPAC SMS shall not apply the incoming data to an existing subscription if any of
the validations fail upon Subscription Version creation for an Inter-Service
Provider or “porting to original” port.

 

R5-20.3 Create Subscription Version - Validation Failure - No Create

 

NPAC SMS shall not create a new Subscription Version, if a version does not
exist, if any of the validations fail upon Subscription Version creation for an
Inter-Service Provider or “porting to original” port.

 

R5-20.4 Create Subscription Version - Validation Success - Update Existing

 

NPAC SMS shall apply the incoming data to an existing Subscription Version if
all validations pass upon Subscription Version creation for an Inter-Service
Provider or “porting to original” port.

 

R5-20.5 Create Subscription Version - Validation Success - Create New

 

NPAC SMS shall create a new Subscription Version, if a version does not already
exist, if all validations pass at the time of Subscription Version creation for
an Inter-Service Provider or “porting to original” port.

 

R5-21.1 Initial Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide an Initial Concurrence Window tunable parameter which is
defined as the number of hours subsequent to the time the Subscription Version
was initially created by which both Service Providers are expected to authorize
transfer of service if this is an Inter-Service Provider or “porting to
original” port.

 

R5-21.2 Initial Concurrence Window - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Initial
Concurrence Window date tunable parameter.

 

R5-21.3 Initial Concurrence Window - Tunable Parameter Default

 

NPAC SMS shall default the Initial Concurrence Window date tunable parameter to
18 hours.

 

19

--------------------------------------------------------------------------------


 

R5-21.4

 

(Duplicate - Refer to R5-21.1)

 

R5-21.5

 

(Duplicate - Refer to R5-21.1)

 

R5-21.6 Create Subscription Version - Set to Pending

 

NPAC SMS shall set a Subscription Version to pending upon successful
subscription creation and the Old Service Provider has authorized transfer of
service if this is an Old Service Provider create request for an Inter-Service
Provider or “porting to original” port.

 

R5-21.7 Create Subscription Version - Notify User Success

 

NPAC SMS shall notify the old and new Service Providers when a Subscription
Version is set to pending upon successful subscription creation for an
Inter-Service Provider or “porting to original” port.

 

RR5-2.1 Create Subscription Version - Set to Conflict

 

NPAC SMS shall set a Subscription Version directly to conflict if the
Subscription Version passed validations, but this is a create request from the
Old Service Provider and the Old Service Provider did not authorize transfer of
service for an Inter-Service Provider or “porting to original” port.

 

RR5-2.2 Create Subscription Version - Set Conflict Timestamp

 

NPAC SMS shall set the conflict timestamp to the current time when a
Subscription Version is set to conflict at the time of subscription version
creation for an Inter-Service Provider or “porting to original” port.

 

RR5-2.3 Create Subscription Version - Conflict Notification

 

NPAC SMS shall notify the Old and New Service Provider when a Subscription
Version is set to conflict at the time of Subscription Version creation for an
Inter-Service Provider or “porting to original” port.

 

20

--------------------------------------------------------------------------------


 

R5-22 Create Subscription Version - Initial Concurrence Window Tunable Parameter
Expiration

 

NPAC SMS shall send a notification to the Service Provider (old or new) who has
not yet authorized the transfer of service, when the Initial Concurrence Window
tunable parameter for a pending Subscription Version has expired.

 

R5-23.1 Final Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide a Final Concurrence Window tunable parameter which is
defined as the number of hours after the concurrence request is sent by the NPAC
SMS by which time both Service Providers are expected to authorize transfer of
subscription service for an Inter-Service Provider or “porting to original”
port.

 

R5-23.2 Final Concurrence Window Tunable - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Final Concurrence
Window tunable parameter.

 

R5-23.3 Final Concurrence Window Tunable - Tunable Parameter Default

 

NPAC SMS shall default the Final Concurrence Window tunable parameter to 18
hours.

 

R5-23.4 New Service Provider Fails to Authorize Transfer of Service

 

NPAC SMS shall cancel a Subscription Version, according to the cancel processing
when the Final Concurrence Window tunable parameter expires and a new Service
Provider has not sent authorization for the transfer of service.

 

R5-23.5 Old Service Provider Fails to Authorize Transfer of Service

 

NPAC SMS shall place a Subscription Version in conflict, according to the cancel
processing when the time associated with the Final Concurrence Window tunable
parameter has expired and an old Service Provider has not sent authorization for
the transfer of service.

 

5.1.2.2.1.2   SUBSCRIPTION VERSION CREATION - INTRA-SERVICE PROVIDER PORT

This section provides the Subscription Version Creation requirements for
performing an Intra-Service Provider port of a TN. An Intra-Service Provider
port of a TN is when a TN is ported to a new location within the current Service
Provider network (i.e., the routing data is modified, but the Service Provider
remains the same).

 

21

--------------------------------------------------------------------------------


 

RR5-4 Create “Intra-Service Provider Port” Subscription Version - Current
Service Provider Input Data

 

NPAC SMS shall require the following data from the NPAC personnel or the Current
(New) Service Provider at the time of Subscription Version Creation for an
Intra-Service Provider port:

 

•                  LNP Type - port type This field must be set to “LISP for
Intra-Service Provider support.

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or group of
Subscription Versions that share the same attributes.

 

•                  Due Date - date on which Intra-Service Provider port is
planned to occur.

 

•                  New facilities-based Service Provider ID - current Service
Provider within which the Intra-Service Provider port will occur.

 

•                  Old facilities-based Service Provider ID - current Service
Provider within which the Intra-Service Provider port will occur.

 

•                  Location Routing Number (LRN) - identifier of the ported-to
switch

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

RR5-5 Create “Intra-Service Provider Port” Subscription Version - Current
Service Provider Optional Input Data

 

NPAC SMS shall accept the following optional fields from the NPAC personnel or
the Current Service Provider upon a Subscription Version Creation for an
Intra-Service Provider port:

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

22

--------------------------------------------------------------------------------


 

RR5-6.1 Create “Intra-Service Provider Port” Subscription Version - Field-level
Data Validation

 

NPAC SMS shall perform field-level data validations to ensure that the value
formats for the following input data, if supplied, is valid according to the
formats specified in Table 3-4 upon Subscription Version creation for an
Intra-Service Provider port:

 

•                  LNP Type

 

•                  Ported TN(s)

 

•                  Current Service Provider Due Date

 

•                  Old Service Provider ID

 

•                  New Service Provider ID

 

•                  LRN

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

RR5-6.2 Create “Intra-Service Provider Port” Subscription Version - New and Old
Service Provider ID Match

 

NPAC SMS shall validate that the new and old Service Provider IDs are identical
to the ID of the requesting user at the time of Subscription Version creation
for an Intra-Service Provider port.

 

23

--------------------------------------------------------------------------------


 

RR5-6.3 Create “Intra-Service Provider Port” Subscription Version - Due Date
Validation

 

NPAC SMS shall verify that the input due date is the current or a future due
date upon Subscription Version creation for an Intra-Service Provider port.

 

RR5-6.4 Create “Intra-Service Provider Port” Subscription Version - Ported TN
NPA-NXX Validation

 

NPAC SMS shall verify that the NPA-NXX for the TN to be ported exists as a
ported TN in the NPAC SMS system upon Subscription Version creation for an
Intra-Service Provider port.

 

RR5-6.5 Create “Intra-Service Provider Port” Subscription Version - LRN
Validation

 

NPAC SMS shall verify that the LRN is associated with the new Service Provider
in the NPAC SMS system upon Subscription Version creation for an Intra-Service
Provider port.

 

RR5-6.6 Create “Intra-Service Provider Port” Subscription Version - Duplicate
Authorization Validation

 

NPAC SMS shall verify that the authorization for transfer of service for a given
Service Provider does not already exist when a Service Provider creates a
Subscription Version for an Intra-Service Provider port.

 

RR5-6.7 Create “Intra-Service Provider Port” Subscription Version - Old Service
Provider ID Validation

 

NPAC SMS shall verify that the old Service Provider ID on the version being
created is equal to the new Service Provider ID on the active Subscription
Version, if an active version exists, upon Subscription Version creation for an
Intra-Service Provider port.

 

RR5-6.8 Create “Intra-Service Provider Port” Subscription Version - Active
Version Exists

 

NPAC SMS shall validate that an active version exists at the time of
Subscription Version creation for an Intra-Service Provider port.

 

RR5-7.1 Create “Intra-Service Provider Port” Subscription Version - Validation
Failure Notification

 

NPAC SMS shall send an appropriate error message to the originating NPAC
personnel or SOA to NPAC SMS Interface if any of the validations fail at the
time of Subscription Version creation for an Intra-Service Provider port.

 

24

--------------------------------------------------------------------------------


 

RR5-7.2 Create “Intra-Service Provider Port” Subscription version - Validation
Failure - No Create

 

NPAC SMS shall not create a new Subscription Version if any of the validations
fail at the time of Subscription Version creation for an Intra-Service Provider
port.

 

RR5-8 Create “Intra-Service Provider Port” Subscription version - Set to Pending

 

NPAC SMS shall set a Subscription Version to pending upon successful creation of
a Subscription Version for an Intra-Service Provider port.

 

RR5-9 Create “Intra-Service Provider Port” Subscription version - Notify User of
Creation

 

NPAC SMS shall notify the current Service Provider when a Subscription Version
is set to pending upon a successful creation of a Subscription Version for an
Intra-Service Provider port.

 

5.1.2.2.2   SUBSCRIPTION VERSION MODIFICATION

 

This section provides the requirements for the Subscription Version Modification
functionality, which is executed upon the user requesting modify Subscription
Version.

 

5.1.2.2.2.1   MODIFICATION OF A PENDING, CONFLICT, OR CONFLICT RESOLUTION
PENDING SUBSCRIPTION VERSION

 

R5-24.1

 

(Duplicate - refer to R5-27 and R5-28

 

R5-24.2

 

(Duplicate - refer to R5-27 and R5-28

 

R5-24.3

 

(Duplicate - refer to R5-27 and R5-28

 

R5-25 Modify Subscription Version - Invalid Version Status Notification

 

NPAC SMS shall return an error to the originating NPAC personnel or SOA to NPAC
SMS interface user if the version status is sending, failed, partial failure,

 

25

--------------------------------------------------------------------------------


 

canceled, cancel pending, old or disconnect pending upon Subscription Version
modification.

 

R5-26 Modify Subscription Version - Version Identification

 

NPAC SMS shall receive the following data from the originating NPAC personnel or
SOA to NPAC SMS interface user to identify a pending, conflict, or conflict
resolution pending Subscription Version to be modified:

 

Ported Telephone Number and status or

Subscription Version ID

 

R5-27.1 Modify Subscription Version - New Service Provider Data Values

 

NPAC SMS shall allow the following data to be modified in a pending, conflict,
or conflict resolution pending Subscription Version for an Inter-Service
Provider or Intra-Service Provider port by the new/current Service Provider or
NPAC personnel:

 

•                  Location Routing Number (LRN) - the identifier of the ported
to switch.

 

•                  Due Date - date on which transfer of service from old
facilities-based Service Provider to new facilities-based Service Provider is
planned to occur.

 

•                   Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

R5-27.2 Modify “porting to original” Subscription Version - New Service Provider
Data Values

 

NPAC SMS shall allow the following data to be modified in a pending, conflict,
or conflict resolution pending Subscription Version for a “porting to original”
port by the new Service Provider or NPAC personnel:

 

26

--------------------------------------------------------------------------------


 

•                  Due Date - New Service Provider date on which “port to
original” is planned to occur.

 

R5-27.3 Modify Subscription Version - Old Service Provider Data Values

 

NPAC SMS shall allow the following data to be modified in a pending, conflict,
or conflict resolution pending Subscription Version for an Inter-Service
Provider or “porting to original” port by the old Service Provider or NPAC
personnel:

 

•                  Due Date - date on which transfer of service from old
facilities-based Service Provider to new Service Provider is planned to occur.

 

•                  Old Service Provider Authorization

 

R5-28 Modify Subscription Version - New Service Provider Optional input data.

 

NPAC SMS shall accept the following optional fields from the NPAC personnel or
the new Service Provider upon modification of a pending, conflict, or conflict
resolution pending Subscription version:

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

R5-29.1 Modify Subscription Version - Field-level Data Validation

 

NPAC SMS shall perform field-level data validations to ensure that the value
formats for the following input data, if supplied, is valid according to the
formats specified in Table 3-4 upon Subscription Version modification.

 

•                  LNP Type

 

•                  Ported TN(s)

 

•                  Old Service Provider Due Date

 

•                  New Service Provider Due Date

 

•                  Old Service Provider Authorization

 

•                  Old Service Provider ID

 

•                  New Service Provider ID

 

27

--------------------------------------------------------------------------------


 

•                  LRN

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

 

R5-29.2 Modify Subscription Version - Due Date Validation

 

NPAC SMS shall verify that an input due date is the current or future due date
upon Subscription Version modification.

 

R5-29.3 Modify Subscription Version - LRN Validation

 

NPAC SMS shall verify that an input LRN is associated with the new Service
Provider in the NPAC SMS system upon Subscription Version modification.

 

R5-29.4 Modify Subscription Version - Originating Service Provider Validation

 

NPAC SMS shall verify that the originating user is identified as the new or old
Service Provider on the current Subscription Version, if one exists, upon
Subscription Version modification.

 

R5-30.1 Modify Subscription Version - Validation Failure Notification

 

NPAC SMS shall send an error message to the originating user if the modified
pending, conflict, or conflict resolution pending Subscription Version fails
validations.

 

28

--------------------------------------------------------------------------------


 

R5-30.2 Modify Subscription Version - Validation Error Processing

 

NPAC SMS shall leave the original version intact upon validation failure of a
modified pending, conflict, or conflict resolution pending Subscription Version.

 

R5-31.1

 

DELETE

 

R5-31.2 Modify Subscription Version - Retain Status

 

NPAC SMS shall retain the original status of pending, conflict, or conflict
resolution pending upon successful Subscription Version modification and the Old
Service Provider has not revoked authorization for the transfer of service if
this is an Old Service Provider Subscription Version modification request.

 

R5-31.3 Modify Subscription Version - Successful Modification Notification

 

NPAC SMS shall send an appropriate message to the old and new Service Providers
upon successful modification of a Subscription Version.

 

R5-32

 

(Duplicate - refer to R5-31.3)

 

RR5-10.1 Modify Subscription Version - Set to Conflict

 

NPAC SMS shall set a Subscription Version directly to conflict if the
Subscription Version passed validations, but this is a modification request from
the Old Service Provider and the Old Service Provider revoked authorization for
the transfer of service.

 

RR5-10.2 Modify Subscription Version - Set Conflict Timestamp

 

NPAC SMS shall set the conflict timestamp to the current time when a
Subscription Version is set to conflict upon Subscription Version modification.

 

RR5-10.3 Modify Subscription Version - Conflict Notification

 

NPAC SMS shall notify the Old and New Service Provider when a Subscription
Version is set to conflict upon Subscription Version modification.

 

29

--------------------------------------------------------------------------------


 

RR5-10.4 Modify Subscription Version - Set to Conflict Resolution Pending

 

NPAC SMS shall set a Subscription Version directly to Conflict Resolution
Pending if the Subscription Version passes validations, the current Subscription
Version is set to Conflict, this is a Subscription Version modification request
from the old Service Provider, and the old Service Provider has now provided
authorization for the transfer of service.

 

RR5-10.5 Modify Subscription Version - Conflict Resolution Pending Processing

 

NPAC SMS shall execute the Conflict Resolution Pending process when a
Subscription Version is set to Conflict Resolution Pending upon a Subscription
Version modification request.

 

5.1.2.2.2.2   MODIFICATION OF AN ACTIVE SUBSCRIPTION VERSION

 

R5-33

 

(Duplicate - refer to R5-35 and R5-36)

 

RR5-11 Modify Active Subscription Version - Service Provider Owned

 

NPAC SMS shall allow only NPAC personnel and the current Service Provider to
modify their own active Subscription Versions.

 

R5-34 Modify Active Subscription Version - Create New Subscription Version with
Status of  Sending

 

NPAC SMS shall create a new Subscription Version with a status of sending upon
successful modification of an active Subscription Version.

 

R5-35 Modify Active Subscription Version - Version Identification

 

NPAC SMS shall require the following data from NPAC personnel or SOA to NPAC SMS
interface users to identify the active Subscription Version to be modified:

 

Ported Telephone Numbers and status of Active or

Subscription Version ID

 

30

--------------------------------------------------------------------------------


 

R5-36 Modify Active Subscription Version - Input Data

 

NPAC SMS shall allow the following data to be modified for an active
Subscription Version:

 

•                  Location Routing Number (LRN) - the identifier of the ported
to switch

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

R5-37 Active Subscription Version - New Service Provider Optional  input data.

 

NPAC SMS shall accept the following optional fields from the new Service
Provider or NPAC personnel for an active Subscription Version to be modified:

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

R5-38.1 Modify Active Subscription Version - Field-level Data Validation

 

NPAC SMS shall perform field-level data validations to ensure that the value
formats for the following input data, if supplied, is valid according to the
formats specified in Table 3-4 upon Subscription Version modification of an
active version:

 

•                  LRN

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

31

--------------------------------------------------------------------------------


 

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type

 

R5-38.2 Modify Active Subscription Version - LRN Validation

 

NPAC SMS shall verify that an input LRN is associated with the new Service
Provider in the NPAC SMS system upon Subscription Version modification of an
active version.

 

R5-39.1 Modify Active Subscription Version - Validation Failure Notification

 

NPAC SMS shall send an appropriate error message to the originating user if the
modified active Subscription Version fails validations.

 

R5-39.2 Modify Active Subscription Version - Validation Error Processing

 

NPAC SMS shall leave the original version intact upon validation failure of a
modified active Subscription Version.

 

R5-40.1 Modify Active Subscription Version - Broadcast Date/Time Stamp

 

NPAC SMS shall record the current date and time as the broadcast date and time
stamp upon successful revalidation of the modified active Subscription Version.

 

R5-40.2

 

(Duplicate - refer to R5-34)

 

R5-40.3 Modify Active Subscription Version - Modification Success User
Notification

 

NPAC SMS shall notify the originating user indicating successful modification of
an active Subscription Version.

 

32

--------------------------------------------------------------------------------


 

R5-41 Activation Of A Modified Subscription Version

 

NPAC SMS shall proceed with the activation process immediately upon successful
modification of an active Subscription Version.

 

5.1.2.2.3 SUBSCRIPTION VERSION CONFLICT

 

This section provides the requirements for the functionality to place a
Subscription Version in to conflict and remove it from conflict.

 

5.1.2.2.3.1 PLACING A SUBSCRIPTION VERSION IN CONFLICT

 

R5-42 Conflict Subscription Version - Version Identification

 

NPAC SMS shall require the following data from NPAC personnel to identify the
Subscription Version to be placed in conflict:

 

Ported Telephone Number or

 

Subscription Version ID

 

R5-43 Conflict Subscription Version - Invalid Status Notification

 

NPAC SMS shall send an error message to the NPAC personnel if the version status
is not pending, cancel pending, or conflict resolution pending upon attempting
to set the Subscription Version to conflict.

 

RN5-11

 

(Duplicate - Refer to R5-42 and R5-43)

 

R5-44.1 Conflict Subscription Version - Set Status to Conflict

 

NPAC SMS shall, upon placing a Subscription Version into conflict, set the
version status to conflict.

 

R5-44.2 Conflict Subscription Version - Set Conflict Date and Time

 

NPAC SMS shall, upon placing a Subscription Version into conflict, record the
current date and time as the conflict date and time stamp.

 

33

--------------------------------------------------------------------------------


 

R5-44.3 Conflict Subscription Version - Successful Completion Message

 

NPAC SMS shall issue an appropriate message to the originating user and the Old
and New Service Providers indicating successful completion of the process to
place a subscription in conflict.

 

R5-45.1 Conflict Expiration Window - Tunable Parameter

 

NPAC SMS shall provide a Conflict Expiration Window tunable parameter which is
defined as a number of days a Subscription Version will remain in conflict prior
to cancellation.

 

R5-45.2 Conflict Expiration Window - Tunable Parameter Default

 

NPAC SMS shall default the Conflict Expiration Window tunable parameter to 30
days.

 

R5-45.3 Conflict Expiration Window - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administration to modify the Conflict
Expiration Window tunable parameter.

 

R5-45.4 Conflict Subscription Version - Set to Cancel

 

NPAC SMS shall set the status of the Subscription Version to cancel after a
Subscription Version has been in conflict for a Conflict Expiration Window
tunable parameter number of days.

 

R5-45.5 Conflict Subscription Version - Set Cancellation Date Timestamp

 

NPAC SMS shall set a Subscription Version cancellation date timestamp to the
current time upon setting a conflict Subscription Version to cancel.

 

R5-45.6 Conflict Subscription Version - Inform Service Providers of Cancel
Status

NPAC SMS shall notify both Service Providers after a Subscription Version status
is set to cancel from conflict.

 

5.1.2.2.3.2 REMOVING A SUBSCRIPTION VERSION FROM CONFLICT

 

34

--------------------------------------------------------------------------------


 

R5-46 Conflict Resolution Pending Subscription Version - Version Identification

 

NPAC SMS shall require the following data from the NPAC personnel user or new
Service Provider to identify the Subscription Version to be set to conflict
resolution pending:

 

Ported Telephone Number or

Subscription Version ID

 

R5-47 Conflict Resolution Pending Subscription Version - Invalid Status
Notification

 

NPAC SMS shall send an error message to the originating user if the Subscription
Version status is not in conflict upon attempting to set the Subscription
Version to conflict resolution pending.

 

R5-48

 

DELETE

 

R5-49.1

 

DELETE

 

R5-49.2

 

DELETE

 

R5-50.1 Conflict Resolution Pending Subscription Version - Set Status

 

NPAC SMS shall set the version status to conflict resolution pending if the
Subscription Version is in conflict upon a request to set a Subscription Version
to conflict resolution pending.

 

R5-50.2 Conflict Resolution Pending Subscription Version - Status Message

 

NPAC SMS shall send an appropriate message to the originating user indicating
successful completion of the process to set a subscription to conflict
resolution pending.

 

35

--------------------------------------------------------------------------------


 

RR5-12.1 Conflict Resolution Pending Subscription Version - Inform Both Service
Providers of Conflict Resolution Pending Status

 

NPAC SMS shall inform both Service Providers when the status of a Subscription
Version is set to conflict resolution pending for an Inter-Service Provider or
“porting to original” port.

 

RR5-12.2 Conflict Resolution Pending Subscription Version - Inform Current
Service Provider of Conflict Resolution Pending Status

 

NPAC SMS shall inform the current Service Provider when the status of a
Subscription Version is set to conflict resolution pending for an Intra-Service
Provider port.

 

RR5-13.1 Conflict Resolution Pending Acknowledgment - Update Old Service
Provider Conflict Resolution Date and Time Stamp

 

NPAC SMS shall update the old Service Provider conflict resolution date and time
stamp with the current date and time when conflict resolution pending
acknowledgment is received from the old Service Provider.

 

RR5-13.2 Conflict Resolution Pending Acknowledgment - Set Old Authorization Flag

 

NPAC SMS shall restore the old Service Provider Authorization flag to its value
prior to entering conflict when conflict resolution pending acknowledgment is
received from the old Service Provider.

 

RR5-14 Conflict Resolution Pending Acknowledgment - Update New Service Provider
Conflict Resolution Pending Date and Time Stamp

 

NPAC SMS shall update the new Service Provider conflict resolution pending date
and time stamp with the current date and time when conflict resolution pending
acknowledgment is received from the new Service Provider.

 

RR5-15.1 Conflict Resolution Pending Acknowledgment - Complete, Set Pending -
Both Service Providers

 

NPAC SMS shall set the Subscription Version status to pending when both Service
Providers have acknowledged the conflict resolution pending message for a given
Inter-Service Provider or “porting to original” Subscription Version.

 

36

--------------------------------------------------------------------------------


 

RR5-15.2 Conflict Resolution Pending Acknowledgment - Complete, Set Pending -
Current Service Provider

 

NPAC SMS shall set the Subscription Version status to pending when the current
Service Provider has acknowledged the conflict resolution pending message for a
given Intra-Service Provider Subscription Version.

 

RR5-16.1 Conflict Resolution Pending Acknowledgment - Complete, Notification -
Both Service Providers

 

NPAC SMS shall notify the old and new Service Providers when a Subscription
Version is set to pending after both Service Providers have acknowledged the
conflict resolution pending message for an Inter-Service Provider or “porting to
original” port.

 

RR5-16.2 Conflict Resolution Pending Acknowledgment - Complete, Notification -
Current Service Provider

 

NPAC SMS shall notify the current Service Provider when a Subscription Version
is set to pending after the current Service Provider has acknowledged the
conflict resolution pending message for an Intra-Service Provider port.

 

RR5-17.1 Conflict Resolution-Initial Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide a Conflict Resolution-Initial Concurrence Window tunable
parameter which is defined as the number of hours after the version is set to
Conflict Resolution Pending by which both Service Providers are expected to
acknowledge the conflict resolution.

 

RR5-17.2 Conflict Resolution-Initial Concurrence Window - Tunable Parameter
Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Conflict
Resolution-Initial Concurrence Window tunable parameter.

 

RR5-17.3 Conflict Resolution-Initial Concurrence Window - Tunable Parameter
Default

 

NPAC SMS shall default the Conflict Resolution-Initial Concurrence Window
tunable parameter to 4 hours.

 

37

--------------------------------------------------------------------------------


 

RR5-17.4 Conflict Resolution-Initial Concurrence Window - Tunable Parameter
Expiration

 

NPAC SMS shall send a notification to the Service Provider (new or old) who has
not yet acknowledged the conflict resolution pending status when the Conflict
Resolution-Initial Concurrence Window tunable parameter expires.

 

RR5-18.1 Conflict Resolution-Final Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide a Conflict Resolution-Final Concurrence Window tunable
parameter which is defined as the number of hours after the second conflict
resolution pending notification is sent, by which time both Service Providers
are expected to acknowledge the conflict resolution.

 

RR5-18.2 Conflict Resolution-Final Concurrence Window - Tunable Parameter
Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Conflict
Resolution-Final Concurrence Window tunable parameter.

 

RR5-18.3 Conflict Resolution-Final Concurrence Window - Tunable Parameter
Default

 

NPAC SMS shall default the Conflict Resolution-Final Concurrence Window tunable
parameter to 4 hours.

 

RR5-19 Conflict Resolution-Final Concurrence Window - Tunable Parameter
Expiration

 

NPAC SMS shall set the Subscription Version status to conflict when the NPAC SMS
has not received the conflict resolution pending acknowledgment either from the
old and/or the new Service Providers and the Conflict Resolution-Final
Concurrence Window tunable parameter expires.

 

RR5-20 Conflict Resolution-Final Concurrence Window - Tunable Parameter
Expiration Notification

 

NPAC SMS shall notify the old and new Service Providers upon setting a
Subscription Version to conflict after the NPAC SMS has not received the
conflict resolution pending acknowledgment from both Service Providers and the
Conflict Resolution-Final Concurrence Window tunable parameter expires.

 

5.1.2.2.4 SUBSCRIPTION VERSION ACTIVATION

 

This section provides the requirements for the Subscription Version Activation
functionality, which is executed upon the NPAC personnel or SOA to NPAC SMS
interface user requesting to activate a Subscription Version.

 

38

--------------------------------------------------------------------------------


 

R5-51.1 Activate Subscription Version - Version Identification

 

NPAC SMS shall require the following data from the NPAC personnel or new service
provider to identify the Subscription Version to be activated:

 

Ported Telephone Number or

 

Subscription Version ID

 

RR5-21 Activate “porting to original” Subscription Version

 

NPAC SMS shall proceed with the “immediate” disconnect processing when a
“porting to original” Subscription Version is activated.

 

RR5-22 Activate Subscription Version - Set Activation Received Timestamp

 

NPAC SMS shall set the Activation Received timestamp to the current date and
time upon receiving a Subscription Version activation request.

 

R5-51.2 Activate Subscription Version - Date and Time Stamp

 

NPAC SMS shall record the current date and time as the Activation Date and Time
Stamp, after all Local SMSs have successfully acknowledged activating the new
Subscription Version.

 

R5-52 Activate Subscription Version - Invalid Status Notification

 

NPAC SMS shall send an error message to the originating user if the version
status is not pending upon Subscription Version activation.

 

R5-53.1 Activate Subscription Version - Validation

 

NPAC SMS verify that a Subscription Version is in a valid pending state by
checking that a new Service Provider time stamp exists, and that the old Service
Provider authorization is TRUE.

 

R5-53.2 Activate Subscription Version Validation Error Message

 

NPAC SMS shall send an error message to the originating user if the Subscription
validation fails.

 

39

--------------------------------------------------------------------------------


 

R5-54.1

 

DELETE

 

R5-54.2

 

DELETE

 

R5-55 Activate Subscription Version - Local SMS Identification

 

NPAC SMS shall determine which Local SMSs to send the Subscription Version to by
identifying all Local SMS that are accepting Subscription Version data
downloads.

 

R5-56

 

(Duplicate - refer to R5-57.1

 

R5-57.1 Activate Subscription Version - Send to Local SMSs

 

NPAC SMS shall send the activated Subscription Version for an activated Inter or
Intra-Service Provider port via the NPAC SMS to Local SMS Interface to the Local
SMSs.

 

R5-57.2 Activate Subscription Version - Set to Sending

 

NPAC SMS shall set the subscription status to sending upon sending the activated
Subscription Version to the Local SMSs.

 

R5-57.3 Activate Subscription Version - Date and Time Stamp

 

NPAC SMS shall record the current date and time as the broadcast date and time
stamp upon sending the activated subscription to the Local SMSs.

 

R5-58.1 Local SMS Activation message logging

 

NPAC SMS shall log the activation responses resulting from the activation
requests sent to the Local SMSs.

 

R5-58.2 Local SMS Activation Log Retention Period - Tunable Parameter

 

NPAC SMS shall provide a Local SMS Activation Log Retention Period tunable
parameter which is defined as the number of days Local SMS activation responses
will remain in the log.

 

40

--------------------------------------------------------------------------------


 

R5-58.3 Local SMS Activation Log Retention Period - Tunable Parameter
Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Local SMS
Activation Log Retention Period tunable parameter.

 

R5-58.4 Local SMS Activation Log Retention Period - Tunable Parameter Default

 

NPAC SMS shall default the Local SMS Activation Log Retention Period tunable
parameter to 90 days.

 

R5-58.5 Local SMS Activation Message Log - Viewing

 

NPAC SMS shall allow NPAC personnel to view the Local SMS Activation Message
log.

 

R5-59.1 Activate Subscription Version - Set Status of Current to Active

 

NPAC SMS shall, upon receiving successful activation acknowledgment from all
involved Local SMSs, set the sending Subscription Version status to active.

 

R5-59.2 Activate Subscription Version - Set Status of Previous to Old

 

NPAC SMS shall upon receiving successful activation acknowledgment from all
involved Local SMSs, set the previous active Subscription Version status to old.

 

R5-60.1 Subscription Activation Retry Attempts - Tunable Parameter

 

NPAC SMS shall provide a Subscription Activation Retry Attempts tunable
parameter which defines the number of times a new Subscription Version will be
sent to a Local SMS which has not acknowledged receipt of the activation
request.

 

R5-60.2 Subscription Activation Retry Interval - Tunable Parameter

 

NPAC SMS shall provide a Subscription Activation Retry Interval tunable
parameter, which defines the delay between sending new Subscription Versions to
a Local SMS that has not acknowledged receipt of the activation request.

 

41

--------------------------------------------------------------------------------


 

R5-60.3 Subscription Activation Retry Attempts - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Subscription
Activation Retry Attempts tunable parameter.

 

R5-60.4 Subscription Activation Retry Interval - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Subscription
Activation Retry Interval tunable parameter.

 

R5-60.5 Subscription Activation Retry Attempts - Tunable Parameter Default

 

NPAC SMS shall default the Subscription Activation Retry Attempts tunable
parameter to 3 times.

 

R5-60.6 Subscription Activation Retry Interval - Tunable Parameter Default

 

NPAC SMS shall default the Subscription Activation Retry Interval tunable
parameter to 2 minutes.

 

R5-60.7 Subscription Version Activation Failure Retry

 

NPAC SMS shall resend the activated Subscription Version a Subscription
Activation Retry Attempts tunable parameter number of times to a Local SMS that
has not acknowledged the receipt of the activation request once the Subscription
Activation Retry Interval tunable parameter expires.

 

R5-60.8 Subscription Version Activation Failure - After Retries

 

NPAC SMS shall consider the Subscription Version activation for a given Local
SMS failed once the applicable Activation Retry tunable parameter number of
retries has been exhausted for that Local SMS.

 

R5-60.9 Subscription Version Activation Failure - Status Sending

 

NPAC SMS shall retain the status for the Subscription Version being activated as
sending until the Subscription Version retry period expires for all Local SMSs,
or until all Local SMSs have acknowledged the activation.

 

R5-60.10 Subscription Version Activation Failure - Local SMS Identification

 

NPAC SMS shall notify the NPAC SMS Administrator of all Local SMSs where new
activation failed, once each Local SMS has successfully responded or failed to
respond during the activation retry period.

 

42

--------------------------------------------------------------------------------


 

R5-60.11 Subscription Version Activation Failure - Set Status to Partial Failure

 

NPAC SMS shall set the Subscription Version status to partial failure if the
activation failed in one or more, but not all, of the Local SMSs.

 

R5-60.12 Subscription Version Partial Activation Failure - Set Status of
Previous to Old

 

NPAC SMS shall set the status of a previous active version to old when a
Subscription Version activation succeeds for at least one of the Local SMSs.

 

R5-61.1 Subscription Version Activation Subscription Version - Set Status to
Failure

 

NPAC SMS shall set the status of the Subscription Version to failed if the
Subscription Version fails activation in all the Local SMSs to which it was
sent.

 

R5-61.2 Subscription Version Activation Subscription Version - Failure
Notification

 

NPAC SMS shall notify the NPAC System Administrator when a Subscription Version
fails activation at all of the Local SMSs.

 

R5-61.3 Subscription Version Activation - Resend to Failed Local SMSs

 

NPAC SMS shall provide NPAC SMS personnel with the functionality to re-send
activate Subscription Version requests to all failed Local SMSs.

 

RR5-22.1 Subscription Version Activation - Failed Local SMS Notification - Both
Service Providers

 

NPAC SMS shall send a list to the Old and New Service Providers of all Local
SMSs that failed activation when a Subscription Version is set to failed or
partial failure subsequent to Subscription Version activation for an
Inter-Service Provider or “porting to original” port.

 

RR5-22.2 Subscription Version Activation - Failed Local SMS Notification -
Current Service Provider

 

NPAC SMS shall send a list to the current Service Provider of all Local SMSs
that failed activation when a Subscription Version is set to failed or partial
failure subsequent to Subscription Version activation for an Intra-Service
Provider port.

 

43

--------------------------------------------------------------------------------


 

5.1.2.2.5 SUBSCRIPTION VERSION DISCONNECT

 

This section provides the requirements for the Subscription Version Disconnect
functionality, which is executed upon the NPAC personnel or SOA to NPAC SMS
interface user requesting to have a Subscription Version disconnected.

 

R5-62 Disconnect Subscription Version - Version Identification

 

NPAC SMS shall receive the following data from the NPAC personnel or current
Service Provider to identify an active Subscription Version to be disconnected:

 

Ported Telephone Numbers or

 

Subscription Version ID

 

RR5-23.1 Disconnect Subscription Version - Required Input Data

 

NPAC SMS shall require the following input data upon a Subscription Version
disconnect:

 

•                  Customer Disconnect Date - Date upon which the customer’s
service is disconnected.

 

RR5-23.2 Disconnect Subscription Version - Optional Input Data

 

NPAC SMS shall accept the following optional input data upon a Subscription
Version disconnect:

 

•                  Effective Release Date - Future date upon which the
disconnect should be broadcast to all Local SMSs.

 

RN5-10 Disconnect Subscription Version - Invocation by Current Service Provider

 

NPAC SMS shall allow only NPAC personnel or the Current Service Provider to
invoke the functionality to disconnect a Subscription Version.

 

R5-63 Disconnect Subscription Version - Invalid Status Notification

 

NPAC SMS shall send an appropriate error message to the originating user that
the Subscription Version is not active in the network and cannot be disconnected
or set to disconnect pending if there is no Subscription Version with a status
of active.

 

44

--------------------------------------------------------------------------------


 

R5-64.1 Disconnect Subscription Version - Cancel Other Version Notification

 

NPAC SMS shall notify the originating user that the active Subscription Version
cannot be disconnected until a failed, cancel pending, conflict, or conflict
resolution pending Subscription Version is canceled, if such a Subscription
Version exists.

 

R5-64.2 Disconnect Subscription Version - Wait for Other Version to Complete
Notification

 

NPAC SMS shall notify the originating user that the active Subscription Version
cannot be disconnected until a sending Subscription Version successfully
completes or a failed or partial failure Subscription Version is re-sent and
successfully completes.

 

R5-64.3 Disconnect Subscription Version - Disallow Immediate Disconnect with
Pending Subscription Version

 

NPAC SMS shall disallow an immediate disconnect request if a pending
Subscription Version exists and the old Service Provider has authorized for
transfer of service for the pending Subscription Version.

 

R5-64.4 Disconnect Subscription Version - Disallow Deferred Disconnect with
Pending Subscription Version

 

NPAC SMS shall disallow a deferred disconnect request if a pending Subscription
Version exists.

 

R5-64.5 Disconnect Subscription Version - Allow Immediate Disconnect with
Pending Subscription Version

 

NPAC SMS shall allow an immediate disconnect request to proceed if a pending
Subscription Version exists and the old Service Provider has not authorized for
transfer of service for the pending Subscription Version.

 

R5-64.6 Disconnect Subscription Version - Immediate Disconnect - Set Pending
Subscription Version to Conflict

 

NPAC SMS shall set a pending Subscription Version to conflict upon allowing an
immediate disconnect request to proceed.

 

R5-64.7 Disconnect Subscription Version - Send Denied Disconnect Request Message
to Originating User

 

NPAC SMS shall send a denied disconnect request message to the originating user
when a disconnect request is disallowed.

 

45

--------------------------------------------------------------------------------


 

RR5-24 Disconnect Subscription Version -Set to Disconnect Pending

 

NPAC SMS shall set the status of a Subscription Version to disconnect pending
upon a Subscription Version disconnect request when an effective release date is
specified.

 

RR5-25.1 Disconnect Subscription Version - Disconnect Pending Status
Notification

 

NPAC SMS shall inform the current Service Provider when the status of a
Subscription Version is set to Disconnect Pending.

 

RR5-25.2 Disconnect Subscription Version - Customer Disconnect Date Notification

 

NPAC SMS shall notify the new Service Provider (donor) of the Subscription
Version Customer Disconnect Date and Effective Release Date immediately prior to
broadcasting a Subscription Version disconnect.

 

R5-65.1 Disconnect Subscription Version -Immediate Broadcast

 

NPAC SMS shall immediately proceed with the broadcasting of the disconnect after
the Customer Disconnect Date notification is sent if no Effective Release Date
was specified with the request.

 

R5-65.2 Disconnect Subscription Version - Deferred Broadcast

 

NPAC SMS shall proceed with the broadcasting of the disconnect when the
specified Effective Release Date is reached if an Effective Release Date was
specified with the request.

 

R5-65.3

 

DELETE

 

R5-65.4 Disconnect Subscription Version - Broadcast Interface Message to Local
SMSs

 

NPAC SMS shall broadcast the disconnect Subscription Version message to the
Local SMSs via the NPAC SMS to Local SMS Interface.

 

R5-65.5 Disconnect Subscription Version - Disconnect Broadcast Date and Time
Stamp

 

NPAC SMS shall record the current date and time as the disconnect broadcast date
and time stamp upon sending of disconnect messages to the Local SMSs.

 

46

--------------------------------------------------------------------------------


 

R5-65.6 Disconnect Subscription Version - Set to Sending

 

NPAC SMS shall set a Subscription Version status to sending upon sending the
disconnect messages to the Local SMSs.

 

R5-66.1 Disconnect Subscription Version Complete - Set Active to Old

 

NPAC SMS shall set the active Subscription Version status to old upon a
successful disconnect in all Local SMSs.

 

R5-66.2 Disconnect Subscription Version Complete - Set Disconnect Broadcast
Complete Date

 

NPAC SMS shall set the Disconnect Broadcast Complete timestamp to the current
date in the previously active, now old, Subscription Version upon a successful
disconnect in all Local SMSs.

 

R5-66.3 Disconnect Subscription Version Complete - Set Disconnect to Old

 

NPAC SMS shall set the sending disconnect Subscription Version to old upon a
successful disconnect in all Local SMSs.

 

R5-67.1 Disconnect Subscription Version - Set Status to Failed

 

NPAC SMS shall set the status of the disconnect Subscription Version to failed
if the disconnect fails in all the Local SMSs to which it was sent.

 

R5-67.2 Disconnect Pending Subscription Version - Failure Notification

 

NPAC SMS shall notify the NPAC SMS System Administrator when a disconnect
Subscription Version fails in all of the Local SMSs.

 

R5-67.3 Disconnect Subscription Version - Resend Disconnect Requests to All
Local SMSs

 

NPAC SMS shall provide authorized NPAC SMS personnel with the functionality to
resend all failed disconnect requests to the Local SMSs.

 

R5-68.1 Disconnect Subscription Version - Subscription Disconnect Retry Attempts
- Tunable Parameter

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Subscription
Disconnect Retry Attempts tunable parameter, which is defined as the number of

 

47

--------------------------------------------------------------------------------


 

times the NPAC SMS will resend a disconnect message to an unresponsive Local
SMS.

 

R5-68.2 Disconnect Pending Subscription Version - Subscription Disconnect Retry
Attempts - Tunable Parameter Default

 

NPAC SMS shall default the Subscription Disconnect Retry Attempts tunable
parameter to 3 times.

 

R5-68.3 Disconnect Subscription Version - Subscription Disconnect Retry Interval
- Tunable Parameter

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Subscription
Disconnect Retry Interval tunable parameter, which is defined as the amount of
time that shall elapse between disconnect retries.

 

R5-68.4 Disconnect Subscription Version - Subscription Disconnect Retry Interval
- Tunable Parameter Default

 

NPAC SMS shall default the Subscription Disconnect Retry Interval tunable
parameter to 2 minutes.

 

R5-68.5 Disconnect Subscription Version - Retry Processing

 

NPAC SMS shall resend a Subscription Version disconnect message a Subscription
Disconnect Retry Attempts tunable parameter number of times to a Local SMS that
has not acknowledged the receipt of a disconnect once the Subscription
Disconnect Retry Interval tunable parameter expires.

 

R5-68.6 Disconnect Subscription Version - Sending Status during Retries

 

NPAC SMS shall retain the status for the Subscription Version being disconnected
as sending until the Subscription Disconnect Retry Attempts tunable parameter
period expires for all Local SMSs, or until all Local SMSs have acknowledged the
disconnect.

 

R5-68.7 Disconnect Subscription Version - Retry Failed

 

NPAC SMS shall consider the disconnect Subscription Version request to have
failed at a specific Local SMS after the Subscription Disconnect Retry Attempts
tunable parameter count for the specific Local SMS has been exhausted.

 

48

--------------------------------------------------------------------------------


 

R5-68.8 Disconnect Subscription Version - Failure Notification after Retries
Complete

 

NPAC SMS shall send a list of the Local SMSs where the disconnect request failed
to the NPAC SMS System Administrator after every local SMS has either succeeded
or failed with the disconnect.

 

R5-68.9 Disconnect Subscription Version - Set to Partial Failure

 

NPAC SMS shall set the disconnect Subscription Version status to partial fail if
the disconnect request failed at one or more, but not all, of the Local SMSs.

 

R5-68.10 Disconnect Subscription Version - Resend Disconnect Requests to Failed
Local SMSs

 

NPAC SMS shall provide authorized NPAC SMS personnel with the functionality to
resend disconnect requests to all Local SMSs that failed to register the
disconnect request.

 

5.1.2.2.6 SUBSCRIPTION VERSION CANCELLATION

 

This section provides the requirements for the Subscription Version Cancellation
functionality, which is executed upon the NPAC personnel or SOA to NPAC SMS
interface user requesting to cancel a Subscription Version.

 

RR5-26.1 Cancel Subscription Version - Inform Both Service Providers of Cancel
Pending Status

 

NPAC SMS shall inform both old and new Service Providers when the status of a
Subscription Version is set to cancel pending for an Inter-Service Provider or
“porting to original” port.

 

RR5-26.2 Cancel Subscription Version - Inform Current Service Provider of Cancel
Pending Status

 

NPAC SMS shall inform the current Service Provider when the status of a
Subscription Version is set to cancel pending for an Intra-Service Provider
port.

 

R5-69 Cancel Subscription Version - Version Identification

 

NPAC SMS shall receive the following data from the NPAC personnel to identify a
Subscription Version to be canceled:

 

Ported Telephone Number or

 

49

--------------------------------------------------------------------------------


 

Subscription Version ID

 

R5-70 Cancel Subscription Version - Invalid Status Notification

 

NPAC SMS shall send an appropriate error message to the originating user if the
status is not pending, conflict, conflict resolution pending, or disconnect
pending.

 

RR5-27 Cancel Subscription Version - Validate Service Provider

 

NPAC SMS shall send an appropriate error message to the originating user if the
originating user is neither the New nor the Old Service Provider in the existing
Subscription Version upon Subscription Version cancellation.

 

R5-71.1 Cancel Subscription Version - Set to Canceled.

 

(Superseded - refer to RR5-28.)

 

R5-71.2 Cancel Subscription Version - Set Cancellation Date and Time Stamp

 

NPAC SMS shall set the Subscription Version cancellation date and time to
current upon setting the Subscription Version status to canceled.

 

RR5-28.1 Cancel Subscription Version - Set to Cancel After Both Service
Providers Acknowledge

 

NPAC SMS shall set the Subscription Version status to cancel upon receiving
cancellation pending acknowledgment from both Service Providers for an
Inter-Service Provider or “porting to original” port.

 

RR5-28.2 Cancel Subscription Version - Set to Cancel After Current Service
Provider Acknowledges

 

NPAC SMS shall set the Subscription Version status to cancel upon receiving
cancellation pending acknowledgment from the current Service Provider for an
Intra-Service Provider port.

 

RR5-29.1 Cancel Subscription Version - Inform Both Service Providers of Cancel
Status

 

NPAC SMS shall notify both old and new Service Providers after a Subscription
Version’s status is set to canceled for an Inter-Service Provider or “porting to
original” port.

 

50

--------------------------------------------------------------------------------


 

RR5-29.2 Cancel Subscription Version - Inform Current Service Provider of Cancel
Status

 

NPAC SMS shall notify the current Service Provider after a Subscription
Version’s status is set to canceled for an Intra-Service Provider port.

 

RR5-30 Cancel Subscription Version Acknowledgment - Update Old Service Provider
Date and Time Stamp

 

NPAC SMS shall update the old Service Provider cancellation date and time stamp
with the current date and time when the cancellation acknowledgment is received
from the old Service Provider.

 

RR5-31 Cancel Subscription Version Acknowledgment - Update New Service Provider
Date and Time Stamp

 

NPAC SMS shall update the new Service Provider cancellation date and time stamp
with the current date and time when the cancellation acknowledgment is received
from the new Service Provider.

 

RR5-32.1 Cancellation-Initial Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide a Cancellation-Initial Concurrence Window tunable
parameter, which is defined as the number of hours after the version is set to
Cancel Pending by which both Service Providers are expected to acknowledge the
pending cancellation.

 

RR5-32.2 Cancellation-Initial Concurrence Window - Tunable Parameter
Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the
Cancellation-Initial Concurrence Window tunable parameter.

 

RR5-32.3 Cancellation-Initial Concurrence Window - Tunable Parameter Default

 

NPAC SMS shall default the Cancellation-Initial Concurrence Window tunable
parameter to 4 hours.

 

RR5-33.1 Cancellation-Final Concurrence Window - Tunable Parameter

 

NPAC SMS shall provide a Cancellation-Final Concurrence Window tunable parameter
which is defined as the number of hours after the second cancel pending
notification is sent by which both Service Providers are expected to acknowledge
the pending cancellation.

 

51

--------------------------------------------------------------------------------


 

RR5-33.2 Cancellation-Final Concurrence Window Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Cancellation-Final
Concurrence Window tunable parameter.

 

RR5-33.3 Cancellation-Final Concurrence Window - Tunable Parameter Default

 

NPAC SMS shall default the Cancellation-Final Concurrence Window tunable
parameter to 4 hours.

 

RR5-34 Cancellation-Initial Concurrence Window - Tunable Parameter Expiration

 

NPAC SMS shall send a notification to the Service Provider (new and/or old) who
has not yet acknowledged the cancel pending status when the Cancellation-Initial
Concurrence Window tunable parameter expires.

 

RR5-35 Cancellation-Final Concurrence Window - Tunable Parameter Expiration

 

NPAC SMS shall set the Subscription Version status to conflict when the NPAC SMS
has not received the cancellation acknowledgment from the old and/or new Service
Providers and the Cancellation-Final Concurrence Window tunable parameter has
expired.

 

RR5-36 Cancel Subscription Version - Inform Service Providers of Conflict Status

 

NPAC SMS shall notify the old and new Service Providers upon setting a
Subscription Version to conflict.

 

5.1.2.2.7 SUBSCRIPTION VERSION RESEND

 

This section provides the requirements for the Subscription Version resend
functionality, which is executed upon the NPAC personnel requesting to resend a
Subscription Version.

 

RR5-38.1 Resend Subscription Version - Identify Subscription Version

 

NPAC SMS shall receive the following data from NPAC personnel to identify a
failed or partial failure version to be resent:

 

•                  Ported Telephone Number or Subscription Version ID

 

52

--------------------------------------------------------------------------------


 

RR5-38.2 Resend Subscription Version - Input Data

 

NPAC SMS shall require the following input data from NPAC personnel upon a
Subscription Version resend:

 

•                  List of “failed” Local SMSs to resend to.

 

RR5-38.3 Resend Subscription Version - Error Message

 

NPAC SMS shall send an error message to the originating user if the version
status is not partial failure or failed upon Subscription Version resend.

 

RR5-38.4 Resend Subscription Version - Activation Request

 

NPAC SMS shall resend a Subscription Version activation request, if either the
Subscription Version previously failed activation or an active Subscription
Version previously failed modification, to the designated list of failed Local
SMSs via the NPAC SMS to Local SMS Interface upon a Subscription Version resend
request.

 

RR5-38.5 Resend Subscription Version - Disconnect Request

 

NPAC SMS shall resend a Subscription Version disconnect request, if the
Subscription Version failed disconnect, to the designated list of failed Local
SMSs upon a Subscription Version resend request.

 

RR5-38.6 Resend Subscription Version - Failed or Partial Failure

 

NPAC SMS shall set a failed or partial failure Subscription Version to sending
subsequent to resending to the Local SMSs.

 

RR5-38.7 Resend Subscription Version - Standard Activation Processing

 

NPAC SMS shall proceed with the standard activation processing subsequent to
resending a Subscription Version activation request to the Local SMSs.

 

RR5-38.8 Resend Subscription Version - Standard Disconnect Processing

 

NPAC SMS shall proceed with the standard disconnect processing subsequent to
resending a Subscription Version disconnect request to the Local SMSs.

 

53

--------------------------------------------------------------------------------


 

5.1.3       Subscription Queries

 

This section provides the requirements for the Subscription Version Query
functionality, which is executed upon the user requesting a query of a
Subscription Version (R5-13).

 

5.1.3.1    User Functionality

 

R5-72 Query Subscription Version - Request

 

NPAC SMS shall allow NPAC personnel, SOA to NPAC SMS interface users, and NPAC
SMS to Local SMS interface users to query data maintained by the NPAC SMS for a
Subscription and all its Versions.

 

5.1.3.2    System Functionality

 

The following requirements specify the NPAC SMS query functionality defined
above.

 

R5-73 Query Subscription Version - Version Identification

 

NPAC SMS shall receive the following data to identify a Subscription Version to
be queried:

 

Ported Telephone Numbers and status (optional) or

 

Subscription Version ID

 

R5-74.1 Query Subscription Version - Status Supplied

 

NPAC SMS shall only retrieve Subscription Versions with a specific status when
the user supplies a specific Subscription Version status as part of the query
criteria.

 

R5-74.2 Query Subscription Version - Return All Subscription Versions for Ported
TN

 

NPAC SMS shall return all Subscription Versions associated with a ported TN that
the requester is eligible to view if the originating user has not provided a
Subscription Version status as part of the query criteria.

 

R5-74.3 Query Subscription Version - Output Data

 

NPAC SMS shall return the following output data for a Subscription Version query
request initiated by NPAC personnel or a SOA to NPAC SMS interface user:

 

54

--------------------------------------------------------------------------------


 

•                  Subscription Version ID

 

•                  Subscription Version Status

 

•                  Local Number Portability Type

 

•                  Ported Telephone Number

 

•                  Old facilities-based Service Provider Due Date

 

•                  New facilities-based Service Provider Due Date

 

•                  New facilities-based Service Provider ID

 

•                  Old facilities-based Service Provider ID

 

•                  Authorization from old facilities-based Service Provider

 

•                  Location Routing Number (LRN)

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End-User Location Value

 

•                  End User Location Type

 

•                  Customer Disconnect Date

 

•                  Effective Release Date

 

•                  Disconnect Broadcast Complete Time Stamp

 

•                  Conflict Time Stamp

 

•                  Activation Time Stamp

 

•                  Cancellation Time Stamp

 

•                  New Service Provider Creation Time Stamp

 

•                  Old Service Provider Authorization Time Stamp

 

•                  Pre-cancellation Status

 

55

--------------------------------------------------------------------------------


 

•                  Old Service Provider Cancellation Time Stamp

 

•                  New Service Provider Cancellation Time Stamp

 

•                  Old Time Stamp

 

•                  Old Service Provider Conflict Resolution Pending Time Stamp

 

•                  New Service Provider Conflict Resolution Pending Time Stamp

 

•                  Create Time Stamp

 

•                  Modified Time Stamp

 

•                  Porting to Original

 

•                  List of all Local SMSs that failed activation, modification,
or disconnect.

 

R5-74.4 Query Subscription Version - Output Data

 

NPAC SMS shall return the following output data for a Subscription Version query
request initiated over the NPAC SMS to Local SMS interface:

 

•                  Subscription Version ID

 

•                  Ported Telephone Number

 

•                  Location Routing Number (LRN)

 

•                  New facilities-based Service Provider ID

 

•                  Activation Time Stamp

 

•                  Customer Disconnect Date

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  End-User Location Value

 

•                  End-User Location Type

 

•                  Billing Service Provider ID

 

•                  Local Number Portability Type

 

56

--------------------------------------------------------------------------------


 

R5-75 Query Subscription Version -No Data Found

 

NPAC SMS shall send the originating user an appropriate message indicating that
there was no data found if no Subscription Versions were found for a query.

 

RN5-4 Query Subscription Version - Retrieve Data, Modification Not Allowed

 

NPAC SMS shall allow NPAC personnel or SOA to NPAC SMS interface users to
retrieve subscription data that they cannot modify.

 

RN5-5 Query Subscription Version - Retrieve Data Based on Single Ported TN Only

 

NPAC SMS shall allow authorized NPAC personnel, SOA to NPAC SMS interface users,
or NPAC SMS to Local SMS interface users to submit query requests for
Subscription Version data based on a single ported TN only.

 

RN5-6 Query Subscription Version - View for Any Ported TN

 

NPAC SMS shall allow old and new Service Providers or NPAC personnel to view a
Subscription Version for any ported TN.

 

RR5-39 Query Subscription Version - View Old or Active Only

 

NPAC SMS shall allow NPAC Customers who are neither the old nor the new Service
Provider to view only those Subscription Versions for a ported TN with a status
of active, canceled, or old.

 

RR5-40 Query Subscription Version - Online Records Only

 

NPAC SMS shall only allow Subscription Version queries of online subscription
Versions that have not been archived.

 

57

--------------------------------------------------------------------------------


 

NPAC SMS Interfaces

 


6.             NPAC SMS INTERFACES

 

Two CMIP-based, mechanized interfaces to the NPAC SMS were defined in the
Illinois NPAC RSMS RFP. One interface supports the Service Provider’s Service
Order Administration (SOA) systems. This interface is referred to as the SOA to
NPAC SMS interface. The second interface supports the Service Providers Local
Service Management System (LSMS). This interface is referred to as the NPAC SMS
to LSMS interface. Both of the interfaces support two-way communications.

 

The Lockheed Martin NPAC SMS supports an additional World Wide Web (WWW)
interface that performs a subset of the SOA to NPAC SMS functions. The interface
is referred to as the NPAC Operations GUI. The requirements for this interface
are defined in Section 6.5.1.

 

6.1          SOA to NPAC SMS Interface

 

The SOA to NPAC SMS Interface could be used by a variety of local Service
Provider systems for retrieving and updating subscription data in an NPAC SMS.
The types of systems that are expected to use this interface are Service
Provisioning OSs and/or Gateway Systems. The interface will require security
features to ensure that data is not corrupted by unauthorized access. Security
management is covered in Section 7.

 

6.1.1       Request Administration

 

R6-1 Strong authentication for application-to-application associations.

 

Application-to-application associations across the SOA to NPAC SMS interface
shall be implemented using strong authentication.

 

R6-2.1 Support for multiple Subscription Versions administration requests.

 

Each Subscription Version administration request sent over the interface shall
be capable of supporting aggregated transactions.

 

1

--------------------------------------------------------------------------------


 

R6-2.2 Support for independent Subscription Versions administration requests
within aggregated download transactions.

 

A failure of a single Subscription Version administration request within a set
of aggregated transactions shall not cause other requests in the set to fail.

 

R6-3 The NPAC SMS shall respond to each Subscription Versions administration
request.

 

Each request from the SOA to NPAC SMS Interface shall be acknowledged with at
least one response message from the NPAC SMS.

 

6.1.2       Subscription Administration

 

Subscription Administration provides functionality in creating or modifying
subscriptions and activating or deleting them from the networks.

 

R6-4.1 Administration of Subscription Version creation.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to add new versions
of subscription data.

 

R6-4.2 Administration of Subscription Version data modification.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to modify a specific
version of subscription data.

 

R6-4.3 Administration of Subscription Version data cancellation.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to cancel a specific
version of subscription data.

 

R6-5.1 Query a version.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to retrieve a
specific version of a subscription.

 

2

--------------------------------------------------------------------------------


 

R6-5.2 Retrieval of multiple Subscription Versions.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to retrieve all
versions of a subscription.

 

R6-6.1 Activation of a Subscription Version.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to request the
activation of a specific Subscription Version.

 

R6-6.2 Disconnect of a Subscription Version.

 

NPAC SMS shall allow users of the SOA to NPAC SMS interface to request the
disconnection of a specific Subscription Version.

 

6.1.3       Audit Requests

 

Audit Request functionality enables users of the SOA to NPAC SMS interface to
obtain audits of a specific subscription or range of subscriptions for all
Service Providers or selected Service Providers.

 

R6-7.1 Request audits based on a specific subscription.

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit based
on specific Subscription Versions.

 

R6-7.2 Request audits based on multiple Subscription Versions.

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit based
on multiple Subscription Versions.

 

R6-8.1 Request audits based on a specific Service Provider.

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit of a
specific Service Provider.

 

R6-8.2 Request audits based on multiple Service Providers

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit of
multiple Service Providers.

 

3

--------------------------------------------------------------------------------


 

R6-9.1 Request audits based on specific TNs

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit based
on specific TNs.

 

R6-9.2 Request audits based on a range of TNs.

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit based
on a range of TNs.

 

R6-9.3 Request audits based on a specific Subscription Versions parameters.

 

Users of the SOA to NPAC SMS Interface shall be able to request an audit based
on specific Subscription Version parameters.

 

R6-10.1 Audit request acknowledgment when discrepancies reported.

 

Each audit request shall be acknowledged with at least one response transaction
from the NPAC SMS. This response shall include a list of the discrepancies
derived from the comparison of the data in the NPAC SMS to the data in the Local
SMS.

 

R6-10-2 Audit request acknowledgment when no discrepancies reported.

 

Each audit request shall be acknowledged with one response when no discrepancy
are reported.

 

R6-10.3 Audit request acknowledgment response per TN error.

 

Each audit request shall be acknowledged with one response per erroneous
telephone number when discrepancies are reported.

 

6.1.4       Notifications

 

R6-11 Notification of authorization to transfer service.

 

NPAC SMS shall notify a new or an old Service Provider that they have not
provided authorization or concurrence, within a tunable parameter time frame,
for a transfer of service for a TN via the SOA to NPAC SMS Interface.

 

4

--------------------------------------------------------------------------------


 

R6-12 Notification of Subscription Versions due date modification.

 

NPAC SMS shall notify both the old and new Service Providers that the Due Date
for a Subscription Version has been modified via the SOA to NPAC SMS Interface.

 

6.2          NPAC SMS to Local SMS Interface

 

The NPAC SMS to Local SMS Interface could be used to send subscription data and
audit requests to a variety of Service Provider systems. The types of systems
that are expected to use this interface are Local SMSs (or SMS-like
functionality at LNP SCPs) and/or Gateway Systems. The interface will require
security features to ensure that data is not corrupted by unauthorized access.
Security management is covered in Section 7.

 

6.2.1       Transaction Administration

 

R6-13 Interface user authentication

 

NPAC SMS shall require users of the NPAC SMS to Local SMS interface to specify
their system identification to be able to use the interface.

 

R6-14.1 Support for multiple subscription-versions data-download transactions.

 

The NPAC SMS to Local SMS interface shall be capable of supporting aggregated
data download transactions.

 

R6-14.2 Failed Data Download Transactions

 

The NPAC SMS to Local SMS interface shall not allow one failed item in a
download request to cause other items in the request to fail.

 

5

--------------------------------------------------------------------------------


 

R6-15.1 NPAC SMS to Local SMS interface support of subscription-data-download
response transactions from Local SMSs.

 

NPAC SMS shall receive subscription-data-download transaction responses from
Local SMSs via the NPAC SMS to Local SMS interface. A minimum of one response
will be received.

 

R6-15.2 NPAC SMS to Local SMS interface support of subscription-data-download
response transactions positive acknowledgment.

 

NPAC SMS shall receive a positive subscription-data-download transaction
response from Local SMSs via the NPAC SMS to Local SMS interface when the
download was successful.

 

R6-15.3 NPAC SMS to Local SMS interface support of subscription-data-download
response transactions negative acknowledgment.

 

NPAC SMS shall receive a negative subscription-data-download transaction
response from Local SMSs via the NPAC SMS to Local SMS interface when the
download was not successful.

 

R6-16.1 Subscription requests for a single Subscription Version transaction.

 

NPAC SMS shall send requests over the NPAC SMS to Local SMS interface for a
single Subscription Version.

 

R6-16.2 Subscription requests for a range of Subscription Versions transactions.

 

NPAC SMS shall send requests over the NPAC SMS to Local SMS interface for a
range of contiguous Subscription Versions.

 

R6-17.1 Receipt of subscription request response acknowledgments.

 

NPAC SMS to Local SMS interface shall receive subscription request response
acknowledgment transactions from the Local SMS.

 

R6-17.2

 

DELETE

 

R6-17.3

 

DELETE

 

6

--------------------------------------------------------------------------------


 

R6-18.1 Receipt of Local SMS Subscription Versions resend requests (single TN).

 

NPAC SMS to Local SMS interface shall receive requests from the Local SMS for
download of Subscription Versions data based on a single TN.

 

R6-18.2 Receipt of Local SMS Subscription Versions resend requests (range of
TNs).

 

NPAC SMS to Local SMS interface shall receive requests from the Local SMS for
download of Subscription Versions data based on a range of TNs.

 

R6-18.3 Receipt of Local SMS Subscription Versions resend requests (range of
time).

 

NPAC SMS to Local SMS interface shall receive requests from the Local SMS for
download of Subscription Versions data based on a range of time.

 

R6-19 Network data download responses.

 

NPAC SMS shall receive one response transaction from the Local SMS for each
network data download.

 

6.2.2       Network Subscription Administration

 

Network Subscription Administration provides functionality in activating,
modifying, or deleting subscription data from the network and in supporting
audits.

 

R6-20.1 Add new Subscription Versions data via the NPAC SMS to Local SMS.

 

NPAC SMS shall generate a request to the Local SMS to add new Subscription
Versions data via NPAC to Local SMS interface.

 

R6-20.2 Modify specific Subscription Versions data via the NPAC SMS to Local
SMS.

 

NPAC SMS shall generate a request to the Local SMS to modify specific
Subscription Versions data via NPAC to Local SMS interface.

 

7

--------------------------------------------------------------------------------


 

R6-20.3 Delete specific Subscription Versions data via the NPAC SMS to Local
SMS.

 

NPAC SMS shall generate a request to the Local SMS to delete specific
Subscription Versions data via NPAC to Local SMS interface.

 

R6-21

 

DELETE

 

6.3          Interface Transactions.

 

The CMIP protocol provides for six types of transactions over the interface
(Reference: ISO 9595 and 9596). They are Create, Delete, Set, Get,

M-Action, and Event Report. Refer to Requirements RN6-1.1, RN6-1.2, RN6-1.3,
RN6-1.4, RN6-1.5, RN6-1.6 noted in Section 6.5.1 (CMIP transactions) for the
definition of the requirements for these transactions.

 

R6-22 Manager-agent relationship of interface transactions.

 

NPAC SMS Interoperable Interface shall be designed in terms of CMIP transactions
in a manager-agent relationship.

 

6.4          Interface and Protocol Requirements

 

While it is expected that dedicated links will be used for the interfaces,
switched connections should also be supported. Reliability and availability of
the links will be essential and high capacity performance will be needed.

 

R6-23 Open interfaces.

 

The SOA to NPAC SMS Interface and the NPAC SMS to Local SMS Interface shall be
open, non-proprietary interfaces.

 

8

--------------------------------------------------------------------------------


 

6.4.1       Protocol Requirements

 

R6-24 Interface protocol stack.

 

Both of the NPAC SMS interfaces, as defined above, shall be implemented via the
following protocol stack:

 

Application

CMISE, ACSE, ROSE

Presentation

ANSI T1.224

Session:

ANSI T1.224

Transport:

TCP, RFC1006

Network:

IP

Link

PPP, MAC, Frame Relay, ATM (IEEE 802.3)

Physical

DS1, DS-0 x n , V.34

 

Table 6-1

 

R6-25 Multiple application associations.

 

NPAC SMS shall support multiple application associations per Service Provider.

 


6.4.2                       INTERFACE PERFORMANCE REQUIREMENTS

 

R6-26 Interface availability.

 

Both the SOA to NPAC SMS and the NPAC SMS to Local SMS interfaces shall be
available on a 24 by 7 basis, consistent with other availability requirements in
this specification.

 

R6-27 Interface reliability.

 

A 99.9 % reliability rate shall be maintained for both the SOA to NPAC SMS and
NPAC SMS to Local SMS interfaces.

 

AR6-1 Range Activations.

 

A range activate will contain an average of 20 TNs.

 

9

--------------------------------------------------------------------------------


 

AR6-2 Percent of Range Activations.

 

20% of all downloads as specified in R6-28.1, R6-28.2, R6-29.1 and R6-29.2 will
be processed via range activations.

 

R6-28.1 SOA to NPAC SMS interface transaction rates - sustained

 

A transaction rate of 2 CMIP transactions (sustained) per second shall be
supported by each SOA to NPAC SMS interface association.

 

R6-28.2 SOA to NPAC SMS interface transaction rates - peak

 

NPAC SMS shall support a rate of 5.2 CMIP operations per second (peak) over a
single SOA to NPAC SMS interface association.

 

R6-29.1 NPAC SMS to Local SMS interface transaction rates.

 

A transaction rate of 25 TN downloads per second shall be supported by each NPAC
SMS to Local SMS interface.

 

R6-29.2 NPAC SMS to Local SMS interface transaction rates - sustained

 

NPAC SMS shall, given a transaction rate of 25 TN downloads per second and the
assumptions concerning range activations expressed above, support a rate of 5.2
CMIP operations per second (sustained) over each NPAC SMS to Local SMS interface
association.

 

6.4.3       Interface Performance Requirements

 

R6-30.1 Interface specification.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The interoperable interface model defining both the NPAC to Local SMS and the
SOA to NPAC SMS shall be specified in terms of ISO 10165-4, “Generalized
Definition of Managed Objects (GDMO)”

 

10

--------------------------------------------------------------------------------


 

R6-30.2 Interface specification identification.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The interface specification shall be referred to as the “NPAC SMS Interoperable
Interface Specification” (NPAC SMS IIS).

 

R6-30.3 Interface specification ownership.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The NPAC SMS Interoperable Interface Specification will become the property of
the consortium.

 

R6-31 NPAC SMS Interoperable Interface Specification phased-delivery.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The model and interface specification shall be delivered in stages.

 

R6-32 NPAC SMS Interoperable Interface Specification draft content.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The draft model shall be provided at the object and attribute level. The draft
shall include tables that show how the interface functions required by this
specification are mapped into the services provided by the model.

 

R6-33 NPAC SMS Interoperable Interface Specification delivery schedule.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The selected Primary vendor shall deliver a complete interoperable interface
specification one month after the announcement of the vendor selection.

 

R6-34 NPAC SMS Interoperable Interface Specification detail.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The application to application interfaces shall be specified in sufficient
detail to allow local Service Providers to build applications utilizing the SOA
and Local SMS interfaces with minimal or no interaction between the suppliers of
the interoperable systems. For example the interoperable interface specification
shall provide for error handling of error conditions

 

11

--------------------------------------------------------------------------------


 

appropriate to all of the functional requirements. It shall also define the
security relationship between the systems.

 

R6-35 NPAC SMS Interoperable Interface Specification extensibility.

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

The interface specified shall be capable of extension to account for evolution
of the interface requirements.

 

6.5          Requirements Defined in the Proposal

 

6.5.1       NPAC Operations GUI

 

NPAC SMS supports an HTTPS (World Wide Web) interface that performs a subset of
the SOA functions. The HTTPS interface is referred to as the NPAC Operations
GUI. The NPAC Operations GUI supports the request functionality of the SOA to
NPAC SMS interface.

 

RP6-2.1 HTTPS interface.

 

NPAC SMS shall provide an NPAC Operations GUI consisting of a secure HTTPS
interface to the World Wide Web.

 

RP6-2.2 SOA to NPAC SMS Create Subscription Versions administration requests via
an NPAC Operations GUI interface.

 

NPAC SMS shall support Create Subscription Version requests via a secure, NPAC
Operations GUI interface.

 

RP6-2.3 SOA to NPAC SMS Cancel Subscription Versions administration requests via
an NPAC Operations GUI interface.

 

NPAC SMS shall support Cancel Subscription Version requests via a secure, NPAC
Operations GUI interface.

 

12

--------------------------------------------------------------------------------


 

RP6-2.4 SOA to NPAC SMS Modify Subscription Versions administration requests via
an NPAC Operations GUI interface.

 

NPAC SMS shall support Modify Subscription Version requests via a secure, NPAC
Operations GUI interface.

 

RP6-2.5 SOA to NPAC SMS Query Subscription Versions administration requests via
an NPAC Operations GUI interface

 

NPAC SMS shall support query of Subscription Versions via a secure, NPAC
Operations GUI interface.

 

RP6-2.6 SOA to NPAC SMS Activate Subscription Versions administration requests
via an NPAC Operations GUI interface.

 

NPAC SMS shall support Activation of Subscription Versions via a secure, NPAC
Operations GUI interface.

 

RP6-2.7 SOA to NPAC SMS Disconnect Subscription Versions administration requests
via an NPAC Operations GUI interface.

 

NPAC SMS shall allow NPAC personnel and users of the SOA to NPAC SMS interface
to request disconnection of a Subscription Version via a secure, NPAC Operations
GUI interface.

 

RP6-3 SOA to NPAC SMS audit requests

 

NPAC SMS shall support SOA to NPAC SMS audit via the NPAC Operations GUI
interface.

 

RP6-3.1 SOA to NPAC SMS audit requests via an NPAC Operations GUI interface
(single Service Provider network).

 

NPAC SMS shall support audit requests on single Service Provider networks via a
secure, NPAC Operations GUI interface.

 

RR6-1 Acknowledgment of a Cancel Pending for a Subscription Version

 

NPAC SMS shall acknowledge receiving a cancel pending request for a Subscription
Version via the SOA to NPAC SMS Interface.

 

13

--------------------------------------------------------------------------------


 

RR6-2 Acknowledgment of a Conflict Resolution for a Subscription Version

 

NPAC SMS shall acknowledge receiving a conflict resolution request for a
Subscription Version via the SOA to NPAC SMS Interface.

 

RR6-3 Deferred Disconnect of a Subscription Version

 

NPAC SMS shall allow a specific Subscription Version to be placed into a
deferred disconnect status by having the effective date in the future via the
SOA to NPAC SMS Interface.

 

RR6-4 Cancel Request Notification

 

NPAC SMS shall notify a Service Provider of a request for a Subscription Version
status to be changed to cancel via the SOA to NPAC SMS Interface.

 

RR6-5 Conflict Resolution Request Notification

 

NPAC SMS shall notify a Service Provider of a request for a Subscription Version
status to be changed to conflict resolution via the SOA to NPAC SMS Interface.

 

RR6-6 SOA to NPAC SMS Downtime Operational Information Notification.

 

NPAC SMS shall notify all Service Providers of planned downtime via the SOA to
NPAC SMS Interface.

 

RR6-7 NPAC SMS to Local SMS Downtime Operational Information Notification

 

NPAC SMS shall notify all Service Providers of planned downtime via the NPAC SMS
to Local SMS interface.

 

RR6-8 Tunable Parameter Number of Aggregated Download Records

 

NPAC SMS shall allow NPAC System Administrators to specify a tunable parameter
value for the maximum number of download records.

 

14

--------------------------------------------------------------------------------


 

RR6-9 Download Time Tunable Parameter to Restricted Time Range

 

NPAC SMS shall allow NPAC System Administrators to specify a tunable parameter
value for the maximum time range for a download.

 

RR6-10

 

DELETE

 

RR6-11

 

(Duplicate - refer to RP6-2.5)

 

RR6-12

 

DELETE (moved to RP6-2.6)

 

RR6-13 Queries Constrained by NPA-NXX

 

NPAC SMS shall constrain all queries on the NPAC SMS to Local SMS Interface to
one NPA-NXX plus additional filter criteria.

 

6.6          Network Requirements

 

6.6.1       NPAC SMS WAN Topology Requirements

 

6.6.1.1    The NPAC Site LAN

 

RP6-4 NPAC Site Connection to the Internet

 

The NPAC site shall connect to the Internet using a DS0 ISDN circuit through a
bastion server firewall to the NPAC LAN/WAN.

 

RP6-5 Support of DS0 Connections

 

The NPAC site shall support 20 DS0 dial-up connections to the Public Switched
Telephone Network through the dial-up remote access server.

 

15

--------------------------------------------------------------------------------


 

6.6.2       NPAC SMS WAN Hardware Requirements

 

6.6.2.1    Enterprise Switching Hubs

 

RP6-6 Enterprise Switching Hub

 

The NPAC LAN/WAN shall utilize an Enterprise switching hub that supports
switching Dual 100 Mbps fast ethernet.

 

6.6.2.2    Local Access Servers

 

RP6-7 NPAC LAN/WAN Connectivity

 

The NPAC LAN/WAN shall support at least 10 dedicated BR1 or DS0 ports for the
purpose of WAN connectivity.

 

RP6-8 Inter-LAN Segments

 

The NPAC LAN/WANs shall support IP filtering and bridging between LAN segments.

 

RP6-9 Client Access

 

The NPAC LAN/WAN shall support PPP and MPP for the purpose of client access.

 

RP6-10 Security

 

The NPAC LAN/WAN shall support CHAP, TACACS, Callback, Caller Number ID
verification, Password, and SmartCard for security purposes.

 

16

--------------------------------------------------------------------------------


 

Security

 

7.             Security

 

Introduction

 

In addition to the general security requirements based on the user interface
paradigm in Section 7.1 through 7.7, there are requirements for the security on
an OSI application to application interface (such as the one specified in
Section 6 for the SMS to SMS and SMS to SOA interfaces).

 

7.1          Identification

 

A user identification is a unique, auditable representation of the user’s
identity within the system. The NPAC SMS requires all system users, both
individuals and remote machines, to be uniquely identified to support individual
accountability over the NPAC Operations GUI.

 

R7-l Unique User Identification Codes - Individuals

 

NPAC SMS shall require unique user identification codes (userids) to identify
all NPAC and Service Provider personnel.

 

R7-2 Assigned Userid Identification

 

NPAC SMS shall require NPAC and Service Provider personnel to identify
themselves with their assigned userid before performing any actions.

 

R7-3 Current Active User List Maintenance

 

NPAC SMS shall maintain internally the identity of all NPAC and Service Provider
personnel logged on to the NPAC SMS.

 

R7-4 User Invoked Processes

 

NPAC SMS shall have for every process running an associated userid of the
invoking user (or the userid associated with the invoking process).

 

1

--------------------------------------------------------------------------------


 

R7-5.1 Userids, Unused - Disabling

 

NPAC SMS shall disable userids after a period of time during which the userid
has not been used.

 

R7-5.2 Unused Userid Disable Period - Tunable Parameter

 

NPAC SMS shall provide an Unused Userid Disable Period tunable parameter which
is defined as the number of days for which the userid has not been used.

 

R7-5.3 Unused Userid Disable Period - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS administrator to modify the Unused Userid
Disable Period tunable parameter time period.

 

R7-5.4 Unused Userid Disable Period - Tunable Parameter Default

 

NPAC SMS shall default the Unused Userid Disable Period tunable parameter to 60
days.

 

R7-6.1 Userids, Disabled - Reinstatement

 

NPAC SMS shall provide a complementary mechanism or procedure for the
re-instatement disabled userids.

 

R7-6.2 Userids - Deletion

 

NPAC SMS shall provide a procedure for the deletion of userids.

 

R7-7 Userids - Temporary Disabling

 

NPAC SMS shall support the temporary disabling of userids.

 

R7-8 Userids, Disabled - Automatic Reactivation

 

NPAC SMS shall provide an option for automatic reactivation of disabled userids.

 

R7-9.1 Userids - One Active Login

 

NPAC SMS shall control and limit simultaneous active usage of the same userids
by allowing only one active login.

 

2

--------------------------------------------------------------------------------


 

R7-9.2 Second Login Attempt

 

NPAC SMS shall present the NPAC or Service Provider personnel with an option of
disconnecting the first login and continuing the second login or terminating the
second login, when a second login is entered.

 

7.2          Authentication

 

The identity of all NPAC SMS system users, both individuals and remote machines,
must be verified or authenticated to enter the system, and to access restricted
data or transactions over the NPAC Operations GUI.

 

R7-10 User Authentication

 

NPAC SMS shall authenticate the identity of all NPAC and Service Provider users
of the NPAC Operations GUI prior to their initially gaining access to NPAC SMS.

 

R7-11

 

(Duplicate - refer to R7-10)

 

R7-12 Authentication Data Protection

 

NPAC SMS shall protect all internal storage of authentication data so that it
can only be accessed by an NPAC Security Administrator user.

 

7.2.1       Password Requirements

 

R7-13 Passwords - Non-shared

 

NPAC SMS shall require a single password entry for each userid.

 

R7-14 Passwords - Userid Unique

 

NPAC SMS shall allow a user to define a password that is already associated with
another userid.

 

3

--------------------------------------------------------------------------------


 

R7-15 Passwords - One-Way Encrypted

 

NPAC SMS shall store passwords in a one-way encrypted form.

 

R7-16 Passwords, Encrypted - Privileged Users Access Control

 

NPAC SMS shall only allow access to encrypted passwords by authorized users.

 

R7-17

 

(Duplicate - refer to R7-15)

 

R7-18 Passwords, Entry - Automatic Clear Text Suppression

 

NPAC SMS shall automatically suppress or fully blot out the clear-text
representation of the password on the data entry device.

 

R7-19 Passwords - Network Transmission Clear Text Suppression

 

NPAC SMS shall ensure that passwords sent over public or external shared data
networks are encrypted.

 

R7-20 Passwords - Non-Null

 

NPAC SMS shall require non-null passwords.

 

R7-21 Passwords - User-Changeable

 

NPAC SMS shall provide a mechanism to allow passwords to be user-changeable.
This mechanism shall require re-authentication of the user identity.

 

R7-22 Passwords - Reset Capability

 

The NPAC SMS shall have a mechanism to reset passwords.

 

R7-23.1 Passwords - Aging Enforcement

 

NPAC SMS shall enforce password aging.

 

4

--------------------------------------------------------------------------------


 

R7-23.2 Password Aging Default

 

NPAC SMS shall default the system password aging to 90 days.

 

R7-24.1 Passwords - Expiration Notification

 

NPAC SMS shall notify users a NPAC-specifiable period of time prior to their
password expiring. The system supplied default shall be seven days.

 

R7-24.2 Passwords - Expiration Notification Default

 

NPAC SMS shall default the password expiration notification time period to seven
days

 

R7-24.3 Passwords - Require User to Enter New Password

 

NPAC SMS shall require any user whose password has expired to enter a new
password before allowing that user access to the system.

 

R7-25.1 Passwords - Non-Reusable

 

NPAC SMS shall ensure that a password can not be reused by the same individual
for specifiable period of time.

 

R7-25.2 Password Reuse Default

 

NPAC SMS shall default the time period in which a password can not be reused to
six months.

 

R7-26.1 Passwords - Minimum Structure Standard #1

 

Passwords shall contain a combination of at least six case-sensitive
alphanumeric characters including at least one alphabetic and one numeric or
punctuation character.

 

R7-26.2 Passwords - Associated Userid

 

NPAC SMS shall ensure that passwords do not contain the associated userid.

 

R7-27.1 Password Generator

 

NPAC SMS shall provide a password generator.

 

5

--------------------------------------------------------------------------------


 

R7-27.2 Passwords, System Generated - Attack Resistant

 

NPAC SMS shall ensure that generated passwords are “reasonably” resistant to
brute-force password guessing attacks.

 

R7-27.3 Passwords, System Generated - Random

 

NPAC SMS shall ensure that the generated sequence of passwords have the property
of randomness.

 

7.3          Access Control

 

Access to the NPAC SMS and other resources will be limited to those users that
have been authorized for that specific access right.

 

7.3.1       System Access

 

R7-28.1 System Access - Individuals

 

NPAC SMS shall allow access to authorized individual users.

 

R7-28.2 System Access - Remote Machines

 

NPAC SMS shall allow access to authorized remote systems.

 

R7-29.1 System Access, User Information - Entry

 

NPAC SMS shall provide a facility for the initial entry of authorized user and
associated authentication information.

 

R7-29.2 System Access, User Information - Modification

 

NPAC SMS shall provide a facility for the modification of authorized user and
associated authentication information.

 

6

--------------------------------------------------------------------------------


 

R7-30

 

(Duplicate - refer to R7-10)

 

R7-31 System Access, Login - Trusted Communication

 

NPAC SMS’s login procedure shall be able to be reliably initiated by the user,
i.e., a trusted communications path should exist between NPAC SMS and the user
during the login procedure.

 

R7-32.1 System Access - Disconnect User

 

NPAC SMS shall disconnect end users after a period of non-use.

 

R7-32.2 Non-use Disconnect Tunable Parameter

 

NPAC SMS shall default the Non-use Disconnect tunable parameter to 60 minutes.

 

R7-33.1 System Access - User Authentication Failure

 

NPAC SMS shall exit and end the session if the user authentication procedure is
incorrectly performed a specifiable number of times.

 

R7-33.2 Incorrect Login Exit Default

 

NPAC SMS shall default the number of allowable incorrect login attempts to 3.

 

R7-34 System Access, User Authentication Failure - Notification

 

NPAC SMS shall provide a mechanism to immediately notify the NPAC SMS system
administrator when the threshold in R7-33.1 is exceeded.

 

R7-35.1 System Access - Login Process I/O Port Restart

 

NPAC SMS shall restart the login process when the threshold in R7-33.1 has been
exceeded and a specified interval of time has passed.

 

R7-35.2 Login Process Restart Default

 

NPAC SMS shall default the time interval to restart the login process to 60
seconds.

 

7

--------------------------------------------------------------------------------


 

R7-36 System Access, User Authentication Failure - Userid Non-Suspension

 

NPAC SMS shall not suspend the userid upon exceeding the threshold in R7-33.1.

 

R7-37 System Access, User Authentication Procedure - Entry

 

NPAC SMS shall perform the entire user authentication procedure even if the
userid that was entered was not valid.

 

R7-38 System Access, User Authentication Procedure Entry - Error Feedback

 

NPAC SMS shall only provide error feedback of “invalid”.

 

R7-39 System Access, User Authentication Procedure Entry - Time Parameters

 

NPAC SMS shall provide a mechanism to restrict user login based on time-of-day,
day-of-week, calendar date.

 

R7-40.1 System Access, User Authentication Procedure Entry - Method

 

ISSUE

 

NPAC SMS shall provide a mechanism to restrict user login based on method of
entry.

 

R7-40.2 System Access, User Authentication Procedure Entry - Location

 

NPAC SMS shall provide a mechanism to restrict user login based on user system
location.

 

R7-41 System Access, User Authentication Procedure Entry - Dial-Up Limitations

 

NPAC SMS shall provide a mechanism to limit the users authorized to access the
system via dial-up facilities.

 

R7-42.1 System Access - Network Basis

 

NPAC SMS shall provide a mechanism to limit system entry for privileged NPAC SMS
users on a specifiable network access.

 

8

 

--------------------------------------------------------------------------------


 

 

R7-42.2 System Access - Per-Port Basis

 

NPAC SMS shall provide a mechanism to limit system entry for privileged NPAC SMS
users on a specifiable per-port basis.

 

R7-43.1 System Access, Network Authentication

 

NPAC SMS shall provide a strong authentication mechanism for network access.

 

R7-43.2 Internet Access

 

NPAC SMS shall use authentication of public encryption keys for users accessing
the NPAC SMS over the Internet.

 

R7-43.3 Dial-in Access

 

NPAC SMS shall use smart cards to authenticate users accessing the NPAC SMS via
dial-up.

 

R7-44 System Access - Secure Logoff Procedures

 

NPAC SMS shall provide a mechanism to end the session through secure logoff
procedures.

 

R7-45

 

(Duplicate - refer to R7-47)

 

R7-46 System Access, Unauthorized Use Message - Specifiable

 

NPAC SMS shall ensure that the message is NPAC SMS-specifiable to meet their own
requirements, and any applicable laws.

 

R7-47.1 System Access, Unauthorized Use Message - Specifiable

 

NPAC SMS shall be able to display an advisory warning message of up to 20 lines
in length prior to login.

 

9

--------------------------------------------------------------------------------


 

R7-47.2 Advisory Warning Message Default

 

NPAC SMS shall default the pre-login advisory warning message to the following:

 

NOTICE: This is a private computer system.

 

Unauthorized access or use may lead to prosecution.

 

R7-48.1 System Access - User’s Last Successful Access

 

NPAC SMS shall display the date and time of the user’s last successful system
access upon successful login.

 

R7-48.2 System Access - User’s Unsuccessful Access Attempts

 

NPAC SMS shall display the number of unsuccessful attempts by that userid to
access the system, since the last successful access by that userid upon
successful login.

 

R7-49.1 System Access, Security Administration - Authorize Users

 

NPAC SMS shall only allow the NPAC Security Administrator to authorize users.

 

R7-49.2 System Access, Security Administration - Revoke Users

 

NPAC SMS shall only allow the NPAC Security Administrator to revoke users.

 

R7-50.1 System Access, Security Administration -Adding Users

 

NOT A SYSTEM REQUIREMENT-CANNOT BE TESTED

 

NPAC SMS shall provide security documentation that defines and describes
procedures for adding users.

 

R7-50.2 System Access, Security Administration -Deleting Users

 

NOT A SYSTEM REQUIREMENT- CANNOT BE TESTED

 

NPAC SMS shall provide security documentation that defines and describes
procedures for deleting users.

 

10

--------------------------------------------------------------------------------


 


7.3.2              RESOURCE ACCESS

 

R7-51 Data Access for Authorized Users

 

NPAC SMS shall allow only authorized users to access the data that is part of or
controlled by the SMS system.

 

R7-52 Service Provider Data Protected

 

NPAC SMS shall protect service provider data from access by unauthorized users.

 

R7-53.1 Authorized User Access to Software

 

NPAC SMS shall ensure that only NPAC system administrators can access the
software files that constitutes the NPAC SMS.

 

R7-53.2 Authorized User Access to Transactions

 

NPAC SMS shall ensure that only authorized users can access the transactions
that constitute the NPAC SMS.

 

R7-53.3 Authorized User Access to Data

 

NPAC SMS shall ensure that only authorized NPAC Operations GUI users can access
the data generated by the transactions that constitutes the SMS.

 

R7-54.1 Access Control of Executable Software

 

NPAC SMS shall ensure that the executable and loadable software is access
controlled for overwrite and update, as well as execution rights.

 

R7-55 Access Control of Resources

 

NPAC SMS shall ensure that control of access to resources is based on
authenticated user identification.

 

R7-56 Use of Encryption

 

NPAC SMS shall ensure that userid and password is used as a primary access
control for direct login and system ID is used for primary access control to the
SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface.

 

11

--------------------------------------------------------------------------------


 

R7-57 Resource Access to Users

 

NPAC SMS shall ensure that for software resources controlled by NPAC SMS, it
must be possible to grant access rights to a single user or a group of users.

 

R7-58 Resource Access Denied to Users

 

NPAC SMS shall ensure that for software resources controlled by NPAC SMS, it
must be possible to deny access rights to a single user or a group of users.

 

R7-59

 

(Duplicate - refer to R7-53.3)

 

R7-60 Only NPAC Personnel Can Modify User Access

 

NPAC SMS shall allow only NPAC personnel to modify access rights to a resource.

 

R7-61 Removal of User Access Rights

 

NPAC SMS shall provide a mechanism to remove access rights to all software
resources for a user or a group of users.

 

R7-62.1

 

(Duplicate - refer to R7-12)

 

R7-62.2

 

(Duplicate - refer to R7-12)

 


7.4  DATA AND SYSTEM INTEGRITY

 

R7-63 Identify Originator of System Resources

 

NPAC SMS shall identify the originator of any accessible system resources.

 

12

--------------------------------------------------------------------------------


 

R7-64 Identify Originator of Information Received Across Communication Channels

 

NPAC SMS shall be able to identify the originator of any information received
across communication channels.

 

R7-65.1 Monitor System Resources

 

NPAC SMS NMS shall use SNMP to monitor the system resources.

 

R7-65.2 Detect Error Conditions

 

NPAC SMS NMS shall use SNMP to detect error conditions.

 

R7-65.3 Detect Communication Errors

 

NPAC SMS NMS shall use SNMP to detect communication errors.

 

R7-65.4 Detect Link Outages

 

NPAC SMS NMS shall use SNMP to detect link outages.

 

R7-66.1 Rule Checking on Update

 

NPAC SMS shall ensure proper rule checking on data update.

 

R7-66.2 Handling of Duplicate Inputs

 

NPAC SMS shall handle duplicate/multiple inputs.

 

R7-66.3 Check Return Status

 

NPAC SMS shall check return status.

 

R7-66.4 Validate Inputs

 

NPAC SMS shall validate inputs for reasonable values.

 

R7-66.5 Transaction Serialization

 

NPAC SMS shall ensure proper serialization of update transactions.

 

13

--------------------------------------------------------------------------------


 

R7-67 Database Integrity Checking

 

NPAC SMS shall include database integrity checking utilities for the NPAC SMS
database.

 


7.5  AUDIT

 


7.5.1              AUDIT LOG GENERATION

 

R7-68.1 Security Audit Log for After the Fact Investigation

 

NPAC SMS shall generate a security audit log that contains information
sufficient for after the fact investigation of loss or impropriety for
appropriate response, including pursuit of legal remedies.

 

R7-68.2 Security Audit Data Availability

 

NPAC SMS shall ensure that the security audit data is available on-line for a
minimum of 90 days.

 

R7-68.3 Security Audit Data Archived

 

NPAC SMS shall archive the security audit data off-line for a minimum of two
years.

 

R7-69 User Identification Retained

 

NPAC SMS shall ensure that the user-identification associated with any NPAC SMS
request or activity is maintained, so that the initiating user can be traceable.

 

R7-70 Protection of Security Audit Log Access

 

NPAC SMS shall protect the security audit log from unauthorized access.

 

R7-71.1

 

DELETE

 

14

--------------------------------------------------------------------------------


 

R7-71.2 NPAC Personnel Delete Security Audit Log

 

NPAC SMS shall ensure that only authorized NPAC personnel can archive and delete
any or all of the security audit log(s) as part of the archival process.

 

R7-72 Security Audit Control Protected

 

NPAC SMS shall ensure that the security audit control mechanisms are protected
from unauthorized access.

 

R7-73.1 Log Invalid User Authentication Attempts

 

NPAC SMS shall write a record to the security audit log for each invalid user
authentication attempt.

 

R7-73.2 Log NPAC SMS End User Logins

 

NPAC SMS shall write a record to the security audit log for logins of NPAC
users.

 

R7-73.3 Log NPAC Personnel Activities

 

NPAC SMS shall write a record to the security audit log for security controlled
activities of NPAC users.

 

R7-73.4 Log Unauthorized Data Access

 

NPAC SMS shall write a record to the security audit log for unauthorized data
access attempts.

 

R7-73.5 Log Unauthorized Transaction Access

 

NPAC SMS shall write a record to the security audit log for unauthorized NPAC
SMS transaction functionality access attempts.

 

R7-74 No Disable of Security Auditing

 

NPAC SMS shall ensure that NPAC audit capability cannot be disabled.

 

15

--------------------------------------------------------------------------------


 

R7-75 Security Audit Record Contents

 

NPAC SMS shall ensure that for each recorded event, the audit log contains the
following:

 

•                  Date and time of the event

 

•                  User identification including relevant connection information

 

•                  Type of event

 

•                  Name of resources accessed or function performed

 

•                  Success or failure of the event

 

R7-76.1 Recorded Login Attempts

 

NPAC SMS shall record actual or attempted logins in audit logs after an
NPAC-tunable parameter threshold of consecutive login failures.

 


7.5.2              REPORTING AND INTRUSION DETECTION

 

R7-77.1 Exception Reports on Data Items

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
exception reports on items relating to system intrusions.

 

R7-77.2 Exception Reports on Users

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
exception reports on users relating to system intrusions.

 

R7-77.3 Exception Reports on Communication Failures

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
exception reports on communication failures relating to system intrusions.

 

R7-77.4 Summary Reports on Data Items

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
summary reports on data items relating to system intrusions.

 

16

--------------------------------------------------------------------------------


 

R7-77.5 Summary Reports on Users

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
summary reports on users relating to system intrusions.

 

R7-77.6 Summary Reports on Communication Failures

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
summary reports on communication failures relating to system intrusions.

 

R7-77.7 Detailed Reports on Data Items

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
detailed reports on data items relating to system intrusions.

 

R7-77.8 Detailed Reports on Users

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
detailed reports on users relating to system intrusions.

 

R7-77.9 Detailed Reports on Communication Failures

 

NPAC SMS shall provide post-collection audit analysis tools that can produce
detailed reports on communication failures relating to system intrusions.

 

R7-78 Review User Actions

 

NPAC SMS shall provide a capability to review a summary of the actions of any
one or more users, including other NPAC users, based on individual user
identity.

 

R7-79.1 Monitor Network Address

 

NPAC SMS shall provide tools for the NPAC to monitor the message passing
activities to and from a specific network address as they occur.

 

R7-80.1 Real-time Security Monitor

 

NPAC SMS NMS shall provide a real-time mechanism to monitor the occurrence or
accumulation of security auditable events. Where possible, NPAC SMS shall
determine and execute the least disruptive action to terminate the event.

 

17

--------------------------------------------------------------------------------


 

R7-80.2 Security Event Notification

 

NPAC SMS NMS shall notify the NPAC personnel immediately when security event
thresholds are exceeded through the SNMP agent.

 


7.6  CONTINUITY OF SERVICE

 

R7-81 System Made Unavailable by Service Provider

 

NPAC SMS shall ensure that no service provider action, either deliberate or
accidental, should cause the system to be unavailable to other users.

 

R7-82 Detect Service Degrading Conditions

 

NPAC SMS shall report conditions that would degrade service below a
pre-specified minimum, including high memory, CPU, network traffic, and disk
space utilization.

 

R7-83 System Recovery After Failure

 

NPAC SMS shall provide procedures or mechanisms to allow recovery after a system
failure without a security compromise.

 

R7-84.1 Software Backup Procedures

 

NPAC SMS shall have documented procedures for software backup.

 

R7-84.2 Data Backup Procedures

 

NPAC SMS shall have documented procedures for data backup.

 

R7-84.3 Software Restoration Procedures

 

NPAC SMS shall have documented procedures for software restoration.

 

R7-84.4 Data Restoration Procedures

 

NPAC SMS shall have documented procedures for data restoration.

 

R7-85.1 Software Version Number

 

NPAC SMS shall record the exact revision number of the latest software
installed.

 

18

--------------------------------------------------------------------------------


 

R7-85.2 Software Version Number

 

NPAC SMS shall display for viewing the exact revision number of the latest
software via a Web bulletin board, and also through the NPAC Operations GUI upon
completion of the user login sequence.

 


7.7  SOFTWARE VENDOR

 

R7-86 Software Development Methodology

 

NPAC SMS shall be developed using a corporate policy governing the development
of software.

 

R7-87 Bypass of Security

 

NOT A SYSTEM REQUIREMENT - CANNOT BE TESTED

 

NPAC SMS shall not support any mode of entry into NPAC SMS for maintenance,
support, or operations that would violate or bypass any security procedures.

 

R7-88 Documented Entry

 

NPAC SMS shall document any mode of entry into the SMS for maintenance, support,
or operations.

 


7.8  OSI SECURITY ENVIRONMENT

 


7.8.1              THREATS

 

Attacks against the NPAC SMS may be perpetrated in order to achieve any of the
following:

 

Denial of service to a customer by placing wrong translation information in the
SMS

 

Denial of service to a customer by preventing a valid message from reaching the
SMS

 

Disrupting a carrier’s operations by having numerous spurious calls (to users
who are not clients of that carrier) directed to that carrier

 

Switching customers to various carriers without their consent

 

19

--------------------------------------------------------------------------------


 

Disrupting the functioning of the NPAC SMS by swamping it with spurious
messages.

 


7.8.2              SECURITY SERVICES

 

R7-89 Authentication

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
Authentication (at association setup).

 

R7-90 Data Origin Authentication

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
data origin authentication for each incoming message.

 

R7-91.1 Detection of Message Replay

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
detection of replay.

 

R7-91.2 Deletion of a Message

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
detection of message deletion.

 

R7-91-3 Modification of a Message

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
detection of message modification.

 

R7-91.4 Delay of a Message

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
detection of message delay.

 

R7-92 Non-repudiation of Origin

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall support
non-repudiation of origin.

 

20

--------------------------------------------------------------------------------


 

R7-93 Access Control

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall allow
only authorized parties (i.e., carriers serving a given customer) to cause
changes in the NPAC SMS database.

 


7.8.3              SECURITY MECHANISMS

 

This section outlines the requirements to specify security mechanisms.

 

7.8.3.1    ENCRYPTION

 

R7-94.1 Public Key Crypto System (PKCS)

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall use a
public key crypto system (PKCS) to provide digital signatures. Since there is no
requirement for confidentiality service there is no need for any additional
encryption algorithms.

 

R7-94.2 Digital Signature Algorithms

 

NPAC SMS shall support one of the digital signature algorithms listed in the OIW
Stable Implementation Agreement, Part 12, 1995.

 

R7-95 RSA Encryption Modulus Size

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall require
the size of the modulus of each key to be at least 600 bits for RSA encryption.

 

7.8.3.2    AUTHENTICATION

 

R7-96 Digital Signature Algorithm

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall apply
the digital signature algorithm to the fields specified below without any
separators between those fields or any other additional characters.

 

•                  The unique identity of the sender

 

•                  The Generalized Time, corresponding to the issuance of the
message

 

21

--------------------------------------------------------------------------------


 

•                  A sequence number

 

•                  A key identifier

 

•                  Key list ID

 

R7-97 Authenticator Contents

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall provide
authentication consisting of the following:

 

•                  The unique identity of the sender

 

•                  The Generalized Time, corresponding to the issuance of the
message

 

•                  A sequence number

 

•                  A key identifier

 

•                  The digital signature of the sender’s identity, Generalized
Time and sequence number listed above

 

•                  Key list ID

 

R7-98 Authenticator in Access Control Field

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall convey
the authenticator in the CMIP access control field.

 

7.8.3.3    DATA ORIGIN AUTHENTICATION

 

R7-99.1 Subsequent Messages Contain Access Control Field

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall ensure
that every subsequent CMIP message that contains the access control field
carries the authenticator.

 

R7-99.2 Separate Counter for Association Sequence Numbers

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall verify
that each party maintains a separate sequence number counter for each
association it uses to send messages.

 

22

--------------------------------------------------------------------------------


 

R7-99.3 Increment Sequence Numbers

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall verify
that every time the authenticator is used the value of the sequence number will
be incremented by one.

 

7.8.3.4    INTEGRITY AND NON-REPUDIATION

 

R7-100.1 Security Field

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall ensure
that all the notifications defined for the number portability application
contain a security field.

 

R7-100.2 Security Field Syntax

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall ensure
that the syntax of the security field used for the notification corresponds to
the authenticator.

 

R7-101.1 Digital Signature Applied

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall ensure
that the digital signature applies to all the fields in the notification, except
the security field, in the order in which they appear, followed by the sender’s
identity.

 

R7-101.2

 

(Duplicate - refer to R7-91.1)

 

R7-101.3

 

(Duplicate - refer to R7-91.2)

 

R7-101.4

 

(Duplicate - refer to R7-91.3)

 

R7-101.5

 

(Duplicate - refer to R7-91.4)

 

23

--------------------------------------------------------------------------------


 

R7-102 Notifications in Confirmed Mode

 

NPAC SMS shall ensure that all the notifications are sent in the confirmed mode.

 

R7-103 MISSING in RFP

 

7.8.3.5    ACCESS CONTROL

 

R7-104 Responsible for Access Control

 

NPAC SMS shall be responsible for access control on the SOA to NPAC SMS
interface and the NPAC SMS to Local SMS interface.

 

R7-105.1

 

(Duplicate - refer to R7-97 and R7-98)

 

R7-105.2 Generalized Time

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall ensure
that external messages received have a generalized time in the access control
information within 5 minutes of the NPAC SMS system clock.

 

7.8.3.6    AUDIT TRAIL

 

R7-106 Log Contents

 

SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface shall keep a
log (as defined in ISO/EC 10164 parts 6 and 8, 1992) of all of the following:

 

•                  incoming messages that result in the setup or termination of
associations

 

•                  all invalid messages (invalid signature, sequence number out
of order, Generalized Time out of scope, sender not authorized for the implied
request)

 

•                  all incoming messages that may cause changes to the NPAC SMS
database.

 

24

--------------------------------------------------------------------------------


 

7.8.3.7    KEY EXCHANGE

 

R7-107.1 Lists of Keys

 

NPAC SMS shall ensure that during a security key exchange, each party provide
the other with a list of keys.

 

R7-107.2 Keys in Electronic Form

 

NPAC SMS shall provide the list of keys in a secure electronic form.

 

R7-107.3 Paper copy of MD5 Hashes of the Keys

 

NOT A SYSTEM REQUIREMENT- CANNOT BE TESTED

 

The originator of the list of keys shall also provide the receiver with signed
(in ink) paper copy of the MD5 hashes of the keys in the list.

 

R7-107.4 Key List Exchange

 

NPAC SMS shall support exchange of the list of keys in person or remotely.

 

R7-107.5 Remote Key List Exchange

 

NPAC SMS shall convey the lists via two different channels, diskette sent via
certified mail, and a file sent via Email or FTP using encryption mechanisms if
the keys are exchanged remotely.

 

R7-108.1 Remote Reception Acknowledgment

 

NPAC SMS shall support the Service Providers’ acknowledgment via 2 secure
electronic forms, Email or FTP using encryption mechanisms.

 

R7-108.2 Acknowledgment Contents

 

NPAC SMS shall support the acknowledgment consisting of the MD5 hash of each one
of the keys in the list.

 

R7-108.3 Phone Confirmation

 

NOT A SYSTEM REQUIREMENT- CANNOT BE TESTED

 

The recipient shall call the sender by phone for further confirmation and
provide the sender with the MD5 hash of the whole list.

 

25

--------------------------------------------------------------------------------


 

R7-109.1 Periodic Paper List of Public Keys NPAC Uses

 

NPAC SMS shall generate a paper list to each Service Provider of the MD5 hashes
of all the public keys used by a Service Provider once a month.

 

R7-109.2 Acknowledgment of Paper List of Public Keys

 

NPAC SMS shall verify the identity of the Service Provider to whom the MD5
hashes of the public keys was sent.

 

R7-110.1 List Encryption Keys

 

NPAC SMS shall provide each Service Provider with a numbered list of encryption
keys, numbered from 1 to 1000.

 

R7-110.2

 

(Duplicate - refer to R7-107.2)

 

R7-110.3 List Encryption Keys

 

NPAC SMS shall ensure unique numbering of the keys.

 

R7-111.1 New Encryption Key Can Be Chosen

 

NPAC SMS shall allow a new encryption key to be chosen with every message that
contains a key identifier.

 

R7-111.2 Keys Not Reused

 

NPAC SMS shall reject messages that use a key whose usage has stopped.

 

R7-111.3 Compromised Keys

 

NPAC SMS shall allow authorized NPAC SMS personnel to initiate a new key for
messages.

 

26

--------------------------------------------------------------------------------


 

R7-111.4 Key Change Once Per Year

 

NPAC SMS shall change the key used between the NPAC SMS and Service Provider
after one year of usage.

 

R7-111.5 Key Size Increase Per Year

 

NPAC SMS shall allow NPAC SMS personnel to change key sizes for Service
Providers as needed to ensure secure communications between the NPAC SMS and the
Service Providers.

 

R7-111.6 Per Service Provider Basis

 

NPAC SMS shall expect new key initiation to be requested on a per Service
Provider basis.

 

RR7-1 Load Key List

 

NPAC SMS shall be able to load a new key list in 15 minutes or less.

 

RN7-1 Authenticator Contents - Individual System Clock Accuracy

 

NPAC SMS shall be responsible for ensuring that the system clock is accurate to
within two minutes of GMT.

 

RN7-2 Authenticator Contents - Zero Sequence Number

 

A sequence number equal to zero shall be required for association request and
association response messages.

 

RR7-2 Modifying User Name

 

NPAC SMS shall provide a mechanism for authorized NPAC personnel to change a
user name in the NPAC SMS.

 

27

--------------------------------------------------------------------------------


 

Audit Administration

 


8.     AUDIT ADMINISTRATION

 

An audit function will be necessary for troubleshooting a customer problem and
also as a maintenance process to ensure data integrity across the entire LNP
network. Audit will be concerned with the process of comparing the NPAC view of
the LNP network with one or more of the Service Provider’s view of its network. 
In the case of “on demand” audits, audits may be initiated by any Service
Provider who has reason to believe a problem may exist in another Service
Provider’s network.  Such audits are executed via queries to the appropriate
Service Provider’s network, and corrected via downloads to those same networks. 
Requirements pertaining to these requirements are given in Sections 8.1 through
8.5.

 

With audits, two different scenarios are supported, one designed to “sync up”
the information contained in the various Local SMS databases with the content of
the NPAC SMS database, the other for the NPAC to perform random integrity checks
of its own database.

 

The local SMS will be responsible for comparing database extracts written to an
FTP site by the NPAC SMS with its own version of that same data.  Note that the
Service Provider network may contain several network nodes designated for local
number portability and may also choose to keep its own copy in its respective
SMS.  In the second scenario, the NPAC SMS will select a random sample of active
Subscription Versions from its own database, then compare those samples to the
representation of that same data in the various Local SMS databases. 
Requirements pertaining to periodic audits are given in Section 8.6.

 

A8-1 Service Provider Audits Issued Immediately

 

NPAC SMS will process audit requests from service providers immediately.

 


8.1  SERVICE PROVIDER USER FUNCTIONALITY

 

R8-1 Service Providers Audit Request - Single TN

 

NPAC SMS shall receive an audit request on a single telephone number from the
Service Providers.

 

1

--------------------------------------------------------------------------------


 

R8-2.1 Service Providers Audit Request - Range of TNs

 

NPAC SMS shall receive an audit request for a range of telephone numbers from
the Service Providers.

 

R8-2.2

 

DELETE

 

R8-3 Service Providers Specify Audit Scope

 

NPAC SMS shall allow Service Providers to specify the scope of an audit by
specifying one or more of the following parameters:

 

•                  Specific Service provider network or ALL Service Providers
networks

 

•                  Full audit for all LNP attributes or a partial audit where
the Service Provider can specify one or more of the following LNP attributes:

 

• LIDB data

 

• CLASS data

 

• LRN data

 

• CNAM data

 

• ISVM data

 

Default: Full audit

 


8.2  NPAC USER FUNCTIONALITY

 

R8-4 NPAC Personnel Audit Request - Single TN

 

NPAC SMS shall allow NPAC personnel to issue an audit request on a single
telephone number.

 

R8-5.1 NPAC Personnel Audit Request - Range of TNs

 

NPAC SMS shall allow NPAC personnel to issue an audit request for a range of
telephone numbers.

 

2

--------------------------------------------------------------------------------


 

R8-5.2

 

DELETE

 

R8-6.1 Specify an Immediate Audit Request

 

NPAC SMS shall provide NPAC personnel and users of the SOA to NPAC SMS interface
the capability to issue an audit request to be executed immediately.

 

R8-6.2

 

DELETE

 

R8-7.1

 

DELETE

 

R8-7.2

 

DELETE

 

R8-7.3

 

DELETE

 

R8-8

 

DELETE

 

R8-9 NPAC Personnel Specify Audit Scope

 

NPAC SMS shall allow NPAC SMS Personnel to specify the scope of an audit by
specifying one or more of the following parameters:

 

•                  Specific Service Provider network or ALL Service Providers
networks.

 

•                  Full audit for all LNP attributes or a partial audit where
the Service Provider can specify one or more of the following LNP attributes:

 

• LIDB data

 

• CLASS data

 

• LRN data

 

• CNAM data

 

3

--------------------------------------------------------------------------------


 

• ISVM data

 

Default: Full audit

 

•                  Specify an activation Date/Time stamp range, i.e., only audit
records activated between a specific time window.

 

R8-10 NPAC Personnel Status of Audit Request

 

NPAC SMS shall allow NPAC personnel to obtain the final results of an audit
request.

 

R8-11 Audit Progress Indicators

 

NPAC SMS shall indicate the progress of an audit as the percentage of records
audited, when supplying the status of an audit request.

 

R8-12 NPAC Personnel Cancel of an Audit

 

NPAC SMS shall allow NPAC personnel to cancel an audit request.

 

R8-13

 

DELETE

 

R8-14.1

 

DELETE

 

R8-14.2

 

DELETE

 


8.3  SYSTEM FUNCTIONALITY

 

R8-15.1 NPAC Personnel View of ALL Audit Requests

 

NPAC SMS shall allow NPAC Personnel to view ALL audit requests including
requests issued by the Service Providers.

 

4

--------------------------------------------------------------------------------


 

R8-15.2 Mechanized SOA Interface Obtain Audit Requests

 

NPAC SMS shall allow the mechanized SOA interface to obtain all audit requests
issued from that particular mechanized SOA interface.

 

R8-15.3 Send Audit Results to Originating SOA

 

NPAC SMS shall send audit results to the originating SOA.

 

R8-16.1 Flow of Audit Execution

 

NPAC SMS shall send the query resulting from the audit request to the local
Service Providers’ networks via the NPAC SMS to Local SMS interface described in
the NPAC SMS Interoperable Interface Specifications.

 

R8-16.2

 

DELETE

 

R8-16.3

 

DELETE

 

R8-16.4

 

DELETE

 

R8-17.1 Compare NPAC SMS Subscription Versions to Service Provider Subscription
Versions

 

NPAC SMS shall conduct a comparison of the Subscription Versions belonging to
the Service Provider to its own Subscription Versions.

 

R8-17.2 Add TNs to Service Provider Subscription Versions

 

NPAC SMS shall, following the comparison of its own Subscription Versions to the
Service Provider’s Subscription Versions, add any TN found to be absent back
into the Service Provider’s Subscription Version database.

 

R8-17.3 Modify Erroneous TNs

 

NPAC SMS shall, following the comparison of its own Subscription Versions to the
Service Provider’s Subscription Versions, modify any TN found to be in error.

 

5

--------------------------------------------------------------------------------


 

R8-17.4 Delete Discrepant TNs from Service Provider Subscription Versions

 

NPAC SMS shall, following the comparison of its own Subscription Versions to the
Service Provider’s Subscription Versions, delete any discrepant TNs from the
Service Provider’s Subscription Version database.

 

R8-18

 

(Duplicate - refer to R8-7.3)

 

R8-19 Record Audit Results in an Audit Log

 

NPAC SMS shall record all audit results in an audit log.

 


8.4  AUDIT REPORT MANAGEMENT

 

R8-20 Service Providers Audit Retrieval

 

NPAC SMS shall allow NPAC personnel and Service Provider personnel to retrieve
an audit report for a specific audit request.

 

R8-21.1 Generate an Audit Report

 

NPAC SMS shall be capable of generating an audit report for each audit request
that has been requested.

 

R8-21.2 Audit Report Contents

 

NPAC SMS shall generate an audit report indicating the one of the following:

 

•                  Audit request parameters which identified the scope of the
audit.

 

•                  Date and Time of Audit.

 

•                  Progress indication.

 

•                  Service Provider network which contains database conflict.

 

•                  A difference indicator which indicates one of the following:

 

• mismatch between the NPAC SMS and local SMS

 

• record missing in local SMS

 

6

--------------------------------------------------------------------------------


 

• an audit failure

 

• no discrepancies found

 

R8-22 NPAC Personnel Generate and View an Audit Report

 

NPAC SMS shall allow NPAC personnel and SOA to NPAC SMS interface to generate
and view an audit report on-line.

 

R8-23.1 NPAC Personnel View an In-progress Audit Report

 

NPAC SMS shall allow NPAC personnel to view an audit report while the audit is
in progress so the current audit results can be viewed on-line up to this point.

 

R8-23.2 Service Providers View Results of Audits They Have Requested

 

NPAC SMS shall ensure that Service Providers can only view the results of those
audits which they have requested.

 

R8-24

 

(Duplicate - refer to R9-2)

 

R8-25 NPAC Personnel Specify Time Audit Results Retained

 

NPAC SMS shall allow NPAC personnel to specify the length of time audit results
will be retained in the audit log.

 


8.5  REQUIREMENTS IN THE PROPOSAL

 

RP8-1 Valid Audit Statuses

 

NPAC SMS shall support the following valid audit statuses:

 

•                  In-progress

 

•                  Canceled

 

•                  Complete

 

7

--------------------------------------------------------------------------------


 


8.6  DATABASE INTEGRITY SAMPLING

 

RR8-1 Random Sampling of Active Subscription Versions

 

NPAC SMS shall select a random sample of active Subscription Versions to query
over the NPAC SMS to Local SMS interface to monitor NPAC SMS data integrity.

 

RR8-2.1 Data Integrity Sample Size - Tunable Parameter

 

NPAC SMS shall provide a Data Integrity Sample Size tunable parameter which is
defined as the number of active Subscription Versions in the sample to monitor
NPAC SMS data integrity.

 

RR8-2.2 Data Integrity Sample Size - Tunable Parameter Modification

 

NPAC SMS shall allow the NPAC SMS Administrator to modify the Data Integrity
Sample Size tunable parameter.

 

RR8-2.3 Data Integrity Sample Size - Tunable Parameter Default

 

NPAC SMS shall default the Data Integrity Sample Size tunable parameter to 1000.

 

8

--------------------------------------------------------------------------------


 

Reports

 


9.     REPORTS

 


9.1  OVERVIEW

 

The NPAC SMS must support scheduled and ad hoc report generation for selectable
reports. The report generation service shall create output report files
according to specified format definitions, and distribute reports to output
devices as requested. A report distribution service is used to distribute report
files to selected output devices. Authorized NPAC personnel can request reports
from active database, history logs, error logs, traffic measurements, usage
measurements, and performance reports.

 


9.2  USER FUNCTIONALITY

 

R9-1 NPAC Personnel Report Selection

 

NPAC SMS shall allow NPAC personnel using the NPAC Operations GUI to select the
type of report required.

 

R9-2 NPAC Personnel Selection of Output Destination

 

NPAC SMS shall allow NPAC personnel using the NPAC Operations GUI to select the
predefined report output destination. Destinations are printer, file system,
email, display or FAX.

 

R9-3 NPAC Personnel Re-print of Reports

 

NPAC SMS shall allow NPAC personnel using the NPAC Operations GUI to re-print
reports from previously saved report outputs.

 

R9-4 NPAC Personnel Create Customized Reports

 

NPAC SMS shall allow NPAC personnel to create customized reports through an
ad-hoc facility.

 

1

--------------------------------------------------------------------------------


 

R9-5 NPAC Personnel Define Scope and Filtering

 

NPAC SMS shall allow NPAC personnel to define scope and filtering for items to
be included in the customized reports.

 

R9-6 Service Providers Receive Reports on Their Activities

 

NPAC SMS shall allow Service Provider personnel to receive reports on
information related to their activities.

 

R9-7 Not a Functional Requirement

 

Vendors must provide examples of report outputs.

 

RP9-1 Service and Network Data Reports

 

NPAC SMS shall support the following service and network data reports for NPAC
personnel and Service Provider personnel using the NPAC Operations GUI:

 

1.               NPAC Service Tunable Parameters Report

 

2.               List of Service Provider’s LRNs

 

3.               Open NPA-NXXs List

 

RP9-2 Service Provider Reports

 

NPAC SMS shall support the following Service Provider reports for NPAC and
Service Provider personnel using the NPAC Operations GUI:

 

4.               Service Provider Profile (Service Provider’s own data only)

 

5.               Service Provider’s Subscription List by Status (Service
Provider’s own data only)

 

RP9-3 Subscription Data Reports

 

NPAC SMS shall support the following subscription data reports for NPAC and
Service Provider personnel using the NPAC Operations GUI:

 

6.               Subscriptions Listed by Status

 

7.               Subscriptions Listed by Service Provider by Status

 

2

--------------------------------------------------------------------------------


 

RP9-4 System Reports

 

NPAC SMS shall support the following system reports for NPAC system
administration personnel using the NPAC Operations GUI:

 

8.               Overall CPU System Utilization

 

9.               Storage Utilization

 

10.         NPAC SMS Application Performance (Downloads per Second)

 

11.         NPAC SMS Application Performance (Subscription Activation Time)

 

12.         NPAC SMS-SOA Link Utilization

 

13.         NPAC SMS-LSMS Link Utilization

 

14.         NPAC SMS Application Performance (SOA/LSMS Response Time)

 

15.         NPAC SMS Application Performance (Interface Transaction Rate)

 

16.         NPAC SMS Application Performance (Provider SMS Database Sampling)

 

RP9-5 Security Reports

 

NPAC SMS shall support the following security reports for NPAC security
administration personnel using the NPAC Operations GUI:

 

17.         Access Privileges Matrix

 

18.         Authorized Users List

 

19.         Security Log

 

20.         Invalid Access Attempts

 

21.         Encryption Keys List

 

RP9-6 Log File Reports

 

NPAC SMS shall support the following log file reports for NPAC personnel using
the NPAC Operations GUI:

 

22.         History Report

 

23.         Error Report

 

24.         Service Provider Notification Report

 

25.         Subscription Transaction Report

 

26.         Service Provider Administration Report

 

27.         Subscription Administration Report

 

3

--------------------------------------------------------------------------------


 

RP9-7 Audit Reports

 

NPAC SMS shall support an Audit Results Report.

 

RP9-8 Regularly Scheduled Reports

 

NPAC SMS shall support the generation of regularly scheduled standard or ad hoc
reports, to be provided at the request of a Service Provider.

 

RR9-1 Data Integrity Report

 

NPAC SMS shall generate an NPAC SMS data integrity report.

 


9.3  SYSTEM FUNCTIONALITY

 

R9-8

 

(Duplicate - refer to R9-2)

 

R9-9 Verification of User Privileges

 

NPAC SMS shall verify whether the user requesting the report has the proper
viewing privileges for the selected data.

 

R9-10 Support of On-line File Transfer

 

NPAC SMS shall support on-line file transfer capabilities to transfer report
files.

 

R9-11 Transaction History Log

 

NPAC SMS shall maintain a History Log to keep track of transactions processed.

 

R9-12.1 Error Log - Transaction Errors

 

NPAC SMS shall maintain an Error Log to keep track of transaction errors.

 

R9-12.2 Error Log - Transmission Errors

 

NPAC SMS shall maintain an Error Log to keep track of transmission errors.

 

4

--------------------------------------------------------------------------------


 

R9-12.3

 

(Duplicate - refer to RP9-5 number 20)

 

R9-13

 

(Duplicate - refer to R9-2)

 

5

--------------------------------------------------------------------------------


 

Performance and Reliability

 


10.  PERFORMANCE AND RELIABILITY

 

This section defines the reliability, availability, performance and capacity
requirements for the NPAC SMS. The NPAC SMS will be designed for high
reliability, including fault tolerance and data integrity features, symmetrical
multi-processing capability, and allow for economical and efficient system
expansion.

 

Note that throughout this section, “downtime” refers to the unavailability of
the NPAC service.  This is to be distinguished from cases where users can still
switch to a backup machine.

 

The following are the availability, reliability, performance and capacity
requirements for the NPAC SMS system.

 


10.1        AVAILABILITY AND RELIABILITY

 

R10-1 System Availability

 

NPAC SMS shall be available 24 hours a day, 7 days a week with the exception of
scheduled downtime and unscheduled downtime within the time frame defined in
R10-3 and R10-5.

 

R10-2 System Reliability

 

NPAC SMS shall be 99.9 percent reliable. This applies to functionality and data
integrity.

 

R10-3 Unscheduled Downtime

 

NPAC SMS shall have unscheduled downtime per year less than or equal to 9 hours.

 

1

--------------------------------------------------------------------------------


 

R10-4 Mean Time to Repair for Unscheduled Downtime

 

NPAC SMS shall support a mean time to repair of less than or equal to 1 hour,
for unscheduled downtime.

 

R10-5 Scheduled Downtime

 

NPAC SMS shall have NPAC initiated, scheduled downtime of less than or equal to
24 hours per year.

 

AR10-1 Scheduled Downtime

 

NPAC initiated downtime as defined in R10-5 does not include downtime needed for
software release updates initiated by or collectively agreed to by the Service
Providers.

 

R10-6.1 Communication Link Monitoring

 

NPAC shall be capable of monitoring the status of all of its communication
links.

 

R10-6.2 Detecting Communication Link Failures

 

NPAC shall be capable of detecting and reporting all communication link
failures.

 

R10-7 Detecting Single Bit Data Transmission Errors

 

NPAC SMS shall be capable of detecting and correcting single bit errors during
data transmission between hardware components (both internal and external).

 

R10-8 Continue Transaction Processing After Downtime

 

NPAC SMS shall complete processing of all sending transactions at the time of
system failure when the NPAC SMS resumes processing.

 

R10-9.1 Self Checking Logic

 

NPAC SMS shall support functional components with on board automatic self
checking logic for immediate fault locating.

 

2

--------------------------------------------------------------------------------


 

R10-9.2 Continuous Hardware Checking

 

NPAC SMS shall support continuous hardware checking without any performance
penalty or service degradation.

 

R10-9.3 Duplexing of Hardware

 

NPAC SMS shall support duplexing of all major hardware components for continuous
operation in the event of a system hardware failure.

 

R10-9.4 Transparent Hardware Fault Tolerance

 

NPAC SMS shall support hardware fault tolerance that is transparent to the
Service Providers.

 

R10-10.1 Service Provider Notification of System Unavailability

 

NPAC SMS shall notify Service Providers of the system unavailability via the
NPAC SMS to Local SMS interface if the system becomes unavailable for normal
operations due to any reason, including both scheduled and unscheduled
maintenance.

 

R10-10.2 System Availability Notification Method

 

NPAC SMS shall notify Service Providers via their contact numbers if electronic
communication is not possible.

 

R10-10.3 System Availability Notification Contents

 

NPAC SMS shall include the following information in the notification:

 

•                  the functionality that is unavailable

 

•                  the reason for the downtime

 

•                  when the down time will start

 

•                  when the down time will stop

 

•                  switch to backup or disaster recovery machine required

 

•                  an NPAC contact number

 

3

--------------------------------------------------------------------------------


 

R10-11 Updates Highest Priority

 

NPAC SMS shall ensure the capability of receiving, processing and broadcasting
updates will be given the highest priority during any maintenance, if resources
allow only partial functionality.

 

R10-12.1 Tolerance to Communication Link Outages

 

NPAC SMS shall provide tolerance to communication link outages and offer
alternate routing for such outages.

 

R10-12.2 Alternate routing

 

NPAC SMS shall offer alternate routing during communication link outages.

 

R10-13.1 Switch to Backup or Disaster Recovery Machine

 

NPAC SMS shall, in cases where Service Providers have been switched to a backup
or disaster recovery machine, adhere to a maximum time to repair of 4 hours for
the primary machine.

 

R10-13.2 Time to Switch Machines

 

NPAC SMS shall ensure that the time to switch the Service Providers to another
machine and provide full functionality must not exceed the mean time to repair.

 

R10-13.3 Total Disaster Recovery

 

NPAC SMS shall restore the capability of receiving, processing and broadcasting
updates within 24 hours in the event of a disaster that limits the ability of
both the NPAC and NPAC SMS to function.

 

R10-13.4 Full Functionality Restored

 

NPAC SMS shall restore full functionality within 48 hours, in the event of a
disaster that limits both the NPAC and NPAC SMS ability to function.

 

R10-14 Reports on Reliability

 

NPAC shall provide reliability reports documenting the following:

 

•                  schedule down time

 

4

--------------------------------------------------------------------------------


 

•                  unscheduled down time

 

•                  mean time to repair

 

•                  system availability on a monthly basis to the Service
Provider

 


10.2        CAPACITY AND PERFORMANCE

 

R10-15 Number of Service Providers

 

NPAC SMS shall allow for a minimum of 30 Service Providers each having one SOA
to NPAC SMS interface and one NPAC SMS to Local SMS interface.

 

A10-1 Initial Turn-up Number of Service Providers

 

On initial turn-up, there will be 10 Service Providers each having one SOA to
NPAC SMS interface and one NPAC SMS to Local SMS interface.

 

R10-16 Capacity

 

NPAC SMS will have the capacity to support a user group in the NPAC sized for 30
Service Providers.

 

R10-17 Number of Ported Numbers Supported

 

NPAC SMS shall be capable of initially handling 200,000 ported numbers.

 

A10-2 Unknown Number of Updates

 

The number of updates due to mass changes, the number of audit requests and the
number of report requests is not known at this time.

 

R10-18 History File Data Storage

 

NPAC SMS shall ensure that the data storage of the History file must keep track
of all transactions made for a tunable parameter period of time (default of one
year).

 

A10-3 Churn of Accumulated Records

 

It is assumed that there will be thirty percent churn of accumulated records.

 

5

--------------------------------------------------------------------------------


 

R10-19 Broadcast Update Response Time

 

NPAC SMS shall ensure that from the time an activation notice, modification or
deletion request is received from a Service Provider until the time the
broadcast of the update is started to all Service Provider local SMS will be
less than 60 seconds.

 

R10-20 Request/Transaction Response Time

 

NPAC SMS, under normal operating conditions, shall ensure that the response time
from when a request or transaction is received in the system to the time an
acknowledgment is returned will be less than 3 seconds for 95% of all
transactions. This does not include the transmission time across the interface
to the Service Providers’ SOA or Local SMS.

 

R10-21 Future System Growth

 

NPAC SMS shall be expandable to handle future growth due to circumstances
described as follows:

 

•                  Added areas of portability

 

•                  Added Service Providers

 


10.3  REQUIREMENTS IN RFP NOT GIVEN A UNIQUE ID

 

RN10-1 Allowable Connection to Backup

 

NPAC SMS shall ensure that Service Providers cannot connect to the backup
machine if the primary machine is available.

 

RN10-2 Return to the Primary Machine SOA Notification

 

NPAC SMS shall send an electronic notification to the Service Provider’s SOA
indicating the time the NPAC will switch them back to the primary machine.

 

RN10-3 Return to the Primary Machine Local SMS Notification

 

NPAC SMS shall send an electronic notification to the Service Provider’s Local
SMS indicating the time the NPAC will switch them back to the primary machine.

 

6

--------------------------------------------------------------------------------


 

RN10-4 Database Sync After Return to the Primary Machine

 

NPAC SMS shall sync up the database in its primary SMS with any updates sent to
the backup or disaster recovery machine during the downtime.

 

7

--------------------------------------------------------------------------------


 

Appendix A: Business Process Flows

 


11.  BILLING

 

A11-1

 

DELETE

 

A11-2 Accounting Measurements Will Not Degrade the Basic System Performance

 

The resource accounting measurements will not cause degradation in the
performance of the basic functions of the NPAC.

 


11.1  USER FUNCTIONALITY

 

R11-1 Toggling the Generation of Usage Measurements

 

NPAC SMS shall allow the NPAC administrator to turn on and off the recording of
Service Provider usage statistics for the service elements.

 


11.2  SYSTEM FUNCTIONALITY

 

R11-2  Generating Usage Measurements for NPAC Resources

 

NPAC SMS shall measure and record the usage of NPAC resources on a per Service
Provider basis.

 

R11-3 Generating Usage Measurements for Allocated Connections

 

NPAC SMS shall generate usage measurements for allocated connections for each
Service Provider.

 

R11-4 Generating Usage Measurements for Allocated Mass Storage

 

NPAC SMS shall generate usage measurements for the allocated mass storage
(number of records stored) for each Service Provider.

 

A-1

--------------------------------------------------------------------------------


 

R11-5 Generating Usage Measurements for the Number of Transactions Processed

 

NPAC SMS shall measure the number of transactions processed for each Service
Provider.

 

R11-6 Generating Usage Measurements for the Number of Transactions Downloaded

 

NPAC SMS shall measure the number of transactions downloaded to each Service
Provider.

 

R11-7

 

(Duplicate - refer to RP11-5)

 

R11-8 Generating Detailed Usage Measurement Reports

 

NPAC shall produce detailed NPAC usage reports for the contracting entity.

 

R11-9 Billing Report Types

 

NPAC SMS shall be capable of creating the following billing reports:

 

•                  Login Session Per User ID

 

•                  Allocated Mass Storage

 

•                  Transactions Processed (to include download data and data
resent by request)

 

•                  Audits Requested and Processed

 

•                  Requested Report Generation

 

•                  Service Establishment (to include Service Provider
establishment, user login ID addition to the NPAC SMS, and mechanized Interface
Activation)

 

R11-10 Full Billing Report

 

The NPAC SMS shall be capable of creating a full billing report, with all of the
report types in R11-9 included.

 

A-2

--------------------------------------------------------------------------------


 

R11-11 Billing Report Creation by NPAC Personnel

 

NPAC SMS shall allow NPAC personnel to create billing reports for all Service
Provider usage. For all report types in R11-9 and R11-10, the NPAC personnel
will be able to specify whether the report is an aggregation/summary of stored
data or a detailed report containing every item stored for the report type.

 

R11-12 Billing Report Creation by Service Provider

 

NPAC SMS shall allow Service Providers to gather billing report data on only
their NPAC SMS usage. Service Providers will not be able to create reports on
any other Service Provider’s usage. For all report types in R11-9 and R11-10,
the NPAC SMS shall create an aggregation/summary of stored data for the report
type.

 

R11-13 NPAC Personnel Billing Report Destination

 

NPAC SMS shall allow NPAC personnel to determine the output destination of the
billing report. The destinations will include: on-line (on screen), printer,
file, or FAX. The default selection is on-line.

 

R11-14 Service Provider Billing Report Destination

 

NPAC SMS shall allow Service Provider users to determine the output destination
of the billing report. The destinations will include: on-line (on screen) or
file. The default selection is on-line.

 

R11-15 NPAC Personnel Only Can Access Billing System

 

The NPAC billing system shall be accessible only to NPAC personnel.

 


11.3  REQUIREMENTS DEFINED IN THE PROPOSAL

 

RP11-1 Service Element Usage Records

 

NPAC SMS shall generate service element usage records representing the use or
invocation of a single instance of a potentially billable service element.  As a
minimum, service element records capture the following information:

 

•                  Date/time of service element invoked.

 

•                  Service element category (on demand, recurring, one time).

 

•                  Service element type.

 

A-3

--------------------------------------------------------------------------------


 

•                  Service element subtype, where appropriate (e.g., type of
transactions, such as audit, activate, download, etc.).

 

•                  Quantity, if multi-service element usage is indivisible (e.g.
grouped operation), otherwise defaults to 1.

 

•                  TN (telephone number) or other information identifying
subject of service.

 

•                  Requesting Service Provider.

 

RP11-2 Aggregation of Resource Accounting Records into Service Element Usage
Records

 

NPAC SMS shall generate service element usage records by aggregating and
processing detailed resource accounting records on a periodic basis.

 

RP11-3 Flexible Service Element Usage Definition

 

The aggregation function on the NPAC SMS shall permit flexible definition of
service elements and their association to the underlying resource accounting
records.  Multiple resource accounting records may be associated with the
creation of a single service element usage event.

 

RP11-4 Service Element Record Export

 

The NPAC SMS shall make service element record datasets available in a format
that may be imported into a third party billing system.  Such a billing system
may not necessarily execute on the NPAC SMS hardware platform itself.

 

RP11-5 Initial Types of Service Elements

 

The initial set of service elements to be generated by the NPAC SMS shall be:

 

Category

 

Type

 

Sample Subtypes

 

Metric

Monthly

 

Dial-up Port

 

• ISDN

 

Dial-up port reserved or dialup number allocated.

 

 

 

 

• V.34

 

 

 

 

Dedicated Port

 

• ISDN

 

Nailed-up connection port.

 

 

 

 

• DS-0 x n

 

 

 

 

 

 

• DS-1

 

 

 

 

Database Record

 

-

 

subscription version record (any state) stored in database.

 

A-4

--------------------------------------------------------------------------------


 

Category

 

Type

 

Sample Subtypes

 

Metric

Per Request

 

Transaction

 

• Subscription create

 

Transaction of subtype indicated

 

 

 

 

• Activate

 

 

 

 

 

 

• Cancel

 

 

 

 

 

 

• Download

 

 

 

 

 

 

• Audit

 

 

 

 

 

 

• Resend

 

 

 

 

Reports

 

• Download

 

Report generated.

 

 

 

 

• TNs active

 

 

 

 

 

 

• Audits

 

 

 

 

Support Call

 

• Phone call

 

NPAC user support contact/request initiated.

 

 

 

 

• Email

 

 

 

 

 

 

• fax

 

 

 

 

Ad Hoc Report

 

-

 

Number of hours of report development time.

 

 

 

 

 

 

 

Non-recurring

 

Service establishment

 

-

 

New Service Provider activation as NPAC user.

 

 

 

 

 

 

 

 

 

Log-on Id

 

-

 

New log-on id assigned.

 

 

 

 

 

 

 

 

 

Mechanized interface activation

 

-

 

New mechanized interface activated.

 

RP11-6 Service Element Usage Aggregation

 

The NPAC billing system shall accept service element usage records and aggregate
service elements for a time period (e.g., month) into the following types of
categories, and combinations of these categories:

 

1.               By service element category and type.

 

2.               By Service Provider (NPAC user company).

 

3.               By type or group of Service Provider (e.g., LLC member vs.
non-member).

 

4.               By usage-level threshold amounts (separates basic service
element usage levels from higher discretionary amounts, e.g., for audits).

 

RP11-7 Service Element Rating

 

For each of the aggregate service element category counts, the NPAC billing
system shall support the capability to apply a service element price to each

 

A-5

--------------------------------------------------------------------------------


 

category combination identified in the service element pricing schedule (e.g.,
by service element type by Service Provider type by usage-level threshold
amount).

 

RP11-8 Discounting

 

Within a given price schedule category, the NPAC billing system shall support
the capability to apply volume discounts to service element quantities in that
category.  Discounts will be defined as a percentage discount applied or
separate price for quantities ‘n’ through ‘m’ of the service element usage for
the period, where ‘n’ is the quantity at which the discount bracket starts and
where ‘m’ is the start of the next discount bracket, if one exists, or is
unlimited if not.

 

RP11-9 Flexible Service Element Categorization, Rating, and Discounting

 

The NPAC billing system shall support the capability to provide flexible service
element rating, enabling price schedule amounts, rating category definitions,
and discounts, to be modified without software changes.

 

RP11-10 Miscellaneous Transactions

 

The NPAC billing system shall support the capability to provide a means, via a
user interface, for the entering, editing, or deleting of manual billing entries
for miscellaneous activities such as training, task order billing, and manual
adjustments, for example.  Manual entries must be specified with sufficient
information that unambiguously enables them to be categorized, rated, and
rendered on an invoice.  Information such as that identified in RP11-1 should be
captured.

 

RP11-11 Minimums Applied

 

The NPAC billing system shall provide the capability to calculate if total
amounts due within or across certain categories fall below certain minimum
amounts.  If so, a miscellaneous transaction will be generated which will bring
the sum totals due in those categories to the minimum required amount.

 

RR11-12 Cost Re-Apportionment

 

The NPAC billing system shall support the capability to enable the total amounts
due in certain categories to be aggregated and re-apportioned amongst certain
groups of individual companies (e.g., LLC member companies) in proportion to a
specified basis, such as proportion of portable TNs or proportion of portable
NXXs.  Where cost re-apportionment is performed, explicit calculation of the
re-apportionment must be detailed on the invoice statement.  Both service
element-based

 

A-6

--------------------------------------------------------------------------------


 

amounts as well as minimum calculations may be subject to re-apportionment.

 

RR11-13 Cost Aggregation

 

The NPAC billing system shall support the capability to enable classes of NPAC
user companies to be grouped and invoiced as a whole, e.g., invoice an LLC for
all LLC member company’s usage.

 

RR11-14 Discretionary Amounts

 

The NPAC billing system shall, in categorizing and aggregating service element
usage records, support the capability to be able to group usage for certain
service elements into a shared-group category (i.e., one subject to cost
aggregation or apportionment) and overflow service element usage amounts over a
tunable parameter per-company threshold into NPAC user company-specific
categories (accounts).  This enables certain basic usage levels to be subject to
cost aggregation or apportionment, while forwarding costs for usage above those
levels to the specific requesting company.

 

RR11-15 Non-member Rating

 

The NPAC billing system shall support the capability to provide service element
categorization and category-specific pricing so as to allow differential prices
for the same types of service elements provided to different classes of NPAC
user companies, e.g., allow different prices for LLC member companies vs.
non-member companies.

 

RR11-16 Non-member Subsidization

 

The NPAC billing system shall support the capability to enable adjustment
transactions to a category (e.g., LLC member costs subject to re-apportionment)
whose amount is determined by a per unit amount applied to another category’s
volume.  This enables cross-category subsidization or cost apportionment, such
as might be used to by LLC member companies to subsidize non-member use of the
NPAC.

 

RR11-17 Discount Volume Aggregation

 

The NPAC billing system shall support the capability to allow discount bracket
quantities to be derived from a different category than the category whose unit
price is subject to discounts.  This enables volumes for per-request service
elements (e.g., transactions) to be aggregated between user groups or companies
prior to applying discounts to usage actually incurred by that company or group.

 

A-7

--------------------------------------------------------------------------------


 

RP11-18 Invoice Rendering

 

The NPAC billing system shall support the capability to render invoices
reporting the amounts of service element usage by category applicable to the
invoiced entity (LLC, LLC member, or non-member company), indicating also all
miscellaneous entries, minimums applied, discounts, payment credits,
adjustments, late fees, and cost apportionments or aggregation applied.

 

RP11-19 Accounts Receivable Tracking

 

The NPAC billing system shall support the capability to track all invoices
rendered using an accounts receivable tracking capability, and track and report
all invoice amounts due.  Current, overdue, negative and positive, account
balances for all NPAC user companies receiving invoices will be tracked.

 

RP11-20 Payment Credits

 

The NPAC billing system shall support the capability to note all payments
received, either from invoiced companies or other entities, and reflect such
payments in the accounts receivable tracking and note such received payments on
the next applicable invoice.

 

RP11-21 Receivables Aging

 

The NPAC billing system shall support the capability to age receivables (past
due invoice amounts) and generate appropriate dunning notices and calculate late
payment penalties, where applicable.

 

RP11-22 Financial Accounting Integration

 

The NPAC billing system shall support the capability to integrate with a
financial accounting system, including export and import of account activity,
invoice amounts, and payment events.

 

RP11-23 Billing System Internal Operations

 

The NPAC billing system shall support the capability to provide an operations
interface, enabling personnel to perform various normal billing system
functions, as well as administrative and maintenance functions.  Normal billing
system functions include obtaining resource accounting records, generating
service element usage records, executing rating and categorization processes,
generating invoices and internal reports, and exporting data to an integrated
financial accounting system.  Administration and maintenance activities include
backup, restore, and updating billing system process definitions (such as price
schedules,

 

A-8

--------------------------------------------------------------------------------


 

category definitions, matrix formulas, minimums, discounts, and apportionment
formula).

 

Appendix A. Business Process Flows

 

This appendix contains pictorial representations of the business process flows
discussed in Section 2, Business Process Flows.

 

[Graphics Omitted: Pictorial representations of process flows described]

 

A-9

--------------------------------------------------------------------------------


 

Appendix B.  Glossary

 

Appendix B. Glossary

 

This glossary provides a comprehensive list of definitions and acronyms that
apply to NPAC SMS.

 

APDU

 

Application Protocol Data Unit

 

 

 

ASN.1

 

Abstract Syntax Notation 1

 

 

 

BAU

 

Business As Usual

 

 

 

BER

 

Basic Encoding Rules

 

 

 

CARE

 

Customer Account Record Exchange

 

 

 

CER

 

Canonical Encoding Rules

 

 

 

CLASS

 

Custom Local Area Signaling Services. Premium local service features, such as
call forwarding or automatic callback.

 

 

 

CME

 

Conformance Management Entity

 

 

 

CMIP

 

Common Management Information Protocol

 

 

 

CMISE

 

Common Management Information Service Element

 

 

 

CNAM

 

Caller Id with Name

 

 

 

DER

 

Distinguished Encoding Rules

 

 

 

DES

 

Data Encryption Standard

 

 

 

DPC

 

Destination Point Code

 

 

 

FR

 

Frame Relay

 

 

 

GDMO

 

Generalized Definitions of Managed Objects

 

 

 

GMT

 

Greenwich Mean Time

 

 

 

GTT

 

Global Title Translation

 

 

 

ICC

 

Illinois Commerce Commission

 

 

 

IEC

 

International Electrotechnical Commission

 

 

 

ISO

 

International Organization of Standardization

 

 

 

ISVM

 

Inter-Switch Voice Mail

 

 

 

KEK

 

Key Encryption Key

 

B-1

--------------------------------------------------------------------------------


 

LIDB

 

Line Information Database

 

 

 

LNP

 

Local Number Portability

 

 

 

LRN

 

Location Routing Number. A proposed implementation solution for providing LNP
which utilizes AIN triggers, SS7 signaling, and unique 10-digit code for switch
identification. LRN has been endorsed by the Illinois LNP Task Force and major
network telecommunications vendors as an optimum long term implementation
solution for Local Number Portability.

 

 

 

LSMS

 

Local Service Management System

 

 

 

LSPP

 

Local Service Provider Portability

 

 

 

MAC

 

Media Access Control

 

 

 

MD5

 

Message Digest (Version 5)

 

 

 

NANP

 

North American Numbering Plan. A 10-digit numbering scheme used in North America
to uniquely identify a directory number.

 

 

 

NE

 

Network Element

 

 

 

NMF

 

Network Management Forum

 

 

 

NPA

 

Numbering Plan Area

 

 

 

NPAC Customer

 

Any customer of the NPAC SMS.

 

 

 

NPAC SMS

 

Number Portability Administration Center and Service Management System

 

 

 

NSAP

 

Network Layer Service Access Point

 

 

 

NXX

 

Exchange

 

 

 

OCN

 

Operating Company Number

 

 

 

OSI

 

Open Systems Interconnect

 

 

 

OG

 

Operational GUI

 

 

 

PKCS

 

Public Key Crypto System

 

 

 

POP

 

Point-Of-Presence. Location in which a long distance company has installed
transmission equipment that serves as, or relays calls to, a network switching
center of that long distance company.

 

 

 

Ported TN

 

A TN ported to a switch that is not the NANP-assigned switch.

 

B-2

--------------------------------------------------------------------------------


 

PPP

 

Point-To-Point Protocol

 

 

 

PSAP

 

Presentation Layer Service Access Point

 

 

 

RFP

 

Request for Proposal

 

 

 

RSA

 

A popular encryption algorithm whose name is derived from the initials of its
inventors: Rivest, Shamir, and Adelman.

 

 

 

SCP

 

Service Control Point

 

 

 

SMS

 

Service Management System

 

 

 

SOA

 

Service Order Activation

 

 

 

SP

 

Service Provider. Generally refers to a facilities-based user of the NPAC SMS.

 

 

 

SSAP

 

Session Layer Service Access Point

 

 

 

SSN

 

Subsystem Number

 

 

 

STP

 

Signal Transfer Point. A packet switch that transmits messages between switches
and other network components. Also transmits messages between switches in the
process of normal call set-up and routing.

 

 

 

TCAP

 

Transaction Capabilities Action Part. A message protocol for the SS7 network.

 

 

 

TMN

 

Telecommunications Management Network

 

 

 

TN

 

Telephone Number

 

 

 

TSAP

 

Transport Layer Service Access Point

 

 

 

Version

 

Time-sensitive or status-sensitive instance of a subscription.

 

B-3

--------------------------------------------------------------------------------


 

Appendix C.  System Tunables

 

Appendix C.   System Tunables

 

This appendix provides a comprehensive list of tunables identified throughout
the FRS and their default values.

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Initial Concurrence Window

 

SP_Initial_Concurrence_Window

 

18

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The hours subsequent to the time the subscription version was initially created
by which both Service Providers are expected to authorize transfer of service if
this is an Inter-Service Provider or “porting to original” port.

 

 

 

 

 

 

 

 

 

Final Concurrence Window

 

SP_Final_Concurrence_Window

 

18

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The number of hours after the concurrence request is sent by the NPAC SMS by
which time both Service Providers are expected to authorize transfer of
subscription service for an Inter-Service Provider or “porting to original”
port.

 

 

 

 

 

 

 

 

 

Conflict Expiration Window

 

SV_Conflict_Cancellation _Window

 

30

 

days

 

1-180

 

 

 

 

 

 

 

 

 

The length of time conflict subscriptions will remain in the conflict state
before cancellation.

 

 

 

 

 

 

 

 

 

Maximum Subscriber Query

 

Max_Subscriber_Query

 

50

 

records

 

10-150

 

 

 

 

 

 

 

 

 

The maximum number of active subscription versions returned by a query to the
NPAC.

 

 

 

 

 

 

 

 

 

Pending Subscription Retention

 

Pending_SV_Cancellation

 

90

 

days

 

1-180

 

 

 

 

 

 

 

 

 

The length of time pending subscriptions will remain in the pending state before
cancellation.

 

C-1

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Conflict Resolution-Initial Concurrence Window

 

Conflict_Resolution_Initial_Ack _Window

 

4

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The number of hours after the version is set to conflict resolution pending by
which both Service Providers are expected to acknowledge the conflict
resolution.

 

 

 

 

 

 

 

 

 

Conflict Resolution-Final Concurrence Window

 

Conflict_Resolution_Final_Ack _Window

 

4

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The number of hours after the second conflict resolution pending notification is
sent, by which both Service Providers are expected to acknowledge the conflict
resolution.

 

 

 

 

 

 

 

 

 

Cancellation-Initial Concurrence Window

 

Cancellation_Initial_Ack _Window

 

4

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The numbers of hours after the version is set to cancel pending by which both
Service Providers are expected to acknowledge the pending cancellation.

 

 

 

 

 

 

 

 

 

Cancellation-Final Concurrence Window

 

Cancellation_Final_Ack_Window

 

4

 

hours

 

1-72

 

 

 

 

 

 

 

 

 

The number of hours after the second cancel pending notification is sent by
which both Service Providers are expected to acknowledge the pending
cancellation.

 

 

 

 

 

 

 

 

 

Old Subscription Retention

 

Purge_Old_SV

 

18

 

months

 

1-36

 

 

 

 

 

 

 

 

 

The length of time old subscriptions will be retained.

 

 

 

 

 

 

 

 

 

Cancel-Pending Subscription Retention

 

Purge_Canceled_Pending_SV

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time canceled subscriptions, with last status of pending, will be
retained.

 

C-2

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Cancel-Conflict Subscription Retention

 

Purge_Canceled_Conflict_SV

 

30

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time canceled subscriptions, with last status of conflict, will be
retained.

 

 

 

 

 

 

 

 

 

Cancel-Conflict Resolution Pending Retention

 

Purge_Canceled_Conflict _Resolution_Pending_SV

 

30

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time canceled subscriptions, with last status of conflict
resolution pending, will be retained.

 

 

 

 

 

 

 

 

 

Cancel-Disconnect Pending Retention

 

Purge_Canceled_Disconnect _Pending_SV

 

90

 

days

 

1-360

 

The length of time canceled subscriptions, with last status of disconnect
pending, will be retained.

 

Table 11-1 Subscription Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Subscription Activation Retry Attempts

 

Subscription_Version_Activation_Retry

 

3

 

attempts

 

1-10

 

 

 

 

 

 

 

 

 

The number of times a new subscription version will be sent to a Local SMS which
has not acknowledged receipt of the activation request.

 

 

 

 

 

 

 

 

 

Subscription Activation Retry Interval

 

Subscription_Version_Activation _Retry_Interval

 

2

 

minutes

 

1-60

 

 

 

 

 

 

 

 

 

The delay between sending new Subscription Versions to a Local SMS that has not
acknowledged receipt of the activation request.

 

C-3

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Subscription Modification Retry Attempts

 

Subscription_Version _Modification_Retry

 

3

 

attempts

 

1-10

 

 

 

 

 

 

 

 

 

The number of times a modified active subscription version will be sent to a
Local SMS which has not acknowledged receipt of the modification request.

 

 

 

 

 

 

 

 

 

Subscription Modification Retry Interval

 

Subscription_Version_Modification_Retry_Interval

 

2

 

minutes

 

1-60

 

 

 

 

 

 

 

 

 

The delay between sending modified active subscription versions to a Local SMS
that has not acknowledged receipt of the modification request.

 

 

 

 

 

 

 

 

 

Subscription Disconnect Retry Attempts

 

Subscription_Version_Disconnect _Retry

 

3

 

attempts

 

1-10

 

 

 

 

 

 

 

 

 

The number of times the NPAC SMS will resend a subscription disconnect message
to an unresponsive Local SMS.

 

 

 

 

 

 

 

 

 

Subscription Disconnect Retry Interval

 

Subscription_Version_Disconnect _Retry_Interval

 

2

 

minutes

 

1-60

 

 

 

 

 

 

 

 

 

The amount of time that shall elapse between subscription disconnect retries.

 

 

 

 

 

 

 

 

 

Local SMS Retry Attempts

 

LSMS_Retry_Attempts

 

3

 

attempts

 

1-10

 

 

 

 

 

 

 

 

 

The default number of times the NPAC SMS will resend a message to an
unresponsive Local SMS.

 

 

 

 

 

 

 

 

 

Local SMS Retry Interval

 

LSMS_Retry_Interval

 

2

 

minutes

 

1-60

 

 

 

 

 

 

 

 

 

The default delay between sending messages to an unresponsive Local SMS.

 

 

 

 

 

 

 

 

 

SOA Retry Attempts

 

SOA_Retry_Attempts

 

3

 

attempts

 

1-10

 

 

 

 

 

 

 

 

 

The default number of times the NPAC SMS will resend a message to an
unresponsive SOA.

 

C-4

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

SOA Retry Interval

 

SOA_Retry_Interval

 

2

 

minutes

 

1-60

 

 

 

 

 

 

 

 

 

The default delay between sending messages to an unresponsive SOA.

 

 

 

 

 

 

 

 

 

Failed Login Attempts

 

Failed_Login_Attempts

 

3

 

attempts

 

0-10

 

 

 

 

 

 

 

 

 

The number of allowable incorrect logon attempts

 

 

 

 

 

 

 

 

 

Failed Login Shutdown Period

 

Failed_Login_Shutdown_Period

 

60

 

seconds

 

0-300

 

 

 

 

 

 

 

 

 

The amount of time the NPAC SMS will wait to restart the logon process after a
user has exceeded the Failed_Login_Attempts tunable.

 

 

 

 

 

 

 

 

 

Unused User Id Disable Period

 

Unused_User_Id_Disable_Period

 

60

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The number of days for which a userid has not been used before the NPAC SMS
disables that userid.

 

 

 

 

 

 

 

 

 

Password Age Limit

 

Password_Age_Limit

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The amount of time for password aging.

 

 

 

 

 

 

 

 

 

Password Expiration Notice

 

Password_Expiration_Notice

 

7

 

days

 

1-30

 

 

 

 

 

 

 

 

 

The amount of time prior to a password expiring that the NPAC SMS will notify a
user.

 

 

 

 

 

 

 

 

 

Post Expiration Logins

 

Post_Expiration_Logins

 

2

 

logins

 

0-10

 

 

 

 

 

 

 

 

 

The number of logins a user is permitted after the user’s password has expired.

 

 

 

 

 

 

 

 

 

Password Reuse Limit

 

Password_Reuse_Limit

 

6

 

months

 

1-36

 

 

 

 

 

 

 

 

 

The amount of time in which a password cannot be reused.

 

C-5

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Record Logons After Failure

 

Record_Logons_After_Failure

 

10

 

attempts

 

0-100

 

 

 

 

 

 

 

 

 

The threshold for consecutive failed logon attempts after which logon attempts
will be recorded in the audit log.

 

 

 

 

 

 

 

 

 

Non-Use Disconnect

 

Non_Use_Disconnect

 

60

 

minutes

 

1-1440

 

 

 

 

 

 

 

 

 

The amount of idle (non-use) time before the NPAC SMS will disconnect a user’s
logon session.

 

Table 11-2 Communications Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Canceled Audit Retention Period

 

Canceled_Audit_Retention _Period

 

30

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time canceled audits will be retained.

 

 

 

 

 

 

 

 

 

Data Integrity Sample Size

 

Data_Integrity_Sample_Size

 

1000

 

SVs

 

1-5000

 

 

 

 

 

 

 

 

 

The number of active Subscription Versions in a sample to be monitored by the
NPAC SMS.

 

Table 11-3 Audit Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Local SMS Activation Log Retention Period

 

Local_SMS_Activation_Log_Duration

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The number of days Local SMS activation responses will remain in the log.

 

C-6

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Audit Log Retention Period

 

Audit_Log_Retention_Period

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time audit logs will be retained.

 

 

 

 

 

 

 

 

 

Error Log Retention Period

 

Error_Log_Retention_Period

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time system error logs will be retained.

 

 

 

 

 

 

 

 

 

History File Data Storage

 

History_File_Data_Storage

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time history logs will be retained.

 

 

 

 

 

 

 

 

 

Usage Log Retention

 

Usage_Log_Retention

 

90

 

days

 

1-360

 

 

 

 

 

 

 

 

 

The length of time usage logs will be retained.

 

Table 11-4 Logs Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

 

 

 

 

 

 

 

 

Key Change Interval

 

Key_Change_Interval

 

7

 

days

 

1-365

 

 

 

 

 

 

 

 

 

How often the key is changed automatically.

 

 

 

 

 

 

 

 

 

Reverification Acknowledgment Period

 

Reverification_Acknowledgment _Period

 

3

 

days

 

0-30

 

 

 

 

 

 

 

 

 

The maximum number of days allowed for the reverification acknowledgment period.

 

Table 11-5 Keys Tunables

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT  C

 

 

NANC NPAC/SMS INTEROPERABLE

INTERFACE SPECIFICATION

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached.
The IIS is available on the internet at
http://www.npac.com/docs/iis1001.doc
A copy is also

available upon request for the cost of copying and handling from
NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

--------------------------------------------------------------------------------


 

NPAC SMS

INTEROPERABLE INTERFACE SPECIFICATION

 

Version 1.0

Final

 

Prepared for:
The Illinois Commerce Commission SMS Subcommittee

 

By:

Lockheed Martin IMS and Evolving Systems, Inc. (ESI)

 

October 1, 1996

 

--------------------------------------------------------------------------------


 

 

NPAC SMS

INTEROPERABLE INTERFACE SPECIFICATION

 

Version 1.0

Final

 

Prepared for:
The Illinois Commerce Commission SMS Subcommittee

 

By:

Lockheed Martin IMS and Evolving Systems, Inc. (ESI)

 

October 1, 1996

 

 

© 1996 LOCKHEED MARTIN IMS CORPORATION

 

The Work is subject to the terms of the GNU General Public License (the “GPL”),
a copy of which may be found at ftp://prep.ai.mit.edu/pub/gnu/GPL.  Any use of
this Work is subject to the terms of the GPL.  The “Work” covered by the GPL by
operation of this notice and license is this document and any and all
modifications to or derivatives of this document. Where the words “Program,”
“software,” “source code,” “code,” or “files” are used in the GPL, users
understand and agree that the “Work” as defined here is substituted for purposes
of this notice and license.

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

1. Introduction

 

 

 

1.1. Document Overview

 

 

 

1.2. How To Use This Document

 

 

 

1.3. Document Version History

 

 

 

1.4. References

 

 

1.4.1. Standards

 

 

1.4.2. Related Publications

 

 

 

 

1.5. Abbreviations/Definitions

 

 

 

2. Interface Overview

 

 

 

2.1. Overview

 

 

 

2.2. OSI Protocol Support

 

 

 

2.3. SOA to NPAC SMS Interface

 

 

2.3.1. Subscription Administration

 

 

2.3.2. Audit Requests

 

 

2.3.3. Notifications

 

 

2.3.4. Service Provider Data Administration

 

 

 

 

2.4. NPAC SMS to Local SMS Interface

 

 

2.4.1. Subscription Version and Network Data Download

 

 

2.4.2. Service Provider Data Administration

 

 

2.4.3. Notifications

 

 

 

 

3. Hierarchy Diagrams

 

 

 

3.1. Overview

 

 

3.1.1. Managed Object Model Inheritance Hierarchy

 

 

3.1.2. Log Record Managed Object Hierarchy

 

 

3.1.3. NPAC SMS to Local SMS Naming Hierarchy for the NPAC SMS

 

 

3.1.4. NPAC SMS to Local SMS Naming Hierarchy for the Local SMS

 

 

3.1.5.SOA to NPAC SMS Naming Hierarchy for the NPAC SMS

 

 

 

 

4. Interface Functionality to CMIP Definition Mapping

 

 

 

4.1. Overview

 

 

4.1.1. Primary NPAC Mechanized Interface Operations

 

 

4.1.2. Managed Object Interface Functionality

 

 

4.1.3. Attribute Interface Functionality

 

 

4.1.4. Action Interface Functionality

 

 

4.1.5. Notification Interface Functionality

 

 

 

 

5. Secure Association Establishment

 

 

 

5.1. Overview

 

 

 

5.2. Security

 

 

5.2.1. Authentication and Access Control Information

 

 

5.2.1.1. System Id

 

 

October 1, 1996

 

Version 1.0 Final

 

NPAC SMS Interoperable Interface Specification

ã 1996 LOCKHEED MARTIN IMS CORPORATION

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

 

5.2.1.2. System Type

 

 

5.2.1.3. User Id

 

 

5.2.1.4. List Id

 

 

5.2.1.5. Key Id

 

 

5.2.1.6. CMIP Departure Time

 

 

5.2.1.7. Sequence Number

 

 

5.2.1.8. Signature

 

 

5.2.1.9. Association Functions

 

 

5.2.1.10. Recovery Mode

 

 

5.2.2. Association Establishment

 

 

5.2.3. Data Origination Authentication

 

 

5.2.4. Audit Trail

 

 

 

 

5.3. Association Management and Recovery

 

 

5.3.1. Establishing Associations

 

 

5.3.1.1. Error Handling

 

 

5.3.1.2. NPAC SMS Behavior

 

 

5.3.1.3. Service Provider SOA and Local SMS Procedures

 

 

5.3.2. Releasing or Aborting Associations

 

 

5.3.3. CMIP Error Handling

 

 

5.3.4. Resynchronization

 

 

5.3.4.1. Local SMS Resynchronization

 

 

5.3.4.2. SOA Resynchronization

 

 

 

 

6. Message Flow Diagrams

 

 

 

6.1. Overview

 

 

 

 

6.2. Audit Scenarios

 

 

6.2.1. SOA Initiated Audit

 

 

6.2.2. SOA Initiated Audit Cancellation by the SOA

 

 

6.2.3. SOA Initiated Audit Cancellation by the NPAC

 

 

6.2.4. NPAC Initiated Audit

 

 

6.2.5. NPAC Initiated Audit Cancellation by the NPAC

 

 

6.2.6. Audit Query on the NPAC

 

 

 

 

6.3. Service Provider Scenarios

 

 

6.3.1. Service Provider Creation by the NPAC

 

 

6.3.2. Service Provider Deletion by the NPAC

 

 

6.3.3. Service Provider Modification by the NPAC

 

 

6.3.4. Service Provider Modification by the Local SMS

 

 

6.3.5. Service Provider Modification by the SOA

 

 

6.3.6. Service Provider Query by the Local SMS

 

 

6.3.7. Service Provider Query by the SOA

 

 

6.3.8. NPA-NXX Scenarios

 

 

6.3.8.1. NPA-NXX Creation by the NPAC

 

 

6.3.8.2. NPA-NXX Deletion by the NPAC

 

 

6.3.8.3. NPA-NXX Creation by the Local SMS

 

 

6.3.8.4. NPA-NXX Creation by the SOA

 

 

6.3.8.5. NPA-NXX Deletion by the Local SMS

 

 

6.3.8.6. NPA-NXX Deletion by the SOA

 

 

6.3.8.7. NPA-NXX Query by the Local SMS

 

 

6.3.8.8. NPA-NXX Query by the SOA

 

 

6.3.9. LRN Scenarios

 

 

ii

--------------------------------------------------------------------------------


 

 

6.3.9.1. LRN Creation by the NPAC

 

 

6.3.9.2. LRN Creation by the SOA

 

 

6.3.9.3. LRN Deletion by the SOA

 

 

6.3.9.4. LRN Query by the SOA

 

 

6.3.9.5. LRN Deletion by the NPAC

 

 

6.3.9.6. LRN Creation by the Local SMS

 

 

6.3.9.7. LRN Deletion by the Local SMS

 

 

6.3.9.8. LRN Query by the Local SMS

 

 

6.3.9.9. Network Data Download

 

 

6.3.9.10. Scoped/Filtered GET of Network Data

 

 

 

 

6.4. SubscriptionVersion Flow Scenarios

 

 

6.4.1. SubscriptionVersion Create Scenarios

 

 

6.4.1.1. SubscriptionVersion Create by the Initial SOA (Old Service Provider)

 

 

6.4.1.2. SubscriptionVersion Create by the Initial SOA (New Service Provider)

 

 

6.4.1.3. SubscriptionVersion Create by Second SOA (New Service Provider)

 

 

6.4.1.4. SubscriptionVersion Create by Second SOA (Old Service Provider)

 

 

6.4.1.5.SubscriptionVersion Activated by New Service Provider SOA

 

 

6.4.1.6. Active SubscriptionVersion Create on Local SMS

 

 

6.4.1.7. Active Subscription Version Create on Local SMS Using Create Action

 

 

6.4.1.8. SubscriptionVersion Create: No Create Action from a SOA After
Concurrence Window

 

 

6.4.1.9. Subscription Version Create: Failure to Receive Response from Old SOA

 

 

6.4.1.10. Subscription Version Create: Failure to Receive Response from New SOA

 

 

6.4.1.11. SubscriptionVersionCreate M-CREATE Failure to Local SMS

 

 

6.4.2. SubscriptionVersion M-CREATE: Partial Failure to Local SMS

 

 

6.4.3. Modify Scenarios

 

 

6.4.3.1. SubscriptionVersion Modify Active Version Using M-ACTION by a Service
Provider SOA

 

 

6.4.4. SubscriptionVersion Modify Prior to Activate Using M-ACTION

 

 

6.4.4.1. SubscriptionVersion Modify Prior to Activate Using M-SET

 

 

6.4.5. Cancel Scenarios

 

 

6.4.5.1. SubscriptionVersion Cancel by Service Provider SOA

 

 

6.4.5.2. SubscriptionVersionCancel: No Acknowledgment from a SOA

 

 

6.4.6. Disconnect Scenarios

 

 

6.4.6.1. SubscriptionVersion Immediate Disconnect

 

 

6.4.6.2. SubscriptionVersion Disconnect With Effective Release Date

 

 

6.4.7. Conflict Scenarios

 

 

6.4.7.1. SubscriptionVersion Conflict and Conflict Resolution Pending by the
NPAC SMS

 

 

6.4.7.2. Subscription Version Conflict Resolution Pending by the New Service
Provider SOA

 

 

6.4.8. SubscriptionVersion Conflict: No Acknowledgment from SOA

 

 

6.4.9. SubscriptionVersion Conflict: No Conflict Resolution

 

 

6.4.10. SubscriptionVersion Create for Intra-Service Provider Port

 

 

6.4.11. SubscriptionVersion Query

 

 

6.4.12. Subscription Data Download

 

 

 

 

6.5. Miscellaneous

 

 

6.5.1. Sequencing of Events on Initialization/Resynchronization of Local SMS

 

 

 

 

6.6. SOA/Local SMS Notification of Scheduled NPAC Downtime

 

 

6.6.1. NPA-NXX Split

 

 

 

 

6.7. Mass Update

 

 

 

 

7. GDMO Definitions

 

 

 

7.1. Overview

 

 

 

7.2. Object Definitions

 

 

 

7.3. Name Binding Definitions

 

 

 

7.4. Attribute Definitions

 

 

 

7.5. Package Definitions

 

 

iii

--------------------------------------------------------------------------------


 

7.6. Parameter Definitions

 

 

 

7.7. Action Definitions

 

 

 

7.8. Notification Definitions

 

 

 

8. General ASN.1 Definitions

 

 

 

8.1. Overview

 

 

 

8.2. LNP ASN.1 Object Identifier Definitions

 

 

 

8.3. LNP General ASN.1 Definitions

 

 

 

9. Managed Object Conformance Statements

 

 

 

9.1. Overview

 

 

 

9.2. lnpAudits Tables

 

 

9.2.1. lnpAudits Packages

 

 

9.2.2. lnpAudits Name Bindings

 

 

9.2.3. lnpAudits Attributes

 

 

9.2.4. lnpAudits Actions

 

 

9.2.5. lnpAudits Notifications

 

 

 

 

9.3. lnpLocalSMS Tables

 

 

9.3.1. lnpLocalSMS Packages

 

 

9.3.2. lnpLocalSMS Name Bindings

 

 

9.3.3. lnpLocalSMS Attributes

 

 

9.3.4. lnpLocalSMS Actions

 

 

9.3.5. lnpLocalSMS Notifications

 

 

 

 

9.4. lnpLogAudit-DiscrepancyRptRecord Tables

 

 

9.4.1. lnpLogAudit-DiscrepancyRptRecord Packages

 

 

9.4.2. lnpLogAudit-DiscrepancyRptRecord Name Bindings

 

 

9.4.3. lnpLogAudit-DiscrepancyRptRecord Attributes

 

 

9.4.4. lnpLogAudit-DiscrepancyRptRecord Actions

 

 

9.4.5. lnpLogAudit-DiscrepancyRptRecord Notifications

 

 

 

 

9.5. lnpLogAuditResultsRecord Tables

 

 

9.5.1. lnpLogAuditResultsRecord Packages

 

 

9.5.2. lnpLogAuditResultsRecord Name Bindings

 

 

9.5.3. lnpLogAuditResultsRecord Attributes

 

 

9.5.4. lnpLogAuditResultsRecord Actions

 

 

9.5.5. lnpLogAuditResultsRecord Notifications

 

 

 

 

9.6. lnpLogCancellationAcknowledgeRequestRecord

 

 

9.6.1. lnpLogCancellationAcknowledgeRequest Packages

 

 

9.6.2. lnpLogCancellationAcknowledgeRequest Name Bindings

 

 

9.6.3. lnpLogCancellationAcknowledgeRequest Attributes

 

 

 

 

9.7. lnpLogConflictResolutionAcknowledgeRequestRecord

 

 

9.7.1. lnpLogConflictResolutionAcknowledgeRequest Packages

 

 

9.7.2. lnpLogConflictResolutionAcknowledgeRequest Name Bindings

 

 

9.7.3. lnpLogConflictResolutionAcknowledgeRequest Attributes

 

 

 

 

9.8. lnpLogNewSP-CreateRequestRecord Tables

 

 

9.8.1. lnpLogNewSP-CreateRequestRecord Packages

 

 

9.8.2. lnpLogNewSP-CreateRequestRecord Name Bindings

 

 

iv

--------------------------------------------------------------------------------


 

 

9.8.3. lnpLogNewSP-CreateRequestRecord Attributes

 

 

9.8.4. lnpLogNewSP-CreateRequestRecord Actions

 

 

9.8.5. lnpLogNewSP-CreateRequestRecord Notifications

 

 

 

 

9.9. lnpLogOldSP-ConcurrenceRequestRecord Tables

 

 

9.9.1. lnpLogOldSP-ConcurrenceRequestRecord Packages

 

 

9.9.2. lnpLogOldSP-ConcurrenceRequestRecord Name Bindings

 

 

9.9.3. lnpLogOldSP-ConcurrenceRequestRecord Attributes

 

 

9.9.4. lnpLogOldSP-ConcurrenceRequestRecord Actions

 

 

9.9.5. lnpLogOldSP-ConcurrenceRequestRecord Notifications

 

 

 

 

9.10. lnpLogOperational-InformationRecord Tables

 

 

9.10.1. lnpLogOperational-InformationRecord Packages

 

 

9.10.2. lnpLogOperational-InformationRecord Name Bindings

 

 

9.10.3. lnpLogOperational-InformationRecord Attributes

 

 

9.10.4. lnpLogOperational-InformationRecord Actions

 

 

9.10.5. lnpLogOperational-InformationRecord Notifications

 

 

 

 

9.11. lnpLogStatusAttributeValueChangeRecord Tables

 

 

9.11.1. lnpLogStatusAttributeValueChangeRecord Packages

 

 

9.11.2. lnpLogStatusAttributeValueChangeRecord Name Bindings

 

 

9.11.3. lnpLogStatusAttributeValueChangeRecord Attributes

 

 

9.11.4. lnpLogStatusAttributeValueChangeRecord Actions

 

 

9.11.5. lnpLogStatusAttributeValueChangeRecord Notifications

 

 

9.11.6. lnpNetwork Packages

 

 

9.11.7. lnpNetwork Name Bindings

 

 

9.11.8. lnpNetwork Attributes

 

 

9.11.9. lnpNetwork Actions

 

 

9.11.10. lnpNetwork Notifications

 

 

 

 

9.12. lnpNPAC-SMS Tables

 

 

9.12.1. lnpNPAC-SMS Packages

 

 

9.12.2. lnpNPAC-SMS Name Bindings

 

 

9.12.3. lnpNPAC-SMS Attributes

 

 

9.12.4. lnpNPAC-SMS Actions

 

 

9.12.5. lnpNPAC-SMS Notifications

 

 

 

 

9.13. lnpServiceProvs Tables

 

 

9.13.1. lnpServiceProvs Packages

 

 

9.13.2. lnpServiceProvs Name Bindings

 

 

9.13.3. lnpServiceProvs Attributes

 

 

9.13.4. lnpServiceProvs Actions

 

 

9.13.5. lnpServiceProvs Notifications

 

 

 

 

9.14. lnpSubscriptions Tables

 

 

9.14.1. lnpSubscriptions Packages

 

 

9.14.2. lnpSubscriptions Name Bindings

 

 

9.14.3. lnpSubscriptions Attributes

 

 

9.14.4. lnpSubscriptions Actions

 

 

9.14.5. lnpSubscriptions Notifications

 

 

 

 

9.15. serviceProv Tables

 

 

9.15.1. serviceProv Packages

 

 

9.15.2. serviceProv Name Bindings

 

 

9.15.3. serviceProv Attributes

 

 

9.15.4. serviceProv Actions

 

 

v

--------------------------------------------------------------------------------


 

 

9.15.5. serviceProv Notifications

 

 

 

 

9.16. serviceProvLRN Tables

 

 

9.16.1. serviceProvLRN Packages

 

 

9.16.2. serviceProvLRN Name Bindings

 

 

9.16.3. serviceProvLRN Attributes

 

 

9.16.4. serviceProvLRN Actions

 

 

9.16.5. serviceProvLRN Notifications

 

 

 

 

9.17. serviceProvNetwork Tables

 

 

9.17.1. serviceProvNetwork Packages

 

 

9.17.2. serviceProvNetwork Name Bindings

 

 

9.17.3. serviceProvNetwork Attributes

 

 

9.17.4. serviceProvNetwork Actions

 

 

9.17.5. serviceProvNetwork Notifications

 

 

 

 

9.18. serviceProvNPA-NXX Tables

 

 

9.18.1. serviceProvNPA-NXX Packages

 

 

9.18.2. serviceProvNPA-NXX Name Bindings

 

 

9.18.3. serviceProvNPA-NXX Attributes

 

 

9.18.4. serviceProvNPA-NXX Actions

 

 

9.18.5. serviceProvNPA-NXX Notifications

 

 

 

 

9.19. subscriptionAudit Tables

 

 

9.19.1. subscriptionAudit Packages

 

 

9.19.2. subscriptionAudit Name Bindings

 

 

9.19.3. subscriptionAudit Attributes

 

 

9.19.4. subscriptionAudit Actions

 

 

9.19.5. subscriptionAudit Notifications

 

 

 

 

9.20. subscriptionVersion Tables

 

 

9.20.1. subscriptionVersion Packages

 

 

9.20.2. subscriptionVersion Name Bindings

 

 

9.20.3. subscriptionVersion Attributes

 

 

9.20.4. subscriptionVersion Actions

 

 

9.20.5. subscriptionVersion Notifications

 

 

 

 

9.21. subscriptionVersionNPAC Tables

 

 

9.21.1. subscriptionVersionNPAC Packages

 

 

9.21.2. subscriptionVersionNPAC Name Bindings

 

 

9.21.3. subscriptionVersionNPAC Attributes

 

 

9.21.4. subscriptionVersionNPAC Actions

 

 

9.21.5. subscriptionVersionNPAC Notifications

 

 

 

 

10. Subscription Version Status

 

 

 

Appendix A: Errors

 

 

vi

--------------------------------------------------------------------------------


 

Introduction

 


1.                                      INTRODUCTION

 

 


1.1.                            DOCUMENT OVERVIEW


 

The NPAC SMS Interoperable Interface Specification contains the information
model for the Number Portability Administration Center and Service Management
System (NPAC SMS) mechanized interfaces. Both Service Order Activation (SOA) and
Local Service Management System (LSMS or Local SMS) interfaces to the NPAC SMS
are described in this document.

 


1.2.                            HOW TO USE THIS DOCUMENT


 

The NPAC SMS Interoperable Interface Specification contains the following
chapters:

 

Chapter 1 Introduction — This chapter describes the conventions and organization
of this document. It also lists related documentation.

 

Chapter 2 Interface Overview — This chapter contains an overview of protocol
requirements and a brief description of the functionality provided in each
interface.

 

Chapter 3 Hierarchy Diagrams — This chapter contains the class hierarchy
diagrams for all managed objects defined in the interoperable interface.

 

Chapter 4 Interface Functionality to CMIP Definition Mapping — This chapter
contains the mapping of the interface functionality to the managed objects,
attributes, actions, and notifications.

 

Chapter 5 Secure Association Establishment— This chapter contains information on
secure association establishment.

 

Chapter 6 Message Flow Diagrams — This chapter contains the message flow
diagrams.

 

Chapter 7 GDMO Definitions — This chapter contains the GDMO interface
definitions supporting the SOA to NPAC SMS interface and the NPAC SMS to Local
SMS interface

 

Chapter 8 General ASN.1 Definitions — This chapter contains the ASN.1
definitions that support the GDMO definitions in Chapter 7.

 

Chapter 9 Managed Object Conformance Statements — This chapter contains the
Managed Object Conformance tables.

 

Chapter 10 Subscription Version Status — This chapter contains a Subscription
Version Status diagram, which illustrates the transition from one subscription
version state to another.

 

Appendix A Errors — This appendix contains the valid errors associated with
CMISE confirmed primitives used in the interoperable interface definitions.

 

1

--------------------------------------------------------------------------------


 


1.3.                            DOCUMENT VERSION HISTORY


 

Version 1.0 released on 8/15/96.

 

Version 1.0 Draft 3, released on 9/17/96.

 

Version 1.0 FINAL, released on 10/01/96, contains the following changes:

 

Global:

 

•                  Miscellaneous typographical and formatting corrections.

 

Chapter 1:

 

•                  In Section 1.3 Document History, remove the bullet for
Section 9 under the September 16, 1996 updates.

 

Chapter 2:

 

•                  In Section 2.2 OSI Protocol Support, changed OSI protocol
stack to HP OTS9000.

•                  In Section 2.3 SOA to NPAC SMS Interface, added “service
provider and network” information to functionality.

•                  In Section 2.3.1 Subscripton Administration, added “or range
of versions” to modify, activate and disconnect bullets.

•                  In Section 2.3.4 and 2.4.2 Service Provider Administration,
added [as well] “as add and delete” [their own network data].

 

Chapter 3:

 

•                  In Section 3.1.4 NPAC SMS to Local SMS Naming Hierarchy for
the Local SMS, fixed formatting.

•                  In Exhibit 5 The NPAC SMS to Local SMS Naming Hierarchy for
the Local SMS, removed lnpAudits container.

 

Chapter 4:

 

•                  In all exhibits, removed reference to NPAC SMS to Local SMS
interface in releation to audit functionality..

•                  In Exhibit 8 for the serviceProvLRN and serviceProvNPA-NXX,
changed “service provider’s switch” to “service provider”.

 

Chapter 5:

 

•                  In Exhibit 13, removed subscriptionAuditLSMS reference.

•                  In 5.1.2., Association Establishment, removed bullet related
to audit functional group.

 

Chapter 6:

 

•                  In 6.5.1.5 Subscription Version Activated by New Service
Provider SOA, added support in item a for a tn-range.

•                  In 6.5.1.6.2 Subscription Version Create: No Create Action
from a SOA After Concurrence Window, corrected formatting.

•                  In 6.5.1.7 Subscription Version Create M-CREATE Failure to
Local SMS, changed ‘failure’ to ‘failed’ in flow diagram items and supporting
text.

•                  In 6.6.1 Sequencing of Events on
Initialization/Resynchronization of Local SMS, corrected spacing on items b and
d in the diagram.

•                  In 6.5.1.3 Subscription Version Create by Second SOA (New
Service Provider), change M-CREATE to M-SET and ‘object creation’ to
‘attributeValueChange’.

 

Chapter 7:

 

•                  Created subscriptionLocalSMS-Create action.

•                  Created subscriptionLocalSMS-Create package.

 

2

--------------------------------------------------------------------------------


 

•                  Created subscriptionLocalSMS-CreateResults notification.

•                  Modified the operational notification to only have the
following fields: downTime, npacContactNumber, additionalDownTimeInformation and
accessControl.

•                  Modified the lnpLogOperational-InformationRecord.

•                  Add versionStatus to the modify action.

•                  Add TN range to action request data for activate, disconnects
and modifies.

•                  Removed Local SMS references from lnpAuditsBehavior.

•                  In the subscriptionVersion object, clarified definition of
subscriptionActivationTimeStamp and subscriptionCustomerDisconnectDate.

 

Chapter 8:

 

•                  Renamed DPC-Optional to DPC. Changed dpc-value type from
‘DPC’ to ‘OCTET STRING (SIZE(3))’.

•                  Renamed SSN-Optional to SSN. Changed ssn-value type from
‘SSN’ to ‘INTEGER(0...255)’.

•                  Added to ActivateAction the choice of tn and subscription
version id OR tn-range.

•                  Added to DisconnectAction the choice of tn and subscription
version id OR tn-range.

•                  Added to ModifyAction the choice of tn and subscription
version id OR tn-range and status.

•                  Removed dependency between LRN and NPA-NXX data in the
lnpDownLoadReply.

•                  Removed switch-to-backup, ReasonCode and
FunctionalityUnavailble variables.

•                  Renamed ‘outageTime’ to ‘downTime’ and
‘additionalOutageInformation’ to ‘additionalDownTimeInformation’.

•                  Added create action supporting data.

•                  Removed  ‘processAudits’ from LSMSUnits type of association
functions.

 

Chapter 9:

 

•                  Updated for gdmo additions and deletions.

•                  Add top class attributes to all objects.

 

Chapter 10:

 

•                  Updated per requirement changes related to the subscription
version status attribute.

 

Appendix A:

 

•                  Add resourceLimitation definition and usage.

 


1.4.                            REFERENCES


 


1.4.1.                     STANDARDS


 

ANSI T1.224-1992, Operations, Administration, Maintenance, and Provisioning
(OAM&P) - Protocols for Interfaces between Operations Systems in Different
Jurisdictions.

 

ANSI T1.243-1995, Telecommunications, Operations, Administration, Maintenance
and Provisioning (OAM&P) - Baseline Security Requirements for the
Telecommunications Management Network (TMN).

 

ANSI T1.246, Operations, Administration, Maintenance and Provisioning (OAM&P) -
Information Model and Services for Interfaces between Operations Systems across
Jurisdictional Boundaries to Support Configuration Management - Customer Account
Record Exchange (CARE).

 

Belcore TA- 1253, Generic Requirements for Operations Interfaces Using OSI
Tools: Network Element Security Administration.

 

3

--------------------------------------------------------------------------------


 

Committee T1 Technical Report No, 40, Security Requirements for Electronic
Bonding Between Two TMNs.

 

ISO/IEC 11183-1:1992, Information Technology - International Standardized
Profiles AOM ln OSI Management - Management Communications - Part 1 
Specification of ACSE, Presentation and Session Protocols for the use by ROSE
and CMISE.

 

ISO/IEC 11183-2:1992, Information Technology - International Standardized
Profiles AOM ln OSI Management - Management Communications - Part 2:  CMISE/ROSE
for AOM12 - Enhanced Management Communications.

 

ISO/IEC 11183-3:1992, Information Technology - International Standardized
Profiles AOM ln OSI Management - Management Communications - Part 3: CMISE/ROSE
for AOM12 - Basic Management Communications.

 

ITU X.509, Information Technology - Open Systems Interconnection - The Directory
Authentication Framework.

 

ITU X.690/ISO IS 8825-1 Annex D, ASNI/BER Encoding of Digital Signatures and
Encrypted Cyphertext.

 

ITU X.741, OSI Systems Management, Objects and Attributes for Access Control

 

ITU X.803, Upper Layers Security Model.

 

NMF Forum 016, Issue 1.0, 1992, OMNIPoint 1 Specifications and Technical
Reports, Application Services Security of Management.

 

OIW Stable Implementation Agreement, Part 12, 1995.

 

Rec. M.3100:1992 & 1995 draft, Generic Network Information Model.

 

Rec. X.701 | ISO/IEC 10040:1992, Information Technology - Open System
Interconnection - Common Management Overview.

 

Rec. X.710 | ISO/IEC 9595:1990, Information Technology - Open System
Interconnection - Common Management Information Service Definitions.

 

Rec. X.711 | ISO/IEC 9596-1:1991, Information Technology - Open System
Interconnection - Common Management Information Protocol - Part 1:
Specification.

 

Rec. X.720 | ISO/IEC 10165-1:1991, Information Technology - Open System
Interconnection - Structure of Management Information - Part 1 Management
Information Model.

 

Rec. X.721 | ISO/IEC 10165-2:1992, Information Technology - Open System
Interconnection - Structure of Management Information:  Guidelines for the
Definition of Managed Objects.

 

Rec. X.722 | ISO/IEC 10165-4:1992, Information Technology - Open System
Interconnection - Structure of Management Information:  Guidelines for the
Definition of Managed Objects.

 

Rec. X.730 | ISO/10164-1:1992, Information Technology - Open System
Interconnection - System Management - Part 1:  Object Management Function.

 

Rec. X.734 | ISO/10164-5:1992, Information Technology - Open System
Interconnection - System Management - Part 5:  Event Report Management Function.

 

Rec. X.735 | ISO/10164-6:1992, Information Technology - Open System
Interconnection - System Management - Part 6:  Log Control Function.

 

Rec. X.209:  1988, Specification for Basic Encoding Rules for Abstract Syntax
Notation One (ANS.1).

 

Rec. X.690:  1994, ASN.1 Encoding Rules: Specification of Basic Encoding
Rules (BER), Canonical Encoding Rules (CER), and Distinguished Encoding
Rules (DER).

 

4

--------------------------------------------------------------------------------


 

Rec. X.208:  1988, Specification of Abstract Syntax Notation One (ASN.1).

 

Rec. X.680 | ISO/IEC 8824-1:  1994, Information Technology - Abstract Syntax
Notation One (ASN.1) - Specification of Basic Notation.

 

Rec. X.680 Amd.1 | ISO/IEC 8824-1 Amd.1, Information Technology - Abstract
Syntax Notation One (ASN.1) - Specification of Basic Notation 1 Amendment 1: 
Rules of Extensibility.

 

ITU-T Recommendations are available from the US Department of Commerce, National
Technical Information Service, 5285 Port Royal Road, Springfield, VA 22161.  ISO
standard are available from the American National Standards Institute, 11 West
42nd Street, New York, NY 10036.

 


1.4.2.                     RELATED PUBLICATIONS


 

Illinois Commerce Commission Number Portability Administration Center and
Service Management System Request for Proposal (ICC NPAC/SMS RFP), February 6,
1996.

 

Lockheed Martin Team Response to the Illinois Commerce Commission Number
Portability Administration Center and Management System Request for Proposal,
March 18, 1996.

 

Scoggins, Sophia and Tang, Adrian 1992. Open networking with OSI. Englewood
Cliffs, NJ, Prentice-Hall.

 

Stallings, William 1993. SNMP, SNMPv2, and CMIP, The Practical Guide to
Network-Management Standards, Reading Massachusetts, Addison-Wesley.

 

5

--------------------------------------------------------------------------------


 


1.5.                            ABBREVIATIONS/DEFINITIONS


 

A-PDU

 

Application Protocol Data Unit

ASN.1

 

Abstract Syntax Notation 1

BER

 

Basic Encoding Rules

CARE

 

Customer Account Record Exchange

CER

 

Canonical Encoding Rules

CLASS

 

Custom Local Area Signaling Services

CME

 

Conformance Management Entity

CMIP

 

Common Management Information Protocol

CMISE

 

Common Management Information Service Element

CNAM

 

Caller Id with Name

GDMO

 

Generalized Definitions of Managed Objects

DER

 

Distinguished Encoding Rules

DES

 

Data Encryption Standard

FR

 

Frame Relay

IEC

 

International Electrotechnical Commission

ISO

 

International Organization of Standardization

ISVM

 

Inter-Switch Voice Mail

LIDB

 

Line Information Database

LNP

 

Local Number Portability

LRN

 

Location Routing Number

LSMS

 

Local Service Management System

LSPP

 

Local Service Provider Portability

MAC

 

Media Access Control

MD5

 

Message Digest (Version 5)

NE

 

Network Element

NMF

 

Network Management Forum

NPAC SMS

 

Number Portability Administration Center and Service Management System

NPA

 

Numbering Plan Area

NXX

 

Exchange

OCN OSI

 

Operating Company Number Open Systems Interconnect

PPP

 

Point-To-Point Protocol

RFP

 

Request for Proposal

RSA

 

Encryption Scheme

SOA

 

Service Order Activation

TMN

 

Telecommunications Management Network

SMS

 

Service Management System

TN

 

Telephone Number

 

6

--------------------------------------------------------------------------------


 

Interface Overview

 


2.                                      INTERFACE OVERVIEW


 


2.1.                            OVERVIEW


 

This specification defines the interfaces between the NPAC SMS and the service
providers’ Service Order Entry System and Local SMS.  The interfaces, defined
using the CMIP protocol, are referred to as the SOA to NPAC SMS interface and
the NPAC SMS to Local SMS interface respectively.  CMISE M-CREATE, M-DELETE,
M-SET, M-GET, M-CANCEL-GET, M-EVENT-REPORT, and M-ACTION primitives are fully
supported in a confirmed mode.  The relationship from the SOA to the NPAC SMS is
a manager to agent relationship.  The relationship between the Local SMS to NPAC
SMS is a manager to agent or an agent to manager relationship depending on the
function being performed. The SOA and Local SMS interfaces are defined by
Association Functions. These functions allow each association to define the
services it supports. Association establishment from the SOAs and Local SMSs to
the NPAC SMS, Association Function and security for each of these interfaces is
discussed in Chapter 5, Secure Association Establishment.

 

The sections that follow provide an overview of protocol requirements and a
brief description of the functionality provided in each interface.  Complete
functional descriptions for the interfaces are provided in the process flow
diagrams in Chapter 6, Message Flow Diagrams, as well as the behavior for the
managed objects.

 


2.2.                            OSI PROTOCOL SUPPORT


 

The SOA to NPAC SMS and NPAC SMS to Local SMS interfaces must be implemented
over the protocol stack shown in Exhibit 1.

 

Exhibit 1. NPAC/SMS Primary Network Protocol Stacks

 

Layer

 

Mechanized Interface

 

Function

 

 

CMIP Agent Server

 

User

7

 

CMISE, ACSE, ROSE

 

Application

6

 

ANSI T1.224

 

Presentation

5

 

ANSI T1.224

 

Session

4

 

TCP, RFC1006, TPO

 

Transport

3

 

IP

 

Network

2

 

PPP, MAC, FRAME Relay, ATM (IEEE 802.3)

 

Link

1

 

DS-1, DS-0 x n, ISDN, V.34

 

Physical

 

7

--------------------------------------------------------------------------------


 

The DSET agent development tools and the Stratus RFC 1006 compliant HP OTS-9000
stack will be used to create the NPAC SMS interface used by the SOA systems and
Local SMSs.  Multiple associations per service provider to the NPAC SMS can be
supported.  The secure association establishment is described in Chapter 5.

 


2.3.                            SOA TO NPAC SMS INTERFACE


 

The SOA to NPAC SMS interface, which allows communication between a service
provider’s Service Provisioning Operating Systems and/or Gateway systems and the
NPAC SMS, supports the retrieval and update of subscription, service provider,
and network information.  The following transactions occur to support local
number portability functionality:

 

•      SOA requests for subscription administration to the NPAC SMS and
responses from the NPAC SMS to the SOA.

 

•      Audit requests from the SOA to the NPAC SMS and responses from the NPAC
SMS to the SOA.

 

•      Notifications from the NPAC SMS to the SOA of subscription version data
changes, need for concurrence or authorization for number porting,
conflict-resolution, cancellation, outage information, or customer disconnect
dates.

 

•      Service provider data administration from the SOA to the NPAC SMS.

 

Mapping of this functionality into the CMIP Definitions is provided in Chapter 4
(see Exhibit 7.)

 


2.3.1.                     SUBSCRIPTION ADMINISTRATION


 

Service provider subscription administration functionality includes the
capability to:

 

•                  Create a subscription version

 

•                  Cancel a subscription version

 

•                  Acknowledge cancellation of a subscription version

 

•                  Acknowledge resolution of a subscription version conflict

 

•                  Modify a subscription version or range of versions

 

•                  Retrieve a specific subscription version or range of versions

 

•                  Activate a version or range of versions

 

•                  Disconnect a subscription version or range of versions

 

•                  Remove a subscription version from conflict

 


2.3.2.                     AUDIT REQUESTS


 

Audit functionality allows the SOAs to request audits for a subscription version
or group of subscription versions based on a Telephone Number (TN) for a
specified service provider or all service provider networks. The action SOA
receives discrepancy reports as they are found in the network. Upon audit
completion it receives a notification of the success or failure of the audit and
the total number of discrepancies found.

 


2.3.3.                     NOTIFICATIONS


 

SOAs are sent notifications to ensure that they are fully informed of relevant
events for their subscriptions.  Notification of creation, deletion, or data
value changes for

 

8

--------------------------------------------------------------------------------


 

subscription versions will be sent to the SOA as they occur. Notification will
be sent to the SOA if the service provider has not authorized transfer of
service for a TN in the number of days specified in the “Service Provider
Concurrence Interval” defined on the NPAC. This notification will indicate to
the service provider that authorization is needed for the pending subscription
version. If the service provider has not acknowledged version conflict
resolution or cancellation within a timeframe specified by the NPAC SMS,
notifications will be sent requesting conflict resolution acknowledgment or
cancellation acknowledgment. The donor service provider SOA is notified of the
customer’s disconnect date. SOA systems are also sent notifications to insure
they are aware of planned down time in the NPAC SMS.

 


2.3.4.                     SERVICE PROVIDER DATA ADMINISTRATION


 

Service providers can use, read, and update their own service provider
information on the NPAC SMS using the SOA to NPAC SMS interface.  Service
providers can update information in their service provider profile as well as
add and delete their own network data.  Changes to network data that result in
mass updates are prevented by the NPAC SMS to SOA interface.  Mass changes must
be initiated by the service provider contacting the NPAC personnel directly.

 


2.4.                            NPAC SMS TO LOCAL SMS INTERFACE


 

The NPAC SMS to Local SMS interface is used for communications between a service
provider’s Local SMS and the NPAC SMS for support of LNP network element
provisioning.  The following transactions occur to support Local Number
Portability:

 

•                  Subscription version and network data download from the NPAC
SMS to the Local SMS.

 

•                  Service provider data administration from the Local SMS to
the NPAC SMS.

 

•                  Notifications from the NPAC SMS to the Local SMS of planned
NPAC SMS outages and the first use of a new NPA-NXX.

 

Mapping of this functionality into the CMIP Definitions is provided in Chapter 4
(see Exhibit 7.)

 


2.4.1.                     SUBSCRIPTION VERSION AND NETWORK DATA DOWNLOAD


 

When new network (new switches, NPA-NXX, or LRN data for service providers) or
subscription data is created or existing network or subscription data is
modified on the NPAC SMS, the data is automatically downloaded from the NPAC SMS
to the Local SMS.  The Local SMS may request that data be downloaded using a
download request that is sent from the Local SMS to the NPAC SMS.  The Local SMS
then receives the data to be downloaded in the request response.  Subscriber
data to be downloaded can be requested based on time range, a TN, or a TN range
and an optional local number portability type.  Network data to be downloaded
can be requested based on a time range, service provider or all service
providers, an NPA-NXX range or all NPA-NXX data, an LRN range or all LRN data,
or all network data can be requested.

 

Service providers can also directly read data they wish to download from the
NPAC SMS MIB.

 


2.4.2.                     SERVICE PROVIDER DATA ADMINISTRATION


 

Service providers can use, read, and update their own service provider
information on the NPAC SMS using the Local SMS to NPAC SMS interface.  Service
providers can update

 

9

--------------------------------------------------------------------------------


 

information in their service provider profile as well as add and delete their
own network data.  Changes to network data that result in mass updates are
prevented by the NPAC SMS to Local SMS interface.  Mass changes must be
initiated by the service provider contacting the NPAC personnel directly.

 


2.4.3.                     NOTIFICATIONS


 

Local SMS are sent notifications to insure they are aware of planned down time
in the NPAC SMS. Local SMS are also sent notifications when a new NPA-NXX is to
be used for the first time in a subscription version.

 

10

--------------------------------------------------------------------------------


 

Hierarchy Diagrams

 


3.                                      HIERARCHY DIAGRAMS

 


3.1.                            OVERVIEW


 

The following five exhibits show the class hierarchy diagram for all managed
objects (Exhibit 2), Log Record Objects (Exhibit 3), the Local SMS (Exhibit 4),
the NPAC SMS naming hierarchies for the Local SMS (Exhibit 5) and the SOA
(Exhibit 6.)  These exhibits will help the user gain a better understanding of
the structure of the interface definitions provided.

 


3.1.1.                     MANAGED OBJECT MODEL INHERITANCE HIERARCHY


 

The Managed Object Model Inheritance Hierarchy shows the inheritance hierarchy
used for object definitions in the NPAC SMS to Local SMS and the SOA to NPAC SMS
interfaces.

 

[Exhibit 2. Graphic omitted:. Diagram of the Managed Object Model Inheritance
Hierarchy.]

 


3.1.2.                     LOG RECORD MANAGED OBJECT HIERARCHY


 

The Log Record Managed Object Hierarchy shows the inheritance hierarchy of the
log records used in the NPAC SMS to Local SMS and SOA to NPAC SMS interfaces.

 

[Exhibit 3. Graphic omitted:. Diagram of the Log Record Managed Object
Hierarchy]

 

11

--------------------------------------------------------------------------------


 


3.1.3.                     NPAC SMS TO LOCAL SMS NAMING HIERARCHY FOR THE NPAC
SMS

 

The NPAC SMS to Local SMS Naming Hierarchy for the NPAC SMS shows the naming
hierarchy used in the NPAC SMS to instantiate objects defined in the NPAC SMS to
Local SMS interface.

 

Shaded objects are instantiated at NPAC SMS start-up and are not created via
M-CREATE or M-DELETE requests. All other objects are created at start-up from a
persistent object store on the NPAC SMS or from actions taken while the NPAC SMS
is running.

 

Each object class belongs to one or more Association Functions.

Refer to Section 5.2.1.9, Association Functions.

 

[Exhibit 4. Graphic omitted: Diagram of the NPAC SMS to Local SMS Naming
Hierarchy for the NPAC SMS.]

 

12

--------------------------------------------------------------------------------


 


3.1.4.                     NPAC SMS TO LOCAL SMS NAMING HIERARCHY FOR THE LOCAL
SMS


 

The NPAC SMS to Local SMS Naming Hierarchy for Local SMS shows the naming
hierarchy used in the Local SMS to instantiate objects defined in the NPAC SMS
to Local SMS interface.

 

Shaded objects are instantiated at Local SMS start-up and are not created via
M-CREATE or M-DELETE requests. All other objects are created at start-up from a
persistent object store on the Local SMS or from actions taken while the Local
SMS is running.

 

Each object class belongs to one or more Association Functions.
Refer to Section 5.2.1.9, Association Functions.

 

[Exhibit 5. Graphic omitted:. Diagram of the NPAC SMS to Local SMS Naming
Hierarchy for the Local SMS.]

 

13

--------------------------------------------------------------------------------


 


3.1.5.                     SOA TO NPAC SMS NAMING HIERARCHY FOR THE NPAC SMS

 

The SOA to NPAC SMS Naming Hierarchy for the NPAC SMS shows the naming hierarchy
used in the NPAC SMS to instantiate objects defined in the SOA to NPAC SMS
interface.

 

Shaded objects are instantiated at NPAC SMS start-up and are not created via
M-CREATE or M-DELETE requests. All other objects are created at start-up from a
persistent object store on the NPAC SMS or from actions taken while the NPAC SMS
is running.

 

Each object class belongs to one or more Association Functions.
Refer to Section 5.2.1.9, Association Functions.

 

[Exhibit 6. Graphic omitted:. Diagram of the SOA to NPAC SMS Naming Hierarchy
for the NPAC SMS.]

 

14

--------------------------------------------------------------------------------


 

Interface Functionality to CMIP Definition Mapping

 


4.                                      INTERFACE FUNCTIONALITY TO CMIP
DEFINITION MAPPING

 


4.1.                            OVERVIEW

 

The following tables, Exhibits 7-11, contain the mapping of the interface
functionality to managed objects, attributes, actions, and notifications.

 


4.1.1.                     PRIMARY NPAC MECHANIZED INTERFACE OPERATIONS


 

The primary interface functions in support of the NPAC requirements are
described in the table below, as well as their corresponding Common Management
Information Exchange (CMISE) operation and referenced object type for that
operation.  This table does not include miscellaneous operations, such as
service provider network data querying or downloading, etc.  These functions are
described in the object behaviors in the GDMO source below.

 

Exhibit 2. Primary NPAC Mechanized Interface Operations Table

 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

Abort/Cancel Audit Request

 

from SOA

 

M-DELETE

 

subscriptionAudit

Audit Complete

 

to SOA

 

M-EVENT-REPORT:
subscriptionAuditResults

 

subscriptionAudit

Audit Discrepancy

 

to SOA

 

M-EVENT-REPORT:
subscriptionAuditDiscrepancyRpt

 

subscriptionAudit

Audit Request SOA

 

from SOA

 

M-CREATE

 

subscriptionAudit

Cancellation Acknowledge-ment

 

from SOA (new service provider)

 

M-EVENT-REPORT:
subscription VersionNewSP CancellationAcknowledge

 

lnpSubscriptions

Cancellation Acknowledg-ment

 

from SOA (old service provider)

 

M-EVENT-REPORT:
subscription VersionOldSPCancellationAcknowledge

 

lnpSubscriptions

Conflict Resolution Acknowledg-ment

 

from SOA (new service provider)

 

M-EVENT-REPORT:
subscription VersionNewSP-Conflict ResolutionAcknowledge

 

lnpSubscriptions

Conflict Resolution Acknowledg-ment

 

from SOA (old service provider)

 

M-EVENT-REPORT:
subscription VersionOldSP-Conflict ResolutionAcknowledge

 

lnpSubscriptions

 

15

--------------------------------------------------------------------------------


 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

Conflict Resolution Pending

 

from SOA (new service provider)

 

M-ACTION:
subscriptionVersionNewSP-ConflictResolutionPending

 

lnpSubscriptions

Customer Disconnect Date

 

to SOA

 

M-EVENT-REPORT:

subscriptionVersionDonorSP-CustomerDisconnectDate

 

subscriptionVersionNPAC

Network Data Download

 

from LOCAL SMS

 

M-ACTION:
lnpDownload

or

 

M-GET:
scoped and filtered for intended serviceProvLRN, serviceProvNPA-NXX service
provider attributes

 

lnpNetwork

Network Data Update

 

from LOCAL SMS

 

or

 

from SOA

 

M-CREATE:

 

or

 

M-SET:
on relevant
serviceProvLRN, serviceProvNPA-NXX service provider attributes

 

serviceProvLRN, serviceProvNPA-NXX

New NPA-NXX

 

to LOCAL SMS

 

M-EVENT-REPORT:
subscriptionVersionNewNPA-NXX

 

subscriptionVersionNPAC

Recovery Complete

 

from LOCAL SMS

 

M-ACTION:
lnpRecoveryComplete

 

lnpNPAC-SMS

Request for Cancellation Acknowledg-ment

 

to SOA

 

M-EVENT-REPORT:
subscription
VersionCancellationAcknowledgment Request

 

subscriptionVersionNPAC

Request for Conflict Resolution Acknowledg-ment

 

to SOA

 

M-EVENT-REPORT:
subscription
VersionConflictResolutionAcknowledgment Request

 

subscriptionVersionNPAC

Request for Version Create

 

to SOA (new service provider)

 

M-EVENT-REPORT:
subscriptionVersionNewSPCreate Request

 

subscriptionVersionNPAC

Request for Version Create

 

to SOA (old service provider)

 

M-EVENT-REPORT:
subscriptionVersionOldSPConcurrence Request

 

subscriptionVersionNPAC

Subscription Version Activate

 

from SOA

 

M-ACTION:
subscriptionVersionActivate

 

lnpSubscriptions

Subscription Version Cancel

 

from SOA

 

M-ACTION
subscriptionVersionCancel

 

lnpSubscriptions

Subscription Version Change Notification

 

to SOA

 

M-EVENT-REPORT:
attributeValueChangeNotification or subscriptionVersionStatusAttributeValue
Change

 

subscriptionVersionNPAC

 

16

--------------------------------------------------------------------------------


 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

Subscription Version Conflict

 

from SOA (old service provider)

 

M-ACTION:
subscriptionVersionOldSP-Create setting subscriptionOldSP-Authoriztion = FALSE

 

Note: This is an enhancement based on the current IIS, superceding RFP narrative
5.1.2.2 for manual-only conflict on/off

 

subscriptionVersion

Subscription Version Create

 

to LOCAL SMS

 

M-ACTION:
subscriptionVersionLocalSMS-Create

 

lnpSubscriptions

Subscription Version Create

 

from SOA

 

M-ACTION:
subscriptionVersionOldSP-Create or subscriptionVersionNewSP-Create

 

lnpSubscriptions

Subscription Version Delete

 

to LOCAL SMS

 

M-DELETE:
scoped and filtered for intended subscriptionVersion criteria

 

subscriptionVersion

Subscription Version Disconnect

 

from SOA

 

M-ACTION:
subscriptionVersionDisconnect

 

lnpSubscriptions

Subscription Version Download

 

to LOCAL SMS

 

M-ACTION:
subscriptionVersionLocalSMS-Create

 

or

 

M-CREATE:
for an individual subscriptionVersion

 

lnpSubscriptions

Subscription Version Download Request

 

from LOCAL SMS

 

M-ACTION:
lnpDownload

 

or

 

M-GET:
scoped and filtered for intended subscriptionVersionNPAC criteria

 

lnpSubscriptions

Subscription Version Modify

 

from SOA

 

M-ACTION: subscriptionVersion Modify

 

or

 

M-SET:
on relevant subscriptionVersionNPAC attributes for pending, active,
conflict-pending, conflict versions

 

lnpSubscriptions

Subscription Version Modify

 

to LOCAL SMS

 

M-SET:
scoped and filtered for intended subscriptionVersion criteria setting relevant
attributes

 

lnpSubscriptions

Subscription Version Query

 

from SOA from LOCAL SMS

 

M-GET:
scoped and filtered for intended subscriptionVersionNPAC criteria setting
relevant attributes

 

lnpSubscriptions

Subscription Version Query

 

to LOCAL SMS

 

M-GET:
scoped and filtered for intended subscriptionVersion criteria

 

lnpSubscriptions

 

17

--------------------------------------------------------------------------------


 


4.1.2.                     MANAGED OBJECT INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS managed objects to the interface functionality described in the RFP.

 

Exhibit 3. Managed Object Interface Functionality Table

 

Managed Object Name

 

Interface Functionality Mapping

lnpAudits

 

Container object used to contain all subscription audit objects on the NPAC SMS
and the Local SMS. It is used in the SOA to NPAC SMS interface to support audit
functionality.

 

 

 

lnpLocal SMS

 

Container object used to contain all objects on a Local SMS. It is used in the
NPAC SMS to Local SMS interface to support NPAC SMS communication to the service
provider Local SMS system.

 

 

 

lnpLogAudit-DiscrepancyRptRecord

 

Object used to log information from a
subscriptionAudit-DiscrepancyRpt notification.

 

 

 

lnpLogAuditResultsRecord

 

Object used to log information from a
subscriptionAuditResults notification.

 

 

 

lnpLogCancellation AcknowledgeRequest Record

 

Object used to log information from a
subscriptionVersionCancellationAcknowledgeRequest notification.

 

 

 

lnpLogConflictResolution AcknowledgeRequest Record

 

Object used to log information from a
subscriptionVersionConflictResolutionAcknowledgeRequest.

 

 

 

lnpLogNewSP-CreateRequestRecord

 

Object used to log information from a
subscriptionVersionNewSP-CreateRequest notification.

 

 

 

lnpLogOldSP-ConcurrenceRequestRecord

 

Object used to log information from a
subscriptionVersionOldSP-ConcurrenceRequest notification.

 

 

 

lnpLogOperational-InformationRecord

 

Object used to log information from a
lnpNPAC-SMS-Operational-Information notification.

 

 

 

lnpLogStatusAttributeValueChange Record

 

Object used to log information from a
subscriptionVersionStatusAttributeValueChange notification.

 

 

 

lnpNetwork

 

Container object used to contain all service provider network data on the NPAC
SMS and the Local SMS It is used in the NPAC SMS to Local SMS interface to
support downloading of network data to the Local SMS and the Lockheed Martin
extended functionality that allows service providers to create/delete their
network data on the NPAC SMS.

 

 

 

lnpNPAC-SMS

 

Container object used to contain all objects on a NPAC SMS. It is used in the
NPAC SMS to Local SMS interface to support NPAC SMS communication from the
service provider Local SMS and the SOA systems.

 

 

 

lnpServiceProvs

 

Container object used to contain all service provider data on the NPAC SMS. It
is used in the NPAC SMS to Local SMS interface to support retrieving of service

 

18

--------------------------------------------------------------------------------


 

Managed Object Name

 

Interface Functionality Mapping

 

 

provider data from the Local SMS and the Lockheed Martin extended functionality
that allows service providers to update their service provider data on the NPAC
SMS. Service providers can only retrieve their own service provider data.

 

 

 

lnpSubscriptions

 

Container object used to contain all subscription versions on the NPAC SMS and
the Local SMS. It is used in the NPAC SMS to Local SMS interface to support
query of subscription data on the NPAC SMS and downloading of subscription data
to the Local SMS.

 

 

 

serviceProv

 

Object used to represent a service provider and its associated data on the NPAC
SMS. These objects are used in the NPAC SMS to Local SMS interface to support
retrieving of service provider data from the Local SMS and the Lockheed Martin
extended functionality that allows service providers to update their service
provider data on the NPAC SMS except serviceProvId and serviceProvType. Service
providers can only retrieve their own service provider data.

 

 

 

serviceProvLRN

 

Object used to represent an LRN associated with a service provider on the NPAC
SMS or the Local SMS. These objects are used to support downloading of network
LRN data to the Local SMS and the Lockheed Martin extended functionality that
allows service providers to create/delete their own network LRN data. The
service provider will have to add a new object and delete the old one to modify
the data.

 

 

 

serviceProvNetwork

 

Container object used to contain network data for a service provider on the NPAC
SMS and the Local SMS. It is used in the NPAC SMS to Local SMS interface to
support downloading of network data to the Local SMS and the Lockheed Martin
extended functionality that allows service providers to update their network
data on the NPAC SMS.

 

 

 

serviceProvNPA-NXX

 

Object used to represent an NPA-NXX associated with a service provider on the
NPAC SMS or the Local SMS. These objects are used to support downloading of
network NPA-NXX data to the Local SMS and the Lockheed Martin extended
functionality that allows service providers to create/delete their own network
NPA-NXX data. NPA splits are supported only through direct contact with NPAC
personnel.

 

 

 

subscriptionAudit

 

Object used to represent a subscription audit request on the NPAC SMS. These
objects are used to support subscription audit requests from the SOA to the NPAC
SMS using the SOA to NPAC SMS interface. The object supports notifications for
audit discrepancies found and audit completion results.

 

 

 

subscriptionVersion

 

Object used to represent a subscription version on the Local SMS. These objects
are used to support subscription version download from the NPAC SMS to the Local
SMS using the NPAC SMS to Local SMS interface

 

 

 

subscriptionVersionNPAC

 

Object used to represent a subscription version on the NPAC SMS. These objects
are used to support subscription administration from the SOA using the SOA to
NPAC SMS interface. Capability is provided for version creation, activation,
modification, cancellation, and disconnect.

 


4.1.3.                     ATTRIBUTE INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS attributes to the interface functionality described in the RFP.

 

19

--------------------------------------------------------------------------------


 

Exhibit 4. Attribute Interface Functionality Table

 

Attribute Name

 

Interface Requirements Mapping

accessControl

 

This attribute is used to define access control information for security. It is
used in the NPAC SMS to Local SMS and SOA to NPAC SMS interfaces.

 

 

 

actionResultsStatus

 

This attribute is used to store the status of an action that sends back an
asynchronous notification with the results.

 

 

 

additionalDownTimeInformation

 

This attribute is used to provide additional information about a planned NPAC
SMS outage. It is used to support the notification of operational outages to the
service provider SOA and Local SMS systems using the SOA to NPAC SMS interface
and the NPAC SMS to Local SMS interface.

 

 

 

auditDiscrepancyFailureReason

 

This attribute is used to specify the failure reason for a discrepancy in the
lnpLogAudit-DiscrepancyRptRecord.

 

 

 

auditDiscrepancyLSMS-SP-Id

 

This attribute is used to specify the service provider Id of the Local SMS on
which a discrepancy was found in the lnpLogAudit-DiscrepancyRptRecord.

 

 

 

auditDiscrepancyTn

 

This attribute is used to specify the TN for which a discrepancy was found in
the lnpLogAudit-DiscrepancyRptRecord.

 

 

 

auditDiscrepancyVersionId

 

This attribute is used to specify the version Id for which a discrepancy was
found in the lnpLogAudit-DiscrepancyRptRecord.

 

 

 

auditResponseLevel

 

This attribute is used to store the level to which an audit was performed (SCP,
Local SMS).

 

 

 

auditResultCompletionTime

 

This attribute is used to specify the completion time of an audit in the
lnpLogAuditResultsRecord.

 

 

 

auditResultFailed-SP-List

 

This attribute is used to specify the list of failed service provider Local SMSs
for a failed audit. It is used to support the audit functionality from the
service provider SOA using the SOA to NPAC SMS interface.

 

 

 

auditResultNumberDiscrepancies

 

This attribute is used to specify the number of discrepancies found in an audit
in the lnpLogAuditResultsRecord.

 

 

 

auditResultStatus

 

This attribute is used to specify the final status of an audit in the
lnpLogAuditResultsRecord.

 

 

 

downTime

 

This attribute is used to specify the down time in the
lnpLogOperational-InformationRecord.

 

 

 

failedTN-List

 

This attribute is used to indicate the TN(s) and errors for a failed action in
the return asynchronous notification.

 

 

 

lnpAuditsName

 

This attribute is used to specify the name of the audit container. It is used to
support audit functionality in the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

lnpLocal-SMS-Name

 

This attribute is used to specify the name of the Local SMS data container. It
is used to support the NPAC SMS to Local SMS interface.

 

 

 

lnpNetworkName

 

This attribute is used to specify the name of the network data container. It is
used to support download functionality to the

 

20

 

Attribute Name

 

Interface Requirements Mapping

 

 

Local SMS in the NPAC SMS to Local SMS interface.

 

 

 

lnpNPAC-SMS-Name

 

This attribute is used to specify the name of the NPAC SMS data container. It is
used to support the NPAC SMS to Local SMS interface.

 

 

 

lnpServiceProvsName

 

This attribute is used to specify the name of the service provider data
container. It is used to support service provider data query and the Lockheed
Martin functionality for service provider data update in the NPAC SMS using the
Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

lnpSpecificInfo

 

This attribute is used to pass specific error information in the case of a cmip
processing failure error.

 

 

 

lnpSubscriptionsName

 

This attribute is used to specify the name of the subscription container. It is
used to support subscription download functionality to the service provider
Local SMS systems and subscription administration functionality for the SOA
systems using the SOA to NPAC SMS and Local SMS to NPAC SMS interfaces.

 

 

 

npacContactNumber

 

This attribute is used to indicate the NPAC contact number to be called
concerning an NPAC SMS outage. It is used to support the notification of
operational outages to the service provider SOA and Local SMS systems using the
SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface.

 

 

 

npacCustomerAllowableFunctions

 

This attribute is used to specify what functions a service provider can perform
on the SOA to NPAC SMS and NPAC SMS to Local SMS interfaces.

 

 

 

resultsCompletionTime

 

This attribute is used to store the completion time of the action in the action
results notification.

 

 

 

serviceProvAddress

 

This attribute is used to specify the service provider address data. It is used
to support service provider data query and the Lockheed Martin functionality for
service provider data update in the NPAC SMS using the Local SMS to NPAC SMS or
SOA to NPAC SMS interface.

 

 

 

serviceProvBillingAddress

 

This attribute is used to specify the service provider billing address data. It
is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvConflictAddress

 

This attribute is used to specify the service provider conflict address data. It
is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvDownloadReason

 

This attribute is used to specify the reason for download in the serviceProvLRN
and serviceProvNPA-NXX objects. It is used in the NPAC SMS to Local SMS
Interface.

 

 

 

serviceProvID

 

This attribute is used to specify the service provider Id to

 

21

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

uniquely identify a service provider object. It is used to support service
provider data query and the Lockheed Martin functionality for service provider
data update in the NPAC SMS using the Local SMS to NPAC SMS or SOA to NPAC SMS
interface.

 

 

 

serviceProvLRN-ID

 

This attribute is used to specify the service provider LRN unique identifier. It
is used to support downloading of network LRN data to the Local SMS and the
Lockheed Martin extended functionality that allows service providers to update
their own network LRN data.

 

 

 

serviceProvLRN-CreationTimeStamp

 

This attribute is used to specify the last date and time the serviceProvLRN
object was created on the NPAC SMS. It is used in the NPAC SMS to Local SMS
Interface.

 

 

 

serviceProvLRN-Value

 

This attribute is used to specify the value for a service provider LRN
associated with an NPA-NXX.

 

 

 

serviceProvLSMS-Address

 

This attribute is used to specify the service provider Local SMS contact address
data. It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvName

 

This attribute is used to specify the service provider English name. It is used
to support service provider data query and the Lockheed Martin functionality for
service provider data update in the NPAC SMS using the Local SMS to NPAC SMS or
SOA to NPAC SMS interface.

 

 

 

serviceProvNetAddress

 

This attribute is used to specify the service provider Network operations
contact address data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvNPA-NXX-EffectiveTimeStamp

 

This attribute is used to specify the effective date on which the service
provider NPA-NXX is available for LNP. It is used in the NPAC SMS to Local SMS
interface.

 

 

 

serviceProvNPA-NXX-ID

 

This attribute is used to specify the service provider NPA-NXX unique
identifier. It is used to support downloading of network NPA-NXX data to the
Local SMS and the Lockheed Martin extended functionality that allows service
providers to update their own network NPA-NXX data.

 

 

 

serviceProvNPA-NXX-CreationTimeStamp

 

This attribute is used to specify the date and time the serviceProvNPA-NXX
object was created. It is used in the NPAC SMS to Local SMS Interface.

 

 

 

serviceProvNPA-NXX-Value

 

This attribute is used to specify the service provider NPA-NXX value. It is used
to support downloading of network NPA-NXX data to the Local SMS.

 

 

 

serviceProvOperationsAddress

 

This attribute is used to specify the service provider operations contact
address data. It is used to support service provider data query and the Lockheed
Martin functionality for service

 

22

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

provider data update in the NPAC SMS using the Local SMS to NPAC SMS or SOA to
NPAC SMS interface.

 

 

 

serviceProvRepairCenterInfo

 

This attribute is used to specify the repair center information for a service
provider.

 

 

 

serviceProvSOA-Address

 

This attribute is used to specify the service provider SOA contact address data.
It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvSysLinkInfo

 

This attribute is used to specify the service provider network address
connectivity data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS interface and the SOA to NPAC SMS interface.

 

 

 

serviceProvTunables

 

This attribute is used to specify the service provider tunables for the NPAC SMS
to Local SMS interface.

 

 

 

serviceProvUserAdminAddress

 

This attribute is used to specify the service provider user administration
contact address data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvWebAddress

 

This attribute is used to specify the service provider web contact address data.
It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

subscriptionActivationTimeStamp

 

This attribute is used to specify the subscription version activation time
stamp. It is used to support service provider data administration in NPAC SMS
using the SOA to NPAC SMS interface and subscription version download from the
NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionAuditAttributeList

 

This attribute is used to specify a list of attributes in a subscription version
that are to be audited. It is used to support audit functionality from the SOA
to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditId

 

This attribute is used to uniquely identify an audit request. It is used to
support audit functionality from the SOA to the NPAC SMS using the SOA to NPAC
SMS interface.

 

 

 

subscriptionAuditName

 

This attribute is used to give an English name to an audit request. It is used
to support audit functionality from the SOA to the NPAC SMS using the SOA to
NPAC SMS.

 

 

 

subscriptionAuditNonPortedTNs

 

This attribute is used to specify if non-ported TNs should be audited in an
audit request. It is used to support audit functionality from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

23

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionAuditNumberOfTNs

 

This attribute is used to specify the number of TNs being audited in an audit
request. It is used to support audit functionality from the SOA to the NPAC SMS
using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditNumberOfTNsComplete

 

This attribute is used to specify the number of TNs that have been successfully
audited in a complete or in progress audit request. It is used to support audit
functionality from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditRequestingSP

 

This attribute is used to specify the service provider Id that requested the
audit.

 

 

 

subscriptionAuditServiceProvIdRange

 

This attribute is used to identify a specific service provider or if all service
providers should be audited in an audit request. It is used to support audit
functionality from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditStatus

 

This attribute is used to specify the status of an audit request. It is used to
support audit functionality from the SOA to the NPAC SMS using the SOA to NPAC
SMS interface.

 

 

 

subscriptionAuditTN-ActivationRange

 

This attribute is used to specify the activation date and time range for TNs to
be audited in an audit request. It is used to support audit functionality from
the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-AtSuspend

 

This attribute is used to specify the last TN that was audited when an audit
request was suspended in the network. It is used to support audit functionality
from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-NotificationNumber

 

This attribute is used to specify the number of TNs that have completed audit
before the number of subscriptionAuditNumberOfTNsComplete gets incremented in an
audit request. It is used to support audit functionality from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-Range

 

This attribute is used specify the range of TNs to be audited in an audit
request. It is used to support audit functionality from the SOA to the NPAC SMS
using the SOA to NPAC SMS interface.

 

 

 

subscriptionBillingId

 

This attribute is used to specify the subscription version service provider
billing Id. It is used to support service provider data administration in the
NPAC SMS using the SOA to NPAC SMS interface and subscription version download
from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionBroadcastTimeStamp

 

This attribute is used to specify the subscription version’s broadcast from the
NPAC SMS to the Local SMS systems time stamp. It is used to support service
provider data administration in the NPAC SMS using the SOA to NPAC SMS interface
and subscription version download from the NPAC SMS to the Local SMS using the
Local SMS to NPAC SMS interface.

 

24

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionCancellationTimeStamp

 

This attribute is used to specify the subscription version cancellation time
stamp. It is used to support service provider data administration in the NPAC
SMS using the SOA to NPAC SMS interface and subscription version download from
the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCLASS-DPC

 

This attribute is used to specify the subscription version CLASS DPC Type. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCLASS-SSN

 

This attribute is used to specify the subscription version CLASS SSN. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCNAM-DPC

 

This attribute is used to specify the CNAM DPC in the subscriptionVersion
object. It is used in the both the NPAC SMS to Local SMS Interface and the SOA
to NPAC SMS Interface.

 

 

 

subscriptionCNAM-SSN

 

This attribute is used to specify the CNAM SSN in the subscriptionVersion
object. It is used in the both the NPAC SMS to Local SMS Interface and the SOA
to NPAC SMS Interface.

 

 

 

subscriptionConflictTimeStamp

 

This attribute is used to specify the subscription conflict time stamp. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCreationTimeStamp

 

This attribute is used to specify the subscription version creation time stamp.
It is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCustomerDisconnectDate

 

This attribute is used to specify the timestamp of when the customer was
disconnected.

 

 

 

subscriptionDisconnectCompleteTimestamp

 

This attribute is used to specify the timestamp of when the subscription version
was disconnect. It is used to support service provider data administration in
the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to the NPAC SMS
interface.

 

 

 

subscriptionDownloadReason

 

This attribute is used to specify the reason for download in the
subscriptionVersion objects. It is used in the NPAC SMS to Local SMS Interface.

 

25

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionEffectiveReleaseDate

 

This attribute is used to specify the subscription version disconnect date. It
is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionEndUserLocationType

 

This attribute is used to specify the subscription version end user location
type. It is used to support service provider data administration in the NPAC SMS
using the SOA to NPAC SMS interface and subscription version download from the
NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionEndUserLocationValue

 

This attribute is used to specify the subscription version end user location
value. It is used to support service provider data administration in the NPAC
SMS using the SOA to NPAC SMS interface and subscription version download from
the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionFailed -SP-List

 

This attribute is used to store the failed service providers after a
subscription version broadcast results in a failed or partially-failed
subscription version status.

 

 

 

subscriptionISVM-DPC

 

This attribute is used to specify the ISVM DPC in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionISVM-SSN

 

This attribute is used to specify the ISVM SSN in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionLIDB-DPC

 

This attribute is used to specify the subscription version LIDB DPC. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionLIDB-SSN

 

This attribute is used to specify the LIDB SSN in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionLNPType

 

This attribute is used to specify the subscription version LNP Type. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionLRN

 

This attribute is used to specify the LRN data for the subscription version. It
is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionModifiedTimeStamp

 

This attribute is used to specify the timestamp of any

 

26

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

modifications to the subscription version. It is used to support service
provider data administration in the NPAC SMS using the SOA to NPAC SMS interface
and subscription version download from the NPAC SMS to the Local SMS using the
Local SMS to NPAC SMS interface.

 

 

 

subscriptionNewCurrentSP

 

This attribute is used to specify the current or new service provider for the
subscription version. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionNewSP-CreationTimeStamp

 

This attribute is used to specify the subscription version new service provider
creation time stamp. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionNewSP-CancellationTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
cancellation pending acknowledgment by the new service provider. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionNewSP-ConflictResolutionTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
conflict resolution pending acknowledgment by the new service provider. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionNewSP-DueDate

 

This attribute is used to specify the new service provider activation date and
time for the subscription version. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP

 

This attribute is used to specify the old SP for the subscription version. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP-Authorization

 

This attribute is used to specify the subscription version old service provider
authorization indication. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

27

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionOldSP-AuthorizationTimeStamp

 

This attribute is used to specify the subscription version old service provider
authorization time stamp. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP-CancellationTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
cancellation pending acknowledgment by the old service provider. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionOldSP-ConflictResolutionTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
conflict resolution pending acknowledgment by the old service provider. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionOldSP-DueDate

 

This attribute is used to specify the subscription version cutover time stamp to
the new service provider. It is used to support service provider data
administration in NPAC SMS using the SOA to NPAC SMS interface and subscription
version download from the NPAC SMS to the Local SMS using the Local SMS to NPAC
SMS interface.

 

 

 

subscriptionOldTimeStamp

 

This attribute is used to specify the subscription version time stamp when the
version became old. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionPortingToOriginal-SPSwitch

 

This attribute is used to specify that subscription version is being ported back
to the original service provider. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to the NPAC SMS interface.

 

 

 

subscriptionPreCancellationStatus

 

This attribute is used to specify the previous status of a cancel-pending
subscription version. Valid values are pending, conflict, sending, active,
failed, failed partial, conflict-resolution-pending, and disconnect-pending.

 

 

 

subscriptionTN

 

This attribute is used to specify the subscription version TN for a subscription
version. It is used to support service provider data administration using the
SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface.

 

 

 

subscriptionVersionAttributeValueChangeInfo

 

This attribute is used to specify the attribute value change information in the
lnpLogVersionAttributeValueChangeRecord.

 

28

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionVersionId

 

This attribute is used to specify the unique version id for the subscription
version in the NPAC SMS. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionVersionStatus

 

This attribute is used to specify the subscription version status. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 


4.1.4.                     ACTION INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS actions to the interface functionality described in the RFP.

 

Exhibit 5. The Action Interface Functionality Table

 

Action Name

 

Interface Requirements Mapping

lnpDownload

 

This action is used to support the downloading of subscription and network data
to the Local SMS from the NPAC via the NPAC SMS to Local SMS interface.

 

 

 

lnpRecoveryComplete

 

This action is used to specify the system has recovered from down time and the
transactions performed since the association establishment can now be sent to
the Local SMS from the NPAC SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionVersionActivate

 

This action is used to support subscription version activation by the new
service provider from the SOA to the NPAC SMS using the SOA to NPAC SMS
interface.

 

 

 

subscriptionVersionCancel

 

This action is used to support subscription version cancellation by a service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionDisconnect

 

This action is used to support subscription version disconnection by the current
service provider from the SOA to the NPAC SMS using the SOA to NPAC SMS
interface.

 

 

 

subscriptionVersionLocalSMS-Create

 

This action can be used by the NPAC SMS to create multiple subscription versions
via the Local SMS to NPAC SMS interface.

 

 

 

subscriptionVersionModify

 

This action is used to support subscription version modification by a service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionNewSP-CancellationAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the old service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionNewSP-ConflictResolutionAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the new service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

29

--------------------------------------------------------------------------------


 

Action Name

 

Interface Requirements Mapping

subscriptionVersionNewSP-ConflictResolutionPending

 

This action is used on the NPAC SMS via the SOA to NPAC SMS interface to set the
subscriptionversion status from conflict to conflict resolution pending.

 

 

 

subscriptionVersionNewSP-Create

 

This action is used to support subscription version creation by the new service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-CancellationAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of cancel-pending by the old service from the SOA to the NPAC SMS using
the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-ConflictResolutionAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the old service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-Create

 

This action is used to support subscription version creation by the old service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 


4.1.5.                     NOTIFICATION INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS notifications to the interface functionality described in the RFP.

 

Exhibit 6. The Notification Interface Functionality Table

 

Notification Name

 

Interface Requirements Mapping

lnpNPAC-SMS-Operational-Information

 

This notification is used to support the reporting of NPAC SMS scheduled down
time. This notification can be issued from the lnpNPAC-SMS object on the NPAC
SMS to a SOA via the SOA to NPAC SMS interface or from the NPAC SMS to the Local
SMS via the NPAC SMS to Local SMS interface.

 

 

 

subscriptionAudit-DiscrepancyRpt

 

This notification is used to support the reporting of audit discrepancies found
during audit processing. This notification can be issued from an audit object on
the NPAC SMS to a SOA via the SOA to NPAC SMS interface.

 

 

 

subscriptionAudit-Results

 

This notification is used to support the reporting of audit processing results.
This notification can be issued from an audit object on the NPAC SMS to a SOA
via the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionCancellationAcknowledgeRequest

 

This notification is issued to new and old service providers to request that a
cancellation acknowledgment be sent for a subscriber version in a cancel-pending
state. This notification is issued via the SOA to NPAC SMS interface from the
NPAC subscription version object if the service provider fails to acknowledge
the cancellation after a tunable amount of time specified in the NPAC SMS
service data table.

 

 

 

subscriptionVersionConflictResolutionAcknowledge Request

 

This notification is issued to new and old service providers

 

30

--------------------------------------------------------------------------------


 

Notification Name

 

Interface Requirements Mapping

 

 

to request that a conflict resolution acknowledgment be sent for a subscriber
version in a conflict-resolution-pending state. This notification is issued via
the SOA to NPAC SMS interface from the NPAC subscription version object if the
service provider fails to acknowledge the conflict resolution after a tunable
amount of time specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionDonorSP-CustomerDisconnectDate

 

This notification informs the donor service provider SOA that a subscription
version is being disconnected. This notification is issued from a subscription
version object on the NPAC SMS to a SOA via the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionLocalSMS-ActionResults

 

This notification contains the results of a subscriptionVersionLocalSMS-Create
action once all the create requests have been attempted. It is issued from the
Local SMS to the NPAC SMS via the NPAC SMS to Local SMS interface.

 

 

 

subscriptionVersionNew-NPA-NXX

 

This notification informs the Local SMS of a pending subscription version
involving a new NPA-NXX.

 

 

 

subscriptionVersionNewSP-CreateRequest

 

This notification is issued to the new service provider to request that a create
request be sent for the subscriber version created by the old service provider
to provide authorization and/or porting information. This notification is issued
via the SOA to NPAC SMS interface from the NPAC subscription version object if
the new service provider failed to authorize porting of a number after a tunable
amount of time specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionOldSP-ConcurrenceRequest

 

This notification is issued to the old service provider to request that a create
request be sent for the subscriber version created by the new service provider
to provide concurrence for porting. This notification is issued via the SOA to
NPAC SMS interface from the NPAC subscription version object if the old service
provider failed to authorize porting of a number after a tunable amount of time
specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionStatusAttributeValueChange

 

This notification is issued when the subscription version status is modified.
This notification is issued from both the NPAC SMS to Local SMS interface and
the SOA to NPAC SMS interface from the subscriptionVersionNPAC object.

 

31

--------------------------------------------------------------------------------


 

Secure Association Establishment

 


5.                                      SECURE ASSOCIATION ESTABLISHMENT

 


5.1.                            OVERVIEW


 

This chapter describes the security, the association management and recovery
procedures for the service provider SOAs and Local SMSs to follow, and how error
information will be passed between interfaces.

 

The first section describes the security and authentication procedures used in
the NPAC SMS interface. The second section describes the NPAC SMS’s behavior and
error handling and suggests how a service provider SOA or Local SMS should
proceed when establishing an association.

 


5.2.                            SECURITY


 

This section describes the security processes and procedures necessary for
service provider SOA systems and Local SMSs to establish a secure association
and maintain secure communication with the NPAC SMS.  Security threats to the
NPAC SMS include:

 

•                  Spoofing - An intruder may masquerade as either the SOA,
Local SMS, or NPAC SMS to falsely report information.

 

•                  Message Tampering - An intruder may modify, delete, or create
messages passed.

 

•                  Denial or Disruption of Service - An intruder may cause
denial or disruption of service by generating or modifying messages.

 

•                  Diversion of Resources - An intruder may generate or modify
messages that cause resources to be diverted to unnecessary tasks.

 

•                  Slamming - An intruder may generate or modify messages that
cause customer’s service to be moved between service providers.

 

Security threats are prevented in the NPAC SMS by use of the following methods:

 

•                  Strong two way authentication at association.

 

•                  Insuring data integrity by detection of replay, deletion, or
modification to a message.

 

•                  Insuring non-repudiation of data by guaranteeing integrity
and supporting data origination authentication for each incoming message.

 

•                  Implementation of access control and application level
security that allows only authorized parties to cause changes to the NPAC SMS
database.

 


5.2.1.                     AUTHENTICATION AND ACCESS CONTROL INFORMATION

 

32

--------------------------------------------------------------------------------


 

The following access control information definition will be used in the
AccessControl field of the association and CMIP PDUs to insure a secure
communication for both the SOA to NPAC SMS interface and the NPAC SMS to Local
SMS interface:

 

LnpAccessControl ::= SEQUENCE {

 

 

systemId

 

SystemID,

 

 

systemType

 

SystemType,

 

 

userId

 

GraphicString60 OPTIONAL,

 

 

listId

 

INTEGER,

 

 

keyId

 

INTEGER,

 

 

cmiDepartureTime

 

GeneralizedTime,

 

 

sequenceNumber

 

INTEGER (04294967295),

 

 

signature

 

BITSTRING

 

 

function

 

AssociationFunction,

 

 

recoveryMode

 

BOOLEAN

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

ServiceProvID ::= NumberString(SIZE(8))

 

 

 

 

 

SystemID ::= CHOICE {

 

 

serviceProvID [0] ServiceProvId,

 

 

npac-sms [1] GraphicsString60

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

SystemType ::= ENUM {

 

 

soa(0),

 

 

 

 

local-sms(1),

 

 

 

 

soa-and-local-sms(2),

 

 

npac-sms(3) —value is only valid for AccessControl
definition

 

 

 

 

 

}

 

 

 

 

 

AssociationFunction ::= SEQUENCE {

 

 

soaUnits [0] SoaUnits,

 

 

lsmsUnits [1] LSMSUnits

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

SoaUnits ::= SEQUENCE {

 

 

soaMgmt [0] NULL OPTIONAL,

 

 

networkDataMgmt [1] NULL OPTIONAL

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

LsmsUnits ::= SEQUENCE {

 

 

processAudits [0] NULL OPTIONAL,

 

 

dataDownload [1] NULL OPTIONAL,

 

 

networkDataMgmt [2] NULL OPTIONAL,

 

 

query [3] NULL OPTIONAL

 

 

 

 

 

}

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

Exhibit 7 Access Control

 

5.2.1.1.        SYSTEM ID

 

The system Id is the unique Id for the system using an interoperable interface
and must be specified in the systemId field. For a service provider using the
SOA and/or Local SMS interfaces, this is the OCN. For the NPAC SMS, it is the
unique identifier for the regional SMS.

 

5.2.1.2.        SYSTEM TYPE

 

The system type that indicates the type of system using the interoperable
interface must be specified in the systemType field. The valid types are SOA
and/or Local SMS and NPAC SMS.

 

5.2.1.3.        USER ID

 

The user Id of the user of the interface can optionally be specified in the
userId field for the SOA interface. This is the 60 character graphics string
user identifier for a user on a SOA system. It is not validated on the NPAC SMS,
however, it is used for logging purposes.

 

5.2.1.4.        LIST ID

 

The list Id must be specified as an integer in the listId field to identify a
key list.  This key list is one of the key lists exchanged outside of the
interface process that is known to both the NPAC SMS and the Local SMS or SOA
system it is communicating with.

 

5.2.1.5.        KEY ID

 

The key Id of a key in the key list must be specified as an integer in the keyId
field.  This uniquely identifies the key in the key list used to create the
digital signature. The size of the modulus for the key is 600 bits as specified
by the ICC.

 

5.2.1.6.        CMIP DEPARTURE TIME

 

The CMIP departure time must be specified in GeneralizedTime in the
cmipDepartureTime field as the time the PDU departed the sending system.  In
order to insure data integrity and no-repudiation the NPAC SMS system must be
synchronized to within two minutes of the Local SMS and SOA systems that it
communicates.

 

5.2.1.7.        SEQUENCE NUMBER

 

The sequence number is a 32 bit integer that must be specified in the
sequenceNumber field.  It should be specified as zero at association time and
incremented by one for every message sent over the association. Once the
sequence number reaches 4294967295 the counter will be reset to one for the
association. Please note that each sender independently keeps its own counter
for the sequence number of messages sent and received. For example, after
association is established, a Local SMS could send three messages to the NPAC
SMS with sequence numbers 1, 2, and 3 respectively.  The NPAC SMS when sending
it’s first message to the Local SMS would use sequence number 1 not sequence
number 4.

 

34

--------------------------------------------------------------------------------


 

5.2.1.8.        SIGNATURE

 

The signature field contains the MD5 hashed and encrypted systemId, the system
type, the userId, the cmipDepartureTime, and sequenceNumber without separators
between those fields or other additional characters. Encryption is done using
RSA encryption using the key from the key list specified. Validation of this
field insures data integrity and non-repudiation of data.

 

5.2.1.9.        ASSOCIATION FUNCTIONS

 

The Association Function(s) must be specified on the initial association request
(AARQ PDU). The following table lists the possible Association Functions that
can be specified for each of the Association Request Initiators:

 

Exhibit 8 Association Functions

 

 

 

Association Request Initiator

Association Function

 

SOA

 

Local SMS

SOA Management (Audit and Subscription Version)

 

Classes:

 

lnpSubscriptions

 

subscriptionAudit

 

subscriptionVersion

 

subscriptionVersionNPAC

 

X

 

 

 

 

 

 

 

Service Provider and Network Data Management

 

Classes:

 

lnpNetwork

 

lnpNPAC-SMS

 

lnpServiceProvs

 

serviceProv

 

serviceProvLRN

 

serviceProvNetwork

 

serviceProv-NPA-NXX

 

X

 

X

 

 

 

 

 

Network and Subscription Data Download

 

Classes:

 

lnpNetwork

 

lnpSubscriptions

 

 

 

X

 

 

 

 

 

Query

 

Classes:

 

All

 

 

 

X

 

Note that the multiple Association Functions can be specified for an
association. For example, a Local SMS can establish an association for both the
process audit and network and subscription data download association functions.

 

35

--------------------------------------------------------------------------------


 

5.2.1.10.RECOVERY MODE

 

The recovery mode flag is set to TRUE when a Local SMS is establishing a
connection after a downtime. This flag indicates to the NPAC SMS to hold all
current transactions until the Local SMS sends the Recovery Complete action.
Once an association is established in recovery mode, the Local SMS should
request subscription and network downloads. The Local SMS should also query for
active audits and remove any outstanding audits on its system.  After these
steps are complete, the Local SMS should submit the Recovery Complete action.
The NPAC SMS will respond with all updates since association establishment and
then normal processing will resume. See Chapter 6, Section 6.5.1, Sequencing of
Events on Initialization/Resynchronization of Local SMS.

 

The recovery mode flag applies only to the Network and Subscription Data
Download Association Function.

 


5.2.2.                     ASSOCIATION ESTABLISHMENT


 

Strong two way authentication at association is done for both the SOA to NPAC
SMS interface and the NPAC SMS to Local SMS interface.  This secure association
establishment is done at the application level using the access control field
described above.  The access control information used during association set-up
is sent in the association control messages. Association establishment can be
done by the SOA to NPAC SMS or Local SMS to NPAC SMS. The NPAC SMS cannot
initiate an association. The initiator of the association specifies its
information in the AARQ PDU message and the responder in the AARE PDU.

 

The following is an example of the information exchanged in the AARQ and AARE
PDUs and the processing involved.  Assume for the example:

 

•                  A Local SMS is making an association with the NPAC SMS.

 

•                  The Local SMS systemId is “Company XYZ User Id.”

 

•                  The NPAC SMS systemId is “NPAC SMS User Id.”

 

•                  The listId for the key list is 1.

 

•                  The keyId is 32.

 

•                  The key in listId 1 with a keyId of 32 is “ABC123.”

 

•                  The sequence number is 0 (as required).

 

The Local SMS initiates the association request by creating and sending an AARQ
PDU to the NPAC SMS.  This AARQ PDU contains the following access control
information in the syntax described above:

 

•                  The systemId of “Company XYZ User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current Local SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 0.

 

36

--------------------------------------------------------------------------------


 

•                  The signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key id 32.

 

•                  And all BOOLEAN items are set to FALSE in the functional
groups field, except for the processAudits item which is set to TRUE.

 

Once the AARQ PDU is sent, the sender (in this case the Local SMS), starts a
tunable timer (with a default value of 2 minutes).  If the timer expires before
the AARE PDU is received then the Local SMS will terminate the association
attempt.

 

When the NPAC SMS receives the association request it validates the data
received.  The data is validated as follows:

 

•                  Insure the systemId is present and valid for the association.

 

•                  Insure the sequence number is 0.

 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current NPAC SMS GMT time.

 

•                  Find the key specified and decrypt the signature insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

•                  The functional groups requested are valid for the system type
that requested the association. In this example, the system type must be
“local-sms(1)” or “soa-and-local-sms(2).”

 

If validation of the AARQ PDU fails then an A-ABORT will be issued by the NPAC
SMS without any additional information.  This will prevent network resources
from being used by intruders.  If the validation of the AARQ PDU is successful
then an AARE PDU would be sent back to the Local SMS.  This AARE PDU contains
the following access control information in the syntax described above:

 

•                  The systemId of “NPAC SMS User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current NPAC SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 0.

 

•                  And the signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key id 32.

 

The NPAC SMS may choose to optionally specify a new listId and keyId if for any
reason it wants to make a key change. When the Local SMS receives the
association response it validates the data received.  The data is validated as
follows:

 

•                  Insure the systemId is present and valid for the association.
(Note: the userId field is not required for Local SMS and NPAC SMS
associations).

 

•                  Insure the sequence number is 0.

 

37

--------------------------------------------------------------------------------


 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current Local SMS GMT time.

 

•                  Find the key specified and decrypt the signature insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

If validation of the AARE PDU fails then an A-ABORT will be issued by the Local
SMS without any additional information.  This will prevent network resources
from being used by intruders.  If validation is successful then an secure
association has been established.

 


5.2.3.                     DATA ORIGINATION AUTHENTICATION


 

For M-GET, M-SET, M-CREATE, M-DELETE, and M-ACTION, the access control field
described above is used for data origination authentication.  Please note that
any of the messages sent between manager and agent must be sent in confirmed
mode.  The following is an example of the information exchanged in the CMIP PDUs
and the processing involved.  Assume for the example:

 

•                  A Local SMS is making an association with the NPAC SMS.

 

•                  The Local SMS systemId is “Company XYZ User Id.”

 

•                  The NPAC SMS systemId is “NPAC SMS User Id.”

 

•                  The listId for the key list is 1.

 

•                  The keyId is 32.

 

•                  The key in listId 1 with a keyId of 32 is “ABC123.”

 

•                  The sequence number is 1.

 

The Local SMS sends an M-GET to the NPAC SMS.  The M-GET PDU contains the
following access control information in the syntax described above:

 

•                  The systemId of “Company XYZ User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current Local SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 1.

 

•                  And the signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key Id 32.

 

Once the M-GET is sent, the sender (in this case the Local SMS), starts a
tunable timer (with a default value of 2 minutes).  If the timer expires before
the M-GET Response is received then the Local SMS will terminate and reestablish
the association.

 

When the NPAC SMS receives the M-GET request it validates the data received. 
The data is validated as follows:

 

38

--------------------------------------------------------------------------------


 

•                  Insure the systemId is present and valid for the association.
(Note: the userId field is not required for Local SMS and NPAC SMS
associations).

 

•                  Insure the sequence number is the next sequence number
expected. (In this case 1).

 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current NPAC SMS time.

 

•                  Find the key specified and decrypt the signature, insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

If validation of the M-GET PDU fails then an A-ABORT will be issued by the NPAC
SMS without any additional information to prevent tampering and unauthorized use
of network resources by intruders. If the validation of the M-GET PDU is
successful then the NPAC SMS would get the data requested and send an M-GET
Response would be sent back to the Local SMS.

 

Since CMIP notifications (M-EVENT-REPORT) do not have access control fields, all
notifications defined contain the access control information in the notification
definition. The values and authentication for the notification access control
fields are the same as above except for the signature field. The signature field
must contain all of the notification data, the generalized time, and the
sequence number MD5 hashed and encrypted. Please note that CMIP notifications
are confirmed.

 


5.2.4.                     AUDIT TRAIL


 

Audit trails will be maintained in logs on the NPAC SMS for the following
association information:

 

•                  Association set-up messages.

 

•                  Association termination messages.

 

•                  Invalid messages:

 

•                  Invalid digital signature.

 

•                  Sequence number out of order.

 

•                  Generalized time out of range.

 

•                  Invalid origination address.

 

•                  All incoming messages regardless of whether or not they cause
changes to data stored in the NPAC SMS.

 

This information will be made available for report generation on the NPAC SMS
system.  It will not be made available through the NPAC SMS Interoperable
Interface.

 


5.3.                            ASSOCIATION MANAGEMENT AND RECOVERY


 


5.3.1.                     ESTABLISHING ASSOCIATIONS


 

5.3.1.1.        ERROR HANDLING

 

All association establishment requests and responses will include the following
data elements.  This includes the NPACAssociationInfo which will contain any
error information transferred between the interfaces.

 

39

--------------------------------------------------------------------------------


 

A successful response will always be defined as an errorCode of 0 (zero).

 

The CMIPUserInfo structure defined in:

 

CMIPAssoc {

joint-iso-ccitt ms(9) cmip(1) modules(0)
aAssociateUserInfo(1)

 

}

 

will be passed in the user-information field of all association PDUs (AARQ, 
AARE, RLRQ, RLRE, ABRT).  The ASN.1 basic definition is as follows:

 

CMIPUserInfo::= SEQUENCE

{

protocolVersion[0] IMPLICIT ProtocolVersion

DEFAULT {version1-cmip-assoc},

functionalUnits[1] IMPLICIT FunctionalUnits

DEFAULT {},

accessControl                  [2] EXTERNAL OPTIONAL,

userInfo                                [3] EXTERNAL OPTIONAL

 

}

 

The LnpAccessControl structure (defined earlier) will be passed in the
accessControl field on all association PDUs.  The following ASN.1 structure will
be passed in the userInfo field on AARE, RLRE, and ABRT PDUs generated from the
NPAC SMS:

 

NpacAssociationInfo ::= SEQUENCE

{

errorCode     [0] IMPLICIT ErrorCode,

errorText          [1] IMPLICIT               GraphicString(SIZE(1..80))

}

 

ErrorCode ::= ENUMERATION

{

success (0),

access-denied (1),                                                —
accessControl information failed   
— validation

retry-same-host (2),                                        —  this NPAC SMS
host is the
— primary, but is temporarily
— down, try this host again later

try-other-host (3)                                                    — this
NPAC SMS is no longer the
— primary, try the backup host

}

 

40

--------------------------------------------------------------------------------


 

The errorText field may contain further information to be defined later.

 

5.3.1.2.        NPAC SMS BEHAVIOR

 

Under normal conditions, the primary NPAC SMS will be responding by accepting
association requests while the secondary NPAC SMS will be responding by denying
association requests with an error code of TRY _OTHER_HOST.

 

When the primary NPAC SMS needs to go down for a short period of time (secondary
will not take over),  the primary NPAC SMS will either not be responding (if
down) or be denying association requests with an error code of RETRY _SAME_HOST
(if partially up). The secondary NPAC SMS will be responding by denying
association requests with an error code of TRY _OTHER_HOST.

 

When the primary NPAC SMS goes down (scheduled or unscheduled) and the secondary
NPAC SMS is re-synchronizing to become active, the primary NPAC SMS will be
denying association requests with an error code of TRY  _OTHER_HOST. The
secondary NPAC SMS will be responding by denying association requests with an
error code of RETRY_SAME_HOST. Once the secondary NPAC SMS is done
re-synchronizing, it will then start accepting association requests.

 

5.3.1.3.        SERVICE PROVIDER SOA AND LOCAL SMS PROCEDURES

 

The following is an algorithm that can be used by a service provider SOA or
Local SMS when trying to establish an association with the NPAC SMS:

 

try to establish an association on the primary NPAC SMS if a response was
obtained

 

{

  if the response was an AARE

  {

    switch (error code)

    {

      case SUCCESSFUL

        done

      case ACCESS_DENIED

        find out what is causing the error and fix it

        retry the association on the primary NPAC SMS

      case RETRY_SAME_HOST

        wait X seconds

        retry the association on the primary NPAC SMS

      case TRY_OTHER_HOST

        wait X seconds

        execute this algorithm again substituting

        “secondary” for “primary”

    }

  }

 

41

--------------------------------------------------------------------------------


 

  else

  {

    if the response was an ABRT

    {

      if the reason for the abort indicates some hope

      for a successful retry

      {

        wait X seconds

        retry primary NPAC SMS

      }

      else

      {

        find out what is causing the error and fix it

        retry the association on either the primary or

        secondary NPAC SMS

      }

    }

  }

else

{

  # timeout - some type of network error has occurred

  # a number of different things can be done:

  #

  #   wait X seconds

  #   retry primary

  #

  #       or

  #

  #   find out what is causing the error and fix it

  #   retry the association on the primary NPAC SMS

  #

  #       or

  #

  #   wait X seconds

  #   execute this algorithm again substituting

  #   “secondary” for “primary”

}

 


5.3.2.                     RELEASING OR ABORTING ASSOCIATIONS


 

Any of the systems, NPAC SMS, service provider SOA or Local SMS can release or
abort an association at any time. Once a scheduled outage has arrived, the NPAC
SMS

 

42

--------------------------------------------------------------------------------


 

will deny associations (error code of “Try Other Host” or “Retry Same Host”
depending on the type of outage) and begin to terminate any associations that
are outstanding. The NPAC SMS will first try to terminate the associations
gracefully by sending an association release PDU. Any associations that are
still outstanding will be issued an association abort.

 


5.3.3.                     CMIP ERROR HANDLING


 

In addition to the standard CMIP error reporting mechanisms, the following
attribute will be passed in the SpecificErrorInfo structure on CMIP errors that
return a PROCESSING FAILURE error. This structure will be used to detail errors
not covered by the standard CMIP error codes.

 

GDMO Definition

lnpSpecificInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSpecificInfo;

    MATCHES FOR EQUALITY;

    BEHAVIOUR lnpSpecificInfoBehavior;

    REGISTERED AS {lnp-attribute 8};

 

lnpSpecificInfoBehavior BEHAVIOUR

    DEFINED AS !

This attribute is used to return more detailed error text information upon a
CMIP Processing Failure error.

 

!;

ASN.1 Definition

LnpSpecificInfo ::= GraphicString(SIZE(1..256))

 


5.3.4.                     RESYNCHRONIZATION


 

The SOA and Local SMS associations are viewed to be permanent connections by the
NPAC SMS. Thus when the association is broken for any reason, the system
connecting to the NPAC SMS must assume responsibility to resynchronize
themselves with the NPAC SMS.

 

5.3.4.1.        LOCAL SMS RESYNCHRONIZATION

 

To resynchronize itself, the Local SMS starts by setting the recoveryMode flag
of the access control parameter. This flag signals the NPAC SMS to hold all data
updates to this Local SMS. The Local SMS should then request the downloads it
needs.  Once this is complete, the Local SMS should issue the
lnpRecoveryComplete action to turn off the recoveryMode flag and receive back
any other updates that have occurred since the association was established.

 

5.3.4.2.        SOA RESYNCHRONIZATION

 

The SOA interface resynchronizes itself by issuing the necessary queries that
inform it of updates made to objects it is concerned with since it last had an
association with the NPAC SMS. For subscription objects, a query should be
launched based upon the new or old service provider equal to the SOA service

 

43

--------------------------------------------------------------------------------


 

provider and the subscriptionModifiedTimeStamp to be greater than the time when
the association was lost.

 

Audit results may only be viewed from the NPAC SMS GUI and are not available on
the mechanized interface.

 

44

 

--------------------------------------------------------------------------------


 

 

Attribute Name

 

Interface Requirements Mapping

 

 

Local SMS in the NPAC SMS to Local SMS interface.

 

 

 

lnpNPAC-SMS-Name

 

This attribute is used to specify the name of the NPAC SMS data container. It is
used to support the NPAC SMS to Local SMS interface.

 

 

 

lnpServiceProvsName

 

This attribute is used to specify the name of the service provider data
container. It is used to support service provider data query and the Lockheed
Martin functionality for service provider data update in the NPAC SMS using the
Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

lnpSpecificInfo

 

This attribute is used to pass specific error information in the case of a cmip
processing failure error.

 

 

 

lnpSubscriptionsName

 

This attribute is used to specify the name of the subscription container. It is
used to support subscription download functionality to the service provider
Local SMS systems and subscription administration functionality for the SOA
systems using the SOA to NPAC SMS and Local SMS to NPAC SMS interfaces.

 

 

 

npacContactNumber

 

This attribute is used to indicate the NPAC contact number to be called
concerning an NPAC SMS outage. It is used to support the notification of
operational outages to the service provider SOA and Local SMS systems using the
SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface.

 

 

 

npacCustomerAllowableFunctions

 

This attribute is used to specify what functions a service provider can perform
on the SOA to NPAC SMS and NPAC SMS to Local SMS interfaces.

 

 

 

resultsCompletionTime

 

This attribute is used to store the completion time of the action in the action
results notification.

 

 

 

serviceProvAddress

 

This attribute is used to specify the service provider address data. It is used
to support service provider data query and the Lockheed Martin functionality for
service provider data update in the NPAC SMS using the Local SMS to NPAC SMS or
SOA to NPAC SMS interface.

 

 

 

serviceProvBillingAddress

 

This attribute is used to specify the service provider billing address data. It
is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvConflictAddress

 

This attribute is used to specify the service provider conflict address data. It
is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvDownloadReason

 

This attribute is used to specify the reason for download in the serviceProvLRN
and serviceProvNPA-NXX objects. It is used in the NPAC SMS to Local SMS
Interface.

 

 

 

serviceProvID

 

This attribute is used to specify the service provider Id to

 

45

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

uniquely identify a service provider object. It is used to support service
provider data query and the Lockheed Martin functionality for service provider
data update in the NPAC SMS using the Local SMS to NPAC SMS or SOA to NPAC SMS
interface.

 

 

 

serviceProvLRN-ID

 

This attribute is used to specify the service provider LRN unique identifier. It
is used to support downloading of network LRN data to the Local SMS and the
Lockheed Martin extended functionality that allows service providers to update
their own network LRN data.

 

 

 

serviceProvLRN-CreationTimeStamp

 

This attribute is used to specify the last date and time the serviceProvLRN
object was created on the NPAC SMS. It is used in the NPAC SMS to Local SMS
Interface.

 

 

 

serviceProvLRN-Value

 

This attribute is used to specify the value for a service provider LRN
associated with an NPA-NXX.

 

 

 

serviceProvLSMS-Address

 

This attribute is used to specify the service provider Local SMS contact address
data. It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvName

 

This attribute is used to specify the service provider English name. It is used
to support service provider data query and the Lockheed Martin functionality for
service provider data update in the NPAC SMS using the Local SMS to NPAC SMS or
SOA to NPAC SMS interface.

 

 

 

serviceProvNetAddress

 

This attribute is used to specify the service provider Network operations
contact address data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvNPA-NXX-EffectiveTimeStamp

 

This attribute is used to specify the effective date on which the service
provider NPA-NXX is available for LNP. It is used in the NPAC SMS to Local SMS
interface.

 

 

 

serviceProvNPA-NXX-ID

 

This attribute is used to specify the service provider NPA-NXX unique
identifier. It is used to support downloading of network NPA-NXX data to the
Local SMS and the Lockheed Martin extended functionality that allows service
providers to update their own network NPA-NXX data.

 

 

 

serviceProvNPA-NXX-CreationTimeStamp

 

This attribute is used to specify the date and time the serviceProvNPA-NXX
object was created. It is used in the NPAC SMS to Local SMS Interface.

 

 

 

serviceProvNPA-NXX-Value

 

This attribute is used to specify the service provider NPA-NXX value. It is used
to support downloading of network NPA-NXX data to the Local SMS.

 

 

 

serviceProvOperationsAddress

 

This attribute is used to specify the service provider operations contact
address data. It is used to support service provider data query and the Lockheed
Martin functionality for service

 

46

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

provider data update in the NPAC SMS using the Local SMS to NPAC SMS or SOA to
NPAC SMS interface.

 

 

 

serviceProvRepairCenterInfo

 

This attribute is used to specify the repair center information for a service
provider.

 

 

 

serviceProvSOA-Address

 

This attribute is used to specify the service provider SOA contact address data.
It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvSysLinkInfo

 

This attribute is used to specify the service provider network address
connectivity data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS interface and the SOA to NPAC SMS interface.

 

 

 

serviceProvTunables

 

This attribute is used to specify the service provider tunables for the NPAC SMS
to Local SMS interface.

 

 

 

serviceProvUserAdminAddress

 

This attribute is used to specify the service provider user administration
contact address data. It is used to support service provider data query and the
Lockheed Martin functionality for service provider data update in the NPAC SMS
using the Local SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

serviceProvWebAddress

 

This attribute is used to specify the service provider web contact address data.
It is used to support service provider data query and the Lockheed Martin
functionality for service provider data update in the NPAC SMS using the Local
SMS to NPAC SMS or SOA to NPAC SMS interface.

 

 

 

subscriptionActivationTimeStamp

 

This attribute is used to specify the subscription version activation time
stamp. It is used to support service provider data administration in NPAC SMS
using the SOA to NPAC SMS interface and subscription version download from the
NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionAuditAttributeList

 

This attribute is used to specify a list of attributes in a subscription version
that are to be audited. It is used to support audit functionality from the SOA
to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditId

 

This attribute is used to uniquely identify an audit request. It is used to
support audit functionality from the SOA to the NPAC SMS using the SOA to NPAC
SMS interface.

 

 

 

subscriptionAuditName

 

This attribute is used to give an English name to an audit request. It is used
to support audit functionality from the SOA to the NPAC SMS using the SOA to
NPAC SMS.

 

 

 

subscriptionAuditNonPortedTNs

 

This attribute is used to specify if non-ported TNs should be audited in an
audit request. It is used to support audit functionality from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

47

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionAuditNumberOfTNs

 

This attribute is used to specify the number of TNs being audited in an audit
request. It is used to support audit functionality from the SOA to the NPAC SMS
using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditNumberOfTNsComplete

 

This attribute is used to specify the number of TNs that have been successfully
audited in a complete or in progress audit request. It is used to support audit
functionality from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditRequestingSP

 

This attribute is used to specify the service provider Id that requested the
audit.

 

 

 

subscriptionAuditServiceProvIdRange

 

This attribute is used to identify a specific service provider or if all service
providers should be audited in an audit request. It is used to support audit
functionality from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditStatus

 

This attribute is used to specify the status of an audit request. It is used to
support audit functionality from the SOA to the NPAC SMS using the SOA to NPAC
SMS interface.

 

 

 

subscriptionAuditTN-ActivationRange

 

This attribute is used to specify the activation date and time range for TNs to
be audited in an audit request. It is used to support audit functionality from
the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-AtSuspend

 

This attribute is used to specify the last TN that was audited when an audit
request was suspended in the network. It is used to support audit functionality
from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-NotificationNumber

 

This attribute is used to specify the number of TNs that have completed audit
before the number of subscriptionAuditNumberOfTNsComplete gets incremented in an
audit request. It is used to support audit functionality from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionAuditTN-Range

 

This attribute is used specify the range of TNs to be audited in an audit
request. It is used to support audit functionality from the SOA to the NPAC SMS
using the SOA to NPAC SMS interface.

 

 

 

subscriptionBillingId

 

This attribute is used to specify the subscription version service provider
billing Id. It is used to support service provider data administration in the
NPAC SMS using the SOA to NPAC SMS interface and subscription version download
from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionBroadcastTimeStamp

 

This attribute is used to specify the subscription version’s broadcast from the
NPAC SMS to the Local SMS systems time stamp. It is used to support service
provider data administration in the NPAC SMS using the SOA to NPAC SMS interface
and subscription version download from the NPAC SMS to the Local SMS using the
Local SMS to NPAC SMS interface.

 

48

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionCancellationTimeStamp

 

This attribute is used to specify the subscription version cancellation time
stamp. It is used to support service provider data administration in the NPAC
SMS using the SOA to NPAC SMS interface and subscription version download from
the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCLASS-DPC

 

This attribute is used to specify the subscription version CLASS DPC Type. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCLASS-SSN

 

This attribute is used to specify the subscription version CLASS SSN. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCNAM-DPC

 

This attribute is used to specify the CNAM DPC in the subscriptionVersion
object. It is used in the both the NPAC SMS to Local SMS Interface and the SOA
to NPAC SMS Interface.

 

 

 

subscriptionCNAM-SSN

 

This attribute is used to specify the CNAM SSN in the subscriptionVersion
object. It is used in the both the NPAC SMS to Local SMS Interface and the SOA
to NPAC SMS Interface.

 

 

 

subscriptionConflictTimeStamp

 

This attribute is used to specify the subscription conflict time stamp. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCreationTimeStamp

 

This attribute is used to specify the subscription version creation time stamp.
It is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionCustomerDisconnectDate

 

This attribute is used to specify the timestamp of when the customer was
disconnected.

 

 

 

subscriptionDisconnectCompleteTimestamp

 

This attribute is used to specify the timestamp of when the subscription version
was disconnect. It is used to support service provider data administration in
the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to the NPAC SMS
interface.

 

 

 

subscriptionDownloadReason

 

This attribute is used to specify the reason for download in the
subscriptionVersion objects. It is used in the NPAC SMS to Local SMS Interface.

 

49

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionEffectiveReleaseDate

 

This attribute is used to specify the subscription version disconnect date. It
is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionEndUserLocationType

 

This attribute is used to specify the subscription version end user location
type. It is used to support service provider data administration in the NPAC SMS
using the SOA to NPAC SMS interface and subscription version download from the
NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionEndUserLocationValue

 

This attribute is used to specify the subscription version end user location
value. It is used to support service provider data administration in the NPAC
SMS using the SOA to NPAC SMS interface and subscription version download from
the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionFailed -SP-List

 

This attribute is used to store the failed service providers after a
subscription version broadcast results in a failed or partially-failed
subscription version status.

 

 

 

subscriptionISVM-DPC

 

This attribute is used to specify the ISVM DPC in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionISVM-SSN

 

This attribute is used to specify the ISVM SSN in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionLIDB-DPC

 

This attribute is used to specify the subscription version LIDB DPC. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionLIDB-SSN

 

This attribute is used to specify the LIDB SSN in the subscriptionVersion
object. It is used in both the NPAC SMS to Local SMS Interface and the SOA to
NPAC SMS Interface.

 

 

 

subscriptionLNPType

 

This attribute is used to specify the subscription version LNP Type. It is used
to support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionLRN

 

This attribute is used to specify the LRN data for the subscription version. It
is used to support service provider data administration in the NPAC SMS using
the SOA to NPAC SMS interface and subscription version download from the NPAC
SMS to the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionModifiedTimeStamp

 

This attribute is used to specify the timestamp of any

 

50

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

 

 

modifications to the subscription version. It is used to support service
provider data administration in the NPAC SMS using the SOA to NPAC SMS interface
and subscription version download from the NPAC SMS to the Local SMS using the
Local SMS to NPAC SMS interface.

 

 

 

subscriptionNewCurrentSP

 

This attribute is used to specify the current or new service provider for the
subscription version. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionNewSP-CreationTimeStamp

 

This attribute is used to specify the subscription version new service provider
creation time stamp. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionNewSP-CancellationTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
cancellation pending acknowledgment by the new service provider. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionNewSP-ConflictResolutionTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
conflict resolution pending acknowledgment by the new service provider. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionNewSP-DueDate

 

This attribute is used to specify the new service provider activation date and
time for the subscription version. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP

 

This attribute is used to specify the old SP for the subscription version. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP-Authorization

 

This attribute is used to specify the subscription version old service provider
authorization indication. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

51

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionOldSP-AuthorizationTimeStamp

 

This attribute is used to specify the subscription version old service provider
authorization time stamp. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionOldSP-CancellationTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
cancellation pending acknowledgment by the old service provider. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionOldSP-ConflictResolutionTimeStamp

 

This attribute is used to specify the time stamp of the subscription version
conflict resolution pending acknowledgment by the old service provider. It is
used to support service provider data administration in the NPAC SMS using the
SOA to NPAC SMS interface and subscription version download from the NPAC SMS to
the Local SMS using the Local SMS to the NPAC SMS interface.

 

 

 

subscriptionOldSP-DueDate

 

This attribute is used to specify the subscription version cutover time stamp to
the new service provider. It is used to support service provider data
administration in NPAC SMS using the SOA to NPAC SMS interface and subscription
version download from the NPAC SMS to the Local SMS using the Local SMS to NPAC
SMS interface.

 

 

 

subscriptionOldTimeStamp

 

This attribute is used to specify the subscription version time stamp when the
version became old. It is used to support service provider data administration
in the NPAC SMS using the SOA to NPAC SMS interface and subscription version
download from the NPAC SMS to the Local SMS using the Local SMS to NPAC SMS
interface.

 

 

 

subscriptionPortingToOriginal-SPSwitch

 

This attribute is used to specify that subscription version is being ported back
to the original service provider. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to the NPAC SMS interface.

 

 

 

subscriptionPreCancellationStatus

 

This attribute is used to specify the previous status of a cancel-pending
subscription version. Valid values are pending, conflict, sending, active,
failed, failed partial, conflict-resolution-pending, and disconnect-pending.

 

 

 

subscriptionTN

 

This attribute is used to specify the subscription version TN for a subscription
version. It is used to support service provider data administration using the
SOA to NPAC SMS interface and the NPAC SMS to Local SMS interface.

 

 

 

subscriptionVersionAttributeValueChangeInfo

 

This attribute is used to specify the attribute value change information in the
lnpLogVersionAttributeValueChangeRecord.

 

52

--------------------------------------------------------------------------------


 

Attribute Name

 

Interface Requirements Mapping

subscriptionVersionId

 

This attribute is used to specify the unique version id for the subscription
version in the NPAC SMS. It is used to support service provider data
administration in the NPAC SMS using the SOA to NPAC SMS interface and
subscription version download from the NPAC SMS to the Local SMS using the Local
SMS to NPAC SMS interface.

 

 

 

subscriptionVersionStatus

 

This attribute is used to specify the subscription version status. It is used to
support service provider data administration in the NPAC SMS using the SOA to
NPAC SMS interface and subscription version download from the NPAC SMS to the
Local SMS using the Local SMS to NPAC SMS interface.

 


4.1.4.                     ACTION INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS actions to the interface functionality described in the RFP.

 

Exhibit 5. The Action Interface Functionality Table

 

Action Name

 

Interface Requirements Mapping

lnpDownload

 

This action is used to support the downloading of subscription and network data
to the Local SMS from the NPAC via the NPAC SMS to Local SMS interface.

 

 

 

lnpRecoveryComplete

 

This action is used to specify the system has recovered from down time and the
transactions performed since the association establishment can now be sent to
the Local SMS from the NPAC SMS using the Local SMS to NPAC SMS interface.

 

 

 

subscriptionVersionActivate

 

This action is used to support subscription version activation by the new
service provider from the SOA to the NPAC SMS using the SOA to NPAC SMS
interface.

 

 

 

subscriptionVersionCancel

 

This action is used to support subscription version cancellation by a service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionDisconnect

 

This action is used to support subscription version disconnection by the current
service provider from the SOA to the NPAC SMS using the SOA to NPAC SMS
interface.

 

 

 

subscriptionVersionLocalSMS-Create

 

This action can be used by the NPAC SMS to create multiple subscription versions
via the Local SMS to NPAC SMS interface.

 

 

 

subscriptionVersionModify

 

This action is used to support subscription version modification by a service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionNewSP-CancellationAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the old service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionNewSP-ConflictResolutionAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the new service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

53

--------------------------------------------------------------------------------


 

Action Name

 

Interface Requirements Mapping

subscriptionVersionNewSP-ConflictResolutionPending

 

This action is used on the NPAC SMS via the SOA to NPAC SMS interface to set the
subscriptionversion status from conflict to conflict resolution pending.

 

 

 

subscriptionVersionNewSP-Create

 

This action is used to support subscription version creation by the new service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-CancellationAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of cancel-pending by the old service from the SOA to the NPAC SMS using
the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-ConflictResolutionAcknowledge

 

This action is used to support the acknowledgment of subscription versions with
a status of conflict-resolution-pending by the old service from the SOA to the
NPAC SMS using the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionOldSP-Create

 

This action is used to support subscription version creation by the old service
provider from the SOA to the NPAC SMS using the SOA to NPAC SMS interface.

 


4.1.5.                     NOTIFICATION INTERFACE FUNCTIONALITY


 

The table below contains the mapping of the SOA to NPAC SMS and the Local SMS to
NPAC SMS notifications to the interface functionality described in the RFP.

 

Exhibit 6. The Notification Interface Functionality Table

 

Notification Name

 

Interface Requirements Mapping

lnpNPAC-SMS-Operational-Information

 

This notification is used to support the reporting of NPAC SMS scheduled down
time. This notification can be issued from the lnpNPAC-SMS object on the NPAC
SMS to a SOA via the SOA to NPAC SMS interface or from the NPAC SMS to the Local
SMS via the NPAC SMS to Local SMS interface.

 

 

 

subscriptionAudit-DiscrepancyRpt

 

This notification is used to support the reporting of audit discrepancies found
during audit processing. This notification can be issued from an audit object on
the NPAC SMS to a SOA via the SOA to NPAC SMS interface.

 

 

 

subscriptionAudit-Results

 

This notification is used to support the reporting of audit processing results.
This notification can be issued from an audit object on the NPAC SMS to a SOA
via the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionCancellationAcknowledgeRequest

 

This notification is issued to new and old service providers to request that a
cancellation acknowledgment be sent for a subscriber version in a cancel-pending
state. This notification is issued via the SOA to NPAC SMS interface from the
NPAC subscription version object if the service provider fails to acknowledge
the cancellation after a tunable amount of time specified in the NPAC SMS
service data table.

 

 

 

subscriptionVersionConflictResolutionAcknowledge Request

 

This notification is issued to new and old service providers

 

54

--------------------------------------------------------------------------------


 

Notification Name

 

Interface Requirements Mapping

 

 

to request that a conflict resolution acknowledgment be sent for a subscriber
version in a conflict-resolution-pending state. This notification is issued via
the SOA to NPAC SMS interface from the NPAC subscription version object if the
service provider fails to acknowledge the conflict resolution after a tunable
amount of time specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionDonorSP-CustomerDisconnectDate

 

This notification informs the donor service provider SOA that a subscription
version is being disconnected. This notification is issued from a subscription
version object on the NPAC SMS to a SOA via the SOA to NPAC SMS interface.

 

 

 

subscriptionVersionLocalSMS-ActionResults

 

This notification contains the results of a subscriptionVersionLocalSMS-Create
action once all the create requests have been attempted. It is issued from the
Local SMS to the NPAC SMS via the NPAC SMS to Local SMS interface.

 

 

 

subscriptionVersionNew-NPA-NXX

 

This notification informs the Local SMS of a pending subscription version
involving a new NPA-NXX.

 

 

 

subscriptionVersionNewSP-CreateRequest

 

This notification is issued to the new service provider to request that a create
request be sent for the subscriber version created by the old service provider
to provide authorization and/or porting information. This notification is issued
via the SOA to NPAC SMS interface from the NPAC subscription version object if
the new service provider failed to authorize porting of a number after a tunable
amount of time specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionOldSP-ConcurrenceRequest

 

This notification is issued to the old service provider to request that a create
request be sent for the subscriber version created by the new service provider
to provide concurrence for porting. This notification is issued via the SOA to
NPAC SMS interface from the NPAC subscription version object if the old service
provider failed to authorize porting of a number after a tunable amount of time
specified in the NPAC SMS service data table.

 

 

 

subscriptionVersionStatusAttributeValueChange

 

This notification is issued when the subscription version status is modified.
This notification is issued from both the NPAC SMS to Local SMS interface and
the SOA to NPAC SMS interface from the subscriptionVersionNPAC object.

 

55

--------------------------------------------------------------------------------


 

Secure Association Establishment

 


5.                                      SECURE ASSOCIATION ESTABLISHMENT

 


5.1.                            OVERVIEW


 

This chapter describes the security, the association management and recovery
procedures for the service provider SOAs and Local SMSs to follow, and how error
information will be passed between interfaces.

 

The first section describes the security and authentication procedures used in
the NPAC SMS interface. The second section describes the NPAC SMS’s behavior and
error handling and suggests how a service provider SOA or Local SMS should
proceed when establishing an association.

 


5.2.                            SECURITY


 

This section describes the security processes and procedures necessary for
service provider SOA systems and Local SMSs to establish a secure association
and maintain secure communication with the NPAC SMS.  Security threats to the
NPAC SMS include:

 

•                  Spoofing - An intruder may masquerade as either the SOA,
Local SMS, or NPAC SMS to falsely report information.

 

•                  Message Tampering - An intruder may modify, delete, or create
messages passed.

 

•                  Denial or Disruption of Service - An intruder may cause
denial or disruption of service by generating or modifying messages.

 

•                  Diversion of Resources - An intruder may generate or modify
messages that cause resources to be diverted to unnecessary tasks.

 

•                  Slamming - An intruder may generate or modify messages that
cause customer’s service to be moved between service providers.

 

Security threats are prevented in the NPAC SMS by use of the following methods:

 

•                  Strong two way authentication at association.

 

•                  Insuring data integrity by detection of replay, deletion, or
modification to a message.

 

•                  Insuring non-repudiation of data by guaranteeing integrity
and supporting data origination authentication for each incoming message.

 

•                  Implementation of access control and application level
security that allows only authorized parties to cause changes to the NPAC SMS
database.

 


5.2.1.                     AUTHENTICATION AND ACCESS CONTROL INFORMATION

 

56

--------------------------------------------------------------------------------


 

The following access control information definition will be used in the
AccessControl field of the association and CMIP PDUs to insure a secure
communication for both the SOA to NPAC SMS interface and the NPAC SMS to Local
SMS interface:

 

LnpAccessControl ::= SEQUENCE {

 

 

systemId

 

SystemID,

 

 

systemType

 

SystemType,

 

 

userId

 

GraphicString60 OPTIONAL,

 

 

listId

 

INTEGER,

 

 

keyId

 

INTEGER,

 

 

cmiDepartureTime

 

GeneralizedTime,

 

 

sequenceNumber

 

INTEGER (04294967295),

 

 

signature

 

BITSTRING

 

 

function

 

AssociationFunction,

 

 

recoveryMode

 

BOOLEAN

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

ServiceProvID ::= NumberString(SIZE(8))

 

 

 

 

 

SystemID ::= CHOICE {

 

 

serviceProvID [0] ServiceProvId,

 

 

npac-sms [1] GraphicsString60

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

SystemType ::= ENUM {

 

 

soa(0),

 

 

 

 

local-sms(1),

 

 

 

 

soa-and-local-sms(2),

 

 

npac-sms(3) —value is only valid for AccessControl
definition

 

 

 

 

 

}

 

 

 

 

 

AssociationFunction ::= SEQUENCE {

 

 

soaUnits [0] SoaUnits,

 

 

lsmsUnits [1] LSMSUnits

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

SoaUnits ::= SEQUENCE {

 

 

soaMgmt [0] NULL OPTIONAL,

 

 

networkDataMgmt [1] NULL OPTIONAL

 

 

 

 

 

}

 

 

 

 

 

 

 

 

 

LsmsUnits ::= SEQUENCE {

 

 

processAudits [0] NULL OPTIONAL,

 

 

dataDownload [1] NULL OPTIONAL,

 

 

networkDataMgmt [2] NULL OPTIONAL,

 

 

query [3] NULL OPTIONAL

 

 

 

 

 

}

 

 

 

 

 

57

--------------------------------------------------------------------------------


 

Exhibit 7 Access Control

 

5.2.1.1.        SYSTEM ID

 

The system Id is the unique Id for the system using an interoperable interface
and must be specified in the systemId field. For a service provider using the
SOA and/or Local SMS interfaces, this is the OCN. For the NPAC SMS, it is the
unique identifier for the regional SMS.

 

5.2.1.2.        SYSTEM TYPE

 

The system type that indicates the type of system using the interoperable
interface must be specified in the systemType field. The valid types are SOA
and/or Local SMS and NPAC SMS.

 

5.2.1.3.        USER ID

 

The user Id of the user of the interface can optionally be specified in the
userId field for the SOA interface. This is the 60 character graphics string
user identifier for a user on a SOA system. It is not validated on the NPAC SMS,
however, it is used for logging purposes.

 

5.2.1.4.        LIST ID

 

The list Id must be specified as an integer in the listId field to identify a
key list.  This key list is one of the key lists exchanged outside of the
interface process that is known to both the NPAC SMS and the Local SMS or SOA
system it is communicating with.

 

5.2.1.5.        KEY ID

 

The key Id of a key in the key list must be specified as an integer in the keyId
field.  This uniquely identifies the key in the key list used to create the
digital signature. The size of the modulus for the key is 600 bits as specified
by the ICC.

 

5.2.1.6.        CMIP DEPARTURE TIME

 

The CMIP departure time must be specified in GeneralizedTime in the
cmipDepartureTime field as the time the PDU departed the sending system.  In
order to insure data integrity and no-repudiation the NPAC SMS system must be
synchronized to within two minutes of the Local SMS and SOA systems that it
communicates.

 

5.2.1.7.        SEQUENCE NUMBER

 

The sequence number is a 32 bit integer that must be specified in the
sequenceNumber field.  It should be specified as zero at association time and
incremented by one for every message sent over the association. Once the
sequence number reaches 4294967295 the counter will be reset to one for the
association. Please note that each sender independently keeps its own counter
for the sequence number of messages sent and received. For example, after
association is established, a Local SMS could send three messages to the NPAC
SMS with sequence numbers 1, 2, and 3 respectively.  The NPAC SMS when sending
it’s first message to the Local SMS would use sequence number 1 not sequence
number 4.

 

58

--------------------------------------------------------------------------------


 

5.2.1.8.        SIGNATURE

 

The signature field contains the MD5 hashed and encrypted systemId, the system
type, the userId, the cmipDepartureTime, and sequenceNumber without separators
between those fields or other additional characters. Encryption is done using
RSA encryption using the key from the key list specified. Validation of this
field insures data integrity and non-repudiation of data.

 

5.2.1.9.        ASSOCIATION FUNCTIONS

 

The Association Function(s) must be specified on the initial association request
(AARQ PDU). The following table lists the possible Association Functions that
can be specified for each of the Association Request Initiators:

 

Exhibit 8 Association Functions

 

 

 

Association Request Initiator

Association Function

 

SOA

 

Local SMS

SOA Management (Audit and Subscription Version)

 

Classes:

 

lnpSubscriptions

 

subscriptionAudit

 

subscriptionVersion

 

subscriptionVersionNPAC

 

X

 

 

 

 

 

 

 

Service Provider and Network Data Management

 

Classes:

 

lnpNetwork

 

lnpNPAC-SMS

 

lnpServiceProvs

 

serviceProv

 

serviceProvLRN

 

serviceProvNetwork

 

serviceProv-NPA-NXX

 

X

 

X

 

 

 

 

 

Network and Subscription Data Download

 

Classes:

 

lnpNetwork

 

lnpSubscriptions

 

 

 

X

 

 

 

 

 

Query

 

Classes:

 

All

 

 

 

X

 

Note that the multiple Association Functions can be specified for an
association. For example, a Local SMS can establish an association for both the
process audit and network and subscription data download association functions.

 

59

--------------------------------------------------------------------------------


 

5.2.1.10.RECOVERY MODE

 

The recovery mode flag is set to TRUE when a Local SMS is establishing a
connection after a downtime. This flag indicates to the NPAC SMS to hold all
current transactions until the Local SMS sends the Recovery Complete action.
Once an association is established in recovery mode, the Local SMS should
request subscription and network downloads. The Local SMS should also query for
active audits and remove any outstanding audits on its system.  After these
steps are complete, the Local SMS should submit the Recovery Complete action.
The NPAC SMS will respond with all updates since association establishment and
then normal processing will resume. See Chapter 6, Section 6.5.1, Sequencing of
Events on Initialization/Resynchronization of Local SMS.

 

The recovery mode flag applies only to the Network and Subscription Data
Download Association Function.

 


5.2.2.                     ASSOCIATION ESTABLISHMENT


 

Strong two way authentication at association is done for both the SOA to NPAC
SMS interface and the NPAC SMS to Local SMS interface.  This secure association
establishment is done at the application level using the access control field
described above.  The access control information used during association set-up
is sent in the association control messages. Association establishment can be
done by the SOA to NPAC SMS or Local SMS to NPAC SMS. The NPAC SMS cannot
initiate an association. The initiator of the association specifies its
information in the AARQ PDU message and the responder in the AARE PDU.

 

The following is an example of the information exchanged in the AARQ and AARE
PDUs and the processing involved.  Assume for the example:

 

•                  A Local SMS is making an association with the NPAC SMS.

 

•                  The Local SMS systemId is “Company XYZ User Id.”

 

•                  The NPAC SMS systemId is “NPAC SMS User Id.”

 

•                  The listId for the key list is 1.

 

•                  The keyId is 32.

 

•                  The key in listId 1 with a keyId of 32 is “ABC123.”

 

•                  The sequence number is 0 (as required).

 

The Local SMS initiates the association request by creating and sending an AARQ
PDU to the NPAC SMS.  This AARQ PDU contains the following access control
information in the syntax described above:

 

•                  The systemId of “Company XYZ User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current Local SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 0.

 

60

--------------------------------------------------------------------------------


 

•                  The signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key id 32.

 

•                  And all BOOLEAN items are set to FALSE in the functional
groups field, except for the processAudits item which is set to TRUE.

 

Once the AARQ PDU is sent, the sender (in this case the Local SMS), starts a
tunable timer (with a default value of 2 minutes).  If the timer expires before
the AARE PDU is received then the Local SMS will terminate the association
attempt.

 

When the NPAC SMS receives the association request it validates the data
received.  The data is validated as follows:

 

•                  Insure the systemId is present and valid for the association.

 

•                  Insure the sequence number is 0.

 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current NPAC SMS GMT time.

 

•                  Find the key specified and decrypt the signature insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

•                  The functional groups requested are valid for the system type
that requested the association. In this example, the system type must be
“local-sms(1)” or “soa-and-local-sms(2).”

 

If validation of the AARQ PDU fails then an A-ABORT will be issued by the NPAC
SMS without any additional information.  This will prevent network resources
from being used by intruders.  If the validation of the AARQ PDU is successful
then an AARE PDU would be sent back to the Local SMS.  This AARE PDU contains
the following access control information in the syntax described above:

 

•                  The systemId of “NPAC SMS User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current NPAC SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 0.

 

•                  And the signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key id 32.

 

The NPAC SMS may choose to optionally specify a new listId and keyId if for any
reason it wants to make a key change. When the Local SMS receives the
association response it validates the data received.  The data is validated as
follows:

 

•                  Insure the systemId is present and valid for the association.
(Note: the userId field is not required for Local SMS and NPAC SMS
associations).

 

•                  Insure the sequence number is 0.

 

61

--------------------------------------------------------------------------------


 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current Local SMS GMT time.

 

•                  Find the key specified and decrypt the signature insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

If validation of the AARE PDU fails then an A-ABORT will be issued by the Local
SMS without any additional information.  This will prevent network resources
from being used by intruders.  If validation is successful then an secure
association has been established.

 


5.2.3.                     DATA ORIGINATION AUTHENTICATION


 

For M-GET, M-SET, M-CREATE, M-DELETE, and M-ACTION, the access control field
described above is used for data origination authentication.  Please note that
any of the messages sent between manager and agent must be sent in confirmed
mode.  The following is an example of the information exchanged in the CMIP PDUs
and the processing involved.  Assume for the example:

 

•                  A Local SMS is making an association with the NPAC SMS.

 

•                  The Local SMS systemId is “Company XYZ User Id.”

 

•                  The NPAC SMS systemId is “NPAC SMS User Id.”

 

•                  The listId for the key list is 1.

 

•                  The keyId is 32.

 

•                  The key in listId 1 with a keyId of 32 is “ABC123.”

 

•                  The sequence number is 1.

 

The Local SMS sends an M-GET to the NPAC SMS.  The M-GET PDU contains the
following access control information in the syntax described above:

 

•                  The systemId of “Company XYZ User Id.”

 

•                  The listId of 1.

 

•                  The keyId of 32.

 

•                  The current Local SMS GMT time in the cmipDepartureTime.

 

•                  A sequence number of 1.

 

•                  And the signature contains MD5 hashed and encrypted systemId,
systemType, userId, cmipDepartureTime, and the sequenceNumber using the
encryption key “ABC123” as found in key list 1 with key Id 32.

 

Once the M-GET is sent, the sender (in this case the Local SMS), starts a
tunable timer (with a default value of 2 minutes).  If the timer expires before
the M-GET Response is received then the Local SMS will terminate and reestablish
the association.

 

When the NPAC SMS receives the M-GET request it validates the data received. 
The data is validated as follows:

 

62

--------------------------------------------------------------------------------


 

•                  Insure the systemId is present and valid for the association.
(Note: the userId field is not required for Local SMS and NPAC SMS
associations).

 

•                  Insure the sequence number is the next sequence number
expected. (In this case 1).

 

•                  Insure the cmipDepartureTime is within 5 minutes of the
current NPAC SMS time.

 

•                  Find the key specified and decrypt the signature, insuring
that the systemId, systemType, userId, cmipDepartureTime, and sequenceNumber are
the same as those specified in the PDU.

 

If validation of the M-GET PDU fails then an A-ABORT will be issued by the NPAC
SMS without any additional information to prevent tampering and unauthorized use
of network resources by intruders. If the validation of the M-GET PDU is
successful then the NPAC SMS would get the data requested and send an M-GET
Response would be sent back to the Local SMS.

 

Since CMIP notifications (M-EVENT-REPORT) do not have access control fields, all
notifications defined contain the access control information in the notification
definition. The values and authentication for the notification access control
fields are the same as above except for the signature field. The signature field
must contain all of the notification data, the generalized time, and the
sequence number MD5 hashed and encrypted. Please note that CMIP notifications
are confirmed.

 


5.2.4.                     AUDIT TRAIL


 

Audit trails will be maintained in logs on the NPAC SMS for the following
association information:

 

•                  Association set-up messages.

 

•                  Association termination messages.

 

•                  Invalid messages:

 

•                  Invalid digital signature.

 

•                  Sequence number out of order.

 

•                  Generalized time out of range.

 

•                  Invalid origination address.

 

•                  All incoming messages regardless of whether or not they cause
changes to data stored in the NPAC SMS.

 

This information will be made available for report generation on the NPAC SMS
system.  It will not be made available through the NPAC SMS Interoperable
Interface.

 


5.3.                            ASSOCIATION MANAGEMENT AND RECOVERY


 


5.3.1.                     ESTABLISHING ASSOCIATIONS


 

5.3.1.1.        ERROR HANDLING

 

All association establishment requests and responses will include the following
data elements.  This includes the NPACAssociationInfo which will contain any
error information transferred between the interfaces.

 

63

--------------------------------------------------------------------------------


 

A successful response will always be defined as an errorCode of 0 (zero).

 

The CMIPUserInfo structure defined in:

 

CMIPAssoc {

joint-iso-ccitt ms(9) cmip(1) modules(0)
aAssociateUserInfo(1)

 

}

 

will be passed in the user-information field of all association PDUs (AARQ, 
AARE, RLRQ, RLRE, ABRT).  The ASN.1 basic definition is as follows:

 

CMIPUserInfo::= SEQUENCE

{

protocolVersion[0] IMPLICIT ProtocolVersion

DEFAULT {version1-cmip-assoc},

functionalUnits[1] IMPLICIT FunctionalUnits

DEFAULT {},

accessControl                  [2] EXTERNAL OPTIONAL,

userInfo                                [3] EXTERNAL OPTIONAL

 

}

 

The LnpAccessControl structure (defined earlier) will be passed in the
accessControl field on all association PDUs.  The following ASN.1 structure will
be passed in the userInfo field on AARE, RLRE, and ABRT PDUs generated from the
NPAC SMS:

 

NpacAssociationInfo ::= SEQUENCE

{

errorCode     [0] IMPLICIT ErrorCode,

errorText          [1] IMPLICIT               GraphicString(SIZE(1..80))

}

 

ErrorCode ::= ENUMERATION

{

success (0),

access-denied (1),                                                —
accessControl information failed   
— validation

retry-same-host (2),                                        —  this NPAC SMS
host is the
— primary, but is temporarily
— down, try this host again later

try-other-host (3)                                                    — this
NPAC SMS is no longer the
— primary, try the backup host

}

 

64

--------------------------------------------------------------------------------


 

The errorText field may contain further information to be defined later.

 

5.3.1.2.        NPAC SMS BEHAVIOR

 

Under normal conditions, the primary NPAC SMS will be responding by accepting
association requests while the secondary NPAC SMS will be responding by denying
association requests with an error code of TRY _OTHER_HOST.

 

When the primary NPAC SMS needs to go down for a short period of time (secondary
will not take over),  the primary NPAC SMS will either not be responding (if
down) or be denying association requests with an error code of RETRY _SAME_HOST
(if partially up). The secondary NPAC SMS will be responding by denying
association requests with an error code of TRY _OTHER_HOST.

 

When the primary NPAC SMS goes down (scheduled or unscheduled) and the secondary
NPAC SMS is re-synchronizing to become active, the primary NPAC SMS will be
denying association requests with an error code of TRY  _OTHER_HOST. The
secondary NPAC SMS will be responding by denying association requests with an
error code of RETRY_SAME_HOST. Once the secondary NPAC SMS is done
re-synchronizing, it will then start accepting association requests.

 

5.3.1.3.        SERVICE PROVIDER SOA AND LOCAL SMS PROCEDURES

 

The following is an algorithm that can be used by a service provider SOA or
Local SMS when trying to establish an association with the NPAC SMS:

 

try to establish an association on the primary NPAC SMS if a response was
obtained

 

{

  if the response was an AARE

  {

    switch (error code)

    {

      case SUCCESSFUL

        done

      case ACCESS_DENIED

        find out what is causing the error and fix it

        retry the association on the primary NPAC SMS

      case RETRY_SAME_HOST

        wait X seconds

        retry the association on the primary NPAC SMS

      case TRY_OTHER_HOST

        wait X seconds

        execute this algorithm again substituting

        “secondary” for “primary”

    }

  }

 

65

--------------------------------------------------------------------------------


 

  else

  {

    if the response was an ABRT

    {

      if the reason for the abort indicates some hope

      for a successful retry

      {

        wait X seconds

        retry primary NPAC SMS

      }

      else

      {

        find out what is causing the error and fix it

        retry the association on either the primary or

        secondary NPAC SMS

      }

    }

  }

else

{

  # timeout - some type of network error has occurred

  # a number of different things can be done:

  #

  #   wait X seconds

  #   retry primary

  #

  #       or

  #

  #   find out what is causing the error and fix it

  #   retry the association on the primary NPAC SMS

  #

  #       or

  #

  #   wait X seconds

  #   execute this algorithm again substituting

  #   “secondary” for “primary”

}

 


5.3.2.                     RELEASING OR ABORTING ASSOCIATIONS


 

Any of the systems, NPAC SMS, service provider SOA or Local SMS can release or
abort an association at any time. Once a scheduled outage has arrived, the NPAC
SMS

 

66

--------------------------------------------------------------------------------


 

will deny associations (error code of “Try Other Host” or “Retry Same Host”
depending on the type of outage) and begin to terminate any associations that
are outstanding. The NPAC SMS will first try to terminate the associations
gracefully by sending an association release PDU. Any associations that are
still outstanding will be issued an association abort.

 


5.3.3.                     CMIP ERROR HANDLING


 

In addition to the standard CMIP error reporting mechanisms, the following
attribute will be passed in the SpecificErrorInfo structure on CMIP errors that
return a PROCESSING FAILURE error. This structure will be used to detail errors
not covered by the standard CMIP error codes.

 

GDMO Definition

lnpSpecificInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSpecificInfo;

    MATCHES FOR EQUALITY;

    BEHAVIOUR lnpSpecificInfoBehavior;

    REGISTERED AS {lnp-attribute 8};

 

lnpSpecificInfoBehavior BEHAVIOUR

    DEFINED AS !

This attribute is used to return more detailed error text information upon a
CMIP Processing Failure error.

 

!;

ASN.1 Definition

LnpSpecificInfo ::= GraphicString(SIZE(1..256))

 


5.3.4.                     RESYNCHRONIZATION


 

The SOA and Local SMS associations are viewed to be permanent connections by the
NPAC SMS. Thus when the association is broken for any reason, the system
connecting to the NPAC SMS must assume responsibility to resynchronize
themselves with the NPAC SMS.

 

5.3.4.1.        LOCAL SMS RESYNCHRONIZATION

 

To resynchronize itself, the Local SMS starts by setting the recoveryMode flag
of the access control parameter. This flag signals the NPAC SMS to hold all data
updates to this Local SMS. The Local SMS should then request the downloads it
needs.  Once this is complete, the Local SMS should issue the
lnpRecoveryComplete action to turn off the recoveryMode flag and receive back
any other updates that have occurred since the association was established.

 

5.3.4.2.        SOA RESYNCHRONIZATION

 

The SOA interface resynchronizes itself by issuing the necessary queries that
inform it of updates made to objects it is concerned with since it last had an
association with the NPAC SMS. For subscription objects, a query should be
launched based upon the new or old service provider equal to the SOA service

 

67

--------------------------------------------------------------------------------


 

provider and the subscriptionModifiedTimeStamp to be greater than the time when
the association was lost.

 

Audit results may only be viewed from the NPAC SMS GUI and are not available on
the mechanized interface.

 

 

68

--------------------------------------------------------------------------------


 

 

Message Flow Diagrams

 

6.                                      Message Flow Diagrams

 

6.1.                            Overview

 

This chapter defines the message flow scenarios for the SOA to NPAC and the NPAC
SMS to Local SMS interfaces.  Each of these definitions consists of a message
flow diagram and a textual description of the diagram.

 

The following is an example message flow diagram and legend for elements shown
in the diagram.

 

[Graphic Omitted:  example message flow diagram and legend]

 

6.2.                            Audit Scenarios

 


6.2.1.                     SOA INITIATED AUDIT

 

In this scenario, the SOA initiates an audit to the NPAC SMS due to suspected
subscription version discrepancies.

 

[Graphic Omitted: Process diagram for SOA initiated audit]

 

a.               Action is taken by SOA personnel to start an audit due to
suspected network discrepancies.

 

b.              The SOA sends a M-CREATE request to the NPAC SMS, requesting an
audit.  The SOA must specify the following attributes in the request:

 

serviceProvID - SOA service provider id
subscriptionAuditName - English audit name
subscriptionAuditServiceProvIdRange - which service provider or all service
providers for audit
subscriptionAuditTN-Range - TNs to be audited

 

If these attributes are not specified, then the create will fail with a
missingAttributesValue error.  The SOA may also specify the following attributes
in the request:

 

subscriptionAuditAttributeList - subscription version attributes to be audited
subscriptionAuditTN-ActivationRange - time range of activation for subscription
versions to be audited

 

The subscriptionAuditId and the subscriptionAuditStatus will be determined by
the NPAC SMS.  If any values are deemed invalid, an invalidArgumentValue error
will be returned. NOTE: The subscriptionAuditTN-Range will be limited based on
the maximum range size specified in the NPAC SMS.  If the limit specified is
exceeded, the create request will fail with an invalidAttributeValue error.

 

45

--------------------------------------------------------------------------------


 

c.               Once the NPAC SMS creates the audit request object, it sends an
M-CREATE response back to the SOA that initiated the request.

 

d.              NPAC SMS sends M-EVENT-REPORT to the service provider SOA for
the subscriptionAudit creation.

 

e.               The service provider SOA confirms the M-EVENT-REPORT.

 

f.                 NPAC SMS begins audit.

 

g.              NPAC SMS issues a scoped and filtered M-GET for the subscription
versions in the audit.

 

h.              Local SMS returns M-GET query data.

 

i.                  NPAC SMS performs the necessary comparisons of each
subscription version object.

 

j.                  If a discrepancy is found, NPAC SMS issues a
subscriptionAuditDiscrepancyRpt M-EVENT-REPORT.

 

k.               Service provider SOA confirms the M-EVENT-REPORT.

 

l.                  If a discrepancy is found, NPAC SMS issues the necessary
operation to the Local SMS to correct the discrepancy (M-CREATE, M-DELETE, or
M-SET).

 

m.            NPAC SMS has completed the audit comparisons and corrections.

 

n.              NPAC SMS issues the subscriptionAuditResults M-EVENT-REPORT to
the service provider SOA.

 

o.              The Service provider SOA confirms the M-EVENT-REPORT.

 

p.              The NPAC SMS then sends an objectDeletion M-EVENT-REPORT to the
SOA for the subscriptionAudit object.

 

q.              The service provider SOA confirms the M-EVENT-REPORT.

 

r.                 The NPAC SMS issues a local M-DELETE request for the
subscriptionAudit object to/from the NPAC SMS. This will attempt to delete the
subscriptionAudit object on the NPAC SMS.

 

s.               The M-DELETE response is received on the NPAC SMS indicating
whether the subscriptionAudit object was deleted successfully.

 


6.2.2.                     SOA INITIATED AUDIT CANCELLATION BY THE SOA

 

The SOA cancels an audit that it initiated.

 

[Graphic Omitted:  Process diagram for SOA cancelled audit]

 

a.               Action is taken by SOA personnel to cancel an audit previously
initiated by the SOA.

 

b.              The SOA sends an M-DELETE request for the subscriptionAudit
object to the NPAC SMS, requesting cancellation of an audit.  If the audit was
not initiated by the SOA requesting cancellation, then the request will be
rejected with an accessDenied error.

 

c.               The NPAC SMS will respond by sending an objectDeletion
M-EVENT-REPORT.

 

d.              The SOA confirms the M-EVENT-REPORT.

 

e.               The NPAC SMS sends an M-DELETE response to the SOA.

 


6.2.3.                     SOA INITIATED AUDIT CANCELLATION BY THE NPAC


 

46

--------------------------------------------------------------------------------


 

The NPAC cancels an audit that was initiated by an SOA.

 

[Graphic Omitted:  Process diagram for audit cancellation by NPAC]

 

a.               Action is taken by NPAC personnel to cancel an audit previously
initiated by an SOA.

 

b.              The NPAC SMS sends an objectDeletion M-EVENT-REPORT to the SOA
that initiated the audit request.

 

c.               The SOA confirms the M-EVENT-REPORT

 

d.              The NPAC SMS issues a local M-DELETE request to/from the NPAC
SMS. This will attempt to delete the subscriptionAudit object on the NPAC SMS.

 

e.               The M-DELETE response is received on the NPAC SMS indicating
whether the subscriptionAudit object was deleted successfully.

 


6.2.4.                     NPAC INITIATED AUDIT


 

In this scenario, the NPAC SMS initiates an audit due to suspected subscription
version discrepancies.

 

[Graphic Omitted: Process diagram for audit initiated for subscription version
discrepancies]

 

a.               Action is taken by NPAC personnel to start an audit due to
suspected network discrepancies.

 

b.              The NPAC SMS does a Local M-CREATE request to itself for the
subscriptionAudit object requesting an audit.

 

c.               The NPAC SMS responds with an M-CREATE response indicating that
the subscriptionAudit object was created successfully.

 

d.              The NPAC SMS sends an M-GET request to the Local SMSs to
retrieve the subscription data to use for audit processing.  The request uses
the CMIP scoping and filtering options to retrieve only the subscriptionVersion
objects to be audited.

 

e.               The Local SMS responds to the M-GET request by returning the
subscription data that satisfies the scope and filter data.

 

f.                 NPAC SMS performs the comparisons. If any discrepancies are
found, the NPAC SMS will perform the necessary fix to the Local SMS.

 

g.              NPAC SMS completes the audit.

 

h.              Issue a local M-DELETE request for the subscriptionAudit object
to/from the NPAC SMS. This will attempt to delete the subscriptionAudit object
on the NPAC SMS.

 

i.                  The M-DELETE response is received on the NPAC SMS indicating
whether the subscriptionAudit object was deleted successfully.

 


6.2.5.                     NPAC INITIATED AUDIT CANCELLATION BY THE NPAC


 

The NPAC SMS cancels an audit that it initiated.

 

[Graphic Omitted: Process diagram - The NPAC SMS cancels an audit that it
initiated]

 

a.               Action is taken by NPAC personnel to cancel an audit previously
initiated by the NPAC SMS.

 

47

--------------------------------------------------------------------------------


 

b.              Issue a local M-DELETE request to/from the NPAC SMS. This will
attempt to delete the subscriptionAudit object on the NPAC SMS.

 

c.               The M-DELETE response is received on the NPAC SMS indicating
whether the subscriptionAudit object was deleted successfully.

 


6.2.6.                     AUDIT QUERY ON THE NPAC


 

This scenario shows a service provider query on an existing audit that it
initiated.

 

[Graphic Omitted:  Process diagram of audit query]

 

a.               The service provider SOA takes action to query an audit that it
initiated.

 

b.              Service provider SOA sends an M-GET request for a
subscriptionAudit on the NPAC SMS.

 

c.               NPAC SMS responds to an M-GET with the audit data or a failure
and reason for failure. An accessDenied error will be returned to the service
provider if they did not originate the audit queried.

 

48

--------------------------------------------------------------------------------


 

6.3.                            Service Provider Scenarios

 


6.3.1.                     SERVICE PROVIDER CREATION BY THE NPAC


 

In this scenario, the NPAC SMS creates data for a new LNP service provider. The
addition of NPA-NXX and LRN data for a new service provider will be shown in
flows that follow.

 

[Graphic Omitted: Process diagram for service provider creation]

 

a.               Action is taken by NPAC SMS personnel to create a new service
provider.

 

b.              Issue a local M-CREATE request for the serviceProv object
to/from the NPAC SMS. This will attempt to create the serviceProv object on the
NPAC SMS. If the M-CREATE fails, the appropriate error will be returned.

 

c.               The M-CREATE response is received on the NPAC SMS indicating
whether the serviceProv object was created successfully. If a failure occurs,
processing will stop.

 

d.              Issue a local M-CREATE request for the serviceProvNetwork object
to/from the NPAC SMS. This will attempt to create the serviceProvNetwork object
on the NPAC SMS. If the M-CREATE fails, the appropriate error will be returned.

 

e.               The M-CREATE response is received on the NPAC SMS indicating
whether the serviceProvNetwork object was created successfully. If the object
cannot be created, the serviceProv object is deleted and an error is returned.

 

f.                 The NPAC SMS sends an M-CREATE request for the
serviceProvNetwork object to each of the Local SMSs.

 

g.              The Local SMS(s) will respond by sending an M-CREATE response
back to the NPAC SMS.

 


6.3.2.                     SERVICE PROVIDER DELETION BY THE NPAC


 

In this scenario, the NPAC SMS deletes data for an LNP service provider with no
network data.

 

[Graphic Omitted: Process diagram for service provider deletion]

 

a.               Action is taken by NPAC SMS personnel to delete an existing
service provider.

 

b.              Check the network database to see if the service provider has
NPA-NXX data defined for it. If so, deny the request.

 

c.               Issue a local M-DELETE request for the serviceProv object
to/from the NPAC SMS. This will attempt to delete the serviceProv object on the
NPAC SMS.

 

d.              The M-DELETE response is received on the NPAC SMS indicating
whether the serviceProv object was deleted successfully.

 

e.               If the serviceProv object was deleted, issue a local M-DELETE
request for the serviceProvNetwork object to/from the NPAC SMS. This will
attempt to delete the serviceProvNetwork object on the NPAC SMS.

 

f.                 The M-DELETE response is received on the NPAC SMS indicating
whether the serviceProvNetwork object was deleted successfully.

 

49

--------------------------------------------------------------------------------


 

g.              If the serviceProvNetwork object was deleted, the NPAC SMS sends
an M-DELETE request for the serviceProvNetwork object to each of the Local
SMS(s).

 

h.              The Local SMS(s) will respond by sending an M-DELETE response
back to the NPAC SMS.

 


6.3.3.                     SERVICE PROVIDER MODIFICATION BY THE NPAC


 

In this scenario, the NPAC SMS modifies the LNP service provider data.

 

[Graphic Omitted: Process diagram for service provider modification]

 

a.               Action is taken by the NPAC personnel to modify data for an
existing service provider.

 

b.              Issue a local M-SET request for the serviceProv object to/from
the NPAC SMS. This will attempt to set the specified information on the NPAC
SMS.

 

c.               Validate the data to be set in the M-SET request. An M-SET
Error Response of invalidArgumentValue is returned if any data is deemed
invalid.

 

d.              The M-SET response is received on the NPAC SMS indicating
whether the serviceProv object was modified successfully.

 

e.               NPAC SMS performs an M-SET to the Local SMS if the service
provider name changed.

 

f.                 The Local SMS responds.

 


6.3.4.                     SERVICE PROVIDER MODIFICATION BY THE LOCAL SMS


 

In this scenario, the Local SMS modifies its own service provider data.

 

[Graphic Omitted: Process diagram for service provider modification by local
SMS]

 

a.               Action is taken by the Local SMS personnel to modify their own
service provider data.

 

b.              The Local SMS sends an M-SET request to the NPAC SMS to modify
their service provider information.

 

c.               The NPAC SMS verifies that the service provider to be modified
is owned by the service provider that initiated the request. If not, an access
denied M-SET Error Response of invalidArgumentValue is returned.

 

d.              Validate the data to be set in the M-SET request. An
invalidArgumentValue M-SET Error Response is returned if any data is deemed
invalid.

 

e.               The NPAC SMS sends an M-SET response back to the Local SMS that
initiated the request.

 

50

--------------------------------------------------------------------------------


 


6.3.5.                     SERVICE PROVIDER MODIFICATION BY THE SOA


 

In this scenario, the SOA modifies its own service provider data.

 

[Graphic Omitted: Process diagram for service provider modification by SOA]

 

a.               Action is taken by the SOA to modify their own service provider
data.

 

b.              The SOA sends an M-SET request to the NPAC SMS to modify their
service provider information.

 

c.               The NPAC SMS verifies that the service provider to be modified
is owned by the service provider that initiated the request. If not, an access
denied M-SET Error Response of invalidArgumentValue is returned.

 

d.              Validate the data to be set in the M-SET request. An
invalidArgumentValue M-SET Error Response is returned if any data is deemed
invalid.

 

e.               The NPAC SMS sends an M-SET response back to the SOA that
initiated the request.

 


6.3.6.                     SERVICE PROVIDER QUERY BY THE LOCAL SMS


 

In this scenario, the Local SMS queries their own service provider data.

 

[Graphic Omitted: Process diagram for service provider query by local SMS]

 

a.               Action is taken by the Local SMS personnel to query their own
service provider data.

 

b.              The Local SMS sends an M-GET request to the NPAC SMS requesting
their own service provider information.

 

c.               The NPAC SMS verifies that the service provider information to
be retrieved is owned by the service provider that initiated the request. If
not, an M-GET Error Response of accessDenied is returned if the two service
providers do not match.

 

d.              The NPAC SMS sends an M-GET response containing the requested
service provider information back to the Local SMS or SOA that initiated the
request.

 


6.3.7.                     SERVICE PROVIDER QUERY BY THE SOA


 

In this scenario, the SOA queries their own service provider data.

 

[Graphic Omitted: Process diagram for service provider query by SOA]

 

a.               Action is taken by the SOA or SOA personnel to query their own
service provider data.

 

b.              The SOA sends an M-GET request to the NPAC SMS requesting their
own service provider information.

 

c.               The NPAC SMS verifies that the service provider information to
be retrieved is owned by the service provider that initiated the request. If
not, an M-GET error response of accessDenied is returned if the two service
providers do not match.

 

d.              The NPAC SMS sends an M-GET response containing the requested
service provider information back to the SOA that initiated the request.

 

51

--------------------------------------------------------------------------------


 

Service Provider Network Data Scenarios

 


6.3.8.                     NPA-NXX SCENARIOS


 

6.3.8.1.        NPA-NXX CREATION BY THE NPAC

 

In this scenario, NPAC SMS creates new NPA-NXX data for an LNP service provider.

 

[Graphic Omitted: Process diagram for NPA-NXX creation]

 

a.               Action is taken by the NPAC Personnel to create an NPA-NXX for
a specified service provider.

 

b.              The NPAC SMS sends an M-CREATE request to itself in order to
create a local serviceProvNPA-NXX object.

 

c.               The NPAC SMS receives the M-CREATE response indicating whether
the serviceProvNPA-NXX object was created successfully.

 

d.              If the serviceProvNPA-NXX object was created, the NPAC SMS sends
an M-CREATE request to the Local SMS(s) for the serviceProvNPA-NXX object.

 

e.               The Local SMS(s) respond by sending an M-CREATE response
indicating whether the serviceProvNPA-NXX object was created successfully.

 

52

--------------------------------------------------------------------------------


 

6.3.8.2.        NPA-NXX DELETION BY THE NPAC

 

In this scenario, NPAC SMS deletes an NPA-NXX for an LNP service provider.

 

[Graphic Omitted: Process diagram for NPA-NXX deletion]

 

a.               Action is taken by NPAC SMS personnel to delete an NPA-NXX for
a specified service provider.

 

b.              Check the subscriptions database to see if subscriptions exist
with this NPA-NXX that have a status other than “old” or “canceled.” If so,
terminate processing at this point.

 

c.               The NPAC SMS sends an M-DELETE request to itself in order to
delete the local serviceProvNPA-NXX object.

 

d.              The NPAC SMS receives the M-DELETE response indicating whether
the serviceProvNPA-NXX object was deleted successfully.

 

e.               If the serviceProvNPA-NXX object was deleted, the NPAC SMS
sends an M-DELETE request to the Local SMS(s) for the serviceProvNPA-NXX object.

 

f.                 The Local SMS(s) responds by sending an M-DELETE response to
the NPAC SMS indicating whether the serviceProvNPA-NXX object was deleted
successfully.

 

6.3.8.3.        NPA-NXX CREATION BY THE LOCAL SMS

 

In this scenario, the Local SMS creates a new NPA-NXX for its own service
provider network data.

 

[Graphic Omitted: Process diagram for NPA-NXX creation]

 

a.               Action is taken by the Local SMS personnel to create an NPA-NXX
available for porting in their own service provider network.

 

b.              The Local SMS sends an M-CREATE request to the NPAC requesting
that an NPA-NXX object be created for their own service provider network.

 

c.               The NPAC SMS verifies that the service provider creating the
NPA-NXX information is the same as the service provider that owns the network
data. If not, then an access denied M-CREATE accessDenied Error Response is
returned.

 

d.              The NPAC SMS responds by sending an M-CREATE response to the
Local SMS that initiated the request indicating whether the serviceProvNPA-NXX
object was created successfully.

 

e.               If the serviceProvNPA-NXX object was created, the NPAC SMS
sends an M-CREATE request to the other Local SMS(s) for the serviceProvNPA-NXX
object.

 

f.                 The Local SMS(s) responds by sending an M-CREATE Response
indicating whether the serviceProvNPA-NXX object was created successfully.

 

53

--------------------------------------------------------------------------------


 

6.3.8.4.        NPA-NXX CREATION BY THE SOA

 

In this scenario, the SOA creates a new NPA-NXX for its own service provider
network data.

 

[Graphic Omitted: Process diagram for NPA-NXX creation]

 

a.               Action is taken by the SOA personnel to create an NPA-NXX
available for porting in their own service provider network.

 

b.              The SOA sends an M-CREATE request to the NPAC requesting that an
NPA-NXX object be created for their own service provider network.

 

c.               The NPAC SMS verifies that the service provider creating the
NPA-NXX information is the same as the service provider that owns the network
data. If not, then an access denied M-CREATE response to the SOA that initiated
the request indicating whether the serviceProvNPA-NXX object was created
successfully.

 

d.              The NPAC SMS sends an M-CREATE response back to the SOA for the
serviceProvNPA-NXX object.

 

e.               The NPAC SMS sends an M-CREATE request to the other Local
SMS(s) for the serviceProvNPA-NXX object.

 

f.                 The Local SMS(s) responds by sending an M-CREATE response
indicating whether the serviceProvNPA-NXX object was created successfully.

 

6.3.8.5.        NPA-NXX DELETION BY THE LOCAL SMS

 

In this scenario, the Local SMS deletes an NPA-NXX in its own service provider
network data.

 

[Graphic Omitted: Process diagram for NPA-NXX deletion]

 

a.               Action is taken by the Local SMS personnel to delete an NPA-NXX
for their own service provider network data.

 

b.              The SMS sends an M-DELETE request to the NPAC SMS requesting
that an NPA-NXX object be deleted for their own service provider.

 

c.               The NPAC SMS verifies that the service provider that owns the
NPAC-NXX information to be deleted is the same as the service provider that owns
the network data. If not, then an M-DELETE accessDenied error response is
returned.

 

d.              Check the subscriptions database to see if subscriptions exist
with this LRN that have a status other than “old” or canceled.” If so, terminate
processing at this point.

 

e.               The NPAC SMS responds by sending an M-DELETE response
indicating whether the serviceProvNPA-NXX object was deleted successfully.

 

f.                 If the serviceProvNPA-NXX object was deleted, the NPAC SMS
sends an M-DELETE request to the other Local SMS(s) for the serviceProvNPA-NXX
object.

 

g.              The Local SMS(s) responds by sending an M-DELETE response
indicating whether the serviceProvNPA-NXX object was deleted successfully.

 

54

--------------------------------------------------------------------------------


 

6.3.8.6.    NPA-NXX Deletion by the SOA

 

In this scenario, the SOA deletes a new NPA-NXX for its own service provider
network data.

 

[Graphic Omitted: Process diagram for NPA-NXX deletion by SOA]

 

a.               Action is taken by the SOA personnel to delete an NPA-NXX for
their own service provider network data.

 

b.              The SOA sends an M-DELETE request to the NPAC SMS requesting
that an NPA-NXX object be deleted for their own service provider.

 

c.               The NPAC SMS verifies that the service provider that owns the
NPAC-NXX information to be deleted is the same as the service provider that owns
the network data. If not, then an M-DELETE accessDenied Error Response is
returned.

 

d.              Check the subscriptions database to see if subscriptions exist
with this LRN that have a status other than “old” or “canceled.” If so,
terminate processing at this point.

 

e.               The NPAC SMS responds by sending an M-DELETE response
indicating whether the serviceProvNPA-NXX object was deleted successfully.

 

f.                 The NPAC SMS sends an M-DELETE request to the Local SMS(s)
for the serviceProvNPA-NXX object.

 

g.              The Local SMS(s) respond by sending an M-DELETE response
indicating whether the serviceProvNPA-NXX object was deleted successfully.

 

6.3.8.7.        NPA-NXX QUERY BY THE LOCAL SMS

 

In this scenario, the Local SMS queries for NPA-NXX data.

 

[Graphic Omitted: Process diagram for NPA-NXX Query by local SMS]

 

a.               Action is taken by Local SMS personnel to query for a
serviceProvNPA-NXX.

 

b.              The Local SMS sends an M-GET request to the NPAC SMS for the
serviceProvNPA-NXX object.

 

c.               The NPAC SMS responds by sending an M-GET response containing
the NPA-NXX data back to the Local SMS.

 

55

--------------------------------------------------------------------------------


 

6.3.8.8.        NPA-NXX QUERY BY THE SOA

 

In this scenario, the SOA queries for NPA-NXX updates.

 

[Graphic Omitted: Process diagram for NPA-NXX query for updates]

 

a.               Action is taken by SOA personnel to query for a
serviceProvNPA-NXX.

 

b.              The SOA sends an M-GET request to the NPAC SMS for the
serviceProvNPA-NXX object.

 

c.               The NPAC SMS responds by sending an M-GET response containing
the NPA-NXX data back to the Local SMS.

 


6.3.9.                     LRN SCENARIOS


 

6.3.9.1.        LRN CREATION BY THE NPAC

 

In this scenario, the NPAC SMS creates an LRN for an LNP serviceProvNPA-NXX.

 

[Graphic Omitted: Process diagram for LRN creation]

 

a.               Action is taken by the NPAC personnel to create an LRN for an
existing service provider.

 

b.              The NPAC SMS sends an M-CREATE request to itself in order to
create a local serviceProvLRN object.

 

c.               The NPAC SMS receives the M-CREATE response indicating whether
the serviceProvLRN object was created successfully.

 

d.              If the serviceProvLRN object was created, the NPAC SMS sends an
M-CREATE request to the Local SMS(s) for the serviceProvLRN object.

 

e.               The Local SMS(s) responds by sending an M-CREATE response
indicating whether the serviceProvLRN object was created successfully.

 

6.3.9.2.        LRN CREATION BY THE SOA

 

In this scenario, the SOA creates an LRN for its own service provider network
data.

 

[Graphic Omitted: Process diagram for LRN creation by SOA]

 

a.               Action is taken by the SOA personnel to create an LRN for their
own network data.

 

b.              The SOA sends an M-CREATE request to the NPAC SMS requesting
that an LRN object be created for their own network data.

 

c.               The NPAC SMS verifies that the service provider creating the
LRN information is the same as the service provider that owns the service
provider network data. If not, then an accessDenied M-CREATE Error Response is
returned.

 

d.              The NPAC SMS responds by sending an M-CREATE response back to
the SOA that initiated the request, indicating whether the serviceProvLRN object
was created successfully.

 

56

--------------------------------------------------------------------------------


 

e.               The NPAC SMS sends an M-CREATE request to the Local SMS(s) for
the serviceProvLRN object.

 

f.                 The Local SMS(s) respond by sending an M-CREATE response
indicating whether the service provider LRN object was created successfully.

 

6.3.9.3.        LRN DELETION BY THE SOA

 

In this scenario, the SOA deletes an LRN for their own service provider network
data.

 

[Graphic Omitted: Process diagram for LRN deletion by SOA]

 

a.               Action is taken by the SOA personnel to delete an LRN for their
own network data.

 

b.              The SOA sends an M-DELETE request to the NPA requesting that an
LRN object be deleted.

 

c.               The NPAC SMS verifies that the service provider deleting the
LRN information is the same as the service provider that is associated with the
network data. If not, then an accessDenied M-DELETE error response is returned.

 

d.              Check the subscriptions database to see if subscriptions exist
with this LRN that have a status other than “old” or “canceled.” If so, an M-SET
error response complexity limitation is returned.

 

e.               The NPAC SMS responds by sending an M-DELETE response
indicating whether the serviceProvLRN object was deleted successfully.

 

f.                 The NPAC SMS sends an M-DELETE request to the Local SMS(s)
for the serviceProvLRN object.

 

g.              The Local SMS(s) responds by sending a message indicating
whether the serviceProvLRN object was deleted successfully.

 

6.3.9.4.        LRN QUERY BY THE SOA

 

In this scenario, the SOA queries LRN data.

 

[Graphic Omitted: Process diagram for LRN query by SOA]

 

a.               Action is taken by SOA personnel to an LRN for a specified
service provider.

 

b.              The SOA sends an M-GET request to the NPAC SMS for the
serviceProvLRN object.

 

c.               The NPAC SMS responds by sending an M-GET response containing
the data back to the SOA.

 

57

--------------------------------------------------------------------------------


 

6.3.9.5.        LRN DELETION BY THE NPAC

 

In this scenario, the NPAC SMS deletes an LRN for an LNP serviceProvNPA-NXX.

 

[Graphic Omitted: Process diagram for LRN deletion by NPAC]

 

a.               Action is taken by the NPAC SMS personnel to delete an LRN for
a service provider.

 

b.              Check the subscriptions database to see if subscriptions exist
with this LRN that have a status other than “old” or “canceled.” If so,
terminate processing at this point.

 

c.               The NPAC SMS sends an M-DELETE request to itself in order to
delete the local serviceProvLRN object.

 

d.              The NPAC SMS receives the M-DELETE response indicating whether
the serviceProvLRN object was deleted successfully.

 

e.               If the serviceProvLRN object was deleted, the NPAC SMS sends an
M-DELETE request to the Local SMS(s) for the serviceProvLRN object.

 

f.                 The Local SMS(s) responds by sending an M-DELETE response
indicating whether the serviceProvLRN object was deleted successfully.

 

6.3.9.6.        LRN CREATION BY THE LOCAL SMS

 

In this scenario, the Local SMS creates an LRN for its own service provider
network data.

 

[Graphic Omitted: Process diagram for LRN creation by local SMS]

 

a.               Action is taken by the Local SMS personnel to create an LRN for
their own network data.

 

b.              The SMS sends an M-CREATE request to the NPAC requesting that an
LRN object be created for their own network data.

 

c.               The NPAC verifies that the service provider creating the LRN
information is the same as the service provider that owns the service provider
network data. If not, then an accessDenied M-CREATE error response is returned.

 

d.              The NPAC SMS responds by sending an M-CREATE response back to
the Local SMS that initiated the request, indicating whether the serviceProvLRN
object was created successfully.

 

e.               If the serviceProvLRN object was created, the NPAC SMS sends an
M-CREATE request to the other Local SMS(s) for the serviceProvLRN object.

 

f.                 The Local SMS(s) responds by sending an M-CREATE response
indicating whether the serviceProvLRN object was created successfully.

 

58

--------------------------------------------------------------------------------


 

6.3.9.7.        LRN DELETION BY THE LOCAL SMS

 

In this scenario, the Local SMS deletes an LRN for their own service provider
network data.

 

[Graphic Omitted: Process diagram for LRN deletion by local SMS]

 

a.               Action is taken by the Local SMS personnel to delete an LRN for
their own network data.

 

b.              The Local SMS sends an M-DELETE request to the NPAC requesting
that an LRN object be deleted.

 

c.               The NPAC SMS verifies that the service provider deleting the
LRN information is the same as the service provider that is associated with the
network data. If not, then an accessDenied M-DELETE Error Response is returned.

 

d.              Check the subscriptions database to see if subscriptions exist
with this LRN that have a status other than “old” or “canceled.” If so, an M-SET
Error Response complexity limitation is returned.

 

e.               The NPAC SMS responds by sending an M-DELETE response
indicating whether the serviceProvLRN object was deleted successfully.

 

f.                 If the serviceProvLRN object was deleted, the NPAC SMS sends
an M-DELETE request to the other Local SMS(s) for the serviceProvLRN object.

 

g.              The Local SMS(s) responds by sending a message indicating
whether the serviceProvLRN object was deleted successfully.

 

6.3.9.8.        LRN QUERY BY THE LOCAL SMS

 

In this scenario, the Local SMS queries LRN data.

 

[Graphic Omitted: Process diagram for LRN query by local SMS]

 

a.               Action is taken by Local SMS personnel to query an LRN for a
specified service provider.

 

b.              The Local SMS sends an M-GET request to the NPAC SMS for the
serviceProvLRN object.

 

c.               The NPAC SMS responds by sending an M-GET response containing
the data back to the Local SMS.

 

59

--------------------------------------------------------------------------------


 

6.3.9.9.        NETWORK DATA DOWNLOAD

 

This scenario shows a Local SMS request for network data download in order to
update their view of this data.

 

[Graphic Omitted: Process diagram for network data download]

 

a.               Action is taken by the Local SMS personnel to request a network
data download. The criteria to decide which network data is to be downloaded is
specified by the Local SMS personnel.

 

b.              The Local SMS sends an M-ACTION request to the NPAC SMS
lnpNetwork object requesting a network data download.

 

c.               The NPAC SMS looks up the network data in the network database
as specified by the criteria in the M-ACTION request.

 

d.              The NPAC SMS responds by sending an M-ACTION response to the
Local SMS that initiated the request. The response includes the success/failure
of the request along with the requested network data.

 

e.               The Local SMS must take appropriate action to update their view
of the data.

 

6.3.9.10.                                                 SCOPED/FILTERED GET OF
NETWORK DATA

 

This scenario shows a request for network data via a scoped/filtered M-GET. In
this case, scoping is done from the lnpNetwork object. However, scoping and
filtering can be done from serviceProvNetwork and serviceProvNPA-NXX objects.

 

[Graphic Omitted: Process diagram for get of network data]

 

a.               Action is taken by the Local SMS personnel to request network
data via a scoped/filtered M-GET request.

 

b.              The Local SMS sends a scoped/filtered M-GET request to the NPAC
SMS.

 

c.               The NPAC SMS sends network data objects (serviceProvNetwork,
serviceProvNPA-NXX, serviceProvLRN) that pass the scope/filter criteria to the
Local SMS that initiated the request.

 

d.              A final M-GET response is sent to the Local SMS that initiated
the request once all scoped/filtered network objects have been returned.

 

60

--------------------------------------------------------------------------------


 

6.4.                            SubscriptionVersion Flow Scenarios

 


6.4.1.                     SUBSCRIPTIONVERSION CREATE SCENARIOS


 

The subscriptionVersionNPAC object is created by either the new or old service
provider SOA issuing an M-ACTION. Once one provider issues its M-ACTION create,
the other service provider then responds with its own create.

 

6.4.1.1.        SUBSCRIPTIONVERSION CREATE BY THE INITIAL SOA (OLD SERVICE
PROVIDER)

 

In this scenario, the old service provider is the first to send the M-ACTION to
create the subscriptionVersion object.

 

[Graphic Omitted: Process diagram for subscription version creation]

 

a.               Action is taken by the old service provider SOA to create a new
version of a subscriber.

 

b.              Old service provider SOA sends M-ACTION
subscriptionVersionOldSP-Create to the NPAC SMS lnpSubscriptions object to
create a new subscriptionVersionNPAC. The old service provider SOA must specify
the following valid attributes:

 

subscriptionTN or a valid subscriptionVersionTN-Range

subscriptionNewCurrentSP

subscriptionOldSP

subscriptionOldSP-DueDate

subscriptionOldSP-Authorization

subscriptionLNPType

 

If the service provider were to give a range of TNs, this would result in an
M-CREATE and M-EVENT-REPORT for each TN.

 

If an attribute value is invalid, an invalidArgumentValue will be returned,
indicating invalid data values. Other appropriate errors will also be returned.

 

c.               If the request is valid, the NPAC SMS will create the
subscriptionVersionNPAC object. The status will be set to “pending” and the
subscriptionOldSP-AuthorizationTimeStamp and subscriptionModifiedTimeStamp will
be set.

 

d.              NPAC SMS responds to M-CREATE.

 

e.               NPAC SMS sends action reply with success or failure and reasons
for failure.

 

f.                 If the M-ACTION was successful, the NPAC SMS issues an
M-EVENT-REPORT to old service provider SOA of subscriptionVersionNPAC creation.

 

g.              Old service provider SOA responds by sending an M-EVENT-REPORT
confirmation back to the NPAC SMS.

 

h.              If the M-ACTION was successful, the NPAC SMS issues an M-
EVENT-REPORT to new service provider SOA of subscriptionVersionNPAC creation.

 

61

--------------------------------------------------------------------------------


 

i.                  New service provider SOA issues an M-EVENT-REPORT
confirmation to NPAC SMS.

 

The next scenario would be “SubscriptionVersion Create by the Second SOA (New
Service Provider).”

 

6.4.1.2.        SUBSCRIPTIONVERSION CREATE BY THE INITIAL SOA (NEW SERVICE
PROVIDER)

 

In this scenario, the new service provider is the first to send the M-ACTION to
create the subscriptionVersion object.

 

[Graphic Omitted: Process diagram for subscription version create]

 

a.               Action is taken by the new service provider SOA to create a new
version of a subscriber.

 

b.              New service provider SOA sends M-ACTION
subscriptionVersionNewSP-Create to the NPAC SMS lnpSubscriptions object to
create a new subscriptionVersionNPAC. The new service provider SOA must specify
the following valid attributes:

 

 

subscriptionTN or a valid subscriptionVersionTN-Range

 

subscriptionNewCurrentSP

 

subscriptionOldSP

 

subscriptionNewSP-DueDate

 

subscriptionLNPType

 

subscriptionPortingToOriginal-SP Switch

 

The following items must be provided unless subscriptionPortingToOriginal-SP is
true:

 

 

subscriptionLRN

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

The following attributes are optional:

 

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

If the service provider were to give a range of TNs, this would result in an
M-CREATE and M-EVENT-REPORT for each TN.

 

If any attribute is invalid, an action failure will be returned, indicating
invalidArgumentValue. Other appropriate errors will also be returned.

 

c.               If the request is valid, the NPAC SMS will create the
subscriptionVersionNPAC object. The status will be set to “pending” and the
subscriptionNewSP-AuthorizationTimeStamp,

 

62

--------------------------------------------------------------------------------


 

subscriptionModifiedTimeStamp and subscriptionCreationTimeStamp will be set.

 

d.              NPAC SMS responds to M-CREATE.

 

e.               NPAC SMS sends action reply with success or failure and reasons
for failure.

 

f.                 If the M-ACTION was successful, NPAC SMS issues an
M-EVENT-REPORT to old service provider SOA of subscriptionVersionNPAC creation.

 

g.              Old service provider SOA responds by sending an M-EVENT-REPORT
confirmation back to the NPAC SMS.

 

h.              If the M-ACTION was successful, NPAC SMS issues an
M-EVENT-REPORT to new service provider SOA of subscriptionVersionNPAC creation.

 

i.                  New service provider SOA issues an M-EVENT-REPORT
confirmation to NPAC SMS.

 

The next scenario would be “SubscriptionVersion Create by the Second SOA (Old
Service Provider).”

 

6.4.1.3.        SUBSCRIPTIONVERSION CREATE BY SECOND SOA (NEW SERVICE PROVIDER)

 

In this scenario, the old service provider has already issued its request
causing the subscriptionVersionNPAC to be created. The new service provider is
now following with its own create action.

 

[Graphic Omitted: Process diagram for subscription version create by second soa]

 

a.               New service provider SOA personnel take action to create a new
subscription version.

 

b.              New service provider SOA sends M-ACTION
subscriptionVersionNewSP-Create to NPAC SMS lnpSubscriptions object to create a
new subscriptionVersionNPAC. The new service provider SOA must specify the
following valid attributes:

 

 

subscriptionTN or a valid subscriptionVersionTN-Range

 

subscriptionNewCurrentSP

 

subscriptionOldSP

 

subscriptionNewSP-DueDate

 

subscriptionLNPType

 

subscriptionPortingToOriginal-SP Switch

 

The following items must be provided unless subscriptionPortingToOriginal-SP is
true:

 

 

subscriptionLRN

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

63

--------------------------------------------------------------------------------


 

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

The following attributes are optional:

 

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

If a TN range is specified in the request, it would result in an M-SET request
and M-EVENT-REPORT for each TN.

 

If the new service provider is not the new service provider specified in the
initial create by the old service provider, an accessDenied error will be
returned.

 

If any attribute is invalid, an action failure will be returned, indicating
invalidArgumentValue. Other appropriate errors will be returned.

 

c.               If successful, the NPAC SMS sets the
subscriptionNewSP-AuthorizationTimeStamp, subscriptionModifiedTimeStamp,
subscriptionCreationTimeStamp, and all data specified in the M-ACTION.

 

d.              NPAC SMS responds to M-SET.

 

e.               NPAC SMS sends M-ACTION reply with success or failure and
reasons for failure.

 

f.                 NPAC SMS issues the M-EVENT-REPORT to the old service
provider when the subscriptionNewSP-DueDate changes value.

 

g.              Old service provider SOA issues M-EVENT-REPORT confirmation.

 

h.              If the M-ACTION was successful, the NPAC SMS issues
M-EVENT-REPORT to the new service provider for all attributes updated from the
preceding list.

 

i.                  New service provider SOA issues M-EVENT-REPORT confirmation.

 

j.                  NPAC SMS decides if this subscription version is the first
use or the NPA-NXX.

 

k.               If this is the first use of the NPA-NXX, the NPAC SMS sends the
subscriptionVersionNewNPA-NXX M-EVENT-REPORT to inform the Local SMS.

 

l.                  The Local SMS confirms the M-EVENT-REPORT.

 

The next scenario would be “SubscriptionVersion Activated by New Service
Provider SOA.”

 

64

--------------------------------------------------------------------------------


 

6.4.1.4.        SUBSCRIPTIONVERSION CREATE BY SECOND SOA (OLD SERVICE PROVIDER)

 

In this scenario, the new service provider has already issued its request
causing the subscriptionVersionNPAC to be created. The old service provider is
now following with its own create action.

 

[Graphic Omitted: Process diagram for subscription version create by second soa]

 

a.               Old service provider SOA personnel take action to create a old
subscription version.

 

b.              Old service provider SOA sends M-ACTION
subscriptionVersionOldSP-Create to NPAC SMS lnpSubscriptions object to create an
old subscriptionVersionNPAC.  The old service provider SOA must specify the
following valid attributes:

 

 

subscriptionTN or a valid subscriptionVersionTN-Range

 

subscriptionOldCurrentSP

 

subscriptionOldSP

 

subscriptionOldSP-Authorization

 

subscriptionOldSP-DueDate

 

subscriptionLNPType

 

If a TN range is specified in the request, it would result in an M-SET request
and M-EVENT-REPORT for each TN.

 

If the old service provider is not the old service provider specified in the
initial create request by the new service provider, an accessDenied error will
be returned.

 

If any attribute is invalid, an invalidArgumentValue will be returned,
indicating invalid data values. Other appropriate errors will also be returned.

 

c.               If the data is valid, the NPAC SMS sets the
subscriptionOldSP-AuthorizationTimeStamp, subscriptionModifiedTimeStamp and all
data specified in the M-ACTION.

 

d.              NPAC SMS responds to M-SET.

 

e.               NPAC SMS sends M-ACTION reply with success or failure and
reasons for failure.

 

f.                 If the M-ACTION was successful, the NPAC SMS issues
M-EVENT-REPORT attribute value change to the old service provider for all
attributes updated from the following list:

 

 

subscriptionOldSP-DueDate

 

subscriptionOldSP-Authorization

 

g.              Old service provider SOA issues M-EVENT-REPORT confirmation.

 

h.              If the M-ACTION was successful, the NPAC SMS issues
M-EVENT-REPORT attribute value change to the new service provider for all
attributes updated from the preceding list.

 

i.                  New service provider issues M-EVENT-REPORT confirmation.

 

65

--------------------------------------------------------------------------------


 

j.                  NPAC SMS decides if this subscription version is the first
use or the NPA-NXX.

 

k.               If this is the first use of the NPA-NXX, the NPAC SMS sends the
subscriptionVersionNewNPA-NXX M-EVENT-REPORT to inform the Local SMS.

 

l.                  The Local SMS confirms the M-EVENT-REPORT.

 

The next scenario would be “SubscriptionVersion Activated by New Service
Provider SOA.”

 

6.4.1.5.        SUBSCRIPTIONVERSION ACTIVATED BY NEW SERVICE PROVIDER SOA

 

In this scenario, both service providers have sent their create data updates for
a new subscription version to the NPAC SMS. The new service provider now
activates the subscriptionVersion.

 

[Graphic Omitted: Process diagram for subscription version activated]

 

a.               The new service provider SOA issues a
subscriptionVersionActivate M-ACTION to the NPAC SMS lnpSubscriptions object to
activate the pending subscription version or range of subscription versions.

 

b.              NPAC SMS issues an M-SET request setting the
subscriptionVersionStatus to “sending,” subscriptionBroadcastTimeStamp and
subscriptionModifiedTimeStamp on the subscriptionVersionNPAC object.

 

c.               NPAC SMS responds to the M-SET.

 

d.              The NPAC SMS responds with the M-ACTION response. An error will
be returned if the service provider is not the new service provider
(accessDenied) or if there is no version to be activated (invalidArgumentValue)
or if any other failures occur.

 

e.               If the M-ACTION was successful, the NPAC SMS sends to the old
SOA a subscriptionVersionStatusAttributeValueChange for the
subscriptionVersionStatus being set to “sending”.

 

f.                 The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

g.              If the M-ACTION was successful, the NPAC SMS sends to the new
service provider SOA a subscriptionVersionStatusAttributeValueChange for the
subscriptionVersionStatus being set to “sending.”

 

h.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

For subscription versions that are not being ported to the original service
provider’s switch, processing continues in the “Active SubscriptionVersion
Create on Local SMSs” flow.

 

For ports to the original service provider’s switch, the flow follows an
immediate disconnect scenario. The NPAC SMS sets the broadcast timestamp,
notifies the service provider SOA of the status change and proceeds to issue
M-DELETEs for the subscriptionVersion to the Local SMS.

 

66

--------------------------------------------------------------------------------


 

6.4.1.6.        ACTIVE SUBSCRIPTIONVERSION CREATE ON LOCAL SMS

 

This scenario and associated error scenarios reflect the message flow for all
new object create requests from the NPAC SMS to the Local SMSs.

 

[Graphic Omitted: Process diagram for active subscription version create]

 

a.               NPAC SMS has a new subscriptionVersion with a status of
“sending.”

 

b.              The NPAC SMS issues an M-CREATE for the subscriptionVersion to
each of the Local SMSs.

 

c.               Each Local SMS will reply to the M-CREATE.

 

d.              NPAC SMS waits for Local SMSs to report successful
objectCreation.

 

e.               NPAC SMS issues an M-SET to update the
subscriptionVersionStatus to “active” for the subscriptionVersionNPAC if all
creates are successful, and sets the subscriptionActivationTimeStamp and
subscriptionModifiedTimeStamp for the current version.

 

f.                 NPAC SMS responds to M-SET.

 

g.              If the subscriptionVersion NPAC object was modified, the NPAC
SMS will issue M-EVENT-REPORT notifications to the old service provider SOA of
the status change using an M-EVENT-REPORT
subscriptionVersionStatusAttributeValueChange.

 

h.              The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

i.                  If the subscriptionVersion NPAC object was modified, the
NPAC SMS will issue M-EVENT-REPORT notifications to the new service provider SOA
of the status change using an M-EVENT-REPORT
subscriptionVersionStatusAttributeValueChange.

 

j.                  The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

6.4.1.7.        ACTIVE SUBSCRIPTION VERSION CREATE ON LOCAL SMS USING CREATE
ACTION

 

This scenario reflects the message flow for all new object create requests from
the NPAC SMS to the Local SMS Using Create Action.

 

[Graphic Omitted: Process diagram for all new object create requests from the
NPAC SMS to the Local SMS Using Create Action]

 

a.               NPAC SMS has one or more subscription versions with a status of
“sending.”

 

b.              NPAC SMS issues the subscriptionVersionLocalSMS-Create action to
Local SMS. This action contains all data necessary to create the subscription
version.

 

c.               The Local SMS verifies the action is valid, but does not
attempt to create the subscription version(s).

 

d.              The Local SMS responds to the M-ACTION.

 

67

--------------------------------------------------------------------------------


 

e.               The Local SMS proceeds to execute all the creates specified by
the action.

 

f.                 The Local SMS sends to the NPAC SMS the M-EVENT-REPORT
specifying the success or failure of the creates.

 

g.              NPAC SMS confirms the M-EVENT-REPORT.

 

h.              NPAC SMS waits for all responses.

 

6.4.1.8.        SUBSCRIPTIONVERSION CREATE: NO CREATE ACTION FROM A SOA AFTER
CONCURRENCE WINDOW

 

This scenario shows no response within “Service Provider Concurrence Window” by
one of the service provider SOAs.

 

In this case, the new service provider SOA issued the create request. The NPAC
SMS has issued the ObjectCreation M-EVENT-REPORT back to both the old and new
service provider SOAs. No response has yet been received by the old service
provider SOA.

 

[Graphic Omitted: Process diagram for no create action from SOA]

 

a.               NPAC SMS does not receive a response from the old service
provider SOA within “Service Provider Concurrence Window”  for the pending
subscriptionVersionNPAC created by the new service provider SOA.

 

b.              NPAC SMS sends the old service provider SOA an M-EVENT-REPORT
subscriptionVersionNoConcurrence.

 

c.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

d.              Old service provider has up to “Service Provider Concurrence
Failure Window” to respond to the request.

 

If the old service provider SOA responds with a valid M-ACTION or M-SET,
processing resumes as a successful create.

 

6.4.1.9.        SUBSCRIPTION VERSION CREATE: FAILURE TO RECEIVE RESPONSE FROM
OLD SOA

 

No response within “Service Provider Concurrence Failure Window” by one of the
service provider SOA.

 

If the old service provider SOA does not respond, the status will become
“conflict.” If the new service provider SOA does not respond, the status will
become “cancel-pending.”

 

In this scenario, the old service provider SOA has not demonstrated concurrence
to the new subscriptionVersion object create request.

 

[Graphic Omitted: Process diagram for failure to receive response]

 

a.               NPAC SMS receives no response from the old service provider SOA
in “Service Provider Concurrence Failure Window” after the concurrence
notification was sent.

 

b.              NPAC SMS issues an M-SET to update the subscriptionVersionStatus
to “conflict” and set the subscriptionConflictTimeStamp and

 

68

--------------------------------------------------------------------------------


 

subscriptionModifiedTimeStamp on the subscriptionVersionNPAC.

 

c.               NPAC SMS issues an M-SET response.

 

d.              If the subscriptionVersionNPAC was modified, the NPAC SMS issues
an M-EVENT-REPORT for the subscriptionVersionStatus to the old service provider
SOA of the status change.

 

e.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to NPAC SMS.

 

f.                 If the subscriptionVersionNPAC was modified, the NPAC SMS
issues an M-EVENT-REPORT for the subscriptionVersionStatus to the new service
provider SOA of the status change.

 

g.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to NPAC SMS.

 

6.4.1.10.                                                 SUBSCRIPTION VERSION
CREATE: FAILURE TO RECEIVE RESPONSE FROM NEW SOA

 

This scenario shows action taken by the NPAC SMS after not receiving any
concurrence from the new service provider after the “Service Provider
Concurrence Failure Window.”

 

[Graphic Omitted: Process diagram for failure to receive response]

 

a.               NPAC SMS receives no occurrence from the new service provider
SOA in “Service Provider Concurrence Failure Window”  for the pending
subscriptionVersionNPAC created by the old service provider SOA.

 

b.              NPAC SMS issues M-SET for subscriptionVersionStatus to set it to
“cancel-pending” and the subscriptionModifiedTimeStamp in the
subscriptionVersionNPAC object.

 

c.               NPAC SMS responds to M-SET.

 

d.              If the subscriptionVersionNPAC object was modified, the NPAC SMS
notifies the old service provider of the status change.

 

e.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

f.                 If the subscriptionVersionNPAC object was modified, the NPAC
SMS notifies new service provider SOA of the status change.

 

g.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

69

--------------------------------------------------------------------------------


 

6.4.1.11.                                                
SUBSCRIPTIONVERSIONCREATE M-CREATE FAILURE TO LOCAL SMS

 

This scenario shows a failure to all of the Local SMS on M-CREATE.

 

[Graphic Omitted: Process diagram for M-Create failure]

 

a.               The new service provider SOA has activated the pending
subscription.

 

b.              The NPAC SMS issues an M-CREATE for the subscriptionVersion to
each of the Local SMSs.

 

c.               NPAC SMS waits for responses from each Local SMS.

 

d.              NPAC SMS resends to each Local SMS up to a tunable number of
retries at a tunable interval.

 

e.               No responses occur from any Local SMS or all Local SMSs report
a failure response to the M-CREATE.

 

f.                 NPAC SMS issues M-SET to update the subscriptionVersionStatus
to “failed” in the subscriptionVersionNPAC object, the
subscriptionFailed-SP-List, and the subscriptionModifiedTimeStamp.

 

g.              NPAC SMS issues M-SET response.

 

h.              If the subscriptionVersionNPAC was modified, the NPAC SMS will
send M-EVENT-REPORT to the old service provider SOA of the
subscriptionVersionStatus change.

 

i.                  The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

j.                  If the subscriptionVersionNPAC was modified, the NPAC SMS
will send M-EVENT-REPORT to the new service provider SOA of the
subscriptionVersionStatus change.

 

k.               The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 


6.4.2.                     SUBSCRIPTIONVERSION M-CREATE: PARTIAL FAILURE TO
LOCAL SMS


 

This scenario shows a partial failure to a Local SMS on an M-CREATE.

 

[Graphic Omitted: Process diagram for M-create partial failure]

 

a.               The new service provider SOA has activated the pending
subscription.

 

b.              The NPAC SMS issues an M-CREATE for the subscriptionVersion to
each of the Local SMSs.

 

c.               One or more Local SMSs respond to the M-CREATE.

 

d.              NPAC SMS waits for responses from each Local SMS.

 

e.               NPAC SMS resends, to each unresponsive Local SMS, up to a
tunable number of retries at a tunable interval.

 

f.                 No responses occur from at least one Local SMS, or a Local
SMS returns an M-CREATE failure.

 

70

--------------------------------------------------------------------------------


 

g.              NPAC SMS issues M-SET to the subscriptionVersionStatus to
“partial-failure” in the subscriptionVersionNPAC object,
subscriptionFailed-SP-List, and the subscriptionModifiedTimeStamp.

 

h.              NPAC SMS issues M-SET response.

 

i.                  If the subscriptionVersionNPAC was modified, the NPAC SMS
will send M-EVENT-REPORT to the old service provider SOA of the
subscriptionVersionStatus change and a list of failed Local SMSs.

 

j.                  The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

k.               If the subscriptionVersionNPAC was modified, the NPAC SMS will
send M-EVENT-REPORT to the new service provider SOA of the
subscriptionVersionStatus change and a list of failed Local SMSs.

 

l.                  The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 


6.4.3.                     MODIFY SCENARIOS


 

6.4.3.1.        SUBSCRIPTIONVERSION MODIFY ACTIVE VERSION USING M-ACTION BY A
SERVICE PROVIDER SOA

 

This scenario shows the modification of an active subscription. The modification
of an active subscription version can only be performed by the current service
provider SOA using M-ACTION.

 

[Graphic Omitted: Process diagram for subscription version modify activeversion]

 

a.               Action is taken by current service provider to modify an active
subscription version. The current service provider can only modify the following
attributes:

 

 

subscriptionLRN

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

b.              Current service provider SOA issues M-ACTION
ModifySubscriptionVersion to the NPAC SMS lnpSubscriptions object to update the
active version. The NPAC SMS validates the data.

 

c.               If the M-ACTION data validates, NPAC SMS issues M-SET to the
subscriptionVersionNPAC. The subscriptionVersionStatus is updated to “sending,”
the subscriptionBroadcastTimeStamp and

 

71

--------------------------------------------------------------------------------


 

subscriptionModifiedTimeStamp are set, and any other modified attributes are
updated.

 

d.              NPAC SMS issues M-SET response indicating success or failure.

 

e.               NPAC SMS replies to the M-ACTION with success or failure and
reasons for failure to the service provider SOA. If the action fails, no
modifications are applied and processing stops. Failure reasons include
accessDenied (not the current service provider) and invalidArgumentValue
(validation problems).

 

f.                 NPAC SMS issues M-EVENT- REPORT
subscriptionVersionStatusAttributeValueChange for the status change to
“sending.”

 

g.              Current service provider SOA responds with M-EVENT-REPORT
confirmation.

 

h.              NPAC SMS issues M-EVENT-REPORT for the rest of the modified
attributes.

 

i.                  Current service provider SOA responds with M-EVENT-REPORT
confirmation.

 

j.                  NPAC SMS issues M-SET to all Local SMSs for the updated
attributes.

 

k.               Local SMSs reply to M-SET.

 

l.                  All Local SMSs have reported the object modification.

 

Failure scenarios for this modification follow the same rules for an
objectCreation failure to the Local SMS. The subscriptionVersionStatus will be
set to “failed” or “partially-failed” as appropriate.

 

m.            NPAC SMS issues M-SET to update the current
subscriptionVersionNPAC object subscriptionVersionStatus to “active.”

 

n.              NPAC SMS responds to M-SET.

 

o.              NPAC SMS sends M-EVENT-REPORT to the current provider of the
subscriptionVersionStatus update.

 

p.              Service provider SOA issues M-EVENT-REPORT confirmation.

 


6.4.4.                     SUBSCRIPTIONVERSION MODIFY PRIOR TO ACTIVATE USING
M-ACTION


 

This scenario can only be performed when the subscriptionVersionStatus is
conflict, disconnect-pending, pending, cancel-pending, or
conflict-resolution-pending.

 

[Graphic Omitted: Process diagram for SubscriptionVersion Modify Prior to
Activate Using M-ACTION]

 

a.               Action is taken by a service provider to modify the
subscriptionVersion. The old service provider can only update the following
attributes:

 

 

subscriptionOldSP-DueDate

 

subscriptionOldSP-Authorization

 

72

--------------------------------------------------------------------------------


 

The new service provider can only update the attributes:

 

 

subscriptionLRN

 

subscriptionNewSP-DueDate

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

b.              Service provider SOA issues M-ACTION subscriptionVersionModify
to the NPAC SMS lnpSubscriptions object to update the version. The NPAC SMS
validates the data.

 

c.               If validation is successful, NPAC SMS will M-SET the attributes
modified in the subscriptionVersionNPAC object and set the
subscriptionModifiedTimeStamp.

 

d.              The NPAC SMS will issue an M-SET response.

 

e.               NPAC SMS replies to the M-ACTION with success or failure and
reasons for failure.

 

f.                 NPAC SMS subscriptionVersionStatus reports
subscriptionVersionStatusAttributeValueChange to the old service provider SOA,
if appropriate.

 

g.              The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

h.              NPAC SMS reports subscriptionVersionStatus AttributeValueChange
to the new service provider SOA, if appropriate.

 

i.                  The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

j.                  NPAC SMS issues M-EVENT-REPORT attributeValueChange to the
old service provider SOA.

 

k.               The old service provider SOA returns M-EVENT-REPORT
confirmation to the NPAC SMS.

 

l.                  NPAC SMS issues M-EVENT-REPORT attributeValueChange to the
new service provider SOA.

 

m.            The new service provider SOA returns M-EVENT-REPORT confirmation
to the NPAC SMS.

 

73

--------------------------------------------------------------------------------


 

6.4.4.1.        SUBSCRIPTIONVERSION MODIFY PRIOR TO ACTIVATE USING M-SET

 

This scenario shows a modify using an M-SET. The M-SET can only be performed
when the subscriptionVersionStatus is conflict, pending, cancel-pending, or
conflict-resolution-pending.

 

[Graphic Omitted: Process diagram for subscription version modify prior to
activate]

 

a.               Action is taken by a service provider to modify the
subscriptionVersion. The old service provider can only update the following
attributes:

 

 

subscriptionOldSP-DueDate

 

subscriptionOldSP-Authorization

 

The new service provider can only update the attributes:

 

 

subscriptionLRN

 

subscriptionNewSP-DueDate

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

ubscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

b.              The new or old service provider SOA will issue an M-SET request
for the attributes to be updated in the subscriptionVersionNPAC object. The
request will be validated for an authorized service provider and validation of
the attributes and values.

 

c.               The NPAC SMS will issue an M-SET response indicating success or
failure and reasons for failure.

 

d.              NPAC SMS reports subscriptionVersionStatus AttributeValueChange
and/or an attributeValue change to the old and new service provider SOAs if
applicable.

 

e.               SOA issues M-EVENT-REPORT confirmation.

 


6.4.5.                     CANCEL SCENARIOS


 

6.4.5.1.        SUBSCRIPTIONVERSION CANCEL BY SERVICE PROVIDER SOA

 

A subscription version can be canceled when the current status is conflict,
conflict-resolution-pending, disconnect-pending, or pending. This can be done by
either the old or new service provider.

 

In this scenario, the old service provider initiates the cancel. Once the second
cancellation acknowledgment is received, the version status is set to
“canceled.”

 

[Graphic Omitted: Process diagram for subscription version cancel]

 

a.               Action is initiated by the new or old service provider SOA to
cancel a subscription version.

 

74

--------------------------------------------------------------------------------


 

b.              Service provider SOA issues an M-ACTION
subscriptionVersionCancel to the NPAC SMS to the lnpSubscriptions object.

 

c.               NPAC SMS issues M-SET to update subscriptionVersionStatus to
“cancel-pending” in the subscriptionVersionNPAC object and the
subscriptionModifiedTimeStamp.

 

d.              NPAC SMS issues M-SET response.

 

e.               NPAC SMS returns the M-ACTION reply. This either reflects a
success or failure. Failure reasons are version in wrong state, no version to
cancel, and authorization service provider.  If successful, the
subscriptionPre-CancellationStatus is set to the current
subscriptionVersionStatus and then the subscriptionVersionStatus is set to
“cancel-pending.” If the action fails, no modifications are applied and
processing stops.

 

f.                 An M-EVENT-REPORT for the subscriptionVersionStatus change is
sent from the NPAC SMS to the old service provider SOA.

 

g.              The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

h.              An M-EVENT-REPORT for the subscriptionVersionStatus change is
sent from the NPAC SMS to the new service provider SOA.

 

i.                  The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

j.                  The old service provider SOA sends an M-ACTION
subscriptionVersionOldSP-CancellationAcknowledge to the NPAC SMS lnpSubscription
object. This acknowledges the cancellation of the subscriptionVersionNPAC with a
status of cancel-pending.

 

k.               The NPAC SMS issues M-SET for the
subscriptionOldSP-CancellationTimeStamp in the subscriptionVersionNPAC object
and subscriptionModifiedTimeStamp.

 

l.                  NPAC SMS issues an M-SET response.

 

m.            NPAC SMS responds to the M-ACTION with either a success or failure
and failure reasons. If the action fails, no modifications are applied.

 

n.              The new service provider SOA sends an M-ACTION
subscriptionVersionNewSP-CancellationAcknowledge to the NPAC SMS
lnpSubscriptions object.

 

o.              The NPAC SMS issues M-SET for the
subscriptionNewSP-CancellationTimeStamp, subscriptionModifiedTimeStamp,
subscriptionCancellationTimeStamp, and subscriptionVersionStatus to “canceled.”

 

p.              NPAC SMS issues M-SET response.

 

q.              NPAC SMS replies to M-ACTION with success or failure and reasons
for failure. If the action fails, no modifications are applied.

 

r.                 If the last M-ACTION was successful, the NPAC SMS sends the
M-EVENT-REPORT for the subscriptionVersionStatus update to canceled to the old
service provider SOA.

 

75

--------------------------------------------------------------------------------


 

s.               If the last M-ACTION was successful, the old service provider
SOA returns an M-EVENT-REPORT confirmation to the NPAC SMS.

 

t.                 NPAC SMS sends the M-EVENT-REPORT for the
subscriptionVersionStatus update to canceled to the new service provider SOA.

 

u.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

6.4.5.2.        SUBSCRIPTIONVERSIONCANCEL: NO ACKNOWLEDGMENT FROM A SOA

 

The NPAC SMS has set the status of the subscription version to “cancel-pending.”
It is now waiting for the acknowledgments from both service provider SOAs.
However one, in this scenario the new service provider, does not respond.

 

[Graphic Omitted: Process diagram for subscription version cancel]

 

a.               NPAC SMS is waiting for the cancellation acknowledgments from
both service provider SOAs.

 

b.              The old service provider SOA sends a
subscriptionVersionOldSP-CancellationAcknowledge M-ACTION to the NPAC SMS
lnpSubscriptions object. This acknowledges the cancellation of the
subscriptionVersionNPAC with a status of cancel-pending.

 

c.               NPAC SMS issues M-SET for the
subscriptionOldSP-CancellationTimeStamp and subscriptionModifiedTimeStamp in the
subscriptionVersionNPAC object.

 

d.              NPAC SMS responds to M-SET.

 

e.               NPAC SMS replies to the M-ACTION with either a success or
failure and failure reasons. If the action fails, no modifications are applied
and processing stops.

 

f.                 The NPAC SMS waits for the cancellation acknowledgment from
the new service provider SOA. No reply is received after a tunable period.

 

g.              NPAC SMS issues M-EVENT-REPORT
subscriptionVersionCancellationAcknowledgeRequest to the unresponsive new
service provider SOA.

 

h.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

i.                  The “Service Provider Concurrence Cancellation Window” has
expired and still no cancellation acknowledgment is received from the new
service provider.

 

j.                  NPAC SMS issues M-SET to update the
subscriptionVersionStatus to conflict and the subscriptionConflictTimeStamp and
subscriptionModifiedTimeStamp are set.

 

k.               NPAC SMS issues M-SET response.

 

l.                  The NPAC SMS M-EVENT-REPORT sends
subscriptionVersionStatusAttributeValueChange to the old service provider SOA.

 

76

--------------------------------------------------------------------------------


 

m.            The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

n.              The NPAC SMS sends subscriptionVersionStatusAttributeValueChange
to the new service provider SOA.

 

o.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

At this point, the flow follows the conflict resolution scenarios.

 


6.4.6.                     DISCONNECT SCENARIOS


 

6.4.6.1.        SUBSCRIPTIONVERSION IMMEDIATE DISCONNECT

 

The current service provider can disconnect an active subscription version.  In
this scenario, the disconnect is immediate.

 

[Graphic Omitted: Process diagram for subscription version immediate disconnect]

 

a.               Current service provider SOA personnel take action to
disconnect a subscription version.

 

b.              Service provider SOA issues an M-ACTION to disconnect to the
lnpSubscriptions object. The M-ACTION specifies either the subscriptionVersionId
or subscriptionTN. The subscription version status must be active and no
pending, failed, conflict, conflict-pending, cancel or cancel-pending versions
can exist. The M-ACTION must also specify the
subscriptionCustomerDisconnectDate.

 

c.               NPAC SMS issues an M-SET to set the
subscriptionCustomerDisconnectDate according to the disconnect action. The
subscriptionVersionStatus goes to “disconnect-pending.”

 

d.              NPAC SMS responds to M-SET.

 

e.               NPAC SMS responds to the M-ACTION. If the action failed, an
error will be returned and processing will stop on this flow.

 

f.                 NPAC SMS notifies service provider SOA of
subscriptionVersionStatus being set to disconnect-pending.

 

g.              Service provider SOA confirms M-EVENT-REPORT.

 

h.              NPAC SMS sends the donor service provider SOA notification that
the subscription version is being disconnected with the customer disconnect
date.

 

i.                  The donor service provider SOA confirms the M-EVENT-REPORT.

 

j.                  NPAC SMS issues an M-SET to the existing
subscriptionVersionNPAC object to set the status to “sending” and set the
subscriptionModifiedTimeStamp and the subscriptionBroadcastTimeStamp.

 

k.               NPAC SMS responds to whether M-SET was successful.

 

l.                  NPAC SMS notifies service provider SOA of status change to
“sending.”

 

m.            Service provider SOA confirms event report.

 

77

--------------------------------------------------------------------------------


 

n.              NPAC SMS sends out an M-DELETE on the subscriptionVersion to all
Local SMSs.

 

o.              Each Local SMS responds with a successful M-DELETE reply.

 

p.              All Local SMSs respond successfully.

 

q.              NPAC SMS issues M-SET updating the subscriptionVersionStatus to
old for subscriptionVersionNPAC objects. It also sets the
subscriptionModifiedTimeStamp and subscriptionDisconnectCompleteTimeStamp.

 

r.                 NPAC SMS responds to M-SET.

 

s.               NPAC SMS issues an M-EVENT-REPORT for the
subscriptionVersionStatus equal to “old.” If a failure had occurred with the
M-DELETE to one or more Local SMSs, this would be returned in an M-EVENT-REPORT
for the subscriptionVersionStatus equal to “failure” or partial-failure.” If a
“partial-failure” has occurred, a list of failed Local SMSs will be included.

 

t.                 Service provider SOA responds to M-EVENT-REPORT.

 

u.              After a tunable amount of days, the subscription version is
purged by the NPAC SMS housekeeping process.

 

6.4.6.2.        SUBSCRIPTIONVERSION DISCONNECT WITH EFFECTIVE RELEASE DATE

 

In this scenario, a future dated request is submitted to disconnect an active
subscriptionVersion.

 

[Graphic Omitted: Process diagram for subscription version disconnect]

 

a.               Service provider SOA personnel take action to disconnect a
subscription version.

 

b.              Service provider SOA issues an M-ACTION request to disconnect to
the lnpSubscriptions object. The M-ACTION specifies either the
subscriptionVersionId or subscriptionVersionLNPType and subscriptionTN, and also
has future dated the subscriptionEffectiveReleaseDate and the
subscriptionCustomerDisconnectDate. The subscription version status must be
active and no pending, failed, conflict, conflict-pending, cancel or
cancel-pending versions can exist.

 

c.               NPAC SMS M-SETs the status to disconnect-pending, and sets the
subscriptionEffectiveReleaseDate of the existing subscriptionVersionNPAC and
also the subscriptionModifiedTimeStamp.

 

d.              NPAC SMS responds to M-SET.

 

e.               NPAC SMS responds to M-ACTION. If the action fails, no
modifications are applied and the processing stops.

 

f.                 The NPAC SMS waits for the subscriptionEffectiveReleaseDate
date to arrive.

 

At this point, the flow follows an immediate disconnect scenario. First the
donor service provider’s Local SMS is notified of the impending disconnect. The
NPAC SMS sets the subscriptionVersionStatus to sending the broadcast timestamp,
notifies the service provider SOA of the status change, and

 

78

--------------------------------------------------------------------------------


 

proceeds to issue M-DELETEs for the subscriptionVersion to the Local SMS.

 


6.4.7.                     CONFLICT SCENARIOS


 

A situation has arisen which causes the NPAC SMS or NPAC personnel to place the
subscriptionVersion into conflict.

 

A subscription version can be removed from conflict by the NPAC personnel or the
new service provider SOA.

 

6.4.7.1.        SUBSCRIPTIONVERSION CONFLICT AND CONFLICT RESOLUTION PENDING BY
THE NPAC SMS

 

This scenario shows a version being placed into conflict and removed from
conflict by the NPAC personnel.

 

[Graphic Omitted: Process diagram for subscription version conflict]

 

a.               NPAC personnel or NPAC SMS take action to set the status of a
subscription to “conflict.”

 

b.              NPAC SMS issues M-SET request to update
subscriptionVersionStatus to “conflict,” subscriptionConflictTimeStamp, and
subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

c.               NPAC SMS issues an M-SET response. If the M-SET fails,
processing for this scenario stops.

 

d.              NPAC SMS issues an M-EVENT-REPORT
subscriptionVersionStatusAttributeValueChange to old service provider SOA.

 

e.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

f.                 NPAC SMS issues subscriptionVersionStatusAttributeValueChange
for status to new service provider SOA.

 

g.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

h.              Once the conflict is resolved, NPAC personnel take action to
remove the subscriptionVersion from conflict.

 

i.                  NPAC SMS issues an M-SET request to update the
subscriptionModifiedTimeStamp and the subscriptionVersionStatus to
“conflict-resolution-pending.”

 

j.                  NPAC SMS issues an M-SET response. If the M-SET fails,
processing for this scenario stops.

 

k.               NPAC SMS issues subscriptionVersionStatusAttributeValueChange
for the new status to the old service provider SOA.

 

l.                  The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

79

--------------------------------------------------------------------------------


 

m.            NPAC SMS issues subscriptionVersionStatusAttributeValueChange for
the new status to the new service provider SOA.

 

n.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

o.              Old service provider SOA issues an M-ACTION acknowledging the
“conflict-resolution-pending” status to the lnpSubscriptions object.

 

p.              NPAC SMS issues M-SET request for
subscriptionOldSPConflictResolutionTimeStamp and the
subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

q.              NPAC SMS issues M-SET response.

 

r.                 NPAC SMS responds with an M-ACTION reply. If the M-ACTION
fails, no modifications are applied and the SOA must correct the problem and
retry the action.

 

s.               New service provider SOA issues an M-ACTION acknowledging the
“conflict-resolution-pending” status to the lnpSubscriptions object.

 

t.                 NPAC SMS issues M-SET for the
subscriptionNewSP-ConflictResolutionTimeStamp and the
subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

u.              NPAC SMS responds to M-SET.

 

v.              NPAC SMS replies with an M-ACTION response. If the M-ACTION
fails, no modifications are applied and the SOA must correct the problem and
retry.

 

w.            NPAC SMS has received both acknowledgments.

 

x.                NPAC SMS issues M-SET to update the subscriptionVersionStatus
to “pending” in the subscriptionVersionNPAC object and sets the
subscriptionModifiedTimeStamp.

 

y.              NPAC SMS issues M-SET response. If the M-SET fails, processing
stops for this scenario.

 

z.                NPAC SMS sends a subscriptionVersionStatusAttributeValueChange
to the old service provider SOA for the status update.

 

aa.         The old service provider SOA returns an M-EVENT-REPORT confirmation
to the NPAC SMS.

 

bb.       NPAC SMS sends a subscriptionVersionStatusAttributeValueChange to the
new service provider SOA for the status update.

 

cc.         The new service provider SOA returns an M-EVENT-REPORT confirmation
to the NPAC SMS.

 

6.4.7.2.        SUBSCRIPTION VERSION CONFLICT RESOLUTION PENDING BY THE NEW
SERVICE PROVIDER SOA

 

In this scenario, the new service provider elects to remove the subscription
version from conflict.

 

80

--------------------------------------------------------------------------------


 

[Graphic Omitted: Process diagram for subscription version conflict resolution
pending]

 

a.               A subscription version exists on the NPAC SMS with a status of
conflict.

 

b.              The new service provider SOA personnel take action to remove the
subscription version from conflict.

 

c.               The new service provider SOA sends the M-ACTION
subscriptionVersionNewSP-conflictResolutionPending specifying the TN and Version
ID of the subscription version in conflict.

 

d.              If the request is valid, the NPAC SMS will set the status to
“conflict-resolution-pending”.
The request will be denied and an error returned if the
subscriptionOldSP-Authorization is not set to true.

 

e.               The NPAC SMS responds to its own M-SET.

 

f.                 The NPAC SMS responds to the M-ACTION with success or failure
and reason for failure.
The processing now continues with the
subscriptionVersionStatusAttributeValueChange notices going out to the new and
old service provider SOAs. Next, both service provider SOAs need to acknowledge
the conflict-resolution-pending state and allow the subscription version to
return to a pending state.

 


6.4.8.                     SUBSCRIPTIONVERSION CONFLICT: NO ACKNOWLEDGMENT FROM
SOA


 

This scenario shows a version being placed into conflict and resolved with one
of the SOAs, the new service provider, not acknowledging conflict resolution.

 

[Graphic Omitted: Process diagram for subscription version conflict]

 

a.               NPAC personnel or NPAC SMS sets the subscriptionVersionStatus
to “conflict.”

 

b.              NPAC SMS issues M-SET request to update
subscriptionVersionStatus and the subscriptionConflictTimeStamp, and the
subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

c.               NPAC SMS issues M-SET response. If the M-SET fails, processing
stops for this scenario.

 

d.              NPAC SMS issues M-EVENT-REPORT
subscriptionVersionStatusAttributeValueChange to old service provider SOA.

 

e.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

f.                 NPAC SMS issues subscriptionVersionStatusAttributeValueChange
for status to new service provider SOA.

 

g.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

h.              NPAC personnel resolve conflict. Status changes to
“conflict-resolution-pending.”

 

81

--------------------------------------------------------------------------------


 

i.                  NPAC SMS issues M-SET request to update
subscriptionVersionStatus to “conflict-resolution-pending” in the
subscriptionVersionNPAC object.

 

j.                  NPAC SMS issues M-SET response. If the M-SET fails,
processing for this scenario stops.

 

k.               NPAC SMS issues subscriptionVersionStatusAttributeValueChange
for the new status to the old service provider SOA.

 

l.                  The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

m.            NPAC SMS issues subscriptionVersionStatusAttributeValueChange for
the new status to the new service provider SOA.

 

n.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

o.              Old service provider SOA issues an M-ACTION acknowledging the
“conflict-resolution-pending” status to the lnpSubscriptions object. NPAC SMS
updates subscriptionOldSP-ConflictResolutionTimeStamp.

 

p.              NPAC SMS issues M-SET request to update
subscriptionOldSP-ConflictResolutionTimeStamp and the
subscriptionModifiedTimeStamp.

 

q.              NPAC SMS issues M-SET response.

 

r.                 NPAC SMS responds with an M-ACTION reply. If the action
fails, the old service provider should correct request and retry.

 

s.               NPAC SMS does not get an acknowledgment from one service
provider SOA.

 

t.                 NPAC SMS sends M-EVENT-REPORT
subscriptionConflictResolutionAcknowledgeRequest to the unresponsive, new
service provider SOA.

 

u.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

v.              NPAC SMS still does not receive an acknowledgment from other
service provider SOA.

 

w.            NPAC SMS issues M-SET request to update subscriptionVersionStatus
setting it to “conflict,” sets the subscriptionConflictTimeStamp and the
subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

x.                NPAC SMS issues M-SET response.

 

y.              If the subscriptionVersionNPAC object was modified, the NPAC SMS
issues subscriptionVersionStatusAttributeValueChange for status to old service
provider SOA.

 

z.                The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

aa.         If the subscriptionVersionNPAC object was modified, the NPAC SMS
issues subscriptionVersionStatusAttributeValueChange for status to new service
provider SOA.

 

82

--------------------------------------------------------------------------------


 

bb.       The new service provider SOA returns an M-EVENT-REPORT confirmation to
the NPAC SMS.

 


6.4.9.                     SUBSCRIPTIONVERSION CONFLICT: NO CONFLICT RESOLUTION


 

This scenario shows the action taken at the NPAC SMS when service providers do
not reach a conflict resolution.

 

[Graphic Omitted: Process diagram for no conflict resolution]

 

a.               NPAC personnel or NPAC SMS take action to set a
subscriptionVersionStatus to “conflict.”

 

b.              NPAC SMS issues an M-SET request to set the
subscriptionVersionStatus to “conflict,” the subscriptionConflictTimeStamp, and
the subscriptionModifiedTimeStamp in the subscriptionVersionNPAC object.

 

c.               NPAC SMS responds to M-SET. If the M-SET fails, processing
stops for this scenario until the M-SET completes successfully.

 

d.              NPAC SMS issues subscriptionVersionStatusAttributeValueChange to
old service provider SOA for the new “conflict” status.

 

e.               The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

f.                 NPAC SMS issues subscriptionVersionStatusAttributeValueChange
to new service provider SOA for the “conflict” status.

 

g.              The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

h.              “Version Conflict Cancellation Window” expires without conflict
resolution.

 

i.                  NPAC SMS issues an M-SET request to set the
subscriptionVersionStatus to “cancel” in the subscriptionVersionNPAC object and
sets the subscriptionCancellationTimeStamp and subscriptionModifiedTimeStamp.

 

j.                  NPAC SMS responds to M-SET. If the M-SET fails, processing
stops for this scenario until the M-SET is successfully completed.

 

k.               NPAC SMS issues attribute value change for status to old
service provider SOA for the “cancel” status.

 

l.                  The new service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 

m.            NPAC SMS issues attribute value change for status to new service
provider SOA for the “cancel” status.

 

n.              The old service provider SOA returns an M-EVENT-REPORT
confirmation to the NPAC SMS.

 


6.4.10.               SUBSCRIPTIONVERSION CREATE FOR INTRA-SERVICE PROVIDER PORT


 

This scenario shows how an intra-service port is processed.

 

[Graphic Omitted: Process diagram for create for intra-service provider port]

 

83

--------------------------------------------------------------------------------


 

a.               Action is taken by the current provider SOA to create a new
version of a subscriber.

 

b.              Current provider SOA sends M-ACTION
subscriptionVersionNewSP-Create to the NPAC SMS lnpSubscriptions object to
create a new subscriptionVersionNPAC. The SOA must specify the following valid
attributes:

 

 

subscriptionTN or a valid subscriptionVersionTN-Range

 

subscriptionNewCurrentSP

 

subscriptionOldSP

 

subscriptionNewSP-DueDate

 

subscriptionPortingToOriginal-SPSwitch

 

subscriptionLRN

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

subscriptionLNPType

 

The subscriptionNewCurrentServiceProv must be equal to the
subscriptionOldServiceProv.

 

The following attributes are optional:

 

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

c.               If the request is valid, the NPAC SMS will M-CREATE the
subscriptionVersionNPAC object. The status will be set to “pending.” Also the
subscriptionCreationTimeStamp, the subscriptionNewSP-AuthorizationTimeStamp,
subscriptionOldSP-AuthorizationTimeStamp, and the subscriptionModifiedTimeStamp
will be set.

 

d.              NPAC SMS responds to M-CREATE.

 

e.               NPAC SMS sends an action reply with success or failure and
reasons for failure. If the action fails, no modifications are applied and
processing stops for this scenario.

 

f.                 NPAC SMS notifies intra-service provider SOA of
subscriptionVersionNPAC creation.

 

g.              Service provider SOA sends M-EVENT-REPORT confirmation to NPAC
SMS.

 

The intra-service subscriptionVersion now follows the same flow as an
inter-service subscriptionVersionCreation to activate the subscriptionVersion on
the NPAC SMS and create the subscriptionVersion on the Local SMSs.

 

84

--------------------------------------------------------------------------------


 

The only difference is the M-EVENT-REPORT for the
subscriptionVersionStatusAttributeValueChange is only sent to the new provider.

 


6.4.11.               SUBSCRIPTIONVERSION QUERY


 

This scenario shows subscriptionVersion query from service provider systems to
the NPAC SMS.

 

[Graphic Omitted: Process diagram for query]

 

a.               Action is taken by either a service provider SOA or Local SMS
for retrieving one or more versions of a subscription.

 

b.              The service provider SOA or Local SMS issues a scoped filtered
M-GET from the lnpSubscriptions object to retrieve a specific version for a TN
or can request all subscription versions. However the service provider SOA is
limited by a scope and filter in their search capabilities. The filter will
currently support all the attributes on the subscriptionVersionNPAC.

 

c.               The NPAC SMS replies with the requested subscriptionVersion
data if the requested number of records is less than or equal to “Max Subscriber
Query” specified in the NPAC SMS. Otherwise a resource Limitation Error will be
returned.

 

The query return data includes:

 

 

subscriptionTN

 

subscriptionLRN

 

subscriptionNewCurrentSP

 

subscriptionOldSP

 

subscriptionNewSP-DueDate

 

subscriptionNewSP-CreationTimeStamp

 

subscriptionOldSP-DueDate

 

subscriptionOldSP-Authorization

 

subscriptionOldSP-AuthorizationTimeStamp

 

subscriptionActivationTimeStamp

 

subscriptionBroadcastTimeStamp

 

subscriptionConflictTimeStamp

 

subscriptionCustomerDisconnectDate

 

subscriptionDisconnectCompleteTimeStamp

 

subscriptionEffectiveReleaseDate

 

subscriptionVersionStatus

 

subscriptionCLASS-DPC

 

subscriptionCLASS-SSN

 

subscriptionLIDB-DPC

 

subscriptionLIDB-SSN

 

subscriptionCNAM-DPC

 

subscriptionCNAM-SSN

 

subscriptionISVM-DPC

 

subscriptionISVM-SSN

 

subscriptionEndUserLocationValue

 

subscriptionEndUserLocationType

 

subscriptionBillingId

 

subscriptionLNPType

 

subscriptionPreCancellationStatus

 

subscriptionCancellationTimeStamp

 

85

--------------------------------------------------------------------------------


 

 

subscriptionOldTimeStamp

 

subscriptionModifiedTimeStamp

 

subscriptionCreationTimeStamp

 

subscriptionOldSP-CancellationTimeStamp

 

subscriptionNewSP-CancellationTimeStamp

 

subscriptionOldSP-ConflictResolutionTimeStamp

 

subscriptionNewSP-ConflictResolutionTimeStamp

 

subscriptionPortingToOriginal-SPSwitch

 

subscriptionFailedSP-List

 

subscriptionDownloadReason

 


6.4.12.               SUBSCRIPTION DATA DOWNLOAD


 

This scenario shows a Local SMS request for subscription data download in order
to update their view of this data.

 

[Graphic Omitted: Process diagram for data download]

 

a.               Action is taken by the Local SMS personnel to request a
subscription data download. The criteria to decide which subscription data is to
be downloaded is specified by the Local SMS personnel.

 

b.              The Local SMS sends an M-ACTION request to the NPAC SMS
lnpSubscription object requesting a subscription data download.

 

c.               The NPAC SMS looks up the subscription data in the subscription
database as specified by the criteria in the M-ACTION request.

 

d.              The NPAC SMS responds by sending an M-ACTION response to the
Local SMS that initiated the request. The response includes the success/failure
of the request along with the requested subscription data.

 

e.               The Local SMS must take appropriate action to update their view
of the data.

 

86

--------------------------------------------------------------------------------


 

6.5.                            Miscellaneous

 


6.5.1.                     SEQUENCING OF EVENTS ON
INITIALIZATION/RESYNCHRONIZATION OF LOCAL SMS


 

If the resynchronization flag is TRUE upon association establishment, the NPAC
SMS will hold updates to the Local SMS until the flag is turned off. At that
time all updates issued since the association establishment will be sent.

 

If any of the requests in this scenario fail, the Local SMS must correct the
problem - retry the action instead of continuing.

 

[Graphic Omitted: Process diagram for local SMS re-sync and re-init]

 

a.               Local SMS establishes association with resynchronization flag
on.

 

b.              Local SMS sends M-ACTION to start network data download. The
Local SMS specifies the start time.

 

c.               NPAC SMS responds to M-ACTION with updates.

 

d.              Local SMS sends M-ACTION to start subscription data download.
The Local SMS specifies the start time.

 

e.               NPAC SMS responds to M-ACTION with subscription version
updates.

 

f.                 Local SMS sends M-ACTION to set resynchronization flag off.

 

g.              NPAC SMS replies with data updates since association
establishment.

 

h.              Normal processing resumes.

 

6.6.                            SOA/Local SMS Notification of Scheduled NPAC
Downtime

 

This scenario shows SOA/Local SMS notification of scheduled NPAC downtime.

 

[Graphic Omitted: Process diagram for notification of downtime]

 

a.               Action is taken by NPAC SMS personnel to schedule downtime for
the NPAC SMS system.

 

b.              The NPAC SMS system recognizes that it is some tunable amount of
time before a scheduled outage.

 

c.               The NPAC SMS sends an lnpNPAC-SMS-Operational-Information
M-EVENT-REPORT to the Local SMSs.

 

d.              The Local SMSs respond by sending an
lnpNPAC-SMS-Operational-Information M-EVENT-REPORT confirmation back to the NPAC
SMS.

 

e.               The NPAC SMS sends an lnpNPAC-SMS-Operational-Information
M-EVENT-REPORT to all SOAs.

 

f.                 The SOA(s) respond by sending an
lnpNPAC-SMS-Operational-Information M-EVENT-REPORT confirmation back to the NPAC
SMS.

 

87

--------------------------------------------------------------------------------


 


6.6.1.                     NPA-NXX SPLIT


 

This scenario shows NPAC SMS personnel initiation of an NPA-NXX split.

 

[Graphic Omitted: Process diagram for NPA-NXX Split]

 

a.               Action is taken by the NPAC SMS personnel to cause an NPA-NXX
split.

 

b.              The NPAC SMS updates all subscription version records in its
local database that match the specified TN range. The TN field will be updated
with the new NPA, and the other_TN field will be set to the previous TN (old
NPA).

 

c.               The permissive dialing period expires.

 

d.              The NPAC SMS updates all subscription version records in its
local database that match the specified TN range. The other_TN field will be set
to Null.

 

6.7.                            Mass Update

 

NPAC SMS personnel can perform a mass update on subscription data.

 

[Graphic Omitted: Process diagram for mass update]

 

a.               Action is taken by the NPAC SMS personnel to request that a
mass update be performed on active subscription data.

 

b.              Search the subscription database for subscription versions that
match the specified mass update criteria. Perform steps c-f for the allowable
range of subscription versions.

 

c.               If LRN data was modified, check the LRN table to verify that it
is defined for the serviceProv NPA-NXX found in the subscriptions. If not,
terminate processing at this point.

 

d.              The NPAC SMS sends an M-SET on the subscription versions to the
Local SMS.

 

e.               The Local SMS replies to the M-SET.

 

f.                 The NPAC SMS sends an attributeValueChange M-EVENT-REPORT to
the current service provider SOA.

 

g.              The service provider SOA sends a confirmation to the
M-EVENT-REPORT.

 

 

88

--------------------------------------------------------------------------------


 

GDMO Definitions

 


7.                                      GDMO DEFINITIONS

 


7.1.                            OVERVIEW

 

The GDMO interface definitions provided below support the SOA to NPAC SMS
interface and the NPAC SMS to Local SMS interface.  Included in this chapter of
the interface specification are object name bindings, attribute, package,
action, and notification definitions.

 


7.2.                            OBJECT DEFINITIONS

 

— 1.0 LNP Audits Managed Object

 

lnpAudits MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpAuditsPkg;

    REGISTERED AS {lnp-objectClass 1};

 

lnpAuditsPkg PACKAGE

    BEHAVIOR

        lnpAuditsDefinition,

        lnpAuditsBehavior;

    ATTRIBUTES

        lnpAuditsName GET;

    ;

 

lnpAuditsDefinition BEHAVIOR

    DEFINED AS !

        The lnpAudits class is the managed object that is used as the container
object for the subscriptionAudit objects on the NPAC SMS.  This object has been
created for scoping efficiency.

    !;

 

lnpAuditsBehavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object for the SOA to NPAC SMS and the
Local SMS to NPAC SMS interface.

 

        The NPAC SMS can M-GET any lnpAudits object on the LSMS (Process Audit
Association Function).

        The service provider SOA can M-GET any lnpAudits object on the NPAC SMS.
(SOA Management Association Function).

        The Local SMS can not M-GET any lnpAudits object on the NPAC SMS.

 

        The lnpAuditsName attribute is read only and can not be changed via the
Local SMS or SOA Interface once the object has been created.  The value of
lnpAuditsName will always be “lnpAudits”.

 

        Only one of these objects will exist per agent and it will only be
created at startup of the CMIP agent software

 

89

--------------------------------------------------------------------------------


 

 

        on the Local SMS and the NPAC SMS.

 

    !;

 

— 2.0 LNP Local SMS Managed Object Class

 

lnpLocalSMS MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpLocalSMS-Pkg,

        lnpRecoveryCompletePkg;

    REGISTERED AS {lnp-objectClass 2};

 

lnpLocalSMS-Pkg PACKAGE

    BEHAVIOR

        lnpLocalSMS-Definition,

        lnpLocalSMS-Behavior;

    ATTRIBUTES

        lnpLocal-SMS-Name GET;

    ;

 

lnpLocalSMS-Definition BEHAVIOR

    DEFINED AS !

        The lnpLocalSMS class is the managed object that is used as the
container object for all Local SMS data in the NPAC SMS to Local SMS Interface.

    !;

 

lnpLocalSMS-Behavior BEHAVIOR

    DEFINED AS !

        Local SMS Managed Object.

 

        The NPAC SMS can M-GET any lnpLocalSMS object (Data Download Association
Function).

        The lnp-LocalSMS-Name attribute is read only and can not be changed via
the Local SMS Interface once the object has been created.  The value of
lnpLocal-SMS-Name will always be a unique identifier for the Local SMS for the
NPAC SMS to Local SMS Interface.

 

        The lnpRecoveryComplete-Pkg is used to used for indicating the recovery
mode for the Local SMS is complete and to return all updates made since the
recovery mode began.  (Data Download Functional Group).

 

        Only one of these objects will exist and it will only be created at
startup of the CMIP agent software on the Local SMS.

    !;

 

 

— 3.0 LNP Log Record for the Subscription Audit Local SMS Discrepancy Report

 

lnpLogAudit-DiscrepancyRptRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogAudit-DiscrepancyRptPkg;

    REGISTERED AS {lnp-objectClass 3};

 

lnpLogAudit-DiscrepancyRptPkg PACKAGE

    BEHAVIOR

        lnpLogAudit-DiscrepancyRptDefinition,

        lnpLogAudit-DiscrepancyRptBehavior;

    ATTRIBUTES

        auditDiscrepancyTn GET,

        auditDiscrepancyVersionId GET,

        auditDiscrepancyLSMS-SP-Id GET,

 

90

--------------------------------------------------------------------------------


 

        auditDiscrepancyFailureReason GET,

        accessControl GET;

    ;

 

lnpLogAudit-DiscrepancyRptDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogAudit-DiscrepancyRptRecord class is the managed object that is
used to create log records for the subscriptionAudit-DiscrepancyRpt
Notification.

    !;

 

lnpLogAudit-DiscrepancyRptBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionAudit-DiscrepancyRpt Notification.

    !;

 

— 4.0 LNP Log Record for the Subscription Audit Results

 

lnpLogAuditResultsRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogAuditResultsPkg;

    REGISTERED AS {lnp-objectClass 4};

 

lnpLogAuditResultsPkg PACKAGE

    BEHAVIOR

        lnpLogAuditResultsDefinition,

        lnpLogAuditResultsBehavior;

    ATTRIBUTES

        auditResultStatus GET,

        auditResponseLevel GET,

        auditResultFailed-SP-List GET,

        auditResultNumberDiscrepancies GET,

        auditResultCompletionTime GET,

        accessControl GET;

    ;

 

lnpLogAuditResultsDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogAuditResultsRecord class is the managed object that is used to
create log records for the subscriptionAuditResults Notification.

    !;

 

lnpLogAuditResultsBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionAuditResults Notification.

    !;

 

— 5.0 LNP Log Record for the Subscription Version Cancellation

— Acknowledge Request Notification

 

lnpLogCancellationAcknowledgeRequestRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogCancellationAcknowledgeRequestPkg;

    REGISTERED AS {lnp-objectClass 5};

 

lnpLogCancellationAcknowledgeRequestPkg PACKAGE

    BEHAVIOR

        lnpLogCancellationAcknowledgeRequestDefinition,

        lnpLogCancellationAcknowledgeRequestBehavior;

    ATTRIBUTES

        subscriptionTN GET,

        subscriptionVersionId GET,

 

91

--------------------------------------------------------------------------------


 

        accessControl GET;

    ;

 

lnpLogCancellationAcknowledgeRequestDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogCancellationAcknowledgeRequestRecord class is the managed
object that is used to create log records for the
subscriptionVersionCancellationAcknowledgeRequest Notification.

    !;

 

lnpLogCancellationAcknowledgeRequestBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionVersionCancellationAcknowledgeRequest Notification.

    !;

 

— 6.0 LNP Log Record for the Subscription Version Conflict Resolution

— Acknowledge Request Notification

 

lnpLogConflictResolutionAcknowledgeRequestRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogConflictResolutionAcknowledgeRequestPkg;

    REGISTERED AS {lnp-objectClass 6};

 

lnpLogConflictResolutionAcknowledgeRequestPkg PACKAGE

    BEHAVIOR

        lnpLogConflictResolutionAcknowledgeRequestDefinition,

        lnpLogConflictResolutionAcknowledgeRequestBehavior;

    ATTRIBUTES

        subscriptionTN GET,

        subscriptionVersionId GET,

        accessControl GET;

    ;

 

lnpLogConflictResolutionAcknowledgeRequestDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogConflictResolutionAcknowledgeRequestRecord class is the
managed object that is used to create log records for the
subscriptionVersionConflictResolutionAcknowledgeRequest Notification.

    !;

 

lnpLogConflictResolutionAcknowledgeRequestBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionVersionConflictResolutionAcknowledgeRequest Notification.

    !;

 

— 7.0 LNP Log Record for the Subscription Version New SP Create Request

—     Notification

 

lnpLogNewSP-CreateRequestRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogNewSP-CreateRequestPkg;

    REGISTERED AS {lnp-objectClass 7};

 

lnpLogNewSP-CreateRequestPkg PACKAGE

    BEHAVIOR

        lnpLogNewSP-CreateRequestDefinition,

        lnpLogNewSP-CreateRequestBehavior;

    ATTRIBUTES

        subscriptionTN GET,

 

92

--------------------------------------------------------------------------------


 

        subscriptionVersionId GET,

        subscriptionOldSP GET,

        subscriptionOldSP-DueDate GET,

        subscriptionOldSP-Authorization GET,

        subscriptionOldSP-AuthorizationTimeStamp GET,

        accessControl GET;

    ;

 

lnpLogNewSP-CreateRequestDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogNewSP-CreateRequestRecord class is the managed object that is
used to create log records for the subscriptionVersionNewSP-CreateRequest
Notification.

    !;

 

lnpLogNewSP-CreateRequestBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionVersionNewSP-CreateRequest Notification.

    !;

 

 

— 8.0 LNP Log Record for the Subscription Version Old SP Concurrence Request

—     Notification

 

lnpLogOldSP-ConcurrenceRequestRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogOldSP-ConcurrenceRequestPkg;

    REGISTERED AS {lnp-objectClass 8};

 

lnpLogOldSP-ConcurrenceRequestPkg PACKAGE

    BEHAVIOR

        lnpLogOldSP-ConcurrenceRequestDefinition,

        lnpLogOldSP-ConcurrenceRequestBehavior;

    ATTRIBUTES

        subscriptionTN GET,

        subscriptionVersionId GET,

        subscriptionNewCurrentSP GET,

        subscriptionNewSP-DueDate GET,

        subscriptionNewSP-CreationTimeStamp GET,

        accessControl GET;

    ;

 

lnpLogOldSP-ConcurrenceRequestDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogOldSP-ConcurrenceRequestRecord class is the managed object
that is used to create log records for the
subscriptionVersionOldSP-ConcurrenceRequest Notification.

    !;

 

lnpLogOldSP-ConcurrenceRequestBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
subscriptionVersionOldSP-ConcurrenceRequest Notification.

    !;

 

 

— 9.0 LNP Log Record for the NPAC SMS Operational Information Notification

 

lnpLogOperational-InformationRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogOperational-InformationPkg;

    REGISTERED AS {lnp-objectClass 9};

 

93

--------------------------------------------------------------------------------


 

lnpLogOperational-InformationPkg PACKAGE

    BEHAVIOR

        lnpLogOperational-InformationDefinition,

        lnpLogOperational-InformationBehavior;

    ATTRIBUTES

        downTime GET,

        npacContactNumber GET,

        additionalDownTimeInformation GET,

        accessControl GET;

    ;

 

lnpLogOperational-InformationDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogOperational-InformationRecord class is the managed object that
is used to create log records for the lnpNPAC-SMS-Operational-Information
Notification.

    !;

 

lnpLogOperational-InformationBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the
lnpNPAC-SMS-Operational-Information Notification.

    !;

 

 

— 10.0 LNP Log Record for the Subscription Version Status Attribute Value

—     Change Notification

 

lnpLogStatusAttributeValueChangeRecord MANAGED OBJECT CLASS

    DERIVED FROM “Rec. X.721 | ISO/IEC 10165-2 : 1992”:eventLogRecord;

    CHARACTERIZED BY

        lnpLogStatusAttributeValueChangePkg;

    CONDITIONAL PACKAGES

        subscriptionVersionAttributeValueChangeFailed-SP-ListPkg PRESENT IF

            !the version status is failed or partially failed!;

    REGISTERED AS {lnp-objectClass 10};

 

lnpLogStatusAttributeValueChangePkg PACKAGE

    BEHAVIOR

        lnpLogStatusAttributeValueChangeDefinition,

        lnpLogStatusAttributeValueChangeBehavior;

    ATTRIBUTES

        subscriptionVersionAttributeValueChangeInfo GET,

        accessControl GET;

    ;

 

lnpLogStatusAttributeValueChangeDefinition BEHAVIOR

    DEFINED AS !

        The lnpLogStatusAttributeValueChangeRecord class is the managed object
that is used to create log records for the
subscriptionVersionStatusAttributeValueChange Notification.

    !;

 

lnpLogStatusAttributeValueChangeBehavior BEHAVIOR

    DEFINED AS !

        This log record can be used by any CME wanting to log the

        subscriptionVersionStatusAttributeValueChange Notification.

    !;

 

— 11.0 LNP Network Managed Object Class

 

lnpNetwork MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpNetworkPkg;

    CONDITIONAL PACKAGES

 

94

--------------------------------------------------------------------------------


 

    lnpDownloadPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!;

    REGISTERED AS {lnp-objectClass 11};

 

lnpNetworkPkg PACKAGE

    BEHAVIOR

        lnpNetworkDefinition,

        lnpNetworkBehavior;

    ATTRIBUTES

        lnpNetworkName GET;

    ;

 

lnpNetworkDefinition BEHAVIOR

    DEFINED AS !

        The lnpNetwork class is the managed object that is used as the container
object for the serviceProvNetwork objects. This object has been created
primarily for scoping efficiency.

 

        The lnpDownloadPkg will only be used for lnpNetwork object instantiated
on the NPAC SMS (Data Download Association Function). This package is used for
initiating from the Local SMS downloading of serviceProvNetwork,
serviceProvNPA-NXX, and serviceProvLRN object creation or deletion to the Local
SMS from the NPAC SMS.

    !;

 

lnpNetworkBehavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object used for the Local SMS to

        NPAC SMS interface.

 

        The Local SMS and the NPAC SMS can M-GET any lnpNetwork object (Data
Download Association Function).  The lnpNetworkName attribute is read only and
can not be changed via the NPAC SMS to Local SMS Interface once the object has
been created.  The value of lnpNetworkName will always be “lnpNetwork”.

 

        Only one of these objects will exist and it will only be created at
startup of the CMIP agent software on the NPAC SMS or the Local SMS.

    !;

 

— 12.0 LNP NPAC SMS Managed Object Class

 

lnpNPAC-SMS MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpNPAC-SMS-Pkg,

        lnpRecoveryCompletePkg;

    REGISTERED AS {lnp-objectClass 12};

 

lnpNPAC-SMS-Pkg PACKAGE

    BEHAVIOR

        lnpNPAC-SMS-Definition,

        lnpNPAC-SMS-Behavior;

    ATTRIBUTES

        lnpNPAC-SMS-Name GET;

    NOTIFICATIONS

        lnpNPAC-SMS-Operational-Information;

    ;

 

lnpNPAC-SMS-Definition BEHAVIOR

    DEFINED AS !

        The lnpNPAC-SMS class is the managed object that is used as the
container object for all NPAC SMS objects in the NPAC SMS to Local SMS Interface
and the SOA to NPAC SMS interface.

    !;

 

95

--------------------------------------------------------------------------------


 

lnpNPAC-SMS-Behavior BEHAVIOR

    DEFINED AS !

        NPAC SMS Managed Object for the SOA to NPAC SMS and the Local SMS

        to NPAC SMS interface.

 

        A Local SMS (Data Download Association Function) and service

        provider SOA (SOA Management Association Function) can M-GET

        any lnpNPAC-SMS object.

        The lnpNPAC-SMS-Name attribute is read only and can not be changed via
either Interface once the object has been created.

        The value of lnpNPAC-SMS-Name will be set to “Illinois-NPAC-SMS” in
Illinois.

 

        The lnpRecoveryComplete-Pkg is used to used for indicating the recovery
mode for the Local SMS is complete and to return all updates made since the
recovery mode began.  (Data Download Functional Group).

 

        Only one of these objects will exist and it will only be created at
startup of the CMIP agent software on the NPAC SMS.

 

        The lnpNPAC-SMS-Operational-Information will be used to notify service
provider SOA and Local SMS systems of planned outages.

    !;

 

— 13.0 LNP Service Providers Managed Object Class

 

lnpServiceProvs MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpServiceProvsPkg;

    REGISTERED AS {lnp-objectClass 13};

 

lnpServiceProvsPkg PACKAGE

    BEHAVIOR

        lnpServiceProvsDefinition,

        lnpServiceProvsBehavior;

    ATTRIBUTES

        lnpServiceProvsName GET;

    ;

 

lnpServiceProvsDefinition BEHAVIOR

    DEFINED AS !

        The lnpServiceProvs class is the managed object that is

        used as the container object for the serviceProv

        objects on the NPAC SMS.  This object has been created

        for scoping efficiency.

    !;

 

lnpServiceProvsBehavior BEHAVIOR

    DEFINED AS !

        NPAC SMS Managed Object used for the Local SMS to NPAC

        SMS interface.

 

        A Local SMS and service provider SOA can M-GET any lnpServiceProvs
object (Network Data Association Function). The lnpServiceProvsName attribute is
read only and can not be changed via the Local SMS Interface once the object has
been created.  The value of lnpServiceProvsName will always be
“lnpServiceProvs”.

 

        Only one of these objects will exist and it will only be created at
startup of the CMIP agent software on the NPAC SMS.

    !;

 

— 14.0 LNP Subscriptions Managed Object Class

 

96

--------------------------------------------------------------------------------


 

lnpSubscriptions MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        lnpSubscriptionsPkg,

        subscriptionVersionLocalSMS-CreatePkg;

    CONDITIONAL PACKAGES

    lnpDownloadPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionOldSP-CreatePkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionNewSP-CreatePkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionDisconnectPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionModifyPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionActivatePkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionCancelPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionOldSP-CancellationPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionNewSP-CancellationPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionOldSP-ConflictResolutionPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionNewSP-ConflictResolutionPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!,

    subscriptionVersionNewSP-ConflictResolutionPendingPkg PRESENT IF

        !the object is instantiated on the NPAC SMS!;

    REGISTERED AS {lnp-objectClass 14};

 

lnpSubscriptionsPkg PACKAGE

    BEHAVIOR

        lnpSubscriptionsDefinition,

        lnpSubscriptionsBehavior;

    ATTRIBUTES

        lnpSubscriptionsName GET;

    NOTIFICATIONS

        subscriptionVersionLocalSMS-ActionResults;

    ;

 

lnpSubscriptionsDefinition BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object for the SOA to NPAC SMS and the
Local SMS to NPAC SMS interface.

 

        The lnpSubscriptions class is the managed object that is used as the
container object for the subscription version objects on the NPAC SMS and the
Local SMS.

 

        Local SMS interfaces must be able to support scope/filtered M-SETs and
M-DELETEs with a TN range as the primary filter.

    !;

 

lnpSubscriptionsBehavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object

 

        The Local SMS (Data Download Association Function) and the service
provider SOA (SOA Management Association Function) can M-GET any
lnpSubscriptions object.  The lnpSubscriptionsName attribute is read only and
can not be changed via the Local SMS Interface once the object has been
created.  The value of lnpSubscriptionsName will always be “lnpSubscriptions”.

 

97

--------------------------------------------------------------------------------


 

        Only one of these objects will exist and it will only be created at
startup of the CMIP agent software on the NPAC SMS or the Local SMS.

 

        The lnpDownloadPkg will only be used for a lnpSubscriptions object
instantiated on the NPAC SMS.  This package is used to used for initiating
downloading of subscriptionVersions object creation, deletion, or modifications
to the Local SMS (Data Download Association Function).

 

        The subscriptionVersionOldSP-CreatePkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
creation of subscription versions for porting TNs by the old service provider.

 

        The subscriptionVersionNewSP-CreatePkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
creation of subscription versions for porting TNs by the new service provider.

 

        The subscriptionVersionDisconnectPkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
disconnection of a ported TN by the current service provider.

 

        The subscriptionVersionModifyPkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
modification of a ported TN by a service provider.

 

        The subscriptionVersionActivatePkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
activation of a ported TN by a new service provider.

 

        The subscriptionVersionCancelPkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS.  This package is used for
cancellation of a ported TN by a service provider.

 

        The subscriptionVersionOldSP-CancellationPkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS. This package is used for
acknowledgment of subscription versions with status values of cancel-pending.
Acknowledgments from both old and new service provider SOAs take a version from
cancel-pending and to a canceled state.  This action is used by the old service
provider SOA.

 

        The subscriptionVersionNewSP-CancellationPkg will only be used for a
lnpSubscriptions object instantiated on the NPAC SMS. This package is used for
acknowledgment of subscription versions with status values of cancel-pending.
Acknowledgments from both old and new service provider SOAs take a version out
of cancel-pending and to a canceled state.  This action is used by the new
service provider SOA.

 

        The subscriptionVersionOldSP-ConflictResolutionPkg will only be used for
a lnpSubscriptions object instantiated on the NPAC SMS. This package is used for
acknowledgment of subscription versions with status values of
conflict-resolution-pending. Acknowledgments from both old and new service
provider SOAs take a version out of conflict-resolution-pending and to a pending
state. This action is used by the old service provider SOA.

 

        The subscriptionVersionNewSP-ConflictResolutionPkg will only be used for
a lnpSubscriptions object instantiated on the NPAC SMS. This package is used for
acknowledgment of subscription versions

 

98

--------------------------------------------------------------------------------


 

        with status values of conflict-resolution-pending. Acknowledgments from
both old and new service provider SOAs take a version out of
conflict-resolution-pending and to a pending state.  This action is used by the
new service provider SOA.

 

        The subscriptionVersionNewSP-ConflictResolutionPendingPkg will only be
used for a lnpSubscriptions object instantiated on the NPAC SMS. This package is
used for setting the status of subscription versions with status values of
conflict to conflict-resolution-pending. This action is used by the new service
provider SOA.

    !;

 

— 15.0 LNP Service Provider Managed Object Class

 

serviceProv MANAGED OBJECT CLASS

    DERIVED FROM serviceProvNetwork;

    CHARACTERIZED BY

        serviceProvPkg;

    CONDITIONAL PACKAGES

        serviceProvBillingAddressPkg PRESENT IF

            !the service provider has billing address and contact

            information!,

        serviceProvSOA-AddressPkg PRESENT IF

            !the service provider has SOA address and contact information!,

        serviceProvLSMS-AddressPkg PRESENT IF

            !the service provider has LSMS address and contact information!,

        serviceProvWebAddressPkg PRESENT IF

            !the service provider has Web address and contact information!,

        serviceProvNetAddressPkg PRESENT IF

            !the service provider has network and communication facilities

            address and contact information!,

        serviceProvConflictAddressPkg PRESENT IF

            !the service provider has conflict resolution interface

            address and contact information!,

        serviceProvOperationsAddressPkg PRESENT IF

            !the service provider has operations address and contact

            information!,

        serviceProvRepairCenterInfoPkg PRESENT IF

            !the service provider has repair contact information!,

        serviceProvUserAdminAddressPkg PRESENT IF

            !the service provider has user administration interface address

            and contact information!;

    REGISTERED AS {lnp-objectClass 15};

 

serviceProvPkg PACKAGE

    BEHAVIOR

        serviceProvDefinition,

        serviceProvBehavior;

    ATTRIBUTES

        npacCustomerAllowableFunctions GET-REPLACE,

        serviceProvAddress GET-REPLACE,

        serviceProvSysLinkInfo GET-REPLACE,

        serviceProvTunables GET-REPLACE;

    ;

 

serviceProvDefinition BEHAVIOR

    DEFINED AS !

        The serviceProv class is the managed object used on the NPAC SMS to
contain the data related to each LNP service provider.

    !;

 

serviceProvBehavior BEHAVIOR

    DEFINED AS !

        NPAC SMS Managed Object used for the Local SMS to NPAC

        SMS interface.

 

99

--------------------------------------------------------------------------------


 

        A Local SMS and service provider SOA can M-GET their own serviceProv
object (Network Data Association Function). Attempts to read any service
provider information other than their own will be rejected as unauthorized.  All
attributes in this object, except serviceProvID and
npacCustomerAllowableFunctions can be M-SET by the Local SMS Interface once the
object has been created on the NPAC SMS.

    !;

 

— 16.0 LNP Service Provider LRN Managed Object Class

 

serviceProvLRN MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        serviceProvLRN-Pkg;

    REGISTERED AS {lnp-objectClass 16};

 

serviceProvLRN-Pkg PACKAGE

    BEHAVIOR

        serviceProvLRN-Definition,

        serviceProvLRN-Behavior;

    ATTRIBUTES

        serviceProvLRN-ID GET,

        serviceProvLRN-Value GET,

        serviceProvDownloadReason GET,

                 serviceProvLRN-CreationTimeStamp GET;

    ;

 

serviceProvLRN-Definition BEHAVIOR

    DEFINED AS !

        The serviceProvLRN class is the managed object used to identify Service
Provider LRN values open for porting.

    !;

 

serviceProvLRN-Behavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object used for the Local SMS to

        NPAC SMS interface.

 

        All attributes are read only. Once created, the serviceProvLRN object
can only be deleted via the Local SMS or SOA interface.

 

        The serviceProvLRN-ID is specified by the NPAC SMS. The
serviceProvLRN-CreationTimeStamp will reflect the current system date and time
when the object is created.

 

        NPAC SMS can M-GET, M-DELETE and M-CREATE any serviceProvLRN object on
the Local SMS (Network Data Functional Unit).  The Local SMS only creates local
copies of serviceProvLRN objects after receiving the objects from an NPAC SMS
create request, reading them from the NPAC SMS for initial instantiation, or
from a download request.

 

        A Local SMS can M-GET any serviceProvLRN object (Network Data Functional
Unit).

 

        The Local SMS can M-DELETE and M-CREATE any serviceProvLRN object on the
NPAC SMS for their own service provider id (Network Data Functional Unit). 
Attempts to take actions on other service provider objects will be rejected as
unauthorized.

 

        The creation or deletion of a serviceProvLRN object will be distributed
to all Local SMSs.

 

        The serviceProvLRN-Value attributes on the NPAC SMS can

 

100

--------------------------------------------------------------------------------


 

        not be modified by the Local SMS.  The service provider will have to add
a new object and delete the old one to modify the data.

 

    !;

 

 

— 17.0 LNP Service Provider Network Managed Object Class

 

serviceProvNetwork MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        serviceProvNetworkPkg;

    REGISTERED AS {lnp-objectClass 17};

 

serviceProvNetworkPkg PACKAGE

    BEHAVIOR

        serviceProvNetworkDefinition,

        serviceProvNetworkBehavior;

    ATTRIBUTES

        serviceProvID GET,

        serviceProvName GET-REPLACE;

    ;

 

serviceProvNetworkDefinition BEHAVIOR

    DEFINED AS !

        The serviceProvNetwork class is the managed object used to contain the
network data for a service provider.

    !;

 

serviceProvNetworkBehavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object used for the Local SMS to NPAC SMS
interface.

 

        Service providers and the NPAC SMS can M-GET, M-CREATE, and M-SET any
serviceProvNetwork object (Network Data Association Function). The serviceProvId
attribute is read only and can not be changed via the NPAC SMS to Local SMS
Interface once the object has been created on the Local SMS or NPAC SMS.  The
serviceProvName can be M-SET via the NPAC SMS to Local SMS Interface by the NPAC
SMS.  The Local SMS only creates or modifies local copies of serviceProvNetwork
objects after receiving the objects from an NPAC SMS M-CREATE or M-SET request
or reading them from the NPAC SMS for initial instantiation.

    !;

 

— 18.0 LNP Service Provider NPA-NXX Managed Object Class

 

serviceProvNPA-NXX MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        serviceProvNPA-NXX-Pkg;

    REGISTERED AS {lnp-objectClass 18};

 

serviceProvNPA-NXX-Pkg PACKAGE

    BEHAVIOR

        serviceProvNPA-NXX-Definition,

        serviceProvNPA-NXX-Behavior;

    ATTRIBUTES

        serviceProvNPA-NXX-ID GET,

        serviceProvNPA-NXX-Value GET,

        serviceProvNPA-NXX-EffectiveTimeStamp GET,

        serviceProvDownloadReason GET,

                serviceProvNPA-NXX-CreationTimeStamp GET;

    ;

 

serviceProvNPA-NXX-Definition BEHAVIOR

 

101

--------------------------------------------------------------------------------


 

    DEFINED AS !

        The serviceProvNPA-NXX class is the managed object used to identify
Service Provider NPA-NXX values open for porting.

    !;

 

serviceProvNPA-NXX-Behavior BEHAVIOR

    DEFINED AS !

        Local SMS and NPAC SMS Managed Object used for the Local SMS to NPAC SMS
interface.

 

        All attributes are read only. Once created, the serviceProvNPA-NXX
object can only be deleted via the Local SMS or SOA interface.  The
serviceProvNPA-NXX-ID is specified by the NPAC SMS. The
serviceProvNPA-NXX-CreationTimeStamp will be set to the current system date and
time when the object is created.

 

        NPAC SMS can M-GET, M-DELETE and M-CREATE any serviceProvNPA-NXX object
on the Local SMS (Network Data Association Function).  The Local SMS only
creates local copies of serviceProvNPA-NXX objects after receiving the objects
from an NPAC SMS create, after reading them from the NPAC SMS for initial
instantiation, or from a download.

 

        Service providers can M-GET any serviceProvNPA-NXX object.

 

        The Local SMS can M-DELETE and M-CREATE any serviceProvNPA-NXX object on
the NPAC SMS for their own service provider id (Network Data Association
Function).  Attempts to take actions on other service provider objects will be
rejected as unauthorized.

 

        The Local SMS can not modify any of the attributes.

 

        To cause an NPA-NXX split to occur the service provider must contact the
NPAC SMS operations personnel.

    !;

 

— 19.0 LNP Subscription Audit Managed Object

 

subscriptionAudit MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        subscriptionAuditPkg;

    REGISTERED AS {lnp-objectClass 19};

 

subscriptionAuditPkg PACKAGE

    BEHAVIOR

        subscriptionAuditDefinition,

        subscriptionAuditBehavior;

    ATTRIBUTES

        subscriptionAuditId GET,

        subscriptionAuditName GET,

        subscriptionAuditStatus GET-REPLACE,

        subscriptionAuditAttributeList GET,

        subscriptionAuditTN-Range GET,

        subscriptionAuditTN-ActivationRange GET,

        serviceProvID GET,

        subscriptionAuditServiceProvIdRange GET,

        subscriptionAuditTN-NotificationNumber GET,

        subscriptionAuditNumberOfTNs GET,

        subscriptionAuditNumberOfTNsComplete GET,

        subscriptionAuditRequestingSP GET;

    NOTIFICATIONS

        subscriptionAuditResults,

        subscriptionAudit-DiscrepancyRpt,

        “Rec. X.721 | ISO/IEC 10165-2 : 1992”:attributeValueChange

            accessControlParameter;

 

102

--------------------------------------------------------------------------------


 

    ;

 

subscriptionAuditDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionAudit class is the managed object that represents a
subscription audit request.  This object is only instantiated on the NPAC SMS.

    !;

 

subscriptionAuditBehavior BEHAVIOR

    DEFINED AS !

        When the subscriptionAuditStatus changes an attribute value change will
be emitted to the audit requester.

 

        All attributes must be specified upon create with the exception of the
subscriptionAuditAttributeList and the subscriptionAuditTN-ActivationRange.  If
the subscriptionAuditAttributeList is not specified then a full audit is
assumed. If the subscriptionAuditTN-ActivationRange then an audit of all TNs in
the range specified in subscriptionAuditTN-Range will be audited.  The
serviceAuditId is determined by the NPAC SMS.

 

        The SOA or NPAC SMS can M-SET the subscriptionAuditStatus to suspended
in order suspend an audit.  The NPAC SMS can change the subscriptionAuditStatus
from in-progress to suspended and from suspended to in-progress or canceled. 
When the status is changed to suspended, the NPAC SMS will stop processing the
audit until it is resumed by the NPAC SMS changing the status back to
in-progress.  The subscriptionAuditRequestingSP is the id of the service
provider who requested the audit.

 

        The NPAC SMS will be required to set the number of TNs that will be
audited in the subscriptionAuditNumberOfTNs attribute based on the NPAC SMS
audit request criteria.  An attribute value change notification will be emitted
when the subscriptionAuditNumberOfTNs is set.  After every
subscriptionAuditTN-NotificationNumber of TNs has been audited the
subscriptionAuditNumberOfTNsComplete shall be updated and an attribute value
change notification shall be sent to the NPAC SMS.

 

        The SOA or NPAC SMS can M-CREATE, M-GET subscriptionAudit managed
objects on the NPAC SMS (Process Audit Association Function). When a
subscriptionAudit object is created on the NPAC SMS the NPAC SMS will begin the
audit for the service provider specified or all service providers.  The SOA can
only M-GET subscriptionAudit that they created.

 

        The SOA will be required to set the service provider ID with their
service provider id so that the origination of the audit request can be tracked
and notifications can be sent to the requesting SOA.

 

        The subscriptionAuditTN-Range will be limited based on the maximum range
size specified in the NPAC SMS.  If the limit specified is exceeded, the create
request will fail with an invalidAttributeValue error.

 

        When this object is created and deleted, object creation and deletion
notifications will be sent to the requester.  Object deletion indicates
completion of an audit.  The audit results notification will be sent before the
object is deleted by the entity performing the audit indicating how may
discrepancies the audit found and reported during execution.

 

        If discrepancies are found during the audit, audit discrepancy

 

103

--------------------------------------------------------------------------------


 

        notifications will be sent to the requester at the time they are found. 
When audit discrepancy notifications are sent to the NPAC SMS by the Local SMS,
create or modify requests will be sent to the Local SMS by the NPAC SMS to
correct the discrepancies found.

 

        Deletion of an audit object cancels an audit request.

    !;

 

 

— 20.0 LNP subscription Version Managed Object Class

 

subscriptionVersion MANAGED OBJECT CLASS

    DERIVED FROM top;

    CHARACTERIZED BY

        subscriptionVersionPkg;

    REGISTERED AS {lnp-objectClass 20};

 

subscriptionVersionPkg PACKAGE

    BEHAVIOR

        subscriptionVersionDefinition,

        subscriptionVersionBehavior;

    ATTRIBUTES

        subscriptionVersionId GET,

        subscriptionTN GET-REPLACE,

        subscriptionLRN GET-REPLACE,

        subscriptionNewCurrentSP GET-REPLACE,

        subscriptionActivationTimeStamp GET-REPLACE,

        subscriptionCustomerDisconnectDate GET-REPLACE,

        subscriptionCLASS-DPC GET-REPLACE,

        subscriptionCLASS-SSN GET-REPLACE,

        subscriptionLIDB-DPC GET-REPLACE,

        subscriptionLIDB-SSN GET-REPLACE,

        subscriptionCNAM-DPC GET-REPLACE,

        subscriptionCNAM-SSN GET-REPLACE,

        subscriptionISVM-DPC GET-REPLACE,

        subscriptionISVM-SSN GET-REPLACE,

        subscriptionEndUserLocationValue GET-REPLACE,

        subscriptionEndUserLocationType GET-REPLACE,

        subscriptionBillingId GET-REPLACE,

        subscriptionLNPType GET-REPLACE,

        subscriptionDownloadReason GET-REPLACE;

    ;

 

subscriptionVersionDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersion class is the managed object that represents a
subscription version on the Local SMS.

    !;

 

subscriptionVersionBehavior BEHAVIOR

    DEFINED AS !

        Local SMS Managed Object

 

        NPAC SMS can M-GET, M-SET, M-DELETE and M-CREATE any subscriptionVersion
object on the Local SMS (Data Download Association Function).  The Local SMS
only creates local copies of subscriptionVersion objects after receiving the
objects from an NPAC SMS create request or reading them from the NPAC SMS for
initial instantiation.

 

        The serviceProvVersionId is assigned upon creation by the NPAC SMS and
is read only.

 

        The subscriptionTN, subscriptionLRN and associated routing information,
are specified by the new service provider SOA upon creation of a new
subscription version.

 

104

--------------------------------------------------------------------------------


 

        When the subscription version is activated the
subscriptionActivationTimeStamp is updated.

 

        When the subscription version is downloaded to the locals, the
subscriptionDownloadReason is set to one of new, delete, modified,
audit-discrepancy, or download-request. This field is not validated in audits.

 

        When the subscription version status is set to disconnect pending or
old, the subscriptionVersionDonorSP-CustomerDisconnectDate is sent to the donor
SOA informing the service provider of the actual customer disconnect date.

 

        The Local SMS can not modify any of the subscription version data
locally unless changes were downloaded via a download request.

 

    !;

 

— 21.0 LNP NPAC Subscription Version Managed Object Class

 

subscriptionVersionNPAC MANAGED OBJECT CLASS

    DERIVED FROM subscriptionVersion;

    CHARACTERIZED BY

        subscriptionVersionNPAC-Pkg;

    REGISTERED AS {lnp-objectClass 21};

 

subscriptionVersionNPAC-Pkg PACKAGE

    BEHAVIOR

        subscriptionVersionNPAC-Definition,

        subscriptionVersionNPAC-Behavior;

    ATTRIBUTES

        subscriptionVersionStatus GET-REPLACE,

        subscriptionOldSP GET-REPLACE,

        subscriptionNewSP-DueDate GET-REPLACE,

        subscriptionNewSP-CreationTimeStamp GET-REPLACE,

        subscriptionOldSP-DueDate GET-REPLACE,

        subscriptionOldSP-Authorization GET-REPLACE,

        subscriptionOldSP-AuthorizationTimeStamp GET-REPLACE,

        subscriptionBroadcastTimeStamp GET-REPLACE,

        subscriptionConflictTimeStamp GET-REPLACE,

        subscriptionEffectiveReleaseDate GET-REPLACE,

        subscriptionDisconnectCompleteTimeStamp GET-REPLACE,

        subscriptionCancellationTimeStamp GET-REPLACE,

        subscriptionCreationTimeStamp GET-REPLACE,

        subscriptionFailed-SP-List GET-REPLACE,

        subscriptionModifiedTimeStamp GET-REPLACE,

        subscriptionOldTimeStamp GET-REPLACE,

        subscriptionOldSP-CancellationTimeStamp GET-REPLACE,

        subscriptionNewSP-CancellationTimeStamp GET-REPLACE,

        subscriptionOldSP-ConflictResolutionTimeStamp GET-REPLACE,

        subscriptionNewSP-ConflictResolutionTimeStamp GET-REPLACE,

        subscriptionPortingToOriginal-SPSwitch GET-REPLACE,

        subscriptionPreCancellationStatus GET-REPLACE;

    NOTIFICATIONS

        subscriptionVersionOldSP-ConcurrenceRequest,

        subscriptionVersionNewSP-CreateRequest,

        subscriptionVersionNewNPA-NXX,

        subscriptionVersionConflictResolutionAcknowledgeRequest,

        subscriptionVersionCancellationAcknowledgeRequest,

        subscriptionVersionDonorSP-CustomerDisconnectDate,

        subscriptionVersionStatusAttributeValueChange,

        “Rec. X.721 | ISO/IEC 10165-2 : 1992”:attributeValueChange

            accessControlParameter,

        “Rec. X.721 | ISO/IEC 10165-2 : 1992”:objectCreation

            accessControlParameter;

 

105

--------------------------------------------------------------------------------


 

    ;

 

subscriptionVersionNPAC-Definition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionNPAC class is the managed object that represents
a subscription version on the NPAC SMS.

    !;

 

subscriptionVersionNPAC-Behavior BEHAVIOR

    DEFINED AS !

        NPAC SMS Managed Object for the SOA to NPAC SMS and the Local SMS to
NPAC SMS interface.

 

        A Local SMS can M-GET any subscriptionVersionNPAC objects from the NPAC
SMS via the Local SMS Interface (Data Download Association Function).

 

        A Service Provider SOA can M-GET any subscriptionVersionNPAC objects
from the NPAC SMS via the SOA Interface (SOA Management Association Function).

 

        If a Service Provider SOA or Local SMS does a scoped filtered M-GET for
subscription versions, this request will only be successful if a the number of
records to be returned is less than or equal to the NPAC SMS tunable parameter,
“Max Subscriber Query”, in the Service Data table.

 

        When the status of an object is changed to “cancel-pending”,
subscriptionPreCancellationStatus is first set to the current status.

 

        The subscriptionCreationTimeStamp is set to the current system time when
the object is created.

 

        When the subscription version is modified for any reason, the
subscriptionModifiedTimeStamp is updated with the current system time.

 

        When the subscription version is broadcast to Local SMSs via the NPAC to
Local SMS interface, the subscriptionBroadcastTimeStamp is updated with the
current system time.

 

        When the subscription version has its version status set to old, the
subscriptionOldTimeStamp is updated with the current system time.

 

        When the subscription version has its version status set to cancel, the
subscriptionCancellationTimeStamp is updated with the current system time.

 

        When the subscription version has its version status set to conflict,
the subscriptionConflictTimeStamp is updated with the current system time.

 

        When the subscription version is disconnected and the version status is
set to old, the subscriptionDisconnectCompleteTimeStamp is updated with the
current system time.

 

        When the subscription version status is set to disconnect pending the
subscriptionEffectiveReleaseDate is set to the date the disconnect should be
broadcast.

 

        When the subscription version in a cancel-pending state is acknowledged
by an old service provider SOA, the subscriptionOldSP-CancellationTimeStamp is
updated with the current system time.

 

        When the subscription version in a cancel-pending state is acknowledged
by a new service provider SOA, the

 

106

--------------------------------------------------------------------------------


 

        subscriptionNewSP-CancellationTimeStamp is updated with the current
system time.

 

        When the subscription version in a conflict-resolution-pending state is
acknowledged by an old service provider SOA, the
subscriptionOldSP-ConflictResolutionTimeStamp is updated with the current system
time.

 

        When the subscription version in a conflict-resolution-pending state is
acknowledged by a new service provider SOA, the
subscriptionNewSP-ConflictResolutionTimeStamp is updated with the current system
time.

 

        When the subscription version status is failed or partially-failed, the
subscriptionFailed-SP-List is populated with a list of the failed service
providers.

 

        The Service Provider SOA can M-GET and M-SET subscriptionVersionNPAC
objects via the SOA to NPAC SMS interface (SOA Management Association
Function).  Rules for M-SET are described below.

 

        For M-GET requests, the filter will support all attributes for a
specified ported TN.

 

        Any service provider SOA can view any subscription version for any
ported TN (SOA Management Association Function).

 

        Subscription versions are created on the NPAC SMS via actions over the
SOA to NPAC SMS interface to the lnpSubscriptions object (SOA Management
Association Function).  New service provider SOAs must use the
subscriptionVersionNewSP-Create action and old service provider SOAs must use
the subscriptionVersionOldSP-Create action. Creates can only be performed
provided there is only one currently active subscription version for the TN.  If
one service provider SOA has already done a create, the other service provider
SOA may choose to M-SET that object directly to specify the create data
information instead of using a create action.

 

        subscriptionPortingToOriginal-SPSwitch can only be specified as TRUE for
a TN that is currently ported and is being ported back to the original service
provider.   If the value of subscriptionPortingToOriginal-SPSwitch is TRUE, the
LRN and GTT data should not be specified.  This data is not specified because
when the activate occurs for the subscription version, the Local SMS will
receive requests to delete the old subscription version routing data in their
networks and they will not receive any new network routing data for the
subscription. Concurrence from the old service provider is required.

 

        If the port of the subscription version is an intra-service provider
port, the new service provider SOA can use the subscriptionVersionNewSP-Create
action specifying the old service provider equal to the new service provider. 
In this case, the old service provider create action is not required and
processing proceeds after a valid pending version is created in the same manner
as it does for inter-service provider porting.

 

        Once a version has been created that passes validation, the
subscriptionVersionNPAC object subscriptionVersionStatus will be set to pending
and an object creation notification will be sent to both old and new service
provider SOAs.  If a version previously existed, attribute value change
notifications will be sent to both old and new service provider SOAs.

 

        If there is a pending version that does not have concurrence during the
“Service Provider Concurrence Window” specified in the Service Data table, a
subscriptionVersionNoConcurrence notification will be

 

107

--------------------------------------------------------------------------------


 

        sent to the service provider SOA that has not responded.  The
subscriptionVersionStatus will be set to cancel-pending if the new service
provider SOA has not responded or to conflict if the old service provider SOA
has not responded after the “Service Provider Concurrence Failure Window”
specified in the Service Data table. An attribute value change will be sent to
the service provider SOA that sent the original create request.

 

        The Service Provider SOA can M-SET attributes associated with pending,
cancel-pending, conflict-resolution-pending or conflict subscription versions
(SOA Management Association Function). Attempts to modify an active, sending,
failed, canceled, disconnect-pending or old version using M-SET will result in
an access denied error.

 

        Modification of an active subscription can only be done by the
current/new service provider SOA using the subscriptionVersionModify action.

 

        The modify action can be used by both old and new service provider SOAs
to update pending, conflict-resolution-pending or conflict subscription
versions.

 

        Old service provider SOAs can only modify the following attributes:

 

        subscriptionOldSP-DueDate

        subscriptionOldSP-Authorization

 

        New service provider SOAs can only modify the following attributes:

 

        subscriptionLRN

        subscriptionNewSP-DueDate

        subscriptionCLASS-DPC

        subscriptionCLASS-SSN

        subscriptionLIDB-DPC

        subscriptionLIDB-SSN

        subscriptionCNAM-DPC

        subscriptionCNAM-SSN

        subscriptionISVM-DPC

        subscriptionISVM-SSN

        subscriptionEndUserLocationValue

        subscriptionEndUserLocationType

        subscriptionBillingId

 

        Validation will be done for both old and new service provider data that
is specified on an M-SET.  If validation fails, no changes will be made and a
processing failure will be returned. If the version passes validation, the
version status will be set to pending.  An error message will be returned to the
service provider if the status is not pending when they attempt to change the
version status to cancel-pending.

 

        Once a pending version has been created, the new service provider can
activate the subscription version if authorization for the port has been
received by the old service provider within the “Service Provider Concurrence
Cancellation Window”.

 

        Once the version is activated, the version status is set to sending, the
broadcast time stamp is updated, and creates are sent to the Local SMSs.

 

        If the create requests are successful for all Local SMSs, the version
status will be marked as active and the previously active subscription version
will have its version status set to old.

 

        If create requests fail for a subscription version after the retry
periods have expired, the version status will be set

 

108

--------------------------------------------------------------------------------


 

        to failed or partially-failed based on if the download failed in all or
some of the Local SMSs respectively.

 

        A status version attribute value change will be sent to both old and new
service providers when the subscriptionVersionStatus is modified.  If the
version status is failed or partially-failed then a list of failed service
providers is provided in the subscriptionVersionStatus notification.

 

        A service provider should acknowledge the conflict resolution pending
state within a tunable time frame specified on the NPAC SMS with a conflict
resolution acknowledgement action.

 

        If a service provider fails to acknowledge the conflict resolution
pending state, a subscriptionVersionConflictResolutionAcknowledgeRequest is sent
to the service provider.  If they do not respond to this acknowledgement in a
tunable time frame specified on the NPAC SMS, the version status will be set to
cancel-pending.

 

        A service provider should acknowledge the cancel pending state within a
tunable time frame specified on the NPAC SMS with a cancel acknowledgement
action.

 

        If a service provider SOA fails to acknowledge the cancel pending state,
a subscriptionVersionCancellationAcknowledgeRequest is sent to the service
provider SOA.  If they do not respond to this acknowledgement in a tunable time
frame specified on the NPAC SMS, the version status will be set to conflict.

 

        No new subscription versions are created due to changes made via the
M-SET command.  Only changes to an active version via the
subscriptionVersionModify action cause new subscription versions to be created.

 

        Attribute value change notifications will be sent to both service
provider SOAs when the following attribute values change for a pending,
cancel-pending, conflict-resolution-pending, conflict or disconnect-pending
subscription versions:

 

        subscriptionNewSP-DueDate

        subscriptionNewSP-CreationTimeStamp

        subscriptionOldSP-DueDate

        subscriptionOldSP-Authorization

        subscriptionOldSP-AuthorizationTimeStamp

        subscriptionVersionStatus

 

        Object creation notifications will be sent to both old and new service
provider SOAs when a subscriptionVersionNPAC associated with their Service
Provider id is created.  Object deletion notifications will not be used. Objects
will only be deleted by the NPAC SMS as a result of housekeeping processing.

 

        When a subscription version is disconnected, the
subscriptionVersionDonorSP-CustomerDisconnectDate is sent to the donor SOA
informing the service provider of the actual customer disconnect date.

 

    !;

 


7.3.                            NAME BINDING DEFINITIONS

 

— 1.0 LNP Audits Managed Object Name Bindings

 

lnpAudits-lnpNPAC-SMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpAudits AND SUBCLASSES;

 

109

--------------------------------------------------------------------------------


 

    NAMED BY

        SUPERIOR OBJECT CLASS lnpNPAC-SMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpAuditsName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 1};

 

lnpAudits-lnpLocalSMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpAudits AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpLocalSMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpAuditsName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 2};

 

— 2.0 LNP Local SMS Managed Object Name Bindings

 

lnpLocalSMS-root NAME BINDING

    SUBORDINATE OBJECT CLASS lnpLocalSMS AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS “Rec. X.660 | ISO/IEC 9834-1 : 1992”:root;

    WITH ATTRIBUTE lnpLocal-SMS-Name;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 3};

 

— 3.0 LNP Network Managed Object Name Bindings

 

lnpNetwork-lnpNPAC-SMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpNetwork AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpNPAC-SMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpNetworkName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 4};

 

lnpNetwork-lnpLocalSMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpNetwork AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpLocalSMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpNetworkName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 5};

 

— 4.0 LNP NPAC SMS Managed Object Name Bindings

 

lnpNPAC-SMS-root NAME BINDING

    SUBORDINATE OBJECT CLASS lnpNPAC-SMS AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS “Rec. X.660 | ISO/IEC 9834-1 : 1992”:root;

    WITH ATTRIBUTE lnpNPAC-SMS-Name;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 6};

 

— 5.0 LNP Service Providers Managed Object Name Bindings

 

lnpServiceProvs-lnpNPAC-SMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpServiceProvs AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpNPAC-SMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpServiceProvsName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

 

110

--------------------------------------------------------------------------------


 

    REGISTERED AS {lnp-nameBinding 7};

 

— 6.0 LNP Subscriptions Managed Object Class Name Bindings

 

lnpSubscriptions-lnpNPAC-SMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpSubscriptions AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpNPAC-SMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpSubscriptionsName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 8};

 

lnpSubscriptions-lnpLocalSMS NAME BINDING

    SUBORDINATE OBJECT CLASS lnpSubscriptions AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpLocalSMS AND SUBCLASSES;

    WITH ATTRIBUTE lnpSubscriptionsName;

    — Note: Create through interface is not supported.

    — Note: Delete through interface is not supported.

    REGISTERED AS {lnp-nameBinding 9};

 

— 7.0 LNP Service Provider Managed Object Class Name Bindings

 

serviceProv-lnpServiceProvs NAME BINDING

    SUBORDINATE OBJECT CLASS serviceProv AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpServiceProvs AND SUBCLASSES;

    WITH ATTRIBUTE serviceProvID;

    CREATE WITH-REFERENCE-OBJECT;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 10};

 

— 8.0 LNP Service Provider LRN Managed Object Class Name Bindings

 

serviceProvLRN-serviceProvNetwork NAME BINDING

    SUBORDINATE OBJECT CLASS serviceProvLRN AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS serviceProvNetwork AND SUBCLASSES;

    WITH ATTRIBUTE serviceProvLRN-ID;

    CREATE WITH-REFERENCE-OBJECT, WITH-AUTOMATIC-INSTANCE-NAMING;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 11};

 

— 9.0 LNP Service Provider Network Managed Object Class Name Bindings

 

serviceProvNetwork-lnpNetwork NAME BINDING

    SUBORDINATE OBJECT CLASS serviceProvNetwork AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpNetwork AND SUBCLASSES;

    WITH ATTRIBUTE serviceProvID;

    CREATE WITH-REFERENCE-OBJECT;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 12};

 

— 10.0 LNP Service Provider NPA-NXX Managed Object Class Name Bindings

 

serviceProvNPA-NXX-serviceProvNetwork NAME BINDING

    SUBORDINATE OBJECT CLASS serviceProvNPA-NXX AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS serviceProvNetwork AND SUBCLASSES;

    WITH ATTRIBUTE serviceProvNPA-NXX-ID;

    CREATE WITH-REFERENCE-OBJECT, WITH-AUTOMATIC-INSTANCE-NAMING;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 13};

 

111

--------------------------------------------------------------------------------


 

— 11.0 LNP Subscription Audit for the NPAC SMS Managed Object

 

subscriptionAudit-lnpAudits NAME BINDING

    SUBORDINATE OBJECT CLASS subscriptionAudit AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpAudits AND SUBCLASSES;

    WITH ATTRIBUTE subscriptionAuditId;

    CREATE WITH-REFERENCE-OBJECT, WITH-AUTOMATIC-INSTANCE-NAMING;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 14};

 

— 12.0 LNP Subscription Version Managed Object Class

 

subscriptionVersion-lnpSubscriptions NAME BINDING

    SUBORDINATE OBJECT CLASS subscriptionVersion AND SUBCLASSES;

    NAMED BY

        SUPERIOR OBJECT CLASS lnpSubscriptions AND SUBCLASSES;

    WITH ATTRIBUTE subscriptionVersionId;

    CREATE WITH-REFERENCE-OBJECT, WITH-AUTOMATIC-INSTANCE-NAMING;

    DELETE ONLY-IF-NO-CONTAINED-OBJECTS;

    REGISTERED AS {lnp-nameBinding 15};

 


7.4.                            ATTRIBUTE DEFINITIONS

 

— 1.0  LNP Access Control Attribute

 

accessControl ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpAccessControl;

    MATCHES FOR EQUALITY;

    BEHAVIOR accessControlBehavior;

    REGISTERED AS {lnp-attribute 1};

 

accessControlBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store/define access control information for
security.

!;

 

— 2.0  LNP Action Id Attribute

 

actionId ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.Integer;

    MATCHES FOR EQUALITY;

    BEHAVIOR actionIdBehavior;

    REGISTERED AS {lnp-attribute 2};

 

actionIdBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the action id associated with an action
that sends back an asynchronous notification.

!;

 

— 3.0  LNP Action Results Status Attribute

 

actionResultsStatus ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ActionResultsStatus;

    MATCHES FOR EQUALITY;

    BEHAVIOR actionResultsStatusBehavior;

    REGISTERED AS {lnp-attribute 3};

 

actionResultsStatusBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the status of an action that sends back
an asynchronous notification with the results.

!;

 

112

--------------------------------------------------------------------------------


 

— 4.0  LNP Additional Down Time Information

 

additionalDownTimeInformation ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.GraphicString255;

    MATCHES FOR EQUALITY;

    BEHAVIOR additionalDownTimeInformationBehavior;

    REGISTERED AS {lnp-attribute 4};

 

additionalDownTimeInformationBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to provide additional information about planned
NPAC SMS down time in an NPAC operations notification in a log record.

!;

 

— 5.0  LNP Audit Discrepancy Failure Reason

 

auditDiscrepancyFailureReason ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditFailureData;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditDiscrepancyFailureReasonBehavior;

    REGISTERED AS {lnp-attribute 5};

 

auditDiscrepancyFailureReasonBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the audit discrepancy failure reason in
an audit discrepancy notification in a log record.

!;

 

— 6.0  LNP Audit Discrepancy Local SMS Service Provider Id

 

auditDiscrepancyLSMS-SP-Id ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvId;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditDiscrepancyLSMS-SP-Id-Behavior;

    REGISTERED AS {lnp-attribute 6};

 

auditDiscrepancyLSMS-SP-Id-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the service provider id associated with
the Local SMS in an audit discrepancy notification in a log record.

!;

 

— 7.0  LNP Audit Discrepancy TN

 

auditDiscrepancyTn ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.PhoneNumber;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditDiscrepancyTnBehavior;

    REGISTERED AS {lnp-attribute 7};

 

auditDiscrepancyTnBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the TN for which the discrepancy was
found in an audit discrepancy notification in a log record.

!;

 

— 8.0  LNP Audit Discrepancy Version Id

 

auditDiscrepancyVersionId ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SubscriptionVersionId;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditDiscrepancyVersionId-Behavior;

    REGISTERED AS {lnp-attribute 8};

 

113

--------------------------------------------------------------------------------


 

auditDiscrepancyVersionId-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the version id for the TN for which the
discrepancy was found in an audit discrepancy notification in a log record.

!;

 

— 9.0  LNP Audit Response Level

 

auditResponseLevel ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditResponseLevel;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditResponseLevelBehavior;

    REGISTERED AS {lnp-attribute 9};

 

auditResponseLevelBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the level to which an audit was
performed (SCP, Local SMS).

!;

 

— 10.0  LNP Audit Results Audit Completion Time

 

auditResultCompletionTime ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditResultCompletionTimeBehavior;

    REGISTERED AS {lnp-attribute 10};

 

auditResultCompletionTimeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the completion time of the audit in an
audit results notification in a log record.

!;

 

— 11.0  LNP Audit Result Failed Service Provider List

 

auditResultFailed-SP-List ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.Failed-SP-List;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditResultFailed-SP-ListBehavior;

    REGISTERED AS {lnp-attribute 11};

 

auditResultFailed-SP-ListBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store, in an audit results notification in a
log record, the list of failed service providers for an audit that failed due to
failures on Local SMSs.

!;

 

— 12.0 LNP Audit Results Number of Discrepancies

 

auditResultNumberDiscrepancies ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.Integer;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditResultNumberDiscrepanciesBehavior;

    REGISTERED AS {lnp-attribute 12};

 

auditResultNumberDiscrepanciesBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the number of discrepancies found in an
audit results notification in a log record.

!;

 

 

— 13.0 LNP Audit Result Status

 

114

--------------------------------------------------------------------------------


 

auditResultStatus ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditResultStatus;

    MATCHES FOR EQUALITY;

    BEHAVIOR auditResultStatusBehavior;

    REGISTERED AS {lnp-attribute 13};

 

auditResultStatusBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the final status of the audit in an
audit results notification in a log record.

!;

 

— 14.0 LNP Operational Notification Down Time

 

downTime ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.TimeRange;

    MATCHES FOR EQUALITY;

    BEHAVIOR downTimeBehavior;

    REGISTERED AS {lnp-attribute 14};

 

downTimeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to indicate the down time in an NPAC operations
notification in a log record.

!;

 

— 15.0 LNP Failed TN List

 

failedTN-List ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.FailedTN-List;

    MATCHES FOR EQUALITY;

    BEHAVIOR failedTN-ListBehavior;

    REGISTERED AS {lnp-attribute 15};

 

failedTN-ListBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to indicate the tn(s) and errors for a failed
action in the return asynchronous notification.

!;

 

— 16.0 LNP Audits Name

 

lnpAuditsName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpAuditsName;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpAuditsNameBehavior;

    REGISTERED AS {lnp-attribute 16};

 

lnpAuditsNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpAudits managed object. 
The value for this attribute is “lnpAudits”.

!;

 

— 17.0 LNP Local SMS Name

 

lnpLocal-SMS-Name ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSMS-Name;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpLocal-SMS-NameBehavior;

    REGISTERED AS {lnp-attribute 17};

 

lnpLocal-SMS-NameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpNPAC-SMS object.  Valid
values are service provider id of the Local

 

115

--------------------------------------------------------------------------------


 

        SMS for the NPAC SMS to Local SMS Interface.

!;

 

— 18.0 LNP Network Name

 

lnpNetworkName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpNetworkName;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpNetworkNameBehavior;

    REGISTERED AS {lnp-attribute 18};

 

lnpNetworkNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpNetwork object.  Valid
values are “lnpName” for the NPAC SMS to Local SMS Interface.

!;

 

— 19.0 LNP NPAC SMS Name

 

lnpNPAC-SMS-Name ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSMS-Name;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpNPAC-SMS-NameBehavior;

    REGISTERED AS {lnp-attribute 19};

 

lnpNPAC-SMS-NameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpNPAC-SMS object.  The
valid value for this attribute in Illinois is “Illinois-NPAC-SMS” for the NPAC
SMS.

!;

 

— 20.0 LNP Service Providers Name

 

lnpServiceProvsName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpServiceProvsName;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpServiceProvsNameBehavior;

    REGISTERED AS {lnp-attribute 20};

 

lnpServiceProvsNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpServiceProvs object.  
The value for this attribute will be “lnpServiceProvs” in the NPAC SMS to Local
SMS Interface.

!;

 

— 21.0 LNP Specific Info

 

lnpSpecificInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSpecificInfo;

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpSpecificInfoBehavior;

    REGISTERED AS {lnp-attribute 21};

 

lnpSpecificInfoBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to pass specific error information in the case of
a cmip processing failure error.

!;

 

— 22.0 LNP Subscriptions Name

 

lnpSubscriptionsName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LnpSubscriptionsName;

 

116

--------------------------------------------------------------------------------


 

    MATCHES FOR EQUALITY;

    BEHAVIOR lnpSubscriptionsNameBehavior;

    REGISTERED AS {lnp-attribute 22};

 

lnpSubscriptionsNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpSubscriptions object.  
The value for this attribute will be “lnpSubscriptions” in the NPAC SMS to Local
SMS Interface.

!;

 

— 23.0 LNP NPAC Contact Number

 

npacContactNumber ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.PhoneNumber;

    MATCHES FOR EQUALITY;

    BEHAVIOR npacContactNumberBehavior;

    REGISTERED AS {lnp-attribute 23};

 

 npacContactNumberBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to indicate the NPAC contact number to be called
concerning an NPAC SMS outage in an NPAC operations notification in a log
record.

 

!;

 

— 24.0 LNP NPAC Customer Allowable Functions

 

npacCustomerAllowableFunctions ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AssociationFunction;

    MATCHES FOR EQUALITY;

    BEHAVIOR npacCustomerAllowableFunctionsBehavior;

    REGISTERED AS {lnp-attribute 24};

 

npacCustomerAllowableFunctionsBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify what functions a service provider can
perform on the SOA to NPAC SMS and NPAC SMS to Local SMS interfaces.

!;

 

— 25.0 LNP Results Completion Time

 

resultsCompletionTime ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR resultsCompletionTimeBehavior;

    REGISTERED AS {lnp-attribute 25};

 

resultsCompletionTimeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the completion time of the action in the
action results notification.

!;

 

— 26.0 LNP Service Provider Address

 

serviceProvAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY;

    BEHAVIOR serviceProvAddressBehavior;

    REGISTERED AS {lnp-attribute 26};

 

serviceProvAddressBehavior BEHAVIOR

    DEFINED AS !

 

117

--------------------------------------------------------------------------------


 

        This attribute is used to specify the address information for a service
provider.

!;

 

— 27.0 LNP Service Provider Billing Address

 

serviceProvBillingAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvBillingAddressBehavior;

    REGISTERED AS {lnp-attribute 27};

 

serviceProvBillingAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the billing address information for a
service provider.

!;

 

— 28.0 LNP Service Provider Conflict Resolution Contact Address

 

serviceProvConflictAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvConflictAddressBehavior;

    REGISTERED AS {lnp-attribute 28};

 

serviceProvConflictAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider conflict
resolution contact address and contact information.

!;

 

— 29.0 LNP Service Provider Data Download Reason

 

serviceProvDownloadReason ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DownloadReason;

    MATCHES FOR EQUALITY;

    BEHAVIOR servicePriovderDownloadReasonBehavior;

    REGISTERED AS {lnp-attribute 29};

 

serviceProvDownloadReasonBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the reason the data was downloaded to
the Local SMS from NPAC SMS.  This attribute only has meaning in objects
instantiated on the Local SMS.

!;

 

— 30.0 LNP Service Provider ID

 

serviceProvID ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvId;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR serviceProvID-Behavior;

    REGISTERED AS {lnp-attribute 30};

 

serviceProvID-Behavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the serviceProvNetwork and
serviceProv objects as well as an identifier for the service provider who has
requested an audit on the NPAC SMS.  Valid values are the Facilities Id (or OCN)
of the service provider.

!;

 

— 31.0 LNP Service Provider LRN Last Modified Time Stamp

 

serviceProvLRN-CreationTimeStamp ATTRIBUTE

 

118

--------------------------------------------------------------------------------


 

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvLRN-CreationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 31};

 

serviceProvLRN-CreationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides the timestamp of the last time the
serviceProvLRN object was created on the NPAC SMS.

!;

 

— 32.0 LNP Service Provider LRN ID

 

serviceProvLRN-ID ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LRN-ID;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvLRN-ID-Behavior;

    REGISTERED AS {lnp-attribute 32};

 

serviceProvLRN-ID-Behavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the serviceProvLRN object. 
The NPAC SMS determines the value for this attribute.

!;

 

— 33.0 LNP Service Provider LRN Value

 

serviceProvLRN-Value ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LRN;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvLRN-Value-Behavior;

    REGISTERED AS {lnp-attribute 33};

 

serviceProvLRN-Value-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the value for a service provider LRN
associated with an NPA-NXX.

!;

 

— 34.0 LNP Service Provider LSMS Address

 

serviceProvLSMS-Address ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvLSMS-AddressBehavior;

    REGISTERED AS {lnp-attribute 34};

 

serviceProvLSMS-AddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider LSMS address and
contact information.

!;

 

— 35.0 LNP Service Provider Name

 

serviceProvName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvName;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR serviceProvNameBehavior;

    REGISTERED AS {lnp-attribute 35};

 

serviceProvNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute is the English name for the service provider.

!;

 

— 36.0 LNP Service Provider Network and Communications Address

 

119

--------------------------------------------------------------------------------


 

serviceProvNetAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvNetAddressBehavior;

    REGISTERED AS {lnp-attribute 36};

 

serviceProvNetAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider network and
communications facilities address and contact information.

!;

 

— 37.0 LNP Service Provider NPA-NXX Creation Time Stamp

 

serviceProvNPA-NXX-CreationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvNPA-NXX-CreationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 37};

 

serviceProvNPA-NXX-CreationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides the timestamp of the creation of the
serviceProvNPA-NXX object on the NPAC SMS.

!;

 

— 38.0 LNP Service Provider NPA-NXX Effective Time Stamp

 

serviceProvNPA-NXX-EffectiveTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvNPA-NXX-EffectiveTimeStampBehavior;

    REGISTERED AS {lnp-attribute 38};

 

serviceProvNPA-NXX-EffectiveTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides a timestamp as to when the NPA-NXX is available
for LNP in the service provider networks.

!;

 

— 39.0 LNP Service Provider NPA-NXX ID

 

serviceProvNPA-NXX-ID ATTRIBUTE

    WITH ATTRIBUTE SYNTAX NPA-NXX-ID;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvNPA-NXX-ID-Behavior;

    REGISTERED AS {lnp-attribute 39};

 

serviceProvNPA-NXX-ID-Behavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the serviceProvNPA-NXX object.
The NPAC SMS determines the value for this attribute.

!;

 

— 40.0 LNP Service Provider NPA-NXX Value

 

serviceProvNPA-NXX-Value ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.NPA-NXX;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvNPA-NXX-ValueBehavior;

    REGISTERED AS {lnp-attribute 40};

 

serviceProvNPA-NXX-ValueBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify a portable NPA-NXX value.

 

120

--------------------------------------------------------------------------------


 

!;

 

— 41.0 LNP Service Provider Operations Address

 

serviceProvOperationsAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvOperationsAddressBehavior;

    REGISTERED AS {lnp-attribute 41};

 

serviceProvOperationsAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider operations
contact address and contact information.

!;

 

— 42.0 LNP Service Provider Repair Center Information

 

serviceProvRepairCenterInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvRepairCenterInfoBehavior;

    REGISTERED AS {lnp-attribute 42};

 

serviceProvRepairCenterInfoBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the repair center information for a
service provider.

!;

 

— 43.0 LNP Service Provider SOA Address

 

serviceProvSOA-Address ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvSOA-AddressBehavior;

    REGISTERED AS {lnp-attribute 43};

 

serviceProvSOA-AddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider SOA address and
contact information.

!;

 

— 44.0 LNP Service Provider System Link Information

 

serviceProvSysLinkInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.NetworkAddressInformation;

    MATCHES FOR EQUALITY;

    BEHAVIOR serviceProvSysLinkInfoBehavior;

    REGISTERED AS {lnp-attribute 44};

 

serviceProvSysLinkInfoBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the system link address information
for service provider for the SOA to NPAC SMS and NPAC SMS to Local SMS
interfaces.

!;

 

— 45.0 LNP Service Provider Tunables

 

serviceProvTunables ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.Tunables;

    MATCHES FOR EQUALITY;

    BEHAVIOR serviceProvTunablesBehavior;

    REGISTERED AS {lnp-attribute 45};

 

121

--------------------------------------------------------------------------------


 

serviceProvTunablesBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider tunables for the
NPAC SMS to Local SMS interface.

!;

 

— 46.0 LNP Service Provider User Administration Contact Address

 

serviceProvUserAdminAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvUserAdminAddressBehavior;

    REGISTERED AS {lnp-attribute 46};

 

serviceProvUserAdminAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider user
administration contact address and contact information.

!;

 

— 47.0 LNP Service Provider Web Address

 

serviceProvWebAddress ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AddressInformation;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR serviceProvWebAddressBehavior;

    REGISTERED AS {lnp-attribute 47};

 

serviceProvWebAddressBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider Web interface
address and contact information.

!;

 

— 48.0 LNP Subscription Activation Time Stamp

 

subscriptionActivationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionActivationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 48};

 

subscriptionActivationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time and date that the
subscription version was activated.

!;

 

— 49.0 LNP Subscription Audit Attribute List

 

subscriptionAuditAttributeList ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditAttributes;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditAttributeListBehavior;

    REGISTERED AS {lnp-attribute 49};

 

subscriptionAuditAttributeListBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the list of attributes in a
subscription version that are to be audited.

!;

 

— 50.0 LNP Subscription Audit ID

 

subscriptionAuditId ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditId;

    MATCHES FOR EQUALITY, ORDERING;

 

122

--------------------------------------------------------------------------------


 

    BEHAVIOR subscriptionAuditIdBehavior;

    REGISTERED AS {lnp-attribute 50};

 

subscriptionAuditIdBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the subscriptionAudit managed
objects.  The value for this attribute is specified by the NPAC SMS.

!;

 

— 51.0 LNP Subscription Audit Name

 

subscriptionAuditName ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditName;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionAuditNameBehavior;

    REGISTERED AS {lnp-attribute 51};

 

subscriptionAuditNameBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the English name associated with an
audit.

!;

 

— 52.0 LNP Subscription Audit Number of TNs to be Audited

 

subscriptionAuditNumberOfTNs ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditNumberOfTNs;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditNumberOfTNsBehavior;

    REGISTERED AS {lnp-attribute 52};

 

subscriptionAuditNumberOfTNsBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the number of TNs that will be audited
based on the audit request criteria.

!;

 

— 53.0 LNP Subscription Audit Number of TNs having Completed Audit

 

subscriptionAuditNumberOfTNsComplete ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditNumberOfTNsComplete;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditNumberOfTNsCompleteBehavior;

    REGISTERED AS {lnp-attribute 53};

 

subscriptionAuditNumberOfTNsCompleteBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the number of TNs that have completed
audit.  This attribute is only incremented by the amount specified in
subscriptionAuditTN-NotificationNumber. will be audited based on the audit
request criteria.

!;

 

— 54.0 LNP Subscription Audit Requesting Service Provider

 

subscriptionAuditRequestingSP ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvId;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditRequestingSP-Behavior;

    REGISTERED AS {lnp-attribute 54};

 

subscriptionAuditRequestingSP-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the service provider who requested the
audit.

!;

 

123

--------------------------------------------------------------------------------


 

— 55.0 LNP Subscription Audit Service Provider Id Range

 

subscriptionAuditServiceProvIdRange ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditServiceProvIdRange;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditServiceProvIdRangeBehavior;

    REGISTERED AS {lnp-attribute 55};

 

subscriptionAuditServiceProvIdRangeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify a specific service provider or all
service providers should be audited in the subscription audit.

!;

 

— 56.0 LNP Subscription Audit Status

 

subscriptionAuditStatus ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditStatus;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditStatusBehavior;

    REGISTERED AS {lnp-attribute 56};

 

subscriptionAuditStatusBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the status of an audit.  Valid values
are in-progress, suspended, canceled, and complete.

!;

 

— 57.0 LNP Subscription Audit TN Activation Range

 

subscriptionAuditTN-ActivationRange ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditTN-ActivationRange;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditTN-ActivationRangeBehavior;

    REGISTERED AS {lnp-attribute 57};

 

subscriptionAuditTN-ActivationRangeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the activation date and time range for
which TNs should be audited in the subscription audit.

!;

 

— 58.0 LNP Subscription Audit TN Notification Number

 

subscriptionAuditTN-NotificationNumber ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.AuditTN-NotificationNumber;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionAuditTN-NotificationNumberBehavior;

    REGISTERED AS {lnp-attribute 58};

 

subscriptionAuditTN-NotificationNumberBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the number of TNs that have completed
audit before the number of subscriptionAuditNumberOfTNsComplete gets
incremented. This controls the frequency of attribute value notifications that
gets sent to the audit requester when subscriptionAuditNumberOfTNsComplete
completes.

!;

 

— 59.0 LNP Subscription Audit TN Range

 

subscriptionAuditTN-Range ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.TN-Range;

    MATCHES FOR EQUALITY;

 

124

--------------------------------------------------------------------------------


 

    BEHAVIOR subscriptionAuditTN-RangeBehavior;

    REGISTERED AS {lnp-attribute 59};

 

subscriptionAuditTN-RangeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the TN range to be used for the
subscription audit.

!;

 

— 60.0 LNP Subscription Billing Id

 

subscriptionBillingId ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.BillingId;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionBillingIdBehavior;

    REGISTERED AS {lnp-attribute 60};

 

subscriptionBillingIdBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the Billing Id for the subscription
version.

!;

 

— 61.0 LNP Subscription Broadcast Time Stamp

 

subscriptionBroadcastTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionBroadcastTimeStampBehavior;

    REGISTERED AS {lnp-attribute 61};

 

subscriptionBroadcastTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the
subscription version was broadcast to the service provider Local SMSs.

!;

 

— 62.0 LNP Subscription Cancellation Time Stamp

 

subscriptionCancellationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionCancellationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 62};

 

subscriptionCancellationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the cancellation time stamp for the
subscription version.  This field is only valid if the subscription version
status is cancel.

!;

 

— 63.0 LNP Subscription Version Class Destination Point Code

 

subscriptionCLASS-DPC ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DPC;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionCLASS-DPCBehavior;

    REGISTERED AS {lnp-attribute 63};

 

subscriptionCLASS-DPCBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription version CLASS
Destination Point Code.

!;

 

125

--------------------------------------------------------------------------------


 

— 64.0 LNP Subscription Version Class SSN

 

subscriptionCLASS-SSN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SSN;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionCLASS-SSN-Behavior;

    REGISTERED AS {lnp-attribute 64};

 

subscriptionCLASS-SSN-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription version CLASS SSN.

!;

 

— 65.0 LNP Subscription CNAM Destination Point Code

 

subscriptionCNAM-DPC ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DPC;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionCNAM-DPC-Behavior;

    REGISTERED AS {lnp-attribute 65};

 

subscriptionCNAM-DPC-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the CNAM Destination Point value for
the subscription version.

!;

 

— 66.0 LNP Subscription CNAM SSN

 

subscriptionCNAM-SSN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SSN;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionCNAM-SSN-Behavior;

    REGISTERED AS {lnp-attribute 66};

 

subscriptionCNAM-SSN-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the CNAM SSN value for the
subscription version.

!;

 

— 67.0 LNP Subscription Conflict Time Stamp

 

subscriptionConflictTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionConflictTimeStampBehavior;

    REGISTERED AS {lnp-attribute 67};

 

subscriptionConflictTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the
subscription version was put into conflict.

!;

 

— 68.0 LNP Subscription Creation Time Stamp

 

subscriptionCreationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionCreationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 68};

 

subscriptionCreationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the creation date for a

 

126

--------------------------------------------------------------------------------


 

        subscription version.

!;

 

— 69.0 LNP Subscription Customer Disconnect Date

 

subscriptionCustomerDisconnectDate ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionCustomerDisconnectDateBehavior;

    REGISTERED AS {lnp-attribute 69};

 

subscriptionCustomerDisconnectDateBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the customer
was disconnected.

!;

 

— 70.0 LNP Subscription Disconnect Complete Date

 

subscriptionDisconnectCompleteTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionDisconnectCompleteTimeStampBehavior;

    REGISTERED AS {lnp-attribute 70};

 

subscriptionDisconnectCompleteTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the
subscription version was disconnected.

!;

 

— 71.0 LNP Subscription Download Reason

 

subscriptionDownloadReason ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DownloadReason;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionDownloadReasonBehavior;

    REGISTERED AS {lnp-attribute 71};

 

subscriptionDownloadReasonBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the reason the data was downloaded to
the Local SMS from NPAC SMS.  This attribute only has meaning in objects
instantiated on the Local SMS and is not audited in subscription versions.

!;

 

— 72.0 LNP Subscription Effective Release Date

 

subscriptionEffectiveReleaseDate ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionEffectiveReleaseDateBehavior;

    REGISTERED AS {lnp-attribute 72};

 

subscriptionEffectiveReleaseDateBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the
subscription version is to be disconnected.  The status of the version must be
disconnect pending.

!;

 

— 73.0 LNP Subscription End User Location Type

 

subscriptionEndUserLocationType ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.EndUserLocationType;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

 

127

--------------------------------------------------------------------------------


 

    BEHAVIOR subscriptionEndUserLocationTypeBehavior;

    REGISTERED AS {lnp-attribute 73};

 

subscriptionEndUserLocationTypeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the End User Location Type for the
subscription version.  This field is included for future use.

!;

 

— 74.0 LNP Subscription End User Location Value

 

subscriptionEndUserLocationValue ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.EndUserLocationValue;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionEndUserLocationValueBehavior;

    REGISTERED AS {lnp-attribute 74};

 

subscriptionEndUserLocationValueBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the End User Location Value for the
subscription version.  This field is included for future use.

!;

 

— 75.0 LNP Subscription Failed Service Provider List

 

subscriptionFailed-SP-List ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.Failed-SP-List;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionFailed-SP-ListBehavior;

    REGISTERED AS {lnp-attribute 75};

 

subscriptionFailed-SP-ListBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the failed service providers after a
subscription version broadcast results in a failed or partially-failed
subscription version status.

!;

 

— 76.0 LNP Subscription ISVM Destination Point Code

 

subscriptionISVM-DPC ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DPC;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionISVM-DPC-Behavior;

    REGISTERED AS {lnp-attribute 76};

 

subscriptionISVM-DPC-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the ISVM Destination Point value for
the subscription version.

!;

 

— 77.0 LNP Subscription ISVM SSN

 

subscriptionISVM-SSN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SSN;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionISVM-SSN-Behavior;

    REGISTERED AS {lnp-attribute 77};

 

subscriptionISVM-SSN-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the ISVM SSN value for the
subscription version.

!;

 

128

--------------------------------------------------------------------------------


 

— 78.0 LNP Subscription LIDB Destination Point Code

 

subscriptionLIDB-DPC ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.DPC;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionLIDB-DPC-Behavior;

    REGISTERED AS {lnp-attribute 78};

 

subscriptionLIDB-DPC-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the LIDB Destination Point value for
the subscription version.

!;

 

— 79.0 LNP Subscription LIDB SSN

 

subscriptionLIDB-SSN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SSN;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionLIDB-SSN-Behavior;

    REGISTERED AS {lnp-attribute 79};

 

subscriptionLIDB-SSN-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the LIDB SSN value for the
subscription version.

!;

 

— 80.0 LNP Subscription Local Number Portability Type

 

subscriptionLNPType ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LNPType;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionLNPTypeBehavior;

    REGISTERED AS {lnp-attribute 80};

 

subscriptionLNPTypeBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the Local Number Portability type for
the subscription version.

 

        This attribute is also used to store the subscription version LNP Type
for a new SP create request and a old service provider concurrence request
notification in a log record.

!;

 

— 81.0 LNP Subscription LRN

 

subscriptionLRN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.LRN;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionLRNBehavior;

    REGISTERED AS {lnp-attribute 81};

 

subscriptionLRNBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription LRN for a
subscription version.

!;

 

— 82.0 LNP Subscription Modified Time Stamp

 

subscriptionModifiedTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionModifiedTimeStampBehavior;

 

129

--------------------------------------------------------------------------------


 

    REGISTERED AS {lnp-attribute 82};

 

subscriptionModifiedTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the last modification date for a
subscription version.

!;

 

— 83.0 LNP Subscription New or Current Service Provider

 

subscriptionNewCurrentSP ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvId;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionNewCurrentSPBehavior;

    REGISTERED AS {lnp-attribute 83};

 

subscriptionNewCurrentSPBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription New or Current
Service Provider for a subscription version.

 

        This attribute is also used to store the new service provider for a new
SP create request notification in a log record.

!;

 

— 84.0 LNP Subscription New Service Provider Cancellation Time Stamp

 

subscriptionNewSP-CancellationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionNewSP-CancellationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 84};

 

subscriptionNewSP-CancellationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription cancellation
concurrence time stamp for the subscription in a cancel-pending state.  This
value is specified by the new service provider.

!;

 

— 85.0 LNP Subscription New Service Provider Conflict Resolution Time Stamp

 

subscriptionNewSP-ConflictResolutionTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionNewSP-ConflictResolutionTimeStampBehavior;

    REGISTERED AS {lnp-attribute 85};

 

subscriptionNewSP-ConflictResolutionTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription conflict resolution
concurrence time stamp for the subscription in a conflict-resolution-pending
state.  This value is specified by the new service provider.

!;

 

— 86.0 LNP Subscription New Service Provider Creation Time Stamp

 

subscriptionNewSP-CreationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionNewSP-CreationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 86};

 

subscriptionNewSP-CreationTimeStampBehavior BEHAVIOR

    DEFINED AS !

 

130

--------------------------------------------------------------------------------


 

        This attribute is used to specify the time stamp of when the new service
provider creates the cutover for the subscription from the old service
provider.  This timestamp is set by the NPAC SMS when the new service provider
sends its create request for activation.

 

        This attribute is also used to store the new service provider creation
time stamp for a new SP create request notification in a log record.

!;

 

— 87.0 LNP Subscription New Service Provider Activation Due Date

 

subscriptionNewSP-DueDate ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionNewSP-DueDateBehavior;

    REGISTERED AS {lnp-attribute 87};

 

subscriptionNewSP-DueDateBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription due date for the
subscription when they are being ported to a new service provider.  This value
is specified by the new service provider.

!;

 

— 88.0 LNP Subscription Old Service Provider

 

subscriptionOldSP ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvId;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionOldSPBehavior;

    REGISTERED AS {lnp-attribute 88};

 

subscriptionOldSPBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription Old Service Provider
for a subscription version.

 

        This attribute is also used to store the old service provider id for an
old service provider concurrence request notification in a log record.

!;

 

— 89.0 LNP Subscription Old Service Provider Authorization

 

subscriptionOldSP-Authorization ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.ServiceProvAuthorization;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionOldSP-AuthorizationBehavior;

    REGISTERED AS {lnp-attribute 89};

 

subscriptionOldSP-AuthorizationBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to indicate the old service provider
authorization or denial of cutover for the subscription to the new service
provider.

 

        This attribute is also used to store the old service provider
authorization for an old service provider concurrence request notification in a
log record.

!;

 

— 90.0 LNP Subscription Old Service Provider Authorization Time Stamp

 

subscriptionOldSP-AuthorizationTimeStamp ATTRIBUTE

 

131

--------------------------------------------------------------------------------


 

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionOldSP-AuthorizationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 90};

 

subscriptionOldSP-AuthorizationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the time stamp of when the old service
provider authorizes or denies the cutover for the subscription to the new
service provider.  This timestamp is set by the NPAC SMS when the old service
provider sends its create request or modifies the authorization information for
activation.

 

        This attribute is also used to store the old service provider
authorization timestamp for an old service provider concurrence request
notification in a log record.

!;

 

— 91.0 LNP Subscription Old Service Provider Cancellation Time Stamp

 

subscriptionOldSP-CancellationTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionOldSP-CancellationTimeStampBehavior;

    REGISTERED AS {lnp-attribute 91};

 

subscriptionOldSP-CancellationTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription cancellation
concurrence time stamp for the subscription in a cancellation-pending state. 
This value is specified by the old service provider.

!;

 

— 92.0 LNP Subscription Old Service Provider Conflict Resolution Time Stamp

 

subscriptionOldSP-ConflictResolutionTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionOldSP-ConflictResolutionTimeStampBehavior;

    REGISTERED AS {lnp-attribute 92};

 

subscriptionOldSP-ConflictResolutionTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription conflict resolution
concurrence time stamp for the subscription in a conflict-resolution-pending
state.  This value is specified by the old service provider.

!;

 

— 93.0 LNP Subscription Old Service Provider Cutover Due Date

 

subscriptionOldSP-DueDate ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionOldSP-DueDateBehavior;

    REGISTERED AS {lnp-attribute 93};

 

subscriptionOldSP-DueDateBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription due date for the
subscription when they are being ported to a new service provider from an old
service provider.  This value is specified by the old service provider.

!;

 

132

--------------------------------------------------------------------------------


 

— 94.0 LNP Subscription Old Time Stamp

 

subscriptionOldTimeStamp ATTRIBUTE

    WITH ATTRIBUTE SYNTAX GeneralTime;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionOldTimeStampBehavior;

    REGISTERED AS {lnp-attribute 94};

 

subscriptionOldTimeStampBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the old time stamp for the
subscription version.  This field is only valid if the subscription version
status is old.

!;

 

— 95.0 LNP Subscription Porting To Original SP Switch

 

subscriptionPortingToOriginal-SPSwitch ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SubscriptionPortingToOriginal-SPSwitch;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionPortingToOriginal-SPSwitchBehavior;

    REGISTERED AS {lnp-attribute 95};

 

subscriptionPortingToOriginal-SPSwitchBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify that the subscription version created
is to be to ported back to the original service provider switch.

!;

 

— 96.0 LNP Subscription Pre-Cancellation Status

 

subscriptionPreCancellationStatus ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.SubscriptionPreCancellationStatus;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionPreCancellationStatusBehavior;

    REGISTERED AS {lnp-attribute 96};

 

subscriptionPreCancellationStatusBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the previous status of a
cancel-pending subscription version.  Valid values are pending, conflict,
sending, active, failed, failed-partial, conflict-resolution-pending, and
disconnect-pending.

!;

 

— 97.0 LNP Subscription Version TN

 

subscriptionTN ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.PhoneNumber;

    MATCHES FOR EQUALITY, ORDERING, SUBSTRINGS;

    BEHAVIOR subscriptionTN-Behavior;

    REGISTERED AS {lnp-attribute 97};

 

subscriptionTN-Behavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the subscription version TN .

 

        This attribute is also used to store the subscription version TN for a
new SP create request and a old service provider concurrence request
notification in a log record.

!;

 

— 98.0 LNP Subscription Version Attribute Value Change Information

 

subscriptionVersionAttributeValueChangeInfo ATTRIBUTE

    WITH ATTRIBUTE SYNTAX Attribute-ASN1Module.AttributeValueChangeInfo;

 

133

--------------------------------------------------------------------------------


 

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionVersionAttributeValueChangeInfoBehavior;

    REGISTERED AS {lnp-attribute 98};

 

subscriptionVersionAttributeValueChangeInfoBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to store the attribute value change information
for a subscription version attribute value change notification in a log record.

!;

 

— 99.0 LNP Subscription Version Id

 

subscriptionVersionId ATTRIBUTE

    WITH ATTRIBUTE SYNTAX SubscriptionVersionId;

    MATCHES FOR EQUALITY, ORDERING;

    BEHAVIOR subscriptionVersionIdBehavior;

    REGISTERED AS {lnp-attribute 99};

 

subscriptionVersionIdBehavior BEHAVIOR

    DEFINED AS !

        This attribute provides an identifier for the lnpSubscriptions and
subscriptionVersion objects.   The NPAC SMS determines the value for this
attribute.

 

        This attribute is also used to store the subscription version Id in
notification log records.

!;

 

— 100.0 LNP Subscription Version Status

 

subscriptionVersionStatus ATTRIBUTE

    WITH ATTRIBUTE SYNTAX LNP-ASN1.VersionStatus;

    MATCHES FOR EQUALITY;

    BEHAVIOR subscriptionVersionStatusBehavior;

    REGISTERED AS {lnp-attribute 100};

 

subscriptionVersionStatusBehavior BEHAVIOR

    DEFINED AS !

        This attribute is used to specify the status of the subscription
version.  Valid values are pending, conflict, sending, active, failed, failed
partial, old, canceled, conflict-resolution-pending, disconnect-pending, and
cancel-pending.

!;

 


7.5.                            PACKAGE DEFINITIONS

 

— 1.0 LNP Download Package

 

lnpDownloadPkg PACKAGE

    BEHAVIOR lnpDownloadPkgBehavior;

    ACTIONS

         lnpDownload;

    REGISTERED AS {lnp-package 1};

 

lnpDownloadPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the lnpDownload
action.

    !;

 

— 2.0 LNP Recovery Complete Package

 

lnpRecoveryCompletePkg PACKAGE

    BEHAVIOR lnpRecoveryCompletePkg;

 

134

--------------------------------------------------------------------------------


 

    ACTIONS

         lnpRecoveryComplete;

    REGISTERED AS {lnp-package 2};

 

lnpRecoveryCompletePkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
lnpRecoveryCompletePkg action.

    !;

 

 

— 3.0 LNP Service Provider Billing Address Package

 

serviceProvBillingAddressPkg PACKAGE

    BEHAVIOR serviceProvBillingAddressPkgBehavior;

    ATTRIBUTES

         serviceProvBillingAddress GET-REPLACE;

    REGISTERED AS {lnp-package 3};

 

serviceProvBillingAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvBillingAddress attribute.

    !;

 

— 4.0 LNP Service Provider Conflict Address Package

 

serviceProvConflictAddressPkg PACKAGE

    BEHAVIOR serviceProvConflictAddressPkgBehavior;

    ATTRIBUTES

        serviceProvConflictAddress GET-REPLACE;

    REGISTERED AS {lnp-package 4};

 

serviceProvConflictAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvConflictAddress attribute.

    !;

 

— 5.0 LNP Service Provider LSMS Address Package

 

serviceProvLSMS-AddressPkg PACKAGE

    BEHAVIOR serviceProvLSMS-AddressPkgBehavior;

    ATTRIBUTES

        serviceProvLSMS-Address GET-REPLACE;

    REGISTERED AS {lnp-package 5};

 

serviceProvLSMS-AddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvLSMS-Address attribute.

    !;

 

— 6.0 LNP Service Provider Net Address Package

 

serviceProvNetAddressPkg PACKAGE

    BEHAVIOR serviceProvNet-AddressPkgBehavior;

    ATTRIBUTES

        serviceProvNetAddress GET-REPLACE;

    REGISTERED AS {lnp-package 6};

 

serviceProvNetAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvNetAddress attribute.

    !;

 

135

--------------------------------------------------------------------------------


 

— 7.0 LNP Service Provider Operations Address Package

 

serviceProvOperationsAddressPkg PACKAGE

    BEHAVIOR serviceProvOperationsAddressPkgBehavior;

    ATTRIBUTES

        serviceProvOperationsAddress GET-REPLACE;

    REGISTERED AS {lnp-package 7};

 

serviceProvOperationsAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvOperationsAddress attribute.

    !;

 

— 8.0 LNP Service Provider Repair Center Info Package

 

serviceProvRepairCenterInfoPkg PACKAGE

    BEHAVIOR serviceRepairCenterInfoPkgBehavior;

    ATTRIBUTES

        serviceProvRepairCenterInfo GET-REPLACE;

    REGISTERED AS {lnp-package 8};

 

serviceProvRepairCenterInfoPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvRepairCenterInfo attribute.

    !;

 

— 9.0 LNP Service Provider SOA Address Package

 

serviceProvSOA-AddressPkg PACKAGE

    BEHAVIOR serviceProvSOA-AddressPkgBehavior;

    ATTRIBUTES

        serviceProvSOA-Address GET-REPLACE;

    REGISTERED AS {lnp-package 9};

 

serviceProvSOA-AddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvSOA-Address attribute.

    !;

 

— 10.0 LNP Service Provider User Administration Address Package

 

serviceProvUserAdminAddressPkg PACKAGE

    BEHAVIOR serviceProvUserAdminAddressPkgBehavior;

    ATTRIBUTES

        serviceProvUserAdminAddress GET-REPLACE;

    REGISTERED AS {lnp-package 10};

 

serviceProvUserAdminAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
serviceProvUserAdminAddress attribute.

    !;

 

— 11.0 LNP Service Provider Web Address Package

 

serviceProvWebAddressPkg PACKAGE

    BEHAVIOR serviceProvWebAddressPkgBehavior;

    ATTRIBUTES

        serviceProvWebAddress GET-REPLACE;

    REGISTERED AS {lnp-package 11};

 

serviceProvWebAddressPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the

 

136

--------------------------------------------------------------------------------


 

        serviceProvWebAddress attribute.

    !;

 

— 12.0 LNP Subscription Version Activate Package

 

subscriptionVersionActivatePkg PACKAGE

    BEHAVIOR subscriptionVersionActivatePkgBehavior;

    ACTIONS

        subscriptionVersionActivate;

    REGISTERED AS {lnp-package 12};

 

subscriptionVersionActivatePkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionActivate action.

    !;

 

— 13.0 LNP Subscription Version Attribute Value Change Failed Service

—      Providers List

 

subscriptionVersionAttributeValueChangeFailed-SP-ListPkg PACKAGE

    BEHAVIOR subscriptionVersionAttributeValueChangeFailed-SP-ListPkg;

    ATTRIBUTES

        subscriptionFailed-SP-List GET;

    REGISTERED AS {lnp-package 13};

 

subscriptionVersionAttributeValueChangeFailed-SP-ListPkg BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionAttributeValueChangeFailed-SP-List attribute.

    !;

 

— 14.0 LNP Subscription Version Cancel Package

 

subscriptionVersionCancelPkg PACKAGE

    BEHAVIOR subscriptionVersionCancelPkgBehavior;

    ACTIONS

        subscriptionVersionCancel;

    REGISTERED AS {lnp-package 14};

 

subscriptionVersionCancelPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionCancel action.

    !;

 

— 15.0 LNP Subscription Version Disconnect Package

 

subscriptionVersionDisconnectPkg PACKAGE

    BEHAVIOR subscriptionVersionDisconnectPkgBehavior;

    ACTIONS

        subscriptionVersionDisconnect;

    REGISTERED AS {lnp-package 15};

 

subscriptionVersionDisconnectPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionDisconnect action.

    !;

 

— 16.0 LNP Subscription Version Local SMS Create Package

 

subscriptionVersionLocalSMS-CreatePkg PACKAGE

    BEHAVIOR subscriptionVersionLocalSMS-CreatePkgBehavior;

    ACTIONS

        subscriptionVersionLocalSMS-Create;

 

137

--------------------------------------------------------------------------------


 

    REGISTERED AS {lnp-package 16};

 

subscriptionVersionLocalSMS-CreatePkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for including the
subscriptionVersionLocalSMS-Create action.

    !;

 

— 17.0 LNP Subscription Version Modify Package

 

subscriptionVersionModifyPkg PACKAGE

    BEHAVIOR subscriptionVersionModifyPkgBehavior;

    ACTIONS

        subscriptionVersionModify;

    REGISTERED AS {lnp-package 17};

 

subscriptionVersionModifyPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionModify action.

    !;

 

— 18.0 LNP New Service Provider Subscription Version Cancellation

— Acknowledge Package

 

subscriptionVersionNewSP-CancellationPkg PACKAGE

    BEHAVIOR subscriptionVersionNewSP-CancellationPkgBehavior;

    ACTIONS

        subscriptionVersionNewSP-CancellationAcknowledge;

    REGISTERED AS {lnp-package 18};

 

subscriptionVersionNewSP-CancellationPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionNewSP-CancellationAcknowledge action.

    !;

 

— 19.0 LNP New Service Provider Subscription Version Conflict Resolution

— Acknowledge Package

 

subscriptionVersionNewSP-ConflictResolutionPkg PACKAGE

    BEHAVIOR subscriptionVersionNewSP-ConflictResolutionPkgBehavior;

    ACTIONS

        subscriptionVersionNewSP-ConflictResolutionAcknowledge;

    REGISTERED AS {lnp-package 19};

 

subscriptionVersionNewSP-ConflictResolutionPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionNewSP-ConflictResolutionAcknowledge action.

    !;

 

— 20.0 LNP New Service Provider Subscription Version Conflict Resolution

— Pending Package

 

subscriptionVersionNewSP-ConflictResolutionPendingPkg PACKAGE

    BEHAVIOR subscriptionVersionNewSP-ConflictResolutionPendingPkgBehavior;

    ACTIONS

        subscriptionVersionNewSP-ConflictResolutionPending;

    REGISTERED AS {lnp-package 20};

 

subscriptionVersionNewSP-ConflictResolutionPendingPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionNewSP-ConflictResolutionPending action.

    !;

 

 

138

--------------------------------------------------------------------------------


 

 

— 21.0 LNP New Service Provider Subscription Version Create Package

 

subscriptionVersionNewSP-CreatePkg PACKAGE

    BEHAVIOR subscriptionVersionNewSP-CreatePkgBehavior;

    ACTIONS

        subscriptionVersionNewSP-Create;

    REGISTERED AS {lnp-package 21};

 

subscriptionVersionNewSP-CreatePkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionNewSP-Create action.

    !;

 

— 22.0 LNP Old Service Provider Subscription Version Cancellation

— Acknowledge Package

 

subscriptionVersionOldSP-CancellationPkg PACKAGE

    BEHAVIOR subscriptionVersionOldSP-CancellationPkgBehavior;

    ACTIONS

        subscriptionVersionOldSP-CancellationAcknowledge;

    REGISTERED AS {lnp-package 22};

 

subscriptionVersionOldSP-CancellationPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionOldSP-CancellationAcknowledge action.

    !;

 

— 23.0 LNP Old Service Provider Subscription Version Conflict Resolution

— Acknowledge Package

 

subscriptionVersionOldSP-ConflictResolutionPkg PACKAGE

    BEHAVIOR subscriptionVersionOldSP-ConflictResolutionPkgBehavior;

    ACTIONS

        subscriptionVersionOldSP-ConflictResolutionAcknowledge;

    REGISTERED AS {lnp-package 23};

 

subscriptionVersionOldSP-ConflictResolutionPkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionOldSP-ConflictResolutionAcknowledge action.

    !;

 

— 24.0 LNP Old Service Provider Subscription Version Create Package

 

subscriptionVersionOldSP-CreatePkg PACKAGE

    BEHAVIOR subscriptionVersionOldSP-CreatePkgBehavior;

    ACTIONS

        subscriptionVersionOldSP-Create;

    REGISTERED AS {lnp-package 24};

 

subscriptionVersionOldSP-CreatePkgBehavior BEHAVIOR

    DEFINED AS !

        This package provides for conditionally including the
subscriptionVersionOldSP-Create action.

    !;

 


7.6.                            PARAMETER DEFINITIONS

 

— 1.0 Access Control Parameter

 

accessControlParameter PARAMETER

    CONTEXT EVENT-INFO;

    WITH SYNTAX LNP-ASN1-1.LnpAccessControl;

 

139

--------------------------------------------------------------------------------


 

    REGISTERED AS {lnp-parameter 1};

 


7.7.                            ACTION DEFINITIONS

 

— 1.0 LNP Download Action

 

lnpDownload ACTION

    BEHAVIOR

        lnpDownloadDefinition,

        lnpDownloadBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.DownloadAction;

    WITH REPLY SYNTAX LNP-ASN1-1.DownloadReply;

    REGISTERED AS {lnp-action 1};

 

lnpDownloadDefinition BEHAVIOR

    DEFINED AS !

        The lnpDownload action is the action that is used by the Local SMS to
specify the objects to be downloaded from the NPAC SMS.

    !;

 

lnpDownloadBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions or an
lnpNetwork object and all objects to be downloaded are specified in the action
request.

 

        Postconditions: After this action has been executed by the Local SMS
specifying which objects to download, the NPAC SMS will determine which objects
satisfy the download request and return them in the download action reply.

 

        Data to be downloaded can be specified by a time range of last
modification/creation or by other criteria.  Time range requests will be limited
to a tunable range specified in the NPAC SMS.  All data modified/created in the
download time period, regardless of the amount of data, will be downloaded.  For
download requests not specifying a time range, the amount of data downloaded
will be limited to a tunable amount as specified in the NPAC SMS.

 

        Criteria for a subscription download is a time range or a TN or TN range
and an optional local number portability type.

 

        Criteria for a network data download is a time range, service provider
id or all service providers, an npa-nxx range or all npa-nxx data, an LRN range
or all LRN data, or all network data.

 

        If a download requests fails in the NPAC SMS, the failure reason will be
returned in the reply.

    !;

 

— 2.0 LNP Recovery Complete Action

 

lnpRecoveryComplete ACTION

    BEHAVIOR

        lnpRecoveryCompleteDefinition,

        lnpRecoveryCompleteBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.RecoveryCompleteAction;

    WITH REPLY SYNTAX LNP-ASN1-1.RecoveryCompleteReply;

    REGISTERED AS {lnp-action 2};

 

lnpRecoveryCompleteDefinition BEHAVIOR

    DEFINED AS !

        The lnpRecoveryComplete action is used by the Local SMS to specify the
system has recovered from downtime and the

 

140

--------------------------------------------------------------------------------


 

        transactions performed since the association establishment can now be
sent from the NPAC SMS.

    !;

 

lnpRecoveryCompleteBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpLocalSMS object that
specified the recovery mode flag in the access control as true at association
establishment.

 

        Postconditions: After this action has been executed by the Local SMS
specifying recovery is complete, the NPAC SMS will forward those updates which
took place for the network and subscription data since the association was
established in the action reply.

 

        If a recovery complete request fails in the NPAC SMS the failure reason
will be returned in the reply.

    !;

 

— 3.0 LNP Subscription Version Activate Action

 

subscriptionVersionActivate ACTION

    BEHAVIOR

        subscriptionVersionActivateDefinition,

        subscriptionVersionActivateBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.ActivateAction;

    WITH REPLY SYNTAX LNP-ASN1-1.ActivateReply;

    REGISTERED AS {lnp-action 3};

 

subscriptionVersionActivateDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionActivate action is the action that can be used by
the SOA of the new service provider to activate a subscription version id, tn or
a range of tns via the SOA to NPAC SMS interface.

    !;

 

subscriptionVersionActivateBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object
specifying the object to be activated by either subscriptionVersionId or the
subscriptionTN.

 

        Postconditions: The service provider has activated the subscription
version.  An error will be returned to the service provider if there is no
version that can be activated or if the activation fails due to the service
provider not being the new service provider for the subscription version.

 

        Only pending subscription versions can be activated.  Attempts to port
subscription that have not been authorized by both service providers will fail.

 

    !;

 

— 4.0 LNP Subscription Version Cancel Action

 

subscriptionVersionCancel ACTION

    BEHAVIOR

        subscriptionVersionCancelDefinition,

        subscriptionVersionCancelBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.CancelAction;

    WITH REPLY SYNTAX LNP-ASN1-1.CancelReply;

    REGISTERED AS {lnp-action 4};

 

141

--------------------------------------------------------------------------------


 

subscriptionVersionCancelDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionCancel action is the action that can be used by
the SOA to cancel a subscription version via the SOA to NPAC SMS interface.

    !;

 

subscriptionVersionCancelBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object
specifying the object to be canceled by either subscriptionVersionId or the
subscriptionTN.

 

        Postconditions: The service provider has set the version status to
cancel-pending in the subscription version.  An error will be returned to the
service provider if there is no version that can be canceled (i.e. pending,
conflict, conflict-resolution-pending or disconnect-pending) or if the
cancellation fails due to authorization of the service provider.

    !;

 

— 5.0 LNP Subscription Version Disconnect Action

 

subscriptionVersionDisconnect ACTION

    BEHAVIOR

        subscriptionVersionDisconnectDefinition,

        subscriptionVersionDisconnectBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.DisconnectAction;

    WITH REPLY SYNTAX LNP-ASN1-1.DisconnectReply;

    REGISTERED AS {lnp-action 5};

 

subscriptionVersionDisconnectDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionDisconnect action is the action that is used by
the SOA to disconnect a subscription version via the SOA to NPAC SMS interface.

    !;

 

subscriptionVersionDisconnectBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object and
specifies the object to be disconnected by either stating the
subscriptionVersionId, the subscriptionTN or a range of TNs.  In addition, the
customer’s disconnect date is specified. An optional effective release date can
be specified for a time deferred disconnect.

 

        Postconditions: The new service provider can disconnect an active
subscription version.  An error will be returned to the service provider if
there is no active version. If there is a pending version and the old service
provider has NOT authorized the pending subscription version, the disconnect
would take place and the pending subscription version would go into conflict. 
If the old service provider has authorized the pending subscription version, the
NPAC SMS will fail the action back to the service provider.

 

        If the version is active, no outstanding versions exist, and the time
stamp for disconnect has not been reached, the subscription version will be
modified with a version status of disconnect-pending and the
subscriptionEffectiveReleaseDate set to the effective release date specified in
the action.

 

        If the version is active, there are no outstanding versions, and the
time stamp for effective release has not been specified, the subscription
version will be updated with a version status of

 

142

--------------------------------------------------------------------------------


 

        sending.

 

        When the new subscription version status is set to sending either
immediately or at the time the date and time specified in the
subscriptionEffectiveReleaseDate, the broadcast time stamp is set to the current
time when the disconnect version sending starts to the Local SMSs via the NPAC
SMS to Local SMS interface.

 

        Before the broadcast of deletes begins, the
subscriptionVersionDonorSP-CustomerDisconnectDate notification is sent to the
donor SOA informing the service provider of the actual customer disconnect date.

 

        If the delete requests are successful for all Local SMSs, the current
active version will have its version status marked as old and the
subscriptionDisconnectCompleteTimeStamp is set to the current system date and
time.

 

        If a delete request fails for the disconnect subscription version after
the retry periods have expired, the version status will be set to failed or
partially failed based on if the create failed in all or some of the Local SMSs
respectively.  The current active version will remain active and an error will
be returned for the action.

    !;

 

— 6.0 LNP Subscription Version Local SMS Create Action

 

subscriptionVersionLocalSMS-Create ACTION

    BEHAVIOR

        subscriptionVersionLocalSMS-CreateDefinition,

        subscriptionVersionLocalSMS-CreateBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.LocalSMS-CreateAction;

    WITH REPLY SYNTAX LNP-ASN1-1.LocalSMS-CreateReply;

    REGISTERED AS {lnp-action 6};

 

subscriptionVersionLocalSMS-CreateDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionLocalSMS-Create action is the action that can be
used by the NPAC SMS to create multiple subscription versions via the Local SMS
to NPAC SMS interface.

    !;

 

subscriptionVersionLocalSMS-CreateBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object
specifying the object(s) to be created by the subscriptionVersionId and the
subscriptionTN.  All attribute values required for creation will be supplied.

 

        Postconditions: A successful reply indicates the Local SMS can decipher
the subscription version create action. An error will be returned to the NPAC
SMS if the Local SMS cannot recognize the action data.

 

        The Local SMS will attempt to create all the specified subscription
versions. It will return the subscriptionVersionActionResults notification to
the NPAC SMS informing it of the success or failure of the creation attempts.

    !;

 

— 7.0 LNP Subscription Version Modify Action

 

subscriptionVersionModify ACTION

    BEHAVIOR

        subscriptionVersionModifyDefinition,

 

143

--------------------------------------------------------------------------------


 

        subscriptionVersionModifyBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.ModifyAction;

    WITH REPLY SYNTAX LNP-ASN1-1.ModifyReply;

    REGISTERED AS {lnp-action 7};

 

subscriptionVersionModifyDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionModify action is the action that can be used by
the SOA to modify a subscription version via the SOA to NPAC SMS interface.

    !;

 

subscriptionVersionModifyBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object
specifying the object to be modified by either the subscriptionVersionId, the
subscriptionTN or a range of TNs and optionally the status of the subscription
version.  All attribute values to be modified shall also be specified.

 

        Postconditions: The service provider has modified the subscription
version.  An error will be returned to the service provider if there is no
version that is modifiable or if the modification fails due to authorization of
the service provider or data validation.

 

        Service Providers can modify attributes associated with active, pending,
cancel-pending, conflict-resolution-pending, disconnect-pending or conflict
subscription versions.

 

        Old service providers can only modify the following attributes for
pending, cancel-pending, conflict-resolution-pending, or conflict subscription
versions:

 

        subscriptionOldSP-DueDate

        subscriptionOldSP-Authorization

 

        New service providers can only modify the following attributes for
pending, cancel-pending, conflict-resolution-pending or conflict subscription
versions:

 

        subscriptionLRN

        subscriptionNewSP-DueDate

        subscriptionCLASS-DPC

        subscriptionCLASS-SSN

        subscriptionLIDB-DPC

        subscriptionLIDB-SSN

        subscriptionCNAM-DPC

        subscriptionCNAM-SSN

        subscriptionISVM-DPC

        subscriptionISVM-SSN

        subscriptionEndUserLocationValue

        subscriptionEndUserLocationType

        subscriptionBillingId

 

        Validation will be done for both old and new service provider data that
is specified for pending, cancel-pending, conflict-resolution-pending or
conflict subscription versions. If validation fails no changes will be made and
an error will be returned. If the version passes validation, the version status
will be set to pending if the subscriptionVersionStatus was not the attribute
modified.  A new service provider can modify the subscriptionVersionStatus for a
pending or disconnect-pending subscription version to cancel-pending.  An error
message will be returned to the service provider if the status is not pending
when they attempt to change the version status to cancel-pending.

 

144

--------------------------------------------------------------------------------


 

        New service providers can only modify the following attributes for
active subscription versions:

 

        subscriptionLRN

        subscriptionCLASS-DPC

        subscriptionCLASS-SSN

        subscriptionLIDB-DPC

        subscriptionLIDB-SSN

        subscriptionCNAM-DPC

        subscriptionCNAM-SSN

        subscriptionISVM-DPC

        subscriptionISVM-SSN

        subscriptionEndUserLocationValue

        subscriptionEndUserLocationType

        subscriptionBillingId

 

        If the data specified passes validation, the modified version is
immediately activated.  The modified subscription version will have a status of
sending and broadcasts will begin.  If validation fails, no changes will be made
and an error will be returned in the action reply.

 

    !;

 

— 8.0 LNP New Service Provider Cancellation Acknowledge Request

 

subscriptionVersionNewSP-CancellationAcknowledge ACTION

    BEHAVIOR

        subscriptionVersionNewSP-CancellationAcknowledgeDefinition,

        subscriptionVersionNewSP-CancellationAcknowledgeBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.CancellationAcknowledgeAction;

    WITH REPLY SYNTAX LNP-ASN1-1.CancellationAcknowledgeReply;

    REGISTERED AS {lnp-action 8};

 

subscriptionVersionNewSP-CancellationAcknowledgeDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionNewSP-CancellationAcknowledge action is the
action that is used the on NPAC SMS via the SOA to NPAC SMS interface by the new
service provider to acknowledge cancellation of a subscriptionVersionNPAC with a
status of cancel-pending.

    !;

 

subscriptionVersionNewSP-CancellationAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object
specifying the object to be acknowledged by either the subscriptionVersionId or
the subscriptionTN.

 

        Postconditions: The service provider has acknowledged the subscription
version.  An error will be returned to the service provider if no version exists
that can have the cancellation acknowledged or if the acknowledgement fails due
to the service provider not being authorized to perform the action.

 

        The subscriptionNewSP-CancellationTimeStamp will be updated to the
current time if the action is successful and the version status will be changed
to cancel if the old service provider has previously acknowledged the cancel.

    !;

 

— 9.0 LNP New Service Provider Conflict Resolution Acknowledge Request

 

subscriptionVersionNewSP-ConflictResolutionAcknowledge ACTION

    BEHAVIOR

 

145

--------------------------------------------------------------------------------


 

        subscriptionVersionNewSP-ConflictResolutionAcknowledgeDefinition,

        subscriptionVersionNewSP-ConflictResolutionAcknowledgeBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.ConflictResolutionAcknowledgeAction;

    WITH REPLY SYNTAX LNP-ASN1-1.ConflictResolutionAcknowledgeReply;

    REGISTERED AS {lnp-action 9};

 

subscriptionVersionNewSP-ConflictResolutionAcknowledgeDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionNewSP-ConflictResolutionAcknowledge action is the
action that is used the on NPAC SMS via the SOA to NPAC SMS interface by the new
service provider to acknowledge conflict resolution of a subscriptionVersionNPAC
with a status of conflict-resolution-pending.

    !;

 

subscriptionVersionNewSP-ConflictResolutionAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object
specifying the object to be acknowledged by either the subscriptionVersionId or
the subscriptionTN.

 

        Postconditions: The service provider has acknowledged the subscription
version.  An error will be returned to the service provider if there is no
version that can have conflict acknowledged or if the acknowledgement fails due
to the service provider not being authorized to perform the action.

 

        The subscriptionNewSP-ConflictResolutionTimeStamp will be updated to the
current time if the action is successful and the version status will be changed
to pending if the old service provider has previously acknowledged the conflict.

    !;

 

— 10.0 LNP New Service Provider Conflict Pending

 

subscriptionVersionNewSP-ConflictResolutionPending ACTION

    BEHAVIOR

        subscriptionVersionNewSP-ConflictResolutionPendingDefinition,

        subscriptionVersionNewSP-ConflictResolutionPendingBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.ConflictResolutionPendingAction;

    WITH REPLY SYNTAX LNP-ASN1-1.ConflictResolutionPendingReply;

    REGISTERED AS {lnp-action 10};

 

subscriptionVersionNewSP-ConflictResolutionPendingDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionNewSP-ConflictResolutionPending action is the
action that is used the on NPAC SMS via the SOA to NPAC SMS interface by the new
service provider to set the subscription version status from conflict to
conflict-resolution-pending.

    !;

 

subscriptionVersionNewSP-ConflictResolutionAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object
specifying the object to be updated by either the subscriptionVersionId or the
subscriptionTN.

 

        Postconditions: The NPAC SMS has acknowledged the subscription version. 
An error will be returned to the service provider if there is no version that
can have conflict resolution pending status set or if the acknowledgement fails
due to the service provider not being the new service provider.

 

        The subscriptionNewSP-ConflictResolutionTimeStamp will be updated to the
current time if the action is successful and the

 

146

--------------------------------------------------------------------------------


 

        version status will be changed from conflict to
conflict-resolution-pending.

    !;

 

— 11.0 LNP New Service Provider Subscription Version Create

 

subscriptionVersionNewSP-Create ACTION

    BEHAVIOR

        subscriptionVersionNewSP-CreateDefinition,

        subscriptionVersionSPNewSP-CreateBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.NewSP-CreateAction;

    WITH REPLY SYNTAX LNP-ASN1-1.NewSP-CreateReply;

    REGISTERED AS {lnp-action 11};

 

subscriptionVersionNewSP-CreateDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionNewSP-Create action is the action that is used
the on NPAC SMS via the SOA to NPAC SMS interface by the new service provider to
create a new subscriptionVersionNPAC.

    !;

 

subscriptionVersionNewSP-CreateBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action is issued from an lnpSubscriptions object. 
Creates can only be performed provided there is only one currently active
subscription or an action failure will be returned.

 

        The new service provider must specify valid values for the following
attributes:

 

        subscriptionTN or a valid subscriptionVersionTN-Range

        subscriptionLRN

        subscriptionNewCurrentSP

        subscriptionOldSP

        subscriptionNewSP-DueDate

        subscriptionCLASS-DPC

        subscriptionCLASS-SSN

        subscriptionLIDB-DPC

        subscriptionLIDB-SSN

        subscriptionCNAM-DPC

        subscriptionCNAM-SSN

        subscriptionISVM-DPC

        subscriptionISVM-SSN

        subscriptionLNPType

        subscriptionPortingToOriginal-SPSwitch

 

        The new service provider may specify valid values for the following
attributes:

 

        subscriptionEndUserLocationValue

        subscriptionEndUserLocationType

        subscriptionBillingId

 

        subscriptionPortingToOriginal-SPSwitch can only be specified as TRUE for
a TN that is currently ported and is being ported back to the original service
provider.   If the value of subscriptionPortingToOriginal-SPSwitch is TRUE, the
LRN and GTT data should be specified as NULL.  If the variable is TRUE, when the
activate occurs for the subscription version, the Local SMS’s will receive a
request to delete the old subscription version routing data in their networks.
They will not receive any new network routing data for the subscription.
Concurrence from the old service provider is required.

 

        If the port of the subscription version is an intra-service provider
port, the new service provider can use the

 

147

--------------------------------------------------------------------------------


 

        subscriptionVersionNewSP-Create action specifying the old service
provider equal to the new service provider.  In this case, the old service
provider create action is not required.

 

        Postconditions: After this action has been executed, if the data
specified passes validation, a pending subscription version will exist in the
NPAC SMS.  These validations are done as follows:

 

        subscriptionTN or range of TNs are valid in a range open for porting by
the old service provider.

 

        subscriptionLNPType is specified to be “LSPP” or “LISP”.

 

        subscriptionNewSP-DueDate is a future date.

 

        Old and New SP are valid service providers in the NPAC SMS.

 

        LRN data is associated with the New Service Provider.

 

        If a pre-existing version exists, validation will be done to insure that
the new service provider previously specified is the same as the executor of the
action.

 

        If the validations succeed and the subscription version does not exist,
a new subscription version will be created with a status of pending.

 

        If the validations succeed and the subscription version already exists,
the new service provider data will be applied to the subscription version.

 

        If the validations fail, a new subscription version will not be created
if one does not exist.  If one already existed, it will be retained.

 

        The action success or failure and reasons for failure will be returned
in the action reply.

    !;

 

— 12.0 LNP New Service Provider Cancellation Acknowledge Request

 

subscriptionVersionOldSP-CancellationAcknowledge ACTION

    BEHAVIOR

        subscriptionVersionOldSP-CancellationAcknowledgeDefinition,

        subscriptionVersionOldSP-CancellationAcknowledgeBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.CancellationAcknowledgeAction;

    WITH REPLY SYNTAX LNP-ASN1-1.CancellationAcknowledgeReply;

    REGISTERED AS {lnp-action 12};

 

subscriptionVersionOldSP-CancellationAcknowledgeDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionOldSP-CancellationAcknowledge action is the
action that is used on the NPAC SMS via the SOA to NPAC SMS interface by the old
service provider to acknowledge cancellation of a subscriptionVersionNPAC with a
status of cancel-pending.

    !;

 

subscriptionVersionOldSP-CancellationAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object
specifying the object to be acknowledged by either the subscriptionVersionId or
the subscriptionTN.

 

        Postconditions: The service provider has acknowledged the subscription
version.  An error will be returned to the service

 

148

--------------------------------------------------------------------------------


 

        provider if there is no version that can have cancellation acknowledged
or if the acknowledgement fails due to the service provider not being authorized
to perform the action.

 

        The subscriptionOldSP-CancellationTimeStamp will be updated to the
current time if the action is successful and the version status will be changed
to cancel if the new service provider has previously acknowledged the cancel.

    !;

 

— 13.0 LNP Old Service Provider Conflict Resolution Acknowledge Request

 

subscriptionVersionOldSP-ConflictResolutionAcknowledge ACTION

    BEHAVIOR

        subscriptionVersionOldSP-ConflictResolutionAcknowledgeDefinition,

        subscriptionVersionOldSP-ConflictResolutionAcknowledgeBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.ConflictResolutionAcknowledgeAction;

    WITH REPLY SYNTAX LNP-ASN1-1.ConflictResolutionAcknowledgeReply;

    REGISTERED AS {lnp-action 13};

 

subscriptionVersionOldSP-ConflictResolutionAcknowledgeDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionOldSP-ConflictResolutionAcknowledge action is the
action that is used the on NPAC SMS via the SOA to NPAC SMS interface by the old
service provider to acknowledge conflict resolution of a subscriptionVersionNPAC
with a status of conflict-resolution-pending.

    !;

 

subscriptionVersionOldSP-ConflictResolutionAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object
specifying the object to be acknowledged by either the subscriptionVersionId or
the subscriptionTN.

 

        Postconditions: The service provider has acknowledged the subscription
version.  An error will be returned to the service provider if there is no
version that can have conflict acknowledged or if the acknowledgement fails due
to the service provider not being authorized to perform the action.

 

        The subscriptionOldSP-ConflictResolutionTimeStamp will be updated to the
current time if the action is successful and the version status will be changed
to pending if the new service provider has previously acknowledged the conflict.

    !;

 

— 14.0 LNP Old Service Provider Subscription Version Create

 

subscriptionVersionOldSP-Create ACTION

    BEHAVIOR

        subscriptionVersionOldSP-CreateDefinition,

        subscriptionVersionOldSP-CreateBehavior;

    MODE CONFIRMED;

    WITH INFORMATION SYNTAX LNP-ASN1-1.OldSP-CreateAction;

    WITH REPLY SYNTAX LNP-ASN1-1.OldSP-CreateReply;

    REGISTERED AS {lnp-action 14};

 

subscriptionVersionOldSP-CreateDefinition BEHAVIOR

    DEFINED AS !

        The subscriptionVersionOldSP-Create action is the action that is used
the on NPAC SMS via the SOA to NPAC SMS interface by the old service provider to
create a new subscriptionVersionNPAC.

    !;

 

subscriptionVersionOldSP-CreateBehavior BEHAVIOR

 

149

--------------------------------------------------------------------------------


 

    DEFINED AS !

        Preconditions: This action was issued from an lnpSubscriptions object. 
Creates can be performed provided there is only one currently active
subscription or action failure will be returned.

 

        The old service provider must specify valid values for the following
attributes:

 

        subscriptionTN or a valid subscriptionVersionTN-Range

        subscriptionNewCurrentSP

        subscriptionOldSP

        subscriptionOldSP-DueDate

        subscriptionOldSP-Authorization

        subscriptionLNPType

 

        Postconditions: After this action has been executed if the data
specified passes validation, a pending subscription version will exist in the
NPAC SMS.  These validations are done as follows:

 

        subscriptionTN or range of TNs are valid in a range open for porting by
the old service provider.

 

        subscriptionLNPType is specified as “LSPP” or “LISP”.

 

        subscriptionOldSP-DueDate is a future date.

 

        Old and New SP are valid service providers in the NPAC SMS and the new
service provider is not equal to the old service provider.

 

        If a pre-existing version exists, validation will be done to insure that
the new service provider previously specified is the same as the executor of the
action.

 

        If the validations succeed and the subscription version does not exist,
a new subscription version will be created with a status of pending.

 

        If the validations succeed and the subscription version already exists,
the old service provider data will be applied to the existing subscription
version.

 

        If the validations fail, a new subscription version will not be created
if one does not exist.  If one already existed it will be retained and an error
returned.

 

        The action success or failure and reasons for failure will be returned
in the action reply.

    !;


7.8.                            NOTIFICATION DEFINITIONS

 

— 1.0 LNP NPAC SMS Operational Information Notification

 

lnpNPAC-SMS-Operational-Information NOTIFICATION

    BEHAVIOR  lnpNPAC-SMS-Operational-InformationBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.NPAC-SMS-Operational-Information

    AND ATTRIBUTE IDS

        down-time downTime,

        npac-contact-number npacContactNumber,

        additional-down-time-information additionalDownTimeInformation,

        access-control accessControl;

    REGISTERED AS {lnp-notification 1};

 

lnpNPAC-SMS-Operational-InformationBehavior BEHAVIOR

    DEFINED AS !

        This notification contains information about the NPAC SMS’s

 

150

--------------------------------------------------------------------------------


 

        scheduled down time.  This notification contains the start and stop date
and time for the planned down time. It is sent to both the SOA and Local SMS
systems.

    !;

 

— 2.0 LNP Subscription Audit Local SMS Discrepancy Report

 

subscriptionAudit-DiscrepancyRpt NOTIFICATION

    BEHAVIOR  subscriptionAudit-DiscrepancyRptBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.AuditDiscrepancyRpt

    AND ATTRIBUTE IDS

        tn auditDiscrepancyTn,

        version-id auditDiscrepancyVersionId,

        lsms-service-provider-id auditDiscrepancyLSMS-SP-Id,

        failure-reason auditDiscrepancyFailureReason,

        access-control accessControl;

    REGISTERED AS {lnp-notification 2};

 

subscriptionAudit-DiscrepancyRptBehavior BEHAVIOR

    DEFINED AS !

        This notification contains a report on a discrepancy found during an
audit.  The discrepancy contains the subscription TN and Version ID for which
the discrepancy was found and the error.  Valid errors are:

 

        fields mismatched between NPAC SMS and Local SMS

        record missing in Local SMS and associated Service Provider Id

        record missing in NPAC SMS

 

        If field mismatches are found then the attribute(s) for which the
mismatch and the Local SMS value(s) and the NPAC SMS value(s) will be returned
as well as the Service Provider Id associated with the Local SMS.

 

        When audit discrepancy notifications are sent to the NPAC SMS by the
Local SMS create or modification requests to correct the discrepancy will be
done by the NPAC SMS.

    !;

 

— 3.0 LNP Subscription Audit Results

 

subscriptionAuditResults NOTIFICATION

    BEHAVIOR  subscriptionAuditResultsBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.AuditResults

    AND ATTRIBUTE IDS

        status auditResultStatus,

        audit-response-level auditResponseLevel,

        failed-service-provider-list auditResultFailed-SP-List,

        number-of-discrepancies auditResultNumberDiscrepancies,

        time-of-completion auditResultCompletionTime,

        access-control accessControl;

    REGISTERED AS {lnp-notification 3};

 

subscriptionAuditResultsBehavior BEHAVIOR

    DEFINED AS !

        This notification contains the results of an audit.  It contains the
name of the audit, the number of discrepancies found during the audit, the
success or failure of the audit, and the time of audit completion or failure.

    !;

 

— 4.0 LNP Subscription Version Cancellation Resolution Request

— Notification

 

subscriptionVersionCancellationAcknowledgeRequest NOTIFICATION

    BEHAVIOR  subscriptionVersionCancellationAcknowledgeBehavior;

    WITH INFORMATION SYNTAX

 

151

--------------------------------------------------------------------------------


 

        LNP-ASN1-1.VersionCancellationAcknowledgeRequest

    AND ATTRIBUTE IDS

        tn subscriptionTN,

        version-id subscriptionVersionId,

        access-control accessControl;

    REGISTERED AS {lnp-notification 4};

 

subscriptionVersionCancellationAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        This notification requests that a service provider send a cancellation
acknowledgement for a subscription version.  The TN and the version id are sent.

    !;

 

— 5.0 LNP Subscription Version Conflict Resolution Acknowledge Request

— Notification

 

subscriptionVersionConflictResolutionAcknowledgeRequest NOTIFICATION

    BEHAVIOR  subscriptionVersionConflictResolutionAcknowledgeBehavior;

    WITH INFORMATION SYNTAX

        LNP-ASN1-1.VersionConflictResolutionAcknowledgeRequest

    AND ATTRIBUTE IDS

        tn subscriptionTN,

        version-id subscriptionVersionId,

        access-control accessControl;

    REGISTERED AS {lnp-notification 5};

 

subscriptionVersionConflictResolutionAcknowledgeBehavior BEHAVIOR

    DEFINED AS !

        This notification requests that a service provider send a conflict
resolution acknowledgement for a subscription version. The TN and the version id
are sent.

    !;

 

— 6.0 LNP Subscription Version Donor Service Provider Customer Disconnect Date

—       Notification

 

subscriptionVersionDonorSP-CustomerDisconnectDate NOTIFICATION

    BEHAVIOR  subscriptionVersionDonorSP-CustomerDisconnectDateBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.VersionCustomerDisconnectDate

    AND ATTRIBUTE IDS

        tn subscriptionTN,

        version-id subscriptionVersionId,

        service-prov-customer-disconnect-date

            subscriptionCustomerDisconnectDate,

        service-prov-effective-release-date

            subscriptionEffectiveReleaseDate,

        access-control accessControl;

    REGISTERED AS {lnp-notification 6};

 

subscriptionVersionDonorSP-CustomerDisconnectDateBehavior BEHAVIOR

    DEFINED AS !

        This notification informs the donor service provider SOA that a
subscription version is being disconnected.

        The TN, the version id, customer disconnect date and effective release
date values are sent.

    !;

 

— 7.0 LNP Subscription Version Local SMS Action Results

 

subscriptionVersionLocalSMS-ActionResults NOTIFICATION

    BEHAVIOR  subscriptionVersionLocalSMS-ActionResultsBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.LocalSMS-ActionResults

    AND ATTRIBUTE IDS

        action actionId,

        status actionResultsStatus,

 

152

--------------------------------------------------------------------------------


 

        failed-tn-list failedTN-List,

        time-of-completion resultsCompletionTime,

        access-control accessControl;

    REGISTERED AS {lnp-notification 7};

 

subscriptionVersionLocalSMS-ActionResultsBehavior BEHAVIOR

    DEFINED AS !

        This notification contains the reuslts of a
subscriptionVersionLocalSMS-Create action once all the create requests have been
attempted. It contains the id of the action, the success or failure of the
action, the completion time and an optional list of failed subscriptionTNs and
error codes.

    !;

 

— 8.0 LNP Subscription Version New NPA-NXX Notification

 

subscriptionVersionNewNPA-NXX NOTIFICATION

    BEHAVIOR  subscriptionVersionNewNPA-NXXBehavior;

    WITH INFORMATION SYNTAX

        LNP-ASN1-1.VersionNewNPA-NXX

    AND ATTRIBUTE IDS

        service-prov-npa-nxx-id serviceProvNPA-NXX-ID,

        service-prov-npa-nxx-value serviceProvNPA-NXX-Value,

        access-control accessControl;

    REGISTERED AS {lnp-notification 8};

 

subscriptionVersionNewNPA-NXXBehavior BEHAVIOR

    DEFINED AS !

        This notification informs the Local SMS of a pending subscription
version involving a new NPA-NXX.  The service-prov-npa-nxx-id and
service-prov-npa-nxx-value are sent.

    !;

 

— 9.0 LNP Subscription Version New SP Create Request Notification

 

subscriptionVersionNewSP-CreateRequest NOTIFICATION

    BEHAVIOR  subscriptionVersionNewSP-CreateRequestBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.VersionNewSP-CreateRequest

    AND ATTRIBUTE IDS

        tn subscriptionTN,

        version-id subscriptionVersionId,

        service-provider-id subscriptionOldSP,

        service-provider-due-date subscriptionOldSP-DueDate,

        service-provider-authorization subscriptionOldSP-Authorization,

        service-provider-authorization-time-stamp

            subscriptionOldSP-AuthorizationTimeStamp,

        access-control accessControl;

    REGISTERED AS {lnp-notification 9};

 

subscriptionVersionNewSP-CreateRequestBehavior BEHAVIOR

    DEFINED AS !

        This notification requests that a new service provider send a create
request for a subscription version for which concurrence for porting the number
has not been received. The TN, the version id and the old service provider id,
authorization flag and authorization timestamp values are sent.

    !;

 

— 10.0 LNP Subscription Version Old SP Concurrence Request Notification

 

subscriptionVersionOldSP-ConcurrenceRequest NOTIFICATION

    BEHAVIOR  subscriptionVersionOldSP-ConcurrenceRequestBehavior;

    WITH INFORMATION SYNTAX LNP-ASN1-1.VersionOldSP-ConcurrenceRequest

    AND ATTRIBUTE IDS

        tn subscriptionTN,

 

153

--------------------------------------------------------------------------------


 

        version-id subscriptionVersionId,

        service-provider-id subscriptionNewCurrentSP,

        service-provider-due-date subscriptionNewSP-DueDate,

        service-provider-creation-time-stamp

            subscriptionNewSP-CreationTimeStamp,

        access-control accessControl;

    REGISTERED AS {lnp-notification 10};

 

subscriptionVersionOldSP-ConcurrenceRequestBehavior BEHAVIOR

    DEFINED AS !

        This notification requests that a old service provider send a create
request for a subscription version for which concurrence for porting the number
has not been received. The TN, the version id, and the new service provider id,
authorization flag and creation timestamp values are sent.

    !;

 

— 11.0 LNP Subscription Version Status Attribute Value Change Notification

 

subscriptionVersionStatusAttributeValueChange NOTIFICATION

    BEHAVIOR  subscriptionVersionStatusAttributeValueChangeBehavior;

    WITH INFORMATION SYNTAX  LNP-ASN1-1.VersionStatusAttributeValueChange

    AND ATTRIBUTE IDS

        value-change-info subscriptionVersionAttributeValueChangeInfo,

        failed-service-providers subscriptionFailed-SP-List,

        access-control accessControl;

    REGISTERED AS {lnp-notification 11};

 

subscriptionVersionStatusAttributeValueChangeBehavior BEHAVIOR

    DEFINED  AS !

        This notification type is used to report changes to the
subscriptionVersionStatus field.  It is identical to an attribute value change
notification as defined in M.3100 except for the addition of the list of failed
service providers in cases where the version status is active, failed or
partially failed.

    !;

 

154

--------------------------------------------------------------------------------


 


8.                                      GENERAL ASN.1 DEFINITIONS

 


8.1.                            OVERVIEW

 

The ASN.1 definitions provided below support the GDMO definitions in Chapter 5. 
Included below are the ASN.1 object identifier definitions and the syntax
definitions for the interface attributes, notifications, and actions.

 


8.2.                            LNP ASN.1 OBJECT IDENTIFIER DEFINITIONS

 

—#include           “smi.asn”

 

LNP-OIDS

  {joint-iso-ccitt(2) country(16) us(840) organization(1)

   lnp-net(4) oids(0)}

 

DEFINITIONS ::=

 

BEGIN

 

— EXPORTS all definitions

 

lnp-net OBJECT IDENTIFIER ::=

  {joint-iso-ccitt(2) country(16) us(840) organization(1)

   lnp-net(4) }

 

— LNP categories of interface information objects

 

lnp-attribute OBJECT IDENTIFIER ::= {lnp-net attribute(1) }

lnp-objectClass OBJECT IDENTIFIER ::= {lnp-net objectClass(2) }

lnp-nameBinding OBJECT IDENTIFIER ::= {lnp-net nameBinding(3) }

lnp-notification OBJECT IDENTIFIER ::= {lnp-net notification(4) }

lnp-action OBJECT IDENTIFIER ::= {lnp-net action(5) }

lnp-package OBJECT IDENTIFIER ::= {lnp-net package(6) }

lnp-parameter OBJECT IDENTIFIER ::= {lnp-net parameter(7) }

 

END — LNP-OIDS

 


8.3.                            LNP GENERAL ASN.1 DEFINITIONS

 

LNP-ASN1

  {joint-iso-ccitt(2) country(16) us(840) organization(1)

   lnp-net(4) asn1(1)}

 

DEFINITIONS IMPLICIT TAGS ::= BEGIN

 

— EXPORTS everything

 

155

--------------------------------------------------------------------------------


 

IMPORTS

 

— CMIP

 ObjectClass, ObjectInstance

        FROM CMIP-1 {joint-iso-ccitt ms(9) cmip(1) modules(0) protocol(3)}

 

— DMI

 

 AttributeValueChangeInfo

        FROM Notification-ASN1Module {joint-iso-ccitt ms(9) smi(3) part2(2)

             asn1Module(2) 2};

 

ActionResultsStatus ::= ResultsStatus

 

ActivateAction ::= CHOICE {

        subscription-version-action [0] SubscriptionVersionAction,

        subscription-version-tn-range [1] TN-Range

    }

 

ActivateReply ::= SubscriptionVersionActionReply

 

AddressInformation ::= SEQUENCE {

    line1 GraphicString40,

    line2  GraphicString40,

    city   GraphicString20,

    state  GraphicString(SIZE(2)),

    zip  GraphicString40,

    province GraphicString(SIZE(2)),

    country GraphicString20,

    contactPhone  PhoneNumber,

    contact  GraphicString40,

    contactFax  PhoneNumber,

    contactPager  PhoneNumber,

    contactPagerPIN  DigitString,

    contactE-mail  GraphicString60

}

 

AssociationFunction ::= SEQUENCE {

    soaUnits SoaUnits,

    lsmsUnits LSMSUnits

}

 

AuditAttributes ::= CHOICE {

    specific-audit [0] SEQUENCE {

        lidb-data BOOLEAN,

        class-data BOOLEAN,

        cnam-data BOOLEAN,

        isvm-data BOOLEAN,

        lrn-data BOOLEAN

    },

    all-data [1] NULL

}

 

AuditDiscrepancyRpt ::= SEQUENCE {

    tn PhoneNumber,

    version-id SubscriptionVersionId,

    lsms-service-prov-id ServiceProvId,

    failure-reason AuditFailureData,

    access-control LnpAccessControl

}

 

AuditFailureData ::= CHOICE {

    tn-version-missing-NPAC [0] NULL,

    tn-version-missing-LSMS [1] NULL,

    mismatch-data [2] MismatchAttributes

}

 

156

--------------------------------------------------------------------------------


 

AuditId ::= LnpKey

 

AuditName ::= GraphicString40

 

AuditNumberOfTNs ::= INTEGER

 

AuditNumberOfTNsComplete ::= INTEGER

 

AuditResponseLevel ::= ENUMERATED {

    audit-to-scp (0),

    audit-to-lsms (1)

}

 

AuditResults ::= SEQUENCE {

    status [0] AuditResultStatus,

    audit-response-level [1] AuditResponseLevel,

    failed-service-prov-list [2] Failed-SP-List OPTIONAL,

    number-of-discrepancies [3] INTEGER,

    time-of-completion [4] GeneralizedTime,

    access-control [5] LnpAccessControl

}

 

AuditResultStatus ::= ENUMERATED {

    success (0),

    failed-due-to-discrepancies (1),

    failed-on-local-sms (2),

    no-audit-performed (3)

}

 

AuditServiceProvIdRange ::= CHOICE {

    allServiceProvs [0] NULL,

    serviceProv [1] ServiceProvName

}

 

AuditStatus ::= ENUMERATED {

    in-progress (0),

    suspended (1),

    complete (2)

}

 

AuditTN-ActivationRange ::= TimeRange

 

AuditTN-NotificationNumber ::= INTEGER

 

BillingId ::= GraphicString4

 

Boolean ::= BOOLEAN

 

CancellationAcknowledgeAction ::= SubscriptionVersionAction

 

CancellationAcknowledgeReply ::= SubscriptionVersionActionReply

 

CancelAction::= SubscriptionVersionAction

 

CancelReply ::= SubscriptionVersionActionReply

 

ConflictResolutionAcknowledgeAction ::= SubscriptionVersionAction

 

ConflictResolutionAcknowledgeReply ::= SubscriptionVersionActionReply

 

ConflictResolutionPendingAction ::= SubscriptionVersionAction

 

ConflictResolutionPendingReply ::= SubscriptionVersionActionReply

 

DPC ::= CHOICE {

    dpc-value            [0] OCTET STRING (SIZE(3)),

    no-value-needed [1] NULL

 

157

--------------------------------------------------------------------------------


 

}

 

DigitString ::= GraphicString (FROM (“0” | “1” | “2” | “3” | “4” | “5” |

                         “6” | “7” | “8” | “9” | “*” | “#” ))

 

DisconnectAction::= SEQUENCE {

    chc1 [0] CHOICE {

        subscription-version-action [0] SubscriptionVersionAction,

        subscription-version-tn-range [1] TN-Range

    },

    customer-disconnect-date [1] GeneralizedTime,

    effective-release-date [2] GeneralizedTime OPTIONAL

}

 

DisconnectReply ::= SEQUENCE {

    status SubscriptionVersionActionReply,

    version-id SET OF SubscriptionVersionId OPTIONAL

}

 

DownloadAction ::= CHOICE {

    subscriber-download [0] SubscriptionDownloadCriteria,

    network-download [1] NetworkDownloadCriteria

}

 

DownloadReason ::= ENUMERATED {

    new1 (0),

    delete1(1),

    modified (2),

    audit-discrepancy (3),

    download-request (4)

}

 

DownloadReply ::= SEQUENCE {

    status ENUMERATED {

        success (0),

        failed (1),

        time-range-invalid (2),

        criteria-to-large (3),

        no-data-selected (4)

    },

    CHOICE {

        subscriber-data [0] SubscriptionDownloadData,

        network-data [1] NetworkDownloadData

    } OPTIONAL

}

 

EndUserLocationType ::= NumberString(SIZE(2))

 

EndUserLocationValue ::= NumberString(SIZE(12))

 

Failed-SP-List  ::= SET OF SEQUENCE {

    service-prov-id ServiceProvId,

    service-prov-name ServiceProvName

}

 

FailedTN-List  ::= SET OF SEQUENCE {

    subscriptionVersionId SubscriptionVersionId,

    tn PhoneNumber,

    errorId INTEGER

}

 

GeneralTime ::= GeneralizedTime

 

GraphicStringBase ::= GraphicString

 

GraphicString4 ::= GraphicStringBase(SIZE(1..4))

 

158

--------------------------------------------------------------------------------


 

GraphicString16 ::= GraphicStringBase(SIZE(1..16))

 

GraphicString20 ::= GraphicStringBase(SIZE(1..20))

 

GraphicString25 ::= GraphicStringBase(SIZE(1..25))

 

GraphicString28 ::= GraphicStringBase(SIZE(1..28))

 

GraphicString40 ::= GraphicStringBase(SIZE(1..40))

 

GraphicString60 ::= GraphicStringBase(SIZE(1..60))

 

GraphicString255 ::= GraphicStringBase(SIZE(1..255))

 

Integer ::= INTEGER

 

LnpAccessControl ::= [0] SEQUENCE {

    systemId [0] SystemID,

    systemType [1] SystemType,

    userId [2] GraphicString60 OPTIONAL,

    listId [3] INTEGER,

    keyId [4] INTEGER,

    cmipDepartureTime [5] GeneralizedTime,

    sequenceNumber [6] INTEGER(0..4294967295),

    function [7] AssociationFunction,

    recoveryMode [8] BOOLEAN,

    signature [9] BIT STRING

}

 

LnpAuditsName ::= GraphicString (“lnpAudits”)

 

LnpKey ::= INTEGER

 

LnpNetworkName ::= GraphicString (“lnpNetwork”)

 

LnpSMS-Name ::= GraphicString40

 

LnpServiceProvsName ::= GraphicString (“lnpServiceProvs”)

 

LnpSubscriptionsName ::= GraphicString (“lnpSubscriptions”)

 

LnpSpecificInfo ::= GraphicString255

 

LNPType ::= ENUMERATED {

    lspp (0),

    lisp (1)

}

 

LocalSMS-ActionResults ::= SEQUENCE {

    actionId [0] INTEGER,

    status [1] ActionResultsStatus,

    failed-tn-list [2] FailedTN-List OPTIONAL,

    time-of-completion [3] INTEGER,

    accessControl [4] LnpAccessControl

}

 

LocalSMS-CreateAction ::= SEQUENCE {

    actionId INTEGER,

    subscriptionVersionObjects SET OF SubscriptionVersionObject,

    accessControl LnpAccessControl

}

 

LocalSMS-CreateReply ::= ResultsStatus

 

LRN ::= OCTET STRING (SIZE(5))

 

LRN-ID ::= LnpKey

 

159

--------------------------------------------------------------------------------


 

LRN-DownloadData ::= SET OF SEQUENCE {

    service-prov-lrn-id LRN-ID,

    service-prov-lrn-value LRN,

    service-prov-download-reason DownloadReason,

    service-prov-lrn-creation-timestamp GeneralizedTime OPTIONAL

}

 

LRN-Range ::= SEQUENCE {

  start-lrn LRN,

  stop-lrn LRN

}

 

LSMSUnits ::= SEQUENCE {

    dataDownload [0] NULL OPTIONAL,

    networkDataMgmt [1] NULL OPTIONAL,

    query [2] NULL OPTIONAL

}

 

MismatchAttributes ::= SEQUENCE {

    seq0 [0] SEQUENCE {

        lsms-subscriptionLRN LRN,

        npac-subscriptionLRN LRN

    } OPTIONAL,

    seq1 [1] SEQUENCE {

        lsms-subscriptionNewCurrentSP ServiceProvId,

        npac-subscriptionNewCurrentSP ServiceProvId

    } OPTIONAL,

    seq2 [2] SEQUENCE {

        lsms-subscriptionActivationTimeStamp GeneralizedTime,

        npac-subscriptionActivationTimeStamp GeneralizedTime

    } OPTIONAL,

    seq3 [3] SEQUENCE {

        lsms-subscriptionCustomerDisconnectDate GeneralizedTime,

        npac-subscriptionCustomerDisconnectDate GeneralizedTime

    } OPTIONAL,

    seq4 [4] SEQUENCE {

        lsms-subscriptionCLASS-DPC DPC,

        npac-subscriptionCLASS-DPC DPC

    } OPTIONAL,

    seq5 [5] SEQUENCE {

        lsms-subscriptionCLASS-SSN SSN,

        npac-subscriptionCLASS-SSN SSN

    } OPTIONAL,

    seq6 [6] SEQUENCE {

        lsms-subscriptionLIDB-DPC DPC,

        npac-subscriptionLIDB-DPC DPC

    } OPTIONAL,

    seq7 [7] SEQUENCE {

        lsms-subscriptionLIDB-SSN SSN,

        npac-subscriptionLIDB-SSN SSN

    } OPTIONAL,

    seq8 [8] SEQUENCE {

        lsms-subscriptionISVM-DPC DPC,

        npac-subscriptionISVM-DPC DPC

    } OPTIONAL,

    seq9 [9] SEQUENCE {

        lsms-subscriptionISVM-SSN SSN,

        npac-subscriptionISVM-SSN SSN

    } OPTIONAL,

    seq10 [10] SEQUENCE {

        lsms-subscriptionCNAM-DPC DPC,

        npac-subscriptionCNAM-DPC DPC

    } OPTIONAL,

    seq11 [11] SEQUENCE {

        lsms-subscriptionCNAM-SSN SSN,

        npac-subscriptionCNAM-SSN SSN

 

160

--------------------------------------------------------------------------------


 

    } OPTIONAL,

    seq12 [12] SEQUENCE {

        lsms-subscriptionEndUserLocationValue EndUserLocationValue,

        npac-subscriptionEndUserLocationValue EndUserLocationValue

    } OPTIONAL,

    seq13 [13] SEQUENCE {

        lsms-subscriptionEndUserLocationType EndUserLocationType,

        npac-subscriptionEndUserLocationType EndUserLocationType

    } OPTIONAL,

    seq14 [14] SEQUENCE {

        lsms-subscriptionBillingId BillingId,

        npac-subscriptionBillingId BillingId

    } OPTIONAL,

    seq15 [15] SEQUENCE {

        lsms-subscriptionLNPType LNPType,

        npac-subscriptionLNPType LNPType

    } OPTIONAL

}

 

ModifyAction::= SEQUENCE {

    chc1 [0] CHOICE {

        subscription-version-action [0] SubscriptionVersionAction,

        subscription-version-tn-range [1] TN-Range

    },

    version-status [1] VersionStatus OPTIONAL,

    data-to-modify [2] SubscriptionModifyData

}

 

ModifyReply ::= SEQUENCE {

    status SubscriptionVersionActionReply,

    invalid-data SubscriptionModifyData

}

 

NetworkAddressInformation ::= SET OF SEQUENCE {

    interfaceAddress OSI-Address,

    systemType SystemType

}

 

NetworkDownloadCriteria ::= SEQUENCE {

    time-range [0] TimeRange OPTIONAL,

    chc1 [1] CHOICE {

        service-prov [0] ServiceProvId,

        all-service-provs [1] NULL

    },

    chc2 [2] CHOICE {

        npa-nxx-data [0] CHOICE {

            npa-nxx-range [0] NPA-NXX-Range,

            all-npa-nxx [1] NULL

        },

        lrn-data [1] CHOICE {

            lrn-range [0] LRN-Range,

            all-lrn [1] NULL

        },

        all-network-data [2] NULL

    }

}

 

NetworkDownloadData ::= SET OF SEQUENCE {

    service-prov-data [0] SEQUENCE {

        service-prov-id ServiceProvId,

        service-prov-name ServiceProvName OPTIONAL

    },

    service-prov-npa-nxx-data [1] NPA-NXX-DownloadData OPTIONAL,

    service-prov-lrn-data [2] LRN-DownloadData OPTIONAL

}

 

NewSP-CreateAction ::= NewSP-CreateData

 

161

--------------------------------------------------------------------------------


 

NewSP-CreateData ::= SEQUENCE {

    chc1 [0] CHOICE {

        subscription-version-tn [0] PhoneNumber,

        subscription-version-tn-range [1] TN-Range

    },

    subscription-lrn [1] LRN OPTIONAL,

    subscription-new-current-sp [2] ServiceProvId,

    subscription-old-sp [3] ServiceProvId,

    subscription-new-sp-due-date [4] GeneralizedTime,

    subscription-class-dpc [6] DPC OPTIONAL,

    subscription-class-ssn [7] SSN OPTIONAL,

    subscription-lidb-dpc [8] DPC OPTIONAL,

    subscription-lidb-ssn [9] SSN OPTIONAL,

    subscription-isvm-dpc [10] DPC OPTIONAL,

    subscription-isvm-ssn [11] SSN OPTIONAL,

    subscription-cnam-dpc [12] DPC OPTIONAL,

    subscription-cnam-ssn [13] SSN OPTIONAL,

    subscription-end-user-location-value [14] EndUserLocationValue

        OPTIONAL,

    subscription-end-user-location-type [15] EndUserLocationType OPTIONAL,

    subscription-billing-id [16] BillingId OPTIONAL,

    subscription-lnp-type [20] LNPType,

    subscription-porting-to-original-sp-switch [21]

        SubscriptionPortingToOriginal-SPSwitch

}

 

NewSP-CreateReply ::= SEQUENCE {

    status SubscriptionVersionActionReply,

    invalid-data NewSP-CreateData

}

 

NPA ::= NumberString(SIZE(3))

 

NPA-NXX ::= SEQUENCE {

    npa-value NPA,

    nxx-value NumberString(SIZE(3))

}

 

NPA-NXX-DownloadData ::= SET OF SEQUENCE {

        service-prov-npa-nxx-id NPA-NXX-ID,

        service-prov-npa-nxx-value NPA-NXX OPTIONAL,

        service-prov-npa-nxx-effective-timestamp GeneralizedTime OPTIONAL,

        service-prov-download-reason DownloadReason,

        service-prov-npa-nxx-creation-timestamp GeneralizedTime OPTIONAL

}

 

NPA-NXX-ID ::= LnpKey

 

NPA-NXX-Range ::= SEQUENCE {

    start-npa-nxx NPA-NXX,

    stop-npa-nxx NPA-NXX

}

 

NPAC-SMS-Operational-Information ::= SEQUENCE {

    down-time TimeRange,

    npac-contact-number PhoneNumber,

    additional-down-time-information GraphicString255,

    access-control LnpAccessControl

}

 

NumberString ::= GraphicString (FROM (“0” | “1” | “2” | “3” | “4” | “5” |

                “6” | “7” | “8” | “9”))

 

OldSP-CreateAction ::= OldSP-CreateData

 

OldSP-CreateData ::= SEQUENCE {

 

162

--------------------------------------------------------------------------------


 

    chc1 [0] CHOICE {

        subscription-version-tn [0] PhoneNumber,

        subscription-version-tn-range [1] TN-Range

    },

    subscription-new-current-sp [1] ServiceProvId,

    subscription-old-sp [2] ServiceProvId,

    subscription-old-sp-due-date [3] GeneralizedTime,

    subscription-old-sp-authorization [4] ServiceProvAuthorization

}

 

OldSP-CreateReply ::= SEQUENCE {

    status SubscriptionVersionActionReply,

    invalid-data OldSP-CreateData

}

 

OSI-Address ::= SEQUENCE {

    nsap            OCTET STRING(SIZE(20)),

    tsap            OCTET STRING(SIZE(1..4)),

    ssap            OCTET STRING(SIZE(1..4)),

    psap            OCTET STRING(SIZE(1..4))

}

 

PhoneNumber ::= NumberString(SIZE(10))

 

RecoveryCompleteAction ::= NULL

 

RecoveryCompleteReply ::= SEQUENCE {

    status ResultsStatus,

    subscriber-data [1] SubscriptionDownloadData OPTIONAL,

    network-data [2] NetworkDownloadData OPTIONAL

}

 

ServiceProvAuthorization ::= BOOLEAN

 

ServiceProvId ::= GraphicString4

 

ServiceProvName ::= GraphicString40

 

SoaUnits ::= SEQUENCE {

    soaMgmt [0] NULL OPTIONAL,

    networkDataMgmt [1] NULL OPTIONAL

}

 

ResultsStatus ::= ENUMERATED {

    success(0),

    failure(1)

}

 

SSN ::= CHOICE {

    ssn-value       [0] INTEGER(0..255),

    no-value-needed [1] NULL

}

 

SubscriptionData ::= SEQUENCE {

    subscription-lrn [1] LRN OPTIONAL,

    subscription-new-current-sp [2] ServiceProvId OPTIONAL,

    subscription-activation-timestamp [3] GeneralizedTime OPTIONAL,

    subscription-customer-disconnect-date [4] GeneralizedTime OPTIONAL,

    subscription-class-dpc [5] DPC,

    subscription-class-ssn [6] SSN,

    subscription-lidb-dpc [7] DPC,

    subscription-lidb-ssn [8] SSN,

    subscription-isvm-dpc [9] DPC,

    subscription-isvm-ssn [10] SSN,

    subscription-cnam-dpc [11] DPC,

    subscription-cnam-ssn [12] SSN,

    subscription-end-user-location-value [13] EndUserLocationValue

 

163

--------------------------------------------------------------------------------


 

        OPTIONAL,

    subscription-end-user-location-type [14] EndUserLocationType OPTIONAL,

    subscription-billing-id [15] BillingId OPTIONAL,

    subscription-lnp-type [16] LNPType,

    subscription-download-reason [17] DownloadReason

}

 

SubscriptionDownloadCriteria ::= SEQUENCE {

    CHOICE {

        time-range [0] TimeRange,

        tn  [1] PhoneNumber,

        tn-range [2] TN-Range

    }

}

 

SubscriptionDownloadData ::= SET OF SEQUENCE {

    subscription-version-id [0] SubscriptionVersionId OPTIONAL,

    subscription-version-tn [1] PhoneNumber OPTIONAL,

    subscription-data SubscriptionData

}

 

SubscriptionModifyData ::= SEQUENCE {

    subscription-lrn [0] LRN OPTIONAL,

    subscription-new-sp-due-date [1] GeneralizedTime OPTIONAL,

    subscription-old-sp-due-date [2] GeneralizedTime OPTIONAL,

    subscription-old-sp-authorization [3] ServiceProvAuthorization OPTIONAL,

    subscription-class-dpc [4] DPC,

    subscription-class-ssn [5] SSN,

    subscription-lidb-dpc [6] DPC,

    subscription-lidb-ssn [7] SSN,

    subscription-isvm-dpc [8] DPC,

    subscription-isvm-ssn [9] SSN,

    subscription-cnam-dpc [10] DPC,

    subscription-cnam-ssn [11] SSN,

    subscription-end-user-location-value [12] EndUserLocationValue OPTIONAL,

    subscription-end-user-location-type [13] EndUserLocationType OPTIONAL,

    subscription-billing-id [14] BillingId OPTIONAL

}

 

SubscriptionPortingToOriginal-SPSwitch ::= BOOLEAN

 

SubscriptionPreCancellationStatus ::= ENUMERATED {

    conflict (0),

    pending (2),

    conflict-resolution-pending (6),

    disconnect-pending (7)

}

 

SubscriptionVersionAction ::= CHOICE {

    version-id [0] SubscriptionVersionId,

    tn [1] PhoneNumber

}

 

SubscriptionVersionActionReply ::= ENUMERATED {

    success (0),

    failed (1),

    soa-not-authorized (2),

    no-version-found (3),

    invalid-data-values (4),

    version-create-already-exists (5)

}

 

SubscriptionVersionId ::= LnpKey

 

SubscriptionVersionObject ::= SEQUENCE {

    tn-version-id SET OF TN-VersionId,

    subscription-data SubscriptionData

 

164

--------------------------------------------------------------------------------


 

}

 

TimeRange ::= SEQUENCE {

    startTime [0] GeneralizedTime OPTIONAL,

    stopTime [1] GeneralizedTime OPTIONAL

}

 

Tunables ::= SET OF SEQUENCE {

    name GraphicString40,

    value GraphicString40

}

 

SystemID ::= CHOICE {

    serviceProvId [0] ServiceProvId,

    npac-sms [1] GraphicString60

}

 

SystemType ::= ENUMERATED {

    soa(0),

    local-sms(1),

    soa-and-local-sms(2),

    npac-sms(3)  — value is only valid for AccessControl definition

}

 

TN-Range ::= SEQUENCE {

    tn-start  NumberString(SIZE(1..10)),

    tn-stop   NumberString(SIZE(1..10))

}

 

TN-VersionId ::= SEQUENCE {

    tn PhoneNumber,

    version-id SubscriptionVersionId

}

 

VersionCancellationAcknowledgeRequest ::= SEQUENCE {

    tn PhoneNumber,

    version-id LnpKey,

    access-control LnpAccessControl

}

 

VersionConflictResolutionAcknowledgeRequest ::= SEQUENCE {

    tn PhoneNumber,

    version-id LnpKey,

    access-control LnpAccessControl

}

 

VersionCreateConcurrenceRequest ::= SEQUENCE {

    tn PhoneNumber,

    version-id LnpKey,

    service-prov-id ServiceProvId,

    service-prov-due-date GeneralizedTime,

    service-prov-authorization-time-stamp GeneralizedTime,

    access-control LnpAccessControl

}

 

VersionCustomerDisconnectDate ::= SEQUENCE {

    tn PhoneNumber,

    version-id LnpKey,

    service-prov-customer-disconnect-date GeneralizedTime,

    service-prov-effective-release-date GeneralizedTime,

    access-control LnpAccessControl

}

 

VersionNewNPA-NXX ::= SEQUENCE {

    service-prov-npa-nxx-id NPA-NXX-ID,

    service-prov-npa-nxx-value NPA-NXX OPTIONAL,

    access-control LnpAccessControl

 

165

--------------------------------------------------------------------------------


 

}

 

VersionNewSP-CreateRequest ::= SEQUENCE {

    version-create-request VersionCreateConcurrenceRequest,

    service-prov-old-authorization ServiceProvAuthorization

}

 

VersionOldSP-ConcurrenceRequest ::= VersionCreateConcurrenceRequest

 

VersionStatus ::= ENUMERATED {

    conflict (0),

    active (1),

    pending (2),

    sending (3),

    download-failed (4),

    download-failed-partial (5),

    conflict-resolution-pending (6),

    disconnect-pending (7),

    old (8),

    canceled (9),

    cancel-pending (10)

}

 

VersionStatusAttributeValueChange ::= SEQUENCE {

    value-change-info [0] AttributeValueChangeInfo,

    failed-service-provs [1] Failed-SP-List OPTIONAL,

    access-control [2] LnpAccessControl

}

 

END — LNP-ASN1

 

166

--------------------------------------------------------------------------------


 


9.                                      MANAGED OBJECT CONFORMANCE STATEMENTS

 


9.1.                            OVERVIEW

 

The Managed Object Conformance Statement (MOCS) that follow should be used by an
implementation to identify which features and properties of each managed object
class are supported. These tables have been prepared without regard to whether
they are instantiated on the NPAC SMS, Local SMS, or the SOA.

 

The Base Status headings identify the base requirement, as stated in the GDMO
templates. The valid values in the base status columns will be as follows:

 

m

 

for characteristics contained in mandatory packages or in conditional packages
if the GDMO condition is always true

 

 

 

o

 

for characteristics of conditional packages with GDMO conditions that indicate
static optionality (e.g., “if an instance supports it”)

 

 

 

cn

 

for all other conditions, where “n” is a unique integer and “cn” is a reference
to a conditional status expression

 

 

 

x

 

for characteristics explicitly prohibited in the definition

 

 

 

-

 

for characteristics that are not mentions in the definition

 


9.2.                            LNPAUDITS TABLES

 


9.2.1.                     LNPAUDITS PACKAGES

 

Exhibit 9. lnpAudits Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Additional Information

 

lnpAuditsPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.2.2.                     LNPAUDITS NAME BINDINGS

 

Exhibit 10. lnpAudits Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpAudits-lnpNPAC-SMS

 

{lnp-nameBinding 1}

 

lnpNPAC-SMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 

167

--------------------------------------------------------------------------------


 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpAudits-lnpLocalSMS

 

{lnp-nameBinding 2}

 

lnpLocalSMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.2.3.                     LNPAUDITS ATTRIBUTES

 

Exhibit 11. lnpAudits Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpAuditsName

 

{lnp-attribute 16}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.2.4.                     LNPAUDITS ACTIONS

 

No actions supported for this object.

 


9.2.5.                     LNPAUDITS NOTIFICATIONS

 

No notifications supported for this object.

 


9.3.                            LNPLOCALSMS TABLES

 


9.3.1.                     LNPLOCALSMS PACKAGES

 

Exhibit 12. lnpLocalSMS Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLocalSMS-Pkg

 

(not registered)

 

Mandatory

 

m

 

 

 

lnpRecoveryCompletePkg

 

{lnp-package 2}

 

Mandatory

 

m

 

 

 

 

168

--------------------------------------------------------------------------------


 


9.3.2.                     LNPLOCALSMS NAME BINDINGS

 

Exhibit 13. lnpLocalSMS Name Bindings

 

Name Bindings
Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpLocalSMS-root

 

lnp-nameBinding 3

 

“Rec. X.660 |ISO|IEC 9834 : 1992 : root

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.3.3.                     LNPLOCALSMS ATTRIBUTES

 

Exhibit 14. lnpLocalSMS Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpLocal-SMS-Name

 

{lnp-attribute 17}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.3.4.                     LNPLOCALSMS ACTIONS

 

Exhibit 15. lnpLocalSMS Actions

 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base Status

 

Additional
Information

 

lnpRecoveryComplete

 

{lnp-action 2}

 

m

 

1.1

 

RecoveryCompleteAction

 

NULL

 

m

 

 

 

 

 

 

 

 

 

1.2

 

RecoveryCompleteReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

 

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscriber-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

subscription-version-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3

 

subscription-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.2

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.3

 

subscription-activation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.4

 

subscription-customer-disconnect-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

169

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base Status

 

Additional
Information

 

 

 

 

 

 

 

1.2.2.1.3.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.16

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.17

 

subscription-download-reason

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

network-data

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

service-prov-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.1

 

service-prov-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.2

 

service-prov-name

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

service-prov-npa-nxx-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.1

 

service-prov-npa-nxx-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.2

 

service-prov-npa-nxx-value

 

NPA-NXX

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.3

 

service-prov-npa-nxx-effective-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.4

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.5

 

service-prov-npa-nxx-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3

 

service-prov-lrn-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3.1

 

service-prov-lrn-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.2

 

service-prov-lrn-value

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.3

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.4

 

service-prov-lrn-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 


9.3.5.                     LNPLOCALSMS NOTIFICATIONS

 

No notifications supported for this object.

 


9.4.                            LNPLOGAUDIT-DISCREPANCYRPTRECORD TABLES


 


9.4.1.                     LNPLOGAUDIT-DISCREPANCYRPTRECORD PACKAGES

 

Exhibit 16. lnpAudits Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogAudit-DiscrepancyRptPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 

170

--------------------------------------------------------------------------------


 


9.4.2.                     LNPLOGAUDIT-DISCREPANCYRPTRECORD NAME BINDINGS

 

Exhibit 17. lnpLogAudit-DiscrepancyRptRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base Status

 

Additional Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.4.3.                     LNPLOGAUDIT-DISCREPANCYRPTRECORD ATTRIBUTES

 

Exhibit 18. lnpLogAudit-DiscrepancyRptRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

auditDiscrepancyTn

 

{lnp-attribute 7}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditDiscrepancyVersionId

 

{lnp-attribute 8}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditDiscrepancyLSMS-SP-Id

 

{lnp-attribute 6}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditDiscrepancyFailureReason

 

{lnp-attribute 5}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.4.4.                     LNPLOGAUDIT-DISCREPANCYRPTRECORD ACTIONS

 

No actions supported for this object.

 


9.4.5.                     LNPLOGAUDIT-DISCREPANCYRPTRECORD NOTIFICATIONS

 

No notifications supported for this object.

 


9.5.                            LNPLOGAUDITRESULTSRECORD TABLES


 


9.5.1.                     LNPLOGAUDITRESULTSRECORD PACKAGES

 

Exhibit 19. lnpLogAuditResultsRecord Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogAuditResults RecordPkg

 

(not Registered)

 

Mandatory

 

m

 

 

 

 

171

--------------------------------------------------------------------------------


 


9.5.2.                     LNPLOGAUDITRESULTSRECORD NAME BINDINGS

 

Exhibit 20. lnpLogAuditResultsRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base Status

 

Additional
Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.5.3.                     LNPLOGAUDITRESULTSRECORD ATTRIBUTES

 

Exhibit 21. lnpLogAuditResultsRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

auditResultStatus

 

{lnp-attribute 13}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditResultNumberDiscrepancies

 

{lnp-attribute 12}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditResultCompletionTime

 

{lnp-attribute 10}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditResultFailed-SP-List

 

{lnp-attribute 11}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

auditResponseLevel

 

{lnp-attribute 9}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.5.4.                     LNPLOGAUDITRESULTSRECORD ACTIONS

 

No actions supported for this object.

 


9.5.5.                     LNPLOGAUDITRESULTSRECORD NOTIFICATIONS

 

No notifications supported for this object.

 


9.6.                            LNPLOGCANCELLATIONACKNOWLEDGEREQUESTRECORD

 


9.6.1.                     LNPLOGCANCELLATIONACKNOWLEDGEREQUEST PACKAGES

 

Exhibit 22. lnpLogCancellationAcknowledgeRequest Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogCancellation AcknowledgeRequestPkg

 

(not Registered)

 

Mandatory

 

m

 

 

 

 

172

--------------------------------------------------------------------------------


 


9.6.2.                     LNPLOGCANCELLATIONACKNOWLEDGEREQUEST NAME BINDINGS

 

Exhibit 23. lnpLogCancellationAcknowledgeRequest Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.6.3.                     LNPLOGCANCELLATIONACKNOWLEDGEREQUEST ATTRIBUTES

 

Exhibit 24. lnpLogCancellationAcknowledgeRequest Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

subscriptionTN

 

{lnp-attribute 97}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionversionID

 

{lnp-attribute 99}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

SystemId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UserId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ListId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KeyId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cmipDepartureTime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SequenceNumber

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.7.                            LNPLOGCONFLICTRESOLUTIONACKNOWLEDGEREQUESTRECORD

 


9.7.1.                     LNPLOGCONFLICTRESOLUTIONACKNOWLEDGEREQUEST PACKAGES

 

Exhibit 25. lnpLogConflictResolutionAcknowledgeRequest Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogConflictResolution AcknowledgeRequestPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 

173

--------------------------------------------------------------------------------


 


9.7.2.                     LNPLOGCONFLICTRESOLUTIONACKNOWLEDGEREQUEST NAME
BINDINGS

 

Exhibit 26. lnpLogConflictResolutionAcknowledgeRequest Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.7.3.                     LNPLOGCONFLICTRESOLUTIONACKNOWLEDGEREQUEST ATTRIBUTES

 

Exhibit 27. lnpLogConflictResolutionAcknowledgeRequest Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

subscriptionTN

 

{lnp-attribute 97}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionversionId

 

{lnp-attribute 99}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

SystemId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UserId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ListId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KeyId

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cmipDepartureTIme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SequenceNumber

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.8.                            LNPLOGNEWSP-CREATEREQUESTRECORD TABLES


 


9.8.1.                     LNPLOGNEWSP-CREATEREQUESTRECORD PACKAGES

 

Exhibit 28. lnpLogNewSP-CreateRequestRecord Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogNewSP-CreateRequestPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 

174

--------------------------------------------------------------------------------


 


9.8.2.                     LNPLOGNEWSP-CREATEREQUESTRECORD NAME BINDINGS

 

Exhibit 29. lnpLogNewSP-CreateRequestRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.8.3.                     LNPLOGNEWSP-CREATEREQUESTRECORD ATTRIBUTES

 

Exhibit 30. lnpLogNewSP-CreateRequestRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

subscriptionTN

 

{lnp-attribute 97}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionVersionId

 

{lnp-attribute 99}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP

 

{lnp-attribute 88}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP-DueDate

 

{lnp-attribute 93}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP -Authorization

 

{lnp-attribute 89}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP -AuthorizationTimeStamp

 

{lnp-attribute 90}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.8.4.                     LNPLOGNEWSP-CREATEREQUESTRECORD ACTIONS

 

No actions supported for this object.

 


9.8.5.                     LNPLOGNEWSP-CREATEREQUESTRECORD NOTIFICATIONS

 

No actions supported for this object.

 

175

--------------------------------------------------------------------------------


 


9.9.                            LNPLOGOLDSP-CONCURRENCEREQUESTRECORD TABLES


 


9.9.1.                     LNPLOGOLDSP-CONCURRENCEREQUESTRECORD PACKAGES

 

Exhibit 31. lnpLogOldSP-ConcurrenceRequestRecord Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogOldSP-ConcurrenceRequestPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.9.2.                     LNPLOGOLDSP-CONCURRENCEREQUESTRECORD NAME BINDINGS

 

Exhibit 32. lnpLogOldSP-ConcurrenceRequestRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base Status

 

Additional Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.9.3.                     LNPLOGOLDSP-CONCURRENCEREQUESTRECORD ATTRIBUTES

 

Exhibit 33. lnpLogOldSP-ConcurrenceRequestRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

subscriptionTN

 

{lnp-attribute 96}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionVersionId

 

{lnp-attribute 98}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewCurrentSP

 

{lnp-attribute 83}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewSP-DueDate

 

{lnp-attribute 87}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.9.4.                     LNPLOGOLDSP-CONCURRENCEREQUESTRECORD ACTIONS

 

No actions supported for this object.

 


9.9.5.                     LNPLOGOLDSP-CONCURRENCEREQUESTRECORD NOTIFICATIONS

 

No notifications supported for this object.

 

 

176

--------------------------------------------------------------------------------


 


 


9.10.                     LNPLOGOPERATIONAL-INFORMATIONRECORD TABLES


 


9.10.1.               LNPLOGOPERATIONAL-INFORMATIONRECORD PACKAGES


 

Exhibit 34. lnpLogOperational-InformationRecord Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpLogOperational-InformationRecordPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.10.2.               LNPLOGOPERATIONAL-INFORMATIONRECORD NAME BINDINGS


 

Exhibit 35. lnpLogOperational-InformationRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base Status

 

Additional Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.10.3.               LNPLOGOPERATIONAL-INFORMATIONRECORD ATTRIBUTES


 

Exhibit 36. lnpLogOperational-InformationRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

downTime

 

{lnp-attribute 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

npacContactNumber

 

{lnp-attribute 23}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

additionalDownTimeInformation

 

{lnp-attribute 4}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.10.4.               LNPLOGOPERATIONAL-INFORMATIONRECORD ACTIONS


 

No actions supported for this object.

 


9.10.5.               LNPLOGOPERATIONAL-INFORMATIONRECORD NOTIFICATIONS


 

No notifications supported for this object.

 

179

--------------------------------------------------------------------------------


 


9.11.                     LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD TABLES


 


9.11.1.               LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD PACKAGES


 

Exhibit 37. lnpLogOperational-InformationRecord Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition
Information

 

lnpLogStatusAttributeValueChangePkg

 

(not registered)

 

Mandatory

 

m

 

 

 

subscriptionVersion Attribute ValueChangeFailed-SP-ListPkg

 

{lnp-package 13}

 

“if the version status is failed or partially failed”

 

o

 

 

 

 


9.11.2.               LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD NAME BINDINGS


 

Exhibit 38. lnpLogStatusAttributeValueChangeRecord Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base Status

 

Additional Information

 

logRecord-log

 

{9 3 2 6 3}

 

log and subclasses

 

1.1

 

Create support

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

 

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.11.3.               LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD ATTRIBUTES

 

Exhibit 39. lnpLogStatusAttributeValueChangeRecord Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

subscriptionVersionAttributeValueChangeInfo

 

{lnp-attribute 98}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

logRecordId

 

{9 3 2 8 3}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

loggingTime

 

{9 3 2 8 59}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Class

 

{9 3 2 8 60}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

managedObject Instance

 

{9 3 2 8 61}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

eventType

 

{9 3 2 8 14}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

accessControl

 

{lnp-attribute 1}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.11.4.               LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD ACTIONS


 

No actions supported for this object.

 


9.11.5.               LNPLOGSTATUSATTRIBUTEVALUECHANGERECORD NOTIFICATIONS


 

No notifications supported for this object.

 

180

--------------------------------------------------------------------------------


 


9.11.6.               LNPNETWORK PACKAGES


 

Exhibit 40. lnpNetwork Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpNetworkPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

lnpDownloadPkg

 

{lnp-package-1}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

 


9.11.7.               LNPNETWORK NAME BINDINGS


 

Exhibit 41. lnpNetwork Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpNetwork-lnpNPAC-SMS

 

{lnp-nameBinding 4}

 

lnpNPAC-SMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

lnpNetwork-lnpLocalSMS

 

{lnp-nameBinding 5}

 

lnpLocal-SMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.11.8.               LNPNETWORK ATTRIBUTES


 

Exhibit 42. lnpNetwork Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9  3  2  7  65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9  3  2  7  63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9  3  2  7  66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9  3  2  7  50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpNetworkName

 

{lnp-attribute 18}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.11.9.               LNPNETWORK ACTIONS


 

Exhibit 43. lnpNetwork Actions

 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

lnpDownload

 

{lnp-action 1}

 

o

 

1.1

 

DownloadAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

subscriber-download

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.1.1

 

 

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.1

 

time-range

 

SEQUENCE

 

m

 

 

 

 

181

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.1.1.1.1.1

 

startTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.1.2

 

stopTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3

 

tn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3.1

 

tn-start

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3.2

 

tn-stop

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2

 

lnp-type

 

ENUMERATED

 

o

 

 

 

 

 

 

 

 

 

1.1.2

 

network-download

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.2.1

 

time-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.2.1.1

 

startTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.2.1.2

 

stopTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.1

 

service-prov

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.1

 

all-serivce-provs

 

 

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3

 

chc2

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1

 

npa-nxx-data

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1

 

npa-nxx-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1

 

start-npa-nxx

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1.1

 

npa-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1.2

 

nxx-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2

 

stop-npa-nxx

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2.1

 

npa-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2.2

 

nxx-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.2

 

all-npa-nxx

 

 

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2

 

lrn-data

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1

 

lrn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1.1

 

start-lrn

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1.2

 

stop-lrn

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.3

 

all-network-data

 

NULL

 

m

 

 

 

 

 

 

 

 

 

1.2

 

DownloadReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

 

 

CHOICE

 

 

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscriber-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

subscription-version-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3

 

subscription-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.2

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.3

 

subscription-activation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.4

 

subscription-customer-disconnect-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

182

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.2.2.1.3.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.16

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.17

 

subscription-download-reason

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

network-data

 

 

 

 

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

service-prov-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.1

 

service-prov-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.2

 

service-prov-name

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

service-prov-npa-nxx-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.1

 

service-prov-npa-nxx-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.2

 

service-prov-npa-nxx-value

 

NPA-NXX

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.3

 

service-prov-npa-nxx-effective-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.4

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.5

 

service-prov-npa-nxx-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3

 

service-prov-lrn-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3.1

 

service-prov-lrn-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.2

 

service-prov-lrn-value

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.3

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.4

 

service-prov-lrn-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 


9.11.10.         LNPNETWORK NOTIFICATIONS


 

No notifications supported for this object.

 


9.12.                     LNPNPAC-SMS TABLES


 


9.12.1.               LNPNPAC-SMS PACKAGES


 

Exhibit 44. lnpNPAC-SMS Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpNPAC-SMSPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

lnpRecoveryCompletePkg

 

lnp-package-2

 

Mandatory

 

m

 

 

 

 


9.12.2.               LNPNPAC-SMS NAME BINDINGS


 

Exhibit 45. lnpNPAC-SMS Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpNPAC-SMS-root

 

{lnp-nameBinding 6}

 

“Rec. X.660 | ISO/IEC 9834-1 : 1992” : root

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 

183

--------------------------------------------------------------------------------


 


9.12.3.               LNPNPAC-SMS ATTRIBUTES


 

Exhibit 46. lnpNPAC-SMS Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9  3  2  7  65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9  3  2  7  63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9  3  2  7  66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9  3  2  7  50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpNPAC-SMS-Name

 

{lnp-attribute 19}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.12.4.               LNPNPAC-SMS ACTIONS


 

Exhibit 47. lnpNPAC-SMS Actions

 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

lnpRecoveryComplete

 

{lnp-action 2}

 

m

 

1.1

 

RecoveryCompleteAction

 

NULL

 

m

 

 

 

 

 

 

 

 

 

1.2

 

RecoveryCompleteReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

 

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscriber-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

subscription-version-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3

 

subscription-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.2

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.3

 

subscription-activation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.4

 

subscription-customer-disconnect-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

184

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.2.2.1.3.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.16

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.17

 

subscription-download-reason

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

network-data

 

 

 

 

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

service-prov-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.1

 

service-prov-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.2

 

service-prov-name

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

service-prov-npa-nxx-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.1

 

service-prov-npa-nxx-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.2

 

service-prov-npa-nxx-value

 

NPA-NXX

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.3

 

service-prov-npa-nxx-effective-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.4

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.5

 

service-prov-npa-nxx-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3

 

service-prov-lrn-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3.1

 

service-prov-lrn-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.2

 

service-prov-lrn-value

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.3

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.4

 

service-prov-lrn-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 


9.12.5.               LNPNPAC-SMS NOTIFICATIONS


 

Exhibit 48. lnpNPAC-SMS Notifications

 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of
object
identifier of
attribute type
associated
with field

 

Constraints and
values

 

Base
Status

 

Additional
Information

 

lnpNPAC-SMS-Operational  -Information

 

{lnp-notification 1}

 

1.1

 

NPAC-SMS-Operational-Info

 

 

 

SEQUENCE

 

m

 

 

 

 

 

 

 

1.1.1

 

downTime

 

 

 

timeRange

 

m

 

 

 

 

 

 

 

1.1.1.1

 

timeRange

 

 

 

SEQUENCE

 

m

 

 

 

 

 

 

 

1.1.1.1.1

 

startTime

 

 

 

GeneralizedTime

 

m

 

p. 108

 

 

 

 

 

1.1.1.1.2

 

stopTime

 

 

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

1.1.2

 

npacContactNumber

 

 

 

 

 

m

 

 

 

 

 

 

 

1.1.3

 

additionalDownTimeInformation

 

 

 

GraphicString

 

m

 

 

 

 

 

 

 

1.1.4

 

accessControl

 

 

 

SEQUENCE

 

m

 

 

 

 


9.13.                     LNPSERVICEPROVS TABLES


 


9.13.1.               LNPSERVICEPROVS PACKAGES

 

Exhibit 49. lnpServiceProvs Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

lnpServiceProvsPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 

185

--------------------------------------------------------------------------------


 


9.13.2.               LNPSERVICEPROVS NAME BINDINGS


 

Exhibit 50. lnpServiceProvs Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpServiceProvs-lnpNPAC-SMS

 

{lnp-nameBinding 7}

 

lnpNPAC-SMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.13.3.               LNPSERVICEPROVS ATTRIBUTES

 

Exhibit 51. lnpServiceProvs Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9  3  2  7  65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9  3  2  7  63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9  3  2  7  66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9  3  2  7  50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpServiceProvsName

 

{lnp-attribute 20}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.13.4.               LNPSERVICEPROVS ACTIONS


 

No actions supported for this object.

 


9.13.5.               LNPSERVICEPROVS NOTIFICATIONS


 

No notifications supported for this object.

 


9.14.                     LNPSUBSCRIPTIONS TABLES


 


9.14.1.               LNPSUBSCRIPTIONS PACKAGES


 

Exhibit 52. lnpSubscriptions Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition
Information

 

lnpSubscriptionsPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

subscriptionVersionLocalSMS-CreatePkg

 

{lnp package 16}

 

Mandatory

 

m

 

 

 

lnpDownload Pkg

 

{lnp package 1}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionOldSP-CreatePkg

 

{lnp package 24}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionNewSP-CreatePkg

 

{lnp package 21}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

 

186

--------------------------------------------------------------------------------


 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition
Information

 

subscriptionVersionDisconnectPkg

 

{lnp package 15}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionModifyPkg

 

{lnp package 17}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionActivatePkg

 

{lnp package 12}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionCancelPkg

 

{lnp package 14}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionOldSP-CancellationPkg

 

{lnp package 22}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionNewSP-CancellationPkg

 

{lnp package 18}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionOldSP-ConflictResolutionPkg

 

{lnp package 23}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionNewSP-ConflictResolutionPkg

 

{lnp package 19}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

subscriptionVersionNewSP-ConfilictResolutionPendingPkg

 

{lnp package 20}

 

“if the object is instantiated on the NPAC SMS”

 

o

 

 

 

 


9.14.2.               LNPSUBSCRIPTIONS NAME BINDINGS


 

Exhibit 53. lnpSubscriptions Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

lnpSubscriptions-lnpNPAC-SMS

 

{lnp-nameBinding 8}

 

lnpNPAC-SMS and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

lnpSubscriptions-lnpLocalSMS

 

{lnp-nameBinding 9}

 

lnpLocalSMS and subclasses

 

2.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

2.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

2.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

2.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

2.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

2.6

 

Delete contained objects

 

 

 

 

 

 


9.14.3.               LNPSUBSCRIPTIONS ATTRIBUTES


 

Exhibit 54. lnpSubscriptions Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9  3  2  7  65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9  3  2  7  63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9  3  2  7  66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9  3  2  7  50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnpSubscriptionsName

 

{lnp-attribute 22}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

187

--------------------------------------------------------------------------------


 


9.14.4.               LNPSUBSCRIPTIONS ACTIONS


 

Exhibit 55. lnpSubscriptions Actions

 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

lnpDownload

 

{lnp-action 1}

 

o

 

1.1

 

DownloadAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

subscriber-download

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.1.1

 

 

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.1

 

time-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.1.1

 

startTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.1.2

 

stopTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3

 

tn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3.1

 

tn-start

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.3.2

 

tn-stop

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2

 

lnp-type

 

ENUMERATED

 

o

 

 

 

 

 

 

 

 

 

1.1.2

 

network-download

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.2.1

 

time-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.2.1.1

 

startTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.2.1.2

 

stopTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.1

 

service-prov

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.2

 

all-serivce-provs

 

 

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3

 

chc2

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1

 

npa-nxx-data

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1

 

npa-nxx-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1

 

start-npa-nxx

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1.1

 

npa-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.1.2

 

nxx-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2

 

stop-npa-nxx

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2.1

 

npa-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.1.2.2

 

nxx-value

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.1.2

 

all-npa-nxx

 

 

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2

 

lrn-data

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1

 

lrn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1.1

 

start-lrn

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.2.1.2

 

stop-lrn

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.1.2.3.3

 

all-network-data

 

NULL

 

m

 

 

 

 

 

 

 

 

 

1.2

 

DownloadReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

 

 

CHOICE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscriber-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

subscription-version-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3

 

subscription-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.2

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.3

 

subscription-activation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.4

 

subscription-customer-disconnect-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

188

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.2.2.1.3.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.3.16

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.3.17

 

subscription-download-reason

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

network-data

 

 

 

 

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

service-prov-data

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.1

 

service-prov-id

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.1.2

 

service-prov-name

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

service-prov-npa-nxx-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.1

 

service-prov-npa-nxx-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.2

 

service-prov-npa-nxx-value

 

NPA-NXX

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.3

 

service-prov-npa-nxx-effective-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.2.4

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2.5

 

service-prov-npa-nxx-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3

 

service-prov-lrn-data

 

SET OF SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.3.1

 

service-prov-lrn-id

 

INTEGER

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.2

 

service-prov-lrn-value

 

OCTET STRING

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.3

 

service-prov-download-reason

 

ENUMERATION

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.3.4

 

service-prov-lrn-creation-timestamp

 

GeneralizedTime

 

o

 

 

 

subscription VersionActivate

 

{lnp-action 3}

 

o

 

1.1

 

ActivateAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

ActivateReply

 

ENUMERATED

 

m

 

 

 

subscription VersionCancel

 

{lnp-action 4}

 

o

 

1.1

 

CancelAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

CancelReply

 

ENUMERATED

 

m

 

 

 

subscription Version Disconnect

 

{lnp-action 5}

 

o

 

1.1

 

DisconnectAction

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1

 

subscription-version-action

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2

 

subscription-version-tn-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.1.2.1

 

start-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2.2

 

stop-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

customer-disconnect-date

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.3

 

effective-release-date

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.2

 

DisconnectReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

version-id

 

SET OF Integer

 

o

 

 

 

subscription VersionLocal SMS-Create

 

{lnp-action 6}

 

o

 

1.1

 

LocalSMS-CreateAction

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

actionId

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

subscriptionVersionObjects

 

SET OF SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.1

 

tn-version-id

 

SET OF SEQUENCE

 

m

 

 

 

 

189

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.1.2.1.1

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2.1.2

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2

 

subscription-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.2

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.3

 

subscription-activation-timestamp

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.4

 

subscription-customer-disconnect-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.2.2.16

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.1.2.2.17

 

subscription-download-reason

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.1.3

 

accessControl

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.1

 

systemId

 

SEQUENCE

 

 

 

 

 

 

 

 

 

 

 

1.1.3.1.1

 

serviceProvId

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.1.3.1.2

 

npac-sms

 

GraphicString

 

m

 

 

 

 

 

 

 

 

 

1.1.3.2

 

systemType

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.1.3.3

 

userId

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.3.4

 

listId

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.3.5

 

keyId

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.3.6

 

cmipDepartureTime

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.3.7

 

sequenceNumber

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.3.8

 

function

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.8.1

 

soaUnits

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.8.1.1

 

soaMgmt

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8.1.2

 

networkDataMgmt

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8.2

 

lsmsUnits

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.8.2.1

 

dataDownload

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8.2.2

 

networkDataMgmt

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8.2.3

 

query

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.9

 

recoveryMode

 

BOOLEAN

 

m

 

 

 

 

 

 

 

 

 

1.1.3.10

 

signature

 

BIT STRING

 

m

 

 

 

 

 

 

 

 

 

1.2

 

LocalSMS-CreateReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

subscription VersionModify

 

{lnp-action 7}

 

o

 

1.1

 

ModifyAction

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1

 

subscription-version-action

 

GraphicString

 

o

 

 

 

 

190

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.1.1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2

 

subscription-verion-tn-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.1.2.1

 

start-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2.2

 

stop-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

version-status

 

ENUMERATED

 

o

 

 

 

 

 

 

 

 

 

1.1.3

 

data-to-modify

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3.2

 

subscription-new-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.1.3.3

 

subscription-old-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.1.3.4

 

subscription-old-sp-authorization

 

BOOLEAN

 

o

 

 

 

 

 

 

 

 

 

1.1.3.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.3.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.3.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.3.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.3.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.3.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.3.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.3.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.3.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2

 

ModifyReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

 

 

 

 

 

 

 

 

 

 

1.2.2

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscription-version-action

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

subscription-version-tn-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

start-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

stop-tn

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.3

 

version-status

 

ENUMERATED

 

o

 

 

 

 

 

 

 

 

 

1.2.4

 

data-to-modify

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.1

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4.2

 

subscription-new-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.4.3

 

subscription-old-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.4.4

 

subscription-old-sp-authorization

 

BOOLEAN

 

o

 

 

 

 

 

 

 

 

 

1.2.4.5

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.5.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4.5.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.6

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.6.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.4.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.7

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

191

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.2.4.8

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.4.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.9

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.10

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.4.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.11

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.12

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.4.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.4.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.4.13

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.4.14

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.4.15

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

subscription VersionNewSP-Cancellation Acknowledge

 

{lnp-action 8}

 

o

 

1.1

 

CancellationAcknowledgeAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

CancellationAcknowledgeReply

 

ENUMERATED

 

m

 

 

 

subscription
VersionNewSP-Conflict
Resolution
Acknowledge

 

{lnp-action 9}

 

o

 

1.1

 

ConflictResolutionAcknowledgeAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

ConflictResolutionAcknowledge-Reply

 

ENUMERATED

 

m

 

 

 

subscription VersionNewSP-Conflict Resolution Pending

 

{lnp-action 10}

 

o

 

1.1

 

ConflictResolutionPendingAction

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

ConflictResolutionPendingReply

 

ENUMERATED

 

m

 

 

 

subscription VersionNewSP-Create

 

{lnp-action 11}

 

o

 

1.1

 

NewSP-CreateAction

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.1.2

 

subscription-version-tn-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.1.1.2.1

 

start-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2.2

 

stop-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.3

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.4

 

subscription-new-old-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.5

 

subscription-new-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.1.6

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.6.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.6.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.7

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.7.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.8

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.8.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.9

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

192

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.1.9.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.10

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.10.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.11

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.11.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.12

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.12.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.1.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.13

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.13.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.1.13.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.1.14

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.15

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.1.16

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.1.17

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.1.18

 

subscription-porting-to-original-sp-switch

 

BOOLEAN

 

m

 

 

 

 

 

 

 

 

 

1.2

 

NewSP-CreateReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1

 

subscription-version-tn

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2

 

subscription-version-tn-range

 

SEQUENCE

 

o

 

 

 

 

 

 

 

 

 

1.2.2.2.1

 

start-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2.2

 

stop-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.3

 

subscription-lrn

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.4

 

subscription-new-current-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.5

 

subscription-new-old-sp

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.6

 

subscription-new-sp-due-date

 

GeneralizedTime

 

o

 

 

 

 

 

 

 

 

 

1.2.7

 

subscription-class-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.7.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.7.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.8

 

subscription-class-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.8.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.8.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.9

 

subscription-lidb-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.9.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.9.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.10

 

subscription-lidb-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.10.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.10.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.11

 

subscription-isvm-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.11.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.11.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.12

 

subscription-isvm-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.12.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.12.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.13

 

subscription-cnam-dpc

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.13.1

 

dpc-value

 

OCTET STRING

 

o

 

 

 

 

 

 

 

 

 

1.2.13.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.14

 

subscription-cnam-ssn

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.14.1

 

ssn-value

 

INTEGER

 

o

 

 

 

 

 

 

 

 

 

1.2.14.2

 

no-value-needed

 

NULL

 

o

 

 

 

 

 

 

 

 

 

1.2.15

 

subscription-end-user-location-value

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.16

 

subscription-end-user-location-type

 

NumberString

 

o

 

 

 

 

 

 

 

 

 

1.2.17

 

subscription-billing-id

 

GraphicString

 

o

 

 

 

 

 

 

 

 

 

1.2.18

 

subscription-lnp-type

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.19

 

subscription-porting-to-original-sp-switch

 

BOOLEAN

 

m

 

 

 

subscription VersionOldSP-Cancellation Acknowledge

 

{lnp-action 12}

 

o

 

1.1

 

CancellationAcknowledgeAction

 

CHOICE

 

m

 

 

 

 

193

--------------------------------------------------------------------------------


 

Action Label

 

Object Identifier

 

Status

 

Subindex

 

Action Field

 

Constraints and
Values

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

CancellationAcknowledgeReply

 

ENUMERATED

 

m

 

 

 

subscription VersionOldSP-Conflict Resolution Acknowledge

 

{lnp-action 13}

 

o

 

1.1

 

ConflictResolutionAcknowledge-Action

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

version-id

 

Integer

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2

 

ConflictResolutionAcknowledge-Reply

 

ENUMERATED

 

m

 

 

 

subscription VersionOldSP-Create

 

{lnp-action 14}

 

o

 

1.1

 

OldSP-CreateAction

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.1

 

subscription-version-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2

 

subscription-version-tn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2.1

 

tn-start

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.1.2.2

 

tn-stop

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.2

 

subscription-new-current-sp

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.3

 

subscription-old-sp

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.1.4

 

subscription-old-sp-due-date

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.1.5

 

subscription-old-sp-authorization

 

BOOLEAN

 

 

 

 

 

 

 

 

 

 

 

1.2

 

OldSP-CreationReply

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.1

 

status

 

ENUMERATED

 

m

 

 

 

 

 

 

 

 

 

1.2.2

 

invalid-data

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1

 

chc1

 

CHOICE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.1

 

subscription-version-tn

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2

 

subscription-version-tn-range

 

SEQUENCE

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2.1

 

tn-start

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.1.2.2

 

tn-stop

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.2

 

subscription-new-current-sp

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.3

 

subscription-old-sp

 

NumberString

 

m

 

 

 

 

 

 

 

 

 

1.2.2.4

 

subscription-old-sp-due-date

 

GeneralizedTime

 

m

 

 

 

 

 

 

 

 

 

1.2.2.5

 

subscription-old-sp-authorization

 

BOOLEAN

 

m

 

 

 

 


9.14.5.               LNPSUBSCRIPTIONS NOTIFICATIONS


 

Exhibit 56. lnpSubscriptions Notifications

 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

subscriptionVersionLocalSMS-ActionResults

 

 

 

1.1

 

LocalSMS-ActionResults

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.1

 

actionId

 

{lnp-attribute 2}

 

Integer

 

m

 

 

 

 

 

1.1.2

 

status

 

{lnp-attribute 3}

 

ENUMERATION

 

m

 

 

 

 

 

1.1.3

 

failed-tn-list

 

{lnp-attribute 15}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

1.1.3.1

 

subscriptionVersionId

 

 

 

Integer

 

m

 

 

 

 

 

1.1.3.2

 

tn

 

 

 

NumberString

 

m

 

 

 

 

 

1.1.3.3

 

errorId

 

 

 

Integer

 

m

 

 

 

 

 

1.1.4

 

time-of-completion

 

{lnp-attribute 25}

 

Integer

 

m

 

 

 

 

 

1.1.5

 

accessControl

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

 

 

 

 

1.1.5.1

 

systemId

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.5.1.1

 

serviceProvId

 

 

 

GraphicString

 

m

 

 

 

 

 

1.1.5.1.2

 

npac-sms

 

 

 

GraphicString

 

m

 

 

 

 

 

1.1.5.2

 

systemType

 

 

 

ENUMERATED

 

m

 

 

194

--------------------------------------------------------------------------------


 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

 

 

 

 

1.1.5.3

 

userId

 

 

 

GraphicString

 

o

 

 

 

 

 

1.1.5.4

 

listId

 

 

 

Integer

 

m

 

 

 

 

 

1.1.5.5

 

keyId

 

 

 

Integer

 

m

 

 

 

 

 

1.1.5.6

 

cmipDepartureTime

 

 

 

GeneralizedTime

 

m

 

 

 

 

 

1.1.5.7

 

sequenceNumber

 

 

 

Integer

 

m

 

 

 

 

 

1.1.5.8

 

function

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.5.8.1

 

soaUnits

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.5.8.1.1

 

soaMgmt

 

 

 

NULL

 

o

 

 

 

 

 

1.1.5.8.1.2

 

networkDataMgmt

 

 

 

NULL

 

o

 

 

 

 

 

1.1.5.8.2

 

lsmsUnits

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.5.8.2.1

 

dataDownload

 

 

 

NULL

 

o

 

 

 

 

 

1.1.5.8.2.2

 

networkDataMgmt

 

 

 

NULL

 

o

 

 

 

 

 

1.1.5.8.2.3

 

query

 

 

 

NULL

 

o

 

 

 

 

 

1.1.5.9

 

recoveryMode

 

 

 

BOOLEAN

 

m

 

 

 

 

 

1.1.5.10

 

signature

 

 

 

BIT STRING

 

m

 

 


9.15.                     SERVICEPROV TABLES

 


9.15.1.               SERVICEPROV PACKAGES

 

Exhibit 57. serviceProv Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Additional– Information

 

serviceProvPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

serviceProvNetworkPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

serviceProvBillingAddressPkg

 

{lnp-package 3}

 

“if the service provider has billing address and contact information”

 

o

 

 

 

serviceProvSOA-AddressPkg

 

{lnp-package 9}

 

“if the service provider has SOA address and contact information”

 

o

 

 

 

serviceProvLSMS-AddressPkg

 

{lnp-package 5}

 

“if the service provider has LSMS address and contact information”

 

o

 

 

 

serviceProvWebAddressPkg

 

{lnp-package 11}

 

“if the service provider has Web address and contact information”

 

o

 

 

 

serviceProvNetAddressPkg

 

{lnp-package 6}

 

“if the service provider has network and communication facilities address and
contact information”

 

o

 

 

 

serviceProvConflictAddressPkg

 

{lnp-package 4}

 

“if the service provider has conflict resolution interface address and contact
information”

 

o

 

 

 

serviceProvOperationsAddressPkg

 

{lnp-package 7}

 

“if the service provider has operations address and contact information”

 

o

 

 

 

serviceProvUserAdminAddressPkg

 

{lnp-package 10}

 

“if the service provider has user administration and interface address and
contact information”

 

o

 

 

 

serviceProvRepairCenterInfoPkg

 

{lnp-package 8}

 

“if the service provider has repair contact information”

 

o

 

 

 

 


9.15.2.               SERVICEPROV NAME BINDINGS

 

Exhibit 58. serviceProv Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

serviceProv-lnpServiceProvs

 

{lnp-nameBinding 10}

 

lnpServiceProvs and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 

195

--------------------------------------------------------------------------------


 


9.15.3.               SERVICEPROV ATTRIBUTES


 

Exhibit 59. serviceProv Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

serviceProv Address

 

{lnp-attribute 26}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

serviceProvSysLinkInfo

 

{lnp-attribute 44}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

serviceProvTunables

 

{lnp-attribute 45}

 

 

 

m

 

m

 

 

 

 

 

 

 

 

 

npacCustomerAllowableFunctions

 

{lnp-attribute 24}

 

 

 

m

 

m

 

 

 

 

 

 

 

 

 

 


9.15.4.               SERVICEPROV ACTIONS


 

No actions supported for this object.

 


9.15.5.               SERVICEPROV NOTIFICATIONS


 

No notifications supported for this object.

 


9.16.                     SERVICEPROVLRN TABLES


 


9.16.1.               SERVICEPROVLRN PACKAGES


 

Exhibit 60. serviceProvLRN Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

serviceProvLRNPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.16.2.               SERVICEPROVLRN NAME BINDINGS


 

Exhibit 61. serviceProvLRN Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional Information

 

serviceProvLRN-serviceProvNetwork

 

{lnp-nameBinding 11}

 

 

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 

196

--------------------------------------------------------------------------------


 


9.16.3.               SERVICEPROVLRN ATTRIBUTES


 

Exhibit 62. serviceProvLRN Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

serviceProv LRN-ID

 

{lnp-attribute 32}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProv LRN-Value

 

{lnp-attribute 33}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProv Download Reason

 

{lnp-attribute 29}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProv LRNCreation TimeStamp

 

{lnp-attribute 31}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.16.4.               SERVICEPROVLRN ACTIONS


 

No actions supported for this object.

 


9.16.5.               SERVICEPROVLRN NOTIFICATIONS


 

No notifications supported for this object.

 


9.17.                     SERVICEPROVNETWORK TABLES


 


9.17.1.               SERVICEPROVNETWORK PACKAGES


 

Exhibit 63. serviceProvNetwork Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

serviceProvNetworkPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.17.2.               SERVICEPROVNETWORK NAME BINDINGS

 

Exhibit 64. serviceProvNetwork Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

serviceProvNetwork-lnpNetwork

 

{lnp-nameBinding 12}

 

lnpNetwork and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 

197

--------------------------------------------------------------------------------


 


9.17.3.               SERVICEPROVNETWORK ATTRIBUTES


 

Exhibit 65. serviceProvNetwork Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

serviceProvID

 

{lnp-attribute 30}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProvName

 

{lnp-attribute 35}

 

 

 

m

 

m

 

 

 

 

 

 

 

 

 

 


9.17.4.               SERVICEPROVNETWORK ACTIONS


 

No actions supported for this object.

 


9.17.5.               SERVICEPROVNETWORK NOTIFICATIONS


 

No notifications supported for this object.

 


9.18.                     SERVICEPROVNPA-NXX TABLES

 


9.18.1.               SERVICEPROVNPA-NXX PACKAGES


 

Exhibit 66. serviceProvNPA-NXX Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition
Information

 

serviceProvNPA-NXX-Pkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.18.2.               SERVICEPROVNPA-NXX NAME BINDINGS


 

Exhibit 67. serviceProvNPA-NXX Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

serviceProvNPA-NXX-serviceProvNetwork

 

{lnp-nameBinding 13}

 

 

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

198

--------------------------------------------------------------------------------


 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.18.3.               SERVICEPROVNPA-NXX ATTRIBUTES


 

Exhibit 68. serviceProvNPA-NXX Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

serviceProv NPA-NXX-ID

 

{lnp-attribute 39}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProv NPA-NXX-Value

 

{lnp-attribute 40}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProvDownloadReason

 

{lnp-attribute 29}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProvNPA-NXX-EffectiveTimeStamp

 

{lnp-attribute 38}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProvNPA-NXX-CreationTimeStamp

 

{lnp-attribute 37}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


9.18.4.               SERVICEPROVNPA-NXX ACTIONS


 

No actions supported for this object.

 


9.18.5.               SERVICEPROVNPA-NXX NOTIFICATIONS


 

No notifications provided for this object.

 


9.19.                     SUBSCRIPTIONAUDIT TABLES


 


9.19.1.               SUBSCRIPTIONAUDIT PACKAGES


 

Exhibit 69. subscriptionAudit Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

subscriptionAuditPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

“Rec. M.3100 : 1992” :attributeValueChangeNotificationPackage

 

{0 0 12 3100 0 4 4}

 

Mandatory

 

m

 

 

 

“Rec. M.3100 : 1992” :createDeleteNotificationPackage

 

{0 0 12 3100 0 4 10}

 

Mandatory

 

m

 

 

 

 

199

--------------------------------------------------------------------------------


 


9.19.2.               SUBSCRIPTIONAUDIT NAME BINDINGS


 

Exhibit 70. subscriptionAudit Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

subscriptionAudit-lnpAudits

 

{lnp-nameBindings 14}

 

lnpAudits and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.19.3.               SUBSCRIPTIONAUDIT ATTRIBUTES


 

Exhibit 71. subscriptionAudit Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set-by-create

 

get

 

replace

 

add

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditId

 

{lnp-attribute 50}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditName

 

{lnp-attribute 51}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditStatus

 

{lnp-attribute 56}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditAttribute List

 

{lnp-attribute 49}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditTN-Range

 

{lnp-attribute 59}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditTN-ActivationRange

 

{lnp-attribute 57}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditServiceProvIdRange

 

{lnp-attribute 55}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

serviceProvId

 

{lnp-attribute 6}

 

o

 

m

 

 

 

 

 

 

 

 

 

 

 

subscription AuditTN-NotificationNumber

 

{lnp-attribute 58}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditNumberof TNs

 

{lnp-attribute 52}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditNumberof TNsComplete

 

{lnp-attribute 53}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionAuditRequestingSP

 

{lnp-attribute 54}

 

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.19.4.               SUBSCRIPTIONAUDIT ACTIONS


 

No actions supported for this object.

 

200

--------------------------------------------------------------------------------


 


9.19.5.               SUBSCRIPTIONAUDIT NOTIFICATIONS


 

Exhibit 72. subscriptionAudit Notifications

 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

subscriptionAuditResults

 

{lnp-notification 3}

 

1.1

 

AuditResults

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.1

 

status

 

{lnp-attribute 13}

 

ENUMERATED

 

m

 

 

 

 

 

1.1.2

 

audit-response-level

 

{lnp-attribute 9}

 

ENUMERATED

 

m

 

 

 

 

 

1.1.3

 

failed-service-provider-list

 

{lnp-attribute 11}

 

GENERALIZED TIME

 

m

 

 

 

 

 

1.1.3.1

 

service-prov-id

 

{lnp-attribute 6}

 

GRAPHICSTRING(4)

 

m

 

 

 

 

 

1.1.3.2

 

service-prov-name

 

{lnp-attribute 35}

 

GRAPHICSTRING(40)

 

m

 

 

 

 

 

1.1.4

 

number-of-discrepancies

 

{lnp-attribute 12}

 

INTEGER

 

m

 

 

 

 

 

1.1.5

 

time-of-completion

 

{lnp-attribute 10}

 

GENERALIZEDTIME

 

m

 

 

 

 

 

1.1.6

 

access-control

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

subscriptionAudit-DiscrepancyRpt

 

{lnp-notification 2}

 

2.1

 

AuditDiscrepancyRpt

 

 

 

SEQUENCE

 

m

 

 

 

 

 

2.1.1

 

TN

 

{lnp-attribute 7}

 

NUMBERSTRING (10)

 

m

 

 

 

 

 

2.1.2

 

Version-ID

 

{lnp-attribute 8}

 

INTEGER

 

m

 

 

 

 

 

2.1.3

 

lsms-serviceProv-ID

 

{lnp-attribute 6}

 

NUMBERSTRING (8)

 

m

 

 

 

 

 

2.1.4

 

failure-Reason

 

{lnp-attribute 5}

 

CHOICE

 

m

 

 

 

 

 

2.1.4.1

 

TN-Version-Missing

 

 

 

NULL

 

 

 

 

 

 

 

2.1.4.2

 

mismatchData

 

 

 

SEQUENCE

 

 

 

 

 

 

 

2.1.4.2.1

 

SEQ0

 

 

 

SEQUENCE

 

c:0.1

 

 

 

 

 

2.1.4.2.1.1

 

lsms-subscriptionLRN

 

 

 

OCTETSTRING (5)

 

c:0.1

 

 

 

 

 

2.1.4.2.1.2

 

npac-subscriptionLRN

 

 

 

OCTETSTRING (5)

 

c:0.1

 

 

 

 

 

2.1.4.2.2

 

SEQ1

 

 

 

SEQUENCE

 

c:0.2

 

 

 

 

 

2.1.4.2.2.1

 

lsms-subscriptionNewCurrentSP

 

 

 

NUMBERSTRING (10)

 

c:0.2

 

 

 

 

 

2.1.4.2.2.2

 

npac-subscriptionNewCurrentSP

 

 

 

NUMBERSTRING (10)

 

c:0.2

 

 

 

 

 

2.1.4.2.3

 

SEQ2

 

 

 

SEQUENCE

 

c:0.3

 

 

 

 

 

2.1.4.2.3.1

 

lsms-subscriptionNewCurrentSP-ActivationTimeStamp

 

 

 

GeneralizedTime

 

c:0.3

 

 

 

 

 

2.1.4.2.3.2

 

npac-subscriptionNewCurrentSP-ActivationTimeStamp

 

 

 

GeneralizedTime

 

c:0.3

 

 

 

 

 

2.1.4.2.3.3

 

lsms-subscriptionCustomerDisconnect-Date

 

 

 

GeneralizedTime

 

 

 

 

 

 

 

2.1.4.2.3.4

 

npac- subscriptionCustomerDisconnect-Date

 

 

 

GeneralizedTime

 

 

 

 

 

 

 

2.1.4.2.4

 

SEQ3

 

 

 

SEQUENCE

 

c:0.4

 

 

 

 

 

2.1.4.2.4.1

 

lsms-subscriptionCLASS-DPC

 

 

 

DPC

 

c:0.4

 

 

 

 

 

2.1.4.2.4.2

 

npac- subscriptionCLASS-DPC

 

 

 

DPC

 

c:0.4

 

 

 

 

 

2.1.4.2.5

 

SEQ4

 

 

 

SEQUENCE

 

c:0.5

 

 

 

 

 

2.1.4.2.5.1

 

lsms-subscriptionCLASS-SSN

 

 

 

SSN

 

c:0.5

 

 

 

 

 

2.1.4.2.5.2

 

npac- subscriptionCLASS-SSN

 

 

 

SSN

 

c:0.5

 

 

 

 

 

2.1.4.2.6

 

SEQ5

 

 

 

SEQUENCE

 

c:0.6

 

 

 

 

 

2.1.4.2.6.1

 

lsms-subscriptionLIDB-DPC

 

 

 

DPC

 

c:0.6

 

 

 

 

 

2.1.4.2.6.2

 

npac- subscriptionLIBD-DPC

 

 

 

DPC

 

c:0.6

 

 

 

 

 

2.1.4.2.7

 

SEQ6

 

 

 

SEQUENCE

 

c:0.7

 

 

 

 

 

2.1.4.2.7.1

 

lsms-subscriptionLIDB-SSN

 

 

 

SSN

 

c:0.7

 

 

 

 

 

2.1.4.2.7.2

 

npac-subscriptionLIDB-SSN

 

 

 

SSN

 

c:0.7

 

 

 

 

 

2.1.4.2.8

 

SEQ7

 

 

 

SEQUENCE

 

c:0.8

 

 

 

 

 

2.1.4.2.8.1

 

lsms-subscriptionISVM-DPC

 

 

 

DPC

 

c:0.8

 

 

 

 

 

2.1.4.2.8.2

 

npac-subscriptionISVM-DPC

 

 

 

DPC

 

c:0.8

 

 

 

 

 

2.1.4.2.9

 

SEQ8

 

 

 

SEQUENCE

 

c:0.9

 

 

 

 

 

2.1.4.2.9.1

 

lsms-subscriptionISVM-SSN-SSN

 

 

 

SSN

 

c:0.9

 

 

 

 

 

2.1.4.2.9.2

 

npac-subscriptionISVM-SPC

 

 

 

DPC

 

c:0.9

 

 

 

 

 

2.1.4.2.10.

 

SEQ9

 

 

 

SEQUENCE

 

c:0.10

 

 

 

 

 

2.1.4.2.10.1

 

lsms-subscriptionCNAM-DPC

 

 

 

DPC

 

c:0.10

 

 

 

 

 

2.1.4.2.10.2

 

npac-subscriptionCNAM-DPC

 

 

 

DPC

 

c:0.10

 

 

 

 

 

2.1.4.2.11

 

SEQ10

 

 

 

SEQUENCE

 

c:0.11

 

 

 

 

 

2.1.4.2.11.1

 

lsms-subscriptionCNAM-SSN

 

 

 

SSN

 

c:0.11

 

 

 

 

 

2.1.4.2.11.2

 

npac-subscriptionCNAM-SSN

 

 

 

SSN

 

c:0.11

 

 

 

 

 

2.1.4.2.12

 

SEQ11

 

 

 

SEQUENCE

 

c:0.12

 

 

 

 

 

2.1.4.2.12.1

 

lsms-subscriptionEndUserLocationValue

 

 

 

EndUserLocationValue

 

c:0.12

 

 

201

--------------------------------------------------------------------------------


 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

 

 

 

 

2.1.4.2.12.2

 

npac-subscriptionEndUserLocationValue

 

 

 

EndUserLocationValue

 

c:0.12

 

 

 

 

 

2.1.4.2.13

 

SEQ12

 

 

 

SEQUENCE

 

c:0.13

 

 

 

 

 

2.1.4.2.13.1

 

lsms-subscriptionEndUserLocationType

 

 

 

EndUserLocation Type

 

c:0.13

 

 

 

 

 

2.1.4.2.13.2

 

npac-subscriptionEndUserLocationType

 

 

 

EndUserLocation Type

 

c:0.13

 

 

 

 

 

2.1.4.2.14

 

SEQ13

 

 

 

SEQUENCE

 

c:0.14

 

 

 

 

 

2.1.4.2.14.1

 

lsms-subscriptionBillingId

 

 

 

BillingId

 

c:0.14

 

 

 

 

 

2.1.4.2.14.2

 

npac-subscriptionBillingId

 

 

 

BillingId

 

c:0.14

 

 

 

 

 

2.1.4.2.15.1

 

lsms-subscriptionLNPType

 

 

 

LNPType

 

c:0.30

 

 

 

 

 

2.1.4.2.15.2

 

npac-subscriptionLNPType

 

 

 

LNPType

 

c:0.30

 

 

 

 

 

2.1.5

 

access-control

 

{lnp-attribute 1}

 

 

 

 

 

Rec. X. 721 | ISO/IEC 10165-2 : 1992 attributeValueChange

 

{2 93 2 10 1}

 

3.1

 

AttributeValueChangeInfo

 

 

 

information Syntex SEQUENCE

 

m

 

 

 

 

 

3.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

3.1.2

 

attributeIdentifier List

 

{2 9 3 2 7 8}

 

SET OF AttributeId

 

o

 

 

 

 

 

3.1.3

 

attributeValue ChangeDefinition

 

{2 9 3 2 7 10}

 

SET OF SEQUENCE

 

m

 

 

 

 

 

3.13.1

 

attributeID

 

—

 

Attributed

 

m

 

 

 

 

 

3.1.3.2

 

oldAttributeID

 

—

 

ANY DEFINED BY attributeID

 

o

 

 

 

 

 

3.1.3.3

 

newAttributeID

 

—

 

ANY DEFINED BY attributeID

 

m

 

 

 

 

 

3.1.4

 

notificationIdentifier

 

{2 9 3 2 7 19}

 

INTEGER

 

o

 

 

 

 

 

3.1.5

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

3.1.5.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

3.1.5.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

3.1.6

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

3.1.7

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

3.1.7.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

3.1.7.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

3.1.7.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

Rec. X. 721 | ISO/IEC 10165-2 : 1992 objectCreation

 

{2 93 2 10 6}

 

4.1

 

Objectinfo

 

 

 

information Syntex SEQUENCE

 

m

 

 

 

 

 

4.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

4.1.2

 

attributeList

 

{2 9 3 2 7 9}

 

SET OF AttributeId

 

o

 

 

 

 

 

4.1.3

 

notificationIdentifier

 

{2 9 3 2 7 16}

 

INTEGER

 

o

 

 

 

 

 

4.1.4

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

4.1.4.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

4.1.4.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

4.1.5

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

4.1.6

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

4.1.6.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

4.1.6.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

4.1.6.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

Rec. X. 721 | ISO/IEC 10165-2 : 1992 objectDeletion

 

{2 93 2 10 6}

 

5.1

 

Objectinfo

 

 

 

information Syntex SEQUENCE

 

m

 

 

 

 

 

5.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

5.1.2

 

attributeList

 

{2 9 3 2 7 9}

 

SET OF Attribute

 

o

 

 

 

 

 

5.1.3

 

notificationIdentifier

 

{2 9 3 2 7 16}

 

INTEGER

 

o

 

 

 

 

 

5.1.4

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

5.1.4.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

5.1.4.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

5.1.5

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

5.1.6

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

5.1.6.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

5.1.6.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

5.1.6.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

 

 

202

--------------------------------------------------------------------------------


 


9.20.                     SUBSCRIPTIONVERSION TABLES

 


9.20.1.               SUBSCRIPTIONVERSION PACKAGES


 

Exhibit 73. subscriptionVersion Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Addition Information

 

subscriptionVersionPkg

 

(not registered)

 

Mandatory

 

m

 

 

 

 


9.20.2.               SUBSCRIPTIONVERSION NAME BINDINGS


 

Exhibit 74. subscriptionVersion Name Bindings

 

Name Bindings Label

 

Object Identifier

 

Superior Class

 

Subindex

 

Operation

 

Base
Status

 

Additional
Information

 

subscriptionVersion-lnpSubscriptions

 

{lnp-nameBinding 15}

 

lnpSubscriptions and subclasses

 

1.1

 

Create support

 

m

 

 

 

 

 

 

 

 

 

1.2

 

Create with reference object

 

m

 

 

 

 

 

 

 

 

 

1.3

 

Create with automatic instance naming

 

m

 

 

 

 

 

 

 

 

 

1.4

 

Delete support

 

m

 

 

 

 

 

 

 

 

 

1.5

 

Delete only if no contained objects

 

m

 

 

 

 

 

 

 

 

 

1.6

 

Delete contained objects

 

 

 

 

 

 


9.20.3.               SUBSCRIPTIONVERSION ATTRIBUTES


 

Exhibit 75. subscriptionVersion Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set -by -create

 

get

 

replace

 

add

 

remove

 

set default

 

remove

 

set default

 

Additional Information

 

objectClass

 

{9 3 2 7 65}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nameBinding

 

{9 3 2 7 63}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

packages

 

{9 3 2 7 66}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

allomorphs

 

{9 3 2 7 50}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionVersionId

 

{lnp-attribute 99}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionTN

 

{lnp-attribute 97}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewCurrentSP

 

{lnp-attribute 83}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionActivationTimeStamp

 

{lnp-attribute 48}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionCLASS-DPC

 

{lnp-attribute 63}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionCLASS-SSN

 

{lnp-attribute 64}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionLIDB-DCP

 

{lnp-attribute 78}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionLIDB-SSN

 

{lnp-attribute 79}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionCNAM-DPC

 

{lnp-attribute 65}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionCNAM-SSN

 

{lnp-attribute 66}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionISVM-DPC

 

{lnp-attribute 76}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionISVM-SSN

 

{lnp-attribute 77}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionEndUserLocationValue

 

{lnp-attribute 73}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionEndUserLocationType

 

{lnp-attribute 74}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionBillingId

 

{lnp-attribute 60}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

203

--------------------------------------------------------------------------------


 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

set -by -create

 

get

 

replace

 

add

 

remove

 

set default

 

remove

 

set default

 

Additional Information

 

subscriptionLNPType

 

{lnp-attribute 80}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionLRN

 

{lnp-attribute 81}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionDownLoadReason

 

{lnp-attribute 71}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

subscriptionCustomerDisconnectDate

 

{lnp-attribute 69}

 

o

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 

 

 


9.20.4.               SUBSCRIPTIONVERSION ACTIONS


 

No actions are supported for this object.

 


9.20.5.               SUBSCRIPTIONVERSION NOTIFICATIONS


 

No notifications are supported for this object.

 


9.21.                     SUBSCRIPTIONVERSIONNPAC TABLES

 


9.21.1.               SUBSCRIPTIONVERSIONNPAC PACKAGES


 

Exhibit 76. subscriptionVersionNPAC Packages

 

Package Label

 

Object Identifier

 

Condition

 

Base Status

 

Additional
Information

 

subscriptionVersionNPAC-Pkg

 

(not registered)

 

Mandatory

 

m

 

 

 

“Rec. M. 3100 : 1992”:attributeValueChangeNotification Package

 

{0 0 13 3100 0 4 4}

 

Mandatory

 

m

 

 

 

“Rec. M. 3100 : 1992”:createDeleteNotificationPackage

 

{0 0 13 3100 0 4 10}

 

Mandatory

 

m

 

 

 

 


9.21.2.               SUBSCRIPTIONVERSIONNPAC NAME BINDINGS


 

No name binding are supported for this object

 


9.21.3.               SUBSCRIPTIONVERSIONNPAC ATTRIBUTES

 

204

--------------------------------------------------------------------------------


 

Exhibit 77. subscriptionVersionNPAC Attributes

 

 

 

 

 

Base Status

 

 

 

Attribute Label

 

Object Identifier

 

se t -by -create

 

ge t

 

re place

 

add

 

remove

 

setde fault

 

Additional Information

 

subscriptionVersion Status

 

{lnp-attribute 100}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP

 

{lnp-attribute 88}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewSP-DueDate

 

{lnp-attribute 87}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP-DueDate

 

{lnp-attribute 93}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP-Authorization

 

{lnp-attribute 89}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscription OldSP-AuthorizationTimeStamp

 

{lnp-attribute 90}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionBroadcastTimeStamp

 

{lnp-attribute 61}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionConflictTimeStamp

 

{lnp-attribute 67}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionCancellationTimeStamp

 

{lnp-attribute 62}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldTimeStamp

 

{lnp-attribute 94}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionModifiedTimeStamp

 

{lnp-attribute 82}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionCreationTimeStamp

 

{lnp-attribute 68}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP-CancellationTimeStamp

 

{lnp-attribute 91}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewSP-CancellationTimeStamp

 

{lnp-attribute 84}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionOldSP-ConflictResolutionTimeStamp

 

{lnp-attribute 92}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionNewSP-ConflictResolutionTimeStamp

 

{lnp-attribute 85}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionPortingToOriginal-SPSwitch

 

{lnp-attribute 95}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionEffectiveReleaseDate

 

{lnp-attribute 72}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionDisconnectCompleteTimeStamp

 

{lnp-attribute 70}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionPreCancellationStatus

 

{lnp-attribute 96}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

subscriptionFailed-SP-List

 

{lnp-attribute 75}

 

m

 

m

 

 

 

 

 

 

 

 

 

 

 

 


9.21.4.               SUBSCRIPTIONVERSIONNPAC ACTIONS


 

No actions are supported for this object.

 


9.21.5.               SUBSCRIPTIONVERSIONNPAC NOTIFICATIONS


 

Exhibit 78. subscriptionVersionNPAC Notifications

 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

subscriptionVersionNewSP-CreateRequest

 

{lnp-notification 9}

 

1.1

 

VersionCreateConcurrenceRequest

 

 

 

SEQUENCE

 

m

 

 

 

 

 

1.1.1

 

TN

 

{lnp-attribute 97}

 

NUMBERSTRING(10)

 

m

 

 

 

 

 

1.1.2

 

VersionID

 

{lnp-attribute 99}

 

INTEGER

 

m

 

 

 

 

 

1.1.3

 

lnpType

 

{lnp-attribute 80}

 

ENUMERATED

 

m

 

 

 

 

 

1.1.4

 

serviceProvId

 

{lnp-attribute 83}

 

NUMBERSTRING(8)

 

m

 

 

 

 

 

1.1.5

 

Authorization

 

{lnp-attribute 8}

 

Boolean

 

m

 

 

 

 

 

1.1.6

 

serviceProvId-CreationTimeStamp

 

{lnp-attribute 86}

 

GeneralizedTime

 

m

 

subscriptionVersion OldSP-ConcurrenceRequest

 

{lnp-notification 10}

 

2.1

 

VersionCreateConcurrenceRequest

 

 

 

SEQUENCE

 

m

 

 

 

 

 

2.1.1

 

TN

 

{lnp-attribute 97}

 

NUMBERSTRING(10)

 

m

 

 

 

 

 

2.1.2

 

VersionID

 

{lnp-attribute 99}

 

INTEGER

 

m

 

 

 

 

 

2.1.3

 

lnpType

 

{lnp-attribute 80}

 

ENUMERATED

 

m

 

 

 

 

 

2.1.4

 

serviceProvId

 

{lnp-attribute 88}

 

NUMBERSTRING(8)

 

m

 

 

 

 

 

2.1.5

 

serviceProvId-Authorization

 

{lnp-attribute 89}

 

Boolean

 

m

 

 

 

 

 

2.1.6

 

serviceProvId-AuthorizationTimeStamp

 

{lnp-attribute 90}

 

GeneralizedTime

 

m

 

subscriptionVersion ConflictResolution AcknowledgeRequest

 

{lnp-notification 5}

 

3.1

 

VersionConflictResolutionAcknowledgeRequest

 

 

 

SEQUENCE

 

m

 

 

 

 

 

3.1.1

 

Tn

 

{lnp-attribute 97}

 

NUMBERSTRING(10)

 

m

 

 

 

 

 

3.1.2

 

version-ID

 

{lnp-attribute 99}

 

Integer

 

m

 

 

 

 

 

3.1.3

 

lnp-type

 

{lnp-attribute 80}

 

enumerated

 

m

 

 

 

 

 

3.1.4

 

access-Control

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

subscriptionVersionCancellation-AcknowlegeRequest

 

{lnp-notification 4}

 

4.1

 

VersionCancellationAcknowlegeRequest

 

 

 

SEQUENCE

 

m

 

 

 

 

 

4.1.1

 

Tn

 

{lnp-attribute 97}

 

NUMBERSTRING(10)

 

m

 

 

205

--------------------------------------------------------------------------------


 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

 

 

 

 

4.1.2

 

version-ID

 

{lnp-attribute 99}

 

Integer

 

m

 

 

 

 

 

4.1.3

 

lnp-type

 

{lnp-attribute 80}

 

enumerated

 

m

 

 

 

 

 

4.1.4

 

access-Control

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

subscriptionVersion StatusAttributeValue Change

 

{lnp-notification 11}

 

5.1

 

VersionStatusAttributeValve Change

 

 

 

SEQUENCE

 

m

 

 

 

 

 

5.1.1

 

valveChangeInfo

 

 

 

SEQUENCE

 

m

 

 

 

 

 

5.1.2

 

failedServiceProvs

 

 

 

SET OF SEQUENCE

 

m

 

 

 

 

 

5.1.2.1

 

serviceProvId

 

{lnp-attribute 30}

 

NUMBERSTRING(8)

 

m

 

 

 

 

 

5.1.2.2

 

serviceProvName

 

{lnp-attribute 35}

 

GRAPHICSTRING(40)

 

m

 

Rec.X.721 | ISO/IEC 10165-2: 1992 attributeValue Change

 

(2 93 2 10 1)

 

6.1

 

AttributeValueChangeInfo

 

 

 

information Syntax SEQUENCE

 

m

 

 

 

 

 

6.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

6.1.2

 

attributeIdentifier List

 

{2 9 3 2 7 8}

 

SET OF AttributeId

 

o

 

 

 

 

 

6.1.3

 

attributeValue ChangeDefinition

 

{2 9 3 2 7 10}

 

SET OF SEQUENCE

 

m

 

 

 

 

 

6.13.1

 

attributeID

 

—

 

Attributed

 

m

 

 

 

 

 

6.1.3.2

 

oldAttributeID

 

—

 

ANY DEFINED BY attributeID

 

o

 

 

 

 

 

6.1.3.3

 

newAttributeID

 

—

 

ANY DEFINED BY attributeID

 

m

 

 

 

 

 

6.1.4

 

notificationIdentifier

 

{2 9 3 2 7 19}

 

INTEGER

 

o

 

 

 

 

 

6.1.5

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

6.1.5.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

6.1.5.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

6.1.6

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

6.1.7

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

6.1.7.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

6.1.7.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

6.1.7.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

Rec.X.721 | ISO/IEC 10165-2: 1992 objectCreation

 

(2 93 2 10 6)

 

7.1

 

Objectinfo

 

 

 

information Syntax SEQUENCE

 

m

 

 

 

 

 

7.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

7.1.2

 

attributeList

 

{2 9 3 2 7 9}

 

SET OF AttributeId

 

o

 

 

 

 

 

7.1.3

 

notificationIdentifier

 

{2 9 3 2 7 16}

 

INTEGER

 

o

 

 

 

 

 

7.1.4

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

7.1.4.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

7.1.4.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

7.1.5

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

7.1.6

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

7.1.6.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

7.1.6.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

7.1.6.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

Rec.X.721 | ISO/IEC 10165-2: 1992 objectDeletion

 

(2 93 2 10 6)

 

8.1

 

Objectinfo

 

 

 

information Syntax SEQUENCE

 

m

 

 

 

 

 

8.1.1

 

sourceIndicator

 

{2 9 3 2 7 26}

 

ENUMERATED

 

o

 

 

 

 

 

8.1.2

 

attributeList

 

{2 9 3 2 7 9}

 

SET OF Attribute

 

o

 

 

 

 

 

8.1.3

 

notificationIdentifier

 

{2 9 3 2 7 16}

 

INTEGER

 

o

 

 

 

 

 

8.1.4

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

8.1.4.1

 

correlatedNotifications

 

{2 9 3 2 7 12}

 

SET OF INTEGER

 

c:m

 

 

 

 

 

8.1.4.2

 

sourceObjectInst

 

—

 

objectInstance

 

c:o

 

 

 

 

 

8.1.5

 

additionalText

 

{2 9 3 2 7 7}

 

graphicString

 

o

 

 

 

 

 

8.1.6

 

additionalInformation

 

{2 9 3 2 7 6}

 

SET OF SEQUENCE

 

o

 

 

 

 

 

8.1.6.1

 

identifier

 

—

 

OBJECT IDENTIFIER

 

c:m

 

 

 

 

 

8.1.6.2

 

significance

 

—

 

BOOLEAN

 

c:o

 

 

 

 

 

8.1.6.3

 

information

 

—

 

ANY DEFINED BY identifier

 

c:m

 

subscriptionVersionDonorSP-CustomerDisconnectDate

 

{lnp-notification 6}

 

9.1

 

VersionCustomerDisconnectDate

 

 

 

SEQUENCE

 

m

 

 

 

 

 

9.1.1

 

tn

 

{lnp-attribute 97}

 

NumberString

 

m

 

 

 

 

 

9.1.2

 

version-id

 

{lnp-attribute 99}

 

Integer

 

m

 

 

 

 

 

9.1.3

 

service-prov-customer-disconnect-date

 

{lnp-attribute 69}

 

GeneralizedTime

 

m

 

 

206

--------------------------------------------------------------------------------


 

Notification Label

 

Object Identifier

 

Subindex

 

Notification Field

 

Value of object
identifier of
attribute type
associated with
field

 

Constraints and values

 

Base
Status

 

 

 

 

 

9.1.4

 

service-prov-effective-release-date

 

{lnp-attribute 72}

 

GeneralizedTime

 

m

 

 

 

 

 

9.1.5

 

accessControl

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

subscriptionVersionNewNPA-NXX

 

{lnp-notification 8}

 

10.1

 

VersionNewNPA-NXX

 

 

 

SEQUENCE

 

m

 

 

 

 

 

10.1.1

 

service-prov-npa-nxx-id

 

{lnp-attribute 39}

 

Integer

 

m

 

 

 

 

 

10.1.2

 

service-prov-npa-nxx-value

 

{lnp-attribute 40}

 

SEQUENCE

 

m

 

 

 

 

 

10.1.3

 

accessControl

 

{lnp-attribute 1}

 

SEQUENCE

 

m

 

 

207

--------------------------------------------------------------------------------


 

Subscription Version Status

 


10.                               SUBSCRIPTION VERSION STATUS

 

[Graphic Omitted: State diagram for subscription version status]

 

1.               Conflict to Cancel

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a subscription version in conflict directly to
canceled after it has been in conflict for a tunable number of days.

 

2.               Conflict to Cancel Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User cancels a subscription version with a status of conflict.

 

3.               Cancel Pending to Conflict

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User sets a subscription version with a status of cancel pending to conflict.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a subscription version to conflict if cancel pending
acknowledgment has not been received from the old and/or new service provider
within a tunable timeframe.

 

4.               Conflict Resolution Pending to Cancel Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User cancels a subscription version with a status of conflict resolution
pending.

 

B.             SOA to NPAC SMS Interface

 

User sends a cancellation request for a subscription version with a status of
conflict resolution pending.

 

5.               Conflict to Conflict Resolution Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User sets a subscription version with a status of conflict to conflict
resolution pending.

 

6.               Conflict Resolution Pending to Conflict

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User sets a subscription version with a status of conflict resolution pending to
conflict.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a subscription version to conflict after conflict
resolution pending acknowledgment has not been received from old and/or new
service provider within a tunable timeframe.

 

C.             SOA to NPAC SMS Interface - Old Service Provider

 

Old Service Provider sends a subscription version modification request for a
subscription version with a status of conflict resolution pending, which revokes
the Old Service Provider’s authorization for transfer of service.

 

7.               Pending to Conflict

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

209

--------------------------------------------------------------------------------


 

User sets a subscription version with a status of pending to conflict.

 

B.             NPAC SMS Internal

 

NPAC SMS automatically sets a pending subscription version to conflict after
authorization for transfer of service has not been received from the old service
provider within a tunable timeframe.

 

C.             SOA to NPAC SMS Interface - Old Service Provider

 

Old Service Provider sends a subscription version creation request for a
subscription version with a status of pending, which revokes the old Service
Provider’s authorization for transfer of service.

 

8.               Conflict Resolution Pending to Pending

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a conflict resolution pending subscription version
to pending after receiving conflict resolution pending acknowledgment from the
old and/or new service provider.

 

9.               Pending to Cancel Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User cancels a subscription version with a status of pending.

 

B.             SOA to NPAC SMS Interface

 

User sends a cancellation request for a subscription version with a status of
pending.

 

C.             NPAC SMS Internal

 

1.               NPAC SMS automatically sets a pending subscription version to
cancel pending after authorization for the transfer of service has not been
received from the new service provider within a tunable timeframe.

 

2.               NPAC SMS automatically sets a pending subscription version to
cancel pending if an activation request is not received a tunable amount of time
after the most current due date (new or old).

 

10.         Cancel Pending to Canceled

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a cancel pending subscription version to canceled
after receiving cancel pending acknowledgment from the old an/or new service
provider.

 

11.         Creation - Set to Conflict

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User creates a subscription version for the Old Service Provider and does not
provide authorization for the transfer of service.

 

B.             SOA to NPAC SMS Interface - Old Service Provider

 

User sends an Old Service Provider - subscription version creation request and
does not provide authorization for the transfer of service.

 

12.         Creation - Set to Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User creates a subscription version for either the new or old Service Provider.
If the create is for the old Service Provider and authorization for the transfer
of service is not provided, refer to step 11.

 

B.             SOA to NPAC SMS Interface

 

User sends a subscription version creation request for either the new or old
Service Provider. If the create is for the old Service Provider, and
authorization for the transfer of service is not provided, refer to step 11.

 

13.         Disconnect Pending to Cancel Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User cancels a subscription version with a disconnect pending status.

 

B.             SOA to NPAC SMS Interface - New Service Provider

 

210

--------------------------------------------------------------------------------


 

User sends a cancellation request for a disconnect pending subscription version.

 

14.         Disconnect Pending to Sending

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a disconnect pending subscription version to sending
after the effective release date is reached.

 

15.         Pending to Sending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User activates a pending subscription version.

 

B.             SOA to NPAC SMS Interface - New Service Provider

 

User sends an activation message for a pending subscription version.

 

16.         Sending to Failed

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a subscription version from sending to failed after
all Local SMSs fail subscription version activation, modification, or disconnect
after the tunable retry period expires.

 

17.         Failed to Sending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User resends a failed subscription version.

 

18.         Partial Failure to Sending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User resends a partially failed subscription version.

 

19.         Sending to Partial Failure

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a subscription version from sending to partial
failure after some of the Local SMSs fail the subscription version activation,
modification, or disconnect after the tunable retry period expires.

 

20.         Sending to Old

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a sending subscription version to old after the
disconnect to the Local SMSs successfully completes.

 

21.         Sending to Active

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets a sending subscription version to active after the
subscription version activation or modification is successful in all of the
Local SMSs.

 

22.         Active to Old

 

A.           NPAC SMS Internal

 

NPAC SMS automatically sets the previously active subscription version to old
after an activation, modification, or disconnect to all of the Local SMSs
successfully complete.

 

23.         Immediate Disconnect to Sending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User disconnects an active subscription version and does not supply an effective
release date.

 

B.             SOA Current Service Provider

 

211

--------------------------------------------------------------------------------


 

User sends a disconnect request for an active subscription version and does not
supply an effective release date.

 

24.         Deferred Disconnect - Set to Disconnect Pending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User disconnects an active subscription version and supplies an effective
release date.

 

B.             SOA to NPAC SMS Interface - Current Service Provider

 

User sends a disconnect request for an active subscription version and supplies
an effective release date.

 

25.         Modify Active to Sending

 

A.           NPAC SMS OP GUI - NPAC Personnel

 

User modifies an active subscription version.

 

B.             Mechanized SOA - Current Service Provider

 

User sends a modification request for an active subscription version.

 

212

--------------------------------------------------------------------------------


 

Errors

 

Appendix
A.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Errors

 

CMISE Primitive Errors

 

The following exhibit contains the valid errors associated with CMISE confirmed
primitives used in the interoperable interfaces definitions.  The situations
under which these errors occur are documented in the message flow diagrams in
Chapter 6.

 

Exhibit 79. Valid Errors Associated with CMISE-Confirmed Primitives Used by the
NPAC SMS.

 

CMISE PRIMITIVE ERRORS

 

CMISE Primitive

 

Errors

M-EVENT-REPORT

 

invalidArgumentValue, noSuchArgument, noSuchObjectClass, noSuchObjectInstance,
processingFailure

M-GET

 

accessDenied, classInstanceConflict, complexityLimitation, getListError,
invalidFilter, invalidScope, noSuchObjectClass, noSuchObject-Instance,
processingFailure, resourceLimitation, syncNotSupported

M-SET

 

accessDenied, class-InstanceConflict, complexityLimitation, invalidFilter,
invalidScope, noSuchObjectClass, noSuchObject-Instance, processingFailure,
syncNotSupported

M-ACTION

 

accessDenied, class-InstanceConflict, complexityLimitation,
invalidArgumentValue, invalidFilter, invalidScope, noSuchAction, noSuchArgument,
noSuchObjectClass, noSuchObject-Instance, processingFailure, syncNotSupported

M-CREATE

 

accessDenied, class-InstanceConflict, duplicateManaged-ObjectInstance,
invalidAttributeValue, invalidObjectInstance, missingAttributeValue,
noSuchAttribute, noSuchObjectClass, noSuchObject-Instance, processingFailure

M-DELETE

 

accessDenied, class-InstanceConflict, complexityLimitation, invalidFilter,
invalidScope, noSuchObjectClass, noSuchObject-Instance, processingFailure,
syncNotSupported

M-CANCEL-GET

 

mistypedOperation, noSuchInvokeID, processingFailure

 

CMISE Primitive Error Descriptions

 

accessDenied

The service provider does not have the authorization to do this operation.

Examples:

•                       The service provider is not authorized to perform this
type of operation.

•                       The service provider is not the old or new service
provider for the subscription version.

 

213

--------------------------------------------------------------------------------


 

•                       The modify of the subscription version will cause a mass
update.

•                       The version selected for a disconnect is not active.

 

duplicateManagedObjectInstance

For create operations, the requested object already exists.

Examples:

•                       Pending subscription version, NPA-NXX or LRN already
exist on NPAC SMS.

 

classInstanceConflict

The object specified is not a member of the specified class.

 

complexityLimitation

A parameter was too complex to complete the operation.

 

invalidArgumentValue

A specified argument is not valid.

Examples:

•                       An argument value does not pass validation for an action
or event report.

•                       A required parameter is missing for an action or event
report.

•                       An argument value does not exist.

 

invalidAttributeValue

A specified attribute is not valid.

 

invalidFilter

A filter specified is not valid.

 

invalidScope

The scope specified is not valid.

 

noSuchAction

A specified action is not recognized.

 

noSuchArgument

A specified argument is not recognized.

 

noSuchAttribute

A specified attribute is not recognized.

 

noSuchObjectClass

A specified object class is not recognized.

 

noSuchObjectInstance

The requested object does not exist.

Examples:

•                       A query fails based on the search criteria.

•                       The referenced object (subscription version, NPA-NXX,
LRN, etc.) does not exist.

 

processingFailure

A general failure has occurred in processing the operation or notification A
text string is needed to qualify the error message.

 

214

--------------------------------------------------------------------------------


 

Exhibit 80. processingFailure Errors.

 

processingFailure Errors

 

Error ID

 

Description

0

 

lnpSpecificInfo (GraphicString)

 

Number of records in query response, <#records>, exceeds the number of records
that can be returned (<tunable>).

 

resourceLimitation

The operation was not processed due to a resource limitation.

 

synchronizationNotSupported

The type of synchronization specified is not supported.

 

 

215

--------------------------------------------------------------------------------


 

EXHIBIT  D

 

 

RESPONSE TO RFP

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached.
A copy of the Response to the RFP is
available upon request for the cost of copying and handling from
NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

 

NYCAC NPAC/SMS PROPOSAL

 

October 25, 1996

 

 

Company

Address

City, State Zip Code

 

Re:                               New York Carrier Acquisition Company (NYCAC,
LLC) NPAC/SMS Proposal

 

Dear Name:

 

Lockheed Martin Information Management Services Company (Lockheed Martin IMS) is
pleased to submit our proposal to the New York Carrier Acquisition Company
(NYCAC, LLC) for NPAC/SMS services.  Lockheed Martin IMS is a subsidiary of
Lockheed Martin Corporation, one of the world’s most capable, diversified high
technology companies, with $30 billion in annual sales and nearly 200,000
employees worldwide.

 

We are the only independent, neutral third-party number administrator and
service center operator with success in administering number portability
systems.  We are the operator of the 800 Number Administration and Service
Center (NASC), providing reliable, evenhanded, secure, and responsive service
every day for the last three years.  Also, we were recently selected as the
primary vendor and system administrator for the Illinois Local Number
Portability (LNP, LLC) NPAC/SMS.

 

As requested, we have provided each member of NYCAC’s Evaluation/Procurement
Team with one hard copy and one diskette copy (IBM DOS format, Microsoft Word
6.0) of our proposal in a sealed package.

 

Our proposal is valid 180 days from this date (October 25, 1996).  Should you
have any questions regarding our proposal, please contact Greg Roberts, Lockheed
Martin’s official point of contact for this procurement, at (202) 414-3562 or
via fax (202) 289-2690.

 

We look forward to our continued participation in NYCAC’s NPAC/SMS procurement
process and working with NYCAC in the future, forging a productive partnership
between us.

 

Sincerely,

 

 

Jeffrey E. Ganek

Sr. Vice President & Managing Director

Communications Industry Services

 

Enclosure

 

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

1.0  Proposal Executive Summary

 

HIGHLIGHTS

 

•                  Lockheed Martin IMS is fully committed to supporting NPAC/
SMS deployment in the industry’s time-frames, and is backed by the vast
resources of the $30 billion Lockheed Martin Corporation

 

•                  Demonstrated commitment to working cooperatively and
inno-vatively with the industry as a team player for LNP deployment to satisfy
FCC and industry deploy-ment timetables.

 

•                  Uniquely low-risk, low-cost, and high quality solution
through leveraging effort and experience gained in the Illinois NPAC/SMS
deployment and development activities

 

•                  Completely neutral team, sensitive to the demands,
timetables, and ambiguities of the current regu-latory environment

 

•                  Commitment to develop and deploy cooperatively a
first-of-its-kind cap-ability in the industry in a fully open, non-proprietary
environment

 

1.0                               PROPOSAL EXECUTIVE SUMMARY (RFP Sect. 1.4.3.2)

 

The NYCAC has taken a leading role in the industry with its decision to move
forward with regional local number portability at this time.  Portability will
be facilitated by the accelerated development of the required technologies,
processes, and procedures.  The Lockheed Martin Team has dedicated itself to the
provision of an NPAC/SMS services solution that will provide the bedrock
foundation from which the local service providers can address the marketplace
dynamics while being confident that their NPAC/SMS infrastructure will be
transparent to their customers and can accommodate fast paced change.

 

Lockheed Martin’s Solution Provides Added Value

 

The Lockheed Martin proposal meets or exceeds all the requirements of the New
York Carrier Acquisition Company (NYCAC, LLC) Number Portability Administration
Center and Service Management System (NPAC/SMS) RFP.  Specifically, our solution
provides these significant benefits and features as discriminators:

 

216

--------------------------------------------------------------------------------


 

Proposal Benefits and Features

 

•                  Completely neutral, experienced Lockheed Martin Team, with
full backing and resources of $30 billion Lockheed Martin Corporation, has been
working aggressively toward NPAC/SMS deployment, initially for Illinois.

 

•                  Demonstrated commitment of the Lockheed Martin Team to work
cooperatively and innovatively with the industry as a team player for LNP to
satisfy FCC and industry deployment timetables.

 

•                  Assured on-time delivery of NPAC/SMS on May 15, 1997, and
start of “live” operations by October 1, 1997.

 

•                  Demonstrated leadership and competence, having developed
open, non-proprietary NPAC/SMS technical standards: NPAC SMS Interoperable
Interface Specification (IIS) and NPAC SMS Generic Functional Requirements
Specification (G-FRS).

 

•                  Fully regionalized NPAC/SMS incorporating the latest industry
business process flows and numerous enhancements, including support for location
portability.

 

•                  NPAC SMS service scalability through distributed SMS service
and software architecture engineered for full regional loads.

 

•                  Highest operational integrity, with service assurance
capabilities including mutual-database integrity sampling, to ensure consistency
of LNP routing data throughout New York and, when desired, the surrounding
region.

 

217

--------------------------------------------------------------------------------


 

•                  Highest possible NPAC/SMS service availability through
network element-level availability and engineering standards using a diverse,
fault-tolerant, real-time synchronized, mated-pair architecture.  Cut-over to
the backup system is virtually instantaneous, without causing NPAC service
disruption or outage.

 

•                  Hands-on experience of providing support for service-provider
system (LSMS, SOA) vendors/implementers, including interoperability testing
(lab-to-lab developer testing) as demonstrated in interface forums conducted to
train vendors/developers in the implementation of the NPAC SMS interfaces.

 

•                  Harmonized NPAC/SMS service offerings across the industry
providing technical operating efficiencies and cost-sharing across regions,
including standard national NPAC/SMS service pricing for all regions the
Lockheed Martin Team may be selected to serve.

 

Corporate Commitment

 

Lockheed Martin IMS (IMS), with the full backing and support of the Lockheed
Martin Corporation, is fully committed to supporting the needs of the
telecommunications industry.  Our Communications Industry Services (CIS) line of
business is dedicated solely to providing neutral services, like LNP, required
by communications services providers.  CIS is managed and staffed by
experienced, dedicated individuals from within the telecommunications industry
who are keenly aware of the sensitivities and needs of the industry at this
significant time in the industry’s history.  Those needs include:

 

•                  Experienced neutral and evenhanded third parties;

 

•                  Guaranteed on-time, low-risk service delivery;

 

•                  Extremely highly-reliable and consistent service and systems;

 

218

--------------------------------------------------------------------------------


 

•                  A partner sensitive to the demands, timetables, and
ever-changing landscape of the current regulatory environment;

 

•                  Subject matter expertise in key technologies, such as LNP,
SMS, and CMISE; and

 

•                  Commitment to develop and deploy cooperatively a
first-of-its-kind capability in the industry in a fully open, non-proprietary
environment.

 

Lockheed Martin understands the nature of number portability administration, as
well as the challenges the industry faces relative to LNP deployment and
deregulation in general.  In recognizing the spirit of the industry’s needs for
its selected LNP administrator, we offer services and support that go beyond the
letter of the requirements and that speak to our willingness and commitment to
provide not just the services procured and contracted for but address the
broader needs that really exist, as depicted in the chart that follows:

 

Industry Need

 

Lockheed Martin Response

 

 

 


Leadership in development of open, non-proprietary, NPAC/ SMS technical
standards

 

•                  NPAC SMS interfaces (NPAC SMS Interoperable Interface
Specification [IIS])

•                  NPAC SMS functional requirements (NPAC SMS Generic Functional
Requirements Specification)

•                  Design of functional enhancements in anticipation of
regionalization of NPAC/SMS services

Flexibility, given the technical and operational uncertainties

 

•                  Have refined and adapted NPAC/SMS implementation to evolving
industry needs

•                  Incorporated numerous changes and process enhancements (109
new requirements) at service provider request in Illinois during five months of
requirements definition, documentation, and review cycles

•                  Latest industry business process flows incorporated

•                  Scalability of NPAC/SMS solution, recognizing
unpredictability of LNP penetration rates

•                  A system and service capable of supporting:

•     Wireless participation

•     Number pooling (pooled number administration)

•     Inter-NPAC and national LNP activities

 

 

•                  Developed implementation enhancement (bulk download
capability) to meet performance requirements to suit

 

219

--------------------------------------------------------------------------------


 

Industry Need

 

Lockheed Martin Response

 

 

 

Creativity in engineering and recommending solutions that reflect an
understanding of and address underlying bus-iness needs

 

LSMS constraints and scalability while still meeting the business requirements
(to be able to download 25 numbers/second)

•                  Moved real-time audit processing into NPAC/SMS to simplify
LSMS implementation

•                  Unsolicited enhancements:

•     Surrogate SOA capability through direct user interface to NPAC SMS (OpGUI)

•     Location portability

•     Direct customer-manageable network and profile data on NPAC/SMS

Support for service-provider system (LSMS,SOA) vendors/ implementers

 

•                  Support of interoperability testing (lab-to-lab developer
testing)

•                  Leadership role in providing Interface Forums to train
vendors/developers in implementation of the NPAC SMS interfaces

•                  Provide NPAC SMS support for system vendors/developers

•                  End-user graphical interface to NPAC SMS to provide surrogate
SOA functions in NPAC in lieu of SOA system upgrades

Harmonize NPAC/SMS service offerings across the industry

 

•                  Development of standardized NPAC SMS generic software for
consistency of NPAC/SMS services

•                  Establishment of standard national NPAC/SMS service pricing
for all regions Lockheed Martin IMS may be fortunate to serve

•                  Common service element-based pricing provides for NPAC/SMS
service cost parity across the country

•                  No inter-regional pricing disparities or inequities for
service providers (and their end-users)

•                  Cost-sharing of economies of scale across regions

•                  Usage sensitive pricing that links discount thresholds to
higher transaction rates

Support aggressive LNP de-ployment schedules

 

•     Lockheed Martin has the scale, technical strength, and operating
capability to implement and deliver NPAC/SMS services. Lockheed Martin is a $30
billion world class systems integration and services provider, operating very
large, complex systems, with 200,000 employees

•     Strict project schedule and risk management of ongoing development to
ensure on-time delivery of NPAC/SMS to industry

•     Willingness to initiate early start in New York with good-faith Letter of
Intent to lock-in schedule 

•     Initiated early start in Illinois, well ahead of formation of

 

220

--------------------------------------------------------------------------------


 

Industry Need

 

Lockheed Martin Response

 

 

 

 

 

Illinois LNP LLC and start of contract negotiations

•     Incurred financial exposure in Illinois well above that covered by Letter
of Intent, in order to safeguard the schedule

 

 

 

Economic and responsive provision of NPAC/SMS services

 

•     Lockheed Martin’s NPAC/SMS proposal and implementation program demonstrate
our commitment to quality, responsiveness, and economic value

•     Lockheed Martin will cooperate with NYCAC to establish processes and
provisions ensuring NPAC/SMS services are highly responsive and economically
priced

•     Depth of Lockheed Martin Corporate resources ($30B, 200K employees,
world-class systems integrator) and long experience in being entrusted with
national strategic assets (e.g., 800 NASC, defense, aerospace)

•     Have agreed to contractual protections in Illinois to ensure continued
performance and responsiveness, and independent NPAC/SMS maintenance in case of
default

•     Active support of open, permanently non-proprietary, technical standards

•     Long tradition of Lockheed Martin conducting business with highest of
ethics, fairness, and evenhandedness

Flexibility given regulatory uncertainties

 

•     Willingness to incur substantial financial exposure (early start in
Illinois) given these uncertainties

•     Firm belief in eventuality of LNP deployment, need for NPAC/SMS services,
and Lockheed Martin’s suitability as lead NPAC/SMS services provider

•     Have recognized constraints on LLC authority and uncertainty regarding
contract term and future events. Have requested reasonable commercial terms
under circumstances of early termination without cause

•     Willingness to actively support and cooperate, to the extent appropriate,
with NANC LNPA standards and selection process

•     Willingness to undertake advocacy role with regulators as subject matter
experts in NPAC/SMS for the benefit of whole industry to the extent appropriate
without jeopardizing strict neutrality (e.g., ex parte 95-116 presentation to
FCC).

 

The Team

 

Lockheed Martin IMS, as the prime contractor for the NYCAC NPAC/SMS, has
carefully selected a team of companies who possess the financial stability,
proven performance, and complementary strengths

 

221

--------------------------------------------------------------------------------


 

that will result in the provision of an NPAC/SMS that is on time, reliable,
scalable, feature rich, competitively priced, and managed in an independent,
evenhanded fashion.

 

The Lockheed Martin Team comprises the following companies:

 

Evolving Systems, Inc. (ESI):  An Englewood, Colorado company with a proven
record of developing and delivering high quality software systems for the
telecommunications industry.  As the lead NPAC SMS software developer for the
Lockheed Martin Team, ESI is currently deeply into the design and development of
the Lockheed Martin NPAC SMS generic software that forms the basis of NPAC/SMS
services Lockheed Martin IMS will offer throughout the industry.  ESI has
extensive experience in client server solutions, CMISE, GUI applications,
network design, and on-time delivery.  With nine of every 10 employees involved
in the development of software and their knowledge of requirements gleaned from
their participation in the state portability workshops, ESI has the breadth and
depth of talent to deliver a quality NPAC SMS application.

 

DSET:  A New Jersey company that is very prominent in the design and
implementation of software tools that facilitate TMN system interfaces.  DSET’s
tools, which are utilized by ESI, and their extensive experience in implementing
and testing production-quality CMISE-based systems will ensure that the
NPAC/SMS’ mechanized interface with the LSMS and SOA are impeccably implemented
and validated.  DSET will build on its experience in conformance testing of
CMISE interfaces to continue providing NPAC SMS interface interoperability
testing, in support of service provider systems (LSMS and SOA) deployment
serving both the Illinois LNP LLC and NYCAC jurisdictions, to the industry to
ensure end-to-end interoperability of

 

222

--------------------------------------------------------------------------------


 

service provider LSMS and SOA systems built to the IIS.  These services are
essential to ensure timely and error-free turn-up testing in support of LNP
deployment for NYCAC.

 

Stratus Computers, Inc.:  A Massachusetts company, Stratus’ fault tolerance and
virtually continuous availability make it particularly well suited to the
NPAC/SMS requirements.  Stratus platforms have been the linchpins of high
transaction, mission critical applications in the telecommunications industry
for years and were the logical choice for Lockheed Martin’s NPAC/SMS since the
local service providers and their customers would be intolerant of any service
outages resulting for NPAC SMS unavailability.

 

Lockheed Martin:  A corporation with a strong balance sheet and a proud record
of growth and profitability.  We have the depth of resources ($30 billion
revenues, and 200,000 people) and long experience in being entrusted with
national strategic assets (e.g., 800 NASC, defense, aerospace) to support
wide-scale deployment of NPAC/SMS services throughout the industry.

 

Lockheed Martin has designated its Information Management Services (IMS) company
to lead the NYCAC NPAC/SMS initiative.  Lockheed Martin IMS will be fully
responsible for system implementation, operations, and service delivery —
repeating our demonstrated successes as a system integrator and service provider
managing multi-disciplinary teams including major software systems developers. 
In addition to Lockheed Martin IMS’ acknowledged leadership in the 800/888 toll
free portability environment, we have augmented these substantial capabilities
with the addition of experienced telecommunications consultants — Mark Foster
(Principal of MDF Associates), Lisa Marie Maxson (Telecom Software Enterprises),
and John Shea.  Sections 1.1 through 1.4 of our proposal fully describe the
exact roles and responsibilities of each team member, and our team-wide
qualifications and relevant experience.

 

223

--------------------------------------------------------------------------------


 

The Solution

 

Lockheed Martin is convinced that our Team has designed a technical and
operational solution that satisfies and exceeds all the requirements stipulated
within the NYCAC RFP.  Furthermore, Lockheed Martin proposes NPAC/SMS
performance metrics that reflect our willingness to accept accountability for
the provisioning of high quality service to our customers.  Some significant
aspects of the Lockheed Martin Team’s solution are as follows:

 

Neutrality

 

Lockheed Martin and all our team members are completely neutral in the light of
the RFP requirements.  Furthermore, to foreclose any concerns regarding the
NPAC/SMS application and its title, Lockheed Martin has acquired ownership of
all intellectual property rights for this software and any modifications or
enhancements that may be made while going forward.  Much like we demonstrate
every day in the operation of the 800 NASC, Lockheed Martin takes our
responsibilities to fairly represent the industry very seriously, and we have
structured our business arrangements accordingly.

 

Implementation

 

Lockheed Martin has assembled a team that has the credentials, experience, and
resources necessary to deliver the NPAC/SMS in accordance with the stated RFP
requirements.  Our implementation schedule is realistic and attainable,
especially in light of our early start on the design and development of the NPAC
SMS applications software even prior to our selection as the NPAC/SMS provider
in Illinois.  Furthermore, we believe that the level of detail and technical
competency portrayed in this proposal is indicative of the Lockheed Martin
Team’s commitment and capability to deliver the proposed solution on time.

 

224

--------------------------------------------------------------------------------


 

NYCAC has aggressively driven the deployment schedule for local portability. 
Lockheed Martin will facilitate that vision by delivering the NPAC/SMS on
May 15, 1997, and ensuring that full operations are supported by October 1,
1997.

 

The Future

 

The Lockheed Martin NPAC/SMS is designed to grow as the needs of the competitive
local service marketplace dictate.  The Lockheed Martin solution accommodates
the addition of local service providers, geographic jurisdictions, or feature
enrichments, such as:

 

•            Broader location and service portability

 

•            Wireless portability

 

•            Direct support of resellers

 

•            Pooled number administration.

 

In choosing Lockheed Martin, the NYCAC can be secure in the knowledge that the
NPAC/SMS has been designed with the future in mind and that Lockheed Martin is
committed to supporting ongoing New York LNP activities geared to initial LNP
deployment in New York and future deployment throughout the surrounding region.

 

The Price

 

Lockheed Martin has made every effort to understand the evolving competitive
local service marketplace.  We recognize the vagaries of cost recovery and the
two year ramp-up of local service provider revenue.  With that in mind, we have
designed an NPAC/SMS that is fairly and flexibly priced and sensitive to the
service providers’ needs.

 

225

--------------------------------------------------------------------------------


 

Conclusion

 

Given the national attention and visibility afforded the implementation of local
number portability throughout the United States and the aggressive timetable
mandated by the FCC, we believe that NYCAC must choose a qualified team that:

 

•                  Demonstrates a thorough understanding of the requirements,
the marketplace, and the business issues

 

•                  Is knowledgeable and can begin immediately after contract
award with a full understanding of the requirements

 

•                  Is credible and can unquestionably deliver the NPAC/SMS by
May 15, 1997 for testing

 

•                  Is backed by the full faith and commitment of a neutral prime
contractor with substantial financial and technical resources.

 

As our NPAC/SMS experience demonstrates and as this proposal validates, the
Lockheed Martin Team is the best team for NYCAC, providing an honest and
experienced partner, a fully compliant solution, and a competitive price.

 

226

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

227

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS Proposal

 

1.1 Team Composition, Roles, & Responsibilities

 

HIGHLIGHTS

 

•                  Neutral position as a telecom-munications system
administrator guarantees neutral, impartial service delivery

 

•                  As providers of continuously available computing platforms,
NPAC SMS software, and TMN tools, the Team has all the requisite experience for
a successful, on-time delivery

 

1.1                               TEAM COMPOSITION, ROLES, & RESPONSIBILITIES
(RFP Sect. 1.3.3 and 1.3.5)

 

The Lockheed Martin Team has the proven capability to meet all responsibilities
and contract obligations for a timely complete “turnkey” NPAC/SMS solution.

 

Lockheed Martin IMS—the “mission-critical” company in the Lockheed Martin
Corporation having direct number portability administration expertise—has many
years of experience in managing complex systems integration; a demonstrated
record of neutral and evenhanded service delivery; and a long tradition of
providing clients with reliable, flexible, and expandable systems and
operations.  And, we have selected as teammates the software developers and
hardware providers having the greatest expertise and experience required to
deliver the best possible solution for NPAC/SMS services.

 

Our team—Evolving Systems, Inc. (ESI), DSET, and Stratus, Inc.—has prior SMS
experience; uses a rigorous development process; is familiar with platform
architectures, distributed databases, security facilities, LAN/WAN protocols and
integration devices, and GDMO information modeling; and has the TMN-based system
interface experience required to fully understand, design, and implement the
requirements.  This same team of companies, led by Lockheed Martin, was
unanimously selected to provide the NPAC/SMS for Chicago.  And, based on our
collective work to date in Chicago, Lockheed Martin is convinced, more than
ever, that we have assembled a solid team to provide complete “turnkey” NPAC/SMS
services for NYCAC and the industry.

 

ESI is the team’s primary software designer; DSET provides a sophisticated
development toolset for developing and testing TMN interfaces; and Stratus, Inc.
will supply the system hardware and associated

 

[g146681kc15i001.gif]

 

228

--------------------------------------------------------------------------------


 

software.  The Team also includes three consultants—Mark Foster of MDF
Associates, John Shea, and Lisa Marie Maxson of Telecom Software Enterprises—all
of whom bring specific industry and LNP experience to support Lockheed Martin in
its role as prime contractor.

 

The general roles and responsibilities of the Lockheed Martin Team are depicted
in Exhibit 1.1-1 and summarized below.

 

Lockheed Martin IMS

 

As Primary Vendor/System Administrator, Lockheed Martin will assume all
responsibilities and contract obligations for the NPAC/SMS.  In this regard, we
will:

 

•                  Deliver the services and support required by NYCAC member
carriers

 

•                  Manage all program components, team members, subcontractors,
vendors, and consultants

 

•                  Provide overall quality assurance

 

•                  Purchase and provide NPAC SMS hardware and system components

 

•                  Oversee NPAC SMS functional definition, design, and testing

 

•                  Manage, oversee, and approve system implementation and
acceptance testing

 

•                  Provide NPAC, NPAC SMS, and billing operations

 

•                  Design and install the NPAC SMS networking infrastructure and
provide network management services

 

•                  Provide end user/industry training.

 

229

--------------------------------------------------------------------------------


 

Evolving Systems, Inc. (ESI)

 

As a team member responsible for systems and support that meet RFP requirements,
ESI will:

 

•                  Develop, test, and install NPAC SMS application software and
support systems

 

•                  Support system integration and operational turn-up testing
among the NPAC and the local SMSs and SOAs of NYCAC member carriers, and between
the primary NPAC SMS and the back-up disaster recovery NPAC SMS

 

•                  Provide software documentation and application training.

 

DSET Corporation (DSET)

 

As a supporting NPAC SMS team member, DSET will:

 

•                  Review and support NPAC SMS system development and testing

 

•                  Support design, testing, and installation of TMN-type system
interfaces

 

•                  Support interoperability testing between the NPAC SMS and the
local SMSs and SOAs of NYCAC member carriers.

 

Stratus Computer, Inc. (Stratus)

 

Stratus Computer, Inc. will provide, install, and maintain system hardware and
related software, and will work with others on the team to ensure system
operability by the deadlines proposed in the RFP.

 

230

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS Proposal

 

1.2 Financial Responsibility

 

HIGHLIGHTS

 

•                  Lockheed Martin, a financially stable and strong $30 billion
corporation, as Prime Vendor ensures project success

 

•                  Financial strength to support NYCAC NPAC/SMS services for
many years, including regional expansion outside the State of New York

 

•                  All team members are in good financial standing, enabling
them to perform and complete con-tractual requirements

 

1.2             FINANCIAL RESPONSIBILITY (RFP Sect. 1.3.1.1)

 

The audited financial statements for the Lockheed Martin Corporation and
statements for each sub-contractor indicate the outstanding financial stability
of the Lockheed Martin Team.

 

The Lockheed Martin Corporation is a diversified, financially stable,
international corporation with $30 billion ($23 billion in 1995 plus the recent
addition of the Loral Corporation) in annual revenues. 
The Corporation has a positive standing in the investment community, and a large
ownership by its own employees.  Its success has grown from effective management
of advanced technologies in complex systems that are responsive to customers’
requirements.

 

Lockheed Martin IMS, a member of the corporation’s $4.5 billion Information and
Technology Services Sector, provides high-volume information management and
processing services for a wide array of clients.  Projects include the operation
of the 800 NASC and implementation of the NPAC/SMS for Chicago.  We have
perfected the secure management of vital, private, and sensitive data for both
private industry and government.  We are relied upon in critical and
high-profile environments to manage information for competing interests in a
credible and evenhanded manner. Few companies provide the range of technical and
user support services in competitive and complex organizational arrangements as
does Lockheed Martin IMS.

 

231

--------------------------------------------------------------------------------


 

The success and sustained growth of Lockheed Martin IMS reflects the successful
provision of information management and processing services.  Our company’s
growth and innovation over the past 10 years has been facilitated by the
Corporation’s sound financial backing.

 

Evolving Systems, Inc. (ESI) is a software developer engaged in the design,
development, and implementation of distributed software systems and
products—with emphasis on the UNIX operating system—for the telecommunications,
cable, and entertainment industries. The Company is headquartered in Englewood,
Colorado, a southern suburb of Denver, and employs more than 300 people.

 

Founded in 1985, ESI has grown to become one of the foremost UNIX development
companies in the United States.  Revenues have increased from $4.8 million in
1991 to $45.3 million in 1995.  ESI is in the business of providing software
solutions, not merely programming assistance, to its customers. As a result,
ESI’s customers have typically been large corporations that require substantial
systems design work, including Fortune 500 companies, most of the Regional Bell
Operating Companies (RBOCs), large independent telephone companies, telephone
research and development companies, major investment companies, and major
software providers to the personal computer industry.

 

DSET is the premier vendor of TMN tools and solutions and an industry leader in
distributed systems.  The company has a six-year history and has been engaged
for hundreds of projects ranging in duration from two to 18 months.  Clients
have included long distance carriers including AT&T; RBOCs; wireless vendors
including Motorola and Hughes Network Systems; systems companies, including IBM
and HP; switch manufacturers, including Ericsson; and international
corporations, including Samsung, Hitachi, and Dae Woo.  DSET is a $10 million,
internationally recognized telecommunications company headquartered in
Bridgewater, New Jersey.

 

232

--------------------------------------------------------------------------------


 

Stratus Computer, Inc. lends further financial strength and stability to the
Lockheed Martin Team.  The firm is headquartered in Marlborough, Massachusetts,
and has a 16-year history as a multi-system hardware vendor.  The company is
publicly held and grossed nearly $600 million in sales in l995.  Its financial
strength is highly rated by Dun & Bradstreet.  Stratus is a leading edge systems
producer of international reputation and has sales offices throughout the
world.  The company continues to grow and currently employs 2,400 people.

 

The last three year-end financial reports/statements of each team member are
located in the Appendix G of our proposal.

 

 

This Page Intentionally Blank

 

233

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  Leading neutral third party administrator of databases and
systems for the telecommuni-cations industry

 

•                  Third party administrator/agent for more than 140
jurisdictions

 

•                  Deep experience with NPAC type operations via our 800 NASC
contract and recent Chicago NPAC/SMS work

 

•                  Strong telecommunications system development and system
provision expertise

 

1.3                   BACKGROUND, QUALIFICATIONS, & RELEVANT EXPERIENCE (RFP
Sect. 1.3.1.2)

 

The Lockheed Martin Corporation’s reputation as a leader in service and
technological innovation has been demonstrated on many programs similar to the
NPAC/SMS.

 

Lockheed Martin IMS is a wholly owned subsidiary of the Lockheed Martin
Corporation, a broadly based $30 billion firm.  Headquartered in Bethesda,
Maryland, Lockheed Martin employs nearly 200,000 workers and maintains a
position as one of the most stable and financially secure firms in the world. 
For more than 70 years, the companies forming Lockheed Martin have satisfied a
range of clients in demanding high visibility projects with on-time and
on-budget delivery of products that exceed client expectations.

 

Lockheed Martin is well known as a premier provider of advanced technologies in
complex systems that deliver innovative and sophisticated solutions.  Lockheed
Martin is a leader in space exploration, missile production, and systems
management of complex projects.  It provides systems for space and military
applications and has strong positions in expanding markets that demand high
technology solutions and strict management control; integration and information
management services; and system and management solutions for high volume
transaction processing in time- and mission-critical environments.

 

Lockheed Martin IMS—a leading full-service provider of integrated systems
solutions chosen by the Corporation to service LNP—has extensive and deep
systems integration, data processing, and customer

 

234

--------------------------------------------------------------------------------


 

service experience focused on specialized client needs in regulated and complex
business environments that demand management expertise and sophisticated
technical solutions.  As a service-oriented company, Lockheed Martin IMS draws
on the product development assets and deep technical strengths of other Lockheed
Martin companies to bring valuable expertise and experience to IMS’ customers.

 

Systems management, integration, and specialized technology services—provided by
the Corporation’s Information and Technology Services Sector, shown in
Exhibit 1.3-1—are Lockheed Martin’s fastest-growing lines of business.  The
Corporation has made a strong commitment to these areas of business while
placing an increased emphasis on product and business development.

 

1.3.1   Lockheed Martin IMS Background and Qualifications

 

Lockheed Martin IMS was founded in 1963 and has evolved into a highly diverse
data processing firm.  Headquartered in Teaneck, New Jersey, we have more than
40 regional offices worldwide as shown in Exhibit 1.3-2, and currently employ
more than 1,400 individuals.  We provide third party services and systems for
more than 140 separate customers in a variety of applications.  We have
developed extensive and deep systems integration, data processing, and customer
service experience focused on specialized client needs.  Our role within
Lockheed Martin is to provide full facility management services related to high
volume automated transaction processing.  Our mission is to be the preeminent
provider of high quality operational systems and third party services to
government programs and public and private sector organizations.

 

Much of our business involves designing and delivering management and data
processing services for complex, multifaceted customer entities with performance
and service needs similar to the NPAC/SMS.  We have a state-of-the-art services
facility at our data center in Tarrytown, New York, staffed by more than 150
experienced systems analysts, management personnel, and user support teams. 
These

 

235

--------------------------------------------------------------------------------


 

individuals and others offer expertise in operations and functions mirroring
those proposed for the NPAC/SMS.

 

Lockheed Martin IMS and its key management staff are organized into the “lines
of business” depicted in Exhibit 1.3-3.

 

•                  Communications Industry Services—This organization provides
neutral third party services and supporting systems to the telecommunications
industry, including two of particular relevance to the NYCAC NPAC/SMS.  Our
operation of the 800 NASC and implementation of the NPAC/SMS for Chicago are
performed by the organization.

 

•                  Children and Family Services—This organization focuses on
privatization of systems development, operations, and associated services in
support of programs concerned with the health and welfare of children and their
families, including child support enforcement and electronic benefits transfer. 
Children and Family Services has active contracts in New York, Maryland,
California, Illinois, Minnesota, Virginia, Pennsylvania, and Colorado.  Service
parallels with the NPAC/SMS include customer service, training, hardware and
software maintenance, and facilities management.

 

•                  Municipal Services—This organization provides systems,
large-scale database operations, and back-office services to more than 100
cities in support of high-volume parking management, traffic violations
processing, and emergency medical services billing programs.  There are
parallels between service offerings in this business line and NPAC/SMS
requirements, including customer service, hardware and software maintenance,
customer account maintenance, performance reporting, and training.  Operating in
high demand, high scrutiny public environments, we manage enforcement

 

236

--------------------------------------------------------------------------------


 

programs that dramatically improve client revenues and meet the customer’s need
for responsive and sensitive service.

 

•                  Transportation Systems and Services—Established in 1986, this
organization now serves toll authorities and more than 30 states, providing
electronic toll collection systems and services; supporting the registration,
taxation, and regulation of commercial motor vehicles with systems integration,
software development and program management functions; and serving the motor
carrier industry with “Intelligent Transportation” solutions.

 

•                  Criminal Justice Services—Our newest organization leverages
core competencies of the company into the criminal justice field through the
provision of court fine and fee collection services.

 

In each of these enterprises, we are called upon to provide solutions that
require superior service and strict information security.  All of our lines of
business are founded upon the right blend of people, facilities, systems, and
process knowledge.  Our ability to support large, complex systems derives from
our capacity to collect and place the appropriate resources: hardware, software,
and personnel.  In addition, all of our services have the characteristics
required of the NPAC/SMS and local number portability services:  high
visibility, revenue sensitive, time sensitive, enhanced service to all clients
within a customer-sensitive, complex environment.

 

1.3.1.1           Lockheed Martin IMS Relevant Experience

 

Lockheed Martin IMS has been involved with number portability since responding
to the initial Bellcore RFP for the 800 NASC in l988.  Marketplace dynamics,
technical advances, and regulatory change drove the communications industry’s
requirement that a neutral third party administrator provide local number
portability.  Lockheed Martin committed to play a leadership role in the advent
of number portability, supporting the industry’s resolution of regulatory,
technical, and operating issues surrounding 800 and

 

237

--------------------------------------------------------------------------------


 

local number portability.  This perseverance paid off in 1993, when Lockheed
Martin IMS was selected to transition from Bellcore and operate the 800 NASC on
a neutral, third party basis.

 

In November 1993, Lockheed Martin IMS completed successful transition from the
Bellcore NASC, and has operated the 800 NASC to the satisfaction of our users
and to Database Services Management, Incorporated (a subsidiary company of
Bellcore) ever since.  Much of our experience over the past three years relates
directly to the NPAC/SMS.  For example, in our operation of the 800 NASC, we
provide the following categories of NPAC services, all of which are required by
Section 12 of the NYCAC NPAC/SMS RFP:

 

System Administration

 

Exhibit 1.3-4 depicts the direct correlation between the NPAC/SMS requirements
and our experience in performing the same functions.  Clearly, we have had
significant exposure to all aspects of the RFP’s System Administration
requirements, enabling us to provide carriers with solid, high quality NPAC
service.

 

SYSTEM ADMINISTRATION

A Direct Correlation Between Our Experience and NPAC Needs

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

Logon Administration

 

•     Processed over 2,100 logon requests

•     Uses identical process as specified in RFP

Customer Record Security

 

•     Prepared Security Permissions Document

•     Audit user ID usage •Stringent facility and LAN security

•     Periodic reports

Scheduled System Unavailability Notification

 

•     Provide six months advance notice

•     Provide a minimum of two weeks final notice via Bulletin Board and fax

Software Release Acceptance Testing

 

•     Created approximately 2000 new feature and regression test cases in
support of three major releases

 

238

--------------------------------------------------------------------------------


 

Service Administration

 

•     Performed thousands of transactions to update 800 portability tables.

Mass Change Administration

 

•     Have coordinated efforts between data center and site support on scores of
NPA splits and changes.

•     Good working relationships with NANPA and traffic routing administrators

 

Exhibit 1.3-4. We currently perform all NPAC System Administration tasks for the
SMS/800 system.

 

User Support

 

Our 800 NASC User Support team knowledge is fully transferable to the NYCAC
NPAC/SMS effort, providing the NYCAC with all the experiential benefits gained
from the 800 NASC program.  Exhibit 1.3-5 shows, in a similar fashion, the
strong foundation upon which we base our confidence in being able to perform the
required user support functions within specified performance standards.

 

USER SUPPORT

A Direct Correlation Between Our Experience and NPAC Needs.

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

User Problem Resolution

 

•     Processed over 30,000 user calls

•     Developed trouble tracking system to accom-modate user queries

•     Exceeded response performance objective

•     93% of calls closed on initial contact

Software Release Acceptance Testing

 

•     Created approximately 2000 new features and regression test cases in
support of three major releases

Software Modification Update

 

•     Provide a minimum of six months advanced notice

•     Provide a minimum of two weeks confirming notification

Training Administration

 

•     Developed training updates in support of major releases

•     Created training curricula brochure

•     Scheduled training, billing, and collections for over 120 students

 

239

--------------------------------------------------------------------------------


 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

Document Order Administration

 

•     Distribute application training student and instructor guides which we
develop and maintain

•     Work closely with Bellcore document distribution center

•     Distribute industry guidelines

Training and Documentation User Feedback

 

•     All students are given post-training surveys

•     Information shared with documentation preparers

Local SMS Download Problem Resolution

 

•     SCP Download exception reports reviewed daily

•     SCP Download problem resolution coordinated with application support

 

Exhibit 1.3-5.                    The benefits to be derived from the transfer
of comparable knowledge is readily apparent from the listing of our user support
responsibilities in the 800 NASC.

 

240

--------------------------------------------------------------------------------


 

System Support

 

We will provide technical support of the NPAC/SMS system operation, resolving
communications and interface problems, administering scheduled report
production, and notifying users of unscheduled unavailability of the system. In
addition, we will administer, operate, and maintain the NPAC/SMS’ extensive,
state-of-the-art infrastructure of redundant voice and data communications, WAN,
Stratus NPAC SMS servers, LAN, PBX/ACD, etc.  Exhibit 1.3-6 demonstrates the
relevancy of our 800 NASC role to the NPAC System Support requirements.

 

SYSTEM SUPPORT

 

A Direct Correlation Between Our Experience and NPAC Needs

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

NPAC SMS Report Administration

 

•     Prepare and distribute regularly scheduled periodic reports to users

•     Coordinate and negotiate ordering, scheduling and distribution of special
request reports

•     Explain report content to users

Failure recovery administration and user notification

 

•     Notify users via NASC recorded messages and fax

•     Maintain close coordination with data center and site support

•     Keep users updated every 30 minutes

NPAC SMS Interface Monitoring

 

•     Involved in the reporting and resolution of data link problems

•     Assist users in accessing the system

Software Release Acceptance Testing

 

•     Created approximately 2000 new feature and regression test cases in
support of three major releases

 

Exhibit 1.3-6.Lockheed Martin’s administrator responsibilities over the last 3
years have prepared us well for assuming the SMS system support functions.

 

In addition to our 800 NASC experience, Lockheed Martin IMS was selected by the
Illinois Commerce Commission SMS/RFP Subcommittee to develop an NPAC SMS and
provide supporting NPAC services

 

241

--------------------------------------------------------------------------------


 

for Chicago LATA 358.  In Chicago, the six member carriers of the SMS/RFP
Subcommittee—Ameritech, AT&T, MCI, Sprint, MFS Communications, and Teleport
Communications Group—released the ICC NPAC/SMS RFP and unanimously selected
Lockheed Martin IMS to develop and administer the NPAC/SMS.

 

The Lockheed Martin Team is currently implementing the NPAC/SMS and supporting
operations for Chicago.  Just weeks ago, the Interoperable Interface
Specification and the Functional Requirements Specification of the NPAC SMS
developed by Lockheed Martin were approved by the Illinois LNP, L.L.C. members. 
We have also begun an extraordinary amount of work on the external and internal
NPAC SMS design.  The Chicago NPAC SMS (Release 1) and supporting NPAC
operations are scheduled to be up and operational, ready for turn-up testing, in
March 1997.

 

For the NYCAC NPAC/SMS, the Lockheed Martin Team will draw on our Chicago
NPAC/SMS experience, as appropriate.  We will commit a group of experience
professionals with directly relevant experience and provide them with the latest
tools for accomplishing their mission, thus satisfying not only our performance
metrics but carrier expectations. With our acknowledged NASC and Illinois
NPAC/SMS background, we envision a smooth, timely, and problem-free
implementation of the NPAC/SMS for the NYCAC.

 

Write-ups of additional Lockheed Martin projects that are similar in complexity
and scope to the NYCAC NPAC/SMS are provided in Appendix A of our response.

 

242

--------------------------------------------------------------------------------


 

1.3.2                     Evolving Systems Incorporated (ESI) Background,
Qualifications, & Relevant Experience

 

Over its 10-year history, ESI has become one of the nation’s foremost UNIX
development companies.  Its core competency includes developing
telecommunications Operations Support Systems (OSS) and Business Support Systems
(BSS) for many telecommunications providers.  Some of the particularly relevant
systems and work they have accomplished include:

 

•                  Development of the NPAC/SMS application for Chicago.  Current
work includes the development of the Interoperable Interface Specification for
the NPAC SMS interfaces to carrier local SMSs and SOAs.  Additionally, ESI is
assisting Lockheed Martin in the finalization of the NPAC SMS external design. 
Work is well underway in the internal NPAC SMS system design, and code and unit
testing has already started.

 

•                  Development of PilotPLUSä, a Business Support System (BSS)
for CDPD. PilotPLUSä is a complete ready-to-install customer care, provisioning,
rating, and billing system that supports the CDPD wireless industry. ESI is
currently servicing the PilotPLUSä application for three CDPD carriers within
the United States.

 

•                  Development of software for a 13,000-terminal, 600 UNIX
computer, nationwide network for a major telecommunications company. They also
provided the second tier of support for this network with more than 99%
availability over a five-year period.

 

•                  Consulting services for a Regional Bell Operating Company
(RBOC) to review the design of Bellcore’s Network Monitoring and Analysis (NMA)
System. NMA is used by several of the RBOCs to monitor all of their trunks and
network elements, such as central office switches and channel banks.

 

243

--------------------------------------------------------------------------------


 

•                  Development of the Interactive Voice Response (IVR) systems,
including screen synchronization of caller data with voice call arrival, and
preview, progressive, and predictive dialing.

 

•                  Development of the Evolving Systems, Inc. Environment
(ESIEâ). ESI developed an application layer that rides on top of UNIX to provide
system operators and developers with a robust set of tools for remote reporting,
analysis, and control. ESIEâ is used in virtually all ESI projects. ESI also
developed an SNMP Management Information Base (MIB) that allows systems based on
the ESIEâ to be remotely monitored and controlled.

 

•                  Development of the ESI Voice/Data Integration System (VDIS),
an API based on ESIEâ.  VDIS combines the power of an Automatic Call Distributor
(ACD), IVR, data communications with mainframes or other external systems,
sophisticated agent interfaces, and a predictive dialing mechanism to produce
significant efficiencies in both inbound and outbound call processing.

 

In addition, four projects particularly demonstrate ESI’s capabilities to
support the NPAC/SMS effort.  In its Advanced Intelligent Network (AIN) Project
for GTE, ESI is designing, implementing, and servicing a Local Service
Management System (SMS) for a variety of Intelligent Network Services.  Both the
system and software architecture for this Local SMS are parallel to that of a
Regional SMS for LNP.  The GTE Local SMS consists of three major subcomponents:
sales order entry, order processing, and system management.  System functions
include customer number allocation, order validation, updating of customer
information, and provisioning data on SCPs.

 

244

--------------------------------------------------------------------------------


 

For another customer, ESI developed a CDPD MD-IS (Mobile Data Intermediate
System) network infrastructure.  The firm designed, developed, implemented, and
is servicing an application for transmission of advanced cellular digital data
packets over existing phone channels.  Network management tasks performed here
are directly applicable to regional SMS requirements.

 

GTE commissioned ESI to design a Provisioning Analysis and Control System
(PACS).  These software modules were used to automate complex phone service
provisioning. Phone service orders are programmed in the switch using an
ESI-Developed Interface.

 

ESI designed a Benefits Eligibility Verification System utilizing a web server
host and interface for US WEST.  The current pilot system will eventually
provide the infrastructure necessary to support many health care transactions. 
The user interface proposed for NYCAC NPAC/SMS is based on the design and
development completed for this project.

 

Write-ups of other ESI projects that are similar in complexity and scope to the
NYCAC NPAC/SMS are provided in Appendix A of our response.

 

1.3.3                     DSET Corporation Background, Qualifications, &
Relevant Experience

 

DSET Corporation is a firm with extensive experience designing and implementing
tools to effect TMN system interfaces.  They have developed and provided
technology to both equipment manufacturers and end users and have worldwide
experience with GDMO modeling.  DSET develops, licenses and services a suite of
tools for building agent and manager functionality conforming to Open Systems
Interconnect (OSI) network management standards.  These standards include CMIP
(the Common Management Information Protocol), ASN.1 (Abstract Syntax Notation
1), and GDMO (the Guidelines for the Definition of Managed Objects).

 

245

--------------------------------------------------------------------------------


 

In 1989 and 1990, DSET developed its own development platform, called DSG, the
Distributed Systems Generator.  DSG provides: 1) a powerful object oriented
development methodology, ideally suited to develop object oriented CMIP
applications, and 2) a communications infrastructure critical to real-time
embedded and distributed applications.

 

With its native support for ASN.1 and OSI, the DSG platform quickly became the
backbone of the DSET TMN (Telecommunications Management Network) tools.  All of
the DSET TMN tools are built on top of this platform.  Included are CMIP, TMN
Agent Toolkit, TMN Manager Tools, CMIP Agent Tester, CMIP Agent Emulator, etc. 
The platform architecture provides the DSET TMN tools with a number of industry
competitive distinctions.  For example, cross platform development is
facilitated.  Applications developed on a UNIX platform can be easily migrated
to a real-time operating system platform.  An element manager comprising both
TMN agent and manager roles is simplified in the DSET architecture because the
DSG platform underlies both agent and manager components.  Communications
between the agent and the manager are easily handled by the DSG platform.

 

With five years of development enhancements, the DSG platform is a heavy-duty,
well-tested, industrial- strength platform effective for UNIX and real-time
embedded systems applications.  DSET invests significantly in new development. 
The DSET tools are regularly updated and enhanced to meet customers’ needs.

 

Currently, DSET and its tools play an important part in the development of the
NPAC SMS for Chicago.  DSET has been used to review the NPAC SMS Interoperable
Interface Specification.  DSET’s tools have been used to ensure that the GDMO
object code and ASN.1 source compile.  As implementation proceeds in Chicago,
DSET will assist in the interoperability testing of the NPAC SMS interfaces with
the carriers’ local SMSs and SOAs.  Lockheed Martin will use the DSET suite of
tools for the NPAC

 

246

--------------------------------------------------------------------------------


 

SMS deployed in New York and in the surrounding region, and it is anticipated
that DSET will also support interoperability testing.

 

DSET plays an active role in industry core standards committees to be aware of
and influence new standards that impact the DSET software tools.  Some of the
key standards committees are:

 

•                  The Network Management Forum

 

•                  OSE (Open Systems Environment) Implementors Workshop (OIW)

 

•                  The ANSI T1M1.5 Committees.

 

As shown in Exhibit 1.3-7, DSET’s experience spans many industry-related fields
and applications, including:

 

•                  Electronic bonding

 

•                  AIN Service Management Systems

 

•                  TR-303

 

•                  Wireless CDPD

 

•                  Network traffic (GR-495).

 

247

--------------------------------------------------------------------------------


 

Electronic Bonding

 

DSET’s CMIP tools are used extensively for electronic bonding.  Both local
telephone companies (LECs) and interexchange carriers (IXCs), maintain trouble
administration systems.  When telephone company customers call their local
telephone company to report a problem on the telephone line, the LEC enters this
as a trouble ticket into one of their database systems to manage resolution. 
If, for example, the LEC dispatches a repair person to a customer’s location to
work on the problem, this is recorded in the trouble administration system.  The
status of the outstanding trouble ticket is updated regularly.  When the trouble
is cleared, this is entered into the system as well.

 

Many troubles will also impact the IXC serving the customer.  To manage this,
the IXC maintains its own trouble administration systems and manually enters
information it obtains from the customer or from the LEC into their system.  In
1993, a better way to manage the resolution of problems across carrier domains
was developed by an industry committee, which agreed to electronically bond the
trouble administration system of the LECs to those of the IXCs utilizing a CMIP
gateway architecture.  The IXC would build a CMIP manager functionality to send
messages from its trouble administration systems to the LECs over a full 7-layer
OSI stack.  The LECs would build a CMIP Agent functionality to connect messages
from the IXC Manager to its trouble administration systems.  The carriers worked
together in the TIM1.5 Committee of ANSI to build a managed object model,
ultimately under the specifications T1.227 and T1.228, to handle the management
functionality.

 

To date, four of the carriers have selected the DSET CMIP Agent and Manager
tools to build their own CMIP Gateway.  This application provided DSET with a
number of new challenges.  For example, the CMIP stack had to undergo full
compliance testing under the CTS-3 Conformance Testing Suite provided under the
auspices of the Corporation for Open Systems and the International Consortium
for Conformance Testing.  In 1994, DSET completed this multi-month process on
several UNIX platforms.

 

248

--------------------------------------------------------------------------------


 

With stack conformance testing accomplished, the carriers integrated the CMIP
Gateways into their trouble administration systems.  Once completed, their
systems underwent comprehensive interoperability testing between carriers.  DSET
assisted its customers through this rigorous effort, which was followed by
managed object conformance testing for each of the carriers.  AT&T, BellSouth,
Southwestern Bell, and Pacific Bell have utilized the DSET CMIP Agent and
Manager tools to build their CMIP Gateways.  With DSET’s software and consulting
support, all four have successfully implemented their systems and have had them
in commercial service since late 1994.

 

A second electronic bonding application, for Preferred Interexchange Carrier
(PIC), is under standardization and in early development at this point by some
of the carriers.  All four of the carriers mentioned in the previous paragraph
have selected the DSET tools for PIC.  Other telephone companies, including
Ameritech, Bell Atlantic, NYNEX, Cincinnati Bell Telephone, and Southern New
England Telephone, are exploring the use of the DSET CMIP tools for PIC.

 

SMS for AIN Services Interfacing to SCPs

 

Bellcore selected the DSET software for several aspects of its Integrated
Service Control Point (ISCP).  The DSG software was used as the communications
infrastructure internally to the ISCP, and DSET ASN.1 tools were used as the
basis for two of the ISCP interfaces.  These are the provisioning interface
called the Service Provisioning and Creation Environment (SPACE) Server, and the
Billing interface.  Both of these interfaces use an RFC 1006 OSI stack from OSET
and a message set and context definitions built with the DSET tools.  Bellcore
delivered DSET software in its ISCP 3.0 and is now developing its third
generation of ISCP (ISCP 5.0) based on the DSET software.  This has been
successful both for Bellcore and DSET.  The interface work with Bellcore led
DSET to many vendors and companies building service management systems (SMS) to
communicate with service control point

 

249

--------------------------------------------------------------------------------


 

(SCP) systems and service order systems.  Other companies using the DSET AIN
Service Order software tools include:  DSC Communications for their SMS; Bell
Atlantic for their SMS and billing systems; Southwestern Bell for their AIN
interfaces; Pacific Bell for an intelligent peripheral processor to their
Service Order systems; US West for their AIN billing systems interface; and
Stentor in Canada for their SMS interface and the IBM SCP interface.

 

1.3.4                     Stratus Computer, Inc., Background, Qualifications, &
Relevant Experience

 

Stratus Computer, Inc., a major hardware developer founded in 1980, designs,
manufactures, services, and supports a broad line of systems, software,
communications, and peripherals for critical on-line computing.  Stratus systems
are designed to exceed fault tolerance, reaching “continuous availability.” The
company began concentrating on the telecommunications industry in 1990, and
today more than 33% of its current revenues are derived from servicing
telecommunications.  By the end of 1997, that proportion should exceed 50%.

 

Stratus has made its systems the platforms of choice for long distance carriers,
RBOCs, and independent companies in the United States, Asia, and Europe. Switch
vendors, including Ericsson, Olivetti, NEC, and AT&T, have chosen Stratus
computer platforms for remarket to the industry.  Traditional applications
running on Stratus systems include network monitoring and analysis, network
facilities testing, Video Dial Tone, 800-number operator services, directory
assistance, E-911 services, enhanced billing, and mobile communications network
control.  Recent applications include: the cellular management system, home
locator register for cellular providers, and PCS.  Stratus Intelligent Network
Applications Platform (SINAPTM) incorporates the SS7 protocol.

 

Stratus systems, using SS7 and X.25 protocols, function as service control
points for defining subscriber services, running applications such as HLR.  They
also serve as base platforms for a complete set of

 

250

--------------------------------------------------------------------------------


 

UNIX-based software.  Stratus systems installed in OS environments help improve
the efficiency of the operational infrastructure of the network, reducing
operating costs.  Applications available on Stratus include real-time billing,
voice response directory assistance, payphone management, and automated
dispatch.  Network management applications and network monitoring operations are
consolidated on Stratus systems to provide centralized surveillance and analysis
of network elements, alarms, and trouble ticket operations for any size network.

 

251

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

252

--------------------------------------------------------------------------------


 

 

NYCAC NPAC/SMS Proposal

 

1.3 Background, Quals., & Relevant Experience

 

HIGHLIGHTS

 

•                  Leading neutral third party administrator of databases and
systems for the telecommuni-cations industry

 

•                  Third party administrator/agent for more than 140
jurisdictions

 

•                  Deep experience with NPAC type operations via our 800 NASC
contract and recent Chicago NPAC/SMS work

 

•                  Strong telecommunications system development and system
provision expertise

 

1.3                   BACKGROUND, QUALIFICATIONS, & RELEVANT EXPERIENCE (RFP
Sect. 1.3.1.2)

 

The Lockheed Martin Corporation’s reputation as a leader in service and
technological innovation has been demonstrated on many programs similar to the
NPAC/SMS.

 

Lockheed Martin IMS is a wholly owned subsidiary of the Lockheed Martin
Corporation, a broadly based $30 billion firm.  Headquartered in Bethesda,
Maryland, Lockheed Martin employs nearly 200,000 workers and maintains a
position as one of the most stable and financially secure firms in the world. 
For more than 70 years, the companies forming Lockheed Martin have satisfied a
range of clients in demanding high visibility projects with on-time and
on-budget delivery of products that exceed client expectations.

 

Lockheed Martin is well known as a premier provider of advanced technologies in
complex systems that deliver innovative and sophisticated solutions.  Lockheed
Martin is a leader in space exploration, missile production, and systems
management of complex projects.  It provides systems for space and military
applications and has strong positions in expanding markets that demand high
technology solutions and strict management control; integration and information
management services; and system and management solutions for high volume
transaction processing in time- and mission-critical environments.

 

Lockheed Martin IMS—a leading full-service provider of integrated systems
solutions chosen by the Corporation to service LNP—has extensive and deep
systems integration, data processing, and customer

 

253

--------------------------------------------------------------------------------


 

service experience focused on specialized client needs in regulated and complex
business environments that demand management expertise and sophisticated
technical solutions.  As a service-oriented company, Lockheed Martin IMS draws
on the product development assets and deep technical strengths of other Lockheed
Martin companies to bring valuable expertise and experience to IMS’ customers.

 

Systems management, integration, and specialized technology services—provided by
the Corporation’s Information and Technology Services Sector, shown in
Exhibit 1.3-1—are Lockheed Martin’s fastest-growing lines of business.  The
Corporation has made a strong commitment to these areas of business while
placing an increased emphasis on product and business development.

 

1.3.1   Lockheed Martin IMS Background and Qualifications

 

Lockheed Martin IMS was founded in 1963 and has evolved into a highly diverse
data processing firm.  Headquartered in Teaneck, New Jersey, we have more than
40 regional offices worldwide as shown in Exhibit 1.3-2, and currently employ
more than 1,400 individuals.  We provide third party services and systems for
more than 140 separate customers in a variety of applications.  We have
developed extensive and deep systems integration, data processing, and customer
service experience focused on specialized client needs.  Our role within
Lockheed Martin is to provide full facility management services related to high
volume automated transaction processing.  Our mission is to be the preeminent
provider of high quality operational systems and third party services to
government programs and public and private sector organizations.

 

Much of our business involves designing and delivering management and data
processing services for complex, multifaceted customer entities with performance
and service needs similar to the NPAC/SMS.  We have a state-of-the-art services
facility at our data center in Tarrytown, New York, staffed by more than 150
experienced systems analysts, management personnel, and user support teams. 
These

 

254

--------------------------------------------------------------------------------


 

individuals and others offer expertise in operations and functions mirroring
those proposed for the NPAC/SMS.

 

Lockheed Martin IMS and its key management staff are organized into the “lines
of business” depicted in Exhibit 1.3-3.

 

•                  Communications Industry Services—This organization provides
neutral third party services and supporting systems to the telecommunications
industry, including two of particular relevance to the NYCAC NPAC/SMS.  Our
operation of the 800 NASC and implementation of the NPAC/SMS for Chicago are
performed by the organization.

 

•                  Children and Family Services—This organization focuses on
privatization of systems development, operations, and associated services in
support of programs concerned with the health and welfare of children and their
families, including child support enforcement and electronic benefits transfer. 
Children and Family Services has active contracts in New York, Maryland,
California, Illinois, Minnesota, Virginia, Pennsylvania, and Colorado.  Service
parallels with the NPAC/SMS include customer service, training, hardware and
software maintenance, and facilities management.

 

•                  Municipal Services—This organization provides systems,
large-scale database operations, and back-office services to more than 100
cities in support of high-volume parking management, traffic violations
processing, and emergency medical services billing programs.  There are
parallels between service offerings in this business line and NPAC/SMS
requirements, including customer service, hardware and software maintenance,
customer account maintenance, performance reporting, and training.  Operating in
high demand, high scrutiny public environments, we manage enforcement programs
that dramatically improve client revenues and meet the customer’s need for
responsive and sensitive service.

 

255

--------------------------------------------------------------------------------


 

•                  Transportation Systems and Services—Established in 1986, this
organization now serves toll authorities and more than 30 states, providing
electronic toll collection systems and services; supporting the registration,
taxation, and regulation of commercial motor vehicles with systems integration,
software development and program management functions; and serving the motor
carrier industry with “Intelligent Transportation” solutions.

 

•                  Criminal Justice Services—Our newest organization leverages
core competencies of the company into the criminal justice field through the
provision of court fine and fee collection services.

 

In each of these enterprises, we are called upon to provide solutions that
require superior service and strict information security.  All of our lines of
business are founded upon the right blend of people, facilities, systems, and
process knowledge.  Our ability to support large, complex systems derives from
our capacity to collect and place the appropriate resources: hardware, software,
and personnel.  In addition, all of our services have the characteristics
required of the NPAC/SMS and local number portability services:  high
visibility, revenue sensitive, time sensitive, enhanced service to all clients
within a customer-sensitive, complex environment.

 

1.3.1.1           Lockheed Martin IMS Relevant Experience

 

Lockheed Martin IMS has been involved with number portability since responding
to the initial Bellcore RFP for the 800 NASC in l988.  Marketplace dynamics,
technical advances, and regulatory change drove the communications industry’s
requirement that a neutral third party administrator provide local number
portability.  Lockheed Martin committed to play a leadership role in the advent
of number portability, supporting the industry’s resolution of regulatory,
technical, and operating issues surrounding 800 and local number portability. 
This perseverance paid off in 1993, when Lockheed Martin IMS was selected to
transition from Bellcore and operate the 800 NASC on a neutral, third party
basis.

 

256

--------------------------------------------------------------------------------


 

In November 1993, Lockheed Martin IMS completed successful transition from the
Bellcore NASC, and has operated the 800 NASC to the satisfaction of our users
and to Database Services Management, Incorporated (a subsidiary company of
Bellcore) ever since.  Much of our experience over the past three years relates
directly to the NPAC/SMS.  For example, in our operation of the 800 NASC, we
provide the following categories of NPAC services, all of which are required by
Section 12 of the NYCAC NPAC/SMS RFP:

 

System Administration

 

Exhibit 1.3-4 depicts the direct correlation between the NPAC/SMS requirements
and our experience in performing the same functions.  Clearly, we have had
significant exposure to all aspects of the RFP’s System Administration
requirements, enabling us to provide carriers with solid, high quality NPAC
service.

 

SYSTEM ADMINISTRATION

A Direct Correlation Between Our Experience and NPAC Needs

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

Logon Administration

 

•     Processed over 2,100 logon requests

•     Uses identical process as specified in RFP

Customer Record Security

 

•     Prepared Security Permissions Document

•     Audit user ID usage

•     Stringent facility and LAN security

•     Periodic reports

Scheduled System Unavailability Notification

 

•     Provide six months advance notice

•     Provide a minimum of two weeks final notice via Bulletin Board and fax

Software Release Acceptance Testing

 

•     Created approximately 2000 new feature and regression test cases in
support of three major releases

Service Administration

 

•     Performed thousands of transactions to update 800 portability tables.

 

257

--------------------------------------------------------------------------------


 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

Mass Change Administration

 

•     Have coordinated efforts between data center and site support on scores of
NPA splits and changes.

•     Good working relationships with NANPA and traffic routing administrators

Exhibit 1.3-4. We currently perform all NPAC System Administration tasks for the
SMS/800 system.

 

User Support

 

Our 800 NASC User Support team knowledge is fully transferable to the NYCAC
NPAC/SMS effort, providing the NYCAC with all the experiential benefits gained
from the 800 NASC program.  Exhibit 1.3-5 shows, in a similar fashion, the
strong foundation upon which we base our confidence in being able to perform the
required user support functions within specified performance standards.

 

USER SUPPORT

A Direct Correlation Between Our Experience and NPAC Needs.

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

User Problem Resolution

 

•     Processed over 30,000 user calls

•     Developed trouble tracking system to accom-modate user queries

•     Exceeded response performance objective

•     93% of calls closed on initial contact

Software Release Acceptance Testing

 

•     Created approximately 2000 new features and regression test cases in
support of three major releases

Software Modification Update

 

•     Provide a minimum of six months advanced notice

•     Provide a minimum of two weeks confirming notification

Training Administration

 

•     Developed training updates in support of major releases

•     Created training curricula brochure

•     Scheduled training, billing, and collections for over 120 students

Document Order Administration

 

•     Distribute application training student and instructor guides which we
develop and maintain

•     Work closely with Bellcore document distribution center

•     Distribute industry guidelines

 

258

--------------------------------------------------------------------------------


 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

Training and Documentation User Feedback

 

•     All students are given post-training surveys

•     Information shared with documentation preparers

Local SMS Download Problem Resolution

 

•     SCP Download exception reports reviewed daily

•     SCP Download problem resolution coordinated with application support

 

Exhibit 1.3-5.The benefits to be derived from the transfer of comparable
knowledge is readily apparent from the listing of our user support
responsibilities in the 800 NASC.

 

259

--------------------------------------------------------------------------------


 

System Support

 

We will provide technical support of the NPAC/SMS system operation, resolving
communications and interface problems, administering scheduled report
production, and notifying users of unscheduled unavailability of the system. In
addition, we will administer, operate, and maintain the NPAC/SMS’ extensive,
state-of-the-art infrastructure of redundant voice and data communications, WAN,
Stratus NPAC SMS servers, LAN, PBX/ACD, etc.  Exhibit 1.3-6 demonstrates the
relevancy of our 800 NASC role to the NPAC System Support requirements.

 

SYSTEM SUPPORT

A Direct Correlation Between Our Experience and NPAC Needs

 

NPAC Functions

 

Lockheed Martin 800 NASC Experience (Through 1995)

NPAC SMS Report Administration

 

•     Prepare and distribute regularly scheduled periodic reports to users

•     Coordinate and negotiate ordering, scheduling and distribution of special
request reports

•     Explain report content to users

Failure recovery administration and user notification

 

•     Notify users via NASC recorded messages and fax

•     Maintain close coordination with data center and site support

•     Keep users updated every 30 minutes

NPAC SMS Interface Monitoring

 

•     Involved in the reporting and resolution of data link problems

•     Assist users in accessing the system

Software Release Acceptance Testing

 

•     Created approximately 2000 new feature and regression test cases in
support of three major releases

 

Exhibit 1.3-6.                    Lockheed Martin’s administrator
responsibilities over the last 3 years have prepared us well for assuming the
SMS system support functions.

 

In addition to our 800 NASC experience, Lockheed Martin IMS was selected by the
Illinois Commerce Commission SMS/RFP Subcommittee to develop an NPAC SMS and
provide supporting NPAC services

 

260

--------------------------------------------------------------------------------


 

for Chicago LATA 358.  In Chicago, the six member carriers of the SMS/RFP
Subcommittee—Ameritech, AT&T, MCI, Sprint, MFS Communications, and Teleport
Communications Group—released the ICC NPAC/SMS RFP and unanimously selected
Lockheed Martin IMS to develop and administer the NPAC/SMS.

 

The Lockheed Martin Team is currently implementing the NPAC/SMS and supporting
operations for Chicago.  Just weeks ago, the Interoperable Interface
Specification and the Functional Requirements Specification of the NPAC SMS
developed by Lockheed Martin were approved by the Illinois LNP, L.L.C. members. 
We have also begun an extraordinary amount of work on the external and internal
NPAC SMS design.  The Chicago NPAC SMS (Release 1) and supporting NPAC
operations are scheduled to be up and operational, ready for turn-up testing, in
March 1997.

 

For the NYCAC NPAC/SMS, the Lockheed Martin Team will draw on our Chicago
NPAC/SMS experience, as appropriate.  We will commit a group of experience
professionals with directly relevant experience and provide them with the latest
tools for accomplishing their mission, thus satisfying not only our performance
metrics but carrier expectations. With our acknowledged NASC and Illinois
NPAC/SMS background, we envision a smooth, timely, and problem-free
implementation of the NPAC/SMS for the NYCAC.

 

Write-ups of additional Lockheed Martin projects that are similar in complexity
and scope to the NYCAC NPAC/SMS are provided in Appendix A of our response.

 

261

--------------------------------------------------------------------------------


 

1.3.2                     Evolving Systems Incorporated (ESI) Background,
Qualifications, & Relevant Experience

 

Over its 10-year history, ESI has become one of the nation’s foremost UNIX
development companies.  Its core competency includes developing
telecommunications Operations Support Systems (OSS) and Business Support Systems
(BSS) for many telecommunications providers.  Some of the particularly relevant
systems and work they have accomplished include:

 

•                  Development of the NPAC/SMS application for Chicago.  Current
work includes the development of the Interoperable Interface Specification for
the NPAC SMS interfaces to carrier local SMSs and SOAs.  Additionally, ESI is
assisting Lockheed Martin in the finalization of the NPAC SMS external design. 
Work is well underway in the internal NPAC SMS system design, and code and unit
testing has already started.

 

•                  Development of PilotPLUSä, a Business Support System (BSS)
for CDPD. PilotPLUSä is a complete ready-to-install customer care, provisioning,
rating, and billing system that supports the CDPD wireless industry. ESI is
currently servicing the PilotPLUSä application for three CDPD carriers within
the United States.

 

•                  Development of software for a 13,000-terminal, 600 UNIX
computer, nationwide network for a major telecommunications company. They also
provided the second tier of support for this network with more than 99%
availability over a five-year period.

 

•                  Consulting services for a Regional Bell Operating Company
(RBOC) to review the design of Bellcore’s Network Monitoring and Analysis (NMA)
System. NMA is used by several of the RBOCs to monitor all of their trunks and
network elements, such as central office switches and channel banks.

 

262

--------------------------------------------------------------------------------


 

•                  Development of the Interactive Voice Response (IVR) systems,
including screen synchronization of caller data with voice call arrival, and
preview, progressive, and predictive dialing.

 

•                  Development of the Evolving Systems, Inc. Environment
(ESIEâ). ESI developed an application layer that rides on top of UNIX to provide
system operators and developers with a robust set of tools for remote reporting,
analysis, and control. ESIEâ is used in virtually all ESI projects. ESI also
developed an SNMP Management Information Base (MIB) that allows systems based on
the ESIEâ to be remotely monitored and controlled.

 

•                  Development of the ESI Voice/Data Integration System (VDIS),
an API based on ESIEâ.  VDIS combines the power of an Automatic Call Distributor
(ACD), IVR, data communications with mainframes or other external systems,
sophisticated agent interfaces, and a predictive dialing mechanism to produce
significant efficiencies in both inbound and outbound call processing.

 

In addition, four projects particularly demonstrate ESI’s capabilities to
support the NPAC/SMS effort.  In its Advanced Intelligent Network (AIN) Project
for GTE, ESI is designing, implementing, and servicing a Local Service
Management System (SMS) for a variety of Intelligent Network Services.  Both the
system and software architecture for this Local SMS are parallel to that of a
Regional SMS for LNP.  The GTE Local SMS consists of three major subcomponents:
sales order entry, order processing, and system management.  System functions
include customer number allocation, order validation, updating of customer
information, and provisioning data on SCPs.

 

263

--------------------------------------------------------------------------------


 

For another customer, ESI developed a CDPD MD-IS (Mobile Data Intermediate
System) network infrastructure.  The firm designed, developed, implemented, and
is servicing an application for transmission of advanced cellular digital data
packets over existing phone channels.  Network management tasks performed here
are directly applicable to regional SMS requirements.

 

GTE commissioned ESI to design a Provisioning Analysis and Control System
(PACS).  These software modules were used to automate complex phone service
provisioning. Phone service orders are programmed in the switch using an
ESI-Developed Interface.

 

ESI designed a Benefits Eligibility Verification System utilizing a web server
host and interface for US WEST.  The current pilot system will eventually
provide the infrastructure necessary to support many health care transactions. 
The user interface proposed for NYCAC NPAC/SMS is based on the design and
development completed for this project.

 

Write-ups of other ESI projects that are similar in complexity and scope to the
NYCAC NPAC/SMS are provided in Appendix A of our response.

 

1.3.3                     DSET Corporation Background, Qualifications, &
Relevant Experience

 

DSET Corporation is a firm with extensive experience designing and implementing
tools to effect TMN system interfaces.  They have developed and provided
technology to both equipment manufacturers and end users and have worldwide
experience with GDMO modeling.  DSET develops, licenses and services a suite of
tools for building agent and manager functionality conforming to Open Systems
Interconnect (OSI) network management standards.  These standards include CMIP
(the Common Management Information Protocol), ASN.1 (Abstract Syntax Notation
1), and GDMO (the Guidelines for the Definition of Managed Objects).

 

264

--------------------------------------------------------------------------------


 

In 1989 and 1990, DSET developed its own development platform, called DSG, the
Distributed Systems Generator.  DSG provides: 1) a powerful object oriented
development methodology, ideally suited to develop object oriented CMIP
applications, and 2) a communications infrastructure critical to real-time
embedded and distributed applications.

 

With its native support for ASN.1 and OSI, the DSG platform quickly became the
backbone of the DSET TMN (Telecommunications Management Network) tools.  All of
the DSET TMN tools are built on top of this platform.  Included are CMIP, TMN
Agent Toolkit, TMN Manager Tools, CMIP Agent Tester, CMIP Agent Emulator, etc. 
The platform architecture provides the DSET TMN tools with a number of industry
competitive distinctions.  For example, cross platform development is
facilitated.  Applications developed on a UNIX platform can be easily migrated
to a real-time operating system platform.  An element manager comprising both
TMN agent and manager roles is simplified in the DSET architecture because the
DSG platform underlies both agent and manager components.  Communications
between the agent and the manager are easily handled by the DSG platform.

 

With five years of development enhancements, the DSG platform is a heavy-duty,
well-tested, industrial- strength platform effective for UNIX and real-time
embedded systems applications.  DSET invests significantly in new development. 
The DSET tools are regularly updated and enhanced to meet customers’ needs.

 

Currently, DSET and its tools play an important part in the development of the
NPAC SMS for Chicago.  DSET has been used to review the NPAC SMS Interoperable
Interface Specification.  DSET’s tools have been used to ensure that the GDMO
object code and ASN.1 source compile.  As implementation proceeds in Chicago,
DSET will assist in the interoperability testing of the NPAC SMS interfaces with
the carriers’ local SMSs and SOAs.  Lockheed Martin will use the DSET suite of
tools for the NPAC

 

 

265

--------------------------------------------------------------------------------


 

 

SMS deployed in New York and in the surrounding region, and it is anticipated
that DSET will also support interoperability testing.

 

DSET plays an active role in industry core standards committees to be aware of
and influence new standards that impact the DSET software tools.  Some of the
key standards committees are:

 

•                  The Network Management Forum

 

•                  OSE (Open Systems Environment) Implementors Workshop (OIW)

 

•                  The ANSI T1M1.5 Committees.

 

As shown in Exhibit 1.3-7, DSET’s experience spans many industry-related fields
and applications, including:

 

•                  Electronic bonding

 

•                  AIN Service Management Systems

 

•                  TR-303

 

•                  Wireless CDPD

 

•                  Network traffic (GR-495).

 

Electronic Bonding

 

DSET’s CMIP tools are used extensively for electronic bonding.  Both local
telephone companies (LECs) and interexchange carriers (IXCs), maintain trouble
administration systems.  When telephone company customers call their local
telephone company to report a problem on the telephone line, the LEC enters this
as a trouble ticket into one of their database systems to manage resolution. 
If, for example, the LEC dispatches a repair person to a customer’s location to
work on the problem, this is

 

51

--------------------------------------------------------------------------------


 

recorded in the trouble administration system.  The status of the outstanding
trouble ticket is updated regularly.  When the trouble is cleared, this is
entered into the system as well.

 

Many troubles will also impact the IXC serving the customer.  To manage this,
the IXC maintains its own trouble administration systems and manually enters
information it obtains from the customer or from the LEC into their system.  In
1993, a better way to manage the resolution of problems across carrier domains
was developed by an industry committee, which agreed to electronically bond the
trouble administration system of the LECs to those of the IXCs utilizing a CMIP
gateway architecture.  The IXC would build a CMIP manager functionality to send
messages from its trouble administration systems to the LECs over a full 7-layer
OSI stack.  The LECs would build a CMIP Agent functionality to connect messages
from the IXC Manager to its trouble administration systems.  The carriers worked
together in the TIM1.5 Committee of ANSI to build a managed object model,
ultimately under the specifications T1.227 and T1.228, to handle the management
functionality.

 

To date, four of the carriers have selected the DSET CMIP Agent and Manager
tools to build their own CMIP Gateway.  This application provided DSET with a
number of new challenges.  For example, the CMIP stack had to undergo full
compliance testing under the CTS-3 Conformance Testing Suite provided under the
auspices of the Corporation for Open Systems and the International Consortium
for Conformance Testing.  In 1994, DSET completed this multi-month process on
several UNIX platforms.

 

With stack conformance testing accomplished, the carriers integrated the CMIP
Gateways into their trouble administration systems.  Once completed, their
systems underwent comprehensive interoperability testing between carriers.  DSET
assisted its customers through this rigorous effort, which was followed by
managed object conformance testing for each of the carriers.  AT&T, BellSouth,
Southwestern Bell, and Pacific Bell have utilized the DSET CMIP Agent and
Manager tools to build

 

52

--------------------------------------------------------------------------------


 

their CMIP Gateways.  With DSET’s software and consulting support, all four have
successfully implemented their systems and have had them in commercial service
since late 1994.

 

A second electronic bonding application, for Preferred Interexchange Carrier
(PIC), is under standardization and in early development at this point by some
of the carriers.  All four of the carriers mentioned in the previous paragraph
have selected the DSET tools for PIC.  Other telephone companies, including
Ameritech, Bell Atlantic, NYNEX, Cincinnati Bell Telephone, and Southern New
England Telephone, are exploring the use of the DSET CMIP tools for PIC.

 

SMS for AIN Services Interfacing to SCPs

 

Bellcore selected the DSET software for several aspects of its Integrated
Service Control Point (ISCP).  The DSG software was used as the communications
infrastructure internally to the ISCP, and DSET ASN.1 tools were used as the
basis for two of the ISCP interfaces.  These are the provisioning interface
called the Service Provisioning and Creation Environment (SPACE) Server, and the
Billing interface.  Both of these interfaces use an RFC 1006 OSI stack from OSET
and a message set and context definitions built with the DSET tools.  Bellcore
delivered DSET software in its ISCP 3.0 and is now developing its third
generation of ISCP (ISCP 5.0) based on the DSET software.  This has been
successful both for Bellcore and DSET.  The interface work with Bellcore led
DSET to many vendors and companies building service management systems (SMS) to
communicate with service control point (SCP) systems and service order systems. 
Other companies using the DSET AIN Service Order software tools include:  DSC
Communications for their SMS; Bell Atlantic for their SMS and billing systems;
Southwestern Bell for their AIN interfaces; Pacific Bell for an intelligent
peripheral processor to their Service Order systems; US West for their AIN
billing systems interface; and Stentor in Canada for their SMS interface and the
IBM SCP interface.

 

53

--------------------------------------------------------------------------------


 

1.3.4                     Stratus Computer, Inc., Background, Qualifications, &
Relevant Experience

 

Stratus Computer, Inc., a major hardware developer founded in 1980, designs,
manufactures, services, and supports a broad line of systems, software,
communications, and peripherals for critical on-line computing.  Stratus systems
are designed to exceed fault tolerance, reaching “continuous availability.” The
company began concentrating on the telecommunications industry in 1990, and
today more than 33% of its current revenues are derived from servicing
telecommunications.  By the end of 1997, that proportion should exceed 50%.

 

Stratus has made its systems the platforms of choice for long distance carriers,
RBOCs, and independent companies in the United States, Asia, and Europe. Switch
vendors, including Ericsson, Olivetti, NEC, and AT&T, have chosen Stratus
computer platforms for remarket to the industry.  Traditional applications
running on Stratus systems include network monitoring and analysis, network
facilities testing, Video Dial Tone, 800-number operator services, directory
assistance, E-911 services, enhanced billing, and mobile communications network
control.  Recent applications include: the cellular management system, home
locator register for cellular providers, and PCS.  Stratus Intelligent Network
Applications Platform (SINAPTM) incorporates the SS7 protocol.

 

Stratus systems, using SS7 and X.25 protocols, function as service control
points for defining subscriber services, running applications such as HLR.  They
also serve as base platforms for a complete set of UNIX-based software.  Stratus
systems installed in OS environments help improve the efficiency of the
operational infrastructure of the network, reducing operating costs. 
Applications available on Stratus include real-time billing, voice response
directory assistance, payphone management, and automated dispatch.  Network
management applications and network monitoring operations are consolidated on
Stratus systems to provide centralized surveillance and analysis of network
elements, alarms, and trouble ticket operations for any size network.

 

54

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

55

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS Proposal

 

1.4 Neutrality

 

HIGHLIGHTS

 

•                                          Leading neutral third-party
admin-istrator for the telecommunications industry

 

•                                          Proven procedures and processes to
guarantee neutral, impartial, and evenhanded operation of the NPAC

 

•                                          All team members are 100% neutral,
including the NPAC SMS hardware and software providers

 

1.4                               NEUTRALITY (RFP Sect. 1.3.1.3 and 1.3.4)

 

NYCAC can be assured of fair and impartial access of NPAC SMS data by selecting
a neutral third party team to provide a complete “turnkey” NPAC SMS solution and
operate the NPAC on a day-to-day basis.

 

As our experience demonstrates, Lockheed Martin understands precisely our role
as a neutral third party.  Every day, we demonstrate our qualifications as a
neutral third party in our implementation of the NPAC SMS for Chicago and our
operation of the 800 NASC.  We understand that in our role as the NYCAC NPAC/SMS
provider that neutrality, confidentiality, fairness, and impartially are
paramount.  Over the years, we have perfected the procedures to support the
neutral third party administration of databases.  Our employees are specifically
trained on the definition of third party neutrality and to make management aware
of any situations that could jeopardize fair and evenhanded service.

 

Specifically, Lockheed Martin IMS as the Primary Vendor/System Administrator
meets all RFP mandated neutrality requirements:

 

A.                             We are a neutral third party that has no
financial or market interest in providing local exchange services in the United
States

 

B.1.)                        We do not have a direct material financial interest
in the United States portion of the North American Numbering Plan (NANP), and
number assignments pursuant to such Plan, including (but not limited to)
telecommunications carriers

 

56

--------------------------------------------------------------------------------


 

B.2.)                        We do not have a direct material financial interest
in manufacturing telecommunications network switching or transmission equipment

 

B.3.)                        As required by RFP Section 1.3.4, Item B.3, we are
not affiliated in other than a de minimis way in any entity described in
statements (B.1.) or (B.2.) above

 

B.4.)                        We are not involved in a contractual relationship
or other arrangement that would impair our ability to administer numbers fairly
under the NANP and in accordance with the procedural delivery
schedule established by NYCAC as set forth in RFP cover letter and further
clarified in NYCAC’s answers to bidders’ questions.

 

The Lockheed Martin Team, including our subcontractors, certifies that we will
abide by the neutrality provisions of Section 1.3.4 of the RFP, which were just
itemized above, at all times.

 

As indicated in Section 1.1 above, neutrality was a major criteria in selecting
our teaming partners.  All team members—Lockheed Martin IMS, ESI, DSET, and
Stratus—are 100% neutral.  Our team partners, regardless of their project roles,
are not predisposed to compromising neutrality by virtue of their own interests
or those of their affiliates or owners.  Thus, the otherwise cumbersome “checks
and balances” required to control a non-neutral, by definition, subcontractor or
team member are eliminated.

 

Lockheed Martin IMS takes our responsibilities as a neutral third party very
seriously, and we understand that supporting business arrangements, processes,
and procedures must be in place to ensure evenhanded treatment of all carriers. 
Not only do we understand the importance of neutrality, but we demonstrate it
every day in our operation of the 800 NASC and implementation of the NPAC/SMS
for Chicago.  Using this experience as a base, we will develop and implement
policies and procedures to ensure

 

57

--------------------------------------------------------------------------------


 

reliable, fair, and impartial access to the NPAC SMS database and evenhanded
NPAC service for all NYCAC member carriers.

 

 

This Page Intentionally Blank

 

 

58

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

1.5 Corporate Commitment

 

HIGHLIGHTS

 

•                  Full commitment of $30 billion Lockheed Martin Corporation to
the telecommunications industry

 

•                  Dedicated LOB, Communications Industry Services (CIS), with
unsurpassed technical and operating capabilities

 

•                  Fully committed to supporting service providers’ needs for
neutral services, like LNP

 

•                  Fully committed to supporting LNP deployment in the spirit of
the LNP workshops

 

1.5   CORPORATE COMMITMENT

 

Lockheed Martin IMS (IMS), with the full backing and support of the Lockheed
Martin Corporation, is fully committed to supporting the needs of the
telecommunications industry.  We have dedicated a line of business,
Communications Industry Services (CIS), solely to offer services, like LNP, to
the telecommunications industry.  CIS is managed and staffed by experienced,
dedicated individuals from within the telecommunications industry who are keenly
aware of the sensitivities and needs of the industry at this significant time in
the industry’s history.  Those needs include:

 

•                  Strict neutrality and evenhandedness

 

•                  Guaranteed on-time, low-risk service delivery

 

•                  Extremely highly-reliable and consistent service and systems

 

•                  Sensitivity to the demands, time-tables, and ambiguities of
the current regulatory environment

 

•                  Dedication of subject matter expertise in key technologies
such as LNP, SMS, and CMISE

 

•                  Commitment to develop and deploy cooperatively a
first-of-its-kind capability in the industry in a fully open, non-proprietary
environment.

 

Lockheed Martin understands the nature of number portability administration, as
well as the challenge the industry faces relative to LNP deployment and
deregulation in general.  In recognizing the spirit of the industry’s needs for
its selected LNP administrator, we offer services and support that go beyond the
letter of the requirements and that speak to our willingness and commitment to
provide not just the

 

59

--------------------------------------------------------------------------------


 

services procured and contracted for, but address the broader needs that really
exist, as depicted in the chart that follows:

 

Industry Need

 

Lockheed Martin Response

 

 

 

Leadership in development of open, non-proprietary, NPAC/ SMS technical
standards

 

•     NPAC SMS interfaces (NPAC SMS Interoperable Interface Specification [IIS])

 

•     NPAC SMS functional requirements (NPAC SMS Generic Functional Requirements
Specification)

 

•     Design of functional enhancements in anticipation of regionalization of
NPAC/SMS services

 

 

 

Flexibility, given the technical and operational uncertainties

 

•     Have refined and adapted NPAC/SMS implementation to evolving industry
needs

 

•     Incorporated numerous changes and process enhancements (109 new
requirements) at service provider request in Illinois during five months of
requirements definition, documentation, and review cycles

 

•     Latest industry business process flows incorporated

 

•     Scalability of NPAC/SMS solution, recognizing unpredictability of LNP
penetration rates

 

•     A system and service capable of supporting:

 

•     Wireless participation

 

•     Number pooling (pooled number administration)

 

•     Inter-NPAC and national LNP activities

 

 

 

Creativity in engineering and recommending solutions that reflect an
understanding of and address underlying business needs

 

•     Developed implementation enhancement (bulk download capability) to meet
performance requirements to suit LSMS constraints and scalability while still
meeting the business requirements (to be able to download 25 numbers/second)

 

•     Moved real-time audit processing into NPAC/SMS to simplify LSMS
implementation

 

•     Unsolicited enhancements:

 

•     Surrogate SOA capability through direct user interface to NPAC SMS (OpGUI)

 

•     Location portability

 

•     Direct customer-manageable network and profile data on NPAC/SMS

 

60

--------------------------------------------------------------------------------


 

Industry Need

 

Lockheed Martin Response

 

 

 

Support for service-provider system (LSMS, SOA) vendors/ implementers

 

•     Support of interoperability testing (lab-to-lab developer testing)

 

•     Leadership role in providing Interface Forums to train vendors/developers
in implementation of the NPAC SMS interfaces

 

•     Provide NPAC SMS support for system vendors/developers

 

•     End-user graphical interface to NPAC SMS to provide surrogate SOA
functions in NPAC in lieu of SOA system upgrades

 

 

 

Harmonize NPAC/SMS service offerings across the industry

 

•     Development of standardized NPAC SMS generic software for consistency of
NPAC/SMS services

 

•     Establishment of standard national NPAC/SMS service pricing for all
regions Lockheed Martin IMS may be fortunate to serve

 

•     Common service element-based pricing provides for NPAC/SMS service cost
parity across the country

 

•     No inter-regional pricing disparities or inequities for service providers
(and their end-users)

 

•     Cost-sharing of economies of scale across regions

 

•     Usage sensitive pricing that links discount thresholds to higher
transaction rates

 

 

 

Support aggressive LNP de-ployment schedules

 

•     Lockheed Martin has the scale, technical strength, and operating
capability to implement and deliver NPAC/SMS services. Lockheed Martin is a $30
billion world class systems integration and services provider, operating very
large, complex systems, with 200,000 employees

 

•     Strict project schedule and risk management of ongoing development to
ensure on-time delivery of NPAC/SMS to industry

 

•     Willingness to initiate early start in New York with good-faith Letter of
Intent to lock-in schedule

 

•     Initiated early start in Illinois, well ahead of formation of Illinois LNP
LLC and start of contract negotiations

 

•     Incurred financial exposure in Illinois well above that covered by Letter
of Intent, in order to safeguard the schedule

 

61

--------------------------------------------------------------------------------


 

Industry Need

 

Lockheed Martin Response

 

 

 

Economic and responsive provision of NPAC/SMS services

 

•     Lockheed Martin’s NPAC/SMS proposal and implementation program demonstrate
our commitment to quality, responsiveness, and economic value

 

•     Lockheed Martin will cooperate with NYCAC to establish processes and
provisions ensuring NPAC/SMS services are highly responsive and economically
priced

 

•     Depth of Lockheed Martin Corporate resources ($30B, 200K employees,
world-class systems integrator) and long experience in being entrusted with
national strategic assets (e.g., 800 NASC, defense, aerospace)

 

•     Have agreed to contractual protections in Illinois to ensure continued
performance and responsiveness, and independent NPAC/SMS maintenance in case of
default

 

•     Active support of open, permanently non-proprietary, technical standards

 

•     Long tradition of Lockheed Martin conducting business with highest of
ethics, fairness, and evenhandedness

 

 

 

Flexibility given regulatory uncertainties

 

•     Willingness to incur substantial financial exposure (early start in
Illinois) given these uncertainties

 

•     Firm belief in eventuality of LNP deployment, need for NPAC/SMS services,
and Lockheed Martin’s suitability as lead NPAC/SMS services provider

 

•     Have recognized constraints on LLC authority and uncertainty regarding
contract term and future events. Have requested reasonable commercial terms
under circumstances of early termination without cause

 

•     Willingness to actively support and cooperate, to the extent appropriate,
with NANC LNPA standards and selection process

 

•     Willingness to undertake advocacy role with regulators as subject matter
experts in NPAC/SMS for the benefit of whole industry to the extent appropriate
without jeopardizing strict neutrality (e.g., ex parte 95-116 presentation to
FCC).

 

In selecting Lockheed Martin IMS as the bidding entity for the Corporation,
Lockheed Martin has, in fact, committed to perform these services in a reliable,
responsive manner and to provide only the highest

 

62

--------------------------------------------------------------------------------


 

quality services relative to the technical, management, and administrative
demands of this opportunity.  This commitment extends to:

 

•                  Technical—All members of the management team and those
assigned to key technical and administrative positions are highly experienced
and capable of performing their duties in a manner that meets and exceeds the
requirements

 

•                  Schedule—We will adhere to the NYCAC’s schedule, ensuring
that all major milestones are met

 

•                  Quality—Our proposed technical solution to the NPAC/SMS is
based on delivering a quality product that performs in total accordance with the
RFP and industry requirements

 

•                  Responsiveness—We will adhere to all contract provisions

 

•                  Price and Cost—We will bid a realistic, honest price that
reflects our understanding of the marketplace dynamics, is usage sensitive, and
establishes a consistent cross regional pricing schedule.

 

This commitment, made at the highest levels of the Corporation, ensures that
only highly qualified personnel are assigned to positions that affect the health
or financial well-being of the program.  In designating IMS as the lead, single
point of responsibility for this mission, the Corporation has committed the full
support of its capabilities and resources to the mission.  As a demonstration of
this, IMS established a Communications Industry Services (CIS) line of business
and has committed to and is providing the necessary resources to ensure
success.  Corporate strengths key to CIS’ success include:

 

63

--------------------------------------------------------------------------------


 

•                  Systems integration—As a systems integrator of advanced
information management systems, Lockheed Martin is unsurpassed in scale, scope,
or complexity

 

•                  Telecommunications expertise—As a provider of advanced
networking systems for defense applications, Lockheed Martin is a leader in
large, advanced telecommunications technologies

 

•                  Information services management—As manager and operator of
information management systems, Lockheed Martin is among the largest and most
sophisticated in the world

 

•                  Financial stability—With $30 billion in annual revenues,
Lockheed Martin has scale and financial stability in proportion to the
telecommunications industry and to the criticality to the reliable functioning
of the networks of inter-carrier services like LNP

 

•                  Reliability and quality—Lockheed Martin is frequently relied
upon for mission critical roles where reliability and quality are of utmost
importance.  Examples include its role in the NASA space program and in its
provision of major defense systems

 

•                  Neutral and impartial—Lockheed Martin is a neutral, impartial
administrator in the telecommunications market

 

•                  Integrity—Lockheed Martin operates according to the highest
standards of ethics.

 

Within IMS, CIS is well positioned to apply Lockheed Martin’s full capabilities
to the opportunity to serve.  IMS is a successful commercial provider of
transactions and out-sourced information management services.  We are customer
oriented and experienced in the fast-moving commercial market of information
management services.  CIS has been structured to ensure delivery to the market
of the best of

 

64

--------------------------------------------------------------------------------


 

the Corporation’s large-scale strengths with the responsive effectiveness of
Lockheed Martin IMS’ entrepreneurial management.

 

This Page Intentionally Blank

 

65

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

1.6 NPAC/SMS Summary

 

HIGHLIGHTS

 

•                  Modular, rules-based NPAC SMS application software that
supports complete NPAC regionalization, including functionality that ex-ceeds
RFP requirements

 

•                  Diversified wide area network with multiple POPs and fully
redundant data paths for access to the primary and backup/disaster recov-ery
processors

 

•                  Fault tolerant, continuously avail-able, Stratus hardware
platform ensures greater than 99.9% reli-ability and availability

 

•                  Proven NPAC operations based on SMS/800 administration
exper-ience

 

1.6   NPAC/SMS SUMMARY

 

The Lockheed Martin Team proposes a superior NPAC/SMS solution that incorporates
a highly robust data network, fault tolerant processors, proven suite of system
software, modular application software supporting full regionalization, and
proven number portability administration experience.

 

As shown in Exhibit 1.6-1, the NPAC/SMS comprises the following four distinct,
yet integrated, components:

 

•                  A redundant, reliable WAN that allows LSPs to connect to the
virtual point of presence (POP) within New York LATA 132 or to actual
facilities-based POPs at the primary and backup/disaster recovery sites

 

•                  A proven, fault tolerant computing environment with a proven
suite of system software

 

•                  Fully regionalized NPAC SMS application software that
provides the required user and system functionality

 

•                  Supporting NPAC services including data center operations,
system administration, user support, training and documentation services, and
software support.

 

66

--------------------------------------------------------------------------------


 

Without question, the NPAC/SMS implementation and deployment for NYCAC must be
an unparalleled success.  Recognizing this, and understanding that each NPAC/SMS
component requires state-of-the-art technology and the highest available
quality, we are proposing a high quality, robust design that is also very cost
effective. Our design is summarized in this section.

 

1.6.1   NPAC SMS System Network Summary

 

We propose a robust and reliable system network with multiple points-of-presence
(POPs) for local service provider (LSP) access.

 

Lockheed Martin and ESI — our teammate and telecommunications software developer
and network designer for the NPAC/SMS — propose a reliable, redundant wide area
network (WAN) that connects LSPs to:  1) the NPAC and primary data center
facility in Tarrytown, NY,  2) to the backup/disaster recovery data center in
Chicago, IL, via a virtual POP in New York LATA 132 or actual POPs at each
facility.  In addition,  ESI has switched-communications links to both data
centers that support access to the Stratus processors.  The WAN architecture is
shown in Exhibit 1.6-2.  Highlights include:

 

•                  A dedicated WAN using leased point-to-point DS-1 circuits,
offering ample bandwidth and more reliability and better performance than a
virtual private network

 

•                  Two facilities-based POPs (Tarrytown and Chicago) for LSP
access to both the primary and backup/disaster recovery NPAC SMS computer
systems

 

•                  Virtual POP located in New York LATA 132 connected via frame
relay for LSP access to both the primary and backup/disaster recovery NPAC SMS
computer systems

 

67

--------------------------------------------------------------------------------


 

•                  Two DS-1 circuits between the Tarrytown POP and Chicago that
are leased from separate carriers for maximum redundancy and diversity

 

•                  Enterprise packet switching hubs/routers for redundancy and
fault tolerance

 

•                  Several supported WAN link types — T1, Fractional T1, Frame
Relay, ISDN dial-up, V.34 dial-up (PPP) for flexibility

 

•                  Internet access using highly secure IP firewall/gateway/proxy
servers for convenience and flexibility.

 

This architecture allows the LSPs to select their terminating NPAC POP and form
a backup link (dedicated or dial-up) as well as provides dial-up user access.

 

1.6.2   NPAC SMS Architecture Summary

 

Because the NPAC SMS is so critical to the local number portability landscape,
we incorporated within our design of the NPAC SMS maximum reliability,
availability, cost-performance, expandability, connectivity, and security.

 

Our proposed NPAC architecture employs a state-of-the-art design that not only
delivers the required reliability, availability, and functionality, but has the
capability to meet current and future capacity and performance needs as well. 
An overall view of the NPAC SMS architecture at the Tarrytown NPAC facility is
presented in Exhibit 1.6-3.

 

Reliability and Availability

 

The RFP mandates very high levels of reliability and availability, including:

 

68

--------------------------------------------------------------------------------


 

•                  99.9% reliability of NPAC SMS including all functionality and
data integrity [R10-2]

 

•                  24-by-7 NPAC SMS and interface operations [R6-22, R10-1]

 

•                  99.9% availability of NPAC SMS interfaces [R6-23]

 

•                  Nine hours or less of NPAC SMS unscheduled downtime [R10-3]

 

•                  One hour or less NPAC SMS mean-time-to-repair [R10-4]

 

•                  Restoration of receiving, processing, and broadcasting
updates within 24 hours after a disaster [R10-13]

 

•                  Full functionality within 48 hours after a disaster [R10-13].

 

By specifying such stringent requirements, it is evident that the NYCAC
considers the reliability and availability of the NPAC/SMS to be extremely
important.  We share the same view.  As such, we have designed the NPAC/SMS
architecture to include multiple levels of redundancy and failover.  For
example, we are proposing:

 

•                  Redundant WAN connecting redundant, geographically separate
primary and backup/disaster recovery data centers as described in 1.6.1 above

 

•                  Multiple virtual and facilities-based POPs for diverse
routing and LSP access to the NPAC SMS

 

•                  Enterprise packet switching hubs/routers for redundancy and
fault tolerance

 

•                  Fault-tolerant, continuously-available Stratus hardware for
the NPAC SMS server

 

•                  Redundant Virtual LAN at the NPAC

 

•                  Fault-resilient NPAC SMS application software.

 

Of particular interest is the proposed Stratus Continuum NPAC/SMS servers. 
These servers are hardware fault-tolerant, offering immediate, on-board,
automatic self-checking logic and duplexing of all major hardware components. 
The Stratus platform provides continuous availability, greatly exceeding

 

69

--------------------------------------------------------------------------------


 

the capability of high-availability systems as evidenced by a recent independent
study made by the Standish Group International, Inc.  As shown in Exhibit 1.6-4,
the Standish Group tested eight different

 

fault-tolerant/high availability solutions from leading computer vendors,
including IBM and Hewlett-Packard.

 

The Standish Group tested each solution by measuring eight different types of
availability — node, CPU, DASD, LAN, WAN, operating system, file system, and
other — as well as compliance with Open System Standards.  As shown, Stratus
Computer’s fault-tolerant, continuous availability solution beat the entire
field with an overall grade of “A-.”  Competing “high availability” solutions
from IBM, DEC, and HP graded substantially lower — C, C+, and D+, respectfully.

 

In addition, the NPAC/SMS operating system, Stratus UX, and layered platform
products, such as Oracle RDBMS, provide an extremely reliable and proven base
upon which the NPAC/SMS application layer operates.  The NPAC/SMS and interfaces
are being developed using proven application support facilities, including ESI’s
Basic Application Creation Environment (BACE).  BACE provides a robust, fault
resilient environment, isolating software failures to specific processing steps
and transactions, thereby safeguarding overall NPAC SMS availability.

 

Capacity and Performance

 

The RFP also mandates certain NPAC SMS capacity and performance.  Specifically,
the NPAC/SMS must accommodate and process:

 

•                  Up to 50 Local Service Providers, 10 initially,  across the
State of New York [R10-15]

 

•                  Up to and estimated 180,000,000 transactions in 2002 [R10-17]

 

•                  30% churn of accumulated records [R10-18]

 

•                  60 second or less response time for broadcasting updates to
all LSPs [R10-19]

 

70

--------------------------------------------------------------------------------


 

•                  Three second or less response time for sending an
acknowledgment to user requests [R10-20]

 

•                  One CMISE TPS by each SOA to NPAC SMS interface association
[R6-24]; however, standards in other jurisdictions call for two CMISE TPS for
each association

 

•                  25 downloaded numbers per second (equates to approximately
5.2 CMISE TPS) by each NPAC SMS to Local SMS interface association [NYCAC Answer
to Bidder Question # Q12].

 

We carefully analyzed these capacity and performance requirements and developed
a preliminary sizing model.  Based on this model, we propose five (5) Stratus
Continuum 400 Series Model 428H processors at each NPAC facility (primary and
backup/disaster recovery).  Each 428H will have one pair of two-way SMP CPU
boards that have 96mhz PA-8000 microprocessors and 1GB memory.  In addition, a
total of 40GB hard disk storage will be available to the Stratus 428Hs at each
NPAC facility.  To complement this Stratus platform, we also propose a 100-mbps
fast ethernet virtual LAN at the NPAC.

 

Expandability

 

Our proposed architecture can readily grow to accommodate increased LSPs and
expansion of NPAC SMS functionality.  This can easily occur by:

 

•                  Adding additional WAN POPs and links

 

•                  In-box scaling of the Stratus servers by adding a RAM and
hard disk storage

 

•                  Adding additional Stratus Continuum Servers, if required

 

•                  Expanding the LAN infrastructure — servers, workstations,
printers, etc.

 

•                  Expanding the PBX — trunks, lines, etc.

 

Connectivity and Security

 

Our proposed system architecture offers several secure methods of connecting and
accessing the NPAC/SMS.  First, both the mechanized SOA and LOCAL SMS interface
to the NPAC/SMS are

 

71

--------------------------------------------------------------------------------


 

supported in complete compliance with Section 6 of the RFP by connecting to the
New York LATA 132 virtual POP or either of the two facilities-based POPs
(Tarrytown or Chicago).

 

Second, a substantial number of NPAC processes and operations may be performed
manually by authorized service provider-based personnel (remote users) via a
highly secure, fully authenticated, remote access facility.  At the service
provider’s option, remote users may use the same IP-based communications links
supporting the mechanized interfaces or use a separate access facility.  The
facility may be dedicated (another IP-based link) or dial-up (ISDN or V.34
dialback) using the PPP protocol.  Over IP, remote user workstations use an
authorized, secure web browser, e.g., Netscape, using the secure http protocol
(https).

 

Third, and finally, our NPAC/SMS includes a highly robust, cost-effective, and
proven firewall architecture that ensures security while enabling authorized
Internet access.  This is accomplished by utilizing a perimeter sub-network
within the NPAC/SMS LAN comprising two firewall routers and a Unix-based
PC-server acting as a dedicated bastion host server that mediates services
between the Internet and NPAC/SMS.

 

Conclusion

 

Our proposed NPAC SMS architecture is robust, providing high reliability and
availability.  We have carefully designed the entire system with redundancy and
automatic fail-over to minimize unscheduled downtime as much as possible.  With
ample ways to expand, our architecture protects NYCAC’s investment in the
NPAC/SMS.

 

72

--------------------------------------------------------------------------------


 

1.6.3                     NPAC SMS Functional Summary

 

Our NPAC SMS is a highly reliable, highly functional, low maintenance, and low
risk design based on existing, tested modular telecommunications software.

 

The basic function of the NPAC SMS is to facilitate changes of telephone routing
information in the local service provider’s networks.  The NPAC SMS receives
update notifications from the local service providers 24 hours a day, seven days
a week.  Upon validation of the routing information, the NPAC SMS broadcasts the
updated routing information to all local service providers.  Once configured,
our NPAC SMS automates this basic functionality providing the local service
providers with a reliable, transparent update mechanism.

 

Critical for NYCAC is how our NPAC SMS application supports regionalization. 
Release 1 of our NPAC SMS is slated for delivery in March 1997 in Chicago. 
Given the industry’s clear need for NPAC SMS regionalization, we have already
begun design features within our NPAC SMS to support regionalization, creating a
Release 2 of our NPAC SMS that will be delivered for NYCAC by May 15, 1997.  Our
proposed NPAC SMS regional functionality includes:

 

•                  Filtering of broadcasts to service provider local SMS
associations on an NPA-NXX basis.  This allow service providers, for a specific
local SMS association, to specify NPA-NXXs for which they would like to receive
downloads.  We will completely support this requirement by adding screening
tables within the NPAC SMS for linking service providers to NPA-NXXs for
downloading purposes.  Hence, using these tables, the NPAC SMS will only
send/resend downloads for a given NPA-NXX to the proper service provider local
SMS associations.

 

•                  Establishment of portability areas (NPA-NXX groupings, such
as a LATA or MSA) to validate service provider access and arrangements to port
numbers for a given NPA-NXX.

 

73

--------------------------------------------------------------------------------


 

•                  Establishment of state-specific tunable parameters to allow
timing and feature functionality to differ/vary by state within a regional NPAC
to satisfy potential, if any, regulatory differences.

 

•                  Performance of cost reapportionment and billing on a state
basis to allow for different cost recovery methods employed or mandated by state
regulatory agencies, if applicable.

 

•                  Provision of screens and reports on portability area and
state basis.

 

•                  Provision of administrative utilities, screens, and reports
to establish and maintain portability area to NPA-NXX and NPA-NXX to service
provider local SMS download association linkages.

 

In addition, our proposed NPAC SMS system supports all aspects of customer
service.  The NPAC SMS customer service functions include the ability to
determine the status of all system data and functions, ad hoc report generation,
synchronization of routing information, and actions supporting conflict
resolution.  Authorized NPAC users have easy access to the data and system
capabilities required to support the local service providers.

 

Support of automated processes requires robust SMS administration and
configuration capabilities.  Our NPAC SMS allows authorized NPAC users to easily
monitor and manage every aspect of network configuration data, service data,
local service provider data, and subscription data via graphical user
interfaces.  The design of the graphical user interfaces expedite training and
troubleshooting.  Service providers have the ability to view and manage their
own service, network, and subscription data using graphical user interfaces
similar to NPAC authorized users.

 

74

--------------------------------------------------------------------------------


 

Because of the number of local service providers using the NPAC SMS, our design
includes extensive event tracking capabilities.  The NPAC SMS timestamps and
logs update events and system events.  The system also tracks performance and
system utilization metrics.  Our NPAC SMS tracks all events and messages by
entity.

 

Security is an important NPAC SMS design component.  The NPAC SMS controls
access to and management of data and system functions with auditable,
identification, and authentication mechanisms.  The strong authorization and
data encryption security functions serve as the foundation for the users’
ability to administer their data and use the enhanced reporting functions.

 

Enhanced reporting capabilities allow NPAC users and service providers to access
and understand system performance, system utilization, and billing.  The
capabilities of the system include reports for all system and update events,
system usage, and metrics by local service provider.  The reporting capabilities
include generation of bills against resource accounting information.  The NPAC
SMS features many predefined reports and supports ad hoc user queries.

 

ESI BACE Methodology

 

We are proposing to deliver the NPAC SMS application using ESI’s Basic
Application Creation Environment (BACE) methodology.  ESI successfully uses this
methodology to develop and implement on-time and on-budget solutions to the
telecommunications industry.  These solutions include advanced services
provisioning systems with high-volume and high-availability requirements.  The
benefits of the BACE methodology include:

 

•                  Reduced development and lifecycle costs

 

•                  Reduced time to market

 

75

--------------------------------------------------------------------------------


 

•                  Consistent, high quality solutions

 

•                  Open system standards compliant

 

•                  Solutions are created from readily available software
components (building blocks).

 

Application Layers

 

Applications built according to the BACE methodology fit into the overall
framework summarized in Exhibit 1.6-5.  The layers of this pyramid signify the
following aspects of a project’s development:

 

A. NPAC SMS Application Code

 

The layer is those parts of the solution that are specific to the NPAC SMS
product and are developed in C++.  This code has been specifically developed for
our NPAC SMS product and is not reused by any other application.

 

B. Application Infrastructure

 

ESI-owned reusable components represent generic solutions to particular aspects
of the telephony business, including domain-specific, but not client-specific,
functionality. Telephone industry objects can often be shared by multiple
applications.  The use of those objects may differ from application to
application, or customer to customer.  In most cases, however, it is likely that
there is a common foundation for each object that can be shared.  Differences in
usage can be provided by differences in implementation or by different subsets
of the available functionality.  Examples of such objects include:

 

•                  Objects representing the people involved in the application,
such as customer objects, customer hierarchy objects, or personnel objects and
management hierarchies (for a work flow administration)

 

•                  Objects representing hardware or other components in the
switching network, such as switches, SCPs, LOCAL SMSs, etc.

 

76

--------------------------------------------------------------------------------


 

•                  Objects representing records or messages, such as usage
records, control messages, work orders.

 

C. Foundation Infrastructure

 

The foundation infrastructure comprises ESI-owned, low-level, reusable
components that are not domain-specific.  These components, referred to as
“tools,” support applications across a wide range of projects.  Tools are
generic objects that can be used in variety of applications, for a variety of
different purposes. The idea of a tool is that it is not specific to one task,
but can be reused in many places by simply using a different set of data, a
different configuration, etc.  Some examples include:

 

•                  A high level language, and associated compiler, run-time
environment, etc., for defining customer-unique components behavior

 

•                  Tools supporting access to different types of data storage,
including relational and object oriented data bases, file systems, shared
memory, and so on, in a manner independent of the actual storage modality

 

•                  Tools providing common services such as security, object
persistence and version control.

 

D.  COTS Components

 

The underlying foundation of the NPAC/SMS application software is a suite of
proven Commercial Off-the-Shelf (COTS) components.  These components include the
ORACLE RDBMS and the Stratus UX Operating system.  Wherever possible, we have
selected COTS components to provide NPAC/SMS functionality to reduce NPAC
application software development time frames and cost.

 

Implementation Overview

 

ESI mitigates the risk of new software development by building software
applications in layers.  The foundation layers of the NPAC SMS application will
consist of proven, tested commercially available

 

77

--------------------------------------------------------------------------------


 

off-the-shelf (COTS) products.  The middle layers include existing
telecommunications software components developed, owned, and implemented by
ESI.  The upper layer consists of the custom software specifically designed for
the NPAC SMS.  This methodology significantly reduces the amount of new,
unproved code required to implement the project.  Software development risk and
costs are greatly reduced when systems are implemented using a foundation of
existing code.

 

1.6.4                     NPAC Operations Summary

 

As the only neutral third-party administrator of a number portability system
(SMS/800), Lockheed Martin brings the requisite experience necessary to ensure
that the NPAC SMS is an unquestioned success.

 

Lockheed Martin has more than three years of experience in providing fair,
impartial, and evenhanded to service providers as the 800 NASC vendor.  We are
intimately familiar with the role of the NPAC and possess the expertise and
experience to implement and run the NPAC for NYCAC on a daily basis, offering a
wide array of service components as outlined in Exhibit 1.6-6.

 

Highlights of our service components include:

 

•                  Proven NPAC operations approach using SMS/800 number
administration expertise as a base

 

•                  Goal-oriented, streamlined organization that is staffed with
experienced number portability administration and technical experts

 

•                  Established performance standards based on real-world
operations, ensuring quality services for service providers

 

•                  Dedicated NPAC facility in Tarrytown, NY, providing focus and
commitment

 

•                  Fully redundant backup/disaster recovery data center in
Chicago, IL.

 

78

--------------------------------------------------------------------------------


 

Based on our 800 NASC and current Illinois NPAC/SMS experience, we propose a
streamlined organization, shown in Exhibit 1.6-7, that is designed for
efficiency and providing timely, responsive service.  Staffed with experienced
number portability administration and NPAC/SMS development personnel to operate
the NPAC/SMS, this organization will provide the supporting NPAC services —
software technical support, system administration, user support, quality
control, and training and documentation support.

 

Highlights of our NPAC organization include:

 

•                  High level attention by a Management Review Committee to
ensure rapid resolution of NPAC problems

 

•                  An NPAC director, Ms. Audrey Herrel, who is an experienced
executive with extensive NASC management and operations experience

 

•                  Dedicated Quality Assurance and Control Group responsible for
NPAC/SMS software acceptance testing, security, and performance standards
establishment and attainment

 

•                  More than 30% of NPAC staff are computer and software
engineers, who will ensure maximum uptime and reliability of the NPAC/SMS

 

•                  Dedicated Training and Documentation Services Group for
providing user training and documentation to service provider users.

 

Guiding the NPAC will be written detailed operations plans as well as rigorous
performance standards to ensure that all service providers receive timely,
responsive, fair, and evenhanded service.  Currently, we meet or exceed more
than 25 separate performance standards as the 800 NASC vendor, and we will bring
this same customer-centered focus and drive to NPAC operations.

 

79

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

80

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

1.7 NPAC/SMS Deployment

 

HIGHLIGHTS

 

•                  Regionalized NYCAC NPAC/SMS (released) ready for testing on
May 15, 1997 with full live operations support on October 1, 1997

 

•                  Tremendous advantages of scale and reuse of common Illinois
NPAC/SMS work guarantees on-time NPAC/SMS delivery

 

•                  Dedicated and experienced implementation team to ensure a
smooth, trouble-free NPAC/SMS deployment

 

1.7   NPAC/SMS DEPLOYMENT

 

Realistic and attainable scheduling, detailed planning, technical excellence,
and empowered and dedicated personnel ensure that the NPAC/SMS for NYCAC is
deployed and operational on schedule.

 

Lockheed Martin, one of the world’s leading system integrators, has had
demonstrated success in deploying and delivering technically and functionally
complex systems for a wide array of applications.  Our background, financial
strength, project management expertise, and technical knowledge of LNP were
major reasons for our selection by the ICC to develop the NPAC/SMS for Chicago. 
We will bring our current NPAC/SMS experience to bear on the implementation of
an NPAC/SMS for NYCAC, providing tremendous advantages of scale, reducing risk,
and ensuring on-time delivery of a fully compliant NPAC/SMS for testing by
May 15, 1997.  Our project plan for implementing the NPAC/SMS for NYCAC is
guided by the following:

 

•                  Strong corporate commitment, including active senior
management involvement, to successfully satisfy NYCAC NPAC SMS requirements and
objectives

 

•                  Placement of project responsibility within the Lockheed
Martin company best suited to ensure success

 

•                  Careful selection of reliable, experienced, and technically
qualified teaming partners and subcontractors with clearly defined project roles
and responsibilities

 

81

--------------------------------------------------------------------------------


 

•                  Fully regionalized NPAC SMS (Release 2) application software

 

•                  Reuse, refinement, and customization of operational
procedures, training materials, and documentation from Illinois to streamline
the NPAC/SMS implementation for NYCAC, reducing technical and schedule risk

 

•                  Thorough visibility of project progress at all management
levels through project controls, reports, design reviews, and technical
oversight reviews

 

•                  Assignment of qualified, dedicated, full-time NPAC management
staff having highly effective management and technical skills as primary points
of contact, and delegating to them full authority for project decisions and
commitments

 

•                  Early identification of program risk areas and the
establishment of contingency plans to migrate and address the risk areas to
ensure NYCAC NPAC SMS success

 

•                  Total coordination and integration of the Lockheed Martin
Team.

 

We have, in our belief and as evidenced by our selection and work in Illinois,
assembled a team second to none.  Inherent in this team is the technical
experience and know-how necessary to deliver the complex aspects of the NYCAC
NPAC SMS.  In addition, our project management approach and its application
ensure the successful deployment and operation of the NPAC SMS.

 

82

--------------------------------------------------------------------------------


 

1.7.1  Project Workplan and Schedule

 

We are proposing a detailed and attainable workplan and schedule, which
leverages our work in Illinois to the maximum extent possible, offering
tremendous advantages to NYCAC and guaranteeing on-time delivery.  Details of
the workplan and schedule are located in Section 2.0.2 of our response.

 

Highlights of our workplan include:

 

•                  Planned deployment of Release 2 of our NPAC SMS, which
includes regional functionality that exceeds RFP requirements.  We are committed
to delivering a NPAC/SMS solution for NYCAC on May 15, 1997 for system testing.

 

•                  Provision of NPAC/SMS Release 2 Functional Requirements
Specification (FRS) and External Design by January 2, 1997 for review by NYCAC. 
We are ready to hit the ground running and begin immediately on customizing our
NPAC SMS software to meet NYCAC requirements as soon as possible after award.

 

•                  Full support of the NYCAC-recommended testing approach and
timeframes.  In fact, because we will have established a standardized, dedicated
test bed and infrastructure for testing our NPAC SMS interfaces.  Service
providers can begin interoperability testing of their local SMSs and SOAs with
our NPAC SMS in mid-December 1996.  In addition, those carrier local SMS and SOA
systems that have undergone and successfully passed interoperability testing
with our NPAC SMS system in Illinois will not have to redo their testing for New
York.  This saves NYCAC member carriers and their selected local SMS and/or SOA
vendors a tremendous amount of time and money.

 

•                  Full NPAC operational support by October 1, 1997 to live
porting of numbers.

 

83

--------------------------------------------------------------------------------


 

1.7.2   Experienced Implementation Team

 

Exhibit 1.7-1 depicts the Lockheed Martin Team proposed to implement and deploy
the NYCAC NPAC/SMS.  All key positions have been identified and staffed.  We are
committed to delivering a successful NPAC/SMS and fully understand the
associated risks and concerns, especially those associated with schedule and
quality delivery.  Accordingly, we are front-loading the staff to ensure a
smooth project startup.  Highlights of our Implementation Team include:

 

•                  Direct senior management oversight of the project to ensure
that schedules are met and all problems are rapidly resolved

 

•                  An experienced NPAC Director — Audrey Herrel — overseeing and
managing all aspects of NPAC operations and deployment

 

•                  Proven and experienced system development manager — Richard
Carter — overseeing and managing all NPAC SMS Release 2 product development for
NYCAC

 

•                  Experienced application developer — ESI — designing and
implementing the NPAC SMS Release 2

 

•                  Fully loaded NPAC System Acceptance Test “Tiger” Team led by
the Quality Assurance Manager — John Varley — to thoroughly test the NPAC SMS
application and interfaces to service provider systems

 

•                  Implementation support from team members DSET, Inc. and
Stratus Computer, Inc., in conducting interoperability testing and installing
and staging the Stratus computer system.

 

84

--------------------------------------------------------------------------------


 

Many of our team members have been active in industry forums, have a firm grasp
of the requirements, and possess the technical skills necessary to ensure a
smooth and fluid deployment and implementation of the NYCAC NPAC SMS and
supporting NPAC operations.

 

1.7.3   Deployment Summary

 

From the outset, the Lockheed Martin Team has made a quality, reliable, and
trouble-free NPAC SMS implementation and deployment our number one goal. 
Collectively, our team possesses the financial, NPAC/SMS experience, and
technical resources to carry out and complete the required tasks and to
guarantee a successful implementation of the NYCAC NPAC SMS and supporting NPAC
operations.

 

85

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

1.8 NPAC/SMS Evolution

 

HIGHLIGHTS

 

•                  Committed to supporting ongoing definition and evolution of
LNP capabilities to ensure NPAC/SMS support of future LNP enhance-ments

 

•                  NPAC SMS Release 2 software supports full regionalization
(state and jurisdictional expansion) and location portability

 

•                  Architecture is a permanent NPAC/SMS solution, offering
unlimited growth in capacity with only incremental growth costs

 

•                  Use of database-resident, rules-based, definitions of
transaction processing steps enables the enhancement of existing process flows
and addition of new flows with minimal effort and cost

 

1.8   NPAC/SMS EVOLUTION

 

Our proposed NPAC/SMS is a permanent solution that offers unlimited growth in
capacity and functionality with incremental growth costs.

 

A substantial amount of flexibility, expandability, and extensibility is
essential to provide continuous NPAC/SMS services.  A primary design goal of the
Lockheed Martin NPAC SMS is to design these attributes into every level of the
NPAC SMS system, thus accommodating planned and unplanned future requirements
with minimal cost and disruption.

 

The Lockheed Martin Team is firmly committed to support NYCAC and the industry
in future growth and expansion of NPAC/SMS services by: 1) performing
enhancements of the NPAC SMS on a timely, cost efficient, and non-disruptive
basis, and 2) expanding the NPAC infrastructure — facilities and staff — as
well.  To accommodate both planned and unplanned increases in system growth due
to functional and/or geographic jurisdiction expansion, it is essential that the
NPAC SMS be extremely scalable.  The Lockheed Martin NPAC SMS achieves this,
providing for processing capacity expansion in three dimensions:

 

1.               NPAC SMS server expansion.  Our proposed Stratus Continuum
fault tolerant platform may be smoothly scaled up to two logical RISC SMP CPUs,
2GB of duplex RAM, 178 GB of duplex disk, and 84 I/O adapters, allowing up to
1,344 direct connect communications lines.  Upgrading the

 

86

--------------------------------------------------------------------------------


 

NPAC SMS may be performed on-line while the system is live, thus ensuring no
disruption to operations due to unanticipated system upgrades.

 

Exhibit 1.8-1 illustrates the performance increases of new planned processor
technologies being developed by HP (PA-RISC) and HP/Intel (Merced). 
Availability of new processor technologies from the two strongest technology
companies, with continuing performance enhancements and binary software
compatibility, ensures longevity of NPAC/SMS facilities and continued
scalability

 

Exhibit 1.8-1.  Explosive growth in future processor technology guarantees
server scalability.

 

[Graphic Omitted:  Chart depicting increasing processor performance]

 

through the future of LNP deployment.  The HP (PA-RISC) technology will be used
by the Stratus Continuum I family and the HP/Intel (Merced) technology will be
used by the Stratus Continuum II family.

 

Exhibit 1.8-2 illustrates the performance growth curve for Stratus systems based
on the Stratus Continuum I (HP PA-RISC) and Continuum II (HP/Intel Merced)
technologies.  This growth curve does not include performance enhancements due
to additional distribution or clustering technologies (such as load sharing,
parallel database servers, and shared-efficient message queuing) that will
increase the effective performance of multi-system configurations.

 

Exhibit 1.8-2.  Performance roadmap for future Continuum I and II systems

 

[Graphic Omitted:  System performance roadmap chart]

 

2.               NPAC SMS software distribution.  The NPAC SMS software
processes are configured to operate in a distributed fashion across multiple
servers, as illustrated in Exhibit 1.8-3.  The system configuration dictated by
the capacity requirements in R10-15 and R10-17 calls for five (5) Stratus
Continuum Model 428H systems operating cooperatively in a distributed fashion. 
There are several

 

87

--------------------------------------------------------------------------------


 

functional boundaries across which software distribution may be performed —
front-end communications processing, database storage, rules-based process
execution out to one or more additional servers — depending upon the nature of
the NPAC/SMS system growth and the need for increased system bandwidth.  This
advanced architecture enables unprecedented flexibility and cost savings in
future system growth, while retaining complete use and re-deployment of existing
software and hardware.

 

Exhibit 1.8-3.  NPAC SMS Scalability Through Software Distribution

 

[Graphic Omitted:  Chart depicting system scalability]

 

3.               NPAC network expansion.  The NPAC network design is capable of
significant functional, load, and geographic expansion while incrementally
building on the existing infrastructure.  Use of cell-based fast hub
(ATM-supportable) switching technologies ensures no upper limit on NPAC network
capabilities and LAN/WAN technologies to support — in a highly cost effective
yet fully available manner — expansion in POPs, data centers, NPAC personnel,
service providers, and NPAC SMS servers.  Exhibit 1.8-4 illustrates the
potential to expand NPAC/SMS services through the addition of NPAC/SMS service
centers networked to accommodate the future increased capacity (e.g., location
portability and number pooling) and functional requirements (trans-regional data
interchange).

 

Exhibit 1.8-4.   NPAC SMS Scalability Through NPAC Network Expansion

 

[Graphic Omitted:  Map showing network expansion locations]

 

88

--------------------------------------------------------------------------------


 

To accommodate future changes in NPAC SMS functionality with minimal/or no
re-engineering impact to existing functionality, it is necessary to build
flexibility into the software design and implementation.  We are achieving this
flexibility goal by employing the following strategy:

 

•                  CMIP-mechanized interface processing using automated CMIP
agent interface development tools, e.g., DSET GDMO compiler and agent toolkit. 
Changes in the mechanized interface information model can be accommodated by
re-compiling the revised GDMO information model definition of the interfaces,
and revising the process flows rules set accordingly.

 

•                  Object-oriented design methodologies and language (C++).

 

•                  Use of ESI’s BACE product for flexible rules-based process
implementation.  SMS process flows are executed by rules-based processing
engines, where process steps may be readily changed or re-sequenced by modifying
database-resident rules.  Lower-level processing steps are coded in C++ in the
form of operations against object instances.

 

•                  Distributed protocol stack processing for SMP-scalability. 
The Stratus UX operating system supports a redundant network interface (RNI)
feature that enables multiple LAN (fast-ethernet) ports to operate as a single
logical entity at the IP level of the protocol stack.  Further, the Unix
streams-based implementation of the IP stack supports high levels of parallelism
(and therefore scalability) in addition to that achieved by RNI.  Also, the
upper layers of the OSI stack (for ROSE, ACSE, and CMISE layers) are implemented
within DSET’s Distributed Systems Generator (DSG) product, which employs a
multi-task, multi-process execution model for further parallelism.

 

89

--------------------------------------------------------------------------------


 

•                  Web-browser oriented generic GUI with Java provides a
standard, secure, robust, and highly extensible GUI environment for all user
support across arbitrary access and network methods and a wide variety of client
workstation environments.  Screens and menus are ‘published’ using HTML editors
and stored independently of any software.  Object embedding technology enables
ease of extensibility with minimal impact to existing software.

 

•                  Use of Oracle for the RDBMS engine provides a highly
extensible and robust DBMS environment with proven advanced replication and
distribution capabilities.  It also helps to ensure scalability of back-end
database server functions.  If future functionality and capacity needs should
dictate, the database could be transparently distributed across more than one
server using the Oracle Distributed Processing module.  Also, the Oracle
Parallel Query module can be used to optimize queries, reports, audits, etc., in
a distributed database implementation.  Consequently, even the back-end RDBMS
engine provides cost effective functionality for initial requirements while
enabling incremental enhancement to support future requirements without
application software impacts.

 

1.8.1                     Expansion of Service Providers

 

Expansion of the number of service providers is readily supported by NPAC/SMS
with only incremental capacity and network communications upgrades required.

 

1.8.2                     Expansion to Other States (Regionalization)

 

Expansion of NPAC/SMS to other states is readily supported via capacity and
service provider interface expansion, as well as functional extensibility (for
regulatory state-specific process flow variations) and load firewalling.  We are
proposing an NPAC SMS system and NPAC operations that are fully

 

90

--------------------------------------------------------------------------------


 

expandable and scalable (additional NPAC office space, staff, Stratus server
hardware, communications infrastructure, etc.) to handle higher transaction
volumes and additional service providers and jurisdictions.

 

In addition, our NPAC SMS Release 2 supports full regionalization.  Our NPAC SMS
will filter broadcasts to service provider LSMS associations on an NPA-NXX
basis.  This allows service providers, for a specific LSMS association, to
specify the NPA-NXXs for which they would like to receive downloads.  We will
completely support this requirement by adding screening tables within the NPAC
SMS for linking service providers to NPA-NXXs for downloading purposes.  Using
these tables, the NPAC SMS will only send/resend downloads for a given NPA-NXX
to the proper service provider LSMS associations.

 

Additionally, through our participation in LNP activities throughout the
country, we will also offer the following enhancements to support regional NPAC
services as a part of our base NPAC SMS Release 2 product that will be initially
used for NYCAC:

 

•                  Establishment of portability areas (NPA-NXX groupings, such
as a LATA or MSA) to validate service provider access and arrangements to port
numbers for a given NPA-NXX

 

•                  Establishment of state-specific tunable parameters to allow
timing and, if desired,  feature functionality to differ/vary by state, within a
regional NPAC to satisfy potential regulatory differences

 

•                  Performance of cost reapportionment and billing on a state
basis to allow for different cost recovery methods employed or mandated by state
regulatory agencies, if applicable

 

•                  Provision of screens and reports on portability area and
state basis

 

91

--------------------------------------------------------------------------------


 

•                  Provision of administrative utilities, screens, and reports
to establish and maintain portability area to NPA-NXX and NPA-NXX to service
provider local SMS download association linkages

 

•                  Inter-active voice response system (IVR) for 7x24 automated
telephone access to service provider associations for ported numbers.

 

1.8.3   Geographic Number Portability

 

The NPAC/SMS design will support multiple forms for number portability beyond
the initial rate center-coincident service provider number portability (SPNP)
specified for the initial release.  NPAC SMS functionality and IIS support both
SPNP and location portability (intra-provider portability), which is presumed to
be intra-rate center location portability.  Within the definition of SPNP
functionality for the NPAC SMS is full life-cycle support for ported numbers,
including: initial port, additional ports, port back to original switch, and
disconnect.  Additional types or variations of LNP that can be supported in the
future include:

 

•                  Non-coincident rate center SPNP.  When competing LSPs are no
longer required to use rate centers coincident with each other or historical
rating boundaries, additional parameters may be required in the NPAC/SMS
database to allow service providers to support switch or SCP-based call
recording of these additional parameters.  While NYCAC clearly anticipates these
additional fields, the exact format and treatment of these parameters is not
required until implementation of this functionality in the network is
specified.  The eventual participation in LNP of service providers using
non-wireline network technologies, such as wireless and cable-telco for example,
will increase the need to revisit existing rate center concepts.

 

•                  Inter-rate center, intra-LATA, location portability.  Similar
to the above without changing service providers.

 

92

--------------------------------------------------------------------------------


 

•                  Inter-LATA, intra-NPAC administrator, location portability. 
Location portability outside of the LATA but within the jurisdiction of a common
NPAC administrator might require only minor additional call recording parameters
to be provided, if any, from the general case of rate-center portability within
the LATA.

 

•                  Inter-NPAC location portability.  Location portability, with
or without an accompanying change in service provider where the new serving
location is administered under the jurisdiction of another NPAC SMS or NPAC
administrator, requires inter-NPAC coordination.  We anticipate that an
additional CMIP-based mechanized interface to support NPAC-to-NPAC operations
will be developed and standardized.  The choice of CMIP for mechanized interface
technology will enable upward expandability within the framework of the initial
NPAC/SMS deployed.  Given the criticality of building on appropriate
technologies for both the short and long-term, one member of the Lockheed Martin
team was the first to propose — at INC 14 in March 1995 — that CMIP-based TMN
signaling technology be standardized for use in mechanized interfaces for LNP
administration, both between service providers and their NPAC and among NPACs
serving different jurisdictions.(1)  The new NPAC-to-NPAC interface will be
modeled primarily on the SOA-to-NPAC SMS interface with extensions.  The
addition of inter-NPAC functionality between two NPACs does not necessarily
impact their service providers, since the inter-NPAC operations are transparent
to the involved service providers.

 

--------------------------------------------------------------------------------

(1)          INC contribution PORT-59 by Stratus Computer, Inc.

 

93

--------------------------------------------------------------------------------


 

1.8.4   Service Portability

 

From an NPAC perspective, the various forms of service portability as they
affect serving switch location and rate-center boundaries are addressed in one
of the above types of location portability.  However, the processing for a
change in serving switch location, where the customer’s service location is the
same, does not necessarily imply the same impacts, e.g., rating, that result
from the customer physically changing geographic locations.

 

1.8.5   Wireline-Wireless and Wireless-Wireless SPNP

 

Wireless service providers of all types, including those affiliated with
currently participating wireline service providers, have a keen interest in
participating in LNP.  Their network and switch technology, billing and rating,
regulatory governance, and nature of services offered, e.g., terminal and
subscriber mobility, add significant complexity to implementing LNP.  The
ultimate solution to implementing LNP with and between wireless service
providers is likely to require enhancements to the mechanized interface
information model and database, which can be readily supported.

 

Many of the above forms of portability have implications for service provider
billing and settlement systems requiring enhancements to support the rating,
billing, and inter-company settlement flows resulting from de-coupling the
customer’s TN from its historical rate center and RAO.  The NPAC may be called
upon to provide database information to service providers and other involved
parties to enable their billing and settlement systems to properly bill and rate
calls and route billing messages.

 

94

--------------------------------------------------------------------------------


 

1.8.6  Overlays of NPA-NXXs

 

Overlays can readily be supported by the NPAC/SMS through a minor enhancement to
provide the overlay information, if any, associated with a subscription to the
NPAC SMS via the SOA interface.  This information would also be included in the
routing update broadcast to the LSMS interfaces so that SCPs could create any
appropriate additional routing records required.  Impacts due to newly created
overlays affecting existing subscriptions would be processed as mass changes.

 

1.8.7   Expansion for Use by Wireless Service Providers

 

Expansion to wireless service providers and the additional database fields
potentially required can be accommodated by the NPAC/SMS.  Wireless service
provider participation may require additional database fields and associated
mechanized interface attributes, especially to support wireless-to-wireless
SPNP.  These can be supported as minor functional enhancements, in addition to
any required incremental capacity upgrades.  Additional routing attributes that
may be required for wireless service providers includes: DPC and SSN for IS-41
messaging, and a non-dialable 10-15 digit MSID.  With the planned participation
in LNP by wireless providers, any additional attributes that may need to be
supported within the NPAC SMS can readily be provided through a minor
enhancement to the IIS and database schema tables.

 

1.8.8   Expansion to Include Data Related to Resellers

 

The NPAC/SMS can be expanded to support both resale and direct resellers as a
new class of directly or indirectly connected service providers, where
appropriate. We recognize the importance of resale in enabling new LSPs to offer
ubiquitous service coverage without massively over-building their network
infrastructure and to support resellers of their network services.  The NYCAC
has anticipated this need

 

95

--------------------------------------------------------------------------------


 

by including a Billing ID field in the subscription data, defined in
Section 2.3.  The service provider data tables and initial processing logic
developed by the Lockheed Martin Team further anticipate requirements for
identifying resellers and independently tracking the facilities-based service
provider from the billing service provider (non-facilities based service
provider, i.e., reseller).  Additionally, rules for authorizing
get/modify/create/delete privileges for both facilities and non-facilities based
service providers will need to be developed and agreed to by the service
providers to specify the required functionality.  Minor enhancements to the SOA
interface could be considered to distinguish transactions where the SOA is the
facilities — or non-facilities-based service provider and to support the
appropriate semantics for operations and notifications across both types of
service providers.  These enhancements would enable authorized resellers to
directly interface to the NPAC, and permit facilities-based service providers to
offer indirect access to the NPAC on their reseller’s behalf.

 

1.8.9  Pooled NXXs

 

Although the topic of pooled NXXs or “number pooling” is not specifically
identified as an potential future consideration in the NYCAC NPAC/SMS RFP, is
has been identified as such in other states’ activities and NPAC/SMS RFPs, as
well as being of great interest to the FCC.  Thus, we thought it appropriate to
discuss it as a possible area of evolution for the NYCAC NPAC/SMS.  Number
pooling aids number resource conservation by potentially improving fill rates of
portable NXXs through shared use and allocation of numbers among all service
providers in an area.  Number pooling requires the same call processing
functionality as inter-rate center location portability, since number pooling
within a rate center does not provide for additional number resources (borrowed
from across the service area) within high demand areas.

 

Number pooling requires significant functional and capacity enhancements to the
NPAC/SMS, which can be accommodated within the NPAC/SMS architecture through
incremental NPAC SMS upgrades,

 

96

--------------------------------------------------------------------------------


 

enhanced mechanized interface specifications (to support number administration
operations), and supporting software enhancements.  The NPAC SMS database size
will increase significantly since subscription records will be created for newly
allocated numbers out of pooled NXXs for new non-LNP related service requests,
in addition to the subscription storage for actual ported numbers.

 

Transaction loads will likely increase even more so than the database size, due
primarily to the added volumes of transactions required to perform the lifecycle
state transitions of pooled numbers, such as vacant number search, allocation,
assignment, activation, and disconnect.  Operationally, NPAC will be involved in
the administration of the 10-digit numbers in the designated portable NXXs that
are to be pooled.  Consequently, the capacity growth, functional extensibility,
and direct operating experience in number administration offered by the Lockheed
Martin NPAC/SMS are unique values in safeguarding the initial investment in the
NPAC and ensuring a smooth, reduced cost transition to new LNP capabilities in
the future.

 

97

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

1.9 Compliance Summary

 

HIGHLIGHTS

 

•                  100 percent compliance with RFP requirements

 

•                  No exceptions or deviations to RFP requirements

 

•                  Technical alternatives to improve NYCAC NPAC/SMS operations
and reduce cost

 

1.9                               COMPLIANCE SUMMARY (RFP Sect. 1.4.3.1)

 

The Lockheed Martin Team’s NYCAC NPAC/SMS solution meets or exceeds all RFP
requirements, without exception.

 

To aid the NYCAC Evaluation/Procurement Team in reviewing our proposal, we
prepared and placed a Requirements Matrix in a separately tabbed section at the
beginning of the proposal.  The matrix lists all requirements of the RFP and
identifies the proposal paragraph of our corresponding response.

 

In addition, to assist the Evaluation/Procurement Team in the evaluation of our
proposal, we have placed requirement numbers in brackets at the end of
sentences/paragraphs throughout our proposal — example: [R9-99] — to indicate
exactly where our NPAC/SMS solution satisfies the corresponding “R labeled”
requirements.

 

We take no exceptions to the RFP, and have prepared a fully compliant solution. 
We have, however, proposed for the Evaluation/Procurement Team’s consideration a
number of alternatives/options designed to improve NPAC/SMS operations or reduce
cost without sacrificing performance, reliability, or security.  Our proposed
alternatives are summarized in Section 2.1.5.3 and detailed in the relevant
sections throughout our response.

 

98

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

 

99

--------------------------------------------------------------------------------


 

 

NYCAC NPAC/SMS PROPOSAL

 

2.0 Functional and Technical Requirements

 

HIGHLIGHTS

 

•                  Our NPAC SMS is in complete compliance with all functional
and technical requirements

 

•                  Minimal schedule risk through leverage of common Illinois
NPAC/SMS work guarantees on-time delivery

 

•                  Preliminary implementation plan-ning ensures an on-time NPAC
SMS delivery and operations

 

•                  Qualified and experienced staff ensures reliable and quality
NPAC operations

 

•                  Risk management with reduction planning addresses areas of
high risk and responsiveness

 

2.0             FUNCTIONAL AND TECHNICAL REQUIREMENTS (RFP Sect. 1.4.3.2)

 

Our proposed NPAC SMS and supporting NPAC operations meets and exceeds all RFP
requirements.

 

Delivery and deployment of a complex, mission critical system, such as the NPAC
SMS, requires more than simply understanding the RFP requirements.  In addition,
and far more important, the selected contractor must have a firm grasp and
understanding of the planning and management practices required to accomplish
the work on-time and within budgetary allocations. Even then, to ensure success
of the project, a sound management approach, detailed implementation planning,
and experienced staff are of critical importance.

 

The Lockheed Martin Team — Lockheed Martin IMS, Evolving Systems, Inc. (ESI),
DSET Corporation, and Stratus Computers, Inc. — are prepared through experience
and commitment to meet and exceed the requirements and objectives of the NYCAC
in their implementation of Local Number Portability in the State of New York
and, when desired, throughout the surrounding region.  The remainder of this
section demonstrates our understanding of the management practices required and
outlines our management approach, including the following vital areas:

 

•                  Project Management Approach and Staffing (Section 2.0.1)

 

100

--------------------------------------------------------------------------------


 

•                  Implementation Approach and Staffing (Section 2.0.2)

 

•                  Project Controls (Section 2.0.3).

 

2.0.1                     PROJECT MANAGEMENT APPROACH AND STAFFING

 

Lockheed Martin’s mission and philosophy are to attract and retain customers by
providing high quality, reliable, responsive, and cost effective services.  To
achieve this level of service — the company’s highest priority — we apply
whatever resources are needed to meet and, where possible, exceed established
performance standards.  Five characteristics of our management philosophy are
especially appropriate to meet NYCAC’s needs.  These are:

 

•                  Experienced, Motivated Staff — For all of our projects, we
assemble the “best team” to accomplish the work, relying heavily on people who
are recognized experts in their fields (“Subject Matter Experts”).  We search
hard for the right mix of talent and experience and, whenever possible, draw
from the entire Lockheed Martin Corporation to ensure unparalleled service to
our clients.  Our company culture includes active commitment to the well-being
of our employees.  We encourage optimal performance by facilitating
communication between and among all levels of the company.  Our personnel are
encouraged to seek continuous education through provision of company tuition
support.  We also use incentive programs to reward superior performance by
managers and supervisors.  The results of these programs are high morale, good
performance, general personal well-being, and an exceptionally low rate of
turnover of personnel.  This translates directly into stable, high quality, and
responsive operation on all projects throughout the company.

 

•                    Subcontractor Management — In addition to selecting the
right people inside Lockheed Martin to provide the “best team,” we also seek to
augment our expertise with qualified, reliable,

 

101

--------------------------------------------------------------------------------


 

subcontractors who are the best in their fields.  For the NPAC/SMS, we have
selected three subcontractors—Evolving Systems Incorporated (ESI), DSET, and
Stratus—as integral members of our team.  Each is an unquestioned leader in
their field of specialty.  The specific tasks performed by these team members
are listed in Exhibit 2.0-1.  In addition, we have chosen three of the
industry’s leading consultants — Mark Foster, Lisa Marie Maxson, and John Shea —
as members of the team.  Their expertise and constant involvement in the
implementation of the Illinois NPAC/SMS and attendance in New York and other
states’ Steering Committee Meetings have been instrumental in shaping our
NPAC/SMS offering for NYCAC.

 

As a leading systems integrator and provider of complex, mission-critical
systems, we understand that managing team members, subcontractors, and vendors
is essential to ensure on-time project delivery and deployment.  Accordingly, we
employ sound project management principles to oversee and monitor all
subcontractor operations, starting with a firm subcontract that details all
required deliverables, milestones, and activities.  In addition, we consider
subcontractors to be team members and subject them to all internal project
controls.

 

Lockheed Martin has a heritage of successfully employing and managing
subcontractors.  We will apply this expertise on the NYCAC NPAC/SMS program
throughout the life of the project.

 

•                  Quality Control and Continuous Improvement — Our commitment
to quality and continuous improvement, which has been nationally recognized,
ensures the successful implementation,

 

102

--------------------------------------------------------------------------------


 

deployment, and operation of the NPAC/SMS.  We emphasize quality and continuous
improvement in all of our operations. Beyond the traditional approach of simply
monitoring compliance with specifications, we believe that quality assurance
improves all stages of product and service delivery and, therefore, permeate it
throughout all areas of our company.

 

A corporate-wide Continuous Quality Improvement program was initiated in 1989,
including guidelines and training for continuous improvement.  The goal behind
this program was and is to ensure that work is performed properly the first
time, thereby reducing the overhead and cost of downstream rework caused by
inability to pass quality inspections.  The results of this program have been
outstanding.  Lockheed Martin has received national recognition in quality
service, including receiving NASA’s prestigious Excellence Award for Quality and
Productivity, the Air Force’s Blue Ribbon Contractor Award, and the Malcom
Baldridge Award for quality.

 

We will bring the same vigor and our pursuit of quality to the implementation
and operation of the NPAC SMS for New York.

 

Risk Management – Lockheed Martin’s risk management approach is disciplined,
consistent, and iterative.  We anticipate potential risks and take preventive
action (eliminating or mitigating the risk) to ensure no significant project
impact.  Once a risk is identified and a risk reduction plan is in place,
progress is monitored in all management review activities.  Exhibit 2.0-2
depicts our risk management process, which we propose to apply to the NPAC/SMS
project.  This constant reassessment of risk throughout the life of the project
will ensure that Lockheed Martin’s NPAC Director has the information needed to
provide timely decisions on risk reduction actions.

 

103

--------------------------------------------------------------------------------


 

As required, we analyzed the major design aspects of the NPAC SMS to determine
areas that: 1) possess a high degree of risk, 2) require a high degree of
responsiveness, and 3) are potentially deficient and require improvement.  Our
analysis is provided in Section 2.1.5 below.

 

•                  Business Conduct — We conduct all business in an open,
ethical, and evenhanded manner, respecting the needs of all stakeholders. We
maintain this high ethical standard for both business and interpersonal
relations.  All business is conducted in an open and professional manner.  Every
employee receives a copy of “Setting the Standard — Code of Ethics” when they
join the company and two hours of ethics training annually.  Many of our
contracts require regular operational and financial audits.  In addition, we are
audited by Arthur Young & Company and by internal corporate auditors.

 

2.0.2                     IMPLEMENTATION APPROACH AND STAFFING

 

A comprehensive plan guides our overall NPAC SMS implementation, ensuring that
the NPAC SMS will be fully operational on schedule.

 

Our implementation of the NPAC/SMS will be guided by a thorough, comprehensive,
and detailed plan.  Tasks are defined and resourced to address every aspect of
the implementation, including NPAC/SMS system deployment, facilities, personnel,
training, and implementation management.  The success of our proposed
implementation is fully dependent on a thoughtful strategy, experienced
personnel, cooperation and participation of “stakeholders,” and resources and
management expertise.  The Team’s experience derived from implementing several
large telecommunications systems, including the Illinois NPAC/SMS and local
SMSs, and in performing comparable operations (800 NASC), will be of great value
to ensuring a smooth NPAC/SMS startup and trouble-free operations.

 

104

--------------------------------------------------------------------------------


 

Our implementation approach is founded on several key ingredients, including:

 

•                  A step-by-step project plan that is our “road map” for
implementation.  We employ automated project management tools for planning and
monitoring progress, and have established procedures for “mid-course”
corrections to the plan, as required.

 

•                  Implementation teams staffed with experienced, qualified
personnel who have implemented complex systems and possess a broad range of
technical, operations, and telecommunications skills.

 

•                  Specific project responsibilities for each member of the
Lockheed Martin Team under the auspices of the NYCAC.

 

•                  In-depth training in NPAC operations provided to all staff
members, instilling customer service and service quality orientation throughout
the organization.

 

These ingredients, combined with the tremendous advantages of our work on the
Illinois NPAC/SMS plus our unwavering commitment to the NYCAC project, ensure
the on-time delivery of the NPAC/SMS for NYCAC.

 

105

--------------------------------------------------------------------------------


 

2.0.2.1           Preliminary NPAC SMS Implementation Plan

 

We are providing a Preliminary NPAC SMS Implementation Plan for NYCAC’s review. 
This plan: 1) outlines the major project activities that must be performed; 2)
outlines the corresponding projected timeframes for each activity; and 3) is
based on our experience with the activities performed and planned for the
Illinois NPAC/SMS, providing a realistic and attainable schedule that is success
oriented.  Shortly after contract award, this plan will be updated, refined, and
used to guide the Team’s implementation and deployment of the NPAC SMS and
supporting NPAC operations.

 

We are committed to delivering the NPAC SMS for live production system-to-system
testing on May 15, 1997 and for full-scale NPAC/SMS deployment (live operations)
on October 1, 1997.  We are also committed to meeting the schedule for all
agreed-upon deliverables, including NPAC SMS design documents, test plans, and
methods and procedures manuals.  To meet this commitment, the NYCAC must also be
actively involved, receiving, reviewing, and approving all agreed-upon
deliverables in a timely fashion after submittal.

 

Our Preliminary NPAC SMS Implementation Plan, shown in Exhibit 2.0-3 addresses
10 major areas of activity, including:

 

•                  Proposal Submission and Contracts

 

•                  Project Planning

 

•                  Staffing

 

•                  Facility Preparation

 

•                  Communications

 

•                  Administrative Systems

 

106

--------------------------------------------------------------------------------


 

•                  Operations Procedures

 

•                  Service Provider and NPAC Training

 

•                  NPAC SMS Release 2 Deployment for NYCAC

 

•                  Testing.

 

Upon completion of testing, the NPAC/SMS will be fully operational.  A
discussion of each of the major activities is presented below.

 

2.0.2.1.1   Proposal Submission and Contracts

 

NPAC SMS implementation activities will commence upon notice of award.  We
anticipate agreement on the following contractual areas in the NYCAC Master
Contract and Service Agreements:

 

•                  Implementation activities, milestones, and deliverables

 

•                  Timeframes for approving agreed-upon milestones and
deliverables

 

•                  NPAC SMS and service performance levels

 

•                  NPAC SMS and NPAC service acceptance requirements

 

•                  Confidentiality and security procedures

 

•                  Limitations of liability

 

•                  Insurance and indemnity

 

•                  Payment terms and conditions.

 

Upon notice of selection, scheduled for December 18, 1996, our implementation
team will initiate implementation planning and staffing activities, and begin
NPAC facilities management activities.  In order to establish an NPAC operation,
Lockheed Martin will have to spend considerable resources (time

 

107

--------------------------------------------------------------------------------


 

and money) while the Master Contract and Service Agreements are being negotiated
and finalized.  To facilitate the expenditure of capital and resources, we are
asking the NYCAC to issue a Letter of Intent (LOI) that states that NYCAC has
selected Lockheed Martin and plans on entering into good faith contractual
negotiations.

 

Also, during this phase of the project, we will provide the NYCAC with a
Functional Requirements Specification (FRS) and External Design of the NPAC SMS
for NYCAC approval.  We anticipate that these documents will be included, by
reference, as a part of the Master Contract and Service Agreements.  The FRS
defines the functionality of the NPAC SMS, including requirements for Regional
Expansion, and the External Design provides the formats of NPAC SMS screens,
reports, and error messages.  For Illinois, the Lockheed Martin Team and the
Illinois Workshop Carriers (Ameritech, AT&T, GTE, MFS Communications, MCI Metro,
Sprint, and TCG) spent approximately four months on developing these documents,
excluding regionalization.  Because the technical requirements of the Illinois
NPAC SMS are nearly identical, excluding regionalization, to the requirements
for the NYCAC NPAC/SMS, the Lockheed Martin Team and the NYCAC can
hit-the-ground running, quickly verifying the base NPAC SMS system design and
fine-tuning the technical requirements needed.  We envision that Master Contract
and Service Agreement negotiations will conclude on the February 13, 1997 target
date.

 

2.0.2.1.2   Project Planning

 

The NPAC director is responsible for coordinating the personnel and resources
necessary to ensure a successful and timely implementation.  In conjunction with
NYCAC, we will clarify responsibilities,

 

108

--------------------------------------------------------------------------------


 

develop a technical implementation strategy and plan, and coordinate
implementation activities. We also will refine our preliminary implementation
plan to form a final detailed implementation plan that all parties agree to.  In
addition, several other plans will be developed as indicated in Exhibit 2.0-3,
including a detailed staffing plan, facility plan, equipment plan, software
development plan, etc., which are all designed to ensure on-time delivery and
operation of the NPAC SMS.

 

2.0.2.1.3   Staffing

 

The primary objective of the staffing activity is to provide a well-trained and
operationally-effective staff that is capable of performing ongoing NPAC
operations. The staffing activity must also mobilize the implementation team. 
The NPAC director and the Management Review Committee are responsible for all
project staffing activities, including assuring that all staff positions are
filled and that the specific needs of NPAC SMS implementation and ongoing NPAC
operations are met.  We will provide highly qualified staff for all positions,
ensuring that our team is able to meet and, in most cases, exceed the
requirements for skills, competence, and experience.  In addition to technical
skills, we are selecting individuals with “customer first” attitudes.

 

2.0.2.1.4   Facility Preparation

 

We plan to utilize our existing Tarrytown Data Center in Tarrytown, New York to
serve as the primary NPAC location.  Within this facility, the primary NPAC SMS
system will reside in a data center area, with controlled access, raised
flooring, chillers, and an Uninterruptible Power Source (UPS). The tasks
required to prepare and equip both sites for NPAC SMS operations will be defined
in our Facility Plan.  The Plan will detail how the Lockheed Martin Team will:

 

109

--------------------------------------------------------------------------------


 

•                  Finalize the NPAC office layout

 

•                  Define the site preparation and leasehold improvements
required

 

•                  Bid and contract for leasehold improvements

 

•                  Prepare both Tarrytown and Chicago sites

 

•                  Order furnishings and fixtures

 

•                  Receive and install office furnishings and fixtures

 

•                  Acquire all computing equipment (Stratus servers, LAN
servers, workstations, printers, etc.)

 

•                  Acquire office equipment and supplies

 

•                  Acquire and install the security system

 

•                  Arrange for off-site document storage

 

•                  Acquire and install site voice communications facilities.

 

Lockheed Martin has extensive experience in establishing new office operations
comparable to the NPAC, including the current establishment of an NPAC facility
in downtown Chicago for the Illinois LNP LLC and starting up the SMS/800 NASC
approximately 40 months ago.

 

110

--------------------------------------------------------------------------------


 

2.0.2.1.5   Communications

 

Our Network, Engineering, and Infrastructure Group will perform all network
related tasks, including:

 

•                  Installing all WAN and LAN components — routers, hubs,
interface ports, etc.

 

•                  Procuring and overseeing installation of all telco circuits
(T1 & PRI)

 

•                  Overseeing installation and testing of PBX and phone system

 

•                  Testing all circuits

 

•                  Testing the entire communications infrastructure

 

•                  Installing and testing all network management software.

 

2.0.2.1.6   Administrative Systems

 

During implementation, we will acquire and implement the PC LAN-based NPAC SMS
administrative systems, including systems for Problem Tracking and Resolution
(LINCSS), Order Entry Inventory, and third party COTS software for word
processing, spreadsheets, presentations, accounting, etc.  We will also acquire
a toll-free (800/888) number for user access to the NPAC.

 

2.0.2.1.7   Operations Procedures

 

Another area of tremendous reuse is in the area of operating procedures.  We
understand the industry’s goal of trying to create consistent NPAC services
nationwide.  In addition to the development and standardization of Interoperable
Interface Specifications, the standardization of operating procedures and
performance criteria is another logical choice.  We currently are in the process
of refining our SMS/800 NASC procedures for use by the Illinois NPAC and
likewise plan to leverage our Illinois NPAC procedures for NYCAC NPAC
operations.  These Lockheed Martin-developed procedures will form a

 

111

--------------------------------------------------------------------------------


 

firm foundation for implementing and operating the NYCAC NPAC SMS.  Potential
areas of customization will be reviewed, verified, and incorporated into our
NPAC SMS operating procedures, where appropriate.  We will also incorporate the
operating procedures for the PC LAN environment and administrative systems into
the overall NPAC SMS operating procedures.  In addition, our NPAC director and
quality assurance and control manager will incorporate performance standards and
security procedures and controls into NPAC SMS operating procedures.

 

2.0.2.1.8   Service Provider and NPAC Training

 

We consider an effective training program to be an essential component of our
implementation plan.  Initial training activities will include:

 

•                  Developing end-user and NPAC staff training materials

 

•                  Developing a staff training plan specific to the NPAC SMS

 

•                  Scheduling NPAC SMS management and supervisory personnel to
attend training classes

 

•                  Training service provider users during turn-up and software
acceptance testing.

 

2.0.2.1.9   NPAC SMS Release 2 Deployment for NYCAC

 

Under the direction of the NPAC SMS product development manager and supporting
Lockheed Martin system engineers, ESI will tailor the our NPAC SMS software to
meet NYCAC-specific requirements and enhance it for NPAC SMS regionalization. 
Through our attendance in New York and other states’ LNP meetings, we understand
that, in the final analysis, “Regionalization” of the NPAC SMS could be more
than just filtering broadcasts/downloads to the local SMSs on an NPA-NXX basis. 
There is a strong possibility that:

 

112

--------------------------------------------------------------------------------


 

•                  Reporting on a state-by-state basis for regulatory oversight
may have to be provided

 

•                  Different cost recovery mechanisms on a state-by-state basis
may have to be supported

 

•                  Validation of service providers may have to be done on a
portability-area basis ( i.e., LATA or MSA).

 

As previously mentioned, we are already addressing these functions, the
filtering of downloads on NPA-NXXs, and the other functions needed to support
regional NPAC services in our current NPAC SMS Release 2 system design.

 

Because: 1) the technical requirements of the initial Illinois NPAC/SMS and the
NYCAC NPAC SMS are nearly identical, except for regionalization, and 2) the
Lockheed Martin Team will have an NPAC SMS system design already in place and
approved in Illinois by contract award, the NYCAC and the Lockheed Martin Team
can concentrate on verifying the NPAC SMS functional requirements and NPAC SMS
system design, including the those requirements needed for regional expansion. 
We will not be confronted with the time-and resource-consuming task of
completely developing functional requirements and a system design from scratch.

 

Thus, rather than having to perform a complete, ground-zero, NPAC SMS software
development effort, the Lockheed Martin Team will employ a streamlined software
development approach to deploy the NPAC SMS for the NYCAC.  This approach
includes the following phases:

 

•                  Functional Requirements Verification. Using the RFP, our
Illinois NPAC SMS Functional Requirements Specification the NPAC SMS Generic
Functional Requirements Specification (G-FRS), and our Release 2 Functional
Requirements as a base, NPAC SMS functionality for the

 

113

--------------------------------------------------------------------------------


 

NYCAC will be further defined and verified during contract negotiations,
yielding a revised Functional Requirements Specification (FRS) for NYCAC
approval.  The revised FRS could be a “delta” document from the base FRS if
allowed by NYCAC.  Also, a Requirements Traceability Matrix will be developed.

 

•                  High-level Design. Using the NYCAC NPAC SMS FRS, we will
revise our existing NPAC SMS External Design (ED), which includes NPAC SMS
screen and report formats as well as error messages, to meet NYCAC NPAC SMS
requirements during the contract negotiation period, thereby creating a revised
External Design (ED) for NYCAC.

 

•                  Detailed System Design. During this phase, we will revise our
existing internal NPAC SMS system design to accommodate NYCAC-specific
functional requirements as well as regionalization.

 

•                  Code and Unit Test.  During this phase, individual developers
will develop, code, and unit test their individual code modules to implement
NYCAC-specific NPAC SMS functionality, if any.

 

2.0.2.1.10   Testing

 

We view testing as the most critical phase of the deployment cycle.  Also, this
is another area where NYCAC receives tremendous benefits from our selection as
the NPAC SMS developer for Illinois.  We do not have to develop test plans from
scratch; instead, we will just revise our existing plans to test NYCAC-specific
changes, if any, to NPAC SMS functionality.  In addition, as explained below,
NYCAC member carriers that have already tested the interoperability of their SOA
and Local SMS systems with our Illinois NPAC SMS will not have to re-perform
these tests with our NYCAC NPAC SMS.  Thus, a significant amount of testing is
reusable, and the internal costs born by the carriers to test their systems

 

114

--------------------------------------------------------------------------------


 

with the regional NPAC SMS is reduced by selecting Lockheed Martin.  We will
perform and support the following testing activities:

 

•                  Test Plan Development — During this phase, NPAC SMS
Integration, Interoperability (Application Level only), and System Acceptance
test plans are revised to test the NYCAC-specific changes, if any, to our NPAC
SMS product.

 

•                  Integration Testing — According to test scenarios detailed in
the Integration/System Test Plan, unit modules of the NPAC SMS software are
tested together at the subsystem/total system level.

 

•                  Mechanized Interface Interoperability/Certification Testing —
Interoperability testing is a critical step in testing carrier SOA and local SMS
systems with the NPAC SMS, validating the interoperability of their applications
and their stacks.  Interoperability testing has three levels:

 

•                  Stack-to-Stack

 

•                  Object-to-Object

 

•                  Application-to-Application.

 

In a lab environment, each carrier or its vendor will have to test their SOA and
local SMS systems with the NPAC SMS test system, verifying all levels of the
CMISE NPAC SMS interfaces in accordance with the standard Interoperable
Interface Specification (IIS), which Lockheed Martin developed for the industry
and placed in the public domain.  After successfully completing interoperability
testing, and thus certifying their system with the NPAC SMS, carriers can then
begin turn-up testing.  Those

 

115

--------------------------------------------------------------------------------


 

LSMS or SOA systems having passing interoperability testing for Illinois will
not need to be retested for New York.

 

•                  LM Internal System Acceptance Testing — Acceptance testing is
key to the successful implementation of the NPAC SMS. The NPAC SMS software
acceptance testing is founded on specific test scenarios with predictive results
and regression test scripts.  Additionally during this phase, all NPAC SMS
network facilities and NPAC SMS disaster recovery procedures will be tested to
ensure a smooth implementation.  The acceptance test provides the opportunity to
examine all parts of the NPAC SMS in operation and to verify response as well as
functionality.

 

During the acceptance test, results are formally matched to stated expectations
using a sign-off process.  For areas not meeting requirements, a statement of
deficiency is created.  These statements of deficiency are tracked via the
Problem Tracking and Resolution system (LINCSS).  When deficiencies have been
rectified, the appropriate elements of the acceptance test are repeated. This
process continues until all system functions are approved.  All test results are
gathered and preserved as part of the project documentation.  The test input is
also preserved, making it possible to recreate the acceptance test, if
necessary.

 

•                  Turn-up Testing.  After completing interoperability testing, 
LSPs will begin interfacing, connecting, and testing to the “live” NPAC SMS
system.  We envision that LSPs will first wish to test both the NPAC SMS to SOA
interface and the NPAC SMS to Local SMS interfaces.  Next, they will port
selected lab numbers and administrative numbers, and finally, selected customer
numbers.  Once satisfied, the LSPs will begin porting “live” numbers.

 

116

--------------------------------------------------------------------------------


 

2.0.2.2   Implementation Staff

 

Our proposed NPAC/SMS implementation organization is shown in Exhibit 2.0-4. 
Our implementation team comprises qualified and experienced personnel from
several different disciplines–each of whom is a specialist in their areas of
expertise.

 

The NPAC SMS implementation will be led by Ms. Audrey Herrel, our proposed NPAC
director.  Ms. Herrel has more than 20 years of experience in the
telecommunications, data processing, and customer service industries, and brings
the background and experience that is especially well-suited to lead the
development and deployment of the NPAC SMS and manage ongoing NPAC operations.

 

As NPAC SMS product development manager, Mr. Richard Carter, will be responsible
for the entire NPAC SMS system, including the supporting Stratus computing
environment and communications network.  Mr. Carter is an experienced
application development manager of complex telecommunications systems. 
Supporting Mr. Carter in developing the NPAC SMS are Ms. Deborah Gay and
Mr. Michael Savino from ESI.  Ms. Gay is an experienced system development
manager from ESI with several years of system development expertise in complex
applications on numerous hardware platforms, operating systems, and programming
languages.  Mr. Savino is a telecommunications network specialist with more than
15 years of experience in telecommunications system specification and
programming.

 

117

--------------------------------------------------------------------------------


 

Other key positions include Mr. Lou Gammone as Network, Engineering and
Infrastructure Manager, and Mr. John Varley as Quality Assurance and Control
Manager.  In addition to these key staff positions, the Lockheed Martin Team has
furnished resumes of other staff members, including resumes of the Management
Review Committee.  These appear in Appendix B of our response.

 

2.0.3   PROJECT CONTROLS

 

Our project controls, consisting of quality assurance, performance standards,
and configuration management, are staffed to ensure that high levels of service
are consistently delivered to our clients.

 

All Lockheed Martin projects employ various program controls to ensure that the
services provided to our customers meet or exceed their needs.  Each program is
staffed with highly qualified personnel who are responsible for assuring overall
quality and improving service delivery.  Our quality assurance approach for the
NPAC/SMS is based on this philosophy.

 

To measure contract performance and service delivery, quality assurance and
control, configuration management, and performance monitoring standards are
established and adhered to by our project implementation teams. These standards
are fine-tuned over the course of the project for continuously improving
service.

 

The depth and breadth of the performance measures established by Quality
Assurance and Control facilitate system and operations monitoring, thereby
assuring that the highest levels of service are provided. Performance parameters
include software quality, system availability and performance, and operations
responsiveness to user needs.

 

118

--------------------------------------------------------------------------------


 

Configuration management is an integral part of our software development
process.  ESI manages all documentation, software, and development tools using a
third party configuration management system appropriate for the hardware and
operating system platform for the project.  Our configuration management systems
are capable of managing multiple software product branches, including third
party software.  Each software branch may contain multiple software releases. 
ESI packages software that has completed all phases of the development cycle
into a release kit that includes executables, tools, user documentation, load
files and installation notes.  ESI coordinates the delivery and installation of
the release kit with the customer.

 

Finally, we always institute monitoring and control standards to measure our
project performance. Our records are reviewed and audited by internal groups and
are always available for client auditing.

 

2.0.3.1   Quality Assurance and Continuous Improvement

 

Our commitment to total quality assurance and continuous improvement has been
nationally recognized; this commitment ensures the successful provision of
NPAC/SMS services for NYCAC.

 

Lockheed Martin emphasizes quality assurance in all of its operations.  Beyond
the traditional approach of simply monitoring compliance with specifications,
quality assurance improves all stages of product and service delivery and
permeates all areas. We propose to extend this philosophy to the NPAC SMS.

 

ESI’s largest customer recently reviewed the performance and quality of their
software development vendors via an audit conducted by the Software Engineering
Institute (SEI) using their Software Maturity Model (SMM).  ESI received the
highest rating of all vendors developing software for this customer -  the top
15% of software developers nationally.

 

119

--------------------------------------------------------------------------------


 

Quality Assurance and Control Approach

 

At Lockheed Martin, quality assurance is of the utmost importance and a primary
component within our operations.  It is not an afterthought.

 

Our philosophy is that the attainment and measurement of quality is the
responsibility of the entire team assigned to and working on a project.  A
separate program or issue is not simply relegated to the Quality Assurance and
Control Group.  It must instead be the central theme and focus of the management
group.  The culture and attitude of a company are formed at the top and permeate
the organization.  The work force quickly picks up these attitudes and
incorporates them into its work habits.  The best way to instill the quality
ethic into an organization is to demonstrate that management cares about it and
that it is the fiber and fabric from which the business is woven.  In essence,
quality is our team’s lifeline.

 

Instilling the philosophy that customer satisfaction is the overriding concern
of the NPAC/SMS organization will be an ongoing mission of the management team. 
It will be emphasized during initial and ongoing training and in continuous
quality improvement initiatives, and will be reinforced at staff meetings and
performance reviews.

 

Evaluations of personnel will encompass both quality of service and customer
satisfaction.  Compensation will be based on the individual’s performance as
well as that of his/her group and the overall NPAC/SMS organization.  In this
manner, the team concept is reinforced and quality becomes everyone’s business. 
Our intent is to reward performance that supports the long-term goals of the
NPAC/SMS and its users.

 

120

--------------------------------------------------------------------------------


 

At Lockheed Martin, we strive to design quality into the product or process
whenever we set up a new operation.  We then seek to improve upon our original
design through our Continuous Quality Improvement Process. Continuous quality
improvement for the NPAC SMS is the responsibility of the quality assurance and
control manager, who will identify critical elements in a process and develop or
eliminate procedures to improve the process.  He will spearhead and facilitate a
team effort, involving members from the affected NPAC operations unit as well as
outside staff with relevant expertise.

 

To design quality into the work process and continually improve upon it, we:
(1) identify the purpose and the critical elements of the process; (2) organize
an improvement team; (3) review the current process; (4) analyze the current
process and develop process measures; (5) identify improvement opportunities;
(6) develop an improvement plan; (7) establish measures of improvement;
(8) implement the process change; (9) validate the process-improvement
effectiveness; (10) establish and maintain controls; and (11) begin the
improvement cycle again.

 

Thus, the pursuit of quality and its improvement are continuous processes and
have measurable objectives.  We also recognize the interrelationship between
quality and cost.  To that end, we always consider quality the more critical
component.

 

In setting up the operating procedures and performance standards we are
proposing for NPAC SMS, we have emphasized consistency, reliability, and
responsiveness.  There must be consistency of service within each member of the
group, the user must receive the same quality of service regardless of who
answers the phone, and calls must be directed to the first available phone.

 

121

--------------------------------------------------------------------------------


 

In addition, we are assuring consistency among the NPAC groups.  One group will
not provide superior service while another offers only average service.  Any
such variations, either on an individual or group basis, will be identified and
corrected so that all groups supply the same level of superior service.

 

To further facilitate service, only one customer representative will interface
with a user on a given transaction.  Hence, if a transaction cannot be resolved
immediately and requires additional research, that same individual will be
responsible for tracking it through to completion and reporting back to the
user.  We utilize this single point of interface and ownership approach for
logon administration, user problem resolution, system updates, training, report
administration, and communications link requirements.  Reliability will be
provided in terms of equipment and staff availability.  Redundancy of terminal,
lines, and workstations is being designed into the system to ensure open lines
of communication.

 

The Lockheed Martin Team’s staff level is designed to meet anticipated volume
forecasts.  In addition, we are proposing to cross-train staff members to
perform other functions in their group as well as in other NPAC SMS
disciplines.  Hence, staff can be temporarily re-allocated to respond to
unanticipated workloads or staff shortages.

 

The location of the NPAC/SMS in Tarrytown, New York uniquely positions it to be
readily available to NYCAC, thereby assuring a capability to closely coordinate
activities while maintaining a physical presence.

 

Responsiveness is another major component of quality service.  The staff will
perform each procedure within — or better than — the time constraints specified
in the performance standards.  Deviations from these standards will be tracked,
and corrective action will be initiated.

 

122

--------------------------------------------------------------------------------


 

2.0.3.2   Performance Monitoring

 

Performance is measured against a set of standards that are refined over time,
allowing us to continuously improve our service to our clients.

 

The Quality Assurance and Control Group performs a major function in the
development, implementation, and monitoring of performance measures, thus
ensuring that the highest level of quality service is delivered to the NPAC/SMS
user community in an evenhanded manner.  This team, reporting to the NPAC
director, will establish processes and procedures to ensure that both the system
and the operations functions conform fully to the terms of the contract while
performing at levels that meet or exceed defined performance thresholds and
standards.  Our performance will be measured through internal and external
mechanisms.

 

Within our NPAC/SMS business unit, which comprises service center operations and
the NPAC SMS, self-monitoring includes:

 

•                  Ongoing performance assessment through:

 

•                  System performance against defined standards

 

•                  Administration center performance against defined standards.

 

•                  Supervisory monitoring of staff on a daily basis to enable
anticipation of potential problems in service delivery.  Supervisors counsel
employees to cement what goes right in operations and provide guidance in those
areas that require improvement.

 

123

--------------------------------------------------------------------------------


 

•                  Daily meetings among managers to provide a formal and regular
format to identify areas in NPAC/SMS operations requiring attention and
resources.

 

•                  Staff performance reviews conducted regularly.

 

•                  Status report meetings held on a weekly basis during
implementation and monthly thereafter.

 

External means of providing quality control and monitoring performance include:

 

•                  Monthly meetings between the Lockheed Martin Team and the
NYCAC to provide status and progress reports as well as providing a forum to
address new issues as they may arise.

 

•                  Management Review Committee reviews to ensure overall
contract compliance and make suggestions on performance issues.

 

•                  NYCAC evaluations of NPAC/SMS performance.  NYCAC is provided
a copy of our performance standards specifications, quality assurance and
control guidelines, self-monitoring procedures, and performance data gathered by
our Quality Assurance and Control Group.

 

•                  Interviews conducted with user representatives and groups.

 

In addition, customer surveys are conducted, and users are periodically surveyed
regarding their assessment of the performance of NPAC/SMS.

 

124

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

125

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

2.1  NPAC/SMS Overview

 

HIGHLIGHTS

 

•                  Redundant NPAC service centers, each with fully redundant
high-speed LAN and WAN backbones, provide for guaranteed availability of primary
or backup site for transparent NPAC operations and diversity of service provider
access to the NPAC

 

•                  Minimal deployment and schedule risks due to use of standard
Lockheed Martin NPAC SMS applications software already being deployed in support
of the Illinois LNP LLC region

 

•                  NPAC SMS based on continuously available, fully hardware
fault tolerant, Stratus computer plat-form in each service center to provide the
highest possible availability and reliability

 

•                  Modular NPAC/SMS software and hardware architecture enables
the development of future capabilities while retaining existing investment in
NPAC functionality

 

2.1   NPAC/SMS OVERVIEW

 

2.1.1  NPAC/SMS System

 

Redundant wide area network (WAN) facilities provide reliable, diverse, data
communications access for service providers and for real-time backup/disaster
recovery.

 

The NPAC/SMS designed by the Lockheed Martin Team provides a highly cost
effective solution without compromising the highest availability, flexibility,
and expandability objectives.  Exhibit 2.1-1, NPAC/SMS WAN architecture,
illustrates the top-level view of the network topology comprising the NPAC/SMS. 
Dual wide area networks (WAN) comprising leased, dedicated, point-to-point DS-1
circuits and enterprise IP switching hubs provide a fully redundant data
communications network infrastructure.  A dedicated dual WAN architecture, with
fully diverse facilities, provides guaranteed communications access to the
NPAC/SMS for service providers’ mechanized interfaces and authorized remote
users.  The dedicated inter-site backbones links are complemented with switched
(frame relay) links at up to DS-3 speed for overflow inter-site communications. 
A dedicated WAN architecture was selected for use in the NPAC/SMS, vis-à-vis a
virtual private network arrangement, due to its cost savings, guaranteed
performance, availability, and physical network security.

 

126

--------------------------------------------------------------------------------


 

2.1.1.1   NPAC/SMS Network POPs and Service Centers

 

Diverse, fully redundant, NPAC/SMS service centers provide complete backup and
disaster recovery capability, and provides for backup cut-over in seconds with
virtually no NPAC/SMS service disruption, far exceeding requirements in RFP
Section 10 for availability.

 

The primary NPAC/SMS service center serving NYCAC is located at the Lockheed
Martin Data Center in Tarrytown, NY.  This facility is located at: 777 Old Saw
Mill River Road, Tarrytown, NY 10591.

 

127

--------------------------------------------------------------------------------


 

Initially, to serve New York, two facilities-based points-of-presence (POPs) are
provided off of the NPAC/SMS WAN for service provider interconnect.  These POPs
are located at the two  Lockheed Martin NPAC/SMS service centers: Tarrytown, NY
and Chicago, IL.  An additional virtual POP will be provided in New York LATA
132 as required, and will be interconnected to the NPAC WAN via frame relay to
one of the NPAC/SMS facility POPs.

 

The backup and disaster recovery site for the Tarrytown NPAC/SMS service center
is located at Lockheed Martin’s Chicago, IL NPAC  facility.  This facility also
is the primary site for the Chicago NPAC/SMS service center, serving the
Illinois LNP LLC region.  However, the backup NPAC/SMS system in the Chicago
center will be dedicated for the NYCAC NPAC/SMS and not be shared.

 

A maintenance and support POP is deployed at the ESI development facility in
Denver, CO, to facilitate software and system support and maintenance.  The ESI
facility also houses a dedicated testbed, replicating the production environment
at the two production service centers.

 

The two production NPAC/SMS service centers for NYCAC, in Tarrytown and Chicago,
are fully replicated to enable continuation of NPAC operations in case of
catastrophic site failure.  Diverse service provider access facilities
(dedicated and dial-up) provide continued access to NPAC/SMS mechanized
interfaces in such a case, enabling the NPAC/SMS to satisfy availability and
backup cut-over time requirements.  Both NPAC SMS systems are fully accessible
from any of the POPs, so any cut-over to backup does not rely on a separate set
of communications links.  Consequently, NPAC/SMS operations are fully
safeguarded.

 

The Lockheed Martin team selected a diverse, redundant, service center
architecture in order to responsibly meet the requirements of the service
providers in New York and deploy a cost effective solution that can readily
support additional jurisdictions and functionality without the significant

 

128

--------------------------------------------------------------------------------


 

incremental costs resulting from replicating non-redundant state-by-state
solutions that do not provide for scalability and assured reliability.

 

2.1.1.2   Service Provider Interfaces to NPAC/SMS

 

Both mechanized interfaces (LSMS and SOA) and remote service provider- based
users are supported to enable service providers to efficiently conduct both
mechanized and manual operations with the NPAC.

 

The Lockheed Martin NPAC/SMS provides three forms of external interfaces with
the NPAC/SMS system directly:

 

1.               LSMS

 

2.               SOA

 

3.               Remote (authorized service provider-based) users.

 

Both mechanized SOA and LSMS interfaces (interfaces one and two, above) to the
NPAC/SMS are supported in complete compliance with Section 6 of the RFP, as
described in Section 2.6 below.  Since both of these interfaces are CMISE+IP
based, they are both instances of a common type of mechanized interface to
service providers, as defined in the NPAC SMS Interoperable Interface
Specification (IIS) developed by the Lockheed Martin Team in conjunction with
the members of the Illinois NPAC SMS committee.

 

In addition, a substantial number of NPAC processes and operations may be
performed manually by authorized service provider-based personnel (remote users)
over the third interface.  This interface provides a web-based GUI environment
to access SOA-like functions directly on the NPAC SMS.  Consequently, the NPAC
SMS may be used as a surrogate SOA for service providers on a permanent,

 

129

--------------------------------------------------------------------------------


 

temporary, or emergency basis.  This enables service providers to optimize the
automation level of certain functions (e.g., maintenance of service provider
network data in the NPAC SMS) that may be initiated via service provider-based
operational support systems (OSSs) across the mechanized interfaces versus
direct remote user interaction with the NPAC/SMS.  Certain support and
maintenance related functions may not justify the development expense in service
provider OSSs to use the mechanized interface to the NPAC SMS.

 

For this reason, remote user support is provided via a highly secure, fully
authenticated remote access facility, occasionally referred to as a low-tech
interface (versus the “high-tech” CMISE interface).  At the service provider is
option, remote users may use the same IP-based communications links
interconnecting the service provider with the NPAC WAN (also supporting the
mechanized interfaces), or use a separate access facility.  This facility may be
dedicated (another IP-based link) or dial-up (ISDN or V.34 dialback) using PPP
protocol.  Over IP, remote users’ workstations use an authorized secure web
browser (e.g., Netscape Navigator or Microsoft Explorer) as the client
application supporting the secure http protocol (HTTPS), thereby providing full
encryption and authentication (via key certification and smart card).  In
addition, full user, session, and application security facilities within the
NPAC SMS control access to screens and data in a way that is consistent with the
data access rules defined in the mechanized interfaces.

 

Functions that might be performed across this interface include:

 

1.               Performing ad hoc queries of authorized database tables and
fields for data auditing and trouble-shooting.

 

2.               Maintaining (querying, viewing, reporting, modifying) service
provider-related data, such as network data.

 

130

--------------------------------------------------------------------------------


 

3.               Performing manual service order, subscription, and activation
functions in lieu of mechanized interfaces, e.g., in case of service provider
SOA unavailability.

 

4.               Requesting reports, re-transmits, or audits (if service
provider on-demand audits are to be allowed through the NPAC SMS).

 

Remote users are authorized to perform a subset of the functions that internal
NPAC users may perform using the same NPAC SMS operational graphical user
interface (OpGUI).  All mechanized interface operations may also be performed by
the appropriately authorized remote user personnel, thereby providing a manual
fallback mode of operation in case of service provider SOA interface
unavailability.  This ensures that time-critical activation and trouble-shooting
operations can be performed by craft personnel even where access via the service
provider SOA is not available.

 

2.1.1.3   NPAC/SMS Network Technology

 

The NPAC/SMS network is based on fault-tolerant, fast-packet,
enterprise-switching hubs with routing and gateway screening capabilities,
supporting a wide variety of dedicated and switched/dial-up WAN links to service
providers.

 

The primary network-level communications technology underlying the NPAC/SMS
network is the IP protocol.  A wide variety of physical link types and MAC layer
protocols may be utilized to gain secure, fully authenticated access to the
NPAC/SMS network, but the primary network layer remains IP for consistency in
administration, security, performance, and switching technology.  Each NPAC
service center has its own InterNIC assigned Class C IP network address and
sub-domain name within the NPAC/SMS network domain (npac.com).  Publicly
addressable systems within each of the Lockheed Martin NPAC/SMS service centers
may be addressed by prefixing the location name (Tarrytown and Chicago) in front
of the “npac.com” domain name, e.g., tarrytown.npac.com.  Public NPAC/SMS

 

131

--------------------------------------------------------------------------------


 

information will be available for the NYCAC region via a web-based electronic
bulletin board at www.tarrytown.npac.com, or www.nycac.npac.com.

 

Exhibit 2.1-2 illustrates the three primary interface types that are employed in
the NPAC/SMS.  The first two interface types, mechanized and user, are external
interfaces that are available to service providers.  Either dedicated or
switched (ISDN or V.34) facilities may be used to access either type of
interface.

 

 

Layer

 

Mechanized Interface

 

Local & Remote Users

 

NPAC System Support
(Internal Only)

 

Function

 

 

CMIP Agent Server

 

Secure Web Server (Open Market Web Server)

 

UNIX daemons, Oracle, Net mgmt

 

User

7

 

CMISE, ACSE, ROSE

 

HTTPS

 

Oracle, ftp, smtp, telnet, X, DNS,

 

Application

6

 

ANSI T.224

 

 

 

TACACS+, NFS, X.400, lpr,

 

Presentation

5

 

ANSI T.224

 

SSL

 

SNMP

 

Session

4

 

TCP, RFC1006, TP0

 

TCP

 

TCP/UDP

 

Transport

3

 

IP

 

IP

 

IP

 

Network

2

 

PPP, FR, MAC, ATM

 

PPP, FR, MAC, ATM

 

PPP, MAC, ATM

 

Link

1

 

DS-1/3, DS-0 x n, ISDN, V.34

 

DS-1/3, DS-0 x n, ISDN, V.34

 

DS-1/3, DS-0 x n, ISDN (backup)

 

Physical

 

Exhibit 2.1-2. NPAC/SMS Primary Network Protocol Stacks:  This exhibit
illustrates the three primary interfaces types (two external, one internal only)
and the underlying protocol stack technologies that are employed.  Shaded areas
represent where primary security management (below application layer) is
provided for each of the three interface types.

 

To enforce security for dial-up facilities, only PPP protocol is supported.  The
first-level authentication scheme for dial-up PPP control is the Challenge
Handshake Authentication Protocol (CHAP), an excellent authentication scheme for
dial situations.  CHAP forces any remote device attempting a PPP connection to
give the device name, a random value, and a secret, encrypted password that only
the NPAC WAN can recognize.  Consequently, the NPAC WAN enforces strict
link-level access security and authentication prior to granting a dial-up
connection access to the NPAC network.  Additionally, per

 

132

--------------------------------------------------------------------------------


 

requirement R7-43, dial-up access requires use of a smart card (the SecureID),
validated by the NPAC/SMS.  Full usage/accounting information is collected for
both dial-up and dedicated connection links using the TACACS+ protocol between
the NPAC WAN network access servers and one of NPAC SMS servers, which is also
used to provide for authorization and authentication of the remote terminal,
using a RADIUS server.

 

The interface specifications for the mechanized interface are fully compliant
with the RFP, and may be found in the IIS.  Please see Section 2.7 below for a
discussion of security features across this interface.

 

To provide an equivalently secure environment for both local (NPAC) and remote
(service provider) users, the HTTPS protocol (secure web) was selected.  This
protocol uses the SSL (Secure Sockets Layer) protocol standard for encryption
and authentication.  Readily available web browser client software supporting
HTTPS (e.g., Netscape Navigator or Microsoft Explorer) significantly reduces the
user workstation requirements and cost without reducing security.  Secondly,
standardizing on a common internal and external user interface technology also
significantly reduces development and maintenance costs, while offering service
providers greater flexibility and redundancy in invoking NPAC services.

 

The third interface type (NPAC system support) is solely for internal use by
NPAC system support personnel and system support software.  Consequently,
physical link/network access is the primary access control security mechanism
used.  Certain of these protocols (e.g., ftp, smtp) are used to provide standard
network services (e.g., file transfer, E-mail) in support of NPAC operations. 
These facilities are accessible external to the NPAC only through a dedicated
firewall/gateway/proxy server at each NPAC service center to ensure the highest
level of security and auditability.

 

133

--------------------------------------------------------------------------------


 

2.1.1.4   Service Provider Access to NPAC/SMS

 

Access facilities into the NPAC/SMS are engineered in conjunction with each
service provider to optimize their communications requirements and minimize
costs without sacrificing availability and security.

 

Lockheed Martin will work in conjunction with each service provider to engineer,
within a defined set of options, the communications facilities that best meet
their needs, considering, for example: cost, diversity, bandwidth, dedicated vs.
dial-up primary links, and dial-up vs. dedicated backup links.  Service
providers may choose their terminating NPAC POP using any of the POPs available
throughout any of Lockheed Martin’s NPAC service regions, including Tarrytown
and Chicago, or the virtual POP in New York LATA 132 for each primary mechanized
interface link and form of backup link (dedicated vs. dial-up).  Also, link
types for user support (via HTTPS, the secure web protocol) may be separately
engineered (dedicated vs. dial-up) or engineered to share common links with
either mechanized interface or may be authorized to access via the Internet.

 

Supported WAN link types, are

 

1.               DS-1

 

2.               Fractional DS-1 (DS-0 x n)

 

3.               Frame Relay (DS-0 x n as the CIR)

 

4.               DS-3 (unlikely to be required in the near future)

 

5.               ATM

 

6.               ISDN dial-up (DS-0 x n circuit switched data [PPP] only)

 

7.               dial-up (PPP only).

 

134

--------------------------------------------------------------------------------


 

Supported routing protocols include:

 

1.               OSPF

 

2.               BGP-4

 

3.               RIP, RIP2

 

4.               BCP bridging

 

5.               IGMP multicast forwarding.

 

Network routers within the service providers’ and users’ networks will be
required to comply with one or more of these industry standard protocols to
enable effective link and route management.  A failure of any one communications
link will not cause inaccessibility of any NPAC/SMS-related system by providing
sufficient link redundancy and diversity.  The routing protocols will affect the
necessary re-routing to manage around isolated link failures, rendering most of
these transparent to the service provider and NPAC/SMS systems.

 

Access to the NPAC/SMS is available via the Internet using a highly secure,
dedicated IP firewall/gateway/proxy facility, further discussed in Section 2.1.2
below, on the NPAC/SMS network to ensure security.  The primary function for the
Internet access facility is for E-mail access to service providers.  However,
remote user support using HTTPS (secure web access) via the Internet is
possible.  For security purposes, non-SMS network services (e.g., E-mail, ftp)
will not be supported on the primary NPAC SMS servers, but on separate servers. 
These services include: E-mail, ftp (for report and bulk data transfers),
X.400/X.500, DNS (domain name service).

 

2.1.2   NPAC/SMS Architecture

 

Cost effective, yet highly reliable and scalable service center architecture
ensures NPAC/SMS availability and expandability.

 

135

--------------------------------------------------------------------------------


 

Each of the two production NPAC sites (Tarrytown and Chicago) for the NYCAC are
redundant.  Exhibit 2.1-3 illustrates the architecture within the primary  NPAC
site.

 

2.1.2.1   NPAC Service Center LAN

 

Redundant NPAC service center LAN architecture guarantees availability of
NPAC/SMS servers to local users and to service providers via the NPAC WAN,
thereby providing diverse access to and within each service center.

 

Each NPAC service center has fully fault-tolerant enterprise-switching routers,
performing fast packet switching and routing.  Multiple virtual local area
networks (VLANs) are logically formed within the NPAC LAN using LAN
microsegmentation to route traffic only to the intended segments, thus providing
for scalability without sacrificing security.  The backbone routers at the two
service centers are connected via two dedicated facilities (DS-1s) to provide
for seamless LAN/WAN connectivity, with switched inter-site frame relay services
for overflow traffic capacity.  No single point of failure can render the
NPAC/SMS unavailable to local users and service providers.

 

The Lockheed Martin Team felt that it would be irresponsible to propose less
than this architecture given the availability, scalability, and investment
retention requirements.  The judicious use of network element-level design
principles was employed to ensure that no brick walls would be encountered in
the future that would require a complete change-out of network infrastructure,
facilities, or software.  Furthermore, from the Team’s extensive operating
experience, non-redundant LAN backbones are less than 99.7% available, rendering
overall NPAC/SMS availability below required levels.

 

136

--------------------------------------------------------------------------------


 

In case of a cut-over to the backup service center for any reason, this
redundant LAN/WAN architecture enables the mechanized and user interfaces to be
re-routed virtually instantaneously via logic in the router switches and via
remote management.  A planned cut-over could occur virtually transparently to
service providers.  They would be requested to logoff and immediately log back
in, at which point the mechanized and user interfaces would be established with
the alternate service center.  Near real-time database replication, performed
autonomously, ensures that both service centers have consistent and current
data, preventing virtually all cut-overs from causing costly service disruption
due to stale data.  Mechanized transaction recovery facilities in the CMISE
interfaces ensures full re-synchronization in case of either NPAC SMS or
individual service provider failure.

 

The NPAC service center LAN is a virtual, packet-switched network for security,
reliability, and scalability.  Local loop (intra-NPAC) types include: fast
ethernet (100 Mbps), ethernet (10 Mbps), FDDI, and ATM.  Only packets destined
to host on a loop are routed to that loop.  The NPAC WAN routers are fault
tolerant with hot-swappable field replaceable units (FRUs), and complete
instrumentation via SNMP for remote management and monitoring from the NPAC
network operations group.  Gateway screening functionality in the packet
switches safeguards against attempts to access improper network services by
unauthorized WAN/dial-up link or internal user.

 

To maximize accessibility to the NPAC SMS server, the server has two fast
ethernet or FDDI loops, each connected to one of the separate modules within the
NPAC service center hub.

 

2.1.2.2   NPAC SMS Server

 

The NPAC SMS, based on a continuously available, fully hardware- fault- tolerant
Stratus computer platform in each service center, will provide the highest
possible and most cost-effective availability and reliability.

 

137

--------------------------------------------------------------------------------


 

Lockheed Martin IMS selected Stratus Computer, Inc., to provide the NPAC SMS
server platform and to participate as a team member after an extensive analysis
of the availability and scalability requirements and a determination of the most
cost-effective solution to those requirements.  A comparison of the three basic
types of availability levels is illustrated in Exhibit 2.1-4.

 

Type

 

Method

 

Availability

 

Downtime
(per yr)

 

System
Cost Ratio

Continuous Availability (CA)

 

Transparent hardware fault tolerance.

 

99.99%

 

 

0.876 hrs.
52.6 min.

 

2.7

High Availability (HA)

 

Hardware/software fail-over to backup: no continuous checking, some disruption
during fail-over.

 

99.5%

 

 

43.8 hrs.
1.83 days

 

2.1

Simplex

 

Non-hardened, non-auto fail-over.

 

98%

 

 

175.2 hrs.
7.3 days

 

1.0

 

Exhibit 2.1-4.   Types of Computer System Availability Architectures.

 

The NPAC SMS is based on the Stratus Continuum series of fault tolerant
computers.  The initial server configuration can readily expand to handle
traffic volumes well in excess of those predicted for year 5 traffic.  A Stratus
Continuum 400 Series Model 428H processor configuration, consisting of two
logical 180MHz HP PA-RISC PA-8000 processors in a symmetrical multiprocessing
(SMP) configuration, is proposed to support the initial NPAC/SMS deployment.  To
support the volume projections stated in R10-15 and R10-17, five (5) Stratus
Continuum 400 Series Model 428Hs would be required to support the estimated
capacity requirements.  This configuration is illustrated in Exhibit 2.1-5.  The
Lockheed Martin NPAC SMS software is designed to run in a highly parallel
fashion to enable NPAC SMS scalability through increased distribution and
addition Stratus Continuum processor modules.  The Stratus-based NPAC SMS
provides cost effective on-line transaction processing capability, with
software- and performance-transparent fault tolerance and significant
expandability.

 

The NPAC SMS directly services both external NPAC interfaces – the CMISE-based
mechanized interfaces and the secure-web based interface.  Security and key
management, access control, and

 

138

--------------------------------------------------------------------------------


 

authentication (CHAP for PPP) are performed on the Stratus-based NPAC SMS
server.  The NPAC SMS databases, history files, audit files, etc., are also
maintained on the NPAC SMS server.  Please see Section 2.1.3 below on NPAC SMS
application software architecture.

 

[Graphic Omitted:  chart of high-level configuration]

 

Exhibit 2.1-5: Fully Configured NYCAC NPAC SMS Configuration Consisting of five
(5)                                        Stratus Continuum 400 Series Model
428H.

 

The Stratus-based NPAC SMS server also provides full network management
instrumentation for centralized control and monitoring by the NPAC network
management group.  The Stratus hardware, Stratus UX operating system,
communications stacks (OTS/9000), application software, and Oracle RDBMS all
support either SNMP or CMIP-based remote management.  The Stratus UX operating
system is Stratus UX 10.10, a port of HP’s HP-UX 10.10, which ensures binary
compatibility of applications and layered software.

 

2.1.2.2.1   Stratus Hardware Architecture

 

The Stratus-based NPAC SMS delivers consistent, full performance even with a
hardware failure, making NPAC/SMS operations immune to such failures.

 

Introduction

 

The Stratus® Continuum™ Series, Stratus’ latest and most advanced family of
application platforms, delivers the availability, features, and performance
needed for large mission-critical OLTP applications.  The Continuum product
family, which uses Hewlett-Packard’s PA-RISC 7100 and 8000 microprocessor
technology to deliver exceptional levels of processing power, was specifically
designed to incorporate a completely new system architecture to keep pace with
the advances being made in CPU performance.

 

139

--------------------------------------------------------------------------------


 

With Continuum, Stratus delivers substantial improvements in performance and
price/performance.  Comparisons with the prior Stratus XA/R™ series show that
the high-end of the Continuum Series delivers three times the system level
performance of high-end XA/R systems.  From a price/performance standpoint,
Continuum models deliver up to four times the performance for a given price
point.

 

Such improvements now allow customers within Stratus’ key markets to afford the
fault tolerance they require to bring more critical applications on-line,
thereby enhancing their own competitive advantages.  This is particularly true
of the telecommunications and financial services markets that look to Stratus
for a broad range of hardware and software platforms.

 

Stratus Continuous Processing

 

Stratus originated a unique, automatic, hardware-based, fault-tolerant
architecture and continues to enhance its implementation.  No technology other
than Stratus combines trouble-free setup and robust processing with transaction
availability.

 

Stratus Continuous Processing is based on the premise that all aspects of the
system design must be addressed to create a continuously available system. 
Stratus provides features such as duplex self-checking hardware, operating
system kernel hardening, on-line upgrades, on-line service, and on-line system
administration, thus avoiding potential sources of downtime. In addition,
Stratus’ fully integrated approach keeps the application, data, and processing
available and free of corruption.

 

Stratus fault tolerance begins with power-up diagnostics that spot potential
problems before they occur.  During operation, all computation, storage, and I/O
proceed in parallel on duplex hardware.  Each circuit board checks itself for
hardware errors at every machine clock cycle. If a logic fault is detected, the
system stops the faulty board instantly while the duplex partner board continues
to execute the program

 

140

--------------------------------------------------------------------------------


 

in a normal manner and at normal speed. Thus, if a board should fail, there is
no need for intervention by the operating system.  The failed board simply drops
out of service and is automatically reported to a Stratus Customer Assistance
Center.  This approach has the added advantage of catching transient errors as
well as “hard” failures, resulting in higher availability and increased
assurance of data integrity.  Memory is duplicated and ECC-protected, and memory
controller logic is self-checking.  Advanced “sniffing” circuitry checks memory
for errors, ensuring that seldom-used memory locations do not develop
non-correctable errors. “Sniffing” does not affect the performance of ongoing
work.

 

Disks and disk controllers are also duplicated to prevent a failure from
corrupting data or interrupting the system’s operation.  Whenever a write
operation is requested, the operating system writes the data to both parallel
disks.  When a read operation is required, it comes from the disk whose
read-write heads are closest to the data, thereby minimizing access time and
offering performance benefits in read-heavy environments. If a disk failure
occurs, all disk I/O operations continue on the good drive until the malfunction
is repaired.  When the failure is repaired, the system automatically restores
the disk.  Here again, the application software is unaware of the failure or the
redundant hardware architecture.

 

Continuum Models

 

For distributed and departmental environments, the Continuum family offers the
400-, 600-, and 1200-series models.  These high performance systems provide
open, continuously available computing.  The performance of the systems in each
of these series is roughly equivalent; the primary difference is the amount of
communications links and disk storage expandability.  Since the Stratus systems
in the Lockheed Martin NPAC/SMS architecture do not directly terminate
individual communications links to service providers, the I/O expandability of
the model 600 and 1200-series systems is not required.  Instead, common
high-speed communications facilities (fast ethernet, FDDI, and ATM) are used to

 

141

--------------------------------------------------------------------------------


 

interconnect each Stratus system into the NPAC LAN at each service center,
through which access to NPAC users is provided.

 

Hands-Off Availability

 

Because Stratus has designed continuous availability directly into the Continuum
architecture, customers get the highest possible uptime with virtually no
additional configuration, reprogramming, or administration costs.  On-line
service and system administration let both the customer and Stratus monitor the
status of the system and the application.  In the event of a component failure,
the Stratus architecture ensures that the system continues to function
uninterrupted at peak performance, while Stratus’ around-the-clock customer
assistance center is automatically alerted to ship a user-installable
replacement.

 

By addressing all aspects of system design needed for continuous availability,
Continuum makes the world’s highest degree of reliability effortless and
transparent to the user.  Duplexed, self-checking hardware and self-checking
logic checking minimize the chances of application or operating system
downtime.  In addition, Stratus’ design eliminates routine planned downtime by
allowing on-line service, upgrades, and systems administration.

 

Combined CPU and Memory on a Single Board

 

Stratus Continuum Series systems combine processor, cache, and main memory on a
single board for greatly enhanced system throughput.  The CPU-Memory Board is a
combined processor/memory board containing up to two logical (four physical)
Hewlett-Packard PA-RISC 7100, or two logical HP PA-8000 processors.

 

The Stratus Continuum Series Family is illustrated in Exhibit 2.1-6.  Continuum
Series models 410, 610, and 1210 feature one pair of duplex CPU boards
incorporating the 72MHz PA-7100 microprocessor.  Models 425, 620, 625, 1220, and
1225 feature one pair of two-way SMP CPU boards.  The xx20 models

 

142

--------------------------------------------------------------------------------


 

incorporate the same PA-7100 microprocessor with up to 512MB memory.  The xx25
models utilize two 96MHz PA-7100s microprocessors with up to 512 MB of memory. 
Disks are expandable up to 82GB.  Model 1245 features two duplex pair of two-way
SMP CPU boards (comprising four logical CPUs) with the 96MHz PA-7100s
microprocessor and up to 1GB memory and up to 178GB disk.

 

The Continuum Series models xx18H and xx28H (e.g., 418H, 428H, 818H, 828H, etc.)
are the latest addition to the Continuum Family, and feature the 180MHz PA-8000
microprocessor, representing a 4x increase in CPU performance over the 96 MHz
PA-7100 processor.  In addition, a 4x increase memory capacity is available, up
to 2GB of RAM can be supported.  The xx18H models feature one pair of duplex
180MHz PA-8000 CPU boards (one logical CPU), and the xx28H models feature two
pairs of duplex 180MHz PA-8000 CPUs (two logical CPUs).  For a comparison of the
specifications and relative performance of the Continuum Series Family, see
Exhibits 2.1-7 and 2.1-8.  Note the Lockheed Martin NPAC SMS platform is based
on the Continuum 428H system (2 x PA-8000).

 

[Graphic Omitted:  graphic of Stratus family]

 

Exhibit 2.1-6: Stratus Continuum Series I Family

 

Model

 

CPU & Clock

 

Number
of SMP
CPUs

 

Max
Memory

 

Relative
Perf.

610S, 610, 1210

 

72 MHz PA-7100, 512KB Cache

 

1

 

512 MB

 

1.0

412

 

96 MHz PA-7100, 512KB Cache

 

1

 

512 MB

 

1.2

415, 1215

 

96 MHz PA-7100, 2MB Cache

 

1

 

512 MB

 

1.5

620, 1220

 

72 MHz PA-7100, 512KB Cache

 

2

 

512 MB

 

1.6

422

 

96 MHz PA-7100, 512KB Cache

 

2

 

512 MB

 

1.8

425, 625, 1225

 

96 MHz PA-7100, 2MB Cache

 

2

 

512 MB

 

2.7

1245

 

96 MHz PA-7100, 2MB Cache

 

4

 

1 GB

 

4.5

418H, 818H, 1218H

 

180 MHz PA-8000, 2MB Cache

 

1

 

2 GB

 

5.9

 

143

--------------------------------------------------------------------------------


 

Model

 

CPU & Clock

 

Number
of SMP
CPUs

 

Max
Memory

 

Relative
Perf.

428H, 828H, 1228H

 

180 MHz PA-8000, 2MB Cache

 

2

 

2 GB

 

10.0

 

 

 

 

 

 

 

 

 

Exhibit 2.1-7: Stratus Continuum I Series Specifications Summary

 

[Graphic Omitted: Stratus performance comparison chart]

 

Exhibit 2.1-8: Stratus Continuum I Performance Comparison

 

NPAC SMS
Platform (428H)

 

As in earlier Stratus designs, each CPU-memory board contains a C side and a D
side, which are compared side-to-side to detect on-board errors.  A partner
board runs in lockstep, and a detected failure on either board causes the board
to go off-line while its twin continues to support the application unabated. 
The CPU subsystem and system bus interface are fully duplicated and compared in
the same manner, as illustrated in Exhibit 2.1-9. The memory subsystem uses ECC
detection and correction to handle recoverable faults.

 

144

--------------------------------------------------------------------------------


 

System Bus

 

Duplicated to provide fault tolerance, the Continuum system bus is a single
logical split transaction multiplexed address/data type bus, as illustrated in
Exhibit 2.1-10.  Major features include the ability to support 32- and 64-bit
bus interface widths, completely synchronous operation, cache consistency
support, a single logical ASIC interface, and a 192MB/second CPU to CPU speed.

 

[Graphic Omitted:  architecture diagram]

 

Exhibit 2.1-10: Dual Bus Architecture of the Stratus Continuum family
illustrates its fault-tolerant design.

 

Power Fail Ride-Through Enhancements

 

The Continuum architecture features two major improvements in how it handles
power failures to prevent any memory loss: a very robust power subsystem and
DC-powered disk drives.  The NPAC service centers employ UPS systems or backup
generators to maintain power during blackouts.  Yet, to ensure against data
loss, the power fail ride-through for Continuum Series systems has been expanded
to 45 seconds (over the 6-second ride-through available with prior Stratus
models), including full disk read/write operations.  This is significant,
because more than 80 percent of power failures are of a duration of less than 10
seconds.

 

If power has not been restored after 45 seconds, application processing is
suspended.  The operating system then copies all volatile data to disk, ensuring
against data loss while keeping data in memory.  After the data is written to
disk, the system then completes its shutdown.  When power is restored, a normal
system restart occurs, minimizing application downtime and ensuring 100 percent
data integrity.

 

145

--------------------------------------------------------------------------------


 

Expandability

 

The Continuum architecture makes it very easy to expand a system incrementally
as system needs increase.  All models within the 6xx and 12xx Continuum are
on-line upgradable simply by swapping processor boards or by adding additional
processor boards.

 

The design of the memory, disk, and I/O subsystems also makes incremental,
on-line growth very easy.  The Continuum family supports up to three I/O
communications processors, four logical RISC processors, 2GB of duplex memory,
178 GB of duplex disk, and 84 I/O adapters, allowing up to 1,344 direct connect
communications lines.

 

Future Stratus Continuum systems will incorporate newer processor technologies,
from both HP (PA-RISC) and the HP/Intel joint venture (Merced), resulting in
significant performance improvements, as illustrated in Exhibit 2.1-11, to
ensure continued scalability of the NPAC SMS capability.

 

Exhibit 2.1-11: Performance Roadmap for Future HP and HP/Intel-based Systems

 

[Graphic Omitted:  Chart of future system performance]

 

Communications

 

The Stratus Continuum Series supports a broad range of industry-standard local
and wide-area communications technologies, including OSI, X.25, X.400, TCP/IP,
ethernet, fast ethernet, FDDI, ISDN, and ATM.  To accomplish this, the Continuum
Series supports a wide range of I/O adapters, including 16-line asynchronous
adapters, universal communications adapters, ethernet adapters, Token Ring
adapters, X.21 communications adapters, and Channel Attach I/O adapters.

 

146

--------------------------------------------------------------------------------


 

2.1.2.1.2   Stratus Software

 

Mission-critical, hardened SMP UNIX operating system provides software/OS
reliability consistent with transparent hardware fault tolerance.

 

The Stratus Continuum-based NPAC SMS is UNIX-based, using the Stratus UX
operating system. The Stratus UX operating system is Stratus UX 10.10, a port of
HP’s HP-UX 10.10, that ensures binary compatibility of applications and layered
software.  The layering of Stratus UX facilities is illustrated in
Exhibit 2.1-12.

 

Stratus UX on the Stratus Continuum Hardware Family:

 

•                  Supports full range of Continuum packages

 

•                  Improved power-fail ride-through

 

•                  Local memory-pool allocation

 

•                  Support of virtually addressed caches

 

The following sections discuss the benefits of the Stratus UX operating system
due to its being a port of HP’s HP-UX operating system for use in the HP PA-RISC
based environment of the Stratus Continuum Family.

 

HP-UX Version 10.10 Operating System

 

Hewlett-Packard’s HP-UX is the industry’s leading UNIX operating system,
providing a highly reliable, standards-based foundation for companies to run and
manage business-critical solutions. The demands of the enterprise-computing
environment today require both adherence to industry standards and a solution
set that meets ever more exacting needs as businesses react to their changing
competitive environments. HP knows that customers need a foundation that can
support their business today as well as meet their future needs. With its
outstanding software scalability and value-added features, HP-UX is designed

 

147

--------------------------------------------------------------------------------


 

to run in environments ranging from the enterprise desktop, engineering
workstations, departmental- and branch-size servers, to mainframe-class systems
within the data centers of large enterprises.

 

HP-UX is the only UNIX operating system on the market that offers customers full
enterprise-class functionality. From the kernel up, HP-UX is designed to support
enterprise requirements such as:

 

•                  Broad scalability

 

•                  Mainframe-class performance

 

•                  Maximized system up-time

 

•                  Broad, best-in-class business solution availability

 

•                  Robust and easy-to-use integrated system- and
network-management solutions

 

•                  Application investment protection

 

•                  HP-VISUALIZE high-speed 3D graphics.

 

Furthermore, because HP-UX incorporates the leading standards, customers are
well positioned for superior inter-operability in a mixed vendor environment.

 

Investment Protection

 

HP-UX offers application investment protection unmatched by any other UNIX
system vendor.  Since its commercial debut on PA-RISC in 1986, HP-UX has
provided customers application binary compatibility when upgrading to new HP-UX
versions. This translates directly to increased productivity for development and
administrative staff who can devote their time to planning for future business
requirements rather than managing migrations. With HP-UX version 10.10, HP
continues to provide application investment protection so customers can quickly
and easily take advantage of the new features of the operating environment.

 

148

--------------------------------------------------------------------------------


 

Scalability and Performance

 

HP-UX is completely scalable from the desktop to the data center.  Applications
can be developed on an entry-level HP 9000 server or workstation and placed into
production on a data center-class system, such as the Stratus Continuum Model
428H or other Stratus/HP production systems—systems that feature symmetrical
multiprocessing (SMP) for parallelism.  HP-UX is designed to provide high
performance in on-line transaction processing (OLTP), graphics, file serving,
and batch processing, and to do so when a blend of applications are using the
system environment.  Additionally, HP-UX has been tuned to provide superior NFS
(network file system) performance on both SMP and uni-processor servers.

 

HP Process Resource Manager offers additional flexibility to manage the system’s
performance according to business priorities by allowing an administrator to
dynamically allocate a desired minimum percentage of available CPU cycles to
defined groups of users or processes.  Mission-critical applications can now be
guaranteed access to the required level of processing power on a shared system.

 

The Foundation for Enterprise-Wide Network and System Management

 

HP-UX serves as an ideal platform for system and network management of both
centralized and enterprise-wide replicated sites. The system and network
management facilities supported by HP-UX provide a comprehensive set of products
and procedures that manage all aspects of the system and network. Available on
HP-UX, HP OpenView is the industry-standard modular solution for managing
distributed networks of multi-vendor systems. It forms the backbone of HP’s
enterprise-wide network and system management strategy.

 

149

--------------------------------------------------------------------------------


 

Industry-Leading Performance and Scalability

 

Feature

 

Benefits

Scaling across the entire HP 9000 product line

 

Offers flexibility to accommodate future growth with full application binary
compatibility.

Symmetric Multiprocessing (SMP)

 

Provides excellent scaling of application performance across multiple processors
using a single version of the operating system.

Large-Scale Functionality
* Maximum Large File System Size (128GB)
* Large Addressable RAM (3.75GB)

 

Enables processing of high-end OLTP, decision support, and technical
applications.

Memory Mapped Files (MMF)

 

Offers faster file access for applications using POSIX and OSFAES compliant MMF
calls.

Shared libraries

 

Allows applications to share libraries during run-time, reducing RAM usage and
making it easier to update applications.

User-space threads based on POSIX 1003.1 c, draft 4 and thread-safe libraries
for C++, Pascal dynamic loader allowing development of multi-threaded
applications

 

Supports high-performance, enterprise-scalable client/server, math/vector,
networking, and applications based on industry-standard technology.

Logical Volume Manager (LVM)
* Software Disk Striping

 

Transparently implements virtual disks that span multiple physical drives to
improve disk access management and performance.

HP Process Resource Manager/9000

 

Gives the system manager the ability to dynamically match the system’s CPU
resources with business priorities.

Dynamic Buffer Cache

 

Adjusts dynamically to deliver optimal application performance.

ANSI-standard compilers optimized for PA-RISC

 

Deliver optimized performance for applications.

 

Core System Management with HP-UX Made Even Easier

 

The system management facilities supported by HP-UX are designed to easily
manage both single-server and complex networked systems, increasing the
productivity of the operational staff.

 

Core system configuration is conducted with the HP-UX System Administration
Manager (SAM). SAM allows the administrator to perform all major administrative
functions using an intuitive graphical user

 

 

150

--------------------------------------------------------------------------------


 

 

interface that leads the administrator through the choices in a given task. SAM
is designed to take a potentially complex task, such as adding and configuring a
disk to a system, and simplify it to a short sequence of guided steps so fewer
errors occur and greater productivity in core systems management is achieved.

 

SAM also supports system administration for large enterprises where there are
multiple administrators, each performing different tasks to maintain the
environment. SAM can be used by the lead system administrator (a superuser) to
create specialized subsets of tasks that other non-root administrators can use
to accomplish their administration duties. System security is improved by
reducing the number of administrators requiring superuser capability while
supporting administrative roles that fit the organizational structure.

 

The same graphical interface and object/task design (applied with SAM) is used
for software management through HP Software Distributor/UX, as well as for
enterprise-wide management of client/server applications based on HP DCE/9000,
CICS® for HP 9000, and Encina/9000. HP is the only vendor that provides this
consistent methodology for managing different elements of the environment.

 

To address the complex task of managing software, HP-UX includes a
standards-based utility called HP Software Distributor/UX.  This tool, based on
the submission for the POSIX 1387.2 standard, offers packaging, distribution,
management, and software installation services.

 

Integration with Existing Environments

 

In the open systems world, one important requirement is to provide
enterprise-wide connectivity into all major environments. Included with HP-UX
are several key networking features that provide customers cost-effective
networking with heterogeneous systems.

 

151

--------------------------------------------------------------------------------


 

All licenses of HP-UX version 10.10 include TCP/IP, Internet services, ONC/NFS,
DCE/9000 Executive, XTI over TCP/IP, Streams/9000, and NCS. Additionally, HP
offers a complete networking product line for integration with local- or
wide-area multi-vendor environments.

 

#1 in Reliability for Business-Critical Computing

 

In both the commercial and technical markets, business-critical computing
requires environments that provide the highest possible up- time for production
environments. The reliability of HP-UX has historically ranked highest in the
industry in comparison to other UNIX operating systems. This focus on
reliability of HP-UX is key to the high availability of the operating system’s
services for business-critical computing. Additionally, HP-UX supports kernel
features designed to maximize system up-time.

 

HP-UX System Administration

 

System Administration Manager (SAM):

 

•                  Terminal and motif-based object/task oriented interface

 

•                  Superuser can define subset of tasks for non-root
administration

 

•                  SAM designed to minimize administrator inputs while
optimizing configuration on behalf of system administrator. Provides increased
accuracy, productivity, and ease-of-use for configuration and management

 

•                  SAM logging activities viewable in window

 

•                  Extensible and customizable

 

•                  Integrated with HP OpenView for enterprise scalability.

 

152

--------------------------------------------------------------------------------


 

HP Software Distributor/UX for standards-based packaging, distribution,
installation, and management of all software in the environment:

 

•                  Ability to pull software from a central software depot with
the capability to easily enable push capability with HP Software
Distributor/UX.  Provides a common software distribution and packaging, leading
to increased administrative efficiency in a multi-vendor systems environment

 

•                  Supports multiple architectures.  Run-time version of iFOR/LS
software license compliance tool to manage software usage.  De facto
industry-standard makes licensing administration more effective

 

•                  Disk quotas. Allow the system manager to control the amount
of disk space available to users.

 

System Security

 

Feature

 

Benefits

Compliance with Dept. of Defense C2 security requirements

 

Provides the basis for server security.

System Auditing, which maintains a log of security-related events

 

Improves user accountability and deters unauthorized activities.

Access Control Lists (ACL)

 

Provides increased flexibility to control file access above standard C2
discretionary access control.

Extended Password Management Facility

 

Password Management Guidelines. Provides superuser-only encrypted password
database, system generated passwords, user generated password screening, and
enforced password aging.

Logon Restriction Facility

 

Allows administrator to control times/dates that specific users can access the
system and locations from where logins will be accepted.

System Administration Roles

 

With SAM, the lead system administrator can partition tasks to others on the
team without relinquishing superuser capabilities. Allows maximum utilization of
system administration resources while maintaining system security.

Boot Authentication

 

Prevents unauthorized users from booting-up a system.

Coexistence with DCE Security

 

HP-UX server security and distributed application security provide a robust
environment for enterprise needs including integrated security login.

 

153

--------------------------------------------------------------------------------


 

To meet the needs of today’s business processing environments, HP-UX 10.10
complies with U. S. Department of Defense C2-Level standards, with selected
additional features from the B-Level security specifications.

 

Standards Leadership for Competitive Advantage

 

HP-UX 10.10 is an X/Open UNIX 95-branded product, meaning that it conforms with
X/Open’s Single UNIX Specification (SPEC1170). In addition, HP-UX 10.10 complies
with such standards as XPG4, SVID3 level 1 APIs, OSF AES, as well as all major
de facto APIs such as BSD. Through its adherence to standards, HP-UX reflects
HP’s strong commitment to interoperability and portability.

 

Third-Party Software Availability

 

More than 5,000 HP Channel Partners offer 10,000 solutions that run on HP-UX.
More vendors of leading engineering, mainframe-based and priority operating
environment solutions have ported their software to HP-UX than to any other UNIX
operating system.

 

Further, the industry’s leading relational database software vendors, including
Oracle, Informix, Computer Associates (CA-OpenIngres), Progress, and Sybase,
have optimized their databases for the HP-UX operating environment.

 

In support of customers’ next-generation client/server applications, HP-UX
includes the industry-leading HP DCE/9000 Executive license-to-use. This makes
it easier for customers to deploy standards-based Distributed Computing
Environment (DCE) applications across the enterprise.

 

Business-Critical High Availability

 

Feature

 

Benefits

Journaled File System included with HP-UX

 

Guarantees file system integrity through a fast recovery process in the event of
a system failure

 

154

--------------------------------------------------------------------------------


 

Feature

 

Benefits

Dynamic management of the Journaled File System with HPOnline JFS:
• On-line disk defragmentation
• On-line disk resizing
• On-line backup

 

Allows on-line file system management for the Journaled File System, providing
even greater system availability

Automatic restart after power failure

 

Supports “lights-out” recovery.

Auto-configuration of I/O systems and device drivers at system boot-up

 

Enables fast system startup

Additional capabilities designed into OSF-defined Logical Volume Manager for
increased system availability and performance:
• LVM on root disk as well as data disk
• Maintains consistency between multiple-mirrored logical volumes, which is
vital for database applications that access multiple file systems
• Supports dual I/O paths between disks and the system, with automatic fail-over
to second I/O path
• Ability to back-up a mirrored logical volume from a second system, thereby
increasing system availability.

 

Ensures high availability and data consistency for large, data-intensive
applications

Supports a variety of diagnostics that reduce the likelihood of
system-interfering events such as RAM, disk, or other component failure:
• Detection of potential system failures with proactive diagnostics and services
through Stratus Support Services
• Dynamic de-allocation of bad memory pages before a serious memory failure
occurs.

 

Keeps unplanned downtime to a minimum with tools and services designed to detect
problems before they can interfere with the system.

 

155

--------------------------------------------------------------------------------


 

Standards

 

Feature

 

Benefit

Conformance to all major standards:

 

• X/Open UNIX 95 (conforming with the Single UNIX Specification, SPEC 1170)
• X/Open Portability Guide Issue 4 Base Profile (XPG4)
• OSF AES
• AT&T System V Interface Definition (SVID3 base and kernel extensions subset)
Level 1 API support
• Federal Information Processing Specification (FIPS) 151-2
• UC Berkeley Software Distribution 4.3 (BSD4.3) including features such as job
control, fast file system, symbolic links, longfile names and the C shell
• System V.4 File System Directory Layout
• IEEE POSIX 1003.1 and 1003.2
• IEEE POSIX 1003.1b Real-time API support (Phase 1)
• NFS Diskless and ONC/NFS Version 4.2.

 

Ensures highest degree of portability in a multi-vendor environment.

HP-UX is among the first UNIX operating systems to be UNIX 95-branded, offering
users greater investment protection and flexibility.

User Interface:

 

• Common Desktop Environment (CDE) 1.0
• Run-time support for XWindow System Server Version 11 Release 6
• HP Visual User Environment 3.0
• OSF/Motif 1.2.5.

 

Industry-standard interfaces for increased developer, as well as end-user,
productivity.

HP DCE/9000 Executive including the following services are included with HP-UX:

 

• Remote Procedure Call (RPC)
• User-space threads based on POSIX 1003.1c, draft 4
• Timing services
• Client services for the DCE Cell Directory Service, Security Service, and
Distributed File Service.

 

Deployment-ready for distributed client/server applications.

 

156

--------------------------------------------------------------------------------


 

2.1.2.3   NPAC Internal Users and Work Group Support

 

NPAC internal users are housed on PC workstations support by a Microsoft
NT-based server for office automation/support to provide a fully automated NPAC
operation.

 

NPAC internal users access the NPAC SMS similar to external users, using a
secure web browser as the client workstation application.  These workstations
also provide the NPAC staff with access to office automation services provided
by a separate workgroup server.  These functions include:

 

•                  E-mail

 

•                  File sharing and transfer (ftp, NFS)

 

•                  Centralized fax document transmission, retrieval, and storage

 

•                  Network printing

 

•                  Document/report archival on optical WORM drive.

 

•                  Ad hoc NPAC SMS database querying and reporting capabilities
via DBACCESS.

 

NPAC support staff may be located in any NPAC service center and, via the
NPAC/SMS WAN, establish a virtual presence within a required workgroup.  This
enables significant flexibility regarding NPAC staffing functions, with
corresponding operational cost savings for the benefit of service providers.

 

2.1.2.4   NPAC Network Management

 

Centralized management of all NPAC/SMS network, facilities, hardware, and
software enables quick fault detection and resolution and minimal service
provider disruption.

 

NPAC network management personnel monitor the health of all NPAC facilities
through a centralized network management facility.  An integrated network
management environment using HP OpenView

 

157

--------------------------------------------------------------------------------


 

enables network operations staff to monitor all NPAC facilities and systems,
including: network communications facilities, hubs, NPAC SMS server (hardware,
UX operating system, communications stacks, application software, and RDBMS).

 

Configuration changes and backup fail-over/restore processes may be initiated by
the network management group centrally with direct control over all required
resources.

 

2.1.2.5   NPAC Internet Firewall

 

Highly robust, cost effective, and proven firewall architecture ensures NPAC/SMS
security while enabling authorized Internet access to facilitate efficient
communications with service providers.

 

The NPAC/SMS LAN architecture utilizes a perimeter sub-network as a logical
gateway network between the unsecure Internet and the fully secure NPAC/SMS
network.  The perimeter network is formed using two firewall routers which
employ IP packet filtering and other mechanisms to control the types of allowed
traffic into and out of the perimeter network.  The sole node on the perimeter
network is a UNIX-based server acting as a dedicated bastion host server to
mediate services between the Internet and NPAC/SMS.  The bastion host is treated
as a semi-secure host, acting as a mail gateway, ftp server, public web server,
and proxy server for explicitly allowed services.  The use of a bastion host to
eliminate direct TCP/IP communications with any host within the NPAC/SMS
network, in addition to controls on the perimeter sub-network, ensures full
security within the NPAC/SMS by eliminating all known security threats.

 

The public web server operating on the bastion host can be used to
electronically publish NPAC/SMS related information to service providers
regarding upcoming NPAC/SMS events, schedules, operating status, changes to
network data (e.g., new NXXs opened for porting), and any other broadcast data

 

158

--------------------------------------------------------------------------------


 

desired.  This, in addition to faxes and E-mail, enable the NPAC/SMS to cost
effectively provide timely information to service providers.

 

159

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  Standardized, fully regionalized, Lockheed Martin NPAC SMS
application software offers the highest level of deployment credibility and the
lowest risk of functional/performance deficiencies

 

•                  NPAC SMS solution is readily extensible due to its
building-block structure using available com-ponents

 

•                  Key layered software components (CMIP tools) and technologies
sourced from within the Lockheed Martin Team for assured support and ongoing
enhancement

 

•                  Proven third party COTS software products: e.g., Oracle RDBMS

 

•                  Standards-based, open architecture facilitates cost effective
application expansion

 

2.1.3                        NPAC Service Management System Application Software

 

Planning for the potential growth associated with number portability and number
administration requires vision and a flexible design.  The Lockheed Martin
Team’s vision is to successfully perform at the leading edge of business and
technology.  The Lockheed Martin Team’s proven track record of successful,
leading-edge telecommunications project implementation is the foundation of the
vision.  The Team’s vision for the NPAC SMS application is detailed in this
section.

 

The NPAC SMS functional design consists of two primary components: NPAC SMS
application and the NPAC Operational GUI (OpGUI) available to authorize internal
and external users.  The two NPAC SMS components represent a blend of:

 

•                    Proven, tested, and deployed commercially available
off-the-shelf (COTS) telecommunications software products developed by Lockheed
Martin Team members (ESI, DSET).

 

160

--------------------------------------------------------------------------------


 

•                    Proven, mission-critical grade, third-party software
products to complement the Team-sourced platform software products.  Some of
these include:

 

•                    Oracle RDBMS

 

•                    Open Market secure web server product

 

•                    HP OpenView network management product

 

•                    PowerLogin Security Management software

 

•                  V-One’s SmartWall smartcard authenticator and Internet
firewall product

 

•                  Security Dynamics ACE/Server smartcard authentication server

 

•                  RSA Certificate Issuing System (CIS) integrated security
management system

 

•                  RSA BSAFE Development Toolkit security application
development product.

 

•                    NPAC SMS-specific application software and process rules to
be developed by ESI.

 

Implementing the NPAC SMS on a foundation of existing software minimizes overall
cost, lowers project risk, and decreases implementation time.

 


2.1.3.1  NPAC SMS APPLICATION ARCHITECTURE


 

The following components, illustrated in Exhibit 2.1-13, deliver the NPAC SMS
application functionality:

 

•                  Protocol Adapters

 

•                  Processing Environment:

 

161

--------------------------------------------------------------------------------


 

•                  Work Flow Manager

 

•                  Timer Manager

 

•                  PDEs

 

•                  Datastore (Oracle)

 

These components and their inter-workings are detailed in the sections below.

 

2.1.3.1.1 PROTOCOL ADAPTERS

 

Protocol adapters provide an open interface between the NPAC SMS application
external systems and the transaction processing back-end implemented within
ESI’s BACE environment.  The NPAC SMS supports three primary protocols:

 

•                  CMIP for communication between the NPAC SMS application and
the service provider’s Local SMS (LSMS) and Service Order Administration (SOA)
systems.  CMIP is also used to manage the NPAC SMS application itself, along
with those WAN and LAN nodes with instrumentation that requires CMIP to
communicate with the Network Management System (NMS).

 

•                  HTTPS (HyperText Transfer Protocol Secure) is also supported
to provide a secure user interface for both internal and external NPAC users
that leverages a common, readily extensible GUI environment for all
non-mechanized interfaces.

 

•                  SNMP for the management of WAN and LAN nodes with
instrumentation that requires SNMP to communicate with the Network Management
System (NMS).

 

The BACE Protocol Adapters receive secure, encrypted data from external
systems.  The protocol adapters convert the external message into the BACE
standard internal message format, which is

 

162

--------------------------------------------------------------------------------


 

delivered to the work flow manager for processing.  When processing is complete,
the work flow manager sends the BACE standard internal message back to the
protocol adapters for conversion to the protocol appropriate for communicating
with the external systems.

 

2.1.3.1.2  BASIC APPLICATION CREATION ENVIRONMENT (BACE)

 

Use of BACE enables the Lockheed Martin Team to leverage existing, proven,
standards-based software to provide a state-of-the-art NPAC SMS within the
timeframes requested by NYCAC.

 

The key component of the proposed NPAC SMS is ESI’s Basic Application Creation
Environment (BACE) software.  BACE is a library of telecommunications-specific
software developed and implemented for the telecommunications industry.  ESI has
a proven track record of implementing high-availability, high-capacity
telecommunications systems using BACE.

 

Through years of developing telecommunications-specific software, ESI discovered
that software components for the industry are often shared between multiple
applications.  Even though the use of those components varied slightly from
application to application and customer to customer, there was a common
foundation for each component.  ESI developed BACE as a means to leverage the
commonality of the components and define the rules used to implement the
variations of the components on a case-by-case basis.  Examples of these
components are:

 

•                    Telecommunications components in the switching network,
such as Service Management Systems (SMSs), Service Switching Points (SSPs),
Service Control Points (SCPs), Service Transfer Points (STPs), and Intelligent
Peripherals (IPS).

 

163

--------------------------------------------------------------------------------


 

•                    Components representing records or messages, such as usage
records, control messages, and work orders.

 

ESI also uses BACE as a means to leverage the use of development and run-time
tools.  BACE includes generic tools that can be used in a wide variety of
applications, serving many different purposes.  The idea of a tool is that it is
not specific to one task, but can be reused in many instances by using different
sets of data or a different tool configuration.  BACE includes ESI-developed
software integrated with layered third party COTS software.  Some examples of
BACE tools are:

 

•                    A high level language and associated compiler, run time
environment, for defining rules-based process flows describing
application-specific behavior of lower-layer C++-coded primitive components.

 

•                    Datastore tools supporting access to different types of
data storage, including relational and object oriented databases, file systems,
and shared memory, in a manner independent of the actual storage modality.

 

•                    Common services tools providing security, object
persistence, version control and reporting.

 

•                    Access tools providing open access for front-end processes
(the protocol adapters) to the BACE processing components.

 

164

--------------------------------------------------------------------------------


 

The back-end transaction processing portion of the NPAC SMS application
implemented using BACE will comply with the following standards:

 

•                  Transport:

 

•                  DCE

 

•                  Network Management

 

•                  X.7nn

 

•                  SNMP

 

•                  CMIP

 

•                  Interoperability

 

•                  COSE 1170

 

•                  Database Access

 

•                  ANSI SQL, ODBC

 

•                  Programming Languages

 

•                  ANSI C, C++

 

2.1.3.1.3  WORK FLOW MANAGER

 

The BACE Work Flow Manager is used to manage the NPAC SMS application run-time
environment.  This includes starting processes in a specific order at
initialization time, monitoring the health of executing processes, restarting
failed processes, and starting new processes to address application load
requirements.  The work flow manager mediates processing and information
requests from external systems by allocating work requests between PDEs.

 

165

--------------------------------------------------------------------------------


 

2.1.3.1.4  Timer Manager

 

The ability to configure the timer manager provides the ability to support time
sensitive tunable parameters in the NPAC SMS application.

 

The BACE Timer Manager is a run-time component capable of tracking large numbers
of application timers and providing input into other application processes
requiring time management and tracking.  The timer manager will be used to
handle pre-scheduled events such as housekeeping and periodic audits.  The timer
manager is capable of tracking and managing intervals of time between predefined
events.  It provides the ability to ensure events take place within a
predetermined time frame. For example, the timer manager ensures that the
receipt of subscription transfer authorizations from both the old and new
service providers occur within a given time frame.

 

2.1.3.1.5  PROCESSING DESCRIPTOR ENGINES (PDES)

 

The NPAC SMS application processes are implemented using BACE Processing
Descriptor Engines (PDEs).  PDEs are implemented in object oriented C++ code. 
PDEs perform the underlying processing steps or primitives that are used to
express the rules-based processing flow of transactions.  The work flow manager
dispatches PDEs as it interprets and executes the processing rules that describe
the steps into which transactions are decomposed.  The PDE objects receive data
and parameters from other application components, perform the required
processing, and return the requested data and parameters to the appropriate
objects.  The work flow manager controls PDE processing in conjunction with the
timer manager.  The primary NPAC SMS PDEs are:

 

•                  Security

 

•                  Auditing

 

•                  Subscription Administration

 

•                  Service Provider Data Administration

 

166

--------------------------------------------------------------------------------


 

•                  Network Data Administration

 

•                  Network Synchronization

 

•                  Reporting

 

•                  Billing

 

•                  Logging

 

•                  Housekeeping.

 

2.1.3.1.6  DATASTORE

 

BACE provides open connectivity to data storage mechanisms such as relational
and object oriented data bases, file systems and shared memory.  Although the
NPAC SMS application supports any standard datastore interface (ANSI SQL), the
Lockheed Martin Team is proposing the use of ORACLE RDBMS.  The ORACLE products
provide a suite of telecommunications datastore and analysis tools that fully
complement the BACE and COTS software used in the proposed NPAC SMS application.

 


2.1.3.2  NPAC SMS OPERATIONAL GUI (OPGUI)


 

The NPAC OpGUI features:

 

•                    Open, non-proprietary, standards-based GUI technology (HTTP
+ SSL).

 

•                    Readily and economically available GUI client software for
users.

 

•                    Reduces software development requirements on SOA front-ends

 

•                    Secure access

 

•                    Flexible design

 

167

--------------------------------------------------------------------------------


 

•                    Intuitive user interface

 

•                    On-line help

 

•                    Consistent presentation style

 

•                    Ease of navigation

 

•                    Data entry type checking.

 

The proposed NPAC OpGUI will significantly reduce the amount of software
development required to implement NPAC SMS and SOA interfaces.

 

The guiding principles for the design of the proposed NPAC SMS OpGUI are
flexibility and security.  The Lockheed Martin Team proposes to implement the
NPAC SMS OpGUI using the flexibility afforded by worldwide web browser/server
technology.  The NPAC OpGUI based on a client web browser will derive
functionality from the secure NPAC SMS web server.  Open Market Secure WebServer
runs on the NPAC SMS server and provides the front-end HTTPS (secure web)
protocol handling with client browsers accessible from the NPAC network. 
Coupled with BACE interface modules, operations from submitted to the web server
are translated into a standard canonical format and forwarded into the BACE
transaction processing system for actual execution.  The web-based GUI
environment shares are common back-end transaction processing engine (BACE) as
is used by the CMIP-based mechanized interfaces.  This ensures consistency and
commonality in all operations, security, processes, and maintenance, independent
of whether functions are invoked manually and via mechanized interface.

 

168

--------------------------------------------------------------------------------


 


2.1.3.2.1  NPAC SMS OPERATIONAL GUI SECURE ACCESS

 

Access to the proposed NPAC OpGUI is fully secured via a perimeter network
firewall architecture and end-to-end smartcard access.  A user is authorized
after a successful logon to the system using the window shown in
Exhibit 2.1-14.  Application security logic and OpenMarket’s secure web server
HTTPS facilitate dynamic configuration of the NPAC OpGUI based on the user’s
security privileges.

 

This allows the NPAC OpGUI to enforce security and access requirements for
predefined audiences.  Access privileges are defined and controlled by the NPAC
OpGUI for the following user groups:

 

•                  Service Providers

 

169

--------------------------------------------------------------------------------


 

•                  User Support Services (Customer Help Desk)

 

•                  Administrative Services and Facilities

 

•                  System and Software Support Group

 

•                  Quality Assurance and Control Group.

 

For an in-depth discussion of NPAC SMS security, please refer to Section 2.7,
Security.

 


2.1.3.2.2 NPAC SMS OPERATIONAL GUI FLEXIBLE DESIGN


 

As previously referenced in the security overview, control of the presentation
and configuration of the NPAC SMS Operations GUI is implemented at the
WebServer.  This implementation facilitates graceful NPAC SMS design changes
because the web browser will automatically pick up any recent design changes
each time the user visits the NPAC SMS website.  This eliminates the need for
distribution of updated user interface software to the service providers after
design changes.

 

2.1.3.2.3  INTUITIVE USER INTERFACE

 

The users of the SMS will be able to effectively use the NPAC OpGUI because it
conforms to existing standards and conventions for event-driven windows
interfaces.  The standards and conventions are implemented after careful human
factors engineering.  The intuitive user interface will decrease learning curves
and lower training expenses.

 

The NPAC OpGUI is designed to present users with informational and error
dialogue boxes when appropriate.  The dialogues present concise information
indicating problem resolution when applicable.  This will augment the user’s
ability to understand and correct problems.

 

170

--------------------------------------------------------------------------------


 

The dialogue messages will be stored in the database and loaded into the SMS at
run-time.  This minimizes the effort required to release new executables when
error text modifications are desired.

 

2.1.3.2.4  ON-LINE HELP

 

Application on-line help will be provided to the user at the following levels of
depth:

 

•                    Context sensitive help (data field descriptions,
constraints, examples)

 

•                    Window specific help

 

•                    System level help

 

•                    On-line user guide

 

•                    Functional procedural help (proposed future enhancement)

 

•                    Error “fix-it” facility (proposed as future enhancement).

 

The “Help” dialogue text displayed by the NPAC OpGUI will be loaded at run-time
from the database.  This will provide for quick modifications to the help text
and minimize releases.

 

171

--------------------------------------------------------------------------------


 

2.1.3.2.5  CONSISTENT PRESENTATION STYLE

 

A consistent and standard presentation theme will be implemented.  This will aid
in the user’s ability to use the NPAC OpGUI based on presentation style and
standards.  The following presentation standards will be used for all window
implementations:

 

•                    Unique background colors for required/non-required data
fields

 

•                    Fast keys/hot keys

 

•                    Standard push button and menu sizes as appropriate

 

•                    Standard text fonts and size

 

•                    Data commonality presented in frames or groupings.

 

2.1.3.2.6  EASE OF NAVIGATION

 

The window navigation will be aided with menu bars, toolbars and hypertext
links.  The toolbar will provide the standard Netscape navigation (back,
forward, home).  The menu options will be coded with “fast keys” to provide a
more direct navigational path.  Navigating between data fields will be supported
using tabbing orders.  Tabbing order will be left to right, top to bottom.

 

The NPAC OpGUI main control window will provide hypertext links for window
navigation as shown in Exhibit 2.1-15.  The data is organized and presented
based on user actions (i.e. Query, View).  The window configuration will be
dynamically driven and created based on the authorized users’ login permissions.

 

172

--------------------------------------------------------------------------------


 

When the user selects a hypertext label from the main control window (i.e. *
Service Provider), the appropriate window will be displayed.  The NPAC OpGUI
limits navigation to three levels below the main control window.  This allows
inexperienced users to use the GUI without becoming “lost.”

 

2.1.3.2.7  DATA ENTRY VALIDATION

 

When appropriate, data entry fields will validate entries as entered.  For
example, no characters will be permitted in a TN field.  The data fields will
also be checked for length restrictions.

 

2.1.3.2.8  NPAC SMS OPERATIONAL GUI FUNCTIONALITY.

 

The NPAC OpGUI will run on a wide variety of PCs and workstations via an
appropriate web browser supporting the HTTPS standard (e.g., Netscape
Navigator).  Authorized NPAC users will have the ability

 

173

--------------------------------------------------------------------------------


 

to enter, modify, and manage SMS data.  The GUI will provide interfaces
supporting the following data administration requirements:

 

•                    Queries

 

174

--------------------------------------------------------------------------------


 

•                    Service provider data administration

 

•                    Subscription version administration

 

•                    Security administration

 

•                    Auditing administration

 

•                    Reporting administration

 

•                    NPAC network data administration

 

•                    Billing and resource accounting.

 

QUERY FUNCTIONALITY

 

The NPAC OpGUI will provide authorized users with the ability to query for NPAC
SMS information such as subscription data, service provider data, service data,
audit data and reports.  The query windows will be the focal point for locating,
retrieving, viewing and modifying data.  Access to information is controlled by
the user’s security privileges and enforced by the NPAC OpGUI.

 

SERVICE PROVIDER DATA ADMINISTRATION FUNCTIONALITY

 

The NPAC SMS Operation GUI will provide a user interface for internal NPAC
personnel to perform service provider data administration.  This will enable the
authorized user to create, modify and configure service provider data.  This
also includes mass updates, such as NPA splits and network data.

 

SECURITY ADMINISTRATION FUNCTIONALITY

 

The NPAC SMS operation GUI will provide an internal user interface for security
administration.  An authorized user will be able to configure group and user
security permissions, maintaining encryption key information.

 

175

--------------------------------------------------------------------------------


 

SUBSCRIPTION VERSION DATA ADMINISTRATION FUNCTIONALITY

 

The NPAC OpGUI will provide a user interface for subscription version data
administration.  This will enable an authorized user to create, modify,
activate, disconnect, cancel, and query subscription versions associated with a
service provider.  The authorized user will also have conflict resolution
capabilities.

 

The NPAC OpGUI provides the capability of managing mass changes associated with
subscription data.  This capability exceeds the RFP requirements allowing
changes across a range of TNs.

 

AUDITING FUNCTIONALITY

 

The NPAC OpGUI provides a user-friendly, intuitive interface for audit
administration.  The NPAC SMS auditing capabilities are designed to keep routing
information in the network synchronized.  The NPAC OpGUI allows authorized users
to:

 

•                  Define and execute audits

 

•                  Define templates for repeated, periodic audits

 

•                  Query audit results, audit templates, and audit status.

 

REPORTING FUNCTIONALITY

 

The proposed NPAC SMS contains a extensive library of predefined reports
supporting the NPAC system and business requirements.  The NPAC OpGUI allows
authorized users to:

 

•                  Schedule the generation of reports

 

•                  Reprint reports

 

•                  Select output devices for report destinations

 

•                  Define new reports

 

176

--------------------------------------------------------------------------------


 

NPAC DATA ADMINISTRATION FUNCTIONALITY

 

The NPAC OpGUI will provide a user interface for NPAC data administration.  This
will enable an authorized user to create and alter system and application
tunables.  Mass changes to network data associated with service providers (i.e. 
NPA Splits, LRN, LIDB, Class DPC) will also be simplified through the NPAC
OpGUI.

 

BILLING FUNCTIONALITY

 

NPAC OpGUI billing and resource accounting functionality is a subset of the NPAC
SMS reporting capabilities.

 

2.1.4   NPAC Operations

 

Lockheed Martin IMS is the only neutral third-party supplier with proven
experience in the management and administration of a portable number database,
ensuring timely and evenhanded service for all NPAC users.

 

The Continuum Series models xx18H and xx28H (e.g., 418H, 428H, 818H, 828H, etc.)
are the latest addition to the Continuum Family, and feature the 180MHz PA-8000
microprocessor, representing a 4x increase in CPU performance over the 96 MHz
PA-7100 processor.  In addition, a 4x increase memory capacity is available, up
to 2GB of RAM can be supported.  The xx18H models feature one pair of duplex
180MHz PA-8000 CPU boards (one logical CPU), and the xx28H models feature two
pairs of duplex 180MHz PA-8000 CPUs (two logical CPUs).  For a comparison of the
specifications and relative performance of the Continuum Series Family, see
Exhibits 2.1-7 and 2.1-8.  Note the Lockheed Martin NPAC SMS platform is based
on the Continuum 428H system (2 x PA-8000).

 

177

--------------------------------------------------------------------------------


 

Lockheed Martin IMS has been successfully managing the 800 NASC for the 800
Service Industry for nearly three years. In this capacity, we are responsible
for the operational support services and administration required by users of the
SMS/800 database.  The parallels between the service requirements for 800
portability and NPAC operations are striking.  Through our work as the 800 NASC
and our current work for the Illinois NPAC/SMS, we have an in-depth
understanding of the duties, services, and responsibilities required to operate
the NPAC on behalf of NYCAC for the State of New York and, when desired, the
surrounding region.

 

NPAC Operational Relationships

 

The NPAC is essential to the smooth operation of local number portability in a
complex and evolving environment, interfacing and communicating with several
different types of customers, systems, and external constituents. 
Exhibit 2.1-16 shows the users and constituents that the NPAC SMS supports.  In
support of these entities, the NPAC must contain the diverse set of
communications facilities shown in Exhibit 2.1-17, including facilities for
supporting verbal and automated requests from NYCAC carriers and several ways to
distribute information and reports, such as faxes, E-mail, and a public
web-based bulletin board.  In short, we understand the clientele of the NPAC and
the required system and facilities infrastructure required to provide superior
NPAC services.

 

NPAC Service Components

 

Our response provides a comprehensive and responsive solution for the operation
of the NPAC, as the neutral third party vendor.  Our technical and operational
solution meets or exceeds all NPAC operations requirements.  The key components
of our proposed NPAC service are illustrated in Exhibit 2.1-18.

 

178

--------------------------------------------------------------------------------


 

The Lockheed Martin Team’s service approach results in levels of customer
satisfaction that meet or exceed client expectations.  Our NPAC will operate in
an open and ethical manner at all times, protecting and preserving the security
of customer data.  These principles will be incorporated in the operation of the
NPAC.  We track NPAC performance against built-in quality assurance standards
and audits and feedback from NPAC users  and  the  NYCAC.   Our  management 
approach  for  the  NPAC  has  proven successful many times over and
incorporates a Management Review Committee comprising the Lockheed Martin Team’s
senior company officials.

 

179

--------------------------------------------------------------------------------


 

NPAC Service Requirements

 

NPAC service requirements fall naturally into a small number of functional areas
that are associated with specific organizational groups in Lockheed Martin IMS’
NPAC organization.  NPAC function areas include:

 

Operational Functions

 

While the NPAC/SMS RFP has suggested that NPAC responsibilities be distributed
among three distinct areas — System Administration, User Support, and System
Support — we propose an enhanced functional organization structure that is based
upon the successful 800 NASC model.  Our proposed NPAC functional organization
is shown in Exhibit 2.1-19.

 

180

--------------------------------------------------------------------------------


 

Our functional organization facilitates the managing of interfaces associated
with the NPAC/SMS, improves internal communications and accountability, and
ensures the highest level of responsive and evenhanded service to all NPAC
users.

 

Management Review Committee

 

Our functional organization includes a Management Review Committee which is
comprised of senior executives from both Lockheed Martin IMS and Evolving
Systems, Incorporated to provide additional management oversight and periodic
review of NPAC operational performance.

 

NPAC Director

 

The NPAC/SMS contract will be serviced within our Communications Industry
Services line of business. The director of the NPAC, Ms. Audrey Herrel, will
report directly to Joseph Franlin, Chief Operating Officer of CIS, who reports
directly to Jeffrey Ganek, Senior Vice President and Managing Director of
Communications  Industry  Services.

 

The NPAC director’s function includes responsibility for the following:

 

•                  Client relations

 

•                  Performance goals

 

•                  Day-to-day operations

 

•                  Industry satisfaction

 

•                  NPAC/SMS management.

 

181

--------------------------------------------------------------------------------


 

User Support Services Group

 

The User Support Services group is the core business of the NPAC.  It ensures
that the users are able to use the NPAC SMS system effectively to establish
ported number records and obtain provisioning.  This group is the focal point
for all NPAC SMS problem resolution. User support services’ functions include:

 

•                  User problem resolution

 

•                  User access assistance

 

•                  Scheduled system unavailability notification

 

•                  Service and network data table administration

 

•                  Mass change administration

 

•                  Software acceptance/new release testing

 

•                  New software release notification.

 

System and Software Support Group

 

System and software support functionality is focused on the creation and
maintenance of an effective operational environment for NPAC operations and on
resolving or coordinating resolution of all user or NPAC SMS problems pertaining
to system availability or technical communications problems. This group is
responsible for three functional areas, which include:

 

•                  Primary Data Center, Network Control Center, and Disaster
Recovery Backup Operations:

 

•                  Data links and WAN service provider access monitoring

 

•                  IP switches monitoring

 

•                  Dial-up access support

 

•                  IP switches configuration and administration

 

•                  Backup/Disaster Recovery processor operations

 

•                  Backup/Disaster Recovery processor administration

 

182

--------------------------------------------------------------------------------


 

•                  Backup/Disaster Recovery testing support.

 

•                  NPAC SMS Administration and Operations:

 

•                  Logon ID administration, password and security access code
assignment

 

•                  Customer record security, access, input and modification
assistance

 

•                  NPAC SMS service data table administration

 

•                  Server (Stratus) administration

 

•                  Production control (process scheduling, tape management,
report distribution)

 

•                  NPAC PBX administration

 

•                  LINCSS trouble shooting and administration

 

•                  NPAC workstation administration

 

•                  Local SMS download monitoring

 

•                  NPAC SMS interface link monitoring and testing

 

•                  Software acceptance/new release testing support.

 

•                  Level 2 software support:

 

•                  NPAC SMS problem analysis and resolution

 

•                  NPAC SMS maintenance and enhancements

 

•                  NPAC SMS software acceptance/new release testing support

 

•                  Commercial off the shelf software support and testing.

 

Administrative Services and Facilities Group

 

The Administrative Services and Facilities Group encompasses the following tasks
required to run the NPAC:

 

183

--------------------------------------------------------------------------------


 

•                  Secretarial, clerical, administrative support, and office
management services

 

•                  Human Resources

 

•                  Purchasing, leasing for NPAC internal operations

 

•                  Facility management

 

•                  Accounts payable and receivable

 

•                  Billing and adjustments.

 

Training and Documentation Services Group

 

Effective training in the operation and use of the NPAC SMS system and in NPAC
services is a key factor in the acceptance of the NPAC by the Local Number
Portability service community.  Therefore, we will provide:

 

•                  Training curriculum development

 

•                  Training material development in accordance with users’ needs

 

•                  Training delivery to NPAC users and internal staff

 

•                  Course schedules and registration information

 

•                  User training and documentation feedback

 

•                  Documentation inventory

 

•                  Documentation request processing and distribution, including
Local Number Portability Guidelines

 

•                  NPAC SMS documentation issuance

 

•                  Software acceptance/new release training support.

 

184

--------------------------------------------------------------------------------


 

Quality Assurance and Control Group

 

The establishment of a vigorous, effective Quality Assurance and Control Group
is a key element of our proposal and is of vital importance to the success of
the NPAC. Specific functions that are addressed by this group are:

 

•                  NPAC operations evenhandedness

 

•                  NPAC SMS system and NPAC operation performance standards
development

 

•                  Reporting and analysis of quality performance

 

•                  NPAC SMS software acceptance testing, software release
certification, and production system cut-over coordination

 

•                  Quality assurance programs and procedures development

 

•                  Quality assurance training

 

•                  Process improvement

 

•                  Change control

 

•                  Backup/Disaster Recovery processor testing and reporting

 

•                  Procedures and documentation review.

 

2.1.5   Risks, Responsiveness, Deficiencies, and Improvements

 

The Lockheed Martin Team is uniquely experienced and qualified to manage
schedule risks, perform thorough requirements analysis, and recommend cost
reductions within the spirit of the requirements.

 

As requested in RFP Section 1.4.3.2 (pg. 16), the following sections address:

 

(1) All areas that result in a potentially high degree of risk

 

(2) All areas that impose an unusually high degree of responsiveness, and

 

185

--------------------------------------------------------------------------------


 

(3) Areas that are deficient and that could be improved.

 

The specifics regarding each of these issues are discussed as they occur in our
proposal response to the RFP requirements.  The discussion below serves to
summarize those issues and the way in which our proposal addresses or mitigates
them.

 

The NYCAC’s RFP Evaluation/Procurement Team is to be commended for their work in
defining the NPAC/SMS requirements in this RFP.  We take no exception to the
requirements, but do recommend improvements or refinements in a few places.

 

2.1.5.1   Risks

 

The fundamental area of potentially high risk is regarding the overall
deployment and turn-up schedule for the NPAC/SMS.  While the Lockheed Martin
Team is uniquely suited to satisfy the commendably aggressive time frames
requested in the RFP, we have extensively refined the proposed implementation
schedule and testing plans to ensure that the key NPAC/SMS milestones can be
achieved in the time frames desired by the NYCAC.  Recognizing that Lockheed
Martin’s NPAC SMS development activities are well underway for deployment in
support of the Illinois LNP LLC region, the primary schedule issues for the
NYCAC are testing and the corresponding deployment schedules for Local SMS/SOA
deployment by the initial participating service providers.  Key schedule dates
are: start of service provider integration (turn-up) testing and limited
operations on May 15, 1997 and start of full (live) operations on October 1,
1997.  However, this schedule relies on certain key dependencies that are
appropriate to highlight as potential schedule risks.  They are:

 

1.               Timely resolution of business contract issues leading to firm
contract execution.  Given the nature of this procurement and LNP in general,
there is an understandable level of uncertainty regarding potential contract
terms, conditions, and structure and composition of the contracting entity

 

186

--------------------------------------------------------------------------------


 

(NYCAC), and future regulatory activities.  In demonstration of our sincere
commitment to this opportunity and to the industry, the Lockheed Martin Team has
already started preparations for early deployment of the NPAC/SMS, as evidenced
by the detail of our proposal.  To minimize risk to the schedule, we propose
that a binding instrument (e.g., binding MOU/LOI) be executed shortly after
selection with the NYCAC to reduce the Team’s cost exposure while continuing in
good faith to meet the initial schedule.  We respectfully request that the NYCAC
consider issuing a Letter of Intent (LOI) on or about January 2, 1997.

 

2.               Timely specifications approval and signoff.  To ensure timely
review, comments, and approval of project documentation (functional, interface,
testing, etc.) we propose to conduct these activities in a to-be-formed NY NPAC
Operations Committee and an NY NPAC SMS Mechanized Interface Support Committee
to provide representation as a group for all interested companies.  We intend to
deliver project specifications and documentation in advance of committed dates
in the schedule, but will require timely NYCAC turn-around and approval to keep
to the schedule.

 

3.               Mechanized system availability for system-to-system testing. 
Start of system-to-system testing (on 5/15/97) requires that SOA and LSMS
systems supporting the mechanized interfaces be deployed and operational in at
least one service provider’s network.  To reduce risk in the interoperability of
these systems, DSET will make available interface interoperability certification
testing services to system vendors or service providers (further described in
Section 2.0.2.1.10) to formally pre-test interoperability of the interfaces in a
testbed environment.  Completion of IIS conformance certification testing will
be a mandatory requirement for all interconnecting NPAC users.

 

187

--------------------------------------------------------------------------------


 

2.1.5.2   Areas of High Responsiveness

 

The Lockheed Martin NPAC/SMS service offering meets or exceeds all of the NYCAC
RFP requirements.  Consequently, we do not feel there are any areas that require
an unusually or inappropriately high level of responsiveness.  In several areas,
such as disaster recovery and hardware platform availability, we felt that
significantly exceeding the requirements was the prudent and ultimately
cost-efficient approach given the inherently critical nature of the NPAC/SMS
service to its users.

 

One important point to note within the spirit of this section, is the
suitability of the volume projections supplied in requirement R10-17.  We
understand the essential need for the NPAC/SMS to scale to handle the volumes
and number of service providers/users indicated, and unambiguously have
committed to serving those volumes and beyond as may be required.  Consequently,
R10-17 has been used to drive both NPAC SMS system sizing as well as is expected
to be the basis for evaluating and comparing total NPAC/SMS service bid costs

 

However, we understand that the actual experienced NPAC/SMS volume will be
dictated by a number of factors, including: the number of service
providers/users who have decided to participate in LNP, become an NPAC user, and
deploy LSMS/SOA systems, including IIS certification testing; the schedule of
opening central offices for porting by the incumbent LECs (NYNEX and Rochester
Telephone) in the initial MSAs; and the rate at which service providers
initially will be able to market, accept and process service orders for ports,
which will also be affected by the rate at which service providers will be able
process service orders amongst themselves.

 

The proposal states that the annual transaction estimates provided in R10-17
“should be viewed as having, at best, one significant digit.  That is, each of
these annual estimates is good within a range of plus or minus 50,000,000” (RFP
p. 74).  We propose that the NYCAC and Lockheed Martin IMS jointly determine an
appropriate rollout plan for the growth of NPAC/SMS services taking these
factors into

 

188

--------------------------------------------------------------------------------


 

consideration.  And we propose using such a plan to drive both NPAC/SMS capacity
expansion as well as LSMS/SOA deployment schedules for participating service
providers.

 

2.1.5.3   Deficiencies and Improvements

 

The following details areas where we recommend refining the NPAC SMS
implementation to minimize costs and maximize efficiencies:

 

1.               Requirements R7-107 through R7-109: we will support the
encryption key management mechanism requested in these requirements, but do
recommend a more efficient and equally secure PKCS key management mechanisms be
used instead.  These mechanisms are a being adopted as standards within other
areas in the telecommunications industry for security, for example, in CDPD, and
provides for a much less costly means of performed key management that benefits
service providers directly as well as the NPAC.

 

2.               Requirements R5-26, R5-35, R5-51, R5-62, and R5-69: These
require that SOAs need only specify the subscription TN attribute value to
identify the specific subscription version/record (subscriptionVersionNPAC
object instance) intended.  While this does off-load the SOAs from having to
retain the version ID (record ID) of the latest instantiated
subscriptionVersionNPAC object, it does cause a minor additional amount of work
on the NPAC SMS to search for the latest version based on the TN value for each
operation.  Additionally, if an SOA system does note the version ID (record ID)
for versions it is involved in creating (acting as either old or new service
providers), then it may reference that subscriptionVersionNPAC instance
specifically by name (TN + version ID) for subsequent operations (e.g., M-SET
directly to the subscriptionVersionNPAC in lieu of sending a modify action to
the lnpSubscriptions container object).  This streamlines the NPAC SMS operation
where SP SOA systems can support it.  In either case, both modes of reference

 

189

--------------------------------------------------------------------------------


 

(indirect via the container, or direct to the version instance) are supported. 
The functionality for both object reference modes is defined in the IIS.

 

3.               NPAC SMS Interface CMISE Transaction Throughput: There has been
much discussion within the industry concerning the necessary CMISE transaction
throughput required for the NPAC SMS.  Currently, per requirements R6-24 and
R6-25, NYCAC requires one (1) CMISE transaction per second per service provider
SOA and Local SMS interface association.  However, from NYCAC’s answer to bidder
question Q12, there also appears to be a business requirement to support a peak
transaction rate of 25 ported numbers downloaded per second to each Local SMS
interface association.  This throughput rate is also required for NPAC SMS
systems in other jurisdictions:  specifically, the Illinois LNP LCC, MCAC (Mid
Atlantic Region), and West Coast Region to name a few.

 

Using some additional assumptions that are widely supported within the industry
—
1) 20% of all activations will occur using a range of numbers, and 2) the
average number of ported TNs in a range activation is 20 — the result is a
throughput requirement of 5.2 CMISE transactions per Local SMS interface
association.  In addition, other jurisdictions require a throughput rate of two
CMISE transactions per second for each SOA interface association.

 

Together, these derived CMISE requirements mean that the NPAC SMS must support a
sustained load of 7.2 (SOA + LSMS) CMISE operations per second per service
provider (uploader), and 5.2 CMISE operations per second (ops or tps) for each
user (downloader).  Thus, the initial 10 service providers represent a system
total of 72 CMIP operations per second, for an aggregate download rate of 250
TNs per second (25 to each of 10 service providers).  The derived interface
performance requirements due to the aggregate number of ported numbers and
service providers drive the overall

 

190

--------------------------------------------------------------------------------


 

system throughput requirements, not the number of transactions identified in
requirement R10-17. Our proposed NPAC SMS will support these higher, widely
supported CMISE requirements as well as the transaction rates in R10-17.  In
addition, our NPAC SMS architecture can readily scale to provide the CMISE
throughput required to support 50 or more service providers.

 

4.               Service Provider Network Data: Our information model design in
the IIS enables service providers to query and, within reason, update their
network data.  Mass network data updates will not be supported through the
mechanized interfaces.  While this information is available via the LERG and
LARG, these databases are not always timely.  It is important that the NPAC SMS
network data view of a service provider’s network be current to avoid improperly
invalidating a subscription version operation due to stale data.

 

5.               NPAC Regionalization: As indicated in Requirement R6-27, the
RFP requires the NPAC SMS to filter/screen broadcasts to service provider Local
SMS associations on an NPA-NXX basis.  This allows service providers, for a
local SMS association, to specify for which NPA-NXXs they would like to receive
downloads.  We will completely support this requirement by adding screening
tables within the NPAC SMS for linking service providers to NPA-NXXs for
downloading purposes.  Using these tables, the NPAC SMS will only send/resend
downloads for a given NPA-NXX to the proper service provider local SMS
associations.

 

From our participation in many industry forums and states’ workshops, we
understand that regionalization of NPAC service should include additional
functionality.  As a part of our standard NPAC SMS Release 2 software, which we
will deploy for NYCAC, the following additional functionality to support
regionalized NPAC services will be provided:

 

191

--------------------------------------------------------------------------------


 

•                  Establishment of portability areas (NPA-NXX groupings, such
as a LATA or MSA) to validate service provider access and arrangements to port
numbers for a given NPA-NXX

 

•                  Establishment of state-specific tunable parameters to allow
timing and feature functionality to differ/vary by state within a regional NPAC
to satisfy potential regulatory differences

 

•                  Performance of cost reapportionment and billing on a state
basis to allow for different cost recovery methods employed or mandated by state
regulatory agencies, if applicable

 

•                  Provision of screens and reports on portability area and
state basis

 

•                  Provision of administrative utilities, screens, and reports
to establish and maintain portability area to NPA-NXX and NPA-NXX to service
provider Local SMS download association linkages.

 

1.               NPAC Organizational Structure:  As described in proposal
Section 12.1, we have reorganized the NPAC operations roles and
responsibilities, as defined in RFP Section 12, to fit more logically into an
NPAC organizational structure that reflects the required staff’s roles,
responsibilities, and skill-sets.  This reflects our in-depth and unique
experience in building and operating an NPAC-like operation.  A table mapping of
the RFP-defined roles and responsibilities (RFP requirements) into the proposal
NPAC organizational structure (proposal response) is provided in proposal
Section 12.1 to facilitate requirements compliance verification.

 

 

192

--------------------------------------------------------------------------------


 

 

NYCAC NPAC/SMS PROPOSAL

 

2.2  Business Process Flows

 

HIGHLIGHTS

 

•                  Thorough understanding of LNP, including business process
flows, enables NPAC/SMS implementation to be seamlessly integrated within the
broader framework of LNP deployment in New York and the region

 

•                  NPAC/SMS business process flows are managed in a manner that
ensures error-free operation and tight coordination among the service providers

 

•                  Business process flow implementation is cost effective and of
the highest quality

 

•                  Process flow procedures reflect a “need-to-be-involved”
policy, minimizing NPAC involvement in inter-company processes and preventing
unnecessary costs and overhead

 

•                  The NPAC/SMS design maintains flexibility in business process
flows, allowing evolution of processes over time and recognizing the embryonic
nature of LNP operation

 

2.2                               BUSINESS PROCESS FLOWS (RFP Sect. 2)

 

The Lockheed Martin Team, due to our extensive involvement and commitment to LNP
as well as experience in number administration, thoroughly understands the
business processes the NPAC/SMS must support for effective deployment of LNP.

 

Our operating experience and participation in LNP throughout the industry has
ensured our clear understanding of NPAC/SMS’ mission and support of number
portability in a competitive environment.  We are sensitive to the requirements
of the service providers and their need to balance rigorous, error-free
processing with low cost and minimal overhead.

 

Provision service processing is the primary activity of the NPAC/SMS.  The NPAC
role is to ensure that prior to enabling the new service provider (SP) to
activate the routing change, the new and old SPs must validate a number port,
i.e., an LNP routing database change.  In changing facilities-based service
providers, the nature of the service provider number portability (SPNP) makes
inter-company coordination of manual wiring and switch provisioning changes
necessary to change the serving switch of an end-user.  Consequently,
inter-company communication to facilitate coordination and scheduling of these
activities is required to support SPNP.  Due to this direct inter-company
coordination, the provisioning process flows implemented by the NPAC permit, as
required by

 

193

--------------------------------------------------------------------------------


 

the RFP, involvement by the NPAC/SMS.  Their involvement, which is limited to
the extent required, is essential to validate a number porting service order
(subscription) prior to enabling the associated LNP routing change to be
broadcast to LNP-participating service providers when the manual change-over is
completed.

 

Because of the manual wiring and switch provisioning changes required by both
SPs and inherent in SPNP, it is possible that an end-user may experience some
service disruption while the associated wiring and provisioning changes are
being made.  For business end-users who have substantial facilities and complex
service arrangements, this cut-over process is likely to be labor-intensive and
require tight coordination between the old and new service providers.  Upon
completing the manual cut-over activities, the NPAC/SMS will, upon request of
craft personnel at the new SP, activate the subscription, i.e., broadcast the
LNP routing change to enable incoming calls to be routed correctly to the new
SP’s switch now serving the end-user.  Upon receipt of the activation request,
the NPAC/SMS becomes the critical path to restoring inbound calls to the
end-user.  For this reason, the real-time performance and reliability of the
NPAC/SMS to broadcast the associated routing change to all LNP-participating
service providers is crucial to restoring full service to the end-user.  It is
also essential that data consistency be maintained to ensure that the
activation/broadcast process is error-free.  If the NPAC SMS were unable to
complete the activation process, it would be necessary to:  1)  undo the manual
cut-over process and resume service with the old SP switch, or 2) manually place
the necessary LNP routing updates in all participating service providers.  This
is a costly and disruptive impact.

 

Exhibit 2.2-1 illustrates the nominal case of the provisioning flow followed by
successful cut-over and activation, where the SPs, both new and old, correctly
authorize the subscription.   The time axis in this chart is non linear — the
time from initial end-user request to start of cut-over may take days or weeks,

 

194

--------------------------------------------------------------------------------


 

whereas the time from activation request received at the NPAC/SMS to completion
of the LSMS broadcast normally takes less than one second.

 

The Lockheed Martin Team has an in-depth understanding of the business process
flows for the NPAC/SMS and the underlying familiarity with LNP required to work
cooperatively with the service providers to operate the NPAC/SMS.  In LNP
workshops throughout the states, as well as through our now-completed functional
requirements definition process with the service providers in the Illinois SMS
and Operations Committee, we have participated in the ongoing development and
refinement of the LNP business process flows.  They are reflected in the IIS,
which incorporate these flows into the CMISE operations and information
attributes for NPAC interfaces, and the non-proprietary NPAC SMS Generic
Functional Requirements Specification (FRS), both stemming from our work with
the service providers in the Illinois LNP LLC region.  The rest of our
Section 2.2 further describes these flows.  These flows form the basis for the
core NPAC SMS functionality further described in Sections 2.3, 2.4, and 2.5.

 

The process flows supported by the NPAC/SMS are grouped into the following
categories:

 

•                  Service Provisioning

 

•                  Service Disconnection

 

•                  Service Repair

 

•                  Conflict and Conflict Resolution

 

•                  Disaster Recovery and Backup

 

•                  Service Order Cancellation

 

•                  Audit Requests

 

•                  Report Requests

 

•                  Data Administration Requests.

 

195

--------------------------------------------------------------------------------


 

In addition to illustrating the overall business process flows, we provide
specific flows for the NPAC/SMS-view of the processes.  The process steps in
these flow exhibits are annotated to reference specific text sections below
describing the process step being reference in the diagram.  Exhibit 2.2-2
provides a legend for the symbols used in these internal flow diagrams and an
index of the processes described in the following sections.

 

[Graphic Omitted: Legend of NPAC Business flow sysmbols]

 

Exhibit 2.2-2.  Legend of NPAC Business Process Flows illustrates symbols used
throughout the remainder of this section.

 

Some salient points to note in the current provisioning process are:

 

1.               Either the old or new service provider (SP) may create its view
of a new port service order (subscription version) at the NPAC SMS first.

 

2.               If, after the first create from either SP has occurred, the
other SP has not yet created/authorized its view of the order (subscription
version) within a tunable interval (defaults to 18 hours) prior to the due date
specified, it will be sent a notification requesting it to do so.

 

3.               If, after a second tunable time-out period (defaults to 18
hours) has expired and the other SP has still not created its view of the
subscription version, then the subscription version is either placed into
conflict (if old SP did not respond), or is canceled (if new SP did not
respond).  In either case, both SPs are notified of the change in the status
(conflict or cancel) of the version.  The version no longer defaults to valid
pending if the old SP does not authorize.

 

196

--------------------------------------------------------------------------------


 

4.               In its create action, the old SP may either explicitly
authorize the version or may indicate lack of authorization, in which case the
version is placed into a conflict state.

 

5.               Unlike the old SP, the new SP does not have an explicit
authorize field for the version.  If the new SP performs its create function on
the NPAC SMS for the TN in question and provides all the mandatory fields, then
concurrence with the port is implicit.

 

6.               A version may be modified by either SP while in a pending or
conflict state, and only by the new SP once active.  Only fields appropriate for
the SP are modifiable (i.e., the old SP may modify due date but not routing
fields).  Any changes in relevant fields (such as due date) in the version are
reported to both SPs’ SOAs as notifications.

 

7.               Any changes in the status of the subscription version (e.g.,
pending->sending, pending->conflict) are reported by the NPAC SMS to both SPs’
SOAs as a notification.  This includes any status changes (including creates)
performed by NPAC personnel on an SP’s behalf.

 

8.               Accepted modifications of an active version cause an immediate
“download” of the changed attributes, which takes the form of CMISE modify
(M-SET) operations from the NPAC SMS to LSMS interface.  Also similar to an
initial activate, a download results report is provided back to the new SP’s SOA
indicating the results of the download.

 

9.               The “invalid” state has been removed as a subscription version
status.  The NPAC SMS will not store a subscription version that would otherwise
be in an invalid status.  See Section 2.5 for a more complete description of
version status and the allowed state transitions.

 

197

--------------------------------------------------------------------------------


 

10.         While the old SP may now place a version into conflict via the SOA
interface, either SP may also initiate a conflict-off process via their SOA
interface.  This was viewed by the service providers as a preferable way deal
with states involving potential transition to conflict than requiring manual
contact to the NPAC to place and remove a version from conflict.

 

11.         The conflict resolution and cancel processes require both SPs to
approve the state transition before it is official.  Tunable acknowledgment
time-outs in the NPAC SMS will send notifications to an SP’s SOA to solicit
their acknowledgment.  If acknowledgment is not received within a second tunable
interval, then the version returns to its prior status.

 

12.         If a version is placed into conflict explicitly by the old SP
through a create action with its authorize field set to false, the old SP must
still set the authorize field to true (explicitly authorize the port) after the
conflict status has been removed.  Upon exiting conflict state, the old SP’s
authorization field is returned to its prior state.

 

13.         Pending disconnect processing is now supported.  Disconnect requests
for a version may now specify an effective date at which time the NPAC SMS will
automatically initiate CMISE delete operations (a delete broadcast) to the
LSMSs.  If the effective date is not specified on a disconnect request, it
defaults to immediate disconnect.

 

14.         A customer disconnect date parameter is required on a disconnect
request from the SOA to the NPAC SMS.  This is the date at which time the
customer was disconnected from its most recent service provider.  When the
disconnect is broadcast by the NPAC SMS (at the effective date or immediately),
this date is forwarded to the donor service provider’s SOA by a notification. 
This

 

198

--------------------------------------------------------------------------------


 

allows the donor service provider to consider the amount of time the last
service provider provided treatment on the disconnected number in order to apply
the appropriate aging interval before reassigning the vacant number. 
Disconnected ported TNs are deleted from all LSMSs and not considered to be
ported by the NPAC SMS.

 

2.2.1   Provision Service Process (RFP Sect. 2.1)

 

Provision process flow implementation provides a rigorous yet cost effective
implementation to support timely and reliable number porting activities on
behalf of the service providers.

 

The Lockheed Martin NPAC/SMS supports in its initial release both service
provider number portability (SPNP) and location portability, presumed to be
initially intra-rate center portability.  However the NPAC SMS does not validate
rate center boundaries for location portability service orders, nor is there any
special processing of end-user location fields (they are downloaded to LSMSs as
provided in the record by the SOA).  To distinguish between the two types of
portability service orders and process flows, there are two possible values for
the LNP-type field in a subscription version: LSPP (local service provider
portability) and LISP (local intra-service provider portability).  The process
flows for LISP are a subset of those for LSPP, since in the former case the old
and new service provider are the same.  As a consequence, and due to their
importance, the process flow descriptions that follow will focus on SPNP (LSPP)
solely.  It should be also be noted that since the LNP-type field currently has
no significance at the LSMS and SCP level, there can only be one active
subscription version for a TN at one time regardless of whether that version is
LSPP or LISP.  Consequently, only one subscription version for a TN of either
LNP-type (LSPP or LISP) can be in a pending state in the NPAC SMS.

 

The latest LNP business process flows for service provisioning of SPNP are
illustrated in Exhibit 2.2-3, parts 1 & 2.  In the nominal case (the TN in
question is not the first ported TN in an NXX, and the

 

199

--------------------------------------------------------------------------------


 

involved end-offices are already LNP-capable, etc.), this process flow is
expected to take three business days end-to-end.

 

On overview of the service provisioning flow activities from the NPAC SMS view
are shown in Flow 2.1 (Exhibit 2.2-4), described more specifically below.

 

Subscription Version Creation Process

 

The Subscription Version creation flow activities are shown in Flow 2.1.2,
Exhibit 2.2-5.

 

Create Subscription Version (Flow 2.1.2.1)

 

When a number is ported, both the old and new service providers must perform a
version-create action to the NPAC SMS.  The NPAC validates the data for each
create action and attempts to validate the create with a corresponding version
created by the other service provider.  If a create-action is missing from
either provider after a tunable time period, the NPAC sends a notification
requesting the missing  create-action.  If the data provided with the create
action is valid, the NPAC SMS creates a pending subscription version and awaits
the concurring create.  If the data is invalid, the NPAC SMS reports a specific
error to the sender, indicating the specific fields in error, and discards the
request (invalid subscription versions are not created).

 

Request Missing/Late Notification (Flow 2.1.2.2)

 

If authorization is not received from the old SP after both time-out intervals,
or if the old SP explicitly denies authorization, the process flows to 2.4
(Conflict).  If the new SP create is not received after both time-out intervals,
the process flows to 2.6 (Cancel).

 

200

--------------------------------------------------------------------------------


 

[Graphic Omitted: Flow chart of provisioning process]

 

Exhibit 2.2-4.  High-level Overview of Provision Process Flow.

 

[Graphic Omitted:  Flow chart of subscription version creation process]

 

Exhibit 2.2-5.  Flow 2.1.2: Subscription Version Creation Process.

 

Service Providers Perform Physical Changes

 

The two service providers involved in the number port will coordinate and
perform the physical loop and switch translations changes to their respective
networks.

 

NPAC SMS “Activate and Data Download” Process

 

The NPAC network data broadcast download flow is shown in Flow 2.1.4,
Exhibit 2.2-6.

 

New Service Provider Sends Activation to NPAC SMS (Flow 2.1.4.1)

 

The new service provider sends an activate action to the NPAC SMS.

 

NPAC SMS Broadcasts Network Data to All Service Providers (Flow 2.1.4.2)

 

Upon receipt of the activation request, the NPAC SMS broadcasts the subscription
version data download in real time to all service providers’ LSMSs.

 

Failure – Notify NPAC (Flow 2.1.4.3)

 

If the NPAC SMS does not receive positive acknowledgment of the download from an
LSMS, the NPAC SMS will resend the download to the service providers that did
not acknowledge the original broadcast.  The NPAC SMS will perform the
rebroadcast a tunable number of times within a tunable time frame.

 

201

--------------------------------------------------------------------------------


 

Initiate Repair Procedures (Flow 2.1.4.4)

 

If the tunable resend parameters have been exceeded, the NPAC staff will
initiate repair processes with the appropriate service providers.  The NPAC SMS
will send a list of failed service providers to both the old and new service
providers.

 

[Graphic Omitted: Flow chart of activation and download process]

 

Exhibit 2.2-6.  Flow 2.1.4: Activation and Download Process.

 

Service Providers Updates Network Routing Information

 

Upon receiving the download from the NPAC SMS, all service providers’ LSMSs will
confirm the receipt of the download broadcast and update their network
elements.  The involved service providers may also test their network changes.

 

2.2.2   Disconnect Process (RFP Sect. 2.2)

 

The Lockheed Martin’s Team NPAC SMS provides full support for the
disconnect/aging process, and has the flexibility to modify this process over
time should future public policy changes affect it.

 

This process flow defines the activities associated with the discontinuance of
service for a ported number.  The disconnect business process flow is
illustrated in Exhibit 2.2-7.  The NPAC disconnect service flow is shown in Flow
2.2,  Exhibit 2.2-8.

 

Customer Notification, Service Provider Initial Disconnect Service Order
Activities (Flow 2.2.1)

 

When a ported number is being disconnected, the customer and service provider
will agree on a date.  The service provider will send a disconnect action to the
NPAC SMS indicating the date of the physical

 

202

--------------------------------------------------------------------------------


 

disconnect of the number (customer disconnect date) and, optionally, the date
that the disconnect information is to be broadcast to all local SMSs (the
‘effective release date’).

 

NPAC Waits for Effective Release Date (Flow 2.2.2)

 

The NPAC SMS will broadcast delete actions to the LSMSs at the effective release
date specified by the service provider.  If no effective release date is
specified on the disconnect request, the NPAC SMS processes the request
immediately.

 

NPAC Performs Broadcast Download of Disconnect Data (Flow 2.2.3)

 

The NPAC SMS will broadcast the deletes to all LSMSs. If the broadcast is not
acknowledged by all LSMSs, the disconnect information will be resent to those
LSMSs not responding a tunable number of times within a tunable time frame. If
the tunable parameters for the collection of responses have been exceeded, the
NPAC staff will initiate repair processes with the appropriate service providers
(Flow 2.3), and send a list of failed service providers to the service provider
who requested the disconnect.  A notification is sent to the donor service
provider’s SOA containing the customer disconnect date, so the donor service
provider can apply the appropriate aging interval before reassigning the number.

 

[Graphic Omitted: Flow chart of disconnect process]

 

Exhibit 2.2-8.  Flow 2.2: Disconnect Process Flows at the NPAC SMS.

 

2.2.3   Conflict Resolution Process (RFP Sect. 2.3)

 

Our NPAC SMS facilitates conflict resolution with a minimum of NPAC involvement
and cost while ensuring LNP database consistency.

 

203

--------------------------------------------------------------------------------


 

The NPAC SMS does not provide actual conflict resolution between disputing
service providers (SPs), but instead relies upon internal SP processes to
resolve service disputes.  The NPAC SMS detects potential conflict scenarios
through extensive data validation and automated management of the provisioning
process flows.  A detected conflict results in automated notification to the
SPs, thus ensuring minimal use of NPAC SMS resources and lower costs
attributable to processing disputed service orders.

 

Once a conflict is detected by the NPAC SMS or initiated by either an old or new
service provider, the NPAC SMS enables the subscription version in conflict to
be queried and modified by both parties, as appropriate, and enables conflict
resolution to be initiated via the SOA interface, thereby not requiring a manual
contact to the NPAC.

 

The business process flows involving conflict are illustrated in Exhibit 2.2-9,
parts 1 & 2.  The NPAC view of the conflict processes is illustrated in
Exhibit 2.2-10 (Flow 2.4.1) and Exhibit 2.2-11 (Flow 2.4.3).

 

Subscription Version in Conflict (Flow 2.4.1)

 

Two different paths may cause the NPAC SMS to place a subscription version in
conflict status: explicit service provider action, or NPAC SMS detected events,
such as previous conflict resolution

 

[Graphic Omitted:  Flow chart of “conflict on” process]

 

Exhibit 2.2-10.  Flow 2.4.1: Conflict On Process at the NPAC SMS.

 

[Graphic Omitted: Flow chart of conflict resolution process]

 

Exhibit 2.2-11.  Flow 2.4.3: Conflict Resolution Process at the NPAC SMS.

 

204

--------------------------------------------------------------------------------


 

acknowledgment not received (version returned back to conflict), or cancel
acknowledgment not received (absence of confirmation to cancel version).

 

Change of Status Upon Problem Notification (Flow 2.4.1.1)

 

Conflict status “on” occurs for a subscription version when a service provider
notifies NPAC SMS personnel of a disagreement between the new and old service
providers as to whether or not a TN may be ported, or when the old service
provider fails to respond to a request for concurrence, after time-out
notifications.

 

Change of Status Upon Non-Concurrence (Flow 2.4.1.2)

 

Non-concurrence between service providers causes the NPAC SMS to place the
subscription version in conflict during the “Create Version” process (Flow
2.1.2).

 

New Service Provider Coordinates Conflict Resolution Activities (Flow 2.4.2)

 

The new and old service providers use internal and inter-company processes to
resolve the conflict. See Flow 2.4.3 (Exhibit 2.2-11) for a description of the
conflict resolution process.

 

New Service Provider Notification of Conflict Resolution (Flow 2.4.3)

 

If less than 30 days [tunable parameter] have passed since the subscription
version status was set to conflict “on” and a resolution was reached, either the
old or new service provider will initiate the action to change the subscription
version status to “Conflict Resolution Pending.” See Flow 2.4.3 for a
description of the conflict resolution process.

 

205

--------------------------------------------------------------------------------


 

Missing Conflict Resolution Concurrence Notification (Flow 2.4.4)

 

Once entering “Conflict Resolution Pending” status, the NPAC SMS sends a status
change notification to both SP’s SOAs, and waits for concurrence notification
from both service providers. If the conflict resolution concurrence is not
received within four hours [tunable parameter], the NPAC SMS sends a request for
the concurrence. If the conflict resolution concurrence is not received within
four hours [tunable parameter] of the second notification, the NPAC SMS returns
the subscription version status to “conflict.”

 

Subscription Version Cancellation (Flow 2.4.5)

 

Version Cancellation When Conflict Status “On” for 30 Days (Flow 2.4.5.1)

 

If the subscription version status has been set to conflict “on” for 30 days
[tunable parameter] and no resolution has occurred, the NPAC SMS will cancel the
subscription version, and notify both the old and new service providers of the
cancellation.

 

Cancel Pending Notification (Flow 2.4.5.2)

 

If the subscription version is in conflict “on” and the new service provider
requests to cancel the subscription version, the NPAC personnel will set the
subscription version to cancel, and both service providers will be notified.
(Flow 2.6).

 

Conflict Resolved (Flow 2.4.6)

 

When both service providers agree to resolve the conflict and have acknowledged
the conflict resolution pending within the allowable time frame, the NPAC SMS
will change the subscription version status to pending.  Both SPs’ SOAs are
notified of the status change to pending upon successfully exiting the conflict
resolution pending state.

 

206

--------------------------------------------------------------------------------


 

2.2.4   Disaster Recovery and Backup Process (RFP Sect. 2.4)

 

Diverse, fully redundant NPAC/SMS service centers provide complete backup and
disaster recovery capability.  They also provide backup cut-over in seconds with
virtually no NPAC/SMS service disruption, far exceeding requirements in RFP
Section 10 for availability.

 

Through the consistent application of network element-level standards for
reliability, availability, and serviceability, the Lockheed Martin Team has
succeeded in developing an NPAC/SMS solution that provides for virtually
continuous availability.  Typical operational events, such as software and
hardware upgrades, WAN upgrades, backups, archiving and purging, mass updates
and NPA splits, might normally require some amount of NPAC SMS downtime.  Our
solution is unique in allowing such activities to be conducted without
necessarily causing NPAC/SMS service downtime.  In addition to there being no
scheduled downtime, the Lockheed Martin NPAC/SMS service has the ability to
survive any single and many types of multiple-point failures without causing
NPAC/SMS service downtime or disruption.

 

The primary and backup NPAC/SMS service centers for the NYCAC region (Tarrytown
and Chicago) are interconnected in such a way as to provide virtually real-time
database replication to occur in both sites thereby allowing backup cut-over
activities without disruption or downtime in seconds.

 

The design of our proposed NPAC SMS has been driven by our careful disaster
recovery planning.  We considered three important factors in the design of the
NPAC SMS:

 

•                  Risk mitigation

 

•                  Disaster recovery

 

•                  Cost.

 

207

--------------------------------------------------------------------------------


 

The proposed NPAC SMS network topology consists of nationally diverse
points-of-presence (POPs) interconnected by redundant, geographically diverse
communications facilities.  This topology ensures a stable communication network
unaffected by the largest unforeseen local and/or regional events.  In addition,
each NPAC/SMS service center uses a redundant virtual LAN backbone, continuously
available computing servers, and a real-time auto-replicating database to
mitigate exposure to local risk.

 

The proposed solution facilitates the design, implementation, and testing of
NPAC SMS disaster recovery processes far exceeding compliance with the RFP
requirements.  Exhibit 2.2-12 illustrates several types of NPAC/SMS-related
outages, our response strategy, and the expected restoration interval for that
resource.  Note that most outages do not result in degradation to the NPAC or
NPAC SMS.  Where degradation does occur, the restoration time interval refers to
restoring the failed resource to return the NPAC SMS to full capacity well
within 24 hours.

 

Possible NPAC SMS Outage Types and Corresponding System Resolution

 

Outage

 

Response

 

Restoration Time

 

CPU board failure in SMS server (Stratus)

 

Redundant component continues without disruption, failed board replaced while
system on-line.

 

None

 

Disk failure in SMS server (Stratus)

 

Redundant component continues without disruption. Failed disk replaced while
system on-line, system automatically mirrors new drive in background.

 

None

 

Power supply failure in SMS server (Stratus)

 

Redundant component continues without disruption. Failed power supply replaced
while system on-line.

 

None

 

Fast ethernet port failure in SMS server (Stratus)

 

Redundant port provides uninterrupted connectivity (no TCP/IP circuits
disrupted); failed component is replaced while system on-line.

 

None

 

Operating system failure in SMS server (Stratus)

 

If Unix-process related, the faulted process is automatically restarted; if
kernel-level failure, Unix and SMS applications automatically restart, with
transaction rollback/restart.

 

1-30 sec’s

 

Application software failure in SMS server (Stratus)

 

Failed process automatically restarted, error logged.

 

.5-1 sec

 

User workstation failure

 

User moves to alternate workstation while failed one is repaired/replaced. No
loss of NPAC.

 

None for NPAC 2-10 min. for user.

 

 

208

--------------------------------------------------------------------------------


 

Outage

 

Response

 

Restoration Time

 

LAN hub failure

 

LAN/WAN traffic automatically re-routed

 

None

 

WAN backbone link failure

 

WAN traffic automatically re-routed and/or dial-up backup (PRI-ISDN)
established.

 

None

 

Service provider WAN link failure

 

Fallback to backup link (dial-up or dedicated).

 

0.01-15 sec’s

 

Tarrytown NPAC facility power failure

 

UPS with backup generator.

 

None

 

Tarrytown NPAC facility catastrophic failure

 

Cut-over to Chicago backup site; service provider links to Tarrytown POP revert
to backup.

 

3-15 secs. – links <2 min. – SMS 1-48 hrs. – NPAC

 

 

Exhibit 2.2-12.  Sample NPAC outages and restoration intervals.

 

In the event of unplanned downtime or catastrophic failure of the primary NPAC
SMS data center, cut-over of all interfaces to the backup site in Chicago occurs
within a three-to-15 second interval, depending upon whether the NPAC WAN POPs
in the affected service center are still available.  If not, the nature of the
diverse and backup links to the service provider SOA and LSMS facilities.  For
example, dial-up backup with ISDN would require approximately 3-5 seconds,
whereas a V.34 analog modem connection would require approximately 7-15
seconds.  Cut-over and restoration of mechanized service with the NPAC SMS
between the primary and backup data centers is extremely quick and virtually
transparent to service provider systems.  Regardless of whether downtime is
scheduled or unscheduled, the mechanized generic interface will automatically
switch to the backup/disaster recovery machines within seconds greatly exceeding
RFP requirements.  After the primary is back on line, these interfaces will be
switched back.

 

The Lockheed Martin Team understands the scheduled downtime notification time
frames in the RFP and will comply with all RFP specified notification
procedures, methods, and time frames.

 

This process flow defines the backup and restore activities performed by the
NPAC and the service providers.  The disaster recovery flow is shown in Flow
2.5, Exhibit 2.2-13.

 

209

--------------------------------------------------------------------------------


 

2.2.4.1  NPAC Personnel Determine System Downtime Required (Flow 2.5.1)

 

If there is planned NPAC SMS downtime at the primary service center, the NPAC
SMS will send an electronic notification to the service providers’ SOAs that
includes information on when the downtime will start, how long it will be, and
if they will be required to switch to the backup or disaster recovery machine.
Downtime is considered planned when the NPAC can provide notification to the
service providers at least 24 hours in advance.  In virtually all circumstances
of NPAC SMS system downtime, the backup NPAC/SMS will be used to provide access
to the NPAC/SMS service until access to the primary is resumed.  Since the
cut-over to backup usually takes several seconds, there is no effective NPAC/SMS
service downtime in case of NPAC SMS system downtime.

 

If there is unplanned NPAC SMS downtime at the primary service center, the NPAC
will assess how long the primary machine will be down. The NPAC will notify all
of the service providers by electronic notification and telephone calls to the
service providers’ contact numbers. The notification will describe the situation
and the planned action.  The standard association establishment process
documented in the IIS for the NPAC SMS interface enables service provider
systems (LSMS and SOA) to attempt to associate to the backup machine any time an
outage of the primary system is suspected.  The backup system will only accept
association establishment attempts if a cut-over has occurred and it is acting
as the live system.  This process ensures that the service providers LSMS and
SOAs will attempt to switch

 

210

--------------------------------------------------------------------------------


 

[Graphic Omitted:  Flow chart of disaster recovery process]

 

Exhibit 2.2-13.  Flow 2.5: Disaster Recovery Process illustrates that downtime
of the primary NPAC SMS system does not constitute service downtime.

 

to the backup NPAC in case of unplanned NPAC SMS system downtime, and will again
virtually eliminate any NPAC/SMS service downtime.

 

NPAC Notifies Service Providers of Switch to Backup NPAC and Start of Cut-over
Quiet Period (Flow 2.5.2)

 

The NPAC service providers will switch to the backup or disaster recovery
machine as indicated in the notification.

 

Service Providers Connect to Backup NPAC (Flow 2.5.3)

 

The service providers’ systems establish associations with the backup NPAC SMS
system.  The network routers in both the NPAC WAN POPs and the service
providers’ networks will route traffic to the backup NPAC SMS system along the
most optimal route available.  If there is none, the routers will initiate
dial-up or Internet backup connections to the NPAC WAN.  The process of
obtaining a route for connecting to the backup NPAC SMS is transparent to both
service providers’ systems and the NPAC SMS systems.

 

Backup NPAC Notifies Service Providers of Application Availability and End of
Cut-over Quiet Period (Flow 2.5.4)

 

When the backup NPAC SMS system is prepared to act as primary, processes will
proceed as normal.  Association establishment attempts from service provider
systems will be accepted and normal NPAC SMS processing will resume.  Standard
association establishment processes defined in the IIS cause the service
provider systems and the NPAC SMS to re-synchronize their object trees
(persistent object storage models) to resolve any ambiguities in which
transactions were processed had the backup cut-over been the result of unplanned
system downtime.

 

211

--------------------------------------------------------------------------------


 

Service Providers Conduct Business Using Backup NPAC (Flow 2.5.5)

 

Service providers continue to process as normal when connected to the backup
NPAC SMS.  If a service provider does use internal processes to request updates
to LSMSs while waiting to be able to send them to the backup machine, the
service provider will still resend the updates when the backup NPAC can begin
processing them to ensure that every service provider and the NPAC SMS receive
the update.

 

Backup NPAC Notifies Service Providers of Switch to Primary NPAC and Start of
Cut-over Quiet Period (Flow 2.5.6)

 

When the primary machine is brought back up, the backup NPAC SMS will advise the
service providers of the timing of their switch back to the primary machine.  At
this time, the backup NPAC SMS will stop taking updates.  After the interface
associations have quiesced, the associations are dropped by the NPAC SMS with a
cause condition indicating that association re-establishment to the primary NPAC
SMS system should be attempted.

 

Service Providers Reconnect to Primary NPAC (Flow 2.5.7)

 

The service providers re-establish associations with the primary NPAC
application using their normal connections.  These associations will be accepted
when the primary NPAC SMS is ready to resume on-line.

 

Primary NPAC Notifies Service Providers of Availability and End of Cut-over
Quiet Period (Flow 2.5.8)

 

When the primary NPAC SMS is available and begins accepting associations, NPAC
personnel will notify service providers of the end of the cut-over quiet period.

 

212

--------------------------------------------------------------------------------


 

2.2.5   Repair Service

 

Our NPAC SMS provides extensive auditing, logging, reporting, and history file
capabilities to assist in fault isolation and resolution.

 

Although not identified in Section 2.2 of the RFP, repair service flows will be
required to repair service to the customer.  Given the potential connection
between the repair processes and NPAC SMS Repair Audits (Type I), we have taken
the liberty to discuss the current repair flows in Illinois.  Extensive
facilities are provided to assist in fault isolation and resolution in support
of the repair process.  Ad hoc reports, data consistency/validation checks,
auditing, logging, and history file capabilities enable the NPAC to assist
service providers in fault isolation and service restoration.  Automated
transaction queuing and data consistency facilities minimize the service
disruption caused by failure of the service provider’s system.

 

The repair business process flow is illustrated in Exhibit 2.2-14.  This repair
flow is currently being refined in several states, including Georgia.  The NPAC
repair service flow is shown in Flow 2.3, Exhibit 2.2-15.  This process flow
defines the activities performed when a problem is detected by the NPAC SMS, a
service provider, or a customer who contacts a service provider.

 

Repair process steps that do not involve the NPAC include:

 

•                  Service provider receives problem notification from customer
(Flow 2.3.1-A)

 

•                  Service provider receives problem notification from another
Service Provider (Flow 2.3.1-B)

 

•                  Service provider receives problem notification from NPAC SMS
(Flow 2.3.1-C)

 

•                  Service provider analyzes the problem (Flow 2.3.2)

 

•                  Service provider performs repairs (Flow 2.3.3).

 

213

--------------------------------------------------------------------------------


 

[Graphic Omitted:  Flow chart of SMS repair process]

 

Exhibit 2.2-15.  Flow 2.3: Repair Process Flow involving the NPAC SMS.

 

Request Broadcast of Repaired Data (Flow 2.3.4)

 

Audit capabilities in the NPAC SMS are used to aid in isolating problems.  A
service provider may request a download of data to assist in the repair process,
if necessary.

 

Broadcast Repaired Subscription Data (Flow 2.3.5)

 

If inaccurate routing data is found, the NPAC SMS will broadcast the correct
data to any involved service provider’s networks to correct inaccuracies.

 

2.2.6  Service Order Cancellation Process

 

Exhibit 2.2-16 illustrates the business process flow for canceling a pending
subscription version.  This flow defines the process performed when a service
provider cancels a service order.  The service order cancellation flow is shown
from the NPAC view in Flow 2.6, Exhibit 2.2-17.

 

Service Provider Issues Service Order Cancellation (Flow 2.6.1)

 

From the time a service provider sends notification of a new subscription
version to the time the subscription version is activated, either service
provider may send a message to the NPAC SMS to cancel the subscription version.
If this occurs, the NPAC SMS will notify both service providers that the
subscription version is in a cancel-pending state.

 

214

--------------------------------------------------------------------------------


 

NPAC Requests Missing Acknowledgment from Service Provider (Flow 2.6.2)

 

When notified that a subscription version has been set to cancel-pending, both
service providers must concur by returning a cancel-pending acknowledgment to
the NPAC SMS within 18 hours [tunable parameter]. If the NPAC does not receive
acknowledgment in the allowable time from one of the service providers, a
request is sent to that service provider for a cancel-pending-acknowledgment.

 

[Graphic Omitted:  Flow chart of cancellation process]

 

Exhibit 2.2-17.  Flow 2.6: Cancellation Process Flow at the NPAC SMS.

 

215

--------------------------------------------------------------------------------


 

If the missing cancel-pending-acknowledgment is not received within a tunable
time frame, the subscription version status is set to “conflict.”  Both service
providers are then notified that the subscription version status is now
“conflict.”

 

NPAC Cancels the Subscription Version and Notifies both Service Providers (Flow
2.6.3)

 

When acknowledgment is received from both service providers within the allowed
time frame, the NPAC SMS will set the subscription version to be canceled in its
database and notify both service providers that the subscription version has
been canceled.  All canceled subscription versions are purged from the NPAC
database after a tunable period.

 

216

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  Lockheed Martin NPAC SMS features an enhanced logical data
model to provide support for “regionalization” – supporting a multi-state region
from a common NPAC/SMS

 

•                  New regional functionality includes: state-indexed tunable
parameters, validation of users and processes within a portability area, and
definition of portability areas (LATAs or MSAs) using NPA-NXXs

 

•                  Service providers may administer their network (NXX and LRN)
and contact data directly through their SOA, LSMS, or the NPAC Operational GUI

 

•                  Automatic data downloading to local SMSs reduces support
costs and ensures timely data dissemination and data integrity

 

•                  User-friendly graphical interfaces are provided for data
administration and manipulation to reduce training and support costs

 

2.3                               NPAC DATA ADMINISTRATION (RFP Sect. 3)

 

The Lockheed Martin NPAC SMS features an enhanced logical data model to provide
support for “regionalization” – supporting a multi-state region from a common
NPAC/SMS.

 

2.3.1   Overview (RFP Sect. 3.1)

 

Key to the NPAC SMS’ ability to properly administer an LNP database is a sound
logical data model for the different types of information required by the NPAC
SMS to perform the services expected by its customers.  In addition to primary
data on ported numbers (called subscription versions), the Lockheed Martin NPAC
SMS maintains data related to the NPAC customers using the NPAC/SMS service
(service providers and users) and the network data relevant to the portability
areas that NPAC SMS serves.  Data describing an NPAC customer is called “NPAC
customer data” or “service provider data.” Data describing the network data for
a portability area is called “network data.”  For purposes of our proposal, the
term “NPAC customer” is synonymous with both the terms “NPAC/SMS user” and
“service provider.”  These terms all mean a NPAC/SMS customer who receives
broadcasts of service data over an NPAC/SMS to LSMS Interface and/or provisions
ported numbers via SOA access.

 

217

--------------------------------------------------------------------------------


 

The Lockheed Martin Team has further developed the NPAC SMS logical data model
to incorporate additional requirements that have been identified to support
multi-state regional functionality.  These requirements have not yet been
captured in the G-FRS and IIS documentation processes in the Illinois NPAC SMS
committee, which has focused on an initial NPAC SMS Release 1 to support Chicago
LATA 358 commensurate with timeframes in FCC Order 96-286, which mandates
completion of live LNP testing there by August 30, 1997.  In support of the FCC
timetables for LNP deployment in other MSAs in the Ameritech region, a
subsequent NPAC SMS release (Release 2) will be deployed in 3Q97 that enables
support of the entire region from the Chicago NPAC/SMS service center.  We
propose to deploy the NYCAC with Release 2 at the outset.  Consequently, the
NPAC SMS logical data model discussed in this section is based on NPAC SMS
Release 2.

 

This section provides an overview of the external logical data model implemented
in the Lockheed Martin NPAC SMS for data representation.  Various internal
tables are also maintained to support various aspects of NPAC/SMS operations,
such as tables for authorized login ids, security access control lists, and
service element interpretation and rating information.  The external logical
data model is broken into the following logical groups:

 

•                  Service Data.  Global tunable parameters referenced in the
execution of NPAC SMS processes.  In support of regionalization, these
parameters may be indexed by state to accommodate state-by-state variations of
these tunable parameters should this be required.  For example, the Initial
Concurrence Window parameter, which defaults to 18 hours, could be overridden in
another state to a different value (e.g., 24 hours instead of 18) should local
regulators require.  State-by-state variations of these parameters would only be
appropriate where they do not affect service providers’ systems (LSMS or SOA)

 

218

--------------------------------------------------------------------------------


 

•                  NPAC Customer Data.  (a.k.a. NPAC/SMS user or service
provider data).  Data defining each NPAC customer, including, for example, their
service provider ID (SPID), points-of-contact (POCs), allowed functions
(uploader vs. downloader), portability areas (which areas this NPAC customer
serves), and NPA-NXXs their LSMS for which they wish to receive downloads

 

•                  Subscription Data.  Data associated with a ported number
(TN), through its lifecycle as a ported number from initial service order
process through disconnection or porting back to donor switch

 

•                  Network Data.  Data describing the portability areas the NPAC
SMS serves, including NPA-NXXs opened for porting, LRNs available for use by
porting service providers, NPA-NXXs comprising distinct portability areas, and
their relationships to service providers.

 

A high-level entity relationship diagram of these logical data tables is
illustrated in Exhibit 2.3-1.  The sections that follow describe each of these
four areas in detail.

 

Exhibit 2.3-2 provides a legend of the logical data model types referenced in
the data tables.

 

[Graphic Omitted:  NPAC data model]

 

219

--------------------------------------------------------------------------------


 

Exhibit 2.3-1.  High-Level Entity Relationship Diagram of NPAC SMS Logical Data
Model

 

DATA TYPE LEGEND

 

Data Type

 

Description

 

 

 

Address

 

Network Address: raw binary data stored as unformatted bytes.

 

 

 

B

 

Boolean (True or False) indicator.

 

 

 

C

 

Character or Alphanumeric strings.

 

 

 

E

 

Enumeration.

 

 

 

M

 

Bit Mask comprised of one or more bytes.

 

 

 

N

 

Numeric data. (up to 32 bit integer, numeric data that can be arithmetically
manipulated).

 

 

 

N(x)

 

Character string of “x” digits only.

 

 

 

T

 

Timestamp: month, day, year, hour, minute, and seconds.

 

 

 

TN

 

Telephone Number: 3-digit NPA, 3-digit NXX, 4-digit Station Number.

 

Exhibit 2.3-2.  Legend of Data Types for Logical Data Tables

 

2.3.1.1   Service Data (RFP Sect. 3.1.1)

 

Exhibit 2.3-3 illustrates the Service Data Table containing the global parameter
data for LNP service support.  This table is further grouped by logical
function.

 

Exhibit 2.3-3.  Tunable Parameters

 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Initial Concurrence Window

 

SP_Initial_Concurrence_Window

 

18

 

hours

 

1-72

 

The hours prior to the final concurrence window at which time a notification is
sent to the service provider who has not yet performed their subscription
version create. [R5-21]

 

Final Concurrence Window

 

SP_Final_Concurrence_Window

 

18

 

hours

 

1-72

 

The hours prior to the due date in the subscription version at which time a
second notification is sent to the service provider who has not yet performed
their subscription version create. [R5-21]

 

Conflict Expiration Window

 

SV_Conflict_Cancellation_Window

 

30

 

days

 

1-180

 

The length of time conflict subscriptions will remain in the conflict state
before cancellation. [R5-45]

 

Maximum Subscriber Query

 

Max_Subscriber_Query

 

50

 

record

 

10-150

 

The maximum number of active subscription versions returned by a query to the
NPAC. [R4-30]

 

Pending Subscription Retention

 

Pending_SV_Cancellation

 

90

 

days

 

1-180

 

The length of time pending subscriptions will remain in the pending state before
cancellation. [R5-23]

 

 

220

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Conflict Resolution-Initial Concurrence Window

 

Conflict_Resolution_Initial_Ack_Window

 

4

 

hours

 

1-72

 

The number of hours after the version is set to conflict resolution pending by
which both service providers are expected to acknowledge the conflict
resolution.

 

Conflict Resolution-Final Concurrence Window

 

Conflict_Resolution_Final_Ack_Window

 

4

 

hours

 

1-72

 

The number of hours after the second conflict resolution pending notification is
sent, by which both service providers are expected to acknowledge the conflict
resolution.

 

Cancellation-Initial Concurrence Window

 

Cancellation_Initial_Ack_Window

 

4

 

hours

 

1-72

 

The numbers of hours after the version is set to cancel pending by which both
service providers are expected to acknowledge the pending cancellation.

 

Cancellation-Final Concurrence Window

 

Cancellation_Final_Ack_Window

 

4

 

hours

 

1-72

 

The number of hours after the second cancel pending notification is sent by
which both service providers are expected to acknowledge the pending
cancellation.

 

Old Subscription Retention

 

Purge_Old_SV

 

18

 

month

 

1-36

 

The length of time old subscriptions will be retained. [R5-2]

 

Cancel-Pending Subscription Retention

 

Purge_Canceled_Pending_SV

 

90

 

days

 

1-360

 

The length of time canceled subscriptions, with last status of pending, will be
retained. [R5-3]

 

Cancel-Conflict Subscription Retention

 

Purge_Canceled_Conflict_SV

 

30

 

days

 

1-360

 

The length of time canceled subscriptions, with last status of conflict, will be
retained. [R5-3]

 

Cancel-Conflict Resolution Pending Retention

 

Purge_Canceled_Conflict_Resolution_Pending_SV

 

30

 

days

 

1-360

 

The length of time canceled subscriptions, with last status of conflict
resolution pending, will be retained.

 

Cancel-Disconnect Pending Retention

 

Purge_Canceled_Disconnect_Pending_SV

 

90

 

days

 

1-360

 

The length of time canceled subscriptions, with last status of disconnect
pending, will be retained.

 

 

221

--------------------------------------------------------------------------------


 

Subscription Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Subscription Activation Retry Attempts

 

Subscription_Version_Activation_Retry

 

3

 

attempts

 

1-10

 

The number of times a new subscription version will be sent to a Local SMS which
has not acknowledged receipt of the activation request. [R5-60]

 

Subscription Activation Retry Interval

 

Subscription_Version_Activation_Retry_Interval

 

2

 

minutes

 

1-60

 

The delay between sending new Subscription Versions to a Local SMS that has not
acknowledged receipt of the activation request. [R5-60]

 

Subscription Modification Retry Attempts

 

Subscription_Version_Modification_Retry

 

3

 

attempts

 

1-10

 

The number of times a modified active subscription version will be sent to a
Local SMS which has not acknowledged receipt of the modification request.

 

Subscription Modification Retry Interval

 

Subscription_Version_Modifica-tion_Retry_Interval

 

2

 

minutes

 

1-60

 

The delay between sending modified active subscription versions to a Local SMS
that has not acknowledged receipt of the modification request.

 

Subscription Disconnect Retry Attempts

 

Subscription_Version_Disconnect_Retry

 

3

 

attempts

 

1-10

 

The number of times the NPAC SMS will resend a subscription disconnect message
to an unresponsive Local SMS. [R5-68]

 

Subscription Disconnect Retry Interval

 

Subscription_Version_Disconnect_Retry_Interval

 

2

 

minutes

 

1-60

 

The amount of time that shall elapse between subscription disconnect retries.
[R5-68]

 

Local SMS Retry Attempts

 

LSMS_Retry_Attempts

 

3

 

attempts

 

1-10

 

The default number of times the NPAC SMS will resend a message to an
unresponsive Local SMS.

 

Local SMS Retry Interval

 

LSMS_Retry_Interval

 

2

 

minutes

 

1-60

 

The default delay between sending messages to an unresponsive Local SMS.

 

SOA Retry Attempts

 

SOA_Retry_Attempts

 

3

 

attempts

 

1-10

 

The default number of times the NPAC SMS will resend a message to an
unresponsive SOA.

 

SOA Retry Interval

 

SOA_Retry_Interval

 

2

 

minutes

 

1-60

 

The default delay between sending messages to an unresponsive SOA.

 

Failed Login Attempts

 

Failed_Login_Attempts

 

3

 

attempts

 

0-10

 

The number of allowable incorrect logon attempts

 

Failed Login Shutdown Period

 

Failed_Login_Shutdown_Period

 

60

 

seconds

 

0-300

 

The amount of time the NPAC SMS will wait to restart the logon process after a
user has exceeded the Failed_Login_Attempts tunable.

 

Unused User Id Disable Period

 

Unused_User_Id_Disable_Period

 

60

 

days

 

1-360

 

The number of days for which a userid has not been used before the NPAC SMS
disables that userid.

 

 

222

--------------------------------------------------------------------------------


 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Password Age Limit

 

Password_Age_Limit

 

90

 

days

 

1-360

 

The amount of time for password aging.

 

Password Expiration Notice

 

Password_Expiration_Notice

 

7

 

days

 

1-30

 

The amount of time prior to a password expiring that the NPAC SMS will notify a
user.

 

Post Expiration Logins

 

Post_Expiration_Logins

 

2

 

logins

 

0-10

 

The number of logins a user is permitted after the user’s password has expired.

 

Password Reuse Limit

 

Password_Reuse_Limit

 

6

 

months

 

1-36

 

The amount of time in which a password cannot be reused.

 

Record Logons After Failure

 

Record_Logons_After_Failure

 

10

 

attempts

 

0-100

 

The threshold for consecutive failed logon attempts after which logon attempts
will be recorded in the audit log.

 

Non-Use Disconnect

 

Non_Use_Disconnect

 

60

 

minutes

 

1-1440

 

The amount of idle (non-use) time before the NPAC SMS will disconnect a user’s
logon session.

 

 

Communications Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Maximum Subscriber Query/Audit

 

Maximum_Subscriber_Query_Audit

 

50

 

SVs

 

1-200

 

The maximum number of active subscription versions that may be returned in a
query operation, either for the purposes of querying a subscription version
database or for performing an audit of those subscription versions. [R8-2]

 

Audit Response Time

 

Audit_Response_Time

 

30

 

seconds

 

1-300

 

The length of time allowed before recording in the audit results all local SMSs
that have not responded to an audit.

 

Canceled Audit Retention Period

 

Canceled_Audit_Retention_Period

 

30

 

days

 

1-360

 

The length of time canceled audits will be retained.

 

Data Integrity Sample Size

 

Data_Integrity_Sample_Size

 

1000

 

SVs

 

1-5000

 

The number of active subscription versions in a sample to be monitored by the
NPAC SMS.

 

 

223

--------------------------------------------------------------------------------


 

Audit Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default
Value

 

Units

 

Valid
Range

 

Local SMS Activation Log Retention Period

 

Local_SMS_Activation_Log_Duration

 

90

 

days

 

1-360

 

The number of days Local SMS activation responses will remain in the log.

 

Audit Log Retention Period

 

Audit_Log_Retention_Period

 

90

 

days

 

1-360

 

The length of time audit logs will be retained.

 

Error Log Retention Period

 

Error_Log_Retention_Period

 

90

 

days

 

1-360

 

The length of time system error logs will be retained.

 

History File Data Storage

 

History_File_Data_Storage

 

90

 

days

 

1-360

 

The length of time history logs will be retained.

 

Usage Log Retention

 

Usage_Log_Retention

 

90

 

days

 

1-360

 

The length of time usage logs will be retained.

 

 

Logs Tunables

 

Tunable Name

 

Tunable Variable Name

 

Default Value

 

Units

 

Valid Range

 

Key Change Interval

 

Key_Change_Interval

 

7

 

days

 

1-365

 

How often the key is changed automatically.

 

Re-verification Acknowledgment Period

 

Re-verification_Acknowledgment_Period

 

3

 

days

 

0-30

 

The maximum number of days allowed for the re-verification acknowledgment
period.

 

 

Security Keys Tunables

 

2.3.1.2   Service Provider Data (RFP Sect. 3.1.2)

 

Service Providers may administer their network (NXX and LRN) and contact data
directly through their SOA, LSMS, or the NPAC Operational GUI.

 

The Service Provider Data Table definitions are shown in Exhibits 2.3-4, 2.3-5
and 2.3-6.  Note that the portable NPA-NXX, LRN,  encryption key, and key
encryption key data related to the service provider are specified in tables
defined in Section 2.3.1.3 “Network Data.”

 

224

--------------------------------------------------------------------------------


 

NPAC Customer Data contains information about NPAC customers participating in
LNP in one of more of the portability areas served by the NPAC/SMS.

 

225

--------------------------------------------------------------------------------


 

NPAC Customer Data Table

 

Attribute Name

 

Type (Size)

 

Description

NPAC Customer ID

 

C (4)

 

SPID: An alphanumeric code that uniquely identifies an NPAC customer.

NPAC Customer Name

 

C (40)

 

A unique NPAC Customer Name.

NPAC Customer Type

 

C (1)

 

An alphanumeric that indicates the type of NPAC customer. Valid values are:

•     Facilities-Based

•     Non Facilities-Based

NPAC Customer Allowable Functions

 

M

 

Each bit in the mask represents a Boolean indicator for the following functional
options:

•     SOA Management

•     SOA Network Data Management

•     LSMS Network Data Management

•     LSMS Data Download

•     LSMS Queries/Audits

NPAC Customer Download

 

M

 

Each bit in the mask represents a Boolean indicator for the following download
options:

•     Download Network Data

Portability Area Serviced

 

N x m

 

List of portability area IDs serviced by the NPAC customer, identifying
portability areas where it’s able to participate in SOA subscription version
operations (create, etc.)

Audits Accepted (Optional)

 

C (4) x M

 

List of SPIDs from whom this NPAC Customer will accept on-demand audits.

 

Exhibit 2.3-4.  NPAC Customer Data Table

 

226

--------------------------------------------------------------------------------


 

NPAC Customer Contact Data Table

 

Attribute Name

 

Type
(Size)

 

Description

NPAC Customer Contact ID

 

N

 

A unique sequential number assigned upon creation of the Contact record.

NPAC Customer ID

 

C (4)

 

SPID: An alphanumeric code which uniquely identifies an NPAC Customer.

Contact Type

 

C (2)

 

The type of NPAC Customer Contact Organization.  Valid values are:

•                  BI - Billing.

•                  CF - Conflict Resolution Interface.

•                  LI - Local SMS Interface.

•                  NC - NPAC Customer.

•                  NF - Network and Communications Facilities Interface.

•                  OP - Operations.

•                  RE - Repair Center Contact Organization.

•                  SE - Security.

•                  SI - SOA System Interface.

•                  UA - User Administration.

•                  WI - Web Interface.

Contact

 

C (40)

 

Name of NPAC Customer Contact Organization.

Contact Address Line 1

 

C (40)

 

Contact Organization address Line 1.

Contact Address Line 2

 

C (40)

 

Contact Organization address Line 2.

Contact City

 

C (20)

 

Contact Organization city.

Contact State

 

C (2)

 

Contact Organization state.

Contact Zip

 

C (9)

 

Contact Organization zip code or postal code.

Contact Country

 

C (2)

 

Contact Organization country.

Contact Province

 

C (2)

 

Contact Organization province.

Contact Portability Area ID

 

N (-)

 

List of portability area IDs Contact covers. If absent, defaults to all covered
by NPAC customer.

Contact Phone

 

TN

 

Contact Organization phone number.

Contact Fax

 

TN

 

Contact Organization Fax phone number.

Contact Pager

 

TN

 

Contact Organization Pager phone number.

Contact Pager PIN

 

C (10)

 

Contact Organization Pager Personal Identification Number (PIN).

Contact E-mail

 

C (60)

 

Contact Organization E-mail address.

 

Exhibit 2.3-5.  NPAC Customer Contact Data Table

 

227

--------------------------------------------------------------------------------


 

NPAC Customer Network Address Data Table

 

Attribute Name

 

Type (Size)

 

Description

NPAC Customer Network Address ID

 

N

 

A unique sequential number assigned upon creation of the Network Address record.

NPAC Customer ID

 

C (4)

 

An alphanumeric code which uniquely identifies an NPAC Customer.

Network Address Type

 

C (1)

 

Type of Network Address.

Valid values are:

•                  S - SOA interface

•                  L - Local SMS interface.

NSAP Address

 

Address (20)

 

OSI Network Service Access Point Address

TSAP Address

 

Address (4)

 

OSI Transport Service Access Point Address.

SSAP Address

 

Address (4)

 

OSI Session Service Access Point Address.

PSAP Address

 

Address (4)

 

OSI Presentation Service Access Point Address.

Internet Address

 

Address (12)

 

Internet address of the Service Provider Web interface.

 

Exhibit 2.3-6.  NPAC Customer Network Address Data Table

 

228

--------------------------------------------------------------------------------


 

2.3.1.3   Subscription Data (RFP Sect. 3.1.3)

 

The Subscription Data Table definition shown in Exhibit 2.3-7 defines the
subscription data for a ported TN.

 

Subscription Version Data Table

 

Attribute Name

 

Type
(Size)

 

Description

Version ID

 

N

 

A unique sequential number assigned upon creation of the Subscription Version.

LRN

 

TN

 

The LRN is an identifier for the switch on which portable NPA-NXXs reside.

Old Service Provider ID

 

C (4)

 

Old Service Provider ID.

New Service Provider ID

 

C (4)

 

New Service Provider ID.

TN

 

TN

 

Subscription Version telephone number.

Local Number Portability Type

 

E

 

Number Portability Type.

Valid enumerated values are:

•     LSPP - Local Service Provider Portability (0)

•     LISP - Local Intra-Service Provider Portability (1)

Status

 

E

 

Status of the Subscription Version.
The default value is P for Pending.

Valid enumerated values are:

•     X - Conflict (0)

•     A - Active (1)

•     P - Pending (2)

•     S - Sending (3)

•     F - Failed (4)

•     PF - Partial Failure (5)

•     CR - Conflict Resolution Pending (6)

•     DP - Disconnect Pending (7)

•     O - Old (8)

•     C - Canceled (9)

•     CP - Cancel Pending (10)

CLASS DPC

 

N (9)

 

DPC for 10-digit GTT for CLASS features.

 

Exhibit 2.3-7. Subscription Version Data Table

 

229

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Description

CLASS SSN

 

N (3)

 

CLASS SSN for the Subscription Version.

LIDB DPC

 

N (9)

 

DPC for 10-digit GTT for LIDB features.

LIDB SSN

 

N (3)

 

LIDB SSN for the Subscription Version.

CNAM DPC

 

N (9)

 

DPC for 10-digit GTT for CNAM features.

CNAM SSN

 

N (3)

 

CNAM SSN for the Subscription Version.

ISVM DPC

 

N (9)

 

DPC for 10-digit GTT for ISVM features.

ISVM SSN

 

N (3)

 

ISVM SSN for the Subscription Version.

New Service Provider Due Date

 

T

 

The due date planned by the new Service Provider for:

•     Subscription Version Transfer of Service or

•     Modification of a pending Subscription Version.

Old Service Provider Due Date

 

T

 

The due date planned by the old Service Provider for:

•     Subscription Version Transfer of Service or

•     Modification of a pending Subscription Version.

Old Service Provider Authorization

 

B

 

A Boolean indicator set by the old Service Provider to indicate authorization or
denial of Transfer of Service for the Subscription Version to the new Service
Provider.

New Service Provider Create Time Stamp

 

T

 

The date and time that the New Service Provider authorized Transfer of Service
of the Subscription Version.

Old Service Provider Authorization Time Stamp

 

T

 

The date and time that the old Service Provider authorized Transfer of Service
for the Subscription Version.

Activation Request Time Stamp

 

T

 

The date and time that the Subscription Version activation request was made by
the new Service Provider.

Activation Broadcast Date

 

T

 

The date and time that broadcasting began to all local SMS systems for the
activation of the Subscription Version.

Activation Broadcast Complete Time Stamp

 

T

 

The date and time that all Local SMS systems successfully acknowledged
activating the Subscription Version.

Disconnect Request Time Stamp

 

T

 

The date and time that the Subscription Version disconnect request was made by
the local Service Provider.

Disconnect Broadcast Time Stamp

 

T

 

The date and time that broadcasting began to all local SMS systems for the
disconnect of the Subscription Version.

 

230

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Description

Disconnect Broadcast Complete Time Stamp

 

T

 

The date and time that all Local SMS systems successfully acknowledged
disconnecting the Subscription Version.

Effective Release Date

 

T

 

The date that the Subscription Version is to be disconnected from all Local SMS
systems.

Customer Disconnect Date

 

T

 

The date that the Customer’s service was disconnected.

Pre-Cancellation Status

 

E

 

Status of the Subscription Version prior to cancellation. Valid enumerated
values are:

•     X - Conflict (0)

•     P - Pending (2)

•     CR - Conflict Resolution Pending (6)

•     DP - Disconnect Pending (7)

Old Service Provider Cancellation Time Stamp

 

T

 

The date and time that the Old Service Provider acknowledged that the
Subscription Version be canceled.

New Service Provider Cancellation Time Stamp

 

T

 

The date and time that the New Service Provider acknowledged that the
Subscription Version be canceled.

Cancellation Time Stamp

 

T

 

The date and time that the Subscription Version became canceled.

Old Time Stamp

 

T

 

The date and time that the Subscription Version became old.

Conflict Time Stamp

 

T

 

The date and time that the Subscription Version was placed in conflict.

Conflict Resolution Pending Time Stamp

 

T

 

The data and time that the Subscription Version was placed in conflict
resolution pending.

Old Service Provider Conflict Resolution Time Stamp

 

T

 

The date and time that the Old Service Provider acknowledged the resolution of a
Subscription Version in conflict.

New Service Provider Conflict Resolution Time Stamp

 

T

 

The date and time that the New Service Provider acknowledged the resolution of a
Subscription Version in conflict.

 

231

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Description

Create Time Stamp

 

T

 

The date and time that this Subscription Version record was created.

Modified Time Stamp

 

T

 

The date and time that this Subscription Version record was last modified.

The default value is the Create Time Stamp.

Porting to Original

 

B

 

A Boolean that indicates whether the Subscription Version created is to be
ported back to the original Service Provider. The default value is False.

End User Location Value

 

C (12)

 

For future use. These attribute is unedited, and is downloaded as provided in
the create.

End User Location Value Type

 

C (2)

 

For future use. These attribute is unedited, and is downloaded as provided in
the create.

Modify Request Timestamp

 

T

 

The date and time that the Subscription Version Modify request was made.

Modify Broadcast Timestamp

 

T

 

The date and time that broadcasting began to all local SMS systems for the
modification of the Subscription Version.

Modify Broadcast Complete Timestamp

 

T

 

The date and time that all local SMS systems successfully acknowledged modifying
the Subscription Version.

Billing ID

 

C (4)

 

For future use.

The default value is the Facilities Based Service Provider ID (NPAC Customer
ID).

 

2.3.1.4   Data Used for Validation (RFP Sect. 3.1.4)

 

Exhibits 2.3-8, 2.3-9, and 2.3-10 illustrate the primary network data tables. 
Note that NPA-NXXs are associated with a portability area, which is defined in a
separate table.  Service provider contacts may also be portability-area
specific.  Certain NPAC customers may also provide service only to a subset of
the portability areas subtended by the NPAC/SMS, in which case the list of
portability areas they do service is contained in the NPAC customer record.

 

232

--------------------------------------------------------------------------------


 

A portability area consists of a list of the NPA-NXXs considered to be in that
area.  Each portability area is defined in the Portability Area Table, along
with a location (city) name, LATA number if appropriate, and state name for
reporting purposes.

 

Each NPA-NXX contains a list of the LSMSs that want to receive downloads
(create, modifies, deletes) for TNs in that NPA-NXX.  This list is consulted to
determine the potential LSMSs to receive a download.  Those LSMSs in the list
who have active download associations established with the NPAC SMS will receive
the download for a TN in that NPA-NXX.  These fields are used to implement the
download routing/filtering capability needed for regionalization, and indicated
in requirement R6-27.

 

Portable NPA-NXX Data Table

 

Attribute Name

 

Type
(Size)

 

Description

NPA-NXX Id

 

N

 

A unique sequential number assigned upon creation of the NPA-NXX record.

NPA-NXX

 

N (6)

 

The NPA-NXX open for porting.

NPAC Customer ID

 

C (4)

 

SPID (NPAC customer ID) of the donor network.

NPA-NXX Effective Date

 

T

 

The date that the NPA-NXX is available for LNP in the NPAC Customer networks.

Split new NPA-NXX

 

N (6)

 

The new NPA-NXX for an NPA-NXX split.

Split Activation Date

 

T

 

The date that the new NPA-NXX becomes available for use in an NPA-NXX split.
This date represents the beginning of the permissive dialing period.

Split Disconnect Date

 

T

 

The data that the old NPA-NXX becomes unavailable for use in an NPA-NXX split.
This date represents the end of the permissive dialing period.

NPA-NXX First-use Notification Sent

 

B

 

A Boolean that indicates if the first-use notification has already been sent for
this NPA-NXX. When the first subscription version for an NPA-NXX has entered a
staple pending state (both SPs have concurred), a notification is sent to all
SOAs as a heads-up message. [R3-14] The default value is false (notification not
yet sent).

Portability Area ID

 

N

 

Portability area this NPA-NXX is considered a part of.

 

Exhibit 2.3-8. Portable NPA-NXX Data Table

 

233

--------------------------------------------------------------------------------


 

Attribute Name

 

Type
(Size)

 

Description

Potential Download Targets

 

N x m

 

List of NPAC Customer Network Address Ids of those LSMSs that wish to receive
downloads for TNs in this NPA-NXX.

 

LRN Data Table

 

Attribute Name

 

Type
(Size)

 

Description

LRN ID

 

N

 

A unique sequential number assigned upon creation of the LRN record.

LRN

 

TN

 

Special TN value that may be used to route and terminate calls to ported TNs
within NPAC customer’s network.

NPAC Customer ID

 

C (4)

 

SPID (NPAC Customer ID) of service provider on whose network the LRN terminates
(owner of the LRN).

 

Exhibit 2.3-9.  LRN Data Table

 

Portability Area Table

 

Attribute Name

 

Type
(Size)

 

Description

Portability Area ID

 

N

 

A unique sequential number assigned upon creation of the portability area
record.

Portability Area Name

 

C (40)

 

City/Location name generally associated with this portability area (e.g.,
Chicago, New York, Rochester)

LATA Number

 

N

 

Number of LATA if portability area coincides with a LATA.

State Name

 

C (2)

 

State portability area resides in (e.g., NY, CT)

 

Exhibit 2.3-10.  Portability Area Table

 

234

--------------------------------------------------------------------------------


 

2.3.2   NPAC Personnel Functionality (RFP Sect. 3.2)

 

Authorized NPAC personnel have access to all necessary NPAC data administration
functions through the NPAC operations GUI (OpGUI).

 

The NPAC operational GUI (OpGUI) has been engineered from a human factor’s
perspective to enable intuitive navigation and comprehension.  The user
interface is consistent with commonly-used web browser-based applications. 
Error checking and user notification are also provided.  The material below
addresses the functionality as specified in requirements R3-1 through R3-7.  All
transactions described that cause addition, deletion, and modification to NPAC
SMS data are logged for tracking and reporting purposes.

 

This section addresses Service Data Administration in detail and the majority of
the Network Data Administration.  Service Provider Data and Subscription Data
administration are addressed minimally in this section since they are covered in
detail in Sections 2.4 “Service Provider Data Administration” and 2.5
“Subscription Administration”.  Section 2.4 “Service Provider Data
Administration” describes the functionality necessary to meet requirements R3-4
and R3-5.

 

Service Data Administration

 

The data in the Service Data Table, Exhibit 2.3-3, can be viewed from an
operational perspective as subscription data related, security related, and
audit related.  Using the OpGUI, NPAC-authorized personnel can initialize and
modify the service data.  For ease of locating specific data parameters, the
data is grouped logically in common functional areas and presented in a
spreadsheet format that permits the user to modify the default values. 
Authorized users are able to save modified settings or restore the original
settings.  Service data cannot be accessed or modified across the SOA to
NPAC/SMS or NPAC/SMS to LSMS mechanized interfaces.

 

235

--------------------------------------------------------------------------------


 

Service Provider Data Administration

 

Authorized NPAC users are able to create, modify, and/or delete data in the
Service Provider Data Tables, Exhibits 2.3-4, 2.3-5, and 2.3-6, using the OpGUI
shown in Exhibit 2.3-11 [R3-4, R3-5].  Further details on the implementation of
the service provider interface and administration are contained in Section 2.4
“Service Provider Data Administration.”

 

The service-provider data cannot be modified across the SOA to NPAC/SMS or
NPAC/SMS to LSMS mechanized interfaces.

 

Network Data Administration

 

Network data administration is provided for in the network data tables
previously shown in exhibits:

 

•                  Exhibit 2.3-8 — Portable NPA-NXX Table

 

•                  Exhibit 2.3-9 — LRN Data Table

 

Network data administration for a service provider can be initialized and
administered via the OpGUI window shown in Exhibit 2.3-12 or via the NPAC/SMS to
LSMS Interface [R3-1, R3-2]. Only network data administration from the OpGUI is
addressed in this section.  The functionality available in the NPAC/SMS to Local
SMS interface for network data administration is detailed in Section 2.6.2, 
“NPAC SMS to LSMS Interface.”

 

LRN Administration

 

As shown in Exhibit 2.3-12, the OpGUI allows for addition and deletion of LRN
data for a service provider by authorized users [R3-6]. When deleting LRNs for a
service provider, an error dialog is

 

236

--------------------------------------------------------------------------------


 

displayed whenever subscriptions reference the LRN. The LRN table is used to
validate subscription administration requests.

 

NPA-NXX Administration

 

The NPA-NXX table is used for validating transaction requests, identifying the
donor service provider, and for routing information to LSMSs.  The OpGUI allows
for addition and deletion of NPA-NXX data for a service provider by authorized
users.  When adding NPA-NXXs, the user is able to specify a range of NXXs to add
to the NPA-NXX list associated with a specified service provider. As shown in
Exhibit 2.3-12, the OpGUI permits this by allowing NPA-NXXs to be added in the
NPA-NXX scrolled list [R3-3].

 

As shown in Exhibit 2.3-12 [R3-6], the authorized user is also permitted to
delete NPA-NXX ranges.  Removing an NPA-NXX requires that there are no
associated subscriptions with the NPA-NXX.  If no subscriptions are associated
with the NPA-NXXs to be deleted, the user-entered data is validated. When the
data is successfully validated, the user is prompted with a confirmation
dialog.  The user is also notified of errors encountered during data
validation.  After acknowledging the confirmation dialogue, a successful
deletion dialogue is displayed.

 

If there are subscriptions associated with the NPA-NXXs to be deleted, the user
is notified with an error dialogue indicating the delete cannot be performed
since there are subscriptions associated with the NPA-NXX.

 

Mass Change Administration

 

Mass changes may be initiated for a group of subscription versions, whose
version statuses are active, pending, conflict, conflict resolution pending,
cancel pending, deferred disconnect or failed.  The group

 

237

--------------------------------------------------------------------------------


 

of TNs to be modified may be specified by a standard set of query criteria,
which includes TN range, and field value matches (e.g., LRN = old LRN value)
[R3-7].

 

Subscription Version Administration

 

Authorized NPAC/SMS users are able to administer data changes to multiple
subscription versions causing generation of mass changes.  Updates made to the
following data may cause mass changes impacting multiple subscription versions
[R3-6 and R3-7]:

 

•                  TN values (due to NPA splits)

 

•                  GTT information (DPC or SSN)

 

•                  LRN information.

 

The OpGUI window used for modification of this data is shown in Exhibit 2.3-13. 
Mass updates to subscription information not associated with network data, such
as subscription version status, are described in Section 2.5.

 

NPA Splits

 

As shown in Exhibit 2.3-14 [R3-6 and R3-7], NPA splits are supported for
authorized users of the OpGUI.  The authorized user is able to enter a range of
NXXs for an NPA and is required to enter the following information for an NPA
split:

 

238

--------------------------------------------------------------------------------


 

Existing NPA-NXX(s)

 

•                  New NPA

 

•                  Date/Time of permissive dialing period start

 

•                  Date/Time of permissive dialing period end.

 

The NPAC SMS implements NPA splits by establishing a number mapping capability
during the permissive dialing period so that a ported TN may be referenced by
either its old or new NPA.  The NPAC split administration process is used to
prepare the NPAC SMS to commence permissive dialing for a split area and to
perform clean-up functions after the end of permissive dialing.  Prior to the
start of permissive dialing, the NPAC SMS uses the NPA split information entered
to establish the dual-NPA mapping for affected subscription versions.  During
the permissive dialing period:

 

1.               The NPAC SMS will accept either new or old NPA from a SOA, even
for the same subscription version (TN).

 

2.               LSMS and SOA systems are expected to accept either new or old
NPA in NPAC responses.

 

3.               For affected subscription versions activated during permissive
dialing, NPAC will download only new NPA.

 

4.               For ported TNs not ported during permissive dialing, the LSMS
will locally perform, transparently to the NPAC SMS, any required mass updates
required to replace the old NPA with the new in its database and within its
network elements.

 

239

--------------------------------------------------------------------------------


 

5.               Any LRN changes caused by the split will be independently
performed as standard mass updates by the NPAC on request by the owning service
provider.

 

Prior to the end of permissive dialing, the NPAC SMS will substitute the new NPA
for the old, while still enabling both old and new NPAs to reference the same
subscription version.  After the end of permissive dialing, the NPAC SMS will
delete the mapping to the old NPA, leaving the TNs with the new NPAs.  Due to
both the NPAC SMS and LSMS/SOAs accepting both NPAs during the permissive
dialing period, there is no need to synchronize the internal system conversion
of records from old to new NPA.

 

LRN Administration

 

The OpGUI allows for modification of LRN values [R3-6].  The LRN can be modified
for an entire switch as shown in Exhibit 2.3-13, or for a user specified range
of subscriptions [R3-7] as described above in Subscription Version
Administration.  When modifying an LRN associated with a service provider, the
user is notified that the new LRN will be replicated for all subscriptions
referencing the old LRN, and the user is required to acknowledge the dialogue
before the replication of changes will occur.

 

2.3.3   System Functionality (RFP Section 3.3)

 

This section defines system download capabilities to LSMS as well as
notification of network data changes to the service providers.  The NPAC/SMS is
able to generate bulk database extracts for off-line transmission (e.g., via
FTP, E-mail, tape) to service provider systems [R3-8].  Off-line transmission is
appropriate to initialize new service provider systems or re-download
significant volumes of data in case of disaster recovery for an LSMS [R3-8].

 

Network data change (adds or deletes) are propagated on-line to all interested
LSMSs in the form of network data downloads, as noted in their NPAC customer
profile.  [R3-9]  Additions or deletions of

 

240

--------------------------------------------------------------------------------


 

NPA-NXXs, LRNs, and NPAC customers are downloaded [R3-10, R3-11].  See
Section 2.6 for a description of the NPAC SMS to LSMS interface operations used
to perform these functions.  In addition, network data is available for viewing
from the public web-based electronic bulletin board [R3-10, R3-11].

 

Data updates for service, service provider, and subscription data are validated
in the NPAC SMS against current network data [R3-12].  When mass changes have
been generated due to an update, the NPAC SMS automatically downloads the
required updates to the LSMS via the NPAC/SMS to LSMS interface [R3-13].  Data
downloaded includes modified network data and subscription data.  In addition,
our NPAC SMS provides a “heads-up” notice when the first pending subscription
(both SPs concur) for a portable NPA-NXX occurs.  This notice is broadcast to
all SOAs [R3-14].

 

241

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

242

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

2.4 Service Provider Data Administration

 

HIGHLIGHTS

 

•                  Service provider data administration is streamlined by
allowing portions of service provider data to be directly administered by the
service provider through the NPAC SMS Operations GUI (OpGUI) or through the
mechanized interface to the NPAC SMS

 

•                  Flexible window navigation makes it easy for the operator to
add, modify, and delete service provider data, saving time and reducing support
costs

 

•                  Automatic error checking and operator notification is
provided with the OpGUI to ensure data integrity

 

•                  System security is inherent in the OpGUI design

 

2.4   NPAC/SMS USER DATA ADMINISTRATION (RFP Sect. 4)

 

Authorized users of the NPAC Operations GUI are able to create, view, modify,
and delete the service provider information required by RFP requirements R4-1
through R4-5.

 

2.4.1                     NPAC/SMS User Data Administration and Management (RFP
Sect. 4.1)

 

The service provider data administration functions allow authorized users to
manage service provider data through the OpGUI.  Authorized users in this case
includes remote service provider/user personnel as well as internal NPAC
personnel.  In addition to access through the OpGUI, certain service provider
data can be administered through the mechanized CMISE interfaces to the NPAC
SMS.  NPAC service providers/users may only directly modify certain portions of
their data to maintain security and integrity of the NPAC/SMS for all users. 
All service provider data is administered by NPAC personnel.  The primary screen
used for performing service provider data administration is illustrated in
Exhibit 2.4-1.  It is important to note that within this section, the term
“service provider” is used synonymously with the term “user” or “NPAC/SMS user,”
and is not meant to distinguish between different types of NPAC customers (e.g.,
facilities vs. non-facilities based, or third party transaction providers).

 

 

243

--------------------------------------------------------------------------------


 

 

2.4.1.1   User Functionality (RFP Sect. 4.1.1)

 

Security of OpGUI functions is provided by restricting window navigation and
functions based on the level of user authorization.

 

Service provider data administration functions allow NPAC personnel to receive
and record data needed to identify authorized NPAC customers (either service
providers or users).  Service provider data indicates who the NPAC customer is
and includes location, points-of-contact (POCs), security, routing, and network
interface information.

 

Service provider administration supports functionality to manage service
provider data.  There can be only one instance of service provider data for a
specific NPAC customer.  The primary key for referencing an NPAC customer is the
service provider ID, or SPID.  All NPAC customers will be required to have a
valid (unique) service provider ID from the authoritative source accepted by the
NYCAC.  Currently, it is expected that SPIDs will be the 4-digit OCN as assigned
by NECA [R4-6].

 

Internal NPAC personnel utilize the OpGUI to perform service provider data
administration functions, primarily using the screen illustrated in
Exhibit 2.4-1.  The functions available from this screen include:

 

•                  Creation of a new service provider [R4-1]

 

•                  Modify service provider data [R4-2]

 

•                  Delete service provider data [R4-3]

 

•                  View service provider data [R4-4]

 

•                  View a list of subscriptions associated with a service
provider as well as their own service provider data [R4-5].

 

244

--------------------------------------------------------------------------------


 

2.4.1.2   System Functionality (RFP Sect. 4.1.2)

 

2.4.1.2.1   NPAC/SMS User Data Creation (RFP Sect. 4.1.2.1)

 

The service provider data creation defined in R4-6 through R4-11 is handled from
the OpGUI window shown above in Exhibit 2.4-1.

 

Prior to activating a new NPAC Customer, the NPAC requires the following data:

 

1.               Service Provider ID. [R4-6]

 

2.               Service Provider name, address, phone number, and contact
organization. If the NPAC customer ID (SPID) is not unique, an error message is
displayed. [R4-7]

 

3.               NPAC customer type.

 

4.               Service provider allowable functions.

 

5.               Service provider network address of NPAC SMS to local SMS
interface.

 

6.               Service provider network address of NPAC SMS to SOA interface.

 

7.               Service provider security contact. Contact data is security
data when contact type is “SE.” [R4-8]

 

245

--------------------------------------------------------------------------------


 

8.               Service provider repair contact name and phone number. The
default service provider repair contact and phone number shall be the same as
the service provider contact and phone number, if the service provider repair
contact information is left blank. [R4-8]

 

9.               Service provider billing name, address, phone number, and
billing contact for NPAC SMS billing. The default for the service provider
billing data shall be the same as the service provider data, if the service
provider billing information is left blank. [R4-8]

 

10.         Service provider download indicator.

 

11.         Service provider maximum query.

 

The OpGUI ensures that all required data is entered and validated before
allowing the user to leave the window [R4-9].  The following data is optional,
and may be provided and entered into the NPAC SMS at a later time:  Service
Provider Contact Type — SOA Contact, Local SMS, Web, Network Communications,
Conflict Resolution, Operations, and User Administration Contact Address
Information.

 

In addition, network data (NPA-NXXs and LRNs) for an NPAC customer who is a
service provider is entered into the NPAC SMS subsequent to entering the service
provider information via separate screens [R4-8].

 

Once the service provider data has been validated a message indicating creation
success or error on the store is displayed [R4-10 and R4-11] and the data
creation transaction success or failure is logged to the service provider
administration transaction log [R4-3].  The NPAC SMS shall broadcast all
additions,

 

246

--------------------------------------------------------------------------------


 

modifications, and deletions of NPAC customer names via the NPAC SMS to LSMS
interface to enable changes in NPAC customers to be forwarded to downstream
service provider OSSs.

 

2.4.1.2.2   NPAC/SMS User Data Modification (RFP Sect. 4.1.2.2)

 

Service provider data modification, as defined in R4-12 through R4-18, is also
handled from the OpGUI window shown above in Exhibit 2.4-1.  Navigational flow
of the modify process from the Service Provider Query screen is shown in
Exhibit 2.4-2.  Through the OpGUI, the user is able to:

 

•                  Input a Service Provider ID for the subscriber to modify
[R4-13].  If the service provider ID does not exist, an error message is
displayed; otherwise, the service provider information is populated on the
window shown in Exhibit 2.4-1 [R4-14].  An alternate path would be to select a
service provider for modification from the query window, as shown in
Exhibit 2.4-3.  This would bring the user to this window with the service
provider data populated.  The service provider query is performed as described
in Section 2.4.3.1.  If, after successfully retrieving the service provider from
the database, the user requests the service provider to be modified, the service
provider window shown in Exhibit 2.4-1 is populated with the service provider
data.

 

•                  Modify the service provider information shown in
Exhibit 2.4-1 [R4-12] with the exception of the NPAC Customer ID (SPID)
[R4-15].  The OpGUI ensures that all required data is entered and that all data
modified is in the proper format [R4-16].  If the data validation fails, an
error message indicating the specific data in error is displayed. [R4-17].

 

247

--------------------------------------------------------------------------------


 

Successful modification of service provider data that could effect subscriptions
is only allowed if there are no subscriptions associated with the service
provider. [R4-18A].  If there are subscriptions that depend on modified data, a
list of those subscriptions associated with the data modified is displayed with
an error message indicating that they must be modified before service provider
data can be modified [R4-18B].  The data modification transaction success or
failure is logged to the service provider administration transaction log [R4-3].

 

2.4.1.2.3   Delete NPAC/SMS User Data (RFP Sect. 4.1.2.3)

 

Service provider data deletion, defined in R4-19 through R4-22, is handled from
the OpGUI windows shown in Exhibits 2.4-3 or 2.4-1.  A detailed view of the
delete process from the Service Provider Query Window is shown in Exhibit 2.4-2.
Through the OpGUI, the user is able to:

 

•                  Input a service provider ID for the subscriber to delete on
the Service Provider Data Administration window shown previously in
Exhibit 2.4-1 [R4-20].  If the service provider ID does not exist, an error
message is displayed; otherwise, the service provider information is populated. 
In the scrolled list shown in Exhibit 2.4-3 an alternate path for deleting a
service provider would be to select a service provider for deletion as described
in this section [R4-21] from the service provider query as shown in
Exhibit 2.4-3.

 

•                  Delete service provider data.  Once the user selects delete
for the service provider data [R4-19], a message indicating deletion success or
error is displayed.  Successful deletion of service provider data is only
allowed if there are no subscriptions, as well as no network data, in existence
for the service provider [R4-22A].  If there are subscriptions associated with
the service provider to be deleted, a list of those subscriptions are displayed
with an error message indicating that they must be deleted before service
provider data can be deleted [R4-22B].

 

248

--------------------------------------------------------------------------------


 

If the service provider data is successfully deleted, the event is written to
the history log with the date and time of deletion and the login of the NPAC
user.  The data deletion transaction success or failure is logged to the service
provider administration transaction log [R4-3].

 

2.4.1.3   NPAC/SMS User Queries (RFP Sect. 4.1.3)

 

The material below addresses the service provider queries for the OpGUI. 
Mechanized interface queries of service provider data and their associated
subscribers are discussed in Section 2.6 [R4-23].

 

Service Provider Query

 

The OpGUI Service Provider Query window is shown in Exhibit 2.4-3.  A process
overview for operations in the Service Provider Query window is shown in
Exhibit 2.4-2.  The search criteria for the query is either:

 

•                  Service Provider Name

 

•                  Service Provider ID [R4-25].

 

After entering the service provider name and/or the service provider ID, a query
is performed to locate the service provider.

 

•                  If found, the service provider is displayed indicating the
success of the search.  Based on the security level of the user, the user can
then choose to modify, view, or delete the service provider [R4-2 through
R4-4].  Both the modify and view options navigate the user to the service
provider data administration window shown in Exhibit 2.4-1. [R4-24]

 

•                  If the service provider query is not successful, an error
dialog message is displayed. [R4-26]

 

249

--------------------------------------------------------------------------------


 

•                  Service providers are permitted to view their own data. 
Access to other service provider data is not permitted. [R4-23]

 

•                  The “Delete” selection permits authorized users to delete
service providers [R4-19]. Requesting a service provider to be deleted requires
that no subscriptions be associated with the service provider [R4-19, R4-22A]. 
If there are subscriptions or network data associated with the service
providers, an error dialog is displayed and the delete process discontinued
[R4-22B].  If there are no subscriptions or network data associated with the
service provider, the authorized user receives a confirmation dialog before
deleting the service provider data.  After the service provider data has been
deleted, the authorized user receives a successful information dialogue.
[R4-22A]

 

•                  The “Subscriptions” selection navigates the user to the Query
Subscription window shown in Exhibit 2.4-4.  A list of subscriptions for the
service provider is displayed in a scrolled list format on this window [R4-24A].
The subscription query search criteria allows neutral subscriptions based on LRN
[R4-24B] in addition to other subscription data.

 

Subscription List Query

 

The user is able to view all subscriptions associated with a service provider,
including subscription status [R4-27].  The Query Subscription window is
displayed in Exhibit 2.4-4 [R4-29].  A process flow for

 

250

--------------------------------------------------------------------------------


 

querying subscriptions is shown in Exhibit 2.4-5.

 

The search criteria for retrieving the subscriptions is presented below [R4-29]:

 

•                  Subscription Version ID

 

•                  Subscription Version Status

 

•                  Local Number Portability Type

 

•                  Ported Telephone Number

 

•                  Old facilities-based Service Provider Due Date

 

•                  New facilities-based Service Provider ID

 

•                  Authorization from old facilities-based Service Provider

 

•                  Local Routing Number (LRN)

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End User Location Value

 

•                  End User Location Type

 

•                  Customer Disconnect Date

 

•                  Effective Release Date

 

251

--------------------------------------------------------------------------------


 

•                  Disconnect Broadcast Complete Time Stamp

 

•                  Conflict Time Stamp

 

•                  Activation Time Stamp

 

•                  Cancellation Time Stamp

 

•                  New Service Provider Creation Time Stamp

 

•                  Old Service Provider Authorization Time Stamp

 

•                  Pre-cancellation Status

 

•                  Old Service Provider Cancellation Time Stamp

 

•                  New Service Provider Cancellation Time Stamp

 

•                  Old Time Stamp

 

•                  Old Service Provider Conflict Resolution Pending Time Stamp

 

•                  New Service Provider Conflict Resolution Pending Time Stamp

 

•                  Create Time Stamp

 

•                  Modify Time Stamp

 

•                  Porting To Original.

 

The user enters subscription search criteria from the Query Subscription
window.  When a search is requested, the user is notified if there are any
records found matching the search criteria [R4-28 and R4-30].  If subscriptions
were found for the service provider, a list is provided for user selection.  If
the search would return more than the maximum number of records as specified in
the maximum subscriber query tunable defined in Section 2.3, then a message to
that effect is displayed along with the actual number of records that matched
the search.  If the user wishes to receive a report of the search records, it
may be requested through the OpGUI [R4-30].  The complete functionality
available for the subscription administration is described in detail in
Section 2.5.1.

 

252

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

 

2.5 Subscription Administration

 

HIGHLIGHTS

 

•                  Both location portability and service provider number
portability (SPNP) are standard components of the Lockheed Martin NPAC SMS

 

•                  Latest, up-to-date business process flows are implemented
incorp-orating over six months of interactive work in the industry to refine
NPAC/SMS processes and functions

 

•                  All SOA functions can be performed by authorized service
provider personnel from the NPAC SMS Operational GUI (OpGUI), enabling service
providers to support LNP deployment time-frames without immediate upgrades to
existing SOAs

 

•                  Logic is provided in the OpGUI to ensure data integrity and
to provide the user with help and error messages

 

•                  Efficient SOA interface function-ality cost effectively
supports subscription version administration while enabling graceful expansion
for future capabilities

 

2.5                                           SUBSCRIPTION ADMINISTRATION (RFP
Sect. 5)

 

Up-to-date business process flow implementation provides a rigorous yet cost
effective implementation to support timely and reliable number porting
activities on behalf of the service providers.

 

The subscription administration functions provided by the Lockheed Martin NPAC
SMS solution allow for management of subscriber data versions needed to support
LNP.  Subscription version administration functionality is available to
authorized users via the mechanized SOA to NPAC SMS interface or from the NPAC
SMS Operational GUI (OpGUI).  Both internal NPAC staff and authorized external
users may perform subscription version administration from the secure NPAC user
(or operational) GUI.

 

It is important to note that within this section, the term “service provider” is
used synonymously with the terms “user” and “NPAC/SMS user,” and is not meant to
distinguish between different types of NPAC customers (e.g., facilities vs.
non-facilities based, or third party transaction providers).  Also, the term
“service provider” is used synonymously with the term “SOA User” in the context
of service provider actions performed over the SOA to NPAC SMS interface or via
the OpGUI.  Finally, the term “subscription version” is used synonymously with
the term “subscription record.”  A subscription version is a record in the NPAC
SMS database referring to the state of a number port activity at a point in
time.  Ported

 

253

--------------------------------------------------------------------------------


 

number records are referred to as subscription versions.  Each version
references a single telephone number, and has a specific state and timestamp
associated with that particular record.  There may be multiple versions for a
given number in the NPAC SMS, each representing the porting state of that number
at different points in time, e.g. future (pending), present (active), past
(old).

 

The security privileges for accessing this functionality via the OpGUI
privileges are controlled at the time the user logs in using the NPAC SMS Logon
Window shown in Exhibit 2.5-1.  Based on security configuration and permissions,
the user is given access to subscription administration from the OpGUI Main
Control window shown in Exhibit 2.5-2.  Access privileges for the mechanized
interface are controlled as defined in Section 2.7.8.

 

While both machines and individuals constitute NPAC users for the purposes of
discussing user functionality, the way in which those operations are submitted
to the NPAC SMS naturally vary based on the interface type employed.  The NPAC
SMS presents specific HTML-based screens and forms to live NPAC users, enabling
them to perform the required subscription administration functions.  Service
provider-based SOA systems interact via the SOA to NPAC SMS mechanized interface
manipulating subscription versions as objects in a CMISE information object
model.  Subscription version administration operations invoked through the SOA
mechanized interface use the CMISE operations described in Section 2.6 (below)
and the NPAC SMS IIS.  A mapping table provided in Section 2.6 associates
subscription version administration functions, as well as others, into the CMISE
operations, actions, and notifications used to communicate those processes
through the interface.  Section 2.3 defines

 

254

--------------------------------------------------------------------------------


 

the database tables and fields comprising the NPAC SMS database.  The Subscriber
Data Table defined in Section 2.3 contains all searchable subscription version
records maintained in the NPAC SMS, compliant with the RFP Section 5
requirements.

 

The NPAC SMS, nonetheless, translates the interface-specific operation semantics
(HTTPS vs. CMIP) into a common transaction model (implemented using BACE) where
the database manipulation and resulting notifications or events are initiated. 
Consequently, the subscription version administration processes are identical
and consistent within the NPAC SMS regardless of how individual functions were

 

255

--------------------------------------------------------------------------------


 

invoked.  Where appropriate, separate discussions of subscription version
administration are provided for the mechanized interface and for OpGUI to
clarify the user interface semantics.

 

2.5.1   Subscription Administration and Management (RFP Sect. 5.1)

 

Fully compliant, regionalized, management of subscription versions is provided
in support of the current business process flows, for both SP SOA systems and
internal and external NPAC users.

 

Version management is the core function service providers and users (NPAC
customers) employ the NPAC SMS to perform.  Records for ported TNs are
maintained as subscription versions, as described in

 

256

--------------------------------------------------------------------------------


 

Sections 2.3 and 2.4.  As described in Section 2.2, the industry has developed
enhanced business process flows stemming from work performed in various states
workshops, including the Illinois ICC LNP Operations committee and the SMS
committee.  The version management functions described in this section and
implemented in the Lockheed Martin NPAC SMS reflect these refinements.  A
summary of some of these process and implementation enhancements is provided
below:

 

1.               The LNP-type field is no longer considered part of the unique
key required to identify a specific subscription version instance, as is
suggested in.  There can only be one subscription version for a given TN in a
pending or active state, for example, even in the case of different types of
LNP.  The Lockheed Martin NPAC SMS supports both service provider number
portability (SPNP) and location portability (presumed to be intra-rate center
portability) and therefore supports two potential values for the LNP-type field:
LSPP (for SPNP) and LISP (for location portability).  However, in the current
generic requirements documents for LNP SCP, network elements, including LSMS,
only expect to maintain a single record for a given TN.  Consequently, until
such time as there is a need to support multiple records in network elements for
a given TN, the NPAC SMS will enforce this constraint across LNP types.

 

2.               In support of LISP (location portability), the Lockheed Martin
NPAC SMS supports location portability as a simplified variant of the basic
provisioning process flows.  Regardless of whether a TN has already ported, the
current service provider (SP) for the TN may initiate a location port by
performing a subscription version create as the “new” SP with an LNP-type of
LISP.  In this case, the old and new SP are one and the same, so there is no
need for the “old” SP to provide concurrence.  If the new SP create is performed
correctly, then the version may be activated by the SP when ready to do so.

 

257

--------------------------------------------------------------------------------


 

3.               Another variation of the basic SPNP process flows is supported
in the case of a previously ported TN that subsequently ports back to its
original donor switch (in the donor service provider).  In this case, the new SP
is the donor SP from whom the TN originally ported.  Their create request will
have the “port to original” field set to true to invoke this scenario.  In this
case, no routing fields (LRN or GTT) should be specified in the create.  After
the old SP has concurred, the new SP may activate the version.  The download
resulting from the activate is a delete operation to the LSMSs, causing them to
delete the routing record from their network elements since routing is to revert
back to default routing.  The TN is now considered a non-ported number.

 

4.               The three future fields (Future 1, Future 2, and Future 3) have
been deleted from the subscription version record. The two End User Location
fields (Value and Type) remain.  It was determined to be preferable to add new
fields later, at such time as a need is determined, to the subscription version
record (and the IIS) and assign these fields self-descriptive names with actual
coding format than to allocate three stub fields whose coding would probably
have to change anyway once an actual use for them was determined.

 

5.               The due date field is used to determine when concurrence or
authorization-request notifications are sent.  If after the first subscription
version create from either SP has occurred, the other SP has not yet
created/authorized its view of the order (subscription version) within a tunable
interval prior to the due date specified, it will be sent a notification
requesting it to do so.  The “tunable interval” would be a total of the two
timeout intervals, which default to 18+18 hours, or 36 hours before the
specified due date.

 

6.               If after a second tunable timeout period (defaults to 18 hours
prior to due date) has expired and the other SP has still not created its view
of the subscription version, then the subscription version is

 

258

--------------------------------------------------------------------------------


 

either placed into conflict (if old SP did not respond), or is canceled (if the
new SP did not respond).  In either case, both SPs are notified of the change in
the version status (conflict or cancel).  The version no longer defaults to
valid pending if the old SP does not authorize.

 

7.               In its create action, the old SP may either explicitly
authorize the version or may indicate lack of authorization, in which case the
version is placed into a conflict state.

 

8.               Unlike the old SP, the new SP does not have an explicit
authorize field for the version.  If the new SP performs its create function on
the NPAC SMS for the TN in question and provides all the mandatory fields, then
concurrence with the port is implicit.

 

9.               A version may be modified by either SP while in a pending or
conflict state, and only by the new SP once it is active.  Only fields
appropriate for the SP are modifiable (i.e., the old SP may modify the due date
but not routing fields).  Any changes in relevant fields (such as due date) in
the version are reported to both SPs SOAs as notifications.

 

10.         While the initial due dates provided by both old and new SPs in
their version creates must agree, either SP may subsequently modify its due date
without requiring the other SP to perform a matching modify on its due date. 
After the initial creates are performed, this field is for informational
purposes only.

 

11.         An active subscription version may be modified while there is a
version pending for the same TN.  This is probably a rare scenario, but it was
viewed as desirable to allow modifications to an active record by the current
SP, even if there was another version pending that might change the SP.

 

259

--------------------------------------------------------------------------------


 

12.         Any changes in the status of the subscription version (e.g.,
pending->sending, pending->conflict) are reported by the NPAC SMS to both SPs’
SOAs as a notification.  These include any status changes (including creates)
performed by NPAC personnel on an SP’s behalf.

 

13.         Accepted modifications of an active version cause an immediate
“download” of the changed attributes, which take the form of CMISE modify
(M-SET) operations from the NPAC SMS to LSMS interface.  Also similar to an
initial activate, a download results report is provided back to the new SP’s SOA
indicating the results of the download.

 

14.         When an active version is modified, its state changes to sending to
reflect the fact that a broadcast is in process.  However, unlike the case of an
activate, the version cannot be placed into a partial failure state if one or
more LSMSs do not receive the download.  In that case, the version state returns
to active.  All functions that result in an LSMS broadcast (activate, modify,
and disconnect) send a download results report (notification) to the new SP’s
SOA indicating the LSMSs that failed.  In the case of a modify of an active
version that partially failed, this notification will contain the status of
active not partial failure along with the list of LSMSs that did not receive the
download, if any.

 

15.         The invalid state has been removed as a subscription version
status.  The NPAC SMS will not store a subscription version that would otherwise
be in an invalid status.  There is no need to re-validate a subscription version
upon activation, so there is no need for an invalid state. Re-validation on
activate is redundant, since any create or modify operation that is accepted
(not rejected due to error) for a version is guaranteed to leave the version in
a valid state.  Otherwise, the operation is rejected.

 

16.         While the old SP may now place a version into conflict via the SOA
interface, either SP may also initiate a conflict-off process via its SOA
interface.  This was viewed by the service providers as a

 

260

--------------------------------------------------------------------------------


 

preferable way to deal with states involving potential transition to conflict
than requiring manual contact to the NPAC to place and remove a version from
conflict.  However, the functionality for an NPAC user to place or remove a
version from conflict still remains.

 

17.         The conflict resolution and cancel processes require both SPs to
approve the state transition before it is official.  Tunable acknowledgment
time-outs in the NPAC SMS will send notifications to an SP’s SOA to solicit it
to provide their acknowledgment.  If acknowledgment is not received within a
second tunable interval, then the version returns to its prior status.

 

18.         If a version is placed into conflict explicitly by the old SP
through a create action with its authorize field set to false, the old SP must
still set the authorize field to true (explicitly authorize the port) after the
conflict status has been removed.  Upon exiting conflict state, the old SP’s
authorization field is returned to its prior state.

 

19.         Pending disconnect processing is now supported.  Disconnect requests
for a version may now specify an effective date at which time the NPAC SMS will
automatically initiate CMISE delete operations (a delete broadcast) to the
LSMSs.  If the effective date is not specified on a disconnect request, it
defaults to immediate disconnect.

 

20.         A customer disconnect date parameter is required on a disconnect
request from the SOA to the NPAC SMS.  This is the date at which time the
customer was disconnected from its most recent service provider.  When the
disconnect is broadcast by the NPAC SMS (at the effective date or immediately),
this date is forwarded to the donor service provider’s SOA by a notification. 
This allows the donor service provider to consider the amount of time the last
service provider provided treatment on the disconnected number in order to apply
the appropriate aging interval before

 

261

--------------------------------------------------------------------------------


 

reassigning the vacant number.  Disconnected ported TNs are deleted from all
LSMSs and are no longer considered ported by the NPAC SMS.

 

A subscription version may only be in one of the following states:

 

•                  Active - Version is currently active in the network

 

Note: There may be another pre-active (e.g., pending) version in the system that
will eventually supersede this version. Examples: 1) Pending version for the
active subscription exists 2) Sending version for the active subscription
exists.

 

•                  Canceled - A pending, conflict, conflict resolution pending,
or disconnect pending version was canceled prior to activation in the network

 

•                  Cancel Pending - Version is awaiting cancellation
acknowledgment from both service providers, at which time the version will be
set to canceled

 

•                  Conflict - Version is in conflict (i.e., a dispute exists
between the two service providers), awaiting resolution

 

•                  Conflict Resolution Pending - Conflict has been resolved, and
the version is awaiting conflict resolution acknowledgment from both service
providers, at which time the version will be set to pending

 

•                  Disconnect Pending - Version is awaiting the effective
release date, at which time the version will be set to sending, and the
disconnect request will be sent to all LSMSs

 

•                  Failed - Version failed activation, modification, or
disconnect in ALL of the network LSMSs

 

•                  Old - Version was previously active in the network and was
either superseded by another active version or was disconnected

 

•                  Partial Failure - Version failed activation in one or more,
but not all, LSMSs in the network

 

262

--------------------------------------------------------------------------------


 

•                  Pending - Version is either pending activation (approval had
been received from both service providers) or pending creation/approval from one
or the other service provider

 

•                  Sending - Version is currently being sent to all of the LSMSs
in the network.

 

Exhibit 2.5-3 illustrates the possible subscription version states and the
allowable transitions between states for the entire lifecycle of a subscription
version.

 

[Graphic Omitted:  State diagram]

 

Exhibit 2.5-3.  Subscription Version Lifecycle State Transition Diagram

 

The following describes each of the allowed state transitions illustrated in
Exhibit 2.5-3:

 

1.       I.                 Conflict ® Canceled

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a subscription version in conflict directly to
canceled after it has been in conflict for a tunable number of days.

 

1.       II.             Conflict ® Cancel Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User cancels a subscription version in conflict.

 

B.                                     SOA to NPAC SMS Interface
User sends a cancellation request for a subscription version with a status of
conflict.

 

1.       III.         Cancel Pending ® Conflict

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User sets a subscription version with a status of cancel pending
[g146681kc20i001.gif] conflict.

 

263

--------------------------------------------------------------------------------


 

B.                                     NPAC SMS Internal
NPAC SMS automatically sets a subscription version with a status of cancel
pending ® conflict if “cancel pending acknowledgment” has not been received from
the old and/or new service provider within a tunable timeframe.

 

1.       IV.         Conflict Resolution Pending [g146681kc20i001.gif] Cancel
Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User cancels a subscription version with a status of conflict resolution
pending.

 

B.                                     SOA to NPAC SMS Interface
User sends a cancellation request for a subscription version with a status of
conflict resolution pending.

 

1.       V.             Conflict [g146681kc20i001.gif] Conflict Resolution
Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User sets a subscription version with a status of conflict ® conflict resolution
pending.

 

B.                                     SOA to NPAC SMS Interface - New Service
Provider
New service provider sends a conflict resolution pending request for a
subscription version with a status of conflict.

 

C.                                     SOA to NPAC SMS Interface - Old Service
Provider
Old service provider sends a subscription version modification request for a
subscription version with a status of conflict, which provides the old service
provider’s authorization for the transfer of service.

 

1.       VI.         Conflict Resolution Pending [g146681kc20i001.gif] Conflict

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User sets a subscription version with a status of conflict resolution pending
[g146681kc20i001.gif]conflict.

 

264

--------------------------------------------------------------------------------


 

B.                                     NPAC SMS Internal
NPAC SMS automatically sets a subscription version with a status of conflict
resolution pending ® conflict after conflict resolution pending acknowledgment
has not been received from old and/or new service provider within a tunable
timeframe.

 

C.                                     SOA to NPAC SMS Interface - Old Service
Provider
Old service provider sends a subscription version modification request for a
subscription version with a status of conflict resolution pending, which revokes
the old service provider’s authorization for transfer of service.

 

1.       VII.     Pending ® Conflict

2.        

A.                                   NPAC Operations GUI - NPAC Personnel

 

1.                                       User sets a subscription version with a
status of pending ® conflict.

 

2.                                       User creates a subscription version for
an existing pending subscription version for the old service provider and does
not provide authorization for the transfer of service.

 

B.                                     NPAC SMS Internal
NPAC SMS automatically sets a pending subscription version to conflict after
authorization for transfer of service has not been received from the old service
provider within a tunable time frame.

 

C.                                     SOA to NPAC SMS Interface - Old Service
Provider

 

1.                                       Old service provider sends a
subscription version creation request for a subscription version with a status
of pending, which revokes the old service provider’s authorization for transfer
of service.

 

2.                                       If the current service provider sends
an immediate subscription version disconnect request, a pending subscription
version exists, and the old service

 

265

--------------------------------------------------------------------------------


 

provider has not authorized transfer of service for the pending subscription
version, the pending subscription version is set to conflict.

 

1.       VIII.                                                 Conflict
Resolution Pending ® Pending

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a conflict resolution pending subscription version
to pending after receiving conflict resolution pending acknowledgment from the
old and new service provider.

 

1.       IX.        Pending ® Cancel Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User cancels a subscription version with a status of pending.

 

B.                                     SOA to NPAC SMS Interface
User sends a cancellation request for a subscription version with a status of
pending.

 

C.                                     NPAC SMS Internal

 

1.                                       NPAC SMS automatically sets a pending
subscription version to cancel pending after authorization for the transfer of
service has not been received from the new service provider within a tunable
timeframe.

 

2.                                       NPAC SMS automatically sets a pending
subscription version to cancel pending if an activation request is not received
a tunable amount of time after the most current of the two due dates: either the
new service provider due date or old service provider due date.

 

1.       X.            Cancel Pending ® Canceled

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a cancel pending subscription version to canceled
after receiving cancel pending acknowledgment from the old and new service
provider.

 

266

--------------------------------------------------------------------------------


 

1.       XI.        Creation - Set to Conflict

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User creates a subscription version for the old service provider and does not
provide authorization for the transfer of service.

 

B.                                     SOA to NPAC SMS Interface - Old Service
Provider
User sends an old service provider subscription version creation request and
does not provide authorization for the transfer of service.

 

1.       XII.    Creation - Set to Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User creates a subscription version for either the new or old service provider.
If the create is for the old service provider and authorization for the transfer
of service is not provided, refer to step 11-A.

 

B.                                     SOA to NPAC SMS Interface
User sends a subscription version creation request for either the new or old
service provider. If the create is for the old service provider and
authorization for the transfer of service is not provided, refer to step 11-B.

 

1.       XIII.                                                Disconnect Pending
® Cancel Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User cancels a subscription version with a disconnect pending status.

 

B.                                     SOA to NPAC SMS Interface - New Service
Provider
User sends a cancellation request for a disconnect pending subscription version.

 

267

--------------------------------------------------------------------------------


 

1.       XIV.                                                Disconnect Pending
® Sending

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a deferred disconnect pending subscription version
to sending after the effective release date is reached.

 

1.       XV.    Pending ® Sending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User activates a pending subscription version.

 

B.                                     SOA to NPAC SMS Interface - New Service
Provider
User sends an activation message for a pending subscription version.

 

1.       XVI.                                                Sending ® Failed

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a subscription version from sending ® failed after
all Local SMSs fail subscription version activation or disconnect after the
tunable retry period expires.

 

1.       XVII.                                            Failed ® Sending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User resends a failed subscription version.

 

1.       XVIII.                                        Partial Failure ® Sending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User resends a partial failure subscription version.

 

1.       XIX.                                               Sending ® Partial
Failure

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a subscription version from sending ® partial
failure

 

268

--------------------------------------------------------------------------------


 

after one or more, but not all, of the local SMSs fail the subscription version
activation or disconnect after the tunable retry period expires.

 

1.       XX.   Sending ® Old

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a sending subscription version to old after
successful completion of a disconnect or “porting to original” port to all local
SMSs.

 

1.       XXI.                                               Sending ® Active

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets a sending subscription version to active after the
subscription version activation is successful in all of the local SMSs.

 

B.                                     NPAC SMS Internal
NPAC SMS automatically sets a sending subscription version to active after the
subscription version modification is successfully broadcast to any of the local
SMSs.

 

1.       XXII.                                           Active ® Old

2.        

A.                                   NPAC SMS Internal
NPAC SMS automatically sets the previously active subscription version to old
once a subscription version activation, modification, or disconnect is
successful in local SMSs.

 

1.       XXIII.                                       Immediate Disconnect ®
Sending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User disconnects an active subscription version and does not supply an effective
release date.

 

B.                                     SOA to NPAC SMS Interface - Current
Service Provider
User sends a disconnect request for an active subscription version and does not
supply an effective release date.

 

269

--------------------------------------------------------------------------------


 

1.       XXIV.                                       Deferred Disconnect - Set
to Disconnect Pending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User disconnects an active subscription version and supplies an effective
release date.

 

B.                                     SOA to NPAC SMS Interface - Current
Service Provider
User sends a disconnect request for an active subscription version and supplies
an effective release date.

 

1.       XXV.                                           Modify Active ® Sending

2.        

A.                                   NPAC Operations GUI - NPAC Personnel
User modifies an active subscription version.

 

B.                                     SOA to NPAC SMS Interface - Current
Service Provider
User sends a modification request for an active subscription version.

 

2.5.1.1           Record Management (RFP Sect. 5.1.1)

 

This section addresses the functionality necessary for management of subscriber
versions specified in requirements R5-1 through R5-6  A subscription version is
a view of the state of a ported (past, present, or future) phone number (TN). 
The SMS will maintain for each subscription version its status, which will
include the values of:  pending, conflict, sending, active, failed, old, and
canceled [R5-1].  A complete list of all possible subscription states and their
transitions was provided in above in Section 5.1.  Multiple subscription
versions created through a range level request are maintained as individual
subscription versions [R5-5].  Only one pending version is allowed per
subscription [R5-4], regardless of LNP-type, and only one version per
subscription is allowed to be active, pending, sending, conflict, or failed. 
Multiple old and canceled versions are stored until purged, per R5-2 and R5-3
and as discussed below.

 

270

--------------------------------------------------------------------------------


 

Versions retained in the database longer than the tunable retention period are
purged by the nightly NPAC SMS housekeeping process.  The housekeeping process
uses the following Service Data Table (tunable parameters) variables defined in
Section 2.3 for removing versions from the database:

 

•                  Old versions are purged based on the number of days specified
in “Old Subscription Retention,” which defaults to 18 months, and is further
described in Section 2.3. [R5-2]

 

•                  Canceled versions with a last status of pending are purged
based on the number of days specified in “Cancel Pending Subscription
Retention,” which defaults to 90 days.  [R5-3]

 

•                  Canceled versions with a last status of conflict are purged
based on the number of days specified in “Cancel Conflict Subscription
Retention,”  which defaults to 30 days.[R5-3].

 

To facilitate the purging of data, the time that a version status is changed,
e.g. to old or cancel, and the previous status are stored in the subscription
version.

 

Any administrative changes to versions results in log entries being created in
the subscription administration log [R5-6].  In addition to logging the data
required in R5-6 under the circumstances specified, the NPAC SMS housekeeping
processes log records with an activity type of purge to enhance the traceability
of subscription version administration transactions.  Information recorded in
the log includes:

 

•                  Activity Type: create, modify, activate, query, all status
types, and all acknowledgments.

 

•                  Service Provider ID

 

•                  Initial Version Status

 

•                  New Version Status

 

•                  Userid and/or Login

 

271

--------------------------------------------------------------------------------


 

•                  Local Number Portability Type

 

•                  Date

 

•                  Time

 

•                  Ported Telephone Number

 

•                  Status Flag - successful or failed

 

•                  Subscription version ID (when assigned).

 

2.5.1.2   Subscription Administration Requirements (RFP Sect. 5.1.2)

 

The Lockheed Martin NPAC/SMS faithfully implements the subscription
administration requirements ensuring cost efficient and error-free operation.

 

Section 2.5.1.2.1 addresses user functionality of subscription administration. 
Both mechanized and user GUI views of these functions are discussed, followed by
a system functional discussion in Section 2.5.1.2.2.

 

2.5.1.2.1   User Functionality (RFP Sect. 5.1.2.1)

 

Extensive user functionality is provided, consistent with the mechanized
interface for operational flexibility and redundancy.

 

NPAC users are able to perform subscription version administration by invoking
the operations defined in requirements R5-7 through R5-13:

 

•                  Create a subscription version/record.  Create requests are
validated prior to instantiating a new subscriber data table record for this
version, at which time it enters a pending status [R5-7].

 

272

--------------------------------------------------------------------------------


 

However, all create requests are logged.  Exhibits 2.5-4 and 2.5-5 illustrate
the OpGUI screens that may be used to create subscriptions.

 

•                  Modify a subscription version/record.  A subscription version
in an allowed state may be modified by an authorized user (e.g., appropriate
service provider [SP]).  An authorized user may only modify certain fields
depending on the type of user (old or new SP) and the state of the version. 
Only validated modifies are accepted and generate database record updates.  All
modify attempts are logged.  Allowed version states are: pending, conflict, or
active [R5-8].  Exhibits 2.5-6 and 2.5-7 illustrate the OpGUI screens used to
perform subscription modifies.

 

273

--------------------------------------------------------------------------------


 

•                  Activate a subscription version/record.  Activation causes a
subscription version to be broadcast to all LSMS interfaces [R5-9]. 
Exhibit 2.5-8  illustrates the OpGUI screen used to query for and activate a
version.

 

274

--------------------------------------------------------------------------------


 

•                  Place or remote a version/record from conflict. A user may
place a version into or out of conflict, using the OpGUI screen illustrated in
Exhibit 2.5-8. A conflict state must be resolved into a valid pending state
prior to activation [R5-10].

 

•                  Disconnect a version/record.  Disconnecting places a version
into an old state, and deletes the version from the LSMSs, effectively reverting
call routing to default [R5-11].  A user may initiate a disconnect using the
OpGUI screen illustrated in Exhibit 2.5-8.

 

•                  Cancel a version/record.  Places a version in an allowed
state into a canceled state.  Versions may be explicitly canceled that are
either in conflict or pending state[R5-12].  A user may initiate a cancel using
the OpGUI screen illustrated in Exhibit 2.5-8.

 

•                  Perform version/record queries.  Enables a version or
versions, and associated fields, matching the search criteria to be obtained. 
For GUI users, the query results are displayed or reported using the OpGUI
screen illustrated in Exhibit 2.5-8 [R5-13].

 

Next, the user GUI-view of subscription administration is presented followed by
a discussion of the mechanized interface semantics of invoking these same
functions.

 

2.5.1.2.1.1   NPAC User GUI Functionality

 

Sophisticated, yet cost effective, GUI capability minimizes user errors and
streamlines productivity and flexibility.

 

The OpGUI provides a subscription version interface permitting the user to
perform the following subscription administration tasks (R5-7 through R5-13):

 

275

--------------------------------------------------------------------------------


 

•                  Creating subscription versions

 

•                  Modifying subscription versions

 

•                  Querying and retrieving a subscription list

 

•                  Activating subscription versions

 

•                  Conflict resolution

 

•                  Disconnecting subscriptions

 

•                  Canceling subscriptions.

 

The create, modify, and query of subscription versions is available for
authorized users.  Each is discussed in the following sections.

 

The subscription version status update capability provides authorized users the
ability to change the subscription version status (activate, disconnect, or
cancel).  The allowed subscription version status modifications are illustrated
in Exhibit 2.5-3.

 

2.5.1.2.1.2   Mechanized Interface Functionality

 

A fully compliant, mechanized SOA interface supports version administration per
the latest business process flows.

 

The mechanized SOA to NPAC SMS interface provides the primary facility over
which service providers perform subscription version administration. The IIS
includes the complete GDMO information model for the objects, attributes,
packages, actions, and notifications that comprise this interface.  Also
included in Section 2.6 (below) is a table that maps functional RFP requirements
to individual elements within the information model to demonstrate complete
requirements compliance and to relate the administration

 

276

--------------------------------------------------------------------------------


 

semantics to the information model. All of the functional user requirements,
R5-7 through R5-13, are implemented across this interface.

 

Note that most user functionality is performed via actions to the
lnpSubscriptions container object.  This is mandated to comply with requirements
R5-26, R5-35, R5-51, R5-62, and R5-69, which require that SOAs need only specify
the subscription TN attribute value to identify the specific subscription
VersionNPAC intended.  Additionally, if an SOA system does note the version ID
for versions it is involved in creating (acting as either old or new service
provider), it may reference that subscriptionVersionNPAC instance specifically
by name (TN + version ID) for subsequent operations (e.g., M-SET directly to the
subscriptionVersionNPAC in lieu of sending a modify action to the
lnpSubscriptions container object).  This streamlines the NPAC SMS operation
where service provider SOA systems can support it.  In either case, both modes
of reference (indirect via the container, or direct to the version instance) are
supported.

 

Further detail on the SOA to NPAC SMS interface is provided in Section 2.6 and
the IIS.

 

2.5.1.2.2   System Functionality (RFP Sect. 5.1.2.2)

 

Fully compliant system functionality is provided to manage subscriptions fairly
and consistently.

 

In addition to subscription version processes invoked by users over either type
of interface, other processes internal to the NPAC SMS also manipulate
subscription versions.  Certain transient version states are timed (e.g.,
pending) to enable the NPAC SMS to provide the necessary time-out responses in
those conditions.  For example, if the old service provider fails to issue a
version create for a version previously created by a new service provider, then
a subscriptionVersionOldSP-ConcurrenceRequest

 

277

--------------------------------------------------------------------------------


 

notification is sent to the old SOA to solicit concurrence (in the form of a new
version create action) with the new service provider subscription version.

 

2.5.1.2.2.1   Subscription Record Creation (RFP Sect. 5.1.2.2.1)

 

Efficient version creation is supported through both mechanized interface and
user GUI.

 

A subscription version create is performed upon the initial receipt of a valid
create action from either the old or new service provider.  Across the
mechanized interface, this operation is performed by sending a create action to
a container object (lnpSubscriptions) in the NPAC SMS.  This instantiates a new
subscriptionVersion object after validating the request and verifying that there
are no previous versions in a state precluding a new create.  These semantics
are used in order to allow the old and new service provider to launch their
respective create actions asynchronously and independently of each other.  Both
old and new service providers have specific fields (attributes) they are allowed
to specify in the create action to correctly populate the record.  These fields
correspond with those identified in requirements R5-14, R5-15, and R5-16

 

New subscription versions can also be created via the OpGUI.  Subscriptions can
be created by either the old (current) or new service provider.  Depending on
the originator of the create request, the required data to process the create
differs.  Therefore, the subscription create request originating from the old
service provider is shown in Exhibit 2.5-4 [R5-14]; and the subscription create
request originating from the new service provider is shown in Exhibit 2.5-5
[R5-15].  A process flow explaining the GUI subscription create request is shown
in Exhibit 2.5-9.  All data entered by the user will be validated both
interactively and upon the submission of the create request.

 

278

--------------------------------------------------------------------------------


 

Specifically, the NPAC SMS requires the following data from the NPAC personnel
or old service provider upon subscription version creation for an SPNP port or
“porting to original” port: [R5-14]

 

•                  Local Number Portability Type - Port Type

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or a group of
subscription versions that share the same attributes

 

•                  Due Date - date on which transfer of service from old
facilities-based service provider to new facilities-based service provider is
initially planned to occur

 

•                  New facilities-based service provider ID - the identifier of
the new facilities-based service provider

 

•                  Old facilities-based service provider ID - the identifier of
the old facilities-based service provider

 

279

--------------------------------------------------------------------------------


 

•                  Authorization from old facilities-based service provider -
indication that the transfer of service is authorized by the ported-from service
provider.

 

In the case of a location port (LNP type = LISP), the old and new service
provider are the same, so no old service provider create function is
appropriate.  The NPAC SMS requires the following data from NPAC personnel or
the new service provider upon subscription version creation for an LSPP or LISP
port [R5-15]:

 

•                  Local Number Portability Type - Port Type.  This field must
be set to “LSPP” for SPNP ports, or “LISP” for a location port

 

•                  Ported Telephone Number(s) - this entry can be a single TN or
a continuous range of TNs that identifies a subscription or a group of
subscription versions that share the same attributes

 

•                  Due Date - date on which transfer of service from old
facilities-based service provider to new facilities-based service provider is
initially planned to occur

 

•                  New Facilities-based Service Provider ID - the identifier of
the new facilities-based service provider

 

•                  Old Facilities-based Service Provider ID - the identifier of
the old facilities-based service provider.  In case of LISP, this is the same as
the new service provider

 

•                  Porting to Original - flag indicating whether or not this is
a port back to the donor switch.
If this flag is set to “FALSE”, then the following fields must also be
provided.  Note that any of these fields, except for the LRN, may be explicitly
set to a null value.

 

•                  Location Routing Number (LRN) - the identifier of the
ported-to switch.

 

•                  Class DPC

 

•                  Class SSN

 

280

--------------------------------------------------------------------------------


 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

If the “port to original” flag is set to “TRUE,” then none of the above LNP
routing fields should be specified.

 

•                  The following fields may be optionally specified on the new
service provider’s create [R5-16]:

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type.

 

Only one create action is accepted for a subscription from both the old and new
SP for a TN, otherwise an error is returned [R5-17].

 

Each create action is validated using:

 

•                  Ported TN Validation

 

•                  Service Provider Validation

 

•                  Network Data Validation.

 

281

--------------------------------------------------------------------------------


 

The ported TN validation includes verifying that the NPA-NXX of the TN exists in
the Portable NPA-NXX Table shown in Section 2.3 indicating that the NPA-NXX is
opened for porting in one of the portability areas served by the NPAC SMS
[R5-18].

 

The service provider validation includes the following data validation [R5-18]:

 

•                  Subscriber Data Table, defined in Section 2.3, to ensure that
both old and new service providers are valid NPAC customers authorized to
perform porting functions (specifically for OpGUI submitted create requests)

 

•                  That both service providers are shown as providing service in
the portability area indicated by the NPA-NXX of the TN

 

•                  Due dates between new and old service provider match.

 

The network data validation requires that the new LRN is associated with the new
service provider using the LRN Table shown in Section 2.3  [R5-18].

 

If an active version exists for the TN (a previously ported TN), the old service
provider ID must be the current service provider in the new create [R5-19].  If
any of the validations discussed above do not succeed, an error is returned to
the originator of the create action [R5-20].  If a valid subscription version
already exists, the subscription is marked as pending and retained [R5-20].  If
the validations failed and there is no valid subscription version, the
subscription version is not created [R5-20].

 

282

--------------------------------------------------------------------------------


 

If all the validations are successful, a check is performed to ensure that both
providers have authorized the transfer [R5-21].  If there is a discrepancy in
the authorization of the transfer, the SMS sets the concurrence date by which
both service providers must agree.  The concurrence date is calculated using the
“Service Provider Concurrence Window” tunable variable in the Service Data Table
shown in Section 2.3 [R5-21].  The subscription version is then marked with a
pending status.  When the date expires, the NPAC SMS emits a request (a
subscriptionVersionOld/NewSP-ConcurrenceRequest notification from
lnpSubscriptions object) to the other service provider to solicit its create
action [R5-22].

 

If there is still no response after a second interval in the tunable Service
Data Table “Service Provider Concurrence Cancellation Window,” the NPAC SMS
either cancels the version (if the new failed to create) or places the version
in conflict (the old SP failed to create). [R5-23]  In either case, an
appropriate notification is emitted to both service providers (a
subscriptionVersionStatusAttribute ValueChange notification from the
subscriptionVersionNPAC object) to inform them of the change in status of the
subscription (cancel or pending-authorized).

 

283

--------------------------------------------------------------------------------


 

2.5.1.2.2.2   Subscription Record Modification (RFP Sect. 5.1.2.2.2)

 

Subscription modification is performed in a fully compliant and efficient
manner.

 

Generally, the new service provider (logical owner of the version) may modify
subscription versions in certain allowed states (e.g., pending, active).  The
mechanized interface functionality to modify versions is described in
section 2.6.

 

The OpGUI also provides the user the capability to modify subscription versions
associated with a specified service provider [R5-8].  Navigation to the modify
interface is preceded by the Query Subscription Window displayed previously in
Exhibit 2.5-8 and explained in the process flow in Exhibit 2.5-10 (which follows
Exhibit 2.5-11).  Changes and additions can be made to subscription version data
if the subscription version status is pending or conflict [R5-24].  Since an
OpGUI query for the version to be modified is performed first,  the user already
specified the service provider id and the ported TN in the query window,
omitting the need for re-entry of the data [R5-26, R5-35].  The service provider
data and the ported TN will be displayed as read only in the Modify Subscription
windows displayed in Exhibits 2.5-6 and 2.5-7.

 

Depending on the status of the subscription version, the user is able to modify
a unique set of allowed data [R5-27, R5-36, R5-37].  Exhibit 2.5-11 indicates
the OpGUI windows used for viewing and modifying subscription versions based on
the subscription version status:

 

Versions Status

 

Exhibit

 

RFP Requirement

 

Pending

 

2.5-6

 

R5-27

 

Conflict

 

2.5-6

 

R5-27

 

Active

 

2.5-6

 

R5-36, R5-37

 

 

Exhibit 2.5-11.   Version Modification Screens for the User GUI

 

284

--------------------------------------------------------------------------------


 

2.5.1.2.2.2.1                             Modification of a Pending or Conflict
Subscription Record (RFP Sect. 5.1.2.2.2.1)

 

Policies for versions modifications are implemented in a fully compliant manner.

 

If a subscription version status is pending or conflict, the user is permitted
to modify the subscription.  If the subscription version status is sending,
failed, canceled, or old,  the user is not permitted to modify the subscription
[R5-25].  If the user has selected a subscription with a status of sending,
failed, canceled, or old, the ‘Modify...’ option is not selectable on the user
GUI or it generates an error if attempted via the mechanized SOA interface.

 

Since only a single subscription version for a given TN may be in one of the
modifiable states (active, pending, or conflict), only the TN value needs to be
specified to uniquely identify the intended version [R5-26].

 

After querying and retrieving subscription versions into the Query Subscription
window, a GUI user can select subscription versions displayed in the
subscription list.  After selecting a subscription version, the user has viewing
and modify options based

 

285

--------------------------------------------------------------------------------


 

on the status of the subscription version selected.  The OpGUI windows used for
viewing and modifying subscription versions based on the subscription version
status are explained in Exhibit 2.5-6.

 

The NPAC SMS allows the following data to be modified in a pending, conflict, or
conflict resolution pending subscription version by the new/current service
provider or NPAC personnel: [R5-27, R5-28]

 

•                  LRN

 

•                  Due Date.

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  Billing Service Provider ID

 

•                  End-User Location - Value

 

•                  End-User Location - Type.

 

The subscription data is modified only after the modification request passes
validation [R5-29, R5-18].  Within the user GUI, each data field on the Modify
Subscription window shown in Exhibits 2.5-6 and 2.5-7 is revalidated [R5-29,
R5-18].  If the data validation is successful, the user is notified with an
information dialog indicating successful validation.  Successful validation
results in the a notification of the modification be sent to both service
providers (via an attributeValueChange notification from the

 

286

--------------------------------------------------------------------------------


 

subscriptionVersionNPAC object).  If the modification causes the version to
change state, then a status change notification is sent to both service
providers informing them of the change [R5-31].  If the data validation fails,
the originator of the request is notified of the specific data validation error
via an error dialog [R5-30] for the user GUI, or an error return on the modify
operation for the mechanized SOA interface.  Upon failure, no changes shall be
made [R5-30].

 

2.5.1.2.2.2.2   Modification of an Active Subscription Record (RFP Sect.
5.1.2.2.2.2)

 

Permitted modifications of an active subscription are logically treated as
creating a newly activated version.

 

Should the current service provider for an active subscription desire to modify
(update) any of the routing information associated with the TN, a modify of the
active version is performed [R5-33].  Again, since there can be only one active
version for a subscription, only the TN value or the version ID need be
specified to identify the specific version to be modified [R5-35].  Only routing
information (LRN or GTT) or the optional billing ID and end-user location fields
may be modified [R5-36 and R5-37].  If successful, this creates a new
subscription version for the updated information, which is treated as an
immediate activation [R5-34, R5-40].  The newly activated (modified) version is
broadcast immediately out to all LSMS interfaces using the standard download and
resend process, including retransmit time-outs [R5-40, R5-41].  The result of
this download is forwarded to the current service provider, including a list of
any LSMSs that did not receive the download.  The prior version is marked as old
and stored until purged as usual.

 

After querying and retrieving subscription versions into the subscription query
window, the GUI user can select subscription versions displayed in the
subscription list.  After selecting a subscription version, the user has viewing
and modify options based on the status of the subscription version selected.  If
the

 

287

--------------------------------------------------------------------------------


 

subscription version status is active, processing and navigational flow is the
same as described in Section 2.5.1.2.2.2.1.

 

After modifications have been requested to the subscription, the subscription
data is validated [R5-38].  Each data field on the subscription modify window
shown in Exhibit 2.5-7 are revalidated for the GUI user [R5-38].  If the data
validation is successful, the user is notified with an information dialogue
indicating successful validation [R5-31].  Through the mechanized SOA interface,
the modification is either confirmed or an error is reported.  After successful
completion of validation, the current date and time is used as the activation
date and time stamp, the version is marked as sending and the originator
notified [R5-40].  If the data validation fails, the originator of the request
is notified of the specific data validation error via an error dialogue [R5-39].

 

If the modifications to the active version are rejected, a new version is not
created and no changes are made to the current active version subscription
version [R5-39].

 

2.5.1.2.2.3   Conflict Subscription Record (RFP Sect. 5.1.2.2.3)

 

Automated conflict removal processing, as requested by the industry, streamlines
NPAC/SMS involvement in conflict scenarios and thereby reduces overall costs
without eliminating necessary safeguards.

 

The OpGUI provides authorized users the capability to alter the subscription
version status in and out of conflict. To alter the status of a subscription
version, a query must be used to locate the subscription version.  This is
performed in the Query Subscription window shown in Exhibit 2.5-8.  The ported
TN or version ID are required data to successfully perform the query and
retrieve the subscription [R5-42].  The flow for placing a version subscription
in or out of conflict is shown in Exhibit 2.5-12.  Version state

 

288

--------------------------------------------------------------------------------


 

changes for conflict-on and conflict-off generate the appropriate notifications
to both involved service providers (via a
subscriptionVersionStatusAttributeValueChange notification from the subscription
VersionNPAC object).

 

2.5.1.2.2.3.1   Placing a Subscription Record in Conflict (RFP Sect.
5.1.2.2.3.1)

 

Conflict processing is invoked only for a minimal case of NPAC SMS processing,
or upon explicit request of either service provider.

 

If, querying the version in the OpGUI, the status of the selected subscription
version is pending, the conflict option is selectable in the OpGUI screen
[R5-44].  Otherwise, the conflict option is not selectable [R5-43].  If
selected, the subscription version is saved with the updated version status. The
version status associated with the subscription version will be modified to
conflict [R5-10, R5-44].  If the conflict request passes validation, the
conflict time stamp is populated with the current date and time and the
originator of the request is notified of successful completion [R5-44].  In
addition, a subscription-

 

VersionStatusAttributeValueChange notification is sent to both service
providers’ SOAs informing them of the change in version status.  This is visible
to the authorized user in the subscription version scrolled list in the
subscription query window shown in Exhibit 2.5-8.  If the subscription version
remains in

 

289

--------------------------------------------------------------------------------


 

conflict for the period indicated in the ‘Version Conflict Cancellation Window’
tunable parameter (30 days default), the subscription is automatically canceled
by the NPAC SMS [R5-45].

 

In addition to using the OpGUI, a version may be placed into conflict from the
mechanized interface by an explicit non-concurrence from the old service
provider on its initial create.  Again, a notification is sent to the new
service provider informing it of the change and the need for the two providers
to resolve the dispute between themselves.

 

290

--------------------------------------------------------------------------------


 

2.5.1.2.2.3.2   Removing a Subscription Record from Conflict (RFP Sect.
5.1.2.2.3.2)

 

Automated conflict removal via the mechanized interface and manually is
supported to streamline the removal of conflict status.

 

An authorized user is permitted to remove a subscription version from conflict
if the version status of the subscription selected in the subscription scrolled
list in Exhibit 2.5-8 is conflict [R5-10, R5-46, R5-48].  If the user
permissions or subscription status do not meet the criteria, the conflict option
is not selectable, thus preventing the user from making an error and omitting
the need for an error dialogue and acknowledgment [R5-47].

 

After changing the subscription version with the updated version status, the
subscription version data is validated [R5-48].  If the subscription version
passes validation, the version status associated with the subscription version
is modified to pending [R5-50].  This is visible to authorized users in the
subscription version scrolled list in the subscription query window shown in
Exhibit 2.5-8.  If the version validation fails, the SMS issues an error message
to the originator, a new version is not created and the current version remains
in conflict [R5-49].

 

Once the conflict is resolved, the new service provider may initiate a conflict
resolution process via the mechanized interface, which requires the old service
provider to acknowledge the removal from conflict status.  If acknowledgment is
not received within two tunable periods of time—each causing an acknowledgment
request to be sent—then the version is returned to conflict.  If acknowledgment
is received, then the version resumes its prior status (pending).  In all cases,
any change in status of the version is reported back to both service providers.

 

291

--------------------------------------------------------------------------------


 

2.5.1.2.2.4   Subscription Record Activation (RFP Sect. 5.1.2.2.4)

 

Version activation is performed in a timely and robust fashion to minimize
service disruption to the end-user.

 

Once the physical cut-over process for moving an end-user’s facilities over to
the new service provider is complete, the new service provider performs a
version activation to cause all network routing data (via the LSMS interfaces)
to be updated with the updated routing information.  Activations may be
initiated from both the mechanized SOA interface and from authorized OpGUI
sessions.

 

The OpGUI provides authorized users the capability to activate subscription
versions associated with a specified service provider [R5-9].  The flow for
version activation is shown in Exhibit 2.5-13.  The TN or the version ID is
required to successfully perform the query and retrieve the subscription
[R5-51].  An authorized user is permitted to ‘Activate’ the subscription version
if the version status of the subscription selected in the subscription scrolled
list in Exhibit 2.5-9 is pending.  If the user permissions or subscription
status do not meet the criteria, the ‘Activate’ option is not selectable, thus
preventing the user from making an error and omitting the need for an error
dialogue and acknowledgment [R5-52].

 

From the SOA interface, a version receiving an activate request must be in a
pending status, otherwise an error is returned.

 

292

--------------------------------------------------------------------------------


 

Any modifications to the version are validated when performed, otherwise the
modification is rejected [R5-54], guaranteeing that the version is valid as
defined in R5-18 [R5-53].  The NPAC SMS broadcasts the version update to all the
LSMS interfaces [R5-55, R5-56].  The subscription version is marked with a
sending status and the current date and time recorded as the Activation
Broadcast Date and Time Stamp [R5-57].  Based on the NPA-NXX of the TN to be
downloaded, the NPAC SMS identifies all interested LSMSs using the NPA-NXX table
described in Section 2.3.  A download operation (see Section 2.6) is broadcast
to each LSMS identified [R12-1].  The NPAC SMS logs the activation responses
from the

 

 

293

--------------------------------------------------------------------------------


 

 

LSMSs and makes them accessible to authorized users [R5-58].  If a positive
response is received from all involved LSMSs, the new subscription version is
marked as active and the previously active version (if there is one) marked as
old [R5-59].

 

If activation fails because of a network node failure, the activation message
remains in a retry queue and is resent to the LSMS that failed. 
Re-transmissions are attempted at a tunable interval called ‘Activation Send
Interval’ listed in the Service Data Table in Section 2.3 [R5-60].  The maximum
number of resends is a tunable parameter called ‘Activation Send Retries’ in the
Service Data Table.  If successful activation is not achieved for a particular
LSMS, notification is sent to the NPAC administrator and special processing will
be accomplished to remedy the failure.  The version status is marked as a
partial failure for the activation.  However, if the activation fails at all the
LSMSs, the NPAC administrator is notified by the SMS, and the status is set to
failed.  In case of partial or total failure, the download results report sent
to the activating SOA includes a list of the LSMSs that failed.  If, case of
total download failure, there was a previous active version for the TN, it
remains in effect [R5-61].

 

2.5.1.2.2.5   Disconnect Subscription Record (RFP Sect. 5.1.2.2.5)

 

Deferred as well as immediate disconnect processing is supported by the NPAC
SMS.

 

In the case of service disconnection to a previously ported number, the current
(new) service provider for that number may issue a disconnect to return the
ported number to default routing.  This is equivalent to logically deleting the
record from the network.  Disconnect operations are supported over both the
mechanized SOA interface and the user GUI.  Disconnect requests from both the
mechanized interface and the OpGUI may optionally specify an effective release
date, when the NPAC SMS will process the “download” portion of the disconnect
and actually broadcast the delete operations to the LSMSs [R5-65].  If no
effective release date is specified, the disconnect operation is processed
immediately [R5-65].

 

294

--------------------------------------------------------------------------------


 

Also, a customer disconnect date is required on a disconnect request.  Upon the
effective release date (or immediately), the disconnect date is sent to the
donor service provider’s SOA as a notification.  This allows the donor service
provider to take into account the amount of time the TN has been given treatment
in the disconnecting network (time since customer disconnect date) in
determining how long to age the TN before allowing it to be reassigned.

 

A version to be disconnected is referenced by the TN or version ID [R5-62]. 
Only an active version may be disconnected; otherwise, an error is returned
[R5-63].  However, if the latest version has a status of pending, failed, or
conflict and there is a previous active version still in effect, the disconnect
returns an error [R5-64].  The active version must not have another version in
the process of superseding it (i.e., not another pending).

 

From the mechanized SOA interface, a disconnect is requested by sending a
disconnect action to the version object.

 

From the user GUI, the disconnect subscription version flow is shown in
Exhibit 2.5-14.  The ported TN and LNP type are required data to successfully
perform the query and retrieve the subscription [R5-62].  An authorized user is
permitted to ‘Disconnect’ the subscription version if the version status of the
subscription selected in the subscription-scrolled list in Exhibit 2.5-8 is
‘Active’ [R5-63].  If the selected subscription status is not active or there
are additional subscription versions with a status of pending, failed, or
conflict, the ‘Disconnect’ option will not be selectable, thus preventing the
user from making an error and omitting the need for an error dialogue and
acknowledgment [R5-64].

 

295

--------------------------------------------------------------------------------


 

If the validation is successful, the NPAC SMS broadcasts delete messages to the
LSMSs [R5-65].  The subscription version is marked with a sending status and the
current date and time recorded as the broadcast date and time stamp [R5-65]. 
The NPAC SMS logs the delete responses from the LSMSs [R5-66].  If a delete
response is received from all of the LSMSs, the disconnect date is updated and
the current version status marked as old.

 

If disconnect fails because of a network node failure, the delete message
remains in a retry queue and is resent to the LSMS(s) that failed. The resends
are sent at a tunable interval called ‘Disconnect Send

 

296

--------------------------------------------------------------------------------


 

Interval’ listed in the Service Data Table [R5-68], initially the default
interval will be 2 minutes.  The maximum number of resends is a tunable
parameter called ‘Disconnect Send Retries’ in the Service Data Table which will
initially default to 3 retries. If disconnect is not achieved for a particular
LSMS, notification is sent to the NPAC administrator and special processing is
performed to remedy the failure.  The version status is marked as a partial
failure for the disconnect.  However, if the disconnect fails at all the LSMSs,
the NPAC administrator is notified by the SMS, and the status is set to failed
[R5-67].

 

2.5.1.2.2.6   Subscription Record Cancellation (RFP Sect. 5.1.2.2.6)

 

Version cancellation may be performed via the mechanized interface and the
OpGUI, and requires acknowledgment by both service providers.

 

Subscription versions with a status of pending or conflict can be canceled. 
Cancel operations may be performed through both the mechanized SOA interface and
through the OpGUI. A cancel request must be acknowledged by both SPs, including
when a record is in conflict.  While waiting for acknowledgment, a version is in
cancel pending state.

 

Through the mechanized SOA interface, a cancel operation is initiated by sending
a subscriptionVersionCancel action to the lnpSubscriptions contained object,
specifying the TN or the version ID attribute value to identify the intended
subscriptionVersionNPAC object of the cancel [R5-69].

 

To cancel a subscription version through the user GUI, an authorized user
performs a query to locate the subscription version.  Queries are performed
using the Query Subscription Window shown in Exhibit 2.5-8.  The version ID or
the subscription TN are required to successfully perform the query [R5-69].  The
query returns all (the most recent) versions of the subscription placing them in
the query results list

 

297

--------------------------------------------------------------------------------


 

in the subscription query window.  The amount of data retrieved for SP searches
is restricted consistent with the limits applied for scoped and filtered M-GETs
across the mechanized SOA interface.  The user uses this list to choose the
specific subscription version to be canceled.  If there are no subscriptions
matching the search criteria, the user is notified with an information dialogue
message requiring acknowledgment [R5-70].  The flow for canceling a subscription
version is shown in Exhibit 2.5-15.

 

A subscription version status must be pending or conflict before authorized
users can cancel it [R5-69].  If the subscription version status is not pending
or conflict or the user security permissions are insufficient, the cancel option
on the OpGUI is not enabled.  This prevents the user from creating a
cancellation status error requiring the error notification requirement stated in
R5-70.

 

When the status of the subscription version is successfully set to canceled, the
subscription record cancellation date and cancellation time stamp are populated
with the current date and time.  The originator of the request is notified
indicating successful completion of the cancellation process [R5-71].

 

2.5.1.3   Subscription Queries (RFP Sect. 5.1.3)

 

Use of common NPAC SMS query semantics between both mechanized and user
interfaces enforces consistency in NPAC/SMS policies and functionality.

 

298

--------------------------------------------------------------------------------


 

Subscription versions may be queried for any ported TN without changing the
subscription data [R5-13 and R5-72].  Again, both the mechanized SOA interface
and the NPAC user GUI support this functionality.

 

Through the mechanized SOA interface, queries may be performed by sending a
properly scoped and filtered M-GET to the lnpSubscriptions object at the NPAC. 
If one or more versions are found, copies of the subscriptionVersionNPAC objects
containing the attributes listed in [R5-74] are returned in reply to

 

299

--------------------------------------------------------------------------------


 

the M-GET, subject to the maximum query limit tunable described in Section 2.3. 
If no versions are found matching the criteria specified, an appropriate error
response is returned indicating no matching versions were found.

 

The NPAC SMS will return the following output data for a subscription version
query request initiated by NPAC personnel or an SOA to NPAC SMS interface user:
[R5-74]

 

•                  Subscription Version ID

 

•                  Subscription Version Status

 

•                  Local Number Portability Type

 

•                  Ported Telephone Number

 

•                  Old Facilities-based Service Provider Due Date

 

•                  New Facilities-based Service Provider Due Date

 

•                  New Facilities-based Service Provider ID

 

•                  Old Facilities-based Service Provider ID

 

•                  Authorization from Old Facilities-based Service Provider

 

•                  Location Routing Number (LRN)

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

300

--------------------------------------------------------------------------------


 

•                  Billing Service Provider ID

 

•                  End-User Location Value

 

•                  End User Location Type

 

•                  Customer Disconnect Date

 

•                  Effective Release Date

 

•                  Disconnect Broadcast Complete Time Stamp

 

•                  Conflict Time Stamp

 

•                  Activation Time Stamp

 

•                  Cancellation Time Stamp

 

•                  New Service Provider Creation Time Stamp

 

•                  Old Service Provider Authorization Time Stamp

 

•                  Pre-cancellation Status

 

•                  Old Service Provider Cancellation Time Stamp

 

•                  New Service Provider Cancellation Time Stamp

 

•                  Old Time Stamp

 

•                  Old Service Provider Conflict Resolution Pending Time Stamp

 

•                  New Service Provider Conflict Resolution Pending Time Stamp

 

•                  Create Time Stamp

 

•                  Modified Time Stamp

 

•                  Porting to Original

 

•                  List of all Local SMSs that failed activation, modification,
or disconnect.

 

For queries to the NPAC SMS from an LSMS, only active records are visible, and
only the following attributes will be returned:
[R5-74]

 

301

--------------------------------------------------------------------------------


 

•                  Subscription Version ID

 

•                  Ported Telephone Number

 

•                  Location Routing Number (LRN)

 

•                  New Facilities-based Service Provider ID

 

•                  Activation Time Stamp

 

•                  Class DPC

 

•                  Class SSN

 

•                  LIDB DPC

 

•                  LIDB SSN

 

•                  CNAM DPC

 

•                  CNAM SSN

 

•                  ISVM DPC

 

•                  ISVM SSN

 

•                  End-User Location Value

 

•                  End-User Location Type

 

•                  Billing Service Provider ID

 

•                  Local Number Portability Type.

 

The OpGUI can also be used to retrieve the service provider’s subscription
version for a single TN.  A process flow for subscription queries is shown in
Exhibit 2.5-10.  The authorized user can perform queries using the Query
Subscription Window shown in Exhibit 2.5-8.  Allowed query criteria include:
version ID, subscription TN, and version states [R5-73].  The query returns all
versions of the subscription data matching the specified criteria [R5-74],
placing them in the query results list in the Query Subscription Window shown in
Exhibit 2.5-8.  The user can choose the specific subscription

 

302

--------------------------------------------------------------------------------


 

version to be viewed from this list.  If there are no subscriptions matching the
search criteria, the user is notified with an information dialogue message
requiring acknowledgment [R5-75].

 

303

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.6 NPAC SMS Interfaces

 

HIGHLIGHTS

 

•                  The Lockheed Martin Team provides world-class depth of
NPAC/SMS and CMIP experience, minimizing the deployment risks for service
providers and higher certainty of satisfying regulatory LNP deployment
timetables

 

•                  Completely neutral and experienced Team guarantees openness
and responsiveness in maintaining complete interface specifications.  Developed
current interoperable interface specification (IIS) document in conjunction with
the Illinois NPAC SMS Committee

 

•                  Interface certification testing services are available to
service providers and their vendors to validate SOA and LSMS interface
implementation early in development cycle

 

•                  Extensive Team experience in CMIP security, applications,
development toolkits (GDMO compilers), testing, management, information
modeling, and standards

 

•                  CMIP mechanized interfaces complemented with low-tech,
web-based, user GUI—allows deferral of SOA upgrades to support CMIP interface to
NPAC

 


2.6                               NPAC SMS INTERFACES


(RFP SECT. 6)


 

The Lockheed Martin Team proposes world-class depth of CMIP experience,
minimizing the deployment risks for service providers and providing higher
certainty of satisfying regulatory LNP deployment timetables.

 

The Lockheed Martin Team has experience in developing telecommunications
software systems that employ the same technologies required in the NPAC SMS.  We
provide the highest level of credibility and neutrality in deploying the NPAC
SMS system and its interfaces.  For example, our team is:

 

•                  Experienced in: CMIP/TMN, web (HTTP), number portability,
security, industry standards, and number administration operations

 

•                  The leading supplier of turnkey business service operations,
systems integration, and number administration services (Lockheed Martin)

 

•                  The leading supplier of TMN-related development and testing
tools (DSET)

 

304

--------------------------------------------------------------------------------


 

•                  The leading supplier of telecommunications software
engineering services for service providers and their network equipment vendors
(ESI)

 

•                  The leading supplier of continuously available computer
system platforms to mission-critical telecommunications applications (Stratus).

 

The Lockheed Martin Team developed the current industry NPAC SMS Interoperable
Interface Specification (IIS) document in conjunction with the Illinois NPAC SMS
Committee, representing six months of effort iterating the interface design with
the input and feedback from service providers and their vendors/implementers. 
We hosted a three-day NPAC Interface Forum in July to present to the industry
the details of the interface design, and we plan to host another public
Interface Forum November 1996.  Recognizing the criticality of standardizing and
gaining consensus on a fully-open, non-proprietary NPAC interface standard,
Lockheed Martin has ensured that the NPAC interfaces always remain in the public
domain by requiring that any derived works from the IIS are also placed in the
public domain.  This is accomplished by maintaining a copyright on the IIS
document, with the approval of the Illinois NPAC SMS Committee, and providing
full rights to modify and distribute the document in any form subject to the
terms of the GNU General Public License (GNU GPL), the industry standard for
permanently placing works in the public domain.  Further, the machine readable
GDMO and ASN.1 source code definitions of the object model are freely available,
also protected by the GNU GPL.

 

Similar to other sections of our proposal, the term “service provider” is used
synonymously in this section with the terms “user” and “NPAC/SMS user,” and is
not meant to distinguish between different types of NPAC customers (e.g.,
facilities- vs. non-facilities-based, or third-party

 

305

--------------------------------------------------------------------------------


 

transaction providers).  Also, the term “service provider” is used synonymously
with the term “SOA user” in the context of service provider actions performed
over the SOA to NPAC SMS interface or via the OpGUI.  Finally, the term
“subscription version” is used synonymously with the term “subscription
record.”  A subscription version is a record in the NPAC SMS database referring
to the state of a number port activity at a point in time.  Ported number
records are referred to as subscription versions.  Each version references a
single telephone number and has a specific state and timestamp associated with
that particular record.  There may be multiple versions for a given number in
the NPAC SMS, each representing the porting state of that number at different
points in time, e.g. future (pending), present (active), past (old).

 

This section defines the interfaces between the NPAC SMS and the service
providers’ Service Order Administration (SOA) system and their LSMS.  These CMIP
interfaces are referred to as the SOA to NPAC SMS interface and the NPAC to LSMS
interface respectively.  The NPAC SMS Operational GUI (or OpGUI) also provides a
web-based interface to support SOA-like functionality for NPAC personnel and
authorized service provider personnel.

 

The NPAC OpGUI, introduced in Section 2.1.3.2 (above), is a highly-secure,
standardized, GUI supporting both internal NPAC operations personnel and
external NPAC end-users.  NPAC end-users may use the OpGUI on the NPAC to
provide surrogate SOA functions by directly interacting with the NPAC, thereby
providing a ‘low-tech’ interface to the NPAC SMS to support SOA functions.  This
Lockheed Martin-originated enhancement was first offered in the Lockheed Martin
NPAC/SMS proposal to Illinois, and has since been adopted as desired, and in
some cases mandatory, functionality for NPACs in other regions.  It
significantly reduces the NPAC user deployment effort by eliminating the need to
update existing SOA systems to accommodate the CMIP-based SOA interface to the
NPAC.  Consequently, service providers can focus on deployment of the LSMS/SCP
facilities necessary for LNP

 

306

--------------------------------------------------------------------------------


 

deployment in their networks, and defer upgrades or replacements of their
existing SOAs as a separate business decision.  Consequently, the overall
deployment risk of LNP is reduced, in support of the commendably aggressive
timetables in the FCC LNP order (96-286).

 

Exhibit 2.6-1 summarizes the CMIP implementation of the NPAC interfaces by
function and identifies the interface type (LSMS vs. SOA), the direction of the
operation, and the specific CMIP operation and referenced object type.

 

307

--------------------------------------------------------------------------------


 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

 

Abort/Cancel Audit Request

 

from SOA

 

M-DELETE

 

subscriptionAudit

 

Audit Complete

 

to SOA

 

M-EVENT-REPORT: 
subscriptionAuditResults

 

subscriptionAudit

 

Audit Discrepancy

 

to SOA

 

M-EVENT-REPORT: 
subscriptionAuditDiscrepancyRpt

 

subscriptionAudit

 

Audit Request SOA

 

from SOA

 

M-CREATE

 

subscriptionAudit

 

Cancellation Acknowledgement

 

from SOA (new service provider)

 

M-EVENT-REPORT:
subscriptionVersionNewSPCancellationAcknowledge

 

lnpSubscriptions

 

Cancellation Acknowledgement

 

from SOA (old service provider)

 

M-EVENT-REPORT:
subscription VersionOldSPCancellationAcknowledge

 

lnpSubscriptions

 

Conflict Resolution Acknowledgement

 

from SOA (new service provider)

 

M-EVENT-REPORT:
subscription VersionNewSP-Conflict ResolutionAcknowledge

 

lnpSubscriptions

 

Conflict Resolution Acknowledgement

 

from SOA (old service provider)

 

M-EVENT-REPORT:
subscription VersionOldSP-Conflict ResolutionAcknowledge

 

lnpSubscriptions

 

Conflict Resolution Pending

 

from SOA (new service provider)

 

M-ACTION:
subscriptionVersionNewSP-ConflictResolutionPending

 

lnpSubscriptions

 

Customer Disconnect Date

 

to SOA

 

M-EVENT-REPORT:
subscriptionVersionDonorSP-CustomerDisconnectDate

 

subscriptionVersionNPAC

 

Network Data Download

 

from LSMS

 

M-ACTION:
lnpDownload


-or-



M-GET:
scoped and filtered for intended serviceProvLRN, serviceProvNPA-NXX
service provider attributes.

 

lnpNetwork

 

 

 

 

 

 

 

 

 

Exhibit 2.6-1 Summary of functions via the Mechanized SOA and LSMS Interface.
(Page 1 of 3)

 

 

 

 

 

 

 

 

 

Network Data Update

 

from LSMS



or



from SOA

 

M-CREATE:



or



M-SET:
on relevant
serviceProvLRN, serviceProvNPA-NXX
service provider attributes.

 

serviceProvLRN, serviceProvNPA-NXX

 

 

308

--------------------------------------------------------------------------------


 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

 

New NPA-NXX

 

to LSMS

 

M-EVENT-REPORT:
subscriptionVersionNewNPA-NXX

 

subscriptionVersionNPAC

 

Recovery Complete

 

from LSMS

 

M-ACTION:
lnpRecoveryComplete

 

lnpNPAC-SMS

 

Request for Cancellation Acknowledgement

 

to SOA

 

M-EVENT-REPORT:
subscription VersionCancellationAcknowledgment
Request

 

subscriptionVersionNPAC

 

Request for Conflict Resolution Acknowledgement

 

to SOA

 

M-EVENT-REPORT:
subscription VersionConflictResolutionAcknowledgment Request

 

subscriptionVersionNPAC

 

Request for Version Create

 

to SOA
(old service provider)

 

M-EVENT-REPORT:
subscriptionVersionOldSPConcurrence
Request

 

subscriptionVersionNPAC

 

Request for Version Create

 

to SOA
(new service provider)

 

M-EVENT-REPORT:
subscriptionVersionNewSPCreate
Request

 

subscriptionVersionNPAC

 

Subscription Version Activate

 

from SOA

 

M-ACTION: 
subscriptionVersionActivate

 

lnpSubscriptions

 

Subscription Version Cancel

 

from SOA

 

M-ACTION:
subscriptionVersionCancel

 

lnpSubscriptions

 

Subscription Version Change Notification

 

to SOA

 

M-EVENT-REPORT:
attributeValueChangeNotification or subscriptionVersionStatusAttributeValue
Change

 

subscriptionVersionNPAC

 

Subscription Version Conflict

 

from SOA (old service provider)

 

M-ACTION:
subscriptionVersionOldSP-Create
setting subscriptionOldSP-Authorization = FALSE

Note: This is an enhancement based on the current IIS, superseding RFP narrative
5.1.2.2 for manual-only conflict on/off

 

subscriptionVersion

 

 

 

 

 

 

 

 

 

Exhibit 2.6-1 Summary of functions via the Mechanized SOA and LSMS Interface.
(Page 2 of 3)

 

 

 

 

 

 

 

 

 

Subscription Version Create

 

from SOA

 

M-ACTION:
subscriptionVersionOldSP-Create or subscriptionVersionNewSP-Create

 

lnpSubscriptions

 

Subscription Version Delete

 

to LSMS

 

M-DELETE:
scoped and filtered for intended subscriptionVersion criteria.

 

subscriptionVersion

 

Subscription Version Disconnect

 

from SOA

 

M-ACTION:
subscriptionVersionDisconnect

 

lnpSubscriptions

 

 

309

--------------------------------------------------------------------------------


 

Function

 

Direction
(To/From)

 

CMIP Operation

 

Referenced
Object Type

 

Subscription Version Download

 

to LSMS

 

M-ACTION: on a range of TNs
subscriptionVersionLocalSMS-Create



-or-



M-CREATE:  for an individual
subscriptionVersion

 

lnpSubscriptions

 

Subscription Version Download Request

 

from LSMS

 

M-ACTION:
lnpDownload



-or-



M-GET: 
scoped and filtered for intended subscriptionVersionNPAC criteria.

 

lnpSubscriptions

 

Subscription Version Modify

 

from SOA

 

M-ACTION:  subscriptionVersion Modify


-or-



M-SET:
on relevant subscriptionVersionNPAC attributes for pending, active,
conflict-pending, conflict versions.

 

lnpSubscriptions

 

Subscription Version Modify

 

to LSMS

 

M-SET:
scoped and filtered for intended subscriptionVersion criteria setting relevant
attributes.

 

lnpSubscriptions

 

Subscription Version Query

 

from SOA

from LSMS

 

M-GET:
scoped and filtered for intended subscriptionVersionNPAC criteria setting
relevant attributes.

 

lnpSubscriptions

 

Subscription Version Query

 

to LSMS

 

M-GET:
scoped and filtered for intended subscriptionVersion criteria.

 

lnpSubscriptions

 

 

 

 

 

 

 

 

 

Exhibit 2.6-1 Summary of functions via the Mechanized SOA and LSMS Interface.
(Page 3 of 3)

 

 

310

--------------------------------------------------------------------------------


 


2.6.1   SOA TO NPAC SMS INTERFACE (RFP SECT. 6.1)


 

The mechanized SOA to NPAC SMS interface provides complete functionality for
subscription version administration and audits to ensure seamless NPAC SMS
operation with service providers.

 

The SOA to NPAC SMS interface, which allows communication between a service
provider’s Service Provisioning Operating Systems and/or Gateway systems and the
NPAC SMS, supports the retrieval and update of subscription information. This
secure interface, as defined in IIS, uses strong two-way peer authentication
with encryption to prevent unauthorized access.  The following SOA processes are
supported via the interface:

 

•                  SOA requests for subscription administration to the NPAC SMS
and responses from the NPAC SMS to the SOA.

 

•                  Audit requests from the SOA to the NPAC SMS and responses
from the NPAC SMS to the SOA.

 

•                  Notifications from the NPAC SMS to the SOA of subscription
version data changes, need for concurrence or authorization for number porting,
conflict-resolution, cancellation, outage information, or customer disconnect
dates.

 

•                  Service provider data administration from the SOA to the NPAC
SMS.

 

311

--------------------------------------------------------------------------------


 


2.6.1.1   REQUEST ADMINISTRATION (RFP SECT. 6.1.1)


 

The SOA interface provides a highly modular, extensible, two-way communications
path between the NPAC SMS and service providers.

 

The SOA to NPAC SMS Interface supports the following request administration
functions:

 

•                  SOA requests for subscription administration and responses
from the NPAC SMS to the SOA.

 

•                  Audit requests from the SOA to the NPAC SMS and responses
from the NPAC SMS to the SOA.

 

•                  Notifications from the NPAC SMS to the SOA.

 

To use the SOA to NPAC SMS interface for execution of the above transactions,
the SOA must, as defined in the Section 2.7.8 “OSI Security Environment” [R6-1],
establish an association providing user ID, system ID, and password for strong
authentication.

 

Each subscription administration request sent over the interface is capable of
supporting multiple independent transactions that can fail without causing the
whole request to fail, similar to the CMIP implementation of CARE record
management per ANSI T1.246 [R6-2].  All subscription administration requests are
acknowledged with at least one response transaction from the NPAC SMS [R6-3],
since all CMIP operations are performed in confirmed mode.  Atomicity and
recovery of subscription operations are assured at the NPAC by waiting until
confirmation of any interface operation has been received before committing the
associated database transactions.

 

312

--------------------------------------------------------------------------------


 


2.6.1.2   SUBSCRIPTION ADMINISTRATION (RFP SECT. 6.1.2)


 

Complete subscription administration functionality is implemented to provide
full SOA functionality.

 

Service providers’ subscription administration functionality includes the
capability over the SOA interface to:

 

•                  Create a subscription version or range of versions [R6-4]

 

•                  Modify a subscription version or range of versions [R6-4]

 

•                  Activate a version or range of versions [R6-6]

 

•                  Disconnect a subscription version or range of versions [R6-6]

 

•                  Cancel a subscription version [R6-4]

 

•                  Acknowledge cancellation of a subscription version

 

•                  Remove a subscription version from conflict

 

•                  Acknowledge resolution of a subscription version conflict

 

•                  Retrieve a specific subscription version or range of versions
[R6-5].

 

Service providers create versions from the SOA using an M-ACTION to the NPAC
SMS.  Version modification, activation, and cancellation are accomplished using
an M-ACTION or, optionally, an M-SET to the NPAC SMS.  Service providers can
disconnect subscribers using an M-ACTION to the NPAC SMS.  M-EVENT-REPORTS
(notifications) are sent to involved SOAs for object creation, deletion, and
attribute value changes.

 

For retrieving subscription versions, the M-GET operation is used to retrieve
specific subscription version for a TN.  A scoped, filtered M-GET is used to
retrieve all subscription versions for a TN.  Other

 

313

--------------------------------------------------------------------------------


 

types of filtering and scoping operations are supported for subscription
versions in the SOA to NPAC SMS interface.

 


2.6.1.3   NOTIFICATIONS (RFP SECT. 6.1.3)


 

SOA notifications ensure that involved service providers’ SOAs are fully
informed of relevant events for their subscriptions.

 

SOAs are sent notifications to ensure that they are fully informed of relevant
events for their subscriptions.  Notification of creation, deletion, or data
value changes for subscription versions will be sent to the SOA as they occur. 
Based on tunables specified in the NPAC SMS Service Data Table shown in
Section 2.3, notification may be sent to service providers as part of the
subscription administration process.  If a service provider has not authorized
transfer of service for a TN in the number of days specified in the “Service
Provider Concurrence Window” variable, an M-EVENT-REPORT is sent to the service
provider via the SOA to NPAC SMS interface [R6-7].  This notification will
indicate to the service provider that authorization is needed for the pending
subscription version.  If the service provider has not acknowledged version
conflict resolution or cancellation within a timeframe specified by the NPAC
SMS, notifications will be sent requesting conflict resolution acknowledgment or
cancellation acknowledgment. The donor service provider SOA is notified of the
customer’s disconnect date. SOA systems are also sent notifications to ensure
they are aware of planned down time in the NPAC SMS.

 

If a due date for a subscription has been modified by the old or new service
providers, an M-EVENT-REPORT is sent to the service providers via the SOA to
NPAC SMS interface indicating that the value has changed [R6-8].

 

314

--------------------------------------------------------------------------------


 


2.6.1.4   SERVICE PROVIDER DATA ADMINISTRATION


 

The Lockheed Martin NPAC service allows service providers to view and modify
their service provider data directly through the mechanized interface with the
NPAC to further automate the management of NPAC service provisioning.

 

Service providers can use, read, and update their own service provider
information on the NPAC SMS using the SOA to NPAC SMS interface [R6-;  Page 53],
or the LSMS to NPAC SMS interface.  Service providers can update information in
their service provider profile as well their own network data.  Changes to
network data that result in mass updates are prevented by the NPAC SMS to SOA
interface.  Mass changes must be initiated by the service provider contacting
the NPAC personnel directly.

 


2.6.2   NPAC SMS TO LSMS INTERFACE (RFP SECT. 6.2)


 

The LSMS mechanized interface supports real-time downloads of LNP routing data
to facilitate timely cut-overs of the end-user’s service.

 

The NPAC SMS to LSMS interface is used for communication between a service
provider’s LSMS and the NPAC SMS for support of LNP network element
provisioning.  This interface, as defined in the IIS developed by Lockheed
Martin, is also a secure interface that uses strong two-way peer authentication
with encryption to prevent unauthorized access.

 


2.6.2.1   TRANSACTION ADMINISTRATION (RFP SECT. 6.2.1)


 

Two-way LSMS to NPAC SMS communications help ensure accuracy and timeliness of
LNP routing data to service provider networks.

 

315

--------------------------------------------------------------------------------


 

The NPAC SMS to LSMS interface supports the following LSMS-related functions:

 

•                  Subscription download from the NPAC SMS to the LSMS

 

•                  Network data download from the NPAC SMS to the LSMS

 

•                  LSMS requests for subscriber and/or network data download
from the NPAC SMS and responses from the NPAC SMS to the LSMS

 

•                  Queries from the NPAC SMS to the LSMS and responses from LSMS
to the NPAC SMS, for audits and mutual-database sampling integrity checks

 

•                  LSMS requests for viewing and updating their own service
provider information to the NPAC SMS and responses from the NPAC SMS to the LSMS

 

•                  Notifications from the NPAC SMS to the LSMS of planned NPAC
SMS outages and the first use of a new NPA-NXX.

 

To use the NPAC SMS to LSMS interface for execution of the transactions above,
an LSMS must establish an association providing user ID, system ID, and
password, as defined in Section 2.7.8, “OSI Security Environment” [R6-9].

 


2.6.2.1.1   SUBSCRIPTION AND NETWORK DATA DOWNLOAD


 

Extensive network data download and query capability guarantees consistent
network data for both default LNP routing and NPAC/SMS data validations.

 

When downloading new or modified network or subscription data from the NPAC SMS
to the LSMS, a confirmed CMIP M-CREATE or M-ACTION is used.  If for some reason
there is a failure returned by the LSMS on the response indicating a need to
resend the download request for some or all of the

 

316

--------------------------------------------------------------------------------


 

objects, it is resent by the NPAC SMS at a later time. [R6-10, R6-11, R6-15]. 
The LSMS is able to request subscriber information to be downloaded from the
NPAC SMS by using the CMIP M-GET [R6-10], or request a time-range resend by
sending a CMIP M-ACTION.  The LSMS is able to request a subscription or range of
subscriptions based on filter criteria [R6-12].  Filters provide the capability
to support a variety of subscriber data download requests such as requests for a
TN, a range of subscriptions based on a time range, or a range of subscriptions
based on service provider [R6-14].  Network data can also be downloaded to the
LSMS from the NPAC SMS by using the CMIP M-GET [R6-15].  NPA-NXX data can be
downloaded using filter criteria specified by the LSMS.  Filters provide the
capability to support a variety of network data download requests such as
requests for specific NPA-NXX, a range of NPA-NXXs, or all network data for a
service provider.

 


2.6.2.1.2 SUBSCRIPTION AUDITS


 

Subscription auditing enables the NPAC SMS to verify network routing data
through selected LSMSs to support accurate updates of LNP routing information.

 

The specific audit process employed over the NPAC SMS to LSMS interface has been
modified since the RFP requirements were originally drafted last year as a
result of the interactive development of the IIS in the Illinois NPAC SMS
Committee.  Three types of audits result in NPAC SMS to LSMS interface audit
activity:

 

•                  Service provider-initiated, on-demand audits (Type I — Repair
Audits)

 

•                  NPAC-initiated audits, which use the same methodology as Type
I — Repair Audits, for service (e.g., broadcast) assurance.

 

317

--------------------------------------------------------------------------------


 

•                  Background mutual-database sampling integrity audits
performed by the NPAC (Type II - Network Integrity Audits)

 

All three types of audit functions are supported over the LSMS interface by the
NPAC querying/viewing an LSMS for a subscription or range of subscriptions in
question [R6-12], and performing the comparison of the retrieved data at the
NPAC.  A CMIP M-GET operation is used by the NPAC to query/view the LSMS.  This
operation may be filtered and scoped to obtain multiple subscriptions in one
query, if appropriate.

 

The LSMS query in support of audits supports the capability to request a
subscription or range of subscriptions based on TN [R6-12], or other criteria,
such as activation timestamp.  The query response allows the NPAC to determine
audit pass or failure for each subscription TN requested [R6-13].  If
discrepancies are found during the audit execution, M-EVENT-REPORTS are sent at
the time they are discovered from the NPAC SMS to the SOA containing the
discrepancy information [R6-13].  Full audit capability for the NPAC SMS to LSMS
is described in detail in Section 2.8.  An LSMS may also query the NPAC or
request the NPAC to resend a subscription or a range of subscriptions, based on
criteria such as TN range or activation timestamp.  An LSMS may use a CMIP M-GET
operation, including filtering and scoping criteria, to perform an NPAC query,
or may send an lnpDownload M-ACTION to the NPAC SMS to request a resend
[R6-14].  Download operations to the LSMS are required to be acknowledged (all
CMIP operations are performed in confirmed mode) by the LSMS, thereby providing
the NPAC SMS with an indication of the results of the download [R6-15].

 

318

--------------------------------------------------------------------------------


 


2.6.2.1.3   SERVICE PROVIDER DATA ADMINISTRATION


 

Functionality to support viewing and modification of service provider and
network data from the NPAC SMS to LSMS or SOA interface is recommended to ensure
consistency between validations performed by the NPAC SMS and actual SP network
data used by the LSMS and SCPs. This gives service providers increased utility
and decreases their dependencies on NPAC personnel.

 

Service providers are only authorized to M-GET and M-SET their own service
provider network data.  Service providers are also authorized to M-CREATE,
M-DELETE, M-GET, and M-SET their own network data in addition to being able to
M-GET the network data associated with other service providers.  Changes to
network data that result in mass updates are also prevented by the NPAC SMS to
LSMS interface.  Service Providers have to contact the NPAC personnel directly
to initiate mass changes in the LNP network.

 


2.6.2.2   NETWORK SUBSCRIPTION ADMINISTRATION (RFP SECT. 6.2.2)


 

Subscription versions are administered by the NPAC SMS to ensure consistency of
LNP routing data in the network.

 

The NPAC SMS performs subscription administration for creating, modifying, and
deleting subscription data in the network and for audit requests.  The NPAC SMS
adds, deletes, and modifies subscription information on the LSMS, using the CMIP
operations specified in Exhibit 2.6-1.  The NPAC SMS may download, modify, or
delete, subscription data [R6-16] as described above in Section 2.6.2.1.  When
requesting audits of subscriptions, the NPAC SMS has the capability to specify a
subscription or range of subscriptions [R6-17].  Full audit capability for the
NPAC SMS to LSMS is described in the Audit Administration Section 2.8.

 

319

--------------------------------------------------------------------------------


 


2.6.3   INTERFACE TRANSACTIONS (RFP SECT. 6.3)


 

The full CMISE suite of confirmed primitives is utilized to minimize cost and
overhead of mechanized interface communications.

 

The SOA to NPAC SMS interface and the NPAC SMS to LSMS interface use the CMIP
protocol.  M-CREATE, M-DELETE, M-SET, M-GET, M-CANCEL-GET, M-EVENT-REPORT
(notification), and M-ACTION CMISE primitives are supported.  The interfaces are
defined using these services in a manager-agent relationship [R6-18].  All CMISE
primitives are used in confirmed mode.  The errors supported for each CMISE
primitive in the interfaces are shown in Exhibit 2.6-2.

 

CMISE Primitive

 

Errors

 

M-EVENT-REPORT
(notification)

 

invalidArgumentValue, noSuchArgument, noSuchObjectClass, noSuchObjectInstance,
processingFailure

 

M-GET

 

accessDenied, classInstanceConflict, complexityLimitation, getListError,
invalidFilter, invalidScope, noSuchObjectClass, noSuchObject-Instance,
processingFailure, resourceLimitation, syncNotSupported

 

M-SET

 

accessDenied, class-InstanceConflict, complexityLimitation, invalidFilter,
invalidScope, noSuchObjectClass, noSuchObject-Instance, processingFailure,
syncNotSupported

 

M-ACTION

 

accessDenied, class-InstanceConflict, complexityLimitation,
invalidArgumentValue, invalidFilter, invalidScope, noSuchAction, noSuchArgument,
noSuchObjectClass, noSuchObject-Instance, processingFailure, syncNotSupported

 

M-CREATE

 

accessDenied, class-InstanceConflict, duplicateManaged-ObjectInstance,
invalidAttributeValue, invalidObjectInstance, missingAttributeValue,
noSuchAttribute, noSuchObjectClass, noSuchObject-Instance, processingFailure

 

M-DELETE

 

accessDenied, class-InstanceConflict, complexityLimitation, invalidFilter,
invalidScope, noSuchObjectClass, noSuchObject-Instance, processingFailure,
syncNotSupported

 

M-CANCEL-GET

 

mistypedOperation, noSuchInvokeID, processingFailure

 

 

 

Exhibit 2.6-2.  Summary of standard CMIP primitive errors

 

 


2.6.4   INTERFACE AND PROTOCOL REQUIREMENTS (RFP SECT. 6.4)


 

Fully open, non-proprietary, mechanized interface specifications ensure that key
LNP technology remains available to the industry and all service provider and
vendor participants.

 

320

--------------------------------------------------------------------------------


 

The SOA to NPAC SMS interface and the NPAC SMS to LSMS interface definitions
provided in the IIS, authored by the Lockheed Martin Team, are open,
non-proprietary interfaces [R6-19], permanently placed into the public domain to
prevent any entity from attempting to create a proprietary derived work.

 

Switched, as well as dedicated communications links, are supported over high
capacity reliable and redundant links.  See Section 2.1 (above) for detailed
information about the connectivity provided the NPAC SMS to support the SOA and
LSMS interfaces and the remote web access.

 

321

--------------------------------------------------------------------------------


 


2.6.4.1   PROTOCOL REQUIREMENTS (RFP SECT. 6.4.1)


 

2.6.4.1.1   OSI PROTOCOL REQUIREMENTS

 

Robust, cost effective, and high performance OSI stack implementation ensures
interface availability and expandability.

 

The SOA to NPAC SMS interface and the NPAC SMS to LSMS interface are implemented
over the OSI protocol stack [R6-20] shown in Exhibit 2.6-3.  The NPAC
Operational GUI service provider SOA support is implemented over the local and
remote web interface shown in Exhibit 2.6-3.

 

Layer

 

Mechanized Interface

 

Local & Remote Users

 

Function

 

 

 

CMIP Agent Server

 

 Secure Web Server (Netscape Server)

 

User

 

7

 

CMISE, ACSE, ROSE

 

HTTPS

 

Application

 

6

 

ANSI T.224

 

 

 

Presentation

 

5

 

ANSI T.224

 

SSL

 

Session

 

4

 

TCP, RFC1006

 

TCP

 

Transport

 

3

 

IP

 

IP

 

Network

 

2

 

PPP, FR, MAC, ATM

 

PPP, FR, MAC, ATM

 

Link

 

1

 

DS-1/3, DS-0 x n, ISDN, V.34

 

DS-1/3, DS-0 x n, ISDN, V.34

 

Physical

 

 

Exhibit 2.6-3. NPAC SMS primary network protocol stacks.

 

The DSET CMIP TMN Agent ToolBox is used to create the CMIP Protocol Adapters in
the NPAC SMS necessary to process transactions to and from the SOAs and LSMSs. 
The DSET TMN Agent Tool box

 

322

--------------------------------------------------------------------------------


 

provides a GDMO compiler, a CMIP agent server, a high-performance
ROSE/ACSE/CMISE layer protocol stack with built-in security features per 2.7, a
GDMO agent test, an ASN.1 C/C++ toolkit, and other advanced features that
simplify agent development, significantly reducing the development time of the
NPAC SMS.  The Stratus UX OSI/9000 Core Stack layered software product provided
by Stratus is used for RFC1006-compliant lower layer support, and is identical
to the HP-UX OSI/9000 stack product from HP.

 

Multiple associations per service provider can be supported by either protocol
stack [R6-21].  Furthermore, there are different functional services that any
individual interface association may request, as indicated in Exhibit 2.6-4. 
For example, administration of network and service provider data may be
performed from either the SOA or LSMS, based on the functional data units
requested for any specific association to the NPAC SMS.  For further information
on multiple association support, see Section 2.6.4.2 below and the IIS.

 

2.6.4.1.2   WEB-BASED USER GUI PROTOCOL REQUIREMENTS

 

A functionally consistent and alternate interactive web-based GUI ensures that
all mechanized interface operations can also be manually invoked within the NPAC
or by service provider personnel.

 

The NPAC Operations GUI is implemented using the secure web protocol (HTTPS). 
Exhibit 2.6-3 illustrates this stack.  When a user’s web browser attempts to
establish an HTTPS (secure web application protocol) session with the NPAC SMS,
the SSL (secure sockets layer) protocol is initialized.

 

323

--------------------------------------------------------------------------------


 

 

 

Association Request Initiator

 

Association Function Type

 

Appropriate
for SOA

 

Appropriate
for LSMS

 

SOA Management (Audit and Subscription Version)

 

Accessible Classes:
lnpSubscriptions
subscriptionAudit
subscriptionVersion
subscriptionVersionNPAC

 



Yes

 

 

 

Service Provider and Network Data Management

 

Accessible Classes:
lnpNetwork
lnpNPAC-SMS
lnpServiceProvs
serviceProv
serviceProvLRN
serviceProvNetwork
serviceProv-NPA-NXX

 





Yes

 





Yes

 

Network and Subscription Data Download

 

Accessible Classes:
lnpNetwork
lnpSubscriptions

 

 

 



Yes

 

Query/Audit

 

Accessible Classes:
All

 

 

 

Yes




 

 

 

 

 

 

 

Exhibit 2.6-4.  NPAC SMS interface functional association types.

 

 

The SSL protocol is a proposed industry standard and is currently defined in the
IETF Internet-Draft SSL v3.0 (Dec. 1995) - Secure Socket Layers proposed
standard.  Part of the SSL initialization sequence is a public key exchange or
identification.  A key certification server within the NPAC SMS provides to the
web browser the public key for the web server on the NPAC SMS.  Once the SSL
initialization is complete, a secure, encrypted channel is established between
the NPAC SMS web server and the user’s web browser that ensures integrity of the
user’s session with the NPAC SMS.

 

324

--------------------------------------------------------------------------------


 

On the NPAC SMS, the Open Market Secure WebServer (domestic version with RC4
encryption) provides secure sockets layer (SSL) protocol with RC4 encryption,
and PKCS/X.509 key management, for secure HTTP access to the web-based user
GUI.  The Fast-CGI and JAVA interfaces into the Open Market WebServer are used
to translate user actions (forms uploaded/downloaded) into NPAC SMS
application-level transactions.  A front-end process similar to that used with
the CMIP agent server (protocol adapter) is utilized to translate the requested
operation into a standard internal BACE transaction format.  Once formatted, the
transaction is forwarded to BACE for actual processing.  The reverse process
results in generating a response to the user, via the same APIs, to display the
results of the operation.  Where common user GUI and CMIP operations are
performed, the same internal BACE transaction is used for that operation. 
Consequently, common operations (e.g., version creation, modification,
activation, etc.) are processed in the NPAC SMS identically to ensure
consistency of operation and minimize wasted software development and
maintenance costs that might otherwise have been required to maintain two
similar tracks of transaction processing code.

 


2.6.4.2   INTERFACE PERFORMANCE REQUIREMENTS (RFP SECT. 6.4.2)


 

The mechanized interface implementation provides availability consistent with
the continuously available computer and network platform on top of which it
operates.

 

The SOA to NPAC SMS Interface and the NPAC SMS to LSMS Interface is continuously
available on a 24-by-7 basis with at least 99.9% availability [R6-22 and
R6-23].  The SMS NPAC interface availability is ensured not only by the hardware
and software redundancy provided with the Lockheed Martin Team solution, but
also by the network management operational facilities that aid in operator
awareness and responsiveness to support that availability.

 

325

--------------------------------------------------------------------------------


 

There has been much discussion within the industry concerning the necessary
CMISE transaction throughput required for the NPAC SMS.  Currently, per
requirements R6-24 and R6-25, NYCAC requires one (1) CMISE transaction per
second per service provider SOA and Local SMS interface association.  However,
from NYCAC’s answer to bidder question Q12, there also appears to be a business
requirement to support a peak transaction rate of 25 ported numbers downloaded
per second to each local SMS interface association.  This 25 ported numbers
downloaded throughput rate is also required for NPAC SMS systems in other
jurisdictions, specifically the Illinois LNP LCC, MCAC (Mid Atlantic Region),
and West Coast Region, to name a few.

 

Using some additional assumptions that have become accepted within the industry
— 1) 20% of all activations will occur using a range of numbers, and 2) the
average number of ported TNs in a range activation is 20, plus using the
range-activate/range-download process defined in the IIS — a range of TNs may be
downloaded to the LSMS in a single CMIP operation using the
subscriptionVersionLocalSMS-Create M-ACTION.  Consequently, the implementation
of the 25 TNs per second business requirement as identified in question Q12 at
the NYCAC NPAC/SMS Bidders’ Conference can be satisfied within the scope of
existing LSMS system technologies with a derived throughput requirement of 5.2
CMISE transactions per local SMS interface association.  In addition, other
jurisdictions require a throughput rate of two CMISE transactions per second for
each SOA interface association.

 

Together, these derived CMISE requirements mean that the NPAC SMS must support a
sustained load of 7.2 (SOA + LSMS) CMISE operations per second per service
provider (uploader), and 5.2 CMISE operations per second (ops or tps) for each
user (downloader). Our proposed NPAC SMS will support these higher, widely
supported, CMISE requirements [R6-24 and R6-25], and is able to support full
scalability of the NPAC SMS to continue to satisfy them in the future.  The
Lockheed Martin Team has

 

326

--------------------------------------------------------------------------------


 

spent a considerable amount of resources engineering the G-FRS and the IIS to
allow both service provider systems (LSMS/SOA) and the NPAC SMS to reasonably
satisfy the original business requirement (download 25 TNs/second) and allow
this requirement to be met as LNP across the industry scales up to meet the
significant growth in the number of participating service providers and users
(i.e., growth to 50 service providers/users or more).  Our ability to creatively
offer a low-risk solution to the engineering challenges of developing a
world-class IIS for NPAC services is additional evidence of the Lockheed Martin
Team’s commitment to the satisfy the industry’s needs for supporting LNP
deployment for the long-term.

 

In order to support the number of associations necessary to support the
LNP-participating service providers and users in New York, it will be necessary
to run multiple instances of the OSI stack software and CMIP Protocol Adapters
on the NPAC SMS.  The Lockheed Martin NPAC SMS can be readily configured while
running to support additional CMIP protocol adapters allowing for additional
associations without incurring service downtime.  Further detailed discussions
of NPAC SMS capacity and performance relating to the OSI interfaces and the
system as a whole are provided in Section 2.10.2.

 

327

--------------------------------------------------------------------------------


 


2.6.4.3   INTERFACE MODEL REQUIREMENTS (RFP SECT. 6.4.3)


 

Extensive depth of CMIP and telecommunications expertise and commitment to open
industry processes ensures timely availability and responsiveness to interface
specifications and the standards process.

 

The Lockheed Martin IMS Team understands and completely supports the continued
development of open, non-proprietary, specifications for these interfaces that
can ultimately be standardized for operational and functional consistency of LNP
administration throughout the industry [R6-26].  Any derivations (including
subsequent editions) of the current IIS, whether developed by Lockheed Martin or
any other entity, are now required to be placed in the public domain by virtue
of Lockheed Martin’s copyright on the IIS document and the inclusion of the GNU
General Public License (GNU GPL) providing full rights to modify and distribute
subject to the terms of that license.  The GNU GPL requires that any derivative
works continue to be subject to the GNU GPL, thereby ensuring that the NPAC
interface development activity forever remains non-proprietary.

 

328

--------------------------------------------------------------------------------


 

The interface model specified in the IIS, developed by the Lockheed Martin Team,
utilizes ISO 10165-4, “Generalized Definition of Managed Objects (GDMO),” to
define the object and attribute structures, and is summarized below.

 

IIS Overview

 

The following five exhibits show the class hierarchy diagram for all managed
objects (Exhibit 2.6-5), Log Record Objects (Exhibit 2.6-6), the LSMS
(Exhibit 2.6-7), and the NPAC SMS naming hierarchies for the LSMS
(Exhibit 2.6-8) and the SOA (Exhibit 2.6-9).  These exhibits illustrate the
structure of the interface definitions provided in the IIS.

 

Managed Object Model Inheritance Hierarchy

 

The Managed Object Model Inheritance Hierarchy shows the inheritance hierarchy
used for object definitions in the NPAC SMS to LSMS and the SOA to NPAC SMS
interfaces (Exhibit 2.6-5)

 

Log Record Managed Object Hierarchy

 

The Log Record Managed Object Hierarchy shows the inheritance hierarchy of the
log records used in the NPAC SMS to LSMS and SOA to NPAC SMS interfaces
(Exhibit 2.6-6).

 

NPAC SMS to LSMS Naming Hierarchy for the NPAC SMS

 

The NPAC SMS to LSMS Naming Hierarchy (Exhibit 2.6-7) for the NPAC SMS shows the
naming hierarchy used in the NPAC SMS to instantiate objects defined in the NPAC
SMS to LSMS interface.  Shaded objects are instantiated at NPAC SMS start-up and
are not created via M-CREATE or M-DELETE requests.  All other objects are
created at start-up from a persistent object store on the NPAC

 

329

--------------------------------------------------------------------------------


 

SMS or from actions taken while the NPAC SMS is running.  Each object class
belongs to one or more association functions, as identified in Exhibit 2.6-4.

 

NPAC SMS to LSMS Naming Hierarchy for the LSMS

 

The NPAC SMS to LSMS naming hierarchy (Exhibit 2.6-8) for LSMS shows the naming
hierarchy used in the LSMS to instantiate objects defined in the NPAC SMS to
LSMS interface.  Shaded objects are instantiated at LSMS start-up and are not
created via M-CREATE or M-DELETE requests. All other objects are created at
start-up from a persistent object store on the LSMS or from actions taken while
the

 

[Graphic Omitted:  system hierarchy]

 

 [Graphic Omitted:  Managed object model diagram]

 

Exhibit 2.6-6.  NPAC IIS Managed Object Model Inheritance Diagram.

 

LSMS is running.  Each object class belongs to one or more association
functions, as identified in Exhibit 2.6-4.

 

SOA to NPAC SMS Naming Hierarchy for the NPAC SMS

 

The SOA to NPAC SMS naming hierarchy for the NPAC SMS (Exhibit 2.6-9) shows the
naming hierarchy used in the NPAC SMS to instantiate objects defined in the SOA
to NPAC SMS interface.  Shaded objects are instantiated at NPAC SMS start-up and
are not created via M-CREATE or M-DELETE requests.  All other objects are
created at start-up from a persistent object store on the NPAC SMS or from
actions taken while the NPAC SMS is running.  Each object class belongs to one
or more association functions, as identified in Exhibit 2.6-4.

 

[Graphics Omitted:  Naming hierarchy diagrams]

 

330

--------------------------------------------------------------------------------


 

NPA-NXX Download Filtering

 

Our NPAC SMS Release 2 will have several distinct features to support
regionalization, including having the NPAC SMS to filter broadcasts to service
provider Local SMS associations on an NPA-NXX basis [R6-27].  This allows
service providers, for a specific Local SMS association, to specify the NPA-NXXs
for which they would like to receive downloads [R6-27]. We will completely
support this requirement by adding screening tables within the NPAC SMS for
linking service providers to NPA-NXXs for downloading purposes.  Using these
tables, the NPAC SMS will only send/resend downloads for a given NPA-NXX to the
proper service provider local SMS associations.  It is also important to note
that the existing Interoperable Interface Specification (IIS) does not have to
be changed to support this filtering of downloads to service providers, because
the NPAC SMS will do the screening/filtering centrally and send the appropriate
downloads to the proper service provider local SMS associations using the same
mechanism contained in the current IIS.

 

331

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.7  Security Requirements

 

HIGHLIGHTS

 

•                  NPAC WAN comprehensively safeguarded via extensive access
control for authentication and authorization, using smartcards, public key
crypto systems (PKCS), and physical security

 

•                  Internet access fully secured via perimeter network firewall
architecture and end-to-end smartcard access control using V-One’s SmartWall

 

•                  Hardened Stratus UX operating system using McAfee/FSA’s Power
Login Security Software product enforces NPAC SMS server security

 

•                  Extensive application interface security via
X.741/X.509/TA-1253-compliant mechanized interface security and secure HTTPS

 

•                  Audited, rigorous, development and operational practices
ensures correct implementation of comprehensive security strategy

 

2.7                               SECURITY REQUIREMENTS

(RFP Sect. 7)

 

Our fully-compliant, comprehensive, and multi-tiered system and operational
security design ensures the integrity and complete confidentiality of NPAC/SMS
data.

 

Introduction

 

As a world-class systems integrator who is responsible for the operation of many
national, mission-critical defense systems, Lockheed Martin is well versed in
the precautions required to ensure continuous system operation, operational
integrity, and data integrity.  By virtue of this highly relevant experience
combined with our development of the Illinois NPAC/SMS system and work in other
state workshops, we have complete understanding of the critical nature and
security requirements of the NPAC/SMS.  We understand that the NPAC/SMS contains
highly competitive information and sensitive ported number routing information
and that access to such information must be strictly controlled.

 

Specifically, our security strategy for the NYCAC NPAC/SMS consists of system
capabilities and processes that:

 

•                  Take advantage of operating system security mechanisms

 

332

--------------------------------------------------------------------------------


 

•                  Utilize many third party tools to enhance operating system
capabilities

 

•                  Use encryption wherever possible

 

•                  Enforce network configuration/connectivity prerequisites for
controlling network and system access

 

•                  Safeguard the system software and control the software
development process

 

•                  Control and determine NPAC/SMS system administration
procedures.

 

After carefully reviewing NYCAC NPAC/SMS security requirements in Section 7.0
and elsewhere in the RFP, we have noted that they are identical to the security
requirements of the NPAC/SMS that we are developing for Illinois.  Thus, we
propose the same hardened, multi-tiered security approach that we are using for
Illinois’ NPAC/SMS for use in the NYCAC NPAC/SMS.  Our proposed NPAC/SMS
application software, suite of security products, and operational procedures are
in complete compliance with NYCAC NPAC/SMS security requirements and oftentimes
exceed the stated requirements, offering enhanced security management and
functionality at no additional cost.

 

Several proven third party products are proposed to implement the NPAC/SMS
security features, including:

 

•                  McAfee/FSA’s Power Login and Power Broker Security — UNIX
security packages that harden a standard UNIX OS environment to provide
extensive user, login, password, filesystem access, auditing, monitoring, and
security detection capabilities.

 

•                  V-One’s SmartWall smartcard system — Physical smartcard or
security token (floppy disk) for firewall access control authentication and IP
datastream encryption for secure Internet user access.

 

333

--------------------------------------------------------------------------------


 

•                  Security Dynamics SecurID — Physical smartcard system for
authenticating remote dial-up PPP access to the secure NPAC WAN in conjunction
with the NPAC network access servers which perform the SecurID validation.

 

•                  Security Dynamics ACE/Server — Security authentication server
that is queried by the NPAC network access servers to validate access attempts
using the SecurID smartcard.

 

•                  DSET CMIP Protocol Stack — Security package within the DSET
CMIP protocol stack and agent server provides X.741/TA-1253 two-way peer
authentication association control, PKCS/X.509 key management, and RC4 CMIP
message encryption.

 

•                  Open Market WebServer — Server that provides secure sockets
layer (SSL) protocol with RC4 encryption and PKCS/X.509 key management for
secure HTTP access to the web-based user GUI.

 

•                  RSA Certificate Issuing System (CIS) — Complete solution for
issuing and tracking digital certificates for the NPAC and users, using Oracle
for integrated management of NPAC physical, network, and system level access
control.

 

•                  RSA BSAFE Development Toolkit — Standard security API library
for use in developing additional application security and key exchange
facilities for the NPAC/SMS.  Includes routines for crypto algorithms (RSA, DES,
RC2, RC4, Diffie-Hellman, etc.) and key exchange and management.

 

•                  Oracle Security Network Services — Provides for
authentication and encryption of peer-to-peer connectivity for other Oracle
server instances (e.g., security for Oracle Advanced Replication

 

334

--------------------------------------------------------------------------------


 

Server), and SecurID smartcard authentication for direct Oracle users (e.g. NPAC
internal staff for ad hoc report generation, and database administrators).

 

Standards used in the NPAC SMS to meet the security services requirements
include:

 

•                  Bellcore TA-1253 Generic Requirements for Operations
Interfaces Using OSI Tools: Network Element Security Administration — This
standard addresses login requests and key management.

 

•                  ITU X.509 Information Technology — Open Systems
Interconnection — The Directory: Authentication Framework — This standard
addresses encryption and two way strong association authentication.

 

•                  ITU X.741 OSI Systems Management, Objects and Attributes for
Access Control — This standard addresses user access on the basis of user’s
privilege/security clearance level and access control rules.

 

•                  ITU X.803 Upper Layers Security Model — This standard
addresses the general OSI security model.

 

•                  ANSI T1.243-1995 Telecommunications — Operations,
administration, maintenance, and provisioning (OAM&P) — Baseline Security
Requirements for the Telecommunications Management Network (TMN).

 

•                  NMF “Omnipotent 1 Specifications and Technical Reports,
Application Services Security of Management,” Forum 016, Issue 1.0, Aug. 1992 —
Security policy and threat management.

 

335

--------------------------------------------------------------------------------


 

•                  ITU Rec. X.690/ISO IS 8825-1 Annex D — ASN.1/BER encoding of
digital signatures and encrypted cyphertext.

 

•                  OIW Stable Implementation Agreement, Part 12, 1995 —
Supported digital signature algorithms for use in OSI security.

 

•                  Committee T1 Technical Report No. 40 “Security Requirements
for Electronic Bonding Between Two TMNs” — Reports on use of TA-1253/X.741/X.509
security in the EB trial.

 

•                  ISO/IEC 7816 “Identification cards Integrated circuit(s)
cards with contacts” — Standards for smartcards.

 

•                  IETF Internet-Draft SSL v3.0 (Dec. 1995) — Secure Socket
Layers proposed draft.

 

•                  RSA PKCS Standards.

 

Using the aforementioned suite of security products and standards, security is
imposed on all types of communications — Internal NPAC Users, Local and Remote
GUI Users, and Mechanized Interface — within the NPAC/SMS.  The following
exhibits summarize the security implementation for each of the three types of
communication stack technologies employed in the NPAC/SMS.  Exhibit 2.7-1
addresses security within the NPAC regarding NPAC system administration and
internal NPAC facilities (e.g., e-mail, Oracle DBMS backup-site replication). 
Exhibit 2.7-2 illustrates the security implementation for NPAC user access to
the web-based user GUI.  This stack architecture is used consistently for all
NPAC GUI users, regardless of access mode (local or remote) or user-type
(internal

 

336

--------------------------------------------------------------------------------


 

or external).  Exhibit 2.7-3 covers the security architecture for the OSI stack
for the mechanized interfaces.

 

Function

 

NPAC System Support

 

Security Functions

 

 

 

(Internal Only)

 

 

 

User

 

UNIX daemons, Oracle, Net management

 

Power Login (UNIX security)
Oracle Secure Network Services

 

Application (7)
Presentation (6)

 

Oracle, ftp, smtp, telnet, X, DNS, TACACS+, NFS, X.400, lpr, SNMP

 

Encryption (Oracle)
Proxy Server (UNIX network services)

 

Session (5)

 

 

 

 

 

Transport (4)

 

TCP/UDP

 

Packet Filtering

 

Network (3)

 

IP

 

Connection Control

 

Link (2)

 

PPP, MAC, ATM

 

CHAP SecurID authentication

 

Physical (1)

 

DS-1/3, DS-0 x n, ISDN, (backup)

 

Physical facility access
Privileged access ports, called ID

 

 

Exhibit 2.7-1.  System Administration Security

 

Function

 

Local and Remote GUI Users

 

Security Functions

 

Application Transaction Server

 

BACE

 

Object instance, attribute, and operation

access control by userid (screens, menus, forms, etc.)

 

Communications User

 

Secure Web Server (Open Market Web Server)

 

Power Login login/password

 

Application (7)
Presentation (6)

 

HTTPS

 

 

 

Session (5)

 

SSL

 

PKCS Key exchange
RCH Encryption

 

Transport (4)

 

TCP

 

Packet Filtering

 

Network (3)

 

IP

 

Internet: SmartWall bastion proxy

 

Link (2)

 

PPP, Frame Relay, MAC, ATM

 

CHAP, SecurID authentication on dial-up

 

Physical (1)

 

DS-1/3, DS-0 x n, ISDN, V.34

 

Dedicated: physical
Dial-up: private access numbers called ID

 

 

Exhibit 2.7-2.  User GUI Security

 

337

--------------------------------------------------------------------------------


 

Function

 

Mechanized Interface

 

Security Functions

 

Application Transaction Server

 

BACE

 

Object instance, attribute, and operation

access control by userid

 

Communications User

 

DSET CMIP Agent Server

 

Object access rules
Interface semantics

 

Application (7)

 

CMISE, ACSE, ROSE

 

Strong two-way peer authentication
(x.741/TA-1253)
Key management (x.509/PKC5)
Message encryption (RC4)

 

Presentation (6)

 

ANSI T1.224

 

 

 

Session (5)

 

ANSI T1.224

 

 

 

Transport (4)

 

TCP, RFC 1006, OSI Transport Class 0

 

Packet filtering

 

Network (3)

 

IP

 

RFC1006 connections only

 

Link (2)

 

PPP, Frame Relay, MAC, ATM

 

CHAP authentication, SecurID on dial-up

 

Physical (1)

 

DS-1/3, DS-0 x n, ISDN, V.34

 

Dedicated: physical
Dial-up: private access numbers, Called ID

 

 

Exhibit 2.7-3.  Mechanized Interface Security

 

The remainder of this section describes our fully compliant responses to the
more than 100 security requirements in Section 7.0 of the RFP.  Our NPAC/SMS
security approach is completely integrated and, as such, our responses to the
detailed requirements sometimes cross subsectional boundaries in RFP
Section 7.0.

 

2.7.1   Identification (RFP Sect. 7.1)

 

The NPAC/SMS provides comprehensive NPAC user identification and account
security management in full compliance with Section 7.1 requirements, ensuring
that all users are uniquely identified and tracked within the NPAC/SMS.

 

338

--------------------------------------------------------------------------------


 

Every NPAC user (individual and machine, external or internal) has a separate
unique user login account on the NPAC SMS with unique user identification codes
(userids) and passwords [R7-1].  These accounts are used for both security and
resource accounting purposes, and well-defined procedures for adding and
deleting users are described in a Standard NPAC Security Practices and Procedure
document [R7-50].  All user logins are set up such that users, after satisfying
network access controls, must, at a minimum, enter their login userid and their
password within the appropriate user environment (mechanized interface or user
GUI) to gain access to the NPAC SMS [R7-10] and identify themselves with their
assigned userid before performing any actions [R7-2].  We understand that there
will be different userids for the LSMS function and the SOA functions for users
that are both LSMS users and SOA users [R7-2].  Other than properly authorized
internal NPAC system administrators and network operations personnel, all user
login accounts are disabled from shell access.  This, in addition to physical
and network access security (by NPAC services), restricts users to their proper
operational environment (mechanized interface or user GUI).  In addition:

 

•                  All Stratus UX (UNIX) default user types will be disabled to
prevent unauthenticated NPAC/SMS access [R7-30]

 

•                  No password will be null [R7-20]

 

•                  The UNIX mechanism that permits bypassing authentication
verification based on trusted path will be disabled [R7-11].

 

The user gains access to the NPAC SMS after proper authentication.  By default,
Stratus UX maintains a list of currently active users [R7-3] and records the
invoking owner/user (userid) of every process currently executing/running on the
SMS [R7-4].

 

339

--------------------------------------------------------------------------------


 

McAfee/FSA’s Power Login Security Software product operates on top of Stratus
UX, using its security administration tool to provide a hardened secure
environment for user account management.  Power Login can be used to:

 

•                  Perform login activation/deactivation

 

•                  Identify valid users that have not been active for a
pre-determined amount of time and schedule login activation/deactivation for a
pre-determined time.  For example, Power Login can disable userids after a
period of inactive use [R7-5].  A default of 60 days will be used

 

•                  Reactivate or delete disabled user logins [R7-6]

 

•                  Temporarily suspend/disable [R7-7] and optionally
automatically activate disabled user logins [R7-8]

 

•                  Change password aging requirements.

 

The user login activation/deactivation mechanism of the Power Login tool
provides the ability to create new users.  It also permits activation or
deactivation of those users based on time, allowing only certain users to have
access to the NPAC SMS during pre-defined time periods — time-of-day,
day-of-week, etc. [R7-39].  Similarly, when users go on vacation, their login
can be disabled during that time period.

 

Also, as further explained in Section 2.7.1.3.2, Login Procedures, when user
access has been granted, the NPAC SMS determines whether any active login
session exists for that user.  If one is found, users are

 

340

--------------------------------------------------------------------------------


 

asked whether they want to continue with this second login.  If they reply yes,
the second login continues and the first is terminated by the system.  If,
however, the user replies no, the second login is terminated [R7-9].

 

2.7.2   Authentication (RFP Sect. 7.2)

 

Comprehensive NPAC user authentication is enforced within the NPAC/SMS in full
compliance with Section 7.2 requirements, ensuring that all users are
authenticated before accessing and using the NPAC/SMS.

 

As illustrated in Exhibits 2.7-1 through 2.7-3, comprehensive user
authentication is provided within the NPAC/SMS through a multi-tiered access
control strategy.  While, as discussed below in 2.7.2.1, a user password is
required at the application layer.  A user only gains access to the system after
satisfying the lower-layer access requirements.  These access control mechanisms
are discussed later in Section 2.7.3.  Also, as described in Section 2.7.1, all
access to the NPAC SMS requires complete user authentication; the NPAC SMS will
not support ways to bypass authentication mechanisms [R7-11] and any UNIX-based
facility that permits circumventing this requirement will be disabled.

 

2.7.2.1   Password Requirements (RFP Sect. 7.2.1)

 

Powerful password administration for the NPAC SMS is provided by McAfee/FSA’s
Power Login Security Administration, ensuring that all passwords are encrypted,
secure, and “reasonably” resistant to guessing.

 

A C-2 level security concept called shadow passwording is implemented in the
NPAC SMS.  In shadow passwording, a special file contains all passwords that
have been encrypted (one-way encrypted form)

 

341

--------------------------------------------------------------------------------


 

[R7-15 and R7-17]; unencrypted passwords are not stored and, thus, are
inaccessible by NPAC personnel [R7-17].  The encrypted password file is
invisible and inaccessible to normal, non-privileged users [R7-12 and R7-16]. 
That file can only be accessed through the appropriate tools by authorized NPAC
system administrators who have “root” level privileges [R7-12 and R7-16].  The
encryption technique uses a one-way function called crypt, which adheres to a
DES encryption algorithm [R7-15].  There is no known method to easily decrypt
the encrypted text without knowing the encryption key, other than relentless
random guessing.  For this reason, relentless repetitive guessing is the only
mechanism to attack our proposed password approach.  Repetitive random guessing
is deterred by instituting a time-out threshold when a failure occurs.  The
encryption algorithm makes it extremely difficult (and time-consuming) to
determine if any duplicate passwords exist.  There is no provision whereby a
single password entry can be shared by multiple userids [R7-13].  Also, the
system will not prevent a password from being used if it is already associated
with another userid. [R7-14].

 

Power Login’s security administration capabilities include the ability to
administer access control variables associated with user accounts.  For example:

 

•                  Password aging is completely supported and enforced according
to a specific period of time in days.  The default will be initially set to 90
days [R7-23]

 

•                  Notification of expired passwords is completely supported and
enforced [R7-24 (1)].  User will be notified within an NPAC-specific period of
time prior to their password expiring, and require any user whose password has
expired to enter a new password before allowing that user access to the system. 
The default for notifying users when their password will expire will be
initially set to 7 days [R7-24 (1)]

 

342

--------------------------------------------------------------------------------


 

•                  Passwords are not reusable by the same user for a
NPAC-specifiable period of time.  The default for password reuse will initially
be set to 6 months [R7-25]

 

•                  Passwords are at least 6 alphanumeric characters in length
(at least one character must be alphabetic, one numeric or punctuation
character) [R7-26]

 

•                  Passwords will not contain the associated userid [R7-26]

 

•                  Passwords are “reasonably” resistant to brute-force guessing
[R7-27] through satisfying the password complexity requirements in RFP
requirement R7-26

 

•                  Passwords initially generated are random [R7-27] and satisfy
the password complexity requirements in RFP requirement R7-26.

 

When users are either required to change their password or they desire to change
it, a change password function within their operational environment is invoked. 
This mechanism includes a means to re-authenticate their current user password
and test to verify their new password [R7-21].  If a valid user is unable to
login (that is, they forgot their password), the NPAC system administrator is
able to reset the user password to a known value [R7-22].  The new password is
created using a password generator.

 

Our responses to requirements R7-18 and R7-19 are addressed and satisfied in
Section 2.7.3.1.2, Login Procedures.  Our response to requirement R7-20 is
addressed above in Section 2.7.1, Identification.

 

 

343

--------------------------------------------------------------------------------


 

 

2.7.3   Access and Control (RFP Sect. 7.3)

 

Extensive, multi-tiered, access control is implemented within the NPAC SMS and
network in full compliance with Section 7.3 requirements, ensuring that all NPAC
SMS resources — transactions, data, files, printers, tape facilities, software
tools, software executables, etc. — can only be accessed and used by authorized
users.

 

This section describes access and control to the NPAC SMS system and to NPAC SMS
resources.  Access to the NPAC SMS is permitted for authorized users (local and
remote) and authorized remote systems [R7-28].  The user login and system
administration processes and the association establishment features of the
mechanized interfaces provides for initial entry or modification of authorized
users and authentication information [R7-29].  Once an authorized user gains
access to the system, a set of system and application access control levels
determines what resources that user is allowed to access and use.

 

2.7.3.1   System Access (RFP Sect. 7.3.1)

 

Network, system, and application-level access control layers provide extensive
control of NPAC/SMS security.

 

This section describes how users of the NPAC SMS are authorized to access the
NPAC SMS and other resources.  Network access control procedures are discussed
(Section 2.7.3.1.1), followed by a discussion of the user GUI login procedures
(Section 2.7.3.1.2).  Access control procedures for the mechanized interfaces
are discussed in Section 2.7.8, OSI Security Environment.

 

344

--------------------------------------------------------------------------------


 

2.7.3.1.1   Network Access

 

A comprehensive network access control layer safeguards access to the NPAC
network prior to allowing system or application-level access attempts.

 

The types of NPAC network access methodologies supported are:

 

•                  Physical access to the NPAC network for internal users.

 

•                  Communication lines to service providers, primarily for
mechanized interfaces.

 

•                  Dial-up access for authorized internal and external users,
including dial-up backup support for the communication lines to service
providers that enable authorized remote access.

 

•                  Internet access by authorized users, primarily for remote
user access.  This access can also be used to support mechanized interfaces to
service providers, given the level of authentication and encryption in
ACSE/CMISE portion of the stack.

 

Access control for each of these modes is further discussed below:

 

345

--------------------------------------------------------------------------------


 

2.7.3.1.1.1   Physical Access

 

Physical cardkey access to dedicated NPAC facilities and microsegmented NPAC LAN
provide extensive NPAC network physical security.

 

Internal NPAC staff gain access to an NPAC facility through cardkey security
facilities that control access to individual security zones within the facility,
by user.  The NPAC portion of the facilities in both the Primary and
Backup/Disaster Recovery NPAC locations are dedicated for NPAC use and are
separately zoned.  Users access the NPAC network via workstations within the
NPAC facilities.  Workstations, connected to a microsegmented (by
workgroup/function) NPAC LAN, are terminated at the NPAC enterprise IP switching
hub in the NPAC data center for that facility.

 

The switching hub provides IP packet filtering for that microsegment based on
the NPAC network services and systems they are authorized to access.  Also, the
switching hub only forwards packets destined for ports accessible off that
microsegment, thus preventing a user from surreptitiously capturing all packets
on the NPAC LAN.  This capability also helps to ensure high scalability of the
NPAC network for future expansion without sacrificing security.

 

User workstations require a local userid/password to gain access to the
workstation and identify the user on the local NPAC workgroup server.  Once the
user is logged into the workstation, client software (e.g., Netscape web
browser) is started through which the user attempts to access the NPAC/SMS.

 

346

--------------------------------------------------------------------------------


 

2.7.3.1.1.2   Service Provider Primary Communications Access

 

CHAP authentication and IP firewall protect the NPAC network while supporting
dedicated lines to service providers.

 

Communications to service providers are terminated in NPAC WAN routers within
the NPAC switching hub.  The remote user system must satisfy the CHAP protocol
to authenticate the system and login to the NPAC network.  Firewall
functionality, specifically IP packet filtering, is also used to enable access
only to the NPAC SMS for the services (e.g., RFC 1006 for mechanized interfaces)
authorized.

 

2.7.3.1.1.3   Dial-up Access

 

Dial-up access is fully secured using SecurID smartcard, CHAP authentication,
and IP firewall, to protect the NPAC network.

 

Dial-up facilities provided by the NPAC SMS physically reside on the non-secure
side of the firewall; thus, they also have to pass the firewall scrutiny. 
Dial-up authentication is enforced using the CHAP protocol for all types of
dial-up access, since PPP is the only supported link level protocol for dial-up
ports.  CHAP enforces two-way peer authentication by forcing any remote device
attempting a PPP connection to give the device name, a random value, and a
secret, encrypted password that only the NPAC can recognize.

 

Internally within the NPAC network, the network access server ports on the NPAC
switching hub/router use the TACACS+ protocol for validating the remote user by
querying the security server on the NPAC SMS.  This protocol is the industry
standard for authorization, authentication, and accounting for dial-up access.

 

347

--------------------------------------------------------------------------------


 

Dial-up facilities are provided via several primary-rate ISDN (PRI) spans
terminating on the network access server ports.  Both V.34 analog and ISDN
circuit switched data calls (DS0 x n) are supported on a common pool of physical
ports and trunk circuits.  These shared facilities support both remote user
access for internal and external NPAC users, as well as for dial-up primary or
backup data links to service providers.  Dial-up access numbers are maintained
in two separate pools to segregate mechanized interface dial-up links from
remote users, and capture CallerID information for screening and reporting.

 

Remote/Dial-in users must use an authorized SecurID smartcard, which is
validated by the network access server ports by launching a query to the
Security Dynamics ACE/Server running on the NPAC SMS [R7-43].  Having once
satisfied both CHAP and SecurID authentication, users are allowed access only to
the specific NPAC services for which they are authorized.  Normally, remote
users are constrained to accessing the user GUI (via HTTPS protocol) implemented
on the NPAC SMS by the Open Market Web Server.  In this case, the SSL layer
protocol is initiated to encrypt the user’s login attempt and session, as
further described in 2.7.3.1.2 (below).

 

Mechanized interface dial-up links (for backup or primary, where suitable) are
expected to originate from a remote system or a remote router port.  Dial-up
access for mechanized interface allows access only to the NPAC SMS for RFC 1006
access (via TCP port 102) and will be pre-screened for pre-authorized
CallerID’s.  The OSI security environment is then activated to perform the
strong two-way peer authentication at the ACSE-layer described below in 2.7.8. 
To further reduce the security risk, only specially authorized personnel with
smartcard access are permitted to perform dial-up access [R7-41].

 

348

--------------------------------------------------------------------------------


 

2.7.3.1.1.4   Internet Access

 

Highly robust, cost effective, and proven perimeter-network firewall with
smartcard access control ensures NPAC/SMS security while enabling authorized
Internet access to facilitate efficient communications with service providers.

 

The NPAC/SMS network architecture utilizes a perimeter sub-network as a logical
gateway network between the unsecure Internet and the fully secure NPAC/SMS
network.  The perimeter network is formed using two firewall routers (one of
which is within the NPAC switching hub) that employ IP packet filtering and
other mechanisms to control the types of allowed traffic into and out of the
perimeter network.  The sole node on the perimeter network is the SmartWall
server from V-One, Inc., a UNIX-based PC-server acting as a dedicated bastion
host server to mediate services between the Internet and NPAC/SMS.  The bastion
host is treated as a semi-secure host, acting as a mail gateway, ftp server,
public web server, and proxy server for explicitly allowed services.  The use of
a bastion host to eliminate direct TCP/IP communications with any host within
the NPAC/SMS network, in addition to controls on the perimeter sub-network, 
ensures full security within the NPAC/SMS by eliminating all known security
threats.

 

Remote users authorized for Internet access are assigned a separate SmartCat
smartcard that is authenticated upon access by the SmartWall bastion server
[R7-43].  SmartWall performs two-way peer authentication and public key exchange
of the remote user, followed by RSA encryption of the IP datastream between the
remote user and the bastion host.  The remote user may then invoke authorized
services with the NPAC network, normally constrained to the user GUI on the NPAC
SMS.  However, since SmartWall provides for IP datastream encryption, other
Internet services, such as ftp or an NPAC-specific newsgroup, may be permitted
to enable cost efficient access to NPAC services and data.

 

349

--------------------------------------------------------------------------------


 

2.7.3.1.2   Login Procedures

 

Secure user login facilities ensures that GUI users are fully authorized and
authenticated.

 

Access to the user GUI requires obtaining NPAC network access to the Open Market
Web Server running on the NPAC SMS.  For internal NPAC users, physical access to
the NPAC facility and a login at the user’s workstation authorizes them to start
a web browser on their workstation.  When the web browser attempts to establish
an HTTPS (secure web application protocol) session with the NPAC SMS, the SSL
(secure sockets layer) protocol is initialized.  Part of the initialization
sequence is a public key exchange or identification.  A key certification server
within the NPAC SMS provides to the web browser the public key for the web
server on the NPAC SMS.  Once the SSL initialization is complete, a secure,
encrypted channel is established between the NPAC SMS web server and the user’s
web browser that ensures integrity of the users session with the NPAC SMS.

 

The Open Market Web Server on the NPAC SMS server causes the web browser to
present a login menu to the user.  When a user attempts to log into the user
GUI, at a minimum, they must enter their userid and their password. 
Exhibit 2.7-4 shows the login window.  The login/password information forwarded
back to the NPAC SMS web server is encrypted through the secure, trusted SSL
layer channel previously established [R7-31].  It should be noted that the use
of a secure web browser/server ensures that no clear text data, including
passwords, is sent over the public or shared data network [R7-19].

 

350

--------------------------------------------------------------------------------


 

Twenty lines of warning message are included on the login window stating that
this is a private computer system and authorization is required for access
[R7-47].  The required default warning message: “NOTICE: This is a private
computer system.  Unauthorized access or use may lead to prosecution!” is shown
in Exhibit 2.7-4 [R7-47].  Passwords entered are not displayed (suppressed and
fully blotted out) and the cursor does not move as the password is entered
[R7-18].  Once the login information and password information has been gathered,
the NPAC SMS validates the access request, even if an invalid userid is entered
[R7-37].  First the userid is validated.  Next, the inputted password is
converted to the encrypted form as stored in the shadow password file and
compared with that user’s password.  If the comparison succeeds, the user is
granted access [R7-28]; otherwise access is denied

 

351

--------------------------------------------------------------------------------


 

with an “invalid” message that does not indicate which information (userid vs.
password) was invalid [R7-38].

 

When access has been granted, the NPAC SMS determines whether any active login
session exists for that user.  If one is found, users are asked whether they
want to continue with this second login.  If they reply yes, the second login
continues and the first is terminated by the system.  If, however, the user
replies no, the second login is terminated [R7-9].  Once the user becomes
actively logged in, the system displays to the user:

 

•                  An advisory message, as mentioned above, warning of the
consequences of unauthorized use.  This message is configurable by NPAC
administrative personnel [R7-45, R7-46]

 

•                  Date and time of the user’s last successful system access
[R7-48]

 

•                  The number of unsuccessful attempts by that userid to access
the system, since the last successful access by that userid [R7-48].

 

At this point, the user can perform the required tasks using the NPAC SMS
application user interface.  The user interface is referred to as the NPAC
Operational GUI.  The NPAC Operational GUI uses security tables to enforce
application-layer security and access requirements for a pre-defined audience. 
The following users groups use the NPAC SMS Operational GUI:

 

•                  Service Providers (remote NPAC users)

 

•                  User Support Services Group (Customer Help Desk)

 

•                  Administrative Services and Facilities Group

 

•                  System Software and Support Group

 

•                  Quality Assurance and Control Group.

 

352

--------------------------------------------------------------------------------


 

The NPAC SMS application window configurations are dynamically driven based on
the authorized user’s login permissions.  This provides an additional security
layer by enabling and disabling user interface features and data access.  If the
system detects no activity from a user for a duration of 60 minutes, that user
is automatically logged off [R7-32].

 

If a failure should occur during the login process, the system reflects only
that a login failure occurred [R7-38] – the cause of the failure is not reported
and the attempted passwords are not recorded [R7-76].  The user is able to
re-attempt the login procedure.  After three consecutive fails, the system
[R7-33]:

 

•                  Issues a security alarm to NPAC network operations personnel
[R7-34]

 

•                  Waits 60 seconds before allowing a subsequent attempt [R7-35]

 

•                  Adds an entry in the system log [R7-76].

 

Note, even though the login threshold has been exceeded, the NPAC SMS does not
suspend the userid [R7-36].

 

The login procedures described above apply to all user types.  To further
protect unauthorized access, users can be excluded/granted system access based
on method or location of entry [R7-40]; this applies to privileged users as well
[R7-42].  For example, the NPAC SMS can ensure that only privileged users, like
“root”, only be permitted to login at the system console [R7-42] or login on a
specific network device or port.

 

Once a user GUI session is established via correct login, resource-level access
control is provided within the NPAC SMS application transaction processes.  A
user may either exit the system by choice, or the

 

353

--------------------------------------------------------------------------------


 

system logs-off the user.  McAfee/FSA’s Power Broker monitors these events to
ensure that a graceful and secure log-off is performed [R7-44].

 

2.7.3.2   Resource Access (RFP Sect. 7.3.2)

 

Extensive resource access control for all NPAC users is provided by McAfee/FSA’s
Power Login, the NPAC SMS application software, and Oracle, ensuring that access
to NPAC SMS resources is only granted to authorized users and that users only
access their data.

 

Power Login in conjunction with Stratus UX provides user account security, group
level security, and sysadmin level security.  User account security establishes
the access capabilities of a specific authenticated user [R7-55].  Group level
security establishes the access capabilities of all users within a specific
group (either primary group or secondary group) [R7-57 and R7-58].  Sysadmin
level security restricts access to system administration tools [R7-60],
including the modification of resource access rights and privileges.

 

The NPAC SMS security facilities establish well-defined access control levels
[R7-49], allowing only well-privileged “root” users responsible for security
administration to authorize or revoke users as well as representing management
domains that define control of resources given to a user or group of users
[R7-55, R7-57, and R7-58].  Procedures for adding and deleting users are
described in a Standard NPAC Security Practices and Procedures document [R7-50].

 

Through controlled access levels, the NPAC SMS grants and restricts access to
and use (read, write, execute) of all system resources — transactions, data,
files, print facilities, tape facilities, software tools, and software
executables — only to authorized users [R7-51, R7-52, R7-53, and R7-54].  All
users belong to one or more access control levels.  The userid is used within
the NPAC SMS application transaction

 

354

--------------------------------------------------------------------------------


 

processes (implemented in BACE) to provide fine-grain control of access
privileges to screens and menus, as well as to database tables, records, and
data fields.  Stratus UX maintains access control lists (ACLs) which are used to
overwrite, update, and execute privileges to specific users [R7-54].

 

Authorized NPAC system administrators who have been set-up with sysadmin level
security can use the Power Login/Broker tools to maintain and administer these
levels [R7-60].  This includes what resources are part of each level and what
set of users can assess that level [R7-61].  Only authorized system
administrators may access the Power Login/Broker and Stratus UX access control
lists [R7-62].

 

In addition to the access control performed at the system, database tables exist
that define application level access control based on data content of a specific
field, attribute, table, record (row), etc.[R7-59].  The same philosophy for
access control defined for the system exists for application code.  Where
necessary, database entries are encrypted as an additional measure to prevent
unauthorized access to them [R7-56].

 

The Oracle Security Network Services module provides for authentication and
encryption of peer-to-peer connectivity for other Oracle server instances. In
addition to NPAC physical network security, this provides security for the
Oracle Advanced Replication feature, ensuring that all inter-NPAC facility
communications for real-time database replication remain secure.  Further,
SecurID smartcard authentication for direct Oracle users is also mandated.  The
includes NPAC internal staff for ad hoc report generation and database
administrators.  Consequently, where limited direct access to the NPAC database
is allowed within the NPAC, full security is maintained.

 

Our responses to requirements R7-30 and R7-39 are located above in
Section 2.7.1.

 

355

--------------------------------------------------------------------------------


 

2.7.4   Data and System Integrity (RFP Sect. 7.4)

 

Robust data and system integrity features safeguard NPAC/SMS operations.

 

Standard NPAC Security Practices and Procedures define how the various aspects
of data and system integrity is maintained, including mechanisms and procedures
to:

 

•                  Monitor security alerts

 

•                  Monitor system resources [R7-65]

 

•                  Detect error conditions that could propagate through the
system [R7-65]

 

•                  Detect communication errors [R7-65]

 

•                  Detect link outages [R7-65]

 

•                  Run database integrity checks [R7-67]

 

•                  Monitor backup system resources and the NPAC SMS database

 

•                  Ensure real-time data replication of the NPAC SMS database of
the backup/disaster recovery system.

 

Also, the NPAC/SMS contains many features to protect data integrity, such as
enforcement of:

 

•                  Proper rules and range value checking on all data inputs and
updates [R7-66]

 

•                  Proper handling of duplicate/multiple data inputs [R7-66]

 

•                  Proper checking of return statuses and
messages/notifications/replies of the mechanized interfaces [R7-66]

 

•                  Serialization of all update transactions for record keeping
[R7-66]

 

•                  Checking of inputs for reasonable values [R7-66].

 

356

--------------------------------------------------------------------------------


 

Stratus UX combined with Power Broker detects unauthorized changes in files
based on access level signature assigned to files/resources and file/resource
system owners [R7-63 and R7-64]. Thus, the NPAC SMS can identify the originator
of any accessible resources [R7-63] and any information received across
communication channels [R7-64].  Power Login/Broker provides capabilities to
enforce security policy and to notify the security administrator when particular
events are happening.

 

2.7.5   Audit (RFP Sect. 7.5)

 

Comprehensive auditing and intrusion monitoring insure proper implementation of
NPAC security strategy.

 

The Security Practices and Procedures Standard NPAC document defines how and
what type of information is audited. The document includes who has access to the
auditing information and how long audit information must be maintained.

 

2.7.5.1   Audit Log Generation (RFP Sect. 7.5.1)

 

Integrated audit log and report generation provide required security management
information.

 

The NPAC SMS takes advantage of all the auditing capabilities provided by the
NPAC SMS application transaction processes and Stratus UX.  Stratus UX has three
auditing facilities: 1) user login logging; 2) user accounting logging; 3)
system logging.  Whenever a user login attempt is performed, an event is logged,
whether the user login is successful or not [R7-73].  The event includes the
userid, time, and

 

357

--------------------------------------------------------------------------------


 

device requested.  User accounting is a UNIX facility that logs every process
executed by every user [R7-69] for traceability.  The accounting output includes
date/time, user id, point of entry, process, resources accessed, and result of
the operations [R7-69, R7-75].   This log may be selectively viewed for actions
performed by a specific user or users [R7-78]. Stratus UX’s system logging is a
configurable logging capability that permits monitoring the kernel, user
processes, mail system, authorization system, etc.  Meanwhile, Power Broker can
detect when file system privileges of files have been changed [R7-73].  It also
audits incoming requests and/or the use of facilities such as telnet, finger,
rsh, exec, talk, etc.  The audit data is available on-line for a minimum of 90
days and archived off-line for a minimum of two years [R7-68].  This allows for
after-the-fact-investigation of all system activity, including all:

 

•                  Successful and unsuccessful user logins

 

•                  Processes executed

 

•                  File access attempts (successful and unsuccessful) [R7-73]

 

•                  Data, transaction, resources access attempts (successful and
unsuccessful) [R7-73].

 

All auditing activity is controlled at the system administrator access control
level.  The ability to change auditing information, access log files, and view
logging information is not permitted by any user other than the privileged user
“root” who is a system administrator [R7-70, R7-71, R7-72, and R7-74].  There is
no provision to disable NPAC action auditing [R7-74].

 

2.7.5.2   Reporting and Intrusion Detection (RFP Sect. 7.5.2)

 

Extensive security alarming and report generation enable robust security
monitoring.

 

358

--------------------------------------------------------------------------------


 

The NPAC SMS permits the examination of audit information.  Extensive
accounting, authorization, and authentication records are generated from the
NPAC network.  Using this audit information, specific
audit/exception/summary/detail reports can be created to report on specific
processes, userid access, communication failures, etc. [R7-77]

 

The alarms generated by the NPAC SMS application, NPAC network, Power Login, and
Stratus UX are fed via SNMP traps into the NPAC Network Management System (NMS)
to provide a single point for real-time problem monitoring.  Alarms are
displayed on the NMS GUI.  Alarms recognized by the NMS include system related
activity as well as network related behavior, allowing the NPAC to monitor
specific network addresses or terminals [R7-79] and to take the least disruptive
action when security infractions accumulate to indicate a potential security
violation or breach [R7-80].  The NPAC network provides full IETF RMON2 services
for application fingerprint auditing and complete protocol stack
tracing/decoding.  This enables the NMS to perform extensive network security
and performance monitoring.  Our response to requirement [R7-76] is located
above in Section 2.7.3.1.2.

 

2.7.6   Continuity of Service (RFP Sect. 7.6)

 

Continuity of service is ensured through extensive fault tolerance, redundancy,
and application integrity checks.

 

The NPAC architecture has been designed to provide complete redundancy.  If a
catastrophic hardware or software failure should occur, regardless of origin,
deliberate or accidental, automatic switch over to a hot spare component occurs
[R7-81].  The auditing system detects and reports whether a condition exists due
to software problems or degrades performance below prespecified minimums
[R7-82].  For example,

 

359

--------------------------------------------------------------------------------


 

if the ORACLE database engine goes down on the NPAC SMS, the audit or network
management system would trigger a fail over if the database engine could not be
restarted.

 

Continuity of service will be maintained as new releases of software are
deployed.  The software is driven based on the release version and all database
tables have a release version associated with them. A master release table
exists that identifies the exact revision numbers of the latest software
installed [R7-85] and allows two sets of software releases to execute at the
same time and permits automatic switch-over to the new release without
interrupting service.

 

Our responses top requirements R7-83 and R7-84 are located in Section 2.7.7.

 

2.7.7   Software Vendor (RFP Sect. 7.7)

 

Industry standard development, code inspection, test, and configuration
management practices and processes ensure faithful implementation and
maintenance of NPAC security.

 

Throughout the Security Section reference has been made to a document called
Standard NPAC Security Practices and Procedures.  The document explicitly
describes all facets of the security policy, including:

 

•                  System administration practices (setting up access control,
users, etc.)

 

•                  Network configuration prerequisites

 

•                  Backup and restoration procedures [R7-84]

 

•                  Procedures associated with hot-spare fail-over or recovery
without compromising protection [R7-83]

 

•                  Utilize third party tools to enhance operating system
capabilities

 

•                  Procedures for release new software

 

•                  NMS monitoring [R7-65].

 

360

--------------------------------------------------------------------------------


 

A corporate policy is in place governing the software development process as
well as software inspection practices.

 

2.7.7.1   Software Development Practices

 

Audited, rigorous, software development practices and processes ensures high
quality of software and security implementation.

 

A copy of the corporate inspection practices is contained in Appendix F of this
proposal.  The inspection practices define inspections of designs and code
reviews which constitutes ESI’s policy governing its internal development of
software.  Additional, corporate policies and procedures govern the security of
developed software throughout the entire software lifecycle [R7-86]. 
Traceability matrices are generated and designs verified against the
requirements so that no unauthorized mode of entry (“back door”) is designed or
“built into” the NPAC SMS application software to violate or bypass any security
procedures [R7-87] for any purpose.  Furthermore, formal code reviews are
conducted to verify that the design is followed.  A formal test plan is
generated and a test report published that again validates system software
security.  All modes of entry into the NPAC/SMS for maintenance, support, or
operations are documented in the operator’s manual and no other entry modes are
designed into the software [R7-88].

 

2.7.7.2   Data Integrity

 

Multi-level integrity checking in network, system, application, and database
safeguards NPAC operation while providing errors containment and notification.

 

361

--------------------------------------------------------------------------------


 

Data integrity checks are performed by both the SMS application and the Oracle
database [R7-66].  The application software provides both levels of access and
data entry checks.  The SMS Operational GUI validates data entry fields as the
data is being entered.  Error messages provide concise dialog indicating problem
resolution when applicable.  Proper serialization of update transactions is also
performed by the application software.  There is built-in data integrity
checking in the Oracle database as well.

 

2.7.8   OSI Security Environment (RFP Sect. 7.8)

 

The security solutions proposed for the NPAC SMS OSI interfaces meet the letter
of the requirements and also suggest improvements for key exchange.

 

This section addresses the security mechanisms to be implemented by the Lockheed
Martin Team for the SOA to NPAC SMS and the Local SMS to NPAC SMS OSI interfaces
implemented in accordance with the standard Interoperable Interface
Specification and using the DSET CMIP Agent Toolkit on the NPAC SMS.

 

2.7.8.1   Threats (RFP Sect. 7.8.1)

 

All known OSI security threats are thwarted with standards-compliant mechanized
interface design and implementation.

 

The NPAC SMS interface may be subjected to attack in a variety of ways to
attempt to disrupt customer, service provider, and NPAC SMS operations.  Methods
used to thwart these attempts are described below in Section 2.7.8.2.

 

362

--------------------------------------------------------------------------------


 

2.7.8.2   Security Services (RFP Sect. 7.8.2)

 

The full suite of security facilities within the OSI stack implementation
protects mechanized interface operation.

 

The following security services are used in the NPAC SMS to satisfy requirements
R7-89 through R7-93:

 

•                  Authentication — Strong two-way peer authentication upon
association set-up is done using data in the access control field as described
in Section 2.7.8.3.2 [R7-89]

 

•                  Data origination authentication — Data authentication is done
by validating data sent in the access control field as described in
Section 2.7.8.3.3 [R7-90]

 

•                  Integrity and Non-repudiation — Integrity and non-repudiation
are achieved by use of digital signature algorithms as described in Sections
2.7.8.3.1 and 2.7.8.3.4 [R7-91 and R7-92]

 

•                  Access Control — Access control will be implemented through
the use of authentication upon association and authorization of requests in the
NPAC SMS based on userid as defined in Sections 2.7.8.3.3 and 2.7.8.3.5 [R7-93].

 

2.7.8.3   Security Mechanisms (RFP Sect. 7.8.3)

 

NPAC/SMS and mechanized interface operation secured by extensive implementation
of OSI security facilities.

 

363

--------------------------------------------------------------------------------


 

This section provides the detailed information about the implementation of the
security mechanisms listed in Section 2.7.8.2 Security Services.

 

2.7.8.3.1   Encryption (RFP Sect. 7.8.3.1)

 

Full RSA-compliant RC4 CMIP message encryption provides the strongest data
security available.

 

To support non-repudiation, a Public Key Crypto System (PKCS) based on RSA and
layered with RC4 encryption [R7-94] is used in the access control information
for each transmission of data across the OSI interfaces.  The digital signature
algorithm, supported in OIW Stable Implementation Agreement, Part 12, 1995, is
applied to the ASCII representation of all signed data fields, without any
separators between those fields or other additional characters [R7-96].  Since
the digital signature is based on RSA encryption, the size of the modulus for
each key is 600 bits [R7-95].

 

2.7.8.3.2   Authentication (RFP Sect. 7.8.3.2)

 

X.741 and TA-1253-compliant strong two-way peer authentication provided by the
DSET CMIP Agent Toolkit validates mechanized interface connection attempts.

 

Strong two-way peer authentication at association setup time is done in the NPAC
SMS OSI interfaces using Bellcore TA-1253 and ITU X.741 and X.509.  Our NPAC SMS
software supports the Authentication and Access Control information required by
the Interoperable Interface Specification [R7-97], which includes a Secure
Association Establishment Section that mandates the use of an “authenticator” in
full compliance with the elements listed in RFP requirement R7-97. 
Exhibit 2.7-5

 

364

--------------------------------------------------------------------------------


 

provides the appropriate syntax for the authenticator in a CMIP access control
field [R7-98].  This authenticator is used by the NPAC SMS mechanized
interfaces, and is documented on the IIS.

 

2.7.8.3.3   Data Origin Authentication (RFP Sect. 7.8.3.3)

 

Data origin authentication is assured through consistent use of the CMIP access
control field.

 

Data origination authentication is supported by the authentication information
sent in all CMIP messages using the access control field specified above in
Exhibit 2.7-5.  The sequence number field is used for authentication as a
counter that each party using the OSI interfaces maintains and increments
independently to prevent replay or resequencing of messages [R7-99].  The
generalized time stamp and digital signature is validated using TA-1253 for each
CMIP message to ensure that messages were not tampered with, replayed, or
intercepted.  The userid and password is used to validate that the originator is
authorized to access the NPAC SMS via the OSI interfaces defined using TA-1253.

 

365

--------------------------------------------------------------------------------


 

2.7.8.3.4   Integrity and Non-repudiation (RFP Sect. 7.8.3.4)

 

Even notifications contain the authenticator in the access control field to
ensure consistent integrity and non-repudiation of information.

 

Since CMIP notifications do not have an access control field, the notifications
use the management extension field to contain the NPAC SMS CMIP access control
field defined in Exhibit 2.7-5 [R7-100 and R7-101], ensuring the data origin
authentication, integrity, and non-repudiation of origin for each notification. 
Our NPAC SMS software implements the standard Interface Interoperable
Specification, which the Lockheed Martin Team developed.  This specification
mandates and, thus, our NPAC SMS software will enforce, that all notifications
are sent in a confirmed mode [R7-102].  Digital signatures, sequence numbers,
and the generalized time stamp for all CMIP messages are used to ensure that the
message was not tampered with, replayed, or intercepted.

 

2.7.8.3.5   Access Control (RFP Sect. 7.8.3.5)

 

Full application-level access control and mechanized interface semantics (SOA
vs. LSMS) are enforced consistently after association authentication.

 

After authenticating a user, the NPAC SMS enforces access control to information
using X.741 and the application security data tables based on userid and the
type of OSI interface being used — SOA to NPAC SMS or NPAC SMS to Local SMS. 
Our NPAC/SMS application in implementing the standard Interoperable Interface
Specification will assure that only authorized parties (current and future
service providers for a given customer) can change information related to the
number associated with that customer [R7-104] and the only initiator-provided
access control information that shall be used to this effect is the
authenticated identity of the sender of the message that would result in a
modification to the

 

366

--------------------------------------------------------------------------------


 

NPAC SMS database and the value of the Generalized Time in that message
[R7-105].  The NPAC SMS will also mandate that the Generalized Time in the
message is within five minutes of the NPAC SMS system clock [R7-105].

 

2.7.8.3.6   Audit Trail (RFP Sect. 7.8.3.6)

 

Extensive audit logging ensures maintenance of OSI interface security.

 

As required in R7-106, the audit trails are maintained in a log (as defined in
ISO/IEC 10164-6 and 10164-8, 1992) for the following information [R7-106]:

 

•                  Association setup messages

 

•                  Association termination messages

 

•                  Invalid messages:

 

•                  Invalid digital signature

 

•                  Sequence number out of order

 

•                  Generalized time out of scope

 

•                  Invalid userid and/or password specified (Sender not
authorized for implied request)

 

•                  All incoming messages regardless of whether or not they cause
changes.

 

2.7.8.3.7   Key Exchange (RFP Sect. 7.8.3.7)

 

An RFP-compliant key exchange is completed, supported with enhancements made to
key list identification and management.

 

367

--------------------------------------------------------------------------------


 

Key exchange between the NPAC and each carrier will be handled in accordance
with requirements R7-107 through R7-111 and enhanced by a fully automated key
exchange process and use of dynamically-changeable key lists.  We also offer an
alternative key list transmission approach for NYCAC’s consideration.

 

The key exchange between the NPAC and each carrier can be accomplished as
defined in the RFP by exchanging key lists between both parties.  The list could
be exchanged in person or electronically via two different secure channels such
as secure FTP transmission or sending of a diskette.  The originator of the list
of keys will also provider the receiver with signed (in ink) paper copy of the
MD5 hashes of the keys in the list [R7-107].  Once lists have been exchanged,
both recipients send an acknowledgment that consists of the MD5 hash of each one
of the keys in the list.  These acknowledgments are sent via two different
electronic channels such as diskette and e-mail.  In addition, the recipient
calls the sender by phone and provides the MD5 hash of the whole list for
further confirmation [R7-108].

 

The NPAC issues on a monthly basis a paper list of the MD5 hash keys and all of
the public keys it and its clients use.  This is accomplished using the NPAC SMS
Operational GUI reporting facilities since key information is maintained on-line
in the NPAC SMS databases.  Upon receipt of the list and verification of its own
list, the client returns an acknowledgment to the NPAC by phone or e-mail
[R7-109].

 

Each key list contains a unique identifier (Key List ID) and consists of 1000
encryption keys, uniquely numbered from 1 to 1000, and 10 Key Encryption Keys
(KEK), numbered from 1001 to 1010.  Only encryption keys shall be used from
digital signatures.  KEKs are used to transmit a new list of keys.  All
encryption key values are 600 bits in size.  The whole new list will be signed
using a KEK.  KEK sizes shall range from 1000 to 1200 bits.  Keys in subsequent
lists are numbered 2000 to 3010 using the Key

 

368

--------------------------------------------------------------------------------


 

List ID in conjunction with the position of the key within a particulate key
list [R7-110].  Finally, it is important to note that the carriers in Illinois,
many of whom belong to the NYCAC, have agreed that the transmission of key lists
should occur using public key crypto systems (PKCS).  This approach is
completely secure and simplifies the management of key lists for all parties. 
We ask that the NYCAC carefully consider this option.

 

More than one key list, each with 1,000 keys, is supported in NPAC SMS
software.  Thus, at any given time, service providers can switch key lists,
identified by a key list ID, and keys over the interfaces if they suspect a
security problem.  The Interoperable Interface Specification (IIS) supports the
use of multiple key lists.  The approach of having several different key lists
is superior to the approach of only having one list available, because
generating a key list is time-consuming and mechanisms must be in place for the
interfaces to switch/use keys and key lists in a moments notice any time they
suspect a compromise in security.  As the usable keys in a key list and the key
lists themselves deplete, the NPAC SMS will generate and transmit new key lists
as appropriate.  Also, emergency key lists should be stored by all carriers
under lock and key, just in case a severe breach in security is detected, and
the active key list(s) is compromised.  If this were to occur, the NPAC could
notify the security representatives on each local service provider and instruct
them to load and use their emergency key list.

 

As required, every message exchanged via the OSI interfaces that contains a key
identifier has a new encryption key chosen.  New encryption keys are also chosen
any time there is suspicion that the key has been compromised or if the key has
been in use for more than a year.  Keys used during a year are larger than the
keys used the previous year by at least 20 bits.  After usage of a key has
stopped, that key is not used again [R7-111].

 

369

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

370

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.8  Audit Administration

 

HIGHLIGHTS

 

•                  Lockheed Martin NPAC SMS provides the highest operational
integrity with NPAC audit capabilities, including mutual-database integrity
sampling, to ensure consistency of LNP routing data throughout the region

 

•                  On-demand, service-provider-initiated audits (Type I - Repair
Audits) are supported with NPAC-based audit screening capability to enforce
inter-company business arrangements for accepting audit requests at the LSMSs

 

•                  Audit functionality available to authorized users through the
NPAC Operations GUI, as well as through the SOA mechanized interface

 

•                  The OpGUI enables authorized users to create and save
templates for reuse

 


2.8                               AUDIT ADMINISTRATION


(RFP SECT. 8)


 

Lockheed Martin’s NPAC SMS provides the highest operational integrity, with NPAC
audit capabilities that include mutual-database integrity sampling, to ensure
consistency of LNP routing data throughout the region.

 

The Lockheed Martin NPAC SMS provides several functions — in full compliance
with the RFP and the revised auditing requirements — and incorporates the latest
industry developments to ensure the highest operational integrity of the
NPAC/SMS service and LNP database.  Our NPAC SMS includes the following auditing
and audit-related functions:

 

•                  Service provider query capability for verification of
NPAC/SMS data, satisfying Requirements R8-1 to R8-3 (Section 2.8.1)

 

•                  Service provider-initiated, on-demand audits with audit
screening for Local SMSs a.k.a Type I - Repair Audits (Section 2.8.4)

 

•                  NPAC-initiated audits, which use the same methodology as Type
I — Repair Audits (Sections 2.8.3 and 2.8.4)

 

•                  Mutual-database integrity sampling a.k.a. Type II — Network
Integrity Audits (Section 2.8.3)

 

•                  Bulk audits using FTP a.k.a Type III — Housekeeping Audits
(Section 2.8.5)

 

371

--------------------------------------------------------------------------------


 

Exhibit 2.8-1 summarizes the implementation of these processes in the NPAC SMS
relative to the roles played by the SOA, LSMS, and NPAC SMS systems.

 

Function

 

SOA Role

 

NPAC SMS Role

 

LSMS Role

 

Service provider verification (query) of NPAC SMS

 

Queries NPAC SMS

 

Responds to query requests from either SOA or LSMS

 

Queries NPAC SMS

 

Service provider-initiated on-demand audits

 

(Type I — Repair Audit)

 

Initiates audit request identifying target LSMSs

 

•    Validates audit request.

 

•    Screens audit request based on which target LSMSs will accept audits from
the requester.

 

•    Queries LSMSs.

 

•    Compares query result with NPAC SMS copy.

 

•    Initiates corrective measures to any fix discrepancies.

 

•    Reports results.

 

•    Responds to NPAC SMS queries.

 

•    Processes corrective measures to fix any discrepancies

 

NPAC-initiated audits

 

(Uses same methodology as Type I — Repair Audit)

 

N/A

 

•    Queries LSMS.

 

•    Compares query result with NPAC SMS copy.

 

•    Initiates corrective measures to fix discrepancies.

 

•    Reports results.

 

•    Responds to NPAC SMS queries.

 

•    Processes corrective measures to fix discrepancies

 

Mutual-database integrity sampling

 

(Type II — Network Integrity Audit)

 

N/A

 

•    During off-peak periods, provides random statistical queries of LSMSs in
background.

 

•    Compares query result with NPAC SMS copy.

 

•    Reports results.

 

•    Responds to NPAC SMS queries.

 

Bulk FTP Audits

 

(Type III — Housekeeping Audit)

 

N/A

 

•    Generates database extracts and stores on FTP server

 

•    FTP extract file from NPAC SMS

 

•    Compares LSMS data with NPAC extract.

 

•    Generates report, fix discrepancies.

 

 

Exhibit 2.8-1. Audit Functions Summary for NPAC SMS

 

These processes are further described in the sections below.

 

372

--------------------------------------------------------------------------------


 


2.8.1   SERVICE PROVIDER VERIFICATION OF DATA IN NPAC/SMS (RFP SECT. 8.1)


 

Full CMISE query (M-GET) functionality is supported at the NPAC SMS for SOA and
LSMS verification of NPAC SMS data.

 

The NPAC SMS may be queried from both LSMS and SOA systems over the mechanized
interface in real-time to verify the NPAC SMS’ view of subscription, network, or
service provider contact data [R8-1].  Queries for subscription versions may
request a given TN or a range of TNs, or specify a filter criteria to indicate
the versions intended to be returned in the query [R8-1].  Using standard CMISE
M-GET functionality, either all or a specific list of fields may be requested to
be returned in the query result [R8-1].  The maximum number of versions returned
by the NPAC SMS in response to a single M-GET request is limited by the maximum
subscriber query tunable parameter (defaults to 50) defined in Section 2.3 
[R8-2].

 

Appropriate security access control privileges, as defined in Sections 2.5 and
2.7, are enforced to ensure proper use of this function for verification
purposes.  For example, an SOA may view only pre-active subscription versions
(e.g., pending or conflict) that it is involved in as either the old or new
service provider [R8-3].  An LSMS may only view active versions, regardless of
the current service provider for the version.

 

2.8.2   Periodic Audits (RFP Sect. 8.2)

 

Per the October 11, 1996 NYCAC NPAC/SMS Bidders’ Conference, this
section concerning periodic audits and its subordinate requirements R8-4 through
R8-6 have been eliminated and replaced with requirements for Type III —
Housekeeping Audits.  Section 2.8.5, below, is a discussion on how our

 

373

--------------------------------------------------------------------------------


 

NPAC SMS implements Type III — Housekeeping Audits in complete accordance with
the requirements contained in the Audit Handout.

 


2.8.3   NPAC/SMS VERIFICATION OF DATA IN LOCAL SMS (RFP SECT. 8.3)


 

Both on-demand NPAC/SMS verification of LSMS data and random background
statistical database sampling (Type II — Network Integrity Audits) are provided
to measure overall LNP database consistency.

 

NPAC/SMS verification of specific LSMS data is performed as an NPAC-initiated
audit.  NPAC-initiated audits may be used, for example, to perform service
assurance and troubleshooting regarding suspect download, on-line, or off-line
mass updates, or potential system re-synchronization problems.  These audits are
initiated by NPAC personnel when indicated by a problem condition and are not
performed as a normal part of NPAC/SMS operations.  One or more LSMSs are
queried by the NPAC SMS over the LSMS mechanized interface, and the LSMS-copy of
the data is compared at the NPAC SMS.  Only those fields being audited will be
specified in the query (M-GET) request to the LSMS and may employ request a
single TN or a range of TNs [R8-7].  The NPAC SMS will support limiting the size
of a range of TNs that may be queried from the LSMS [R8-8], however this size
limitation at the LSMS was eliminated as requirement in the Illinois LNP LLC
region.

 

Similar to on-demand service provider repair audits, any discrepancies detected
by the NPAC SMS cause it to re-download the discrepant information to the LSMS
to correct the problem.  This may take the form of either an M-CREATE (create a
version that is missing), an M-SET (modify a version with discrepant data), or
an M-DELETE (delete a previously ported version that is no longer active).  A
full report of the audit results is generated.  A complete description of the
on-demand audit process may be found in Section 2.8.4.1, below.

 

374

--------------------------------------------------------------------------------


 

Type II — Network Integrity Audits

 

In addition to the NPAC-initiated, on-demand audits to verify LSMS data, the
NPAC SMS performs random statistical sampling of data at LSMSs, a.k.a Type II —
Network Integrity Audits, also using queries.  This is an automatic, scheduled,
non-manual-intervention, background process that runs on the NPAC SMS during
off-peak periods and performs a random statistical query of LSMS data over the
LSMS mechanized interface to measure the consistency of data between the LSMSs
and the NPAC SMS.  The result of this process is a monthly report indicating any
discrepancies found and generating an overall consistency score for data storage
between the NPAC SMS and LSMSs.  The results of this report are researched to
identify the cause of the discrepancies and initiate corrective measures to fix
any systematic problems that may be revealed (at either the NPAC SMS or one or
more LSMSs).

 


2.8.4   ON-DEMAND AUDITS (TYPE I — REPAIR AUDITS)


 

Service provider-initiated, on-demand audits, with recipient screening, are
standard in Lockheed Martin’s NPAC SMS for NYCAC.

 

Requirements R8-1 through R8-3 and the title of RFP Section 8.1 all refer to
service provider verification of NPAC SMS data via queries.  However, the audit
write-up provided to vendors at the October 11, 1996 NYCAC NPAC/SMS Bidder’s
Conference, states that three types of audits should also be supported:

 

•                  Type I — Repair Audits

 

•                  Type II — Network Integrity Audits

 

•                  Type III — Housekeeping Audits.

 

375

--------------------------------------------------------------------------------


 

Thus, it appears that NYCAC would like to have the capability for on-demand,
service provider-to- service provider audits a.k.a Repair Audits.  We offer the
use of on-demand service provider repair audits, a standard feature in the
Lockheed Martin NPAC SMS generic releases, for use by NYCAC.  Our implementation
of this type of audit is summarized in Exhibit 2.8-1 (above), and is in complete
accordance with the Audit Handout provided at the NYCAC NPAC/SMS Bidders’
Conference.  Our implementation enables the NPAC SMS to screen an SOA audit
request from those LSMSs that may be specified in the audit request where the
LSMS operator (service provider/user) has indicated it will not accept audits
from the requesting service provider.  This audit screening capability in the
NPAC SMS allows service providers to identify to the NPAC SMS the service
providers from which they will or will not accept audits.  This data is stored
in the service provider profile tables defined in Section 2.3 and may be updated
as required.  Presumably, this information is used to indicate where
inter-company business arrangements may permit inter-provider audits to be
processed and where such arrangements may not exist.  The use of the screening
capability itself is optional should inter-provider audit functionality within
NYCAC not be based on inter-company business arrangements.

 

The material presented in the rest of Section 2.8.4 describes the on-demand
repair audit administration functionality for service providers available from
the SOA to NPAC SMS interface and from the OpGUI.

 


2.8.4.1           ON-DEMAND REPAIR AUDITS: SERVICE PROVIDER SOA TO NPAC SMS
FUNCTIONALITY


 

Authorized service providers of the SOA to NPAC SMS interface can create audit
requests on a single TN or on a specified range of TNs and receive audit
results.  Such requests are initiated through the

 

376

--------------------------------------------------------------------------------


 

NPAC SMS. The TN range for audit requests is limited by the “Audit Request TN
Range” specified in the Service Data Table shown in Section 2.3.  In addition to
specifying a range of TNs to be audited, the service provider may also define
the scope of an audit by specifying the following information and audit
parameters:

 

•                  Audit Name

 

•                  Requester ID (service provider ID)

 

•                  Target LSMSs: all or a specific list of service providers

 

•                  Perform a full or a partial audit for the following
attributes

 

•                  LRN

 

•                  CLASS GTT

 

•                  LIDB GTT

 

•                  ISVM GTT

 

•                  CNAM GTT

 

•                  Block audit: In case of a range of TNs, perform an LSMS query
for every numerical TN in the range, regardless of whether the NPAC SMS has a
version for the TN.  This verifies that only TNs that are currently ported are
in the LSMS

 

•                  Audit TN activation date and time range.

 

Upon an audit request being successfully created, the NPAC SMS creates and logs
a notification that is sent back to the service provider SOA indicating the
audit request was created.  The NPAC SMS uses its audit screening capability to
determine if all of the target LSMSs specified in the audit request will accept
an audit from the service provider requesting the audit.  Those that will not
are flagged as not auditable in the audit results.  Only those LSMSs that will
accept an audit from that requesting service provider are actually audited.

 

377

--------------------------------------------------------------------------------


 

If discrepancies are found in any of the audited fields in any of the target
LSMSs, notifications containing audit discrepancy reports are sent back to the
requesting SOA during the audit, using the SOA to NPAC SMS interface.  These
discrepancies are logged on the NPAC SMS for tracking and reporting purposes and
made available for retrieval by an authorized user. Notifications can also be
logged on the SOA for local use by the SOA.  Discrepancy reports include
information on the following error types:

 

•                  Record field mismatches between the NPAC SMS and local SMSs

 

•                  Record missing in local SMS

 

•                  Record missing in NPAC SMS

 

•                  Audit request not accepted by recipient.

 

Notifications are sent to the SOA when the status of an audit changes during the
audit processes.  Valid audit statuses include:

 

•                  In-progress

 

•                  Canceled

 

•                  Complete.

 

A notification containing audit results, sent when the audit completes, 
indicates the success or failure of the audit and the number of discrepancies
found.

 


2.8.4.2           ON-DEMAND REPAIR AUDITS: SERVICE PROVIDER NPAC OPERATIONAL GUI
USER FUNCTIONALITY


 

Access permissions are set up for a user session when the user logs on to the
NPAC SMS Logon Window. Users are granted access based on the security
configuration of their logon IDs.  Authorized users are able to navigate to the
audit functionality supporting the audit administration windows via the

 

378

--------------------------------------------------------------------------------


 

OpGUI Main Control Window.  From there, authorized service providers may
navigate from the main control window to the audit administration windows shown
in Exhibits 2.8-2 and 2.8-3.  These windows provide the functionality for
service providers to create audit requests with audit parameters and view the
audit query results.  The flow for querying audit components is detailed in
Exhibit 2.8-4.

 


2.8.4.2.1   REPAIR AUDIT CREATION


 

An authorized service provider may issue an audit request for processing by the
NPAC SMS using the audit administration window shown in Exhibit 2.8-5.  The
providers may request audits by specifying the same information and audit
parameters (with the exception of requester ID) that are available via the SOA
to NPAC SMS interface.

 


2.8.4.2.2   REPAIR AUDIT VIEWING


 

Authorized service providers may view audit results and audit parameters from
the audit query window shown in Exhibit 2.8-3.  Specifying an audit to view and
selecting “View Results...” causes the window shown in Exhibit 2.8-6 to be
displayed.  Service providers may only view their own audit results.

 


2.8.4.2.3   NPAC PERSONNEL AUDIT ADMINISTRATION


 

NPAC personnel have access to the audit administration functionality via the
OpGUI windows shown in Exhibits 2.8-6 and 2.8-7.  The OpGUI supports the
functionality described below for NPAC personnel:

 

•                  Audit templates support (Section 2.8.4.2.4)

 

•                  Audit creation

 

•                  audit parameter specification

 

•                  prioritization

 

•                  Audit queries (Section 2.8.4.2.5)

 

379

--------------------------------------------------------------------------------


 

•                  Audit viewing

 

•                  Audit cancellation (Section 2.8.4.2.6)

 

•                  Audit modification (Section 2.8.4.2.7).

 


2.8.4.2.4   AUDIT TEMPLATES


 

The OpGUI enables authorized users to create and save audit templates for reuse,
thereby decreasing the time necessary to create an audit request.

 


AUTHORIZED USERS OF THE OPGUI MAY CREATE, MODIFY, AND DELETE AUDIT TEMPLATES. 
TO DO SO, THE USER IS REQUIRED TO ENTER A NAME ASSOCIATED WITH THE AUDIT
TEMPLATE AND THE AUDIT INFORMATION AND PARAMETERS.


 


2.8.4.2.5   AUDIT QUERIES


 

Audit queries for viewing audit requests and their current status are supported
by the OpGUI for NPAC personnel from the Audit Query Window shown in
Exhibit 2.8-7.  If the status of the audit is In Progress, the current progress
of the audit is displayed in the active status box in Exhibit 2.8-7.  An
authorized user can view the audit results from the audit query and cancel or
modify an audit, as described below.

 


2.8.4.2.6   AUDIT CANCELLATION


 

If the status of an audit is In Progress or Scheduled, the audit can be canceled
(by authorized NPAC personnel) from the audit query window shown in
Exhibit 2.8-7.  If an audit is canceled, audit requests on the Local SMS are
canceled using the NPAC SMS to local SMS interface and the audit status is
changed to Canceled.  The audit cancellation on the NPAC SMS and local SMSs is
recorded in the audit log.  Canceled audits are maintained in the system for a
tunable number of days, as specified in the “Cancel Audit Retention” variable
shown in Section 2.3.

 

380

--------------------------------------------------------------------------------


 


2.8.4.2.7   AUDIT MODIFICATION


 

Audits with a status of Canceled are modified and resubmitted as a new audit (by
authorized personnel) using the audit query window shown in Exhibit 2.8-7. 
After specifying which audit to modify and selecting ‘Modify,’ the audit
administration window shown in Exhibit 2.8-5 is displayed pre-populated with the
canceled audits execution parameters.  When the user completes the necessary
parameter modification, a new audit with a new audit ID is created for
processing.

 


2.8.4.2.8   AUDIT REPORT MANAGEMENT


 

As the NPAC SMS performs an audit, it automatically generates audit log records
to report discrepancies.  These discrepancies are used in the creation of audit
results reports.  Because the NPAC SMS generates the audit log records in
parallel with the audit NPAC SMS, users can create audit result reports while
the audit is in progress.

 

The audit results report identifies:

 

•                  The service provider or NPAC user ID requesting the report

 

•                  The name and ID number of the audit

 

•                  The service provider(s) whose TN(s) were audited

 

•                  TN(s) audited

 

•                  Date and time of audit initiation

 

•                  Date and time of audit completion

 

•                  Subscription data mismatches between the NPAC SMS and the
service provider

 

•                  Subscription records missing in the service provider network

 

•                  Subscription records missing in the NPAC SMS

 

•                  Audits that were not performed due to screening

 

381

--------------------------------------------------------------------------------


 

•                  Total number of discrepancies.

 

Once an audit is run and an audit results report is created, the NPAC SMS stores
the reports, making them available for retrieval and re-distribution.  NPAC
users are able to print reports, view them via the GUI user, or electronically
transfer them to user-designated destinations via FTP, E-mail, or fax.  The
reports are retained for a tunable number of days before they are archived as
specified in the “Audit Report Retention” shown in Section 2.3.  Data is
retained in the audit logs for reporting purposes for the number of days
specified with the tunable “Audit Log Retention” variable shown in Section 2.3.

 


2.8.5   TYPE III — HOUSEKEEPING AUDITS


 

Bulk FTP (Housekeeping) audits are supported in complete accordance with NYCAC
requirements.

 

As indicated in Exhibit 2.8-1 above, the Lockheed Martin NPAC SMS implements
Bulk FTP/Housekeeping audits in complete accordance with the Audit Handout
provided at the NYCAC NPAC/SMS Bidders’ Conference.  These audits are mainly
used for the purposes of performing routine database synchronization with LSMSs.

 

To implement these audits, our NPAC SMS automatically generates (no manual
intervention required) database extract files at regular, predetermined
intervals, and places the extract files on a secure FTP server.  At its own pace
and schedule, each LSMS performs a FTP, downloading the NPAC SMS database
extract files in order to compare the data in the NPAC SMS with its own
database.  If discrepancies are found, the LSMS can then perform any corrective
measures.

 

382

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

383

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.9  Report Management

 

HIGHLIGHTS

 

•                  Built-in regionalized reporting — based on portability areas
(NPA-NXX level groupings), NPA-NXXs, and/or state boundaries

 

•                  User-friendly graphical user interface for ease of use

 

•                  Real-time report generation capabilities for timely report
distribution

 

•                  Batch and single reporting capabilities offering flexibility

 

•                  Data security to safeguard service provider competitively
sensitive information

 

•                  Library of pre-defined reports for accessibility

 

•                  Ad hoc reporting to quickly satisfy one-time report requests

 

2.9   REPORT MANAGEMENT (RFP Sect. 9)

 

The NPAC SMS uses a secure, user-friendly reporting module to deliver
comprehensive information—on a regional basis as necessary—to authorized NPAC
and Service Provider users.

 

2.9.1   Overview (RFP Sect. 9.1)

 

The reporting capabilities for the proposed NPAC SMS are implemented through a
standard, flexible, user-friendly reporting module that has three components: 1)
the NPAC SMS Operational GUI, 2) a collection of reporting Processing Descriptor
Engines (PDEs), and 3) a library of pre-defined regionalized reports.  The
reporting module integrates ORACLE’s SQL*ReportWriter software into the NPAC SMS
application to leverage proven COTS software, thus lowering implementation
costs.  ORACLE’s SQL*ReportWriter provides considerable report design
flexibility and extensibility, which facilitates the creation of new,
pre-defined reports for inclusion in the report library and creation of ad hoc
reports.

 

As shown in the following table, Exhibit 2.9-1, our suite of pre-defined NPAC
SMS reports meets/exceeds the reporting requirements established in Section 9 of
the RFP.

 

384

--------------------------------------------------------------------------------


 

Reporting Requirements Matrix

 

Reporting Requirement

 

Satisfied by NPAC SMS Report(s)

 

List of ported TNs for a service provider

 

Service Provider’s Subscription List by Status

 

List of pending subscription orders for a service provider

 

Service Provider’s Subscription List by Status

 

Subscriptions without concurrence

 

Subscriptions Listed Area by Status

 

Status of pending subscription order for a TN being ported

 

Subscriptions Listed Area by Status

 

Date/Time Stamp of Subscription Port (Activation)

 

Subscription Report — All Data

 

Date/Time Stamp of Subscription Disconnect (Activation)

 

Subscription Report — All Data

 

Records that required conflict resolution

 

Subscriptions Listed Area by Status

 

Previous service providers and dates of service for ported TNs

 

Subscription Report (Old Versions)

 

Date/Time Stamp of Broadcast time for transactions

 

History Log Report

 

Subscription order records in error

 

Error Log Report

 

Download requests in error

 

Subscription Report (Failed Status)

 

Log of Missing Response from SOA for order matching

 

Error Log Report

 

Log of Missing Response from Local SMS for downloads

 

Error Log Report

 

Log of Unauthorized Access Attempts

 

Invalid Access Attempts Report

 

Counts of events and usage as described in resource accounting

 

Performance and Resource Accounting Reports

 

CPU usage

 

Overall System CPU Usage Report

 

Number of transactions handled and transactions per second

 

NPAC SMS Application Performance (subscription version downloads per second)

 

Measure of time starting from the receipt of subscription order activation to
the broadcast of transaction to Local SMSs

 

NPAC SMS Application Performance Report
(“activate” to “broadcast” processing time)

 

Measure of time starting from the receipt of subscription order activation to
the receipt of response from Local SMSs

 

NPAC SMS Application Performance Report
(SOA transactions per second)

 

NPAC SMS to Local SMS link utilization

 

NPAC SMS to Local SMS Link Utilization Report

 

NPAC SMS to SOA link utilization

 

NPAC SMS to SOA Link Utilization Report

 

 

Exhibit 2.9-1.                    Our NPAC SMS contains numerous pre-defined
regionalized reports that meet NYCAC Section 9.0 requirements.

 

385

--------------------------------------------------------------------------------


 

2.9.2   User Functionality (RFP Sect. 9.2)

 

The NPAC SMS reporting functions, including on-line report viewing, selection of
easy to read pre-defined reports, scheduling of report production, and
definition and selection of output destinations, are integrated in the NPAC SMS
Operational GUI, providing a consistent presentation [R9-8].  The strong
security component underlying the NPAC SMS Operational GUI limits the user’s
ability to access reporting functions and data to the privileges specific to
login IDs in the application security tables [R9-9].  The NPAC SMS Operational
GUI security design allows report selection and data presentation to be enabled
or disabled according to authorized user access privileges.

 

Specifically, the NPAC SMS Operational GUI provides authorized users the ability
to:

 

•                  Select the type of report required from the standard suite of
pre-defined reports [R9-1]

 

•                  Select the output destination of reports generated. 
Destinations are printer, file system, local file system, E-mail, display, fax
machine, or FTP [R9-2, R9-10, and R9-13]

 

•                  Reprint reports from previously saved report outputs,
including backup output files [R9-3]

 

•                  Report from archived files [R9-3]

 

•                  Create customized reports through an ad-hoc facility [R9-4]

 

•                  Define scope and filtering for items to be included in the
pre-defined and customized reports [R9-5].  For example, in the Subscription
List by Status Report, users can limit the report to list only those

 

386

--------------------------------------------------------------------------------


 

subscription versions whose statuses are active.  Additionally, all reports can
be filtered on a State and/or Portability Area basis.

 

•                  Receive reports on information related only to their service
provider-specific activity [R9-6].  For example, in the Subscription List by
Status Report, only authorized users of either the old or new service providers
would be able to view subscription versions for a portability area that has a
status of conflict or conflict pending.

 

•                  Schedule report production times to balance system load and
produce reports automatically

 

•                  Select the report output type and destination [R9-2] such as
on-line viewing [R9-8], hard-copy printing [R9-8], files, e-mail, fax machine,
and FTP [R9-10 and R9-13].

 

Some examples of report outputs are provided in Appendix D [R9-7]. The initial
suite of pre-defined reports available to the NPAC and authorized service
provider users are listed in Sections 2.9.2.1 to 2.9.2.10 below.  Using these
reports as a base, we will customize these reports and report formats to meet
NYCAC-specific requirements after contract award.

 

2.9.2.1   NPAC Business Information Reports

 

While this category of reports is not referenced in the RFP, these reports are
required to support the day-to-day business operations of the NPAC.  They
involve accounting, facilities, human resources, emergency response and disaster
recovery information.  Examples include:

 

•                  NPAC Personnel List (Appendix D, Exhibit D-1)

 

•                  NPAC Emergency Contacts List

 

•                  NPAC Equipment Inventory

 

387

--------------------------------------------------------------------------------


 

•                  NPAC Contact Vendor List.

 

2.9.2.2   Service and Network Data Reports

 

This report category provides authorized NPAC users with information for the
service and network data described in Sections 3 and 4 of the RFP.  The
following service and network data reports are available:

 

•                  NPAC System Tunable Parameters by State Report (Appendix D,
Exhibit D-2)

 

•                  LRN Report (Appendix D, Exhibit D-3)

 

•                  Open NPA-NXX Report by Portability Area (Appendix D,
Exhibit D-4).

 

2.9.2.3   Service Provider Reports

 

These reports present the network, subscription, and business data associated
with the service providers.  Service Provider Reports include:

 

•                  Service Provider Portability Area Validation

 

•                  Service Provider Profile (Appendix D, Exhibit D-5)

 

•                  Service Provider’s Subscription List by Status (Service
Provider’s own data only)

 

•                  Service Provider Local SMS Filtering/Routing

 

•                  Service Provider Audit Screening.

 

2.9.2.4   Subscription Data Reports

 

This report category provides authorized NPAC users with information for the
subscription data described in Section 2.3.1.3 of this RFP response. 
Subscription Data Reports include:

 

388

--------------------------------------------------------------------------------


 

•                  Subscription Report (Appendix D, Exhibit D-6)

 

•                  Subscriptions listed by Status (Appendix D, Exhibit D-7)

 

•                  Subscriptions listed by Service Provider by Status.

 

2.9.2.5   System Reports

 

System reports provide information on usage measurements.  Authorized NPAC users
are able to generate system reports for daily, weekly, monthly, and annual time
periods.  System reports include:

 

•                  Overall CPU System Utilization Report

 

•                  System Statistics Report — Storage Utilization (Appendix D,
Exhibit D-8)

 

•                  NPAC SMS Application Performance (subscription version
downloads per second)

 

•                  NPAC SMS Application Performance (Local SMS broadcast time —
“activate” to “broadcast” processing time)

 

•                  NPAC SMS Application Performance (SOA and Local SMS
transactions per second rates)

 

•                  NPAC SMS Application Performance (SOA/Local SMS response
time)

 

•                  NPAC SMS Application Performance (Provider SMS Database
Sampling)

 

•                  NPAC SMS to SOA Link Utilization and Performance

 

•                  NPAC SMS to Local SMS Link Utilization Performance

 

•                  IVR Usage Report

 

•                  NPAC SMS Application Performance (Interface Transaction
Rate).

 

2.9.2.6   Security Reports

 

This report function can only be accessed by authorized NPAC users.  Access to
the following reports is provided:

 

389

--------------------------------------------------------------------------------


 

•                  NPAC SMS User Report (Appendix D, Exhibit D-9)

 

•                  NPAC SMS User Permission Report (Appendix D, Exhibit D-10)

 

•                  Security Log

 

•                  Invalid Access Attempts Report

 

•                  NPAC Encryption Keys Report.

 

2.9.2.7   Log File Reports

 

The NPAC SMS contains several logs to record all actions taken and processes
launched and executed within the system for resource accounting and tracking. 
The following log reports are available:

 

•                  History Log Report

 

•                  Error Log Report (Appendix D, Exhibit D-11)

 

•                  Event Log Report (Appendix D, Exhibit D-12)

 

•                  Notification Log Report (Appendix D, Exhibit D-13)

 

•                  Subscription Transaction Report

 

•                  Service Provider Administration Report

 

•                  Subscription Administration Report.

 

2.9.2.8   Audit Reports

 

Our NPAC SMS report module contains reports that pertain to on demand service
provider to service provider audits (if desired by the NYCAC and enabled) and
NPAC initiated audits.  Audit reports include:

 

390

--------------------------------------------------------------------------------


 

•                  Audit Results Report

 

•                  Archived Audit Results Report.

 

2.9.2.9   System and Network Management Report

 

The following reports are used to monitor and report on the efficacy,
availability, reliability, and operational performance of the NPAC SMS system
and network:

 

•                  System Availability Report (Annual Up-time, Scheduled System
Downtime, Unscheduled System Downtime)

 

•                  System MTTF and MTTR Report

 

•                  System Disaster Recovery Report.

 

2.9.2.10   NPAC Operations Performance Reports

 

The following administrative performance reports are used to report on the
efficiency and responsiveness of NPAC staff and customer service functions:

 

•                  Telephone Call Processing Report (Call Response Performance,
Abandoned Call Rate, Callback Performance, Problem Resolution Performance)

 

•                  Documentation Order Processing Performance Report

 

•                  Logon Administration Processing Performance Report

 

•                  Customer Record Security Performance Report

 

•                  NPAC SMS Table Administration Performance Report

 

•                  Mass Change Administration Performance Report

 

391

--------------------------------------------------------------------------------


 

•                  System Unavailability Notification Performance Report

 

•                  Software Acceptance Test Report.

 

2.9.3   System Functionality (RFP Sect. 9.3)

 

The proposed NPAC/SMS reporting module will be implemented using a collection of
report generation PDEs.  The PDEs offer and fully support:

 

•                  Real-time processing for single or batch reports requested by
authorized users

 

•                  Pre-scheduled processing for single or batch reports
requested by authorized users

 

•                  Distribution of reports to user-defined output destinations

 

•                  Definition of new report production schedules

 

•                  Provision of easy to read on-line and hard copy reports of
the requested information.

 

•                  Ability to transmit/transfer reports using FTP [R9-10]

 

•                  Tracking of reporting requests and activities in the NPAC SMS
History Log [R9-11]

 

•                  Tracking of reporting errors in the NPAC SMS Error Logs
[R9-12].

 

392

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

 

393

--------------------------------------------------------------------------------


 

 

NYCAC NPAC/SMS PROPOSAL

2.10   NPAC SMS Reliability, Availability, Performance & Capacity

 

HIGHLIGHTS

 

•                  The Lockheed Martin solution offers the “highest” possible
NPAC/SMS service availability, through network element-level availability and
engineering standards that employ a diverse, fault-tolerant, real-time
synchronized, mated-pair architecture

 

•                  Redundant NPAC data centers, each with fully redundant
high-speed LAN and WAN backbones, guarantee availability of a primary or backup
site for transparent NPAC operations and diversity of service provider access to
the NPAC

 

•                  Stratus Continuum Series, based on HP PA-RISC processors in a
symmetrical multiprocessing (SMP) architecture, enable NPAC SMS to be upgraded
(CPU, memory, disk) while fully on-line and operating without any disruption

 

•                  Software architecture enables NPAC SMS software processes to
be distributed seamlessly across multiple hosts, further enabling future NPAC
SMS growth beyond individual servers

 

2.10   NPAC SMS RELIABILITY, AVAILABILITY, PERFORMANCE AND CAPACITY (RFP Sect.
10)

 

2.10.1              Availability and Reliability (RFP Sect. 10.1)

 

Highest possible NPAC service availability is assured through the Lockheed
Martin NPAC/SMS solution, using network element-level engineering standards.

 

The Lockheed Martin NPAC/SMS service offering provides the highest possible
service availability through the strict application of engineering and
availability standards usually applied only to service provider network
elements.  Failure of any single component, system, network, or facility does
not disable the NPAC/SMS service.  Data centers with redundant wide-area
networking and continuously-available NPAC SMS platforms (provided by Stratus)
allow the NPAC/SMS service to provide continuous availability if one or several
of the underlying components fail.  The two NPAC SMS platforms and
interconnecting WAN serving the State of New York — and, if applicable, other
states joining the NYCAC — are engineered to replicate database updates between
the two systems in real-time, enabling link cut-overs to the backup system to
occur in seconds.  Consequently, there is no planned downtime of the NPAC/SMS
service, nor does NPAC SMS system unavailability constitute NPAC/SMS service
unavailability.  In case of planned NPAC SMS system outage (e.g., software

 

394

--------------------------------------------------------------------------------


 

upgrade, or maintenance) or unplanned outage (software crash) in the primary
(Tarrytown) site, the NPAC service will cut over to the backup site (Chicago
NPAC) almost instantaneously without causing NPAC service disruption or outage. 
Upon reactivation of the primary NPAC SMS system, service can be resumed on the
primary system without incurring service outage or disruption.

 

The two NPAC/SMS service centers (Tarrytown, NY and Chicago, IL) assigned for
support of New York and the NYCAC region will be interconnected to the same
secure NPAC WAN.  Each of these facilities will have dedicated NPAC SMS
platforms solely for used by the NYCAC NPAC SMS system.  Consequently, disaster
recovery or backup cut-over activities occurring in the Illinois LNP LLC region
will not affect or degrade the failover capabilities available to the NYCAC NPAC
SMS.

 

As described in Sections 1.6 and 2.1 (above), the Lockheed Martin NPAC/SMS
service consists of :

 

1.               Two redundant and geographically diverse NPAC/SMS service
(data) centers for disaster recovery in the event of a facilities outage or
disaster.

 

2.               Redundant, diverse WAN facilities consisting of both dedicated
and switched facilities to ensure interconnection of the two service centers in
the event of a communications outage.

 

Diverse WAN POPs for service provider/user interconnection into the Lockheed
Martin NPAC WAN.  Unless there is a facilities disaster, all communications
facilities have full access to either service center.  Consequently, cut-over to
the backup service center does not rely on specific communications links.  Also,
dedicated and switched (e.g., dial-up, frame relay) facilities are available for
both diversity and cost efficiency.

 

395

--------------------------------------------------------------------------------


 

3.               Continuously-available, fault-tolerant NPAC SMS platforms in
each service center to ensure platform availability without degradation in the
event of any component failure.

 

4.               Distributed NPAC SMS systems comprising a logical NPAC SMS
system for a service center.

 

5.               Traffic and load engineering standards that allow the NPAC
database to be replicated in near real-time between the NPAC SMS platforms in
the two service centers.

 

The NPAC SMS, based on the Stratus Continuum series of fault tolerant computers,
provides a cost-effective, on-line, transaction-processing capability, with
software and performance-transparent fault tolerance and significant
expandability.

 

The Stratus-based NPAC SMS server also provides full network management
instrumentation for centralized control and monitoring by the NPAC network
management group.  The hardware, Stratus UX operating system, communications
stacks, application software, and RDBMS support either SNMP or CMIP-based remote
management.

 

As detailed in this section, the Stratus NPAC SMS server, software, and
redundant WAN and LAN communications facilities provide a reliable 7x24 NPAC
capability.  Our NPAC/SMS solution significantly exceeds the availability and
reliability RFP requirements in RFP Section 10.1, requirements R10-1 to R10-14,
including the following specific requirements:

 

•                  99.9% reliability of NPAC SMS, including all functionality
and data integrity [R10-2]

 

•                  24 by 7 NPAC SMS and interface operations [R6-22, R10-1]

 

•                  99.9% availability of NPAC SMS interfaces [R6-23]

 

•                  24 hours or less of NPAC SMS scheduled downtime per year
[R10-5]

 

396

--------------------------------------------------------------------------------


 

•                  Nine hours or less of NPAC SMS unscheduled downtime per year
[R10-3]

 

•                  One hour or less NPAC SMS mean-time-to-repair [R10-4]

 

•                  Restoration of receiving, processing, and broadcasting
updates within 24 hours after a disaster [R10-13]

 

•                  Full functionality within 48 hours after a disaster [R10-13].

 

As described below in 2.10.1.1, our proposed Stratus Continuum hardware
completely complies with the hardware design requirements specified in R10-9. 
As required, our proposed Stratus Continuum-based NPAC SMS provides:

 

•                  Functional components with on board automatic self checking
logic for immediate fault locating [R10-9]

 

•                  Continuous hardware checking without any performance penalty
or service degradation [R10-9]

 

•                  Duplexing of all major hardware components for continuous
operation in the event of a system hardware failure [R10-9]

 

•                  Hardware, which is fault tolerant, that is transparent to the
service providers [R10-9].

 

Also, Stratus Continuum computers can detect and correct single bit errors
during data transmission between hardware components [R10-7].

 

Given that NPAC SMS system unavailability does not cause NPAC/SMS service
unavailability, both scheduled and unscheduled service unavailability should be
extremely rare.  However, in the very unlikely event of service downtime, the
NPAC will notify all service providers via an electronic broadcast message
(e.g., e-mail, and web-based electronic bulletin board) if possible, stating the
functionality that is unavailable, the reason for the downtime, and the
estimated length of the downtime.

 

397

--------------------------------------------------------------------------------


 

Otherwise, the NPAC will contact the service providers via their contact numbers
[R10-10].  Also, all affected and unposted transactions will be resumed when the
service resumes [R10-8].  If only partial functionality is available, the
highest priority will be given to receiving, processing, and broadcasting
updates [R10-11].  Please refer to the IIS document (Sections 5.1.1.10, 5.2.4,
and 6.7.1) for a description of the interface recovery procedures used to
re-synchronize LSMS and SOA systems with the NPAC SMS in case of service
restoration.

 

Finally, as described in Section 2.1, the NPAC/SMS WAN and LAN are redundant,
offering automatic, alternate routing during communication link outages,
including outage of both vendor system hardware and/or facilities provided by
Service Providers [R10-12].  All networking components provide complete
diagnostic capabilities, allowing the NPAC SMS to monitor the status of all
communications links and detect and report failures [R10-6].

 

2.10.1.1   NPAC/SMS Hardware Reliability

 

Even with a hardware failure, Stratus-based NPAC SMS delivers consistent, full
performance, making NPAC/SMS operations immune to hardware failure.

 

The Stratus® Continuum™ Series, Stratus’ latest and most advanced family of
application platforms, delivers the availability, features, and performance
needed for large mission-critical OLTP applications.  The Continuum product
family, which uses Hewlett-Packard’s PA-RISC 7100 and 8000 microprocessor
technology to deliver exceptional levels of processing power, was specifically
designed to incorporate a completely new system architecture that keeps pace
with the advances being made in CPU performance.

 

398

--------------------------------------------------------------------------------


 

Stratus Continuous Processing

 

Stratus originated a unique, automatic, hardware-based, fault-tolerant
architecture and continues to enhance its implementation.  No technology other
than Stratus combines trouble-free setup and robust processing with transaction
availability.

 

Stratus Continuous Processing is based on the premise that to create a
continuously available system, all aspects of the system design must be
addressed.  Stratus provides features such as duplex self-checking hardware
[R10-9], operating system maintenance and diagnostics, on-line upgrades, on-line
service, and on-line system administration, thus avoiding potential sources of
downtime.  In addition, Stratus’ fully integrated approach keeps the
application, data, and processing available and free of corruption.

 

Stratus fault tolerance begins with power-up diagnostics that spot potential
problems before they occur.  During operation, all computation, storage, and I/O
proceed in parallel on duplex hardware.  Each circuit board checks itself for
hardware errors at every machine clock cycle [R10-9].  If a logic fault is
detected, the system stops the faulty board instantly while the duplex partner
board continues to execute the program in a normal manner and at normal speed. 
Thus, if a board should fail, there is no need for intervention by the operating
system.  The failed board simply drops out of service and is automatically
reported to a Stratus Customer Assistance Center.  This approach has the added
advantage of catching transient errors as well as “hard” failures, resulting in
higher availability and increased assurance of data integrity.

 

Memory is duplicated and ECC-protected and memory controller logic is
self-checking.  Advanced “sniffing” circuitry checks memory for errors, ensuring
that seldom-used memory locations do not develop non-correctable errors. 
“Sniffing” does not affect the performance of ongoing work [R10-9].

 

399

--------------------------------------------------------------------------------


 

Disks and disk controllers are also duplicated to prevent a failure from
corrupting data or interrupting the system’s operation.  Whenever a write
operation is requested, the operating system writes the data to both parallel
disks; when a read operation is required, it comes from the disk whose
read-write heads are closest to the data, thereby minimizing access time and
offering performance benefits in read-heavy environments.  If a disk failure
occurs, all disk I/O operations continue on the good drive until the malfunction
is repaired.  When the failure is repaired, the system automatically restores
the disk.  Here again, the application software is unaware of the failure or the
redundant hardware architecture.

 

Continuum Models

 

For distributed and departmental environments, the Continuum family offers the
400, 600, and 1200-series models.  These high performance systems provide open,
continuously available computing.  The performance of the systems in each of
these series is roughly equivalent, the primary difference being in the amount
of communications links and disk storage expandability.  Since the Stratus
systems in the Lockheed Martin NPAC/SMS architecture do not directly terminate
individual communications links to service providers, the I/O expandability of
the 600- and 1200-series systems is not required.  Instead, common high-speed
communications facilities (fast ethernet, FDDI, and ATM) are used to
interconnect each Stratus system into the NPAC LAN at each service center,
through which access to NPAC users is provided.

 

Hands-Off Availability

 

Because Stratus has designed continuous availability directly into the Continuum
architecture, customers have the highest possible uptime with virtually no
additional configuration, reprogramming, or administrative costs.  On-line
service and system administration allow both the customer and Stratus to monitor
the status of the system and the application.  In the event of a component
failure, the Stratus architecture ensures that the system continues to function
uninterrupted at peak performance, while

 

400

--------------------------------------------------------------------------------


 

Stratus’ around-the-clock customer assistance center is automatically alerted to
ship a user-installable replacement.

 

Thus, by addressing all aspects of system design needed for continuous
availability, Continuum makes the world’s highest degree of reliability
effortless and transparent to the user.  Duplexed, self-checking hardware and
self-checking logic minimizes the chances of application or operating system
downtime.  In addition, Stratus’ design eliminates routine planned downtime by
allowing on-line service, upgrades, and systems administration.

 

Power Fail Ride Through Enhancements

 

The Continuum architecture (specifically the 600- and 1200-series models)
features a robust power subsystem and DC-powered disk drives.  Although the NPAC
data centers employ UPS systems and back-up generators to maintain power during
blackouts, the power fail ride-through for Continuum Series systems has been
expanded to 45 seconds (over the six-second ride-through available with prior
Stratus models), to ensure against data loss, including full disk read/write
operations.  This is significant, because more than 80 percent of power failures
are of a duration of less than 10 seconds.

 

If power has not been restored after 45 seconds, application processing is
suspended.  The operating system then copies all volatile data to disk, ensuring
against data loss, while keeping data in memory.  After the data is written to
disk, the system completes its shutdown.  When power is restored, a normal
system restart occurs, minimizing application downtime and ensuring 100-percent
data integrity.

 

Memory and Disk Configurations

 

The Stratus Continuum Series Family is illustrated in Exhibit 2.10-1.  Continuum
Series models 610, and 1210 feature one pair of duplex CPU boards incorporating
the 72MHz PA-7100 microprocessor.  Models

 

401

--------------------------------------------------------------------------------


 

425, 620, 625, 1220, and 1225 feature one pair of two-way SMP CPU boards.  The
xx20 (620 and 1220) models incorporate the same PA-7100 microprocessor with up
to 512MB memory.  The xx25 models utilize two 96MHz PA-7100s microprocessors
with up to 512 MB of memory.  Disk is expandable up to 82GB.  Model 1245
features two duplex pair of two-way SMP CPU boards (comprising four logical
CPUs) with the 96MHz PA-7100s microprocessor and up to 1GB memory and up to
178GB disk.

 

[Graphic Omitted:  System family diagram (Stratus)]

 

Exhibit 2.10-1.  Stratus Continuum Series I Family

 

The Continuum Series models xx18H and xx28H (e.g., 418H, 428H, 818H, 828H, etc.)
are the latest edition to the Continuum Family, and feature the 180MHz PA-8000
microprocessor, representing a 4x increase in CPU performance over the 96 MHz
PA-7100 processor.  In addition, a 4x increase in memory capacity is available,
supporting up to 2GB of RAM.  The xx18H models feature one pair of duplex 180MHz
PA-8000 CPU boards (one logical CPU), and the xx28H models feature two pairs of
duplex 180MHz PA-8000 CPUs (two logical CPUs).  For a comparison of the
specifications and relative performance of the Continuum Series Family, see
Exhibits 2.10-2 and 2.10-3.  Note the Lockheed Martin NPAC SMS platform is based
on the Continuum 428H system (2 x PA-8000).

 

Model

 

CPU & Clock

 

Number
of SMP
CPUs

 

Max
Memory

 

Relative
Perf.

610S, 610, 1210

 

72 MHz PA-7100, 512KB Cache

 

1

 

512 MB

 

1.0

412

 

96 MHz PA-7100, 512KB Cache

 

1

 

512 MB

 

1.2

415, 1215

 

96 MHz PA-7100, 2MB Cache

 

1

 

512 MB

 

1.5

620, 1220

 

72 MHz PA-7100, 512KB Cache

 

2

 

512 MB

 

1.6

422

 

96 MHz PA-7100, 512KB Cache

 

2

 

512 MB

 

1.8

425, 625, 1225

 

96 MHz PA-7100, 2MB Cache

 

2

 

512 MB

 

2.7

1245

 

96 MHz PA-7100, 2MB Cache

 

4

 

1 GB

 

4.5

418H, 818H,
  1218H

 

180 MHz PA-8000, 2MB Cache

 

1

 

2 GB

 

5.9

 

402

--------------------------------------------------------------------------------


 

Model

 

CPU & Clock

 

Number
of SMP
CPUs

 

Max
Memory

 

Relative
Perf.

428H, 828H,
  1228H

 

180 MHz PA-8000, 2MB Cache

 

2

 

2 GB

 

10.0

 

    Exhibit 2.10-2.  Stratus Continuum I Series Specifications Summary

 

[Graphic Omitted:  Stratus Continuum performance chart]

 

     Exhibit 2.10-3.  Stratus Continuum I Performance Comparison

 

Expandability

 

The Continuum architecture makes it easy to incrementally expand a system as
needs increase.  All models within the 6xx and 12xx Continuum Series are on-line
upgradable simply by swapping processor boards or by adding additional processor
boards.

 

The design of the memory, disk, and I/O subsystems also makes incremental,
on-line growth easy.  The Continuum family supports up to three I/O
communications processors, four logical RISC processors, 2GB of duplex memory,
178 GB of duplex disk, and 84 I/O adapters, allowing up to 1,344 direct connect
communications lines.

 

Future Stratus Continuum systems will incorporate newer processor technologies,
from both HP (PA-RISC) as well as from the HP/Intel joint venture (Merced),
resulting in significant performance improvements, as illustrated in
Exhibit 2.10-4, to ensure continued scalability of the NPAC SMS capability.

 

Communications

 

The Stratus Continuum Series supports a broad range of industry-standard local-
and wide-area communications technologies, including OSI, X.25, X.400, TCP/IP,
ethernet, fast ethernet, FDDI, ATM,

 

403

--------------------------------------------------------------------------------


 

and ISDN.  To meet this diverse need, the Continuum Series supports a wide range
of I/O adapters, including 16-line asynchronous adapters, universal
communications adapters, ethernet adapters, token ring adapters, X.21
communications adapters, and cannel attach I/O adapters.

 

[Graphic Omitted:  performance roadmap chart]

 

Exhibit 2.10-4.  Performance Roadmap for Future HP & HP/Intel-based Systems

 

The 400-series Continuum systems utilize a dual PCI bus architecture for I/O,
offering the highest industry standard I/O bus available.  Consequently, both
disk and communications I/O capabilities is not bottlenecked.

 

Transparently Redundant High-Speed LAN Ports (RNI)

 

While the Stratus system directly supports a wide variety of communications
interfaces, the NPAC/SMS architecture calls for all NPAC SMS communications to
be routed through redundant fast ethernet ports via the redundant NPAC data
center virtual LAN.  The Stratus UX operating system supports a feature unique
to Stratus: Redundant Network Interface (RNI).  With RNI, each of the two fast
ethernet ports have an independent MAC-layer address for unambiguous
packet-level routing and availability monitoring.  At the IP layer of the
protocol stack, however, both physical ports share a common IP address, thereby
enabling the Stratus to be dual-homed simultaneously off of both NPAC data
center LANs.  Failure of one virtual LAN or fast ethernet port has no effect on
TCP/IP virtual circuits established to the Stratus’ IP address, since the IP
address remains available through the remaining port.  Lost packets are
automatically re-transmitted in conjunction with standard TCP/IP reliable
transmission protocol and routed via the available port.  Consequently, all
single points of failure are completely transparent to service providers and
their communications facilities.  Virtual circuit connections for both
mechanized and user interfaces remain intact.  Also, during normal operation,
data transmission into the

 

404

--------------------------------------------------------------------------------


 

Stratus may be load-shared across both ports.  Standard packet sequencing logic
in the TCP layer of the stack re-sequences packets regardless of the
transmission path or sequence.

 

405

--------------------------------------------------------------------------------


 

2.10.1.2   NPAC/SMS Software Reliability

 

Highly robust, self-auditing, and fault resilient NPAC SMS software based on
proven platform software offers the highest availability.

 

The NPAC SMS operating system and layered platform products (e.g.,
communications, Oracle RDBMS) provide an extremely reliable, proven base upon
which the NPAC SMS application layer operates.  The NPAC SMS application
software and interfaces use proven application support facilities such as the
BACE environment described in Section 2.1.3.  BACE provides an extremely robust,
fault resilient environment that isolates software failures to specific
processing steps and transactions and, thereby, safeguards overall NPAC SMS
availability.  The BACE environment provides for application process parallelism
(failure of a process instance does not render the NPAC SMS unavailable).  This
feature also optimizes system performance in the Stratus SMP (symmetrical
multi-processing) environment.  Database-stored rules-based process flow control
isolate faults to specific processing steps and not to entire transactions,
thereby preventing data corruption due to undetected errors.  Internal software
auditing facilities constantly verify the internal health of the BACE operating
environment to provide early detection and resolution.

 

[Graphic Omitted:  Chart depicting high-level application configuration]

 

Application software parallelism is further accomplished by virtue of
distributing the NPAC SMS application system over several Stratus systems.  In
support of the capacity requirements of R10-15 and R10-17, the NPAC SMS for the
NYCAC region would grow to a total of five (5) Stratus Continuum Model 428Hs,
each with two 180MHz PA-8000 processors and two GB of memory interconnected via
ATM.  The NPAC SMS application software subsystems (CMIP agents, web-server,
BACE, and Oracle server) will be distributed across these six systems, organized
into three subsystems as illustrated in Exhibit 2.10-5.  While we expect that
this configuration will support the R10-17 project volumes, there is

 

406

--------------------------------------------------------------------------------


 

no theoretical limit to the expandability of the architecture, and Lockheed
Martin IMS is prepared to expand the NPAC/SMS in order to satisfy the demand.

 

Exhibit 2.10-5.  Fully Configured NYCAC NPAC SMS configuration consisting of
five Stratus Continuum 400 Series Model 428H systems.

 

In each of the three layers of NPAC SMS software (operating system, layered
platform products, and applications), extensive remote system management
instrumentation provides real-time software status to NPAC network operations
personnel.  This management information enables extensive system, network, and
software performance trending and analysis.  The associated reports will be made
available to service providers [R10-14].

 

2.10.2   Capacity and Performance (RFP Sect. 10.2)

 

The NPAC/SMS offers high performance while providing for unlimited growth in
capacity due to both functional or geographic jurisdictional factors with only
incremental cost to hardware, network, and software.

 

The initial NPAC/SMS configuration has been engineered in full compliance with
requirements R10-15 through R10-21 and R6-22 through R6-25.  There has been much
discussion within the Industry concerning the necessary CMISE transaction
throughput required for the NPAC SMS.  Currently, per requirements R6-24 and
R6-25, NYCAC requires one (1) CMISE transaction per second per service provider
SOA and Local SMS interface association.  However, from NYCAC’s answer to bidder
question Q12, there also appears to be a business requirement to support a peak
transaction rate of 25 ported numbers downloaded per second to each Local SMS
interface association.  This throughput rate is also required for NPAC SMS
systems in other jurisdictions: specifically, the Illinois LNP LCC, MCAC (Mid
Atlantic Region), and West Coast Region to name a few.

 

407

--------------------------------------------------------------------------------


 

Using some additional assumptions that are widely supported within the industry
— 1) 20% of all activations will occur using a range of numbers, and 2) the
average number of ported TNs in a range activation is 20 — the result is a
throughput requirement of 5.2 CMISE transactions per Local SMS interface
association.  In addition, other jurisdictions require a throughput rate of two
CMISE transactions per second for each SOA interface association.

 

Together, these derived CMISE requirements mean that the NPAC SMS must support a
sustained load of 7.2 (SOA + LSMS) CMISE operations per second per service
provider (uploader), and 5.2 CMISE operations per second (ops or tps) for each
user (downloader).  Thus, the initial 10 service providers represent a system
total of 72 CMIP operations per second, for an aggregate download rate of 250
TNs per second (25 to each of 10 service providers).  The derived interface
performance requirements due to the aggregate number of ported numbers and
service providers drive the overall system throughput requirements, not the
number of transactions identified in requirement R10-17. Our proposed NPAC SMS
will support these higher, widely supported CMISE requirements as well as the
transaction rates in R10-17.  In addition, our NPAC SMS architecture can readily
scale to provide the CMISE throughput required to support 50 or more service
providers [R10-15].

 

The R10-17 estimated ported numbers directly drive database storage and
processing overhead capacities. Other activities, such as mass updates, audits,
and reports do add to aggregate system load (5-12%, depending on assumptions). 
But the nature of these activities (generally scheduled and lower priority) does
not compete directly with bandwidth requirements for downloads and so does not
factor into system performance sizing considerations except for disk capacity. 
Our NPAC SMS can be readily scaled, adding the storage capacity necessary to
support the required transaction estimates provided in R10-17.

 

408

--------------------------------------------------------------------------------


 

In practice, the peak time for LSMS interface transactions are likely to be
during off-hours, reflecting the time window when end-user facility cut-overs
typically occur.  Consequently, the LSMS transaction peaks will not coincide
with busy hour peaks for SOA transactions, which are expected to primarily occur
during the business day.  In practice, these two transaction rates (LSMS vs.
SOA) are not necessarily additive since the peak periods are unlikely to
overlap.

 

As designed, our NPAC SMS exceeds both the <60 second broadcast update and the
<3 second acknowledgment requirements [R10-19 and R10-20].

 

To satisfy R10-16, the NPAC SMS load generated by internal NPAC personnel is
largely driven by the effective number of service provider requests for SOA and
audit transactions.  We have also included in our sizing the load due to the
estimated 30+ NPAC staff [R10-16].  Other non-transactional operations will be
performed either locally on the users workstation or on a workgroup server. 
Reports, history file reviews, etc., can be performed without burdening the NPAC
SMS real-time response.  Large reports and usage-billing processing may be
performed on the backup NPAC SMS in the backup data center since it has a
current copy of the database (replicated in real-time from the primary) and can
do so without adversely affecting its ability to step in as the primary, if
required.  This further off-loads bulk processing from the primary SMS server. 
NPAC SMS software processes in the Stratus that service mechanized interface
transactions are configured to run with the UNIX real-time class priority,
thereby insulating system response time from non-transactional operations.  With
respect to R10-16, we anticipate that growth in NPAC usage will result in
incremental additions of internal NPAC users, thereby causing a corresponding
incremental load on the NPAC SMS [R10-16].

 

409

--------------------------------------------------------------------------------


 

With respect to data storage, the NPAC SMS will be initially configured with
40GB of storage to maintain the subscription version and related database
tables, as well as history records for one year (assuming an anticipated 30%
churn), resource accounting records, service element usage records, transaction
logs, security logs, etc.  This satisfies requirement R10-18.  To accommodate
both planned and unplanned increases in system growth due to functional and/or
geographic jurisdiction expansion, it is essential that the NPAC be extremely
scalable.  The Lockheed Martin Team NPAC provides for expansion in three
dimensions to satisfy requirement R10-21:

 

•                  NPAC SMS server expansion.  A single Stratus Continuum I
fault tolerant system may be smoothly scaled up to two logical RISC SMP CPUs,
2GB of duplex memory, 178 GB of duplex disk, and 84 I/O adapters, allowing up to
1344 direct connect communications lines.  Further, upgrading the NPAC SMS may
be performed on-line while the system is live, ensuring no disruption to
operations due to unanticipated system upgrades.  This provides for scalability
of a single processor system, as illustrated in Exhibit 2.10-6.

 

[Graphic Omitted:  graphic depiction of server expansion]

 

Exhibit 2.10-6.  NPAC SMS server expansion

 

•                  NPAC SMS software distribution.  The NPAC SMS software
processes are configured to operate in a distributed fashion across multiple
servers, as illustrated in Exhibit 2.10-7.  The initial system configuration,
dictated by R10-15 and R10-17, and the derived CMISE requirements discussed
above call for five (5) Stratus Continuum Model 428H systems operating
cooperatively in a distributed

 

410

--------------------------------------------------------------------------------


 

fashion.  There are several functional boundaries across which software may be
distributed (e.g., front-end communications processing, database storage,
rules-based process execution) to one or more additional servers, depending upon
the nature of the NPAC/SMS system growth and needs for increased system
bandwidth.  This advanced architecture enables unprecedented flexibility and
cost savings in future system growth while retaining complete use and
re-deployment of existing software and hardware.

 

[Graphic Omitted:  Chart showing server scalability]

 

Exhibit 2.10-7.  NPAC SMS scalability through software distribution

 

•                  NPAC network expansion.  The NPAC network design also
supports a significant amount of functional, load, and geographic expansion
while incrementally building upon existing infrastructure.  Use of cell-based
fast hub (ATM-supportable) switching technologies ensures no upper limit on NPAC
network capabilities to support expansion in POPs,  data centers, NPAC
personnel, service providers, or NPAC SMS servers in a highly cost effective and
non-disruptive manner.  Exhibit 2.10-8 illustrates the potential to expand
NPAC/SMS services through the addition of NPAC/SMS service centers networked to
accommodate the future increased capacity (e.g., location portability and number
pooling) and functional requirements (trans-regional data interchange).

 

Exhibit 2.10-8.  NPAC SMS scalability through NPAC network expansion

 

[Graphic Omitted:  Map depicting SMS network]

 

411

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

412

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.11  Billing/Resource Accounting

 

HIGHLIGHTS

 

•                  NPAC/SMS provides extensive resource accounting and usage
data recording to enable detailed service element billing, if desired, to
individual service providers based on usage-based cost

 

•                  Flexible, table-driven billing system can adapt to future
regulatory cost recovery policies that may affect the NPAC pricing to service
providers

 

•                  Extensive resource accounting and reporting capabilities
enable Lockheed Martin to trend system usage and plan for upgrades to NPAC
infrastructure gracefully with no disruption to ongoing operations

 

2.11                        BILLING/RESOURCE ACCOUNTING

(RFP Sect. 11)

 

2.11.1              Overview (RFP Sect. 11.1)

 

NPAC/SMS performs extensive resource accounting and usage data recording to
enable, if desired, detailed service element billing to individual service
providers based on either direct usage-based cost or monthly pro-rata share
billing.

 

The Lockheed Martin Team is sensitive to the problems faced by service providers
in addressing the broader issue of cost recovery related to deployment of LNP. 
The costs of operating the NPAC are part of the LNP deployment costs and, to the
extent that such costs can be associated with an individual service provider’s
use of the NPAC services, they can be correlated to the actual costs of offering
those services.

 

Conceptually, billing to individual service providers based on their actual use
of NPAC services should largely insulate NPAC services and the financial
arrangements with service providers from impacts due to the mechanism eventually
erected for the recovery from the rate base of those costs incurred by the
service providers.  Once the final cost recovery methodology has been approved,
there may be ways in which NPAC cost accounting mechanisms used in determining
usage-based billing may be modified to dovetail with the way those costs are
accounted and recovered.  Consequently, the Lockheed Martin Team

 

413

--------------------------------------------------------------------------------


 

recognizes that flexibility in NPAC/SMS resource accounting and service element
rating and billing is highly desirable.

 

Detailed Usage-Based Accounting and Billing

 

To support a detailed, usage-based accounting and billing scheme for NPAC users
(service providers), the NPAC/SMS generates a substantial amount of highly
detailed resource accounting data that is used to capture actual system and
resource usage for processing in the NPAC billing system.  The NPAC billing
system aggregates detailed resource accounting usage records and uses a
combination of database-stored rules-based processes and usage element tables to
determine the usage of NPAC service elements.  NPAC service element usage data
is then rated using another rules-based and table-driven process to render
invoices to service providers and supporting reports and audit data.

 

Pro-rata Cost Re-apportionment

 

Because our NPAC SMS and supporting systems record resource usage on a detailed,
fine grain basis, our NPAC can easily reapportion usage-based cost elements to
accommodate the cost recovery mechanism required by NYCAC for compensating the
NPAC vendor.  We will work with the NYCAC to determine the method in which to
bill NPAC/SMS users.

 

Detailed Resource Accounting Sources

 

Resource accounting data is generated from the following sources (thereby
forming resource categories) within the NPAC:

 

•                  NPAC network access servers

 

414

--------------------------------------------------------------------------------


 

•                  NPAC WAN routers

 

•                  NPAC SMS transaction processing subsystem

 

•                  NPAC SMS communication subsystem

 

•                  NPAC SMS batch (audits, reports, etc.) processing

 

•                  NPAC SMS remote user processing

 

•                  NPAC internal user workgroup server (e.g., faxes, PBX/ACD
call records).

 

Detailed Resource Accounting Data

 

The NPAC SMS will measure all of the items listed in RFP Section 11.1, A to U,
as well as others.  Examples of resource accounting data captured (by service
provider) include:

 

•                  Interface link session data (duration, timestamp, machine id,
packets sent/received, etc.)

 

•                  Remote user session data (duration, timestamp, access method,
user id, packets sent/received) — Item A

 

•                  CMIP transaction data for LSMS and SOA interfaces (CPU usage,
messages, acknowledgments, retries, errors)  — Items B, C, D, E, J, K, M, R

 

•                  HTTPS user transaction data (screens viewed, forms submitted,
errors)

 

•                  Database transactions data (CPU usage, reads, writes) — Item
R

 

•                  Database storage data (pending records, active, history,
conflict, canceled) — Items F, G, H, L

 

•                  Database transmission data (bulk uploads/downloads) — Item Q

 

•                  Security data (keys exchanged, validations, violation
attempts, failures)

 

•                  Subscription processing data (number of records created,
corrected, queried/viewed, deleted, etc.)  — Items I, P

 

•                  Audit data (number requested, size, updates/corrections
required) — Items N, O

 

415

--------------------------------------------------------------------------------


 

•                  Report data (number/type requested, CPU time, errors)

 

•                  NPAC support data (number of phone calls, faxes, E-mails,
voice mails)

 

•                  NPAC operational data (cut-overs to backup, errors) — Item S

 

•                  Service provider (NPAC/SMS user) connectivity data (number of
links by types)  — Item T

 

•                  Non-standard NPAC resource usage — Item U.

 

2.11.2   Assumptions (RFP Sect. 11.2)

 

NPAC/SMS provides the necessary facilities to support the basic operating
assumptions of detailed usage-based resource accounting with no performance
degradation to the basic functions of the NPAC.

 

The NPAC SMS is sized to support the resource accounting recording overhead
along with the actual usage itself.  Thus, the resource accounting measurements
will not cause degradation in the performance of the basic functions of the
NPAC.

 

2.11.3   User Functionality (RFP Sect. 11.3)

 

Recording of NPAC usage data is table-selectable to manage the overhead and
amount of data generated.

 

In full compliance with RFP requirement R11-1, NPAC system administration
personnel are authorized to invoke system tunable parameters and configuration
data to enable or disable the recording of specific types of resource accounting
data, or modify recording thresholds and intervals [R11-1].

 

416

--------------------------------------------------------------------------------


 

2.11.4   System Functionality (RFP Sect. 11.4)

 

NPAC SMS system functionality enables the capture of a superset of resource
accounting data identified above.

 

The NPAC SMS captures the type of resource accounting information described in
2.11.1 (above).  In addition to capturing this information, the NPAC SMS will:

 

•                  Measure and record the usage of NPAC resources on a per
service provider basis [R11-2]

 

•                  Generate usage measurements for login sessions [R11-3] and
for the allocated mass storage [R11-4] for each service provider

 

•                  Measure the number of transactions processed [R11-5] and the
number of transactions downloaded to [R11-6] for each service provider, as well
as the number of records sent in response to a request for resend of data from
the service provider [R11-7].

 

After capturing, recording, and formulating the required usage information, the
NPAC will render detailed periodic bills [R11-8] to the individual services
providers in accordance with the Master and Service Agreements.

 

417

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

418

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.12  Number Portability Administration Center

 

HIGHLIGHTS

 

•                  A functional organization shaped by experience and tailored
to NPAC needs

 

•                  Skilled in the provision of independent, even-handed customer
support

 

•                  Knowledgeable in the organizational dependencies and
interfaces necessary for the delivery of portable number service

 

•                  Full regional NPAC SMS software and NPAC operations support
from day one

 

•                  Proven capability to deliver and support telecommunications
industry software

 

•                  Proven processes, procedures, measurements, and controls that
ensure high customer satisfaction

 

2.12                        NUMBER PORTABILITY ADMINISTRATION CENTER (RFP Sect.
12)

 

2.12.1 Number Portability Administration            Center (NPAC) (RFP Sect. and
12.1)

 

The Lockheed Martin Team is the only neutral third-party supplier with proven
experience in the provision of software support, data center operations, and the
management and administration of a portable number database.

 

Lockheed Martin and its teammates for this procurement, including Evolving
Systems, Inc. (ESI), have a detailed understanding of NYCAC NPAC/SMS needs and
the ability to satisfy those needs according to NYCAC’s aggressive, but
attainable, schedule — NPAC up-and-running, to support porting of live numbers
by October 1, 1997.  As detailed throughout this section, Lockheed Martin is an
experienced operator of data centers throughout the country, and ESI has
demonstrated its capability and been recognized for the design, development, and
support of high quality telecommunications application software, including the
NPAC SMS for Illinois.

 

Lockheed Martin has a proven track record of successfully managing and
administering the 800 number portability database for more than three years.  We
are also responsible for the operational support services and administration
required by users of the SMS/800 database.  The parallels between the

 

419

--------------------------------------------------------------------------------


 

service requirements for 800 portability and for NYCAC’s local number
portability are striking.  The knowledge and experience gained in coordinating
and scheduling the inter-company testing and support for the delivery of SMS/800
software releases ensures a seamless transition for the introduction,
maintenance, and future enrichments of the NPAC SMS application software with
ESI.

 

2.12.1.1   NPAC Role (RFP Sect. 12.1, Page 78)

 

As operator of the SMS/800 NASC, we have developed a clear understanding of the
role and responsibilities of the NPAC.

 

As the current 800 NASC administrator, Lockheed Martin is well versed in the
activities required to operate and administer the NPAC SMS and understands that
the NPAC must be operated in support of a consortium of local service providers.
We further understand NYCAC requirements and recognize the need to provide these
services in an evenhanded and neutral manner.

 

Utilizing our unique and extensive experience in NPAC-like operations, we have
designed an in-depth organizational structure to implement the NPAC operations
requirements.  In order to describe the proposed NPAC operations structure
logically, we have taken the liberty of re-sequencing our response to Section 12
of the RFP to correspond with our proposed organizational structure. 
Exhibit 2.12.1-1 illustrates the mapping of RFP Section 12 to the corresponding
sections in our proposal.

 

2.12.1.2   NPAC Organizational Interfacing (RFP Sect. 12.10)

 

In forming the Lockheed Martin Team, we assured that all Team companies were
experienced and prepared to interact with diverse sets of organizations that
comprised a full range of NPAC users.  Our User Support Services, System and
Software Support, and Administrative Services and Facilities Groups are prepared
to work with the main organizations and types of NPAC users (primary and
secondary) as

 

420

--------------------------------------------------------------------------------


 

illustrated in Exhibit 2.12.1-2.  Additionally, we will work with the service
providers’ support and service administration organizations as well as
third-party vendors who develop local SMS and SOAs for service providers.

 

2.12.1.3   Operational Functions (RFP Sect. 12.1, Page 78)

 

The NPAC contract will be serviced by our Communications Industry Services (CIS)
line of business.  Our proposed director of the NPAC, Ms. Audrey Herrel, reports
directly to Joseph Franlin, Vice President, Operations of CIS, who reports
directly to Jeffrey Ganek, CIS Senior Vice President and Managing Director.

 

The RFP requires the NPAC to perform three primary functions:  System
Administration, User Support, and System Support.  In response to this
requirement, we propose an expanded and enhanced functional organizational
structure based on our successful 800 NASC support, while allowing for the
incorporation of software development coordination activities and maintenance of
NPAC SMS database operations.  Our proposed NPAC organization is shown in
Exhibit 2.12.1-3.  NPAC core responsibilities and functions are fully covered in
our User Support Services Group, System and Software Support Group, and
Administrative Services and Facilities Group.

 

Our NPAC organization concentrates staff expertise, reduces internal lines of
communications, improves accountability, and clearly delineates
responsibilities.  It facilitates the management of the interfaces associated
with the NPAC environment, and provides the highest level of responsiveness to
all users of the local number portability service.  We are also providing a
Management Review Committee to provide additional management oversight and
periodic review of NPAC operational performance.  The remainder of this
section (2.12.1.3) is an overview of the responsibilities of each NPAC group.

 

421

--------------------------------------------------------------------------------


 

User Support Services

 

The User Support Services Group satisfies the core business of the NPAC.  It
ensures, foremost, that the users can use the NPAC SMS effectively to establish
subscription version records and obtain provisioning services.  User support
also includes the production support functions that prepare and maintain the
operating environment access interfaces for the NPAC users.  These functions
include:

 

•                  User problem resolution

 

•                  User operational assistance

 

•                  Scheduled NPAC SMS unavailability notification

 

•                  Service administration

 

•                  Mass change administration

 

•                  Software update notification

 

•                  Subscription administration

 

•                  Audit administration

 

•                  NPAC software acceptance/new release testing support.

 

Systems and Software Support Group

 

System support functionality is focused on the creation and maintenance of an
effective operational environment for the NPAC and on resolving or coordinating
resolution of all user NPAC SMS problems pertaining to system availability or
technical communications.  Primary service functions performed in the three
functional areas — NPAC SMS Administration and Operation, Network Control Center
and Backup Disaster Recovery Operations, and Software Support — are:

 

•                  Logon administration and organizational access code
assignment

 

422

--------------------------------------------------------------------------------


 

•                  Customer (subscription version) number record security

 

•                  Server system configuration and administration

 

•                  Production control

 

•                  NPAC LAN administration

 

•                  NPAC PBX administration

 

•                  LINCSS Trouble Reporting System administration

 

•                  Workstation administration

 

•                  Local SMS download problem resolution

 

•                  NPAC report administration

 

•                  Failure recovery administration and notification

 

•                  NPAC SMS interface link monitoring and testing

 

•                  Data links monitoring

 

•                  Data network router and switch monitoring

 

•                  Administration and configuration of IP switches

 

•                  Backup/disaster recovery processor system administration

 

•                  Backup/disaster recovery testing support

 

•                  NPAC SMS software problem analysis and resolution

 

•                  NPAC SMS software applications maintenance

 

•                  COTS software update testing

 

•                  NPAC SMS interface operational support

 

•                  NPAC SMS tunable parameter table updates and maintenance

 

•                  System security tables updates and maintenance.

 

423

--------------------------------------------------------------------------------


 

Administrative Services and Facilities Group

 

Administrative services include several management tasks required to run the
NPAC.  These functions include:

 

•                  Secretarial, clerical, administrative support, and office
management services

 

•                  Human Resources management, including workforce planning and
staffing

 

•                  Capital equipment planning and acquisition for NPAC internal
operations

 

•                  Facility management

 

•                  Purchasing/leasing

 

•                  Order processing for NPAC services

 

•                  Management of accounts payable and receivable

 

•                  NPAC SMS billing and adjustments administration.

 

Training and Documentation Services Group

 

Effective training in the operation and use of the NPAC SMS system and NPAC
services is a key factor in the acceptance of the NPAC by the local number
portability service community.  For this reason, we propose to:

 

•                  Develop training curricula in accordance with users’ needs

 

•                  Deliver training to NPAC users and internal staff

 

•                  Provide course schedules and registration information

 

•                  Track and act upon user training and documentation feedback

 

•                  Enhance and maintain training materials

 

•                  Publish documentation

 

•                  Maintain documentation inventories

 

424

--------------------------------------------------------------------------------


 

•                  Process documentation orders and distribute documents,
including number portability guidelines

 

•                  Provide new software release training support.

 

Quality Assurance and Control Group

 

The establishment of a vigorous, effective quality assurance process is a key
element of our proposal and is of vital importance to the success of the NPAC. 
Specific functions that are addressed by our Quality Assurance and Control Group
include:

 

•                  Ensuring service evenhandedness

 

•                  Monitoring system and operations performance

 

•                  Developing productivity and system performance standards

 

•                  Coordinating NPAC SMS testing

 

•                  Developing quality assurance education and training programs

 

•                  Introducing process improvement initiatives

 

•                  Reporting and analyzing quality performance

 

•                  Establishing system and physical site security administration
standards

 

•                  Developing procedures and document reviews and/or audits

 

•                  Directing NPAC SMS software acceptance/new release software
acceptance testing and certification

 

•                  Providing backup/disaster recovery testing reporting.

 

425

--------------------------------------------------------------------------------


 

2.12.1.4   Administrative Functions (RFP Sect. 12.1, Page 78)

 

As discussed above and throughout the remainder of this section, our services
include all of the administrative and technical functions needed to successfully
manage and operate the NPAC.  We will be accountable for all personnel and the
legal and financial management associated with the NPAC.  This includes billing
management, staffing, equipment and facility procurement, facility management
and readiness, and other daily management tasks.  The NPAC director — working
with the administrative services and facilities group manager, Lockheed Martin
IMS Human Resources, and ESI — is responsible for the administration of NPAC
staffing, thereby ensuring the attainment of contractual and operational needs.

 

As stated above, our User Support Services Group is responsible for working with
local service providers to update tables for routing calls of ported local
numbers.  The Training and Documentation Services Group will distribute the most
current version of ported local number administration guidelines.  In addition,
our presence at industry forums will ensure the gathering and provision of
industry defined needs to our Systems and Software Support Group, enabling
requirement definition, prioritization, development, and introduction of NPAC
SMS software enhancements and releases.

 

The NPAC will contain highly qualified Lockheed Martin Team members who have a
clear understanding of industry issues, are experienced in the provision of
ported number administration services, and possess the required data center
skills to successfully manage and administer the NYCAC NPAC/SMS.

 

426

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

427

--------------------------------------------------------------------------------


 

2.12.2              System Administration and User Support (RFP Sect 12.1,
Page 78 and Sect. 12.8)

 

The NPAC User Support Services Group provides a single point of contact for
NPAC/SMS users, ensuring consistent, reliable, and timely assistance.

 

A single, centrally managed group dedicated to serving all user needs and
performing system related administrative tasks is essential to providing the
high level of customer service required in the NPAC/SMS environment.  For this
reason, we are proposing that most of the responsibilities of System
Administration (RFP page 78 and RFP Sections 12.4, 12.6, and 12.7) and User
Support (RFP Sections 12.8 12.8.1 and 12.8.3) be performed by the same
organizational element — the User Support Services Group.  Software acceptance
testing responsibilities (Sections 12.5 and 12.8.2) are discussed in
Section 2.12.6 of our proposal.  Our organizational approach ensures that the
Lockheed Martin Team’s NPAC User Support Group will become the focal point for
interfacing with the service providers for system access, support, and
information required for local number portability provisioning.

 

In the Lockheed Martin organization, the User Support Services Group is
responsible for the required system-related administrative functions of the
NPAC, including: user access (where appropriate will be referred to the System
Support Services Group), scheduled system unavailability notification, NPAC SMS
Table administration, mass changes, and NPAC SMS software acceptance/new release
testing support.  This organizational approach allows users to use the system
effectively in establishing subscription records and performing provisioning
services; to resolve system access, customer record (subscription) number record
input, and modification problems; and to clarify questions they have about NPAC
SMS features and capabilities.

 

428

--------------------------------------------------------------------------------


 

As discussed in this section, the primary activities of the User Support
Services Group include:

 

•                  Subscription Administration

 

•                  Scheduled system unavailability (notification via NPAC
electronic mail and facsimile) — also scheduled system unavailability is
broadcast via the NPAC SMS Interfaces

 

•                  Service provider and network data table administration

 

•                  Mass change coordination and administration and operational
assistance

 

•                  User problem resolution and operational assistance

 

•                  Software update notification (via NPAC electronic and
facsimile)

 

•                  Software acceptance/new release testing for the NPAC SMS
features and functions listed above

 

•                  Audit Administration of the NYCAC agreed-upon audit types.

 

Our placement of the relevant System Administration responsibilities under the
auspices of the User Support Services Group provides NPAC/SMS users with the
highest level of service by ensuring that system administrative functions are
accurate and timely. Furthermore, we ensure that these fundamental
responsibilities are closely managed and better understood within the context of
all user needs, and the group is better able to focus on their primary mission —
providing effective support to the NPAC/SMS user community.

 

2.12.2.1   Scheduled System Unavailability Notification (RFP Sect. 12.4)

 

Our experience and 100% on-time track record for notifying SMS/800 NASC users 14
days in advance of scheduled system unavailability ensures NPAC SMS users of
timely notification for scheduled system unavailability.

 

429

--------------------------------------------------------------------------------


 

The User Support Services Group is responsible for notifying NPAC SMS users of
scheduled system unavailability for routine maintenance as well as immediate
system unavailability due to non-critical system failures [R12-11].  These
notifications, example shown in Exhibit 2.12.2-1 will be delivered via E-mail,
facsimile, and posted on the NPAC web-based electronic bulletin board.

 

We issued more than 100 Client Service Bulletins, and more than 300 SMS/NEWS
electronic Bulletin Board messages in operating the SMS/800 NASC in 1995.  These
messages informed users about

 

430

--------------------------------------------------------------------------------


 

scheduled system unavailability, new and existing SMS/800 features and
procedures, new software releases, network changes, and other issues that
impacted the SMS/800 user environment.

 

In our operation of the NPAC/SMS, we will have open lines of communication to
facilitate good working relationships with all NPAC users, keeping them fully
informed about all issues such as scheduled system unavailability that could
impact their work, including system unavailability.  We will inform users well
in advance of any planned/scheduled system unavailability, usually within 14
days — 24 hours in advance at a minimum.

 

2.12.2.2   Service Administration (RFP Sect. 12.6)

 

Our proven controls and procedures managing the 800 NASC for the 800 industry
ensure that the administration of NPAC database tables will be timely, accurate,
and complete.

 

The experience we gained and success we achieved in operating the 800 NASC has
demonstrated that placing responsibility for administration of service provider
and network data tables in the User Support Services Group ensures proper
control and management of this fundamental interface.  The functions for NPAC
data table administration performed by the User Support Services Group, as shown
in Exhibit 2.12.2-2, include:

 

 

431

--------------------------------------------------------------------------------


 

 

•                              Creating and maintaining the appropriate service
provider and network data tables (e.g., portable NPA-NXX and LRN) [R12-18]

 

•                              Mapping table information to the appropriate
codes [R12-19]

 

•                              Creating and maintaining descriptive data table
labels [R12-20]

 

•                              Performing customer impact analysis resulting
from table maintenance

 

•                              Notifying NPAC users of any impacts

 

•                              Conducting NPAC software acceptance/new release
testing for features and functions associated with mass changes

 

•                              Maintaining service provider information and
network data tables.

 

Strict controls and verification procedures will be in place to ensure that
timely, accurate, and complete table updates are performed in NPAC/SMS. These
controls and procedures will be based on the existing and readily adaptable 800
NASC and Illinois NPAC table administration procedures.

 

The 70 or more NPAC system tunable parameters are contained in a System Tunable
Parameters Table.  These parameters will be administered by the System and
Software Support Group, because the parameters are technical in nature and are
mainly used to control/manage NPAC SMS system resources.

 

432

--------------------------------------------------------------------------------


 

2.12.2.3   Mass Changes Administration (RFP Sect. 12.7)

 

Our proven controls and procedures for managing mass changes for the 800 service
industry ensure that NYCAC NPAC SMS mass changes administration is timely,
accurate, and complete.

 

Coordination of mass changes requires close working relationships with the
responsible organizations.  Our experience and success in operating the 800 NASC
demonstrate that placing responsibility for the coordination of NPA split/mass
changes in the User Support Services Group ensures proper control and management
of this activity.  Specifically, for mass changes, the User Support Services
Group will:

 

•                  Maintain a close working relationship with organizations
responsible for NPA mass changes and scheduling [R12-21]

 

•                  Receive and log mass change notification from the appropriate
entity — NANPA for NPA splits; local service providers for mass LRN, DPC, or SSN
changes

 

•                  Schedule dates for running mass change processing

 

•                  Perform impact analysis on the affected NPAC SMS
administration tables, users and customer records [R12-22 and R12-23]

 

•                  Update the required NPAC SMS network data and mapping tables
[R12-25]

 

•                  Coordinate and assist the System and Software Support Group
in the monitoring of downloads to the carrier local SMS systems [R12-25]

 

•                  Review and disseminate output from mass change processing

 

•                  Notify affected NPAC users of dates/phases for pending NPA
Splits or other mass changes via E-mail, facsimile, (Number Portability Bulletin
example shown in Exhibit 2.12.2-3 and the NPAC web-based Bulletin Board [R12-24]

 

433

--------------------------------------------------------------------------------


 

We are implementing controls and procedures to ensure timely, accurate, and
complete administration of NPA splits/mass changes.  A sample NPA Split Control
Checklist is shown in Exhibit 2.12.2-4.  These controls and procedures will be
based on our existing, proven, and readily adaptable NPA split/mass changes
procedures.

 

2.12.2.4   User Problem Resolution (RFP Sect. 12.8.1)

 

Our 800 NASC experience and proven success in resolving user problems and
responding to inquiries for the 800 service industry ensures timely resolution
and tracking of NPAC SMS user problems and inquiries.

 

The activities of the User Support Services Group include resolution of all user
problems and inquiries associated with the NPAC SMS system.  These include:

 

•                  User access and security permission assignment coordination
with the System and Software Support Group

 

•                  Data link problem resolution in conjunction with the System
and Software Support Group [R12-30]

 

434

--------------------------------------------------------------------------------


 

•                  Logon ID and password coordination with the System and
Software Support Group

 

•                  Service provider data and network data

 

•                  NPA splits/mass changes

 

•                  Customer record (subscription) access, input, and
modification problems [R12-26 and R12-28]

 

•                  NPAC SMS features and capabilities [R12-27]

 

•                  System status information and notification

 

•                  Acceptance test new NPAC SMS software releases [R12-29]

 

435

--------------------------------------------------------------------------------


 

•                  New software release notification

 

•                  Scheduled system unavailability notification.

 

A typical problem is a user being unable to enter information into a
subscription record in the NPAC SMS.  When this occurs, the NPAC User Support
Services Group assists by pulling up the subscription record in question,
examining its contents, and advising the user of the action(s) required to enter
the information.

 

If the User Support Services Group cannot resolve a user problem on the initial
contact, they negotiate a status/resolution commitment time with the user, thus
setting an expectation for when the problem will be resolved.  If the problem is
not resolved by the committed time, the User Support Services Group contacts the
user, provides the current problem status, and negotiates a new commitment time.
Any problem that cannot be resolved by the User Support Services Group is
escalated to the appropriate NPAC operations support individual for resolution. 
Our 800 NASC analysts resolve 92% of user problems on the initial contact; we
expect this same high percentage for the NYCAC NPAC.

 

Our problem resolution and tracking system, LINCSS, will support NPAC operations
by recording and tracking problems and their associated resolutions.  LINCSS is
a real-time system that records the date and time of the problem report, the
name or logon ID of the NPAC user reporting the problem, the nature of the
problem, the priority assigned to the problem, any associated background
information, plus any additional information required.  We currently use LINCSS
for supporting the 800 NASC and Illinois NPAC/SMS.  A brief description of
LINCSS is located in Appendix F.

 

436

--------------------------------------------------------------------------------


 

2.12.2.5   Software Update Notification (RFP Sect. 12.8.3)

 

We will notify NPAC SMS users of major releases of NPAC SMS software at least 60
days before the new software is installed in the production system, allowing
them to modify impacted internal local portability provisioning procedures.

 

Our 800 NASC experience has demonstrated the benefits of software update
notifications sent early and often (multiple follow-up notifications).  This
approach provides users ample time to prepare and reminds them to adjust the
operations that may be impacted by the impending software changes.

 

The NPAC User Support Services Group will notify NPAC users of upcoming releases
of NPAC SMS software using a Number Portability Bulletin (NPB) on the public
NPAC web page [R12-36].  A sample NPB pertaining to a NPAC/SMS software update
is shown in Exhibit 2.12.2-5.  We plan to issue major software release
notifications 60 days prior to the scheduled software general availability date.
These notifications include reason(s) for software release, a summary
description of the release, descriptions for new feature/functionality, and
changes to existing features/functionality.

 

Unscheduled software updates are occasionally required to fix critical system
problems.  When these occur, we will notify the users as quickly as possible. 
The NPB that notifies users of an unscheduled software update will identify the
problem(s) being corrected.  All software release notifications will include
documentation updates.

 

437

--------------------------------------------------------------------------------


 

2.12.2.6   Subscription Administration

 

The NPAC User Support Group’s responsibilities for Subscription Administration
include the following:

 

•                  Perform manual subscription administration, including
version:

 

•                  Creation

 

•                  Authorization

 

•                  Modification

 

•                  Activation

 

•                  Disconnection

 

438

--------------------------------------------------------------------------------


 

•                  Cancellation

 

•                  Querying

 

•                  Place and remove versions in conflict state

 

•                  Generate subscription reports, both pre-defined and ad hoc.

 

These functions are primarily performed upon request from an authorized service
provider, in addition to mechanized subscription administration functions via
the SOA interface, or functions not appropriate via the mechanized interface,
e.g., conflict status changes and ad hoc report generation.

 

2.12.2.7   Audit Administration

 

Commensurate with the types of auditing the NYCAC member carriers agree upon,
now and in the future, the NPAC User Support Group’s will have responsibility to
administer and monitor the associated audit activities, such as:

 

•                  Performing on-demand service provider to service provider
audits (Type I — Repair Audits) on behalf of carriers

 

•                  Generating NPAC Initiated Audits, mainly for trouble
shooting, problems with Local SMS downloads

 

•                  Initiating database integrity sampling audits (Type II —
Network Integrity Audits) to sample local SMS systems/database for accuracy with
the NPAC SMS database

 

•                  Monitoring audit progress

 

•                  Evaluating of audit results

 

•                  Reviewing, administering, and distributing audit reports.

 

439

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

440

--------------------------------------------------------------------------------


 

2.12.3  Training and Documentation Services Group

 

Our thorough and effective training program will ensure that NPAC users receive
a level of training that consistently exceeds the contractual requirements,
providing efficient and secure services for the NPAC/SMS service community.

 

As part of our support of the NYCAC NPAC/SMS, the Training and Documentation
Services Group is responsible for ensuring that the user community receives
proper training, particularly with respect to those system features that undergo
additions, deletions, and/or modifications. Our guidelines require that this
group pay specific attention to user feedback, primarily by documenting comments
made by users during calls to the help desk. The activities the group performs
to satisfy this responsibility include:

 

•                  Providing training to NYCAC NPAC/SMS users

 

•                  Preparing training schedules and conducting registration

 

•                  Documenting and tracking orders

 

•                  Maintaining, publishing, and delivering documentation

 

•                  Developing and maintaining training curricula

 

•                  Providing NPAC SMS software acceptance/new release testing
support.

 

Training

 

The Lockheed Martin Team has extensive experience in developing and delivering
training for technologically sophisticated programs.  Our existing 800 NASC
training program (SMS/800 Database and Service Management System and 800 Network
Management) and the NPAC SMS training program we are currently developing for
the Illinois NPAC/SMS will be customized to meet the unique NYCAC NPAC SMS
requirements, where and when used as the foundation for NPAC SMS User Training. 
Exhibit 2.12.3-1 is a partial table of contents for a prototype NPAC SMS User
Training Instructor Guide.

 

441

--------------------------------------------------------------------------------


 

User satisfaction starts with effective training; we will place major emphasis
on initial and follow-up training offered to the NPAC/SMS user community.

 

We propose offering a User Training Course that is based on our SMS/800
experience and our work to date for the Illinois NPAC/SMS and covers how to use
the system and what service providers need to know regarding Local Number
Portability.  Specifically, the training will address:

 

•                  NPAC SMS system use, with classroom instruction that includes
hands-on practice

 

•                  What a service provider needs to know about local number
portability service provisioning, subscription administration and management,
version management, audit management, and report management

 

•                  General training related to the service industry

 

•                  Functions and services of the NPAC

 

•                  NPAC SMS system functions for ported number record searching,
administration and provisioning

 

•                  User-oriented reports

 

•                  User-oriented administrative/operational procedures, such as
problem reporting and resolution, conflict management, and regulatory concerns.

 

We propose that NPAC SMS User training be characterized by hands-on exercises
based on actual operational cases.  Our training and documentation capabilities
make it possible to perform large-group training for new NPAC SMS users and for
local number portability service providers not currently using

 

442

--------------------------------------------------------------------------------


 

NPAC services.  Specialized feature/function training will provide the in-depth
knowledge needed for specific operational functions, including a full program of
continuing education for current NPAC users.

 

Since NPAC is a service-oriented support function involving a high degree of
interaction with users, every NPAC staff member will undergo the full set of
NPAC SMS User training, plus additional training on his/her specific NPAC
functions.  Training will be conducted for our employees and recent hires who
are new to the NPAC.  Our Training and Documentation Services Group is
responsible for teaching new job skills to NPAC staff members who assume new
technical or supervisory responsibilities; providing additional emphasis in
areas requiring improved performance; re-emphasizing fundamental skills or
practices; and introducing changes in systems or practices.  In addition, a
regular program of refresher training, including units in quality assurance and
security, will be provided for all NPAC staff members and management personnel.

 

When appropriate, we will provide and use the following training techniques:

 

•                  Formal classroom training (lecture, computer-based training,
individual instruction, role playing, and simulation exercises)

 

•                  Hands-on training, e.g. user training

 

•                  On-the-job experiential learning

 

•                  Computer help screens

 

•                  Motivational support

 

•                  Quick reference guides

 

•                  Job aids, e.g., visual/symbolic instruction guides.

 

443

--------------------------------------------------------------------------------


 

It is our experience that selecting the appropriate training methodologies
enhances retention and learning and minimizes training expenses (cost and
time).  For example, interactive training techniques transfer more information
in a shorter time.  Interactive technologies can reduce training time by
approximately 33% compared to classroom instruction while ensuring greater
retention and higher levels of consistency.  This approach challenges the
trainee, provides the flexibility of self pacing, and improves learning through
immediate feedback.

 

Most training will occur at our dedicated training facility.  The Lockheed
Martin NPAC training facility for NYCAC will be located in our Tarrytown, New
York Primary NPAC Facility, adjacent to NPAC operations.  The training room will
be equipped with white boards that allow for diagrams and notes by the training
manager.  A pull down screen will be positioned at the head of the class for use
with an overhead or slide projector.  The room will be equipped with excellent
lighting, acoustic wall material, and wall-to-wall carpeting.  It includes a
PC/overhead video projector system for instructors.  We intend to locate the
training room in a quiet area of the NPAC, away from printers and telephones. 
Training is also provided on-site at NPAC/MS user locations.  The NPAC training
center is equipped with basic PC workstations linked to our NPAC/SMS training
system.

 

The training staff includes personnel who will develop, administer, and perform
training and produce documentation.  The NPAC will maintain literature
describing training and documentation that is available, including schedules,
content, and prices.  This literature will be updated quarterly or more
frequently, if appropriate, and made available to users on the NPAC SMS
web-based electronic bulletin board and in brochures.

 

We will develop NYCAC NPAC/SMS training materials based upon the user guides and
manuals using our 800 NASC materials and other current Illinois NPAC/SMS
documentation as a starting point.  Training materials will be modified to
reflect new software releases and changes in functionality.

 

444

--------------------------------------------------------------------------------


 

All required training and job support materials, including instructor and user
guides, trainee exercises, and classroom materials will be designed and produced
to meet user needs. Instructional materials for trainers and train the trainers
will also be produced, and participants will have procedures, operators manuals,
and other job aids and training materials to assure their training is complete.

 

Documentation

 

Technical documentation will cover NPAC operations to assure that users are
aware of the functions and services available to them.

 

Trainees will receive student guides for each of the training courses they take
and instructors will receive instructor guides and classroom materials.  As we
now do for 800 NASC users, we will send out training updates thirty days before
new software releases.  Number Portability Bulletins (NPB) will be issued
usually within two weeks before minor changes affecting NPAC users are
implemented.  Training materials will be updated to reflect changes in software
and procedures that impact upon the users.  An electronic User Bulletin Board
will be maintained to provide information on training and course scheduling as
well as other information of interest to NPAC users.  Periodic newsletters are
also planned.

 

Technical Assistance

 

The experience we gained in our role as the SMS/800 trainer ensures that we will
provide appropriate subject matter assistance and advice on an as-needed basis
to NPAC SMS users.

 

Our User Support Services group will provide 24-hour assistance seven days a
week to NPAC SMS users through our 1-800/888 hotline and will respond to all
questions and issues regarding Training and Documentation raised by NPAC users.
 In addition, user feedback on training and other problems raised in the hotline
calls will be entered into our problem tracking system and, by analyzing
frequently-mentioned difficulties or repeatedly-asked questions, we will improve
and focus our training on problem areas and revise our training courses and
manuals to remedy user difficulties.

 

445

--------------------------------------------------------------------------------


 

2.12.3.1   Training Delivery and Administration (RFP Sect. 12.8.4)

 

Our training delivery methodology and administration process ensures class
availability, proper handling of registration requests, and provision of actual
NPAC user training. We currently administer SMS/800 training classes, developing
course curricula and training materials, scheduling the courses, adding classes
based on demand, and conducting the training courses.  Our SMS/800 training
experience and ongoing work for the Illinois NPAC/SMS can be readily adapted to
provide a proven, effective NPAC training solution for NYCAC NPAC/SMS users.

 

We currently provide the following training services for SMS/800 users:

 

•                  User and internal staff training

 

•                  Course schedules and registration information, including
brochures, forms, and welcome letters

 

•                  Training material enhancement and maintenance

 

•                  Documentation inventory maintenance

 

•                  Document request processing and distribution.

 

An example of our proposed NYCAC NPAC user training registration form is shown
in Exhibit 2.12.3-2, and an example of our training welcome letter is provided
in Exhibit 2.12.3-3.  We understand the importance of user training as it
relates to the success of local number portability.  We therefore propose to
provide NPAC user training ourselves, thus maintaining close contact with NPAC
users and, in the process, obtaining first-hand information about NPAC
performance and NPAC user concerns.

 

By providing both NPAC training and operational support, we will solidify the
image of the NPAC as a competent, evenhanded, independent organization whose
primary emphasis is on supporting NPAC

 

446

--------------------------------------------------------------------------------


 

Users. This will enable us to continually improve our service to the NPAC user
community.  Additionally, by using LINCSS, our problem tracking system, we will
ensure all training feedback received from NPAC Users is incorporated for
inclusion in future training updates.

 

Our emphasis on training is further demonstrated by our establishment of a
dedicated Training and Documentation Services Group specializing in the
administration and provision of NPAC user training and documentation.  The
Training and Documentation Services Group will be the primary contact for course
schedules [R12-37], registration information [R12-37], and the availability of
NPAC education [R12-38].  In addition to training NPAC users, The group will be
responsible for training our own NPAC staff. The User Support Services Group
will attend training courses prior to their being offered to any NPAC users.

 

2.12.3.2   Documentation Delivery and Order Administration (RFP Sect. 12.8.5)

 

Our documents ordering administration procedures are based on SMS/800 experience
and ensure that all documentation order requests are received, filled, shipped
within 24 hours, and properly billed. Document-ordering administration includes
the Training and Documentation Services Group’s processing of document requests
[R12-39], billing [R12-40], distribution of document updates [R12-41],
documentation order status, and inventories.   In addition, the Training and
Documentation Services Group will provide literature that discusses the
documentation available to user, how to order documentation, and the associated
prices of documentation [R12-42].  Concentrating the responsibility for training
and documentation in a separate unit apart from the User Support Services Group,
enhances the overall efficiency and responsiveness of the NPAC.

 

Our existing 800 NASC documentation order administration procedures are an
excellent foundation for the NYCAC NPAC operation. These proven procedures are
being tailored to meet NPAC requirements. The Lockheed Martin-developed problem
resolution and tracking system — LINCSS (Lockheed Martin

 

447

--------------------------------------------------------------------------------


 

IMS NPAC Client Support System), which we currently use to support the 800 NASC
and Illinois NPAC/SMS projects — will be used to log all requests for
documentation and training, and will support:

 

•                  Order entry for NPAC SMS documentation and requests

 

•                  Order status tracking through to fulfillment

 

•                  A client file for order verification

 

•                  Source record for NPAC SMS documentation billing.

 

LINCSS will also provide reports, including information on ordering, tracking,
and delivery of the NPAC documentation and training.  Documentation requests
will be entered into LINCSS as they are received by the Training and
Documentation Services Group, and reports will be generated daily to ensure that
orders are fulfilled within 24 hours.  Reports will provide NPAC operations with
a history of all documentation requests and their final fulfillment.

 

2.12.3.3   Training and Documentation User Feedback (RFP Sect. 12.8.6)

 

User feedback will be recorded in LINCSS to ensure that NPAC SMS training and
documentation is continually improved and refined to meet user needs. This
unique problem resolution and tracking system will provide the NPAC with the
capability to record all problems associated with NPAC SMS.  The User Support
Services Group, the centralized point of contact for all NPAC user problems,
will log on to the system and enter information as it is received.  The reports
provided by LINCSS will enable NPAC management to identify frequently reported
problems, potentially leading to NPAC SMS system enhancements and modified
approaches to training.

 

The Training and Documentation Services Group is an integral part of our plan to
ensure a high level of service delivery.  All feedback received from NPAC and
NPAC SMS user contact — telephone calls,

 

448

--------------------------------------------------------------------------------


 

questionnaires, and meetings — will be assessed and incorporated through proper
channels into our training and documentation [R12-43].  Exhibit 2.12.3-4 is a
sample questionnaire that will be used to solicit feedback from students upon
completion of NPAC SMS user training.

 

Our training program is designed to meet the needs of users on an ongoing
basis.  We will collect user feedback to help us develop new courses, refine
existing courses, and to update all documentation to meet the evolving and
changing needs of the NYCAC NPAC users.

 

449

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  Skilled technical staff resolve Local SMS download data
communications problems

 

•                  Efficiently fulfills NPAC SMS report requests within 24 hours

 

•                  Coordinates resolution of system availability and technical
communications problems

 

•                  Ensures that interfaces from the NPAC SMS to other number
portability administrative systems are operating properly

 

2.12.4                          System and Software Support Group (RFP Sect.
12.9)

 

Highly skilled staff within our NPAC facilitate the daily operation of the
NPAC/SMS.

 

The System and Software Support Group is responsible for monitoring and
maintaining the NYCAC NPAC/SMS operating environment and administering and
maintaining the NPAC infrastructure.  Their responsibility includes the NYCAC
Primary NPAC/SMS Facility in Tarrytown, New York, as well as the NYCAC NPAC/SMS
Disaster Recovery site in Chicago, Illinois. The group, structured to facilitate
reliable and efficient operation of the NPAC and the NYCAC NPAC/SMS, is
partitioned into three organizations: NPAC/SMS Administration and Operation;
Network Control Center; and Software Support.  Exhibit 2.12.4-1 illustrates the
interaction of these three functional organizations. Their individual
responsibilities are summarized below.

 

NPAC/SMS Administration and Operation. Personnel assigned to this organization
design, administer, and maintain the NPAC Tarrytown infrastructure, i.e., the
NPAC PC-based Local Area Network,  upgrading all operating and application
software for the administrative systems including the trouble tracking and
reporting system (LINCSS), billing system, word processing software, spreadsheet
software, project management software, logon ID administration, and password and
security permission assignment.  This responsibility includes the systems at the
Chicago NYCAC NPAC/SMS disaster recovery site and the primary NYCAC NPAC/SMS
location in Tarrytown.

 

450

--------------------------------------------------------------------------------


 

•                  Network Control Center (NCC).  Located at the Primary NYCAC
NPAC/SMS Facility in Tarrytown, personnel assigned to this organization perform
a systems and software support function for the entire NPAC network, including
monitoring the WAN, local service provider links, the IP switches, and all other
NPAC/SMS facilities using the HP OpenView-based integrated network management
system.

 

•                  Level 2 Software Support. Personnel assigned to this function
are responsible for providing users with NPAC SMS interface operational support
and conducting COTS software update testing. They maintain the system software
and provide problem analysis and resolution when software problems are
identified.

 

The NPAC is equipped with a sophisticated data and voice phone system that
ensures reliable access to all NPAC personnel, regardless of time of day. 
Operation of the system is the responsibility of the Systems and Software
Support Group. The NPAC SMS generates many system performance, ported number
record, and problem exception reports.  This group is responsible for generating
reports to fulfill NPAC user requests, validating the accuracy of the report
generation process, resolving any problems in the comprehension of these reports
by the users, and arranging for distribution of the reports. It is also
responsible for coordinating the resolution of all user or NPAC SMS problems
relating to system availability and communications.  These communications
include notifying all NPAC SMS user groups of an unscheduled system
unavailability or failure and providing status on the system’s recovery.

 

The group also provides assistance in resolving data communications problems
with other NPAC SMS service systems identified through our continual monitoring
of the NPAC SMS interfaces.  Automatic reports are generated to assist system
users.  Additionally, the skilled technical staff in this group oversee and
resolve local SMS download data communications problems as discussed below.

 

451

--------------------------------------------------------------------------------


 

2.12.4.1   Logon Administration (RFP Sect. 12.2)

 

The success we have achieved in securing user access to the SMS/800 NASC
database ensures that NPAC user access is controlled and administered in an
accurate and timely manner.

 

The System and Software Support Group’s responsibility for logon administration
procedures includes:

 

•                  Assisting users with new NPAC logon requests [R12-1]

 

•                  Verifying NPAC logon signature approval [R12-2]

 

•                  Assigning unique logon ID, password, and appropriate user
class and security permission [R12-3]

 

•                  Updating the NPAC/SMS database and adding new users [R12-4]

 

•                  Notifying users of logon ID activation [R12-5]

 

•                  Resolving logon ID and password problems [R12-6]

 

•                  Performing NPAC SMS software acceptance/release testing
support for system logon, electronic mailbox, and security features.

 

The tasks needed to activate a new user from logon request to user notification
are shown in Exhibit 2.12.4-2.

 

Requests for access to NPAC SMS are submitted to the logon administrator via the
NPAC Logon Access Request Form.  A sample form is shown in Exhibit 2.12.4-3.

 

Upon receiving an accurately completed and properly approved NPAC Logon Access
Request Form, the NPAC logon administrator provides individuals with a unique
logon ID and password. Each form is reviewed for accuracy, completeness, and
proper signature authorization using the designated signature

 

452

--------------------------------------------------------------------------------


 

form file maintained by the NPAC logon administrator for each NPAC user
company.  Accurately completed and approved requests are assigned a unique logon
ID, password, and user class/security permissions.

 

Each logon ID is entered in the NPAC SMS, initialized, and tested to ensure that
appropriate user class and security permissions have been assigned.  It is the
logon administrator’s responsibility to notify users of logon ID activation,
mail them the processed NPAC Logon Access Request Form, and file a copy in the
NPAC logon access request file.

 

All user access problems are entered in our Trouble Tracking and Reporting
System LINCSS (Lockheed Martin IMS NPAC Support System), ensuring timely problem
resolution.

 

The NPAC User Support Services Group attempts to resolve all problems as they
are encountered. Access problems that cannot be resolved by a user support
services analyst are assigned a priority level and escalated to the logon
administrator within the System and Software Support Group.  If the logon
administrator is unable to resolve an access problem, the appropriate NPAC
support group is contacted for assistance.

 

2.12.4.2   Customer Record Security (RFP Sect. 12.3)

 

We understand the requirements to safeguard confidential NPAC information from
unauthorized access or disclosure.

 

Our security procedures, monitoring and reporting tools, and high commitment to
ethics and workplace integrity ensure that such information will be maintained
in the most secure conditions possible. We will work with the NYCAC to establish
user boundaries defined by distinct user classes and security permission
groupings similar to the approach for the Illinois NPAC/SMS system [R12-7].

 

453

--------------------------------------------------------------------------------


 

The appropriate security permission level and NPAC SMS function access will be
assigned to distinct user classes and security groupings [R12-8].  These user
classes and security permission groups will be published in the NPAC user class
definitions and security permission groups document. A preliminary table of
contents for this document is shown in Exhibit 2.12.4-4.

 

The logon administrator assigns logon IDs and access to NPAC SMS data and
features in accordance with the NPAC user class definition and security
permission groupings document, ensuring that NPAC users are granted access to
the correct data and functions [R12-8].  Our procedures are designed to prevent
an NPAC user from gaining access to the confidential information of another user
and to block improper access attempts, exercising absolute control of access to
customer information [R12-9].

 

We will monitor, log, and report unauthorized NPAC SMS access attempts and
security violations [R12-10], execute the appropriate corrective actions and
notifications, and complete and file a security discrepancy violation report.  A
file of such reports and any other security issues and problems will be
maintained and available for review by the NYCAC.  The file will also be used by
the NPAC Quality

 

Assurance and Control Group to monitor the integrity of the system and to
evaluate NPAC security policies and procedures.

 

2.12.4.3   Local SMS Download Problem Resolution (RFP Sect. 12.8.7)

 

Local SMS downloads will be monitored to ensure accurate and timely transmission
of subscription and routing data from the NPAC SMS.

 

454

--------------------------------------------------------------------------------


 

The NPAC System and Software Support Group will be staffed by personnel who are
well versed in the NPAC SMS system’s technical capabilities.  This in-depth
system knowledge, together with established operating procedures, ensures the
timely resolution of all local SMS download problems.

 

The Group is responsible for monitoring local SMS downloads and for analyzing
the information contained on exception reports resulting from unsuccessful local
SMS updates [R12-44].  Resolution of subscription version/record and routing
data download failures to a service provider’s network has the highest
priority.  If a local SMS download failure is catastrophic (more than 50% of
records fail to download) or if previous “re-sends” consistently prove
unsuccessful, we will notify the administrative group(s) of the affected local
SMS owner(s).  If problems are not resolved by a mutually agreed-upon time, we
will notify all affected service providers.  Finally, we will continue problem
resolution efforts until the identified local SMS download problems are
resolved.

 

2.12.4.4   NPAC SMS Report Administration (RFP Sect. 12.9.1)

 

NPAC SMS report requests will be fulfilled quickly and efficiently within 24
hours.

 

The NPAC System and Software Support Group is responsible for administering the
NPAC SMS reports.  This includes logging all NPAC SMS user report requests,
generating and distributing the reports to fulfill NPAC SMS user requests
[R12-45 and R12-47], validating the accuracy of the report generation process
[R12-46], and resolving any problems with report interpretation [R12-48].

 

All users who have NPAC SMS logons may receive reports.  A critical function of
NPAC SMS report administration is to verify the types of reports that can be
received by a particular user or group based on security or permission level. 
Upon verifying the proper security authorization for the report(s) requested,
the requested report(s) are generated and distributed [R12-45].

 

455

--------------------------------------------------------------------------------


 

All requests for standard NPAC SMS reports will be fulfilled by the Systems and
Software Support Group within 24 hours.

 

2.12.4.5   Failure Recovery Administration and User Notification (RFP Sect.
12.9.2)

 

Our System and Software Support Group will provide users with frequent and
detailed updates on the status of the NPAC SMS system after a failure has
occurred.

 

In the event of an unscheduled primary NPAC SMS system outage, the following
events will occur:

 

•                  The NPAC SMS interface associations between the primary NPAC
SMS and service provider SOAs and local SMSs will drop

 

•                  The Backup/Disaster Recovery System in Chicago, Illinois will
assume NPAC SMS operations

 

•                  The communication links to the service providers will be
routed/re-established to the Backup/Disaster Recovery System

 

•                  The System and Software Support Group will notify NPAC SMS
users the current and projected system outage (shutdown or failure) status
through the issuance of a Number Portability Bulletin (NPB) [R12-49].

 

NPBs are broadcast by the NPAC/SMS E-mail System, or sent via broadcast faxes,
and published on the NPAC web-based bulletin board.  A sample NPB informing
users of an unscheduled system outage is illustrated in Exhibit 2.12.4-5.

 

The System and Software Support Group will serve as the key point of contact for
system recovery status [R12-50].  This Group will notify the NPAC SMS user
community within 15 minutes of a system failure,

 

456

--------------------------------------------------------------------------------


 

and also provide updates on the system’s status every 30 minutes until the
system is up and running and available to users.  Users also will receive a
recorded message with status information when calling the NPAC hotline.

 

When the primary system becomes available, NPAC/SMS users are provided with an
explanation of the condition that caused the system to become unavailable, as
well as the time period during which transactions may have been lost.  However,
lost transactions should not occur because NPAC SMS operations should
automatically fall over to the backup/disaster recovery machine, and the
Interoperable Interface Specification contains a mechanism for local SMS and SOA
systems to re-sync with the NPAC SMS in case of failure.  We will assist users
in reconciling failed transactions, should they occur.

 

2.12.4.6   NPAC SMS Interface Monitoring (RFP Sect. 12.9.3)

 

We will assist in the resolution of data communication problems between the NPAC
SMS and other systems [R12-51], and provide technical assistance to users with
problems accessing the NPAC SMS [R12-52].

 

The NPAC System and Software Support group provides technical support to users
who encounter difficulty with their terminals or in connecting to the system. 
This group analyzes problems, identifies possible causes, and assists users in
regaining access to the system [R12-51 and R12-52].

 

System support analysts assigned to the group have the technical skills to
quickly diagnose a problem.  After diagnosis, they communicate with the
appropriate team member in the NPAC/SMS support group to resolve the problem.
The analysts will also conduct communication tests between service provider
local SMS and SOA systems, using a suite of tests to detect performance of
availability problems.  Test results will be available for analysis and
reporting [R12-53].

 

457

--------------------------------------------------------------------------------


 

As with all other system problems, user access and data communication problems
will be permanently recorded in our LINCSS trouble reporting and tracking
system.

 

 

This Page Intentionally Blank

 

458

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  Geographically separate, fully redundant and replicated
production data centers ensure non-stop operations during a catastrophic site
failure, such as fire at the primary data center

 

•                  Collocated NPAC operations with our primary data center in
Tarrytown offers economies of scale and cost savings

 

•                  Proven operator of 24x7 systems and data centers throughout
the country

 

2.12.5                                NPAC SMS Data Center Facility and
Operations (RFP Sect. 12.11)

 

Our fully redundant and geographically separate primary and backup/disaster
recovery data centers ensure 99.9% reliability and less than 9 hours of
unscheduled downtime.

 

The Lockheed Martin Team fully understands the importance of the NPAC SMS in
allowing businesses and residents in New York to change local service providers
and the potential impact if the NPAC SMS is down when activation notices are
sent.  As such, we looked at several alternatives for providing backup and
disaster recovery operations.  We considered locating dual machines in the same
data center; however, we quickly dismissed this approach since a disaster at the
site, such as a fire, could render both processors inoperable.  This approach is
just too risky.

 

We also considered a second approach where we could contract-out the
backup/disaster recovery operations to a third party, such as COMDISCO. 
However, the processors provided at these facilities are typically shared and
not dedicated.  Thus, when a large-scale disaster occurs, many customers are
vying for the same machine.  Accordingly, we also dismissed this approach as
inferior.

 

Thus, to absolutely ensure that the 99.9% reliability [R10-2] and less than 9
hours unscheduled downtime per year [R10-3] RFP requirements are met, coupled
with the requirement to resume processing within 24 hours in the event of a
disaster [R10-13], we determined that only fully redundant and fault tolerant

 

459

--------------------------------------------------------------------------------


 

processors at geographically separate data centers will guarantee the
RFP-required reliability and availability of the NPAC SMS for NYCAC.

 

The primary NYCAC NPAC SMS Data Center will be collocated with the NPAC at
Lockheed Martin’s Tarrytown, New York, Data Center located at 777 Old Saw Mill
River Road.  This data center supports systems that are used by more than 140
federal, state, and local government clients, as well as supports the 800 NASC. 
The center is highly secure, professionally operated, and supports
mission-critical, 24x7 systems on a wide range of hardware platforms.  It
supports a large nationwide network and processes millions of business
transactions per day.  This data center will also serve as the backup/disaster
recovery NPAC/SMS facility for the Illinois LNP LCC NPAC/SMS.

 

In addition, the Tarrytown Data Center has a complete Network Control Center
(NCC).  We plan to use this as the NCC for the NPAC SMS to monitor all service
provider links to the Tarrytown Data Center and the backup/disaster recovery
data center as well as the redundant DS-1 lines between both data centers.

 

To serve as the backup/disaster recovery data center, the Team has selected
Lockheed Martin’s Chicago NPAC/SMS Facility.  This facility is data center ready
with raised flooring, UPS, chillers, backup power generators, and a security
system.  This facility will serve as the primary facility for the Illinois LNP
LLC NPAC/SMS.

 

At each of these facilities, there will be dedicated NPAC SMS platforms solely
for use by the NYCAC NPAC SMS system.  Consequently, disaster recovery or backup
cut-over activities occurring in the Illinois LNP LLC region will not affect or
degrade the fail-over capabilities available to the NYCAC NPAC SMS.

 

460

--------------------------------------------------------------------------------


 

Data Center Operations

 

To ensure effective, reliable, and responsive operations, our System and
Software Support Group will perform the following major operations as well
others:

 

•                  System administer the NPAC SMS

 

•                  Monitor on-line performance using automated tools

 

•                  Optimize NPAC SMS performance and resource utilization

 

•                  Monitor, control, and secure access to all system resources

 

•                  Formulate and implement automation enhancements to reduce
operator intervention

 

•                  Maintain backup tape libraries at both the Tarrytown and
Chicago Data Centers

 

•                  Manage and control the WAN between the data centers and POPS
for service provider connectivity

 

•                  Schedule and track production batch jobs to successful
completion

 

•                  Investigate, track, resolve any and all NPAC SMS failures

 

•                  Resolve and escalate all problems according to in-place
procedures

 

•                  Produce and distribute daily status and problem reports

 

•                  Request preventive maintenance services on all equipment

 

•                  Conduct disaster recovery testing at periodic,
mutually-agreed time intervals.

 

We are confident that our fully redundant, dual, primary and backup/disaster
recovery approach is responsible and the best choice for NYCAC, guaranteeing the
RFP-required system reliability and uptime.

 

461

--------------------------------------------------------------------------------


 

This Page Intentionally Blank

 

462

--------------------------------------------------------------------------------


 

2.12.6   Software Release Acceptance Testing (RFP Sections 12.5, 12.8.2, and
12.9.4)

 

Our structured and comprehensive software acceptance test standards ensure that
only high quality NPAC SMS application software is released to the field.

 

Lockheed Martin currently provides software acceptance release testing for the
SMS/800 system.  For more than 3 years, we have developed and executed thousands
of test cases for this system.  This number portability application software
testing experience will be beneficial during our support of the NYCAC NPAC SMS
by ensuring that the NPAC SMS application software is tested thoroughly and
efficiently.  We propose to perform comprehensive acceptance tests on every new
release of the NPAC SMS software before certifying it for production release. 
We envision that NYCAC representatives will want to review our software
acceptance test plans and procedures, and we welcome NYCAC’s involvement not
only in the initial rollout of the NPAC SMS for New York but in subsequent
releases of the NPAC SMS software as well.

 

Lockheed Martin’s teammate, Evolving Systems, Incorporated (ESI), will enhance
the NPAC SMS software that we are developing to support NPAC services for
Illinois, creating a standard Release 2 that will be deployed for NYCAC.  ESI
will perform unit and integration testing.  Upon completion of the initial
release of the NPAC SMS and for each subsequent release, ESI submits the new
NPAC SMS software to the NPAC quality assurance and control manager, who develop
a release acceptance test plan [R12-12, R12-30, and R12-54].  The test plan
includes major milestone dates, release certification criteria, test scenario
requirements, considerations for new features, test case pass/fail criteria, and
pre-production installation test plan requirements.  The NPAC quality assurance
and control manager certifies each release for production installation [R12-17,
R12-35, and R12-59] coordinates new release testing across all NPAC operational

 

463

--------------------------------------------------------------------------------


 

functions.  Testing is performed on both new features and on modified existing. 
Acceptance test plans for major releases include full regression testing.

 

All NPAC operational functions participate in new release testing and are
assigned to test those NPAC SMS features/functions associated with their
specific procedural duties [R12-13, R12-31, and R12-55].  New release software
feature/function testing responsibilities include [R12-14, R12-32, and R12-56]:

 

•                  Performance of unit, integration, volume, and stress testing
for all releases of NPAC SMS software by ESI

 

•                  Performance of the following by the NPAC User Support
Services Group:

 

•                  Subscription version record access, security, input, and
modification testing

 

•                  Service provider and network data tables administration
testing

 

•                  Mass changes testing

 

•                  Electronic bulletin board testing.

 

•                  Performance of the following by the System and Software
Support Group:

 

•                  Logon administration and passwords testing

 

•                  User access and security testing

 

•                  SOA and LOCAL SMS interfaces testing

 

•                  Report availability/verification testing

 

•                                          Interface monitoring testing

 

•                                          Service data and diagnostic procedure
testing

 

•                                          Test scripts testing.

 

464

--------------------------------------------------------------------------------


 

NPAC subject matter experts test features, verify compliance with user
requirement specifications, identify software errors, generate and resolve
testing trouble reports [R12-15, R12-33, and R12-57], and track and report test
results [R12-16, R12-34, and R12-58] to ensure that only high quality software
is released.  A major milestone plan, as exemplified by Exhibit 2.12.6-1, is
developed for each software release.  Also a detailed plan is developed to
schedule and track progress for new feature testing, existing feature testing,
and regression testing.  Test plans are designed to thoroughly test feature
functionality for ensuring compliance with user specifications and detecting
software errors.

 

Test plans comprise individual test case scenarios, where each scenario
describes the test and specifies an objective.  These scenarios identify the
test data and set up requirements, (e.g., logon ID security class and
permissions, subscription

 

465

--------------------------------------------------------------------------------


 

version and tables data); describe actions to be performed; explain the results
to be expected; and describe the procedures to document actual test results
[R12-16, R12-34, and R12-58].

 

Software release acceptance testing is performed in a controlled test
environment and all test (pass/failure) results are tracked and reported to our
teammate, ESI, and NYCAC [R12-16, R12-34, and R12-58].

 

466

--------------------------------------------------------------------------------


 

2.12.7  Administration (RFP Sect. 12.12)

 

A dedicated Administrative Services and Facilities Group focuses on the required
administrative and financial functions.

 

The NPAC Administrative Services and Facilities Group performs the
administrative and billing activities required under the contract.  We
structured this group’s responsibilities to focus them entirely on NPAC
administrative and financial functions with no direct NPAC/SMS support duties. 
These organizational modifications concentrate staff expertise, reduce internal
lines of communications, improve accountability, and delineate responsibilities
in a manner that satisfies and, in most cases, exceeds the requirements of the
RFP.

 

Our current 800 NASC and other operational experience has shown that certain
functions occasionally require a higher level of subject matter expertise than
that found within the administrative staff.  Our proposed division of
responsibilities enhances NPAC/SMS security, improves efficiency of the
administrative functions, and focuses all NPAC/SMS system administration, user
support, software support, and systems support issues in the units equipped to
provide this service, thereby correcting this problem and improving the overall
level of NPAC support. Exhibit 2.12.7-1 identifies the functional organizations
responsible for meeting or exceeding the key administration requirements listed
in Section 12.12 of the RFP [R12-60 through R12-75].

 

The Administrative Services and Facilities Group’s functions include
secretarial, clerical, office and facilities management, leasing/purchasing,
human resource administration, payroll administration for the NPAC staff through
Lockheed Martin IMS headquarters, and NPAC accounting operations.  Other duties

 

467

--------------------------------------------------------------------------------


 

assigned to the group include all administrative and financial tasks pertaining
to purchasing the physical NPAC/SMS facility and its planning and management.

 

The group is responsible for processing bills to the local number service
providers and Local SMS owner-operators.  The extensive experience we have in
providing similar billing services for several of our lines of business ensure
that we are fully prepared to staff and administer the local number portability
billing functions.

 

 

This Page Intentionally Blank

 

468

--------------------------------------------------------------------------------


 

2.12.8     Facility Requirements (RFP Sect. 12.13)

 

Our planned primary NPAC facility, located in a production data center with
ample office space and features, provides a professional and productive
environment.

 

NPAC facilities planning is critical; many factors have to be considered, such
as:

 

•                  The need for primary and backup/disaster recovery sites to
meet reliability and availability requirements

 

•                  The location of both NPAC sites — they need to be
geographically separate so a single disaster does not affect both sites
simultaneously

 

•                  The ability of NPAC sites to offer not only a secure data
center environment, but also provide an ideal service center environment

 

•                  The ability of NPAC sites to expand to meet future needs

 

•                  The accessibility of the primary NPAC site

 

•                  The communications network that connects service providers to
the NPAC SMS — it must offer multiple access points for cost effectiveness and
diverse routing for high availability.

 

We considered all of these factors when selecting our primary and
backup/disaster recovery NPAC sites and the NPAC SMS communications
infrastructure.

 

Communications Network

 

As fully described above in Section 2.1, a frame relay network will be used to
provide a virtual point-of-presence (POP) in New York LATA 132.  In addition,
actual, facilities-based POPs will be located at the primary NPAC facility in
Tarrytown and at the backup/disaster recovery NPAC facility in Chicago.

 

469

--------------------------------------------------------------------------------


 

Service providers will have the option to connect to any POP to access either
NPAC facility.  Dial-up facilities will be supported at each NPAC facility as
well.

 

Tarrytown Primary NPAC Facility

 

After careful consideration of the factors listed above, Lockheed Martin has
selected our Tarrytown Data Center to serve as the primary NPAC facility for
performing all NPAC functions [R12-79].  This facility is located at 777 Old Saw
Mill River Road, Tarrytown, NY, and has been designed to emphasize security and
data protection.  The risk of disruption due to power outages has been virtually
eliminated through the combination of multiple power grids feeding the complex
and an uninterruptable power supply (UPS). Further protection is provided by
multiple fire detection and prevention systems; sensors that constantly monitor
temperature, humidity, and electrical flow; video surveillance; and protected
security guards 24 hours a day, 365 days a year.

 

Our primary NPAC facility is designed to meet all RFP specifications and
requirements, including:

 

•                  Dedicated solely to NPAC and data center functions [R12-76]

 

•                  Separate from other parts of the facility with secure access
points [R12-77]

 

•                  Contiguous, housing all NPAC and data center staff members
and equipment [R12-78]

 

•                  Equipped with telecommunication links available with diverse
routing disaster protection [R12-80]

 

•                  Equipped with sufficient backup power (backup power
generators) to maintain operation through electrical outages of at least eight
hours [R12-81].

 

The primary NPAC will occupy approximately 12,000 square feet within the Data
Center.  Additional space is available immediately adjacent to this space to
support expansion, when required.  Aside from

 

470

--------------------------------------------------------------------------------


 

its superior data center readiness, this facility is also designed to provide a
comfortable and efficient working environment for NPAC staff, flexibility for
staff growth, and additional requirements as they may develop.

 

Primary NPAC Office Furnishings

 

The NPAC and NPAC SMS will be configured with office equipment — desks, files,
computers, copiers, and telephones — to provide a professional work environment.

 

User, systems, and administrative personnel are being provided modular furniture
units that provide a spacious and functional work area while maintaining an
appealing appearance consistent with the rest of the facility.  Furniture for
the conference room and managers’ offices is of a caliber consistent with the
quality of professionalism required to meet with clients.  The office design,
which provides an orderly and functional work place with separate offices for
managerial and professional personnel, meets all federal, state, and local
building codes pertaining to work conditions.  The proposed floor plan is
illustrated in Exhibit 2.12.8-1.

 

Primary NPAC Physical Access Security

 

Cardkey access readers will be provided to prevent unauthorized access to the
NPAC facility.  In addition, certain areas within the facility, such as the data
center area, will be safeguarded using sophisticated handprint readers.  Hand
prints are scanned and compared with a file of digitized prints of personnel
authorized to enter the area.  Problems normally associated with unauthorized
use of lost, stolen, or duplicate keys, cards, and passwords are overcome with
the handprint identification technology.  This technology allows only personnel
associated with the NPAC/SMS to access the quarters.

 

471

--------------------------------------------------------------------------------


 

All visitors to the NPAC offices will be required to sign in and sign out for
entry and exit at the NPAC.  This procedure ensures records of entry and exit at
both the building and the NPAC/SMS office level.  Additionally, a record of
NPAC/SMS employee activity will be automatically recorded by the handprint card
key identification devices.

 

All physical security systems record all illegal access attempts.  NPAC
management personnel will review and evaluate on a regular basis both the
illegal entry attempts and the overall security procedures.

 

Primary NPAC Office Equipment

 

Lockheed Martin supports more than 140 private sector and state and local
government clients nationwide.  For many of these clients, we have established
new offices that provide back-office administrative services as well as services
that require direct interfacing with the public.  For example, we established
and operate the Number Administration Service Center (NASC) for the SMS/800 and
established and operate offices for collecting parking ticket fines and fees in
several large U.S. cities, including Los Angeles, Washington D.C., Boston, and
Philadelphia.  We also established several offices in many counties and states
across the country for collecting outstanding child support payments and
numerous service centers to issue toll tags and collect revenue for toll roads
that utilize electronic toll collection.  Simply put, we are experts in
establishing new offices for back office and customer service operations.

 

We have designed an effective, straightforward office layout for the NPAC/SMS
that provides an orderly and productive work environment.  Management personnel
will have private offices with desks and furnishings.  Other employees will have
dedicated work areas in the form of modular units.  These units

 

472

--------------------------------------------------------------------------------


 

are rugged, contain storage and drawers, have a large work surface, and provide
privacy.  Each unit also accommodates a computer.

 

Employees within the same unit/group are located close to each other to
facilitate communication and work flow.  Also, each unit/group will have access
to common filing, storage, shelf, and equipment space.

 

Primary NPAC Local Area Network

 

Access to the NPAC SMS and a common set of administrative systems is
cost-effectively provided using a local area network.

 

Each employee is equipped with a workstation (PC) or terminal and has access to
a common set of data processing software for word processing, spreadsheets,
order processing, billing, project management, and problem tracking.  Authorized
employees are also able to access the NPAC SMS.  Rather than providing each with
a PC to perform administrative tasks and a second terminal to provide access to
the NPAC SMS system, we propose to establish a feature-rich local area network
(LAN) at the NPAC where each staff member will have a single dedicated PC
connected to the LAN.  The software environment that provides control of the LAN
will incorporate two industry standards: 1) Microsoft Network over TCP/IP as the
LAN operating system, and 2) Microsoft Windows 95 for the user workstation
interface.  From the LAN, users will have access to word processing,
spreadsheet, and project management software through communication gateways to
the NPAC SMS system.

 

473

--------------------------------------------------------------------------------


 

Highlights of our NPAC LAN include:

 

•                  Fast and powerful Pentium PC workstations

 

•                  File servers (primary and secondary) to provide high
availability; if the primary fails, processing will be performed by the
secondary file server

 

•                  High quality laser and inkjet printers that are evenly spread
throughout the NPAC facility for convenience and maximum utilization

 

•                  Notebook PC’s with modems, for off-hour remote NPAC support

 

•                  Dedicated uninterruptable power supplies (UPS) for each
critical LAN component, with main power protection coming from a large,
centralized UPS system

 

•                  Share fax modem pool for sending and receiving faxes

 

•                  Searchable CD-WORM based document archive server.

 

The LAN approach also allows administrative functions of the NPAC such as
billing and problem tracking/resolution to be seamlessly integrated into the
overall operation.  Also, with a LAN, printers can be cost-effectively shared by
all employees and strategically placed throughout the facility for improved
productivity and usage.

 

Copies of all software, back-up tapes, documentation, authorized signatures, and
other required operational information will be maintained at our off-site
vault.  This approach ensures that all materials necessary for the establishment
of a disaster recovery site will be accessible within one hour after a
declaration of a disaster condition at the primary NPAC facility.

 

474

--------------------------------------------------------------------------------


 

Chicago NPAC/SMS Backup/Disaster Recovery Site

 

To provide the highest possible availability, we decided to have a fully
redundant, geographically separate Backup/Disaster Recovery Site.  Our proposed
Backup/Disaster Recovery Site is our Chicago NPAC facility, which will be also
used to support the Illinois LNP LLC NPAC/SMS. The facility is data center
ready, with the appropriate environmentals — backup power generator, chillers,
multiple power feeds, UPSs, raised flooring, and controlled access.

 

475

--------------------------------------------------------------------------------


 

2.12.9   Telecommunications Requirements (RFP Sect. 12.14)

 

A toll-free 1-800/888 number and a feature-rich digital telephone system with
individual telephone lines, direct inward dialing (DID), 24-hour hotline, voice
messaging, automatic call distribution, call transferring, call waiting, and
paging provides professional and efficient support of NYCAC NPAC/SMS users.

 

Voice Communications

 

A high quality telephone system with state-of-the-art features is required to
assure the ability of the NYCAC NPAC to respond to user inquiries.  As shown in
Exhibit 2.12.9-1, we have selected the expandable, fully featured, ISOTEC IDS™
228 digital telephone system from EXECUTONE Information Systems to support our
NPAC operations.  This system is configured with advanced automatic call
distribution and system add-on INFOSTAR™/VX2 (Voice Messaging).

 

Each NPAC staff member will have an individual telephone line and a telephone on
his/her desk [R12-82 and R12-87].  The system provides for both direct dial
access and for receiving calls from an automatic call distributor.  Using this
telephone system, NPAC staff will be able to transfer calls to and receive calls
from any telephone extension within the NPAC [R12-88].

 

The NPAC will have a listed, primary, toll-free 1-800/888 hotline number
available 24 hours a day [R12-83].  The ISOTEC IDS™ 228 has direct inward dial
(DID) functionality where staff members are able to answer the hotline directly
at their desks [R12-88].  Also, when integrated with EXECUTONE’s INFOSTAR™/VX2,
the ISOTEC IDS™ 228 system has an integrated voice message/mail system [R12-
84], allowing callers to leave voice messages easily [R12-89].  When a caller
leaves a message, a light/lamp indicator on the telephone station is
illuminated, providing a visual signal that a message has

 

476

--------------------------------------------------------------------------------


 

been left [R12-89].  If the phone is being used when a call comes in, an audible
tone is sounded to inform the telephone user that a call is waiting.  NPAC staff
are able to put callers on hold when the need arises.

 

Around the Clock, 24-hour Support

 

Since the NPAC is available 24 hours a day, 7 days a week, 365 days a year, NPAC
SMS system users are able to reach a “live” NPAC staff member at any time
[R12-89 and R12-90].  During off-hours, 6:00 p.m. until 9:00 a.m. (Eastern Time)
the next morning and on weekends and holidays, users can reach NPAC analysts
through the same off-hour procedures used successfully in the 800 NASC.  When
users reach the NPAC during off-hours, the telephone system will present them
with the following options:

 

•                  Contact the NPAC staff member on call

 

•                  Call back during normal business hours

 

•                  Leave a message.

 

If the user wishes to contact an NPAC staff member, the NPAC telephone system
immediately pages the primary NPAC support person on call.  If the primary
support person on call does not respond to the telephone page within 15 minutes,
the system automatically pages the secondary, backup NPAC support individual. 
This system ensures that on-call support personnel and NPAC managers can be
quickly contacted during off-hours.

 

While on call, NPAC support personnel are equipped with portable notebook PCs,
an additional telephone line at their residence, and a cellular telephone. These
devices allow the support person to access NPAC SMS via a secure dial-up
connection while maintaining voice contact with the NPAC SMS user.

 

477

--------------------------------------------------------------------------------


 

Our off-hours approach is secure, cost-effective, and guarantees access to NPAC
support personnel 24 hours a day [R12-90].  By using notebook PCs, on-call NPAC
staff members are able to perform all of the required functions, including
receiving the latest status of the NPAC SMS during scheduled or unscheduled
downtime as if they were sitting at their desk [R12-90].  This proven procedure
has provided responsive service to the SMS/800 users.  It will be tailored, as
appropriate, to provide the required local network portability 24x7 coverage for
the NYCAC NPAC.

 

Call Accounting and Management Reports

 

The ISOTEC IDS™ 228 and its system add-ons provide several call accounting and
management reports, including:

 

•                  Call Accounting Reports — System Detail, Summary, and Traffic
Reports

 

•                  Call Management Reports — Events Log Reports Agent Split
Summary, Split Summary, Line Group, Line Sub-group.

 

These reports are used by management staff and supervisors to measure overall
NPAC and individual staff member performance as well as to refine operational
procedures to provide NPAC SMS users the most responsive support possible.

 

We understand that we will be responsible for the cost and management of the
NPAC telephone system and meeting or exceeding the required qualitative and
quantitative performance standards [R12-92].

 

Data Communications [R12-85]

 

In addition to the data communication facilities that will be provided for
service provider connectivity to both the primary NPAC in Tarrytown and the
backup/disaster recovery NPAC in Chicago, as completely

 

478

--------------------------------------------------------------------------------


 

detailed in Sections 1.6, 2.1, and 2.10, a local area network (LAN) with
communication gateways will be located within the Tarrytown NPAC, allowing PCs
on the LAN to connect directly to NPAC SMS server and providing access to print
and fax servers [R12-86].  By using a PC Windows-based LAN, NPAC staff will be
able to connect to the NPAC SMS system as well as simultaneously access our
problem/trouble reporting system, LINCSS.

 

Should a disaster occur in the Tarrytown Primary NPAC facility, operations will
be transferred to our NPAC backup/disaster recovery site in Chicago, and NPAC
operations will be reestablished as rapidly as possible.  An ethernet LAN is
already available at this facility for connecting to the NPAC SMS and supporting
the daily operations performed by the NPAC.  We plan to exercise our NPAC
disaster recovery provisions annually.

 

We recognize as our responsibility the acquisition and management of the data
communications facilities between the primary NPAC and the NPAC SMS operating
units as well as the data communications facilities between the Tarrytown
primary site and the Chicago backup/disaster recovery location [R12-93].

 

 

This Page Intentionally Blank

 

479

--------------------------------------------------------------------------------


 

HIGHLIGHTS

 

•                  A permanent, full-time Team of 32 professionals time phased
for statewide expansion

 

•                  Staff dedicated to NPAC responsibilities

 

•                  Implementation Team transitions into the ongoing operation
organization

 

•                  Headed by an individual experienced in system development,
project management, customer service delivery, and the administration of
portable number databases

 

•                  Seamless transition from statewide to regional local
portability service

 

2.12.10  Staffing (RFP Sect. 12.15)

 

Our NPAC is staffed with dedicated, highly qualified, permanent, full-time
personnel for smooth implementation and effective on-going operations.

 

Lockheed Martin has an impressive track record for quickly implementing and
starting up operations for high volume, customer sensitive information
processing activities.  Our proven approach, which will be applied to the NYCAC
NPAC SMS, includes the use of existing Lockheed Martin resources for highly
qualified, proven individuals to meet the unique demands of the NYCAC NPAC SMS
implementation and ongoing operations.  These resources are supplemented with
subject matter experts who: 1) have successfully implemented and supported
single-application solutions, 2) have established an NPAC-like operation in a
number portability environment, namely the SMS/800 NASC, and 3) have
participated in the current implementation of the Illinois NPAC/SMS.

 

This section of our proposal describes the managerial structure, human resource
approach, and key personnel we propose to assign to the implementation and
operation of New York statewide and possible regional roll-out of NYCAC NPAC SMS
services.  In this Section, we describe the staffing totals and individual
qualifications of key management personnel, our proposed management structure
and organization, our approach to training and development, and our proposed
NPAC staff for key supervisory positions.

 

 

480

--------------------------------------------------------------------------------


 

 

2.12.10.1   Management Structure and Organization

 

Placement of the NPAC implementation and operations organizations high in our
company structure ensures senior management attention and focus.

 

To assure we satisfy the requirement for the NPAC organization to provide high
quality, consistent, reliable, and evenhanded service, we have adopted the
following management and staffing strategy:

 

•                  Lockheed Martin IMS has been designated by the Lockheed
Martin Corporation as the corporate entity selected to implement and operate the
NPAC SMS.  This company — Lockheed Martin IMS — has been guaranteed full support
by the Corporation, including management commitment and participation, financial
support, and access to the corporate-wide personnel base to staff key management
and technical positions

 

•                  The NPAC organization reports to a high level within Lockheed
Martin IMS, thus assuring company management attention and resources

 

•                  A Management Review Committee comprising executives from
Lockheed Martin IMS and Evolving Systems, Inc. (ESI) has been established to
enhance implementation of the NYCAC NPAC SMS. Key executives — Robert Castaldi,
CIO of Lockheed Martin IMS, and George Hallenbeck, CEO of ESI — will provide
oversight to software implementation milestones.

 

Management Focus

 

We have taken several steps to ensure the appropriate level of additional
management involvement in the NPAC SMS undertaking.  We are proposing:

 

481

--------------------------------------------------------------------------------


 

•                  A short organizational chain of command between the director
of our NPAC organization and the Chief Operating Officer of Lockheed Martin
IMS.  The NPAC Director reports to the Vice President of CIS Operations, who
reports to the CIS Senior Vice President and Managing Director, who, in turn,
reports directly to the Chief Operating Officer of Lockheed Martin IMS.

 

•                  An internal Management Review Committee chaired by Richard
Hartung, Executive Vice President of Lockheed Martin IMS.  This committee will
provide independent management oversight in reviewing the performance of the
NPAC SMS implementation and operation teams.  The committee consists of
executives drawn from Lockheed Martin and ESI.

 

•                  A Lockheed Martin audit performed by an internal audit group
that reviews the performance of all Lockheed Martin IMS projects.  The audit
group, which reports directly to the Chief Financial Officer of Lockheed Martin
IMS, will audit NPAC operations on an annual basis.

 

Lockheed Martin Staff Resources

 

Lockheed Martin can and will draw upon an enormous reserve of managerial and
technical skills from within the Lockheed Martin Corporation to provide highly
qualified staff for the implementation and operations team.

 

Within its personnel universe of nearly 200,000 people, Lockheed Martin
currently employs more than 5,000 information systems and customer service
professionals at its many data centers across the country.  Approximately 10,000
employees are engaged in NPAC-related technical disciplines, including systems
integration and software engineering.

 

482

--------------------------------------------------------------------------------


 

We have assembled an NPAC staff that is representative of Lockheed Martin’s
tremendous depth of systems and administrative expertise and talent.  The
proposed NPAC Director — Audrey Herrel — is currently a key manager with
Lockheed Martin IMS.  Ms. Herrel is thoroughly familiar with all facets of the
number portability environment and has extensive experience in system
development and customer service delivery.  Her selection ensures a smooth
implementation of the NPAC/SMS.

 

Lockheed Martin has more than ample depth, skills, and resources to staff the
NPAC organization.  We currently employ more than 1,500 professional, technical,
management, and administrative employees, about two-thirds of whom support
operations and perform functions directly comparable to the NPAC requirements.

 

Our Tarrytown Data Center, where the primary NPAC/SMS system for NYCAC will be
located, has an experienced staff of more than 150 people working in the areas
of user and system support, production control, system operations, technical
services, telecommunications, software development, and database administration.

 

In addition to a source for permanent staffing, these personnel are available to
assist the NPAC operation whenever out-of-the-ordinary technical issues arise. 
The NPAC can obtain support in such areas as specialized system support, data
communications, database administration, PC/LAN/WAN support, and user
assistance.

 

We are proposing a permanent NPAC staff of 23 full-time employees during the
first year of operation, expanding to a full complement of 32 as service
providers are added and transaction volumes increase due to roll-out within New
York State [R12-94].  This dedicated staff will be supported by the

 

483

--------------------------------------------------------------------------------


 

management review committee, the implementation team, and internal and external
subject matters experts.

 

Organizing and Staffing the NPAC/SMS

 

The NPAC/SMS contract will be serviced within the company’s Communications
Industry Services (CIS) line of business.  Ms. Herrel will report directly to
Joseph Franlin, CIS Vice President of Operations, who reports directly to
Jeffrey Ganek, Lockheed Martin’s Senior VP and Managing Director of
Communications Industry Services.

 

Exhibit 2.12.10-1 depicts the NPAC/SMS implementation organization responsible
for the system design, development, engineering, integration, testing, and
delivery of the NPAC/SMS application, communication network, and primary and
backup data facility [R12-94].  This organizational structure is based on
Lockheed Martin’s extensive experience in system development projects of this
nature and is characterized by the emphasis placed on delivering the major
subsystems associated with the NPAC/SMS.  These subsystems are:

 

•                  Local Number Portability application

 

•                  Primary (Tarrytown) and backup (Chicago) data centers

 

•                  Local Number Portability SMS Communications Network, and

 

•                  Number Portability Administration Center (NPAC).

 

These four subsystems comprise the NPAC/SMS to be delivered in compliance with
the RFP’s stated requirements and schedule.  A complete preliminary project plan
for NYCAC NPAC/SMS implementation is provided and discussed in Section 2.0.2.

 

484

--------------------------------------------------------------------------------


 

The implementation organization includes the following groups:  1) Management
Review Committee;  2) Quality Assurance and Control;  3) User Support Services; 
4) Administration Services and Facilities; 5) NPAC SMS Product Development;  6)
Networking, Engineering, and Infrastructure; and 7) Training and Documentation
Services.  The responsibilities of each group are briefly defined below:

 

Management Review Committee.  Chaired by Mr. Hartung, this group of carefully
selected senior executives from IMS and ESI will receive weekly reports as to
the progress of major subsystem deliverables and adherence to customer
requirements, delivery schedule, and quality principles.  Any exceptions to
expected outcomes will be addressed immediately and a corrective action plan
implemented.  The Management Review Committee will ensure that the appropriate
sense of urgency is embraced within their respective companies and that the
necessary resources are made available to address any deviation from
expectations.

 

Quality Assurance and Control.  This group will develop standards for
performance and productivity, measure performance against these standards,
promote continuous process improvement, affirm customer satisfaction, and assure
system (virtual and physical) and operational security, including policy and
procedure.  In addition, this organization is responsible for developing system
test plans in concert with the User Support Services, System and Software
Support, and Network Engineering and Infrastructure Groups, and the local
service providers.

 

User Support Services.  During implementation, the User Support Services Group
will work closely with local service provider users to establish policies,
processes, and procedures that facilitate the actual flow of business during
operation of the NPAC.  Specifically, this includes verifying and understanding
interfaces, user problem resolution and escalation procedures, industry
guidelines, mass change administration logons, and customer record security.  In
addition, group members will be trained on the

 

485

--------------------------------------------------------------------------------


 

local number portability application in order to assist users and conduct the
new release acceptance testing.

 

Administrative Services.  This organization is responsible for planning and
executing the construction and furnishing of the NPAC and NPAC data center,
initiating the recruiting process, and providing for new employee orientation. 
In addition, group members will become experts in the local portability billing
system and establish the necessary financial accounts and clerical support for
the implementation team.

 

NPAC SMS Product Development.  Those assigned to this group are responsible for
managing development of the NPAC/SMS application being undertaken by ESI, a
leader in the development of telecommunications system software.  Assisting the
manager will be Robert Castaldi, Lockheed Martin IMS CIO and his staff, and Mark
Foster, a consultant with more than 20 years of systems development experience
in the telecommunications industry.  Most recently, Mr Foster has assumed a
prominent, proactive role in the Illinois NPAC/SMS implementation.  This group
will ensure that all subsystems are developed in accordance with local service
provider requirements and that they are integrated, tested, working, and
available by the committed due date — May 15, 1997.

 

Networking, Engineering, and Infrastructure.  This organization is responsible
for implementing the state-of-the-art network design required to facilitate the
porting of local numbers.  They are the designers of the NPAC communications
infrastructure that supports the operations organization in providing high
quality, evenhanded, and responsive service.  Furthermore, this group will
migrate into the operations organization by performing the functions associated
with the Network Control Center and the NPAC SMS Administration and Operations
Group.

 

486

--------------------------------------------------------------------------------


 

Training and Documentation Services.  During implementation, this organization
provides NPAC/SMS application user documentation, training material, and
instructor and student guides.  Members of the group also produce and publish
various industry documents, such as local portability guidelines and dial-up
access procedures, and train the NPAC staff on the use of the local portability
application and the NPAC policies and practices. In addition, the training
manager assists local carriers in their transition to the NPAC SMS by training
their staff.  By providing the training function, we are reinforcing our
understanding of the industry’s needs and creating an additional conduit for the
passage of information from the NPAC users.

 

Our proposed implementation organization employs Lockheed Martin personnel as
well as outside experts for the specialized tasks that are not required on an
ongoing basis.  Personnel with specialized expertise in the telecommunications
industry, applications and systems software, database management, data and voice
communications, legal and regulatory issues, and finance have been identified
for support during implementation.

 

The hallmark of this implementation organizational structure is how well it
parallels the architecture of the ongoing operational organization shown in
Exhibit 2.12.10-2.  This, of course, is by design as we capitalize on our
experience as an integrator of systems and manager of the subsequent
operations.  It is this replication of organizational structure that allows
those involved with all aspects of the implementation planning and execution to
migrate to the day-to-day management and delivery of quality, evenhanded NPAC
services.

 

NASC Operations

 

Exhibit 2.12.10-2 illustrates our proposed operations organization and the
responsibilities and staffing (in brackets) associated with these functions. 
This structure is rooted in the RFP requirements, Lockheed Martin’s extensive
experience in operating the SMS/800 NASC for more than three years, and a

 

487

--------------------------------------------------------------------------------


 

management philosophy centered on understanding and satisfying the NPAC user’s
needs.  As previously highlighted, this NPAC/SMS transition team will become
part of the operations staff upon delivery of the NPAC/SMS on May 15, 1997,
thereby assuring the availability of experienced personnel to support NYCAC
NPAC/SMS testing and subsequent live operations on October 1, 1997.  Some of the
unique features of the NPAC ongoing organization are as follows:

 

User Support Group  Staffed with a manager and ultimately eight (8) analysts,
this organization is the primary point of contact for the local service
providers during the 9:00 AM (Eastern Time) to 6:00 PM (Eastern Time) hours of
operation of the NPAC.  These operating hours ensure maximum responsiveness to
the user community; however, we are prepared to extend these NPAC office hours
should local service providers warrant a change.  Our initial proposed staff of
four (4) analysts is predicated upon the following assumptions:

 

•                  incoming call volume of approximately 40 calls per business
day on average

 

•                  Average analyst busy time of 4.0 minutes per call

 

•                  Average analyst wrap-up time of 3.5 minutes per call

 

•                  A performance standard of 90% of all “hotline” calls answered
within 10 seconds

 

•                  7 days a week, 365 days a year on-call coverage for a 15-hour
period (6:00 p.m. Eastern Time to 9:00 a.m. Eastern Time)

 

•                  Vacation, holiday, and sick time coverage

 

•                  New feature and regression testing to support one major
software release per year with 800 test cases per release

 

•                  Processing of new local service provider applications

 

•                  System security maintenance of approximately four logon
requests a business day

 

•                  Approximately nine NPA splits a year

 

•                  Approximately 25 report requests a month

 

488

--------------------------------------------------------------------------------


 

•                  100 client services bulletins per year

 

•                  600 table maintenance transactions per month

 

•                  One disaster recovery test per year

 

•                  Subject matter expertise on all facets of the NPAC/SMS
application.

 

These staffing estimates are drawn from our extensive experience in managing the
SMS/800 NASC.  In the absence of any sizing information in the RFP beyond NPAC
SMS transaction in Requirement R10-17, the foregoing assumptions provide the
basis for staff changes brought about by workload deviations from the stated
assumptions.  These deviations are likely, given the embryonic nature of local
number portability.  The initial phases of a new service offering, the
associated increased volume of both new and inexperienced users of the NPAC, and
the probable migration from a New York-only to a regional NPAC/SMS service can
certainly impact on the flow, nature, and volume of work.

 

Shifts for the initial nine-hour coverage are organized to ensure that 90% of
all calls are answered within 10 seconds.  The System and Software Support Group
staff will be cross-trained and have the technical proficiency to handle system,
software, and user support functions.  As a result, they will be available to
support user inquiries and provide coverage during peak activation times. 
Periods of high volume could also occur as a result of software releases with
new features, new local service providers, or NPA Splits/Mass changes.

 

User access to the NPAC staff during off-hours, 6:00 p.m. Eastern Time to
9:00 a.m. Eastern Time, is provided through our proposed use of pagers.  A
member of the User Support staff and Systems and Software Support Services staff
is on-call during off-hours.  A call placed to the NPAC hotline after hours is
automatically routed to the primary on-call analyst’s pager.  The primary
analyst is required to respond to this page within 15 minutes.  Should he or she
be involved in another call, the NPAC’s PBX

 

489

--------------------------------------------------------------------------------


 

automatically pages the secondary on-call analyst. On-call NPAC analysts are
equipped with pagers, laptop PCs , calling cards, cellular telephones, and
additional telephone lines in their homes.

 

System and Software Support Group.  This organization comprises the following
three groups:

 

•                  Network Control Center.  Housed within the Lockheed Martin
state-of-the-art Tarrytown, New York Data Center, the network control staff
monitors the local portability wide area network and local service providers
access links to this network.  In addition, they administer the configuration of
the IP switches and monitor their performance.

 

•                  NPAC/SMS Administration and Operations.  Staffed with eight
(8) personnel (three systems administrators and five system support analysts),
the NPAC/SMS Administration and Operations Group is responsible for the hardware
and third-party software infrastructure of the NPAC/SMS.  More specifically, the
system support analysts monitor and administer the NPAC local area network,
PBX/ACD, trouble and tracking system, and all PC hardware and software. They are
cross-trained on the NPAC/SMS application to facilitate assisting user support
personnel and to provide a frame of reference for problem resolution.  Shifts
for system support analysts are organized to provide coverage during peak
activation hours to facilitate resolution of activation failures.

 

The three system administrators are responsible for the Stratus platform,
operating system, all third-party security, and database software. 
Specifically, they configure and administer the servers, schedule processes,
manage production control, administer report generation, monitor system
performance, monitor and administer system interfaces, install third party
software updates, and monitor and audit security functions.

 

490

--------------------------------------------------------------------------------


 

•                  Level Two Software Support.  Initial user contact with the
NPAC is accomplished over the NPAC hotline to a user support analyst.  Upon
determining that the problem is of an application software nature, the analysts
refer the issue to Lockheed Martin IMS’ software maintenance support group
staffed by ESI, which is thoroughly familiar with all aspects of the NPAC/SMS
application design and coding.  Staff at ESI analyze the problem and assess its
impact upon system utility and performance.  This assessment determines the
priority awarded the problem.  A priority one, for example, requires
around-the-clock expenditures of resources to resolve the issue.

 

This proposal and, more importantly, the proposed price include this level of
software support throughout the life of the contract.  In effect, the NPAC/SMS
is a turnkey solution that allows the local service providers to confidently
move ahead with their business.

 

The remaining groups within the operations organizational structure — Quality
Assurance and Control, Administration Services and Facilities, and Training and
Documentation Services — continue to perform in a manner established during the
implementation phase of local number portability.  Their responsibilities are
reflected above in Exhibit 2.12.10-2.

 

2.12.10.2  Staff Selection, Training and Development

 

The key NPAC management and supervisor positions are being staffed with
individuals who possess many years of management experience.

 

Staffing and staff training and development of the NPAC personnel are
coordinated through the Lockheed Martin IMS Human Resources organization.  The
mission of Human Resources is to facilitate the company’s achievement of its
business goals through maximizing the caliber and productivity of its

 

491

--------------------------------------------------------------------------------


 

employees.  All human resource functions, including recruitment, training,
employee relations, and compensation, focus on these goals.

 

Human Resources, in concert with management, promotes an awareness among all
employees that they are individually and collectively critical to the company’s
success and share in its rewards.  A sense of ownership is encouraged among
employees—ownership of their own work as well as responsibility for the overall
performance of the company.

 

Specialized human resource functions for the NPAC, such as job specification and
recruitment, compensation, benefits administration, and employee relations, are
provided for the NPAC through the Lockheed Martin IMS headquarters in Teaneck,
New Jersey.  The NPAC training function draws upon the headquarters’ training
department for additional resources and expertise.  NPAC human resource
administration is a local responsibility of the Administrative Services Group.

 

Staffing Methodology.  The telecommunications industry requires an NPAC service
that is highly reliable and competent and customer service-centered, and that
handles information in a secure and protective manner.  Accordingly, we propose:

 

•                  A highly qualified staff for all key positions.  Our staff
meets or exceeds the stated requirements in skills, competence, and experience. 
Our staffing strategy is designed to ensure the highest levels of service. The
staff will be augmented during startup and thereafter, as necessary, by
specialists in industry and technical operations disciplines.

 

•                  A staff that has a proven track record within the Lockheed
Martin Corporation.  All of the key management positions are being filled by
Lockheed Martin IMS employees with solid, proven track records.

 

492

--------------------------------------------------------------------------------


 

•                  A staff possessing more than the technical requirements for
each position. Our staff embodies the qualities of customer sensitivity and
friendly efficiency crucial to achieving a positive user reception to the NPAC.

 

•                  Lockheed Martin maintains an automated database with a skills
inventory on current employees, as well as a candidate tracking system for
prospective new hires.  These tools contribute to the expedient identification
of required skills for even the most specialized positions.  When necessary, our
recruiting department functions as an in-house search firm, using executive
search techniques to identify and attract the best individuals for positions at
all levels. In addition to technical skills, we recognize the need to screen for
intangible qualities such as capacity to learn, motivation, and a
customer-service orientation, all of which are keys to success.  The proposed
initial staff of key personnel for the NPAC are current Lockheed Martin
employees chosen because they are known to embody these characteristics.  Where
the need for outside recruitment exists (due to geographic or cost
considerations) and as it arises over time, candidates will be interviewed and
tested to screen for these qualities.

 

For decades, Lockheed Martin has been entrusted with the nation’s vital
secrets.  Our expertise in ensuring the security of top-secret classified
information distinguishes our capability to protect the confidentiality of
user-sensitive information.

 

Thorough investigations will be conducted to determine the background and
character of any NPAC employee candidate.  We will verify employment and check
references with prior employers, perform credit and criminal checks, and
identify and explore any gaps in employment [R12-95].  Staff members

 

493

--------------------------------------------------------------------------------


 

will be required to sign non-disclosure agreements to protect proprietary
information for the NPAC and its customers.

 

Staff Motivation and Development. To retain and motivate the highest quality
staff, we are providing a work environment that recognizes and awards
achievement.  Lockheed Martin’s Continuous Quality Improvement philosophy
stimulates high performance, first by communicating that quality is valued and
recognized, and then by providing the tools necessary for success.

 

Not only are Lockheed Martin employees advised of their possible career paths,
they are encouraged and supported in their efforts to advance within the
organization.  Employees will be informed of and considered for opportunities
within the NPAC, within the Tarrytown Data Center, and throughout Lockheed
Martin.  Similarly, employees in other Lockheed Martin IMS operations will be
considered for positions within the NPAC organization.  Professional advancement
is directly tied to performance, with employees being made aware of their
individual and collective achievements in relation to the performance measures
established for the NPAC.

 

Staff and Training.  There are two components to training:  the initial training
the NPAC staff requires to prepare for the initiation of services, and ongoing
training required to sharpen, refine, and upgrade skills.

 

•                  Initial Staff Training.  The initial staff training effort
consists of the following:

 

•                  Review of all existing procedure manuals, training material,
and system documentation.  As part of our deliverables, we are responsible for
developing and providing a training course that includes an instructor and
student guides

 

494

--------------------------------------------------------------------------------


 

•                  Attendance by all management and supervisors at the local
portability application training program

 

•                  Subsequent attendance of the clerical and technical personnel
at the NPAC/SMS application training program

 

•                  On-the-job training at the NPAC.  Members of the NPAC staff
work under the close supervision of the training manager and user support
supervision

 

•                  Introduction to continuous quality improvement.

 

•                  Ongoing Staff Training.  The ongoing staff training effort is
focused on:

 

•                  Continuous quality improvement for all NPAC staff.  This
training introduces widely-accepted improvement methods including problem
identification and definition, processes, and tools to identify possible
solutions

 

•                  Improving the skills of the personnel in the NPAC groups. 
The quality assurance manager and the unit supervisors are responsible for
monitoring performance against agreed-upon standards.  If it becomes apparent
that an individual requires strengthening of skills, the appropriate vehicle
(workshop, training program, peer or supervisory coaching) is identified and
employed

 

•                  Upgrading of skills to enable individuals to enhance their
career development and promote advancement

 

•                  Cross training, where feasible, within the NPAC groups.  To a
certain extent, the staff is cross-trained in the tasks performed by other
groups in the NPAC.  This promotes job interest and espirit-de-corps, allows for
backup staffing, and provides a better overall understanding of the system.  For
example, system support staff would be trained in user support functions,
although the reciprocal training support might not always be appropriate.

 

495

--------------------------------------------------------------------------------


 

Staffing Adjustments.  The staffing methodology subsection above outlines the
sources of information that form the basis for our initial core staffing levels
and the selection of the proposed individuals.  However, during the initial
operations period we will review NPAC operations to assess the appropriateness
of our staffing levels and skill sets.  We will then be in a position to make
any adjustments in the proposed NPAC staffing that may be advisable. Adjustment
could include the staff size or refinements to required technical skills.  The
mechanisms for such reviews and procedures for any staff adjustments would be
mutually agreed upon.

 

The criteria for making staffing level or skill mix changes relates to how well
the units are meeting performance standards and customer satisfaction.  For
example, the User Support Services Group might be held to a standard of
resolving 92% of all telephone inquiries on a real-time basis.  If the standard
is in jeopardy, potential remedies could include bringing additional skill types
into the group, providing additional training, or recruiting additional
personnel.

 

Additional factors that could affect staffing levels include:

 

•                  Growth of the local portability business with a resultant
increase in the number of service providers

 

•                  Higher than anticipated portable number “churn” that would
cause additional NPAC activity

 

•                  An increase in the complexity of the NPAC/SMS application
software with additional features/services

 

•                  Significant increase in newly defined work that would also
require an increase in management and/or administrative staff

 

•                  Expansion of the geographical area within which local
portability is offered

 

•                  The introduction of local number administration
responsibilities.

 

496

--------------------------------------------------------------------------------


 

Performance standards are proposed for the overall NPAC organization, for each
individual group, and for each staff member.  These NPAC performance standards,
as described in Section 2.12.11, have been set at a uniformly effective level by
Lockheed Martin IMS management.  Ensuring performance against these standards is
the responsibility of the group managers, the NPAC director, and the quality
assurance and control manager.  If performance is below standards, the unit is
upgraded through additional training or supplemented with additional staff.

 

Proposed NPAC Staff.  We have assembled an outstanding team of professionals
with the right blend of experience, technical capability, and customer service
orientation to run the NPAC.

 

Recognizing the critical importance of a smooth and effective startup to the
overall roll-out of local portability, we are augmenting our team with
specialists in planning, operations, communications, and systems to ensure a
successful implementation.  For added insurance, we are including during both
implementation and ongoing operations a management review and oversight function
and access to any additional company resources that may be required.

 

It is our experience that the one factor that has the highest correlation with
the success of a project or a business is the quality of the management team. 
Technology, size of staff, training, effective organization, and operational
procedures are all important ingredients in a successful operation, but the
essential component is effective management leadership that can successfully
galvanize the other components.

 

In accordance with this management philosophy, we propose a highly competent and
experienced management team that averages more than 10 years of successful and
relevant experience for the NPAC

 

497

--------------------------------------------------------------------------------


 

contract.  We are confident that the high quality of our key managers, each of
whom is highlighted below, will be evident during the vendor interview process
and through contact with the client references.

 

•                  NPAC Director Audrey Herrel, our proposed NPAC Director,
brings to the project a unique background and experience that is especially
well-suited to managing the NPAC.  Ms. Herrel, the current manager of User
Support Services in the SMS/800 NASC, has more than 20 years of experience in
the data processing, telecommunications, and customer service industries. 
During her previous positions with CBS, Pepsico, and Prodigy, she held
increasingly responsible positions in programming, system design, computer
operations, and customer support.  While in the SMS/800 NASC, Ms. Herrel has
been involved in all aspects of the functions described in Section 12 of the
RFP.  As NPAC Director, she will have full operational responsibility for the
NPAC, operating the organization as a profit center and focusing on client
relations and the overall performance of the organization.  Ms. Herrel is
committed full-time to management of the NPAC.

 

NPAC Management and Supervisors.  In addition to Ms. Herrel, the NPAC management
team consists of one specialist as staff to the director and four line
managers.  The staff position is the quality assurance and control manager, and
the four supervising line positions are the user support services, system and
software support, administrative services and facilities, and training and
documentation services managers.  All employees in management team positions are
exempt, key employees.  The total NPAC staff planned (23) during the first year
of operation, including management personnel, is committed to the project on a
full-time basis for a minimum period of one year, barring health problems or
termination.  If key personnel are replaced, the replacements will have equal or
better qualifications than the individuals they replace.  Our proposed
management team that will support Ms. Herrel in the management of the NPAC
includes:

 

498

--------------------------------------------------------------------------------


 

•                  John Varley,  Quality Assurance and Control,  Manager,
Quality Assurance, Lockheed Martin.  John has over 11 years of experience in
establishing, implementing and enforcing quality assurance and control processes
in high technology engineering environments.  John’s rigorous approach to
quality management earned his division the New Jersey Malcolm Baldridge Award
and an ISO 9001 certification.

 

•                  Cheryl Comitto, User Support Services Manager, has more than
seven (7) years of experience as a manager in data center operations in the
areas of production application and client support.  She possesses extensive
experience in client and use problem resolution for missions critical
applications.

 

•                  Richard Carter, NPAC/SMS Product Development Manager, has
more than 13 years as a systems manager and engineer involved in design and
trouble isolation and correction from the system level down to the component
level in a wide array of electronic systems and devices.  Mr. Carter currently
leads the development of Lockheed Martin’s NPAC SMS product.

 

•                  Louis Gammone, Network Engineering and Infrastructure,
Telecommunications Manager for Lockheed Martin IMS.  Mr. Gammone is responsible
for managing voice and data telecommunications engineers whose primary functions
include:  designing, planning, purchasing, installing, testing and maintaining
communications equipment for Lockheed Martin offices.

 

•                  Marie Kaczor, Administration Services and Facilities Manager,
has more than six (6) years experience in office management and human resources
and proven abilities to train, develop, and motivate a professional team
dedicated to customer service and staff support.

 

499

--------------------------------------------------------------------------------


 

•                  Nancy Kalanta, Training and Documentation Services Manager,
has nearly seven (7) years of experience in training a wide variety of
audiences, including representatives, supervisors, and managers on technical
applications in a service environment.  She is thoroughly familiar with the
number portability environment and service management systems.

 

The resumes of the management team are presented in Appendix B.

 

The Management Review Committee.  The Management Review Committee is responsible
for reviewing the financial and operational performance of the NPAC. Members of
this committee include:

 

•                  Richard Hartung, Executive Vice President for Lockheed Martin
IMS, who chairs the committee, has been a member of the Lockheed Martin IMS
management team since 1993 and reports to John Brophy, President of Lockheed
Martin IMS.  As chairman of the Management Review Committee, Mr. Hartung ensures
the presence of Senior Lockheed Martin IMS management attention to the NPAC/SMS
services.

 

•                  Robert Castaldi, Chief Information Officer of Lockheed Martin
IMS, has been a key member of the Lockheed Martin IMS management team since 1984
and also reports directly to John Brophy.  He has a broad base of technical,
data processing, managerial, and information management systems experience, and
will oversee NPAC/SMS implementation and operations from a technical standpoint.

 

•                  Jeffrey Ganek, Senior Vice President and Managing Director of
Communications Industry Services, Lockheed Martin IMS.  Mr. Ganek recently
joined the senior management team after devoting 20 years to the
telecommunications industry.  He has held senior positions with AT&T, MCI, and
GTE with experiences ranging from strategic planning, product development,
marketing, and business

 

500

--------------------------------------------------------------------------------


 

development.  Mr. Ganek will ensure that local number portability for NYCAC
receives the resources and attention commensurate with the national attention it
will garner.

 

•                  Duane Storms, Senior Vice President of International
Marketing for Lockheed Martin IMS, has been a member of the Lockheed Martin IMS
Management team since 1980, reporting directly to John Brophy. He will review
and monitor operational issues pertinent to the NPAC/SMS.

 

•                  George Hallenbeck, CEO and Chairman of the Board of Evolving
Systems, Inc., has more than 26 years of experience in the computer industry. 
He has founded or co-founded several companies and is recognized in Colorado,
where EBT is based,  as a prominent business leader with a long history of
entrepreneurial success.  Mr. Hallenbeck will ensure that his company’s
development of the local number portability application is an unqualified
success.

 

NPAC/SMS Implementation Organization

 

Lockheed Martin has had extensive experience in the rapid, yet controlled,
implementation of new applications and operations and transition from existing
operations.  Typically, upon being awarded a contract for a new client, it is
necessary to set up a new area office and be in operation within 90-120 days. 
These operations often include procurement of space, equipment, personnel,
training, user requirements analysis, communication equipment and lines, data
conversion, testing, and system modifications.

 

In all such cases, we have deployed and staffed a start-up team with a unique
set of skills, experience, and capabilities that ensured the smooth
establishment of services.  The Implementation Team for the NPAC/SMS, headed by
Ms. Herrel, consists of the key members of the NPAC management team, plus

 

501

--------------------------------------------------------------------------------


 

specialists in a number of disciplines required for smooth implementation and
cut-over.  These specialists include:

 

•                  Contract Administration.  Headed by Richard Ludwig, Vice
President of Contracts for Lockheed Martin IMS and primarily responsibility for
the legal aspects of Lockheed Martin IMS’ contract transactions, this group is
responsible for contract negotiations.

 

•                  Communications Configuration.  John P. Posephney, Vice
President, Integrated Services, is responsible for the acquisition and
implementation of communications services and equipment for the NPAC, including
the data communications network and interfaces to the NPAC/SMS computer system,
voice communications equipment, and our internal LAN environment.

 

•                  NPAC SMS Product Development and Data Center Establishment.
Robert Castaldi, CIO with extensive software development experience and
responsibility for Lockheed Martin’s Data Center in Tarrytown, New York, is
responsible for assuring that his organization supports the development of the
NPAC/SMS application to the extent that his staff is involved in the
configuration of requirements, functionality, and software specifications.  As a
member of the Management Review Committee, Mr. Castaldi will be involved in
design reviews and all major milestones during the product life cycle —
especially the preparation and execution of test plans.  As the Lockheed Martin
executive responsible for the Data Center, he will provide oversight guidance
and direction in the location and establishment of both NYCAC NPAC facilities.

 

•                  Consultants. Mark Foster has contributed significantly to the
advancement of local number portability throughout the United States and
particularly in the Illinois LNP implementation.  He will continue his role as
design consultant to Lockheed Martin and will play an important role during the
implementation of the NPAC/SMS.  Similarly, Lisa Marie Maxson has assisted in
the development

 

502

--------------------------------------------------------------------------------


 

of the NPAC/SMS for Illinois.  She was the initial architect of the NPAC SMS
Interoperable Interface Specification (IIS), and has been retained by Lockheed
Martin to oversee and review NPAC SMS design requirements and NPAC SMS design,
development, and testing.  Finally, John Shea has attended and will continue to
attend meetings in states throughout the country, keeping Lockheed Martin and
abreast of the latest industry developments.  His input has been invaluable in
shaping NPAC SMS functionality and features.

 

The NPAC/SMS staffing during the implementation period before cut-over to NPAC
operations will consist of the full-time NPAC team, growing to its full
complement over time, plus the specialists noted above. Exhibit 2.12.10-3
illustrates the forecasted staffing levels in the categories described above,
using a January 2, 1997 Letter of Intent for planning purposes.

 

2.12.11  Service Objectives (RFP Sect. 12.16)

 

Lockheed Martin’s experience and track record demonstrates that we consistently
meet and often exceed established performance standards for the 800 NASC. We
will apply this experience to assure total customer satisfaction of the NYCAC
NPAC/SMS operational environment.

 

As the current 800 NASC contractor, we are familiar with the service objectives
for NPAC-like services.  The directly applicable experience we have gained
through our support of this program ensures that we will establish the proper
and appropriate service levels and customer oriented performance standards
required for the NYCAC NPAC and NPAC SMS.

 

One of the primary service objectives is 7x24 availability of NPAC staff to
answer user questions or resolve problems.  As discussed in Section 2.12.9, our
staff will be available 24 hours a day, 7 days a week, 365 days a year, and will
be qualified to quickly respond to user needs [R12-96].

 

503

--------------------------------------------------------------------------------


 

Additionally, every major facet of NPAC operations will be measured against
service level standards.  By comparing NPAC services against predetermined
standards and refining both operations and the performance standards over time,
service to the user will continuously improve.  In this section, we discuss our
quality assurance approach and use of performance standards to ensure that
consistent, reliable, and timely services are provided.

 

504

--------------------------------------------------------------------------------


 

2.12.11.1    NPAC Availability (RFP Sect. 12.16 and Page 92)

 

The complete array of NPAC services will be available around-the-clock to meet
user needs.

 

We propose to provide customer assistance 24 hours a day, 7 days a week, 365
days a year.  Our service representatives will be available to assist clients
from the NPAC site, Monday through Friday, from 9:00 a.m. to 6:00 p.m. Eastern
Time.  During normal business hours, we are committed to respond to 90% of user
calls within 10 seconds. Service representatives will continue to provide
quality service and assistance to users during off-hours as well (6:00 p.m. -
9:00 a.m. Eastern Time the next morning on weekdays and on weekends and
holidays).  Our off-hours hotline service is via voice messaging.  A system
feature associated with our PBX enables service representatives to be paged,
thereby initiating an immediate customer/user callback.  Data communication
facilities are provided and properly maintained to ensure high levels of
customer service at all hours throughout the week.  For off-hour user service
requests, the NPAC service representative will call back the user within 30
minutes of notification, 99% of the time.

 

2.12.11.2    Quality of Service & Performance Standards (RFP Sect. 12.16 and
Page 93)

 

We are committed to provide high quality NPAC SMS user support with consistent,
reliable, and responsive service.

 

As NPAC contractor, we will be responsible for the delivery of consistent,
reliable, and timely responses to meet NPAC users’ needs.  The quality of our
service can be defined in terms of ongoing system performance, response time,
and availability — all of which are measurable.  Our efforts in this area are
twofold:

 

505

--------------------------------------------------------------------------------


 

•                  Quality assurance and self-monitoring (continuing education
and awareness training for all NPAC members)

 

•                  Quality control (monitoring of actual performance against
established standards).

 

While performance standards can be established to measure efficiency,
timeliness, reliability, accuracy, and accessibility, there is no substitute for
customer satisfaction — is the most important measure in any service operation. 
Our quality assurance plan and quality assessment processes are developed
through focused and timely customer surveys.  Telephone surveys and/or written
questionnaires are directed toward NPAC users who have generated a request or
who have received reports, documentation, or training.  Thus, our customer
surveys reflect current operations.

 

Quality Assurance and Self-Monitoring

 

To assure quality service, we employ a seven-step, self-monitoring process and
refine our operations based on quantitative results.

 

To implement comprehensive quality assurance procedures, data is collected from
our management team and aggregated on a daily, weekly, and monthly basis. 
Reports are prepared to compare performance to previously established standards
and variances or incidents of substandard performance are identified and
corrective action begun.

 

Our daily seven-step quality assurance and self-monitoring procedures for the
NPAC includes:

 

•                  Daily Activity Reports submitted by the staff to unit
managers by the close of each scheduled shift

 

•                  Aggregated reports comparing a unit’s performance to
established standards, prepared by the unit manager by 10:00 a.m. on the next
business day

 

506

--------------------------------------------------------------------------------


 

•                  Daily quality assurance reports and recommended corrective
action plans, prepared by the quality assurance and control manager by
10:00 a.m. on the following business day

 

•                  Daily managerial meetings on planned corrective actions,
convened by the NPAC director and management team members by 10:30 a.m. every
business day

 

•                  Recap meetings held by unit managers and staff members at the
start of each shift to review corrective actions planned and priority
assignments that day

 

•                  Random, periodic monitoring of NPAC staff members’ job skills
in the work environment and telephone interactions with NPAC users conducted
throughout the day

 

•                  A weekly performance report in a mutually agreed-upon format
submitted to NYCAC.

 

We will submit performance reports monthly to assure that NYCAC is kept abreast
of the current service levels.  Exhibit 2.12.11-1 is a list of potential
performance standards and the Lockheed Martin Team’s proposed service commitment
for each.  We will assure that summary reports comparing actual performance to
established standards are made available to NYCAC at least five days before all
scheduled reviews.

 

NYCAC Performance Evaluation

 

We will encourage regular performance reviews by NYCAC.  Drawing on our
experience in providing services comparable to the NPAC, we are proposing that
the Committee use a monitoring and evaluation procedure that consists of:

 

507

--------------------------------------------------------------------------------


 

Weekly performance review meetings during the implementation period of the NPAC
and NPAC SMS operations.  This will ensure that NYCAC reviews the progress of
the start-up, including any outstanding tasks and performance-related issues.

 

•                  Weekly reviews of performance against established NPAC and
NPAC SMS performance standards, evaluating quantitative measures of actual
performance of each business unit function.  We prepare reports highlighting
performance and take corrective action statements as required.  These reviews
provide the NYCAC with a timely and precise status on service levels achieved.

 

•                  Less frequent meetings after a six-month period.  Because
most start-up operational issues will have been addressed by the time the NPAC
and NPAC SMS are on-line for six months, the frequency of meetings may be
reduced.  It is our experience that monthly meetings are adequate after the
implementation period.

 

We are aware that the frequency of performance reviews will be determined by
NYCAC and that they may take place several times a year.  We are prepared to
meet the established performance review schedule.

 

Notification of Substandard Performance

 

We propose that substandard performance evaluations be communicated in writing
within 15 days of the end of the monitoring period and that we provide a
corrective action plan within 5 business days.  We consider this expedited
response to be feasible since weekly reports to the NYCAC will have previously
identified any potential for substandard service and approved corrective actions
will have already been initiated.

 

508

--------------------------------------------------------------------------------


 

Corrective action plans must meet the approval of NYCAC.  We propose
implementing improvement steps within 15 days of NYCAC approval in those
situations where steps previously approved have not already been initiated.

 

Proposed NPAC and NPAC SMS Service Commitments

 

Quality Assurance and Control Manager

 

Our approach to quality assurance/quality control is being emphasized by the
addition of a Quality Assurance and Control function in our NPAC and NPAC SMS
management team.  This position, independent of the other organizational units,
is a key part of our NPAC management and has as its primary function
responsibility for helping the NPAC director achieve continuous process
improvement.

 

Quality Control Program

 

Internal self-monitoring and external monitoring assure that we improve our
operations by incorporating feedback from many different groups and points of
view.  Our quality control program consists of both internal self-monitoring and
external monitoring activities.  These efforts begin with promoting and
fostering quality as a goal and continue with measuring actual performance
against standards.

 

Internal Self-Monitoring

 

We will continuously monitor our internal operations through daily management
inspection and weekly reviews of the Key Service Indicator Report.

 

509

--------------------------------------------------------------------------------


 

Management Monitoring

 

Our NPAC management team will closely monitor staff activities on a daily basis,
including observing employee job skills in the work environment and monitoring
telephone interaction with NPAC users.  It is the responsibility of all managers
to measure each employee’s fulfillment of the established job performance
standards and to utilize this information constructively in the staff review
process.  We propose that our management personnel take the initiative to begin
quality improvement activities and involve the Quality Assurance and Control and
the Training and Documentation Services groups as necessary.  If job performance
requires improvement in any of the performance areas, additional on-the-job
training will be administered through our in-house training function. 
Professional developmental training will also be provided to reinforce the
importance of service quality.

 

Key Service Indicator Report

 

Each week, the quality assurance and control manager will receive a written
report of each unit’s performance during the previous week.  This report,
together with the quality assurance and control manager’s comments and
recommendations, will be the basis of a discussion with the NPAC director.  It
is the responsibility of the quality assurance and control manager to assist the
unit managers in establishing meaningful and appropriate criteria against which
to measure performance for each of the NPAC units.

 

External Monitoring

 

Our NPAC operations will undergo scrutiny from several external organizations,
including the Management Review Committee.  Their suggestions for changes,
combined with annual audits and user surveys, will assure that we refine our
operations to meet both NYCAC and NPAC SMS user needs.  Descriptions of each of
these external monitoring groups and activities are presented below.

 

510

--------------------------------------------------------------------------------


 

Management Review Committee — We will support NPAC and NPAC SMS operations by
placing key corporate management personnel on a Management Review Committee. 
This group will review on a quarterly basis the business operation, level of
customer satisfaction, and performance of the business unit

 

Lockheed Martin Audit — As a corporate policy, Lockheed Martin conducts internal
audits of its operating units on a routine basis. Audits will subsequently be
reviewed by the NPAC management team and corrective action implemented, where
required. Both the Quality Assurance and Control Manager and Management Review
Committee will subsequently track and review audit findings.

 

Annual User Surveys — Recognizing that the customer’s perception of the quality
of NPAC/SMS service is the ultimate measure of the organization’s effectiveness,
annual surveys of both internal (applications developers, network managers,
contracting party, etc.) and external (NPAC/SMS users) customers will be
undertaken and analyzed, and appropriate corrective action will be implemented.

 

Performance Standards

 

Use of performance standards will allow us to quantitatively measure business
unit service levels for improving customer satisfaction.  We recognize that the
successful operation of the NPAC and the NPAC SMS requires a high level of
quality performance.  To satisfy this goal, we propose an approach that requires
each employee to be aware of, committed to, and actively involved in the total
quality improvement process.  Each Lockheed Martin Team employee will be held
personally responsible and accountable (when measured against customer
satisfaction) for the quality of his or her work.  To achieve this goal, we will
ensure that, in addition to making a personal commitment to the quality process,
our management will commit sufficient resources and training to their
organizations.

 

511

--------------------------------------------------------------------------------


 

The pursuit of quality is a continuous effort with measurable objectives.  The
Lockheed Martin Team will operate the NPAC/SMS according to the following
principles of quality:

 

•                  Quality, defined as conformance to established performance
standards, is a direct measure of customer satisfaction

 

•                  The method for creating quality includes identifying customer
needs and evaluating processes to ensure that each step adds value for the
customer

 

•                  The standard of performance must target “zero defects” as
measured against specific requirements.

 

We consider customer satisfaction to be the result of meeting or exceeding
customer expectations for quality, timeliness, and cost.

 

Every member of our staff will have a responsibility to deliver the highest
level of quality service possible to ensure customer satisfaction, reliability,
and responsiveness in the most cost-effective manner.  Our management will be
responsible for providing the resources and environment to achieve this end.  In
our current operation of the 800 NASC, we have implemented the concept of
Quality Improvement Teams.  These teams, comprising analysts from each
functional organization and facilitated by either the quality assurance and
control manager or the functional unit manager, have addressed and resolved such
operational issues as:

 

•                  Improving the billing process

 

•                  Providing out-of-hours service

 

•                  Re-engineering the responsible organization change process

 

•                  Eliminating potentially redundant or conflicting procedures

 

•                  Flowing and improving the new resp org process

 

512

--------------------------------------------------------------------------------


 

•                  Evaluating the hardware and software tools available to
analysts

 

•                  Improving the trouble tracking system — LINCSS.

 

Our quality process includes retaining competent and experienced human
resources, providing ongoing education, delivering service at or above expected
standards of performance, and regularly measuring service against performance
standards.

 

To establish and monitor the quality of the NPAC/SMS service being proposed,
performance standards — integral parts of Lockheed Martin’s quality assurance
and control program — will be applied to the full range of NPAC/SMS activities. 
The performance standards will address service consistency, reliability, and
response time for each NPAC and NPAC SMS task specified by the RFP [R12-97,
R12-98, and R12-99].   As previously mentioned, proposed Lockheed Martin
NPAC/SMS service commitments that address service consistency, reliability, and
response time are presented above in Exhibit 2.12.11-1.  The specified standards
will reflect our understanding of the high service level required for local
number portability and our commitment to increasing service response to the
user.  The standards are based on our extensive experience with similar tasks
required by our administration of the 800 NASC.

 

Administration of the NPAC/SMS Performance Standards

 

We established an extensive list of aggressive performance standards that we are
committed to meeting or exceeding. To qualitatively measure our service
delivery:

 

•                  We will conduct telephone and written customer satisfaction
surveys

 

•                  Daily progress reports will be prepared and, upon request,
weekly reports provided to NYCAC

 

•                  Corrective action plans or response to substandard
evaluations will be submitted within one week of acknowledgment.

 

513

--------------------------------------------------------------------------------


 

We are also committed to meeting/exceeding the reporting and corrective action
time frames specified in the RFP.

 

Example NPAC Operational Performance Standards

 

We have defined service performance threshold levels from which performance
measures will be evaluated.  These levels are based on our experience in
servicing the telecommunications industry via the 800 NASC.

 

We recognize that the NPAC/SMS will continually strive to optimize performance
and maximize customer satisfaction and will support this objective.  The
threshold levels selected provide for minimum levels of service and allow for
process improvement consistent with our embraced principles of quality assurance
and control.  Selected examples of enhanced service include:

 

•                  Processing 99.0% of approved logon ID requests within 12
business hours.  This is an annual measurement.

 

•                  Expanding and providing more definitive categories for
customer notification of scheduled NPAC SMS system unavailability.

 

•                  Answering a minimum of 90.0% of offered calls within 10
seconds.

 

•                  Satisfying a minimum of 99.5% of customer commitments.  This
is an annual measurement.

 

•                  Responding to off-hours requests within 30 minutes, 99.0% of
the time.

 

514

--------------------------------------------------------------------------------


 

•                  Precluding answer service degradation by limiting a customer
abandoned call rate to a maximum of 2.0% in a service month.  This measure
reinforces the requirement to provide service in a consistent manner.

 

•                  Notifying the user community a minimum of two weeks in
advance should a delay be encountered in the general availability of a planned
NPAC SMS software release.  This measure will enable service providers adequate
time to adjust their force and coverage assignments.

 

•                  Notifying the user community at least two weeks in advance of
the general availability or a software release.  The measure will provide
adequate time for adjusting for workload and force assignments.

 

•                  Conducting weekly circuit continuity tests to the NPAC/SMS
and backup/disaster recover site proposed by the Lockheed Martin Team.

 

•                  Annually maintaining system and interface availability at a
minimum of 99.9%.

 

515

--------------------------------------------------------------------------------


 

NYCAC NPAC/SMS PROPOSAL

2.13  Future Considerations

 

HIGHLIGHTS

 

•                  The Lockheed Martin NPAC/SMS architecture is a permanent
NPAC/SMS solution that offers unlimited growth in capacity due to both
functional and geographic jurisdictional factors with only incremental growth
costs

 

•                  Modular NPAC/SMS software, hardware, and network architecture
enables the development of future capabilities while retaining existing
investment in NPAC functionality thereby reducing future costs

 

•                  Distributed, object-oriented, software architecture with
highly modular implementation (C++, reusable objects, etc.) streamlines cost of
developing future enhancements while leveraging maturity and stability of
existing functionality

 

•                  Use of database-resident, rules-based, definitions of
transaction processing steps enables the enhancement of existing process flows
and addition of new flows with reduced effort and cost

 

•                  The Lockheed Martin team is committed to supporting ongoing
definition and evolution of LNP capabilities, at the state and national levels,
to ensure NPAC/SMS support of future LNP enhancements

 

2.13                              FUTURE CONSIDERATIONS (RFP Sect. 13)

 

Recognizing the inherent uncertainties in predicting future NPAC capacity and
functional requirements, a substantial amount of flexibility, expandability, and
extensibility is essential to provide continuous NPAC/SMS services.  One of our
primary design goals for the NPAC/SMS is to design-in these attributes at every
major level of the NPAC system, thereby meeting all future requirements with
reduced cost and disruption.

 

To accommodate both planned and unplanned increases in system growth brought on
by functional and/or geographic jurisdiction expansion, it is essential that the
NPAC/SMS be extremely scalable.  The Lockheed Martin NPAC/SMS provides for
processing capacity expansion in three dimensions:

 

•                  NPAC SMS server expansion.  The Stratus Continuum I fault
tolerant system may be smoothly scaled up to two logical RISC SMP CPUs, 2GB of
duplex RAM, 178 GB of duplex disk, and 84 I/O adapters, allowing up to 1,344
direct connect communications lines.  Further, upgrading the NPAC SMS may be
performed on-line while the system is live, thus ensuring no disruption to
operations

 

516

--------------------------------------------------------------------------------


 

due to unanticipated system upgrades.  Exhibit 2.13-1 illustrates the
expandability of a single Stratus Continuum system.

 

Exhibit 2.13-2 illustrates the performance increases of new planned processor
technologies being developed by HP (PA-RISC) and HP/Intel (Merced). 
Availability of new processor technologies from the two strongest technology
companies with continuing performance enhancements and binary software
compatibility ensure longevity NPAC/SMS facilities and continued scalability
through the future of LNP deployment.

 

Exhibit 2.13-3 illustrates the future evolution of the Stratus Continuum I
Family incorporating future HP RA-RISC processor enhancements (PA8000 to
PA8xxxx), and increase SMP and memory capabilities.

 

[Graphic Omitted:  Graphic depicting server expansion]

 

Exhibit 2.13-1.  NPAC SMS server expansion

 

Exhibit 2.13-2.  Explosive Growth in future processor technology guarantees
server scalability

 

[Graphic Omitted:  Chart depicting future HP processor availability]

 

Exhibit 2.13-4 illustrates the future Stratus Continuum II family, which will be
based on the up-coming Merced processor technology being jointly developed by HP
and Intel.  These system represent significant performance growth (more than
100x) over currently available technologies.  Enhancements include: higher
levels of SMP (more logical CPUs), memory, and native PCI I/O bus technology. 
They are also planned to feature 3DA, the future unified Unix operating system
being jointly developed by HP and SCO, representing the integration of USL SVR4
Unix, HP/UX, and SCO UNIX.

 

[Graphic Omitted:  Stratus product roadmap]

 

517

--------------------------------------------------------------------------------


 

Exhibit 2.13-3.  Ongoing growth in the Stratus Continuum I Series incorporating
future HP Processor technology (PA8xxx)

 

Exhibit 2.13-5 illustrates the performance growth curve for Stratus systems
based on the HP (PA-RISC) and HP/Intel (Merced) technologies.  This growth curve
does not include performance enhancements due to additional distribution or
clustering technologies (such as load sharing, parallel database servers, and
shared-efficient message queuing) that will increase the effective performance
of multi-system configurations.

 

[Graphic Omitted:  Stratus Continuum II product roadmap]

 

Exhibit 2.13-4.  New Continuum II Series based on HP/Intel Merced Processor
provides over 100x 1996 performance

 

•                  NPAC SMS software distribution.  The NPAC SMS software
processes are configured to operate in a distributed fashion across multiple
servers, as illustrated in Exhibit 2.13-6.  The system configuration dictated by
the capacity requirements in RFP Section 10.2, Capacity and Performance, calls
for five (5) Stratus Continuum Model 428H systems operating cooperatively in a
distributed fashion.  There are several functional boundaries across which
software distribution may be performed — front-end communications processing,
database storage, rules-based process execution out to one or more additional
servers — depending upon the nature of the NPAC/SMS system growth and the need
for increased system bandwidth.  This advanced architecture enables
unprecedented flexibility and cost savings in future system growth, while
retaining complete use and re-deployment of existing software and hardware.

 

518

--------------------------------------------------------------------------------


 

[Graphic Omitted:  Chart depicting performance roadmap for HP]

 

Exhibit 2.13-5.  Performance roadmap for future HP and HP/Intel-based systems

 

[Graphic Omitted:  Chart depicting server scalability]

 

Exhibit 2.13-6.  NPAC SMS scalability through software distribution

 

•                  NPAC network expansion.  The NPAC network design is capable
of significant functional, load, and geographic expansion while incrementally
building on the existing infrastructure.  Use of cell-based fast hub
(ATM-supportable) switching technologies ensures no upper limit on NPAC network
capabilities and LAN/WAN technologies to support — in a highly cost effective
yet fully available manner — expansion in POPs, data centers, NPAC personnel,
service providers, and NPAC SMS servers.  Exhibit 2.13-7 illustrates the
potential to expand NPAC/SMS services through the addition of NPAC/SMS service
centers networked to accommodate the future increased capacity (e.g., location
portability and number pooling) and functional requirements (trans-regional data
interchange).

 

To accommodate future changes in NPAC SMS functionality with minimal/no
re-engineering impact to existing functionality, it is necessary to build
flexibility into the software design and implementation.  We are achieving this
flexibility goal by employing the following strategy:

 

[Graphic Omitted:  SMS network map]

 

Exhibit 2.13-7.  NPAC SMS scalability through NPAC network expansion

 

•                  CMIP mechanized interface processing using automated CMIP
agent interface development tools, e.g., DSET GDMO compiler and agent toolkit. 
Changes in the mechanized interface information

 

519

--------------------------------------------------------------------------------


 

model can be accommodated by re-compiling the revised GDMO information model
definition of the interfaces, and revising the process flows rules set
accordingly.

 

•                  Object-oriented design methodologies and language (C++).

 

•                  Use of ESI’s BACE product for flexible rules-based process
implementation.  SMS process flows are executed by rules-based processing
engines, where process steps may be readily changed or re-sequenced by modifying
database-resident rules.  Lower-level processing steps are coded in C++ in the
form of operations against object instances.

 

•                  Distributed protocol stack processing for SMP-scalability. 
The Stratus UX operating system supports a Redundant Network Interface (RNI)
feature that enables multiple LAN (fast-ethernet) ports to operate as a single
logical entity at the IP level of the protocol stack.  Further, the Unix
streams-based implementation of the IP stack supports high levels of parallelism
(and therefore scalability) in addition to that achieved by RNI.  Also, the
upper layers of the OSI stack (for ROSE, ACSE, and CMISE layers) are implemented
within DSET’s Distributed Systems Generator (DSG) product that employs a
multi-task, multi-process, execution model for further parallelism.

 

•                  Web-browser oriented generic GUI with Java provides a
standard, secure, robust, and highly extensible GUI environment for all user
support across arbitrary access and network methods and a wide variety of client
workstation environments.  Screens and menus are ‘published’ using HTML editors
and stored independently of any software.  Object embedding technology enables
ease of extensibility with minimal impact to existing software.

 

520

--------------------------------------------------------------------------------


 

•                  Use of Oracle for the RDBMS engine provides a highly
extensible and robust DBMS environment with proven advanced replication and
distribution capabilities.  It also helps to ensure scalability of back-end
database server functions.  If future functionality and capacity needs should
dictate, the database could be transparently distributed across more than one
server using the Oracle Distributed Processing module.  Also, the Oracle
Parallel Query module can be used to optimize queries, reports, audits, etc., in
a distributed database implementation.  Consequently, even the back-end RDBMS
engine provides cost effective functionality for initial requirements while
enabling incremental enhancement to support future requirements without
application software impacts.

 

We are committed to supporting NYCAC member carriers and the industry by
contributing technical leadership of LNP administration.  We are also committed
to enhancing the NPAC/SMS in a timely, cost efficient, and non-disruptive
basis.  The discussion below highlights our familiarity with the potential
future requirements and LNP in general, and discusses how the NPAC/SMS design
considerations discussed above ameliorate the resulting impacts.

 

2.13.1   Expansion of Service Providers

 

Expansion of number of service providers is readily supported by NPAC/SMS with
only incremental capacity and network communications upgrades required.

 

The NPAC/SMS readily expands to support more than 50 service providers,
exceeding the requirements established by R10-15 and R10-17.  Additional service
providers are supported via supplementary NPAC network WAN and dial-up ports as
required to terminate the additional mechanized interface links.  The
incremental load offered by the supplementary service providers might result in
incremental upgrades to the NPAC SMS server in the form of additional CPUs or
memory.  NPAC WAN port and SMS server expansion can be performed on-line without
any disruption to ongoing operations.  Service provider-specific

 

521

--------------------------------------------------------------------------------


 

database tables proportionally contribute a negligible amount to the total
database storage requirements; consequently, additional database (disk) capacity
will be driven by the number of subscription versions and archive data (history,
audit, resource accounting, etc.).

 

2.13.2   Expansion to Other States (Regionalization)

 

Expansion of NPAC/SMS to other states is readily supported via capacity and
service provider interface expansion, as well as functional extensibility (for
regulatory state-specific process flow variations) and load firewalling.

 

In addition to an increase in the number of service providers (as discussed in
2.13.1 above), expanding NPAC operations to other states will require that
overall NPAC capacity be increased to support the aggregate load resulting from
increased transactions and database size.  Capacity expansion is addressed in
the introduction to Section 2.13 in three areas: NPAC SMS server expansion, NPAC
SMS software distribution, and NPAC network expansion.

 

It is clear from recent events that the industry is leaning heavily towards
regionalization of NPAC services out-of-the-gate, especially in light of the
recent FCC order.  The Lockheed Martin Team is committed to regionalized NPAC
services.  Our proposed NPAC SMS Release 2 that we plan to deploy for NYCAC
contains many features needed to support full regionalization.  Thus, our
NPAC/SMS service can readily expand to other states outside New York without
modification to the NPAC SMS software.

 

Additionally, we are proposing a NPAC SMS system and NPAC operations that are
fully expandable and scaleable (additional NPAC office space, staff, Stratus
server hardware, communications infrastructure,

 

522

--------------------------------------------------------------------------------


 

etc.) to handle higher transaction volumes and additional service providers if
NYCAC expands to other jurisdictions (states) outside New York.

 

2.13.3   Geographic Number Portability

 

Functional and capacity expansion capabilities enable the NPAC SMS to expand to
gracefully support other forms of LNP, such as location portability and service
portability, without re-implementing existing functionality.

 

The NPAC SMS design will support multiple forms for number portability beyond
the initial rate center-coincident service provider number portability (SPNP)
specified for the initial release.  Initial NPAC SMS functionality and IIS
support both SPNP and location portability (intra-provider portability), which
is presumed to be intra-rate center location portability.  Within the definition
of SPNP functionality for the NPAC SMS is full life-cycle support for ported
numbers, including: initial port, additional ports, port back to original
switch, and disconnect.  Additional types or variations of LNP that can be
supported in the future include:

 

•                  Non-coincident rate center SPNP.  When competing LSPs are no
longer required to use rate centers coincident with each other or historical
rating boundaries, additional parameters may be required in the NPAC SMS
database to allow service providers to support switch or SCP-based call
recording of these additional parameters.  While the New York SMS subcommittee
requirements clearly anticipate these additional fields, the exact format and
treatment of these parameters is not required until implementation of this
functionality in the network is specified.  The eventual participation in LNP of
service providers using non-wireline network technologies, such as wireless and
cable-telco for example, will increase the need to revisit existing rate center
concepts.

 

523

--------------------------------------------------------------------------------


 

•                  Inter-rate center, intra-LATA, location portability.  Similar
to the above without changing service providers.

 

•                  Inter-LATA, intra-NPAC administrator, location portability. 
Location portability outside of the LATA but within the jurisdiction of a common
NPAC administrator might require only minor additional call recording parameters
to be provided, if any, from the general case of rate-center portability within
the LATA.

 

•                  Inter-NPAC location portability.  Location portability, with
or without an accompanying change in service provider where the new serving
location is administered under the jurisdiction of another NPAC SMS or NPAC
administrator, requires inter-NPAC coordination.  We anticipate that an
additional CMIP-based mechanized interface to support NPAC-to-NPAC operations
will be developed and standardized.  The choice of CMIP for mechanized interface
technology will enable upward expandability within the framework of the initial
NPAC/SMS deployed.  Given the criticality of building on appropriate
technologies for both the short- and long-term, one member of the Lockheed
Martin Team was the first to propose — at INC 14 in March 1995 — that CMIP-based
TMN signaling technology be standardized for use in mechanized interfaces for
LNP administration, both between service providers and their NPAC as well as
between NPACs serving different jurisdictions.(2)  The new NPAC-to-NPAC
interface will be modeled primarily on the SOA-to-NPAC SMS interface with
extensions.  The addition of inter-NPAC functionality between two NPACs does not
necessarily impact their service providers, since the inter-NPAC operations are
transparent to the involved service providers.

 

--------------------------------------------------------------------------------

(2) INC contribution PORT-59 by Stratus Computer, Inc.

 

524

--------------------------------------------------------------------------------


 

•                  Service portability.  From an NPAC perspective, the various
forms of service portability as they affect serving switch location and
rate-center boundaries, is dealt with in one of the above types of location
portability.  Albeit, the processing for a change in serving switch location,
where the customer’s service location is the same, does not necessarily imply
the same impacts, e.g., rating, that result from the customer physically
changing geographic locations.

 

•                  Wireline-wireless and wireless-wireless SPNP.  Wireless
service providers of all types, including those affiliated with currently
participating wireline service providers, have a keen interest in participating
in LNP.  Their network and switch technology, billing and rating, regulatory
governance, and nature of services offered, e.g., terminal and subscriber
mobility, adds significant complexity to implementing LNP.  The ultimate
solution to implementing LNP with and between wireless service providers is
likely to require enhancements to the mechanized interface information model and
database, which can be readily supported.

 

Many of the above forms of portability have implications for service provider
billing and settlement systems requiring enhancements to support the rating,
billing, and inter-company settlement flows resulting from de-coupling the
customer’s TN from its historical rate center and RAO.  The NPAC may be called
upon to provide database information to service providers and other involved
parties to enable their billing and settlement systems to properly bill and rate
calls and route billing messages.

 

Our NPAC/SMS is designed to support the functional and capacity enhancements
associated with these additional types of portability through the mechanisms
discussed in this section.

 

525

--------------------------------------------------------------------------------


 

2.13.4   Overlays of NPA-NXXs

 

Overlays can be supported in the NPAC SMS through addition of one or two
database fields and corresponding attributes in the mechanized interface
information model.

 

Overlays can readily be supported by the NPAC SMS through a minor enhancement to
provide the overlay information, if any, associated with a subscription to the
NPAC SMS via the SOA interface.  This information would also be included in the
routing update broadcast to the LSMS interfaces, so that SCPs could create the
appropriate additional routing records required, if any.  Impacts due to newly
created overlays affecting existing subscriptions would be processed as a mass
change.

 

2.13.5   Expansion for Use by Wireless Service Providers

 

Expansion to wireless service providers and the additional database fields
potentially required can be accommodated by the NPAC/SMS.

 

As previously discussed in Section 2.13.3, wireless service provider
participation may require additional database fields and associated mechanized
interface attributes, especially to support wireless-to-wireless SPNP.  These
can be supported as minor functional enhancements in addition to any required
incremental capacity upgrades.  Additional routing attributes that may be
required for wireless service providers include:  DPC and SSN for IS-41
messaging and a non-dialable 10-15 digit MSCID.  With the planned participation
in LNP by wireless providers, any additional attributes, that may need to be
supported within the NPAC SMS can readily be added through a minor enhancement
to the IIS and database schema tables.

 

526

--------------------------------------------------------------------------------


 

2.13.6   Expansion to Include Data Related to Resellers

 

The NPAC/SMS can be expanded to support both resale and direct resellers as a
new class of directly or indirectly connected service providers, where
appropriate.

 

We recognize the importance of resale in enabling new LSPs to offer ubiquitous
service coverage without massively over-building their network infrastructure,
as well as to support resellers of their network services.  NYCAC has
anticipated this need by including a billing ID field as a part of the data
needed for subscriptions (RFP Table 3-1, Subscription Data).  In addition, the
service provider data tables and initial processing logic developed by the
Lockheed Martin Team further anticipate requirements for identifying resellers
and independently tracking the facilities-based service provider from the
billing service provider (non-facilities based service provider, i.e.,
reseller).  However, the rules and process flows for authorizing
get/modify/create/delete privileges for both-facilities and non-facilities-based
service providers will need to be developed and agreed to by the service
providers to specify the required functionality to include resellers.  Once the
major processing flows and rules are determined, minor enhancements to the SOA
interface can be made that would distinguish transactions where the SOA is the
facilities or non-facilities-based service provider and to support the
appropriate semantics for operations and notifications across both types of
service providers.  This would enable authorized resellers to directly interface
to the NPAC, as well as enabling facilities-based service providers to provide
indirect access to the NPAC on their reseller’s behalf.

 

2.13.7   Pooled NXXs

 

The Lockheed Martin Team and our NPAC/SMS are uniquely positioned to support
number pooling, which will require a significant increase in NPAC functionality
and the capacity to provide pooled number administration.

 

527

--------------------------------------------------------------------------------


 

Although the topic of pooled NXXs or “Number Pooling” is not specifically
identified as an potential future consideration in the NYCAC NPAC/SMS RFP, is
has been identified as such in other states’ activities and NPAC/SMS RFPs, as
well as being of great interest to the FCC.  Thus, we thought it appropriate to
discuss it as a possible future consideration for the NYCAC NPAC/SMS.  Number
pooling aids number resource conservation by potentially improving fill rates of
portable NXXs through shared use and allocation of numbers among all service
providers in an area.  Number pooling requires the same call processing
functionality as inter-rate center location portability, since number pooling
within a rate center does not provide for additional number resource (borrowed
from across the service area) within high demand areas.

 

Number pooling requires significant functional and capacity enhancements to the
NPAC/SMS, which can be accommodated within the Lockheed Martin Team’s NPAC/SMS
architecture through incremental NPAC SMS upgrades, enhanced mechanized
interface specifications (to support number administration operations), and
supporting software enhancements.  The NPAC SMS database size will increase
significantly since subscription records will be created for newly allocated
numbers out of pooled NXXs for new non-LNP related service requests. 
Subscription storage for actual ported numbers also will increase database size.

 

Transaction loads will likely increase even more so than the database size, due
primarily, to the added volumes of transactions required to perform the
lifecycle state transitions of pooled numbers, e.g., vacant number search,
allocation, assignment, activation, and disconnect.  Operationally, NPAC will be
involved in administration of the 10-digit numbers in the designated portable
NXXs that are to be pooled.  Consequently, the capacity growth, functional
extensibility, and direct operating experience in number administration offered
by the Lockheed Martin NPAC/SMS solution is of unique value in safeguarding

 

528

--------------------------------------------------------------------------------


 

the initial investment in the NPAC and ensuring a smooth, reduced cost
transition to new LNP capabilities, such as number pooling,  in the future.

 

 

This Page Intentionally Blank

 

529

--------------------------------------------------------------------------------


 

3.0          COST AND PRICE

 

This Section Intentionally Blank.  Cost and Price information will be provided
if Lockheed Martin is chosen as a “Short List” Primary Vendor.

 

 

This Page Intentionally Blank

 

 

530

--------------------------------------------------------------------------------


 

EXHIBIT  E

 

 

PRICING SCHEDULES

 

NPAC/SMS SERVICES

 

--------------------------------------------------------------------------------


 

EXHIBIT E - PRICING SCHEDULES

 

The following schedules set forth the prices at which Contractor will be
compensated for rendering the Services under the Agreement.  A general
description of these charges and the methods of billing therefor are set forth
in Section 6 of the Agreement.  See Agreement for other applicable charges.

 

SCHEDULE 1

 

Service Element Fees/Unit Pricing

 

Category

 

Service Element

 

Unit

 

Price

 

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

 

 

[* * *]

(1)

[* * *]

 

$

[* * *]

 

 

 

[* * *]

(2)

[* * *]

 

$

[* * *]

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

(3)

 

 

[* * *]

(4)

[* * *]

 

 

 

 

 

 

 

 

 

$

[* * *]

 

 

 

 

 

 

 

$

[* * *]

 

 

 

 

 

 

 

$

[* * *]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[* * *]

 

 

 

 

 

 

 

$

[* * *]

 

 

 

 

 

 

 

$

[* * *]

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

(5)

[* * *]

 

$

[* * *]

 

 

 

[* * *]

(6)

[* * *]

 

$

[* * *]

 

 

--------------------------------------------------------------------------------

(1)          Monthly port charges [* * *] The specific cost elements include

 

--------------------------------------------------------------------------------


 

(2)              See Note 1 above.

 

(3)              [* * *]

 

(4)              The TN Porting Event [* * *]

 

The TN Porting Event [* * *]

 

(5)              The one-time Log-on ID [* * *]

 

(6)              The Mechanized Interface [* * *]

 

--------------------------------------------------------------------------------


 

Schedule 2

Training Charges

 

Year

 

Cost Per Participant

 

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

 

Schedule 3

Interoperability Testing

 

Category &
Service Element

 

Unit

 

Price

 

[* * *]

 

 

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

 

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

[* * *]

 

[* * *]

 

$

[* * *]

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Schedule of Representative Hourly Labor Charges

Applicable to Statements of Work

For Contract Years 1 Through 5

 

Labor Category

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

Year 5

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

Schedule 5

 

Schedule of Target Amounts

 

Target
Options (1)

 

Monthly
Targets for
Nov/Dec
1997 (2)

 

Monthly
Targets for
1Q 1998 (2)

 

Monthly
Targets for
2Q 1998
thru 4Q
2001 (2)

 

Monthly
Targets for
1Q 2002
thru
2Q 2002 (2)

 

Monthly
Target for
July
2002

 

Total
Contract
Targets

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)          [* * *]

 

(2)          [* * *]

 

--------------------------------------------------------------------------------

 

 


 

Schedule 6

 

Sample Annual Target and Allocable Target Shortfall/Credit Calculation

 

The following is an example of how Allocable Target Shortfalls and Allocable
Targets are determined in connection with the Quarterly Targets.  A description
of the methodology (including defined terms used below) is set forth in
Section 6.6 of the Agreement.

 

 

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

 

 

 

 

 

 

 

[* * *]

 

$

[* * *]

 

$

[* * *]

 

$

[* * *]

 

 

--------------------------------------------------------------------------------

* Note:

[* * *]

 

 

 

 

 

 

 

[* * *]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT  F

 

 

PROJECT PLAN AND TEST SCHEDULE

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached. 
The Project Plan is available on the internet at
http://www.npac.com/secure/docs/timeline.mpp
and the Test Schedule is available on the internet at
http://www.npac.com/ne/docs/ne_schedule.htm
A copy is also

available upon request for the cost of copying and handling from
NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

--------------------------------------------------------------------------------


 

 

Northeast Schedule Northeast Schedule (as of 9/29/97)

Bell Atlantic North (Nynex)

AT&T

MCI

TCG

Illuminet

Sprint

Worldcom - may be a late entrant

Time Warner - may be a late entrant

Release 1.1 Regression  09/22/97 - 09/28/97

SP to SP testing09/29/97 - 10/16/97

Database Clean-up10/17/97 - 10/24/97

NPAC Live10/25/97

Production Network Testing (Field Trial) 10/27/97 - 11/21/97

Field Trial Clean-up11/24/97 - 11/29/97

Live 13th and 50th Streets11/30/97

 

ID

 

Name

 

Duration

 

Start

 

1

 

1.0 PROPOSAL SUBMISSION AND CONTRACTS

 

80.d

 

10/25/1996 8:00

 

2

 

1.1 Submit Proposal

 

1.d

 

10/25/1996 8:00

 

3

 

1.2 Notice of Award

 

1.d

 

12/18/1996 8:00

 

4

 

1.3 Execute Letter of Intent

 

1.d

 

1/2/1997 8:00

 

5

 

1.4 Master Contract and Service Agreements

 

30.d

 

1/3/1997 8:00

 

6

 

1.4.1 Negotiate Contract

 

30.d

 

2/13/1997 17:00

 

7

 

1.4.2 Target Date to Execute Contract

 

.d

 

12/19/1996 8:00

 

8

 

2.0 PROJECT PLANNING

 

15.d

 

12/19/1996 8:00

 

9

 

2.1 Staffing Plan & Management Review

 

10.d

 

12/19/1996 8:00

 

10

 

2.2 Facility Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

11

 

2.3 Equipment Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

12

 

2.4 Software Development Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

13

 

2.5 Quality Assurance Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

14

 

2.6 Configuration Management Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

15

 

2.7 Communications Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

16

 

2.8 Training Plan & Management Review

 

15.d

 

12/19/1996 8:00

 

17

 

3.0 STAFF REQUIREMENTS & STAFFING

 

82.d

 

1/2/1997 8:00

 

18

 

3.1 Hire Staff

 

60.d

 

1/2/1997 8:00

 

19

 

3.2 Train Staff

 

60.d

 

2/3/1997 8:00

 

20

 

4.0 FACILITIES PREPARATION

 

40.d

 

1/9/1997 8:00

 

21

 

4.1 Tarrytown NPAC Buildout

 

20.d

 

1/9/1997 8:00

 

22

 

4.2.1 Buildout Office

 

20.d

 

1/9/1997 8:00

 

23

 

4.2.2 Buildout Complete

 

.d

 

2/5/1997 17:00

 

24

 

4.2 Order & Acquire Furniture/Infrastructure Items

 

40.d

 

1/9/1997 8:00

 

25

 

4.3 Production Computing Equipment

 

35.d

 

1/9/1997 8:00

 

26

 

4.3.1 Order & Acquire Production Computing Equipment

 

35.d

 

1/9/1997 8:00

 

27

 

4.3.2 Stratus Delivered

 

.d

 

2/26/1997 17:00

 

28

 

5.0 COMMUNICATIONS

 

70.d

 

1/9/1997 8:00

 

29

 

5.1 Order and Acquire Communications (WAN & LAN)

 

20.d

 

1/9/1997 8:00

 

30

 

5.2 Install Communications Equipment

 

15.d

 

2/6/1997 8:00

 

31

 

5.3 Install and Test Circuits

 

10.d

 

2/27/1997 8:00

 

32

 

5.4 Provision Communications Infrastructure

 

15.d

 

3/13/1997 8:00

 

 

--------------------------------------------------------------------------------


 

33

 

5.5 Test Communications Infrastructure (WAN & LAN)

 

10.d

 

4/3/1997 8:00

 

34

 

6.0 ADMINISTRATIVE SYSTEMS

 

54.d

 

1/3/1997 8:00

 

35

 

6.1 Customize and Install LINCSS Problem Tracking System

 

30.d

 

2/6/1997 8:00

 

36

 

6.2 Customize Existing Administrative Processes

 

30.d

 

1/3/1997 8:00

 

37

 

7.0 OPERATIONS PROCEDURES

 

65.d

 

1/9/1997 8:00

 

38

 

7.1 Customize & Finalize Data Center Operations Procedures

 

30.d

 

2/27/1997 8:00

 

39

 

7.2 Customize & Finalize Performance Standards

 

30.d

 

1/9/1997 8:00

 

40

 

7.3 Customize & Finalize Security Standards and Procedures

 

30.d

 

2/6/1997 8:00

 

41

 

7.4 Customize & Finalize Quality Assurance and Control Procedures

 

30.d

 

1/9/1997 8:00

 

42

 

7.5 Customize & Finalize Configuration Management Procedures

 

30.d

 

1/9/1997 8:00

 

43

 

8.0 LSP USER AND NPAC OPERATIONS TRAINING

 

158.d

 

2/24/1997 8:00

 

44

 

8.1 Refine LSP User and NPAC Operations Training Materials

 

58.d

 

2/24/1997 8:00

 

45

 

8.2 Conduct Ongoing LSP User Training (Until End of Contract)

 

100.d

 

5/15/1997 8:00

 

46

 

9.0 NPAC SMS RELEASE 2 DEVELOPMENT FOR NYCAC

 

57.d

 

1/2/1997 8:00

 

47

 

9.1 NPAC SMS Release 2 Functional Requirements Verification

 

22.d

 

1/2/1997 8:00

 

48

 

9.1.1 Provide NPAC SMS Release 2 Functional Requirements Specification (R2-FRS)

 

1.d

 

1/2/1997 8:00

 

49

 

9.1.2 NPAC SMS R2-FRS Review by NYCAC

 

20.d

 

1/3/1997 8:00

 

50

 

9.1.3 NPAC SMS R2-FRS Acceptance by NYCAC

 

1.d

 

1/31/1997 8:00

 

51

 

9.2 NPAC SMS Release 2 External Design Verification

 

22.d

 

1/2/1997 8:00

 

52

 

9.2.1 Provide NPAC SMS Release 2 Extern Design Document (R2-ED)

 

1.d

 

1/2/1997 8:00

 

53

 

9.2.2 NPAC SMS R2-ED Review by NYCAC

 

20.d

 

1/3/1997 8:00

 

54

 

9.2.3 NPAC SMS R2-ED Acceptance by NYCAC

 

1.d

 

1/31/1997 :800

 

55

 

9.3 NPAC SMS Release 2 Detailed Design

 

15.d

 

1/31/1997 17:00

 

56

 

9.3.1 Begin NPAC SMS Release 2 Detailed Design

 

.d

 

1/31/1997 17:00

 

57

 

9.3.2 Perform NPAC SMS Release 2 Detailed Design

 

15.d

 

2/3/1997 8:00

 

58

 

9.3.3 Complete NPAC SMS Release 2 Detailed Design

 

.d

 

2/21/1997 17:00

 

59

 

9.4 NPAC SMS Release 2 Coding and Unit Testing

 

20.d

 

2/21/1997 17:00

 

60

 

9.4.1 Begin Code and Unit Test

 

.d

 

2/21/1997 17:00

 

61

 

9.4.2 Perform Code and Unit Test

 

20.d

 

2/24/1997 8:00

 

62

 

9.4.3 Complete Code and Unit Test

 

.d

 

3/21/1997 17:00

 

63

 

10.0 TESTING

 

209.d

 

12/13/1996 8:00

 

64

 

10.1 NPAC SMS Release 2 Test Plan Development

 

20.d

 

2/21/1997 17:00

 

65

 

10.1.1 NPAC SMS Release 2 Integration/System Test Plan Development

 

20.d

 

2/21/1997 17:00

 

66

 

10.1.1.1 Begin Integration Test Plan Development

 

.d

 

2/21/1997 17:00

 

67

 

10.1.1.2 Develop Integration Test Plan

 

20.d

 

2/24/1997 8:00

 

68

 

10.1.1.3 Complete Integration Test Plan Development

 

.d

 

3/21/1997 17:00

 

69

 

10.1.2 LM Internal NPAC SMS Release 2 Software Acceptance Test Plan (SATP)
Development

 

20.d

 

2/21/1997 17:00

 

70

 

10.1.2.1 Begin LM Internal NPAC SMS Release 2 SATP Development

 

.d

 

2/21/1997 17:00

 

71

 

10.1.2.2 Develop LM Internal NPAC SMS Release 2 SATP

 

20.d

 

2/24/1997 8:00

 

72

 

10.1.2.3 Complete LM Internal NPAC SMS Release 2 SATP Development

 

.d

 

3/21/1997 17:00

 

73

 

10.2 Actual Testing

 

209.d

 

12/13/1996 8:00

 

74

 

10.2.1 NPAC SMS Release 2 Integration Testing

 

20.d

 

3/21/1997 8:00

 

75

 

10.2.1.1 Begin NPAC SMS Release 2 Integration Testing

 

.d

 

3/21/1997 8:00

 

76

 

10.2.1.2 Perform NPAC SMS Release 2 Integration Testing

 

20.d

 

3/21/1997 8:00

 

77

 

10.2.1.3 Complete NPAC SMS Release 2 Integration Testing

 

.d

 

4/17/1997 17:00

 

78

 

10.2.2 LM Internal NPAC SMS Release 2 Acceptance Testing

 

20.d

 

4/17/1997 17:00

 

79

 

10.2.2.1 Begin Software Acceptance Testing

 

.d

 

4/17/1997 17:00

 

80

 

10.2.2.2 Perform Software Acceptance Testing

 

20.d

 

4/18/1997 17:00

 

81

 

10.2.2.3 Complete Acceptance Testing

 

.d

 

5/15/1997 17:00

 

 

2

--------------------------------------------------------------------------------


 

82

 

10.2.2.4 **NPAC OPERATIONAL**

 

.d

 

5/15/1997 17:00

 

83

 

10.2.3 NPAC SMS Interoperability Testing

 

208.d

 

12/13/1996 8:00

 

84

 

10.2.3.1 Ongoing NPAC SMS Interoperability Testing (Until End of Contract)

 

208.d

 

12/13/1996 8:00

 

85

 

10.2.3.2 NPAC SMS Interoperability Testing w/Initial carriers Complete

 

.d

 

7/15/1997 8:00

 

86

 

10.2.4 NYCAC NPAC SMS Initial Turnup (Live System to System) Testing

 

99.d

 

5/16/1997 8:00

 

87

 

10.2.4.1 Ongoing NPAC SMS Turnup Testing

 

99.d

 

5/16/1997 8:00

 

88

 

10.2.4.2 Turnup Testing w/Initial Carriers Complete

 

1.d

 

8/15/1997 8:00

 

89

 

11.0 LIVE PORTING OF NUMBERS

 

.d

 

10/1/1997 8:00

 

8108

 

 

 

1.d

 

10/25/1996 8:00

 

8109

 

 

 

1.d

 

10/25/1996 8:00

 

 

ID

 

 

Name

 

Initials

 

Type

 

Max Units

 

Standard
Rate

 

Cost Per
Use

 

Notes

1

 

 

Ganeck

 

G

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

2

 

 

Franlin

 

F

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

3

 

 

Roberts

 

R

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

4

 

 

Foster

 

F

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

5

 

 

Carter

 

C

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

6

 

 

Hurrel

 

H

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

7

 

 

Shea

 

S

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

8

 

 

NPAC Director

 

N

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

9

 

 

NPAC Quality Assurance Manager

 

N

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

10

 

 

NPAC Network Manager

 

N

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

11

 

 

ICC

 

I

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

12

 

 

Sotell

 

S

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

13

 

 

Stratus

 

S

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

14

 

 

DSET

 

D

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

15

 

 

ESI

 

E

 

Work

 

100%

 

$

2,000.00/hr

 

$

0.00

 

 

16

 

 

SMS Committee

 

S

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

17

 

 

Stratus

 

S

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

18

 

 

NPAC Operations Personnel

 

N

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

19

 

 

NPAC User Support Manager

 

N

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

20

 

 

Maxson

 

M

 

Work

 

100%

 

$

115.00/hr

 

$

0.00

 

 

21

 

 

Fostr

 

F

 

Work

 

100%

 

$

0.00/hr

 

$

0.00

 

 

 

Task Name

 

Resource Name

 

% Work
Complete

 

Work

 

Units

 

 

 

Ganeck

 

0

%

8 hrs

 

100%

 

 

 

Franlin

 

0

%

8 hrs

 

100%

 

 

 

Roberts

 

0

%

8 hrs

 

100%

 

 

 

Foster

 

0

%

8 hrs

 

100%

 

 

 

Carter

 

0

%

8 hrs

 

100%

 

 

 

Hurrel

 

0

%

8 hrs

 

100%

 

 

 

Shea

 

0

%

8 hrs

 

100%

 

 

 

NPAC Director

 

0

%

8 hrs

 

100%

 

 

 

NPAC Quality Assurance manager

 

0

%

8 hrs

 

100%

 

 

 

NPAC Network Manager

 

0

%

8 hrs

 

100%

 

 

3

 

--------------------------------------------------------------------------------


 

 

 

EXHIBIT  G



 

SERVICE LEVEL REQUIREMENTS

 

 

NPAC/SMS SERVICES

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SERVICE LEVEL REQUIREMENTS

 

The following is a schedule of Service Affecting and Non-Service Affecting
Service Levels for the NPAC/SMS in the Service Area.  The  Service Levels below
are subject to  change  from time to time as provided in the Agreement.

 

The following are definitions of certain of the terms used in the Service Level
Requirements table set forth below in this Exhibit G:

 

(a)                                  The term “Service Availability” shall mean
the NPAC/SMS service is available if one or more Users are able to access and
invoke all NPAC/SMS capabilities through their respective interfaces, to either
the NPAC/SMS Production Computer System or the NPAC/SMS Disaster Recovery
Computer System.  Service Availability measures the reliability of the services
provided by the NPAC/SMS, and does not include time due to scheduled service
downtime, if any.  The term “Service Unavailability” shall have the correlative
meaning.

 

(b)                                 The term “Interface Availability” shall mean
an NPAC/SMS interface is available to each User that is able to establish,
maintain, and utilize an association with the NPAC/SMS system designated as the
“live” system (either the NPAC/SMS Production Computer System or the NPAC/SMS
Disaster Recovery Computer System) at any point in time.  Interface Availability
measures the reliability of the NPAC/SMS interfaces collectively, excluding
interface outages resulting from Service Unavailability events and scheduled
service downtime.

 

(c)                                  The terms “Business Day,” “Normal Business
Hours,” “NPAC/SMS Software,”  “Parties” and “Statement of Work” shall have the
meanings ascribed to them in Section 1 of the Agreement.

 

--------------------------------------------------------------------------------


 

SERVICE LEVEL REQUIREMENTS

 

NPAC/SMS

 

 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

1.

 

Service Availability (Customer)

 

Maintain a 99.9% minimum Service Availability

 

Service Affecting

 

>99.85% but <99.90%: $[* * *]; >99.80% but <99.85%: $[* * *]; >99.75% but
<99.80%: $[* * *]; >99.70% but <99.75%: $[* * *]; >99.65% but <99.70%: $[* * *];
>99.60% but <99.65%: $[* * *]; <99.60%: $[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

2.

 

Scheduled Service Unavailability (Customer)

 

Scheduled Service Unavailability will be equal to or less than 2 hours per
month, or such longer period otherwise agreed to by the Parties

 

Service Affecting

 

$[* * *] for each hour or portion thereof in excess of 2 hours or such longer
period ofherwise agreed to by the Parties

 

Monthly

 

--------------------------------------------------------------------------------


 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

3.

 

SOA/LSMS Acknowledgement Response Times (Customer)

 

Response time (i.e., means NPAC processing time) for 95% of the responses will
be equal to or less than 3 seconds, except for miscellaneous transactions, such
as queries, audits and edits

 

Service Affecting

 

$[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

4.

 

LSMS Broadcast Time (Customer)

 

A mean time maximum of 60 seconds from activation to broadcast

 

Service Affecting

 

$[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

5.

 

SOA to NPAC Interface Transaction Rates (Customer)

 

Maintain a minimum of 2 transactions per second per User SOA for 95% of the
transactions.

 

Service Affecting

 

$[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

6.

 

NPAC to LSMS Interface Transaction Rates (Customer)

 

Maintain a minimum of 25 transactions per second per User LSMS for 95% of the
transactions (excluding the impact of delays caused by Users)

 

Service Affecting

 

$[* * *]

 

Monthly

 

--------------------------------------------------------------------------------


 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

7.

 

SOA/LSMS Interface Availability (User)

 

Maintain an Interface Availability at a minimum of 99.9%

 

Service Affecting

 

>99.85% but <99.90%: $[* * *]; >99.80% but <99.85%: $[* * *]; >99.75% but
<99.80%: $[* * *]; >99.70% but <99.75%: $[* * *]; >99.65% but <99.70%: $[* * *];
>99.60% but <99.65%: $[* * *]; <99.60%: $[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

8.

 

Unscheduled Backup Cutover time (Customer)

 

A maximum of 10 minutes to cutover to the backup site

 

Service Affecting

 

$[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

9.

 

NPAC/SMS Partial Disaster Restoral Interval (Customer)

 

Partial restoration will be equal to or less than 24 hours (Partial restoration
meaning the capability of receiving, processing and broadcasting updates)

 

Service Affecting

 

$[* * *] for each day or portion thereof in excess of 24 hours

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

10.

 

NPAC/SMS Full Disaster Restoral (Customer)

 

Full restoration will occur at a maximum of 48 hours

 

Service Affecting

 

$[* * *] for each day or portion thereof in excess of 24 hours

 

Per Event

 

--------------------------------------------------------------------------------


 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

11.

 

Administration of any NPAC/SMS Tables (Customer)

 

99.5% error free updating

 

Service Affecting

 

$[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

12.

 

User Problem Resolution

 

Minimum 90% calls during Normal Business Hours answered by live operators within
10 seconds

 

Non-Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

13.

 

User Problem Resolution

 

Less than 2.0% abandoned call rate

 

Non-Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

14.

 

User Problem Resolution

 

99.0% callback within 30 minutes for requests made during other than Normal
Business Hours

 

Non Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

15.

 

User Problem Resolution

 

A minimum of 99.5% of all commitments to get back to the User after the initial
contact will be met

 

Non-Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

16.

 

Logon Administration

 

Process 99.0% of all approved requests within 12 business hours of receipt

 

Non-Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

17.

 

Logon Administration

 

Assign User class correctly for 99.5% of all processing opportunities

 

Non-Service Affecting

 

[* * *]

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

18.

 

System Security

 

Monitor and record unauthorized system access

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

--------------------------------------------------------------------------------


 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

19.

 

System Security

 

Remedy logon security permission errors immediately after User notification

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

20.

 

NPA Split/Mass Changes

 

Notify Users within 10 business days of receipt of notification of the need for
an NPA split/mass change

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

21.

 

Scheduled Service Unavailability Notification

 

Notice of scheduled Service Unavailability for routine maintenance NPAC/SMS to
be given a minimum of 2 weeks in advance.

 

Notice of scheduled Service Unavailability for non-routine maintenance NPAC/SMS
to be given as follows:

•     During Normal Business Hours - a minimum of 7 days in advance

•     During Non-Normal Business Hours - a minimum of 24 hours in advance

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

22.

 

Unscheduled Service Unavailability Notification

 

Notify User within 15 minutes of detection of an occurrence of unscheduled
Service Unavailability

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

--------------------------------------------------------------------------------


 

No.

 

Procedure

 

Service Commitment
Level

 

Service
Affecting/
Non-Service
Affecting

 

Performance
Credit

 

Report
Frequency
and
Performance
Credit
Calculation
Interval

23.

 

Unscheduled Service Unavailability Notification

 

Provide 30-minute updates of NPAC status following an occurrence of unscheduled
Service Unavailability through recorded announcement and client bulletins

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

24.

 

Software Release Notification

 

Notify Users of general availability of NPAC/SMS Software releases at least 30
calendar days in advance

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

25.

 

Delayed Software Release Notification

 

Notify Users of delayed NPAC/SMS Software releases at least two weeks before the
scheduled delivery date

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

26.

 

Software Release Management

 

Provide documentation and training on schedule

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

 

 

 

 

 

 

 

 

 

 

27.

 

Document Order Administration

 

Mail to requester within one (1) Business Day

 

Non-Service Affecting

 

[* * *]

 

Per Event

 

--------------------------------------------------------------------------------


 

EXHIBIT  H

 

 

REPORTING AND MONITORING REQUIREMENTS

 

NPAC/SMS SERVICES

 

--------------------------------------------------------------------------------


 

EXHIBIT H — REPORTING AND MONITORING REQUIREMENTS

 

Name of Report

 

Items Covered

 

Frequency of
Issuance*

 

Pricing

 

 

 

 

 

 

 

Reports for Individual Service Provider/Users

 

Reports described in the following items in Section 9.2 of Exhibit B — NPAC/SMS
Functional Requirement Specifications:

•     RP9-1 Service and Network Data Reports

•     RP9-2 Service Provider Reports

•     RP9-3 Subscription Data Reports

•     RP9-4 System Reports

•     RP9-5 Security Reports

•     RP9-6 Log File Reports

•     RP9-7 Audit Reports

•     RR9-1 Data Integrity Reports

 

R

 

[* * *]

 

 

 

 

 

 

 

Monthly and Quarterly Management and Performance Reports to Customer

 

As to the entire Service Area:

•     Information and data covered by reports listed in “Reports for Individual
Service Provider/Users” above

•     Actual performance compared with Service Levels in Exhibit G

•     Significant changes in or new installations of:

•     System Software

•     System hardware

•     Communications Networks

•     Application Software

•     Key Personnel

•     All Software/hardware problems (even if not impacting system availability)

•     “Top 10” most frequent trouble reports

 

M, Q

 

[* * *]

 

--------------------------------------------------------------------------------


 

Annual Management and Performance Reports

 

Same as monthly/quarterly reports, and also including:

•      Summary of significant events and accomplishments of the year

•      Comparison of goals for previous period with actual performance

•      Plans/goals for following year

 

A

 

[* * *]

 

--------------------------------------------------------------------------------

*KEY:

 

R =      Report Issued on Request of Service Provider or User

 

M =      Monthly (due by the 15th calendar day of each month following the month
with respect to which the Report relates, except for the December Report which
shall be due by the following February 1 — see key for Annual Report, below)

 

Q =      Quarterly (the Monthly Reports for March, June, September and December,
which are due by the 15th calendar day of each month following the close of each
quarter, shall also serve as Quarterly Reports, and shall present information
for the calendar quarter in which such month falls in addition to monthly
information for said month)

 

A =      Annually (due by February 1 of each year for the immediately preceding
January - December period; the December Monthly/Quarterly Report shall also
serve as the Annual Report, and shall present information for the full year in
addition to the monthly information for December and the quarterly information
for the fourth calendar quarter of the year)

 

--------------------------------------------------------------------------------


 

EXHIBIT  I

 

 

KEY PERSONNEL

 

NPAC/SMS SERVICES

 

--------------------------------------------------------------------------------


 

EXHIBIT I
KEY PERSONNEL

 

1.                                       INTRODUCTION

 

This Exhibit I identifies the initial Project Executives and Project Managers,
as required under Section 11 - Project Staff.

 

2.                                       PROJECT EXECUTIVES

 

The following Project Executives are identified:

 

•                  Lockheed Martin IMS

Contractor’s Project Executive

Name:

 

Jan Trout-Avery

 

 

 

Phone:

 

312-382-8092

 

 

 

Fax:

 

312-382-8080

 

 

 

E-mail:

 

Jan.trout-avery@npac.com

 

 

 

 

 

 

 

 

 

•     Mid-Atlantic Carrier Acquisition

LNP (Midwest) LLC

Customer Project Executive

Customer Project Executive

Name:

 

David Heath

Name:

 

Roger Marshall

Phone:

 

703-918-6892

Phone:

 

847-248-5482

Fax:

 

703-918-0756

Fax:

 

847-248-3970

E-mail:

 

davidh@mci.net

 

 

 

 

 

 

 

 

 

•     Northeast Carrier Acquisition

Southwest Region Portability

Customer Project Executive

Customer Project Executive

Name:

 

David Heath

Name:

 

Marilyn Murdock

Phone:

 

703-918-6892

Phone:

 

816-275-3990

Fax:

 

703-918-0756

Fax:

 

816-275-0683

E-mail:

 

davidh@mci.net

E-mail:

 

mm0771@kcmaill.sbc.com

 

2.                                       PROJECT MANAGERS

 

The following Project Managers for the initial implementation of the NPAC/SMS
are identified:

 

Customer’s Project Manager

 

Contractor’s Project Manager

Name:

 

 

 

Name:

 

 

 

Phone:

 

 

 

Phone:

 

 

 

Fax:

 

 

 

Fax:

 

 

 

E-mail:

 

 

 

E-mail:

 

 

 

 

THE ABOVE PROJECT EXECUTIVES AND PROJECT MANAGERS ARE SUBJECT TO CHANGE FROM
TIME TO TIME AS DEFINED IN SECTION 11.1.  THE PROJECT EXECUTIVES AT THE TIME OF
EXECUTION OF A USER AGREEMENT ARE IDENTIFIED IN ATTACHMENT D OF THE USER
AGREEMENT.

 

--------------------------------------------------------------------------------


 

EXHIBIT  J

 

 

FORM

OF

NPAC/SMS USER AGREEMENT

 

NPAC/SMS SERVICES

 

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

NPAC/SMS USER AGREEMENT FORM

 

THIS NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM
(“NPAC/SMS”) USER AGREEMENT (“Agreement”) is made and entered into this      
day of       ,               (“Effective Date”) by and between
                                      (“User”) having offices at
                                                         and Lockheed Martin IMS
(“Contractor”), a New York corporation, having offices at 1200 K Street NW, 11th
Floor, Washington, DC 20005.

 

WITNESSETH:

 

WHEREAS, the Contractor has entered into the Master Contract (as defined below)
with the Northeast  Carrier Acquisition Company, L.L.C., a New York limited
liability company (“Customer”) to provide the Number Portability Administration
Center and Service Management System and Services to support the implementation
and provision of local number portability in the Service Area (as defined in the
Master Contract); and

 

WHEREAS, the User wishes to receive the Services (as defined below) of
Contractor in the Service Area; and

 

WHEREAS, Contractor is willing to provide the Services to User and desires to do
so for the compensation and in accordance with the terms and conditions herein
and in the Master Contract; and

 

WHEREAS, the representatives of the Contractor and User possess proper and
sufficient authority to agree.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants contained herein, it is hereby agreed as follows:

 

ARTICLE 1 - DEFINITIONS

 

All capitalized terms used herein and not expressly defined herein shall have
the respective meanings given to such terms in the Master Contract.  As used
throughout this Agreement, the following shall have the meanings set forth below
unless otherwise indicated:

 

1.1                                 The term “Agreement” shall mean the terms
and conditions contained herein and any other appendix, attachment, exhibit or
documents made a part hereof or incorporated herein by reference (including the
Application), including any and all amendments to this Agreement.

 

1.2                                 The term “Application” shall mean the
Application for Services submitted by User to Contractor in order to apply to
receive Services in the Service Area, as the same may be

 

--------------------------------------------------------------------------------


 

amended from time to time as provided in Section 7.4 hereof.  A copy of User’s
completed Application is attached hereto as Attachment A.

 

1.3                                 The term “Certified System” shall have the
meaning set forth in Section 7.3(b) hereof.

 

1.4                                The term “Confidential Information” shall
have the meaning set forth in Section 15.1 and 15.2 of the Master Contract.

 

1.5                                The term “Contractor” refers to Lockheed
Martin IMS, a New York corporation, having offices at 1200 K Street NW, 11th
Floor, Washington, DC 20005 and shall include its permitted successors or
assigns pursuant to Article 22 of the Master Contract .

 

1.6                                 The term “Customer” shall mean the Northeast
Carrier Acquisition Company, L.L.C.

 

1.7                                 The term “Effective Date” shall mean the
date of  this Agreement, as set forth in the preamble to this Agreement.

 

1.8                                 The term “Master Contract” shall mean that
certain Agreement for Number Portability Administration Center / Service
Management System dated November 7, 1997, between Contractor and Customer,
including all Exhibits, appendices, attachments and other documents included in
the definition of “Agreement” thereunder, as the same may be amended from time
to time.  A copy of the Master Contract in effect as of the Effective Date is
attached hereto as Attachment B.

 

1.9                                 The term “Party” or “Parties” shall mean
Contractor and/or Users.

 

1.10                          The term “Service Establishment Date” shall have
the meaning set forth in Article 8 hereof.

 

1.11                          The term “Services” means the delivery of NPAC/SMS
services in the manner provided under this Agreement and the Master Contract,
and shall include Additional Services.

 

1.12                           The term “Statements of Work” shall have the
meaning set forth in Section 7.12 hereof.

 

1.13                           The term “Test Schedule” shall have the meaning
set forth in Section 6.3 hereof.

 

1.14                          The term “Third Party” shall mean any individual,
corporation, partnership, association or other entity, other than the Parties to
this Agreement or the Customer.

 

1.15                          The term “User Data” shall have the meaning set
forth in Section 1.64 of the Master Contract.

 

--------------------------------------------------------------------------------


 

ARTICLE 2 - MASTER CONTRACT TO GOVERN

 

2.1                                 Incorporation of Master Contract

 

The Parties acknowledge and agree that this Agreement will be subject to all of
the terms and conditions of the Master Contract.  This Agreement shall be
interpreted subject to, and in a manner consistent with, the Master Contract. 
If any term or condition of this Agreement is in conflict with a term or
condition of the Master Contract, the term or condition of the Master Contract
shall govern (and the inconsistent term or condition in this Agreement shall be
of no force or effect).

 

2.2                                 Amendments to the Master Contract

 

User acknowledges that (i) the Master Contract may be amended from time to time
and (ii) that any such amendments may be material to User and may include
amendments to, among other things, the rates and charges for the Services.  User
hereby agrees to be bound by any such amendments to the Master Contract that
affect this Agreement (including, without limitation, any changes to the
above-referenced rates and charges), and to execute any amendments necessary to
this Agreement in order to cause it to conform to the Master Contract, as
amended.  Contractor  shall make a reasonable effort to keep User advised of any
impending changes to the Master Contract, and shall furnish User with any
amendments to the Master Contract.

 


ARTICLE 3 - TERM


 

This Agreement shall commence on the Effective Date and shall expire coincident
with the expiration of the Master Contract (giving effect to any and all
renewal(s) of the Master Contract as provided in Article 3 thereof), unless
terminated earlier pursuant to Section 10.1 hereof.

 

ARTICLE 4 - COMPENSATION

 

The rates and charges for the Services, including a general discussion
concerning the allocation thereof, are set forth in Article 6 and Exhibit E of
the Master Contract.  In general, for any specific billing period, the amount
that User will compensate Contractor for certain rates and charges pursuant to
this Agreement will be an allocated amount of the aggregate of such rates and
charges of all Users in the Service Area during such billing period.  The
Allocation Model will be determined based upon an order of either the Federal
Communications Commission (“FCC”), or the state public utilities commission
(“State Commission”) having jurisdiction over the applicable rates and charges,
and will be subject to change without notice to User pursuant to order of either
the FCC or the State Commission.  Customer will determine and provide Contractor
with the initial Allocation Model which shall apply pending a decision of either
the FCC or applicable State Commission, and will thereafter provide Contractor
with an updated Allocation Model based upon orders of the FCC or State
Commissions.  Contractor’s invoice to User will indicate the User’s allocated
amount of rates and charges, which shall be the amount due and owing Contractor
pursuant to Section 7.1 hereof.

 

User hereby acknowledges that the Master Contract also provides that Contractor
and Customer may agree to changes in the rates and charges for the Services
under Statements of Work entered into thereunder, and otherwise under provisions
of the Master Contract.  User hereby further

 

--------------------------------------------------------------------------------


 

acknowledges and agrees that any such changes in the rates and charges may be
made without prior advance notice to User hereunder, and User agrees to be bound
thereby.

 


ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF THE PARTIES


 

5.1                                 Representations and Warranties of Contractor

 

Contractor hereby represents and warrants to User as follows:

 

(a)                                  Contractor has the full authority to enter
into and perform all of its obligations under this Agreement.  Contractor has
read this Agreement and the Master Contact, understands the same, and agrees to
be bound by all the terms, conditions and provisions of this Agreement and, to
the extent it affects this Agreement, the Master Contract.

 

(b)                                 Contractor warrants that the NPAC/SMS
Software will not contain, either now or in the future, any malicious code,
program, or other internal component (e.g. software virus, software worm,
software time bomb, Trojan Horse or similar component), which could damage,
destroy, or alter Software or hardware of User, or which could, in any manner,
reveal, damage, destroy, or alter any data or other information accessed through
or processed by the NPAC/SMS Software in any manner or which could adversely
affect the operation of a computer or its memory by User.  Contractor shall
immediately advise User, in writing, upon reasonable suspicion or actual
knowledge that the NPAC/SMS Software may result in the harm described above.

 

(c)                                  Contractor warrants that the NPAC/SMS shall
operate without Defects during the term of this Agreement.

 

5.2                                 Representations and Warranties of User

 

User hereby represents and warrants to Contractor as follows:

 

(a)                                  User has the full authority to enter into
and perform all of its obligations under this Agreement.  User has read this
Agreement and the Master Contract, understands the same, and agrees to be bound
by all the terms, conditions and provisions of this Agreement and, to the extent
it affects this Agreement, the Master Contract.

 

(b)                                 All of the information provided by User in
its Application for Services was true and correct as of the date initially
provided to Contractor, and shall remain true and correct in all material
respects throughout the term of this Agreement, giving effect to any amendments
thereto pursuant to Section 7.4 hereof.

 

--------------------------------------------------------------------------------


 

ARTICLE 6 - OBLIGATIONS OF CONTRACTOR

 

6.1                                 Provision of Services

 

Except with respect to the training and testing referred to in Sections 6.2(c),
6.3, 7.3(b) and 7.5 below, beginning on the Service Establishment Date and
throughout the term of this Agreement, Contractor shall provide the Services to
User hereunder in accordance with its obligations under the Master Contract,
including, without limitation, the following obligations generally described
(with Article/Section references below in this Section 6.1 referring to
Articles/Sections in the Master Contract):

 

(a)                                  the obligation to provide the Services in
accordance with the Service Levels, as provided under Section 8.3, and to do so
with parity among Users, as provided under Section 27.3;

 

(b)                                 the obligation to monitor compliance with
the Service Levels and to report thereon, as provided under Section 8.4;

 

(c)                                  the obligation to maintain safety and
physical security at the NPAC/SMS Data Centers and to report events of
Unauthorized Access of which it is aware, as provided under Section 8.5;

 

(d)                                 the obligation to (i) pay the expenses of
providing the NPAC/SMS and the costs of operating the NPAC/SMS Data Centers and
(ii) provide appropriate staffing at the NPAC/SMS Data Centers, in each case, as
provided in Section 8.6;

 

(e)                                  the obligation to provide training courses
for User personnel, as provided in Section 8.7;

 

(f)                                    the obligation to indemnify User for any
charges that may be levied against User as the result of Contractor’s failure to
pay Contractor’s taxes, as provided in Section 8.8;

 

(g)                                 the obligation to (i) obtain all licenses
and authorizations required of Contractor (as provided in Section 8.9) and to
comply with all laws (as provided in Sections 8.10 and 8.11), in each case, in
order to perform its obligations hereunder, and (ii) pay all fines imposed on
User for Contractor’s noncompliance;

 

(h)                                 the obligation to provide high quality
service to User and to measure and report thereon, as provided in Section 8.12;

 

(i)                                     the obligation to (i) provide a “Hotline
Service” to enable User to obtain answers to routine questions, resolve problems
and report defects or failures in the NPAC/SMS (as provided in Section 10.1) and
(ii) use its best efforts to correct problems caused by the NPAC/SMS (as
provided in Section 10.2);

 

(j)                                     the obligation to (i) provide system
status reports to User in the event of a disaster at a NPAC/SMS Data Center (as
provided in Section 12.4) and (ii) inform User of the database status after
employing disaster recovery procedures (as provided in Section 12.5);

 

--------------------------------------------------------------------------------


 

(k)                                  the obligation to maintain the
confidentiality of User Data as provided in Article 15;

 

(l)                                     the obligation to indemnify Users
pursuant to Section 18.1 and the obligation to pursue one (1) or more of the
various alternatives set forth in Section 18.2 if use of the NPAC/SMS is
prevented or likely to be prevented;

 

(m)                               the obligation to include User as an
additional insured on its required insurance as provided in Section 20.1; and

 

(n)                                 the obligation to correct any Defects in the
NPAC/SMS, as provided in Section 21.3.

 

6.2                                 Connectivity Consultation; Testing and
Training Scheduling

 

(a)                                  Contractor agrees to make itself available
to consult with User, at User’s request, regarding the number and type of data
circuits required by User to connect to the NPAC/SMS given the configuration of
User’s system.

 

(b)                                 Upon the request of User pursuant to
Section 7.3(a) below, Contractor shall schedule the testing of User’s system
(the date on which testing is scheduled to begin being referred to herein as the
“Start Test Date”), taking into account, among other things, the date on which
User’s Application was submitted in relation to the Applications of other Users,
the expected date on which User’s System will be a Certified System (pursuant to
Section 7.3(b) below), the date on which User anticipates its data circuits will
be installed, and the availability of testing “slots,” given the scheduled
testing of other Users.

 

(c)                                  Upon the request of User pursuant to
Section 7.5 below, Contractor shall use its best efforts, subject to its
existing training commitments for the personnel of other Users, to schedule the
training of User’s personnel such that the training is completed prior to User’s
anticipated Service Establishment Date.

 

6.3                                 Testing of User’s Certified System

 

Upon receipt of notice and proper evidence from User that it has a Certified
System, Contractor shall test User’s Certified System beginning on the Start
Test Date in accordance with the Turnup Test Plan referenced in Section 8.1 of
the Master Contract.  On or prior to the Start Test Date, Contractor and User
shall agree on an appropriate test events schedule for User’s Certified System,
based on the activities required under the Turnup Test Plan, with such test
events schedule then being attached hereto as Attachment C (the “Test
Schedule”).  If User has completed Turnup Testing as of the Network Test
Readiness Date, Contractor shall also include User’s Certified System in the
Network Testing Contractor will perform pursuant to Section 8.1(b) of the Master
Contract.

 

--------------------------------------------------------------------------------


 

ARTICLE 7 - OBLIGATIONS OF USER

 

7.1                                 Payment of Fees

 

User  agrees to pay Contractor for the Services it receives hereunder and all
other amounts for which it is appropriately invoiced by Contractor pursuant to
this Agreement or the Master Contract within forty-five (45) days of receipt of
Contractor’s invoices therefor.  Late payments will be subject to a 1.25%
interest charge per month or, if lower, the maximum rate permitted by law.

 

Contractor shall make commercially reasonable efforts to accommodate User’s
requests for billing by Electronic Data Interexchange or other special billing
formats.  Any requests for special formats which require a Statement of Work
under Article 13 of the Master Contract must first be submitted to Customer for
approval.

 

Except as otherwise required by a rule or order of the FCC or applicable State
Commission, Contractor shall not back bill User for Contractor billing errors
after more than six (6) months have passed since issuance of the invoice upon
which the charges should have appeared; provided, however, that the foregoing
limitation shall not apply with respect to taxes that are imposed by law on User
but which are required by law to be collected and remitted by Contractor.

 

7.2                                 Disputed Invoices

 

Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing.  Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due.  User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User.  If
re-invoice occurs following the forty-five (45) day payment schedule, such
invoice for the undisputed amount shall be paid within ten (10) business days of
receipt by User. User and Contractor shall seek to resolve any such disputes
expeditiously, but in any event within less than thirty (30)  days after receipt
of notice thereof.  If the Parties are unable to resolve a dispute within such
period, then they may resort to the procedures set forth in Article 13 of this
Agreement.  All disputed amounts ultimately paid or awarded to Contractor shall
bear interest from the forty-fifth (45th) day following the original invoice
therefor in accordance with Section 7.1.

 

Notwithstanding the foregoing, User may not withhold payment of any amounts
invoiced by Contractor based solely upon a dispute concerning how User is 
allocated charges under the Allocation Model.

 

7.3                                 Schedule Testing; User System Certification;
Delivery of User System for Testing

 

(a)                                  Once User has determined the expected date
on which its system will be a Certified System and the expected date on which
User’s data circuits will be installed, it shall request

 

--------------------------------------------------------------------------------


 

Contractor to schedule testing of its Certified System in accordance with
Section 6.2(b) above.  User shall promptly notify Contractor upon becoming aware
of any circumstances which make it unlikely that User’s Certified System will be
available for testing on the scheduled Start Test Date, in which case,
Contractor shall offer User an alternative Start Test Date, after reexamination
of the factors referred to in Section 6.2(b) above.

 

(b)                                 Prior to the Start Test Date in
Section 6.2(b), above, User shall have its System Order Administration and Local
Service Management System tested and certified that it meets the NPAC/SMS
Interoperable Interface Specification set forth in Exhibit C to the Master
Contract (the “Certified System”).  Once User has a Certified System, it shall
(i) deliver written notice and proper evidence thereof to Contractor in order to
begin testing on the Start Test Date and (ii) shall agree with Contractor on an
appropriate Test Schedule.  The amount and timing of payment of testing charges
is set forth in Article 6 and Exhibit E of the Master Contract.

 

7.4                                 Update Application Information

 

User will immediately notify Contractor in writing of any changes that need to
be made to the information in its Application in order to maintain the truth and
accuracy of such Application information.  User’s notice of any such changes in
information shall be attached to and become a part of User’s Application
(Attachment A).

 

7.5                                 Training of User Personnel

 

User shall request Contractor to schedule the training of its personnel with
respect to the NPAC/SMS, which training, and User rights in connection
therewith, will be consistent with the provisions of Section 8.7 in the Master
Contract.  User may cancel a training course scheduled by Contractor at any time
upon written notice to Contractor; provided, however, that User shall be liable
to Contractor for all reasonable expenses incurred by Contractor in preparation
for the course that are not otherwise recoverable by Contractor if such training
course is canceled by User less than two (2) weeks prior to the start of such
course.

 

User may have an individual trained in the operation of the NPAC/SMS train other
employees of User; provided that, User must notify Contractor at the time the
training course is scheduled if it desires the individual(s) being enrolled to
be trained as trainers.  User agrees that all its employees trained as trainers
will schedule and attend, at User’s expense, any additional training courses
necessitated from time to time to maintain such individual’s expertise as a
trainer with respect to any Enhancement or Maintenance Modification to the
NPAC/SMS Software.  The amount and timing of  payment of training charges is set
forth in Article 6 and Exhibit E of the Master Contract.

 

7.6                                 Use of User Data

 

User shall treat User Data as Confidential Information of the other Users which
have provided such information.  User Data shall not be:

 

--------------------------------------------------------------------------------


 

(a)                                  used by User other than for the purpose of
routing, rating, or billing calls or performing network maintenance in
connection with providing telecommunications services; or

 

(b)                                 disclosed, sold, assigned, made available,
leased or otherwise provided to any Third Party (other than the rightful owner
of such data), except (i) as provided for in this Agreement or the Master
Contract or (ii) as provided for by law or rule, regulation or order of the FCC
or other regulatory agencies having jurisdiction over NPAC/SMS Service; or

 

(c)                                  transferred or otherwise provided to a
Third Party LSMS; or

 

(d)                                 commercially exploited.

 

7.7                                 Security, Unauthorized Access

 

User shall protect and limit access to any logon identification code password(s)
to its employees who have a need for such access for uses permitted under this
Agreement, and shall be responsible for all usage of its codes or any User Data.

 

7.8                                 User Provided Data

 

User shall provide all User Data to Contractor in the manner agreed upon by the
Parties.  User agrees that Contractor will not be responsible or liable for any
loss, damage or inconvenience suffered by User or by any Third Party arising out
of Contractor’s inability to perform the Services due to a failure of User to
provide all of the necessary User Data when required or by reason of any
deficiencies in the User Data furnished to Contractor by User.  All User Data
shall remain the property of the User furnishing it, as specified in Article 15
of the Master Contract.

 

7.9                                 Facilities Expenses; Contact with End-User
Customer

 

(a)                                  User shall be responsible for providing,
and shall pay all expenses and costs of the procurement and provision of, all
hardware, system software, telecommunications services, facilities and supplies
required to access the NPAC/SMS from such User’s facilities up to the point of
presence, including without limitation, all common carrier charges and all costs
of telephone and terminal equipment.

 

(b)                                 User shall have the sole obligation to
interact with its end-user customers in all matters pertaining to its provision
of services to such customers, including the placing and handling of service
orders, service installation, operation and termination, dispute handling and
resolution, and billing and collection matters.

 

7.10                           Compliance with Laws

 

User shall comply, at its expense, with all applicable laws regarding the
provision of local number portability and all applicable rules, regulations and
rules of the FCC, and the State Commission having appropriate jurisdiction over
User or its business.  Contractor shall propose a

 

--------------------------------------------------------------------------------


 

Statement of Work to cover the costs, if any, incurred by Contractor in taking
any actions to comply with such laws, regulations or rules, but shall not
undertake any of the work set forth in the Statement of Work without User’s
agreement to the Statement of Work.

 

7.11                           Appointment of Project Representative

 

User shall (i) maintain a Project Representative who shall act as the primary
interface between User and Contractor’s Project Executive with respect to
matters arising under this Agreement and (ii) notify Contractor of any changes
in the identity of such designee.  User’s initial Project Representative and
Contractor’s Project Executive are identified in Attachment D to this Agreement.

 

7.12                           Statements of Work

 

User may order services from Contractor in connection with special, one-time
situations that require additional staffing and resources to perform such
services which lie outside the scope of the Services or require that work be
performed on an over-time basis; provided, however, that User hereby agrees that
any such requests of Contractor shall be made through Customer pursuant to
Section 7.13 below.  Contractor’s rates and charges are referenced in
Section 13.4(f) of the Master Contract.

 

7.13                           Interface with Customer on Master Contract Issues

 

User shall make any requests for Additional Services and Statements of Work (as
described in Section 13.4 of the Master Contract) under the Master Contract and
coordinate any other activities under the Master Contract through Customer’s
Project Executive.  As of the date hereof, Customer’s Project Executive is
identified in Attachment D to this Agreement.

 

ARTICLE 8 - CONDITIONS TO SERVICE ESTABLISHMENT

 

Contractor shall on or after the Acceptance Date provide the Services of
uploading and downloading telephone numbers to User hereunder upon satisfaction
by User of each of the following conditions, unless otherwise waived by
Contractor in writing (the date on which such services are first provided
hereunder being referred to herein as the “Service Establishment Date”):

 

(a)                                  all of the information in the Application
is true and correct in all material respects as of such date;

 

(b)                                 successful completion of testing of User’s
Certified System pursuant to the Turnup Test Plan (and, if applicable, Network
Testing) and Section 6.3 hereof; and

 

(c)                                  completion of training of User’s personnel
pursuant to Section 7.5 hereof.

 

--------------------------------------------------------------------------------


 

ARTICLE 9 - CONFIDENTIAL INFORMATION

 

During the term of this Agreement, either Party may receive or have access to
Confidential Information of the other Party or of other Users.  Except as
provided in Section 7.6 hereof, the Receiving Party shall not, without first
receiving the Disclosing Party’s written consent, disclose to any Third Party,
or use for any purpose other than the performance of its obligations under this
Agreement, any Confidential Information, or information or materials developed
by the receiving Party based on Confidential Information, that it has received
or to which it has had access during the term of this Agreement. Each Party
shall use no less than the same means (but in any event not less than reasonable
means) it uses to protect its similar confidential and proprietary information
to prevent the disclosure and to protect the confidentiality of the Confidential
Information of the other Party and other Users.

 

ARTICLE 10 - TERMINATION; FORCE MAJEURE

 

10.1                           Termination

 

This Agreement shall terminate upon the occurrence of the following:

 

(a)                                  immediately upon termination or expiration
of the Master Contract in accordance with its terms (giving effect to any and
all renewal(s) of the Master Contract as provided in Article 3 thereof);
provided, however, that in the event Customer elects to extend the Master
Contract pursuant to Section 24.2 thereof, then the Master Contract will not be
deemed to have terminated for purposes of this Agreement until the end of the
period of such extension;

 

(b)                                 immediately, if User is not or ceases to
qualify as a Service Provider or User in the Service Area, or was porting
numbers and is no longer porting numbers in the Service Area, or if User
violates any restrictions on use imposed under Section 7.6 hereof;

 

(c)                                  upon written notice of termination to
Contractor for Contractor’s chronic failure to provide the Services pursuant to
Section 16.5 of the Master Contract; or

 

(d)                                 upon written notice of termination by the
non-breaching party to the breaching party following a breach by a party of its
representations and warranties hereunder or a failure by a party to perform any
of its material obligations hereunder (except, in the case of Contractor, the
obligation referenced in Section 10.1(c) hereof), and where such breach or
failure is continuing at the time of the termination and has continued for a
period of at least thirty (30) days following receipt of written notice of such
failure or breach from the non-breaching party; provided, however, that where
such failure or breach (other than with respect to a payment obligation) cannot
reasonably be cured within such thirty (30) day period, so long as the breaching
party is diligently pursuing such cure, the time for curing such failure shall
be extended for such period as may be necessary for the breaching party to
complete such cure.

 

--------------------------------------------------------------------------------


 

Subject to Section 6.1(k) hereof (and related Section 15.3. of the Master
Contract), upon termination and regardless of any dispute between the Parties,
all property, equipment, data, documents, or other material of User, excluding
User Data necessary in the provision and operation of Services, pertaining to
this Agreement in the possession of Contractor, its employees, agents or
subcontractors, shall be returned to User within fifteen (15) days of the date
of the notice of termination.

 

The termination rights provided to the Parties under this Article 10 are not
intended to constitute an election of remedies, and the Party terminating this
Agreement is entitled to any additional rights and remedies available to it at
law or in equity, subject to the limitations and exclusions in this Agreement. 
All rights and remedies of the Parties herein created or otherwise existing at
law or in equity are cumulative, and the exercise of one (1) or more rights or
remedies shall not be taken to exclude or waive the right to exercise any of the
others.

 

10.2                           Force Majeure

 

Any failure or delay by User in the performance of its obligations under this
Agreement shall not be a ground for termination hereunder to the extent such
failure or delay was caused, directly or indirectly, by a Force Majeure Event,
as defined in Section 16.6 of the Master Contract. If any Force Majeure Event
occurs with respect to User, rendering the User unable to access the NPAC/SMS in
any manner, the User delayed or unable to perform shall give immediate notice to
Contractor, stating the nature of the Force Majeure Event and any action being
taken to avoid or minimize its effect, and the User may elect to suspend charges
and Services under this Agreement for the duration of the Force Majeure Event. 
Once the Force Majeure Event ceases, User shall resume performance under this
Agreement.

 

ARTICLE 11 - LIMITATIONS OF LIABILITY; INSURANCE

 

11.1                           Damages

 

Each Party’s liability for damages arising out of its breach of its obligations
under this Agreement shall be limited to direct damages and neither Party shall
have any liability whatsoever for consequential, incidental, special, punitive
or indirect damages (including, without limitation, lost profits) of the other
Party or any Third Party, even if a Party has been advised of the possibility of
such damages; provided, however, that (i) for purposes of this Agreement,
Contractor agrees that the direct damages of the nature listed in Section 19.1
of the Master Contract shall be “direct damages” hereunder with respect to User
and (ii) the Parties agree that the limitations and exculpation of liability set
forth in this Article 11 (except for the limitation as to punitive damages) are
not applicable to (a) indemnification claims hereunder, (b) liability resulting
from the gross negligence or willful misconduct of a Party, or (c) any breach of
a Party’s confidentiality obligations hereunder.

 

Notwithstanding the foregoing, with respect to breaches of a Party’s
confidentiality obligations hereunder (a “Confidentiality Breach”), clause
(c) of the foregoing sentence shall not be effective, and a Party’s liability
shall be limited to direct damages, if the breaching Party (a) promptly
documents to the other Party’s reasonable satisfaction, in a writing certified
by an

 

--------------------------------------------------------------------------------


 

officer of the breaching Party, that the Confidentiality Breach was inadvertent
and not the result of any failure by such Party, its officers, employees, agents
and independent contractors to use all reasonable efforts to comply with their
confidentiality obligations pursuant to this Agreement (including without
limitation compliance with such party’s internal confidentiality procedures) and
(b) uses its best efforts to effect a prompt cure of such Confidentiality Breach
and at its own expense takes all steps reasonably requested by the other Party
to (i) identify the source or causes of the Confidentiality Breach, (ii) prevent
any further such breaches, (iii) retrieve any Confidential Information which may
have been disseminated in connection with the Confidentiality Breach,
(iv) cooperate in the other Party’s pursuit of legal or equitable remedies
against any Third Parties (including the breaching Party’s employees, agents and
independent contractors) responsible for such breach, and (v) cooperate with the
other party in its efforts to mitigate the effects of the Confidentiality
Breach.  Nothing in this provision shall limit or be deemed a waiver of any
other remedies available to the non-breaching Party under law, equity or
contract with respect to any Confidentiality Breach.

 

11.2                           Insurance

 

User must maintain (i) Worker’s Compensation insurance as prescribed by the law
of the applicable state, and (ii) commercial general liability insurance
(including contractual liability and products liability coverage) with combined
single limits of at least $2,000,000 for bodily injury and property damage and
with limits of $2,000,000 in the general aggregate.  User’s policy with respect
to the insurance referred to in (ii) above must be endorsed to name Contractor
as an additional insured and state that “Lockheed Martin IMS is to be notified
in writing at least thirty (30) days prior to any cancellation of, or change in,
the coverage limits.”  User must furnish certificates evidencing the foregoing
insurance coverage with its Application.

 


11.3                        SELF INSURANCE

 

User may self insure the risks for which insurance is otherwise required under
this Article 11 upon written request to and approval, in writing, by
Contractor.  Approval by Contractor of self-insurance shall not be unreasonably
withheld and shall be based upon Contractor’s reasonable assessment that User’s
net worth, financial history and stability appear to be sufficient to satisfy
any obligation User could reasonably be expected to incur during the term of
this Agreement.

 


11.4                        FAILURE TO MAINTAIN INSURANCE

 

If User fails to maintain the insurance required by this Article 11 without
having received Contractor’s approval to self insure pursuant to Section 11.3,
Contractor may, but shall have no obligation to, procure such insurance.  In
such event, Contractor shall invoice User directly for all premiums and other
charges incurred in connection therewith and User shall promptly reimburse
Contractor for all such premiums and other charges incurred by Contractor in
obtaining such coverage.

 

--------------------------------------------------------------------------------


 

ARTICLE 12 - INDEMNIFICATION AND LIMITATION OF LIABILITY

 

12.1                           Mutual Indemnification

 

Each Party shall defend against suits, claims and demands and shall indemnify
and hold harmless the other, their officers, directors, employees, and agents
and their successors and assigns against and from any and all losses,
liabilities, damages, and expenses (including, without limitation, reasonable
attorneys’ fees) included in a settlement (between the indemnifying Party and a
Third Party) of such suits, claims or demands, or awarded to a Third Party by a
court or appropriate administrative agency of competent jurisdiction, including
without limitation, those based on contract or tort arising out of or in
conjunction with, but only to the extent that such losses, liabilities, damages,
claims, demands, and expenses result from or in connection with, (i) personal
injury (including death) or damage to tangible property arising from the
negligent or intentional acts or omissions of the indemnifying Party or its
subcontractors, or the officers, directors, employees, agents, successors and
assigns of any of them during the term of this Agreement, or (ii) assertions
under Workers’ Compensation or similar laws made by persons furnished by the
indemnifying Party during the term of this Agreement or any transition period as
provided under Article 24 of the Master Contract.

 

12.2                           Contractor Indemnification

 

Contractor shall defend, indemnify and hold harmless User and User’s Affiliates
and their officers, directors, employees, and agents and their successors and
assigns against and from any and all losses, liabilities, suits, damages,
claims, demands, and expenses (including, without limitation, reasonable
attorneys’ fees) included in a settlement of such suits (between Contractor and
a Third Party), claims or demands, or awarded to a Third Party by a court or
appropriate administrative agency of competent jurisdiction, including, without
limitation those based on contract or tort arising out of or in conjunction
with, but only to the extent that such losses, liabilities, damages, claims,
demands, and expenses arise out of, or in connection with, personal injury
(including death) or damage to tangible personal property caused by defective or
malfunctioning or improperly provided Software or Services provided by
Contractor during the term of this Agreement or any transition period as
provided under Article 24 of the Master Contract.  For the purposes of this
Article, Third Party includes a regulatory agency having jurisdiction over
Customer, Members, or Users.

 

12.3                           Procedures

 

The indemnified Party shall promptly notify the indemnifying Party of any
written claim, loss, or demand for which the indemnifying Party is responsible
under this Article and shall cooperate with the indemnifying Party as reasonably
required. An indemnified Party shall be entitled, upon its request and at its
expense, to participate in the defense of any lawsuit arising from an
indemnifiable claim when and for so long as such Party is a named party to such
lawsuit; provided, however, that the indemnified Party may not settle any such
lawsuit without the indemnifying Party’s consent.

 

--------------------------------------------------------------------------------


 

ARTICLE 13 - ARBITRATION

 

13.1                           Arbitration Procedures

 

Any dispute arising out of or related to this Agreement, which cannot be
resolved by negotiation, shall be settled by binding arbitration in New York,
New York in accordance with the J.A.M.S/Endispute Arbitration Rules and
Procedures (“Endispute Rules”), as amended by this Agreement.  The costs of
arbitration, including the fees and expenses of the arbitrator, shall be shared
equally by the Parties unless the arbitration award provides otherwise.  Each
Party shall bear the cost of preparing and presenting its case.  The Parties
agree that this provision and the arbitrator’s authority to grant relief shall
be subject to the United States Arbitration Act, 9 U.S.C. 1-16 et seq. (“USAA”),
the provisions of this Agreement, substantive law, and the ABA-AAA Code of
Ethics for Arbitrators in Commercial Disputes.  The Parties agree that the
arbitrator shall have no power or authority to make awards or issue orders of
any kind that provides for punitive or exemplary damages.  The arbitrator’s
decision shall follow the plain meaning of this Agreement and the relevant
documents, and shall be final and binding. The arbitrator shall render a written
and reasoned opinion setting forth both findings of fact and conclusions of
law.  The award may be confirmed and enforced in any court of competent
jurisdiction.  All post proceedings shall be governed by the USAA.  Any Party
may appeal a decision of the arbitrator to the FCC or a State Commission, if the
matter is within the jurisdiction of the FCC or a State Commission.  Any Party
aggrieved by a decision on appeal to the FCC or a State Commission may exercise
the right to obtain judicial review thereof in accordance with applicable law.

 

13.2                           Exclusions from Arbitration

 

The following disputes shall not be subject to arbitration under this
Article 13, but shall be subject to i) such recourse and remedies set forth
herein or ii) where no specific recourse and remedies are set forth, such
recourse and remedies as are available at law or in equity:

 

(a)                                  disputes arising under this Agreement with
respect to the delivery of Services consistent with the Service Levels and/or in
conformity with the Specifications. Such disputes, if any, shall be referred by
User to Customer for resolution with Contractor pursuant to the dispute
resolution procedures set forth in Article 26 of the Master Contract; except
that, User may bring an action regarding Customer’s resolution of such dispute
before the FCC, NANC or any state regulatory agency having jurisdiction over the
NPAC/SMS; or,

 

(b)                                 disputes arising under this Agreement or the
Master Contract concerning how Customer has allocated charges to Users under the
Allocation Model, which disputes, if any, (i) may be referred to Customer for
resolution and User may bring an action regarding Customer’s resolution of such
dispute before the FCC, NANC or any state regulatory agency having jurisdiction
over the NPAC/SMS, or (ii) may be brought before any regulatory agency having
jurisdiction thereof; or,

 

--------------------------------------------------------------------------------


 

(c)                                  disputes in circumstances where the time
required for arbitration would cause irreparable harm; or,

 

(d)                                 any dispute between the owner of User Data
and User regarding misuse of the subject User Data; or,

 

(e)                                  any other disputes which the Parties agree
in writing to exclude from arbitration.

 

13.3                           Joinder to Arbitration under Master Contract

 

Upon written notice to User, either Contractor, Customer, any other User or any
arbitrator appointed under Section 26.2 of the Master Contract may join User to,
or User may unilaterally join, any arbitration brought under the Master Contract
where User’s presence in the arbitration is necessary for complete relief, and
User hereby agrees to submit to the jurisdiction of the arbitrator in such
instance.

 

ARTICLE 14 - ASSIGNMENT

 

(a)                                  User may not assign or otherwise transfer
all or a portion of its rights or obligations under this Agreement without the
prior written consent of Contractor, which consent shall not be unreasonably
withheld or delayed, except that User may, without the consent of Contractor,
make such an assignment or transfer to an affiliate or subsidiary of User or a
Third Party; provided that such affiliate, subsidiary or Third Party is a
Service Provider or User that meets the criteria in the Application and User
shall remain the ultimate obligor with respect to any assigned or transferred
obligations; provided further, that such assignment is not prohibited by law,
rule or order of the FCC or other regulatory agencies having jurisdiction over
the Services.

 

(b)                                 Contractor may not assign or otherwise
transfer all or a portion of its rights or obligations under this Agreement,
unless such assignment is to a party to whom Contractor has assigned its rights
and obligations under the Master Contract in accordance with the terms and
conditions of the Master Contract, in which case, no consent to such assignment
is required from User.

 

(c)                                  Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of and shall bind the heirs,
executors, personal representatives, administrators, successors and assigns of
Contractor and User.

 

ARTICLE 15 - REGULATORY

 

Contractor expressly recognizes that User and the NPAC/SMS are or may be subject
to certain federal and state statutes and rules and regulations promulgated
thereunder, as well as rules, regulation, orders, opinions, decisions and
possible approval of the FCC and other regulatory bodies having jurisdiction
over User and the NPAC/SMS.  The Parties acknowledge that this Agreement is
subject to changes and modifications required as a result of any of the
foregoing; provided, however, that the Parties hereby agree that this Agreement
shall remain in full force and effect in accordance with its terms and each of
the Parties hereto shall continue to perform all of its respective obligations
hereunder in accordance with the terms hereof until Contractor and

 

--------------------------------------------------------------------------------


 

Customer can agree upon any amendment that may be required hereto as a result of
any such regulatory change.  Notwithstanding the foregoing, User acknowledges
that (i) certain regulatory changes could result in termination of the Master
Contract by Customer (as discussed in Section 25.1 of the Master Contract) and,
in turn, this Agreement (pursuant to Section 10.1(a) hereof), and (ii) that
neither Customer nor Contractor shall have any liability to User at law or in
equity as a result of such termination.  The Parties shall cooperate fully with
each other and Customer in obtaining any necessary regulatory approvals of the
NPAC/SMS and in any other regulatory proceedings regarding the NPAC/SMS or the
Services hereunder.

 

ARTICLE 16 - NO CUSTOMER LIABILITY

 

USER ACKNOWLEDGES AND AGREES THAT CUSTOMER IS ENTITLED, IN ITS SOLE AND COMPLETE
DISCRETION, TO EXERCISE OVERSIGHT OF CONTRACTOR’S COMPLIANCE WITH THE MASTER
CONTRACT, TO NEGOTIATE AMENDMENTS TO THE MASTER CONTRACT AND TO TERMINATE THE
MASTER CONTRACT IN ACCORDANCE WITH ITS TERMS.  NOTWITHSTANDING THE FOREGOING, IN
EACH INSTANCE, USER AGREES THAT, EXCEPT AS PROVIDED IN SECTIONS 13.2(a) AND
13.2(b) HEREOF, IT HAS NO CAUSE OF ACTION OF ANY TYPE OR CHARACTER AGAINST
CUSTOMER AND THAT IT SHALL MAKE NO CLAIM, UNDER ANY THEORY OF LIABILITY
INCLUDING WITHOUT LIMITATION, ANY CONTRACT CLAIM, CLAIM FOR ANY CAUSE WHATSOEVER
INCLUDING WITHOUT LIMITATION, INTERFERENCE WITH CONTRACTUAL RELATIONSHIPS OR ANY
RELATED CAUSE OF ACTION AGAINST CUSTOMER FOR ITS ADMINISTRATION, NEGOTIATION OF
ANY STATEMENT OF WORK, RENEGOTIATION OR TERMINATION OF THE MASTER CONTRACT.

 

ARTICLE 17 - NOTICES

 

17.1                           Any notice or demand which under the terms of
this Agreement or under any statute must or may be given or made by Contractor
or the User shall be in writing and shall be given or made by telegram, tested
telex, confirmed facsimile, or similar communication or by certified or
registered mail addressed to the respective parties as follows:

 

To the User:

 

(User’s billing address as set forth in User’s Application)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Fax No.:

 

 

With a Copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Fax No.:

 

 

 

--------------------------------------------------------------------------------


 

To Contractor:

 

To Contractor’s Project Executive at the address
set forth on Exhibit I to the Master Contract

 

 

 

With a copy to:

 

Lockheed Martin IMS

 

 

1200 K Street NW, 11th Floor

 

 

Washington, DC 20005

 

 

Attn: Mr. Joseph Franlin

 

 

Fax No.: (202) 408-5922

 

17.2                           All notices or other communications shall be
deemed effectively given: (a) when delivered, if personally delivered, including
courier or overnight delivery (except that notices received after 3:00 p.m.
local time will be deemed received on the following Business Day); (b) on the
date of delivery (or, if refused, the refusal date shown on the return receipt)
if mailed certified or registered mail, return receipt requested; or (c) four
(4) days after mailing if mailed first class.

 

ARTICLE 18 - GENERAL

 

18.1                           Relationship of the Parties

 

Nothing contained in this Agreement shall be deemed or construed as creating a
joint venture or partnership between Contractor and the User.  Neither Party is,
by virtue of this Agreement, authorized as an agent, employee or legal
representative of the other.  Except as specifically set forth herein, neither
Party shall have power to control the activities and operations of the other and
their status is, and at all times will continue to be, that of independent
contractors.  Neither Party shall have any power or authority to bind or commit
the other.

 

18.2                           Headings

 

The Article/Section headings contained herein are for purposes of convenience
only and shall not be deemed to constitute a part of this Agreement or to affect
the meaning or interpretation of this Agreement in any way.

 

18.3                           Third-Party Beneficiaries

 

(a)                                  The Parties agree that Customer shall be a
third party beneficiary under Article/Sections 7.6, 7.7, 9, 10.1, 13, and 16 of
this Agreement.  Customer shall have the right to enforce such provisions in its
own name; provided, however, any dispute between Customer and User shall be
subject to the arbitration provisions of Article 13 as if Customer were the
Contractor.

 

(b)                                 The Parties agree that any owner of User
Data shall be a third party beneficiary under Section 7.6 of this Agreement with
respect to the misuse of such owner’s User Data by User hereunder.  Such owner
shall have the right to enforce such provisions in its own name.  Any dispute
between the owner of User Data and User regarding misuse of the such User Data,
however, shall not be subject to the arbitration provisions of Article 13.

 

--------------------------------------------------------------------------------


 

(c)                                  Except as provided in Section 18.3(a) and
(b) with respect to Customer, the Parties do not intend to create or vest any
rights in any Third Parties, other than Customer.

 

18.4                           Compliance with Laws

 

Contractor and all persons furnished by Contractor shall comply at their own
expense with all applicable federal, state, local and foreign laws, ordinances,
regulations and codes, including identification and procurement of required
permits, certificates, licenses, insurance, approvals and inspections in
performance under this Agreement.  Contractor agrees to indemnify the User for
any loss or damage that may be sustained by reason of any failure to do so.

 

18.5                           Severability

 

If any provision of this Agreement shall be held invalid or unenforceable, such
provision shall be deemed deleted from the Agreement and replaced by a valid and
enforceable provision which so far as possible achieves the Parties’ intent in
agreeing to the original provision.  The remaining provisions of the Agreement
shall continue in full force and effect.

 

18.6                           Survival

 

All obligations that by their nature survive the expiration or termination of
this Agreement, including, but not limited to, Article 9 - Confidential
Information, Section 11.1, Article 12 - Indemnification, Article 13 -
Arbitration and Article 16 - No Customer Liability, shall remain in effect after
its expiration or termination until such obligations expire according to their
respective terms.

 

18.7                           No Releases Required

 

Neither Party shall require waivers or releases of any personal rights from
representatives of the other in connection with visits to its premises and both
Parties agree that no such releases or waivers shall be pleaded by them or third
persons in any action or proceeding.

 

18.8                           Advertising or Publicity

 

Neither Party shall identify, either expressly or by implication, the other
Party or its corporate affiliates or use any of their names, trade names,
service marks, or other proprietary marks in any advertising, sales
presentations, news releases, releases to any professional or trade publication,
advertising, or other promotional materials without such other Party’s prior
written consent, which shall not be unreasonably withheld or delayed, or for any
other purpose.

 

--------------------------------------------------------------------------------


 

18.9                           Governing Law

 

This Agreement, including all matters relating to the validity, construction,
performance and enforcement thereof, shall be governed by the laws of the State
of New York without giving reference to its principles of conflicts of law.

 

18.10                     Attorney’s Fees

 

The Party substantially prevailing in any legal action between the Parties
concerning this Agreement shall receive reimbursement of its reasonable
attorney’s fees and court costs incurred by the other Party.

 

ARTICLE 19 - ENTIRE AGREEMENT

 

This Agreement, together with the Master Contract, sets forth the entire
understanding between the Parties with regard to the subject matter hereof and
supersedes any prior or contemporaneous agreement, discussions, negotiations or
representations between the Parties, whether written or oral, with respect
thereto.  This Agreement may not be amended except by the mutual written
agreement of the Parties, and the written consent of Customer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the Effective Date.

 

USER
MARTIN IMS

 

LOCKHEED

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Application for Services

 

[Copy of User’s Application for Services to be attached]

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Master Contract for Services

 

[Copy of Master Contract for Services

is supplied contemporaneous with providing User this User Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

Test Schedule for User Certified System

 

[Copy of Test Schedule pursuant to Sections 6.3 and 7.3(b) to be attached]

 

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

Key Personnel

 

1.                                       INTRODUCTION

 

This Attachment identifies the current representatives of the companies.

 

2.                                       CONTRACTOR

 

The following is the current Project Executive for Contractor:

 

Name:

 

 

 

Phone:

 

 

 

3.                                       USER

 

The following is the current Project Representative for User:

 

Name:

 

 

 

Phone:

 

 

 

4.                                       CUSTOMER

 

The following is the current Project Executive for Customer:

 

Name:

 

 

 

Phone:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT  K

 

 

EXTERNAL DESIGN

 

NPAC/SMS SERVICES

 

 

[Due to its length, this document is not attached.
The Response to the RFP is available on the internet at
http://www.npac.com/secure/docs/SPExtDesignV1_4.doc
A copy is also

available upon request for the cost of copying and handling from

NECAC, by request made to the attention of Carville Collins]

 

[Information referred to in this exhibit immediately follows this page.]

 

--------------------------------------------------------------------------------


 

 

[Graphic Omitted: Title graphic]

 

NPAC SMS External

Design Specification

(SP Version)

 

Document Version 1.4

Covering NPAC Software Releases 1.0 and 1.1

 

 

September 19, 1997

 

 

Prepared by:

 

 

[Graphic Omitted:  Evolving Systems Logo]

 

Copyright © 1997 Lockheed Martin IMS Corporation.

 

--------------------------------------------------------------------------------


 

This document contains information that is proprietary to Lockheed Martin IMS
Corporation and Evolving Systems, Inc. Unauthorized reproduction or disclosure
of this information in whole or in part is prohibited. Limit distribution
accordingly.

 

Evolving Systems makes no representation as to the completeness, quality, or
accuracy of this document.

 

Contents

 

Contents

 

NPAC SMS Error Messages

 

 

 

Terms and Acronyms

 

 

 

NPAC SMS Reports

 

 

 

Download File Examples

 

 

 

Subscription Download File

 

 

 

Network Download File

 

 

 

Encryption Key Exchange

 

 

 

Key Exchange File

 

 

--------------------------------------------------------------------------------


 

Key Acknowledgment File

 

 

 

Key Exchange using PGP

 

 

 

Service Element Usage Export File

 

 

 

NPAC SMS Web Site

 

 

 

Open NPA-NXX Data

 

 

 

Open LRN Window

 

 

 

NPAC Customer Information Window

 

 

[Graphic Omitted: Title Graphic]

 

NPAC SMS Error Messages

 

Table 1, “NPAC SMS Error Messages,” contains a full listing (arranged in
numericalorder) of the error messages potentially returned to a user while
interacting with the NPAC SMS. The

 

--------------------------------------------------------------------------------


 

messages are divided into general functional ranges as shown below:

 

Message Range

 

Description

 

 

 

0000 - 0999

 

Run Time Environment Error Messages

1000 - 1499

 

Run Time Environment Warning Messages

1500 - 1999

 

Run Time Environment Informational Messages

2000 - 2499

 

GUI Error Messages

2500 - 2749

 

GUI Warning Messages

2750 - 2999

 

GUI Informational Messages

3000 - 3499

 

System Administration Error Messages

3500 - 3749

 

System Administration Warning Messages

3750 - 3999

 

System Administration Informational Messages

4000 - 4499

 

Security Administration Error Messages

4500 - 4749

 

Security Administration Warning Messages

4750 - 4999

 

Security Administration Informational Messages

5000 - 5499

 

Network Data Management Error Messages

5500 - 5749

 

Network Data Management Warning Messages

5750 - 5999

 

Network Data Management Informational Messages

6000 - 6499

 

NPAC Customer Management Error Messages

6500 - 6749

 

NPAC Customer Management Warning Messages

6750 - 6999

 

NPAC Customer Management Informational Messages

7000 - 7499

 

Subscription Version Management Error Messages

7500 - 7749

 

Subscription Version Management Warning Messages

7750 - 7999

 

Subscription Version Management Informational Messages

9000 - 9499

 

Audit Administration Error Messages

9500 - 9749

 

Audit Administration Warning Messages

9750 - 9999

 

Audit Administration Informational Messages

10000 - 10499

 

Report Administration Error Messages

10500 - 10749

 

Report Administration Warning Messages

10750 - 10999

 

Report Administration Informational Messages

11000 - 11499

 

Service Element Usage Management Error Messages

11500 - 11749

 

Service Element Usage Management Warning Messages

11750 - 11999

 

Service Element Usage Management Informational Messages

12000 - 12099

 

Database Error Messages

 

 

 

Note: For a listing of all CMIP errors, please see the NANC Interoperable
Interface Specification.

 

--------------------------------------------------------------------------------


 

Table 1 NPAC SMSError Messages

 

Error
Number

 

Functional Area

 

Message Text

101

 

Run Time Environment

 

APE Error 101

102

 

Run Time Environment

 

APE Error 102

103

 

Run Time Environment

 

APE Error 103

200

 

Run Time Environment

 

Timer expected event that was missing, timer will be removed

201

 

Run Time Environment

 

Timer could not post event to queue due to database error

202

 

Run Time Environment

 

System call failed, PLEASE specify call in additional text.

203

 

Run Time Environment

 

operator new failed

204

 

Run Time Environment

 

Exception w/descriptive text thrown

205

 

Run Time Environment

 

Unknown Exception

206

 

Run Time Environment

 

Unable to access CurrentEvent

207

 

Run Time Environment

 

Unable to access Events Manager

208

 

Run Time Environment

 

Could not open a directory

209

 

Run Time Environment

 

Event retry limit reached

210

 

Run Time Environment

 

Can’t open a file

211

 

Run Time Environment

 

Event failed, unknown reason

212

 

Run Time Environment

 

Event failed, loaded with unknown reason

2000

 

 

 

Required data for TN field(s) missing.

2001

 

 

 

Required due date entry missing from the subscription version.

2002

 

 

 

Required Customer Disconnect Date missing from the subscription version.

2003

 

 

 

Required New Service Provider ID missing from the subscription version.

2004

 

 

 

Required Old Service Provider ID missing from the subscription version.

2005

 

 

 

Required LRN missing.

2006

 

 

 

Required CLASS DPC missing.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

2007

 

 

 

Required CLASS SSN missing.

2008

 

 

 

Required CNAM DPC missing.

2009

 

 

 

Required CNAM SSN missing.

2010

 

 

 

Required ISVM DPC missing.

2011

 

 

 

Required ISVM SSN missing.

2012

 

 

 

Required LIDB DPC missing.

2013

 

 

 

Required LIDB SSN missing.

2014

 

 

 

Required value for Date is missing from Network Data.

2015

 

 

 

Required value for Time is missing from Network Data.

2016

 

 

 

Required value for NPAC Customer Name is missing.

2017

 

 

 

Required value for NPAC Customer Id is missing.

2018

 

 

 

Required value for Transmission Media is missing from Network Data.

2019

 

 

 

Required value for NPAC Customer Type is missing from NPAC Customer.

2020

 

 

 

Required value for Allowable Functions is missing from NPAC Customer.

2021

 

 

 

Required value for Download is missing from NPAC Customer.

2022

 

 

 

Required value for Maximum Query is missing from NPAC Customer.

2023

 

 

 

Required value for Contact Name is missing from NPAC Customer.

2024

 

 

 

Required value for Address Line 1 is missing from NPAC Customer.

2025

 

 

 

Required value for NPAC Customer City is missing from NPAC Customer.

2026

 

 

 

Required value for Repair Center City is missing from NPAC Customer.

2027

 

 

 

Required value for NPAC Customer State is missing from NPAC Customer.

2028

 

 

 

Required value for Repair Center State is missing from NPAC Customer.

2029

 

 

 

Required value for NPAC Customer Zip Code is missing from NPAC Customer.

2030

 

 

 

Required value for Repair Center Zip Code is missing from NPAC Customer.

2031

 

 

 

Required value for Pager is missing from NPAC Customer.

2032

 

 

 

Required value for Pager PIN is missing from NPAC Customer.

2033

 

 

 

Required value for Fax is missing from NPAC Customer.

2034

 

 

 

Required value for Email is missing from NPAC Customer.

2035

 

 

 

Required value for NSAP is missing from NPAC Customer.

2036

 

 

 

Required value for TSAP is missing from NPAC Customer.

2037

 

 

 

Required value for SSAP is missing from NPAC Customer.

2038

 

 

 

Required value for PSAP is missing from NPAC Customer.

2039

 

 

 

Required value for IP is missing from NPAC Customer.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

2040

 

 

 

Invalid value for CLASS DPC entered.

2041

 

 

 

Invalid value for CLASS SSN entered.

2042

 

 

 

Invalid value for CNAM DPC entered.

2043

 

 

 

Invalid value for CNAM SSN entered.

2044

 

 

 

Invalid value for ISVM DPC entered.

2045

 

 

 

Invalid value for ISVM SSN entered.

2046

 

 

 

Invalid value for LIDB DPC entered.

2047

 

 

 

Invalid value for LIDB SSN entered.

2048

 

 

 

TN NPA contains invalid data.

2049

 

 

 

TN NXX contains invalid data.

2050

 

 

 

TN extension field contains invalid data.

2051

 

 

 

Month field contains invalid data.

2052

 

 

 

Day field contains invalid data.

2053

 

 

 

Year field contains invalid data.

2054

 

 

 

TN range ‘through’ field (ending extension value) contains invalid data.

2055

 

 

 

The entered due date must be greater than or equal to today’s date.

2056

 

 

 

Billing Service Provider ID contains invalid data.

2057

 

 

 

End-User Location Value contains invalid data.

2058

 

 

 

End-User Location Type contains invalid data.

2059

 

 

 

Invalid value for Time entered.

2060

 

 

 

Invalid value for NPAC Customer Name entered.

2061

 

 

 

Invalid value for NPAC Customer Id entered.

2062

 

 

 

Invalid value for LRN entered.

2063

 

 

 

Invalid value for Transmission Media entered.

2064

 

 

 

Invalid value for NPAC Customer Type entered.

2065

 

 

 

Invalid value for Allowable Functions entered.

2066

 

 

 

Invalid value for Download entered.

2067

 

 

 

Invalid value for Maximum Query entered.

2068

 

 

 

Invalid value for Contact Name entered.

2069

 

 

 

Invalid value for Address Line 1 entered.

2070

 

 

 

Invalid value for Address Line 2 entered.

2071

 

 

 

Invalid value for City entered.

2072

 

 

 

Invalid value for State entered.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

2073

 

 

 

Invalid value for Zip Code entered.

2074

 

 

 

Invalid value for Pager entered.

2075

 

 

 

Invalid value for Pager PIN entered.

2076

 

 

 

Invalid value for Fax entered.

2077

 

 

 

Invalid value for Email entered.

2078

 

 

 

Invalid value for NSAP entered.

2079

 

 

 

Invalid value for TSAP entered.

2080

 

 

 

Invalid value for SSAP entered.

2081

 

 

 

Invalid value for PSAP entered.

2082

 

 

 

Invalid value for IP entered.

2083

 

 

 

Identical values must be entered into both PASSWORD fields.

2084

 

 

 

Password field must be non-null.

2085

 

 

 

Password must consist of at least 6 case-sensitive alphanumeric characters
including at least 1 alphabetic and 1 numeric or punctuation character.

2086

 

 

 

Password may not contain the associated userid.

2087

 

GUI Messages

 

Input attribute not recognized

2088

 

GUI Messages

 

Required value for contact type is missing from NPAC Customer.

2089

 

GUI Messages

 

Required data for TN field(s) missing from contact list

3000

 

 

 

Value entered for system tunable is out of range.

3001

 

 

 

You entered an invalid logon name or password.

3002

 

 

 

The User Group and User Level have conflicting access levels.

3003

 

 

 

Non-unique userid was entered for this user.

3004

 

 

 

Your password has expired.

3005

 

 

 

The password entered was not acceptable

3006

 

System Administration

 

System was unable to add user

3007

 

System Administration

 

Not all user data needed was provided

3008

 

System Administration

 

Operation referenced a user that does not exist.

3009

 

System Administration

 

Update of a tunable failed.

3010

 

System Administration

 

Unable to load holiday collection from DB.

3011

 

System Administration

 

Unable to add a holiday to the collection

3012

 

System Administration

 

Unable to delete a holiday from the collection

3013

 

System Administration

 

Unable to find a holiday in the collection

3014

 

System Administration

 

Event has incorrect subtype

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

3500

 

 

 

Password will expire in <x> days.

3501

 

 

 

The user about to be deleted is currently logged on to the system.

3502

 

 

 

This action will affect the entire NPAC SMS.

3503

 

 

 

Your password has expired. NOTE - duplicate with 3004

3504

 

System Administration

 

The NPAC is not accepting logins at this time

4000

 

 

 

Key List creation failure.

4001

 

 

 

Mismatch of hash values for key in key list.

4002

 

 

 

Failure calculating checksum for key list.

4003

 

 

 

No keys available for this NPAC Customer in any active key list.

4004

 

 

 

Non-unique keys found in key list.

4005

 

 

 

No active key list available for this NPAC Customer.

4006

 

 

 

Invalid Key File Format.

4007

 

 

 

Key List generation is already in progress.

4008

 

Security Administration

 

Key List generation is already in progress.

4009

 

Security Administration

 

Missing required data in key management event

4010

 

Security Administration

 

Key File event failed to process correctly

4011

 

Security Administration

 

New key specified by service provider is not usable

4500

 

 

 

There are fewer than 100 keys remaining for this Service Provider.

4750

 

 

 

No match found in the database for the search criteria.

5000

 

 

 

Item being added already exists in the database.

5001

 

Network Data Management

 

One or more subscriptions will be affected by change. Change is denied.

5002

 

Network Data Management

 

One or more LRNs will be affected by change. Change/Delete is denied.

5003

 

Network Data Management

 

One or more NPA-NXXs will be affected by change. Change/Delete is denied.

5004

 

 

 

Subscriptions in either partial failed or sending state are associated with the
change. Change/Delete is denied.

5005

 

 

 

GTT data is not equivalent across TN range specified. Modify the TN range.

5006

 

Network Data Management

 

Bulk Download - invalid criteria specified

5007

 

Network Data Management

 

Bulk Download - file error

5008

 

Network Data Management

 

Resync Data - invalid criteria specified

5009

 

Network Data Management

 

LrnId is required if no customer id, on delete lrn action.

5010

 

Network Data Management

 

The LRN to be deleted does not exist in the NPAC SMS system.

5011

 

Network Data Management

 

No network data match for search criteria in database.

5012

 

Network Data Management

 

Requestor doesnt own item being deleted.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

5014

 

Network Data Management

 

Resync Data - Maximum records reached or exceeded.

5015

 

Network Data Management

 

Npa required for delete if no NpaNxxId.

5016

 

Network Data Management

 

Nxx required for delete if no NpaNxxId.

5017

 

Network Data Management

 

Lrn required for delete if no lrnId.

5018

 

Network Data Management

 

NpaNxx Accepted - invalid or missing npa

5019

 

Network Data Management

 

NpaNxx Accepted - invalid or missing nxx

5020

 

Network Data Management

 

NpaNxx Accepted - invalid or missing customer id

5021

 

Network Data Management

 

NpaNxx Accepted - invalid or missing accepted id

5022

 

Network Data Management

 

CustomerId and name passed in do not match those in database.

5023

 

Network Data Management

 

Starting npa/nxx doesnt exist in database.

5024

 

Network Data Management

 

Ending npa/nxx doesnt exist in database.

5025

 

Network Data Management

 

Starting npa/nxx doesnt have sub.

5026

 

Network Data Management

 

Ending npa/nxx doesnt have sub.

5027

 

Network Data Management

 

Npa required for npa split.

5028

 

Network Data Management

 

New Npa required for npa split.

5029

 

Network Data Management

 

Starting Nxx required for npa split.

5030

 

Network Data Management

 

Ending Nxx required for npa split.

5031

 

Network Data Management

 

PDP Start required for npa split.

5032

 

Network Data Management

 

PDP End required for npa split.

5033

 

Network Data Management

 

Resync Type required for resync.

5034

 

Network Data Management

 

Resync Start TS required for resync.

5035

 

Network Data Management

 

Npa required for resync of type npa range.

5036

 

Network Data Management

 

Ending Npa required for resync of type npa range.

5037

 

Network Data Management

 

Nxx required for resync of type npa range.

5038

 

Network Data Management

 

Ending Nxx required for resync of type npa range.

5039

 

Network Data Management

 

Lrn required for resync of type lrn range.

5040

 

Network Data Management

 

End Lrn required for resync of type lrn range.

5041

 

Network Data Management

 

No NpaNxx is available from the NPANXX::SelectRandom() method.

5042

 

Network Data Management

 

Request failed on previous npaNxx.

5043

 

Network Data Management

 

Request failed on previous lrn.

5044

 

Network Data Management

 

There are no npanxx’s in the specified range

5045

 

Network Data Management

 

Supplied customer id does not match any npanxx’s in range

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

5500

 

 

 

One or more subscriptions will be affected by change. Require user
acknowledgment to proceed.

6000

 

 

 

Item being added already exists in the database.

6001

 

 

 

One or more subscriptions will be affected by change. Change is denied.

6002

 

NPAC Customer Management

 

One or more npa-nxxs are associated with this customer, Delete is denied.

6003

 

NPAC Customer Management

 

One or more lrns are associated with this customer, Delete is denied.

6004

 

 

 

Management

6005

 

 

 

The NPAC Customer being modified does not exist in the database.

6006

 

 

 

The NPAC Customer being deleted does not exist in the database, or has already
been deleted.

6007

 

NPAC Customer Management

 

Invalid contact type for NPAC Customer

6008

 

NPAC Customer Management

 

The contact info array is missing from the Customer.

6009

 

NPAC Customer Management

 

The network address list array is missing from the Customer.

6010

 

NPAC Customer Management

 

The network address type is missing from the Customer.

6011

 

NPAC Customer Management

 

The npac customer contact is missing from the Customer.

6012

 

NPAC Customer Management

 

The billing contact is missing from the Customer.

6013

 

NPAC Customer Management

 

The security contact is missing from the Customer.

6014

 

NPAC Customer Management

 

The repair contact is missing from the Customer.

6015

 

NPAC Customer Management

 

At least one network address is required for Customer.

6016

 

NPAC Customer Management

 

Required value for Contact Name is missing from Billing Contact.

6017

 

NPAC Customer Management

 

Required value for Address Line 1 is missing from Billing Contact.

6018

 

NPAC Customer Management

 

Required value for NPAC Customer City is missing from Billing Contact.

6019

 

NPAC Customer Management

 

Required value for NPAC Customer State is missing from Billing Contact.

6020

 

NPAC Customer Management

 

Required value for NPAC Customer Zip Code is missing from Billing Contact.

6021

 

NPAC Customer Management

 

Required value for Contact Name is missing from Repair Contact.

6022

 

NPAC Customer Management

 

Required value for Address Line 1 is missing from Repair Contact.

6023

 

NPAC Customer Management

 

Required value for Contact Name is missing from Security Contact.

6024

 

NPAC Customer Management

 

Required value for Address Line 1 is missing from Security Contact.

6025

 

NPAC Customer Management

 

Required value for NPAC Customer City is missing from Security Contact.

6026

 

NPAC Customer Management

 

Required value for NPAC Customer State is missing from Security Contact.

6027

 

NPAC Customer Management

 

Required value for NPAC Customer Zip Code is missing from Security Contact.

6028

 

NPAC Customer Management

 

Event subtype not reqcognized

6029

 

NPAC Customer Management

 

Invalid operation for this NPAC Customer

6030

 

NPAC Customer Management

 

SP User cannot modify Customer Name on modify.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

6031

 

NPAC Customer Management

 

SP User cannot modify allowable functions mask on modify.

6032

 

NPAC Customer Management

 

Required value for country is missing from contact data.

6500

 

 

 

One or more subscriptions will be affected by change. Require user
acknowledgment to proceed.

6750

 

 

 

No match found in the database for the search criteria.

6751

 

 

 

<x> Subscriptions found: exceed maximum query limit.

6752

 

 

 

No subscription versions found for the given input search criteria.

7000

 

 

 

The NPA-NXX of the TN to be ported does not exist in the NPAC SMS system.

7001

 

 

 

Service Provider ID does not exist in the NPAC SMS system.

7002

 

 

 

The Service Provider issuing this subscription version request is not the
Service Provider identified as the New Service Provider ID or the Old Service
Provider ID on the subscription version

7003

 

 

 

This Service Provider has already issued a create for the subscription version.

7004

 

 

 

The entered LRN is not associated with the New Service Provider in the NPAC SMS
system.

7005

 

 

 

The Old Service Provider ID in the subscription version does not match the
current Service Provider ID on an existing active subscription version for this
TN.

7006

 

 

 

The New Service Provider ID input data does not match the new Service Provider
ID in an existing pending subscription version for this TN.

7007

 

 

 

The Old Service Provider ID input data does not match the new Service Provider
ID in an existing pending subscription version for this TN.

7008

 

 

 

Releasing a subscription version for an Intra-Service Provider port does not
apply.

7009

 

 

 

The Old Service Provider ID must match the New Service Provider ID for an
Intra-Service Port.

7010

 

 

 

The New and Old Service Provider Due Dates must match.

7011

 

 

 

An active subscription version must exist for an Intra-SP port.

7012

 

 

 

A subscription version with sending status cannot be modified.

7013

 

 

 

A subscription version with failed status cannot be modified.

7014

 

 

 

A subscription version with partial failure status cannot be modified.

7015

 

 

 

A subscription version with canceled status cannot be modified.

7016

 

 

 

A subscription version with old status cannot be modified.

7017

 

 

 

A subscription version with disconnect pending status cannot be modified.

7018

 

 

 

A subscription version with cancel pending status cannot be modified.

7019

 

 

 

A subscription version must be in pending status to be activated.

7020

 

 

 

The Old Service Provider ID is not equal to the New Service Provider ID on the
active subscription version, as required for an Intra-Service Provider port.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7021

 

 

 

The Service Provider originating the modification request is not the current
Service Provider.

7022

 

 

 

The subscription version cannot be put in conflict because its current status is
not pending, or cancel pending.

7023

 

 

 

The subscription version cannot be disconnected because there is no current
subscription version in active status.

7024

 

 

 

This active subscription version cannot be disconnected until a sending
subscription version successfully completes.

7025

 

 

 

This active subscription version cannot be disconnected until a failed or
partial failure subscription version is re-sent and successfully completes.

7026

 

 

 

The subscription version cannot be canceled because its current status is not
pending, conflict or disconnect pending.

7027

 

 

 

The subscription version cannot be resent because its current status is not
partial failure, failure, disconnect pending, old or active.

7028

 

 

 

Active subscription version may not be modified because a related subscription
version for this TN has been activated.

7029

 

 

 

Pending subscription version may not be activated until a related subscription
version in sending status becomes active.

7030

 

 

 

Deferred disconnect request is not allowed because a pending subscription
version exists for this TN.

7031

 

 

 

This subscription version may not be activated because authorization for
transfer of service has not been received from the New SP.

7032

 

 

 

The due date of a subscription version with active status cannot be modified.

7033

 

Subscription Version Management

 

Porting To Original must be false for inter-service ports.

7034

 

Subscription Version Management

 

Required Port Type is missing from input data.

7035

 

Subscription Version Management

 

Required TN data (NPA) is missing from input data.

7036

 

Subscription Version Management

 

Required TN data (NXX) is missing from input data.

7037

 

Subscription Version Management

 

Required TN data (starting station) is missing from input data.

7038

 

Subscription Version Management

 

Required TN data (ending station) is missing from input data.

7039

 

Subscription Version Management

 

Required Old Service Provider Authorization Flag missing from the subscription
version.

7040

 

Subscription Version Management

 

Required Porting To Original Flag is missing from input data.

7041

 

Subscription Version Management

 

NPAC SMS allows only one of pending, cancel pending, conflict, disconnect
pending, failed or parital failure Subscription Version per subscription.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7042

 

Subscription Version Management

 

Porting To Original Flag is not allowed for Intra-Service Provider ports.

7043

 

Subscription Version Management

 

LIDB SSN is not allowed for Porting-to-Original ports.

7044

 

Subscription Version Management

 

LIDB SSN is not allowed for old service provider input.

7045

 

Subscription Version Management

 

LIDB DPC is not allowed for old service provider input.

7046

 

Subscription Version Management

 

LIDB DPC is not allowed for Porting-to-Original ports.

7047

 

Subscription Version Management

 

ISVM SSN is not allowed for Porting-to-Original ports.

7048

 

Subscription Version Management

 

ISVM SSN is not allowed for old service provider input.

7049

 

Subscription Version Management

 

ISVM DPC is not allowed for old service provider input.

7050

 

Subscription Version Management

 

ISVM DPC is not allowed for Porting-to-Original ports.

7051

 

Subscription Version Management

 

CNAM SSN is not allowed for Porting-to-Original ports.

7052

 

Subscription Version Management

 

CNAM SSN is not allowed for old service provider input.

7053

 

Subscription Version Management

 

CNAM DPC is not allowed for old service provider input.

7054

 

Subscription Version Management

 

CNAM DPC is not allowed for Porting-to-Original ports.

7055

 

Subscription Version Management

 

CLASS SSN is not allowed for Porting-to-Original ports.

7056

 

Subscription Version Management

 

CLASS SSN is not allowed for old service provider input.

7057

 

Subscription Version Management

 

CLASS DPC is not allowed for old service provider input.

7058

 

Subscription Version Management

 

CLASS DPC is not allowed for Porting-to-Original ports.

7059

 

Subscription Version Management

 

LRN is not allowed for Porting-to-Original ports.

7060

 

Subscription Version Management

 

LRN is not allowed for old service provider input.

7061

 

Subscription Version Management

 

New Service Provider due date is not allowed for Old Service Provider input.

7062

 

Subscription Version Management

 

Old Service Provider due date is not allowed for New Service Provider input.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7063

 

Subscription Version Management

 

Old Service Provider Authorization Flag is not allowed for New Service Provider
input.

7064

 

Subscription Version Management

 

Old Service Provider Authorization Flag is not allowed for Intra-Service Ports.

7065

 

Subscription Version Management

 

Billing Service Provider ID is not allowed for Old Service Provder input.

7066

 

Subscription Version Management

 

End User Location is not allowed for Old Service Provder input.

7067

 

Subscription Version Management

 

End User Location Type is not allowed for Old Service Provder input.

7068

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
activate a subscription version.

7069

 

Subscription Version Management

 

The Old Service Provider cannot modify an intra-service port.

7070

 

Subscription Version Management

 

Only the Current Service Provider can disconnect a subscription version.

7071

 

Subscription Version Management

 

The subscription version cannot be disconnected until a pending subscription
version is canceled.

7072

 

Subscription Version Management

 

The subscription version cannot be put in conflict resolution because its
current status is not conflict.

7073

 

Subscription Version Management

 

Only the Current Service Provider can activate a subscription version.

7074

 

Subscription Version Management

 

A pending subscription version cannot be activated before its npa_nxx’s
effective date.

7075

 

Subscription Version Management

 

NPAC SMS allows only one sending Subscription Version per subscription.

7076

 

Subscription Version Management

 

NPAC SMS allows only one active Subscription Version per subscription.

7077

 

Subscription Version Management

 

Request failed on previous subscription version.

7078

 

Subscription Version Management

 

Required subscription version ID is missing from input data.

7079

 

Subscription Version Management

 

Required TimerId is missing from input data.

7080

 

Subscription Version Management

 

Required ConflictDate is missing from input data.

7081

 

Subscription Version Management

 

Required PendingDate is missing from input data.

7082

 

Subscription Version Management

 

The Service Provider requesting this cancel did not create the subscription
version.

7083

 

Subscription Version Management

 

There is no subscription version with the requested status.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7084

 

Subscription Version Management

 

The subscription version status is required to modify a subscription version.

7085

 

Subscription Version Management

 

The action ID field is required for LsmsSvNotifyResponseEvent event type.

7086

 

Subscription Version Management

 

The old service provider cannot request conflict resolution.

7087

 

Subscription Version Management

 

Mass Update requires at least one of the following as input: LRN, a gtt data
item, billing id, end user location, end user location type.

7088

 

Subscription Version Management

 

Active subscription versions cannot be modified via CMIP set.

7089

 

Subscription Version Management

 

The Old Service Provider has already put this subscription version into conflict
the maximum number of times.

7090

 

Subscription Version Management

 

It is too close to the New Service Provider due date for the Old Service
Provider to place the subscription version into conflict.

7091

 

Subscription Version Management

 

This subscription version may not be activated because the Old Service
Provider’s concurrence window has not yet expired.

7092

 

Subscription Version Management

 

Required originating SPID is missing from input data.

7093

 

Subscription Version Management

 

SV - Notification SV_MODIFIED missing response.

7094

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
modify a subscription version.

7095

 

Subscription Version Management

 

Required Resync Type is missing from input data.

7096

 

Subscription Version Management

 

Required Resync Start Timestamp is missing from input data.

7097

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
cancel a subscription version.

7098

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
resolve a conflicted subscription version.

7099

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
disconnect a subscription version.

7100

 

Subscription Version Management

 

Either the Ported Telephone Number or the Subscription Version ID is required to
create a subscription version.

7101

 

Subscription Version Management

 

The NPA-NXX of the TN has been split. The entered TN is the old NPA-NXX.

7102

 

Subscription Version Management

 

Either the subscription version ID or TN is required for concurrence.

7103

 

Subscription Version Management

 

A TN range is not allowed for concurrence.

7104

 

Subscription Version Management

 

The Status Change Cause Code is required if the authorization flag is false.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7105

 

Subscription Version Management

 

The Status Change Cause Code cannot be set if the authorization flag is true.

7106

 

Subscription Version Management

 

The Status Change Cause Code cannot be set if the new service provider is the
originator.

7107

 

Subscription Version Management

 

Invalid Status Change Cause Code.

7108

 

Subscription Version Management

 

A pending subscription version cannot be activated before its due date.

7109

 

Subscription Version Management

 

The Old Service Provider cannot cancel this subscription version which is in
conflict because the New Service Provider did not concur with a prior
cancellation.

7110

 

Subscription Version Management

 

The New Service Provider cannot resolve this conflict until the tunable period
of time has passed since the Old Service Provider moved it into conflict.

7111

 

Subscription Version Management

 

Porting To Original Flag is not allowed for old service provider input.

7112

 

Subscription Version Management

 

At least one of the following is required as input for subscription version
modification: LRN, a gtt data item, billing id, end user location, end user
location type.

7113

 

Subscription Version Management

 

LSMS did not respond in allotted time.

7114

 

Subscription Version Management

 

Missing SV Tunable value.

7115

 

Subscription Version Management

 

The Status Change Cause Code is required if the old service provider is the
originator.

7116

 

Subscription Version Management

 

The subscription version cannot be resent because it does not have a failed LSMS
list.

7117

 

Subscription Version Management

 

Either the due date or the authorization flag is required to modify a
subscription version by the old Service Provider.

7118

 

Subscription Version Management

 

On a modify by new/current Service Provider, one of the GTT input data fields,
lrn, billing data, or due date is required.

7119

 

Subscription Version Management

 

A Disconnect request for an active subscription version for this TN previously
failed. This failure must be resolved before a create is allowed.

7120

 

Subscription Version Management

 

The LNP Type input in the event does not match the LNP type of a pending SV for
this TN.

7121

 

Subscription Version Management

 

A subscription version with cancel pending status exists. A new one cannot be
created for this TN.

7122

 

Subscription Version Management

 

A pending subscription version for the TN exists.

7123

 

Subscription Version Management

 

A subscription version with disconnect pending status exists. A new one cannot
be created for this TN.

7124

 

Subscription Version Management

 

The old authorization flag of a subscription version with active status cannot
be modified.

7125

 

Subscription Version Management

 

The change cause code of a subscription version with active status cannot be
modified.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

7126

 

Subscription Version Management

 

A Failed subscription version for the TN exists. This failure must be resolved
before a modify is allowed.

7127

 

Subscription Version Management

 

There is no subscription version matching the query filter data.

7128

 

Subscription Version Management

 

The Service Provider requesting this modify did not create the subscription
version.

7129

 

Subscription Version Management

 

The Ending Station must be a number greater than the Starting Station.

7130

 

Subscription Version Management

 

The LNP Type must be either LISP or LSPP.

7131

 

Subscription Version Management

 

The Old Service Provider cannot cancel a disconnect pending subscription
version.

7132

 

Subscription Version Management

 

A subscription version with sending status exists. A new one cannot be created
for this TN.

7133

 

Subscription Version Management

 

The Service Provider requesting this conflict did not create the subscription
version.

7134

 

Subscription Version Management

 

Waiting on New SP concurrence. The Service Provider issuing this cancel already
cancelled the subscription version.

7135

 

Subscription Version Management

 

Waiting on Old SP concurrence. The Service Provider issuing this cancel already
cancelled the subscription version.

7136

 

Subscription Version Management

 

There must be an active SV for a porting to original port.

7137

 

Subscription Version Management

 

The requested subscription version does not exist.

7138

 

Subscription Version Management

 

A subscription version with pending status exists. A new one cannot be created
for this TN.

7139

 

Subscription Version Management

 

The Service Provider requesting this conflict resolution did not create the
subscription version.

7140

 

Subscription Version Management

 

The Old Service Provider ID must not match the New Service Provider ID for an
Inter-Service Port.

7141

 

Subscription Version Management

 

Subscription version must be in cancel pending state for concurrence.

7500

 

 

 

The entered due date differs from the due date entered by the other Service
Provider.

7750

 

 

 

No subscription versions found for the given input search criteria.

7751

 

 

 

Subscriptions found exceed maximum query limit.

7752

 

Subscription Version Management

 

Subscription version must be in pending or conflict state for create timeout.

7753

 

Subscription Version Management

 

Subscription version must be in cancel pending state for cancel timeout.

7800

 

Subscription Version Management

 

The old customer id on the create does not match the owner of the associated
npanxx.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

9000

 

 

 

Invalid date entered.

9001

 

 

 

Invalid time entered.

9002

 

 

 

Audit Profile name too long.

9003

 

 

 

Invalid TN data entered.

9004

 

 

 

Audit Profile name is not unique.

9005

 

Audit Administration

 

No audits match the entered criteria.

9006

 

Audit Administration

 

Could not cancel specified Audit(s)

9007

 

Audit Administration

 

Audit validation failed.

9008

 

Audit Administration

 

No SPs to audit.

9009

 

Audit Administration

 

Need required event input data

9010

 

Audit Administration

 

Failed to generate a unique name for a periodic audit.

9011

 

Audit Administration

 

Failed to generate a discrepancy for an SV mismatch.

9012

 

Audit Administration

 

Failed to issue query events.

9013

 

Audit Administration

 

Starting Station > Ending Station Error

9014

 

Audit Administration

 

CMIP bounced, which killed our query.

9015

 

Audit Administration

 

We can’t use input data that conflicts with itself

9016

 

Audit Administration

 

Failed to issue SP Notification events.

9017

 

Audit Administration

 

Failed to retrieve allowable function mask

9018

 

Audit Administration

 

Event Process failed

9019

 

Audit Administration

 

Discrepancy created with invalid reason code.

9500

 

 

 

NPA does not exist in the NPAC SMS data.

9501

 

 

 

NPA-NXX combination does not exist in the NPAC SMS data.

9750

 

 

 

No TNs found within the range entered.

9751

 

 

 

No results have yet been reported for the selected audit.

10000

 

 

 

Invalid NPA data entered.

10001

 

 

 

Invalid NXX data entered.

10002

 

 

 

Invalid LRN data entered.

10003

 

 

 

Invalid range for NXXs (second must be greater than first).

10004

 

 

 

Invalid range for LRNs (second must be greater than first).

10005

 

 

 

Invalid printer name entered.

10006

 

 

 

Too many characters entered in printer field.

10007

 

 

 

Invalid TN entered in fax field.

10008

 

 

 

Too many characters entered in file name field.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

10009

 

 

 

Invalid file name entered.

10010

 

 

 

No generated file name entered.

10011

 

 

 

No destination designated for report.

10012

 

 

 

Invalid date entered.

10013

 

 

 

Invalid parameters detected in Report Parameters.

10014

 

 

 

End date occurs before the start date.

10015

 

 

 

Requester does not have privileges to generate this report.

10016

 

 

 

Event missing customer ID

10017

 

Report Administration

 

No existing report or incorrect permissions

10018

 

Report Administration

 

Failure scanning existing report directory

10019

 

Report Administration

 

Failure opening existing report directory

10020

 

Report Administration

 

Failure retrieving originator information

10021

 

Report Administration

 

Failure printing report file

10022

 

Report Administration

 

Failure emailing report file

10023

 

Report Administration

 

Failure faxing report file

10024

 

Report Administration

 

Failure moving report file

10025

 

Report Administration

 

Failure renaming report file

10026

 

Report Administration

 

Failure running report

10750

 

 

 

No billing data exists for the entered criteria.

11000

 

 

 

Invalid date entered.

11001

 

 

 

Invalid printer name entered.

11002

 

 

 

Too many characters entered in printer field.

11003

 

 

 

Invalid TN entered in fax field.

11004

 

 

 

Too many characters entered in file name field.

11005

 

 

 

End date occurs before the start date.

11006

 

 

 

You cannot post-date service element collection changes.

11007

 

 

 

Invalid file name entered.

11008

 

 

 

Incomplete Request Parameter Set.

11009

 

Service Element Usage Management

 

Invalid category for billing

11010

 

Service Element Usage Management

 

Invalid Multiplier Specified.

11011

 

Service Element Usage Management

 

Unable To Read Multiplier.

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

11500

 

 

 

Unable to connect to entered fax number.

12000

 

 

 

Oracle RDBMS has reported the following Database Server Error: ORA-nnnnn

12001

 

 

 

Oracle RDBMS has reported the following SQL Execution Error: ORA-nnnnn

12002

 

 

 

Oracle RDBMS has reported the following Stored Procedure/Trigger Error: ORAnnnnn

12003

 

 

 

Oracle RDBMS has reported the following Database Networking (SQL*NET) Error:
ORA-nnnnn

12004

 

 

 

Oracle RDBMS has reported the following Replication Server Error ORA-nnnnn

12005

 

 

 

Oracle RDBMS has reported the following Report Writer Error: ORA-nnnnn

12006

 

Database

 

Oracle RDBMS database has been disconnected.

13000

 

Housekeeping

 

Housekeeping error

13001

 

Housekeeping

 

Housekeeping tuna value error

13002

 

Housekeeping

 

Invalid event subtype

13003

 

Housekeeping

 

Tunable Not Found

13004

 

Housekeeping

 

InvalidPurgeAction

14000

 

 

 

No Desc

14001

 

 

 

No Desc

14002

 

 

 

No Desc

14003

 

 

 

No Desc

14004

 

 

 

No Desc

14005

 

 

 

No Desc

14006

 

 

 

No Desc

14007

 

 

 

No Desc

14008

 

 

 

No Desc

14009

 

 

 

No Desc

14010

 

 

 

No Desc

14011

 

 

 

No Desc

14012

 

 

 

No Desc

14013

 

 

 

No Desc

14014

 

 

 

No Desc

14015

 

 

 

No Desc

14016

 

CMIP

 

CMIP process restarted

14017

 

 

 

No Desc

14018

 

 

 

No Desc

 

--------------------------------------------------------------------------------


 

Error
Number

 

Functional Area

 

Message Text

14019

 

 

 

No Desc

14020

 

 

 

No Desc

14021

 

 

 

No Desc

14022

 

 

 

No Desc

14023

 

 

 

No Desc

14024

 

 

 

No Desc

14025

 

 

 

No Desc

14026

 

 

 

No Desc

14027

 

 

 

No Desc

14028

 

 

 

No Desc

14029

 

 

 

No Desc

14030

 

 

 

No Desc

14031

 

 

 

No Desc

14032

 

 

 

No Desc

14033

 

 

 

No Desc

14034

 

 

 

No Desc

 

[Graphic Omitted:  Title graphic – Terms and Acronyms]

 

 

Terms and
Acronyms

 

Following are the acronyms associated with the NPAC SMS.

 

--------------------------------------------------------------------------------


 

Term

 

Definition

APDU

 

Application Protocol Data Unit

ASN.1

 

Abstract Syntax Notation 1

BER

 

Basic Encoding Rules

CARE

 

Customer Account Record Exchange

CER

 

Canonical Encoding Rules

CLASS

 

Custom Local Area Signaling Services.

CME

 

Conformance Management Entity

CMIP

 

Common Management Information Protocol

CMISE

 

Common Management Information Service Element

CNAM

 

Caller Id with Name

DER

 

Distinguished Encoding Rules

DES

 

Data Encryption Standard

DPC

 

Destination Point Code

FR

 

Frame Relay

FTP

 

File Transfer Protocol

GDMO

 

Generalized Definitions of Managed Objects

GMT

 

Greenwich Mean Time

GTT

 

Global Title Translation

GUI

 

Graphical User Interface

HTML

 

Hypertext Markup Language

ICC

 

Illinois Commerce Commission

IEC

 

International Electrotechnical Commission

IIS

 

Interoperable Interface Specification

IP

 

Internet Protocol

ISO

 

International Organization of Standardization

ISVM

 

Inter-Switch Voice Mail

KEK

 

Key Encryption Key

LIDB

 

Line Information Database

LISP

 

Local Intra-Service Provider Port

LNP

 

Local Number Portability

LRN

 

Location Routing Number

LSMS

 

Local Service Management System

LSPP

 

Local Service Provider Portability

MAC

 

Media Access Control

MD5

 

Message Digest (Version 5)

NANP

 

North American Numbering Plan.

NE

 

Network Element

NMF

 

Network Management Forum

NPA

 

Numbering Plan Area

NPAC

 

Number Portability Administration Center

NPAC SMS

 

Number Portability Administration Center and Service Management System

 

--------------------------------------------------------------------------------


 

NSAP

 

Network Layer Service Access Point

 

 

NXX

 

Exchange

 

 

OCN

 

Operating Company Number

 

 

OSI

 

Open Systems Interconnect

 

 

OpGUI

 

Operational GUI

 

 

PIN

 

Personal Identification Number

 

 

PKCS

 

Public Key Crypto System

 

 

POP

 

Point-Of-Presence.

 

 

PPP

 

Point-To-Point Protocol

 

 

PSAP

 

Presentation Layer Service Access Point

 

 

RFP

 

Request for Proposal

 

 

RSA

 

Rivest, Shamir, and Adelman (encryption algorithm)

 

 

SCP

 

Service Control Point

 

 

SMS

 

Service Management System

 

 

SOA

 

Service Order Activation

 

 

SP

 

Service Provider

 

 

SPID

 

Service Provider ID

 

 

SSAP

 

Session Layer Service Access Point

 

 

SSN

 

Subsystem Number

 

 

STP

 

Signal Transfer Point.

 

 

SV

 

Subscription Version

 

 

TCAP

 

Transaction Capabilities Action Part.

 

 

TMN

 

Telecommunications Management Network

 

 

TN

 

Telephone Number

 

 

 

 

 

 

 

September 19, 1997

 

Lockheed Martin IMS Corporation Confidential

 

Page 22

 

TSAP Transport Layer Service Access Point WWW World Wide Web

 

[Graphic Omitted:  Title graphic – NPAC SMS Reports]

 

NPAC SMS Reports

 

 

This section contains samples of the reports that are produced by the NPAC SMS.

 

Note: Please note that all times are reported in GMT.  All reports are sorted in
ascending order.

 

--------------------------------------------------------------------------------


 

Note: All Activation Date or Activation Timestamp columns in the reports refer
to the Activation Broadcast Complete Timestamp.

 

[Graphic Omitted:  Screen shot of sample audit summary report for NPAC SMS]

 

Figure 1 Audit Summary Report (NPAC and SP) Figure 2 Encryption Keys Report
(NPAC Only) Figure 3 Error Log Report (NPAC Only) Figure 4 History Report (NPAC
Only) Figure 5 LRN Report (NPAC and SP) Figure 6 Notification Log Report (NPAC
Only) Figure 7 NPA Split Report (NPAC and SP) Figure 8 NPAC Customer Report
(NPAC and SP)

 

[Graphics Omitted (Series of 7):  Screen shots of sample reports generated by
NPAC SMS]

 

Note: SP versions of this report contain the requesting SP’s specific
information only.

 

[Graphic Omitted:  Screen shot of sample report generated by NPAC SMS]

 

Figure 9 Open NPA-NXX Report (NPAC and SP)

 

[Graphics Omitted (Series of 16):  Screen shots of sample reports generated by
NPAC SMS]

 

September 19, 1997 Lockheed Martin IMS Corporation Confidential Page 50

 

[Graphics Omitted (Series of 5):  Screen shots of sample reports generated by
NPAC SMS]

 

07/23/1996 Downloads Performance Report Page 1 of 1

 

07:00

 

 

Report of average number of downloads for date/time range

 

 

 

From 07/22/1996 18:00 to 07/22/1996 19:30

 

 

 

SERVICE PROVIDER TELEPHONE NUMBERS

 

 

 

PER SECOND

 

--------------------------------------------------------------------------------


 

 

 

 

 

Ameritech 25.1

 

AT&T 23.1

 

MCI Metro 22.1

 

MFS 22.4

 

Sprint 23.3

 

TCG 26.3

 

 

Figure 31 System Statistics - Download Performance Report (NPAC Only)

07/22/1996 Transaction Performance Report Page 1 of 1

 

16:00

 

Report of average number of CMISE transactions for date/time range

 

 

From 07/22/1996 13:30 to 07/22/1996 15:30

 

 

 

  SERVICE PROVIDER CMISE TRANSACTIONS

 

--------------------------------------------------------------------------------


 

 

PER SECOND

 

 

Ameritech 25.1

 

AT&T 23.1

 

MCI Metro 22.1

 

MFS 22.4

 

Sprint 23.3

 

TCG 26.5

 

 

 

Figure 32 System Statistics - Transaction Performance Report (NPAC Only)

 

[Graphics Omitted (Series of 6):  Screen shots of sample reports generated by
NPAC SMS]

 

[Graphic Omitted:  Title graphic – Download File Examples]

 

Download File Examples

 

--------------------------------------------------------------------------------


 

Subscription Download File

 

Note: All fields within files discussed in the following section are variable
length.

 

The following table describes each field of the sample subscription download
file. This download file example contains data for three subscriptions, with
three lines for each subscription. Each subscription is one record in the file,
pipe delimited, with a carriage return(CR) between each subscription. The breaks
in the lines and the parenthesized comments are solely for ease of reading and
understanding.

 

Table 2 describes the entries for subscription 1: The “Value in Example” column
directly correlates to the values for subscription 1 in the download file
example, as seen in Figure 39.

 

The file name for the Subscriptions download file will be in the format:

 

NPANXX - NPANXX.DD-MM-YYYYHHMMSS

 

The Subscriptions file given in the example would be named:

 

303123-303125.13-10-1996081122

 

Note: The files available for LSMS compares will be defined as one NPA-NXX per
file.

 

Table 2  Explanation of the Fields in the Subscription Download File

 

Field Number

 

Field Name

 

Value in Example

1

 

Version Id

 

0000000001

2

 

Version TN

 

3031231000

3

 

LRN

 

1234567890

4

 

New Current Service Provider Id

 

0001

5

 

Activation Timestamp

 

19960916152337 (yyyymmddhhmmss)

7

 

CLASS DPC

 

123456789

8

 

CLASS SSN

 

123

9

 

LIDB DPC

 

123456789

10

 

LIDB SSN

 

123

11

 

ISVM DPC

 

123456789

12

 

ISVM SSN

 

123

13

 

CNAM DPC

 

123456789

14

 

CNAM SSN

 

123

15

 

End user Location Value

 

123456789012

16

 

End User Location Type

 

12

17

 

Billing Id

 

0001

18

 

LNP Type

 

0

19<